
  December 5, 2019
  
    
      
      
      Title 50
      Wildlife and Fisheries
      Part 17 (§§ 17.96 to 17.98)
      Revised as of October 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 50:
        
          Chapter I—United States Fish and Wildlife Service, Department of the Interior (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        943
        Alphabetical List of Agencies Appearing in the CFR
        963
        List of CFR Sections Affected
        973
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 50 CFR 17.96 refers to title 50, part 17, section 96.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2020.
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 50—Wildlife and Fisheries is composed of thirteen volumes. The parts in these volumes are arranged in the following order: Parts 1-16; part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to (h)), part 17 (17.99(i) to end of part 17), parts 18-199, parts 200-227, parts 228-599, parts 600-659, and part 660 to end. The first nine volumes consist of parts 1-16, part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to 17.99(h)), part 17 (17.99(i) to end of part 17), and parts 18-199 and contain the current regulations issued under chapter I—United States Fish and Wildlife Service, Department of the Interior. The tenth volume (parts 200-227) contains the current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce. The eleventh volume (parts 228-599) contains the remaining current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce; and the current regulations issued under chapter III—International Fishing and Related Activities; chapter IV—Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee regulations; and chapter V—Marine Mammal Commission. The twelfth and thirteenth volumes (parts 600-659 and part 660 to end) contain the current regulations issued under chapter VI—Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2020.
      Alphabetical listings of endangered and threatened wildlife and plants appear in §§ 17.11 and 17.12.
      The OMB control numbers for the National Oceanic and Atmospheric Administration appear in 15 CFR 902.1.
      For this volume, Susannah C. Hurley was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    50 CFR Ch. I (10-1-20 Edition)
    U.S. Fish and Wildlife Serv., Interior
    
      
        
        Title 50—Wildlife and Fisheries
        (This book contains part 17, §§ 17.96 to 17.98)
      
      
        Part
        
          
            chapter i—United States Fish and Wildlife Service, Department of the Interior (Continued)
          17
        
      
    
    
      
        
          
          CHAPTER I—UNITED STATES FISH AND WILDLIFE SERVICE, DEPARTMENT OF THE INTERIOR (CONTINUED)
        
        
          SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS (CONTINUED)
        
        Part
        Page
        
          17
          Endangered and threatened wildlife and plants (Continued)
          5
        
      
      
        
        SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS (CONTINUED)
        
          Pt. 17
          PART 17—ENDANGERED AND THREATENED WILDLIFE AND PLANTS (CONTINUED)
          
            
              Subpart I—Interagency Cooperation (Continued)
              Sec.
              17.96
              Critical habitat—plants.
              17.97-17.98
              [Reserved]
            
          
          
            Authority:
            16 U.S.C. 1361-1407; 16 U.S.C. 1531-1544; 16 U.S.C. 4201-4245; Pub. L. 99-625, 100 Stat. 3500; unless otherwise noted.
          
          
            Source:
            40 FR 44415, Sept. 26, 1975, unless otherwise noted.
          
          
            Subpart I—Interagency Cooperation (Continued)
            
              § 17.96
              Critical habitat—plants.
              (a) Flowering plants.
              
              
                Family Agavaceae: Agave eggersiana (No Common Name)
                (1) Critical habitat units are depicted for St. Croix, USVI, on the maps in this entry.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Agave eggersiana consist of these components:
                (i) Areas consisting of coastal cliffs and dry coastal shrublands.
                (A) Coastal cliff habitat includes:
                (1) Bare rock; and
                (2) Sparse vegetation.
                (B) Dry coastal shrubland habitat includes:
                (1) Dry forest structure; and
                (2) A plant community of predominately native vegetation.
                (ii) Well-drained soils from the series Cramer, Glynn, Hasselberg, Southgate, and Victory.
                (iii) Habitat of sufficient area to sustain viable populations in the coastal cliffs and dry coastal shrublands described in paragraphs (2)(i)(A) and (2)(i)(B) of this entry.
                (3) Critical habitat does not include manmade structures (such as buildings, bridges, docks, aqueducts, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on October 9, 2014.
                (4) Critical habitat map units. Data layers defining map units were created on a base of an aerial image (USCOE) and USFS-IITF Landcover GAP raster. Critical habitat units were then mapped using Universal Transverse Mercator (UTM) North American Datum (NAD) 1983 Zone 20 N coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/caribbean/es, at http://www.regulations.gov at Docket No. FWS-R4-ES-2013-0040, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map of critical habitat units for Agave eggersiana follows:
                
                  
                  ER09SE14.002
                
                (6) Unit 1: Cane Garden, Estate Cane Garden and Estate Peters Mindle, Christiansted, St. Croix, USVI.
                (i) Unit 1 includes 6.9 acres (ac) (2.8 hectares (ha)).
                (ii) Map of Unit 1 follows:
                
                  
                  ER09SE14.003
                
                (7) Unit 2: Manchenil, Estate Granard, Christiansted, St. Croix, USVI.
                (i) Unit 2 includes 1.5 ac (0.61 ha).
                (ii) Map of Unit 2 follows:
                
                  
                  ER09SE14.004
                
                (8) Unit 3: Great Pond, Estate Great Pond, Christiansted, St. Croix, USVI.
                (i) Unit 3 includes 0.8 ac (0.32 ha).
                (ii) Map of Unit 3 follows:
                
                  
                  ER09SE14.005
                
                (9) Unit 4: Protestant Cay, Protestant Cay, St. Croix, USVI.
                (i) Unit 4 includes 0.4 ac (0.16 ha).
                (ii) Map of Unit 4 follows:
                
                  
                  ER09SE14.006
                
                (10) Unit 5: East End South, Estate Jack's Bay and Estate Issac's Bay, Christiansted, St. Croix, USVI.
                (i) Unit 5 includes 19 ac (7.7 ha).
                (ii) Map of Units 5 and 6 follows:
                
                  
                  ER09SE14.007
                
                (11) Unit 6: East End North, Estate Cotton Garden, Christiansted, St. Croix, USVI.
                (i) Unit 6 includes 22 ac (8.9 ha).
                (ii) Map Unit 6 is provided at paragraph (10)(ii) of this entry.
                Family Alliaceae: Allium munzii (Munz's onion)

                (1) Critical habitat units are depicted for Riverside County, California, on the maps below.
                

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Allium munzii consist of two components:
                (i) Clay soil series of sedimentary origin (for example, Altamont, Auld, Bosanko, Porterville), clay lenses (pockets of clay soils) of those series that may be found as unmapped inclusions in other soil series, or soil series of sedimentary or igneous origin with a clay subsoil (for example, Cajalco, Las Posas, Vallecitos):
                (A) Found on level or slightly sloping landscapes or terrace escarpments;
                (B) Generally between the elevations of 1,200 to 3,500 ft (366 to 1,067 m) above mean sea level;
                (C) Within intact natural surface and subsurface structures that have been minimally altered or unaltered by ground-disturbing activities (for example, disked, graded, excavated, or recontoured);
                (D) Within microhabitats that receive or retain more moisture than surrounding areas, due in part to factors such as exposure, slope, and subsurface geology; and
                (E) Part of open native or nonnative grassland plant communities and clay soil flora, including southern needlegrass grassland, mixed grassland, and open coastal sage scrub or occasionally in cismontane juniper woodlands; or
                (ii) Outcrops of igneous rocks (pyroxenite) on rocky-sandy loam or clay soils within Riversidean sage scrub, generally between the elevations of 1,200 to 3,500 ft (366 to 1,067 m) above mean sea level.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and related infrastructure, and the land on which they are located existing within the legal boundaries on May 16, 2013.
                (4) Critical habitat map units. Data layers defining map units were created using a base of USDA digital ortho-photos of Riverside County, California. Critical habitat units were then defined using Universal Transverse Mercator (UTM) Zone 11, North American Datum (NAD) 1983 coordinates.
                (5) Index map follows:
                
                  
                  ER16AP13.000
                
                (6) Elsinore Peak Unit, Riverside County, California. Map of Elsinore Peak Unit, follows:
                
                  
                  ER16AP13.001
                
                Family Apiaceae: Lilaeopsis schaffneriana var. recurva (Huachuca water umbel).

                Critical habitat includes the stream courses identified in the legal descriptions below, and includes adjacent areas out to the beginning of upland vegetation. Within these areas, the primary constituent elements include, but are not limited to, the habitat components which provide—(1) Sufficient perennial base flows to provide a permanently or nearly permanently wetted substrate for growth and reproduction of Lilaeopsis; (2) A stream channel that is relatively stable, but subject to periodic flooding that provides for rejuvenation of the riparian plant community and produces open microsites for Lilaeopsis expansion; (3) A riparian plant community that is relatively stable over time and in which nonnative species do not exist or are at a density that has little or no adverse effect on resources available for Lilaeopsis growth and reproduction; and (4) In streams and rivers, refugial sites in each watershed and in each reach, including but not limited to springs or backwaters of mainstem rivers, that allow each population to survive catastrophic floods and recolonize larger areas.
                Unit 1. Santa Cruz County, Arizona. From USGS 7.5′ quadrangle map Sonoita, Arizona.
                Gila and Salt Principal Meridian, Arizona: T. 20 S., R. 16 E., beginning at a point on Sonoita Creek in sec. 34 at approx. 31°39′19″ N latitude and 110°41′52″ W longitude proceeding downstream (westerly) to a point in sec. 33 at approx. 31°39′07″ N latitude and 110°42′46″ W longitude covering approx. 2 km (1.25 mi.).
                Unit 2. Santa Cruz County, Arizona. From USGS 7.5′ quadrangle map Lochiel, Arizona.
                That portion of the Santa Cruz River beginning in the San Rafael De La Zanja Grant approx. at 31°22′30″ N latitude and 110°35′45″ W longitude downstream (southerly) to Gila and Salt Principal Meridian, Arizona, T. 24 S., R. 17 E., through secs. 11 and 14, to the south boundary of sec. 14 covering approx. 4.4 km (2.7 mi.). Also, a tributary that begins in T. 24 S., R. 17 E., sec. 13 at approx. 31°21′10″ N latitude and 110°34′16″ W longitude downstream (southwesterly) to its confluence with the Santa Cruz River covering approx. 3 km (1.9 mi.).
                Unit 3. Cochise County, Arizona. From USGS 7.5′ quadrangle map Huachuca Peak, Arizona.
                Gila and Salt Principal Meridian, Arizona: That portion of Scotia Canyon beginning in T. 23 S., R. 19 E., sec. 3 at approx. 31°27′19″ N latitude and 110°23′44″ W longitude downstream (southwesterly) through secs. 10, 9, 16 and to approx. 31°25′22″ N latitude and 110°25′22″ W longitude in sec. 21 covering approx. 5.4 km (3.4 mi.).
                Unit 4. Cochise County, Arizona. From USGS 7.5′ quadrangle map Huachuca Peak, Arizona.
                Gila and Salt Principal Meridian, Arizona: That portion of Sunnyside Canyon beginning in T. 23 S., R. 19 E., on the east boundary of sec. 10 downstream (southwesterly) to the south boundary of sec. 10 covering approx. 1.1 km (0.7 mi.).
                Unit 5. Cochise County, Arizona. From USGS 7.5′ quadrangle map Miller Peak, Arizona.
                That portion of Garden Canyon in the Fort Huachuca Military Reservation beginning at approx. 31°27′13″ N latitude and 110°22′33″ W longitude downstream (northwesterly) to approx. 31°28′45″ N latitude and 110°20′11″ W longitude covering approx. 6.1 km (3.8 mi.).
                Unit 6. Cochise County, Arizona. From USGS 7.5′ quadrangle map Miller Peak, Arizona.
                Gila and Salt Principal Meridian, Arizona: That portion of Bear Canyon beginning at a point in T. 24 S., R. 19 E., sec. 1 at approx. 31°22′30″ N latitude and 110°21′47″ W longitude upstream through T. 23 S., R. 19 E., sec. 36 to a point in sec. 31 at approx. 31°23′18″ N latitude and 110°21′22″ W longitude covering approx. 1.7 km (1.0 mi.). Also, continuing up an unnamed tributary beginning at a point in T. 23 S., R. 19 E., sec. 31 at approx. 31°23′18″ N latitude and 110°21′22″ W longitude upstream (northerly) to a point in T. 23 S., R. 19 E., sec. 30 at approx. 31°23′44″ N latitude and 110°21′14″ W longitude covering approx. 0.9 km (0.5 mi.). Also, that portion of Lone Mountain Canyon beginning at its confluence with Bear Creek at a point in T. 23 S., R. 19 E., sec. 36 at approx. 31°22′54″ N latitude and 110°21′43″ W longitude to a point in sec. 36 at approx. 31°23′26″ N latitude and 110°21′58″ W longitude, thence up an unnamed tributary northwesterly into sec. 25 thence northerly to a point at approx. 31°24′13″ N latitude and 110°21′54″ W longitude covering approx. 2.7 km (1.7 mi.). Also that portion of Rattlesnake Canyon beginning at its confluence with Lone Mountain Canyon in T. 23 S., R. 19 E., sec. 36 upstream northeasterly into sec. 25 to a point at approx. 31°22′08″ N latitude and 110°21′31″ W longitude covering approx. 1.5 km (1.0 mi.).
                Unit 7. Cochise County, Arizona. From USGS 7.5′ quadrangle maps: Hereford, Ariz.; Tombstone SE, Ariz.; Nicksville, Ariz.; Lewis Springs, Ariz.; Fairbank, Ariz.; Land, Ariz.
                Gila and Salt Principal Meridian, Arizona: That portion of the San Pedro River beginning in the San Rafael Del Valle Grant at a point approx. 200 meters upstream (south) of the Hereford Road bridge at approx. 31°26′16″ N latitude and 110°06′24″ W longitude continuing downstream (northerly) through the San Rafael Del Valle Grant; T. 21 S., R. 22 E.; T. 21 S., R 21 S.; through the San Juan De Las Boquilla y Nogales Grant to a point at approx. 31°48′28″ N latitude and 110°12′32″ W longitude covering approx. 54.2 km (33.7 mi.).
                
                  Note:
                  Maps for Units 1-7 follow:
                
                
                  
                  ER12JY99.030
                
                
                  
                  ER12JY99.031
                
                
                Family Apiaceae: Lomatium cookii (Cook's lomatium, Cook's desert parsley)
                (1) Critical habitat units are depicted for Jackson and Josephine Counties, Oregon, on the maps below.

                (2) The primary constituent elements of critical habitat for Lomatium cookii are the habitat components that provide:
                (i) In the Rogue River Valley:
                

                (A) Vernal pools and ephemeral wetlands and depths and the adjacent upland margins of these depressions that hold water for a sufficient length of time to sustain Lomatium cookii germination, growth, and reproduction. These vernal pools or ephemeral wetlands support native plant populations and are seasonally inundated during wet years but do not necessarily fill with water every year due to natural variability in rainfall. Areas of sufficient size and quality are likely to have the following characteristics:
                (1) Elevations from 372 to 411 m (1,220 to 1,350 ft);
                (2) Associated dominant native plants including, but not limited to: Alopecurus saccatus, Achnatherum lemmonii, Deschampsia danthonioides, Eryngium petiolatum, Lasthenia californica, Myosurus minimus, Navarretia leucocephala ssp. leucocephala, Phlox gracilis, Plagiobothrys bracteatus, Trifolium depauperatum, and Triteleia hyacinthina; and
                (3) A minimum area of 8 ha (20 ac) to provide intact hydrology and protection from development and weed sources.
                (B) The hydrologically and ecologically functional system of interconnected pools or ephemeral wetlands or depressions within a matrix of surrounding uplands that together form vernal pool complexes within the greater watershed. The associated features may include the pool basin and ephemeral wetlands; an intact hardpan subsoil underlying the surface soils up to 0.75 m (2.5 ft) in depth; and surrounding uplands, including mound topography and other geographic and edaphic features that support systems of hydrologically interconnected pools and other ephemeral wetlands (which may vary in extent depending on site-specific characteristics of pool size and depth, soil type, and hardpan depth).
                (C) Silt, loam, and clay soils that are of ultramafic and nonultramafic alluvial origin, with a 0 to 3 percent slope, classified as Agate-Winlo or Provig-Agate soils.

                (D) No or negligible presence of competitive, nonnative invasive plant species. Negligible is defined for the purpose of this rule as a minimal level of nonnative plant species that will still allow Lomatium cookii to continue to survive and recover.
                (ii) In the Illinois River Valley:
                
                (A) Wet meadows in oak and pine forests, sloped mixed-conifer openings, and shrubby plant communities that are seasonally inundated and support native plant populations. Areas of sufficient size and quality are likely to have the following characteristics:
                (1) Elevations from 383 to 488 m (1,256 to 1,600 ft);
                (2) Associated dominant native plants including, but not limited to: Achnatherum lemmonii, Arbutus menziesii, Arctostaphylos viscida, Camassia spp., Ceanothus cuneatus, Danthonia californica, Deschampsia cespitosa, Festuca roemeri var. klamathensis, Poa secunda, Ranunculus occidentalis, and Limnanthes gracilis var. gracilis;
                (3) Occurrence primarily in bottomland Quercus garryana-Quercus kelloggii-Pinus ponderosa (Oregon white oak-California black oak-ponderosa pine) forest openings along seasonal creeks; and
                (4) A minimum area of 8 ha (20 ac) to provide intact hydrology and protection from development and weed sources.
                (B) The hydrologically and ecologically functional system of streams, slopes, and wooded systems that surround and maintain seasonally wet alluvial meadows underlain by relatively undisturbed ultramafic soils within the greater watershed.
                (C) Silt, loam, and clay soils that are of ultramafic and nonultramafic alluvial origin, with a 0 to 40 percent slope, classified as Abegg gravelly loam, Brockman clay loam, Copsey clay, Cornutt-Dubakel complex, Dumps, Eightlar extremely stony clay, Evans loam, Foehlin gravelly loam, Josephine gravelly loam, Kerby loam, Newberg fine sandy loam, Pearsoll-Rock outcrop complex, Pollard loam, Riverwash, Speaker-Josephine gravelly loam, Takilma cobbly loam, or Takilma Variant extremely cobbly loam.

                (D) No or negligible presence of competitive, nonnative invasive plant species. Negligible is defined for the purpose of this rule as a minimal level of nonnative plant species that will still allow Lomatium cookii to continue to survive and recover.
                (3) Critical habitat does not include manmade structures (including, but not limited to, buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule and not containing one or more of the primary constituent elements.
                (4) Critical habitat map units. These critical habitat units were mapped using Universal Transverse Mercator, Zone 10, North American Datum 1983 (UTM NAD 83) coordinates. These coordinates establish the vertices and endpoints of the boundaries of the units.
                (5) Note: Index map for critical habitat for Lomatium cookii in Jackson County, Oregon, follows:
                
                  
                  ER21JY10.000
                
                (6) Unit RV6, subunits A, F, G, and H, for Lomatium cookii: White City, Jackson County, Oregon.
                (i) Unit RV6, subunits A, F, G, and H for Lomatium cookii comprises 546 ha (1,349 ac) of vernal pool-mounded prairie and swale habitats. RV6 is located around White City, is 1.6 km (1.0 mi) southwest of Eagle Point, and is 440 m (1,444 ft) southeast of the confluence of the Rogue River and Little Butte Creek. Subunit RV6A is located north of Whetstone Creek and is 500 m (1,200 ft) west of the junction of Highway 62 and Antelope Road. Subunits RV6F and RV6G are located approximately 500 feet west of Dry Creek and are east of Highway 62 in White City. Subunit RV6H is located north of Whetstone Creek and south of Antelope Road. Subunit RV6H roughly encircles the Hoover Ponds, east of Highway 62, and is 850 m (2790 ft) east of subunit RV6A.
                (ii) Subunit RV6A. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 508682, 4697061; 508738, 4697064; 508676, 4697188; 508661, 4697304; 508507, 4697315; 508489, 4697306; 508481, 4697273; 508481, 4697211; 508462, 4697147; 508428, 4697153; 508293, 4697240; 508208, 4697334; 508148, 4697450; 508117, 4697568; 508400, 4697602; 508500, 4697715; 508448, 4697967; 508341, 4698225; 508480, 4698284; 508497, 4698326; 508633, 4698334; 508626, 4698363; 508538, 4698365; 508524, 4698385; 508746, 4698450; 508773, 4698387; 508694, 4698359; 508743, 4698216; 509056, 4698316; 509010, 4698453; 509110, 4698452; 509311, 4698259; 509493, 4698102; 509545, 4698084; 509355, 4698084; 509135, 4698080; 509168, 4697920; 508972, 4697870; 509001, 4697835; 508914, 4697794; 508862, 4697823; 508722, 4697808; 508730, 4697736; 508689, 4697721; 508681, 4697635; 508712, 4697641; 509230, 4697727; 509310, 4697563; 509400, 4697202; 509440, 4697029; 509533, 4697025; 509526, 4696971; 510121, 4696967; 510129, 4697025; 511739, 4697040; 511693, 4696746; 511409, 4696723; 511413, 4696842; 511294, 4696824; 511270, 4696771; 510747, 4696759; 510740, 4696651; 511246, 4696655; 511267, 4696562; 511267, 4696383; 511092, 4696381; 510807, 4696379; 510537, 4696388; 510366, 4696504; 510324, 4696533; 510247, 4696540; 510058, 4696498; 509873, 4696508; 509813, 4696504; 509771, 4696523; 509697, 4696568; 509600, 4696585; 509529, 4696583; 509381, 4696564; 509129, 4696552; 508984, 4696573; 508671, 4696641; 508573, 4696683; 508455, 4696744; 508400, 4696802; 508320, 4696828; 508235, 4696956; 508214, 4697027; 508463, 4697104; 508601, 4697067; 508682, 4697061.
                (iii) Subunit RV6F. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 516157, 4697446; 516113, 4697319; 515222, 4697324; 515202, 4697271; 515033, 4697285; 515035, 4697791; 516149, 4697751; 516157, 4697446. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 516162, 4698466; 516140, 4698214; 516149, 4697960; 516028, 4697955; 515942, 4697933; 515819, 4697947; 515752, 4697925; 515666, 4697936; 515540, 4697896; 515376, 4697904; 515041, 4697952; 515055, 4698348; 515122, 4698420; 515165, 4698417; 515315, 4698305; 515395, 4698283; 515403, 4698340; 515478, 4698342; 515481, 4698391; 515548, 4698393; 515559, 4698222; 515620, 4698219; 515631, 4698409; 515864, 4698377; 515854, 4698240; 515996, 4698278; 516023, 4698463; 516162, 4698466.
                (iv) Subunit RV6G. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 517363, 4696759; 517380, 4696683; 517424, 4696639; 517460, 4696648; 517526, 4696572; 517491, 4696542; 517351, 4696625; 517287, 4696695; 517217, 4696740; 517193, 4696711; 516712, 4696690; 516601, 4696630; 516302, 4696628; 516213, 4696595; 516180, 4696557; 516180, 4696505; 516183, 4696483; 516100, 4696483; 516062, 4696483; 516060, 4696499; 516076, 4696561; 516057, 4696567; 516025, 4696439; 516024, 4696360; 516020, 4696326; 516027, 4696295; 516057, 4696293; 516065, 4696236; 516030, 4696218; 515906, 4696192; 515899, 4696751; 516095, 4696752; 516098, 4696895; 516245, 4696937; 516405, 4696975; 516400, 4697547; 516449, 4697593; 516578, 4697590; 516640, 4697528; 516664, 4697441; 516684, 4697224; 516998, 4697195; 517053, 4697116; 517155, 4696992; 517363, 4696759.
                (v) Subunit RV6H. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 514039, 4696369; 514010, 4696329; 513917, 4696330; 513916, 4696504; 514016, 4696501; 514032, 4696482; 514055, 4696458; 514039, 4696369. Land bounded by the following UTM Zone 10, NAD83 coordinates: 515596, 4696769; 515482, 4696601; 515485, 4696329; 515383, 4696329; 515379, 4696456; 515331, 4696534; 515282, 4696436; 515109, 4696430; 515109, 4696331; 514782, 4696332; 514786, 4696393; 514755, 4696396; 514759, 4696508; 514563, 4696535; 514455, 4696768; 513944, 4696774; 513856, 4696770; 513517, 4696773; 512576, 4696788; 512574, 4696856; 512830, 4696853; 512830, 4696908; 512922, 4696905; 512920, 4696879; 513081, 4696880; 513080, 4696856; 513180, 4696855; 513180, 4696898; 513307, 4696897; 513306, 4696851; 513454, 4696851; 513453, 4696893; 513530, 4696893; 513530, 4696838; 513609, 4696837; 513609, 4696894; 513759, 4696895; 513759, 4696810; 514173, 4696809; 514173, 4696891; 514244, 4696895; 514244, 4696811; 514555, 4696812; 514683, 4696816; 514681, 4696895; 514857, 4696895; 514855, 4696758; 515028, 4696760; 515027, 4696933; 515599, 4696932; 515599, 4696888; 515599, 4696769; 515596, 4696769. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 515111, 4696236; 515252, 4696236; 515301, 4696272; 515387, 4696272; 515386, 4696252; 515594, 4696267; 515596, 4696108; 515512, 4695943; 515429, 4695944; 515427, 4695837; 515180, 4695837; 515180, 4695990; 515092, 4695990; 515090, 4696228; 514916, 4696225; 514922, 4695895; 514706, 4695899; 514713, 4695991; 514298, 4695895; 514273, 4695897; 514269, 4696102; 514075, 4696098; 514071, 4695895; 513880, 4695899; 513880, 4696153; 513977, 4696151; 513977, 4696227; 514156, 4696236; 514261, 4696239; 514731, 4696231; 514731, 4696288; 515110, 4696301; 515111, 4696236.
                (vi) Note: Map of Unit RV6 for Lomatium cookii follows:
                
                  
                  ER21JY10.001
                
                (7) Unit RV8 for Lomatium cookii: Whetstone Creek, Jackson County, Oregon.
                (i) Unit RV8 for Lomatium cookii consists of 344 ha (850 ac) of vernal pool-mounded prairie and swale habitat. Unit RV8 is located approximately 1.4 km (0.9 mi) southeast of the confluence of the Rogue River and Whetstone Creek, 2.2 km (1.4 mi) southwest of Tou Velle State Park, and 2.9 km southeast of the confluence of Bear Creek and the Rogue River. The unit roughly parallels a 2.6-km (1.6-mi) stretch of Whetstone Creek to the south.
                
                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates
                (E,N): 507195, 4697380; 507335, 4697312; 507411, 4697148; 507489, 4696991; 507579, 4696913; 507601, 4696830; 507604, 4696619; 507801, 4696622; 507961, 4696620; 508057, 4696621; 508104, 4696621; 508124, 4696618; 508138, 4696555; 508140, 4696483; 508140, 4696428; 508089, 4696423; 508033, 4696423; 508008, 4696409; 507958, 4696429; 507973, 4696461; 507944, 4696487; 507916, 4696475; 507860, 4696472; 507797, 4696307; 507804, 4695886; 508202, 4695883; 508202, 4695051; 507814, 4695057; 507820, 4695259; 507012, 4695259; 507015, 4695418; 506686, 4695430; 506686, 4695706; 506801, 4695704; 506794, 4695971; 506517, 4695974; 506517, 4695919; 506390, 4695914; 506389, 4695791; 506199, 4695790; 506198, 4695840; 505725, 4695839; 505725, 4695794; 505589, 4695791; 505586, 4695960; 505787, 4695957; 505792, 4696631; 506152, 4696631; 506531, 4696643; 506981, 4696645; 506986, 4696916; 506820, 4696916; 506824, 4697131; 506986, 4697131; 506988, 4697318; 506789, 4697291; 506787, 4697223; 506578, 4697214; 506578, 4696879; 506509, 4696842; 506262, 4697197; 505415, 4697033; 505412, 4697323; 505491, 4697339; 505512, 4697123; 505945, 4697194; 505959, 4697246; 505876, 4697283; 505669, 4697233; 505601, 4697265; 505627, 4697366; 506667, 4697565; 506868, 4697490; 507015, 4697441; 507195, 4697380.
                (iii) Note: Map of Unit RV8 for Lomatium cookii follows:
                
                  
                  ER21JY10.002
                
                (8) Unit RV9, subunits A, B, C, D and E, for Lomatium cookii: Medford Airport, Jackson County, Oregon.

                (i) Unit RV9, subunits A through E, consists of 34 ha (83 ac) of slightly degraded vernal pool-mounded prairie habitat. The five subunits of RV9 are located mostly within the Rogue Valley International-Medford Airport, approximately 2 km (1.2 mi) west of Coker Butte and 1.5 km (0.9 mi) northeast of Bear Creek. Subunit RV9A is located 1.4 km (0.9 mi) north of the Rogue Valley International-Medford Airport and is 300 m (980 ft) east of the junction of Vilas Road and Table Rock Road. Subunits RV9B through E are located between Upton Slough and Bear Creek, 2 mi (1.2 km) southeast of the junction of Vilas Road and Table Rock Road, and 1.7 km northeast of the junction of Interstate 5 and Highway 62.
                (ii) Subunit RV9A. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 509758, 4692789; 509752, 4692988; 509793, 4692988; 509805, 4692970; 509823, 4692950; 509906, 4692730; 509892, 4692718; 509856, 4692677; 509772, 4692739; 509758, 4692789.
                (iii) Subunit RV9B. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 510350, 4691725; 510347, 4691751; 510396, 4691782; 510425, 4691783; 510450, 4691777; 510460, 4691769; 510464, 4691744; 510476, 4691665; 510596, 4691576; 510754, 4691398; 510518, 4691300; 510350, 4691725.
                (iv) Subunit RV9C. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 510986, 4691013; 510999, 4690872; 510623, 4691028; 510540, 4691245; 510684, 4691307; 510779, 4691332; 510841, 4691196; 510856, 4691169; 510904, 4691180; 510940, 4691117; 510972, 4691050; 510986, 4691013.
                (v) Subunit RV9D. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 510787, 4690863; 511011, 4690792; 511014, 4690640; 510938, 4690621; 510948, 4690581; 510866, 4690542; 510787, 4690863.
                (vi) Subunit RV9E. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 511100, 4690937; 511261, 4690939; 511278, 4690807; 511295, 4690692; 511182, 4690560; 511065, 4690602; 511069, 4690886; 511100, 4690937.
                (vii) Note: Map of Unit RV9 for Lomatium cookii follows:
                
                  
                  ER21JY10.003
                
                (9) Note: Index map for critical habitat for Lomatium cookii in Josephine County, Oregon, follows:
                
                  
                  ER21JY10.004
                
                (10) Unit IV1 for Lomatium cookii: Anderson Creek, Josephine County, Oregon.

                (i) Units IV1A and B comprise 35 ha (85 ac) of wet meadow and sloped mixed conifer habitat. Unit IV1A is located 3.5 km (2.2 mi) north of Selma, and 14 km (8.8 mi) north of Cave Junction; it is along a 1.0-km (0.6-mi) stretch of Anderson Creek and Highway 199, 2.0 km (1.2 mi) southwest of Hays Hill Summit. It is also 1.7 km (1.0 mi) northwest of the junction of Draper Valley Road and Indian Creek Road. Unit IV1B is located 3.5 km (2.2 mi) north of Selma, 3.4 km (2.1 mi) southwest of Hays Hill Summit, and 0.8 km (0.5 mi) west of the junction of Draper Valley Road and Highway 199.
                (ii) Subunit IV1A. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 450132, 4685506; 450182, 4685423; 450258, 4685440; 450341, 4685369; 450451, 4685337; 450492, 4685286; 450463, 4685214; 450384, 4685168; 450324, 4685180; 450136, 4684939; 450097, 4684797; 450125, 4684724; 450118, 4684663; 450077, 4684623; 449974, 4684595; 449871, 4684503; 449827, 4684535; 449857, 4684682; 450010, 4684867; 449977, 4685017; 449977, 4685154; 450132, 4685506.
                (iii) Subunit IV1B. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 449150, 4684684; 449149, 4684605; 449148, 4684439; 449114, 4684455; 449059, 4684456; 449045, 4684474; 449000, 4684486; 448952, 4684470; 448914, 4684459; 448897, 4684429; 448877, 4684363; 448879, 4684332; 448899, 4684317; 448945, 4684277; 448977, 4684227; 449006, 4684202; 448742, 4684203; 448745, 4684608; 448751, 4684601; 448779, 4684597; 448849, 4684594; 448885, 4684594; 448934, 4684599; 448943, 4684575; 448985, 4684603; 448983, 4684633; 448948, 4684633; 448938, 4684658; 448951, 4684678; 448956, 4684717; 448981, 4684714; 448981, 4684699; 448990, 4684669; 449018, 4684661; 449018, 4684685; 449018, 4684717; 449026, 4684742; 449050, 4684727; 449080, 4684701; 449136, 4684690; 449150, 4684684.
                (iv) Note: Map of Unit IV1 for Lomatium cookii follows:
                
                  
                  ER21JY10.005
                
                (11) Unit IV2 for Lomatium cookii: Draper Creek, Josephine County, Oregon.

                (i) Unit IV2 is composed of 28 ha (70 ac) of intact wet meadow habitat. It is located 2.7 km (1.7 mi) northeast of Selma and 13.5 km (8.4 mi) north of Cave Junction; it is along a 900-m (2,900-ft) stretch of Draper Creek, and is located 800 m (2,600 ft) east of Anderson Creek. The unit is 800 m (2,600 ft) north-northwest of the confluence of Draper Creek and Davis Creek and is 200 m (650 ft) southeast of the junction of Draper Valley Road and Indian Creek Road.
                
                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 451242, 4684043; 451367, 4683993; 451532, 4683974; 451567, 4684008; 451563, 4683891; 451602, 4683895; 451664, 4684005; 451837, 4683999; 451708, 4683823; 451520, 4683799; 451367, 4683807; 451246, 4683828; 451140, 4683742; 451113, 4683558; 451204, 4683559; 451187, 4683497; 451114, 4683457; 451153, 4683370; 451217, 4683399; 451290, 4683586; 451509, 4683580; 451525, 4683544; 451534, 4683523; 451476, 4683336; 451436, 4683194; 451357, 4683165; 451274, 4683025; 451205, 4682997; 451325, 4683367; 450977, 4683347; 450991, 4683498; 450994, 4683565; 451023, 4683703; 451077, 4683769; 451148, 4683813; 451171, 4684155; 451242, 4684043.
                (iii) Note: Map of Unit IV2 for Lomatium cookii follows:
                
                  
                  ER21JY10.006
                
                (12) Unit IV3 for Lomatium cookii: Reeves Creek North, Josephine County, Oregon.
                (i) Unit IV3 consists of 152 ha (374 ac) of sloped, mixed-conifer and shrubby habitat. The unit is located 1.4 km (0.9 mi) east of the confluence between Reeves Creek and the Illinois River and extends along a 2.0-km (1.2-mi) stretch of Reeves Creek, beginning 800 m (2,600 ft) northeast of the junction of Highway 199 and Reeves Creek Road.

                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates
                
                (E,N): 448276, 4676491; 448458, 4676873; 449039, 4676838; 448978, 4676517; 448683, 4676474; 448666, 4676179; 448728, 4676143; 448827, 4676123; 448859, 4676108; 448896, 4676118; 448997, 4676041; 448939, 4676025; 448960, 4675969; 449010, 4675973; 449127, 4676059; 449191, 4676174; 449529, 4676177; 449689, 4675977; 449532, 4675889; 449117, 4675963; 449040, 4675946; 449024, 4675903; 448977, 4675892; 448941, 4675901; 448885, 4675863; 448760, 4675868; 448666, 4675896; 448660, 4675740; 448683, 4675670; 448686, 4675616; 448981, 4675417; 448959, 4675299; 448712, 4675277; 448492, 4675271; 448302, 4675185; 448169, 4675138; 448122, 4675056; 448047, 4675038; 447955, 4675039; 447793, 4674995; 447385, 4675030; 447297, 4675078; 447332, 4675186; 447413, 4675274; 447460, 4675349; 447598, 4675567; 447729, 4675595; 447891, 4675474; 448011, 4675337; 448060, 4675460; 448051, 4675607; 448146, 4675902; 448276, 4676491.
                (iii) Note: Map of Unit IV3 for Lomatium cookii follows:
                
                  
                  ER21JY10.007
                
                (13) Unit IV4 for Lomatium cookii: Reeves Creek East, Josephine County, Oregon.
                (i) Unit IV4 consists of 83 ha (204 ac) of sloped, partially open, mixed-conifer and shrubby habitat. It is located 6.2 km (3.9 mi) south of Selma and 5.3 km (3.3 mi) northwest of Cave Junction. It occurs along a 500-m (1,640-ft) stretch of Reeves Creek located 700 m (2,300 ft) southeast of Unit IV3.
                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates

                (E,N): 449612, 4674933; 449711, 4674820; 450157, 4674883; 450256, 4674770; 450285, 4674544; 449952, 4674692; 449433, 4674503; 449839, 4674347; 449880, 4674218; 449973, 4674142; 449517, 4674284; 449245, 4674277; 449095, 4674152; 449070, 4674020; 449043, 4673847; 448669, 4674070; 448655, 4674292; 448663, 4674667; 449056, 4674737; 449325, 4674713; 449352, 4674792; 449385, 4674933; 449392, 4675032; 449506, 4675096; 449626, 4675075; 449612, 4674933.
                (iii) Note: Map of Unit IV4 for Lomatium cookii follows:
                
                  ER21JY10.008
                
                
                (14) Unit IV5 for Lomatium cookii: Reeves Creek South, Josephine County, Oregon.
                (i) Unit IV5 consists of 165 ha (407 ac) of sloped, partially open, mixed-conifer and understory shrub habitat. The unit is roughly parallel to Highway 199 for 2.5 km (1.6 mi), which is 500 m (1,640 ft) west of the unit. The unit is located 1.6 km (1.0 mi) north of Cave Junction, 1 km (0.6 mi) southeast of Sauers Flat, 800 m (2,600 ft) east of Kerby, and 1.2 km (0.7 mi) east of the confluence between Holton Creek and the Illinois River.
                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 447813, 4673676; 448511, 4673617; 448634, 4673624; 448605, 4672768; 448091, 4672785; 448091, 4672895; 448015, 4672943; 447825, 4672913; 447706, 4672798; 447736, 4672665; 447769, 4672517; 447680, 4672274; 447717, 4672211; 447617, 4672018; 447088, 4672018; 446995, 4672190; 446954, 4672289; 447462, 4672237; 447465, 4672320; 447467, 4672377; 447295, 4672338; 447098, 4672373; 446891, 4672547; 446936, 4672673; 446913, 4672828; 446936, 4672982; 447024, 4673030; 447135, 4673141; 447141, 4673266; 447102, 4673670; 447813, 4673676; and excluding land bound by 447470, 4673148; 447474, 4673000; 448289, 4673443; 448361, 4673480; 448056, 4673583; 447789, 4673459; 447703, 4673370; 447653, 4673327; 447540, 4673183; 447470, 4673148.
                (iii) Note: Map of Unit IV5 for Lomatium cookii follows:
                
                  
                  ER21JY10.009
                
                (15) Unit IV6 for Lomatium cookii: Laurel Road, Josephine County, Oregon.

                (i) Unit IV6 totals 182 ha (449 ac) of intact wet meadow habitat. It is located west and alongside of the base of Lime Rock, 1.2 km (0.7 mi) east of the city of Cave Junction; it follows along Highway 46 for 1.5 km (0.9 mi). Subunit IV6A is located 1.2 km (0.7 mi) west of Lime Rock summit, 1.0 km east of the junction of Laurel Road and Highway 199; it is also roughly parallel to Highway 199 for 1.3 km (0.8 mi). Highway 199 lies approximately 1.0 km (0.6 mi) west of the subunit. Subunit IV6B is 2.7 km (1.7 mi) east of the confluence of the east and west forks of the Illinois River and from the intersection of Holland Loop Road and Highway 46; it extends approximately 1.8 km (1.1 mi) to the northeast and 2.7 km (1.7 mi) to the north.
                (ii) Subunit IV6A. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 447915, 4669143; 447884, 4669102; 447844, 4669113; 447817, 4669680; 447889, 4669722; 448020, 4669672; 448088, 4669651; 448148, 4669577; 448043, 4669483; 447961, 4669371; 447915, 4669143.
                (iii) Subunit IV6B. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 447995, 4668541; 448124, 4668534; 448243, 4668595; 448295, 4668599; 448401, 4668490; 448454, 4668424; 448336, 4668236; 448350, 4668124; 448483, 4668066; 448642, 4668007; 448717, 4667844; 448664, 4667660; 448577, 4667497; 448475, 4667436; 448477, 4667288; 448509, 4667198; 448502, 4667095; 448553, 4666970; 448620, 4666860; 448695, 4666785; 448659, 4666660; 448631, 4666630; 448629, 4666574; 448668, 4666536; 448732, 4666526; 448785, 4666539; 448837, 4666577; 448933, 4666638; 449056, 4666710; 449161, 4666695; 449189, 4666691; 449210, 4666682; 449276, 4666678; 449322, 4666673; 449392, 4666713; 449531, 4666825; 449600, 4666919; 449693, 4666995; 449785, 4667095; 449844, 4667213; 449928, 4667313; 449987, 4667456; 450145, 4667497; 450235, 4667417; 450195, 4667078; 450175, 4666769; 450055, 4666789; 449816, 4666659; 449487, 4666440; 449238, 4666370; 449098, 4666310; 448968, 4666320; 448827, 4666306; 448695, 4666262; 448553, 4666285; 448332, 4666456; 448239, 4666688; 448258, 4666822; 448240, 4666931; 448183, 4666990; 448123, 4667096; 448085, 4667169; 448033, 4667174; 448089, 4667314; 448094, 4667421; 448189, 4667676; 448059, 4667939; 447914, 4667994; 447866, 4668059; 447896, 4668110; 447895, 4668175; 447813, 4668216; 447791, 4668343; 447953, 4668499; 447903, 4668531; 447872, 4668639; 447821, 4668667; 447771, 4668817; 447780, 4668907; 447843, 4668953; 447966, 4668848; 447928, 4668645; 447946, 4668592; 447995, 4668541.
                (iv) Note: Map of Unit IV6 for Lomatium cookii follows:
                
                  
                  ER21JY10.010
                
                (16) Unit IV7 for Lomatium cookii: Illinois River Forks State Park, Josephine County, Oregon.
                (i) Unit IV7 consists of 55 ha (136 ac) of intact wet meadow habitat. The unit is located 500 m (1,640 ft) west of the city of Cave Junction and 600 m (1,970 ft) southeast of Pomeroy Dam; it is also 230 m (750 ft) east of the confluence of the east and west forks of the Illinois River. The unit occurs along a 2.8-km (1.7-mi) stretch of the West Fork Illinois River.

                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 445508, 4666492; 445320, 4666474; 445333, 4666529; 445472, 4666674; 445638, 4666805; 445696, 4666819; 445706, 4666849; 445731, 4666940; 445743, 4667030; 445726, 4667090; 445715, 4667125; 445689, 4667176; 445687, 4667211; 445688, 4667332; 445687, 4667475; 445653, 4667666; 445641, 4667749; 445580, 4667858; 445635, 4667943; 445719, 4667985; 445774, 4667973; 445790, 4667964; 445876, 4667862; 446014, 4667763; 446050, 4667715; 446148, 4667618; 446215, 4667513; 446232, 4667463; 446308, 4667402; 446352, 4667318; 446316, 4667270; 446235, 4667064; 446058, 4667012; 445907, 4667006; 445792, 4666909; 445701, 4666625; 445508, 4666492.
                (iii) Note: Map of Unit IV7 for Lomatium cookii follows:
                
                  
                  ER21JY10.011
                
                (17) Unit IV8 for Lomatium cookii: Woodcock Mountain, Josephine County, Oregon.
                (i) Unit IV8 consists of 234 ha (579 ac) of wet meadow and shrubby habitat. The unit is located 2.4 km (1.5 mi) southwest of the city of Cave Junction, 5.3 km (3.3 mi) north of O'Brien, and 140 m (ft) west of the confluence of Woodcock Creek and the West Fork Illinois River. It occurs along a 3.3-km (2.0-mi) stretch of West Side Road. Unit IV7 is 400 m (ft) west of Highway 199 and roughly parallels the highway for 5.0 km (3.1 mi).

                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 443846, 4667157; 443898, 4667120; 443924, 4667187; 443973, 4667221; 443980, 4667180; 444040, 4667176; 444088, 4667165; 444141, 4667053; 444137, 4666930; 444130, 4666762; 444088, 4666665; 444092, 4666591; 444036, 4666561; 444006, 4666509; 443939, 4666464; 443939, 4666400; 443980, 4666270; 443980, 4666244; 443977, 4666054; 443924, 4665878; 443880, 4665770; 443857, 4665769; 443771, 4664523; 443771, 4664523; 443771, 4664523; 443770, 4664521; 443769, 4664516; 443770, 4664521; 443906, 4664511; 444239, 4664616; 444385, 4664613; 444251, 4664468; 444198, 4664401; 444257, 4664194; 444161, 4664104; 444083, 4664031; 444015, 4663890; 443841, 4663800; 443585, 4663911; 443585, 4663913; 443515, 4664031; 443493, 4664113; 443475, 4664263; 443394, 4664207; 443284, 4664253; 443063, 4664194; 442808, 4664117; 442740, 4663972; 442808, 4663811; 442952, 4663582; 443181, 4663471; 442872, 4663436; 442588, 4663587; 442401, 4663342; 442126, 4663405; 442265, 4663615; 442369, 4663881; 442367, 4664125; 442343, 4664212; 442360, 4664236; 442829, 4664515; 443311, 4664707; 443674, 4664901; 443667, 4664967; 443430, 4664902; 443467, 4665175; 443418, 4665182; 443331, 4665232; 443366, 4665300; 443386, 4665399; 443497, 4665400; 443525, 4665616; 443604, 4665877; 443586, 4666169; 443514, 4666146; 443480, 4666191; 443354, 4666208; 443409, 4666348; 443510, 4666494; 443697, 4666430; 443734, 4666576; 443540, 4666654; 443545, 4666707; 443545, 4666830; 443587, 4666949; 443626, 4666975; 443596, 4667154; 443643, 4667252; 443749, 4667333; 443846, 4667157.
                (iii) Note: Map of Unit IV8 for Lomatium cookii follows:
                
                  
                  ER21JY10.012
                
                (18) Unit IV9 for Lomatium cookii: Riverwash, Josephine County, Oregon.
                (i) Unit IV9 consists of 12 ha (30 ac) of intact wet meadow and streambank habitat. It is located 4.2 km (2.6 mi) south of Cave Junction and 6.1 km (3.8 mi) north-northeast of O'Brien. It is located along the east bend of the West Fork Illinois River, 700 m (2,300 ft) south (upstream) of the confluence between Woodcock Creek and the West Fork Illinois River.

                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 444883, 4663457; 444724, 4663445; 444595, 4663365; 444497, 4663369; 444452, 4663397; 444459, 4663432; 444435, 4663525; 444421, 4663612; 444466, 4663710; 444473, 4663599; 444484, 4663571; 444508, 4663525; 444542, 4663493; 444575, 4663465; 444670, 4663455; 444715, 4663474; 444715, 4663547; 444715, 4663648; 444729, 4663713; 444771, 4663752; 444819, 4663847; 444962, 4663766; 445015, 4663648; 444987, 4663516; 444883, 4663457.
                (iii) Note: Map of Unit IV9 for Lomatium cookii follows:
                
                  ER21JY10.013
                
                
                (19) Unit IV10 for Lomatium cookii: French Flat North, Josephine County, Oregon.
                (i) Unit IV10 consists of 45 ha (110 ac) of intact wet meadow habitat. The unit is located 3.7 km (2.3 mi) south of Cave Junction, 900 m (2,950 ft) north of the intersection of Sherrier Drive and Raintree Drive, and 1.7 km (1.1 mi) southwest of the confluence of Althouse Creek and the East Fork Illinois River. It parallels a 300-m (980-ft) stretch of Rockydale Road.
                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 447956, 4662384; 447864, 4662351; 447753, 4662432; 447747, 4662626; 447490, 4662860; 447444, 4663221; 447510, 4663470; 447707, 4663483; 447812, 4663325; 448085, 4662952; 448070, 4662820; 448048, 4662620; 448015, 4662488; 447956, 4662384.
                (iii) Note: Map of Unit IV10 for Lomatium cookii follows:
                
                  
                  ER21JY10.014
                
                (20) Unit IV11 for Lomatium cookii: Rough and Ready Creek, Josephine County, Oregon.
                (i) Unit IV11 consists of 118 ha (292 ac) of intact wet meadow habitat. The unit roughly follows along and is adjacent to a 1.9-km (1.2-mi) stretch of Airport Drive. It is located 3 km (1.9 mi) north of O'Brien, 900 m (2,950 ft) west of the Rough and Ready Forest Wayside State Park, and 122 m (400 ft) east of the confluence with the Illinois River and Rough and Ready Creek.

                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 442862, 4661486; 442625, 4661442; 442689, 4661348; 442630, 4661262; 442562, 4661221; 442512, 4661248; 442512, 4661371; 442436, 4661297; 442433, 4661288; 442341, 4661017; 442458, 4660908; 442511, 4660943; 442971, 4661379; 443227, 4661360; 443325, 4661183; 443256, 4660632; 443089, 4660583; 442548, 4660357; 442155, 4660436; 442145, 4660646; 441956, 4660645; 441789, 4660666; 441658, 4660784; 441668, 4660973; 441996, 4661062; 442086, 4661071; 442133, 4661127; 442182, 4661207; 442263, 4661293; 442503, 4661493; 442493, 4661461; 442794, 4661712; 442973, 4662010; 443075, 4662031; 443124, 4662015; 443065, 4661934; 443031, 4661819; 442897, 4661772; 442897, 4661615; 442862, 4661486.
                (iii) Note: Map of Unit IV11 for Lomatium cookii follows:
                
                  
                  ER21JY10.015
                
                (21) Unit IV12 for Lomatium cookii: French Flat Middle, Josephine County, Oregon.

                (i) Unit IV12 consists of 492 ha (1,216 ac) of intact wet meadow habitat. The unit is located 4.5 km (2.8 mi) east of Cave Junction, 3.7 km (2.3 mi) northeast of O'Brien, 140 m (460 ft) north and 560 m (1,830 ft) west of Esterly Lakes, 1.4 km (0.9 mi) northeast of Indian Hill, and 300 m (960 ft) east of the confluence of Rough and Ready Creek and the West Fork Illinois River. It also follows along a 1.6-km (1.0-mi) stretch of Rockydale Road until the junction with Waldo Road.
                
                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 446860, 4662173; 447187, 4661885; 447051, 4661211; 447318, 4661198; 447598, 4661287; 447854, 4661630; 447956, 4661565; 448150, 4661463; 448171, 4661156; 448171, 4660872; 448158, 4660646; 447992, 4660335; 447933, 4660103; 447996, 4659837; 448078, 4659190; 448032, 4658899; 448111, 4658574; 448105, 4658100; 447946, 4657750; 447889, 4657708; 447783, 4657691; 447694, 4657657; 447599, 4657617; 447606, 4657696; 447530, 4657694; 447460, 4657675; 447331, 4657771; 447192, 4657971; 447148, 4657913; 447153, 4657860; 447108, 4657850; 447002, 4657429; 446901, 4657426; 446891, 4657015; 446491, 4657016; 446486, 4656704; 446483, 4656571; 446158, 4656530; 446086, 4656613; 446096, 4656823; 446093, 4656927; 446184, 4657078; 446369, 4657289; 446437, 4657345; 446442, 4657429; 446371, 4657514; 446388, 4657680; 446620, 4657952; 446539, 4658228; 446523, 4658301; 446450, 4658228; 446368, 4658309; 446571, 4658480; 446653, 4658714; 446987, 4659084; 446986, 4659084; 447091, 4659468; 447051, 4660049; 446986, 4660333; 446978, 4660650; 446934, 4660899; 446892, 4661165; 446971, 4661345; 447019, 4661742; 446833, 4661998; 446612, 4661880; 446518, 4661854; 446373, 4661691; 446172, 4661506; 446185, 4661367; 446068, 4661157; 445999, 4660871; 445820, 4660681; 445645, 4660416; 445588, 4659882; 445649, 4659438; 445473, 4659358; 445241, 4659711; 445523, 4660294; 445473, 4660538; 445584, 4660791; 445767, 4660848; 445749, 4661392; 446200, 4661854; 446534, 4662135; 446860, 4662173; and excluding land bound by 447273, 4659208; 447203, 4659076; 446889, 4658443; 446818, 4658110; 446840, 4658012; 446808, 4657965; 446838, 4657883; 446882, 4657863; 447019, 4657935; 447073, 4658033; 447029, 4658069; 446977, 4658167; 447192, 4658493; 447212, 4658784; 447290, 4658824; 447455, 4658678; 447581, 4658749; 447723, 4658749; 447975, 4658749; 447971, 4658840; 447876, 4659346; 447403, 4659604; 447407, 4659962; 447305, 4660216; 447329, 4660591; 447452, 4660569; 447689, 4660530; 447706, 4660555; 447643, 4660838; 447497, 4660883; 447296, 4660866; 447186, 4660643; 447167, 4660448; 447273, 4659208.
                (iii) Note: Map of Unit IV12 for Lomatium cookii follows:
                
                  
                  ER21JY10.016
                
                (22) Unit IV13 for Lomatium cookii: Indian Hill, Josephine County, Oregon.
                (i) Unit IV13 consists of 22 ha (54 ac) of intact wet meadow habitat. The unit is located adjacent to and lies east of a 900-m (2,950-ft) stretch of the West Fork Illinois River. It is located approximately 300 m south (upstream) of the confluence of Rough and Ready Creek and the West Fork Illinois River. The unit is 1.8 km (1.1 mi) northeast of O'Brien and 350 m (1,150 ft) northwest of Indian Hill.

                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 443565, 4658691; 443534, 4658677; 443500, 4658696; 443621, 4658819; 443630, 4658917; 443620, 4659030; 443690, 4659187; 443771, 4659300; 443840, 4659363; 443908, 4659385; 444024, 4659638; 444098, 4659659; 444117, 4659555; 444078, 4659294; 444078, 4659182; 444062, 4659116; 444017, 4659076; 443966, 4659029; 443874, 4658947; 443829, 4658895; 443726, 4658830; 443642, 4658741; 443565, 4658691.
                (iii) Note: Map of Unit IV13 for Lomatium cookii follows:
                
                  ER21JY10.017
                
                
                Family Asclepiadaceae: Asclepias welshii (Welsh's milkweed).
                Utah, Kane County: entire Coral Pink Sand Dunes, within T43S, R7W and R8W, and T44S, R8W about 10 miles west of Kanab; also, the area of the Sand Hills, about 10 miles north of Kanab, within T42S, R6W, Section 8 (S1/2 of the N1/2 and N1/2 of the S1/2). The constituent elements of this critical habitat are the sand dunes themselves.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.154
                
                Family Asteraceae: Ambrosia pumila (San Diego ambrosia).
                (1) Critical habitat units are depicted for Riverside and San Diego Counties, California, on the maps below.

                (2) Within these areas, the primary constituent elements (PCE) for Ambrosia pumila are:

                (i) PCE 1—Sandy loam or clay soils (regardless of disturbance status), including (but not limited to) the Placentia (sandy loam), Diablo (clay), and Ramona (sandy loam) soil series that occur on or near (up to several hundred meters from but not directly adjacent to) a river, creek, or other drainage, or within the watershed of a vernal pool, and that occur on an upper terrace (flat or gently sloping areas of 0 to 42 percent slopes are typical for terraces on which Ambrosia pumila occurrences are found).
                (ii) PCE 2—Grassland or ruderal habitat types, or openings within coastal sage scrub, on the soil types and topography described in PCE 1, that provide adequate sunlight, and airflow for wind pollination.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one of more of the primary constituent elements, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Critical habitat map units. Data layers defining map units were created using a base of U.S. Geological Survey 7.5′ quadrangle maps. Critical habitat units were then mapped using Universal Transverse Mercator (UTM) zone 11, North American Datum (NAD) 1983 coordinates.
                (5) Note: Index Map of critical habitat units for Ambrosia pumila (San Diego ambrosia) follows:
                
                  
                  ER30NO10.213
                
                (6) Unit 1: Santa Ana River Watershed, Riverside County, California.

                (i) Subunit 1A: Alberhill (Lake Street). From USGS 1:24,000 quadrangle Alberhill, land bounded by the following Universal Transverse Mercator (UTM) Zone 11, North American Datum of 1983 (NAD83) coordinates (E, N): 463686, 3731715; 463700, 3731686; 463720, 3731646; 463716, 3731644; 463729, 3731595; 463760, 3731582; 463782, 3731595; 463814, 3731641; 463886, 3731662; 463886, 3731649; 463787, 3731553; 463823, 3731472; 463814, 3731470; 463800, 3731468; 463786, 3731467; 463772, 3731467; 463757, 3731467; 463743, 3731468; 463729, 3731470; 463715, 3731473; 463701, 3731476; 463687, 3731480; 463684, 3731482; 463668, 3731487; 463658, 3731491; 463653, 3731493; 463650, 3731494; 463643, 3731498; 463626, 3731504; 463609, 3731512; 463606, 3731513; 463589, 3731523; 463575, 3731532; 463568, 3731536; 463565, 3731539; 463559, 3731544; 463555, 3731547; 463546, 3731555; 463529, 3731572; 463521, 3731580; 463514, 3731589; 463501, 3731607; 463491, 3731625; 463483, 3731641; 463479, 3731650; 463477, 3731653; 463475, 3731658; 463471, 3731671; 463465, 3731693; 463464, 3731699; 463467, 3731698; 463480, 3731696; 463496, 3731713; 463509, 3731725; 463524, 3731739; 463548, 3731743; 463563, 3731732; 463661, 3731718; thence returning to 463686, 3731715. Continue to 463692, 3732048; 463718, 3732037; 463768, 3732026; 463824, 3732016; 463861, 3732009; 463916, 3732007; 463940, 3732008; 463960, 3732009; 464014, 3732012; 464040, 3732016; 464046, 3732009; 464054, 3731998; 464062, 3731986; 464068, 3731974; 464070, 3731971; 464071, 3731969; 464074, 3731962; 464080, 3731949; 464084, 3731936; 464088, 3731923; 464092, 3731910; 464094, 3731896; 464096, 3731883; 464097, 3731869; 464098, 3731856; 464098, 3731842; 464097, 3731828; 464095, 3731815; 464093, 3731802; 464090, 3731789; 464086, 3731776; 464081, 3731763; 464076, 3731751; 464071, 3731739; 464068, 3731734; 464064, 3731727; 464058, 3731715; 464056, 3731713; 464009, 3731786; 463961, 3731829; 463909, 3731858; 463881, 3731872; 463883, 3731805; 463875, 3731807; 463798, 3731811; 463797, 3731677; 463737, 3731653; 463731, 3731686; 463720, 3731746; 463718, 3731748; 463717, 3731750; 463718, 3731754; 463719, 3731756; 463690, 3731916; 463615, 3731934; 463595, 3731939; 463577, 3732046; 463573, 3732046; 463571, 3732055; 463582, 3732063; 463596, 3732066; 463615, 3732066; 463641, 3732062; 463665, 3732057; thence returning to 463692, 3732048.
                (ii) Subunit 1B: Nichols Road. From USGS 1:24,000 quadrangle Lake Elsinore, land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 466525, 3729671; 466527, 3729663; 466525, 3729648; 466520, 3729639; 466517, 3729631; 466515, 3729619; 466517, 3729609; 466525, 3729603; 466531, 3729605; 466542, 3729615; 466543, 3729628; 466542, 3729639; 466540, 3729658; 466538, 3729667; 466538, 3729671; 466544, 3729674; 466548, 3729670; 466551, 3729656; 466555, 3729647; 466561, 3729637; 466566, 3729631; 466569, 3729625; 466569, 3729622; 466565, 3729616; 466559, 3729613; 466555, 3729607; 466555, 3729600; 466558, 3729592; 466563, 3729586; 466573, 3729586; 466580, 3729589; 466589, 3729589; 466594, 3729586; 466603, 3729577; 466610, 3729562; 466611, 3729550; 466613, 3729539; 466622, 3729531; 466631, 3729528; 466621, 3729517; 466609, 3729506; 466596, 3729495; 466589, 3729490; 466549, 3729462; 466543, 3729457; 466528, 3729448; 466513, 3729440; 466498, 3729433; 466482, 3729427; 466466, 3729422; 466461, 3729420; 466437, 3729416; 466398, 3729412; 466363, 3729411; 466339, 3729413; 466254, 3729494; 466239, 3729510; 466203, 3729537; 466200, 3729537; 466191, 3729537; 466155, 3729497; 466153, 3729498; 466128, 3729522; 466109, 3729547; 466153, 3729578; 466204, 3729592; 466209, 3729593; 466229, 3729595; 466270, 3729602; 466302, 3729640; 466254, 3729669; 466206, 3729633; 466121, 3729614; 466103, 3729626; 466102, 3729659; 466095, 3729690; 466054, 3729701; 466046, 3729702; 466044, 3729730; 466043, 3729733; 466043, 3729740; 466042, 3729757; 466043, 3729774; 466044, 3729791; 466047, 3729808; 466051, 3729824; 466054, 3729834; 466064, 3729867; 466066, 3729873; 466072, 3729889; 466079, 3729904; 466087, 3729919; 466096, 3729934; 466106, 3729948; 466117, 3729961; 466128, 3729973; 466131, 3729976; 466157, 3730001; 466167, 3730011; 466180, 3730021; 466194, 3730031; 466208, 3730040; 466223, 3730048; 466239, 3730055; 466255, 3730061; 466260, 3730063; 466294, 3730073; 466305, 3730077; 466322, 3730081; 466338, 3730083; 466355, 3730085; 466357, 3730085; 466359, 3730079; 466361, 3730061; 466379, 3730040; 466384, 3730029; 466392, 3730021; 466402, 3730013; 466413, 3730002; 466421, 3729993; 466427, 3729983; 466433, 3729973; 466438, 3729964; 466441, 3729946; 466442, 3729922; 466439, 3729903; 466435, 3729886; 466432, 3729870; 466432, 3729866; 466430, 3729857; 466425, 3729842; 466422, 3729831; 466420, 3729819; 466420, 3729814; 466424, 3729812; 466446, 3729784; 466454, 3729740; 466456, 3729738; 466474, 3729727; 466486, 3729719; 466494, 3729711; 466509, 3729699; 466518, 3729688; 466522, 3729681; thence returning to 466525, 3729671. Continue to 466671, 3729914; 466713, 3729743; 466713, 3729740; 466713, 3729724; 466687, 3729719; 466666, 3729753; 466662, 3729760; 466636, 3729756; 466601, 3729723; 466601, 3729720; 466604, 3729684; 466609, 3729671; 466629, 3729620; 466637, 3729599; 466662, 3729569; 466654, 3729557; 466651, 3729566; 466639, 3729588; 466623, 3729610; 466616, 3729630; 466614, 3729636; 466611, 3729645; 466605, 3729660; 466603, 3729663; 466594, 3729679; 466590, 3729692; 466585, 3729699; 466584, 3729700; 466568, 3729709; 466550, 3729723; 466538, 3729743; 466517, 3729758; 466500, 3729775; 466487, 3729788; 466478, 3729801; 466470, 3729816; 466468, 3729836; 466473, 3729853; 466481, 3729871; 466486, 3729892; 466488, 3729922; 466489, 3729957; 466481, 3729991; 466469, 3730020; 466456, 3730035; 466447, 3730047; 466438, 3730059; 466432, 3730077; 466432, 3730082; 466448, 3730079; 466465, 3730075; 466481, 3730070; 466497, 3730064; 466511, 3730058; 466538, 3730045; 466554, 3730036; 466568, 3730027; 466582, 3730018; 466583, 3730016; 466595, 3730007; 466607, 3729995; 466619, 3729983; 466628, 3729972; 466642, 3729953; 466650, 3729943; 466652, 3729942; 466662, 3729928; thence returning to 466671, 3729914.
                (iii) Note: Map of Unit 1: Santa Ana River Watershed (Map 2) follows:
                
                  
                  ER30NO10.214
                
                (7) Unit 3: Santa Margarita River Watershed, Riverside County, California.

                (i) Subunit 3A: Santa Gertrudis Creek. From USGS 1:24,000 quadrangle Bachelor Mountain, land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 489149, 3711597; 489149, 3711584; 489149, 3711536; 489150, 3711526; 489182, 3711531; 489207, 3711536; 489206, 3711534; 489204, 3711530; 489150, 3711522; 489032, 3711505; 489029, 3711505; 489004, 3711496; 488986, 3711490; 488853, 3711446; 488773, 3711419; 488772, 3711420; 488762, 3711430; 488752, 3711440; 488743, 3711451; 488735, 3711462; 488727, 3711474; 488720, 3711486; 488714, 3711498; 488708, 3711511; 488703, 3711524; 488698, 3711537; 488695, 3711551; 488692, 3711565; 488690, 3711573; 488740, 3711573; 488761, 3711585; 488780, 3711661; 488930, 3711666; 488932, 3711728; 488940, 3711726; 488943, 3711766; 488947, 3711838; 488937, 3711846; 488946, 3712065; 488946, 3712074; 488957, 3712074; 488971, 3712072; 488984, 3712071; 488987, 3712071; 488990, 3712070; 489021, 3712064; 489021, 3712064; 489051, 3712053; 489080, 3712039; 489095, 3712029; 489094, 3712020; 489063, 3711973; 489021, 3711968; 489016, 3711967; 489020, 3711850; 489021, 3711849; 489029, 3711846; 489029, 3711830; 489071, 3711829; 489078, 3711826; 489096, 3711829; 489115, 3711828; 489118, 3711942; 489129, 3711946; 489173, 3711946; 489176, 3711940; 489179, 3711934; 489188, 3711925; 489197, 3711915; 489205, 3711904; 489212, 3711894; 489219, 3711882; 489224, 3711872; 489231, 3711772; 489227, 3711772; 489148, 3711771; 489032, 3711771; 489029, 3711742; 489031, 3711597; 489081, 3711597; 489094, 3711588; 489105, 3711597; 489136, 3711597; thence returning to 489149, 3711597.
                (ii) Subunit 3B: Murrieta Creek. From USGS 1:24,000 quadrangle Temecula, land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 486159, 3705522; 486130, 3705488; 486110, 3705464; 486117, 3705456; 486125, 3705449; 486155, 3705347; 486174, 3705279; 486208, 3705158; 486202, 3705156; 486186, 3705151; 486169, 3705147; 486165, 3705147; 486153, 3705145; 486140, 3705142; 486130, 3705142; 486123, 3705141; 486116, 3705140; 486104, 3705140; 486076, 3705140; 486058, 3705142; 486045, 3705144; 486030, 3705146; 486014, 3705150; 486008, 3705152; 485996, 3705155; 485986, 3705159; 485970, 3705165; 485960, 3705169; 485954, 3705172; 485959, 3705189; 485959, 3705209; 485945, 3705214; 485921, 3705201; 485918, 3705191; 485913, 3705194; 485902, 3705202; 485889, 3705211; 485876, 3705222; 485870, 3705227; 485861, 3705236; 485855, 3705242; 485843, 3705254; 485834, 3705265; 485827, 3705275; 485824, 3705277; 485815, 3705291; 485806, 3705306; 485803, 3705310; 485797, 3705321; 485791, 3705332; 485784, 3705347; 485780, 3705357; 485776, 3705369; 485774, 3705375; 485769, 3705391; 485765, 3705408; 485763, 3705420; 485760, 3705437; 485758, 3705453; 485758, 3705461; 485758, 3705473; 485758, 3705501; 485774, 3705498; 485777, 3705509; 485794, 3705516; 485793, 3705526; 485785, 3705556; 485769, 3705566; 485769, 3705568; 485773, 3705580; 485776, 3705591; 485781, 3705605; 485787, 3705618; 485794, 3705634; 485802, 3705649; 485811, 3705664; 485817, 3705673; 485825, 3705683; 485828, 3705688; 485839, 3705701; 485845, 3705707; 485853, 3705716; 485859, 3705722; 485871, 3705734; 485881, 3705742; 485891, 3705750; 485894, 3705752; 485908, 3705762; 485910, 3705763; 486004, 3705670; 486019, 3705644; 486044, 3705619; 486065, 3705600; 486086, 3705587; 486119, 3705557; thence returning to 486159, 3705522.
                (iii) Note: Map of Unit 3: Santa Margarita River Watershed (Map 3) follows:
                
                  
                  er30NO10.215
                
                (8) Unit 4: San Luis Rey River Watershed. From USGS 1:24,000 quadrangle Bonsall, San Diego County, California.

                (i) Subunit 4A: Calle de la Vuelta. Land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 480305, 3685329; 480306, 3685327; 480308, 3685328; 480309, 3685328; 480311, 3685328; 480313, 3685329; 480315, 3685330; 480317, 3685330; 480320, 3685329; 480322, 3685328; 480323, 3685327; 480324, 3685326; 480326, 3685325; 480327, 3685324; 480329, 3685322; 480330, 3685320; 480331, 3685319; 480332, 3685317; 480333, 3685316; 480336, 3685314; 480337, 3685313; 480339, 3685311; 480340, 3685310; 480366, 3685285; 480367, 3685284; 480360, 3685275; 480359, 3685274; 480359, 3685272; 480356, 3685271; 480355, 3685269; 480336, 3685247; 480331, 3685240; 480296, 3685207; 480296, 3685206; 480289, 3685200; 480288, 3685202; 480285, 3685211; 480277, 3685232; 480274, 3685237; 480263, 3685253; 480275, 3685262; 480329, 3685305; 480324, 3685305; 480323, 3685305; 480321, 3685305; 480319, 3685304; 480317, 3685303; 480315, 3685302; 480313, 3685302; 480312, 3685301; 480311, 3685301; 480309, 3685300; 480307, 3685299; 480305, 3685298; 480302, 3685297; 480300, 3685296; 480298, 3685296; 480296, 3685296; 480298, 3685298; 480298, 3685300; 480298, 3685301; 480297, 3685303; 480298, 3685305; 480298, 3685306; 480299, 3685307; 480298, 3685308; 480294, 3685308; 480292, 3685308; 480291, 3685307; 480291, 3685308; 480291, 3685311; 480292, 3685312; 480294, 3685312; 480296, 3685314; 480296, 3685315; 480297, 3685317; 480298, 3685318; 480300, 3685321; 480298, 3685322; 480297, 3685323; 480295, 3685324; 480295, 3685326; 480294, 3685328; 480294, 3685330; 480294, 3685332; 480294, 3685334; 480294, 3685336; 480294, 3685337; 480295, 3685339; 480295, 3685342; 480295, 3685343; 480295, 3685345; 480295, 3685346; 480295, 3685348; 480296, 3685349; 480296, 3685350; 480297, 3685351; 480299, 3685351; 480300, 3685351; 480301, 3685350; 480301, 3685348; 480302, 3685347; 480302, 3685345; 480302, 3685343; 480303, 3685341; 480303, 3685340; 480304, 3685338; 480304, 3685336; 480304, 3685335; 480304, 3685333; 480304, 3685331; 480305, 3685330; thence returning to 480305, 3685329. Continue to 480281, 3685448; 480265, 3685444; 480258, 3685449; 480259, 3685460; 480259, 3685463; 480266, 3685476; 480280, 3685473; 480282, 3685470; 480291, 3685457; 480288, 3685454; 480284, 3685450; thence returning to 480281, 3685448. Continue to 480471, 3685448; 480481, 3685448; 480488, 3685448; 480488, 3685439; 480489, 3685426; 480491, 3685416; 480496, 3685411; 480501, 3685405; 480503, 3685395; 480503, 3685383; 480503, 3685369; 480504, 3685363; 480505, 3685359; 480506, 3685357; 480503, 3685356; 480493, 3685354; 480473, 3685347; 480450, 3685339; 480438, 3685334; 480433, 3685338; 480433, 3685339; 480426, 3685349; 480422, 3685367; 480423, 3685373; 480422, 3685375; 480422, 3685375; 480421, 3685377; 480421, 3685380; 480422, 3685382; 480423, 3685383; 480423, 3685385; 480424, 3685414; 480424, 3685429; 480418, 3685444; 480418, 3685445; 480407, 3685469; 480413, 3685469; 480434, 3685478; 480439, 3685478; 480446, 3685474; 480450, 3685465; 480454, 3685459; 480457, 3685457; 480463, 3685450; thence returning to 480471, 3685448. Continue to 480206, 3685424; 480222, 3685406; 480227, 3685407; 480242, 3685411; 480241, 3685409; 480240, 3685408; 480236, 3685404; 480234, 3685402; 480233, 3685401; 480229, 3685397; 480228, 3685396; 480226, 3685393; 480185, 3685351; 480185, 3685341; 480185, 3685341; 480176, 3685316; 480175, 3685315; 480165, 3685301; 480158, 3685312; 480155, 3685316; 480155, 3685318; 480149, 3685342; 480146, 3685367; 480146, 3685375; 480147, 3685393; 480159, 3685450; 480160, 3685475; 480157, 3685495; 480156, 3685498; 480152, 3685510; 480146, 3685517; 480150, 3685520; 480165, 3685512; 480167, 3685505; 480170, 3685495; 480175, 3685478; thence returning to 480206, 3685424. Continue to 480632, 3685486; 480641, 3685475; 480652, 3685481; 480655, 3685484; 480659, 3685481; 480675, 3685473; 480676, 3685472; 480688, 3685465; 480679, 3685457; 480637, 3685427; 480565, 3685379; 480560, 3685386; 480559, 3685387; 480557, 3685389; 480551, 3685391; 480546, 3685396; 480544, 3685402; 480539, 3685413; 480534, 3685422; 480534, 3685431; 480530, 3685442; 480526, 3685450; 480552, 3685443; 480557, 3685447; 480565, 3685457; 480567, 3685477; 480568, 3685489; 480566, 3685510; 480566, 3685518; 480568, 3685524; 480571, 3685531; 480578, 3685533; 480588, 3685535; 480607, 3685520; 480621, 3685509; 480632, 3685499; thence returning to 480632, 3685486. Continue to 480543, 3685580; 480538, 3685577; 480549, 3685584; 480549, 3685596; 480549, 3685637; 480548, 3685669; 480553, 3685667; 480559, 3685665; 480566, 3685661; 480575, 3685657; 480578, 3685655; 480579, 3685655; 480583, 3685653; 480594, 3685647; 480600, 3685642; 480606, 3685638; 480612, 3685634; 480615, 3685632; 480598, 3685617; 480596, 3685616; 480592, 3685612; 480588, 3685609; 480583, 3685606; 480579, 3685602; 480579, 3685602; 480575, 3685599; 480570, 3685596; 480566, 3685593; 480561, 3685590; 480557, 3685587; 480552, 3685585; 480548, 3685582; thence returning to 480543, 3685580. Continue to 480521, 3685637; 480528, 3685571; 480524, 3685570; 480518, 3685568; 480496, 3685558; 480406, 3685519; 480399, 3685517; 480398, 3685516; 480397, 3685515; 480392, 3685513; 480390, 3685517; 480387, 3685522; 480384, 3685523; 480304, 3685547; 480318, 3685574; 480331, 3685590; 480351, 3685594; 480357, 3685595; 480360, 3685629; 480360, 3685634; 480361, 3685647; 480367, 3685674; 480372, 3685675; 480376, 3685632; 480378, 3685620; 480378, 3685613; 480439, 3685629; 480436, 3685656; 480435, 3685661; 480432, 3685687; 480435, 3685687; 480439, 3685688; 480446, 3685688; 480454, 3685688; 480461, 3685688; 480465, 3685688; 480480, 3685686; 480487, 3685685; 480488, 3685685; 480502, 3685683; 480510, 3685681; 480516, 3685680; thence returning to 480521, 3685637.

                (ii) Subunit 4B: Olive Hill Road. Land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 478735, 3683078; 478770, 3683404; 478753, 3683404; 478723, 3683406; 478682, 3683412; 478683, 3683413; 478685, 3683416; 478689, 3683422; 478693, 3683429; 478702, 3683441; 478716, 3683458; 478723, 3683466; 478729, 3683475; 478737, 3683483; 478753, 3683499; 478761, 3683506; 478770, 3683514; 478776, 3683518; 478774, 3683498; 478770, 3683407; thence returning to 478770, 3683404. Continue to 478854, 3683318; 478868, 3683273; 478920, 3683299; 478923, 3683301; 478925, 3683303; 478929, 3683306; 478929, 3683310; 478933, 3683309; 478936, 3683312; 478940, 3683314; 478944, 3683315; 478950, 3683319; 478954, 3683322; 478915, 3683171; 478919, 3683133; 478923, 3683087; 478929, 3683027; 478936, 3682992; 478924, 3682992; 478912, 3682993; 478907, 3682992; 478896, 3682993; 478892, 3682993; 478870, 3682995; 478858, 3682996; 478847, 3682999; 478844, 3683000; 478825, 3683005; 478815, 3683008; 478805, 3683012; 478784, 3683022; 478774, 3683026; 478763, 3683033; 478744, 3683046; 478742, 3683048; 478739, 3683051; 478735, 3683053; 478724, 3683062; 478708, 3683079; 478694, 3683096; 478681, 3683114; 478674, 3683124; 478669, 3683134; 478659, 3683154; 478655, 3683164; 478652, 3683175; 478646, 3683197; 478642, 3683219; 478639, 3683242; 478639, 3683253; 478639, 3683256; 478639, 3683259; 478639, 3683271; 478641, 3683293; 478645, 3683316; 478650, 3683337; 478658, 3683358; 478659, 3683361; 478664, 3683373; 478667, 3683380; 478670, 3683386; 478676, 3683399; 478721, 3683395; 478718, 3683381; 478737, 3683377; 478836, 3683359; thence returning to 478854, 3683318.
                (iii) Subunit 4C: Jeffries Ranch. Land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 477180, 3679339; 477189, 3679340; 477202, 3679341; 477218, 3679343; 477236, 3679323; 477240, 3679318; 477245, 3679320; 477249, 3679321; 477248, 3679320; 477247, 3679319; 477244, 3679316; 477232, 3679315; 477228, 3679315; 477221, 3679318; 477202, 3679329; thence returning to 477180, 3679339. Continue to 477347, 3679308; 477347, 3679303; 477338, 3679320; 477327, 3679331; 477325, 3679333; 477322, 3679335; 477310, 3679356; 477305, 3679360; 477305, 3679360; 477307, 3679372; 477305, 3679382; 477306, 3679382; 477313, 3679367; 477314, 3679365; 477324, 3679343; 477326, 3679341; 477328, 3679338; 477336, 3679332; 477349, 3679324; 477349, 3679323; thence returning to 477347, 3679308. Continue to 477180, 3679339; 477179, 3679339; 477177, 3679338; 477176, 3679337; 477178, 3679332; 477179, 3679311; 477180, 3679306; 477179, 3679299; 477179, 3679275; 477177, 3679247; 477177, 3679233; 477179, 3679233; 477181, 3679233; 477185, 3679232; 477189, 3679232; 477193, 3679232; 477197, 3679232; 477201, 3679232; 477205, 3679232; 477209, 3679231; 477213, 3679231; 477217, 3679231; 477221, 3679231; 477225, 3679231; 477229, 3679231; 477233, 3679231; 477238, 3679231; 477242, 3679231; 477245, 3679231; 477257, 3679223; 477316, 3679212; 477317, 3679212; 477310, 3679201; 477303, 3679189; 477294, 3679178; 477285, 3679167; 477275, 3679156; 477265, 3679146; 477254, 3679137; 477243, 3679128; 477231, 3679120; 477219, 3679113; 477207, 3679106; 477194, 3679100; 477180, 3679094; 477179, 3679094; 477167, 3679090; 477164, 3679089; 477153, 3679086; 477139, 3679083; 477125, 3679080; 477111, 3679079; 477097, 3679078; 477083, 3679078; 477070, 3679072; 477058, 3679067; 477045, 3679062; 477032, 3679058; 477018, 3679055; 477005, 3679052; 476991, 3679051; 476977, 3679049; 476970, 3679049; 476963, 3679049; 476949, 3679049; 476935, 3679050; 476922, 3679052; 476913, 3679054; 476909, 3679055; 476896, 3679057; 476883, 3679061; 476871, 3679066; 476857, 3679070; 476844, 3679074; 476831, 3679079; 476818, 3679085; 476806, 3679091; 476793, 3679097; 476780, 3679103; 476778, 3679104; 476775, 3679106; 476775, 3679111; 476776, 3679141; 476776, 3679173; 476776, 3679195; 476777, 3679200; 476778, 3679204; 476778, 3679212; 476778, 3679213; 476776, 3679215; 476776, 3679222; 476776, 3679223; 476769, 3679223; 476766, 3679225; 476759, 3679227; 476761, 3679268; 476763, 3679301; 476765, 3679328; 476766, 3679328; 476769, 3679327; 476772, 3679326; 476772, 3679333; 476772, 3679356; 476776, 3679373; 476777, 3679376; 476780, 3679385; 476782, 3679422; 476765, 3679423; 476765, 3679424; 476797, 3679423; 476810, 3679428; 476839, 3679438; 476866, 3679437; 476870, 3679436; 476874, 3679435; 476866, 3679427; 476864, 3679429; 476862, 3679431; 476853, 3679434; 476845, 3679429; 476842, 3679426; 476842, 3679426; 476837, 3679420; 476837, 3679415; 476837, 3679411; 476836, 3679407; 476836, 3679406; 476835, 3679403; 476834, 3679400; 476833, 3679398; 476830, 3679396; 476826, 3679394; 476824, 3679393; 476821, 3679392; 476816, 3679391; 476808, 3679381; 476799, 3679375; 476787, 3679367; 476785, 3679365; 476785, 3679365; 476785, 3679362; 476786, 3679360; 476786, 3679356; 476785, 3679354; 476783, 3679351; 476782, 3679348; 476784, 3679345; 476786, 3679343; 476784, 3679323; 476780, 3679305; 476779, 3679300; 476780, 3679295; 476781, 3679279; 476784, 3679265; 476785, 3679260; 476790, 3679238; 476797, 3679220; 476808, 3679196; 476817, 3679171; 476825, 3679161; 476834, 3679155; 476837, 3679153; 476843, 3679150; 476849, 3679151; 476851, 3679155; 476850, 3679159; 476847, 3679167; 476842, 3679174; 476829, 3679187; 476820, 3679205; 476812, 3679230; 476804, 3679260; 476799, 3679289; 476799, 3679312; 476800, 3679317; 476825, 3679309; 476827, 3679321; 476828, 3679322; 476832, 3679332; 476841, 3679342; 476849, 3679349; 476857, 3679352; 476864, 3679354; 476871, 3679346; 476879, 3679344; 476885, 3679346; 476886, 3679345; 476891, 3679344; 476897, 3679342; 476904, 3679344; 476907, 3679347; 476909, 3679354; 476909, 3679359; 476907, 3679365; 476903, 3679372; 476899, 3679383; 476896, 3679393; 476897, 3679401; 476899, 3679407; 476902, 3679414; 476904, 3679422; 476911, 3679419; 476936, 3679408; 476958, 3679401; 476963, 3679400; 476972, 3679397; 477007, 3679382; 477018, 3679377; 477030, 3679373; 477041, 3679369; 477047, 3679368; 477063, 3679358; 477062, 3679364; 477065, 3679363; 477076, 3679361; 477088, 3679359; 477100, 3679357; 477112, 3679356; 477125, 3679355; 477137, 3679355; 477149, 3679355; 477161, 3679356; 477165, 3679352; 477172, 3679345; 477179, 3679339; thence returning to 477180, 3679339.

                (iv) Subunit 4D: Gird Road/Monserate Hill. Land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 482662, 3686370; 482664, 3686368; 482667, 3686364; 482670, 3686360; 482677, 3686352; 482680, 3686347; 482689, 3686335; 482693, 3686329; 482701, 3686316; 482704, 3686309; 482710, 3686295; 482713, 3686288; 482718, 3686274; 482719, 3686271; 482707, 3686267; 482696, 3686261; 482680, 3686257; 482666, 3686254; 482650, 3686251; 482642, 3686248; 482640, 3686242; 482638, 3686238; 482634, 3686226; 482631, 3686222; 482624, 3686213; 482583, 3686199; 482566, 3686188; 482563, 3686187; 482511, 3686179; 482469, 3686178; 482449, 3686178; 482429, 3686181; 482416, 3686180; 482389, 3686180; 482344, 3686184; 482323, 3686183; 482302, 3686181; 482294, 3686181; 482290, 3686180; 482260, 3686179; 482237, 3686178; 482208, 3686183; 482193, 3686186; 482193, 3686194; 482193, 3686200; 482193, 3686201; 482193, 3686209; 482193, 3686213; 482194, 3686228; 482195, 3686231; 482196, 3686239; 482197, 3686246; 482199, 3686254; 482200, 3686257; 482204, 3686272; 482205, 3686277; 482208, 3686286; 482210, 3686291; 482212, 3686295; 482213, 3686299; 482216, 3686305; 482217, 3686308; 482222, 3686319; 482225, 3686324; 482232, 3686336; 482236, 3686341; 482244, 3686354; 482247, 3686357; 482250, 3686361; 482251, 3686363; 482256, 3686368; 482261, 3686374; 482264, 3686377; 482268, 3686381; 482286, 3686374; 482325, 3686376; 482352, 3686373; 482384, 3686368; 482397, 3686358; 482421, 3686349; 482446, 3686348; 482467, 3686353; 482493, 3686354; 482507, 3686353; 482521, 3686352; 482526, 3686350; 482529, 3686349; 482529, 3686349; 482530, 3686349; 482533, 3686349; 482537, 3686349; 482539, 3686347; 482539, 3686347; 482584, 3686340; 482595, 3686333; 482602, 3686317; 482610, 3686315; 482613, 3686332; 482611, 3686335; 482604, 3686346; 482599, 3686352; 482598, 3686367; 482597, 3686370; 482595, 3686369; 482595, 3686371; 482593, 3686392; 482595, 3686409; 482596, 3686422; 482604, 3686417; 482606, 3686416; 482609, 3686414; 482617, 3686409; 482621, 3686406; 482631, 3686399; 482636, 3686395; 482642, 3686390; 482648, 3686384; 482649, 3686383; 482652, 3686380; thence returning to 482662, 3686370.
                (v) Note: Map of Unit 4, San Luis Rey River Watershed (Map 4) follows:
                
                  er30no10.216
                
                
                (9) Unit 5: San Dieguito River Watershed, San Diego County, California.
                (i) Subunit 5A: Lake Hodges East Unit. From USGS 1:24,000 quadrangle Escondido, land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 493490, 3658493; 493465, 3658587; 493409, 3658642; 493384, 3658647; 493357, 3658702; 493353, 3658702; 493349, 3658704; 493347, 3658705; 493346, 3658708; 493340, 3658712; 493338, 3658714; 493335, 3658716; 493334, 3658719; 493334, 3658721; 493335, 3658722; 493338, 3658722; 493340, 3658723; 493342, 3658726; 493344, 3658727; 493340, 3658734; 493338, 3658733; 493336, 3658736; 493336, 3658738; 493337, 3658740; 493322, 3658771; 493287, 3658855; 493261, 3658917; 493249, 3658947; 493290, 3658913; 493335, 3658913; 493339, 3658882; 493358, 3658839; 493375, 3658814; 493376, 3658816; 493379, 3658816; 493380, 3658812; 493379, 3658812; 493381, 3658810; 493383, 3658809; 493386, 3658808; 493387, 3658806; 493387, 3658805; 493386, 3658802; 493382, 3658803; 493414, 3658753; 493470, 3658649; 493496, 3658550; thence returning to 493490, 3658493. Continue to 493410, 3658814; 493412, 3658812; 493413, 3658809; 493414, 3658806; 493414, 3658805; 493412, 3658805; 493410, 3658808; 493407, 3658810; 493405, 3658813; 493402, 3658812; 493397, 3658813; 493394, 3658814; 493392, 3658815; 493394, 3658816; 493398, 3658817; 493399, 3658820; 493398, 3658822; 493398, 3658824; 493398, 3658826; 493401, 3658824; 493401, 3658822; 493403, 3658822; 493404, 3658821; 493406, 3658819; 493408, 3658817; 493409, 3658814; thence returning to 493410, 3658814. Continue to 493770, 3658577; 493770, 3658565; 493770, 3658561; 493770, 3658554; 493770, 3658547; 493769, 3658542; 493770, 3658539; 493770, 3658537; 493766, 3658542; 493762, 3658547; 493758, 3658553; 493756, 3658555; 493755, 3658556; 493753, 3658557; 493751, 3658559; 493747, 3658562; 493730, 3658577; 493727, 3658573; 493719, 3658565; 493716, 3658565; 493709, 3658564; 493705, 3658564; 493700, 3658563; 493697, 3658561; 493693, 3658560; 493688, 3658560; 493680, 3658559; 493674, 3658555; 493670, 3658552; 493665, 3658549; 493662, 3658546; 493658, 3658544; 493655, 3658542; 493650, 3658540; 493648, 3658538; 493643, 3658537; 493641, 3658536; 493639, 3658535; 493635, 3658533; 493631, 3658533; 493628, 3658533; 493626, 3658533; 493624, 3658533; 493620, 3658534; 493617, 3658535; 493616, 3658541; 493616, 3658543; 493616, 3658547; 493616, 3658558; 493618, 3658566; 493621, 3658572; 493623, 3658577; 493624, 3658582; 493624, 3658586; 493623, 3658589; 493622, 3658594; 493622, 3658599; 493640, 3658593; 493661, 3658584; 493690, 3658573; 493702, 3658586; 493739, 3658624; 493683, 3658667; 493678, 3658671; 493732, 3658756; 493735, 3658749; 493739, 3658740; 493740, 3658737; 493748, 3658716; 493752, 3658701; 493754, 3658694; 493756, 3658684; 493758, 3658668; 493759, 3658647; 493762, 3658636; 493765, 3658615; 493766, 3658608; 493767, 3658599; 493768, 3658586; thence returning to 493770, 3658577. Continue to 493574, 3658234; 493567, 3658232; 493570, 3658252; 493572, 3658311; 493575, 3658321; 493594, 3658404; 493592, 3658411; 493590, 3658421; 493589, 3658432; 493588, 3658442; 493588, 3658451; 493588, 3658460; 493589, 3658472; 493591, 3658482; 493591, 3658493; 493591, 3658502; 493592, 3658512; 493593, 3658523; 493593, 3658533; 493593, 3658541; 493595, 3658547; 493596, 3658552; 493595, 3658559; 493596, 3658563; 493597, 3658569; 493598, 3658574; 493597, 3658577; 493597, 3658582; 493597, 3658588; 493598, 3658591; 493599, 3658596; 493601, 3658600; 493603, 3658602; 493603, 3658600; 493604, 3658599; 493605, 3658597; 493606, 3658596; 493608, 3658594; 493609, 3658592; 493611, 3658588; 493612, 3658585; 493612, 3658580; 493612, 3658572; 493610, 3658568; 493609, 3658561; 493609, 3658555; 493609, 3658549; 493610, 3658541; 493611, 3658536; 493612, 3658528; 493613, 3658523; 493615, 3658516; 493617, 3658513; 493618, 3658510; 493620, 3658507; 493624, 3658498; 493628, 3658487; 493632, 3658478; 493636, 3658470; 493639, 3658463; 493642, 3658457; 493645, 3658450; 493647, 3658442; 493648, 3658435; 493650, 3658429; 493651, 3658422; 493654, 3658416; 493657, 3658411; 493661, 3658405; 493664, 3658402; 493667, 3658400; 493669, 3658397; 493672, 3658394; 493674, 3658390; 493676, 3658385; 493678, 3658379; 493680, 3658372; 493683, 3658364; 493684, 3658359; 493685, 3658351; 493686, 3658343; 493686, 3658334; 493685, 3658326; 493683, 3658310; 493681, 3658298; 493679, 3658291; 493676, 3658288; 493663, 3658278; 493654, 3658272; 493636, 3658259; 493634, 3658258; 493626, 3658253; 493610, 3658246; 493605, 3658244; 493584, 3658236; 493581, 3658236; thence returning to 493574, 3658234. Continue to 493505, 3658583; 493507, 3658582; 493509, 3658583; 493510, 3658581; 493509, 3658579; 493509, 3658576; 493509, 3658573; 493508, 3658571; 493506, 3658569; 493509, 3658565; 493511, 3658562; 493511, 3658559; 493508, 3658558; 493507, 3658558; 493505, 3658560; 493506, 3658564; 493506, 3658566; 493502, 3658565; 493499, 3658566; 493497, 3658566; 493496, 3658568; 493497, 3658570; 493502, 3658572; 493497, 3658575; 493496, 3658579; 493496, 3658580; 493497, 3658582; 493496, 3658584; 493498, 3658585; 493499, 3658585; 493502, 3658587; 493503, 3658588; 493505, 3658585; thence returning to 493505, 3658583. Continue to 493492, 3658487; 493493, 3658490; 493496, 3658491; 493496, 3658494; 493498, 3658496; 493498, 3658498; 493498, 3658501; 493498, 3658504; 493499, 3658507; 493499, 3658509; 493499, 3658511; 493500, 3658513; 493499, 3658515; 493499, 3658517; 493499, 3658519; 493499, 3658521; 493497, 3658523; 493499, 3658525; 493499, 3658528; 493502, 3658529; 493506, 3658530; 493508, 3658530; 493508, 3658526; 493510, 3658525; 493512, 3658523; 493511, 3658519; 493511, 3658516; 493511, 3658513; 493510, 3658511; 493511, 3658509; 493510, 3658507; 493510, 3658506; 493510, 3658503; 493509, 3658500; 493507, 3658498; 493507, 3658495; 493507, 3658493; 493508, 3658492; 493509, 3658489; 493507, 3658486; 493506, 3658483; 493497, 3658486; 493496, 3658486; thence returning to 493492, 3658487. Continue to 493492, 3658487; 493507, 3658446; 493509, 3658440; 493508, 3658433; 493497, 3658322; 493498, 3658242; 493498, 3658230; 493499, 3658224; 493495, 3658224; 493486, 3658225; 493472, 3658226; 493468, 3658227; 493452, 3658230; 493448, 3658231; 493434, 3658234; 493425, 3658237; 493415, 3658240; 493410, 3658242; 493398, 3658247; 493377, 3658256; 493360, 3658266; 493356, 3658269; 493367, 3658284; 493417, 3658415; 493405, 3658433; 493480, 3658486; 493490, 3658493; thence returning to 493492, 3658487.

                (ii) Subunit 5B: Lake Hodges West (Crosby Estates). From USGS 1:24,000 quadrangle Rancho Santa Fe, land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 486068, 3656371; 486163, 3656336; 486256, 3656332; 486280, 3656334; 486338, 3656338; 486341, 3656338; 486358, 3656339; 486365, 3656339; 486384, 3656338; 486394, 3656338; 486406, 3656337; 486411, 3656336; 486428, 3656334; 486445, 3656330; 486449, 3656328; 486467, 3656323; 486479, 3656319; 486496, 3656313; 486602, 3656268; 486668, 3656246; 486770, 3656215; 486780, 3656211; 486784, 3656210; 486800, 3656204; 486809, 3656200; 486816, 3656197; 486819, 3656195; 486823, 3656193; 486829, 3656190; 486837, 3656186; 486846, 3656181; 486853, 3656177; 486867, 3656168; 486881, 3656159; 486885, 3656155; 486894, 3656148; 486905, 3656138; 486917, 3656126; 486918, 3656125; 486924, 3656119; 486936, 3656106; 486947, 3656093; 486957, 3656079; 486966, 3656065; 486972, 3656054; 486983, 3656031; 486985, 3656027; 486992, 3656012; 486998, 3656002; 486998, 3655997; 486999, 3655993; 487001, 3655988; 487004, 3655982; 487003, 3655980; 487007, 3655963; 487009, 3655953; 487013, 3655929; 487014, 3655922; 487015, 3655905; 487016, 3655888; 487015, 3655871; 487015, 3655865; 487000, 3655865; 486984, 3655864; 486962, 3655863; 486950, 3655864; 486936, 3655865; 486922, 3655866; 486905, 3655866; 486896, 3655866; 486884, 3655865; 486874, 3655866; 486862, 3655867; 486853, 3655867; 486839, 3655870; 486825, 3655871; 486808, 3655874; 486793, 3655877; 486782, 3655879; 486766, 3655884; 486756, 3655887; 486746, 3655890; 486736, 3655893; 486726, 3655896; 486719, 3655898; 486710, 3655901; 486698, 3655904; 486683, 3655910; 486669, 3655915; 486657, 3655920; 486643, 3655925; 486631, 3655930; 486611, 3655936; 486601, 3655939; 486593, 3655941; 486583, 3655945; 486574, 3655949; 486553, 3655955; 486551, 3655958; 486552, 3655960; 486556, 3655961; 486559, 3655964; 486562, 3655966; 486566, 3655968; 486565, 3655971; 486568, 3655975; 486570, 3655978; 486571, 3655981; 486567, 3655982; 486563, 3655981; 486559, 3655978; 486555, 3655977; 486552, 3655977; 486549, 3655979; 486546, 3655980; 486543, 3655981; 486539, 3655982; 486534, 3655979; 486535, 3655974; 486538, 3655972; 486540, 3655970; 486540, 3655966; 486538, 3655965; 486536, 3655966; 486532, 3655967; 486528, 3655968; 486524, 3655969; 486520, 3655971; 486516, 3655975; 486511, 3655974; 486508, 3655972; 486502, 3655973; 486493, 3655976; 486482, 3655981; 486467, 3655986; 486454, 3655989; 486441, 3655992; 486428, 3655995; 486419, 3655997; 486400, 3656001; 486390, 3656001; 486379, 3656002; 486368, 3656002; 486356, 3656002; 486344, 3656002; 486332, 3656001; 486321, 3656000; 486308, 3655999; 486287, 3655996; 486270, 3655995; 486257, 3655995; 486248, 3655995; 486237, 3655994; 486231, 3655994; 486223, 3655995; 486217, 3655996; 486207, 3655997; 486194, 3655998; 486185, 3655999; 486178, 3656000; 486170, 3656001; 486164, 3656001; 486159, 3656003; 486154, 3656002; 486149, 3656002; 486143, 3656002; 486136, 3656004; 486124, 3656007; 486118, 3656008; 486115, 3656010; 486111, 3656012; 486108, 3656011; 486106, 3656010; 486103, 3656009; 486098, 3656009; 486092, 3656008; 486086, 3656008; 486078, 3656009; 486070, 3656010; 486062, 3656012; 486052, 3656015; 486040, 3656018; 486027, 3656021; 486013, 3656025; 486001, 3656030; 485990, 3656034; 485978, 3656039; 485967, 3656042; 485953, 3656046; 485936, 3656048; 485928, 3656050; 485921, 3656054; 485914, 3656058; 485907, 3656061; 485900, 3656063; 485882, 3656070; 485865, 3656074; 485845, 3656080; 485839, 3656081; 485833, 3656082; 485809, 3656085; 485802, 3656086; 485791, 3656088; 485770, 3656089; 485762, 3656089; 485754, 3656088; 485748, 3656086; 485747, 3656083; 485743, 3656083; 485738, 3656083; 485731, 3656083; 485724, 3656083; 485718, 3656082; 485715, 3656082; 485711, 3656082; 485708, 3656081; 485705, 3656081; 485701, 3656081; 485695, 3656080; 485692, 3656079; 485689, 3656079; 485686, 3656078; 485683, 3656078; 485681, 3656078; 485679, 3656077; 485676, 3656077; 485674, 3656076; 485672, 3656076; 485669, 3656075; 485666, 3656074; 485663, 3656074; 485658, 3656072; 485655, 3656071; 485652, 3656071; 485650, 3656070; 485647, 3656069; 485645, 3656068; 485433, 3655998; 485429, 3655997; 485427, 3655996; 485419, 3655994; 485417, 3655993; 485415, 3655992; 485413, 3655991; 485411, 3655990; 485408, 3655989; 485404, 3655987; 485401, 3655986; 485399, 3655985; 485397, 3655984; 485392, 3655982; 485390, 3655981; 485386, 3655979; 485384, 3655978; 485381, 3655977; 485376, 3655974; 485374, 3655973; 485372, 3655972; 485370, 3655971; 485368, 3655969; 485366, 3655968; 485364, 3655967; 485361, 3655965; 485358, 3655963; 485354, 3655960; 485351, 3655958; 485349, 3655957; 485346, 3655955; 485344, 3655953; 485337, 3655948; 485332, 3655943; 485329, 3655942; 485328, 3655940; 485325, 3655938; 485323, 3655936; 485322, 3655941; 485318, 3655958; 485316, 3655958; 485299, 3655965; 485282, 3655974; 485270, 3655972; 485249, 3655959; 485247, 3655965; 485228, 3655975; 485256, 3656022; 485249, 3656033; 485216, 3656048; 485172, 3656059; 485151, 3656049; 485124, 3656007; 485074, 3656016; 485040, 3656047; 485016, 3656037; 484987, 3656037; 484984, 3656046; 485023, 3656092; 485025, 3656095; 485034, 3656104; 485042, 3656112; 485045, 3656115; 485058, 3656127; 485103, 3656167; 485111, 3656174; 485125, 3656186; 485139, 3656196; 485156, 3656207; 485170, 3656216; 485183, 3656223; 485281, 3656271; 485317, 3656290; 485484, 3656374; 485497, 3656380; 485504, 3656383; 485508, 3656384; 485515, 3656387; 485589, 3656415; 485597, 3656418; 485614, 3656423; 485630, 3656427; 485645, 3656430; 485682, 3656435; 485700, 3656437; 485717, 3656437; 485734, 3656437; 485742, 3656436; 485858, 3656425; 485867, 3656424; 485881, 3656422; 485896, 3656419; 485913, 3656415; 486038, 3656381; 486055, 3656376; 486064, 3656373; thence returning to 486068, 3656371; excluding land bounded by 485418, 3656210; 485473, 3656204; 485522, 3656211; 485590, 3656193; 485677, 3656187; 485720, 3656187; 485731, 3656348; 485724, 3656348; 485576, 3656356; 485534, 3656359; 485509, 3656315; 485472, 3656290; 485448, 3656272; 485411, 3656271; 485411, 3656267; 485411, 3656234; returning to 485418, 3656210. Continue to 484991, 3655391; 484981, 3655385; 484974, 3655382; 484970, 3655379; 484965, 3655377; 484962, 3655375; 484959, 3655373; 484955, 3655371; 484951, 3655368; 484909, 3655368; 484840, 3655368; 484812, 3655429; 484837, 3655419; 484864, 3655408; 484886, 3655406; 484920, 3655406; 484946, 3655409; 484973, 3655417; 485009, 3655435; 485034, 3655461; 485019, 3655477; 485026, 3655483; 485041, 3655495; 485049, 3655503; 485057, 3655510; 485065, 3655518; 485070, 3655523; 485075, 3655527; 485080, 3655529; 485084, 3655529; 485088, 3655530; 485091, 3655528; 485094, 3655526; 485098, 3655523; 485105, 3655525; 485104, 3655534; 485099, 3655536; 485092, 3655538; 485087, 3655538; 485083, 3655538; 485078, 3655537; 485070, 3655534; 485062, 3655530; 485058, 3655527; 485054, 3655523; 485052, 3655521; 485048, 3655517; 485041, 3655510; 485031, 3655500; 485026, 3655503; 485026, 3655505; 485028, 3655508; 485026, 3655511; 485025, 3655516; 485026, 3655520; 485026, 3655523; 485028, 3655526; 485031, 3655530; 485033, 3655533; 485035, 3655536; 485050, 3655544; 485064, 3655553; 485071, 3655572; 485075, 3655599; 485073, 3655618; 485103, 3655632; 485107, 3655634; 485110, 3655635; 485112, 3655636; 485115, 3655637; 485109, 3655633; 485143, 3655562; 485112, 3655511; 485106, 3655504; 485101, 3655497; 485061, 3655449; thence returning to 484991, 3655391. Continue to 486546, 3655942; 486553, 3655942; 486557, 3655941; 486569, 3655937; 486577, 3655933; 486584, 3655930; 486599, 3655925; 486606, 3655922; 486614, 3655920; 486622, 3655918; 486628, 3655916; 486643, 3655911; 486650, 3655909; 486659, 3655905; 486665, 3655903; 486674, 3655900; 486721, 3655884; 486729, 3655882; 486738, 3655878; 486741, 3655877; 486751, 3655874; 486755, 3655872; 486763, 3655870; 486774, 3655869; 486781, 3655867; 486790, 3655865; 486809, 3655860; 486817, 3655858; 486820, 3655857; 486824, 3655856; 486832, 3655855; 486839, 3655855; 486854, 3655855; 486865, 3655855; 486874, 3655854; 486883, 3655854; 486901, 3655853; 486910, 3655854; 486943, 3655854; 486949, 3655853; 486993, 3655855; 487014, 3655856; 487014, 3655854; 487013, 3655848; 487011, 3655836; 487010, 3655828; 487006, 3655830; 486999, 3655832; 486993, 3655833; 486987, 3655834; 486982, 3655831; 486978, 3655828; 486975, 3655825; 486970, 3655821; 486964, 3655817; 486960, 3655813; 486957, 3655810; 486955, 3655806; 486954, 3655803; 486952, 3655799; 486950, 3655794; 486947, 3655790; 486944, 3655787; 486941, 3655784; 486939, 3655782; 486935, 3655781; 486932, 3655781; 486928, 3655781; 486923, 3655782; 486918, 3655784; 486913, 3655786; 486910, 3655788; 486907, 3655785; 486902, 3655785; 486899, 3655786; 486896, 3655788; 486893, 3655791; 486891, 3655794; 486889, 3655798; 486885, 3655804; 486882, 3655805; 486879, 3655805; 486876, 3655804; 486872, 3655802; 486869, 3655800; 486866, 3655797; 486864, 3655794; 486862, 3655791; 486860, 3655788; 486857, 3655786; 486854, 3655786; 486852, 3655787; 486850, 3655787; 486846, 3655788; 486843, 3655791; 486840, 3655788; 486835, 3655787; 486832, 3655786; 486827, 3655786; 486822, 3655786; 486817, 3655786; 486812, 3655786; 486806, 3655787; 486802, 3655788; 486798, 3655788; 486794, 3655787; 486786, 3655785; 486780, 3655786; 486776, 3655787; 486771, 3655787; 486767, 3655788; 486762, 3655790; 486760, 3655793; 486760, 3655798; 486763, 3655802; 486763, 3655806; 486764, 3655809; 486760, 3655810; 486757, 3655813; 486759, 3655817; 486762, 3655821; 486764, 3655823; 486766, 3655826; 486764, 3655828; 486758, 3655828; 486755, 3655828; 486751, 3655828; 486748, 3655829; 486745, 3655831; 486742, 3655830; 486739, 3655827; 486739, 3655823; 486739, 3655817; 486735, 3655815; 486732, 3655814; 486729, 3655816; 486728, 3655819; 486725, 3655822; 486721, 3655822; 486721, 3655820; 486720, 3655818; 486716, 3655815; 486712, 3655811; 486712, 3655808; 486709, 3655805; 486708, 3655802; 486704, 3655802; 486700, 3655802; 486696, 3655802; 486693, 3655803; 486689, 3655804; 486685, 3655804; 486680, 3655806; 486675, 3655808; 486672, 3655813; 486671, 3655817; 486668, 3655821; 486666, 3655823; 486662, 3655824; 486659, 3655824; 486655, 3655824; 486650, 3655824; 486646, 3655824; 486645, 3655828; 486641, 3655833; 486638, 3655837; 486634, 3655842; 486630, 3655846; 486625, 3655851; 486621, 3655853; 486617, 3655853; 486612, 3655853; 486607, 3655853; 486602, 3655854; 486599, 3655855; 486595, 3655858; 486593, 3655862; 486591, 3655867; 486588, 3655871; 486585, 3655875; 486582, 3655877; 486578, 3655879; 486573, 3655880; 486567, 3655880; 486562, 3655877; 486559, 3655874; 486556, 3655873; 486553, 3655874; 486552, 3655878; 486550, 3655881; 486547, 3655884; 486543, 3655885; 486539, 3655887; 486531, 3655892; 486525, 3655897; 486520, 3655900; 486514, 3655903; 486508, 3655905; 486503, 3655907; 486498, 3655910; 486495, 3655914; 486493, 3655917; 486490, 3655920; 486492, 3655922; 486493, 3655924; 486496, 3655924; 486500, 3655924; 486504, 3655924; 486508, 3655925; 486511, 3655926; 486512, 3655929; 486513, 3655933; 486517, 3655934; 486520, 3655934; 486523, 3655929; 486525, 3655926; 486528, 3655925; 486533, 3655925; 486539, 3655923; 486540, 3655918; 486542, 3655912; 486545, 3655909; 486549, 3655906; 486552, 3655904; 486556, 3655903; 486561, 3655903; 486566, 3655904; 486571, 3655905; 486575, 3655908; 486578, 3655911; 486580, 3655915; 486579, 3655919; 486576, 3655923; 486571, 3655926; 486567, 3655930; 486561, 3655933; 486555, 3655937; 486550, 3655940; thence returning to 486546, 3655942. Continue to 486546, 3655942; 486540, 3655943; 486536, 3655944; 486531, 3655946; 486529, 3655949; 486533, 3655948; 486537, 3655947; 486542, 3655945; thence returning to 486546, 3655942. Continue to 484970, 3656030; 484990, 3656022; 484994, 3656022; 485035, 3656004; 485080, 3655965; 485109, 3655914; 485144, 3655848; 485127, 3655839; 485113, 3655820; 485105, 3655815; 485103, 3655818; 485091, 3655792; 485079, 3655765; 485085, 3655752; 485121, 3655742; 485122, 3655723; 485133, 3655703; 485087, 3655665; 485055, 3655683; 485033, 3655727; 484990, 3655682; 485016, 3655631; 485015, 3655619; 484956, 3655584; 484867, 3655543; 484773, 3655500; 484705, 3655465; 484700, 3655476; 484694, 3655492; 484689, 3655508; 484687, 3655516; 484691, 3655525; 484725, 3655575; 484752, 3655566; 484792, 3655552; 484841, 3655562; 484863, 3655612; 484890, 3655679; 484927, 3655762; 484963, 3655846; 484965, 3655851; 484955, 3655884; 484931, 3655906; 484897, 3655930; 484903, 3655940; 484915, 3655960; 484920, 3655967; 484927, 3655977; 484934, 3655987; 484937, 3655992; 484945, 3656001; thence returning to 484970, 3656030. Continue to 486197, 3655653; 486184, 3655747; 486164, 3655904; 486168, 3655904; 486172, 3655905; 486177, 3655903; 486182, 3655901; 486187, 3655901; 486193, 3655901; 486199, 3655900; 486207, 3655899; 486213, 3655898; 486220, 3655899; 486228, 3655903; 486240, 3655908; 486245, 3655909; 486254, 3655910; 486263, 3655911; 486273, 3655914; 486282, 3655916; 486291, 3655919; 486300, 3655920; 486312, 3655920; 486321, 3655919; 486334, 3655919; 486344, 3655919; 486352, 3655919; 486360, 3655920; 486369, 3655920; 486376, 3655920; 486384, 3655920; 486392, 3655919; 486402, 3655919; 486412, 3655919; 486418, 3655918; 486424, 3655914; 486430, 3655912; 486437, 3655909; 486442, 3655907; 486447, 3655904; 486451, 3655902; 486453, 3655901; 486456, 3655900; 486459, 3655901; 486462, 3655902; 486466, 3655903; 486469, 3655906; 486469, 3655909; 486468, 3655913; 486471, 3655911; 486475, 3655908; 486491, 3655899; 486496, 3655897; 486501, 3655895; 486507, 3655894; 486513, 3655893; 486516, 3655892; 486519, 3655890; 486522, 3655886; 486526, 3655882; 486530, 3655880; 486533, 3655879; 486537, 3655877; 486541, 3655875; 486550, 3655869; 486555, 3655866; 486561, 3655862; 486567, 3655859; 486574, 3655856; 486581, 3655853; 486588, 3655850; 486595, 3655848; 486604, 3655845; 486611, 3655844; 486619, 3655842; 486624, 3655840; 486628, 3655837; 486634, 3655831; 486639, 3655826; 486644, 3655822; 486646, 3655819; 486647, 3655816; 486651, 3655813; 486655, 3655813; 486660, 3655812; 486665, 3655808; 486670, 3655809; 486672, 3655806; 486675, 3655803; 486680, 3655801; 486686, 3655799; 486690, 3655797; 486697, 3655793; 486702, 3655790; 486706, 3655790; 486708, 3655789; 486711, 3655788; 486716, 3655784; 486721, 3655783; 486726, 3655782; 486734, 3655781; 486739, 3655779; 486744, 3655777; 486750, 3655774; 486756, 3655772; 486761, 3655768; 486766, 3655765; 486772, 3655765; 486776, 3655765; 486783, 3655764; 486788, 3655763; 486794, 3655762; 486799, 3655762; 486804, 3655761; 486809, 3655760; 486815, 3655759; 486820, 3655759; 486824, 3655760; 486827, 3655760; 486831, 3655760; 486834, 3655757; 486838, 3655754; 486856, 3655753; 486862, 3655752; 486870, 3655752; 486878, 3655753; 486884, 3655754; 486892, 3655754; 486898, 3655754; 486904, 3655753; 486911, 3655753; 486925, 3655753; 486932, 3655753; 486939, 3655754; 486946, 3655754; 486953, 3655753; 486959, 3655752; 486964, 3655751; 486968, 3655750; 486974, 3655749; 486977, 3655749; 486981, 3655748; 486985, 3655747; 486983, 3655743; 486979, 3655736; 486973, 3655724; 486966, 3655711; 486957, 3655696; 486947, 3655682; 486936, 3655669; 486925, 3655658; 486907, 3655639; 486895, 3655628; 486881, 3655617; 486868, 3655607; 486853, 3655598; 486842, 3655592; 486826, 3655583; 486820, 3655581; 486814, 3655577; 486800, 3655572; 486785, 3655566; 486768, 3655561; 486752, 3655557; 486742, 3655555; 486735, 3655554; 486727, 3655552; 486710, 3655549; 486694, 3655548; 486681, 3655548; 486677, 3655547; 486660, 3655548; 486643, 3655549; 486633, 3655551; 486608, 3655555; 486601, 3655556; 486584, 3655560; 486572, 3655564; 486517, 3655581; 486514, 3655583; 486469, 3655596; 486434, 3655609; 486378, 3655627; 486374, 3655628; 486367, 3655631; 486351, 3655636; 486310, 3655654; 486289, 3655652; 486285, 3655652; 486268, 3655651; 486257, 3655651; 486245, 3655652; thence returning to 486197, 3655653. Continue to 485696, 3655719; 485694, 3655718; 485691, 3655727; 485680, 3655734; 485680, 3655743; 485680, 3655753; 485670, 3655762; 485654, 3655771; 485642, 3655777; 485627, 3655773; 485614, 3655766; 485595, 3655752; 485585, 3655751; 485570, 3655748; 485560, 3655740; 485546, 3655725; 485539, 3655714; 485534, 3655715; 485526, 3655719; 485516, 3655722; 485506, 3655724; 485498, 3655726; 485491, 3655728; 485483, 3655732; 485477, 3655735; 485483, 3655745; 485490, 3655759; 485539, 3655844; 485664, 3655792; 485668, 3655784; 485672, 3655776; 485677, 3655767; 485684, 3655755; 485688, 3655742; 485695, 3655728; thence returning to 485696, 3655719. Continue to 485125, 3655282; 485161, 3655336; 485197, 3655388; 485188, 3655448; 485200, 3655465; 485201, 3655467; 485236, 3655453; 485265, 3655443; 485268, 3655437; 485269, 3655424; 485260, 3655418; 485249, 3655409; 485237, 3655398; 485222, 3655388; 485211, 3655375; 485210, 3655358; 485214, 3655341; 485230, 3655328; 485226, 3655316; 485220, 3655313; 485204, 3655306; 485187, 3655299; 485168, 3655293; 485156, 3655302; 485136, 3655286; 485133, 3655281; 485128, 3655280; thence returning to 485125, 3655282.
                (iii) Note: Map of Unit 5, San Dieguito River Watershed (Map 5) follows:
                
                  
                  ER30NO10.217
                
                (10) Unit 6: San Diego River Watershed (Mission Trails Regional Park), San Diego County, California.

                (i) From USGS 1:24,000 quadrangle La Mesa. Land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 497416, 3633563; 497433, 3633542; 497440, 3633534; 497486, 3633525; 497490, 3633524; 497564, 3633515; 497623, 3633447; 497653, 3633437; 497667, 3633426; 497667, 3633425; 497665, 3633424; 497664, 3633423; 497663, 3633421; 497661, 3633420; 497660, 3633419; 497659, 3633418; 497658, 3633417; 497657, 3633415; 497656, 3633415; 497653, 3633416; 497641, 3633406; 497622, 3633389; 497502, 3633282; 497501, 3633282; 497500, 3633281; 497499, 3633280; 497498, 3633279; 497496, 3633277; 497494, 3633275; 497493, 3633272; 497492, 3633270; 497491, 3633268; 497490, 3633266; 497490, 3633265; 497489, 3633263; 497488, 3633261; 497487, 3633259; 497486, 3633257; 497486, 3633255; 497485, 3633253; 497484, 3633251; 497483, 3633250; 497483, 3633248; 497482, 3633247; 497482, 3633246; 497481, 3633244; 497480, 3633243; 497480, 3633241; 497478, 3633241; 497476, 3633242; 497474, 3633242; 497436, 3633248; 497321, 3633266; 497291, 3633271; 497255, 3633277; 497253, 3633277; 497251, 3633278; 497250, 3633279; 497248, 3633279; 497247, 3633279; 497245, 3633280; 497244, 3633280; 497242, 3633281; 497241, 3633281; 497239, 3633281; 497238, 3633282; 497236, 3633282; 497235, 3633283; 497234, 3633283; 497232, 3633284; 497231, 3633284; 497229, 3633284; 497228, 3633285; 497226, 3633285; 497225, 3633286; 497223, 3633286; 497222, 3633287; 497220, 3633287; 497219, 3633288; 497218, 3633288; 497216, 3633289; 497215, 3633289; 497213, 3633290; 497212, 3633290; 497210, 3633291; 497209, 3633291; 497207, 3633291; 497206, 3633292; 497204, 3633292; 497203, 3633293; 497202, 3633293; 497200, 3633294; 497199, 3633294; 497197, 3633295; 497195, 3633296; 497193, 3633297; 497192, 3633297; 497190, 3633298; 497189, 3633298; 497187, 3633299; 497186, 3633299; 497185, 3633300; 497183, 3633301; 497182, 3633301; 497181, 3633302; 497179, 3633303; 497178, 3633304; 497176, 3633304; 497175, 3633305; 497174, 3633305; 497172, 3633306; 497171, 3633307; 497169, 3633307; 497168, 3633308; 497167, 3633309; 497165, 3633309; 497129, 3633325; 497132, 3633327; 497145, 3633339; 497105, 3633342; 497094, 3633342; 497094, 3633344; 497094, 3633345; 497095, 3633347; 497095, 3633348; 497109, 3633363; 497119, 3633374; 497159, 3633420; 497163, 3633424; 497166, 3633429; 497170, 3633433; 497173, 3633437; 497177, 3633442; 497180, 3633446; 497183, 3633451; 497186, 3633456; 497189, 3633460; 497192, 3633465; 497195, 3633470; 497198, 3633475; 497200, 3633480; 497203, 3633485; 497206, 3633490; 497208, 3633495; 497210, 3633500; 497213, 3633505; 497215, 3633510; 497217, 3633515; 497219, 3633520; 497222, 3633530; 497240, 3633585; 497267, 3633572; 497316, 3633562; 497347, 3633594; 497350, 3633597; 497359, 3633637; 497395, 3633637; 497391, 3633607; thence returning to 497416, 3633563. Continue to 497667, 3633724; 497706, 3633658; 497714, 3633643; 497746, 3633579; 497750, 3633570; 497745, 3633571; 497666, 3633595; 497632, 3633604; 497609, 3633598; 497597, 3633594; 497568, 3633623; 497468, 3633685; 497478, 3633726; 497513, 3633712; 497537, 3633722; 497518, 3633746; 497463, 3633780; 497456, 3633786; 497466, 3633785; 497473, 3633785; 497491, 3633784; 497507, 3633782; 497517, 3633781; 497548, 3633775; 497582, 3633764; 497606, 3633759; 497614, 3633757; 497618, 3633756; 497630, 3633752; 497642, 3633747; 497654, 3633742; 497658, 3633740; thence returning to 497667, 3633724. Continue to 497734, 3633375; 497757, 3633359; 497793, 3633362; 497815, 3633364; 497811, 3633356; 497804, 3633344; 497797, 3633332; 497791, 3633336; 497713, 3633382; 497683, 3633399; 497685, 3633402; 497691, 3633408; 497709, 3633394; 497722, 3633383; thence returning to 497734, 3633375.
                (ii) Note: Map of Unit 6, San Diego River Watershed (Map 6) follows:
                
                  
                  er30no10.218
                
                (11) Unit 7: Sweetwater River Watershed. From USGS 1:24,000 quadrangle Jamul Mountains, San Diego County, California.

                (i) Subunit 7A: Jamul Drive, land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 508257, 3622795; 508265, 3622710; 508240, 3622721; 508243, 3622534; 508294, 3622538; 508280, 3622534; 508265, 3622522; 508263, 3622516; 508252, 3622510; 508248, 3622507; 508235, 3622498; 508230, 3622497; 508186, 3622467; 508145, 3622409; 508096, 3622372; 508090, 3622382; 508083, 3622382; 508075, 3622386; 508071, 3622393; 508069, 3622400; 508066, 3622405; 508059, 3622409; 508055, 3622415; 508055, 3622423; 508060, 3622431; 508034, 3622474; 508071, 3622495; 508095, 3622462; 508148, 3622529; 508173, 3622590; 508168, 3622714; 508145, 3622769; 508138, 3622783; 508090, 3622755; 508081, 3622750; 508081, 3622720; 508081, 3622701; 508032, 3622672; 508025, 3622712; 508024, 3622721; 508014, 3622716; 508003, 3622710; 508014, 3622722; 508026, 3622734; 508040, 3622745; 508053, 3622755; 508068, 3622764; 508076, 3622768; 508089, 3622775; 508105, 3622782; 508121, 3622788; 508137, 3622793; 508153, 3622797; 508170, 3622800; 508182, 3622801; 508188, 3622802; 508196, 3622802; 508229, 3622802; 508246, 3622800; 508259, 3622798; thence returning to 508257, 3622795. Continue to 508468, 3622646; 508485, 3622630; 508517, 3622630; 508534, 3622638; 508542, 3622640; 508558, 3622642; 508542, 3622609; 508536, 3622576; 508559, 3622577; 508651, 3622578; 508673, 3622575; 508700, 3622571; 508702, 3622561; 508702, 3622558; 508705, 3622544; 508705, 3622536; 508706, 3622527; 508707, 3622510; 508706, 3622494; 508705, 3622476; 508702, 3622460; 508699, 3622448; 508697, 3622439; 508696, 3622434; 508694, 3622427; 508691, 3622417; 508688, 3622409; 508682, 3622392; 508675, 3622377; 508667, 3622362; 508658, 3622348; 508654, 3622341; 508647, 3622332; 508642, 3622325; 508634, 3622316; 508631, 3622312; 508619, 3622299; 508607, 3622288; 508594, 3622277; 508581, 3622267; 508567, 3622257; 508553, 3622248; 508538, 3622240; 508522, 3622233; 508506, 3622227; 508490, 3622222; 508478, 3622220; 508469, 3622218; 508464, 3622216; 508448, 3622214; 508439, 3622213; 508427, 3622212; 508419, 3622211; 508402, 3622210; 508385, 3622211; 508382, 3622211; 508368, 3622213; 508355, 3622215; 508356, 3622218; 508355, 3622222; 508348, 3622263; 508314, 3622305; 508310, 3622320; 508322, 3622341; 508344, 3622369; 508355, 3622382; 508379, 3622440; 508382, 3622447; 508385, 3622455; 508391, 3622474; 508385, 3622478; 508381, 3622480; 508369, 3622497; 508367, 3622516; 508373, 3622533; 508379, 3622539; 508392, 3622541; 508423, 3622547; 508428, 3622548; 508424, 3622568; 508421, 3622582; 508427, 3622592; 508448, 3622625; thence returning to 508468, 3622646.
                (ii) Subunit 7B: San Diego National Wildlife Refuge, land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 506785, 3622518; 506776, 3622486; 506773, 3622483; 506782, 3622480; 506803, 3622474; 506850, 3622458; 506889, 3622450; 506892, 3622450; 506929, 3622425; 506979, 3622418; 506982, 3622418; 507036, 3622402; 507095, 3622387; 507102, 3622386; 507118, 3622390; 507118, 3622415; 507212, 3622399; 507220, 3622440; 507278, 3622444; 507298, 3622453; 507360, 3622474; 507401, 3622441; 507434, 3622417; 507474, 3622397; 507478, 3622395; 507513, 3622372; 507520, 3622374; 507527, 3622376; 507574, 3622389; 507587, 3622323; 507587, 3622311; 507593, 3622117; 507596, 3622028; 507593, 3622026; 507580, 3622020; 507575, 3622017; 507560, 3622010; 507544, 3622004; 507527, 3621999; 507511, 3621995; 507494, 3621992; 507477, 3621991; 507460, 3621990; 507454, 3621990; 507450, 3621985; 507438, 3621973; 507426, 3621961; 507413, 3621950; 507399, 3621940; 507385, 3621932; 507370, 3621924; 507354, 3621917; 507338, 3621911; 507322, 3621906; 507306, 3621902; 507289, 3621899; 507280, 3621898; 507266, 3621897; 507259, 3621896; 507242, 3621896; 507225, 3621896; 507208, 3621898; 507191, 3621901; 507175, 3621904; 507159, 3621909; 507143, 3621916; 507127, 3621923; 507112, 3621930; 507109, 3621932; 507088, 3621945; 507077, 3621952; 507063, 3621962; 507050, 3621973; 507039, 3621983; 507011, 3621999; 507008, 3622000; 506993, 3622009; 506979, 3622020; 506925, 3622061; 506917, 3622068; 506908, 3622075; 506901, 3622078; 506855, 3622075; 506838, 3622074; 506832, 3622074; 506783, 3622076; 506771, 3622076; 506755, 3622078; 506744, 3622079; 506729, 3622075; 506708, 3622069; 506692, 3622065; 506675, 3622062; 506658, 3622061; 506641, 3622060; 506624, 3622061; 506608, 3622062; 506591, 3622065; 506574, 3622069; 506558, 3622074; 506542, 3622080; 506527, 3622087; 506512, 3622095; 506498, 3622104; 506484, 3622114; 506471, 3622124; 506458, 3622136; 506447, 3622149; 506436, 3622162; 506426, 3622175; 506417, 3622190; 506409, 3622205; 506402, 3622220; 506399, 3622229; 506394, 3622241; 506392, 3622248; 506387, 3622264; 506383, 3622281; 506380, 3622297; 506379, 3622314; 506378, 3622331; 506379, 3622348; 506380, 3622365; 506383, 3622382; 506387, 3622398; 506392, 3622414; 506398, 3622430; 506405, 3622446; 506413, 3622461; 506422, 3622475; 506427, 3622482; 506432, 3622488; 506440, 3622498; 506447, 3622508; 506460, 3622526; 506470, 3622541; 506479, 3622551; 506488, 3622546; 506494, 3622543; 506515, 3622535; 506552, 3622521; 506562, 3622517; 506579, 3622493; 506649, 3622502; 506714, 3622510; 506714, 3622576; 506758, 3622587; 506759, 3622593; 506764, 3622590; 506771, 3622582; 506773, 3622578; 506775, 3622574; 506776, 3622571; 506779, 3622557; 506780, 3622551; 506783, 3622529; thence returning to 506785, 3622518. Continue to 506785, 3622517; 506850, 3622515; 506895, 3622524; 506928, 3622512; 506953, 3622496; 506982, 3622483; 507015, 3622475; 507026, 3622438; 506994, 3622434; 506908, 3622466; 506838, 3622491; thence returning to 506785, 3622517.

                (iii) Subunit 7C: Steele Canyon Bridge, land bounded by the following UTM Zone 11, NAD83 coordinates (E, N): 505615, 3621882; 505571, 3621844; 505579, 3621869; 505578, 3621878; 505576, 3621904; 505573, 3621960; 505572, 3621967; 505583, 3621969; 505599, 3621972; 505618, 3621974; 505622, 3621974; 505635, 3621975; 505647, 3621975; 505664, 3621974; 505679, 3621973; 505695, 3621971; 505712, 3621968; 505716, 3621967; 505701, 3621940; 505673, 3621923; 505636, 3621910; 505620, 3621886; thence returning to 505615, 3621882. Continue to 505971, 3621723; 505975, 3621707; 505976, 3621702; 505978, 3621690; 505980, 3621678; 505981, 3621666; 505982, 3621661; 505982, 3621650; 505983, 3621637; 505982, 3621615; 505980, 3621597; 505979, 3621584; 505976, 3621569; 505974, 3621561; 505973, 3621554; 505962, 3621558; 505932, 3621570; 505832, 3621575; 505808, 3621562; 505797, 3621556; 505794, 3621554; 505794, 3621549; 505794, 3621533; 505792, 3621514; 505797, 3621512; 505860, 3621488; 505867, 3621487; 505877, 3621491; 505918, 3621454; 505928, 3621452; 505927, 3621449; 505919, 3621439; 505917, 3621435; 505912, 3621428; 505901, 3621415; 505894, 3621408; 505890, 3621404; 505855, 3621395; 505851, 3621395; 505827, 3621394; 505802, 3621402; 505756, 3621431; 505732, 3621455; 505715, 3621480; 505674, 3621484; 505616, 3621483; 505592, 3621487; 505589, 3621487; 505563, 3621491; 505522, 3621511; 505472, 3621540; 505484, 3621544; 505529, 3621540; 505534, 3621540; 505550, 3621556; 505571, 3621577; 505574, 3621598; 505571, 3621603; 505567, 3621615; 505565, 3621627; 505564, 3621634; 505564, 3621639; 505566, 3621652; 505569, 3621664; 505574, 3621675; 505581, 3621686; 505590, 3621694; 505599, 3621702; 505609, 3621708; 505622, 3621713; 505634, 3621716; 505647, 3621716; 505662, 3621714; 505673, 3621710; 505677, 3621709; 505705, 3621718; 505762, 3621747; 505805, 3621785; 505882, 3621851; 505883, 3621858; 505885, 3621867; 505888, 3621871; 505899, 3621860; 505910, 3621846; 505914, 3621840; 505918, 3621835; 505927, 3621823; 505936, 3621808; 505940, 3621801; 505946, 3621790; 505949, 3621782; 505956, 3621767; 505962, 3621753; 505966, 3621740; thence returning to 505971, 3621723. Continue to 505319, 3621677; 505307, 3621669; 505309, 3621682; 505309, 3621686; 505310, 3621694; 505312, 3621702; 505315, 3621718; 505316, 3621722; 505320, 3621734; 505321, 3621737; 505323, 3621745; 505374, 3621776; 505397, 3621757; 505403, 3621748; 505355, 3621707; 505342, 3621694; 505338, 3621692; 505321, 3621679; thence returning to 505319, 3621677. Continue to 505603, 3621450; 505617, 3621446; 505666, 3621446; 505691, 3621443; 505707, 3621414; 505716, 3621406; 505721, 3621394; 505728, 3621377; 505790, 3621349; 505839, 3621359; 505831, 3621354; 505817, 3621344; 505812, 3621342; 505801, 3621336; 505791, 3621331; 505787, 3621329; 505776, 3621324; 505764, 3621319; 505752, 3621315; 505748, 3621314; 505732, 3621308; 505714, 3621305; 505701, 3621302; 505686, 3621300; 505670, 3621298; 505660, 3621298; 505648, 3621297; 505633, 3621298; 505623, 3621298; 505607, 3621299; 505595, 3621301; 505577, 3621304; 505561, 3621308; 505555, 3621309; 505543, 3621312; 505533, 3621316; 505517, 3621322; 505506, 3621327; 505494, 3621332; 505490, 3621334; 505475, 3621342; 505460, 3621352; 505449, 3621359; 505437, 3621368; 505423, 3621379; 505418, 3621384; 505412, 3621389; 505408, 3621393; 505402, 3621399; 505403, 3621404; 505428, 3621436; 505456, 3621474; 505464, 3621503; 505478, 3621505; 505485, 3621507; 505488, 3621505; 505518, 3621482; 505571, 3621458; 505597, 3621452; thence returning to 505603, 3621450.
                (iv) Note: Map of Unit 7, Sweetwater River Watershed (Map 7) follows:
                
                  
                  er30no10.219
                
                Family Asteraceae: Brickellia mosieri (Florida brickell-bush)
                (1) Critical habitat units for Brickellia mosieri are depicted for Miami-Dade County, Florida, on the maps in this entry.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Brickellia mosieri are:

                (i) Areas of pine rockland habitat that contain:
                
                (A) Open canopy, semi-open subcanopy, and understory;
                (B) Substrate of oolitic limestone rock; and
                (C) A plant community of predominately native vegetation that may include, but is not limited to:
                
                  (1) Canopy vegetation dominated by Pinus elliottii var. densa (South Florida slash pine);
                
                  (2) Subcanopy vegetation that may include, but is not limited to, Serenoa repens (saw palmetto), Sabal palmetto (cabbage palm), Coccothrinax argentata (silver palm), Myrica cerifera (wax myrtle), Myrsine floridana (myrsine), Metopium toxiferum (poisonwood), Byrsonima lucida (locustberry), Tetrazygia bicolor (tetrazygia), Guettarda scabra (rough velvetseed), Ardisia escallonioides (marlberry), Psidium longipes (mangroveberry), Sideroxylon salicifolium (willow bustic), and Rhus copallinum (winged sumac);
                
                  (3) Short-statured shrubs that may include, but are not limited to, Quercus pumila (running oak), Randia aculeata (white indigoberry), Crossopetalum ilicifolium (Christmas berry), Morinda royoc (redgal), and Chiococca alba (snowberry); and
                
                  (4) Understory vegetation that may include, but is not limited to: Andropogon spp.; Schizachyrium gracile, S. rhizomatum, and S. sanguineum (bluestems); Aristida purpurascens (arrowfeather threeawn); Sorghastrum secundum (lopsided Indiangrass); Muhlenbergia capillaris (hairawn muhly); Rhynchospora floridensis (Florida white-top sedge); Tragia saxicola (pineland noseburn); Echites umbellata (devil's potato); Croton linearis (pineland croton); Chamaesyce spp. (sandmats); Chamaecrista deeringiania (partridge pea); Zamia integrifolia (coontie); and Anemia adiantifolia (maidenhair pineland fern).

                (ii) A disturbance regime that naturally or artificially duplicates natural ecological processes (e.g., fire, hurricanes, or other weather events) and that maintains the pine rockland habitat described in paragraph (2)(i) of this entry.

                (iii) Habitats that are connected and of sufficient area to sustain viable populations of Brickellia mosieri in the pine rockland habitat described in paragraph (2)(i) of this entry.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located exists within the legal boundaries on September 16, 2015.
                
                  (5) Critical habitat map units. Unit maps were developed using ESRI ArcGIS mapping software along with various spatial data layers. ArcGIS was also used to calculate the size of habitat areas. The projection used in mapping and calculating distances and locations within the units was North American Albers Equal Area Conic, NAD 83. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/verobeach/, at the Federal eRulemaking Portal (http://www.regulations.gov at Docket No. FWS-R4-ES-2013-0108), and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER17AU15.002
                
                (6) Unit BM1: Trinity Pineland and surrounding areas, Miami-Dade County, Florida. Map of Unit BM1 follows:
                
                  
                  ER17AU15.003
                
                (7) Unit BM2: Nixon Smiley Pineland Preserve and surrounding areas, Miami-Dade County, Florida. Map of Unit BM2 follows:
                
                  
                  ER17AU15.004
                
                (8) Unit BM3: USDA Subtropical Horticultural Research Station and surrounding areas, Miami-Dade County, Florida. Map of Unit BM3 follows:
                
                  
                  ER17AU15.005
                
                (9) Unit BM4: Richmond Pinelands and surrounding areas, Miami-Dade County, Florida. Map of Unit BM4 follows:
                
                  
                  ER17AU15.006
                
                (10) Unit BM5: Quail Roost Pineland and surrounding areas, Miami-Dade County, Florida. Map of Unit BM5 follows:
                
                  
                  ER17AU15.007
                
                (11) Unit BM6: Camp Owaissa Bauer and surrounding areas, Miami-Dade County, Florida. Map of Unit BM6 follows:
                
                  
                  ER17AU15.008
                
                (12) Unit BM7: Navy Wells Pineland Preserve and surrounding areas, Miami-Dade County, Florida. Map of Unit BM7 follows:
                
                  
                  ER17AU15.009
                
                Family Asteraceae: Chromolaena frustrata (Cape Sable thoroughwort)
                (1) Critical habitat units for Chromolaena frustrata are depicted for Miami-Dade and Monroe Counties, Florida, on the maps below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Chromolaena frustrata consist of four components:

                (i) Areas of upland habitats consisting of coastal berm, coastal rock barren, coastal hardwood hammock, rockland hammocks, and buttonwood forest.
                (A) Coastal berm habitat that contains:
                (1) Open to semi-open canopy, subcanopy, and understory; and
                (2) Substrate of coarse, calcareous, storm-deposited sediment.
                (B) Coastal rock barren (Keys cactus barren, Keys tidal rock barren) habitat that contains:
                (1) Open to semi-open canopy and understory; and
                (2) Limestone rock substrate.
                (C) Coastal hardwood hammock habitat occurring in Everglades National Park that contains:
                (1) Canopy gaps and edges with an open to semi-open canopy, subcanopy, and understory; and
                (2) Substrate of marl covered with a thin layer of highly organic soil.
                (D) Rockland hammock habitat that contains:
                (1) Canopy gaps and edges with an open to semi-open canopy, subcanopy, and understory; and
                (2) Substrate with a thin layer of highly organic soil, marl, humus, or leaf litter on top of the underlying limestone.
                (E) Buttonwood forest habitat that contains:
                (1) Open to semi-open canopy and understory; and
                (2) Substrate with calcareous marl muds, calcareous sands, or limestone rock.

                (ii) Plant communities of predominately native vegetation with either no invasive, nonnative species or with low enough quantities of nonnative, invasive plant species to have minimal effect on the survival of Chromolaena frustrata.
                
                (iii) A disturbance regime, due to the effects of strong winds or saltwater inundation from storm surge or infrequent tidal inundation, that creates canopy openings in coastal berm, coastal rock barren, coastal hardwood hammock, rockland hammocks, and buttonwood forest.
                (iv) Habitats that are connected and of sufficient area to sustain viable populations in coastal berm, coastal rock barren, coastal hardwood hammock, rockland hammocks, and buttonwood forest.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located exists within the legal boundaries on February 7, 2014.
                (4) Critical habitat map units. Unit maps were developed using ESRI ArcGIS mapping software along with various spatial data layers. ArcGIS was also used to calculate the size of habitat areas. The projection used in mapping and calculating distances and locations within the units was North American Albers Equal Area Conic, NAD 83. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/verobeach/, on the Federal eRulemaking Portal at http://www.regulations.gov at Docket No. FWS-R4-ES-2013-0029, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map of all critical habitat units for Chromolaena frustrata follows:
                
                  
                  ER08JA14.006
                
                (6) Unit 1: Everglades National Park, Monroe and Miami-Dade Counties, Florida.
                (i) General Description: Unit 1 consists of a total of 6,166 acres (2,495 hectares) in Monroe and Miami-Dade Counties. This unit is composed entirely of lands in Federal ownership, 100 percent of which are located within the Everglades National Park.
                (ii) Map of Unit 1 follows:
                
                  
                  ER08JA14.007
                
                (7) Unit 2: Key Largo, Monroe County, Florida.
                (i) General Description: Unit 2 consists of a total of 3,431 acres (1,388 hectares) in Monroe County. This unit is composed of Federal lands within Crocodile Lake National Wildlife Refuge (NWR) (804 acres (325 hectares)); State lands within Dagny Johnson Botanical State Park, John Pennekamp Coral Reef State Park, and the Florida Keys Wildlife and Environmental Area (2,170 acres (878 hectares)); and parcels in private ownership (457 acres (185 hectares)).
                (ii) Index map of Unit 2 follows:
                
                  ER08JA14.008
                
                (iii) Map A of Unit 2 follows:
                
                  
                  ER08JA14.009
                
                (iv) Map B of Unit 2 follows:
                
                  
                  ER08JA14.010
                
                (v) Map C of Unit 2 follows:
                
                  
                  ER08JA14.011
                
                (vi) Map D of Unit 2 follows:
                
                  
                  ER08JA14.012
                
                (vii) Map E of Unit 2 follows:
                
                  
                  ER08JA14.013
                
                (viii) Map F of Unit 2 follows:
                
                  
                  ER08JA14.014
                
                (8) Unit 3: Upper Matecumbe Key, Monroe County, Florida.
                (i) General Description: Unit 3 consists of 69 acres (28 hectares) in Monroe County. This unit is comprised of State lands within Lignumvitae Key State Botanical Park, Indian Key Historical State Park (24 acres (10 hectares)); City of Islamorada lands within the Key Tree Cactus Preserve and Green Turtle Hammock Park and parcels in private ownership (45 acres (18 hectares)).
                (ii) Map of Unit 3 follows:
                
                  
                  ER08JA14.015
                
                (9) Unit 4: Lignumvitae Key, Monroe County, Florida.
                (i) General Description: Unit 4 consists of a total of 180 acres (73 hectares) in Monroe County. This unit is composed entirely of lands in State ownership, 100 percent of which are located within the Lignumvitae Key Botanical State Park on Lignumvitae Key in the Florida Keys. This unit includes the entire upland area of Lignumvitae Key.
                
                (ii) Map of Unit 4 follows:
                
                  ER08JA14.016
                
                (10) Unit 5: Lower Matecumbe Key, Monroe County, Florida.
                (i) General Description: Unit 5 consists of a total of 44 acres (18 hectares) in Monroe County. The unit is composed of State lands within Lignumvitae Key Botanical State Park and parcels owned by the Florida Department of Transportation (22 acres (9 hectares)), and parcels in private ownership (22 acres (9 hectares)).
                (ii) Map of Unit 5 follows:
                
                  ER08JA14.017
                
                
                (11) Unit 6: Long Key, Monroe County, Florida.
                (i) General Description: Unit 6 consists of a total of 208 acres (84 hectares) in Monroe County. This unit is composed of State lands within Long Key State Park (151 acres (61 hectares)) and parcels in private ownership (57 acres (23 hectares)).
                (ii) Index map of Unit 6 follows:
                
                  ER08JA14.018
                
                
                (iii) Map A of Unit 6 follows:
                
                  ER08JA14.019
                
                (iv) Map B of Unit 6 follows:
                
                  
                  ER08JA14.020
                
                (12) Unit 7: Big Pine Key, Monroe County, Florida.
                (i) General Description: Unit 7 consists of a total of 780 acres (316 hectares) in Monroe County. This unit is composed of Federal land within the National Key Deer Refuge (686 acres (278 hectares)) and parcels in private ownership (94 acres (38 hectares)).
                (ii) Index map of Unit 7 follows:
                
                  
                  ER08JA14.021
                
                (iii) Map A of Unit 7 follows:
                
                  
                  ER08JA14.022
                
                (iv) Map B of Unit 7 follows:
                
                  
                  ER08JA14.023
                
                (v) Map C of Unit 7 follows:
                
                  
                  ER08JA14.024
                
                (vi) Map D of Unit 7 follows:
                
                  
                  ER08JA14.025
                
                (vii) Map E of Unit 7 follows:
                
                  
                  ER08JA14.026
                
                (13) Unit 8: Big Munson Island, Monroe County, Florida.
                (i) General Description: Unit 8 consists of a total of 28 acres (11 hectares) in Monroe County. This unit is composed entirely of lands in private ownership.
                (ii) Map of Unit 8 follows:
                
                  
                  ER08JA14.027
                
                (14) Unit 9: Boca Grande Key, Monroe County, Florida.
                (i) General Description: Unit 9 consists of a total of 62 acres (25 hectares) in Monroe County. This unit is composed entirely of lands in Federal ownership, 100 percent of which is located within the Key West National Wildlife Refuge.
                (ii) Map of Unit 9 follows:
                
                  
                  ER08JA14.028
                
                Family Asteraceae: Cirsium hydrophilum var. hydrophilum (Suisun thistle)
                (1) Critical habitat units are depicted for Solano County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Cirsium hydrophilum var. hydrophilum are:

                (i) Persistent emergent, intertidal, estuarine wetland at or above the mean high-water line (as extended directly across any intersecting channels);
                
                (ii) Open channels that periodically contain moving water with ocean-derived salts in excess of 0.5 percent; and
                (iii) Gaps in surrounding vegetation to allow for seed germination and growth.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining Solano County map units were created on a base map using CDWR color mosaic 1:9,600 scale digital aerial photographs for Suisun Bay captured June 16, 2003 (CDFG 2005c). Critical habitat units were then mapped using Universal Transverse Mercator (UTM) zone 10, North American Datum (NAD) 1983 coordinates.
                (5) Note: Index Maps for Cirsium hydrophilum var. hydrophilum (Map 1) follows:
                
                  
                  ER12AP07.000
                
                (6) Unit 1 for Cirsium hydrophilum var. hydrophilum: Hill Slough Marsh, Solano County, California.

                (i) Land bounded by the following UTM zone 10, NAD 1983 coordinates (E, N): 586821, 4231248; 586825, 4231260; 586834, 4231272; 586848, 4231278; 586868, 4231280; 586930, 4231305; 586934, 4231417; 586934, 4231457; 586933, 4231517; 586936, 4231569; 586931, 4231638; 586933, 4231730; 586930, 4231824; 586927, 4231988; 586932, 4232511; 586935, 4232541; 587032, 4232539; 587031, 4232513; 587025, 4232474; 587022, 4232447; 587028, 4232423; 587045, 4232382; 587207, 4232226; 587186, 4232194; 587189, 4232174; 587211, 4232155; 587232, 4232152; 587246, 4232165; 587275, 4232169; 587294, 4232159; 587307, 4232136; 587314, 4232107; 587310, 4232094; 587350, 4232087; 587391, 4232079; 587427, 4232061; 587470, 4232043; 587490, 4232041; 587513, 4232049; 587544, 4232041; 587602, 4232017; 587641, 4231995; 587689, 4231981; 587738, 4231977; 587763, 4231981; 587776, 4231987; 587790, 4231996; 587803, 4232008; 587814, 4232019; 587826, 4232031; 587844, 4232043; 587859, 4232051; 587882, 4232067; 587897, 4232078; 587933, 4232080; 587944, 4232075; 587951, 4232066; 587957, 4232059; 587985, 4232048; 588000, 4232042; 588016, 4232041; 588028, 4232043; 588041, 4232044; 588050, 4232058; 588051, 4232075; 588048, 4232095; 588055, 4232133; 588083, 4232223; 588094, 4232243; 588105, 4232252; 588114, 4232256; 588124, 4232254; 588136, 4232249; 588141, 4232237; 588137, 4232225; 588132, 4232212; 588149, 4232197; 588157, 4232186; 588162, 4232179; 588182, 4232158; 588195, 4232146; 588218, 4232130; 588228, 4232126; 588241, 4232122; 588245, 4232122; 588255, 4232141; 588259, 4232149; 588270, 4232160; 588277, 4232165; 588284, 4232175; 588287, 4232187; 588287, 4232197; 588290, 4232212; 588295, 4232222; 588306, 4232225; 588311, 4232235; 588316, 4232250; 588324, 4232254; 588334, 4232254; 588340, 4232249; 588339, 4232240; 588333, 4232226; 588333, 4232216; 588336, 4232206; 588345, 4232198; 588353, 4232189; 588360, 4232187; 588379, 4232192; 588390, 4232198; 588452, 4232235; 588471, 4232243; 588492, 4232242; 588511, 4232234; 588530, 4232208; 588547, 4232165; 588556, 4232147; 588566, 4232134; 588574, 4232126; 588583, 4232120; 588601, 4232110; 588612, 4232108; 588611, 4232115; 588610, 4232136; 588651, 4232135; 588671, 4232140; 588699, 4232155; 588721, 4232161; 588740, 4232164; 588767, 4232164; 588782, 4232165; 588804, 4232167; 588849, 4232173; 588861, 4232168; 588872, 4232160; 588883, 4232160; 588895, 4232156; 588905, 4232149; 588912, 4232139; 588942, 4232080; 588952, 4232058; 588960, 4232026; 588977, 4231960; 588981, 4231923; 589001, 4231852; 589003, 4231845; 589000, 4231842; 588992, 4231841; 588981, 4231837; 588977, 4231835; 588974, 4231830; 588978, 4231820; 588984, 4231809; 588977, 4231793; 588953, 4231768; 588939, 4231787; 588924, 4231794; 588893, 4231818; 588880, 4231823; 588863, 4231824; 588851, 4231825; 588836, 4231820; 588792, 4231774; 588775, 4231776; 588755, 4231773; 588721, 4231762; 588681, 4231743; 588675, 4231734; 588658, 4231722; 588638, 4231713; 588608, 4231699; 588595, 4231652; 588586, 4231603; 588608, 4231581; 588641, 4231569; 588656, 4231552; 588668, 4231537; 588677, 4231521; 588681, 4231502; 588676, 4231467; 588666, 4231440; 588657, 4231437; 588636, 4231428; 588608, 4231424; 588601, 4231422; 588598, 4231419; 588602, 4231403; 588611, 4231373; 588614, 4231342; 588624, 4231331; 588638, 4231321; 588641, 4231314; 588645, 4231281; 588656, 4231238; 588701, 4231195; 588736, 4231180; 588803, 4231181; 588814, 4231181; 588824, 4231184; 588831, 4231190; 588882, 4231194; 589011, 4231195; 589145, 4231191; 589186, 4231192; 589193, 4231199; 589203, 4231197; 589210, 4231196; 589217, 4231201; 589230, 4231205; 589240, 4231206; 589250, 4231196; 589261, 4231192; 589310, 4231190; 589309, 4231065; 589323, 4231065; 589325, 4231164; 589331, 4231171; 589351, 4231176; 589380, 4231174; 589408, 4231167; 589424, 4231166; 589433, 4231174; 589444, 4231178; 589460, 4231176; 589475, 4231167; 589481, 4231152; 589485, 4231143; 589432, 4231067; 589400, 4231023; 589353, 4230961; 589338, 4230944; 589333, 4230940; 589328, 4230941; 589323, 4230944; 589320, 4230949; 589322, 4231051; 589308, 4231051; 589309, 4230996; 589305, 4230988; 589291, 4230981; 589215, 4230998; 589155, 4231004; 589115, 4230996; 589050, 4230984; 588997, 4230950; 588946, 4230926; 588913, 4230919; 588884, 4230915; 588844, 4230911; 588806, 4230912; 588782, 4230916; 588738, 4230927; 588719, 4230936; 588685, 4230942; 588651, 4230957; 588590, 4230978; 588547, 4230994; 588435, 4231007; 588395, 4231011; 588361, 4231016; 588338, 4231022; 588297, 4231039; 588261, 4231055; 588226, 4231074; 588198, 4231091; 588178, 4231101; 588158, 4231102; 588135, 4231100; 588111, 4231098; 588063, 4231103; 588046, 4231107; 588028, 4231119; 587998, 4231130; 587978, 4231131; 587961, 4231124; 587948, 4231111; 587849, 4231089; 587852, 4231100; 587855, 4231118; 587851, 4231133; 587846, 4231150; 587842, 4231164; 587836, 4231167; 587823, 4231172; 587810, 4231175; 587796, 4231182; 587785, 4231200; 587777, 4231220; 587753, 4231255; 587742, 4231264; 587720, 4231266; 587707, 4231261; 587698, 4231249; 587696, 4231235; 587691, 4231183; 587646, 4231135; 587593, 4231083; 587561, 4231076; 587537, 4231070; 587516, 4231072; 587504, 4231078; 587490, 4231079; 587452, 4231086; 587416, 4231075; 587349, 4231070; 587323, 4231070; 587310, 4231073; 587266, 4231097; 587248, 4231099; 587223, 4231093; 587177, 4231085; 587134, 4231087; 587114, 4231097; 587090, 4231120; 587062, 4231140; 587037, 4231141; 587003, 4231126; 586984, 4231120; 586963, 4231121; 586948, 4231123; 586939, 4231125; 586932, 4231138; 586944, 4231161; 586943, 4231180; 586935, 4231197; 586919, 4231215; 586896, 4231226; 586882, 4231229; 586868, 4231222; 586848, 4231217; 586830, 4231226; 586823, 4231235; 586821, 4231248.
                (ii) Note: Map of Unit 1 for Cirsium hydrophilum var. hydrophilum is depicted on Map 2 in paragraph (8)(ii) of this entry.
                (7) Unit 2 for Cirsium hydrophilum var. hydrophilum: Peytonia Slough Marsh, Solano County, California.

                (i) Land bounded by the following UTM zone 10, NAD 1983 coordinates (E, N): 582704, 4231361; 582681, 4231360; 582655, 4231364; 582636, 4231367; 582606, 4231377; 582583, 4231379; 582557, 4231382; 582549, 4231387; 582545, 4231395; 582540, 4231408; 582536, 4231420; 582532, 4231426; 582524, 4231430; 582515, 4231434; 582504, 4231436; 582488, 4231439; 582480, 4231438; 582473, 4231436; 582472, 4231433; 582471, 4231429; 582469, 4231414; 582469, 4231396; 582470, 4231385; 582468, 4231383; 582465, 4231382; 582434, 4231390; 582400, 4231403; 582364, 4231411; 582344, 4231413; 582331, 4231414; 582345, 4231454; 582366, 4231508; 582370, 4231512; 582378, 4231515; 582393, 4231534; 582400, 4231547; 582407, 4231550; 582443, 4231547; 582476, 4231550; 582495, 4231552; 582503, 4231557; 582510, 4231563; 582528, 4231582; 582539, 4231595; 582551, 4231603; 582583, 4231619; 582626, 4231641; 582670, 4231672; 582692, 4231693; 582782, 4231782; 582830, 4231815; 582844, 4231832; 582850, 4231841; 582855, 4231856; 582856, 4231870; 582862, 4231878; 582878, 4231888; 582939, 4231915; 582970, 4231937; 583129, 4232108; 583148, 4232140; 583164, 4232175; 583284, 4232365; 583293, 4232377; 583305, 4232384; 583319, 4232387; 583333, 4232386; 583349, 4232377; 583371, 4232350; 583391, 4232315; 583398, 4232298; 583402, 4232278; 583404, 4232254; 583404, 4232238; 583403, 4232218; 583401, 4232207; 583396, 4232181; 583349, 4232056; 583284, 4231895; 583291, 4231882; 583260, 4231794; 583195, 4231625; 583173, 4231570; 583066, 4231313; 582967, 4231059; 582953, 4231087; 582938, 4231101; 582922, 4231109; 582908, 4231115; 582886, 4231113; 582875, 4231116; 582864, 4231127; 582861, 4231138; 582861, 4231163; 582854, 4231183; 582842, 4231196; 582775, 4231252; 582763, 4231266; 582754, 4231280; 582752, 4231290; 582753, 4231306; 582760, 4231335; 582742, 4231364; 582724, 4231366; 582704, 4231361, 582974, 4231032; 583313, 4231870; 583328, 4231873; 583501, 4232317; 583572, 4232314; 583572, 4232304; 583575, 4232298; 583581, 4232291; 583588, 4232283; 583594, 4232281; 583599, 4232282; 583602, 4232287; 583608, 4232288; 583613, 4232289; 583611, 4232294; 583615, 4232298; 583621, 4232298; 583633, 4232298; 583634, 4232285; 583636, 4232281; 583639, 4232279; 583719, 4232277; 583745, 4232276; 583752, 4232274; 583758, 4232270; 583763, 4232259; 583768, 4232228; 583790, 4232052; 583794, 4232022; 583798, 4231999; 583810, 4231967; 583813, 4231963; 583826, 4231961; 583842, 4231966; 583861, 4231967; 583873, 4231968; 583882, 4231968; 583890, 4231951; 583916, 4231951; 583917, 4231956; 583920, 4231963; 583922, 4231966; 583932, 4231966; 583940, 4231966; 583945, 4231962; 583953, 4231963; 583959, 4231964; 583966, 4231966; 583972, 4231966; 583980, 4231963; 583983, 4231954; 583987, 4231948; 583992, 4231944; 584003, 4231930; 584019, 4231925; 584026, 4231922; 584043, 4231902; 584051, 4231884; 584060, 4231865; 584067, 4231857; 584077, 4231852; 584098, 4231844; 584116, 4231846; 584126, 4231853; 584136, 4231855; 584149, 4231850; 584167, 4231823; 584200, 4231828; 584154, 4231969; 584272, 4232006; 584290, 4231979; 584302, 4231954; 584308, 4231939; 584314, 4231931; 584325, 4231891; 584336, 4231848; 584353, 4231790; 584378, 4231720; 584393, 4231676; 584445, 4231535; 584495, 4231395; 584493, 4231381; 584491, 4231370; 584490, 4231355; 584485, 4231355; 584479, 4231364; 584467, 4231397; 584455, 4231415; 584443, 4231434; 584419, 4231448; 584397, 4231452; 584378, 4231451; 584353, 4231436; 584343, 4231424; 584335, 4231411; 584328, 4231370; 584325, 4231330; 584323, 4231324; 584318, 4231320; 584309, 4231325; 584289, 4231349; 584255, 4231391; 584237, 4231400; 584210, 4231408; 584187, 4231407; 584171, 4231400; 584159, 4231388; 584134, 4231356; 584117, 4231338; 584093, 4231337; 584022, 4231359; 584000, 4231375; 583963, 4231397; 583937, 4231404; 583913, 4231403; 583891, 4231392; 583873, 4231376; 583864, 4231360; 583853, 4231340; 583840, 4231324; 583817, 4231311; 583790, 4231287; 583775, 4231256; 583770, 4231231; 583767, 4231196; 583762, 4231135; 583758, 4231094; 583749, 4231057; 583736, 4231025; 583724, 4230989; 583720, 4230973; 583722, 4230922; 583715, 4230893; 583691, 4230862; 583671, 4230835; 583664, 4230816; 583662, 4230799; 583666, 4230760; 583665, 4230715; 583659, 4230699; 583646, 4230684; 583633, 4230677; 583618, 4230669; 583598, 4230667; 583582, 4230669; 583567, 4230679; 583562, 4230689; 583555, 4230715; 583535, 4230746; 583528, 4230764; 583511, 4230771; 583486, 4230779; 583460, 4230779; 583443, 4230778; 583424, 4230770; 583390, 4230748; 583365, 4230737; 583345, 4230734; 583332, 4230734; 583323, 4230740; 583319, 4230750; 583322, 4230768; 583336, 4230780; 583366, 4230796; 583384, 4230808; 583396, 4230820; 583406, 4230832; 583410, 4230849; 583408, 4230860; 583401, 4230873; 583383, 4230886; 583362, 4230895; 583338, 4230898; 583324, 4230893; 583291, 4230866; 583258, 4230849; 583244, 4230847; 583225, 4230868; 583214, 4230879; 583193, 4230892; 583158, 4230903; 583131, 4230908; 583106, 4230923; 583079, 4230935; 583061, 4230937; 583043, 4230935; 583030, 4230925; 583025, 4230912; 583023, 4230900; 583026, 4230886; 583035, 4230866; 583041, 4230845; 583036, 4230832; 583027, 4230826; 583015, 4230828; 582999, 4230847; 582989, 4230866; 582985, 4230874; 582984, 4230886; 582984, 4230912; 582984, 4230912; 582986, 4230920; 582989, 4230932; 582996, 4230944; 583003, 4230955; 583019, 4230971; 583025, 4230977; 583030, 4230983; 583033, 4230999; 583029, 4231014; 583017, 4231029; 583003, 4231033; 582982, 4231032; 582974, 4231032.
                (ii) Note: Unit 2 for Cirsium hydrophilum var. hydrophilum is depicted on Map 2 in paragraph (8)(ii) of this entry.
                (8) Unit 3 for Cirsium hydrophilum var. hydrophilum: Rush Ranch/Grizzly Island Wildlife Area, Solano County, California.

                (i) Land bounded by the following UTM zone 10, NAD 1983 coordinates (E, N): 583673, 4228103; 583675, 4228133; 583687, 4228156; 583700, 4228170; 583824, 4228206; 583898, 4228219; 583938, 4228221; 583961, 4228228; 583973, 4228240; 584002, 4228252; 584019, 4228251; 584032, 4228262; 584052, 4228268; 584062, 4228278; 584134, 4228347; 584153, 4228375; 584154, 4228398; 584147, 4228405; 584132, 4228407; 584146, 4228473; 584150, 4228514; 584135, 4228552; 584137, 4228573; 584128, 4228593; 584118, 4228631; 584109, 4228660; 584097, 4228672; 584085, 4228696; 584083, 4228711; 584067, 4228730; 584041, 4228786; 584038, 4228800; 584001, 4228862; 583993, 4228899; 583990, 4228918; 583995, 4228944; 583991, 4228950; 583994, 4228962; 584008, 4228976; 584020, 4228979; 584062, 4229001; 584095, 4229004; 584138, 4229000; 584179, 4228989; 584255, 4228968; 584276, 4228967; 584312, 4228956; 584341, 4228946; 584372, 4228940; 584420, 4228939; 584521, 4228954; 584553, 4228947; 584568, 4228965; 584588, 4228974; 584599, 4228997; 584621, 4229013; 584638, 4229054; 584656, 4229083; 584651, 4229091; 584656, 4229119; 584665, 4229146; 584663, 4229177; 584660, 4229211; 584653, 4229240; 584661, 4229251; 584655, 4229260; 584660, 4229271; 584678, 4229276; 584700, 4229277; 584707, 4229273; 584728, 4229274; 584737, 4229282; 584738, 4229292; 584748, 4229290; 584764, 4229294; 584768, 4229301; 584759, 4229305; 584718, 4229301; 584714, 4229313; 584755, 4229341; 584761, 4229345; 584765, 4229352; 584775, 4229376; 584792, 4229388; 584807, 4229388; 584821, 4229381; 584827, 4229366; 584827, 4229352; 584810, 4229333; 584806, 4229329; 584807, 4229325; 584815, 4229320; 584834, 4229291; 584862, 4229269; 584904, 4229244; 584937, 4229237; 584955, 4229235; 584968, 4229239; 584980, 4229233; 584986, 4229223; 584999, 4229211; 585004, 4229191; 585016, 4229175; 585024, 4229167; 585032, 4229163; 585050, 4229158; 585078, 4229144; 585125, 4229112; 585167, 4229099; 585191, 4229094; 585219, 4229094; 585243, 4229102; 585257, 4229113; 585270, 4229116; 585281, 4229116; 585291, 4229113; 585306, 4229090; 585319, 4229076; 585345, 4229068; 585365, 4229067; 585378, 4229061; 585382, 4229055; 585382, 4229047; 585380, 4229039; 585373, 4229029; 585366, 4229013; 585363, 4228998; 585367, 4228988; 585376, 4228983; 585410, 4228987; 585422, 4228998; 585438, 4229008; 585479, 4229011; 585515, 4229006; 585535, 4229002; 585554, 4228984; 585567, 4228949; 585573, 4228933; 585585, 4228913; 585600, 4228907; 585612, 4228908; 585625, 4228912; 585647, 4228920; 585642, 4228890; 585642, 4228873; 585622, 4228807; 585613, 4228795; 585591, 4228769; 585579, 4228766; 585571, 4228769; 585549, 4228793; 585542, 4228817; 585530, 4228822; 585505, 4228833; 585480, 4228849; 585438, 4228864; 585414, 4228871; 585400, 4228865; 585331, 4228844; 585323, 4228852; 585309, 4228850; 585299, 4228849; 585294, 4228846; 585293, 4228841; 585287, 4228835; 585305, 4228820; 585311, 4228824; 585324, 4228804; 585281, 4228807; 585274, 4228801; 585266, 4228782; 585250, 4228748; 585220, 4228671; 585264, 4228486; 585280, 4228425; 585290, 4228350; 585298, 4228147; 585299, 4228142; 585303, 4228138; 585507, 4227990; 585520, 4227986; 585588, 4227972; 585730, 4227946; 585813, 4227928; 585835, 4227927; 586151, 4227951; 586270, 4227960; 586286, 4227964; 586378, 4227971; 586420, 4227977; 586429, 4227988; 586438, 4227998; 586434, 4228018; 586430, 4228035; 586429, 4228066; 586442, 4228101; 586479, 4228127; 586518, 4228154; 586552, 4228173; 586584, 4228180; 586576, 4228199; 586602, 4228212; 586618, 4228207; 586625, 4228212; 586633, 4228227; 586642, 4228230; 586652, 4228229; 586669, 4228218; 586676, 4228213; 586690, 4228219; 586702, 4228228; 586705, 4228243; 586706, 4228267; 586706, 4228288; 586713, 4228308; 586695, 4228350; 586687, 4228381; 586692, 4228392; 586702, 4228402; 586712, 4228407; 586721, 4228406; 586732, 4228413; 586742, 4228414; 586750, 4228413; 586760, 4228409; 586774, 4228386; 586789, 4228366; 586847, 4228346; 586872, 4228350; 586897, 4228347; 586944, 4228304; 586989, 4228208; 586997, 4228176; 587006, 4228147; 587023, 4228133; 587062, 4228118; 587080, 4228122; 587097, 4228118; 587111, 4228087; 587126, 4228069; 587149, 4228056; 587172, 4228056; 587183, 4228065; 587188, 4228079; 587188, 4228094; 587177, 4228122; 587287, 4228085; 587295, 4228072; 587292, 4228064; 587278, 4228055; 587273, 4228038; 587316, 4228041; 587389, 4228027; 587460, 4228016; 587548, 4227976; 587617, 4227944; 587620, 4227957; 587626, 4227967; 587643, 4227967; 587658, 4227960; 587677, 4227954; 587682, 4227945; 587691, 4227939; 587699, 4227933; 587696, 4227905; 587771, 4227862; 587779, 4227871; 587790, 4227881; 587802, 4227886; 587821, 4227882; 587834, 4227875; 587845, 4227859; 587855, 4227849; 587863, 4227839; 587874, 4227841; 587883, 4227845; 587890, 4227853; 587901, 4227860; 587921, 4227856; 587935, 4227850; 587945, 4227839; 587955, 4227833; 587959, 4227820; 587984, 4227809; 588004, 4227799; 588059, 4227806; 588083, 4227797; 588229, 4227730; 588244, 4227721; 588264, 4227721; 588274, 4227718; 588276, 4227731; 588280, 4227749; 588359, 4227718; 588361, 4227693; 588515, 4227643; 588538, 4227632; 588552, 4227619; 588564, 4227604; 588596, 4227554; 588617, 4227507; 588627, 4227498; 588652, 4227502; 588703, 4227534; 588761, 4227555; 588822, 4227530; 588823, 4227505; 588830, 4227492; 588847, 4227475; 588913, 4227418; 588942, 4227396; 588976, 4227373; 589001, 4227370; 589030, 4227376; 589067, 4227391; 589084, 4227403; 589095, 4227419; 589112, 4227426; 589141, 4227416; 589143, 4227392; 589143, 4227340; 589148, 4227335; 589160, 4227337; 589190, 4227350; 589217, 4227341; 589249, 4227323; 589278, 4227331; 589294, 4227348; 589307, 4227349; 589320, 4227341; 589338, 4227311; 589359, 4227301; 589371, 4227303; 589387, 4227334; 589436, 4227339; 589447, 4227329; 589463, 4227327; 589478, 4227331; 589495, 4227329; 589502, 4227319; 589527, 4227309; 589568, 4227297; 589578, 4227294; 589585, 4227275; 589596, 4227236; 589597, 4227189; 589500, 4227183; 589348, 4227165; 589325, 4227155; 589274, 4227145; 589146, 4227108; 589084, 4227075; 588999, 4226997; 588865, 4226906; 588763, 4226822; 588737, 4226808; 588715, 4226811; 588640, 4226826; 588599, 4226831; 588596, 4226841; 588599, 4226860; 588606, 4226870; 588635, 4226918; 588692, 4227005; 588722, 4227076; 588740, 4227152; 588741, 4227188; 588739, 4227225; 588725, 4227262; 588711, 4227287; 588690, 4227313; 588645, 4227348; 588593, 4227381; 588495, 4227429; 588398, 4227461; 588264, 4227514; 588195, 4227547; 588127, 4227585; 588016, 4227644; 587974, 4227661; 587934, 4227670; 587885, 4227676; 587807, 4227674; 587752, 4227664; 587701, 4227650; 587632, 4227621; 587591, 4227595; 587533, 4227537; 587487, 4227456; 587467, 4227410; 587430, 4227281; 587385, 4227098; 587355, 4227029; 587326, 4226985; 587263, 4226919; 587112, 4226798; 586999, 4226714; 586868, 4226625; 586771, 4226575; 586734, 4226563; 586696, 4226556; 586646, 4226554; 586595, 4226558; 586548, 4226571; 586476, 4226611; 586342, 4226720; 586160, 4226880; 586014, 4226997; 585931, 4227078; 585835, 4227185; 585790, 4227234; 585743, 4227274; 585708, 4227298; 585673, 4227309; 585647, 4227312; 585613, 4227321; 585596, 4227329; 585579, 4227340; 585558, 4227365; 585541, 4227403; 585534, 4227449; 585536, 4227504; 585534, 4227570; 585516, 4227631; 585496, 4227674; 585475, 4227703; 585451, 4227721; 585428, 4227732; 585380, 4227737; 585320, 4227730; 585228, 4227698; 585161, 4227662; 585064, 4227603; 585034, 4227589; 585004, 4227581; 584964, 4227585; 584913, 4227597; 584870, 4227620; 584816, 4227660; 584777, 4227693; 584737, 4227738; 584713, 4227772; 584699, 4227799; 584675, 4227858; 584655, 4227890; 584624, 4227903; 584597, 4227902; 584568, 4227897; 584539, 4227888; 584525, 4227871; 584497, 4227842; 584462, 4227827; 584433, 4227814; 584415, 4227814; 584332, 4227794; 584289, 4227774; 584262, 4227754; 584247, 4227740; 584239, 4227722; 584223, 4227701; 584214, 4227700; 584196, 4227724; 584138, 4227768; 584106, 4227792; 584104, 4227804; 584090, 4227810; 584083, 4227808; 584056, 4227836; 583982, 4227893; 583937, 4227918; 583911, 4227932; 583814, 4227974; 583713, 4228012; 583691, 4228033; 583680, 4228053; 583675, 4228063; 583676, 4228074; 583673, 4228103.
                (ii) Note: Map of Units 1, 2, and 3 for Cirsium hydrophilum var. hydrophilum (Map 2) follows:
                
                  
                  ER12AP07.001
                
                Family Asteraceae: Cirsium loncholepis (La Graciosa thistle)
                (1) Critical habitat units are depicted for San Luis Obispo and Santa Barbara Counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Cirsium loncholepis are:
                (i) Mesic areas associated with:
                (A) Margins of dune swales, dune lakes, marshes, and estuaries that are associated with dynamic (changing) dune systems including the Santa Maria Valley Dune Complex and Santa Ynez Valley Dune Complex;

                (B) Margins of dynamic riparian systems including the Santa Maria and Santa Ynez Rivers and Orcutt and San Antonio Creeks; and
                (C) Freshwater seeps and intermittent streams found in other habitats, including grassland, meadow, coastal scrub, and oak woodland. These areas provide space needed for individual and population growth including sites for germination, reproduction, seed dispersal, seed bank, and pollination;

                (ii) Associated plant communities including: Central dune scrub, coastal dune, coastal scrub, freshwater seep, coastal and valley freshwater marsh and fen, riparian scrub (e.g., mule fat scrub, willow scrub), oak woodland, intermittent streams, and other wetland communities, generally in association with the following species: Juncus spp. (rush), Scirpus spp. (tule), Salix spp. (willow), Toxicodendron diversilobum (poison oak), Distichlis spicata (salt grass), Baccharis pilularis (coyote brush), and B. douglasii (Douglas' baccharis);
                (iii) Soils with a sandy component including but not limited to dune sands, Oceano sands, Camarillo sandy loams, riverwash, and sandy alluvial soils; and
                (iv) Features that allow dispersal and connectivity between populations, particularly:
                (A) Natural riparian drainages in Santa Maria River, Orcutt Creek, San Antonio Creek, and Santa Ynez River that are not channelized or confined by barriers or dams, such that they have soft bottoms and sides and a natural flood plain (allowing uninterrupted water flows); and
                (B) Natural aeolian geomorphology in the Santa Maria Dune Complex and Santa Ynez Dune Complex, and along the Santa Maria River, Orcutt Creek, San Antonio Creek, and Santa Ynez River drainages that is not confined by barriers or wind-blocks such as large manmade structures, tree rows, or wind-breaks (allowing uninterrupted winds across these areas).
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created on base maps using aerial imagery from the National Agricultural Imagery Program (aerial imagery captured June 2005). Data were projected to Universal Transverse Mercator (UTM) zone 11, North American Datum (NAD) 1983.
                (5) Note: Index map of Cirsium loncholepis critical habitat follows:
                
                  
                  ER03NO09.028
                
                (6) Unit 1: Callender-Guadalupe Dunes. San Luis Obispo County, California.
                From USGS 1:24,000 scale quadrangle maps Oceano, Point Sal, and Guadalupe.
                (i) Subunit 1A, Callender-Guadalupe.
                

                (A) Land bounded by the following Universal Transverse Mercator (UTM) North American Datum of 1983 (NAD83) coordinates (E,N): 716558.580, 3886615.727; 716593.461, 3886608.531;716628.686, 3886609.074; 716693.321, 3886620.751; 716746.394, 3886619.168; 716810.817, 3886600.840; 716896.128, 3886564.822; 716927.810, 3886539.634; 716981.866, 3886475.432; 716997.742, 3886438.750; 716997.185, 3886411.967; 716977.933, 3886381.454; 716935.087, 3886346.255; 716925.742, 3886324.929; 716926.061, 3886308.681; 716949.343, 3886276.028; 717000.667, 3886235.718; 717033.169, 3886203.391; 717046.547, 3886178.771; 717057.601, 3886138.563; 717075.230, 3886109.665; 717095.075, 3886095.165; 717123.770, 3886086.134; 717196.122, 3886089.887; 717236.765, 3886083.749; 717292.894, 3886065.191; 717328.620, 3886044.481; 717371.983, 3885996.222; 717397.064, 3885949.513; 717408.640, 3885904.632; 717418.497, 3885823.007; 717437.655, 3885778.233; 717477.278, 3885747.347; 717570.600, 3885709.648; 717619.444, 3885669.117; 717650.160, 3885633.879; 717697.308, 3885555.395; 717703.928, 3885500.895; 717712.134, 3885476.533; 717784.214, 3885353.131; 717795.714, 3885314.162; 717800.976, 3885242.321; 717807.847, 3885214.034; 717822.747, 3885183.088; 717852.077, 3885146.765; 717921.327, 3885090.546; 718016.934, 3885023.582; 718062.820, 3884998.569; 718173.227, 3884952.799; 718200.354, 3884931.420; 718237.606, 3884887.726; 718269.890, 3884862.503; 718413.137, 3884785.107; 718556.852, 3884688.818; 718642.268, 3884644.935; 718756.820, 3884604.310; 718831.414, 3884556.450; 718910.258, 3884527.097; 718929.813, 3884512.078; 718940.214, 3884497.478; 718943.587, 3884471.253; 718936.515, 3884436.448; 718916.646, 3884408.491; 718892.121, 3884394.349; 718837.466, 3884385.637; 718778.298, 3884360.606; 718737.773, 3884353.318; 718672.279, 3884355.345; 718504.277, 3884375.569; 718472.805, 3884363.241; 718451.663, 3884337.819; 718450.015, 3884310.030; 718481.935, 3884269.088; 718490.526, 3884234.838; 718486.608, 3884224.610; 718472.532, 3884212.319; 718451.403, 3884203.788; 718411.339, 3884197.157; 718388.009, 3884174.147; 718381.036, 3884149.480; 718395.131, 3884100.836; 718380.758, 3884068.566; 718380.458, 3884051.949; 718398.503, 3884030.102; 718462.218, 3883993.970; 718511.788, 3883943.550; 718539.218, 3883901.035; 718555.137, 3883845.864; 718524.691, 3883826.139; 718483.250, 3883778.561; 718456.725, 3883763.388; 718411.740, 3883763.479; 718330.574, 3883784.864; 718311.369, 3883784.447; 718293.757, 3883777.179; 718268.068, 3883731.352; 718240.600, 3883711.226; 718222.446, 3883679.238; 718222.450, 3883643.960; 718229.639, 3883622.680; 718254.947, 3883583.471; 718370.729, 3883488.529; 718494.260, 3883413.006; 718536.597, 3883381.931; 718583.830, 3883336.565; 718671.852, 3883228.978; 718573.073, 3883209.409; 718546.949, 3883191.056; 718502.742, 3883184.727; 718429.299, 3883154.863; 718340.824, 3883142.882; 718278.464, 3883141.096; 718265.976, 3883135.027; 718263.645, 3883126.688; 718269.518, 3883114.959; 718313.463, 3883088.095; 718368.884, 3883065.478; 718370.124, 3883052.218; 718385.442, 3883042.069; 718451.370, 3883024.519; 718502.655, 3882986.316; 718512.696, 3882984.498; 718527.681, 3882989.506; 718540.467, 3882958.071; 718567.693, 3882922.071; 718572.348, 3882894.832; 718570.342, 3882872.467; 718548.823, 3882823.728; 718522.841, 3882791.218; 718438.015, 3882714.518; 718425.570, 3882695.277; 718420.684, 3882672.198; 718424.436, 3882648.478; 718433.703, 3882633.570; 718456.462, 3882614.069; 718502.556, 3882591.730; 718601.287, 3882563.603; 718671.010, 3882534.579; 718813.457, 3882503.320; 718844.632, 3882487.860; 718901.248, 3882448.255; 718958.442, 3882424.802; 719011.418, 3882415.852; 719109.371, 3882413.106; 719173.180, 3882397.009; 719227.694, 3882371.353; 719299.130, 3882317.724; 719329.952, 3882300.981; 719367.884, 3882290.003; 719412.898, 3882294.587; 719443.966, 3882274.415; 719493.131, 3882259.128; 719517.716, 3882234.571; 719532.988, 3882200.743; 719526.240, 3882164.707; 719506.123, 3882132.220; 719476.322, 3882103.264; 719429.223, 3882077.885; 719435.691, 3881992.656; 719429.389, 3881930.310; 719409.569, 3881870.164; 719373.481, 3881811.121; 719323.916, 3881761.872; 719264.605, 3881726.121; 719204.265, 3881706.616; 719137.728, 3881700.693; 719175.408, 3881642.365; 719190.638, 3881591.966; 719193.093, 3881544.402; 719182.398, 3881438.422; 719170.562, 3881399.426; 719154.889, 3881374.596; 719127.241, 3881356.102; 719088.378, 3881347.633; 719074.243, 3881339.644; 719059.749, 3881321.331; 719050.857, 3881294.957; 719051.679, 3881273.653; 719066.072, 3881237.810; 719067.657, 3881206.171; 719077.875, 3881187.946; 719121.118, 3881170.079; 719160.903, 3881125.174; 719214.816, 3881111.644; 719252.231, 3881068.538; 719303.759, 3881040.518; 719328.790, 3880837.489; 719233.163, 3880840.631; 719163.024, 3880855.786; 719118.048, 3880872.849; 719043.073, 3880910.628; 718955.552, 3880935.808; 718880.629, 3880971.729; 718843.784, 3880983.284; 718827.087, 3880981.767; 718819.768, 3880964.498; 718828.556, 3880945.076; 718847.012, 3880930.010; 718889.607, 3880908.770; 718944.324, 3880889.031; 718980.455, 3880861.416; 718988.907, 3880843.094; 718981.240, 3880812.820; 718989.298, 3880790.060; 719006.277, 3880774.104; 719060.193, 3880745.237; 719104.153, 3880694.347; 719130.938, 3880676.459; 719354.559, 3880569.677; 719498.844, 3879560.605; 719546.565, 3879326.425; 719366.344, 3879382.665; 719184.714, 3879461.824; 719111.800, 3879488.156; 718947.478, 3879494.688; 718843.143, 3879507.014; 718346.501, 3879614.942; 718267.629, 3879643.490; 718230.919, 3879643.490; 718202.681, 3879618.076; 718185.738, 3879558.776; 718182.914, 3879499.475; 718171.619, 3879471.237; 718117.966, 3879471.237; 718064.314, 3879459.942; 718016.424, 3879424.123; 717961.802, 3879425.472; 717935.521, 3879419.548; 717971.128, 3879318.751; 718058.666, 3879248.156; 718222.448, 3879056.136; 718312.810, 3879008.131; 718521.772, 3879039.193; 718623.430, 3879036.369; 718725.087, 3879008.131; 718852.159, 3878886.707; 718942.521, 3878855.645; 719024.412, 3878770.930; 719145.836, 3878728.573; 719236.198, 3878677.744; 719405.627, 3878638.211; 719598.777, 3878326.461; 719646.781, 3878289.752; 719672.196, 3878258.690; 719680.667, 3878193.742; 719852.920, 3878024.313; 719819.034, 3877993.251; 719720.201, 3878046.903; 719629.839, 3878154.209; 719567.715, 3878244.571; 719505.591, 3878306.695; 719499.943, 3878368.819; 719466.057, 3878445.062; 719367.223, 3878580.605; 719290.980, 3878611.667; 719240.152, 3878608.843; 719002.951, 3878673.791; 718887.174, 3878727.444; 718760.103, 3878877.106; 718658.445, 3878882.754; 718576.554, 3878874.282; 718500.311, 3878834.749; 718457.954, 3878789.568; 718195.339, 3878857.339; 717867.776, 3879111.483; 717695.523, 3879252.674; 717650.342, 3879278.088; 717544.449, 3879232.907; 717437.144, 3879213.140; 717363.725, 3879145.369; 717338.310, 3879097.364; 717358.077, 3879052.183; 717358.077, 3878987.235; 717349.605, 3878939.230; 717425.849, 3878781.096; 717411.729, 3878744.387; 717284.658, 3878687.910; 717131.010, 3878667.825; 717022.043, 3878611.667; 716982.509, 3878478.948; 717128.737, 3878340.105; 717120.876, 3878306.695; 717284.658, 3878207.861; 717391.963, 3878238.923; 717448.439, 3878221.980; 717516.211, 3878224.804; 717586.806, 3878159.856; 717586.806, 3878117.499; 717572.687, 3878094.908; 717575.511, 3878066.670; 717637.635, 3878018.665; 717705.407, 3878018.665; 717821.183, 3877990.427; 717914.369, 3877950.894; 717979.317, 3877900.065; 718032.969, 3877846.412; 718056.494, 3877780.411; 718052.096, 3877777.865; 718057.881, 3877732.566; 718070.928, 3877687.442; 718095.928, 3877643.498; 718128.756, 3877611.347; 718244.776, 3877536.423; 718321.720, 3877466.886; 718358.087, 3877456.111; 718402.020, 3877472.481; 718434.300, 3877466.075; 718506.693, 3877404.452; 718551.065, 3877374.117; 718756.411, 3877271.274; 718916.070, 3877173.198; 718961.726, 3877134.671; 719039.960, 3877044.697; 719171.761, 3876925.803; 719194.607, 3876892.690; 719223.561, 3876827.770; 719252.553, 3876793.987; 719280.517, 3876775.638; 719355.276, 3876743.398; 719450.970, 3876659.910; 719540.535, 3876615.867; 719576.908, 3876588.203; 719611.823, 3876541.511; 719650.141, 3876449.064; 719685.109, 3876394.346; 719721.364, 3876357.825; 719804.445, 3876301.088; 719819.245, 3876284.389; 719827.069, 3876262.335; 719822.122, 3876240.404; 719798.932, 3876222.180; 719777.916, 3876215.229; 719731.240, 3876213.651; 719714.872, 3876205.988; 719709.540, 3876196.948; 719717.412, 3876170.102; 719751.484, 3876139.076; 719759.574, 3876097.797; 719784.426, 3876073.925; 719786.414, 3876056.695; 719780.179, 3876039.692; 719760.970, 3876024.671; 719734.924, 3876020.310; 719713.336, 3876024.377; 719681.230, 3876038.522; 719652.816, 3876041.567; 719644.635, 3876035.449; 719639.957, 3876023.344; 719639.306, 3876011.883; 719645.474, 3875997.378; 719730.513, 3875938.375; 719815.251, 3875892.208; 719853.188, 3875865.489; 719891.095, 3875829.138; 719962.879, 3875743.859; 720014.621, 3875697.849; 720059.000, 3875666.893; 720104.048, 3875646.789; 720130.407, 3875647.464; 720159.850, 3875656.263; 720185.908, 3875646.139; 720211.692, 3875632.394; 720268.553, 3875589.995; 720351.751, 3875547.810; 720369.807, 3875530.907; 720386.385, 3875505.956; 720396.258, 3875477.799; 720409.673, 3875409.250; 720427.131, 3875376.994; 720447.585, 3875352.847; 720531.905, 3875284.019; 720560.064, 3875273.570; 720626.461, 3875262.369; 720660.405, 3875239.794; 720671.192, 3875217.258; 720668.871, 3875177.465; 720656.858, 3875156.319; 720635.988, 3875139.957; 720612.331, 3875133.979; 720572.477, 3875139.469; 720544.228, 3875151.575; 720491.232, 3875184.816; 720448.260, 3875192.041; 720431.680, 3875186.248; 720407.813, 3875160.636; 720378.483, 3875144.946; 720365.739, 3875126.149; 720363.179, 3875108.296; 720392.376, 3875067.956; 720437.865, 3875034.033; 720470.171, 3875002.911; 720550.875, 3874975.201; 720611.408, 3874927.847; 720685.318, 3874888.616; 720706.588, 3874867.381; 720746.876, 3874810.910; 720809.074, 3874777.481; 720817.793, 3874750.866; 720818.312, 3874726.260; 720808.333, 3874698.600; 720793.349, 3874678.597; 720734.621, 3874647.844; 720712.165, 3874607.090; 720678.106, 3874599.124; 720646.799, 3874576.528; 720611.456, 3874578.757; 720599.272, 3874572.948; 720590.937, 3874561.735; 720586.361, 3874543.610; 720593.826, 3874496.897; 720586.297, 3874483.931; 720568.744, 3874473.835; 720540.779, 3874479.731; 720477.224, 3874511.096; 720390.427, 3874512.441; 720344.676, 3874521.602; 720304.955, 3874535.370; 720179.968, 3874587.776; 720096.993, 3874642.249; 720069.175, 3874655.341; 720034.000, 3874660.113; 720012.899, 3874647.271; 720005.897, 3874630.031; 720018.600, 3874603.425; 720018.973, 3874583.897; 720011.794, 3874576.437; 719992.265, 3874576.053; 719985.270, 3874571.688; 719975.650, 3874548.875; 719968.119, 3874543.096; 719930.632, 3874535.715; 719922.448, 3874520.977; 719926.612, 3874506.021; 719965.134, 3874460.757; 719991.250, 3874416.028; 720016.310, 3874389.525; 720069.392, 3874355.358; 720155.298, 3874320.212; 720199.073, 3874286.315; 720315.372, 3874132.205; 720418.470, 3874038.258; 720442.555, 3874005.169; 720462.453, 3873963.289; 720475.354, 3873911.918; 720476.772, 3873879.687; 720460.723, 3873865.888; 720447.728, 3873866.898; 720424.258, 3873880.453; 720415.747, 3873878.489; 720406.164, 3873868.543; 720406.715, 3873839.244; 720427.805, 3873800.338; 720433.195, 3873773.313; 720422.511, 3873750.546; 720394.084, 3873733.990; 720359.933, 3873730.884; 720295.728, 3873747.435; 720208.339, 3873740.166; 720110.857, 3873760.701; 720053.067, 3873767.146; 720022.508, 3873763.396; 719990.593, 3873752.577; 719971.309, 3873739.484; 719955.638, 3873721.072; 719935.764, 3873688.482; 719930.931, 3873657.318; 719935.959, 3873627.478; 719963.675, 3873562.142; 719967.566, 3873532.904; 719965.241, 3873503.142; 719954.504, 3873473.935; 719910.972, 3873434.727; 719903.414, 3873417.905; 719901.603, 3873399.246; 719911.977, 3873373.581; 719949.614, 3873328.874; 719966.565, 3873298.699; 719977.054, 3873259.617; 719978.951, 3873213.101; 719938.518, 3873156.150; 719911.919, 3873140.995; 719874.084, 3873106.094; 719824.467, 3873093.980; 719783.405, 3873092.111; 719706.241, 3873110.416; 719681.191, 3873110.120; 719659.645, 3873099.174; 719646.798, 3873084.566; 719643.899, 3873070.687; 719648.334, 3873039.220; 719636.237, 3873021.304; 719610.203, 3873011.409; 719502.088, 3873000.542; 719455.417, 3873002.711; 719367.093, 3873022.976; 719288.335, 3873016.518; 719252.733, 3873019.242; 719205.617, 3873034.478; 719139.754, 3873069.779; 719104.725, 3873078.965; 719055.593, 3873077.101; 719030.286, 3873068.772; 719013.661, 3873057.070; 719000.470, 3873037.867; 718999.007, 3873018.759; 719037.592, 3872972.747; 719088.262, 3872935.211; 719169.088, 3872897.957; 719213.805, 3872871.515; 719262.319, 3872832.036; 719288.885, 3872800.949; 719300.915, 3872760.218; 719298.175, 3872719.389; 719277.758, 3872687.338; 719239.633, 3872659.088; 719195.685, 3872657.936; 719151.344, 3872663.298; 719103.930, 3872678.837; 719002.127, 3872732.639; 718945.755, 3872757.129; 718895.858, 3872771.006; 718865.798, 3872775.626; 718837.237, 3872765.299; 718817.072, 3872767.009; 718803.064, 3872758.078; 718734.927, 3872798.588; 718706.644, 3872811.783; 718671.772, 3872822.340; 718602.759, 3872830.463; 718562.173, 3872840.665; 718524.429, 3872858.036; 718451.144, 3872900.249; 718399.495, 3872919.276; 718369.409, 3872925.005; 718272.784, 3872934.180; 718247.846, 3872932.870; 718219.481, 3872926.449; 718178.844, 3872908.519; 718106.878, 3872859.063; 718018.312, 3872821.302; 717967.853, 3872789.417; 717919.107, 3872746.363; 717855.037, 3872673.137; 717817.355, 3872642.531; 717765.258, 3872620.759; 717687.771, 3872608.180; 717666.248, 3872599.018; 717646.626, 3872585.555; 717623.442, 3872559.905; 717603.722, 3872530.420; 717563.424, 3872442.596; 717536.482, 3872397.881; 717508.112, 3872361.078; 717404.031, 3872242.541; 717377.488, 3872216.820; 717348.462, 3872195.104; 717316.952, 3872177.402; 717268.491, 3872156.910; 717219.395, 3872121.514; 717186.164, 3872114.450; 717157.367, 3872120.557; 717102.348, 3872161.025; 717030.268, 3872194.890; 716941.366, 3872259.458; 716912.241, 3872268.017; 716893.089, 3872264.543; 716885.636, 3872256.967; 716880.990, 3872244.666; 716884.145, 3872219.999; 716881.342, 3872206.527; 716871.622, 3872194.861; 716850.992, 3872181.518; 716841.256, 3872169.781; 716838.427, 3872156.066; 716841.830, 3872141.095; 716856.150, 3872121.035; 716881.151, 3872105.470; 716905.840, 3872098.766; 716948.660, 3872096.526; 716966.640, 3872089.008; 716982.932, 3872072.449; 716985.000, 3872063.524; 716981.377, 3872049.522; 716967.163, 3872034.532; 716945.645, 3872020.635; 716895.957, 3872007.237; 716864.326, 3871992.712; 716806.872, 3871942.479; 716730.220, 3871900.381; 716684.878, 3871864.820; 716646.626, 3871829.396; 716608.995, 3871806.932; 716570.904, 3871809.617; 716521.740, 3871823.649; 716449.210, 3871851.521; 716404.870, 3871861.559; 716312.909, 3871874.789; 716222.181, 3871894.830; 716181.157, 3871909.000; 716169.073, 3871917.041; 716158.796, 3871887.981; 716158.649, 3871859.274; 716136.389, 3871842.800; 716140.409, 3871834.826; 716148.054, 3871788.758; 716162.318, 3871752.317; 716203.696, 3871718.427; 716215.293, 3871679.223; 716232.625, 3871660.515; 716258.626, 3871650.116; 716257.609, 3871631.746; 716245.850, 3871606.373; 716224.962, 3871597.149; 716155.768, 3871628.486; 716127.283, 3871625.912; 716100.360, 3871612.501; 716069.010, 3871581.326; 716032.058, 3871558.894; 715938.784, 3871533.366; 715904.606, 3871508.267; 715886.335, 3871486.647; 715883.836, 3871492.253; 715866.048, 3871499.402; 715838.881, 3871498.890; 715808.822, 3871507.844; 715762.759, 3871537.568; 715722.667, 3871574.878; 715611.082, 3871694.409; 715584.078, 3871758.453; 715554.468, 3871853.011; 715504.483, 3871910.498; 715399.175, 3872093.960; 715311.013, 3872194.857; 715220.418, 3872316.749; 715187.128, 3872353.467; 715173.886, 3872383.564; 715139.007, 3872384.530; 715044.617, 3872408.749; 715025.731, 3872416.282; 714979.462, 3872448.450; 714943.258, 3872486.467; 714936.031, 3872483.786; 714865.279, 3872561.184; 714840.576, 3872574.293; 714822.324, 3872569.182; 714812.359, 3872557.441; 714810.573, 3872537.864; 714757.158, 3872599.888; 715180.193, 3874101.000; 715374.885, 3875017.674; 715577.689, 3875772.105; 715691.832, 3876689.524; 715788.605, 3877362.088; 715833.942, 3878095.885; 715838.457, 3878232.910; 715829.537, 3878381.079; 715855.172, 3878452.937; 715865.000, 3878522.331; 715862.155, 3878600.182; 715870.094, 3878712.898; 715887.197, 3878818.397; 715904.466, 3878905.521; 715935.029, 3878973.513; 715954.259, 3879080.884; 715968.465, 3879368.442; 715988.808, 3879383.699; 716000.103, 3879417.585; 716079.170, 3879448.647; 716118.703, 3879496.652; 716172.356, 3879522.066; 716232.783, 3879506.959; 716248.418, 3879470.478; 716370.964, 3879444.218; 716373.742, 3879449.773; 716434.971, 3879445.823; 716542.276, 3879445.823; 716604.400, 3879485.356; 716626.990, 3879527.714; 716624.167, 3879570.071; 716601.576, 3879635.019; 716601.576, 3879702.790; 716615.695, 3879779.033; 716646.757, 3879827.038; 716660.171, 3879838.216; 716721.097, 3879855.624; 716714.527, 3879883.542; 716708.881, 3880002.115; 716689.114, 3880047.296; 716686.291, 3880092.477; 716720.959, 3880134.080; 716747.356, 3880135.730; 716931.176, 3880056.950; 716998.270, 3880013.379; 717004.505, 3880008.466; 717079.982, 3880013.183; 717147.076, 3879969.612; 717234.609, 3879855.819; 717208.349, 3879829.559; 717077.049, 3879724.519; 716901.983, 3879698.260; 716885.628, 3879619.300; 717158.762, 3879479.231; 717298.815, 3879689.311; 717368.842, 3879698.064; 717351.335, 3879768.091; 717421.361, 3879881.884; 717377.595, 3879995.677; 717456.375, 3880179.496; 717447.621, 3880249.523; 717561.414, 3880354.562; 717841.520, 3880161.990; 717929.054, 3880161.990; 717937.738, 3880257.514; 717934.458, 3880256.858; 717848.036, 3880267.270; 717765.709, 3880267.063; 717697.116, 3880306.817; 717696.875, 3880306.920; 717696.641, 3880307.038; 717696.415, 3880307.170; 717696.199, 3880307.318; 717695.993, 3880307.479; 717695.904, 3880307.556; 717671.568, 3880329.135; 717671.461, 3880329.233; 717671.278, 3880329.420; 717671.107, 3880329.618; 717671.031, 3880329.716; 717667.901, 3880333.855; 717667.820, 3880333.967; 717667.676, 3880334.186; 717667.548, 3880334.413; 717667.434, 3880334.649; 717667.336, 3880334.892; 717667.254, 3880335.141; 717667.188, 3880335.394; 717667.140, 3880335.651; 717667.122, 3880335.777; 717664.096, 3880360.230; 717644.247, 3880373.827; 717608.108, 3880374.464; 717583.126, 3880359.937; 717514.532, 3880399.691; 717514.291, 3880399.794; 717514.057, 3880399.911; 717513.831, 3880400.044; 717513.615, 3880400.192; 717513.409, 3880400.353; 717513.214, 3880400.527; 717513.030, 3880400.714; 717512.859, 3880400.912; 717512.702, 3880401.122; 717512.558, 3880401.341; 717512.478, 3880401.478; 717487.456, 3880446.466; 717487.256, 3880446.443; 717486.995, 3880446.428; 717486.733, 3880446.430; 717486.472, 3880446.450; 717486.213, 3880446.486; 717485.956, 3880446.540; 717485.704, 3880446.610; 717485.457, 3880446.696; 717485.216, 3880446.798; 717484.982, 3880446.916; 717484.757, 3880447.049; 717484.540, 3880447.196; 717484.334, 3880447.358; 717484.139, 3880447.532; 717483.955, 3880447.719; 717483.784, 3880447.917; 717483.627, 3880448.126; 717483.483, 3880448.345; 717483.354, 3880448.573; 717483.241, 3880448.809; 717483.143, 3880449.052; 717483.061, 3880449.300; 717482.995, 3880449.554; 717482.949, 3880449.794; 717481.830, 3880456.774; 717480.366, 3880461.785; 717480.329, 3880461.920; 717476.352, 3880477.536; 717476.324, 3880477.649; 717476.287, 3880477.838; 717474.602, 3880487.536; 717473.523, 3880493.025; 717473.503, 3880493.135; 717473.279, 3880494.474; 717473.163, 3880494.534; 717472.938, 3880494.667; 717472.721, 3880494.815; 717472.515, 3880494.976; 717472.320, 3880495.150; 717472.136, 3880495.337; 717471.965, 3880495.535; 717471.808, 3880495.745; 717471.664, 3880495.964; 717471.535, 3880496.191; 717471.422, 3880496.427; 717471.324, 3880496.670; 717471.242, 3880496.919; 717471.176, 3880497.172; 717471.161, 3880497.245; 717470.143, 3880502.223; 717439.920, 3880596.991; 717439.893, 3880597.079; 717439.828, 3880597.332; 717439.779, 3880597.590; 717439.747, 3880597.850; 717439.732, 3880598.111; 717439.735, 3880598.373; 717439.754, 3880598.634; 717439.791, 3880598.893; 717439.844, 3880599.149; 717439.914, 3880599.402; 717440.000, 3880599.649; 717440.103, 3880599.890; 717440.221, 3880600.123; 717440.354, 3880600.349; 717440.501, 3880600.565; 717440.662, 3880600.772; 717440.836, 3880600.967; 717441.023, 3880601.150; 717441.222, 3880601.321; 717441.431, 3880601.479; 717441.617, 3880601.602; 717425.759, 3880645.145; 717425.679, 3880645.387; 717425.614, 3880645.641; 717425.565, 3880645.898; 717425.533, 3880646.158; 717425.528, 3880646.225; 717423.863, 3880669.206; 717421.647, 3880695.268; 717415.235, 3880710.550; 717415.168, 3880710.722; 717415.123, 3880710.852; 717410.224, 3880725.794; 717406.244, 3880733.022; 717402.160, 3880737.553; 717402.017, 3880737.721; 717401.860, 3880737.930; 717401.728, 3880738.131; 717394.148, 3880750.416; 717390.725, 3880755.154; 717386.103, 3880757.855; 717385.979, 3880757.931; 717385.762, 3880758.078; 717385.556, 3880758.240; 717385.361, 3880758.414; 717385.177, 3880758.601; 717385.006, 3880758.799; 717384.849, 3880759.008; 717384.705, 3880759.227; 717384.576, 3880759.455; 717384.463, 3880759.691; 717384.364, 3880759.934; 717383.610, 3880761.995; 717379.928, 3880763.925; 717379.868, 3880763.957; 717379.667, 3880764.074; 717374.074, 3880767.566; 717374.050, 3880767.581; 717373.900, 3880767.681; 717367.310, 3880772.289; 717360.873, 3880775.610; 717360.790, 3880775.654; 717360.738, 3880775.683; 717350.644, 3880781.389; 717350.403, 3880781.456; 717350.156, 3880781.542; 717349.915, 3880781.644; 717349.682, 3880781.762; 717349.456, 3880781.895; 717349.240, 3880782.042; 717349.033, 3880782.204; 717348.838, 3880782.378; 717348.655, 3880782.565; 717348.484, 3880782.763; 717348.326, 3880782.972; 717348.183, 3880783.191; 717348.054, 3880783.419; 717348.003, 3880783.520; 717344.792, 3880790.102; 717344.729, 3880790.238; 717344.631, 3880790.480; 717344.628, 3880790.489; 717342.426, 3880796.544; 717339.373, 3880801.410; 717339.346, 3880801.454; 717339.218, 3880801.682; 717339.104, 3880801.917; 717339.074, 3880801.988; 717335.000, 3880811.692; 717334.933, 3880811.864; 717334.851, 3880812.113; 717334.835, 3880812.170; 717331.954, 3880822.543; 717327.766, 3880832.660; 717324.965, 3880839.001; 717324.868, 3880839.242; 717324.849, 3880839.294; 717320.473, 3880851.778; 717320.427, 3880851.920; 717317.548, 3880861.233; 717312.020, 3880871.282; 717311.980, 3880871.356; 717311.866, 3880871.591; 717311.768, 3880871.834; 717311.686, 3880872.083; 717311.621, 3880872.336; 717311.572, 3880872.593; 717311.540, 3880872.853; 717311.525, 3880873.115; 717311.528, 3880873.376; 717311.547, 3880873.638; 717311.584, 3880873.897; 717311.637, 3880874.153; 717311.707, 3880874.405; 717311.793, 3880874.653; 717311.896, 3880874.894; 717312.013, 3880875.127; 717312.080, 3880875.245; 717315.330, 3880880.746; 717315.396, 3880880.854; 717315.543, 3880881.071; 717315.705, 3880881.277; 717315.879, 3880881.472; 717316.066, 3880881.656; 717316.264, 3880881.826; 717316.473, 3880881.984; 717316.504, 3880882.005; 717320.980, 3880885.091; 717321.168, 3880885.214; 717321.262, 3880885.269; 717336.321, 3880893.896; 717335.809, 3880900.814; 717335.809, 3880900.852; 717335.799, 3880901.014; 717335.802, 3880901.276; 717335.821, 3880901.537; 717335.858, 3880901.796; 717335.911, 3880902.053; 717335.981, 3880902.305; 717336.067, 3880902.552; 717336.170, 3880902.793; 717336.288, 3880903.027; 717336.421, 3880903.252; 717336.568, 3880903.469; 717336.729, 3880903.675; 717336.903, 3880903.870; 717337.090, 3880904.054; 717337.289, 3880904.225; 717337.498, 3880904.382; 717337.717, 3880904.526; 717337.835, 3880904.595; 717343.135, 3880907.581; 717343.912, 3880911.521; 717343.949, 3880911.690; 717344.019, 3880911.942; 717344.106, 3880912.189; 717344.208, 3880912.430; 717344.326, 3880912.664; 717344.459, 3880912.890; 717344.606, 3880913.106; 717344.767, 3880913.312; 717344.942, 3880913.508; 717345.129, 3880913.691; 717345.327, 3880913.862; 717345.536, 3880914.019; 717345.755, 3880914.163; 717345.983, 3880914.292; 717346.219, 3880914.406; 717346.461, 3880914.504; 717346.710, 3880914.586; 717346.964, 3880914.651; 717347.221, 3880914.700; 717347.481, 3880914.732; 717347.742, 3880914.747; 717348.004, 3880914.744; 717348.265, 3880914.725; 717348.524, 3880914.688; 717348.780, 3880914.635; 717349.033, 3880914.565; 717349.280, 3880914.479; 717349.521, 3880914.376; 717349.751, 3880914.260; 717423.085, 3880893.329; 717423.185, 3880893.565; 717423.303, 3880893.798; 717423.436, 3880894.024; 717423.583, 3880894.240; 717423.744, 3880894.447; 717423.919, 3880894.642; 717424.105, 3880894.825; 717424.304, 3880894.996; 717424.513, 3880895.154; 717424.732, 3880895.297; 717424.960, 3880895.426; 717425.195, 3880895.540; 717425.213, 3880895.548; 717446.515, 3880904.850; 717446.732, 3880904.937; 717467.064, 3880912.435; 717467.072, 3880912.439; 717467.252, 3880912.500; 717477.981, 3880915.862; 717478.051, 3880915.883; 717478.304, 3880915.949; 717478.561, 3880915.997; 717478.821, 3880916.029; 717479.082, 3880916.044; 717479.270, 3880916.044; 717494.633, 3880915.689; 717495.875, 3880915.711; 717496.112, 3880915.708; 717496.360, 3880915.690; 717557.635, 3880909.302; 717574.209, 3880925.678; 717574.244, 3880929.069; 717574.248, 3880929.194; 717574.267, 3880929.455; 717574.304, 3880929.714; 717574.308, 3880929.740; 717575.639, 3880937.095; 717575.687, 3880937.326; 717575.731, 3880937.490; 717577.407, 3880943.309; 717577.433, 3880943.397; 717577.461, 3880943.484; 717579.575, 3880949.736; 717579.634, 3880949.897; 717579.736, 3880950.138; 717579.744, 3880950.155; 717583.097, 3880957.293; 717583.207, 3880957.509; 717583.340, 3880957.735; 717583.487, 3880957.951; 717583.648, 3880958.157; 717583.823, 3880958.353; 717584.009, 3880958.536; 717584.208, 3880958.707; 717584.417, 3880958.865; 717584.439, 3880958.880; 717586.774, 3880960.498; 717586.971, 3880960.626; 717587.129, 3880960.718; 717597.783, 3880966.562; 717597.853, 3880966.599; 717598.089, 3880966.712; 717598.331, 3880966.810; 717598.580, 3880966.892; 717598.834, 3880966.958; 717599.091, 3880967.007; 717599.313, 3880967.035; 717612.283, 3880968.320; 717612.320, 3880968.324; 717612.582, 3880968.339; 717612.844, 3880968.336; 717613.046, 3880968.323; 717622.364, 3880967.460; 717622.422, 3880967.454; 717622.681, 3880967.417; 717622.938, 3880967.364; 717623.000, 3880967.348; 717628.819, 3880965.837; 717629.009, 3880965.783; 717629.256, 3880965.697; 717629.497, 3880965.594; 717629.731, 3880965.477; 717629.957, 3880965.344; 717630.090, 3880965.256; 717633.459, 3880962.925; 717639.480, 3880959.611; 717639.588, 3880959.550; 717644.336, 3880956.742; 717644.364, 3880956.725; 717648.847, 3880954.025; 717653.455, 3880951.717; 717653.580, 3880951.651; 717653.806, 3880951.518; 717654.022, 3880951.371; 717654.208, 3880951.226; 717658.780, 3880947.456; 717664.995, 3880943.563; 717665.014, 3880943.551; 717665.133, 3880943.472; 717674.093, 3880937.330; 717674.190, 3880937.262; 717674.396, 3880937.100; 717674.592, 3880936.926; 717674.775, 3880936.739; 717674.946, 3880936.541; 717675.104, 3880936.332; 717675.247, 3880936.113; 717675.341, 3880935.949; 717679.305, 3880928.698; 717686.061, 3880926.698; 717686.120, 3880926.680; 717686.367, 3880926.594; 717686.608, 3880926.491; 717686.842, 3880926.374; 717686.937, 3880926.320; 717697.605, 3880920.114; 717697.735, 3880920.034; 717697.952, 3880919.887; 717698.158, 3880919.725; 717698.353, 3880919.551; 717698.537, 3880919.364; 717698.708, 3880919.166; 717698.865, 3880918.957; 717699.009, 3880918.738; 717699.056, 3880918.658; 717701.518, 3880914.399; 717707.090, 3880913.926; 717707.179, 3880913.917; 717707.438, 3880913.881; 717707.695, 3880913.827; 717707.947, 3880913.757; 717708.194, 3880913.671; 717708.435, 3880913.569; 717708.669, 3880913.451; 717708.681, 3880913.444; 717729.241, 3880902.124; 717761.739, 3880903.216; 717761.757, 3880903.216; 717761.778, 3880903.217; 717762.039, 3880903.214; 717762.300, 3880903.195; 717762.560, 3880903.159; 717762.816, 3880903.105; 717763.068, 3880903.035; 717763.315, 3880902.949; 717763.556, 3880902.847; 717763.790, 3880902.729; 717764.016, 3880902.596; 717764.232, 3880902.448; 717764.438, 3880902.287; 717764.549, 3880902.191; 717829.024, 3880855.731; 717831.124, 3880853.842; 717885.287, 3880914.774; 718016.587, 3880844.748; 718060.353, 3880748.462; 718165.393, 3880818.488; 718121.626, 3881238.647; 718077.860, 3881256.154; 718112.873, 3881326.180; 717999.080, 3881422.467; 717999.080, 3881474.986; 717929.054, 3881667.559; 717421.361, 3881798.859; 717281.308, 3881947.665; 717412.608, 3882043.952; 717482.635, 3882376.578; 717333.828, 3882429.097; 717246.295, 3882437.851; 717228.789, 3882394.084; 717185.022, 3882411.591; 717071.229, 3882420.344; 717053.722, 3882998.063; 717018.709, 3883628.301; 717027.462, 3883645.808; 717036.216, 3883768.354; 717001.203, 3883847.134; 717009.956, 3883890.900; 717044.969, 3884004.693; 717009.956, 3884074.720; 717009.956, 3884109.733; 717001.203, 3884284.799; 716974.943, 3884328.566; 717018.709, 3884424.852; 716512.796, 3884460.989; 716488.623, 3884551.718; 716474.504, 3884622.313; 716415.204, 3884757.857; 716386.966, 3884800.214; 716336.137, 3884842.571; 716248.599, 3884890.576; 716170.632, 3884944.089; 716143.378, 3885107.611; 716134.625, 3885772.862; 716082.105, 3885991.695; 716069.236, 3885992.452; 716052.716, 3886108.204; 716061.668, 3886180.210; 716057.834, 3886268.193; 716043.396, 3886343.753; 716039.572, 3886407.340; 716087.749, 3886596.294; 716126.026, 3886660.726; 716180.135, 3886670.520; 716302.688, 3886671.146; 716359.129, 3886660.846; 716380.641, 3886646.257; 716528.543, 3886637.220; thence returning to 716558.580, 3886615.727.
                (B) Excluding land bounded by the following UTM NAD83 coordinates (E,N): 717937.807, 3880783.475; 717849.041, 3880821.504; 717848.938, 3880817.720; 717849.392, 3880817.650; 717845.549, 3880807.313; 717843.593, 3880800.027; 717841.269, 3880793.548; 717837.501, 3880785.669; 717836.131, 3880783.911; 717828.857, 3880776.863; 717817.989, 3880765.903; 717812.187, 3880758.047; 717776.455, 3880744.115; 717946.560, 3880643.422; 717990.327, 3880695.942; thence returning to 717937.807, 3880783.475.
                (C) Excluding land bounded by the following UTM NAD83 coordinates (E,N): 717791.575, 3880459.554; 717799.332, 3880445.386; 717793.518, 3880418.908; 717877.719, 3880381.762; 717877.788, 3880381.731; 717878.022, 3880381.614; 717878.247, 3880381.481; 717878.464, 3880381.333; 717878.670, 3880381.172; 717931.589, 3880343.026; 717999.080, 3880459.602; 717946.560, 3880564.642; 717687.919, 3880630.938; 717691.226, 3880626.729; 717694.265, 3880622.551; 717699.251, 3880616.956; 717706.283, 3880606.405; 717710.417, 3880598.353; 717714.342, 3880595.747; 717713.908, 3880594.512; 717712.625, 3880591.920; 717715.053, 3880585.202; 717716.723, 3880581.192; 717718.867, 3880576.150; 717721.160, 3880570.917; 717723.858, 3880566.063; 717724.433, 3880561.206; 717728.941, 3880560.990; 717731.725, 3880540.438; 717732.513, 3880535.099; 717733.828, 3880528.387; 717734.669, 3880522.890; 717736.483, 3880519.997; 717735.778, 3880516.228; 717736.401, 3880511.843; 717741.119, 3880509.748; 717750.271, 3880489.562, thence returning to 717791.575, 3880459.554.

                (ii) Subunit 1B, Moymell. Land bounded by the following UTM NAD83 coordinates (E,N): 716675.012, 3884158.382; 716676.309, 3884157.597; 716678.024, 3884158.333; 716678.226, 3884158.413; 716678.474, 3884158.495; 716678.728, 3884158.561; 716678.985, 3884158.610; 716679.245, 3884158.642; 716679.506, 3884158.656; 716679.768, 3884158.654; 716680.029, 3884158.635; 716680.288, 3884158.598; 716680.545, 3884158.545; 716680.797, 3884158.475; 716681.044, 3884158.389; 716681.285, 3884158.286; 716681.519, 3884158.168; 716681.649, 3884158.094; 716684.912, 3884156.151; 716685.007, 3884156.092; 716685.224, 3884155.945; 716685.430, 3884155.784; 716685.625, 3884155.610; 716685.809, 3884155.423; 716685.980, 3884155.224; 716685.994, 3884155.206; 716689.693, 3884150.562; 716694.764, 3884147.247; 716699.477, 3884144.214; 716699.562, 3884144.158; 716704.378, 3884140.882; 716704.487, 3884140.805; 716704.565, 3884140.747; 716709.041, 3884137.309; 716714.113, 3884134.063; 716714.316, 3884133.924; 716714.458, 3884133.815; 716717.876, 3884131.077; 716723.907, 3884127.253; 716723.934, 3884127.236; 716725.625, 3884126.145; 716725.762, 3884126.190; 716726.016, 3884126.256; 716726.273, 3884126.305; 716726.533, 3884126.336; 716726.794, 3884126.351; 716727.056, 3884126.349; 716727.317, 3884126.329; 716727.576, 3884126.293; 716727.833, 3884126.240; 716728.086, 3884126.169; 716730.820, 3884125.312; 716730.985, 3884125.288; 716731.241, 3884125.235; 716731.493, 3884125.165; 716731.741, 3884125.079; 716731.981, 3884124.976; 716732.215, 3884124.859; 716732.441, 3884124.726; 716732.657, 3884124.578; 716732.863, 3884124.417; 716733.059, 3884124.243; 716733.099, 3884124.203; 716733.196, 3884124.108; 716733.339, 3884123.961; 716733.510, 3884123.762; 716733.668, 3884123.553; 716733.811, 3884123.334; 716733.940, 3884123.107; 716734.054, 3884122.871; 716734.152, 3884122.628; 716746.753, 3884111.171; 716750.016, 3884109.228; 716754.116, 3884104.080; 716759.738, 3884100.405; 716764.463, 3884097.364; 716769.279, 3884094.088; 716773.891, 3884090.545; 716779.108, 3884087.207; 716782.698, 3884084.331; 716788.916, 3884080.389; 716792.254, 3884078.235; 716793.517, 3884077.451; 716794.052, 3884077.128; 716793.969, 3884073.850; 716794.149, 3884070.515; 716796.617, 3884066.555; 716795.106, 3884065.607; 716795.628, 3884062.042; 716793.958, 3884059.585; 716793.088, 3884055.703; 716791.605, 3884049.804; 716791.199, 3884045.486; 716790.684, 3884040.786; 716790.942, 3884039.488; 716790.250, 3884032.598; 716790.249, 3884028.952; 716789.646, 3884026.135; 716788.430, 3884019.054; 716787.677, 3884015.009; 716786.942, 3884013.232; 716784.573, 3884005.465; 716785.043, 3884000.793; 716784.202, 3884000.765; 716780.016, 3884002.397; 716777.244, 3884002.369; 716771.622, 3884009.677; 716765.724, 3884010.578; 716761.446, 3884013.337; 716758.028, 3884016.788; 716753.234, 3884018.431; 716751.678, 3884020.728; 716749.513, 3884021.345; 716747.711, 3884020.665; 716745.019, 3884021.489; 716740.933, 3884026.121; 716737.060, 3884026.757; 716733.334, 3884028.777; 716732.109, 3884027.027; 716729.704, 3884028.861; 716715.597, 3884040.524; 716712.132, 3884041.875; 716710.133, 3884041.855; 716709.926, 3884041.858; 716709.665, 3884041.877; 716709.406, 3884041.914; 716709.150, 3884041.967; 716708.897, 3884042.037; 716708.650, 3884042.123; 716708.409, 3884042.226; 716708.176, 3884042.344; 716707.950, 3884042.476; 716707.734, 3884042.624; 716707.527, 3884042.785; 716707.332, 3884042.959; 716707.149, 3884043.146; 716706.978, 3884043.345; 716706.922, 3884043.416; 716702.279, 3884049.451; 716697.969, 3884050.109; 716697.886, 3884050.123; 716697.630, 3884050.176; 716697.377, 3884050.246; 716697.130, 3884050.332; 716696.889, 3884050.435; 716696.656, 3884050.552; 716696.430, 3884050.685; 716696.405, 3884050.702; 716692.126, 3884053.460; 716691.936, 3884053.591; 716691.729, 3884053.753; 716691.534, 3884053.927; 716691.452, 3884054.007; 716688.693, 3884056.793; 716684.785, 3884058.132; 716684.640, 3884058.185; 716684.399, 3884058.287; 716684.165, 3884058.405; 716683.940, 3884058.538; 716683.723, 3884058.685; 716683.517, 3884058.846; 716683.322, 3884059.021; 716683.138, 3884059.208; 716682.967, 3884059.406; 716682.810, 3884059.615; 716682.770, 3884059.673; 716682.211, 3884060.498; 716681.971, 3884060.408; 716681.936, 3884060.395; 716681.687, 3884060.313; 716681.434, 3884060.247; 716681.176, 3884060.198; 716680.917, 3884060.166; 716680.655, 3884060.152; 716680.393, 3884060.154; 716680.132, 3884060.173; 716679.873, 3884060.210; 716679.617, 3884060.263; 716679.389, 3884060.326; 716676.697, 3884061.149; 716676.672, 3884061.157; 716676.425, 3884061.243; 716676.184, 3884061.346; 716675.951, 3884061.464; 716675.725, 3884061.596; 716675.509, 3884061.744; 716675.302, 3884061.905; 716675.107, 3884062.079; 716674.924, 3884062.266; 716674.868, 3884062.328; 716671.725, 3884065.890; 716669.261, 3884066.295; 716669.222, 3884066.301; 716668.966, 3884066.355; 716668.714, 3884066.425; 716668.467, 3884066.511; 716668.226, 3884066.613; 716668.003, 3884066.726; 716667.168, 3884067.178; 716667.040, 3884067.097; 716666.812, 3884066.968; 716666.577, 3884066.854; 716666.334, 3884066.756; 716666.085, 3884066.674; 716665.832, 3884066.608; 716665.575, 3884066.560; 716665.315, 3884066.528; 716665.053, 3884066.513; 716664.792, 3884066.515; 716664.531, 3884066.535; 716664.271, 3884066.571; 716664.015, 3884066.625; 716663.763, 3884066.695; 716663.516, 3884066.781; 716663.275, 3884066.883; 716663.041, 3884067.001; 716662.815, 3884067.134; 716662.599, 3884067.281; 716662.532, 3884067.332; 716660.127, 3884069.166; 716659.988, 3884069.277; 716659.792, 3884069.451; 716659.609, 3884069.638; 716659.438, 3884069.836; 716659.431, 3884069.846; 716656.774, 3884073.162; 716656.624, 3884073.362; 716656.481, 3884073.581; 716656.352, 3884073.809; 716656.238, 3884074.044; 716656.194, 3884074.147; 716654.486, 3884078.319; 716654.408, 3884078.388; 716654.224, 3884078.575; 716654.054, 3884078.773; 716653.896, 3884078.982; 716653.753, 3884079.201; 716653.624, 3884079.429; 716653.510, 3884079.665; 716653.446, 3884079.818; 716650.869, 3884086.359; 716648.432, 3884092.381; 716648.384, 3884092.506; 716648.356, 3884092.586; 716647.905, 3884093.903; 716647.790, 3884093.973; 716647.574, 3884094.120; 716647.368, 3884094.282; 716647.172, 3884094.456; 716646.989, 3884094.643; 716646.818, 3884094.841; 716646.660, 3884095.050; 716646.517, 3884095.269; 716646.388, 3884095.497; 716646.274, 3884095.733; 716646.176, 3884095.976; 716646.094, 3884096.224; 716646.029, 3884096.478; 716645.980, 3884096.735; 716645.965, 3884096.841; 716645.449, 3884100.851; 716645.344, 3884100.935; 716645.149, 3884101.110; 716644.965, 3884101.297; 716644.794, 3884101.495; 716644.637, 3884101.704; 716644.493, 3884101.923; 716644.364, 3884102.151; 716644.251, 3884102.387; 716644.153, 3884102.629; 716644.071, 3884102.878; 716644.005, 3884103.132; 716643.956, 3884103.389; 716643.925, 3884103.649; 716643.910, 3884103.910; 716643.909, 3884103.993; 716643.898, 3884107.292; 716643.840, 3884107.443; 716643.758, 3884107.692; 716643.692, 3884107.945; 716643.644, 3884108.202; 716643.612, 3884108.462; 716643.597, 3884108.723; 716643.599, 3884108.985; 716643.619, 3884109.246; 716643.631, 3884109.347; 716644.134, 3884113.124; 716644.158, 3884113.282; 716644.212, 3884113.539; 716644.282, 3884113.791; 716644.338, 3884113.957; 716645.150, 3884116.203; 716645.985, 3884118.554; 716646.024, 3884118.657; 716646.126, 3884118.898; 716646.244, 3884119.132; 716646.377, 3884119.358; 716646.524, 3884119.574; 716646.595, 3884119.668; 716647.811, 3884123.982; 716648.039, 3884126.784; 716648.049, 3884126.887; 716648.085, 3884127.146; 716648.139, 3884127.402; 716648.209, 3884127.655; 716648.295, 3884127.902; 716648.397, 3884128.143; 716648.515, 3884128.377; 716648.648, 3884128.602; 716648.796, 3884128.818; 716648.957, 3884129.025; 716649.131, 3884129.220; 716649.318, 3884129.403; 716649.444, 3884129.514; 716650.139, 3884132.150; 716650.189, 3884132.324; 716650.276, 3884132.571; 716650.378, 3884132.812; 716650.460, 3884132.979; 716650.796, 3884136.878; 716650.804, 3884136.962; 716650.840, 3884137.221; 716650.894, 3884137.478; 716650.964, 3884137.730; 716650.970, 3884137.751; 716652.004, 3884140.989; 716652.045, 3884141.112; 716654.113, 3884146.932; 716655.290, 3884150.673; 716656.498, 3884154.666; 716656.509, 3884154.703; 716656.596, 3884154.950; 716656.653, 3884155.090; 716657.799, 3884157.752; 716658.136, 3884160.833; 716658.171, 3884161.085; 716658.225, 3884161.341; 716658.295, 3884161.593; 716658.381, 3884161.840; 716658.483, 3884162.081; 716658.601, 3884162.315; 716658.734, 3884162.541; 716658.881, 3884162.757; 716659.043, 3884162.963; 716659.217, 3884163.159; 716659.404, 3884163.342; 716659.602, 3884163.513; 716659.811, 3884163.670; 716660.030, 3884163.814; 716660.258, 3884163.943; 716660.494, 3884164.057; 716660.737, 3884164.155; 716660.985, 3884164.237; 716661.239, 3884164.302; 716661.496, 3884164.351; 716661.756, 3884164.383; 716662.017, 3884164.398; 716662.279, 3884164.395; 716662.540, 3884164.376; 716662.799, 3884164.339; 716663.056, 3884164.286; 716663.308, 3884164.216; 716663.555, 3884164.130; 716663.796, 3884164.027; 716664.030, 3884163.909; 716664.255, 3884163.777; 716664.472, 3884163.629; 716664.678, 3884163.468; 716664.873, 3884163.294; 716665.057, 3884163.107; 716665.142, 3884163.012; 716665.737, 3884162.322; 716669.829, 3884160.723; 716670.003, 3884160.651; 716674.569, 3884158.614; 716674.623, 3884158.590; 716674.857, 3884158.472 thence returning to 716675.012, 3884158.382.

                (iii) Subunit 1C, Pavilion Hill/Worm Valley. Land bounded by the following UTM NAD83 coordinates (E,N): 716894.817, 3883793.540; 716894.818, 3883793.513; 716895.023, 3883793.313; 716895.056, 3883793.091; 716895.113, 3883793.004; 716895.026, 3883792.897; 716895.141, 3883792.866; 716895.134, 3883791.058; 716895.279, 3883790.668; 716895.239, 3883790.462; 716895.397, 3883785.028; 716895.757, 3883781.093; 716895.982, 3883777.129; 716896.401, 3883773.172; 716896.438, 3883769.454; 716896.921, 3883764.922; 716897.180, 3883759.756; 716897.352, 3883754.768; 716897.228, 3883750.243; 716897.638, 3883745.566; 716898.109, 3883739.784; 716897.606, 3883731.547; 716896.419, 3883726.856; 716895.878, 3883721.039; 716893.923, 3883719.567; 716884.094, 3883721.726; 716880.644, 3883724.527; 716865.544, 3883729.353; 716857.382, 3883730.197; 716850.564, 3883731.733; 716843.320, 3883733.403; 716830.408, 3883738.391; 716818.587, 3883741.089; 716820.411, 3883739.552; 716811.347, 3883742.628; 716805.696, 3883744.725; 716786.251, 3883750.247; 716778.841, 3883756.654; 716781.857, 3883751.163; 716772.648, 3883764.461; 716770.316, 3883774.861; 716762.085, 3883778.041; 716755.289, 3883779.592; 716755.115, 3883779.493; 716754.879, 3883779.380; 716754.636, 3883779.282; 716754.387, 3883779.200; 716754.134, 3883779.134; 716753.877, 3883779.085; 716753.617, 3883779.053; 716753.355, 3883779.039; 716753.094, 3883779.041; 716752.833, 3883779.060; 716752.573, 3883779.097; 716752.317, 3883779.150; 716752.065, 3883779.220; 716751.975, 3883779.250; 716749.910, 3883779.950; 716750.256, 3883779.191; 716752.940, 3883774.596; 716752.209, 3883763.303; 716751.560, 3883761.180; 716751.026, 3883760.838; 716754.987, 3883761.626; 716750.283, 3883759.801; 716748.319, 3883753.354; 716745.450, 3883746.057; 716743.047, 3883738.857; 716741.138, 3883731.817; 716740.636, 3883727.264; 716742.033, 3883724.086; 716736.756, 3883719.917; 716735.780, 3883713.573; 716735.404, 3883706.794; 716739.602, 3883701.190; 716734.734, 3883695.456; 716733.680, 3883697.791; 716729.837, 3883690.909; 716722.503, 3883697.759; 716717.242, 3883698.439; 716710.537, 3883701.946; 716705.558, 3883703.903; 716699.762, 3883705.718; 716696.198, 3883706.380; 716690.006, 3883707.757; 716680.662, 3883711.183; 716673.895, 3883713.048; 716668.015, 3883714.808; 716662.611, 3883716.538; 716658.365, 3883718.094; 716655.826, 3883715.982; 716652.167, 3883717.551; 716647.656, 3883725.128; 716640.645, 3883725.486; 716636.870, 3883727.518; 716631.049, 3883729.735; 716624.483, 3883732.652; 716619.098, 3883734.323; 716610.819, 3883738.047; 716604.768, 3883742.180; 716597.199, 3883742.357; 716587.489, 3883750.730; 716580.838, 3883753.611; 716576.490, 3883754.253; 716572.680, 3883756.310; 716569.091, 3883761.247; 716564.447, 3883762.556; 716559.505, 3883762.203; 716554.060, 3883765.470; 716546.592, 3883770.798; 716539.556, 3883776.090; 716533.122, 3883779.271; 716528.231, 3883781.450; 716523.819, 3883783.496; 716518.371, 3883785.689; 716514.201, 3883787.687; 716509.412, 3883789.857; 716503.010, 3883792.562; 716495.811, 3883796.874; 716490.577, 3883797.686; 716484.646, 3883800.976; 716478.873, 3883803.353; 716472.718, 3883806.903; 716459.697, 3883812.083; 716452.556, 3883812.041; 716449.126, 3883813.090; 716445.771, 3883814.799; 716438.861, 3883813.729; 716431.707, 3883812.888; 716427.599, 3883813.116; 716425.870, 3883815.177; 716418.905, 3883814.429; 716413.260, 3883813.488; 716410.385, 3883814.331; 716405.217, 3883813.985; 716396.118, 3883821.989; 716390.959, 3883825.373; 716386.399, 3883828.618; 716377.350, 3883829.360; 716373.955, 3883831.710; 716367.160, 3883834.701; 716362.063, 3883836.701; 716357.431, 3883838.339; 716352.862, 3883840.106; 716347.132, 3883842.740; 716340.569, 3883845.584; 716336.234, 3883846.989; 716331.600, 3883849.285; 716329.067, 3883850.756; 716307.097, 3883869.711; 716306.777, 3883870.348; 716304.842, 3883871.688; 716304.766, 3883871.721; 716282.485, 3883890.944; 716254.246, 3883995.426; 716274.013, 3884037.783; 716347.432, 3884043.431; 716379.470, 3884028.108; 716391.592, 3884019.370; 716392.069, 3884016.354; 716398.233, 3884007.627; 716399.503, 3884002.347; 716402.247, 3883998.316; 716403.538, 3883993.878; 716403.685, 3883994.005; 716403.894, 3883994.163; 716404.113, 3883994.306; 716404.341, 3883994.435; 716404.577, 3883994.549; 716404.820, 3883994.647; 716405.068, 3883994.729; 716405.322, 3883994.794; 716405.579, 3883994.843; 716405.839, 3883994.875; 716406.100, 3883994.890; 716406.362, 3883994.887; 716406.623, 3883994.868; 716406.882, 3883994.832; 716407.139, 3883994.778; 716407.391, 3883994.708; 716407.638, 3883994.622; 716407.879, 3883994.520; 716407.894, 3883994.513; 716422.652, 3883987.594; 716522.781, 3883949.968; 716542.276, 3883938.949; 716553.369, 3883938.333; 716573.677, 3883928.384; 716573.834, 3883928.303; 716574.059, 3883928.170; 716574.110, 3883928.137; 716581.327, 3883923.407; 716587.636, 3883920.284; 716587.778, 3883920.210; 716588.004, 3883920.077; 716588.220, 3883919.930; 716588.256, 3883919.903; 716595.356, 3883914.596; 716594.056, 3883916.735; 716593.930, 3883916.958; 716593.816, 3883917.194; 716593.718, 3883917.436; 716593.636, 3883917.685; 716593.570, 3883917.939; 716593.548, 3883918.047; 716592.117, 3883925.385; 716592.091, 3883925.534; 716592.059, 3883925.794; 716592.054, 3883925.859; 716591.668, 3883931.129; 716591.013, 3883933.296; 716591.004, 3883933.327; 716590.938, 3883933.580; 716590.889, 3883933.838; 716590.857, 3883934.098; 716590.843, 3883934.359; 716590.845, 3883934.621; 716590.864, 3883934.882; 716590.901, 3883935.141; 716590.954, 3883935.397; 716591.024, 3883935.650; 716591.111, 3883935.897; 716591.213, 3883936.138; 716591.258, 3883936.228; 716593.105, 3883936.125; 716607.224, 3883972.835; 716606.342, 3883992.830; 716609.630, 3884000.910; 716609.706, 3884001.085; 716609.824, 3884001.319; 716609.957, 3884001.545; 716610.105, 3884001.761; 716610.159, 3884001.834; 716616.464, 3884010.069; 716616.571, 3884010.202; 716616.745, 3884010.398; 716616.932, 3884010.581; 716617.048, 3884010.684; 716619.173, 3884012.492; 716627.296, 3884023.776; 716627.312, 3884023.798; 716627.473, 3884024.004; 716627.648, 3884024.200; 716627.834, 3884024.383; 716628.033, 3884024.554; 716628.242, 3884024.712; 716628.461, 3884024.855; 716628.689, 3884024.984; 716628.924, 3884025.098; 716629.167, 3884025.196; 716629.416, 3884025.278; 716629.669, 3884025.343; 716629.926, 3884025.392; 716630.186, 3884025.424; 716630.448, 3884025.439; 716630.710, 3884025.436; 716630.971, 3884025.417; 716631.230, 3884025.380; 716631.486, 3884025.327; 716631.738, 3884025.257; 716631.986, 3884025.171; 716632.078, 3884025.134; 716635.411, 3884023.749; 716636.702, 3884025.666; 716636.789, 3884025.790; 716636.950, 3884025.996; 716637.125, 3884026.191; 716637.311, 3884026.375; 716637.510, 3884026.546; 716637.719, 3884026.703; 716637.938, 3884026.847; 716638.166, 3884026.976; 716638.402, 3884027.089; 716638.644, 3884027.187; 716638.893, 3884027.269; 716639.146, 3884027.335; 716639.404, 3884027.384; 716639.663, 3884027.416; 716639.925, 3884027.430; 716640.187, 3884027.428; 716640.211, 3884027.427; 716644.692, 3884027.213; 716644.929, 3884027.195; 716645.188, 3884027.158; 716645.444, 3884027.105; 716645.697, 3884027.035; 716645.944, 3884026.949; 716646.185, 3884026.846; 716646.418, 3884026.728; 716646.453, 3884026.709; 716651.157, 3884024.080; 716651.347, 3884023.966; 716651.564, 3884023.819; 716651.770, 3884023.658; 716651.965, 3884023.483; 716652.125, 3884023.511; 716652.385, 3884023.543; 716652.646, 3884023.558; 716652.908, 3884023.555; 716653.169, 3884023.536; 716653.428, 3884023.499; 716653.684, 3884023.446; 716653.937, 3884023.376; 716654.134, 3884023.308; 716657.966, 3884021.885; 716658.015, 3884021.866; 716658.256, 3884021.764; 716658.490, 3884021.646; 716658.716, 3884021.513; 716658.932, 3884021.366; 716659.138, 3884021.205; 716716.356, 3883977.102; 716719.294, 3883973.941; 716719.893, 3883976.072; 716723.724, 3883974.649; 716727.017, 3883969.733; 716727.856, 3883970.661; 716737.189, 3883961.003; 716739.687, 3883959.071; 716745.828, 3883955.497; 716751.094, 3883951.779; 716754.384, 3883948.849; 716756.800, 3883944.963; 716760.374, 3883939.050; 716763.707, 3883933.476; 716767.915, 3883926.347; 716771.618, 3883920.281; 716774.992, 3883914.527; 716778.561, 3883908.756; 716782.701, 3883898.341; 716785.405, 3883896.666; 716788.821, 3883890.653; 716791.264, 3883886.276; 716795.420, 3883881.684; 716800.330, 3883876.366; 716805.502, 3883871.019; 716810.101, 3883866.336; 716815.718, 3883861.322; 716820.804, 3883856.541; 716824.339, 3883855.485; 716826.789, 3883852.822; 716831.571, 3883848.034; 716835.594, 3883843.964; 716840.245, 3883839.450; 716844.653, 3883835.037; 716848.342, 3883829.618; 716849.205, 3883833.680; 716853.944, 3883829.154; 716859.415, 3883824.017; 716864.352, 3883819.915; 716868.818, 3883816.424; 716873.736, 3883812.338; 716878.287, 3883808.517; 716883.475, 3883802.657; 716887.873, 3883798.422; 716891.346, 3883796.095 thence returning to 716894.817, 3883793.540.

                (iv) Subunit 1D, BBQ Flats. Land bounded by the following UTM NAD83 coordinates (E,N): 716662.492, 3883703.620; 716662.553, 3883703.539; 716662.757, 3883703.577; 716663.017, 3883703.609; 716663.279, 3883703.624; 716663.540, 3883703.622; 716663.801, 3883703.602; 716664.061, 3883703.566; 716664.317, 3883703.512; 716664.504, 3883703.462; 716670.661, 3883701.650; 716670.726, 3883701.630; 716670.973, 3883701.543; 716671.214, 3883701.441; 716671.448, 3883701.323; 716671.674, 3883701.190; 716671.890, 3883701.043; 716671.953, 3883700.996; 716676.003, 3883697.914; 716696.248, 3883691.759; 716696.341, 3883691.835; 716696.369, 3883691.858; 716696.578, 3883692.015; 716696.797, 3883692.159; 716697.025, 3883692.288; 716697.261, 3883692.401; 716697.503, 3883692.500; 716697.752, 3883692.581; 716698.005, 3883692.647; 716698.263, 3883692.696; 716698.523, 3883692.728; 716698.784, 3883692.742; 716699.046, 3883692.740; 716699.307, 3883692.721; 716699.566, 3883692.684; 716699.822, 3883692.631; 716700.075, 3883692.561; 716700.322, 3883692.475; 716700.563, 3883692.372; 716700.797, 3883692.254; 716701.022, 3883692.121; 716701.238, 3883691.974; 716701.445, 3883691.813; 716701.640, 3883691.639; 716701.823, 3883691.452; 716701.994, 3883691.253; 716702.152, 3883691.044; 716702.190, 3883690.989; 716705.299, 3883686.406; 716711.536, 3883687.450; 716711.580, 3883687.457; 716711.840, 3883687.489; 716712.101, 3883687.504; 716712.363, 3883687.502; 716712.624, 3883687.482; 716712.883, 3883687.446; 716713.139, 3883687.392; 716713.392, 3883687.322; 716713.639, 3883687.236; 716713.880, 3883687.134; 716714.114, 3883687.016; 716714.339, 3883686.883; 716714.556, 3883686.736; 716714.762, 3883686.574; 716714.957, 3883686.400; 716715.141, 3883686.213; 716715.311, 3883686.015; 716715.406, 3883685.893; 716718.530, 3883681.696; 716721.916, 3883683.006; 716721.983, 3883683.031; 716722.232, 3883683.113; 716722.485, 3883683.178; 716722.742, 3883683.227; 716723.002, 3883683.259; 716723.264, 3883683.274; 716723.525, 3883683.272; 716723.787, 3883683.252; 716724.046, 3883683.216; 716724.302, 3883683.162; 716724.554, 3883683.092; 716724.802, 3883683.006; 716725.042, 3883682.904; 716725.276, 3883682.786; 716725.502, 3883682.653; 716725.718, 3883682.505; 716725.924, 3883682.344; 716726.120, 3883682.170; 716726.218, 3883682.073; 716728.719, 3883679.518; 716736.853, 3883675.299; 716744.608, 3883673.190; 716744.753, 3883673.148; 716745.000, 3883673.061; 716745.241, 3883672.959; 716745.475, 3883672.841; 716745.701, 3883672.708; 716745.917, 3883672.561; 716746.123, 3883672.400; 716746.319, 3883672.225; 716746.447, 3883672.098; 716751.092, 3883667.250; 716756.332, 3883664.419; 716762.515, 3883661.333; 716762.646, 3883661.265; 716762.871, 3883661.132; 716763.088, 3883660.984; 716763.294, 3883660.823; 716763.489, 3883660.649; 716763.673, 3883660.462; 716763.844, 3883660.264; 716764.001, 3883660.054; 716764.078, 3883659.941; 716781.010, 3883652.836; 716781.145, 3883652.776; 716781.379, 3883652.658; 716781.605, 3883652.525; 716781.821, 3883652.378; 716782.027, 3883652.217; 716782.223, 3883652.043; 716782.406, 3883651.856; 716846.613, 3883605.661; 716847.908, 3883602.347; 716846.575, 3883596.354; 716846.118, 3883594.105; 716848.243, 3883582.344; 716830.249, 3883581.517; 716822.498, 3883548.229; 716824.840, 3883549.237; 716870.557, 3883517.523; 716877.439, 3883514.290; 716878.074, 3883513.912; 716878.697, 3883513.833; 716878.962, 3883513.084; 716876.734, 3883507.286; 716874.152, 3883499.770; 716873.834, 3883476.283; 716838.819, 3883497.907; 716830.302, 3883500.678; 716822.911, 3883503.746; 716813.954, 3883505.351; 716806.476, 3883510.453; 716806.757, 3883508.468; 716797.703, 3883511.995; 716792.915, 3883514.331; 716788.712, 3883514.407; 716783.442, 3883516.712; 716778.647, 3883519.660; 716710.077, 3883558.115; 716709.882, 3883558.290; 716709.698, 3883558.476; 716709.561, 3883558.634; 716707.444, 3883561.192; 716707.410, 3883561.232; 716707.253, 3883561.442; 716707.109, 3883561.661; 716706.981, 3883561.888; 716706.867, 3883562.124; 716706.769, 3883562.367; 716706.687, 3883562.616; 716706.621, 3883562.869; 716706.573, 3883563.126; 716706.541, 3883563.386; 716706.526, 3883563.648; 716706.527, 3883563.719; 716705.001, 3883566.328; 716704.910, 3883566.493; 716704.796, 3883566.729; 716704.698, 3883566.972; 716704.616, 3883567.220; 716704.550, 3883567.474; 716704.535, 3883567.548; 716704.137, 3883569.497; 716702.011, 3883570.841; 716702.006, 3883570.845; 716701.842, 3883570.954; 716696.499, 3883574.723; 716694.409, 3883574.886; 716694.293, 3883574.897; 716694.034, 3883574.934; 716693.777, 3883574.987; 716693.525, 3883575.057; 716693.278, 3883575.143; 716693.037, 3883575.246; 716692.803, 3883575.364; 716692.671, 3883575.439; 716686.500, 3883579.119; 716680.289, 3883582.632; 716680.116, 3883582.736; 716679.908, 3883582.877; 716673.574, 3883587.475; 716667.823, 3883590.136; 716667.820, 3883590.138; 716667.741, 3883590.175; 716662.671, 3883592.663; 716662.516, 3883592.743; 716662.291, 3883592.876; 716662.277, 3883592.884; 716658.532, 3883595.280; 716655.845, 3883596.935; 716655.812, 3883596.956; 716650.045, 3883600.586; 716650.034, 3883600.593; 716649.817, 3883600.741; 716649.643, 3883600.875; 716646.032, 3883603.830; 716641.207, 3883607.380; 716630.555, 3883613.654; 716630.533, 3883613.667; 716626.400, 3883616.138; 716614.151, 3883621.989; 716613.959, 3883622.087; 716613.733, 3883622.220; 716613.517, 3883622.368; 716613.311, 3883622.529; 716613.115, 3883622.703; 716612.932, 3883622.890; 716612.761, 3883623.088; 716612.603, 3883623.297; 716612.460, 3883623.516; 716612.331, 3883623.744; 716612.217, 3883623.980; 716612.119, 3883624.223; 716612.037, 3883624.472; 716611.972, 3883624.725; 716611.923, 3883624.982; 716611.891, 3883625.242; 716611.876, 3883625.503; 716611.879, 3883625.765; 716611.898, 3883626.026; 716611.935, 3883626.286; 716611.988, 3883626.542; 716612.058, 3883626.794; 716612.144, 3883627.041; 716612.247, 3883627.282; 716612.274, 3883627.339; 716614.124, 3883631.169; 716612.901, 3883635.949; 716612.873, 3883636.066; 716612.824, 3883636.323; 716612.793, 3883636.583; 716612.778, 3883636.844; 716612.780, 3883637.106; 716612.800, 3883637.367; 716612.836, 3883637.627; 716612.889, 3883637.883; 716612.959, 3883638.135; 716613.046, 3883638.382; 716613.148, 3883638.623; 716613.185, 3883638.700; 716618.284, 3883649.109; 716616.935, 3883652.719; 716616.926, 3883652.743; 716616.844, 3883652.992; 716616.778, 3883653.246; 716616.730, 3883653.503; 716616.698, 3883653.763; 716616.683, 3883654.024; 716616.685, 3883654.286; 716616.705, 3883654.547; 716616.741, 3883654.806; 716616.791, 3883655.048; 716618.076, 3883660.432; 716618.079, 3883660.446; 716618.149, 3883660.698; 716618.236, 3883660.946; 716618.338, 3883661.187; 716618.456, 3883661.420; 716618.589, 3883661.646; 716618.736, 3883661.862; 716618.897, 3883662.069; 716619.072, 3883662.264; 716619.258, 3883662.447; 716619.457, 3883662.618; 716619.666, 3883662.776; 716619.885, 3883662.919; 716620.113, 3883663.048; 716620.349, 3883663.162; 716620.591, 3883663.260; 716620.717, 3883663.303; 716620.892, 3883665.278; 716620.899, 3883665.351; 716620.936, 3883665.611; 716620.989, 3883665.867; 716621.017, 3883665.974; 716621.470, 3883667.640; 716621.422, 3883667.668; 716621.205, 3883667.815; 716620.999, 3883667.977; 716620.804, 3883668.151; 716620.620, 3883668.338; 716620.449, 3883668.536; 716620.292, 3883668.745; 716620.148, 3883668.964; 716620.019, 3883669.192; 716619.906, 3883669.428; 716619.808, 3883669.671; 716619.726, 3883669.919; 716619.660, 3883670.173; 716619.611, 3883670.430; 716619.579, 3883670.690; 716619.565, 3883670.951; 716619.567, 3883671.213; 716619.586, 3883671.474; 716619.623, 3883671.733; 716619.676, 3883671.990; 716619.746, 3883672.242; 716619.833, 3883672.489; 716619.935, 3883672.730; 716620.030, 3883672.922; 716625.676, 3883683.560; 716625.699, 3883683.602; 716625.742, 3883683.679; 716628.499, 3883688.472; 716628.162, 3883689.465; 716628.112, 3883689.624; 716628.046, 3883689.877; 716627.997, 3883690.135; 716627.966, 3883690.395; 716627.951, 3883690.656; 716627.952, 3883690.886; 716628.102, 3883695.334; 716628.103, 3883695.365; 716628.122, 3883695.626; 716628.159, 3883695.886; 716628.212, 3883696.142; 716628.282, 3883696.394; 716628.290, 3883696.419; 716630.037, 3883701.872; 716629.949, 3883701.940; 716629.754, 3883702.115; 716629.571, 3883702.301; 716629.400, 3883702.500; 716629.242, 3883702.709; 716629.099, 3883702.928; 716628.970, 3883703.156; 716628.856, 3883703.391; 716628.758, 3883703.634; 716628.676, 3883703.883; 716628.611, 3883704.136; 716628.562, 3883704.393; 716628.530, 3883704.653; 716628.515, 3883704.915; 716628.517, 3883705.176; 716628.537, 3883705.438; 716628.573, 3883705.697; 716628.627, 3883705.953; 716628.697, 3883706.205; 716628.783, 3883706.453; 716628.885, 3883706.694; 716629.003, 3883706.927; 716629.136, 3883707.153; 716629.283, 3883707.369; 716629.445, 3883707.575; 716629.619, 3883707.771; 716629.806, 3883707.954; 716630.004, 3883708.125; 716630.213, 3883708.283; 716630.314, 3883708.352; 716633.372, 3883710.365; 716633.490, 3883710.440; 716633.718, 3883710.568; 716633.954, 3883710.682; 716634.196, 3883710.780; 716634.445, 3883710.862; 716634.699, 3883710.928; 716634.956, 3883710.976; 716635.216, 3883711.008; 716635.477, 3883711.023; 716635.739, 3883711.021; 716636.000, 3883711.001; 716636.259, 3883710.965; 716636.515, 3883710.912; 716636.768, 3883710.842; 716637.015, 3883710.755; 716637.256, 3883710.653; 716637.490, 3883710.535; 716637.715, 3883710.402; 716637.931, 3883710.255; 716638.138, 3883710.094; 716638.333, 3883709.919; 716638.517, 3883709.732; 716638.687, 3883709.534; 716638.845, 3883709.325; 716638.988, 3883709.106; 716639.117, 3883708.878; 716639.231, 3883708.642; 716639.287, 3883708.505; 716645.857, 3883708.390; 716645.954, 3883708.387; 716646.215, 3883708.367; 716646.363, 3883708.349; 716651.171, 3883707.649; 716651.282, 3883707.632; 716651.538, 3883707.578; 716651.723, 3883707.529; 716660.505, 3883704.948; 716660.572, 3883704.928; 716660.820, 3883704.841; 716661.060, 3883704.739; 716661.294, 3883704.621; 716661.520, 3883704.488; 716661.736, 3883704.341; 716661.942, 3883704.180; 716662.138, 3883704.005; 716662.321, 3883703.819 thence returning to 716662.492, 3883703.620.
                (v) Subunit 1E, BBQ Flats South. Land bounded by the following UTM NAD83 coordinates (E,N): 716883.745, 3883335.605; 716832.007, 3883326.573; 716762.938, 3883366.547; 716762.713, 3883366.680; 716762.496, 3883366.828; 716762.386, 3883366.911; 716753.954, 3883373.526; 716753.858, 3883373.604; 716753.663, 3883373.778; 716753.480, 3883373.965; 716753.309, 3883374.163; 716753.151, 3883374.372; 716753.008, 3883374.591; 716752.879, 3883374.819; 716752.765, 3883375.055; 716752.667, 3883375.298; 716752.585, 3883375.546; 716752.576, 3883375.583; 716713.260, 3883408.071; 716713.243, 3883408.085; 716713.047, 3883408.259; 716712.864, 3883408.446; 716712.693, 3883408.644; 716712.536, 3883408.853; 716712.392, 3883409.072; 716712.263, 3883409.300; 716712.149, 3883409.536; 716712.051, 3883409.779; 716711.969, 3883410.027; 716711.904, 3883410.281; 716711.855, 3883410.538; 716711.823, 3883410.798; 716711.808, 3883411.059; 716711.811, 3883411.321; 716711.830, 3883411.582; 716711.867, 3883411.841; 716711.920, 3883412.098; 716711.990, 3883412.350; 716712.076, 3883412.597; 716712.179, 3883412.838; 716712.297, 3883413.072; 716712.430, 3883413.297; 716712.577, 3883413.514; 716712.738, 3883413.720; 716712.912, 3883413.915; 716713.099, 3883414.099; 716713.298, 3883414.270; 716713.315, 3883414.284; 716718.617, 3883418.508; 716718.780, 3883418.631; 716722.305, 3883421.156; 716729.087, 3883430.383; 716729.125, 3883430.434; 716736.013, 3883439.503; 716736.129, 3883439.648; 716736.303, 3883439.844; 716736.490, 3883440.027; 716736.538, 3883440.071; 716739.111, 3883442.362; 716742.003, 3883446.657; 716742.090, 3883446.782; 716742.251, 3883446.988; 716742.426, 3883447.183; 716742.613, 3883447.367; 716742.811, 3883447.538; 716742.886, 3883447.596; 716751.935, 3883454.542; 716752.069, 3883454.641; 716752.288, 3883454.784; 716752.516, 3883454.913; 716752.752, 3883455.027; 716752.995, 3883455.125; 716753.243, 3883455.207; 716753.497, 3883455.272; 716753.754, 3883455.321; 716754.014, 3883455.353; 716754.275, 3883455.368; 716754.537, 3883455.366; 716754.798, 3883455.346; 716755.057, 3883455.310; 716755.314, 3883455.256; 716755.343, 3883455.249; 716828.044, 3883437.035; 716833.573, 3883433.873; 716896.157, 3883389.216; 716894.278, 3883387.175; 716894.264, 3883387.066; 716894.224, 3883387.056; 716892.893, 3883381.727; 716891.470, 3883373.796; 716890.273, 3883368.797; 716884.928, 3883341.941 thence returning to 716883.745, 3883335.605.

                (vi) Subunit 1F, Heather. Land bounded by the following UTM NAD83 coordinates (E,N): 716784.583, 3882681.203; 716790.078, 3882678.885; 716793.882, 3882680.178; 716794.042, 3882680.229; 716794.296, 3882680.295; 716794.553, 3882680.343; 716794.813, 3882680.375; 716795.074, 3882680.390; 716795.336, 3882680.388; 716795.597, 3882680.368; 716795.856, 3882680.332; 716796.113, 3882680.279; 716796.365, 3882680.209; 716796.612, 3882680.122; 716796.853, 3882680.020; 716797.087, 3882679.902; 716797.312, 3882679.769; 716797.529, 3882679.622; 716797.735, 3882679.461; 716797.930, 3882679.286; 716798.114, 3882679.099; 716798.285, 3882678.901; 716798.442, 3882678.692; 716798.586, 3882678.473; 716798.715, 3882678.245; 716798.717, 3882678.239; 716800.128, 3882678.398; 716800.220, 3882678.408; 716800.481, 3882678.422; 716800.743, 3882678.420; 716801.004, 3882678.401; 716801.264, 3882678.364; 716801.520, 3882678.311; 716801.772, 3882678.241; 716802.019, 3882678.155; 716802.260, 3882678.052; 716802.494, 3882677.934; 716802.720, 3882677.801; 716802.840, 3882677.722; 716806.378, 3882675.294; 716808.339, 3882674.910; 716808.396, 3882674.938; 716808.589, 3882675.030; 716808.832, 3882675.128; 716809.081, 3882675.210; 716809.334, 3882675.276; 716809.591, 3882675.324; 716809.851, 3882675.356; 716810.113, 3882675.371; 716810.374, 3882675.369; 716810.399, 3882675.368; 716815.192, 3882675.139; 716815.429, 3882675.121; 716815.688, 3882675.084; 716815.944, 3882675.031; 716816.197, 3882674.961; 716816.236, 3882674.948; 716822.513, 3882672.912; 716822.721, 3882672.838; 716822.962, 3882672.736; 716823.195, 3882672.618; 716823.267, 3882672.578; 716828.870, 3882669.367; 716843.194, 3882665.639; 716847.550, 3882665.134; 716847.776, 3882665.101; 716848.032, 3882665.048; 716848.284, 3882664.978; 716848.413, 3882664.935; 716851.671, 3882663.793; 716862.880, 3882660.067; 716866.572, 3882663.574; 716866.618, 3882663.617; 716866.816, 3882663.788; 716867.026, 3882663.946; 716867.245, 3882664.089; 716867.472, 3882664.218; 716867.708, 3882664.332; 716867.951, 3882664.430; 716868.200, 3882664.512; 716868.453, 3882664.577; 716868.710, 3882664.626; 716868.970, 3882664.658; 716869.232, 3882664.673; 716869.493, 3882664.671; 716869.754, 3882664.651; 716870.014, 3882664.615; 716870.270, 3882664.561; 716870.522, 3882664.491; 716870.769, 3882664.405; 716871.010, 3882664.303; 716871.244, 3882664.185; 716871.470, 3882664.052; 716871.686, 3882663.904; 716871.892, 3882663.743; 716872.088, 3882663.569; 716936.478, 3882617.187; 716949.166, 3882602.055; 716959.466, 3882569.184; 716946.432, 3882545.182; 716926.775, 3882537.834; 716886.871, 3882517.221; 716885.448, 3882517.684; 716883.506, 3882514.298; 716883.981, 3882514.482; 716885.167, 3882514.932; 716885.707, 3882514.059; 716886.511, 3882512.426; 716886.998, 3882511.172; 716888.428, 3882506.554; 716888.704, 3882503.404; 716884.241, 3882505.969; 716820.357, 3882543.071; 716820.110, 3882543.158; 716819.869, 3882543.260; 716819.635, 3882543.378; 716819.559, 3882543.421; 716815.096, 3882545.986; 716814.947, 3882546.076; 716814.731, 3882546.224; 716814.524, 3882546.385; 716814.329, 3882546.559; 716814.175, 3882546.714; 716765.677, 3882598.293; 716762.280, 3882600.303; 716762.174, 3882600.367; 716761.957, 3882600.515; 716761.751, 3882600.676; 716761.556, 3882600.850; 716761.372, 3882601.037; 716761.335, 3882601.079; 716748.696, 3882615.209; 716748.563, 3882615.365; 716748.406, 3882615.575; 716748.262, 3882615.794; 716748.133, 3882616.021; 716748.020, 3882616.257; 716747.922, 3882616.500; 716747.898, 3882616.567; 716746.564, 3882620.419; 716730.054, 3882630.548; 716730.003, 3882630.579; 716729.787, 3882630.727; 716729.581, 3882630.888; 716729.385, 3882631.062; 716729.202, 3882631.249; 716729.031, 3882631.447; 716728.873, 3882631.656; 716728.730, 3882631.875; 716728.601, 3882632.103; 716728.487, 3882632.339; 716728.389, 3882632.582; 716728.307, 3882632.831; 716728.242, 3882633.084; 716728.193, 3882633.341; 716728.161, 3882633.601; 716728.146, 3882633.862; 716728.149, 3882634.124; 716728.149, 3882634.142; 716728.370, 3882638.923; 716723.993, 3882643.422; 716723.916, 3882643.503; 716723.745, 3882643.701; 716723.588, 3882643.910; 716723.444, 3882644.129; 716723.316, 3882644.357; 716723.202, 3882644.593; 716723.104, 3882644.836; 716723.022, 3882645.084; 716722.956, 3882645.338; 716722.908, 3882645.595; 716722.876, 3882645.855; 716722.861, 3882646.116; 716722.863, 3882646.378; 716722.883, 3882646.639; 716722.919, 3882646.898; 716722.972, 3882647.155; 716723.042, 3882647.407; 716723.129, 3882647.654; 716723.231, 3882647.895; 716723.349, 3882648.129; 716723.412, 3882648.239; 716726.009, 3882652.657; 716725.490, 3882655.870; 716725.486, 3882655.892; 716725.454, 3882656.152; 716725.445, 3882656.275; 716725.242, 3882659.750; 716723.505, 3882661.467; 716723.374, 3882661.603; 716723.203, 3882661.802; 716723.046, 3882662.011; 716722.902, 3882662.230; 716722.773, 3882662.458; 716722.660, 3882662.693; 716722.562, 3882662.936; 716722.480, 3882663.185; 716722.414, 3882663.438; 716722.365, 3882663.696; 716722.334, 3882663.955; 716722.319, 3882664.217; 716722.321, 3882664.479; 716722.340, 3882664.740; 716722.377, 3882664.999; 716722.430, 3882665.255; 716722.500, 3882665.507; 716722.587, 3882665.755; 716722.689, 3882665.996; 716722.807, 3882666.229; 716722.940, 3882666.455; 716723.087, 3882666.671; 716723.248, 3882666.878; 716723.423, 3882667.073; 716723.609, 3882667.256; 716723.808, 3882667.427; 716724.017, 3882667.585; 716724.030, 3882667.594; 716727.957, 3882670.333; 716728.240, 3882671.291; 716728.259, 3882671.353; 716728.345, 3882671.600; 716728.447, 3882671.841; 716728.565, 3882672.075; 716728.698, 3882672.301; 716728.845, 3882672.517; 716729.007, 3882672.723; 716729.181, 3882672.919; 716729.368, 3882673.102; 716729.566, 3882673.273; 716729.775, 3882673.431; 716729.994, 3882673.574; 716730.222, 3882673.703; 716730.458, 3882673.817; 716730.701, 3882673.915; 716730.949, 3882673.997; 716731.203, 3882674.062; 716731.212, 3882674.064; 716740.619, 3882676.147; 716749.592, 3882681.884; 716749.665, 3882681.929; 716749.893, 3882682.058; 716750.039, 3882682.130; 716752.537, 3882683.310; 716755.820, 3882685.107; 716758.514, 3882691.850; 716758.600, 3882692.049; 716758.718, 3882692.282; 716758.851, 3882692.508; 716758.998, 3882692.724; 716759.159, 3882692.931; 716759.334, 3882693.126; 716759.520, 3882693.309; 716759.719, 3882693.480; 716759.928, 3882693.638; 716760.147, 3882693.781; 716760.375, 3882693.910; 716760.611, 3882694.024; 716760.853, 3882694.122; 716761.102, 3882694.204; 716761.355, 3882694.269; 716761.613, 3882694.318; 716761.872, 3882694.350; 716762.134, 3882694.365; 716762.396, 3882694.363; 716762.657, 3882694.343; 716762.916, 3882694.307; 716763.172, 3882694.253; 716763.424, 3882694.183; 716763.672, 3882694.097; 716763.913, 3882693.995; 716764.146, 3882693.877; 716764.372, 3882693.744; 716764.588, 3882693.596; 716764.795, 3882693.435; 716764.990, 3882693.261; 716765.173, 3882693.074; 716765.344, 3882692.876; 716765.352, 3882692.866; 716769.410, 3882687.799; 716776.201, 3882685.905; 716776.321, 3882685.869; 716776.569, 3882685.783; 716776.809, 3882685.681; 716777.043, 3882685.563; 716777.129, 3882685.514 thence returning to 716784.583, 3882681.203.
                (vii) Subunit 1G, Acacia. Land bounded by the following UTM NAD83 coordinates (E,N): 716718.721, 3882577.999; 716751.938, 3882570.643; 716752.016, 3882570.625; 716752.268, 3882570.555; 716752.515, 3882570.468; 716752.706, 3882570.389; 716759.160, 3882567.504; 716759.210, 3882567.481; 716759.444, 3882567.363; 716824.678, 3882520.366; 716822.921, 3882517.054; 716825.522, 3882511.950; 716833.378, 3882505.015; 716834.060, 3882499.460; 716835.340, 3882498.057; 716839.070, 3882490.821; 716846.482, 3882479.361; 716850.034, 3882471.968; 716848.255, 3882468.024; 716847.042, 3882462.457; 716846.229, 3882456.972; 716848.553, 3882456.039; 716837.921, 3882409.509; 716795.984, 3882413.456; 716751.234, 3882430.858; 716735.179, 3882437.432; 716665.668, 3882477.687; 716665.523, 3882477.798; 716652.405, 3882488.329; 716652.405, 3882545.528; 716659.254, 3882569.501; 716665.062, 3882570.418; 716670.843, 3882572.077; 716675.375, 3882573.500; 716675.446, 3882573.521; 716675.700, 3882573.587; 716675.957, 3882573.636; 716676.217, 3882573.668; 716676.478, 3882573.682; 716676.740, 3882573.680; 716677.001, 3882573.661; 716677.260, 3882573.624; 716677.516, 3882573.571; 716677.769, 3882573.501; 716677.843, 3882573.477; 716680.044, 3882575.383; 716680.153, 3882575.474; 716680.362, 3882575.631; 716680.581, 3882575.775; 716680.809, 3882575.904; 716681.045, 3882576.017; 716681.287, 3882576.115; 716681.536, 3882576.197; 716681.790, 3882576.263; 716682.047, 3882576.312; 716682.307, 3882576.344; 716682.568, 3882576.358; 716682.830, 3882576.356; 716683.091, 3882576.337; 716683.350, 3882576.300; 716683.606, 3882576.247; 716683.859, 3882576.177; 716684.106, 3882576.090; 716684.347, 3882575.988; 716684.581, 3882575.870; 716684.806, 3882575.737; 716685.023, 3882575.590; 716685.229, 3882575.429; 716685.245, 3882575.415; 716686.392, 3882575.833; 716688.842, 3882577.819; 716688.851, 3882577.826; 716689.060, 3882577.984; 716689.279, 3882578.127; 716689.507, 3882578.256; 716689.743, 3882578.370; 716689.985, 3882578.468; 716690.234, 3882578.550; 716690.291, 3882578.566; 716695.133, 3882579.910; 716695.329, 3882579.959; 716695.587, 3882580.008; 716695.681, 3882580.022; 716702.240, 3882580.885; 716702.406, 3882580.903; 716702.667, 3882580.918; 716702.929, 3882580.915; 716702.984, 3882580.913; 716704.726, 3882580.816; 716709.656, 3882580.675; 716709.708, 3882580.674; 716709.969, 3882580.654; 716710.228, 3882580.618; 716710.485, 3882580.564; 716710.735, 3882580.495 thence returning to 716718.721, 3882577.999.

                (viii) Subunit 1H, Cottonwood. Land bounded by the following UTM NAD83 coordinates (E,N): 716958.245, 3882272.237; 716958.363, 3882274.175; 716958.230, 3882272.171; 716958.245, 3882272.237; 716958.194, 3882271.407; 716957.590, 3882263.688; 716956.216, 3882256.286; 716956.066, 3882251.747; 716956.026, 3882250.167; 716954.917, 3882248.973; 716953.891, 3882247.496; 716953.406, 3882247.886; 716945.301, 3882242.327; 716942.778, 3882239.605; 716940.008, 3882236.569; 716934.830, 3882225.382; 716934.681, 3882225.601; 716934.914, 3882225.079; 716935.273, 3882224.168; 716936.151, 3882223.929; 716938.885, 3882223.683; 716932.237, 3882219.512; 716924.946, 3882216.975; 716918.520, 3882217.118; 716895.939, 3882211.129; 716891.707, 3882212.688; 716891.193, 3882211.675; 716890.007, 3882203.390; 716883.929, 3882201.518; 716880.200, 3882204.973; 716868.753, 3882210.290; 716860.672, 3882212.167; 716849.811, 3882215.020; 716843.944, 3882215.971; 716838.615, 3882216.924; 716839.055, 3882216.396; 716832.620, 3882217.839; 716827.773, 3882219.493; 716823.108, 3882220.931; 716817.801, 3882222.841; 716813.079, 3882224.708; 716811.400, 3882221.035; 716742.806, 3882260.790; 716742.565, 3882260.892; 716742.332, 3882261.010; 716742.106, 3882261.143; 716741.890, 3882261.290; 716741.683, 3882261.451; 716741.488, 3882261.626; 716741.414, 3882261.698; 716734.340, 3882268.802; 716729.584, 3882270.513; 716722.316, 3882272.843; 716722.095, 3882272.921; 716721.900, 3882273.003; 716717.845, 3882274.822; 716713.278, 3882277.023; 716713.037, 3882277.125; 716712.803, 3882277.243; 716701.273, 3882286.689; 716701.056, 3882286.837; 716700.850, 3882286.998; 716700.655, 3882287.172; 716700.471, 3882287.359; 716700.300, 3882287.557; 716700.143, 3882287.767; 716699.999, 3882287.986; 716699.870, 3882288.213; 716699.757, 3882288.449; 716699.659, 3882288.692; 716699.577, 3882288.941; 716699.511, 3882289.194; 716699.462, 3882289.451; 716699.431, 3882289.711; 716699.416, 3882289.973; 716699.416, 3882290.181; 716699.583, 3882296.090; 716699.585, 3882296.143; 716699.588, 3882296.205; 716700.047, 3882304.254; 716699.465, 3882307.409; 716698.430, 3882310.775; 716698.380, 3882310.828; 716698.209, 3882311.026; 716698.052, 3882311.235; 716697.908, 3882311.454; 716697.779, 3882311.682; 716697.666, 3882311.918; 716697.568, 3882312.161; 716697.486, 3882312.409; 716697.457, 3882312.511; 716696.379, 3882316.575; 716696.342, 3882316.653; 716696.269, 3882316.828; 716691.545, 3882329.033; 716691.520, 3882329.102; 716691.438, 3882329.350; 716691.372, 3882329.604; 716691.323, 3882329.861; 716691.291, 3882330.121; 716691.289, 3882330.145; 716691.034, 3882333.209; 716686.653, 3882338.481; 716686.615, 3882338.527; 716686.457, 3882338.736; 716686.314, 3882338.955; 716686.185, 3882339.183; 716686.071, 3882339.419; 716685.973, 3882339.662; 716685.956, 3882339.709; 716684.007, 3882345.248; 716681.873, 3882351.241; 716681.342, 3882352.419; 716681.242, 3882352.497; 716681.047, 3882352.672; 716680.863, 3882352.859; 716680.692, 3882353.057; 716680.535, 3882353.266; 716680.419, 3882353.440; 716678.373, 3882356.699; 716678.345, 3882356.744; 716678.216, 3882356.972; 716678.102, 3882357.208; 716678.004, 3882357.451; 716677.963, 3882357.570; 716675.160, 3882366.044; 716675.120, 3882366.173; 716675.054, 3882366.426; 716675.005, 3882366.683; 716674.973, 3882366.943; 716674.970, 3882366.982; 716674.429, 3882373.776; 716674.428, 3882373.805; 716674.417, 3882373.999; 716674.420, 3882374.260; 716674.439, 3882374.521; 716674.476, 3882374.781; 716674.529, 3882375.037; 716674.599, 3882375.289; 716674.685, 3882375.536; 716674.788, 3882375.777; 716674.906, 3882376.011; 716675.038, 3882376.237; 716675.186, 3882376.453; 716675.347, 3882376.659; 716675.521, 3882376.855; 716675.708, 3882377.038; 716675.906, 3882377.209; 716676.116, 3882377.367; 716676.335, 3882377.510; 716676.562, 3882377.639; 716676.713, 3882377.714; 716679.458, 3882379.006; 716681.049, 3882382.661; 716681.088, 3882382.748; 716681.206, 3882382.982; 716681.339, 3882383.208; 716681.486, 3882383.424; 716681.648, 3882383.630; 716681.822, 3882383.826; 716682.009, 3882384.009; 716682.207, 3882384.180; 716682.416, 3882384.337; 716682.496, 3882384.392; 716684.013, 3882385.405; 716684.152, 3882385.493; 716684.277, 3882385.566; 716686.748, 3882386.953; 716686.851, 3882387.009; 716687.087, 3882387.122; 716687.330, 3882387.221; 716687.579, 3882387.302; 716687.832, 3882387.368; 716688.089, 3882387.417; 716688.349, 3882387.449; 716688.610, 3882387.463; 716688.872, 3882387.461; 716689.133, 3882387.442; 716689.393, 3882387.405; 716689.423, 3882387.400; 716717.608, 3882382.262; 716717.627, 3882382.274; 716717.630, 3882382.276; 716717.858, 3882382.405; 716717.996, 3882382.474; 716768.871, 3882406.633; 716772.823, 3882408.654; 716773.026, 3882408.751; 716773.269, 3882408.849; 716773.335, 3882408.873; 716773.688, 3882408.995; 716778.451, 3882411.176; 716778.498, 3882411.197; 716778.741, 3882411.295; 716778.989, 3882411.377; 716779.243, 3882411.442; 716779.500, 3882411.491; 716779.760, 3882411.523; 716779.951, 3882411.535; 716785.605, 3882411.769; 716785.675, 3882411.771; 716785.936, 3882411.769; 716786.198, 3882411.750; 716786.457, 3882411.713; 716786.713, 3882411.660; 716786.834, 3882411.628; 716816.816, 3882403.360; 716816.948, 3882403.321; 716817.195, 3882403.235; 716817.436, 3882403.133; 716817.670, 3882403.015; 716817.895, 3882402.882; 716818.017, 3882402.802; 716820.714, 3882400.950; 716828.435, 3882396.849; 716828.476, 3882396.827; 716828.702, 3882396.694; 716828.918, 3882396.547; 716828.962, 3882396.514; 716834.197, 3882392.581; 716838.075, 3882389.873; 716838.144, 3882389.824; 716838.350, 3882389.663; 716838.392, 3882389.628; 716840.308, 3882387.983; 716845.238, 3882384.297; 716850.771, 3882380.379; 716850.818, 3882380.345; 716850.947, 3882380.246; 716854.506, 3882377.419; 716854.548, 3882377.385; 716866.970, 3882367.240; 716869.634, 3882365.200; 716871.805, 3882364.961; 716872.055, 3882364.926; 716872.311, 3882364.872; 716872.564, 3882364.802; 716872.811, 3882364.716; 716873.052, 3882364.614; 716873.285, 3882364.496; 716873.511, 3882364.363; 716873.727, 3882364.216; 716873.934, 3882364.054; 716874.129, 3882363.880; 716874.312, 3882363.693; 716874.483, 3882363.495; 716874.641, 3882363.286; 716874.784, 3882363.067; 716874.913, 3882362.839; 716875.027, 3882362.603; 716875.032, 3882362.591; 716876.413, 3882359.440; 716878.724, 3882357.170; 716882.904, 3882356.018; 716885.789, 3882354.037; 716893.710, 3882349.830; 716899.000, 3882345.855; 716902.936, 3882343.107; 716904.955, 3882341.373; 716910.035, 3882337.576; 716915.610, 3882333.628; 716919.169, 3882330.800; 716931.639, 3882320.616; 716935.239, 3882317.859; 716938.520, 3882317.499; 716940.210, 3882313.641; 716944.365, 3882309.560; 716946.865, 3882307.188; 716949.276, 3882305.383; 716949.981, 3882301.873; 716951.491, 3882298.769; 716953.314, 3882294.002; 716955.400, 3882288.295; 716959.502, 3882276.992; 716959.373, 3882277.026 thence returning to 716958.245, 3882272.237.

                (ix) Subunit 1I, Eucalyptus North. Land bounded by the following UTM NAD83 coordinates (E,N): 716901.590, 3881944.987; 716901.517, 3881945.510; 716901.273, 3881946.033; 716900.981, 3881946.346; 716900.895, 3881946.129; 716900.785, 3881946.408; 716900.685, 3881946.112; 716900.749, 3881945.906; 716900.716, 3881945.422; 716900.831, 3881945.115; 716900.900, 3881944.993; 716900.926, 3881944.926; 716901.104, 3881945.124; 716901.217, 3881945.025; 716901.590, 3881944.987; 716902.422, 3881939.019; 716911.182, 3881899.552; 716911.287, 3881899.614; 716908.773, 3881881.225; 716904.998, 3881875.564; 716902.097, 3881871.486; 716898.303, 3881867.503; 716895.618, 3881865.687; 716889.393, 3881869.389; 716862.828, 3881862.674; 716835.139, 3881871.882; 716810.171, 3881878.873; 716787.553, 3881891.762; 716781.183, 3881895.348; 716777.954, 3881896.892; 716768.183, 3881905.464; 716762.147, 3881907.219; 716708.444, 3881937.146; 716703.234, 3881940.574; 716703.234, 3882042.041; 716716.723, 3882144.560; 716726.417, 3882143.027; 716726.478, 3882143.016; 716726.735, 3882142.963; 716726.987, 3882142.893; 716727.234, 3882142.807; 716727.313, 3882142.775; 716765.764, 3882126.966; 716765.839, 3882126.935; 716771.542, 3882124.453; 716771.629, 3882124.414; 716771.694, 3882124.383; 716776.302, 3882122.145; 716778.508, 3882123.011; 716778.594, 3882123.044; 716778.843, 3882123.126; 716779.096, 3882123.191; 716779.354, 3882123.240; 716779.613, 3882123.272; 716779.875, 3882123.287; 716780.137, 3882123.285; 716780.398, 3882123.265; 716780.657, 3882123.229; 716780.913, 3882123.175; 716781.165, 3882123.105; 716781.413, 3882123.019; 716781.654, 3882122.917; 716847.121, 3882075.801; 716868.648, 3882058.674; 716871.215, 3882056.537; 716874.689, 3882053.722; 716877.292, 3882051.011; 716880.545, 3882046.465; 716881.633, 3882045.391; 716884.591, 3882002.430; 716882.651, 3882000.332; 716901.717, 3881944.965; 716901.701, 3881944.976 thence returning to 716901.590, 3881944.987.

                (x) Subunit 1J, Eucalyptus South. Land bounded by the following UTM NAD83 coordinates (E,N): 716919.144, 3881805.190; 716919.266, 3881802.161; 716922.805, 3881800.049; 716922.256, 3881800.620; 716926.271, 3881797.243; 716929.593, 3881794.330; 716933.077, 3881790.280; 716932.628, 3881791.752; 716972.495, 3881748.302; 716969.825, 3881749.692; 716972.599, 3881744.935; 716973.625, 3881741.209; 716978.607, 3881736.577; 716978.746, 3881730.922; 716984.576, 3881725.141; 716986.468, 3881720.893; 716983.830, 3881720.575; 716982.507, 3881717.658; 716981.311, 3881714.831; 716978.816, 3881710.027; 716976.287, 3881703.884; 716976.411, 3881699.190; 716970.237, 3881692.141; 716969.037, 3881688.746; 716971.148, 3881688.716; 716967.414, 3881683.906; 716963.454, 3881679.231; 716955.856, 3881673.812; 716955.304, 3881670.234; 716947.782, 3881665.853; 716944.988, 3881662.510; 716936.983, 3881644.907; 716933.485, 3881639.258; 716925.558, 3881634.937; 716927.136, 3881627.499; 716913.729, 3881600.683; 716905.176, 3881583.895; 716886.621, 3881584.810; 716872.725, 3881593.767; 716856.582, 3881593.624; 716892.952, 3881567.421; 716896.865, 3881560.562; 716929.308, 3881520.671; 716926.330, 3881513.987; 716923.146, 3881507.284; 716905.362, 3881471.062; 716905.052, 3881471.943; 716897.254, 3881456.896; 716898.348, 3881455.060; 716891.188, 3881455.945; 716883.462, 3881453.525; 716875.784, 3881457.473; 716869.897, 3881456.792; 716862.100, 3881455.948; 716852.674, 3881459.227; 716848.438, 3881459.258; 716840.579, 3881454.813; 716832.623, 3881454.397; 716826.464, 3881456.270; 716815.056, 3881453.288; 716797.657, 3881463.076; 716789.810, 3881468.650; 716745.987, 3881493.262; 716745.943, 3881493.287; 716732.250, 3881500.990; 716719.735, 3881522.312; 716720.153, 3881526.181; 716720.030, 3881529.528; 716720.031, 3881529.842; 716720.050, 3881530.103; 716720.075, 3881530.290; 716720.587, 3881533.580; 716720.332, 3881536.833; 716719.367, 3881543.128; 716719.336, 3881543.377; 716719.331, 3881543.443; 716717.936, 3881562.560; 716717.929, 3881563.018; 716717.939, 3881563.188; 716718.765, 3881572.980; 716718.774, 3881573.071; 716718.810, 3881573.331; 716718.864, 3881573.587; 716718.910, 3881573.760; 716721.425, 3881582.417; 716721.954, 3881587.176; 716721.958, 3881587.210; 716723.067, 3881596.477; 716721.261, 3881601.979; 716721.223, 3881602.099; 716721.158, 3881602.353; 716721.109, 3881602.610; 716721.077, 3881602.870; 716721.062, 3881603.131; 716721.064, 3881603.393; 716721.084, 3881603.654; 716721.120, 3881603.913; 716721.174, 3881604.170; 716721.244, 3881604.422; 716721.330, 3881604.669; 716721.338, 3881604.689; 716726.563, 3881617.993; 716717.944, 3881620.223; 716714.753, 3881623.796; 716709.545, 3881626.109; 716705.391, 3881628.915; 716699.456, 3881632.235; 716696.149, 3881633.901; 716678.947, 3881643.888; 716672.172, 3881668.450; 716677.819, 3881765.307; 716687.828, 3881819.799; 716703.515, 3881832.686; 716703.604, 3881832.842; 716703.705, 3881833.010; 716703.852, 3881833.226; 716704.013, 3881833.433; 716704.188, 3881833.628; 716704.374, 3881833.811; 716704.573, 3881833.982; 716704.782, 3881834.140; 716705.001, 3881834.283; 716705.229, 3881834.412; 716705.464, 3881834.526; 716705.707, 3881834.624; 716705.956, 3881834.706; 716706.209, 3881834.771; 716706.467, 3881834.820; 716706.726, 3881834.852; 716706.988, 3881834.867; 716707.250, 3881834.865; 716707.511, 3881834.845; 716707.770, 3881834.809; 716707.893, 3881834.785; 716712.936, 3881833.742; 716714.658, 3881835.078; 716714.808, 3881835.188; 716715.027, 3881835.332; 716715.255, 3881835.461; 716715.491, 3881835.574; 716715.733, 3881835.672; 716715.982, 3881835.754; 716716.235, 3881835.820; 716716.493, 3881835.869; 716716.752, 3881835.901; 716717.014, 3881835.915; 716717.276, 3881835.913; 716717.537, 3881835.894; 716717.796, 3881835.857; 716718.052, 3881835.804; 716718.305, 3881835.734; 716718.552, 3881835.647; 716718.793, 3881835.545; 716718.956, 3881835.465; 716734.912, 3881827.160; 716736.462, 3881828.488; 716736.546, 3881828.558; 716740.266, 3881831.575; 716750.005, 3881841.350; 716752.009, 3881844.698; 716758.704, 3881856.731; 716758.821, 3881856.929; 716758.969, 3881857.145; 716759.035, 3881857.234; 716769.973, 3881871.374; 716770.067, 3881871.491; 716770.242, 3881871.686; 716770.428, 3881871.870; 716770.627, 3881872.041; 716770.836, 3881872.198; 716771.055, 3881872.342; 716771.283, 3881872.471; 716771.518, 3881872.584; 716771.761, 3881872.682; 716772.010, 3881872.764; 716772.263, 3881872.830; 716772.520, 3881872.879; 716772.780, 3881872.911; 716773.042, 3881872.925; 716773.304, 3881872.923; 716773.565, 3881872.904; 716773.824, 3881872.867; 716774.080, 3881872.814; 716774.332, 3881872.744; 716774.580, 3881872.657; 716774.821, 3881872.555; 716775.054, 3881872.437; 716775.280, 3881872.304; 716775.496, 3881872.157; 716775.703, 3881871.996; 716775.829, 3881871.886; 716777.140, 3881872.615; 716777.230, 3881872.663; 716777.466, 3881872.777; 716777.708, 3881872.875; 716777.957, 3881872.957; 716778.210, 3881873.023; 716778.468, 3881873.071; 716778.728, 3881873.103; 716778.989, 3881873.118; 716779.251, 3881873.116; 716779.512, 3881873.096; 716779.771, 3881873.060; 716780.027, 3881873.006; 716780.280, 3881872.936; 716780.527, 3881872.850; 716780.768, 3881872.748; 716781.001, 3881872.630; 716781.227, 3881872.497; 716781.443, 3881872.350; 716781.531, 3881872.284; 716785.890, 3881868.915; 716790.905, 3881866.770; 716802.340, 3881863.870; 716802.552, 3881863.810; 716802.799, 3881863.724; 716803.040, 3881863.621; 716803.274, 3881863.503; 716803.499, 3881863.370; 716803.574, 3881863.322; 716808.071, 3881860.328; 716842.794, 3881855.441; 716842.923, 3881855.420; 716843.114, 3881855.382; 716850.718, 3881853.671; 716918.891, 3881805.855; 716918.866, 3881805.877; 716918.988, 3881805.958; 716919.042, 3881805.765; 716919.101, 3881805.283 thence returning to 716919.144, 3881805.190.
                (xi) Subunit 1K, Indian Midden South. Land bounded by the following UTM NAD83 coordinates (E,N): 717594.887, 3881629.742; 717587.417, 3881624.260; 717518.123, 3881664.367; 717517.907, 3881664.514; 717517.700, 3881664.675; 717517.505, 3881664.850; 717517.322, 3881665.037; 717517.151, 3881665.235; 717516.993, 3881665.444; 717516.850, 3881665.663; 717516.721, 3881665.891; 717516.694, 3881665.942; 717495.515, 3881707.890; 717488.629, 3881718.363; 717484.420, 3881724.377; 717484.282, 3881724.588; 717484.279, 3881724.592; 717478.444, 3881734.189; 717471.489, 3881742.187; 717471.393, 3881742.302; 717471.236, 3881742.511; 717471.092, 3881742.730; 717470.963, 3881742.958; 717470.850, 3881743.193; 717470.752, 3881743.436; 717470.670, 3881743.685; 717470.604, 3881743.938; 717470.555, 3881744.196; 717470.523, 3881744.455; 717470.510, 3881744.685; 717469.524, 3881775.734; 717469.524, 3881775.749; 717469.523, 3881775.766; 717469.526, 3881776.028; 717469.545, 3881776.289; 717469.581, 3881776.548; 717469.635, 3881776.804; 717469.705, 3881777.056; 717469.791, 3881777.304; 717469.893, 3881777.545; 717470.011, 3881777.778; 717470.144, 3881778.004; 717470.292, 3881778.220; 717470.453, 3881778.427; 717470.627, 3881778.622; 717470.814, 3881778.805; 717471.012, 3881778.976; 717471.221, 3881779.134; 717471.440, 3881779.277; 717471.579, 3881779.358; 717475.869, 3881781.742; 717475.958, 3881781.790; 717476.194, 3881781.904; 717476.437, 3881782.002; 717476.685, 3881782.084; 717476.939, 3881782.149; 717477.196, 3881782.198; 717477.456, 3881782.230; 717477.717, 3881782.245; 717477.979, 3881782.242; 717478.240, 3881782.223; 717478.499, 3881782.187; 717478.756, 3881782.133; 717479.008, 3881782.063; 717479.255, 3881781.977; 717479.496, 3881781.874; 717484.870, 3881779.380; 717495.967, 3881778.362; 717496.029, 3881778.355; 717496.288, 3881778.319; 717496.497, 3881778.277; 717507.934, 3881774.927; 717512.414, 3881771.652; 717514.859, 3881770.487; 717515.056, 3881770.387; 717515.282, 3881770.254; 717515.389, 3881770.184; 717534.558, 3881757.147; 717534.667, 3881757.070; 717534.874, 3881756.909; 717535.069, 3881756.734; 717571.788, 3881728.895; 717577.507, 3881724.715; 717580.290, 3881723.390; 717599.460, 3881710.353; 717610.418, 3881694.979; 717619.087, 3881686.896; 717624.513, 3881677.575; 717616.573, 3881637.608; 717610.014, 3881636.026; 717602.925, 3881633.156 thence returning to 717594.887, 3881629.742.

                (xii) Subunit 1L, Boyscout North. Land bounded by the following UTM NAD83 coordinates (E,N): 717429.132, 3881607.279; 717442.528, 3881597.397; 717452.627, 3881595.331; 717454.984, 3881596.689; 717455.963, 3881597.967; 717456.069, 3881598.099; 717456.243, 3881598.295; 717456.430, 3881598.478; 717456.628, 3881598.649; 717456.837, 3881598.807; 717457.056, 3881598.950; 717457.284, 3881599.079; 717457.520, 3881599.193; 717457.763, 3881599.291; 717458.011, 3881599.373; 717458.265, 3881599.438; 717458.522, 3881599.487; 717458.782, 3881599.519; 717459.043, 3881599.534; 717459.305, 3881599.531; 717459.566, 3881599.512; 717459.825, 3881599.475; 717459.917, 3881599.458; 717474.734, 3881596.519; 717474.898, 3881596.483; 717475.151, 3881596.413; 717475.398, 3881596.326; 717475.639, 3881596.224; 717475.872, 3881596.106; 717476.098, 3881595.973; 717476.293, 3881595.841; 717478.173, 3881594.487; 717526.303, 3881594.185; 717526.444, 3881594.182; 717526.705, 3881594.162; 717526.964, 3881594.126; 717527.220, 3881594.072; 717527.473, 3881594.002; 717527.720, 3881593.916; 717527.961, 3881593.814; 717528.195, 3881593.696; 717528.420, 3881593.563; 717528.637, 3881593.416; 717593.429, 3881546.699; 717594.350, 3881544.669; 717639.305, 3881467.382; 717611.717, 3881415.200; 717570.390, 3881360.904; 717501.096, 3881401.011; 717500.969, 3881401.095; 717380.454, 3881484.126; 717380.365, 3881484.189; 717380.159, 3881484.350; 717379.963, 3881484.525; 717379.780, 3881484.712; 717379.609, 3881484.910; 717379.452, 3881485.119; 717379.308, 3881485.338; 717379.179, 3881485.566; 717379.105, 3881485.714; 717363.499, 3881518.818; 717362.407, 3881520.850; 717362.385, 3881520.890; 717362.271, 3881521.126; 717362.173, 3881521.369; 717362.092, 3881521.617; 717362.026, 3881521.871; 717361.977, 3881522.128; 717361.945, 3881522.388; 717361.941, 3881522.437; 717361.221, 3881531.789; 717358.527, 3881540.237; 717358.500, 3881540.325; 717358.445, 3881540.535; 717357.199, 3881545.825; 717357.189, 3881545.868; 717357.183, 3881545.895; 717354.192, 3881559.711; 717351.725, 3881566.927; 717351.672, 3881567.094; 717351.606, 3881567.347; 717351.593, 3881567.410; 717350.682, 3881571.812; 717350.646, 3881572.006; 717350.614, 3881572.266; 717350.600, 3881572.527; 717350.602, 3881572.789; 717350.621, 3881573.050; 717350.658, 3881573.310; 717350.711, 3881573.566; 717350.781, 3881573.818; 717350.868, 3881574.065; 717350.970, 3881574.306; 717351.088, 3881574.540; 717351.221, 3881574.766; 717351.368, 3881574.982; 717351.529, 3881575.188; 717351.704, 3881575.383; 717351.890, 3881575.566; 717357.483, 3881580.714; 717357.681, 3881580.885; 717357.890, 3881581.043; 717358.109, 3881581.186; 717358.337, 3881581.315; 717358.362, 3881581.328; 717360.442, 3881582.398; 717363.415, 3881584.799; 717363.418, 3881584.802; 717363.478, 3881584.849; 717369.815, 3881589.762; 717369.965, 3881589.873; 717369.983, 3881589.885; 717376.222, 3881594.221; 717382.663, 3881598.767; 717387.755, 3881603.069; 717387.768, 3881603.080; 717390.973, 3881605.764; 717391.031, 3881605.812; 717391.240, 3881605.969; 717391.459, 3881606.113; 717391.687, 3881606.242; 717391.923, 3881606.355; 717392.166, 3881606.454; 717392.414, 3881606.535; 717392.668, 3881606.601; 717392.925, 3881606.650; 717393.185, 3881606.682; 717393.446, 3881606.696; 717393.708, 3881606.694; 717393.956, 3881606.676; 717395.445, 3881606.521; 717415.861, 3881608.699; 717420.726, 3881609.670; 717420.892, 3881609.699; 717421.152, 3881609.731; 717421.413, 3881609.746; 717421.675, 3881609.744; 717421.936, 3881609.724; 717422.195, 3881609.688; 717422.452, 3881609.634; 717422.704, 3881609.564; 717422.733, 3881609.555; 717427.981, 3881607.868; 717428.200, 3881607.791; 717428.441, 3881607.689; 717428.675, 3881607.571; 717428.900, 3881607.438; 717429.116, 3881607.291 thence returning to 717429.132, 3881607.279.

                (xiii) Subunit 1M, Tabletop. Land bounded by the following UTM NAD83 coordinates (E,N): 716940.175, 3881274.717; 716940.202, 3881274.717; 716940.238, 3881274.719; 716940.500, 3881274.717; 716940.761, 3881274.697; 716941.020, 3881274.661; 716941.276, 3881274.607; 716941.529, 3881274.537; 716941.682, 3881274.486; 716944.603, 3881273.440; 716946.287, 3881272.937; 716946.337, 3881272.922; 716946.584, 3881272.835; 716946.797, 3881272.746; 716964.921, 3881264.507; 716964.949, 3881264.494; 716965.183, 3881264.376; 716965.408, 3881264.243; 716965.430, 3881264.229; 716967.471, 3881262.916; 716967.665, 3881262.783; 716967.871, 3881262.622; 716968.066, 3881262.448; 716968.175, 3881262.340; 716976.330, 3881258.114; 716980.874, 3881256.007; 716981.108, 3881255.889; 716981.333, 3881255.756; 716981.547, 3881255.611; 716993.268, 3881247.070; 716993.271, 3881247.067; 716993.477, 3881246.906; 716993.673, 3881246.732; 716993.695, 3881246.710; 717046.342, 3881208.892; 717058.063, 3881200.350; 717114.406, 3881145.797; 717116.179, 3881145.778; 717129.174, 3881133.697; 717128.391, 3881121.741; 717125.739, 3881113.587; 717072.701, 3881075.924; 717063.409, 3881070.922; 717059.384, 3881071.179; 717052.005, 3881072.472; 717046.527, 3881074.074; 717038.977, 3881077.467; 717018.713, 3881081.699; 717009.336, 3881084.280; 717057.502, 3881049.528; 717058.275, 3881048.992; 717059.049, 3881048.455; 717059.827, 3881047.734; 717060.604, 3881047.012; 717061.235, 3881046.102; 717061.717, 3881045.004; 717062.200, 3881043.905; 717062.530, 3881042.803; 717063.013, 3881041.705; 717063.348, 3881040.418; 717063.679, 3881039.316; 717063.857, 3881038.210; 717063.884, 3881037.101; 717063.910, 3881035.992; 717063.936, 3881034.882; 717063.963, 3881033.773; 717063.681, 3881032.841; 717063.555, 3881031.729; 717063.273, 3881030.797; 717062.996, 3881029.680; 717062.870, 3881028.567; 717062.745, 3881027.454; 717062.471, 3881026.153; 717062.346, 3881025.040; 717062.068, 3881023.924; 717061.943, 3881022.811; 717061.665, 3881021.694; 717061.539, 3881020.581; 717061.414, 3881019.468; 717061.288, 3881018.355; 717061.158, 3881017.427; 717061.028, 3881016.499; 717060.898, 3881015.571; 717060.773, 3881014.458; 717060.643, 3881013.530; 717060.365, 3881012.414; 717060.235, 3881011.486; 717059.953, 3881010.554; 717059.819, 3881009.811; 717059.684, 3881009.068; 717059.550, 3881008.324; 717059.264, 3881007.578; 717058.977, 3881006.831; 717058.539, 3881006.080; 717058.248, 3881005.519; 717057.961, 3881004.772; 717057.818, 3881004.398; 717057.679, 3881003.840; 717057.388, 3881003.278; 717057.098, 3881002.716; 717056.650, 3881002.336; 717056.051, 3881001.951; 717055.143, 3881001.745; 717054.240, 3881001.353; 717053.332, 3881001.147; 717052.420, 3881001.125; 717051.360, 3881000.915; 717050.447, 3881000.893; 717049.379, 3881001.052; 717048.310, 3881001.212; 717047.237, 3881001.556; 717046.164, 3881001.900; 717045.086, 3881002.430; 717044.161, 3881002.963; 717043.235, 3881003.495; 716977.249, 3881041.795; 716976.171, 3881042.325; 716976.018, 3881042.404; 716975.939, 3881042.449; 716974.088, 3881043.514; 716973.941, 3881043.603; 716973.725, 3881043.750; 716973.519, 3881043.911; 716973.364, 3881044.048; 716972.718, 3881044.646; 716972.012, 3881045.191; 716971.461, 3881045.574; 716969.756, 3881046.556; 716969.609, 3881046.644; 716969.472, 3881046.736; 716968.063, 3881047.713; 716967.283, 3881048.162; 716967.137, 3881048.250; 716966.921, 3881048.398; 716966.714, 3881048.559; 716966.559, 3881048.695; 716966.113, 3881049.109; 716965.580, 3881049.416; 716965.434, 3881049.504; 716965.217, 3881049.652; 716965.132, 3881049.716; 716964.416, 3881050.269; 716963.725, 3881050.667; 716963.578, 3881050.755; 716963.362, 3881050.902; 716963.156, 3881051.064; 716963.001, 3881051.200; 716962.355, 3881051.799; 716961.783, 3881052.241; 716961.091, 3881052.639; 716960.945, 3881052.727; 716960.729, 3881052.875; 716960.522, 3881053.036; 716960.367, 3881053.172; 716959.797, 3881053.701; 716959.256, 3881054.076; 716959.177, 3881054.132; 716959.092, 3881054.197; 716958.162, 3881054.914; 716958.041, 3881055.011; 716957.886, 3881055.148; 716957.316, 3881055.677; 716956.775, 3881056.052; 716956.696, 3881056.108; 716956.611, 3881056.172; 716955.762, 3881056.828; 716955.072, 3881057.306; 716954.993, 3881057.362; 716954.787, 3881057.524; 716954.632, 3881057.660; 716954.061, 3881058.189; 716953.520, 3881058.564; 716953.442, 3881058.620; 716953.356, 3881058.684; 716949.956, 3881061.309; 716949.240, 3881061.661; 716949.087, 3881061.740; 716948.861, 3881061.873; 716948.645, 3881062.021; 716948.559, 3881062.085; 716947.746, 3881062.712; 716945.706, 3881064.059; 716945.551, 3881064.167; 716945.345, 3881064.328; 716945.149, 3881064.502; 716945.130, 3881064.521; 716944.462, 3881065.166; 716943.690, 3881065.676; 716943.535, 3881065.784; 716943.328, 3881065.945; 716943.133, 3881066.119; 716943.114, 3881066.137; 716942.339, 3881066.886; 716940.736, 3881068.124; 716939.273, 3881069.139; 716939.194, 3881069.195; 716939.108, 3881069.259; 716938.643, 3881069.618; 716938.523, 3881069.715; 716938.327, 3881069.889; 716938.144, 3881070.076; 716938.059, 3881070.171; 716937.971, 3881070.273; 716920.077, 3881081.730; 716919.954, 3881081.812; 716919.319, 3881082.253; 716918.539, 3881082.702; 716918.393, 3881082.790; 716918.332, 3881082.830; 716917.352, 3881083.477; 716916.532, 3881083.949; 716916.386, 3881084.037; 716916.169, 3881084.185; 716916.084, 3881084.249; 716915.473, 3881084.720; 716914.757, 3881085.072; 716914.604, 3881085.151; 716914.378, 3881085.284; 716914.162, 3881085.432; 716914.076, 3881085.496; 716911.501, 3881087.484; 716908.229, 3881089.368; 716908.249, 3881088.515; 716908.124, 3881087.402; 716907.994, 3881086.474; 716907.868, 3881085.361; 716907.742, 3881084.249; 716907.617, 3881083.136; 716907.491, 3881082.023; 716907.366, 3881080.910; 716907.236, 3881079.982; 716907.253, 3881079.242; 716907.419, 3881078.691; 716907.423, 3881078.506; 716907.579, 3881078.325; 716901.280, 3881068.185; 716900.676, 3881067.986; 716899.920, 3881067.783; 716899.169, 3881067.395; 716898.265, 3881067.004; 716897.366, 3881066.427; 716896.463, 3881066.036; 716895.568, 3881065.274; 716894.669, 3881064.698; 716893.766, 3881064.307; 716892.711, 3881063.911; 716891.803, 3881063.705; 716890.747, 3881063.310; 716889.687, 3881063.099; 716888.480, 3881062.701; 716887.268, 3881062.487; 716886.056, 3881062.273; 716884.840, 3881062.244; 716883.628, 3881062.030; 716882.564, 3881062.005; 716881.499, 3881061.979; 716880.431, 3881062.139; 716879.366, 3881062.113; 716878.450, 3881062.277; 716877.529, 3881062.625; 716876.312, 3881062.596; 716875.244, 3881062.755; 716874.027, 3881062.726; 716872.802, 3881063.067; 716871.886, 3881063.230; 716870.812, 3881063.574; 716869.891, 3881063.922; 716868.966, 3881064.455; 716868.040, 3881064.988; 716821.597, 3881091.867; 716821.699, 3881154.594; 716823.368, 3881154.634; 716823.630, 3881154.632; 716823.891, 3881154.612; 716823.970, 3881154.603; 716825.191, 3881154.447; 716825.275, 3881154.436; 716826.344, 3881154.276; 716826.440, 3881154.260; 716826.696, 3881154.207; 716826.948, 3881154.137; 716826.975, 3881154.129; 716830.195, 3881153.095; 716830.386, 3881153.028; 716831.307, 3881152.680; 716831.336, 3881152.670; 716831.577, 3881152.567; 716831.810, 3881152.449; 716831.890, 3881152.405; 716832.701, 3881151.938; 716833.660, 3881151.467; 716833.813, 3881151.387; 716833.893, 3881151.343; 716836.669, 3881149.744; 716836.815, 3881149.656; 716837.032, 3881149.508; 716837.238, 3881149.347; 716837.393, 3881149.210; 716900.452, 3881103.581; 716900.898, 3881103.324; 716901.824, 3881102.791; 716902.602, 3881102.070; 716903.379, 3881101.348; 716904.162, 3881100.442; 716904.940, 3881099.721; 716905.717, 3881098.999; 716905.783, 3881098.939; 716905.824, 3881099.045; 716906.064, 3881099.838; 716906.075, 3881099.874; 716906.157, 3881100.112; 716906.499, 3881101.003; 716906.718, 3881101.881; 716906.782, 3881102.111; 716906.796, 3881102.155; 716907.222, 3881103.460; 716907.290, 3881103.654; 716907.683, 3881104.678; 716908.927, 3881108.496; 716908.995, 3881108.689; 716909.337, 3881109.580; 716909.538, 3881110.387; 716909.796, 3881111.616; 716909.823, 3881111.737; 716909.893, 3881111.990; 716909.976, 3881112.227; 716910.835, 3881114.467; 716910.839, 3881114.477; 716910.941, 3881114.718; 716911.059, 3881114.952; 716911.177, 3881115.153; 716912.349, 3881117.031; 716912.364, 3881117.055; 716912.512, 3881117.272; 716912.593, 3881117.379; 716913.036, 3881117.945; 716913.116, 3881118.043; 716913.290, 3881118.239; 716913.477, 3881118.422; 716913.675, 3881118.593; 716913.884, 3881118.751; 716914.103, 3881118.894; 716914.331, 3881119.023; 716914.567, 3881119.137; 716914.810, 3881119.235; 716914.931, 3881119.277; 716915.535, 3881119.476; 716915.662, 3881119.516; 716915.916, 3881119.582; 716916.173, 3881119.630; 716916.433, 3881119.662; 716916.694, 3881119.677; 716916.956, 3881119.675; 716917.217, 3881119.655; 716917.476, 3881119.619; 716917.642, 3881119.586; 716918.331, 3881119.436; 716919.172, 3881119.286; 716919.414, 3881119.236; 716919.543, 3881119.202; 716920.768, 3881118.861; 716920.891, 3881118.825; 716921.138, 3881118.738; 716921.379, 3881118.636; 716921.460, 3881118.598; 716924.430, 3881117.139; 716925.224, 3881116.884; 716925.444, 3881116.806; 716925.685, 3881116.704; 716925.919, 3881116.586; 716925.998, 3881116.542; 716926.643, 3881116.170; 716927.836, 3881115.720; 716928.352, 3881115.628; 716880.020, 3881143.602; 716879.804, 3881143.749; 716879.598, 3881143.910; 716879.403, 3881144.085; 716879.219, 3881144.271; 716879.048, 3881144.470; 716878.891, 3881144.679; 716878.747, 3881144.898; 716878.618, 3881145.126; 716878.505, 3881145.362; 716878.407, 3881145.604; 716878.325, 3881145.853; 716878.259, 3881146.106; 716878.210, 3881146.364; 716878.178, 3881146.623; 716869.106, 3881153.638; 716869.083, 3881153.653; 716868.867, 3881153.800; 716868.660, 3881153.961; 716868.465, 3881154.135; 716868.282, 3881154.322; 716868.252, 3881154.354; 716827.536, 3881188.796; 716827.528, 3881188.802; 716827.333, 3881188.976; 716827.150, 3881189.163; 716826.979, 3881189.361; 716826.821, 3881189.570; 716826.775, 3881189.637; 716821.768, 3881197.074; 716821.834, 3881237.818; 716816.186, 3881322.532; 716807.748, 3881345.738; 716837.630, 3881339.679; 716837.778, 3881339.646; 716838.030, 3881339.576; 716838.277, 3881339.489; 716838.518, 3881339.387; 716838.752, 3881339.269; 716838.978, 3881339.136; 716839.194, 3881338.989; 716839.400, 3881338.828; 716839.596, 3881338.653; 716839.779, 3881338.467; 716839.950, 3881338.268; 716840.107, 3881338.059; 716840.149, 3881337.999; 716858.431, 3881310.974; 716859.487, 3881310.709; 716859.574, 3881310.702; 716859.833, 3881310.666; 716860.089, 3881310.612; 716860.341, 3881310.542; 716860.420, 3881310.517; 716861.072, 3881310.298; 716861.241, 3881310.237; 716861.482, 3881310.135; 716861.716, 3881310.017; 716861.942, 3881309.884; 716862.158, 3881309.736; 716862.364, 3881309.575; 716862.559, 3881309.401; 716862.743, 3881309.214; 716862.914, 3881309.016; 716863.071, 3881308.807; 716863.215, 3881308.588; 716863.344, 3881308.360; 716863.457, 3881308.124; 716863.555, 3881307.881; 716863.637, 3881307.633; 716863.686, 3881307.445; 716866.030, 3881306.269; 716878.557, 3881300.458; 716878.741, 3881300.367; 716884.752, 3881297.196; 716889.529, 3881295.267; 716889.866, 3881295.135; 716903.986, 3881292.272; 716906.422, 3881288.672; 716914.046, 3881285.695; 716914.274, 3881285.597; 716914.508, 3881285.480; 716914.699, 3881285.369; 716919.510, 3881282.387; 716934.890, 3881276.627 thence returning to 16940.175, 3881274.717.

                (xiv) Subunit 1N, “1”. Land bounded by the following UTM NAD83 coordinates (E,N): 716890.664, 3880945.919; 716891.316, 3880945.738; 716891.938, 3880945.753; 716892.200, 3880945.750; 716892.461, 3880945.731; 716892.540, 3880945.722; 716893.761, 3880945.566; 716893.941, 3880945.538; 716894.197, 3880945.485; 716894.326, 3880945.452; 716895.241, 3880945.197; 716896.293, 3880945.080; 716896.539, 3880945.045; 716896.795, 3880944.992; 716896.803, 3880944.990; 716897.928, 3880944.715; 716899.043, 3880944.591; 716899.289, 3880944.556; 716899.545, 3880944.503; 716899.553, 3880944.501; 716900.711, 3880944.217; 716901.674, 3880944.094; 716903.014, 3880943.946; 716903.080, 3880943.938; 716904.300, 3880943.782; 716904.480, 3880943.755; 716904.737, 3880943.702; 716904.745, 3880943.700; 716905.902, 3880943.416; 716908.119, 3880943.133; 716908.299, 3880943.106; 716908.555, 3880943.053; 716908.684, 3880943.019; 716909.672, 3880942.744; 716911.565, 3880942.462; 716911.662, 3880942.446; 716911.918, 3880942.393; 716912.170, 3880942.323; 716912.197, 3880942.314; 716914.344, 3880941.626; 716914.535, 3880941.559; 716915.456, 3880941.211; 716915.485, 3880941.200; 716915.726, 3880941.098; 716915.959, 3880940.980; 716916.038, 3880940.935; 716918.535, 3880939.498; 716920.648, 3880938.699; 716921.144, 3880938.611; 716922.158, 3880938.460; 716922.254, 3880938.444; 716922.510, 3880938.391; 716922.762, 3880938.321; 716922.981, 3880938.245; 716924.823, 3880937.549; 716924.852, 3880937.539; 716925.093, 3880937.436; 716925.326, 3880937.318; 716925.406, 3880937.274; 716926.051, 3880936.902; 716926.670, 3880936.668; 716926.698, 3880936.658; 716926.939, 3880936.555; 716927.173, 3880936.437; 716927.252, 3880936.393; 716929.103, 3880935.327; 716929.250, 3880935.239; 716929.387, 3880935.147; 716930.022, 3880934.707; 716930.802, 3880934.258; 716930.948, 3880934.169; 716931.086, 3880934.078; 716931.613, 3880933.713; 716932.421, 3880933.316; 716932.574, 3880933.236; 716932.653, 3880933.192; 716933.464, 3880932.725; 716934.424, 3880932.254; 716934.577, 3880932.174; 716934.656, 3880932.130; 716935.376, 3880931.715; 716936.387, 3880931.283; 716936.498, 3880931.234; 716936.579, 3880931.195; 716937.562, 3880930.712; 716938.694, 3880930.228; 716938.805, 3880930.179; 716938.886, 3880930.140; 716939.869, 3880929.657; 716941.002, 3880929.173; 716941.112, 3880929.124; 716941.346, 3880929.006; 716941.425, 3880928.962; 716941.982, 3880928.641; 716942.650, 3880928.427; 716942.870, 3880928.349; 716943.111, 3880928.247; 716943.191, 3880928.208; 716945.084, 3880927.279; 716945.878, 3880927.024; 716946.098, 3880926.946; 716946.339, 3880926.844; 716946.573, 3880926.726; 716946.798, 3880926.593; 716946.860, 3880926.553; 716947.730, 3880925.979; 716948.579, 3880925.562; 716948.732, 3880925.482; 716948.958, 3880925.349; 716949.174, 3880925.202; 716949.260, 3880925.138; 716950.190, 3880924.420; 716950.310, 3880924.323; 716950.506, 3880924.149; 716950.525, 3880924.130; 716951.459, 3880923.228; 716951.624, 3880923.059; 717016.613, 3880875.958; 717017.248, 3880874.864; 717017.730, 3880873.765; 717018.056, 3880872.848; 717018.382, 3880871.931; 717018.557, 3880871.010; 717018.731, 3880870.089; 717018.909, 3880868.984; 717018.784, 3880867.871; 717018.510, 3880866.569; 717018.085, 3880865.264; 717017.655, 3880864.144; 717017.074, 3880863.020; 717016.640, 3880862.085; 717016.049, 3880861.331; 717015.459, 3880860.577; 717015.159, 3880860.385; 717014.864, 3880860.008; 717014.564, 3880859.816; 717014.300, 3880858.144; 717014.004, 3880857.767; 717013.557, 3880857.387; 717013.105, 3880857.191; 717012.962, 3880856.818; 717012.667, 3880856.440; 717012.215, 3880856.245; 717011.768, 3880855.864; 717011.168, 3880855.480; 717010.417, 3880855.092; 717009.514, 3880854.700; 717008.610, 3880854.309; 717007.707, 3880853.917; 717006.951, 3880853.714; 717006.039, 3880853.693; 717005.126, 3880853.671; 717004.210, 3880853.834; 717003.297, 3880853.812; 717002.381, 3880853.975; 717001.464, 3880854.138; 717000.552, 3880854.117; 716999.787, 3880854.283; 716998.871, 3880854.447; 716997.806, 3880854.421; 716996.890, 3880854.584; 716995.973, 3880854.747; 716995.056, 3880854.911; 716994.140, 3880855.074; 716992.919, 3880855.230; 716991.702, 3880855.201; 716990.330, 3880855.353; 716989.109, 3880855.509; 716987.888, 3880855.664; 716986.511, 3880856.002; 716985.290, 3880856.157; 716984.065, 3880856.498; 716982.688, 3880856.835; 716981.315, 3880856.988; 716980.090, 3880857.328; 716978.708, 3880857.850; 716977.483, 3880858.191; 716976.258, 3880858.532; 716975.028, 3880859.058; 716973.803, 3880859.398; 716972.574, 3880859.924; 716971.501, 3880860.268; 716970.275, 3880860.609; 716969.198, 3880861.138; 716968.120, 3880861.668; 716967.043, 3880862.197; 716965.965, 3880862.726; 716964.736, 3880863.252; 716963.658, 3880863.781; 716962.581, 3880864.310; 716961.655, 3880864.843; 716960.578, 3880865.372; 716959.500, 3880865.902; 716958.423, 3880866.431; 716957.341, 3880867.145; 716956.263, 3880867.674; 716955.181, 3880868.389; 716954.099, 3880869.103; 716953.169, 3880869.821; 716952.239, 3880870.538; 716884.503, 3880909.422; 716882.644, 3880910.857; 716882.523, 3880910.954; 716882.327, 3880911.129; 716882.308, 3880911.147; 716881.374, 3880912.050; 716881.210, 3880912.218; 716881.039, 3880912.416; 716880.909, 3880912.587; 716878.549, 3880915.861; 716878.521, 3880915.899; 716878.378, 3880916.118; 716878.333, 3880916.194; 716877.698, 3880917.289; 716877.614, 3880917.441; 716877.580, 3880917.508; 716877.023, 3880918.623; 716875.611, 3880920.900; 716875.008, 3880921.736; 716873.245, 3880923.779; 716873.159, 3880923.883; 716873.029, 3880924.054; 716871.455, 3880926.236; 716871.428, 3880926.274; 716871.285, 3880926.493; 716871.239, 3880926.569; 716870.685, 3880927.525; 716870.147, 3880928.302; 716870.082, 3880928.399; 716869.608, 3880929.128; 716869.546, 3880929.226; 716869.417, 3880929.454; 716869.303, 3880929.690; 716869.205, 3880929.933; 716869.130, 3880930.160; 716868.965, 3880930.711; 716868.958, 3880930.733; 716868.893, 3880930.986; 716868.844, 3880931.243; 716868.812, 3880931.503; 716868.797, 3880931.765; 716868.788, 3880932.134; 716868.791, 3880932.396; 716868.810, 3880932.657; 716868.847, 3880932.916; 716868.900, 3880933.173; 716868.970, 3880933.425; 716869.056, 3880933.672; 716869.159, 3880933.913; 716869.277, 3880934.147; 716869.409, 3880934.372; 716869.557, 3880934.589; 716869.638, 3880934.696; 716869.766, 3880934.860; 716870.068, 3880935.376; 716870.143, 3880935.500; 716870.291, 3880935.716; 716870.372, 3880935.824; 716871.090, 3880936.741; 716871.340, 3880937.169; 716871.584, 3880937.640; 716871.625, 3880937.718; 716871.758, 3880937.943; 716871.906, 3880938.160; 716871.987, 3880938.267; 716872.060, 3880938.360; 716872.417, 3880939.292; 716872.421, 3880939.302; 716872.524, 3880939.543; 716872.900, 3880940.355; 716873.281, 3880941.348; 716873.285, 3880941.357; 716873.387, 3880941.598; 716873.463, 3880941.754; 716874.045, 3880942.878; 716874.087, 3880942.956; 716874.220, 3880943.182; 716874.245, 3880943.221; 716874.958, 3880944.317; 716875.493, 3880945.174; 716875.902, 3880945.874; 716875.978, 3880945.998; 716876.125, 3880946.215; 716876.287, 3880946.421; 716876.461, 3880946.616; 716876.648, 3880946.800; 716876.846, 3880946.971; 716877.055, 3880947.128; 716877.274, 3880947.272; 716877.502, 3880947.400; 716877.738, 3880947.514; 716877.766, 3880947.526; 716878.217, 3880947.722; 716878.432, 3880947.808; 716878.681, 3880947.890; 716878.934, 3880947.955; 716879.192, 3880948.004; 716879.451, 3880948.036; 716879.713, 3880948.051; 716880.321, 3880948.065; 716880.583, 3880948.063; 716880.844, 3880948.044; 716881.007, 3880948.023; 716882.076, 3880947.863; 716882.172, 3880947.848; 716882.428, 3880947.794; 716882.680, 3880947.724; 716882.708, 3880947.716; 716884.779, 3880947.051; 716885.650, 3880946.809; 716886.584, 3880946.689; 716886.764, 3880946.662; 716887.020, 3880946.609; 716887.273, 3880946.539; 716887.300, 3880946.530; 716888.022, 3880946.298; 716890.099, 3880946.033; 716890.279, 3880946.006; 716890.535, 3880945.953 thence returning to 716890.664, 3880945.919.
                (xv) Subunit 1O. “2”. Land bounded by the following UTM NAD83 coordinates (E,N): 716899.053, 3880854.872; 716900.158, 3880854.749; 716901.258, 3880854.776; 716901.519, 3880854.773; 716901.741, 3880854.758; 716903.266, 3880854.609; 716903.305, 3880854.605; 716903.385, 3880854.596; 716904.605, 3880854.440; 716904.785, 3880854.413; 716905.042, 3880854.360; 716905.050, 3880854.358; 716906.427, 3880854.020; 716906.548, 3880853.989; 716907.535, 3880853.714; 716908.360, 3880853.591; 716908.456, 3880853.576; 716908.713, 3880853.522; 716908.965, 3880853.452; 716909.184, 3880853.377; 716909.757, 3880853.160; 716910.308, 3880853.062; 716910.551, 3880853.011; 716910.803, 3880852.941; 716911.050, 3880852.855; 716911.271, 3880852.761; 716911.753, 3880852.541; 716911.952, 3880852.486; 716912.531, 3880852.360; 716913.371, 3880852.210; 716913.523, 3880852.180; 716914.212, 3880852.030; 716915.969, 3880851.717; 716916.211, 3880851.666; 716916.464, 3880851.596; 716916.682, 3880851.521; 716918.525, 3880850.825; 716918.553, 3880850.814; 716918.794, 3880850.711; 716919.028, 3880850.594; 716919.253, 3880850.461; 716919.470, 3880850.313; 716919.555, 3880850.249; 716919.680, 3880850.153; 716984.126, 3880803.648; 716984.262, 3880803.596; 716985.192, 3880802.879; 716985.822, 3880801.969; 716986.457, 3880800.874; 716986.787, 3880799.772; 716986.970, 3880798.481; 716986.997, 3880797.372; 716986.875, 3880796.074; 716986.750, 3880794.961; 716986.320, 3880793.841; 716986.038, 3880792.909; 716985.604, 3880791.974; 716985.161, 3880791.409; 716984.566, 3880790.839; 716983.967, 3880790.455; 716983.063, 3880790.064; 716982.008, 3880789.668; 716980.800, 3880789.270; 716979.593, 3880788.871; 716978.385, 3880788.472; 716977.330, 3880788.077; 716976.422, 3880787.870; 716975.514, 3880787.664; 716974.602, 3880787.642; 716973.689, 3880787.620; 716972.630, 3880787.410; 716971.413, 3880787.381; 716970.192, 3880787.537; 716968.972, 3880787.693; 716967.903, 3880787.852; 716966.678, 3880788.193; 716965.600, 3880788.722; 716964.527, 3880789.067; 716963.602, 3880789.599; 716962.524, 3880790.129; 716961.599, 3880790.662; 716960.673, 3880791.195; 716892.785, 3880830.488; 716891.526, 3880831.213; 716891.379, 3880831.302; 716891.163, 3880831.449; 716891.077, 3880831.513; 716890.147, 3880832.231; 716890.027, 3880832.328; 716889.871, 3880832.465; 716889.094, 3880833.186; 716889.053, 3880833.224; 716888.870, 3880833.411; 716888.786, 3880833.505; 716888.160, 3880834.230; 716887.377, 3880835.137; 716887.291, 3880835.240; 716887.133, 3880835.449; 716887.052, 3880835.570; 716886.726, 3880836.071; 716886.278, 3880836.590; 716886.191, 3880836.694; 716886.034, 3880836.903; 716885.890, 3880837.122; 716885.762, 3880837.350; 716885.648, 3880837.586; 716885.550, 3880837.829; 716885.537, 3880837.864; 716885.211, 3880838.781; 716885.142, 3880838.994; 716885.076, 3880839.248; 716885.031, 3880839.484; 716884.852, 3880840.590; 716884.849, 3880840.611; 716884.817, 3880840.871; 716884.802, 3880841.132; 716884.763, 3880842.796; 716884.765, 3880843.058; 716884.784, 3880843.319; 716884.821, 3880843.578; 716884.874, 3880843.834; 716884.933, 3880844.051; 716885.215, 3880844.982; 716885.226, 3880845.018; 716885.313, 3880845.265; 716885.415, 3880845.506; 716885.533, 3880845.740; 716885.590, 3880845.841; 716886.028, 3880846.592; 716886.104, 3880846.716; 716886.252, 3880846.933; 716886.413, 3880847.139; 716886.587, 3880847.334; 716886.774, 3880847.518; 716886.890, 3880847.620; 716887.477, 3880848.120; 716887.966, 3880848.744; 716888.046, 3880848.843; 716888.220, 3880849.038; 716888.407, 3880849.221; 716888.523, 3880849.324; 716889.417, 3880850.085; 716889.500, 3880850.154; 716889.650, 3880850.269; 716890.696, 3880851.034; 716890.755, 3880851.076; 716890.897, 3880851.171; 716891.797, 3880851.748; 716891.873, 3880851.796; 716892.101, 3880851.925; 716892.121, 3880851.935; 716893.623, 3880852.711; 716893.840, 3880852.814; 716893.868, 3880852.826; 716894.002, 3880852.885; 716894.420, 3880853.351; 716894.504, 3880853.443; 716894.691, 3880853.626; 716894.889, 3880853.797; 716895.099, 3880853.954; 716895.318, 3880854.098; 716895.545, 3880854.227; 716895.781, 3880854.340; 716896.024, 3880854.438; 716896.273, 3880854.520; 716896.526, 3880854.586; 716896.705, 3880854.622; 716897.917, 3880854.836; 716897.995, 3880854.849; 716898.255, 3880854.880; 716898.516, 3880854.895; 716898.778, 3880854.893; 716899.039, 3880854.874 thence returning to 716899.053, 3880854.872.

                (xvi) Subunit 1P, Pipeline. Land bounded by the following UTM NAD83 coordinates (E,N): 717051.899, 3880234.231; 717036.683, 3880200.755; 716981.903, 3880212.928; 716913.884, 3880252.508; 716913.808, 3880252.526; 716913.556, 3880252.596; 716913.309, 3880252.682; 716913.068, 3880252.784; 716912.834, 3880252.902; 716912.609, 3880253.035; 716912.392, 3880253.183; 716912.186, 3880253.344; 716911.991, 3880253.518; 716911.807, 3880253.705; 716911.714, 3880253.810; 716831.177, 3880319.621; 716831.139, 3880319.635; 716830.898, 3880319.738; 716830.664, 3880319.856; 716830.439, 3880319.989; 716830.222, 3880320.136; 716830.016, 3880320.297; 716829.821, 3880320.471; 716829.637, 3880320.658; 716829.508, 3880320.806; 716814.633, 3880338.656; 716807.407, 3880343.714; 716796.301, 3880347.175; 716727.959, 3880386.841; 716727.954, 3880386.843; 716727.707, 3880386.929; 716727.466, 3880387.031; 716727.232, 3880387.149; 716727.007, 3880387.282; 716726.790, 3880387.429; 716726.584, 3880387.591; 716726.389, 3880387.765; 716726.205, 3880387.952; 716726.034, 3880388.150; 716725.877, 3880388.359; 716725.733, 3880388.578; 716725.605, 3880388.806; 716725.491, 3880389.042; 716725.393, 3880389.285; 716725.311, 3880389.533; 716725.245, 3880389.787; 716725.197, 3880390.044; 716725.165, 3880390.304; 716725.150, 3880390.565; 716725.152, 3880390.827; 716725.172, 3880391.088; 716725.204, 3880391.322; 716728.084, 3880408.516; 716719.423, 3880451.821; 716661.000, 3880490.770; 716662.048, 3880498.038; 716630.915, 3880514.850; 716614.196, 3880530.049; 716596.962, 3880539.043; 716582.493, 3880543.736; 716559.887, 3880558.994; 716537.847, 3880566.341; 716527.288, 3880570.808; 716400.623, 3880639.208; 716399.920, 3880640.480; 716389.081, 3880646.447; 716388.973, 3880646.509; 716382.024, 3880650.622; 716372.847, 3880673.054; 716372.847, 3880738.002; 716418.028, 3880780.359; 716458.401, 3880782.734; 716489.814, 3880771.538; 716711.756, 3880719.853; 716711.791, 3880719.845; 716712.043, 3880719.775; 716712.291, 3880719.688; 716712.532, 3880719.586; 716712.534, 3880719.585; 716928.611, 3880619.155; 716928.842, 3880619.038; 716929.067, 3880618.905; 716929.284, 3880618.758; 716929.490, 3880618.597; 716929.685, 3880618.422; 716929.869, 3880618.236; 716930.040, 3880618.037; 716930.197, 3880617.828; 716930.341, 3880617.609; 716930.470, 3880617.381; 716930.581, 3880617.152; 716994.076, 3880572.041; 717006.249, 3880544.651; 717009.293, 3880514.218; 716997.119, 3880486.828; 716978.859, 3880474.654; 716981.903, 3880425.961; 717015.379, 3880365.094; 717045.813, 3880313.358; 717061.029, 3880289.011 thence returning to 717051.899, 3880234.231.
                (xvii) Note: Map of Unit 1, Subunits 1A through 1P, follows:
                
                  
                  ER03NO09.029
                
                (7) Unit 2: Santa Maria River-Orcutt Creek. San Luis Obispo and Santa Barbara Counties, California. From USGS 1:24,000 scale quadrangle maps Point Sal, Guadalupe, Santa Maria, Casmalia, and Orcutt.

                (i) Land bounded by the following UTM NAD83 coordinates (E,N): 724829.403, 3866899.988; 725057.778, 3866813.444; 725141.723, 3866606.554; 725306.085, 3866480.866; 725393.100, 3866297.167; 725509.121, 3865958.775; 725634.809, 3865833.087; 725982.869, 3865562.373; 726263.251, 3865185.308; 726417.945, 3865117.629; 726524.297, 3865020.946; 727336.438, 3865020.946; 727819.855, 3865001.609; 727868.197, 3864730.895; 728341.945, 3864682.554; 728419.292, 3864518.192; 728786.689, 3864228.141; 729289.443, 3864131.458; 729772.860, 3864141.126; 730072.579, 3863841.408; 730059.172, 3863511.215; 729873.603, 3863511.215; 729763.987, 3863378.348; 729624.477, 3863142.509; 729461.715, 3863009.642; 729475.002, 3862983.069; 730408.392, 3862959.817; 731495.575, 3862250.640; 731689.561, 3862117.773; 731697.533, 3861732.460; 732125.364, 3861437.495; 732125.364, 3861320.572; 732481.447, 3861206.307; 732720.608, 3861208.964; 732828.650, 3861067.158; 733104.217, 3861067.158; 733067.280, 3860762.425; 733501.294, 3860780.894; 733547.465, 3860697.785; 733547.465, 3860411.521; 733730.920, 3860414.034; 733732.479, 3860491.953; 734031.474, 3860497.524; 734221.572, 3860420.755; 734618.648, 3860236.068; 735294.160, 3860263.924; 735326.377, 3860229.307; 735349.105, 3860198.938; 735403.599, 3860093.199; 735462.593, 3860011.338; 735483.884, 3859974.453; 735517.037, 3859951.916; 735545.261, 3859926.559; 735643.062, 3859813.365; 735670.702, 3859798.525; 735720.634, 3859794.021; 735766.319, 3859809.614; 735871.918, 3859833.688; 735905.310, 3859851.056; 735940.883, 3859864.323; 735977.886, 3859872.840; 736009.141, 3859876.157; 736080.136, 3859874.534; 736122.809, 3859868.751; 736171.604, 3859853.836; 736216.491, 3859830.993; 736261.549, 3859796.286; 736294.362, 3859759.658; 736334.060, 3859743.021; 736372.074, 3859719.913; 736518.116, 3859599.532; 736555.527, 3859556.712; 736587.688, 3859498.431; 736610.153, 3859472.993; 736712.142, 3859379.831; 736751.846, 3859325.864; 736957.357, 3859144.972; 736996.597, 3859100.454; 737059.512, 3858986.838; 737079.902, 3858929.367; 737107.271, 3858897.715; 737131.128, 3858860.199; 737154.497, 3858801.550; 737179.774, 3858776.821; 737203.786, 3858747.448; 737234.740, 3858692.061; 737268.586, 3858650.461; 737289.275, 3858618.672; 737312.095, 3858566.622; 737324.584, 3858508.884; 737337.483, 3858481.829; 737376.988, 3858430.895; 737397.390, 3858391.399; 737414.318, 3858337.152; 737420.307, 3858274.761; 737412.607, 3858211.898; 737394.174, 3858158.133; 737361.676, 3858103.746; 737318.650, 3858058.109; 737266.244, 3858022.438; 737207.308, 3857999.044; 737176.609, 3857992.308; 737138.810, 3857988.687; 737100.862, 3857990.024; 737063.413, 3857996.296; 736776.935, 3857987.243; 736427.660, 3858103.668; 736233.618, 3858401.199; 736156.001, 3858323.582; 736000.768, 3858271.837; 735884.343, 3858207.157; 735703.237, 3858207.157; 735522.131, 3858258.901; 735366.898, 3858310.646; 735237.537, 3858427.071; 735159.920, 3858504.688; 735108.176, 3858452.943; 735017.623, 3858349.454; 734888.261, 3858258.901; 734758.900, 3858181.285; 734422.561, 3858181.285; 734293.200, 3858220.093; 734150.903, 3858284.774; 733982.733, 3858414.135; 733918.052, 3858595.240; 733892.180, 3858737.538; 733711.075, 3858763.410; 733568.777, 3858879.835; 733439.416, 3859060.941; 733271.246, 3859216.174; 732999.588, 3859099.749; 732909.035, 3858983.324; 732740.865, 3858866.899; 732533.888, 3858737.538; 732313.974, 3858698.729; 732068.187, 3858595.240; 731783.593, 3858646.985; 731576.615, 3858672.857; 731253.212, 3858828.091; 731072.106, 3858996.260; 731020.361, 3859254.983; 731020.361, 3859487.833; 731085.042, 3859720.683; 731227.339, 3859888.852; 731498.998, 3860069.958; 731770.656, 3860108.767; 731861.209, 3860160.511; 732003.507, 3860264.000; 732076.227, 3860553.903; 731770.656, 3860665.020; 731537.806, 3860703.828; 731356.701, 3860665.020; 731266.148, 3860665.020; 731085.042, 3860677.956; 730929.809, 3860716.764; 730774.575, 3860794.381; 730645.214, 3860897.870; 730528.789, 3861040.167; 730489.981, 3861208.337; 730334.747, 3861285.953; 730179.514, 3861350.634; 730088.961, 3861479.995; 729991.940, 3861635.229; 729940.195, 3861764.590; 729849.643, 3861816.334; 729746.154, 3861893.951; 729694.409, 3861997.440; 729655.601, 3862126.801; 729552.112, 3862139.737; 729435.687, 3862178.546; 729254.581, 3862165.610; 729125.220, 3862152.674; 728957.050, 3862113.865; 728827.689, 3862113.865; 728659.520, 3862152.674; 728478.414, 3862217.354; 728336.117, 3862359.651; 728206.755, 3862294.971; 728012.713, 3862036.248; 727909.225, 3861906.887; 727818.672, 3861777.526; 727650.502, 3861661.101; 727508.205, 3861570.548; 727327.099, 3861544.676; 727145.993, 3861544.676; 726951.952, 3861596.420; 726757.910, 3861738.718; 726641.485, 3861919.823; 726576.804, 3862100.929; 726563.868, 3862346.715; 726628.549, 3862540.757; 726744.974, 3862708.927; 726900.207, 3862851.224; 726951.952, 3862967.649; 727055.441, 3863148.755; 726926.079, 3863239.308; 726796.718, 3863291.052; 726719.101, 3863433.349; 726628.549, 3863549.775; 726576.804, 3863666.200; 726563.868, 3863808.497; 726460.379, 3863847.305; 726318.082, 3863847.305; 726240.465, 3863743.816; 726149.912, 3863446.286; 726085.232, 3863342.797; 725942.934, 3863148.755; 725761.829, 3863019.394; 725567.787, 3862980.585; 725313.663, 3863033.338; 725251.969, 3863035.361; 725195.233, 3863049.143; 724361.066, 3863472.579; 724317.800, 3863499.591; 724290.350, 3863522.640; 724264.463, 3863550.376; 724242.423, 3863581.248; 724224.608, 3863614.729; 724209.538, 3863656.540; 724201.092, 3863699.502; 724199.212, 3863743.899; 724204.217, 3863788.055; 724015.452, 3864261.261; 723899.027, 3864416.495; 723821.411, 3864584.664; 723756.730, 3864791.642; 723614.433, 3864791.642; 723498.008, 3864817.514; 723355.710, 3864921.003; 723213.413, 3865076.237; 723071.116, 3865179.726; 722890.010, 3865399.640; 722773.585, 3865464.320; 722238.253, 3865670.263; 722194.818, 3865679.936; 722159.314, 3865693.377; 722116.060, 3865717.474; 722076.497, 3865748.614; 722042.972, 3865786.160; 722015.292, 3865831.206; 721981.370, 3865833.050; 721947.174, 3865838.970; 721886.669, 3865860.507; 721859.141, 3865875.649; 721828.332, 3865897.806; 721784.239, 3865942.847; 721740.436, 3865933.285; 721690.126, 3865930.649; 721640.126, 3865936.804; 721591.331, 3865951.712; 721552.054, 3865971.170; 721511.550, 3865999.718; 721483.901, 3866025.701; 721456.170, 3866060.454; 721442.114, 3866083.333; 721244.160, 3867532.086; 721175.434, 3867904.347; 721136.375, 3868204.824; 721102.604, 3868252.666; 721049.278, 3868298.882; 720981.732, 3868316.657; 720653.088, 3868333.427; 719876.113, 3868330.877; 719268.200, 3868423.308; 718685.173, 3868487.299; 718240.792, 3868657.942; 717821.297, 3868878.354; 717408.911, 3869155.648; 716910.418, 3869403.843; 716783.223, 3869450.717; 716555.700, 3869543.148; 716369.254, 3869657.726; 716331.764, 3869689.304; 716297.648, 3869724.473; 716274.556, 3869757.054; 716240.808, 3869815.431; 716204.462, 3869917.451; 716198.331, 3869973.350; 716206.799, 3870080.414; 716223.697, 3870186.255; 716198.673, 3870237.611; 716175.329, 3870267.504; 716094.064, 3870416.382; 716059.463, 3870534.171; 716035.029, 3870553.874; 716004.296, 3870586.009; 715908.900, 3870590.962; 715865.710, 3870601.672; 715830.598, 3870615.798; 715768.457, 3870654.929; 715728.972, 3870693.289; 715702.704, 3870729.154; 715590.567, 3870806.456; 715563.278, 3870829.449; 715439.000, 3870812.326; 715379.201, 3870814.082; 715306.996, 3870827.649; 715214.017, 3870811.440; 715125.902, 3870808.027; 715072.036, 3870811.001; 714967.662, 3870828.925; 714892.886, 3870858.329; 714820.574, 3870900.942; 714753.789, 3870953.072; 714709.808, 3870996.447; 714651.626, 3871088.049; 714622.599, 3871171.092; 714593.684, 3871237.029; 714585.156, 3871678.526; 714633.118, 3871964.470; 714647.873, 3872084.102; 714700.191, 3872498.339; 714757.158, 3872599.888; 714810.573, 3872537.864; 714812.359, 3872557.441; 714822.324, 3872569.182; 714840.576, 3872574.293; 714865.279, 3872561.184; 714936.031, 3872483.786; 714943.258, 3872486.467; 714979.462, 3872448.450; 715025.731, 3872416.282; 715044.617, 3872408.749; 715139.007, 3872384.530; 715173.886, 3872383.564; 715187.128, 3872353.467; 715220.418, 3872316.749; 715311.013, 3872194.857; 715399.175, 3872093.960; 715504.483, 3871910.498; 715554.468, 3871853.011; 715584.078, 3871758.453; 715611.082, 3871694.409; 715722.667, 3871574.878; 715762.759, 3871537.568; 715808.822, 3871507.844; 715838.881, 3871498.890; 715866.048, 3871499.402; 715883.836, 3871492.253; 715886.335, 3871486.647; 715904.606, 3871508.267; 715938.784, 3871533.366; 716032.058, 3871558.894; 716069.010, 3871581.326; 716100.360, 3871612.501; 716127.283, 3871625.912; 716155.768, 3871628.486; 716224.962, 3871597.149; 716245.850, 3871606.373; 716257.609, 3871631.746; 716258.626, 3871650.116; 716232.625, 3871660.515; 716215.293, 3871679.223; 716203.696, 3871718.427; 716162.318, 3871752.317; 716148.054, 3871788.758; 716140.409, 3871834.826; 716136.389, 3871842.800; 716158.649, 3871859.274; 716158.796, 3871887.981; 716169.073, 3871917.041; 716181.157, 3871909.000; 716222.181, 3871894.830; 716312.909, 3871874.789; 716404.870, 3871861.559; 716449.210, 3871851.521; 716521.740, 3871823.649; 716570.904, 3871809.617; 716608.995, 3871806.932; 716646.626, 3871829.396; 716684.878, 3871864.820; 716730.220, 3871900.381; 716806.872, 3871942.479; 716864.326, 3871992.712; 716895.957, 3872007.237; 716945.645, 3872020.635; 716967.163, 3872034.532; 716981.377, 3872049.522; 716985.000, 3872063.524; 716982.932, 3872072.449; 716966.640, 3872089.008; 716948.660, 3872096.526; 716905.840, 3872098.766; 716881.151, 3872105.470; 716856.150, 3872121.035; 716841.830, 3872141.095; 716838.427, 3872156.066; 716841.256, 3872169.781; 716850.992, 3872181.518; 716871.622, 3872194.861; 716881.342, 3872206.527; 716884.145, 3872219.999; 716880.990, 3872244.666; 716885.636, 3872256.967; 716893.089, 3872264.543; 716912.241, 3872268.017; 716941.366, 3872259.458; 717030.268, 3872194.890; 717102.348, 3872161.025; 717157.367, 3872120.557; 717186.164, 3872114.450; 717219.395, 3872121.514; 717268.491, 3872156.910; 717316.952, 3872177.402; 717348.462, 3872195.104; 717377.488, 3872216.820; 717404.031, 3872242.541; 717508.112, 3872361.078; 717536.482, 3872397.881; 717563.424, 3872442.596; 717603.722, 3872530.420; 717623.442, 3872559.905; 717646.626, 3872585.555; 717666.248, 3872599.018; 717687.771, 3872608.180; 717765.258, 3872620.759; 717817.355, 3872642.531; 717855.037, 3872673.137; 717919.107, 3872746.363; 717967.853, 3872789.417; 718018.312, 3872821.302; 718106.878, 3872859.063; 718178.844, 3872908.519; 718219.481, 3872926.449; 718247.846, 3872932.870; 718272.784, 3872934.180; 718369.409, 3872925.005; 718399.495, 3872919.276; 718451.144, 3872900.249; 718524.429, 3872858.036; 718562.173, 3872840.665; 718602.759, 3872830.463; 718671.772, 3872822.340; 718706.644, 3872811.783; 718734.927, 3872798.588; 718803.064, 3872758.078; 718817.072, 3872767.009; 718837.237, 3872765.299; 718865.798, 3872775.626; 718895.858, 3872771.006; 718945.755, 3872757.129; 719002.127, 3872732.639; 719103.930, 3872678.837; 719151.344, 3872663.298; 719195.685, 3872657.936; 719239.633, 3872659.088; 719268.349, 3872680.366; 719349.459, 3872670.533; 719456.518, 3872667.177; 719505.839, 3872658.687; 719569.868, 3872635.484; 719626.595, 3872606.094; 719674.165, 3872570.602; 719731.963, 3872513.574; 719768.092, 3872484.315; 719798.461, 3872488.433; 719859.318, 3872486.783; 719932.982, 3872506.430; 720038.525, 3872502.008; 720078.422, 3872510.800; 720179.646, 3872519.408; 720233.306, 3872512.606; 720253.622, 3872515.589; 720409.990, 3872515.747; 720485.330, 3872508.265; 720522.198, 3872549.155; 720537.605, 3872583.054; 720566.456, 3872626.892; 720599.071, 3872658.999; 720664.603, 3872695.331; 720742.859, 3872751.818; 720831.304, 3872806.694; 720859.892, 3872820.598; 720868.564, 3872844.023; 720902.696, 3872903.050; 720967.010, 3872994.720; 721045.454, 3873135.573; 721124.952, 3873224.783; 721235.969, 3873324.676; 721299.741, 3873370.153; 721391.271, 3873425.790; 721430.919, 3873445.796; 721578.667, 3873489.205; 721745.152, 3873504.023; 721755.032, 3873508.007; 721736.266, 3872982.622; 721675.689, 3872946.672; 721604.466, 3872932.484; 721468.843, 3872572.031; 721453.218, 3872216.176; 721076.336, 3871754.845; 721063.979, 3871691.492; 721040.829, 3871621.412; 721010.256, 3871564.320; 720911.188, 3871473.971; 720836.353, 3871430.846; 720769.664, 3871408.293; 720719.875, 3871396.818; 720694.467, 3871396.230; 720618.588, 3871415.588; 720601.843, 3871422.567; 720557.955, 3871451.618; 720510.508, 3871494.003; 720439.319, 3871478.753; 720346.959, 3871476.042; 720274.970, 3871486.217; 720236.883, 3871479.530; 720157.692, 3871488.129; 720140.349, 3871495.230; 720108.411, 3871514.904; 720058.858, 3871480.762; 720021.508, 3871466.071; 719977.612, 3871454.868; 719938.286, 3871455.625; 719914.685, 3871462.847; 719894.743, 3871475.294; 719875.957, 3871493.002; 719863.055, 3871513.811; 719852.562, 3871547.008; 719847.052, 3871588.586; 719845.464, 3871673.034; 719821.336, 3871663.303; 719784.076, 3871657.702; 719749.863, 3871665.752; 719721.422, 3871686.169; 719546.190, 3871689.553; 719437.895, 3871697.609; 719404.743, 3871673.037; 719371.080, 3871662.928; 719213.684, 3871666.670; 719190.489, 3871670.549; 719174.189, 3871677.335; 719142.936, 3871697.928; 719126.901, 3871715.104; 719118.108, 3871730.395; 719102.702, 3871776.786; 719099.406, 3871870.127; 719024.094, 3871922.553; 718988.279, 3871943.789; 718943.943, 3871986.727; 718926.705, 3872015.243; 718908.981, 3872031.011; 718887.821, 3872039.140; 718872.715, 3872049.235; 718831.614, 3872089.373; 718819.624, 3872105.485; 718679.820, 3872109.012; 718657.350, 3872117.538; 718642.307, 3872127.631; 718613.356, 3872160.802; 718493.879, 3872106.462; 718477.098, 3872075.047; 718449.872, 3872052.847; 718300.958, 3871999.821; 718226.056, 3871978.507; 718142.631, 3871962.919; 718092.943, 3871967.079; 718063.010, 3871965.769; 718024.987, 3871977.860; 718023.512, 3871946.846; 718016.630, 3871924.392; 718000.265, 3871900.065; 717982.049, 3871885.211; 717949.406, 3871866.943; 717906.455, 3871849.728; 717882.581, 3871831.176; 717866.723, 3871823.415; 717821.395, 3871808.693; 717776.045, 3871800.608; 717705.621, 3871781.815; 717653.418, 3871720.765; 717601.219, 3871669.449; 717540.606, 3871618.238; 717486.199, 3871591.885; 717443.456, 3871566.434; 717326.741, 3871536.404; 717267.571, 3871502.107; 717186.369, 3871444.665; 717015.693, 3871276.075; 716936.894, 3871210.240; 716934.502, 3871158.502; 716922.983, 3871127.305; 716933.767, 3871106.950; 716938.296, 3871089.907; 716945.604, 3870945.428; 716950.241, 3870945.515; 716759.020, 3870721.448; 716703.859, 3870703.276; 716556.234, 3870675.791; 716620.964, 3870615.934; 716640.349, 3870629.798; 716667.059, 3870639.486; 716689.145, 3870642.926; 716712.543, 3870640.570; 716745.800, 3870628.067; 716792.321, 3870595.065; 716825.617, 3870577.952; 716889.384, 3870552.953; 716909.326, 3870540.507; 716928.624, 3870518.430; 716940.926, 3870485.555; 716943.686, 3870338.059; 716949.070, 3870336.048; 717096.985, 3870320.365; 717202.328, 3870320.972; 717222.939, 3870335.994; 717252.031, 3870346.364; 717267.065, 3870361.514; 717287.066, 3870373.866; 717325.706, 3870385.243; 717354.209, 3870385.311; 717462.648, 3870367.977; 717509.651, 3870353.126; 717549.760, 3870333.157; 717578.817, 3870310.799; 717604.523, 3870281.262; 717624.654, 3870270.368; 717641.779, 3870254.276; 717656.393, 3870228.864; 717662.034, 3870194.223; 717879.530, 3870216.274; 717974.178, 3870220.795; 718013.725, 3870219.529; 718661.115, 3870104.436; 718712.745, 3870090.173; 718801.357, 3870045.445; 718833.554, 3870025.349; 718871.702, 3869992.497; 718910.557, 3869948.027; 718990.845, 3869919.122; 719051.393, 3869882.841; 719333.801, 3869806.255; 719381.017, 3869788.310; 719895.959, 3869438.634; 719971.187, 3869377.957; 720021.909, 3869344.496; 720049.679, 3869335.010; 720111.971, 3869332.536; 720157.821, 3869334.789; 720195.214, 3869345.128; 720228.363, 3869362.254; 720268.043, 3869355.814; 720292.349, 3869358.271; 720317.457, 3869348.410; 720340.856, 3869346.053; 720389.118, 3869351.846; 720830.760, 3869379.353; 720824.729, 3869370.530; 721395.322, 3869507.548; 721510.841, 3869524.302; 721582.161, 3869522.773; 721631.488, 3869514.657; 721688.314, 3869556.692; 721763.892, 3869591.010; 721808.860, 3869604.879; 721946.213, 3869630.857; 722042.696, 3869681.769; 722196.651, 3869743.988; 722235.599, 3869755.886; 722281.455, 3869762.714; 722346.359, 3869763.706; 722396.687, 3869755.286; 722444.178, 3869738.499; 722487.655, 3869714.364; 722522.377, 3869687.630; 722565.460, 3869643.167; 722592.067, 3869608.370; 722613.421, 3869569.386; 722628.493, 3869527.577; 722659.883, 3869357.216; 722783.317, 3869166.003; 722921.442, 3868999.759; 723067.525, 3868844.093; 723102.266, 3868812.515; 723136.033, 3868768.578; 723186.310, 3868720.946; 723233.804, 3868710.673; 723277.128, 3868693.514; 723319.078, 3868668.421; 723353.488, 3868639.384; 723418.098, 3868565.397; 723682.984, 3868227.156; 723717.887, 3868207.712; 723774.174, 3868167.746; 723800.093, 3868142.461; 723852.230, 3868081.891; 723872.202, 3868049.647; 723899.312, 3867992.365; 723912.599, 3867956.850; 723919.973, 3867926.345; 723928.747, 3867815.200; 723925.810, 3867773.695; 723918.329, 3867738.070; 724065.806, 3867725.534; 724110.269, 3867717.503; 724172.818, 3867693.274; 724222.384, 3867660.358; 724254.930, 3867629.074; 724280.941, 3867595.244; 724345.408, 3867531.749; 724372.993, 3867497.216; 724588.816, 3867151.334; 724614.689, 3867098.050; 724647.129, 3867051.083; 724692.964, 3866969.611; 724768.092, 3866941.298; 724800.730, 3866921.932; thence returning to 724829.403, 3866899.988.
                (ii) Excluding land bounded by the following UTM NAD83 coordinates (E,N): 733655.106, 3859548.220; 733713.315, 3859516.470; 733951.440, 3859516.470; 733951.440, 3859418.574; 734594.379, 3859415.928; 734594.379, 3860029.762; 734472.671, 3860021.825; 734462.087, 3860249.367; 734200.149, 3860336.680; 734110.191, 3860336.680; 733932.919, 3860286.409; 733932.919, 3860222.908; 733623.356, 3860209.679; 733615.419, 3860204.388; 733607.481, 3860127.658; 733567.794, 3860053.575; 733541.335, 3859939.804; 733533.398, 3859889.533, thence returning to 733655.106, 3859548.220.
                (iii) Note: Map of Unit 2 follows:
                
                  
                  ER03NO09.030
                
                (8) Unit 3: Cañada de las Flores. Santa Barbara County, California.
                From USGS 1:24,000 scale quadrangle map Sisquoc.

                (i) Land bounded by the following UTM NAD83 coordinates (E,N): 742769.371, 3850494.712; 742558.045, 3850506.855; 742480.757, 3850424.047; 742403.469, 3850418.526; 742326.182, 3850451.649; 742180.608, 3850479.808; 742176.046, 3850556.333; 742179.966, 3850604.548; 742197.266, 3850665.484; 742244.872, 3850766.146; 742232.393, 3850831.688; 742235.064, 3850902.248; 742246.316, 3850957.959; 742266.282, 3851006.692; 742271.161, 3851047.735; 742280.713, 3851084.433; 742300.610, 3851130.658; 742335.427, 3851182.073; 742363.198, 3851243.405; 742393.501, 3851291.810; 742428.881, 3851332.308; 742438.447, 3851374.711; 742456.059, 3851418.737; 742460.917, 3851456.987; 742471.205, 3851495.831; 742471.056, 3851531.608; 742475.730, 3851569.237; 742483.262, 3851599.712; 742496.733, 3851635.168; 742514.722, 3851668.565; 742541.174, 3851704.310; 742572.263, 3851735.193; 742607.918, 3851761.339; 742623.907, 3851815.239; 742649.691, 3851864.564; 742652.120, 3851886.034; 742640.574, 3851923.991; 742625.158, 3851999.294; 742612.124, 3852028.925; 742601.199, 3852065.243; 742582.856, 3852157.109; 742579.204, 3852209.508; 742551.945, 3852255.210; 742534.288, 3852302.239; 742527.166, 3852315.549; 742441.643, 3852346.362; 742392.436, 3852374.906; 742341.575, 3852419.095; 742305.734, 3852466.003; 742285.334, 3852505.503; 742269.776, 3852553.356; 742261.901, 3852604.114; 742262.663, 3852655.305; 742202.779, 3852733.649; 742141.168, 3852858.166; 742121.071, 3852916.252; 742111.430, 3852978.378; 742192.962, 3853223.980; 742288.373, 3853414.498; 742484.384, 3853503.288; 742816.322, 3853483.931; 742812.165, 3853488.105; 743060.207, 3853489.280; 743065.966, 3853483.148; 743066.807, 3853489.311; 743247.057, 3853474.382; 743453.572, 3853451.259; 743453.962, 3853446.350; 743489.957, 3853448.830; 743535.430, 3853447.098; 743584.920, 3853437.679; 743624.984, 3853424.469; 743659.161, 3853407.956; 743694.440, 3853384.414; 743726.939, 3853355.604; 743756.109, 3853321.405; 743779.963, 3853283.885; 743795.542, 3853249.303; 743808.231, 3853208.181; 743817.162, 3853159.062; 743819.034, 3853114.656; 743799.586, 3852934.139; 743754.045, 3852734.460; 743648.950, 3852471.724; 743561.372, 3852342.107; 743421.246, 3852275.548; 743315.693, 3852118.528; 743278.089, 3851942.078; 743217.628, 3851741.984; 743192.999, 3851646.227; 743172.407, 3851598.724; 743164.330, 3851565.450; 743150.859, 3851529.994; 743104.645, 3851444.174; 743085.906, 3851415.556; 743094.436, 3851372.242; 743096.308, 3851327.836; 743092.485, 3851290.106; 743081.742, 3851246.974; 743058.416, 3851186.991; 743036.861, 3851148.104; 743010.075, 3851113.433; 742982.486, 3851086.618; 742954.652, 3851027.748; 742930.598, 3850990.352; 742906.183, 3850962.060; 742866.256, 3850924.586; 742863.516, 3850868.573; 742851.729, 3850818.778; 742861.749, 3850709.010; 742860.315, 3850677.654; 742854.029, 3850640.254; 742840.485, 3850597.916; 742820.986, 3850558.692; 742795.402, 3850522.322 thence returning to 742769.371, 3850494.712.
                (ii) Note: Map of Unit 3 follows:
                
                  
                  ER03NO09.031
                
                (9) Unit 4: San Antonio Creek. Santa Barbara County, California.
                From USGS 1:24,000 scale quadrangle maps Casmalia and Orcutt.

                (i) Subunit 4A, La Graciosa. Land bounded by the following UTM NAD83 coordinates (E,N): 732902.768, 3849271.357; 732879.271, 3850720.063; 734040.899, 3850965.604; 734057.904, 3850924.298; 734068.859, 3850868.533; 734069.479, 3850810.290; 733993.764, 3850850.470; 733870.128, 3850837.189; 733804.814, 3850834.724; 733684.096, 3850837.348; 733384.925, 3850708.757; 733248.461, 3850661.520; 733177.605, 3850514.559; 733125.119, 3850380.719; 732899.428, 3850359.725; 732902.053, 3849997.571; 733235.339, 3849968.703; 733258.958, 3849847.985; 733615.864, 3849805.997; 733710.339, 3849703.649; 733797.319, 3849670.195; 733743.180, 3849369.157; 733681.013, 3849339.808; 733359.485, 3849233.027; 733326.746, 3849224.281; 733289.144, 3849219.047; 733164.717, 3849215.800; 733114.440, 3849220.924 thence returning to 732902.768, 3849271.357.
                (ii) Subunit 4B, Barka Slough. Land bounded by the following UTM NAD83 coordinates (E,N): 718574.040, 3852437.989; 718573.497, 3852437.751; 718561.975, 3852349.324; 718536.497, 3852010.956; 718515.208, 3852028.143; 718507.426, 3852030.931; 718531.635, 3852352.441; 718543.975, 3852447.144; 718543.941, 3852447.510 thence returning to 718574.040, 3852437.989.
                (iii) Note: Map of Unit 4, Subunits 4A and 4B, follows:
                
                  
                  ER03NO09.032
                
                (10) Unit 5: San Antonio Terrace. Santa Barbara County, California.
                From USGS 1:24,000 scale quadrangle map Casmalia.

                (i) Land bounded by the following UTM NAD83 coordinates (E,N):720671.986, 3857738.093; 720453.412, 3857726.704; 720281.115, 3857636.541; 720199.422, 3857432.991; 719812.779, 3855019.759; 719841.584, 3855009.767; 719747.750, 3854739.257; 719589.722, 3854419.580; 719562.390, 3854433.091; 718693.703, 3852879.368; 718600.969, 3852648.577; 718579.038, 3852436.371; 718578.772, 3852436.492; 718544.020, 3852447.485; 718571.236, 3852656.353; 718666.140, 3852892.545; 719059.902, 3853596.819; 719053.250, 3853600.539; 719528.749, 3854451.014; 719535.402, 3854447.295; 719691.393, 3854762.852; 719783.098, 3855027.223; 719775.572, 3855028.429; 719833.270, 3855388.540; 719840.796, 3855387.334; 720169.857, 3857441.182; 720257.011, 3857658.338; 720445.176, 3857756.805; 720685.817, 3857769.344; 720671.594, 3857740.830 thence returning to 720671.986, 3857738.093.
                (ii) Note: Map of Unit 5 follows:
                
                  
                  ER03NO09.033
                
                (11) Unit 6: Santa Ynez River. San Luis Obispo County, California. From USGS 1:24,000 scale quadrangle map Surf.

                (i) Subunit 6A, Ocean Park. Land bounded by the following UTM NAD83 coordinates (E,N): 719792.443 3841151.121; 719730.100, 3841170.041; 719621.076, 3841203.127; 719717.611, 3841419.172; 719774.993, 3841547.592; 720078.677, 3842226.801; 720100.574, 3842316.450; 720100.560, 3842316.536; 720131.142, 3842313.095; 720131.142, 3842313.089; 720107.678, 3842216.969; 719961.751, 3841890.823; 719803.044, 3841535.634; 719707.554, 3841321.491; 719715.821 3841304.901; 719822.789 3841531.508; 719841.848 3841527.524; 719852.164 3841522.648; 719946.888 3841505.570; 720141.196 3841464.959; 720085.582 3841062.161; thence returning to 719792.443 3841151.121.
                (ii) Subunit 6B, Surf. Land bounded by the following UTM NAD83 coordinates (E,N) Land bounded by the following UTM NAD83 coordinates (E,N): 723474.663, 3839240.116; 723474.557, 3839240.155; 723311.640, 3839359.917; 722866.418, 3839587.418; 722273.929, 3839906.194; 721002.007, 3840830.048; 720954.993, 3840831.460; 720879.604, 3840842.694; 720792.364, 3840870.176; 720761.627, 3840922.839; 720605.213, 3840947.380; 720599.378, 3840901.946; 720510.241, 3840921.969; 720449.328, 3840924.762; 720456.185, 3840969.978; 720267.093, 3840998.651; 720267.094, 3841001.464; 720267.095, 3841007.076; 720119.486, 3841051.872; 720783.193, 3840951.285; 720919.150, 3840895.352; 721011.665, 3840860.891; 722289.789, 3839932.356; 723344.086, 3839370.691; 723492.079, 3839261.728; 723492.148, 3839261.657 thence returning to 723474.663, 3839240.116.
                (iii) Subunit 6C, Lompoc. Land bounded by the following UTM NAD83 coordinates (E,N): 725260.014, 3837047.156; 725355.118, 3837169.561; 724920.686, 3837394.728; 724627.854, 3837891.814; 724587.911, 3838052.500; 724488.024, 3838137.328; 724619.923, 3838307.972; 724602.411, 3838324.673; 725619.964, 3837543.386; 725271.439, 3837050.804 thence returning to 725260.014, 3837047.156.
                (iv) Note: Map of Unit 6, Subunits 6A through 6C, follows:
                
                  
                  ER03NO09.034
                
                
                Family Asteraceae: Deinandra conjugens (Otay tarplant)
                (1) Critical habitat units are depicted for San Diego County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Deinandra conjugens are those habitat components that are essential for the primary biological needs of the species. Based on our current knowledge of this species, the primary constituent elements for Deinandra conjugens consist of, but are not limited to, soils with a high clay content (generally greater than 25 percent) (or clay intrusions or lenses) that are associated with grasslands, open coastal sage scrub, or maritime succulent scrub communities between 25 m (80 ft) and 300 m (1,000 ft) elevation. These plant communities contain natural openings that provide habitat for Deinandra conjugens life-cycle, and pollen and seed dispersal agents.

                (3) Critical habitat does not include non-Federal lands covered by a legally operative Habitat Conservation Plan issued under section 10(a)(1)(B) of the Act in which Deinandra conjugens is a covered species on or before the publication of this final rule.

                (4) Existing features and structures, such as buildings, paved or unpaved roads, and other landscaped areas not containing primary constituent elements, are not likely to contain the primary constituent elements for Deinandra conjugens. Federal actions limited to those areas, therefore, would not trigger a section 7 consultation, unless they affect the species or primary constituent elements in adjacent critical habitat.
                (i) Note: Index map follows:
                
                  ER10DE02.000
                
                
                (5) Unit 1: Sweetwater/Proctor Valley, San Diego County, California.
                (i) Unit 1a: From USGS 1:24,000 quadrangle map Jamul Mountains, beginning at the SDNWR boundary at UTM NAD27 x-coordinate 505100; thence south following UTM NAD27 coordinates (E, N): 505100, 3620400; 505000, 3620400; 505000, 3620200; 504900, 3620200; 504900, 3620100; 504800, 3620100; 504800, 3620000; 504700, 3620000; 504700, 3619900; 504600, 3619900; 504600, 3619700; 504500, 3619700; 504500, 3619600; 504400, 3619600; 504400, 3619500; 504300, 3619500; 504300, 3619400; 504100, 3619400; 504100, 3619300; 504000, 3619300; thence south to the SDNWR boundary at UTM x-coordinate 504000; thence south following the SDNWR boundary returning to the point of beginning on the SDNWR boundary at UTM x-coordinate 505100.
                (ii) Unit 1b: From USGS 1:24,000 quadrangle maps National City and Jamul Mountains, beginning at the Sweetwater Reservoir at UTM NAD27 y-coordinate 3618500; thence east and following UTM NAD27 coordinates 503000, 3618500; 503000, 3616000; 503100, 3616000; 503100, 3615400; 503200, 3615400; 503200, 3615300; 503600, 3615300; 503600, 3615400; 503700, 3615400; 503700, 3615600; 503900, 3615600; 503900, 3615800; thence east to the Otay Water District (OWD) boundary at UTM NAD27 y-coordinate 3615800; thence north following the OWD boundary to the City of Chula Vista Preserve Design (CCVPD) boundary; thence east following the CCVPD boundary to UTM NAD27 x-coordinate 505900; thence north following UTM NAD27 coordinates 505900, 3615900; 506000, 3615900; 506000, 3616000; 506700, 3616000, 506700, 3616100; thence east to the SDNWR boundary at UTM NAD27 y-coordinate 3616100; thence east following the SDNWR boundary to UTM NAD27 x-coordinate 507200; thence north following UTM NAD27 coordinates 507200, 3616200; 507400, 3616200; 507400, 3616300; 507500, 3616300; 507500, 3616400; 507600, 3616400; thence north to the County of San Diego Major Amendment (CSDMjA) boundary at UTM NAD27 x-coordinate 507600; thence east following the CSDMjA boundary to the SDNWR boundary; thence south following the SDNWR boundary to the CSDMjA boundary; thence south following the CSDMjA boundary to UTM NAD27 x-coordinate 506100; thence south following UTM NAD27 coordinates 506100, 3613100; 506000, 3613100; thence north to the City of Chula Vista (CCV) boundary at UTM NAD27 x-coordinate 506000; thence northwest following the CCV boundary south to UTM NAD27 x-coordinate 505700; thence north to the CCVPD boundary at UTM x-coordinate 505700: thence northwest along the CCVPD boundary to the City of Chula Vista Major Amendment boundary (CCVMjA); thence north along the CCVMjA boundary to the CCVPD boundary; thence north and east along the CCVPD boundary to the CCVMjA boundary; thence east along the CCVMjA boundary to the CCVPD boundary; thence north and west along the CCVPD boundary to the MSCP Neutral Area boundary (MNA); thence south and back north along the MNA boundary to UTM NAD27 y-coordinate 3614700; thence east along UTM NAD27 y-coordinate to the MNA boundary; thence south along the MNA boundary to the CCVPD boundary; thence following the CCVPD boundary to the MNA boundary; thence south along the MNA boundary to the CCVPD boundary; thence west along the CCVPD boundary to UTM NAD27 y-coordinate 3621500; thence west along UTM y-coordinate to the OWD boundary; thence south following the OWD boundary to UTM NAD27 x-coordinate 504600; thence north following UTM NAD27 coordinates 504600, 3614600; 504500, 3614600; 504500, 3615500; 504400, 3615500; 504400, 3615700; 504300, 3615700; 504300, 3615800; 504200, 3615800; 504200, 3615700; 504100, 3615700; 504100, 3615200; 504000, 3615200; 504000, 3615100; 503900, 3615100; 503900, 3614900; 503800, 3614900; 503800, 3614800; 503900, 3614800; 503900, 3614600; 503800, 3614600; 503800, 3614400; 503700, 3614400; thence south to the OWD boundary at UTM NAD27 x-coordinate 503700; thence west following the OWD boundary to the Multiple Habitat Planning Area (MHPA) boundary; thence west following the MHPA to the SDNWR boundary; thence south following the SDNWR boundary to UTM NAD27 y-coordinate 3616100; thence west following UTM NAD27 coordinates 501200, 3616100; 501200, 3615800; 500800, 3615800; thence north to the Sweetwater Authority Water District (SWAWD) boundary at UTM NAD27 x-coordinate 500800; thence west following the SWAWD boundary to the County of San Diego Minor Amendment (CSDMnA) boundary; thence west following the CSDMnA boundary to the SWAWD boundary; thence west following the SWAWD boundary to approximately UTM NAD27 coordinates 5014000, 3618650 where the SWAWD meets the Sweetwater Reservoir shoreline; thence south following the Sweetwater Reservoir shoreline (SRS) to UTM NAD27 x-coordinate 499400; thence north following UTM NAD27 coordinates 499400, 3617000; 499400, 3617100; 499300, 3617100; 499300, 3617200; 499200, 3617200; 499200, 3617000; thence east to the SRS at UTM NAD27 y-coordinate 3617000; thence south following the SRS back to the point of beginning at UTM NAD27 y-coordinate 3618500; excluding lands bounded by the CCVPD boundary at UTM NAD27 x-coordinate 505800; thence east following the CCVPD boundary to UTM NAD27 x-coordinate 506100; thence north and following UTM NAD27 coordinates 506100, 3614700; 505700, 3614700; 505700, 3615300; 505800, 3615300; thence north returning to the point of beginning on the CCVPD boundary at UTM NAD27 x-coordinate 505800; excluding lands bounded by the following UTM NAD27 coordinates 499800, 3616000; 500000, 3616000; 500000, 3615800; 499900, 3615800; 499900, 3615700; 499800, 3615700; 499800, 3616000; excluding the proposed State Route 125 easement.
                (iii) Unit 1c and d: From USGS 1:24,000 quadrangle map Jamul Mountains, the lands bounded by the CCVPD boundary at Horseshoe Bend and Gobblers Knob.
                (iv) Unit 1e: From USGS 1:24,000 quadrangle map Jamul Mountains, the lands bounded by the MNA boundary at Rolling Hills Ranch.
                (v) Note: Unit 1 map follows:
                
                  ER10DE02.001
                
                (6) Unit 2: Chula Vista, San Diego County, California.
                (i) Unit 2a: From USGS 1:24,000 quadrangle maps National City, the lands bounded by the CCVPD boundary in Long Canyon and between UTM NAD27 coordinates 497900 and 499700.
                (ii) Unit 2b and c: From USGS 1:24,000 quadrangle map National City, the lands bounded by the CCVPD boundary south of Otay Lakes Road and between UTM NAD27 x-coordinates 497300 and 499500.
                (iii) Unit 2d: From USGS 1:24,000 quadrangle map National City, the lands bounded by the CCVPD boundary in Rice Canyon and between UTM NAD27 x-coordinates 496900 and 499100.
                (iv) Unit 2e: From USGS 1:24,000 quadrangle maps National City and Imperial Beach, the lands bounded by the CCVPD boundary in Telegraph Canyon and between UTM NAD27 x-coordinates 498100 and 499300.
                (v) Unit 2f: and h: From USGS 1:24,000 quadrangle map Imperial Beach, the lands bounded by the CCVPD boundary in Poggi Canyon and between UTM NAD27 x-coordinates 497400 and 499000.
                (vi) Unit 2g: From USGS 1:24,000 quadrangle map Imperial Beach, beginning at the CCV boundary at UTM NAD27 x-coordinate 498600; thence south following UTM NAD27 coordinates 498600, 3607300; 498400, 3607300; 498400, 3607200; 498300, 3607200; 498300, 3606900; 498500, 3606900; thence south to the CCV boundary at UTM NAD27 x-coordinate 498500; thence west following the CCV boundary to the CCVPD boundary; thence west following the CCVPD boundary to the CCV boundary; thence east returning to the point of beginning on the CCV boundary at UTM NAD27 x-coordinate 498600.
                (vii) Note: Unit 2 map follows:
                
                  ER10de02.002
                
                (7) Unit 3: Otay Valley/Big Murphy's, San Diego County, California.
                (i) Unit 3a: From USGS 1:24,000 quadrangle maps Imperial Beach, Otay Mesa, and Jamul Mountains beginning on the CCVPD boundary at UTM NAD27 x-coordinate 499900; thence east following the CCVPD boundary to UTM NAD27 x-coordinate 506400; thence south following the UTM NAD27 coordinates 506400, 3607200; 506300, 3607200; 506300, 3607100; 505600, 3607100; 505600, 3606900; 505300, 3606900; 505300, 3606700; 505100, 3606700; 505100, 3606600; 504900, 3606600; 504900, 3606500; 504800, 3606500; 504800, 3606600; 504700, 3606600; 504700, 3606700; 504500, 3606700; 504500, 3606600; 504400, 3606600; 504400, 3606500; 504300, 3606500; 504300, 3606300; thence west to the CCVPD boundary at UTM y-coordinate 3606300; thence north following the CCVPD boundary to UTM NAD27 x-coordinate 502400; thence south following UTM NAD27 coordinates 502100, 3605600; 502100, 3605500; 501900, 3605500; 501900, 3605300; 502800, 3605300; 502800, 3605400; thence east to the CCVPD boundary at UTM NAD27 y-coordinate 3605400; thence east following the CCVPD boundary to UTM NAD27 x-coordinate 504500; thence north following UTM NAD27 coordinates 504500, 3606200; 504800, 3606200; 504800, 3606300; 505000, 3606300; 505000, 3606400; 505100, 3606400; 505100, 3606500; 505200, 3606500; 505200, 3606600; 505700, 3606600; 505700, 3606500; 505800, 3606500; 505800, 3606600; 506300, 3606600; 506300, 3606800; 506600, 3606800; 506600, 3606900; thence east to the CCVPD boundary at UTM NAD27 y-coordinate 3606900; thence south following the CCVPD boundary to the CCV boundary; thence west following the CCV boundary to the CCVPD boundary; thence north following the CCVPD boundary to the UTM NAD27 y-coordinate 3604700; thence west following UTM NAD27 coordinates 500400, 3604700; 500400, 3604800; 500100, 3604800; 500100, 3604700; thence west to the CCV boundary at UTM NAD27 y-coordinate 3604700; thence north along the CCV boundary to the CCVPD boundary; thence east following the CCVPD boundary to UTM NAD27 x-coordinate 501300; thence north following UTM NAD27 coordinates 501300, 3605300; 501400, 3605300; thence north to the CCVPD boundary at UTM NAD27 x-coordinate 501400; thence north following the CCVPD boundary to UTM NAD27 x-coordinate 501600; thence north following UTM NAD27 coordinates 501600, 3605900; 501500, 3605900; 501500, 3606000; 501300, 3606000; 501300, 3606100; thence north to the CCVPD boundary at UTM NAD27 x-coordinate 501300; thence east following the CCVPD boundary to UTM NAD27 y-coordinate 3605700; thence east following UTM NAD27 coordinates 500600, 3605700; 500600, 3605800; 500100, 3605800; 500100, 3605900; 499900, 3605900; thence north returning to the point of beginning on the CCVPD boundary at UTM NAD27 x-coordinate 499900; excluding the proposed State Route 125 easement.
                (ii) Unit 3b: From USGS 1:24,000 quadrangle map Otay Mesa, the southern half of the Immigration and Nationalization Service land at Brown Field.
                (iii) Unit 3c: From USGS 1:24,000 quadrangle map Otay Mesa, beginning on the CSDMjA boundary at UTM NAD27 y-coordinate 3604000; thence south following the CSDMjA boundary to UTM NAD27 x-coordinate 509200; thence south following UTM NAD27 coordinates 509200, 3602900; 509000, 3602900; 509000, 3602800; 509100, 3602800; 509100, 3602700; 508200, 3602700; 508200, 3603200; 508100, 3603200; 508100, 3603400; 508000, 3603400; 508000, 3603600; 508100, 3603600; 508100, 3603700; 508200, 3603700; 508200, 3603800; 508400, 3603800; 508400, 3604000; returning to the point of beginning on the CSDMjA boundary at UTM NAD27 y-coordinate 3604000.
                (iv) Note: Unit 3 map follows:
                
                  
                  ER10DE02.003
                
                Family Asteraceae: Deinandra increscens ssp. villosa (Gaviota tarplant)
                (1) Critical habitat units are depicted for Santa Barbara County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Deinandra increscens ssp. villosa are the habitat components that provide:
                (i) Sandy soils associated with coastal terraces adjacent to the coast or uplifted marine sediments at interior sites up to 5.6 km (3.5 mi) inland from the coast, and

                (ii) Plant communities that support associated species, including needlegrass grassland and coastal sage scrub communities, particularly where the following associated species are found: Needlegrass species (Nassella spp.), California sagebrush (Artemisia californica), coyote bush (Baccharis pilularis), sawtooth golden bush (Hazardia squarrosa), and California buckwheat (Eriogonum fasciculatum).
                (3) Critical habitat does not include existing features and structures, such as buildings, roads, aqueducts, railroads, airports, other paved areas, lawns, and other urban landscaped areas not containing one or more of the primary constituent elements.
                
                  Critical Habitat Map Units.
                
                (i) Data layers defining map units were mapped using Universal Transverse Mercator (UTM) coordinates.
                (ii) Note: Index map follows:
                
                  
                  ER07NO02.000
                
                (4) Sudden Peak Unit: Santa Barbara County, California.

                (i) From USGS 1:24,000 quadrangle maps Tranquillon Mountain, Lompoc Hills, Santa Rosa Hills, lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 729958, 3827610; 729742, 3827440; 729579, 3827450; 729425, 3827600; 729439, 3827710; 729508, 3827830; 729376, 3827830; 729212, 3827800; 729116, 3827760; 729008, 3827960; 728870, 3828070; 727858, 3828370; 727151, 3828380; 726435, 3828390; 726349, 3828300; 726296, 3828210; 726142, 3828370; 725873, 3828420; 725662, 3828470; 725478, 3828790; 724801, 3829170; 724588, 3829000; 724595, 3829180; 724666, 3829350; 724689, 3829390; 724710, 3829420; 724742, 3829500; 724748, 3829510; 724772, 3829520; 724802, 3829490; 724864, 3829440; 724894, 3829450; 724903, 3829460; 724923, 3829490; 724952, 3829510; 724982, 3829500; 724993, 3829460; 725000, 3829450; 725013, 3829430; 725045, 3829430; 725100, 3829430; 725105, 3829430; 725116, 3829420; 725120, 3829410; 725124, 3829350; 725129, 3829320; 725139, 3829300; 725145, 3829290; 725196, 3829290; 725210, 3829290; 725229, 3829280; 725242, 3829270; 725252, 3829260; 725266, 3829230; 725267, 3829200; 725289, 3829140; 725294, 3829130; 725325, 3829110; 725354, 3829110; 725375, 3829150; 725383, 3829160; 725444, 3829140; 725456, 3829150; 725460, 3829160; 725460, 3829180; 725452, 3829200; 725437, 3829230; 725430, 3829260; 725427, 3829310; 725432, 3829350; 725406, 3829410; 725427, 3829420; 725435, 3829420; 725496, 3829400; 725526, 3829410; 725556, 3829420; 725581, 3829410; 725586, 3829410; 725617, 3829380; 725651, 3829330; 725679, 3829310; 725708, 3829340; 725738, 3829340; 725774, 3829300; 725786, 3829260; 725796, 3829240; 725862, 3829220; 725869, 3829220; 725888, 3829190; 725912, 3829130; 725917, 3829120; 725956, 3829090; 725986, 3829080; 726017, 3829070; 726048, 3829070; 726056, 3829090; 726061, 3829130; 726069, 3829170; 726090, 3829220; 726100, 3829280; 726112, 3829300; 726130, 3829310; 726163, 3829290; 726242, 3829220; 726253, 3829200; 726284, 3829170; 726314, 3829160; 726333, 3829160; 726478, 3829080; 726500, 3829060; 726529, 3829020; 726558, 3829050; 726570, 3829080; 726584, 3829090; 726616, 3829100; 726651, 3829100; 726738, 3829050; 726768, 3829040; 726799, 3829020; 726830, 3829000; 726907, 3828970; 726925, 3828950; 726935, 3828920; 726942, 3828910; 726964, 3828860; 726961, 3828830; 726952, 3828800; 726957, 3828760; 726995, 3828750; 727013, 3828740; 727022, 3828720; 727026, 3828680; 727046, 3828620; 727053, 3828560; 727083, 3828570; 727121, 3828590; 727140, 3828600; 727145, 3828620; 727143, 3828660; 727168, 3828720; 727186, 3828780; 727223, 3828840; 727232, 3828870; 727242, 3828940; 727251, 3828960; 727273, 3828970; 727281, 3828970; 727291, 3828960; 727312, 3828930; 727343, 3828910; 727414, 3828880; 727433, 3828870; 727521, 3828760; 727579, 3828670; 727659, 3828660; 727724, 3828680; 727806, 3828720; 727873, 3828820; 728014, 3829090; 728073, 3829130; 728179, 3829170; 728262, 3829210; 728345, 3829230; 728412, 3829250; 728414, 3829240; 728688, 3829280; 728783, 3829210; 728830, 3829050; 728820, 3828900; 728839, 3828590; 728863, 3828400; 728940, 3828300; 729160, 3828270; 729685, 3828110; 729721, 3828100; 729755, 3828070; 729958, 3827610.
                (ii) Note: Map 2 follows:
                
                  
                  ER07NO02.001
                
                (5) Conception-Gaviota Unit: Santa Barbara County, California.

                (i) From USGS 1:24,000 quadrangle maps Gaviota, Lompoc Hills, Point Conception, Sacate, and Tranquillon Mountain, lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 729837, 3821770; 729855, 3821690; 729971, 3821490; 730078, 3821250; 730181, 3821200; 730191, 3821100; 730302, 3820990; 730393, 3820950; 730490, 3820870; 730490, 3820840; 730445, 3820790; 730431, 3820750; 730455, 3820690; 730520, 3820630; 730464, 3820600; 730344, 3820590; 730333, 3820570; 730346, 3820500; 730377, 3820470; 730496, 3820520; 730587, 3820480; 730593, 3820450; 730530, 3820400; 730514, 3820360; 730523, 3820330; 730625, 3820210; 730716, 3820200; 730731, 3820190; 730718, 3820160; 730653, 3820100; 730646, 3819980; 730614, 3819910; 730617, 3819860; 730679, 3819780; 730729, 3819750; 730822, 3819770; 730967, 3819830; 730997, 3819830; 731013, 3819810; 730970, 3819750; 730793, 3819640; 730748, 3819560; 730764, 3819530; 730761, 3819440; 730779, 3819410; 730783, 3819260; 730921, 3819080; 731051, 3819040; 731073, 3819060; 731099, 3819240; 731134, 3819290; 731148, 3819290; 731160, 3819400; 731174, 3819330; 731164, 3819290; 731149, 3819290; 731155, 3819210; 731165, 3819180; 731211, 3819140; 731219, 3819020; 731282, 3818980; 731303, 3818890; 731356, 3818870; 731386, 3818900; 731418, 3819100; 731472, 3819130; 731510, 3818920; 731511, 3818770; 731540, 3818740; 731587, 3818790; 731627, 3818860; 731641, 3818850; 731651, 3818830; 731631, 3818650; 731641, 3818600; 731658, 3818590; 731785, 3818620; 731841, 3818730; 731900, 3818770; 731931, 3818750; 731924, 3818600; 731936, 3818580; 731999, 3818550; 732050, 3818560; 732097, 3818660; 732142, 3818700; 732147, 3818740; 732126, 3818790; 732145, 3818820; 732169, 3818810; 732215, 3818780; 732260, 3818790; 732289, 3818770; 732285, 3818740; 732228, 3818640; 732238, 3818500; 732269, 3818500; 732323, 3818650; 732344, 3818660; 732371, 3818620; 732374, 3818530; 732419, 3818490; 732479, 3818490; 732537, 3818560; 732578, 3818550; 732627, 3818580; 732644, 3818510; 732584, 3818410; 732599, 3818320; 732534, 3818230; 732571, 3818140; 732609, 3818110; 732700, 3818130; 732759, 3818160; 732818, 3818220; 732914, 3818270; 732939, 3818310; 732945, 3818240; 732879, 3818170; 732828, 3818060; 732812, 3818030; 732809, 3817980; 732856, 3817950; 732945, 3817970; 733036, 3818070; 733120, 3818160; 733150, 3818160; 733231, 3818070; 733234, 3818070; 733240, 3818040; 733109, 3817940; 733092, 3817880; 733109, 3817830; 733281, 3817800; 733363, 3817810; 733547, 3817950; 733576, 3817960; 733646, 3817900; 733604, 3817840; 733588, 3817780; 733601, 3817750; 733643, 3817740; 733702, 3817770; 733793, 3817750; 733820, 3817840; 733908, 3817800; 733987, 3817810; 734040, 3817950; 734157, 3818050; 734158, 3818010; 734120, 3817980; 734083, 3817910; 734045, 3817760; 734020, 3817730; 733957, 3817710; 733907, 3817670; 733894, 3817550; 733963, 3817490; 734053, 3817490; 734088, 3817550; 734101, 3817650; 734160, 3817700; 734193, 3817770; 734250, 3817800; 734324, 3817820; 734350, 3817870; 734361, 3817860; 734345, 3817780; 734255, 3817710; 734226, 3817650; 734232, 3817550; 734273, 3817470; 734257, 3817410; 734267, 3817390; 734385, 3817440; 734414, 3817350; 734449, 3817320; 734478, 3817350; 734490, 3817530; 734470, 3817770; 734481, 3817860; 734492, 3817880; 734565, 3817880; 734639, 3818000; 734669, 3818000; 734639, 3817810; 734654, 3817750; 734634, 3817700; 734638, 3817620; 734755, 3817490; 734782, 3817430; 734806, 3817430; 734841, 3817510; 734892, 3817580; 734928, 3817580; 734927, 3817420; 734987, 3817400; 735019, 3817340; 735054, 3817330; 735108, 3817370; 735123, 3817360; 735093, 3817220; 735102, 3817180; 735175, 3817150; 735206, 3817120; 735305, 3817160; 735354, 3817200; 735376, 3817100; 735360, 3816990; 735450, 3816840; 735485, 3816840; 735495, 3816860; 735711, 3816870; 735754, 3816850; 735817, 3816780; 735847, 3816790; 735877, 3816850; 735856, 3816940; 735871, 3816960; 735993, 3816910; 736021, 3816920; 736012, 3816930; 736295, 3816960; 736323, 3816930; 736470, 3817040; 736500, 3817040; 736559, 3817070; 736591, 3817000; 736651, 3817020; 736688, 3817010; 736717, 3816940; 736701, 3816880; 736713, 3816850; 736747, 3816810; 736777, 3816800; 736826, 3816820; 736851, 3816850; 736893, 3816970; 736882, 3817060; 736919, 3817080; 736978, 3816890; 736960, 3816710; 736991, 3816690; 737091, 3816760; 737087, 3816860; 737103, 3816890; 737196, 3816850; 737260, 3816870; 737277, 3816960; 737230, 3817080; 737202, 3817100; 737210, 3817130; 737247, 3817170; 737368, 3817120; 737402, 3817140; 737584, 3817090; 737594, 3817060; 737702, 3817010; 737792, 3817000; 737807, 3816970; 737793, 3816910; 737816, 3816880; 737856, 3816880; 737914, 3816940; 738009, 3816800; 738067, 3816870; 738158, 3816860; 738157, 3816890; 738093, 3816980; 738092, 3817030; 738132, 3816990; 738305, 3816950; 738365, 3816950; 738420, 3816920; 738575, 3816960; 738594, 3817000; 738541, 3817140; 738552, 3817170; 738593, 3817210; 738589, 3817270; 738620, 3817330; 738653, 3817340; 738668, 3817330; 738648, 3817230; 738698, 3817090; 738658, 3816860; 738632, 3816790; 738642, 3816730; 738702, 3816720; 738774, 3816760; 738801, 3816790; 738799, 3816850; 738817, 3816880; 738908, 3816860; 739028, 3816870; 739087, 3816890; 739179, 3816830; 739209, 3816830; 739268, 3816880; 739298, 3816880; 739309, 3816750; 739362, 3816740; 739411, 3816780; 739448, 3816870; 739539, 3816850; 739605, 3816880; 739901, 3816930; 739928, 3816900; 740007, 3816900; 740117, 3816940; 740137, 3816950; 740130, 3816980; 740102, 3817010; 740161, 3817130; 740191, 3817150; 740230, 3817070; 740284, 3817040; 740326, 3817040; 740362, 3817060; 740635, 3817030; 740617, 3817030; 740657, 3817010; 740765, 3817020; 740856, 3817010; 740900, 3817050; 740937, 3817130; 740972, 3817140; 741018, 3817080; 741095, 3817040; 741125, 3817060; 741245, 3817040; 741298, 3817080; 741314, 3817110; 741562, 3817110; 741605, 3817060; 741665, 3817050; 741735, 3817080; 741787, 3817170; 741918, 3817200; 741982, 3817180; 742113, 3817170; 742196, 3817210; 742798, 3817310; 742860, 3817300; 742980, 3817300; 743099, 3817320; 743221, 3817270; 743244, 3817280; 743250, 3817340; 743308, 3817360; 743343, 3817390; 743596, 3817430; 743607, 3817410; 743874, 3817420; 743908, 3817390; 743938, 3817380; 744027, 3817420; 744117, 3817430; 744176, 3817470; 744303, 3817490; 744367, 3817530; 744644, 3817570; 744660, 3817540; 744685, 3817540; 744744, 3817570; 744769, 3817570; 744804, 3817510; 744829, 3817510; 744925, 3817540; 744985, 3817540; 745044, 3817570; 745077, 3817490; 745137, 3817470; 745205, 3817500; 745228, 3817500; 745258, 3817440; 745289, 3817430; 745318, 3817460; 745321, 3817500; 745287, 3817560; 745284, 3817590; 745313, 3817600; 745501, 3817590; 745524, 3817590; 745544, 3817630; 745731, 3817700; 745771, 3817730; 746052, 3817770; 746091, 3817720; 746121, 3817730; 746209, 3817810; 746240, 3817750; 746360, 3817750; 746388, 3817820; 746521, 3817830; 746544, 3817910; 746722, 3818070; 746833, 3818030; 747014, 3818010; 747043, 3818020; 747031, 3818050; 747374, 3818110; 747401, 3818090; 747431, 3818100; 747460, 3818150; 747549, 3818180; 747606, 3818130; 747633, 3818070; 747653, 3818060; 747702, 3818080; 747763, 3818060; 747776, 3818110; 747958, 3818180; 748008, 3818150; 748091, 3818140; 748121, 3818090; 748153, 3818070; 748243, 3818060; 748303, 3818080; 748315, 3818100; 748305, 3818120; 748585, 3818230; 748630, 3818180; 748783, 3818110; 748808, 3818120; 748816, 3818140; 749085, 3818040; 749116, 3818010; 749187, 3817980; 749239, 3817910; 749423, 3817960; 749430, 3817860; 749569, 3817740; 749647, 3817730; 749696, 3817690; 749756, 3817700; 749847, 3817670; 749893, 3817680; 749934, 3817760; 749964, 3817790; 750026, 3817710; 750106, 3817740; 750176, 3817720; 750266, 3817730; 750357, 3817790; 750765, 3817740; 750777, 3817720; 750898, 3817700; 751017, 3817710; 751077, 3817740; 751161, 3817690; 751409, 3817660; 751445, 3817670; 751468, 3817710; 751498, 3817710; 751527, 3817650; 751560, 3817640; 751620, 3817660; 751710, 3817650; 751769, 3817700; 751850, 3817700; 751888, 3817720; 751966, 3817740; 752007, 3817760; 752091, 3817720; 752142, 3817720; 752186, 3817730; 752185, 3817750; 752495, 3817790; 752518, 3817760; 752668, 3817760; 752879, 3817730; 752929, 3817750; 752925, 3817810; 752949, 3817900; 752963, 3817940; 752993, 3817950; 753068, 3817800; 753148, 3817780; 753206, 3817790; 753231, 3818030; 753260, 3818070; 753348, 3817820; 753388, 3817800; 753508, 3817790; 753531, 3817840; 753535, 3817980; 753562, 3818010; 753593, 3817980; 753651, 3817870; 753686, 3817860; 753760, 3817880; 753834, 3817950; 753893, 3817970; 754161, 3818050; 754228, 3818090; 754245, 3818140; 754992, 3818450; 755014, 3818420; 755141, 3818430; 755230, 3818480; 755254, 3818520; 755249, 3818560; 755238, 3818660; 755250, 3818800; 755280, 3818810; 755352, 3818670; 755375, 3818640; 755403, 3818640; 755436, 3818760; 755489, 3818860; 755534, 3818820; 755575, 3818730; 755586, 3818640; 755617, 3818590; 755647, 3818600; 755734, 3818700; 755856, 3818650; 755927, 3818700; 756035, 3818670; 756077, 3818680; 756044, 3818780; 756057, 3818950; 756151, 3818810; 756212, 3818780; 756333, 3818770; 756368, 3818790; 756435, 3818880; 756455, 3818930; 756536, 3819010; 756550, 3818970; 756603, 3818920; 756619, 3818790; 756561, 3818700; 756576, 3818670; 756695, 3818650; 756758, 3818620; 756819, 3818620; 756895, 3818740; 756927, 3818830; 756990, 3818880; 757011, 3818840; 757002, 3818750; 757038, 3818660; 757063, 3818630; 757118, 3818620; 757178, 3818620; 757209, 3818610; 757238, 3818620; 757267, 3818660; 757297, 3818670; 757359, 3818610; 757379, 3818620; 757404, 3818640; 757436, 3818730; 757436, 3818820; 757532, 3818850; 757582, 3818790; 757574, 3818680; 757587, 3818610; 757606, 3818590; 757660, 3818580; 757720, 3818600; 757802, 3818550; 757931, 3818540; 757966, 3818560; 757957, 3818660; 758005, 3818750; 758001, 3818840; 758075, 3818930; 758071, 3818990; 758100, 3819020; 758124, 3819140; 758214, 3819020; 758142, 3818900; 758180, 3818840; 758179, 3818750; 758222, 3818690; 758314, 3818640; 758323, 3818580; 758413, 3818500; 758482, 3818520; 758657, 3818550; 758700, 3818600; 758708, 3818680; 758738, 3818690; 758794, 3818610; 758848, 3818580; 758923, 3818550; 758952, 3818560; 759096, 3818660; 759126, 3818770; 759157, 3818750; 759168, 3818660; 759189, 3818630; 759278, 3818600; 759288, 3818480; 759316, 3818470; 759406, 3818450; 759496, 3818470; 759573, 3818390; 759641, 3818380; 759681, 3818400; 759695, 3818440; 759674, 3818620; 759727, 3818650; 759810, 3818650; 759830, 3818290; 759919, 3818100; 759988, 3817930; 759729, 3817980; 759478, 3818010; 759217, 3818010; 758902, 3818010; 758751, 3817980; 758567, 3817930; 758397, 3817880; 758186, 3817920; 757595, 3817960; 757096, 3817950; 756634, 3817920; 756455, 3817910; 756241, 3817920; 755971, 3817930; 755452, 3817920; 755057, 3817910; 754820, 3817930; 754772, 3818110; 754583, 3818130; 754488, 3818160; 754446, 3818160; 754433, 3818070; 754463, 3817870; 754315, 3817820; 754240, 3817840; 754112, 3817820; 753820, 3817730; 753689, 3817610; 753599, 3817600; 753438, 3817620; 753296, 3817610; 753000, 3817580; 752956, 3817540; 752869, 3817530; 752688, 3817540; 752379, 3817510; 752131, 3817480; 751813, 3817460; 751526, 3817460; 751312, 3817510; 750941, 3817550; 750704, 3817560; 750557, 3817570; 750473, 3817550; 750339, 3817500; 750192, 3817410; 750036, 3817370; 749949, 3817400; 749771, 3817440; 748910, 3817700; 748606, 3817730; 748344, 3817710; 748155, 3817660; 748066, 3817600; 748021, 3817510; 747963, 3817420; 747899, 3817380; 747829, 3817340; 747690, 3817240; 747620, 3817230; 747528, 3817260; 747464, 3817290; 747511, 3817540; 747431, 3817590; 747177, 3817450; 747052, 3817370; 747124, 3817180; 746926, 3817100; 746752, 3817050; 746670, 3817050; 746578, 3817060; 746487, 3817020; 746259, 3816890; 746108, 3816830; 745972, 3816820; 745461, 3816790; 745216, 3816760; 744860, 3816720; 744574, 3816570; 744655, 3816460; 744621, 3816380; 744557, 3816360; 744428, 3816380; 744368, 3816360; 744289, 3816330; 744207, 3816280; 744075, 3816240; 743893, 3816240; 743710, 3816240; 743576, 3816260; 743444, 3816240; 743168, 3816280; 743014, 3816260; 742907, 3816190; 742841, 3816110; 742786, 3816080; 742114, 3816030; 741814, 3816010; 741507, 3816040; 741374, 3816020; 741117, 3815950; 740983, 3815940; 740864, 3815940; 740750, 3815960; 740635, 3815970; 740543, 3815950; 740437, 3815900; 740266, 3815840; 740113, 3815800; 739992, 3815790; 739469, 3815780; 739362, 3815750; 739187, 3815750; 738956, 3815760; 738749, 3815750; 738472, 3815710; 738080, 3815640; 737729, 3815560; 737613, 3815520; 737525, 3815480; 737454, 3815470; 737393, 3815480; 737297, 3815470; 737212, 3815450; 737163, 3815410; 737122, 3815350; 737042, 3815190; 737001, 3815130; 736814, 3815060; 736721, 3815050; 736557, 3815060; 736302, 3815130; 735981, 3815170; 735719, 3815200; 735519, 3815240; 735387, 3815220; 735259, 3815220; 735138, 3815230; 735020, 3815250; 734963, 3815240; 734861, 3815230; 734761, 3815200; 734683, 3815120; 734653, 3815030; 734637, 3814960; 734572, 3814910; 734287, 3814800; 734139, 3814700; 734071, 3814630; 734016, 3814520; 734017, 3814450; 734027, 3814340; 734042, 3814260; 734082, 3814180; 734048, 3814160; 734011, 3814160; 733934, 3814230; 733834, 3814250; 733716, 3814250; 733702, 3814270; 733716, 3814320; 733684, 3814390; 733652, 3814430; 733606, 3814450; 733538, 3814560; 733527, 3814610; 733490, 3814670; 733419, 3814720; 733342, 3814740; 733265, 3814750; 733224, 3814780; 733160, 3814830; 733076, 3814860; 732793, 3814930; 732732, 3814910; 732641, 3814850; 732607, 3814870; 732606, 3814890; 732579, 3814940; 732495, 3814940; 732452, 3814880; 732429, 3814870; 732409, 3814850; 732351, 3814800; 732293, 3814790; 732295, 3814840; 732329, 3814890; 732390, 3814980; 732384, 3815040; 732395, 3815110; 732359, 3815260; 732288, 3815340; 732226, 3815410; 732195, 3815570; 732206, 3815670; 732181, 3815720; 732154, 3815780; 732131, 3815820; 732140, 3815990; 732154, 3816090; 732137, 3816570; 732072, 3816920; 732014, 3817200; 731949, 3817400; 731910, 3817520; 731800, 3817760; 731742, 3818040; 731657, 3818180; 731480, 3818350; 731486, 3818420; 731438, 3818490; 731359, 3818520; 731311, 3818550; 731293, 3818620; 731188, 3818710; 731058, 3818740; 731038, 3818760; 730986, 3818830; 730940, 3818840; 730870, 3818930; 730821, 3818980; 730742, 3819010; 730632, 3819110; 730576, 3819160; 730525, 3819280; 730501, 3819400; 730475, 3819460; 730428, 3819550; 730389, 3819610; 730311, 3819710; 730243, 3819800; 730184, 3819850; 730123, 3819880; 730054, 3819890; 729972, 3819900; 729908, 3819960; 729891, 3820160; 729836, 3820260; 729809, 3820390; 729758, 3820580; 729697, 3820730; 729633, 3820880; 729601, 3821000; 729531, 3821140; 729499, 3821220; 729553, 3821600; 729546, 3821700; 729521, 3821780; 729492, 3821790; 729615, 3821830; 729837, 3821770; 757199, 3818110; 757102, 3818190; 757102, 3818260; 757275, 3818250; 757269, 3818320; 757110, 3818360; 757113, 3818410; 757403, 3818400; 757355, 3818550; 757183, 3818560; 757163, 3818530; 756943, 3818550; 756500, 3818610; 756469, 3818590; 756433, 3818530; 756414, 3818460; 756427, 3818410; 756466, 3818340; 756486, 3818270; 756489, 3818230; 756531, 3818140; 756558, 3818050; 756611, 3818000; 756698, 3817970; 756884, 3817980; 757199, 3817990; 757199, 3818110.
                (ii) Note: Map 3 follows:
                
                  
                  ER07NO02.002
                
                (6) Santa Ynez Mountains Unit (Gaviota tarplant): Santa Barbara County, California.

                (i) From USGS 1:24,000 quadrangle maps Santa Rosa Hills and Sacate, lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 747710, 3821530; 747708, 3821520; 747676, 3821490; 747651, 3821470; 747601, 3821430; 747545, 3821390; 747491, 3821350; 747409, 3821330; 747383, 3821320; 747323, 3821300; 747288, 3821300; 747240, 3821300; 747204, 3821310; 747150, 3821330; 747123, 3821340; 747104, 3821350; 747051, 3821380; 747023, 3821380; 746956, 3821370; 746929, 3821340; 746918, 3821330; 746903, 3821290; 746900, 3821270; 746909, 3821240; 746925, 3821220; 746945, 3821200; 746980, 3821180; 746998, 3821150; 747011, 3821140; 747023, 3821130; 747042, 3821120; 747072, 3821090; 747081, 3821080; 747092, 3821050; 747102, 3820980; 747108, 3820960; 747124, 3820950; 747134, 3820940; 747194, 3820930; 747216, 3820900; 747220, 3820890; 747230, 3820860; 747231, 3820820; 747257, 3820730; 747344, 3820660; 747492, 3820540; 747783, 3820400; 747831, 3820350; 747902, 3820290; 747931, 3820270; 747964, 3820290; 748102, 3820440; 748147, 3820460; 748170, 3820470; 748195, 3820490; 748232, 3820520; 748257, 3820540; 748280, 3820550; 748291, 3820550; 748302, 3820560; 748327, 3820560; 748414, 3820560; 748453, 3820560; 748519, 3820590; 748575, 3820620; 748619, 3820630; 748688, 3820640; 748735, 3820650; 748763, 3820670; 748818, 3820700; 748851, 3820700; 748954, 3820700; 749061, 3820700; 749095, 3820700; 749112, 3820710; 749147, 3820720; 749226, 3820770; 749243, 3820780; 749266, 3820790; 749372, 3820810; 749400, 3820820; 749469, 3820860; 749504, 3820870; 749523, 3820880; 749552, 3820880; 749571, 3820870; 749603, 3820870; 749628, 3820870; 749660, 3820880; 749701, 3820900; 749744, 3820910; 749769, 3820910; 749821, 3820900; 749835, 3820900; 749872, 3820910; 749904, 3820930; 749930, 3820930; 749955, 3820930; 749978, 3820930; 749993, 3820920; 750000, 3820910; 750004, 3820890; 749997, 3820860; 749973, 3820830; 749923, 3820800; 749904, 3820790; 749855, 3820770; 749775, 3820760; 749715, 3820760; 749636, 3820760; 749603, 3820750; 749530, 3820730; 749517, 3820720; 749505, 3820710; 749493, 3820690; 749501, 3820660; 749503, 3820630; 749496, 3820600; 749487, 3820570; 749462, 3820540; 749453, 3820540; 749438, 3820530; 749461, 3820510; 749484, 3820500; 749507, 3820490; 749537, 3820490; 749572, 3820500; 749579, 3820500; 749796, 3820530; 749832, 3820540; 749862, 3820550; 749929, 3820570; 749949, 3820570; 749966, 3820580; 749989, 3820580; 750012, 3820590; 750089, 3820610; 750158, 3820640; 750184, 3820650; 750247, 3820680; 750281, 3820680; 750303, 3820680; 750372, 3820690; 750384, 3820700; 750439, 3820700; 750562, 3820750; 750616, 3820770; 750713, 3820810; 750817, 3820820; 750846, 3820830; 750863, 3820840; 750913, 3820880; 750979, 3820920; 751051, 3820980; 751112, 3820970; 751231, 3820960; 751357, 3820950; 751454, 3820940; 751527, 3820930; 751526, 3820920; 751511, 3820900; 751475, 3820850; 751439, 3820820; 751394, 3820800; 751365, 3820770; 751308, 3820700; 751281, 3820680; 751240, 3820660; 751221, 3820640; 751199, 3820600; 751187, 3820590; 751180, 3820580; 751160, 3820570; 751128, 3820570; 751117, 3820570; 751117, 3820580; 751132, 3820620; 751136, 3820650; 751136, 3820670; 751128, 3820700; 751110, 3820720; 751088, 3820720; 751079, 3820720; 751072, 3820710; 751063, 3820700; 751051, 3820680; 751045, 3820630; 751037, 3820610; 751020, 3820580; 750988, 3820520; 750974, 3820490; 750963, 3820490; 750862, 3820490; 750796, 3820490; 750753, 3820470; 750731, 3820450; 750710, 3820430; 750682, 3820410; 750664, 3820400; 750627, 3820400; 750555, 3820400; 750536, 3820390; 750509, 3820360; 750492, 3820350; 750473, 3820350; 750447, 3820340; 750440, 3820340; 750379, 3820330; 750282, 3820340; 750250, 3820340; 750223, 3820330; 750193, 3820310; 750158, 3820280; 750133, 3820270; 750092, 3820250; 750071, 3820240; 750048, 3820240; 750041, 3820230; 750006, 3820230; 749986, 3820230; 749952, 3820230; 749894, 3820250; 749817, 3820250; 749801, 3820250; 749762, 3820230; 749707, 3820230; 749675, 3820230; 749618, 3820240; 749569, 3820240; 749519, 3820240; 749496, 3820230; 749437, 3820200; 749399, 3820190; 749341, 3820180; 749290, 3820160; 749260, 3820150; 749099, 3820140; 749049, 3820130; 749011, 3820120; 748982, 3820110; 748938, 3820100; 748865, 3820100; 748821, 3820100; 748769, 3820120; 748730, 3820130; 748701, 3820140; 748687, 3820130; 748627, 3820110; 748581, 3820090; 748546, 3820080; 748405, 3820070; 748383, 3820080; 748312, 3820060; 748253, 3820050; 748154, 3820000; 748104, 3819990; 748028, 3819980; 747992, 3819970; 747956, 3819940; 747893, 3819900; 747769, 3819840; 747743, 3819840; 747709, 3819860; 747678, 3819920; 747637, 3820020; 747587, 3820130; 747517, 3820240; 747435, 3820300; 747375, 3820310; 747303, 3820310; 747192, 3820300; 747186, 3820290; 747106, 3820280; 747099, 3820280; 747069, 3820270; 746957, 3820260; 746946, 3820250; 746934, 3820240; 746925, 3820220; 746929, 3820190; 746939, 3820150; 746934, 3820120; 746913, 3820090; 746895, 3820080; 746824, 3820060; 746808, 3820060; 746784, 3820010; 746775, 3820000; 746766, 3820000; 746732, 3819990; 746725, 3819990; 746679, 3819980; 746663, 3819990; 746615, 3819980; 746602, 3819980; 746588, 3819980; 746575, 3819990; 746548, 3820010; 746512, 3820040; 746477, 3820040; 746431, 3820030; 746422, 3820030; 746369, 3820010; 746299, 3820000; 746264, 3820010; 746246, 3820010; 746218, 3820020; 746211, 3820020; 746163, 3820020; 746149, 3820020; 746133, 3820010; 746095, 3819970; 746083, 3819960; 746061, 3819960; 746055, 3819950; 746026, 3819960; 746009, 3819960; 745999, 3819970; 745982, 3819990; 745948, 3820070; 745937, 3820100; 745935, 3820120; 745945, 3820160; 745956, 3820170; 745993, 3820210; 746037, 3820230; 746052, 3820240; 746062, 3820250; 746133, 3820300; 746166, 3820310; 746196, 3820330; 746236, 3820330; 746263, 3820330; 746287, 3820330; 746322, 3820320; 746393, 3820310; 746405, 3820310; 746414, 3820320; 746424, 3820330; 746428, 3820340; 746430, 3820400; 746426, 3820400; 746417, 3820430; 746397, 3820460; 746372, 3820490; 746349, 3820500; 746332, 3820510; 746312, 3820530; 746274, 3820570; 746248, 3820590; 746230, 3820610; 746212, 3820620; 746163, 3820630; 746109, 3820630; 746091, 3820630; 746076, 3820620; 746053, 3820600; 746002, 3820540; 745988, 3820530; 745975, 3820520; 745909, 3820500; 745788, 3820490; 745755, 3820480; 745708, 3820450; 745610, 3820390; 745574, 3820360; 745531, 3820330; 745439, 3820290; 745426, 3820280; 745412, 3820260; 745398, 3820220; 745385, 3820200; 745359, 3820160; 745342, 3820150; 745264, 3820110; 745221, 3820080; 745194, 3820060; 745171, 3820050; 745162, 3820050; 745084, 3820060; 745047, 3820050; 744936, 3819990; 744905, 3819980; 744861, 3819950; 744835, 3819950; 744777, 3819920; 744735, 3819900; 744710, 3819900; 744657, 3819880; 744623, 3819860; 744601, 3819850; 744571, 3819840; 744564, 3819840; 744491, 3819840; 744417, 3819840; 744390, 3819830; 744322, 3819810; 744251, 3819800; 744196, 3819800; 744182, 3819790; 744151, 3819780; 744114, 3819780; 744079, 3819790; 744047, 3819800; 743990, 3819800; 743937, 3819800; 743889, 3819860; 743826, 3819960; 743779, 3819990; 743727, 3820040; 743686, 3820090; 743644, 3820130; 743636, 3820170; 743695, 3820200; 743722, 3820210; 743728, 3820210; 743765, 3820220; 743789, 3820230; 743915, 3820270; 744011, 3820290; 744069, 3820310; 744084, 3820320; 744211, 3820370; 744227, 3820370; 744261, 3820370; 744279, 3820360; 744312, 3820350; 744385, 3820310; 744408, 3820300; 744427, 3820300; 744509, 3820310; 744566, 3820300; 744600, 3820310; 744613, 3820310; 744626, 3820330; 744623, 3820390; 744627, 3820410; 744637, 3820420; 744670, 3820450; 744685, 3820460; 744716, 3820490; 744745, 3820510; 744777, 3820530; 744799, 3820510; 744804, 3820500; 744807, 3820480; 744803, 3820460; 744790, 3820430; 744779, 3820420; 744770, 3820390; 744779, 3820370; 744801, 3820350; 744864, 3820330; 744905, 3820320; 744972, 3820320; 745028, 3820310; 745135, 3820280; 745158, 3820280; 745180, 3820290; 745194, 3820300; 745217, 3820360; 745251, 3820400; 745255, 3820430; 745259, 3820490; 745268, 3820560; 745286, 3820620; 745283, 3820650; 745271, 3820660; 745253, 3820660; 745226, 3820650; 745142, 3820600; 745123, 3820590; 745100, 3820590; 745073, 3820580; 745063, 3820580; 745049, 3820590; 745051, 3820620; 745062, 3820630; 745084, 3820650; 745133, 3820660; 745150, 3820670; 745182, 3820700; 745208, 3820710; 745288, 3820720; 745325, 3820730; 745336, 3820730; 745364, 3820740; 745403, 3820770; 745431, 3820790; 745449, 3820800; 745496, 3820810; 745511, 3820820; 745534, 3820840; 745548, 3820860; 745578, 3820870; 745751, 3820870; 745803, 3820880; 745829, 3820890; 745845, 3820910; 745858, 3820940; 745863, 3820960; 745890, 3821020; 745916, 3821060; 745944, 3821080; 746103, 3821120; 746154, 3821140; 746180, 3821160; 746198, 3821230; 746218, 3821250; 746237, 3821260; 746278, 3821260; 746308, 3821270; 746324, 3821270; 746375, 3821270; 746457, 3821250; 746488, 3821240; 746514, 3821230; 746519, 3821230; 746536, 3821220; 746550, 3821230; 746591, 3821270; 746623, 3821290; 746636, 3821300; 746665, 3821310; 746691, 3821330; 746719, 3821370; 746733, 3821390; 746772, 3821460; 746857, 3821540; 746868, 3821540; 746894, 3821550; 746969, 3821550; 746986, 3821550; 747014, 3821560; 747062, 3821580; 747092, 3821600; 747145, 3821600; 747181, 3821600; 747194, 3821590; 747266, 3821540; 747285, 3821530; 747315, 3821530; 747344, 3821530; 747377, 3821530; 747397, 3821550; 747399, 3821550; 747428, 3821590; 747710, 3821530.
                Family Asteraceae: Enceliopsis nudicaulis var. corrugata (Ash Meadows sunray).
                Nevada, Nye County, Ash Meadows: SW1/4SE1/4 sec. 15, SW1/4NE1/4 and W1/2SE1/4 sec. 21, NW1/4NE1/4 sec. 22, E1/2SE1/4 sec. 34, SW1/4NE1/4, S1/2NW1/4, SW1/4, and W1/2SE1/4 sec. 35, T17S R50E. SE1/4 sec. 20, T17S, R51E. NW1/4, SW1/4, and W1/2SE1/4 sec. 1, E1/2NE1/4, SW1/4NW1/4, NW1/4SW1/4, and E1/2SE1/4 sec. 2, NE1/4NW1/4S. 12, E1/2SW1/4 and W1/2SE1/4 sec. 13, T18S, R50E. SW1/4SE1/4 sec. 7, NW1/4NE1/4 and SE1/4SW1/4 sec. 18, T18S, R51E.
                Known primary constituent elements include dry washes or whitish saline soil associated with outcrops of pale whitish limestone.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.155
                
                Family Asteraceae: Erigeron decumbens var. decumbens (Willamette daisy).
                (1) Critical habitat units are depicted for Benton, Lane, Linn, Marion, and Polk Counties, Oregon, on the maps below.

                (2) The primary constituent elements of critical habitat for Erigeron decumbens var. decumbens are the habitat components that provide:
                (i) Early seral upland prairie, wet prairie, or oak savanna habitat with a mosaic of low-growing grasses and forbs, and spaces to establish seedlings or new vegetative growth; an absence of dense canopy vegetation; and undisturbed subsoils.
                (3) Critical habitat does not include man-made structures (such as buildings, aqueducts, airports, roads, and other paved areas, and the land on which such structures are located) existing on the effective date of this rule and not containing one or more of the primary constituent elements.
                (4) Critical habitat map units. Critical habitat units are described below. Data layers defining map units were created using USGS 24,000 scale Digital Ortho Quads captured in 2000. Critical habitat units were then mapped using UTM zone 10, NAD 1983 coordinates.
                (5) Note: Map 1 (Index map for Erigeron decumbens var. decumbens) follows:
                
                  
                  ER31OC06.011
                
                (6) Unit 1 for Erigeron decumbens var. decumbens (WD-1), Polk County, Oregon.
                (i) Unit 1A (WD-1A): 480424, 4980390; 480372, 4980330; 480312, 4980343; 480304, 4980273; 480339, 4980261; 480339, 4980235; 480319, 4980183; 480271, 4980178; 480242, 4980204; 480206, 4980208; 480198, 4980215; 480170, 4980213; 480383, 4980550; 480393, 4980586; 480417, 4980484; 480379, 4980405; 480424, 4980390.

                (ii) Unit 1B (WD-1B): 479757, 4979367; 479765, 4979358; 479775, 4979358; 479788, 4979347; 479796, 4979335; 479809, 4979329; 479830, 4979318; 479840, 4979313; 479817, 4979304; 479821, 4979295; 479838, 4979287; 479823, 4979273; 479839, 4979273; 479854, 4979268; 479870, 4979256; 479878, 4979250; 479874, 4979244; 479841, 4979247; 479829, 4979250; 479823, 4979256; 479808, 4979274; 479797, 4979282; 479786, 4979280; 479782, 4979267; 479773, 4979270; 479761, 4979270; 479751, 4979259; 479744, 4979249; 479737, 4979239; 479723, 4979230; 479727, 4979224; 479746, 4979218; 479758, 4979224; 479778, 4979226; 479790, 4979226; 479814, 4979222; 479826, 4979216; 479847, 4979205; 479857, 4979192; 479855, 4979172; 479859, 4979160; 479853, 4979153; 479827, 4979142; 479769, 4979141; 479708, 4979138; 479679, 4979136; 479673, 4979131; 479669, 4979125; 479658, 4979117; 479649, 4979110; 479632, 4979104; 479629, 4979085; 479634, 4979063; 479635, 4979041; 479637, 4979031; 479612, 4979030; 479602, 4979037; 479587, 4979043; 479577, 4979041; 479563, 4979053; 479545, 4979061; 479541, 4979049; 479547, 4979034; 479533, 4979034; 479518, 4979042; 479497, 4979043; 479486, 4979029; 479480, 4979021; 479478, 4979011; 479483, 4978999; 479496, 4978986; 479503, 4978968; 479500, 4978960; 479487, 4978955; 479476, 4978961; 479469, 4978975; 479453, 4978983; 479444, 4978970; 479453, 4978947; 479451, 4978937; 479434, 4978927; 479412, 4978921; 479408, 4978912; 479424, 4978908; 479430, 4978904; 479499, 4978836; 479500, 4978819; 479503, 4978804; 479509, 4978799; 479517, 4978791; 479530, 4978791; 479531, 4978803; 479534, 4978817; 479541, 4978817; 479549, 4978815; 479563, 4978808; 479581, 4978804; 479577, 4978801; 479569, 4978794; 479571, 4978782; 479583, 4978771; 479591, 4978767; 479599, 4978775; 479599, 4978786; 479608, 4978782; 479607, 4978764; 479597, 4978755; 479583, 4978744; 479571, 4978740; 479557, 4978741; 479547, 4978740; 479537, 4978736; 479531, 4978734; 479507, 4978732; 479481, 4978731; 479457, 4978731; 479425, 4978728; 479402, 4978732; 479385, 4978738; 479360, 4978751; 479354, 4978759; 479323, 4978769; 479313, 4978770; 479302, 4978778; 479292, 4978792; 479277, 4978804; 479266, 4978822; 479260, 4978834; 479255, 4978851; 479248, 4978865; 479239, 4978887; 479233, 4978904; 479239, 4978910; 479244, 4978907; 479255, 4978901; 479270, 4978903; 479280, 4978907; 479325, 4978974; 479314, 4978978; 479306, 4978985; 479283, 4978999; 479270, 4979009; 479260, 4979012; 479264, 4979017; 479274, 4979021; 479286, 4979017; 479299, 4979011; 479314, 4979010; 479314, 4979022; 479306, 4979031; 479297, 4979037; 479281, 4979043; 479263, 4979043; 479253, 4979041; 479237, 4979033; 479228, 4979034; 479209, 4979040; 479198, 4979044; 479184, 4979048; 479168, 4979053; 479167, 4979059; 479182, 4979062; 479188, 4979066; 479203, 4979065; 479228, 4979056; 479250, 4979056; 479277, 4979059; 479311, 4979065; 479337, 4979078; 479361, 4979097; 479369, 4979110; 479364, 4979119; 479373, 4979134; 479382, 4979140; 479393, 4979149; 479370, 4979161; 479341, 4979166; 479310, 4979176; 479295, 4979184; 479275, 4979171; 479254, 4979172; 479235, 4979167; 479229, 4979180; 479218, 4979190; 479209, 4979200; 479230, 4979204; 479243, 4979201; 479261, 4979200; 479277, 4979204; 479289, 4979200; 479304, 4979195; 479320, 4979200; 479331, 4979200; 479342, 4979195; 479356, 4979199; 479368, 4979205; 479389, 4979212; 479395, 4979203; 479381, 4979190; 479404, 4979188; 479427, 4979200; 479431, 4979203; 479443, 4979210; 479453, 4979218; 479462, 4979218; 479458, 4979211; 479467, 4979200; 479475, 4979198; 479482, 4979198; 479490, 4979191; 479499, 4979179; 479501, 4979169; 479506, 4979161; 479514, 4979160; 479515, 4979151; 479517, 4979134; 479531, 4979128; 479544, 4979124; 479574, 4979121; 479583, 4979125; 479584, 4979130; 479578, 4979144; 479582, 4979153; 479591, 4979146; 479597, 4979136; 479610, 4979137; 479624, 4979148; 479633, 4979143; 479643, 4979140; 479653, 4979151; 479659, 4979156; 479656, 4979168; 479654, 4979180; 479662, 4979192; 479673, 4979195; 479684, 4979201; 479683, 4979213; 479691, 4979228; 479702, 4979226; 479714, 4979238; 479721, 4979251; 479723, 4979260; 479722, 4979270; 479721, 4979281; 479728, 4979291; 479737, 4979301; 479740, 4979320; 479745, 4979336; 479741, 4979358; 479741, 4979377; 479744, 4979386; 479757, 4979367.
                (iii) Note: Map 2 (Unit 1 for Erigeron decumbens var. decumbens (WD-1)) follows:
                
                  
                  ER31OC06.012
                
                (7) Unit 2 for Erigeron decumbens var. decumbens, Marion County, Oregon.

                (i) Unit 2 (WD-2): 518371, 4965422; 518439, 4965420; 518478, 4965420; 518509, 4965415; 518530, 4965402; 518545, 4965398; 518558, 4965390; 518602, 4965398; 518627, 4965391; 518660, 4965400; 518669, 4965390; 518659, 4965371; 518700, 4965357; 518698, 4965306; 518661, 4965289; 518650, 4965297; 518651, 4965310; 518626, 4965300; 518601, 4965284; 518558, 4965272; 518549, 4965289; 518516, 4965282; 518489, 4965281; 518460, 4965276; 518435, 4965253; 518373, 4965282; 518382, 4965290; 518368, 4965304; 518352, 4965308; 518331, 4965298; 518319, 4965302; 518305, 4965291; 518303, 4965258; 518295, 4965254; 518295, 4965241; 518274, 4965231; 518256, 4965244; 518247, 4965272; 518269, 4965319; 518267, 4965322; 518267, 4965333; 518256, 4965344; 518243, 4965349; 518233, 4965359; 518260, 4965371; 518278, 4965370; 518297, 4965357; 518308, 4965363; 518310, 4965351; 518348, 4965351; 518361, 4965359; 518366, 4965371; 518371, 4965422.
                (ii) Note: Map 3 (Unit 2 for Erigeron decumbens var. decumbens (WD-2)) follows:
                
                  ER31OC06.013
                
                (8) Unit 3 for Erigeron decumbens var. decumbens (WD-3), Linn County, Oregon.

                (i) Unit 3A (WD-3A): 519555, 4958320; 519563, 4958319; 519574, 4958319; 519585, 4958317; 519589, 4958311; 519592, 4958298; 519593, 4958286; 519592, 4958277; 519590, 4958266; 519587, 4958257; 519583, 4958253; 519578, 4958248; 519566, 4958245; 519557, 4958238; 519549, 4958230; 519541, 4958214; 519536, 4958205; 519532, 4958187; 519532, 4958176; 519532, 4958162; 519532, 4958156; 519532, 4958152; 519535, 4958141; 519547, 4958132; 519549, 4958129; 519551, 4958122; 519562, 4958125; 519579, 4958147; 519602, 4958149; 519617, 4958146; 519628, 4958137; 519635, 4958121; 519641, 4958109; 519650, 4958098; 519654, 4958084; 519648, 4958076; 519642, 4958065; 519642, 4958062; 519642, 4958055; 519638, 4958051; 519619, 4958047; 519607, 4958045; 519595, 4958045; 519544, 4958039; 519519, 4958037; 519512, 4958035; 519508, 4958037; 519506, 4958122; 519505, 4958128; 519503, 4958137; 519501, 4958144; 519498, 4958156; 519497, 4958164; 519494, 4958183; 519496, 4958201; 519497, 4958210; 519501, 4958218; 519505, 4958227; 519506, 4958233; 519505, 4958243; 519505, 4958245; 519501, 4958249; 519497, 4958260; 519496, 4958267; 519497, 4958272; 519498, 4958284; 519499, 4958288; 519504, 4958298; 519512, 4958303; 519528, 4958309; 519539, 4958314; 519545, 4958316; 519555, 4958320.
                (ii) Unit 3B (WD-3B): 519922, 4958394; 519927, 4958387; 519932, 4958392; 519937, 4958390; 519943, 4958385; 519949, 4958375; 519957, 4958371; 519972, 4958368; 519984, 4958362; 519997, 4958358; 520004, 4958350; 520009, 4958342; 520019, 4958335; 520029, 4958327; 520035, 4958320; 520047, 4958318; 520056, 4958314; 520072, 4958312; 520238, 4958313; 520275, 4958314; 520299, 4958313; 520305, 4958308; 520307, 4958237; 520296, 4958236; 520285, 4958230; 520278, 4958217; 520275, 4958206; 520274, 4958185; 520276, 4958174; 520265, 4958171; 520239, 4958175; 520228, 4958180; 520208, 4958192; 520203, 4958186; 520197, 4958183; 520181, 4958183; 520170, 4958189; 520159, 4958201; 520156, 4958214; 520147, 4958218; 520141, 4958215; 520133, 4958215; 520124, 4958214; 520113, 4958213; 520100, 4958214; 520087, 4958224; 520078, 4958227; 520072, 4958223; 520062, 4958217; 520052, 4958211; 520032, 4958207; 520008, 4958213; 520000, 4958213; 519993, 4958224; 519988, 4958227; 519982, 4958237; 519972, 4958243; 519951, 4958240; 519935, 4958237; 519919, 4958237; 519903, 4958232; 519882, 4958230; 519857, 4958225; 519837, 4958225; 519809, 4958223; 519791, 4958229; 519783, 4958238; 519773, 4958248; 519762, 4958256; 519747, 4958275; 519741, 4958287; 519735, 4958308; 519737, 4958317; 519751, 4958323; 519775, 4958323; 519793, 4958324; 519827, 4958320; 519847, 4958324; 519864, 4958327; 519883, 4958342; 519889, 4958360; 519891, 4958367; 519893, 4958376; 519896, 4958389; 519898, 4958401; 519904, 4958407; 519913, 4958405; 519922, 4958394.
                (iii) Unit 3C (WD-3C): 520426, 4958626; 520468, 4958624; 520525, 4958625; 520563, 4958624; 520576, 4958621; 520591, 4958621; 520607, 4958624; 520896, 4958625; 520906, 4958625; 520909, 4958619; 520909, 4958611; 520905, 4958607; 520902, 4958598; 520906, 4958589; 520918, 4958593; 520915, 4958581; 520915, 4958560; 520920, 4958529; 520922, 4958512; 520927, 4958483; 520936, 4958464; 520944, 4958455; 520953, 4958443; 520957, 4958433; 520949, 4958426; 520932, 4958413; 520912, 4958407; 520891, 4958399; 520870, 4958401; 520858, 4958402; 520847, 4958399; 520836, 4958396; 520822, 4958389; 520811, 4958381; 520801, 4958376; 520789, 4958373; 520775, 4958371; 520771, 4958375; 520757, 4958380; 520749, 4958375; 520736, 4958373; 520721, 4958371; 520713, 4958377; 520705, 4958387; 520700, 4958395; 520697, 4958406; 520688, 4958411; 520681, 4958407; 520672, 4958400; 520666, 4958393; 520658, 4958390; 520641, 4958392; 520619, 4958396; 520613, 4958401; 520605, 4958406; 520591, 4958411; 520584, 4958413; 520574, 4958419; 520568, 4958421; 520560, 4958429; 520553, 4958442; 520552, 4958451; 520545, 4958455; 520533, 4958452; 520527, 4958445; 520524, 4958436; 520521, 4958423; 520526, 4958413; 520528, 4958408; 520524, 4958400; 520509, 4958399; 520494, 4958396; 520482, 4958395; 520468, 4958389; 520455, 4958387; 520441, 4958387; 520415, 4958385; 520405, 4958386; 520395, 4958383; 520387, 4958373; 520384, 4958364; 520371, 4958344; 520350, 4958327; 520333, 4958318; 520321, 4958324; 520320, 4958331; 520319, 4958402; 520318, 4958432; 520318, 4958451; 520314, 4958568; 520279, 4958601; 520256, 4958614; 520260, 4958633; 520294, 4958645; 520319, 4958656; 520339, 4958657; 520375, 4958655; 520402, 4958649; 520415, 4958638; 520426, 4958626.
                (iv) Note: Map 4 (Unit 3 for Erigeron decumbens var. decumbens (WD-3)) follows:
                
                  
                  ER31OC06.014
                
                (9) Unit 4 for Erigeron decumbens var. decumbens (WD-4), Benton County, Oregon.

                (i) Unit 4A (WD-4A): 473431, 4935402; 473406, 4935381; 473384, 4935401; 473380, 4935398; 473374, 4935394; 473370, 4935388; 473368, 4935380; 473366, 4935376; 473365, 4935371; 473363, 4935367; 473361, 4935361; 473361, 4935354; 473366, 4935347; 473366, 4935343; 473363, 4935338; 473357, 4935335; 473352, 4935331; 473348, 4935324; 473350, 4935318; 473352, 4935314; 473357, 4935313; 473362, 4935313; 473365, 4935312; 473368, 4935310; 473370, 4935307; 473367, 4935300; 473367, 4935294; 473369, 4935288; 473370, 4935285; 473373, 4935281; 473375, 4935278; 473374, 4935277; 473371, 4935276; 473369, 4935274; 473366, 4935273; 473365, 4935270; 473364, 4935268; 473361, 4935264; 473357, 4935268; 473355, 4935269; 473352, 4935272; 473351, 4935274; 473345, 4935274; 473340, 4935272; 473337, 4935270; 473333, 4935269; 473326, 4935266; 473325, 4935260; 473328, 4935255; 473329, 4935250; 473331, 4935246; 473333, 4935242; 473337, 4935238; 473340, 4935236; 473342, 4935232; 473348, 4935228; 473348, 4935225; 473348, 4935216; 473348, 4935211; 473350, 4935205; 473354, 4935202; 473382, 4935154; 473386, 4935149; 473403, 4935128; 473379, 4935102; 473342, 4935074; 473336, 4935083; 473333, 4935091; 473298, 4935146; 473303, 4935150; 473306, 4935153; 473303, 4935164; 473299, 4935168; 473297, 4935173; 473295, 4935178; 473293, 4935183; 473288, 4935189; 473286, 4935194; 473284, 4935202; 473282, 4935206; 473279, 4935209; 473281, 4935220; 473281, 4935226; 473280, 4935233; 473282, 4935241; 473282, 4935246; 473284, 4935251; 473288, 4935260; 473296, 4935267; 473303, 4935275; 473312, 4935288; 473316, 4935299; 473319, 4935311; 473322, 4935323; 473327, 4935333; 473330, 4935342; 473335, 4935351; 473341, 4935361; 473349, 4935372; 473352, 4935380; 473357, 4935391; 473366, 4935400; 473373, 4935410; 473378, 4935416; 473388, 4935424; 473410, 4935441; 473437, 4935441; 473431, 4935402.
                (ii) Unit 4B (WD-4B): 473855, 4934497; 473838, 4934445; 473821, 4934449; 473811, 4934458; 473800, 4934466; 473793, 4934479; 473780, 4934496; 473770, 4934518; 473760, 4934538; 473758, 4934544; 473754, 4934561; 473754, 4934599; 473757, 4934611; 473766, 4934617; 473774, 4934622; 473782, 4934626; 473789, 4934629; 473796, 4934630; 473803, 4934635; 473807, 4934641; 473815, 4934642; 473821, 4934643; 473831, 4934644; 473845, 4934643; 473857, 4934639; 473873, 4934635; 473882, 4934628; 473892, 4934619; 473894, 4934609; 473855, 4934497.
                (iii) Note: Map 5 (Unit 4 for Erigeron decumbens var. decumbens (WD-4)) follows:
                
                  
                  ER31OC06.015
                
                (10) Unit 5 of Erigeron decumbens var. decumbens (WD-5), Benton County, Oregon.

                (i) Unit 5 (WD-5): 474073, 4926323; 474080, 4926323; 474086, 4926324; 474091, 4926323; 474091, 4926315; 474088, 4926311; 474087, 4926307; 474083, 4926305; 474079, 4926304; 474074, 4926304; 474074, 4926299; 474074, 4926292; 474070, 4926293; 474063, 4926294; 474054, 4926289; 474049, 4926283; 474044, 4926282; 474040, 4926281; 474034, 4926277; 474034, 4926271; 474035, 4926268; 474034, 4926263; 474027, 4926260; 474024, 4926256; 474020, 4926254; 474017, 4926259; 474014, 4926263; 474007, 4926264; 474003, 4926259; 474000, 4926252; 473997, 4926247; 473997, 4926241; 474000, 4926236; 474002, 4926230; 473997, 4926229; 473993, 4926232; 473991, 4926227; 473988, 4926223; 473986, 4926215; 473989, 4926211; 473989, 4926205; 473992, 4926198; 473997, 4926197; 474000, 4926196; 474004, 4926192; 474007, 4926188; 474010, 4926183; 474014, 4926179; 474024, 4926179; 474025, 4926184; 474029, 4926186; 474033, 4926183; 474046, 4926187; 474050, 4926192; 474056, 4926192; 474063, 4926196; 474068, 4926201; 474074, 4926199; 474067, 4926192; 474069, 4926183; 474067, 4926179; 474064, 4926173; 474064, 4926166; 474064, 4926159; 474064, 4926150; 474060, 4926147; 474060, 4926140; 474067, 4926138; 474075, 4926131; 474080, 4926125; 474088, 4926119; 474092, 4926116; 474098, 4926115; 474100, 4926117; 474105, 4926118; 474112, 4926120; 474116, 4926121; 474120, 4926123; 474125, 4926124; 474127, 4926124; 474133, 4926121; 474135, 4926122; 474139, 4926126; 474142, 4926128; 474146, 4926131; 474151, 4926133; 474159, 4926135; 474165, 4926137; 474170, 4926139; 474176, 4926140; 474178, 4926144; 474179, 4926148; 474181, 4926151; 474185, 4926148; 474190, 4926142; 474198, 4926141; 474205, 4926144; 474211, 4926142; 474218, 4926140; 474220, 4926133; 474224, 4926124; 474229, 4926118; 474231, 4926112; 474235, 4926107; 474241, 4926105; 474244, 4926099; 474247, 4926090; 474252, 4926085; 474258, 4926080; 474262, 4926077; 474263, 4926070; 474270, 4926068; 474270, 4926066; 474274, 4926062; 474281, 4926058; 474287, 4926053; 474290, 4926049; 474297, 4926046; 474299, 4926041; 474299, 4926033; 474286, 4926035; 474270, 4926037; 474257, 4926036; 474245, 4926032; 474238, 4926027; 474233, 4926028; 474229, 4926026; 474226, 4926022; 474225, 4926016; 474228, 4926010; 474234, 4926003; 474232, 4926000; 474229, 4926001; 474222, 4925999; 474215, 4925995; 474213, 4925990; 474205, 4925989; 474202, 4925992; 474202, 4925995; 474198, 4925999; 474195, 4926002; 474195, 4926006; 474191, 4926011; 474185, 4926013; 474180, 4926014; 474176, 4926012; 474176, 4926005; 474171, 4926003; 474170, 4925997; 474169, 4925992; 474166, 4925988; 474165, 4925983; 474159, 4925982; 474158, 4925978; 474153, 4925975; 474154, 4925960; 474151, 4925953; 474146, 4925953; 474140, 4925954; 474132, 4925953; 474127, 4925954; 474123, 4925957; 474117, 4925957; 474114, 4925950; 474116, 4925943; 474118, 4925940; 474124, 4925936; 474127, 4925935; 474130, 4925929; 474126, 4925924; 474123, 4925919; 474120, 4925908; 474119, 4925903; 474117, 4925897; 474107, 4925892; 474103, 4925888; 474098, 4925884; 474092, 4925877; 474089, 4925868; 474085, 4925860; 474080, 4925856; 474078, 4925851; 474079, 4925845; 474077, 4925841; 474071, 4925839; 474067, 4925836; 474062, 4925829; 474059, 4925823; 474059, 4925812; 474055, 4925809; 474053, 4925804; 474049, 4925800; 474048, 4925795; 474046, 4925791; 474048, 4925787; 474048, 4925783; 474045, 4925778; 474043, 4925770; 474046, 4925763; 474045, 4925758; 474041, 4925754; 474041, 4925748; 474041, 4925744; 474039, 4925741; 474038, 4925734; 474038, 4925729; 474036, 4925720; 474037, 4925712; 474034, 4925710; 474032, 4925706; 474032, 4925699; 474029, 4925694; 474025, 4925690; 474022, 4925685; 474020, 4925681; 474018, 4925678; 474014, 4925676; 474010, 4925676; 474009, 4925677; 474005, 4925677; 473998, 4925676; 473995, 4925673; 473995, 4925671; 473996, 4925667; 473992, 4925667; 473989, 4925666; 473985, 4925663; 473983, 4925660; 473982, 4925658; 473979, 4925653; 473977, 4925653; 473974, 4925653; 473971, 4925650; 473970, 4925647; 473971, 4925639; 473971, 4925632; 473972, 4925624; 473971, 4925621; 473967, 4925618; 473967, 4925613; 473963, 4925612; 473961, 4925608; 473964, 4925605; 473960, 4925601; 473957, 4925598; 473951, 4925594; 473944, 4925594; 473938, 4925592; 473935, 4925592; 473932, 4925593; 473927, 4925592; 473909, 4925592; 473905, 4925594; 473900, 4925595; 473895, 4925593; 473894, 4925590; 473888, 4925588; 473886, 4925592; 473882, 4925592; 473879, 4925589; 473877, 4925591; 473869, 4925588; 473840, 4925589; 473833, 4925590; 473815, 4925589; 473808, 4925589; 473805, 4925587; 473766, 4925588; 473763, 4925585; 473755, 4925584; 473754, 4925582; 473749, 4925584; 473744, 4925585; 473742, 4925587; 473738, 4925587; 473731, 4925584; 473721, 4925584; 473719, 4925587; 473710, 4925586; 473706, 4925583; 473703, 4925581; 473693, 4925580; 473683, 4925589; 473681, 4925596; 473683, 4925605; 473687, 4925618; 473690, 4925628; 473696, 4925641; 473702, 4925655; 473706, 4925667; 473713, 4925679; 473724, 4925689; 473731, 4925698; 473742, 4925708; 473752, 4925720; 473761, 4925729; 473769, 4925738; 473775, 4925747; 473781, 4925754; 473785, 4925761; 473791, 4925769; 473798, 4925776; 473806, 4925787; 473814, 4925794; 473822, 4925808; 473827, 4925816; 473830, 4925827; 473834, 4925839; 473836, 4925856; 473839, 4925872; 473841, 4925888; 473843, 4925905; 473845, 4925919; 473848, 4925931; 473853, 4925943; 473857, 4925951; 473862, 4925960; 473866, 4925969; 473868, 4925975; 473870, 4925979; 473873, 4925982; 473873, 4925985; 473875, 4925989; 473876, 4925994; 473876, 4925997; 473876, 4926002; 473879, 4926008; 473879, 4926012; 473881, 4926016; 473883, 4926020; 473884, 4926022; 473886, 4926023; 473890, 4926021; 473894, 4926021; 473896, 4926021; 473897, 4926020; 473901, 4926018; 473903, 4926018; 473909, 4926021; 473912, 4926021; 473915, 4926025; 473915, 4926030; 473914, 4926032; 473913, 4926034; 473917, 4926035; 473920, 4926035; 473925, 4926033; 473928, 4926034; 473929, 4926036; 473931, 4926040; 473934, 4926043; 473938, 4926043; 473942, 4926042; 473944, 4926038; 473944, 4926036; 473944, 4926031; 473945, 4926025; 473948, 4926024; 473956, 4926021; 473961, 4926021; 473965, 4926019; 473968, 4926017; 473972, 4926016; 473977, 4926013; 473979, 4926011; 473986, 4926010; 473990, 4926011; 473994, 4926012; 473998, 4926013; 474003, 4926013; 474008, 4926016; 474010, 4926021; 474010, 4926025; 474010, 4926030; 474004, 4926036; 474000, 4926038; 473997, 4926038; 473996, 4926043; 473995, 4926048; 473992, 4926053; 473990, 4926057; 473992, 4926067; 473990, 4926069; 473991, 4926071; 473993, 4926073; 473993, 4926075; 473990, 4926078; 473990, 4926084; 473993, 4926082; 473997, 4926082; 474004, 4926084; 474011, 4926089; 474011, 4926094; 474011, 4926099; 474006, 4926105; 474000, 4926106; 473994, 4926108; 473993, 4926110; 473995, 4926116; 473996, 4926120; 473989, 4926123; 473985, 4926124; 473983, 4926131; 473981, 4926141; 473981, 4926142; 473981, 4926149; 473980, 4926156; 473981, 4926163; 473982, 4926169; 473979, 4926174; 473978, 4926180; 473972, 4926186; 473971, 4926184; 473968, 4926189; 473965, 4926194; 473965, 4926201; 473964, 4926208; 473961, 4926213; 473961, 4926218; 473961, 4926225; 473963, 4926230; 473964, 4926235; 473967, 4926238; 473971, 4926241; 473974, 4926245; 473975, 4926247; 473981, 4926250; 473984, 4926253; 473985, 4926258; 473987, 4926264; 473991, 4926267; 473992, 4926269; 473996, 4926273; 473999, 4926275; 474004, 4926278; 474005, 4926279; 474009, 4926284; 474013, 4926288; 474017, 4926290; 474019, 4926291; 474021, 4926293; 474024, 4926293; 474027, 4926294; 474031, 4926297; 474035, 4926301; 474037, 4926303; 474039, 4926307; 474043, 4926310; 474045, 4926312; 474049, 4926313; 474050, 4926313; 474052, 4926314; 474054, 4926315; 474055, 4926318; 474057, 4926321; 474059, 4926323; 474063, 4926325; 474067, 4926326; 474070, 4926324; 474073, 4926323.
                (ii) Note: Map 6 (Unit 5 for Erigeron decumbens var. decumbens (WD-5)) follows:
                
                  ER31OC06.016
                
                (11) Unit 6 of Erigeron decumbens var. decumbens (WD-6), Lane County, Oregon.

                (i) Unit 6A (WD-6A): 479981, 4878131; 479980, 4878075; 480005, 4878058; 479979, 4878000; 479976, 4877895; 479973, 4877884; 479970, 4877854; 479905, 4877836; 479902, 4877775; 479866, 4877774; 479869, 4877759; 479513, 4877760; 479509, 4877798; 479466, 4877794; 479463, 4877792; 479464, 4877792; 479465, 4877781; 479461, 4877769; 479441, 4877769; 479440, 4877751; 479220, 4877753; 479148, 4877754; 479138, 4877753; 479138, 4877754; 479092, 4877754; 479090, 4877770; 479004, 4877770; 478975, 4877772; 478968, 4877777; 478973, 4877791; 478982, 4877794; 479002, 4877802; 479105, 4877802; 479109, 4877806; 479163, 4877808; 479221, 4877806; 479298, 4877808; 479441, 4877808; 479448, 4877812; 479479, 4877810; 479477, 4877808; 479507, 4877819; 479509, 4878049; 479503, 4878036; 479494, 4878038; 479495, 4878064; 479495, 4878081; 479494, 4878101; 479503, 4878110; 479509, 4878106; 479511, 4878393; 479798, 4878473; 479879, 4878451; 479919, 4878324; 479950, 4878194; 479981, 4878131.
                (ii) Unit 6B (WD-6B): 479936, 4877638; 479929, 4877634; 479911, 4877635; 479898, 4877639; 479899, 4877653; 479910, 4877660; 479925, 4877659; 479939, 4877658; 479938, 4877652; 479936, 4877638.
                (iii) Unit 6C (WD-6C): 479980, 4877368; 479979, 4877324; 479978, 4877323; 479978, 4877320; 479978, 4877320; 479973, 4877301; 479948, 4877295; 479922, 4877293; 479899, 4877294; 479894, 4877299; 479878, 4877312; 479882, 4877323; 479789, 4877322; 479773, 4877340; 479764, 4877365; 479771, 4877397; 479794, 4877426; 479837, 4877464; 479844, 4877462; 479841, 4877454; 479798, 4877419; 479784, 4877398; 479774, 4877383; 479775, 4877364; 479778, 4877346; 479790, 4877332; 479801, 4877328; 479900, 4877331; 479929, 4877334; 479940, 4877344; 479941, 4877446; 479937, 4877462; 479931, 4877469; 479920, 4877474; 479905, 4877478; 479908, 4877488; 479916, 4877488; 479928, 4877482; 479935, 4877486; 479934, 4877499; 479935, 4877513; 479938, 4877522; 479943, 4877523; 479948, 4877509; 479949, 4877344; 479947, 4877340; 479955, 4877348; 479963, 4877391; 479960, 4877425; 479954, 4877508; 479957, 4877527; 479954, 4877553; 479959, 4877572; 479964, 4877574; 479965, 4877580; 479963, 4877603; 479975, 4877603; 479976, 4877574; 479979, 4877568; 479982, 4877540; 479981, 4877511; 479981, 4877439; 479980, 4877368.
                (iv) Unit 6D (WD-6D): 480616, 4877784; 480618, 4877730; 480603, 4877726; 480494, 4877726; 480444, 4877726; 480436, 4877729; 480422, 4877729; 480392, 4877731; 480393, 4877753; 480411, 4877760; 480418, 4877759; 480435, 4877767; 480435, 4877764; 480500, 4877776; 480515, 4877756; 480520, 4877756; 480536, 4877756; 480538, 4877744; 480553, 4877744; 480577, 4877776; 480616, 4877784.
                (v) Note: Map 7 (Unit 6 for Erigeron decumbens var. decumbens (WD-6)) follows:
                
                  
                  ER31OC06.017
                
                (12) Unit 7 for Erigeron decumbens var. decumbens (WD-7), Lane County, Oregon.

                (i) Unit 7A (WD-7A): 483250, 4878670; 483258, 4878669; 483272, 4878683; 483285, 4878687; 483302, 4878653; 483294, 4878582; 483309, 4878514; 483297, 4878495; 483289, 4878490; 483268, 4878492; 483247, 4878510; 483220, 4878557; 483220, 4878609; 483220, 4878615; 483217, 4878617; 483211, 4878618; 483207, 4878611; 483203, 4878602; 483192, 4878583; 483184, 4878561; 483164, 4878507; 483151, 4878499; 483141, 4878502; 483140, 4878509; 483019, 4878506; 483013, 4878513; 483013, 4878524; 483022, 4878686; 483026, 4878696; 483030, 4878700; 483059, 4878715; 483070, 4878725; 483076, 4878881; 483082, 4878888; 483092, 4878891; 483296, 4878892; 483299, 4878886; 483299, 4878836; 483298, 4878805; 483297, 4878777; 483292, 4878770; 483286, 4878767; 483282, 4878758; 483274, 4878754; 483272, 4878748; 483266, 4878745; 483264, 4878738; 483260, 4878732; 483253, 4878726; 483250, 4878720; 483244, 4878717; 483241, 4878706; 483246, 4878696; 483250, 4878685; 483251, 4878678; 483250, 4878670.
                (ii) Unit 7B (WD-7B): 485283, 4878271; 485286, 4878248; 485290, 4878211; 485280, 4878182; 485273, 4878164; 485255, 4878152; 485226, 4878134; 485191, 4878112; 485139, 4878096; 485082, 4878082; 485037, 4878076; 484986, 4878067; 484970, 4878070; 484949, 4878100; 484919, 4878135; 484885, 4878157; 484861, 4878170; 484835, 4878184; 484822, 4878185; 484785, 4878189; 484796, 4878175; 484803, 4878161; 484808, 4878152; 484802, 4878135; 484790, 4878112; 484768, 4878074; 484709, 4878076; 484682, 4878073; 484122, 4878072; 484053, 4878057; 484030, 4878036; 484029, 4878010; 484029, 4877979; 484029, 4877937; 484027, 4877906; 483963, 4877895; 483936, 4877885; 483911, 4877880; 483867, 4877886; 483809, 4877880; 483794, 4877873; 483780, 4877852; 483774, 4877835; 483752, 4877825; 483726, 4877816; 483719, 4877516; 483716, 4877509; 483704, 4877522; 483682, 4877522; 483627, 4877541; 483624, 4877559; 483607, 4877551; 483544, 4877576; 483544, 4877596; 483544, 4877617; 483537, 4877633; 483524, 4877641; 483515, 4877655; 483506, 4877653; 483492, 4877660; 483480, 4877656; 483461, 4877673; 483434, 4877687; 483418, 4877688; 483407, 4877690; 483406, 4877673; 483399, 4877663; 483377, 4877652; 483371, 4877607; 483376, 4877606; 483386, 4877599; 483390, 4877596; 483394, 4877589; 483397, 4877590; 483399, 4877588; 483413, 4877583; 483416, 4877577; 483441, 4877557; 483445, 4877552; 483441, 4877539; 483431, 4877527; 483429, 4877512; 483440, 4877498; 483434, 4877468; 483409, 4877458; 483389, 4877453; 483354, 4877453; 483333, 4877456; 483321, 4877471; 483318, 4877509; 483325, 4877517; 483325, 4877525; 483331, 4877540; 483332, 4877540; 483332, 4877550; 483344, 4877559; 483354, 4877574; 483328, 4877594; 483323, 4877597; 483323, 4877599; 483359, 4877655; 483347, 4877670; 483352, 4877691; 483363, 4877705; 483360, 4877711; 483349, 4877721; 483340, 4877725; 483337, 4877726; 483328, 4877725; 483301, 4877740; 483290, 4877740; 483292, 4877729; 483293, 4877723; 483293, 4877715; 483289, 4877694; 483281, 4877686; 483279, 4877679; 483265, 4877671; 483263, 4877674; 483258, 4877672; 483242, 4877686; 483239, 4877689; 483234, 4877690; 483234, 4877711; 483230, 4877753; 483237, 4877787; 483231, 4877827; 483231, 4877874; 483228, 4877895; 483233, 4877918; 483232, 4877922; 483235, 4877927; 483234, 4877928; 483234, 4877938; 483236, 4877939; 483256, 4877956; 483270, 4877961; 483284, 4877961; 483302, 4877964; 483311, 4877972; 483315, 4877979; 483315, 4877990; 483314, 4877996; 483315, 4877998; 483318, 4878012; 483322, 4878016; 483351, 4878022; 483376, 4878024; 483409, 4878030; 483424, 4878042; 483452, 4878036; 483461, 4878030; 483498, 4878029; 483518, 4878034; 483538, 4878032; 483571, 4878038; 483593, 4878046; 483617, 4878050; 483645, 4878054; 483668, 4878056; 483687, 4878058; 483699, 4878057; 483709, 4878054; 483718, 4878057; 483727, 4878063; 483736, 4878064; 483755, 4878064; 483768, 4878063; 483776, 4878068; 483791, 4878065; 483803, 4878066; 483813, 4878062; 483823, 4878064; 483832, 4878066; 483842, 4878066; 483855, 4878065; 484016, 4878074; 484063, 4878091; 484091, 4878107; 484108, 4878143; 484109, 4878176; 484096, 4878173; 484089, 4878167; 484073, 4878153; 484055, 4878144; 484032, 4878141; 484005, 4878147; 483994, 4878161; 483994, 4878179; 484003, 4878200; 484012, 4878210; 484011, 4878216; 484013, 4878222; 484017, 4878226; 484023, 4878229; 484028, 4878228; 484032, 4878224; 484056, 4878237; 484048, 4878244; 484047, 4878252; 484050, 4878256; 484055, 4878257; 484060, 4878253; 484064, 4878243; 484073, 4878246; 484079, 4878248; 484079, 4878253; 484082, 4878256; 484086, 4878256; 484090, 4878254; 484726, 4878359; 484731, 4878360; 485192, 4878416; 485260, 4878425; 485261, 4878387; 485276, 4878359; 485276, 4878324; 485264, 4878298; 485283, 4878271.
                (iii) Note: Map 8 (Unit 7 for Erigeron decumbens var. decumbens (WD-7)) follows:
                
                  
                  ER31OC06.018
                
                (13) Unit 8 for Erigeron decumbens var. decumbens (WD-8), Lane County, Oregon.

                (i) Unit 8A (WD-8A): 485561, 4877295; 485562, 4877284; 485629, 4877284; 485645, 4877274; 485654, 4877257; 485673, 4877230; 485694, 4877225; 485718, 4877215; 485737, 4877213; 485743, 4877226; 485986, 4877222; 486046, 4877221; 486095, 4877215; 486136, 4877209; 486179, 4877192; 486205, 4877172; 486228, 4877154; 486241, 4877142; 486257, 4877125; 486269, 4877102; 486266, 4876751; 486267, 4876727; 486279, 4876713; 486287, 4876694; 486294, 4876684; 486296, 4876591; 486286, 4876460; 486279, 4876449; 486270, 4876410; 486260, 4876389; 486252, 4876169; 485950, 4876177; 485863, 4876180; 485857, 4876232; 485863, 4876325; 485866, 4876383; 485866, 4876458; 485866, 4876496; 485857, 4876554; 485854, 4876621; 485852, 4876696; 485860, 4876742; 485840, 4876789; 485797, 4876824; 485759, 4876841; 485701, 4876856; 485657, 4876850; 485625, 4876847; 485623, 4876992; 485625, 4877015; 485640, 4877044; 485665, 4877071; 485642, 4877087; 485633, 4877125; 485643, 4877218; 485623, 4877249; 485593, 4877249; 485562, 4877250; 485534, 4877251; 485535, 4877259; 485557, 4877293; 485561, 4877295.
                (ii) Unit 8B (WD-8B): 486605, 4876640; 486608, 4876631; 486627, 4876636; 486632, 4876635; 486640, 4876635; 486657, 4876628; 486661, 4876606; 486650, 4876579; 486656, 4876557; 486668, 4876600; 486683, 4876621; 486704, 4876623; 486726, 4876604; 486732, 4876587; 486781, 4876558; 486789, 4876539; 486795, 4876512; 486782, 4876491; 486770, 4876484; 486741, 4876473; 486688, 4876472; 486667, 4876485; 486657, 4876501; 486653, 4876529; 486654, 4876499; 486652, 4876472; 486642, 4876455; 486627, 4876441; 486618, 4876441; 486602, 4876442; 486601, 4876435; 486602, 4876406; 486602, 4876397; 486598, 4876393; 486593, 4876396; 486591, 4876407; 486591, 4876417; 486590, 4876426; 486590, 4876435; 486590, 4876443; 486562, 4876457; 486556, 4876492; 486557, 4876500; 486551, 4876505; 486547, 4876506; 486540, 4876510; 486543, 4876524; 486547, 4876537; 486552, 4876545; 486557, 4876550; 486561, 4876557; 486562, 4876564; 486582, 4876581; 486589, 4876597; 486590, 4876602; 486589, 4876609; 486589, 4876621; 486589, 4876635; 486590, 4876653; 486591, 4876659; 486594, 4876667; 486600, 4876669; 486605, 4876666; 486606, 4876654; 486605, 4876640.
                (iii) Unit 8C (WD-8C): 487695, 4876766; 487655, 4876763; 487598, 4876773; 487547, 4876776; 487531, 4876778; 487530, 4876798; 487535, 4876810; 487540, 4876843; 487567, 4876831; 487597, 4876828; 487623, 4876823; 487647, 4876820; 487687, 4876814; 487710, 4876811; 487734, 4876809; 487730, 4876793; 487708, 4876778; 487695, 4876766.
                (iv) Unit 8D (WD-8D): 486312, 4876132; 486334, 4876130; 486354, 4876130; 486373, 4876128; 486385, 4876125; 486397, 4876116; 486401, 4876077; 486401, 4876062; 486428, 4876063; 486453, 4876049; 486469, 4876031; 486475, 4875999; 486445, 4875922; 486395, 4875920; 486336, 4875909; 486315, 4875912; 486294, 4875885; 486303, 4875877; 486304, 4875848; 486288, 4875827; 486264, 4875816; 486223, 4875817; 486199, 4875842; 486181, 4875854; 486167, 4875850; 486155, 4875847; 486146, 4875854; 486143, 4875870; 486148, 4875885; 486154, 4875898; 486137, 4875916; 486136, 4875925; 486137, 4875941; 486121, 4875943; 486100, 4875945; 486093, 4875941; 486082, 4875939; 486003, 4875714; 485990, 4875696; 485981, 4875684; 485974, 4875676; 485955, 4875666; 485939, 4875656; 485912, 4875647; 485902, 4875639; 485895, 4875620; 485899, 4875606; 485904, 4875594; 485915, 4875575; 485924, 4875559; 485924, 4875543; 485920, 4875526; 485906, 4875516; 485885, 4875499; 485852, 4875477; 485832, 4875461; 485827, 4875446; 485830, 4875423; 485841, 4875400; 485858, 4875375; 485869, 4875364; 485878, 4875349; 485876, 4875339; 485875, 4875309; 485880, 4875299; 485883, 4875283; 485877, 4875269; 485871, 4875255; 485865, 4875234; 485862, 4875211; 485862, 4875210; 485871, 4875203; 485867, 4875194; 485862, 4875177; 485861, 4875157; 485863, 4875143; 485877, 4875132; 485875, 4875121; 485875, 4875112; 485883, 4875101; 485875, 4875077; 485875, 4875069; 485878, 4875055; 485878, 4875045; 485871, 4875038; 485852, 4875045; 485827, 4875053; 485803, 4875059; 485777, 4875068; 485754, 4875087; 485740, 4875098; 485723, 4875099; 485706, 4875097; 485686, 4875096; 485665, 4875097; 485657, 4875098; 485623, 4875117; 485622, 4875126; 485613, 4875129; 485608, 4875144; 485607, 4875147; 485610, 4875167; 485619, 4875168; 485618, 4875173; 485638, 4875182; 485650, 4875199; 485648, 4875223; 485650, 4875241; 485671, 4875264; 485685, 4875291; 485688, 4875304; 485690, 4875382; 485701, 4875417; 485700, 4875429; 485692, 4875447; 485691, 4875459; 485694, 4875478; 485703, 4875488; 485718, 4875497; 485729, 4875509; 485727, 4875518; 485715, 4875537; 485687, 4875543; 485667, 4875543; 485657, 4875556; 485671, 4875567; 485688, 4875570; 485708, 4875571; 485735, 4875571; 485760, 4875576; 485789, 4875586; 485817, 4875614; 485837, 4875642; 485846, 4875674; 485850, 4875691; 485850, 4875952; 485858, 4875959; 485877, 4875965; 485928, 4875973; 486003, 4875982; 486052, 4875993; 486097, 4875994; 486125, 4875998; 486142, 4875995; 486166, 4875994; 486203, 4876000; 486204, 4876005; 486218, 4876012; 486220, 4876026; 486220, 4876036; 486228, 4876038; 486246, 4876113; 486264, 4876125; 486291, 4876126; 486296, 4876141; 486312, 4876132.
                (v) Unit 8E (WD-8E): 486419, 4875009; 486432, 4875002; 486464, 4875005; 486499, 4874996; 486540, 4874957; 486542, 4874941; 486543, 4874928; 486523, 4874907; 486522, 4874907; 486495, 4874901; 486485, 4874903; 486482, 4874900; 486475, 4874893; 486454, 4874883; 486401, 4874883; 486379, 4874893; 486365, 4874907; 486367, 4874918; 486360, 4874928; 486354, 4874935; 486350, 4874948; 486349, 4874964; 486343, 4874996; 486343, 4875029; 486329, 4875101; 486327, 4875156; 486327, 4875203; 486318, 4875294; 486333, 4875362; 486336, 4875470; 486335, 4875513; 486347, 4875595; 486355, 4875644; 486368, 4875689; 486398, 4875724; 486417, 4875722; 486421, 4875705; 486417, 4875683; 486415, 4875666; 486419, 4875638; 486409, 4875612; 486394, 4875582; 486392, 4875509; 486398, 4875465; 486402, 4875400; 486404, 4875343; 486397, 4875292; 486397, 4875264; 486406, 4875197; 486408, 4875161; 486409, 4875120; 486413, 4875059; 486416, 4875027; 486417, 4875019; 486419, 4875009.
                (vi) Note: Map 9 (Unit 8 for Erigeron decumbens var. decumbens (WD-8)) follows:
                
                  
                  ER31OC06.019
                
                (14) Unit 9 for Erigeron decumbens var. decumbens (WD-9), Lane County, Oregon.

                (i) Unit 9A (WD-9A): 482419, 4875157; 482433, 4875154; 482454, 4875162; 482478, 4875158; 482496, 4875142; 482509, 4875124; 482504, 4875110; 482515, 4875097; 482526, 4875086; 482525, 4875072; 482519, 4875066; 482529, 4875056; 482532, 4875040; 482545, 4875028; 482556, 4875030; 482568, 4875031; 482626, 4875009; 482629, 4874992; 482636, 4874983; 482629, 4874972; 482632, 4874952; 482640, 4874945; 482635, 4874939; 482635, 4874898; 482653, 4874892; 482671, 4874893; 482682, 4874904; 482700, 4874893; 482716, 4874892; 482739, 4874889; 482756, 4874875; 482773, 4874872; 482781, 4874859; 482772, 4874853; 482752, 4874852; 482749, 4874810; 482762, 4874804; 482762, 4874795; 482751, 4874790; 482747, 4874782; 482759, 4874776; 482769, 4874768; 482792, 4874770; 482822, 4874745; 482818, 4874718; 482833, 4874707; 482853, 4874701; 482870, 4874682; 482880, 4874667; 482898, 4874283; 482886, 4874262; 482866, 4874250; 482850, 4874230; 482840, 4874202; 482843, 4874175; 482848, 4874143; 482831, 4874127; 482819, 4874104; 482811, 4874080; 482772, 4874052; 482735, 4874031; 482728, 4874017; 482725, 4873993; 482715, 4873979; 482701, 4873966; 482371, 4873978; 482338, 4873981; 482305, 4873976; 482243, 4873963; 482227, 4873968; 482236, 4873984; 482296, 4874007; 482308, 4874028; 482365, 4874052; 482381, 4874074; 482409, 4874087; 482432, 4874100; 482429, 4874112; 482412, 4874116; 482401, 4874102; 482384, 4874103; 482373, 4874090; 482362, 4874085; 482359, 4874074; 482339, 4874069; 482328, 4874073; 482322, 4874065; 482312, 4874076; 482315, 4874085; 482329, 4874094; 482351, 4874096; 482461, 4874167; 482445, 4874211; 482441, 4874229; 482438, 4874247; 482451, 4874269; 482449, 4874289; 482435, 4874303; 482448, 4874321; 482466, 4874321; 482473, 4874339; 482483, 4874338; 482508, 4874311; 482509, 4874293; 482534, 4874303; 482586, 4874349; 482591, 4874373; 482598, 4874362; 482616, 4874367; 482620, 4874381; 482609, 4874402; 482608, 4874420; 482600, 4874437; 482599, 4874448; 482609, 4874441; 482618, 4874442; 482628, 4874451; 482631, 4874471; 482608, 4874466; 482613, 4874486; 482623, 4874489; 482629, 4874504; 482625, 4874514; 482626, 4874524; 482639, 4874531; 482636, 4874540; 482631, 4874555; 482640, 4874567; 482622, 4874604; 482625, 4874641; 482591, 4874698; 482570, 4874705; 482567, 4874723; 482563, 4874736; 482537, 4874761; 482538, 4874773; 482524, 4874785; 482506, 4874780; 482473, 4874804; 482429, 4874833; 482376, 4874861; 482376, 4875220; 482431, 4875221; 482407, 4875176; 482419, 4875157.
                (ii) Unit 9B (WD-9B): 482595, 4872832; 482581, 4872828; 482575, 4872828; 482571, 4872828; 482559, 4872835; 482548, 4872841; 482549, 4872860; 482568, 4872866; 482570, 4872865; 482588, 4872857; 482600, 4872844; 482595, 4872832.
                (iii) Unit 9C (WD-9C): 482679, 4872790; 482668, 4872783; 482654, 4872785; 482645, 4872810; 482644, 4872821; 482654, 4872845; 482670, 4872860; 482689, 4872856; 482699, 4872834; 482689, 4872804; 482679, 4872790.
                (iv) Unit 9D (WD-9D): 482043, 4870174; 482032, 4870168; 482021, 4870170; 482023, 4870180; 482031, 4870210; 482044, 4870268; 482047, 4870306; 482045, 4870320; 482038, 4870333; 482034, 4870350; 482039, 4870362; 482049, 4870370; 482059, 4870374; 482068, 4870373; 482070, 4870364; 482072, 4870350; 482070, 4870326; 482068, 4870308; 482062, 4870303; 482058, 4870291; 482064, 4870284; 482063, 4870270; 482055, 4870266; 482058, 4870256; 482052, 4870252; 482055, 4870244; 482058, 4870235; 482055, 4870224; 482046, 4870222; 482052, 4870210; 482045, 4870199; 482047, 4870193; 482054, 4870192; 482051, 4870187; 482043, 4870174.
                (v) Unit 9E (WD-9E): 482315, 4870363; 482297, 4870361; 482292, 4870377; 482285, 4870392; 482285, 4870408; 482285, 4870413; 482292, 4870429; 482296, 4870440; 482299, 4870452; 482301, 4870459; 482308, 4870465; 482324, 4870472; 482342, 4870473; 482356, 4870468; 482361, 4870461; 482374, 4870450; 482377, 4870438; 482373, 4870421; 482368, 4870408; 482366, 4870391; 482362, 4870374; 482349, 4870369; 482332, 4870366; 482315, 4870363.
                (vi) Note: Map 10 (Unit 9 for Erigeron decumbens var. decumbens (WD-9)) follows:
                
                  
                  ER31OC06.020
                
                Family Asteraceae: Erigeron Parishii (Parish's Daisy)
                (1) Critical habitat units are depicted for San Bernardino County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Erigeron parishii are those habitat components that are essential for the primary biological needs of the species. Based on our current knowledge of this species, the primary constituent elements of critical habitat for this species are listed below and consist of, but are not limited to:

                (i) Soils derived primarily from upstream or upslope limestone, dolomite, or quartz monzonite parent materials that occur on dry, rocky hillsides, shallow drainages, or outwash plains at elevations between 1,171 and 1,950 m (3,842 and 6,400 ft);
                
                (ii) Soils with intact, natural surfaces that have not been substantially altered by land use activities (e.g., graded, excavated, re-contoured, or otherwise altered by ground-disturbing equipment); and
                (iii) Associated plant communities that have areas with an open canopy cover.
                (3) Existing features and structures, such as buildings, active mines, paved or unpaved roads, other paved or cleared areas, lawns, and other urban landscaped areas, are not likely to contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a section 7 consultation, unless they may affect the species or primary constituent elements in adjacent critical habitat.
                (i) Note: Index map follows:
                
                  ER24DE02.000
                
                (4) Northeastern Slope Unit, San Bernardino County, California.
                (i) From USGS 1:24,000 quadrangle maps Fawnskin, Big Bear City, and Onyx Peak, California.
                (ii) Subunit 1a: land bounded by the following UTM11 NAD27 coordinates (E, N): 507200, 3802000; 507400, 3802000; 507400, 3801800; 507500, 3801800; 507500, 3801600; 507400, 3801600; 507400, 3801500; 507500, 3801500; 507500, 3801200; 507600, 3801200; 507600, 3801300; 507700, 3801300; 507700, 3801400; 507800, 3801400; 507800, 3801500; 507900, 3801500; 507900, 3801600; 508100, 3801600; 508100, 3801100; 508000, 3801100; 508000, 3800900; 507900, 3800900; 507900, 3800800; 507700, 3800800; 507700, 3800900; 507600, 3800900; 507600, 3801000; 507500, 3801000; 507500, 3800700; 507400, 3800700; 507400, 3800300; 507300, 3800300; 507300, 3799900; 507100, 3799900; 507100, 3800100; 506900, 3800100; 506900, 3800500; 506800, 3800500; 506800, 3800700; 506700, 3800700; 506700, 3801100; 507100, 3801100; 507100, 3801400; 507000, 3801400; 507000, 3801800; 507100, 3801800; 507100, 3801900; 507200, 3801900; and 507200, 3802000.
                (iii) Subunit 1b: Land bounded by the following UTM11 NAD27 coordinates (E, N): 508300, 3802400; 508500, 3802400; 508500, 3801900; 508400, 3801900; 508400, 3801800; 508100, 3801800; 508100, 3802300; 508300, 3802300; and 508300, 3802400.
                (iv) Subunit 1c: Land bounded by the following UTM11 NAD27 coordinates (E, N): 509700, 3800500; 510200, 3800500; 510200, 3800200; 510100, 3800200; 510100, 3800100; 509700, 3800100; and 509700, 3800500.
                (v) Subunit 1d: Land bounded by the following UTM11 NAD27 coordinates (E, N): 510300, 3801000; 510500, 3801000; 510500, 3800800; 510300, 3800800; and 510300, 3801000.
                (vi) Subunit 1e: Land bounded by the following UTM11 NAD27 coordinates (E, N): 510900, 3802200; 511200, 3802200; 511200, 3801700; 511100, 3801700; 511100, 3801400; 510700, 3801400; 510700, 3801800; 510800, 3801800; 510800, 3802100; 510900, 3802100; and 510900, 3802200.

                (vii) Subunit 1f: Land bounded by the following UTM11 NAD27 coordinates (E, N): 511400, 3801000; 511600, 3801000; 511600, 3800900; 511700, 3800900; 511700, 3800700; 511600, 3800700; 511600, 3800600; 511500, 3800600; 511500, 3800500; 511200, 3800500; 511200, 3800400; 511000, 3800400; 511000, 3800500; 510900, 3800500; 510900, 3800600; 511000, 3800600; 511000, 3800700; 511300, 3800700; 511300, 3800800; 511400, 3800800; and 511400, 3801000.
                (viii) Subunit 1g: Land bounded by the following UTM11 NAD27 coordinates (E, N): 511800, 3800000; 512200, 3800000; 512200, 3799900; 512300, 3799900; 512300, 3799800; 512400, 3799800; 512400, 3799800; 512400, 3799500; 512300, 3799400; 511900, 3799400; 511900, 3799500; 511700, 3799500; 511700, 3799400; 511500, 3799400; 511500, 3799500; 511400, 3799500; 511400, 3799600; 511300, 3799600; 511300, 3799800; 511800, 3799800; and 511800, 3800000.
                (ix) Subunit 1h: Land bounded by the following UTM11 NAD27 coordinates (E, N): 512100, 3800700; 512400, 3800700; 512400, 3800600; 512500, 3800600; 512500, 3800400; 512600, 3800400; 512600, 3800300; 512700, 3800300; 512700, 3800100; 512600, 3800100; 512600, 3800000; 512300, 3800000; 512300, 3800300; 512200, 3800300; 512200, 3800200; 512100, 3800200; 512100, 3800100; 511900, 3800100; 511900, 3800200; 511800, 3800200; 511800, 3800400; 511900, 3800400; 511900, 3800500; 512100, 3800500; and 512100, 3800700.
                (x) Subunit 1i: Land bounded by the following UTM11 NAD27 coordinates (E, N): 512200, 3803200; 512400, 3803200; 512400, 3802900; 512100; 3803100; 512500, 3803100; 512500, 3802800; 512400, 3802800; 512400, 3802600; 512500, 3802600; 512500, 3802700; 512800, 3802700; 512800, 3802600; 512900, 3802600; 512900, 3802400; 512800, 3802400; 512800, 3802300; 512700, 3802300; 512700, 3802200; 512500, 3802200; 512500, 3802000; 512400, 3802000; 512400, 3801800; 512000, 3801800; 512000, 3802100; 512100, 3802100; 512100, 3802300; 511900, 3802300; 511900, 3802800; 512000, 3802800; 512000, 3802900; 512100, 3802900; 512100, 3803100; 512200, 3803100; and 512200, 3803200.
                (xi) Subunit 1j: Land bounded by the following UTM11 NAD27 coordinates (E, N): 513300, 3802300; 513600, 3802300; 513600, 3802000; 513700, 3802000; 513700, 3801900; 513800, 3801900; 513800, 3802000; 514100, 3802000; 514100, 3801600; 514000, 3801600; 514000, 3801400; 513800, 3801400; 513800, 3801500; 513600, 3801500; 513600, 3801600; 513400, 3801600; 513400, 3801700; 513300, 3801700; 513300, 3801800; 513200, 3801800; 513200, 3802200; 513300, 3802200; and 513300, 3802300.
                (xii) Subunit 1k: Land bounded by the following UTM11 NAD27 coordinates (E, N): 515800, 3802900; 516000, 3802900; 516000, 3802800; 516100, 3802800; 516100, 3802500; 516300, 3802500; 516300, 3802200; 516000, 3802200; 516000, 3802000; 516100, 3802000; 516100, 3801900; 516200, 3801900; 516200, 3801700; 516300, 3801700; 516300, 3801500; 516400, 3801500; 516400, 3800800; 516300, 3800800; 516300, 3800700; 516000, 3800700; 516000, 3801300; 515900, 3801300; 515900, 3801400; 515800, 3801400; 515800, 3801600; 515700, 3801600; 515700, 3801700; 515100, 3801700; 515100, 3801800; 515000, 3801800; 515000, 3801500; 515100, 3801500; 515100, 3801200; 515000, 3801200; 515000, 3801100; 514900, 3801100; 514900, 3800700; 514400, 3800700; 514400, 3801000; 514300, 3801000; 514300, 3801400; 514400, 3801400; 514400, 3801500; 514500, 3801500; 514500, 3801600; 514600, 3801600; 514600, 3801600; 514600, 3802100; 514700, 3802100; 514700, 3802400; 514800, 3802400; 514800, 3802600; 514900, 3802600; 514900, 3802800; 515300, 3802800; 515300, 3802500; 515200, 3802500; 515200, 3802300; 515400, 3802300; 515400, 3802200; 515400, 3802200; 515500, 3802200; 515500, 3802100; 515600, 3802700; 515700, 3802700; 515700, 3802800; 515800, 3802800, and 515800; 3802900.
                (xiii) Subunit 1l: Land bounded by the following UTM11 NAD27 coordinates (E, N): 515600, 3801200; 515900, 3801200; 515900, 3800800; 515500, 3800800; 515500, 3801100; 515600, 3801100; and 515600, 3801200.
                (xiv) Subunit 1m: Land bounded by the following UTM11 NAD27 coordinates (E, N): 514900, 3799900; 514900, 3800000; 515000, 3800000; 515000, 3800200; 514900, 3800200; 514900, 3800500; 515000, 3800500; 515000, 3800600; 515400, 3800600; 515400, 3800200; 515500, 3800200; 515500, 3799700; 515400, 3799700; 515400, 3799600; 516000, 3799600; 516000, 3799500; 516100, 3799500; 516100, 3799200; 516500, 3799200; 516500, 3799100; 516600, 3799100; 516600, 3798900; 516500, 3798900; 516500, 3798800; 516200, 3798800; 516200, 3798800; 516200, 3798900; 516000, 3798900; 516000, 3799100; 515900, 3799100; 515900, 3799000; 515700, 3799000; 515700, 3799100; 515600, 3799100; 515600, 3799000; 515200, 3799000; 515200, 3799100; 514800, 3799100; 514800, 3799200; 514700, 3799200; 514700, 3799300; 514100, 3799300; 514100, 3799400; 514000, 3799400; 514000, 3799300; 513600, 3799300; 513600, 3799400; 513500, 3799400; 513500, 3799600; 513600, 3799600; 513600, 3799700; 513500, 3799700; 513500, 3800000; 513600, 3800000; 513600, 3800100; 513700, 3800100; 513700, 3800200; 513900, 3800200; 513900; 3800000; 514700, 3800000; 514700, 3799900; and 514900, 3799900; excluding land bounded by 514900, 3799900; 514900, 3799700; 515000, 3799700; 515000, 3799900; and 514900, 3799900.
                (xv) Subunit 1n: Land bounded by the following UTM11 NAD27 coordinates (E, N): 517300, 3801000; 517800, 3801000; 517800, 3800600; 517600, 3800600; 517600, 3800300; 517500, 3800300; 517500, 3800200; 517000, 3800200; 517000, 3800700; 517100, 3800700; 517100, 3800800; 517200, 3800800; 517200, 3800900; 517300, 3800900; and 517300, 3801000.
                (xvi) Subunit 1o: Land bounded by the following UTM11 NAD27 coordinates (E, N): 519200, 3801600; 519500, 3801600; 519500, 3801500; 519600, 3801500; 519600, 3801100; 519500, 3801100; 519500, 3800900; 519400, 3800900; 519400, 3800800; 519300, 3800800; 519300, 3800700; 519200, 3800700; 519200, 3800600; 519100, 3800600; 519100, 3800500; 518800, 3800500; 518800, 3800900; 518900, 3800900; 518900, 3801000; 519000, 3801000; 519000, 3801100; 519100, 3801100; 519100, 3801500; 519200, 3801500; and 519200, 3801600.
                (xvii) Subunit 1p: Land bounded by the following UTM11 NAD27 coordinates (E, N): 520000, 3801100; 520300, 3801100; 520300, 3800700; 520100, 3800700; 520100, 3800600; 519900, 3800600; 519900, 3800700; 519800, 3800700; 519800, 3800900; 519900, 3800900; 519900, 3801000; 520000, 3801000; and 520000, 3801100.

                (xviii) Subunit 1q: Land bounded by the following UTM11 NAD27 coordinates (E, N): 521100, 3800700; 521300, 3800700; 521300, 3800600; 521400, 3800600; 521400, 3800500; 521600, 3800500; 521600, 3800300; 521700, 3800300; 521700, 3800200; 521600, 3800200; 521600, 3800100; 521500, 3800100; 521500, 3800000; 521300, 3800000; 521300, 3799900; 521200, 3799900; 521200, 3799700; 521000, 3799700; 521000, 3799600; 520900, 3799600; 520900, 3799500; 520500, 3799500; 520500, 3799100; 520300, 3799100; 520300, 3799300; 520200, 3799300; 520200, 3799200; 520000, 3799200; 520000, 3799000; 520200, 3799000; 520200, 3798900; 520300, 3798900; 520300, 3798800; 520700, 3798800; 520700, 3798600; 520800, 3798600; 520800, 3798700; 521500, 3798700; 521500, 3798800; 521300, 3798800; 521300, 3798900; 521700, 3798900; 521700, 3799000; 522000, 3799000; 522000, 3798900; 522100, 3798900; 522100, 3798700; 522000, 3798700; 522000, 3798600; 521900, 3798600; 521900, 3798400; 521500, 3798400; 521500, 3798100; 521300, 3798100; 521300, 3798000; 521200, 3798000; 521200, 3797800; 520600, 3797800; 520600, 3797900; 520500, 3797900; 520500, 3798100; 520400, 3798100; 520400, 3798200; 520300, 3798200; 520300, 3798400; 520200, 3798400; 520200, 3798500; 520100, 3798500; 520100, 3798600; 519600, 3798600; 519600, 3798900; 519200, 3798900; 519200, 3799200; 519300, 3799200; 519300, 3799300; 519500, 3799300; 519500, 3799400; 519700, 3799400; 519700, 3799500; 519900, 3799500; 519900, 3799600; 520100, 3799600; 520100, 3799700; 520300, 3799700; 520300, 3799800; 520400, 3799800; 520400, 3799900; 520500, 3799900; 520500, 3800100; 520600, 3800100; 520600, 3800300; 520800, 3800300; 520800, 3800400; 520900, 3800400; 520900, 3800500; 521000, 3800500; 521000, 3800600; 521100, 3800600; and 521100, 3800700.
                (xix) Subunit 1r: Land bounded by the following UTM11 NAD27 coordinates (E, N): 519200, 3797300; 519600, 3797300; 519600, 3796900; 519500, 3796900; 519500, 3796800; 519400, 3796800; 519400, 3796600; 519300, 3796600; 519300, 3796500; 519500, 3796500; 519500, 3796400; 519600, 3796400; 519600, 3796100; 519700, 3796100; 519700, 3796000; 519600, 3796000; 519600, 3795400; 519300, 3795400; 519300, 3795500; 518500, 3795500; 518500, 3795900; 518800, 3795900; 518800, 3796000; 519000, 3796000; 519000, 3796100; 519100, 3796100; 519100, 3796200; 519200, 3796200; 519200, 3796500; 518900, 3796500; 518900, 3796600; 518800, 3796600; 518800, 3796900; 518900, 3796900; 518900, 3797000; 519100, 3797000; 519100, 3797200; 519200, 3797200; and 519200, 3797300.
                (xx) Subunit 1s: Land bounded by the following UTM11 NAD27 coordinates (E, N): 520000, 3797600; 520300, 3797600; 520300, 3797100; 520100, 3797100; 520100, 3797000; 520000, 3797000; 520000, 3796900; 519800, 3796900; 519800, 3797000; 519700, 3797000; 519700, 3797400; 519800, 3797400; 519800, 3797500; 520000, 3797500; and 520000, 3797600.
                (xxi) Subunit 1t: Land bounded by the following UTM11 NAD27 coordinates (E, N): 521300, 3797100; 521700, 3797100; 521700, 3796700; 521600, 3796700; 521600, 3796600; 521400, 3796600; 521400, 3796700; 521300, 3796700; and 521300, 3797100.
                (xxii) Subunit 1u: Land bounded by the following UTM11 NAD27 coordinates (E, N): 519300, 3794600; 519700, 3794600; 519700, 3794300; 519600, 3794300; 519600, 3794100; 519500, 3794100; 519500, 3794000; 519400, 3794000; 519400, 3793900; 519300, 3793900; 519300, 3793800; 519000, 3793800; 519000, 3794200; 519100, 3794200; 519100, 3794300; 519200, 3794300; 519200, 3794400; 519300, 3794400; and 519300, 3794600.
                (xxiii) Subunit 1v: Land bounded by the following UTM11 NAD27 coordinates (E, N): 519800, 3794300; 520200, 3794300; 520200, 3793900; 520300, 3793900; 520300, 3794000; 520500, 3794000; 520500, 3794100; 521000, 3794100; 521000, 3794200; 521600, 3794200; 521600, 3793900; 521500, 3793900; 521500, 3793800; 521200, 3793800; 521200, 3793700; 521100, 3793700; 521100, 3793600; 520800, 3793600; 520800, 3793700; 520600, 3793700; 520600, 3793600; 520300, 3793600; 520300, 3793700; 520200, 3793700; 520200, 3793800; 520000, 3793800; 520000, 3793700; 519800, 3793700; and 519800, 3794300.
                (xxiv) Subunit 1w: Land bounded by the following UTM11 NAD27 coordinates (E, N): 521700, 3793800; 522100, 3793800; 522100, 3793700; 522400, 3793700; 522400, 3793600; 522500, 3793600; 522500, 3793300; 522400, 3793300; 522400, 3792700; 522300, 3792700; 522300, 3792600; 522200, 3792600; 522200, 3792500; 522000, 3792500; 522000, 3792600; 521800, 3792600; 521800, 3792700; 521600, 3792700; 521600, 3793000; 521500, 3793000; 521500, 3793300; 521600, 3793300; 521600, 3793700; 521700, 3793700; and 521700, 3793800.
                (xxv) Subunit 1x: Land bounded by the following UTM11 NAD27 coordinates (E, N): 530800, 3789300; 531100, 3789300; 531100, 3788900; 531000, 3788900; 531000, 3788800; 530600, 3788800; 530600, 3788900; 530500, 3788900; 530500, 3789100; 530600, 3789100; 530600, 3789200; 530800, 3789200; and 530800, 3789300.
                (xxvi) Subunit 1y: Land bounded by the following UTM11 NAD27 coordinates (E, N): 530900, 3788600; 531500, 3788600; 531500, 3788300; 530900, 3788300; and 530900, 3788600.
                (xxvii) Note:
                  Erigeron parishii map follows.
                
                  
                  ER24DE02.001
                
                Family Asteraceae: Grindelia fraxino-pratensis (Ash Meadows gumplant).
                California, Inyo County, Ash Meadows: NE1/4, E1/2NW1/4, SW1/4NW1/4, N1/2SW1/4, and NW1/4SE1/4 sec. 30, T26N, R6E.
                Nevada, Nye County, Ash Meadows: SE1/4NW1/4 sec. 26, W1/2SW1/4NE1/4 and W1/2NW1/4SE1/4 sec. 33, W1/2NW1/4, SW1/4SW1/4, E1/2SE1/4, and W1/2SE1/4 sec. 35, T17S, R50E. N1/2SW1/4 sec. 1, N1/2NW1/4 sec. 2, NE1/4NE1/4 and NW1/4NW1/4 sec. 3, SW1/4NE1/4, SE1/4NW1/4, NE1/4SW1/4, and, NW1/4SE1/4 sec. 4; W1/2NE1/4 and NW1/4SE1/4 sec. 5, N1/2NE1/4 sec. 7, NE1/4SE1/4 sec. 10, W1/2NW1/4 and NW1/4SW1/4 sec. 11, SW1/4NE1/4 and E1/2SE1/4 sec. 14; SW1/4NW1/4, SW1/4SE1/4, W1/2SW1/4, and SE1/4SW1/4 sec. 20 northeast of the Nevada-California boundary, E1/2NE1/4 and E1/2SE1/4 sec. 23, W1/2SW1/4 sec. 24, NW1/4NE1/4 sec. 29 northeast of the Nevada-California boundary, T18S, R50E. SW1/4NW1/4 and NW1/4SW1/4 sec. 18, T18S, R51E.
                Known primary constituent elements include saltgrass meadows along streams and pools or drier areas with alkali clay soils.
                
                  Note:
                  Map follows:
                
                
                  
                  EC01JN91.156
                
                Family Asteraceae: Helianthus paradoxus (Pecos sunflower)
                (1) Critical habitat units are depicted for Chaves, Cibola, and Guadalupe Counties, New Mexico, and for Pecos County, Texas, on the maps below.

                (2) Within critical habitat units, the primary constituent elements of critical habitat for Helianthus paradoxus are the desert wetland or riparian habitat components that provide:
                (i) Silty clay or fine sand soils that contain high organic content, are saline or alkaline, are permanently saturated within the root zone (top 50 cm (19.7 in) of the soil profile), and have salinity levels ranging from 10 to 40 parts per thousand; and
                (ii) A low proportion (less than 10 percent) of woody shrub or canopy cover directly around the plant.
                (3) Critical habitat does not include manmade structures, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located, existing on the effective date of this rule and not containing one or more of the primary constituent elements.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 1:24,0000 maps, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Note: Index map for Helianthus paradoxus (Pecos sunflower) critical habitat units follows:
                
                  
                  ER01AP08.338
                
                (6) Unit 1: West-Central New Mexico, Cibola County, New Mexico.
                (i) Subunit 1a for Helianthus paradoxus, Rancho del Padre Spring Cienega, Cibola County, New Mexico. From USGS 1:24,000 quadrangle Grants SE, lands bounded by the following UTM NAD83 coordinates (meters E, meters N): 243145, 3889604; 243025, 3889705; 243053, 3889708; 243097, 3889700; 243141, 3889702; 243201, 3889703; 243246, 3889703; 243286, 3889703; 243342, 3889708; 243377, 3889712; 243402, 3889704; 243441, 3889707; 243441, 3889707; 243472, 3889710; 243490, 3889709; 243518, 3889707; 243577, 3889698; 243626, 3889686; 243657, 3889669; 243683, 3889642; 243706, 3889616; 243729, 3889590; 243765, 3889564; 243794, 3889545; 243826, 3889535; 243863, 3889518; 243888, 3889519; 243932, 3889513; 243966, 3889506; 243991, 3889508; 244056, 3889504; 244120, 3889510; 244157, 3889513; 244196, 3889517; 244242, 3889530; 244282, 3889546; 244325, 3889560; 244359, 3889575; 244388, 3889592; 244423, 3889592; 244410, 3889576; 244393, 3889566; 244362, 3889539; 244322, 3889506; 244278, 3889486; 244244, 3889470; 244209, 3889467; 244155, 3889466; 244126, 3889461; 244088, 3889450; 244057, 3889453; 244019, 3889457; 243982, 3889456; 243923, 3889459; 243879, 3889459; 243824, 3889470; 243779, 3889490; 243752, 3889510; 243726, 3889522; 243689, 3889537; 243653, 3889566; 243604, 3889594; 243573, 3889612; 243515, 3889637; 243471, 3889643; 243427, 3889641; 243376, 3889630; 243325, 3889625; 243265, 3889619; 243224, 3889611; 243169, 3889606; thence returning to 243145, 3889604.
                (ii) Subunit 1b for Helianthus paradoxus, Grants Salt Flat Wetlands, Cibola County, New Mexico. From USGS 1:24,000 quadrangle Grants, lands bounded by the following UTM NAD83 coordinates (meters E, meters N): 241567, 3891788; 241548, 3891788; 241521, 3891788; 241509, 3891801; 241493, 3891806; 241482, 3891812; 241460, 3891822; 241448, 3891840; 241440, 3891865; 241445, 3891886; 241449, 3891910; 241445, 3891930; 241456, 3891947; 241463, 3891957; 241484, 3891960; 241499, 3891965; 241517, 3891962; 241531, 3891941; 241534, 3891918; 241543, 3891893; 241551, 3891866; 241560, 3891846; 241568, 3891825; 241582, 3891801; 241602, 3891789; 241636, 3891777; 241670, 3891770; 241691, 3891774; 241714, 3891774; 241733, 3891785; 241751, 3891795; 241751, 3891785; 241762, 3891765; 241775, 3891750; 241798, 3891741; 241812, 3891747; 241825, 3891755; 241850, 3891755; 241876, 3891751; 241901, 3891738; 241917, 3891731; 241934, 3891717; 241942, 3891694; 241952, 3891679; 241959, 3891662; 241979, 3891648; 242003, 3891648; 242025, 3891648; 242045, 3891648; 242071, 3891659; 242100, 3891656; 242122, 3891641; 242135, 3891629; 242168, 3891604; 242175, 3891585; 242186, 3891578; 242196, 3891570; 242215, 3891570; 242234, 3891570; 242252, 3891554; 242288, 3891527; 242295, 3891507; 242295, 3891482; 242288, 3891465; 242283, 3891452; 242239, 3891452; 242191, 3891452; 242178, 3891441; 242171, 3891432; 242169, 3891409; 242172, 3891391; 242172, 3891378; 242171, 3891358; 242169, 3891344; 242165, 3891323; 242155, 3891303; 242154, 3891285; 242142, 3891252; 242141, 3891232; 242128, 3891205; 242114, 3891194; 242097, 3891188; 242080, 3891180; 242062, 3891179; 242052, 3891190; 242040, 3891204; 242023, 3891225; 241999, 3891240; 241984, 3891255; 241975, 3891262; 241971, 3891278; 241972, 3891293; 241964, 3891308; 241944, 3891322; 241911, 3891325; 241879, 3891325; 241836, 3891326; 241811, 3891335; 241785, 3891350; 241768, 3891359; 241755, 3891360; 241728, 3891356; 241706, 3891357; 241680, 3891357; 241666, 3891373; 241662, 3891403; 241664, 3891455; 241666, 3891502; 241666, 3891544; 241657, 3891574; 241650, 3891611; 241612, 3891644; 241567, 3891688; thence returning to 241567, 3891788.
                (iii) Note: Map of subunits 1a and 1b for Helianthus paradoxus (Pecos sunflower) critical habitat follows:
                
                  
                  ER01AP08.339
                
                (7) Unit 3: Santa Rosa, Guadalupe County, New Mexico.
                (i) Subunit 3a for Helianthus paradoxus, Blue Hole Cienega/Blue Hole Fish Hatchery Ponds, Guadalupe County, New Mexico. From USGS 1:24,000 quadrangle Santa Rosa, lands bounded by the following UTM NAD83 coordinates (meters E, meters N): 529408, 3865628; 529431, 3865639; 529449, 3865654; 529468, 3865681; 529481, 3865715; 529491, 3865773; 529491, 3865792; 529478, 3865810; 529467, 3865832; 529465, 3865863; 529472, 3865903; 529484, 3865943; 529494, 3866006; 529507, 3866073; 529505, 3866104; 529497, 3866123; 529484, 3866171; 529479, 3866207; 529483, 3866245; 529489, 3866310; 529489, 3866366; 529640, 3866364; 529771, 3866366; 529910, 3866363; 529980, 3866361; 529991, 3866355; 529996, 3866347; 529991, 3866329; 529988, 3866289; 529980, 3866217; 529967, 3866125; 529959, 3866012; 529957, 3865985; 529887, 3865918; 529859, 3865879; 529876, 3865756; 529962, 3865656; 530041, 3865519; 530099, 3865390; 530105, 3865209; 530091, 3865144; 529784, 3865313; 529705, 3865355; 529593, 3865417; 529522, 3865456; 529550, 3865504; 529505, 3865533; 529524, 3865564; thence returning to 529408, 3865628. 529555, 3866753; 529618, 3866754; 529654, 3866751; 529702, 3866748; 529706, 3866687; 529712, 3866651; 529713, 3866618; 529717, 3866581; 529717, 3866559; 529652, 3866555; 529640, 3866558; 529638, 3866609; 529634, 3866613; 529590, 3866609; 529556, 3866611; 529556, 3866639; 529555, 3866683; thence returning to 529555, 3866753.
                (ii) Note: Map of Subunit 3a for Helianthus paradoxus (Pecos sunflower) critical habitat follows:
                
                  
                  ER01AP08.340
                
                (iii) Subunit 3b for Helianthus paradoxus, Westside Spring, Guadalupe County, New Mexico. From USGS 1:24,000 quadrangle Santa Rosa, lands bounded by the following UTM NAD83 coordinates (meters E, meters N): 527977, 3864746; 527990, 3864762; 527999, 3864783; 528009, 3864801; 528033, 3864823; 528054, 3864837; 528079, 3864848; 528103, 3864852; 528121, 3864843; 528125, 3864832; 528125, 3864813; 528123, 3864796; 528118, 3864780; 528108, 3864756; 528095, 3864734; 528072, 3864717; 528047, 3864697; 528018, 3864676; 527987, 3864654; 527961, 3864633; 527932, 3864613; 527906, 3864594; 527886, 3864575; 527866, 3864561; 527850, 3864551; 527836, 3864552; 527838, 3864566; 527852, 3864585; 527869, 3864606; 527886, 3864626; 527903, 3864648; 527921, 3864672; 527938, 3864694; 527957, 3864716; 527961, 3864722; 527975, 3864743; thence returning to 527977, 3864746.
                (iv) Note: Map of Subunit 3b for Helianthus paradoxus (Pecos sunflower) critical habitat follows:
                
                  ER01AP08.341
                
                
                (8) Unit 4: Roswell/Dexter, Chaves County, New Mexico.
                (i) Subunit 4a for Helianthus paradoxus, Bitter Lake National Wildlife Refuge/City of Roswell Land, Chaves County, New Mexico. From USGS 1:24,000 quadrangle Bitter Lake, lands bounded by the following UTM NAD83 coordinates (meters E, meters N): 553433, 3705266; 553438, 3705244; 553427, 3705221; 553405, 3705160; 553392, 3705130; 553391, 3705126; 553381, 3705133; 553368, 3705185; 553355, 3705203; 553368, 3705223; 553376, 3705270; 553375, 3705274; 553381, 3705283; 553418, 3705283; thence returning to 553433, 3705266; 553416, 3704901; 553407, 3704896; 553357, 3704881; 553349, 3704867; 553330, 3704867; 553303, 3704849; 553295, 3704769; 553285, 3704696; 553304, 3704631; 553315, 3704558; 553332, 3704453; 553335, 3704381; 553337, 3704374; 553334, 3704362; 553342, 3704308; 553370, 3704265; 553400, 3704250; 553417, 3704226; 553422, 3704196; 553395, 3704176; 553363, 3704198; 553314, 3704250; 553264, 3704275; 553234, 3704292; 553221, 3704360; 553221, 3704364; 553217, 3704432; 553207, 3704447; 553200, 3704508; 553191, 3704580; 553178, 3704613; 553167, 3704675; 553165, 3704683; 553165, 3704758; 553176, 3704802; 553177, 3704821; 553185, 3704828; 553206, 3704841; 553231, 3704889; 553258, 3704926; 553294, 3704942; 553310, 3704972; 553314, 3705012; 553350, 3705042; 553367, 3705040; 553384, 3705022; 553384, 3704997; 553424, 3705000; 553438, 3704985; 553443, 3704945; thence returning to 553416, 3704901; 553595, 3704036; 553574, 3704029; 553551, 3704059; 553523, 3704061; 553500, 3704101; 553500, 3704104; 553496, 3704123; 553516, 3704176; 553544, 3704184; 553571, 3704161; 553592, 3704112; 553614, 3704059; thence returning to 553595, 3704036; 553958, 3704101; 553958, 3704066; 553977, 3704066; 553992, 3704051; 553990, 3703994; 553984, 3703966; 553978, 3703928; 553967, 3703901; 553965, 3703876; 553984, 3703856; 553997, 3703818; 554016, 3703798; 554020, 3703781; 553997, 3703768; 553970, 3703778; 553959, 3703813; 553949, 3703830; 553930, 3703830; 553907, 3703828; 553884, 3703808; 553865, 3703775; 553842, 3703755; 553819, 3703745; 553792, 3703744; 553779, 3703754; 553779, 3703787; 553779, 3703812; 553787, 3703830; 553802, 3703837; 553797, 3703852; 553776, 3703860; 553757, 3703874; 553761, 3703935; 553767, 3703962; 553771, 3704005; 553822, 3704048; 553853, 3704075; 553895, 3704121; 553911, 3704143; 553945, 3704149; 553966, 3704146; thence returning to 553958, 3704101; 554094, 3704475; 554107, 3704473; 554121, 3704488; 554151, 3704476; 554195, 3704456; 554210, 3704423; 554269, 3704424; 554338, 3704434; 554401, 3704449; 554479, 3704442; 554548, 3704423; 554592, 3704418; 554622, 3704405; 554640, 3704421; 554661, 3704426; 554678, 3704416; 554676, 3704391; 554725, 3704384; 554748, 3704369; 554760, 3704339; 554744, 3704333; 554712, 3704333; 554691, 3704323; 554670, 3704323; 554658, 3704290; 554639, 3704268; 554614, 3704270; 554607, 3704310; 554588, 3704348; 554569, 3704363; 554534, 3704375; 554487, 3704385; 554447, 3704389; 554418, 3704389; 554386, 3704389; 554351, 3704371; 554313, 3704356; 554263, 3704348; 554238, 3704353; 554208, 3704363; 554187, 3704385; 554164, 3704400; 554137, 3704400; 554118, 3704393; 554124, 3704340; 554118, 3704297; 554097, 3704277; 554066, 3704272; 554043, 3704284; 554043, 3704312; 554028, 3704344; 554004, 3704392; 553989, 3704434; 553989, 3704500; 553995, 3704555; 554012, 3704575; 554062, 3704555; 554094, 3704543; 554109, 3704503; thence returning to 554094, 3704475; 555025, 3703999; 554991, 3703999; 554962, 3704029; 554951, 3704067; 554959, 3704122; 554982, 3704144; 554995, 3704139; 554980, 3704069; 555018, 3704024; thence returning to 555025, 3703999; 554437, 3703590; 554460, 3703560; 554454, 3703550; 554433, 3703545; 554412, 3703540; 554404, 3703537; 554410, 3703517; 554421, 3703495; 554423, 3703460; 554421, 3703430; 554405, 3703430; 554373, 3703450; 554358, 3703492; 554339, 3703524; 554311, 3703547; 554284, 3703569; 554261, 3703567; 554234, 3703571; 554231, 3703592; 554235, 3703627; 554248, 3703662; 554256, 3703689; 554258, 3703732; 554266, 3703752; 554302, 3703762; 554325, 3703785; 554358, 3703823; 554379, 3703808; 554392, 3703785; 554394, 3703753; 554386, 3703733; 554390, 3703715; 554407, 3703670; 554416, 3703638; thence returning to 554437, 3703590; 555874, 3704071; 555869, 3704052; 555873, 3703974; 555893, 3703927; 555899, 3703877; 555918, 3703859; 555923, 3703809; 555889, 3703794; 556064, 3702986; 556073, 3702873; 556031, 3702863; 555981, 3702792; 555927, 3702732; 555889, 3702692; 555870, 3702734; 555928, 3702797; 556003, 3702905; 556031, 3702923; 556028, 3702953; 555992, 3703018; 555969, 3703018; 555942, 3703060; 555920, 3703110; 555843, 3703105; 555839, 3703069; 555818, 3703039; 555817, 3702909; 555773, 3702746; 555742, 3702738; 555704, 3702776; 555718, 3702818; 555775, 3702891; 555768, 3702936; 555772, 3703079; 555767, 3703144; 555754, 3703169; 555746, 3703124; 555715, 3703114; 555685, 3703106; 555671, 3703079; 555671, 3703033; 555675, 3702996; 555659, 3702978; 555629, 3702956; 555596, 3702958; 555577, 3702975; 555543, 3702955; 555495, 3702975; 555476, 3702987; 555461, 3703025; 555450, 3703042; 555421, 3703045; 555408, 3703034; 555392, 3703027; 555443, 3702956; 555489, 3702941; 555502, 3702888; 555479, 3702865; 555500, 3702850; 555529, 3702820; 555534, 3702780; 555532, 3702699; 555507, 3702669; 555474, 3702666; 555452, 3702694; 555436, 3702692; 555419, 3702686; 555406, 3702691; 555397, 3702754; 555406, 3702781; 555412, 3702839; 555370, 3702869; 555333, 3702914; 555274, 3702966; 555216, 3702966; 555157, 3703003; 555100, 3703033; 555053, 3703057; 555015, 3703110; 554971, 3703180; 554958, 3703210; 554943, 3703230; 554916, 3703229; 554884, 3703245; 554867, 3703264; 554867, 3703302; 554861, 3703332; 554825, 3703357; 554787, 3703377; 554766, 3703416; 554745, 3703459; 554746, 3703494; 554772, 3703522; 554801, 3703507; 554805, 3703482; 554829, 3703445; 554867, 3703417; 554883, 3703395; 554913, 3703373; 554951, 3703383; 554968, 3703400; 555003, 3703425; 555024, 3703431; 555054, 3703391; 555072, 3703416; 555100, 3703429; 555125, 3703411; 555127, 3703381; 555127, 3703371; 555169, 3703356; 555215, 3703364; 555245, 3703344; 555266, 3703314; 555268, 3703282; 555254, 3703267; 555216, 3703266; 555178, 3703266; 555166, 3703256; 555149, 3703241; 555138, 3703228; 555178, 3703206; 555206, 3703191; 555225, 3703171; 555238, 3703139; 555254, 3703149; 555280, 3703147; 555295, 3703109; 555326, 3703099; 555328, 3703117; 555349, 3703137; 555374, 3703157; 555376, 3703192; 555397, 3703232; 555422, 3703235; 555435, 3703210; 555437, 3703170; 555416, 3703142; 555410, 3703125; 555427, 3703105; 555461, 3703095; 555467, 3703072; 555524, 3703073; 555557, 3703063; 555580, 3703078; 555610, 3703091; 555618, 3703138; 555630, 3703174; 555664, 3703191; 555668, 3703214; 555640, 3703234; 555628, 3703271; 555629, 3703311; 555663, 3703322; 555667, 3703357; 555688, 3703372; 555736, 3703387; 555788, 3703397; 555820, 3703400; 555839, 3703388; 555870, 3703400; 555879, 3703448; 555870, 3703520; 555848, 3703591; 555844, 3703628; 555844, 3703689; 555843, 3703739; 555837, 3703781; 555811, 3703853; 555805, 3703883; 555798, 3703931; 555781, 3703959; 555806, 3704001; 555806, 3704034; 555781, 3704042; 555774, 3704066; 555778, 3704079; 555819, 3704076; thence returning to 555874, 3704071; 556313, 3701253; 556267, 3701245; 556183, 3701262; 556218, 3701446; 556444, 3701492; 556495, 3701492; 556501, 3701475; 556456, 3701332; 556401, 3701266; thence returning to 556313, 3701253; 555609, 3701001; 555569, 3700991; 555565, 3701038; 555560, 3701104; 555564, 3701144; 555585, 3701186; 555593, 3701242; 555599, 3701312; 555578, 3701352; 555586, 3701422; 555600, 3701462; 555661, 3701485; 555720, 3701505; 555722, 3701463; 555701, 3701390; 555706, 3701337; 555744, 3701288; 555738, 3701255; 555702, 3701205; 555654, 3701154; 555619, 3701106; 555615, 3701061; 555628, 3701031; thence returning to 555609, 3701001; 555918, 3700885; 555889, 3700880; 555901, 3700925; 555916, 3700978; 555959, 3701151; 555967, 3701214; 555988, 3701284; 555983, 3701329; 555998, 3701382; 555995, 3701432; 556010, 3701452; 556022, 3701452; 556033, 3701414; 556025, 3701367; 556006, 3701299; 555988, 3701214; 555990, 3701154; thence returning to 555918, 3700885; 555523, 3701399; 555516, 3701460; 555499, 3701477; 555494, 3701490; 555529, 3701523; 555592, 3701574; 555605, 3701596; 555618, 3701644; 555623, 3701655; 555656, 3701703; 555657, 3701745; 555651, 3701788; 555632, 3701838; 555635, 3701906; 555652, 3701959; 555658, 3702024; 555674, 3702067; 555674, 3702111; 555682, 3702169; 555686, 3702234; 555658, 3702275; 555631, 3702339; 555635, 3702422; 555637, 3702460; 555580, 3702484; 555552, 3702484; 555498, 3702499; 555451, 3702531; 555417, 3702563; 555402, 3702621; 555430, 3702639; 555451, 3702581; 555489, 3702571; 555493, 3702529; 555512, 3702541; 555531, 3702559; 555583, 3702557; 555613, 3702582; 555648, 3702595; 555720, 3702583; 555785, 3702598; 555795, 3702626; 555816, 3702643; 555831, 3702614; 555848, 3702601; 555928, 3702617; 556024, 3702617; 556064, 3702605; 556083, 3702572; 556077, 3702525; 556100, 3702472; 556107, 3702442; 556099, 3702365; 556093, 3702269; 556096, 3702162; 556128, 3702064; 556116, 3702059; 556067, 3702089; 556058, 3702156; 556045, 3702241; 556020, 3702241; 555955, 3702261; 555917, 3702304; 555893, 3702323; 555895, 3702348; 555931, 3702334; 555969, 3702326; 555992, 3702381; 556013, 3702411; 556046, 3702429; 556071, 3702462; 556036, 3702506; 556016, 3702497; 555970, 3702481; 555918, 3702461; 555802, 3702456; 555748, 3702478; 555704, 3702452; 555689, 3702410; 555694, 3702352; 555713, 3702305; 555717, 3702260; 555743, 3702265; 555770, 3702298; 555818, 3702348; 555856, 3702340; 555866, 3702318; 555862, 3702278; 555818, 3702265; 555781, 3702212; 555754, 3702165; 555764, 3702137; 555798, 3702112; 555832, 3702052; 555811, 3702035; 555729, 3702029; 555725, 3701972; 555726, 3701926; 555747, 3701849; 555747, 3701806; 555760, 3701709; 556110, 3701600; 556143, 3701598; 556157, 3701731; 556110, 3701944; 556150, 3701961; 556208, 3701689; 556172, 3701536; 556103, 3701012; 556079, 3701014; 556062, 3701049; 556064, 3701102; 556089, 3701257; 556124, 3701392; 556144, 3701544; 555765, 3701651; 555767, 3701618; 555724, 3701555; 555658, 3701533; 555637, 3701573; 555614, 3701570; 555566, 3701535; 555541, 3701492; 555542, 3701422; thence returning to 555523, 3701399; 555288, 3700536; 555303, 3700526; 555328, 3700548; 555353, 3700584; 555418, 3700647; 555458, 3700675; 555483, 3700650; 555452, 3700597; 555414, 3700567; 555385, 3700506; 555364, 3700474; 555367, 3700413; 555346, 3700373; 555310, 3700328; 555292, 3700330; 555256, 3700353; 555241, 3700410; 555240, 3700488; 555265, 3700578; 555287, 3700676; 555292, 3700709; 555310, 3700731; 555305, 3700859; 555333, 3700862; 555347, 3700892; 555351, 3700942; 555347, 3700990; 555384, 3701020; 555376, 3700957; 555360, 3700889; 555335, 3700779; 555315, 3700669; 555309, 3700598; thence returning to 555288, 3700536; 555350, 3700060; 555304, 3700042; 555289, 3700077; 555289, 3700112; 555303, 3700140; 555303, 3700180; 555303, 3700238; 555317, 3700275; 555367, 3700283; 555401, 3700283; 555481, 3700266; 555571, 3700244; 555645, 3700242; 555668, 3700217; 555666, 3700175; 555629, 3700167; 555572, 3700144; 555503, 3700139; 555412, 3700121; 555373, 3700090; thence returning to 555350, 3700060; 555001, 3699914; 555002, 3699921; 555022, 3699943; 555027, 3699947; 555034, 3699952; 555060, 3699982; 555061, 3699986; 555075, 3700001; 555102, 3700066; 555146, 3700086; 555111, 3700006; 555077, 3699946; 555057, 3699916; 555046, 3699875; 555055, 3699843; 555090, 3699881; 555149, 3699889; 555193, 3699874; 555215, 3699836; 555221, 3699779; 555194, 3699718; 555159, 3699683; 555096, 3699660; 555043, 3699657; 554970, 3699619; 554928, 3699597; 554901, 3699541; 554874, 3699506; 554836, 3699516; 554836, 3699554; 554854, 3699639; 554886, 3699684; 554917, 3699702; 554986, 3699735; 555030, 3699780; 555036, 3699823; 555019, 3699868; thence returning to 555001, 3699914; 555370, 3699131; 555265, 3699038; 555219, 3699005; 555145, 3698991; 555135, 3698968; 555141, 3698887; 555147, 3698776; 555128, 3698655; 555115, 3698547; 555108, 3698488; 555140, 3698489; 555200, 3698486; 555326, 3698477; 555381, 3698445; 555431, 3698383; 555467, 3698285; 555489, 3698168; 555479, 3698109; 555441, 3698064; 555361, 3698056; 555252, 3698052; 555219, 3698029; 555181, 3698023; 555110, 3698036; 555105, 3697925; 555084, 3697833; 555002, 3697764; 554926, 3697724; 554898, 3697741; 554917, 3697774; 554958, 3697842; 555015, 3697895; 555031, 3697960; 555052, 3698084; 555073, 3698195; 555064, 3698375; 555059, 3698746; 555069, 3698952; 555104, 3699014; 555145, 3699050; 555077, 3699033; 555022, 3699020; 554935, 3698980; 554867, 3698941; 554799, 3698882; 554741, 3698917; 554686, 3698969; 554675, 3699021; 554628, 3699021; 554626, 3699057; 554675, 3699076; 554781, 3699107; 554926, 3699114; 555068, 3699121; 555197, 3699112; 555298, 3699129; 555372, 3699183; 555411, 3699219; 555464, 3699247; 555505, 3699299; 555536, 3699390; 555582, 3699520; 555602, 3699608; 555643, 3699774; 555662, 3699837; 555693, 3699932; 555718, 3699972; 555743, 3700068; 555793, 3700100; 555806, 3700088; 555751, 3700010; 555678, 3699734; 555605, 3699483; 555533, 3699282; 555477, 3699202; 555370, 3699131; 555194, 3698098; 555246, 3698098; 555293, 3698118; 555344, 3698131; 555372, 3698158; 555407, 3698223; 555407, 3698272; 555401, 3698337; 555360, 3698363; 555313, 3698415; 555217, 3698418; 555138, 3698437; 555102, 3698443; 555111, 3698352; 555112, 3698101; 555151, 3698097; thence returning to 555194, 3698098; 554173, 3698864; 554194, 3698881; 554233, 3698942; 554256, 3698968; 554293, 3698994; 554371, 3699029; 554390, 3699052; 554398, 3699065; 554441, 3699113; 554443, 3699135; 554453, 3699147; 554505, 3699202; 554535, 3699258; 554580, 3699323; 554617, 3699364; 554678, 3699411; 554686, 3699422; 554706, 3699446; 554722, 3699481; 554742, 3699513; 554779, 3699548; 554807, 3699521; 554799, 3699483; 554788, 3699431; 554787, 3699378; 554787, 3699305; 554781, 3699248; 554773, 3699228; 554743, 3699235; 554741, 3699280; 554749, 3699323; 554716, 3699305; 554693, 3699305; 554655, 3699277; 554623, 3699247; 554586, 3699227; 554556, 3699206; 554532, 3699153; 554511, 3699118; 554488, 3699091; 554463, 3699061; 554404, 3698997; 554363, 3698958; 554328, 3698912; 554290, 3698875; 554244, 3698830; 554214, 3698820; 554184, 3698790; 554159, 3698758; 554113, 3698718; 554089, 3698718; 554094, 3698760; 554129, 3698800; 554170, 3698839; thence returning to 554173, 3698864; 554637, 3698460; 554599, 3698456; 554568, 3698486; 554568, 3698561; 554581, 3698652; 554608, 3698675; 554649, 3698678; 554704, 3698646; 554721, 3698610; 554719, 3698539; 554661, 3698493; thence returning to 554637, 3698460; 554661, 3698079; 554623, 3698078; 554584, 3698124; 554559, 3698153; 554565, 3698205; 554584, 3698244; 554622, 3698271; 554657, 3698261; 554679, 3698245; 554699, 3698209; 554707, 3698102; 554694, 3698095; thence returning to 554661, 3698079; 553963, 3697638; 553988, 3697664; 554001, 3697681; 554018, 3697690; 554031, 3697706; 554053, 3697715; 554075, 3697746; 554071, 3697770; 554083, 3697824; 554088, 3697928; 554103, 3698069; 554141, 3698190; 554162, 3698275; 554154, 3698350; 554110, 3698411; 554096, 3698450; 554049, 3698483; 554040, 3698494; 554016, 3698568; 554016, 3698577; 554081, 3698561; 554136, 3698519; 554164, 3698496; 554169, 3698477; 554186, 3698454; 554202, 3698412; 554205, 3698383; 554225, 3698350; 554233, 3698314; 554433, 3698273; 554433, 3698247; 554258, 3698285; 554258, 3698223; 554242, 3698174; 554191, 3698105; 554185, 3698056; 554172, 3698001; 554153, 3697932; 554156, 3697903; 554186, 3697903; 554216, 3697900; 554227, 3697877; 554211, 3697867; 554164, 3697867; 554167, 3697838; 554129, 3697837; 554148, 3697795; 554149, 3697727; 554204, 3697714; 554207, 3697691; 554196, 3697649; 554245, 3697649; 554319, 3697649; 554426, 3697650; 554464, 3697634; 554511, 3697618; 554584, 3697622; 554604, 3697596; 554618, 3697537; 554602, 3697459; 554577, 3697397; 554509, 3697376; 554454, 3697422; 554399, 3697490; 554308, 3697574; 554270, 3697558; 554144, 3697538; 554054, 3697527; 553997, 3697579; thence returning to 553963, 3697638; 554100, 3697209; 554053, 3697208; 553998, 3697292; 553962, 3697351; 553962, 3697429; 553967, 3697533; 554005, 3697507; 554038, 3697455; 554044, 3697413; 554047, 3697361; 554066, 3697335; 554105, 3697260; thence returning to 554100, 3697209; 554694, 3697638; 554707, 3697616; 554746, 3697616; 554770, 3697636; 554819, 3697626; 554850, 3697594; 554899, 3697529; 554992, 3697177; 554959, 3697148; 554912, 3697164; 554813, 3697404; 554815, 3697483; 554787, 3697486; 554736, 3697489; 554705, 3697515; 554658, 3697583; 554663, 3697648; thence returning to 554694, 3697638; 555818, 3696814; 555704, 3696812; 555673, 3696811; 555685, 3696845; 555721, 3696842; 555806, 3696836; thence returning to 555818, 3696814; 554053, 3697208; 554100, 3697209; 554338, 3697211; 554336, 3696805; 554330, 3696733; 554330, 3696665; 554327, 3696605; 554268, 3696635; 554205, 3696666; 554127, 3696699; 554092, 3696768; 554089, 3696787; 554084, 3696811; 554048, 3696856; 554021, 3696861; 553990, 3696861; 553957, 3696849; 553925, 3696849; 553881, 3696851; 553847, 3696860; 553809, 3696885; 553793, 3696903; 553765, 3696930; 553751, 3696954; 553740, 3696972; 553738, 3696995; 553733, 3697019; 553718, 3697038; 553716, 3697053; 553710, 3697067; 553702, 3697088; 553691, 3697115; 553689, 3697128; 553684, 3697150; 553673, 3697170; 553652, 3697201; 553624, 3697231; 553617, 3697248; 553614, 3697266; 553601, 3697291; 553600, 3697304; 553580, 3697324; 553571, 3697335; 553567, 3697359; 553567, 3697381; 553569, 3697402; 553577, 3697416; 553587, 3697427; 553601, 3697453; 553627, 3697474; 553647, 3697485; 553663, 3697495; 553689, 3697518; 553709, 3697535; 553731, 3697546; 553765, 3697552; 553808, 3697556; 553866, 3697558; 553895, 3697563; 553916, 3697574; 553923, 3697590; 553930, 3697605; 553934, 3697207; thence returning to 554053, 3697208
                (ii) Note: Map of Subunit 4a for Helianthus paradoxus (Pecos sunflower) critical habitat follows:
                
                  
                  ER01AP08.342
                
                (iii) Subunit 4b for Helianthus paradoxus, Bitter Lake National Wildlife Refuge Farm, Chaves County, New Mexico. From USGS 1:24,000 quadrangles Bottomless Lakes and South Spring, lands bounded by the following UTM NAD83 coordinates (meters E, meters N): 554219, 3693892; 554261, 3693848; 554290, 3693737; 554276, 3693659; 554328, 3693532; 554323, 3693504; 554263, 3693526; 554239, 3693587; 554188, 3693676; 554137, 3693648; 554104, 3693647; 554076, 3693664; 554043, 3693675; 553974, 3693685; 553899, 3693735; 553894, 3693846; 553880, 3693868; 553819, 3693867; 553805, 3693906; 553795, 3694011; 553790, 3694128; 553813, 3694156; 553873, 3694161; 553929, 3694167; 553962, 3694129; 554013, 3694101; 554088, 3694085; 554134, 3694080; 554172, 3693991; 554172, 3693941; thence returning to 554219, 3693892; 554157, 3694858; 554177, 3694762; 554220, 3694579; 554243, 3694507; 554244, 3694402; 554268, 3694280; 554333, 3694198; 554423, 3694059; 554517, 3693894; 554521, 3693849; 554520, 3693841; 554523, 3693831; 554526, 3693799; 554536, 3693678; 554593, 3693578; 554612, 3693512; 554598, 3693423; 554599, 3693312; 554618, 3693223; 554614, 3693102; 554633, 3693030; 554641, 3692940; 554656, 3692862; 554698, 3692810; 554741, 3692755; 554779, 3692758; 554831, 3692771; 554894, 3692789; 554945, 3692809; 554981, 3692819; 555025, 3692810; 555052, 3692782; 555097, 3692737; 555141, 3692720; 555186, 3692687; 555247, 3692665; 555335, 3692663; 555405, 3692671; 555472, 3692679; 555550, 3692695; 555641, 3692707; 555702, 3692705; 555794, 3692681; 555854, 3692646; 555873, 3692601; 555862, 3692568; 555841, 3692555; 555772, 3692585; 555736, 3692630; 555656, 3692647; 555576, 3692652; 555510, 3692634; 555430, 3692621; 555384, 3692596; 555336, 3692588; 555254, 3692595; 555165, 3692617; 555093, 3692657; 555034, 3692714; 554983, 3692742; 554951, 3692741; 554897, 3692706; 554832, 3692680; 554735, 3692690; 554653, 3692737; 554578, 3692832; 554578, 3692882; 554582, 3692965; 554565, 3692998; 554559, 3693035; 554553, 3693196; 554548, 3693345; 554547, 3693423; 554570, 3693478; 554579, 3693523; 554542, 3693600; 554504, 3693683; 554471, 3693788; 554419, 3693910; 554400, 3694009; 554348, 3694075; 554287, 3694158; 554231, 3694252; 554217, 3694308; 554206, 3694451; 554173, 3694574; 554164, 3694602; 554154, 3694634; 554131, 3694713; 554142, 3694747; 554118, 3694756; 554107, 3694795; 554098, 3694876; thence returning to 554157, 3694858
                (iv) Note: Map of subunit 4b for Helianthus paradoxus (Pecos sunflower) critical habitat follows:
                
                  
                  ER01AP08.343
                
                (v) Subunit 4c for Helianthus paradoxus, Oasis Dairy Subunit, Chaves County, New Mexico. From USGS 1:24,000 quadrangles Bottomless Lakes and South Spring, lands bounded by the following UTM NAD83 coordinates (meters E, meters N): 559225, 3688383; 559265, 3688370; 559292, 3688339; 559312, 3688333; 559335, 3688294; 559348, 3688262; 559355, 3688228; 559377, 3688207; 559420, 3688160; 559431, 3688128; 559436, 3688078; 559458, 3688030; 559492, 3687977; 559523, 3687927; 559548, 3687893; 559579, 3687870; 559595, 3687851; 559617, 3687819; 559638, 3687777; 559649, 3687709; 559647, 3687656; 559636, 3687605; 559608, 3687555; 559584, 3687497; 559559, 3687483; 559533, 3687486; 559506, 3687488; 559486, 3687523; 559475, 3687573; 559474, 3687634; 559481, 3687686; 559480, 3687729; 559469, 3687782; 559446, 3687826; 559433, 3687871; 559412, 3687924; 559385, 3687977; 559365, 3688014; 559345, 3688040; 559325, 3688077; 559305, 3688122; 559282, 3688159; 559238, 3688182; 559204, 3688219; 559184, 3688267; 559184, 3688314; 559199, 3688359; thence returning to 559225, 3688383; 558767, 3686447; 558771, 3686449; 558790, 3686451; 558823, 3686444; 558852, 3686446; 558879, 3686451; 558899, 3686458; 558917, 3686464; 558932, 3686466; 558952, 3686459; 558963, 3686453; 558977, 3686433; 558986, 3686422; 558997, 3686411; 559012, 3686407; 559030, 3686392; 559038, 3686377; 559038, 3686361; 559035, 3686343; 559031, 3686291; 559031, 3686253; 559026, 3686238; 559014, 3686223; 558985, 3686205; 558960, 3686191; 558934, 3686182; 558915, 3686177; 558884, 3686164; 558866, 3686152; 558839, 3686137; 558817, 3686127; 558804, 3686124; 558795, 3686123; 558772, 3686135; 558745, 3686144; 558722, 3686150; 558700, 3686157; 558678, 3686161; 558650, 3686157; 558621, 3686154; 558589, 3686153; 558561, 3686152; 558534, 3686153; 558498, 3686144; 558467, 3686137; 558439, 3686122; 558415, 3686108; 558398, 3686086; 558385, 3686058; 558380, 3686024; 558387, 3685985; 558396, 3685944; 558404, 3685914; 558408, 3685894; 558404, 3685879; 558387, 3685862; 558363, 3685843; 558338, 3685818; 558318, 3685805; 558305, 3685787; 558290, 3685762; 558284, 3685734; 558286, 3685712; 558292, 3685684; 558294, 3685662; 558288, 3685634; 558286, 3685609; 558276, 3685584; 558262, 3685566; 558253, 3685552; 558232, 3685540; 558208, 3685531; 558183, 3685532; 558148, 3685542; 558126, 3685553; 558099, 3685568; 558086, 3685583; 558073, 3685608; 558071, 3685633; 558079, 3685654; 558095, 3685671; 558115, 3685672; 558132, 3685672; 558150, 3685666; 558163, 3685655; 558192, 3685654; 558209, 3685658; 558221, 3685671; 558221, 3685689; 558221, 3685714; 558220, 3685738; 558211, 3685759; 558209, 3685781; 558207, 3685799; 558218, 3685819; 558232, 3685829; 558250, 3685836; 558262, 3685843; 558270, 3685859; 558275, 3685880; 558273, 3685888; 558255, 3685909; 558253, 3685931; 558252, 3685946; 558256, 3685956; 558259, 3685975; 558260, 3685989; 558258, 3686009; 558256, 3686024; 558250, 3686035; 558240, 3686046; 558233, 3686056; 558223, 3686065; 558221, 3686071; 558220, 3686078; 558224, 3686092; 558227, 3686102; 558227, 3686119; 558219, 3686147; 558215, 3686174; 558216, 3686193; 558228, 3686212; 558243, 3686232; 558267, 3686257; 558281, 3686271; 558297, 3686283; 558315, 3686290; 558338, 3686302; 558355, 3686314; 558368, 3686325; 558393, 3686346; 558406, 3686362; 558423, 3686381; 558432, 3686397; 558438, 3686423; 558437, 3686445; 558425, 3686461; 558410, 3686475; 558392, 3686490; 558373, 3686507; 558364, 3686529; 558413, 3686519; 558466, 3686502; 558514, 3686488; 558558, 3686475; 558601, 3686470; 558635, 3686457; 558667, 3686443; 558689, 3686445; 558720, 3686431; thence returning to 558767, 3686447.
                (vi) Note: Map of Subunit 4c for Helianthus paradoxus (Pecos sunflower) critical habitat follows:
                
                  
                  ER01AP08.344
                
                (vii) Subunit 4d for Helianthus paradoxus, Lea Lake at Bottomless Lakes State Park, Chaves County, New Mexico. From USGS 1:24,000 quadrangle Bottomless Lakes, lands bounded by the following UTM NAD83 coordinates (meters E, meters N): 562371, 3687020; 562381, 3687019; 562402, 3687011; 562419, 3686993; 562437, 3686976; 562464, 3686956; 562476, 3686950; 562499, 3686947; 562515, 3686938; 562519, 3686919; 562520, 3686895; 562511, 3686875; 562495, 3686857; 562483, 3686851; 562471, 3686849; 562453, 3686850; 562442, 3686836; 562432, 3686814; 562420, 3686784; 562409, 3686747; 562410, 3686718; 562402, 3686690; 562391, 3686663; 562366, 3686642; 562325, 3686637; 562286, 3686639; 562276, 3686652; 562230, 3686695; 562216, 3686715; 562203, 3686732; 562200, 3686752; 562201, 3686770; 562203, 3686791; 562208, 3686818; 562221, 3686835; 562225, 3686852; 562222, 3686868; 562216, 3686888; 562217, 3686914; 562230, 3686939; 562250, 3686958; 562270, 3686978; 562293, 3686992; 562323, 3687006; 562351, 3687016; thence returning to 562371, 3687020.
                (viii) Note: Map of Subunit 4d for Helianthus paradoxus (Pecos sunflower) critical habitat follows:
                
                  ER01AP08.345
                
                
                (ix) Subunit 4e for Helianthus paradoxus, Dexter Cienega, Chaves County, New Mexico. From USGS 1:24,000 quadrangle Dexter East, lands bounded by the following UTM NAD83 coordinates (meters E, meters N): 559316, 3678509; 559316, 3678510; 559329, 3678521; 559339, 3678530; 559355, 3678547; 559372, 3678557; 559402, 3678565; 559412, 3678566; 559432, 3678560; 559452, 3678542; 559471, 3678532; 559508, 3678527; 559525, 3678528; 559567, 3678532; 559595, 3678535; 559622, 3678521; 559635, 3678495; 559645, 3678472; 559648, 3678443; 559642, 3678414; 559630, 3678392; 559622, 3678376; 559606, 3678361; 559582, 3678344; 559549, 3678334; 559519, 3678314; 559493, 3678303; 559464, 3678290; 559439, 3678280; 559410, 3678271; 559381, 3678263; 559358, 3678260; 559329, 3678249; 559293, 3678233; 559265, 3678223; 559234, 3678215; 559205, 3678201; 559177, 3678193; 559160, 3678178; 559132, 3678157; 559111, 3678136; 559083, 3678118; 559048, 3678097; 559012, 3678082; 558980, 3678067; 558948, 3678058; 558915, 3678047; 558884, 3678045; 558855, 3678046; 558830, 3678054; 558801, 3678062; 558776, 3678067; 558754, 3678070; 558732, 3678071; 558714, 3678078; 558703, 3678089; 558702, 3678101; 558703, 3678116; 558711, 3678128; 558728, 3678126; 558757, 3678122; 558776, 3678124; 558812, 3678130; 558833, 3678134; 558843, 3678141; 558856, 3678145; 558869, 3678166; 558895, 3678186; 558906, 3678205; 558926, 3678207; 558948, 3678215; 558966, 3678227; 558976, 3678240; 558995, 3678256; 559017, 3678272; 559038, 3678284; 559074, 3678307; 559099, 3678323; 559124, 3678334; 559157, 3678352; 559185, 3678364; 559210, 3678373; 559242, 3678378; 559260, 3678389; 559269, 3678401; 559268, 3678424; 559272, 3678437; 559285, 3678457; 559299, 3678486; thence returning to 559316, 3678509.
                (x) Note: Map of Subunit 4e for Helianthus paradoxus (Pecos sunflower) critical habitat follows:
                
                  
                  ER01AP08.346
                
                (9) Unit 5: West Texas-Diamond Y Springs, Pecos County, Texas.
                (i) Unit 5 for Helianthus paradoxus, West Texas—Diamond Y Spring, Pecos County, Texas. From USGS 1:24,000 quadrangles Diamond Y Spring and Fort Stockton West, lands bounded by the following UTM NAD83 coordinates (meters E, meters N): 698884, 3432181; 698826, 3432165; 698791, 3432139; 698736, 3432128; 698662, 3432110; 698622, 3432104; 698558, 3432087; 698508, 3432029; 698495, 3431944; 698484, 3431889; 698482, 3431809; 698466, 3431762; 698429, 3431714; 698368, 3431658; 698333, 3431624; 698304, 3431582; 698291, 3431529; 698275, 3431500; 698238, 3431492; 698183, 3431494; 698143, 3431534; 698111, 3431608; 698106, 3431682; 698132, 3431764; 698180, 3431828; 698222, 3431883; 698217, 3431955; 698246, 3432042; 698267, 3432103; 698288, 3432156; 698299, 3432225; 698275, 3432262; 698196, 3432251; 698069, 3432206; 697987, 3432198; 697936, 3432214; 697876, 3432223; 697820, 3432243; 697774, 3432254; 697727, 3432259; 697728, 3432663; 697784, 3432632; 697855, 3432612; 697932, 3432595; 698003, 3432587; 698052, 3432577; 698116, 3432570; 698179, 3432573; 698264, 3432570; 698313, 3432580; 698359, 3432591; 698402, 3432587; 698462, 3432584; 698507, 3432584; 698550, 3432584; 698596, 3432591; 698652, 3432605; 698702, 3432630; 698772, 3432665; 698814, 3432700; 698860, 3432736; 698920, 3432796; 699002, 3432859; 699062, 3432895; 699125, 3432930; 699204, 3432951; 699241, 3432959; 699347, 3432935; 699405, 3432877; 699416, 3432816; 699427, 3432729; 699411, 3432697; 699352, 3432634; 699310, 3432560; 699281, 3432504; 699265, 3432456; 699265, 3432409; 699270, 3432345; 699263, 3432289; 699233, 3432258; 699186, 3432213; 699128, 3432200; 699080, 3432194; 699011, 3432202; 698934, 3432197; thence returning to 698884, 3432181
                (ii) Note: Map of Unit 5 for Helianthus paradoxus (Pecos sunflower) critical habitat follows:
                
                  
                  ER01AP08.347
                
                Family Asteraceae: Helianthus verticillatus (whorled sunflower)
                (1) Critical habitat units are depicted for Cherokee County, Alabama; Floyd County, Georgia; and Madison and McNairy Counties, Tennessee, on the maps below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of whorled sunflower consist of three components:
                
                (i) Silt loam, silty clay loam, or fine sandy loam soils on land forms including broad uplands, depressions, stream terraces, and floodplains within the headwaters of the Coosa River in Alabama and Georgia and the East Fork Forked Deer and Tuscumbia rivers in Tennessee.
                (ii) Sites in which forest canopy is absent, or where woody vegetation is present at sufficiently low densities to provide full or partial sunlight to whorled sunflower plants for most of the day, and which support vegetation characteristic of moist prairie communities. Invasive, nonnative plants must be absent or present in sufficiently low numbers to not inhibit growth or reproduction of whorled sunflower.
                (iii) Occupied sites in which a sufficient number of compatible mates are present for outcrossing and production of viable achenes to occur.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on September 25, 2014.
                (4) Critical habitat map units. Data layers defining map units were created on a base of Bing Maps digital aerial photography supplied by the Harris Corporation, Earthstar Geographics LLC, and the Microsoft Corporation. Critical habitat units were then mapped using the USA Contiguous Albers Equal Area Projection with a NAD 83 datum. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/cookeville, at http://www.regulations.gov at Docket No. FWS-R4-ES-2013-0086, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER26AU14.000
                
                (6) Unit 1: Mud Creek, Cherokee County, Alabama. Map of Unit 1 follows:
                
                  
                  ER26AU14.001
                
                (7) Unit 2: Coosa Valley Prairie, Floyd County, Georgia. Map of Unit 2 follows:
                
                  
                  ER26AU14.002
                
                (8) Unit 3: Prairie Branch, McNairy County, Tennessee. Map of Unit 3 follows:
                
                  
                  ER26AU14.003
                
                (9) Unit 4: Pinson, Madison County, Tennessee. Map of Unit 4 follows:
                
                  
                  ER26AU14.004
                
                
                Family Asteraceae: Holocarpha macradenia (Santa Cruz tarplant)
                (1) Critical habitat units are depicted for Contra Costa, Santa Cruz, and Monterey Counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Holocarpha macradenia are the habitat components that provide:
                (i) Soils associated with coastal terrace prairies, including the Watsonville, Tierra, Elkhorn, Santa Inez, and Pinto series.

                (ii) Plant communities that support associated species, including native grasses such as Nassella sp.(needlegrass) and Danthonia californica (California oatgrass); native herbaceous species such as members of the genus Hemizonia (other tarplants), Perideridia gairdneri (Gairdner's yampah), Plagiobothrys diffusus (San Francisco popcorn flower), and Trifolium buckwestiorum (Santa Cruz clover); and

                (iii) Physical processes, particularly soils and hydrologic processes, that maintain the soil structure and hydrology that produce the seasonally saturated soils characteristic of Holocarpha macradenia habitat.
                (3) Critical habitat does not include existing features and structures, such as buildings, roads, aqueducts, railroads, airport runways and buildings, other paved areas, lawns, and other urban landscaped areas not containing one or more of the primary constituent elements.
                (4) Critical Habitat Map Units. (i) Data layers defining map units were created on a base of USGS 7.5′ quadrangles obtained from the State of California's Stephen P. Teale Data Center. Critical habitat units were then mapped using UTM coordinates.
                (ii) Map 1—Index map follows:
                
                  
                  ER16OC02.000
                
                (5) Unit A: Mezue. Contra Costa County, California.

                (i) From USGS 1:24,000 quadrangle map Richmond. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 562046, 4199420; 562047, 4199460; 562063, 4199550; 562066, 4199570; 562070, 4199600; 562073, 4199650; 562074, 4199670; 562076, 4199690; 562076, 4199690; 562079, 4199700; 562085, 4199710; 562100, 4199720; 562116, 4199730; 562133, 4199740; 562149, 4199750; 562179, 4199780; 562190, 4199800; 562230, 4199800; 562270, 4199800; 562299, 4199800; 562324, 4199800; 562357, 4199820; 562382, 4199840; 562403, 4199860; 562466, 4199870; 562548, 4199840; 562579, 4199820; 562616, 4199790; 562703, 4199720; 562717, 4199700; 562723, 4199690; 562724, 4199680; 562722, 4199670; 562712, 4199650; 562705, 4199620; 562699, 4199600; 562690, 4199580; 562684, 4199550; 562687, 4199490; 562684, 4199440; 562683, 4199390; 562680, 4199340; 562686, 4199300; 562629, 4199340; 562599, 4199370; 562577, 4199410; 562556, 4199480; 562520, 4199680; 562513, 4199690; 562500, 4199690; 562496, 4199680; 562498, 4199650; 562520, 4199510; 562526, 4199420; 562537, 4199380; 562544, 4199340; 562567, 4199290; 562598, 4199250; 562615, 4199240; 562621, 4199200; 562629, 4199170; 562636, 4199120; 562637, 4199070; 562638, 4199010; 562640, 4198990; 562645, 4198960; 562649, 4198920; 562648, 4198910; 562632, 4198880; 562615, 4198860; 562592, 4198840; 562554, 4198820; 562530, 4198810; 562499, 4198800; 562483, 4198800; 562465, 4198790; 562417, 4198780; 562371, 4198800; 562314, 4198810; 562255, 4198850; 562280, 4198890; 562291, 4198910; 562299, 4198930; 562299, 4198950; 562301, 4198970; 562309, 4199010; 562308, 4199030; 562306, 4199040; 562293, 4199060; 562288, 4199070; 562276, 4199090; 562271, 4199090; 562264, 4199090; 562264, 4199090; 562258, 4199080; 562258, 4199060; 562253, 4199020; 562251, 4198990; 562252, 4198940; 562251, 4198930; 562250, 4198930; 562242, 4198920; 562229, 4198900; 562212, 4198880; 562188, 4198890; 562184, 4198920; 562174, 4198960; 562163, 4199000; 562155, 4199030; 562151, 4199050; 562146, 4199070; 562136, 4199130; 562135, 4199140; 562132, 4199150; 562118, 4199180; 562108, 4199190; 562092, 4199220; 562078, 4199230; 562058, 4199270; 562049, 4199280; 562045, 4199290; 562043, 4199300; 562041, 4199310; 562041, 4199330; 562042, 4199350; 562044, 4199360; 562046, 4199420.
                (ii) Map 2 of Unit A follows:
                
                  
                  ER16OC02.001
                
                (6) Unit B: Graham Hill. Santa Cruz County, California.

                (i) Unit B (Graham Hill north subunit). From USGS 1:24,000 quadrangle map Felton. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 585905, 4096930; 585915, 4096850; 585930, 4096130; 585930, 4096110; 585879, 4096100; 585863, 4096100; 585841, 4096110; 585833, 4096130; 585817, 4096180; 585815, 4096210; 585819, 4096240; 585840, 4096280; 585850, 4096320; 585837, 4096350; 585810, 4096390; 585749, 4096430; 585721, 4096480; 585719, 4096560; 585710, 4096710; 585724, 4096750; 585701, 4096790; 585699, 4096820; 585739, 4096850; 585791, 4096860; 585839, 4096880; 585905, 4096930.
                (ii) Unit B (Graham Hill central subunit). From USGS 1:24,000 quadrangle map Felton. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 585912, 4095900; 585919, 4095900; 585928, 4095910; 585942, 4095900; 585974, 4095840; 585954, 4095830; 585939, 4095840; 585925, 4095840; 585915, 4095850; 585912, 4095870; 585910, 4095880; 585910, 4095890; 585912, 4095900.
                (iii) Unit B (Graham Hill south subunit). From USGS 1:24,000 quadrangle map Felton. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 586017, 4095760; 586058, 4095680; 585931, 4095640; 585928, 4095650; 585922, 4095670; 585920, 4095680; 585922, 4095690; 585930, 4095710; 585937, 4095730; 585944, 4095740; 585955, 4095740; 585976, 4095750; 586017, 4095760.
                (iv) Map 3 of Unit B follows:
                
                  
                  ER16OC02.002
                
                (7) Unit C: (De Laveaga). Santa Cruz County, California.

                (i) From USGS 1:24,000 quadrangle map Santa Cruz. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 588446, 4094810; 588468, 4094810; 588492, 4094800; 588510, 4094780; 588523, 4094760; 588523, 4094740; 588522, 4094730; 588519, 4094710; 588522, 4094690; 588522, 4094680; 588519, 4094660; 588515, 4094650; 588504, 4094630; 588488, 4094660; 588476, 4094660; 588459, 4094620; 588445, 4094620; 588440, 4094590; 588429, 4094590; 588417, 4094610; 588406, 4094620; 588401, 4094640; 588399, 4094660; 588401, 4094690; 588410, 4094720; 588416, 4094740; 588424, 4094770; 588432, 4094790; 588439, 4094810; 588446, 4094810.
                (ii) Map 4 of Unit C follows:
                
                  ER16OC02.003
                
                
                (8) Unit D: Arana Gulch. Santa Cruz County, California.
                From USGS 1:24,000 quadrangle maps Santa Cruz and Soquel. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 589295, 4093310; 589315, 4093270; 589338, 4093210; 589358, 4093170; 589399, 4093120; 589404, 4093100; 589399, 4093030; 589401, 4092990; 589400, 4092940; 589391, 4092900; 589386, 4092860; 589375, 4092830; 589353, 4092780; 589340, 4092750; 589340, 4092730; 589325, 4092690; 589310, 4092640; 589290, 4092600; 589272, 4092590; 589252, 4092570; 589238, 4092550; 589229, 4092530; 589221, 4092500; 589195, 4092460; 589161, 4092490; 589139, 4092530; 589120, 4092540; 589108, 4092540; 589092, 4092510; 589057, 4092450; 589033, 4092400; 588999, 4092360; 588929, 4092350; 588916, 4092360; 588894, 4092470; 588891, 4092560; 588890, 4092650; 588919, 4092710; 588946, 4092730; 588980, 4092760; 589053, 4092880; 589080, 4092950; 589119, 4093040; 589234, 4093080; 589178, 4093270; 589181, 4093310; 589214, 4093320; 589245, 4093330; 589268, 4093330; 589295, 4093310.
                (9) Unit E: Twin Lakes. Santa Cruz County, California.
                (i) From USGS 1:24,000 quadrangle map Soquel. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 589964, 4091950; 589967, 4091930; 589964, 4091890; 589918, 4091800; 589899, 4091780; 589871, 4091770; 589823, 4091760; 589784, 4091760; 589744, 4091750; 589722, 4091750; 589692, 4091760; 589667, 4091780; 589656, 4091770; 589640, 4091750; 589616, 4091740; 589559, 4091710; 589532, 4091690; 589521, 4091660; 589521, 4091640; 589522, 4091620; 589504, 4091610; 589489, 4091620; 589476, 4091640; 589455, 4091700; 589450, 4091730; 589449, 4091770; 589458, 4091800; 589472, 4091830; 589473, 4091840; 589465, 4091860; 589464, 4091890; 589463, 4091900; 589482, 4091920; 589506, 4091940; 589522, 4091950; 589964, 4091950.
                (ii) Map 5 of Units D and E follows:
                
                  
                  ER16OC02.004
                
                (10) Unit F: Rodeo Gulch. Santa Cruz County, California.

                From USGS 1:24,000 quadrangle map Soquel. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 590971, 4094630; 590995, 4094740; 591007, 4094780; 591037, 4094830; 591069, 4094860; 591095, 4094900; 591125, 4094960; 591182, 4094940; 591196, 4094940; 591199, 4094950; 591207, 4094980; 591216, 4095000; 591225, 4095030; 591220, 4095050; 591225, 4095090; 591232, 4095130; 591241, 4095160; 591252, 4095180; 591265, 4095180; 591291, 4095170; 591321, 4095140; 591353, 4095050; 591393, 4094970; 591301, 4094960; 591293, 4094950; 591299, 4094910; 591300, 4094850; 591293, 4094810; 591275, 4094750; 591252, 4094660; 591224, 4094650; 591185, 4094630; 591097, 4094630; 590971, 4094630.
                (11) Unit G: Soquel Unit. Santa Cruz County, California.
                (i) Unit G (Soquel north subunit). From USGS 1:24,000 quadrangle maps Soquel and Laurel. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 592050, 4095340; 592094, 4095290; 592102, 4095240; 592112, 4095200; 592119, 4095200; 592130, 4095200; 592158, 4095210; 592173, 4095220; 592180, 4095230; 592193, 4095270; 592211, 4095320; 592218, 4095330; 592227, 4095330; 592257, 4095330; 592275, 4095330; 592299, 4095330; 592393, 4095340; 592404, 4095330; 592411, 4095220; 592423, 4095180; 592425, 4095140; 592414, 4095130; 592381, 4095120; 592290, 4095120; 592177, 4095120; 592165, 4095120; 592159, 4095120; 592149, 4095110; 592138, 4095100; 592129, 4095090; 592116, 4095090; 592109, 4095100; 592041, 4095190; 592009, 4095220; 591986, 4095240; 591980, 4095270; 591970, 4095360; 591971, 4095360; 591973, 4095370; 591995, 4095390; 592012, 4095400; 592021, 4095410; 592031, 4095400; 592046, 4095390; 592050, 4095340.
                (ii) Unit G (Soquel north area). From USGS 1:24,000 quadrangle maps Soquel and Laurel. Lands bounded by the following UTM zone 10 NAD83 coordinates (E, N). 592050, 4095340; 592094, 4095290; 592102, 4095240; 592112, 4095200; 592119, 4095200; 592130, 4095200; 592158, 4095210; 592173, 4095220; 592180, 4095230; 592193, 4095270; 592211, 4095320; 592218, 4095330; 592227, 4095330; 592257, 4095330; 592275, 4095330; 592299, 4095330; 592393, 4095340; 592404, 4095330; 592411, 4095220; 592423, 4095180; 592425, 4095140; 592414, 4095130; 592381, 4095120; 592290, 4095120; 592177, 4095120; 592165, 4095120; 592159, 4095120; 592149, 4095110; 592138, 4095100; 592129, 4095090; 592116, 4095090; 592109, 4095100; 592041, 4095190; 592009, 4095220; 591986, 4095240; 591980, 4095270; 591970, 4095360; 591971, 4095360; 591973, 4095370; 591995, 4095390; 592012, 4095400; 592021, 4095410; 592031, 4095400; 592046, 4095390; 592050, 4095340.
                (iii) Unit G (Soquel south subunit). From USGS 1:24,000 quadrangle maps Soquel and Laurel. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 592076, 4095040; 592097, 4094850; 592304, 4094860; 592315, 4094660; 592322, 4094620; 592334, 4094580; 592341, 4094510; 592347, 4094490; 592354, 4094480; 592375, 4094440; 592378, 4094430; 592380, 4094400; 592385, 4094380; 592406, 4094360; 592430, 4094320; 592442, 4094310; 592460, 4094300; 592478, 4094290; 592491, 4094280; 592494, 4094210; 592495, 4094190; 592491, 4094180; 592478, 4094180; 592458, 4094180; 592452, 4094200; 592442, 4094200; 592326, 4094210; 592311, 4094210; 592224, 4094110; 592216, 4094110; 592204, 4094110; 592165, 4094130; 592161, 4094140; 592126, 4094560; 592123, 4094590; 592117, 4094610; 592105, 4094630; 592087, 4094670; 592074, 4094690; 592057, 4094720; 592047, 4094730; 592036, 4094730; 592032, 4094720; 592036, 4094700; 592043, 4094680; 592047, 4094650; 592043, 4094610; 592036, 4094550; 592000, 4094420; 591994, 4094390; 591987, 4094380; 591973, 4094380; 591957, 4094380; 591944, 4094380; 591904, 4094420; 591855, 4094440; 591853, 4094500; 591833, 4094500; 591696, 4094500; 591696, 4094440; 591606, 4094490; 591597, 4094510; 591596, 4094520; 591613, 4094650; 591617, 4094650; 591676, 4094660; 591718, 4094660; 591751, 4094660; 591759, 4094670; 591757, 4094680; 591749, 4094680; 591738, 4094690; 591704, 4094690; 591656, 4094710; 591651, 4094720; 591651, 4094730; 591657, 4094740; 591711, 4094750; 591720, 4094740; 591726, 4094730; 591736, 4094730; 591777, 4094730; 591790, 4094740; 591797, 4094740; 591806, 4094750; 591819, 4094750; 591831, 4094750; 591845, 4094740; 591856, 4094740; 591935, 4094740; 591946, 4094880; 591956, 4094930; 591995, 4095060; 591998, 4095100; 592017, 4095090; 592059, 4095060; 592076, 4095040.
                (iv) Map 6 of Units F and G follows:
                
                  
                  ER16oc02.005
                
                (12) Unit H: Porter Gulch. Santa Cruz County, California.

                (i) From USGS 1:24,000 quadrangle maps Soquel and Laurel. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 594615, 4095600; 594643, 4095630; 594684, 4095640; 594774, 4095680; 594850, 4095720; 594898, 4095750; 594929, 4095780; 594958, 4095820; 595017, 4095780; 595008, 4095760; 594990, 4095720; 594993, 4095700; 595020, 4095680; 595057, 4095630; 595081, 4095610; 595068, 4095600; 595061, 4095590; 595045, 4095580; 595013, 4095550; 594989, 4095540; 594967, 4095530; 594929, 4095520; 594917, 4095520; 594907, 4095500; 594893, 4095470; 594857, 4095380; 594846, 4095340; 594843, 4095320; 594842, 4095290; 594839, 4095250; 594838, 4095180; 594835, 4095150; 594828, 4095130; 594816, 4095120; 594800, 4095120; 594785, 4095120; 594772, 4095130; 594765, 4095130; 594760, 4095140; 594758, 4095150; 594760, 4095170; 594766, 4095230; 594779, 4095310; 594819, 4095420; 594856, 4095500; 594867, 4095520; 594869, 4095540; 594863, 4095550; 594848, 4095560; 594837, 4095550; 594833, 4095540; 594828, 4095540; 594810, 4095500; 594776, 4095470; 594747, 4095440; 594718, 4095410; 594689, 4095370; 594669, 4095370; 594652, 4095370; 594639, 4095380; 594627, 4095380; 594622, 4095400; 594624, 4095470; 594606, 4095470; 594587, 4095460; 594571, 4095470; 594565, 4095480; 594557, 4095480; 594549, 4095480; 594530, 4095480; 594518, 4095470; 594514, 4095460; 594517, 4095440; 594509, 4095430; 594498, 4095430; 594473, 4095430; 594462, 4095430; 594453, 4095430; 594444, 4095420; 594442, 4095410; 594441, 4095390; 594436, 4095380; 594427, 4095380; 594415, 4095380; 594411, 4095390; 594394, 4095420; 594390, 4095440; 594390, 4095450; 594391, 4095470; 594410, 4095490; 594457, 4095530; 594502, 4095550; 594542, 4095560; 594597, 4095560; 594597, 4095600; 594615, 4095600.
                (ii) Map 7 of Unit H follows:
                
                  
                  ER16oc02.006
                
                (13) Unit I: Watsonville Unit. Santa Cruz County, California.

                (i) Unit I (Watsonville north subunit). From USGS 1:24,000 quadrangle map Watsonville West. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 606195, 4088630; 606299, 4088730; 606331, 4088750; 606365, 4088760; 606454, 4088750; 606492, 4088750; 606515, 4088750; 606535, 4088760; 606555, 4088800; 606560, 4088840; 606580, 4088880; 606607, 4088890; 606660, 4088900; 606927, 4088910; 606938, 4088530; 606930, 4088220; 606810, 4088090; 606689, 4087970; 606652, 4088040; 606596, 4088110; 606522, 4088170; 606490, 4088210; 606437, 4088250; 606362, 4088300; 606303, 4088340; 606274, 4088370; 606263, 4088390; 606252, 4088430; 606234, 4088450; 606219, 4088480; 606215, 4088520; 606199, 4088590; 606195, 4088630.
                (ii) Unit I (Airport subunit). From USGS 1:24,000 quadrangle map Watsonville West. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 607026, 4087500; 606967, 4087520; 607005, 4087620; 607031, 4087670; 607046, 4087710; 607073, 4087750; 607095, 4087820; 607136, 4087830; 607137, 4087860; 607146, 4087980; 607140, 4088020; 607145, 4088050; 607158, 4088060; 607202, 4088060; 607247, 4088050; 607252, 4088090; 607292, 4088090; 607378, 4088100; 607383, 4088250; 607306, 4088240; 607226, 4088240; 607201, 4088250; 607184, 4088270; 607159, 4088300; 607147, 4088310; 607147, 4088340; 607158, 4088380; 607195, 4088470; 607203, 4088510; 607212, 4088560; 607222, 4088620; 607226, 4088650; 607227, 4088710; 607240, 4088750; 607241, 4088780; 607236, 4088820; 607246, 4088840; 607340, 4088840; 607846, 4088860; 607947, 4089000; 608079, 4089030; 608191, 4088860; 608477, 4088700; 608460, 4088620; 608641, 4088590; 608652, 4088610; 608746, 4088570; 608602, 4088450; 607932, 4088550; 607689, 4088150; 607267, 4087440; 607312, 4087430; 607297, 4087340; 607239, 4087340; 607201, 4087350; 607181, 4087320; 607148, 4087320; 607031, 4087350; 606969, 4087370; 607026, 4087500.
                (iii) Unit I (Watsonville south subunit). From USGS 1:24,000 quadrangle map Watsonville West. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 609032, 4085780; 609074, 4085770; 609198, 4085730; 609153, 4085610; 609208, 4085430; 609333, 4085390; 609504, 4085250; 609242, 4085080; 609191, 4085230; 609164, 4085310; 609006, 4085250; 609123, 4085020; 608761, 4084800; 608590, 4085160; 608651, 4085380; 608760, 4085450; 608869, 4085480; 608941, 4085530; 608976, 4085570; 609032, 4085580; 609040, 4085630; 608979, 4085640; 608931, 4085660; 608920, 4085700; 608928, 4085730; 608957, 4085760; 608995, 4085780; 609032, 4085780.
                (iv) Unit I (Highway 1 north subunit). From USGS 1:24,000 quadrangle map Watsonville West. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 607333, 4087090; 607348, 4087150; 607389, 4087150; 607449, 4087090; 607498, 4087060; 607570, 4087060; 607570, 4086940; 607558, 4086930; 607333, 4087090.
                (v) Unit I (Highway 1 south subunit). From USGS 1:24,000 quadrangle map Watsonville West. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 607819, 4086590; 607892, 4086560; 607893, 4086520; 607900, 4086500; 607920, 4086470; 607931, 4086440; 607946, 4086410; 607978, 4086370; 608003, 4086320; 608031, 4086280; 608057, 4086260; 608029, 4086240; 608063, 4086190; 608101, 4086160; 608138, 4086130; 608069, 4086100; 607819, 4086590.

                (vi) Unit I (Harkins Slough subunit). From USGS 1:24,000 quadrangle map Watsonville West. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 606736, 4084900; 606721, 4084900; 606703, 4084900; 606698, 4084920; 606703, 4084940; 606709, 4084960; 606710, 4085000; 606715, 4085030; 606715, 4085050; 606715, 4085080; 606707, 4085090; 606698, 4085100; 606678, 4085110; 606661, 4085140; 606634, 4085230; 606632, 4085260; 606635, 4085290; 606651, 4085310; 606667, 4085370; 606677, 4085390; 606695, 4085410; 606713, 4085420; 606695, 4085510; 606701, 4085540; 606721, 4085550; 606733, 4085580; 606742, 4085610; 606745, 4085650; 606756, 4085690; 606773, 4085710; 606759, 4085800; 606744, 4085830; 606736, 4085870; 606725, 4085930; 606729, 4085960; 606741, 4085990; 606761, 4086020; 606756, 4086050; 606735, 4086090; 606715, 4086130; 606704, 4086180; 606689, 4086350; 606690, 4086390; 606696, 4086440; 606715, 4086490; 606746, 4086540; 606762, 4086620; 606767, 4086650; 606766, 4086700; 606762, 4086780; 606786, 4086810; 606896, 4086850; 606923, 4086940; 607053, 4086940; 607125, 4087120; 607085, 4087130; 607002, 4087200; 606976, 4087250; 606968, 4087280; 607157, 4087140; 607286, 4087040; 607497, 4086890; 607591, 4086820; 607719, 4086630; 607746, 4086620; 608027, 4086080; 607960, 4086030; 607945, 4086070; 607914, 4086180; 607889, 4086200; 607861, 4086220; 607830, 4086260; 607799, 4086310; 607782, 4086380; 607764, 4086400; 607738, 4086400; 607715, 4086390; 607705, 4086370; 607705, 4086350; 607713, 4086320; 607741, 4086240; 607771, 4086180; 607825, 4086100; 607863, 4086050; 607891, 4085970; 607999, 4085770; 608023, 4085720; 608026, 4085670; 608026, 4085630; 608016, 4085590; 607990, 4085560; 607945, 4085560; 607911, 4085550; 607871, 4085500; 607932, 4085480; 607985, 4085460; 608013, 4085440; 608016, 4085410; 608006, 4085380; 607995, 4085350; 608006, 4085310; 608054, 4085240; 608087, 4085210; 608107, 4085160; 608143, 4085110; 608184, 4085090; 608219, 4085060; 608233, 4085030; 608237, 4084990; 608186, 4084950; 608118, 4084660; 607891, 4084590; 607817, 4084540; 607733, 4084490; 607718, 4084490; 607703, 4084510; 607705, 4084540; 607708, 4084590; 607708, 4084640; 607703, 4084680; 607659, 4084750; 607643, 4084810; 607647, 4084850; 607672, 4084900; 607715, 4084960; 607746, 4084980; 607777, 4084990; 607821, 4085040; 607812, 4085100; 607937, 4085270; 607886, 4085330; 607769, 4085220; 607709, 4085150; 607649, 4085150; 607619, 4085130; 607642, 4085070; 607644, 4085050; 607639, 4085020; 607562, 4084870; 607547, 4084850; 607527, 4084850; 607499, 4084850; 607474, 4084850; 607385, 4084990; 607313, 4085120; 607306, 4085190; 607301, 4085230; 607313, 4085260; 607359, 4085370; 607405, 4085500; 607407, 4085550; 607397, 4085580; 607341, 4085640; 607242, 4085780; 607199, 4085760; 607186, 4085730; 607196, 4085690; 607293, 4085520; 607308, 4085490; 607311, 4085460; 607295, 4085370; 607241, 4085250; 607232, 4085220; 607232, 4085190; 607242, 4085100; 607269, 4085010; 607303, 4084920; 607375, 4084780; 607484, 4084640; 607545, 4084530; 607586, 4084420; 607028, 4083920; 607011, 4083950; 607058, 4084120; 607036, 4084150; 606990, 4084230; 606906, 4084180; 606797, 4084220; 606768, 4084240; 606753, 4084300; 606753, 4084330; 606758, 4084360; 606765, 4084380; 606774, 4084410; 606791, 4084480; 606759, 4084610; 606696, 4084670; 606680, 4084680; 606672, 4084700; 606667, 4084720; 606684, 4084760; 606698, 4084770; 606712, 4084780; 606736, 4084810; 606756, 4084840; 606770, 4084860; 606758, 4084890; 606736, 4084900.
                (vii) Map 8 of Unit I follows:
                
                  Er16oc02.007
                
                
                (14) Unit J: Casserly. Santa Cruz County, California.
                (i) From USGS 1:24,000 quadrangle maps Loma Prieta, Mt. Madona, Watsonville East, and Watsonville West. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 610201, 4094760; 610253, 4094770; 610315, 4094760; 610340, 4094730; 610351, 4094720; 610366, 4094730; 610368, 4094750; 610363, 4094780; 610346, 4094860; 610330, 4094910; 610300, 4094980; 610231, 4095070; 610143, 4095150; 610117, 4095190; 610107, 4095220; 610111, 4095230; 610169, 4095280; 610196, 4095290; 610217, 4095330; 610236, 4095340; 610262, 4095340; 610289, 4095330; 610366, 4095260; 610399, 4095240; 610412, 4095240; 610428, 4095240; 610453, 4095240; 610471, 4095210; 610499, 4095190; 610524, 4095200; 610548, 4095210; 610563, 4095200; 610577, 4095170; 610599, 4095160; 610619, 4095170; 610630, 4095180; 610659, 4095190; 610678, 4095200; 610695, 4095220; 610702, 4095240; 610711, 4095250; 610730, 4095240; 610750, 4095240; 610789, 4095230; 610783, 4095210; 610777, 4095180; 610768, 4095150; 610761, 4095120; 610763, 4095090; 610779, 4095070; 610809, 4095070; 610832, 4095070; 610851, 4095080; 610872, 4095070; 610880, 4095050; 610878, 4095010; 610879, 4094990; 610881, 4094980; 610911, 4094930; 610924, 4094910; 610946, 4094890; 610964, 4094890; 610982, 4094890; 611082, 4094950; 611126, 4094960; 611161, 4094970; 611190, 4094970; 611213, 4094950; 611216, 4094930; 611211, 4094870; 611210, 4094830; 611226, 4094710; 611217, 4094510; 611258, 4094460; 611358, 4094440; 611566, 4094440; 611639, 4094440; 611754, 4094460; 611806, 4094450; 611867, 4094430; 612002, 4094360; 612045, 4094320; 612071, 4094280; 612100, 4094230; 612136, 4094160; 612158, 4094130; 612214, 4094100; 612248, 4094090; 612354, 4094010; 612393, 4094000; 612433, 4093990; 612493, 4094000; 612575, 4094010; 612678, 4094000; 612764, 4093980; 612836, 4093950; 612974, 4093850; 613106, 4093720; 613136, 4093690; 613169, 4093670; 613269, 4093640; 613373, 4093620; 613483, 4093620; 613505, 4093590; 613499, 4093570; 613482, 4093550; 613451, 4093520; 613409, 4093480; 613386, 4093440; 613380, 4093410; 613391, 4093380; 613409, 4093380; 613441, 4093380; 613522, 4093420; 613553, 4093430; 613596, 4093430; 613625, 4093410; 613641, 4093360; 613631, 4093320; 613615, 4093290; 613563, 4093250; 613496, 4093210; 613479, 4093190; 613480, 4093170; 613542, 4093120; 613617, 4093090; 613699, 4093090; 613732, 4093080; 613772, 4093050; 613790, 4093020; 613855, 4092900; 613866, 4092870; 613909, 4092860; 613918, 4092810; 613905, 4092770; 613871, 4092710; 613783, 4092690; 613730, 4092670; 613661, 4092630; 613624, 4092650; 613555, 4092700; 613496, 4092640; 613468, 4092650; 613409, 4092710; 613316, 4092620; 613285, 4092580; 613240, 4092560; 613167, 4092570; 613101, 4092530; 613023, 4092520; 612958, 4092450; 612847, 4092450; 612846, 4092620; 612576, 4092620; 612538, 4092680; 612564, 4092770; 612630, 4092830; 612631, 4092890; 612676, 4092950; 612688, 4093020; 612680, 4093040; 612651, 4093040; 612603, 4093000; 612561, 4092980; 612529, 4092970; 612490, 4092980; 612464, 4093000; 612439, 4093000; 612409, 4092950; 612333, 4092870; 612269, 4092760; 612242, 4092710; 612214, 4092690; 612167, 4092710; 612109, 4092760; 612022, 4092810; 612003, 4092850; 612002, 4092880; 612023, 4092900; 612065, 4092900; 612111, 4092920; 612145, 4092970; 612159, 4092990; 612183, 4092990; 612212, 4092980; 612227, 4092960; 612259, 4092950; 612312, 4092970; 612336, 4093010; 612323, 4093080; 612339, 4093130; 612369, 4093180; 612390, 4093200; 612383, 4093220; 612353, 4093240; 612307, 4093250; 612235, 4093250; 612181, 4093280; 612123, 4093320; 612011, 4093360; 612028, 4093410; 612061, 4093490; 612043, 4093600; 612069, 4093670; 611870, 4093750; 611832, 4093680; 611760, 4093640; 611676, 4093620; 611667, 4093570; 611636, 4093530; 611587, 4093520; 611584, 4093430; 611398, 4093410; 611395, 4093160; 611331, 4093110; 611251, 4093060; 610986, 4093130; 610818, 4093180; 610752, 4093240; 610709, 4093270; 610662, 4093270; 610498, 4093240; 610429, 4093250; 610382, 4093310; 610351, 4093370; 610333, 4093410; 610109, 4093470; 610090, 4093520; 610066, 4093570; 610046, 4093640; 610050, 4093710; 610070, 4093790; 610114, 4093830; 610182, 4093840; 610443, 4093800; 610465, 4093800; 610477, 4093820; 610483, 4093860; 610489, 4093950; 610489, 4093980; 610467, 4094020; 610456, 4094100; 610442, 4094120; 610426, 4094130; 610385, 4094150; 610296, 4094180; 610278, 4094190; 610255, 4094210; 610220, 4094250; 610188, 4094290; 610152, 4094330; 610121, 4094380; 610115, 4094410; 610110, 4094460; 610121, 4094590; 610133, 4094680; 610140, 4094710; 610154, 4094730; 610175, 4094750; 610201, 4094760.
                (ii) Map 9 of Unit J follows:
                
                  
                  ER16OC02.008
                
                (15) Unit K: Elkhorn. Santa Cruz County, California.

                (i) From USGS 1:24,000 quadrangle maps Watsonville East, Prunedale. Lands bounded by the following UTM zone 10, NAD83 coordinates (E, N): 611931, 4081300; 611930, 4081420; 611939, 4081530; 611956, 4081610; 611983, 4081680; 611981, 4081740; 611956, 4081790; 611918, 4081860; 611877, 4081940; 611839, 4082020; 611806, 4082090; 611787, 4082150; 611788, 4082180; 611796, 4082190; 611834, 4082200; 611862, 4082190; 611875, 4082170; 611885, 4082140; 611902, 4082110; 611916, 4082100; 611967, 4082090; 612005, 4082090; 612065, 4082080; 612155, 4082060; 612210, 4082080; 612247, 4082100; 612283, 4082110; 612348, 4082090; 612423, 4082080; 612481, 4082050; 612501, 4082000; 612519, 4081910; 612517, 4081840; 612517, 4081750; 612499, 4081720; 612478, 4081690; 612469, 4081640; 612473, 4081600; 612504, 4081490; 612509, 4081400; 612518, 4081210; 612520, 4081080; 612504, 4081040; 612475, 4081010; 612428, 4080960; 612393, 4080940; 612333, 4080880; 612255, 4080790; 612142, 4080860; 612070, 4080930; 612001, 4081020; 611957, 4081120; 611940, 4081200; 611931, 4081300.
                (ii) Map 10 of Unit K follows:
                
                  
                  ER16OC02.009
                
                Family Asteraceae: Lasthenia conjugens (Contra Costa Goldfields)
                (1) Critical habitat units are depicted for Alameda, Contra Costa, Mendocino, Napa, and Solano counties, California, on the map below.

                (2) The primary constituent elements of critical habitat for Lasthenia conjugens
                  (Contra Costa goldfields) are the habitat components that provide:
                (i) Topographic features characterized by isolated mound and intermound complex within a matrix of surrounding uplands that result in continuously, or intermittently, flowing surface water in the depressional features including swales connecting the pools described below in paragraph (2)(ii), providing for dispersal and promoting hydroperiods of adequate length in the pools;
                (ii) Depressional features including isolated vernal pools with underlying restrictive soil layers that become inundated during winter rains and that continuously hold water or whose soils are saturated for a period long enough to promote germination, flowering, and seed production of predominantly annual native wetland species and typically exclude both native and nonnative upland plant species in all but the driest years. As these features are inundated on a seasonal basis, they do not promote the development of obligate wetland vegetation habitats typical of permanently flooded emergent wetlands;
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.
                (4) Unit 1: Mendocino County, California. From USGS 1:24,000 scale quadrangle Point Arena. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 441300, 4314200; 441600, 4313700; 441700, 4313500; 442200, 4313400; 442500, 4313300; 442900, 4312800; 443200, 4312300; 443300, 4312000; 443300, 4311800; 442500, 4311800; 442400, 4312000; 442200, 4312000; 441300, 4311000; 441000, 4310900; 440700, 4310900; 440500, 4311100; 440200, 4311100; 440000, 4311300; 439500, 4311000; 438900, 4311000; 438500, 4311400; 438500, 4311800; 438500, 4312500; 438500, 4312700; 438700, 4313000; 439000, 4313100; 439100, 4313500; 439300, 4313900; 439500, 4314000; 439800, 4313900; 440100, 4314000; 441000, 4314000; 441200, 4314200; returning to 441300, 4314200.
                (5) Note: Unit 1 (Map 1) follows:
                
                  
                  ER10FE06.050
                

                (6) Unit 2: Napa County, California. From USGS 1:24,000 scale quadrangles Yountville, Capell Valley. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 566800, 4250900; 567300, 4250500; 568100, 4250500; 568300, 4250100; 568100, 4250000; 568400, 4249400; 568500, 4249300; 568300, 4249100; 567800, 4249000; 567500, 4248900; 567400, 4248600; 567300, 4248100; 567200, 4248300; 567000, 4249800; 566700, 4250000; 566400, 4250300; 566100, 4250400; 566000, 4250500; 565500, 4250500; 565100, 4250500; 565100, 4250800; 565400, 4251200; 566000, 4251800; 566600, 4251600; returning to 566800, 4250900.
                (7) Unit 3: Napa County, California. From USGS 1:24,000 scale quadrangles Napa, Cuttings Wharf. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 564800, 4233300; 564800, 4233100; 564600, 4233200; 564100, 4232800; 563800, 4233000; 563800, 4233600; 563800, 4235100; 563800, 4235200; 563900, 4235300; 564200, 4235400; 564400, 4235300; 564500, 4235100; 564700, 4235000; 564700, 4234900; 564800, 4234700; 564700, 4234400; 564800, 4234200; 564700, 4234100; 564700, 4234000; 564800, 4233800; returning to 564800, 4233300.
                (8) Unit 4: Solano County, California.
                (i) Unit 4A: Solano County, California. From USGS 1:24,000 scale quadrangle Fairfield South. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 577600, 4229700; 577700, 4229600; 578100, 4229800; 578100, 4229700; 577900, 4229100; 577300, 4229400; 577200, 4229800; 577400, 4230000; 577600, 4229800; returning to 577600, 4229700.
                (ii) Unit 4B: Solano County, California. From USGS 1:24,000 scale quadrangles Fairfield South. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 583778, 4233214; 583700, 4232900; 583100, 4231900; 582700, 4231800; 582400, 4231500; 582300, 4230700; 582000, 4230700; 581900, 4230400; 581700, 4230400; 581700, 4231100; 581800, 4231100; 581800, 4231600; 581300, 4231600; 581300, 4232000; 581500, 4232200; 581500, 4231900; 581700, 4231900; 581700, 4232900; 581900, 4232900; 582800, 4233000; 583100, 4233000; 583112, 4232993; 583156, 4233006; 583545, 4233137; 583619, 4233161; 583629, 4233165; 583725, 4233196; returning to 583778, 4233214.
                (iii) Unit 4C: Solano County, California. From USGS 1:24,000 scale quadrangles Elmira, Denverton. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 594915, 4234098; 594916, 4233314; 595044, 4233310; 595068, 4233296; 595131, 4233266; 595174, 4233226; 595189, 4233210; 595239, 4233151; 595322, 4232978; 595423, 4232778; 595483, 4232667; 595553, 4232524; 595699, 4232243; 595966, 4231717; 594927, 4231710; 594445, 4231707; 594409, 4231673; 594410, 4231616; 594434, 4231540; 594474, 4231494; 594495, 4231457; 594497, 4231414; 594510, 4231370; 594543, 4231356; 594575, 4231342; 594603, 4231341; 594614, 4231338; 594616, 4231325; 594618, 4231311; 594614, 4231290; 594605, 4231284; 594583, 4231275; 594573, 4231268; 594557, 4231245; 594550, 4231209; 594543, 4231179; 594500, 4231200; 593800, 4231200; 593600, 4230500; 593291, 4230515; 593291, 4230514; 589300, 4230700; 589179, 4230901; 589179, 4230901; 589240, 4230894; 589274, 4230890; 589315, 4230894; 589321, 4230909; 589313, 4231179; 589015, 4231215; 589100, 4231300; 589100, 4231700; 588600, 4231600; 588440, 4231680; 588417, 4232400; 588500, 4232400; 588500, 4232500; 588600, 4232500; 588600, 4232800; 588400, 4233000; 588600, 4233300; 588700, 4233500; 589300, 4233500; 589983, 4233500; 590000, 4233500; 590100, 4233500; 590100, 4233300; 590600, 4233300; 591100, 4232800; 591138, 4232825; 591143, 4232820; 591184, 4232856; 591700, 4233200; 592513, 4233290; 592594, 4233291; 592594, 4233299; 592600, 4233300; 592600, 4233800; 592900, 4233700; 592900, 4233751; 592901, 4233751; 592900, 4233754; 592900, 4233800; 593400, 4234100; 594200, 4234100; 594300, 4234900; 594500, 4234900; 594890, 4235396; returning to 594915, 4234098.
                (9) Unit 5: Solano County, California.
                (i) Unit 5A: Solano County, California. From USGS 1:24,000 scale quadrangle Elmira. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 593200, 4242200; 593200, 4240600; 593211, 4240600; 593255, 4239807; 592030, 4239793; 592062, 4240126; 592044, 4240137; 592026, 4240170; 592026, 4240181; 592030, 4240261; 592300, 4240800; 592100, 4240800; 591800, 4241000; 591700, 4241100; 591600, 4241200; 591600, 4241300; 591600, 4241700; 591700, 4241700; 591800, 4241600; 591900, 4241600; 592000, 4241500; 592200, 4241300; 592300, 4240900; returning to 593200, 4242200.

                (ii) Unit 5B: Solano County, California. From USGS 1:24,000 scale quadrangles Elmira, Denverton. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 589698, 4236560; 589600, 4234900; 589700, 4234900; 589700, 4234500; 590100, 4234500; 590100, 4234064; 590100, 4234000; 589400, 4234000; 589000, 4234400; 588500, 4234400; 588500, 4236400; 588549, 4236449; 588944, 4236551; 589524, 4236558; 589670, 4236559; returning to 589698, 4236560.
                
                (iii) Note: Units 2-5 (Map 2) follow:
                
                  
                  ER10FE06.051
                

                (10) Unit 6: Contra Costa County, California. From USGS 1:24,000 scale quadrangle Benicia. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 566800, 4208500; 566800, 4208000; 566900, 4208000; 566900, 4207900; 566900, 4207800; 567100, 4207800; 567100, 4207900; 567000, 4207900; 567000, 4208000; 567100, 4208100; 567200, 4208200; 567500, 4207800; 567900, 4207400; 568200, 4207200; 568500, 4207100; 568400, 4207100; 568300, 4207000; 568200, 4207000; 568200, 4207100; 568100, 4207100; 568100, 4207000; 567900, 4207100; 567700, 4207200; 567600, 4207200; 567600, 4207100; 567500, 4207100; 567200, 4207100; 566600, 4207700; 566400, 4207500; 565900, 4207400; 565700, 4207700; 566411, 4208500; returning to 566800, 4208500.
                
                (11) Note: Unit 6 (Map 3) follows:
                
                  
                  ER10FE06.052
                

                (12) Unit 7: Contra Costa County, California. From USGS 1:24,000 scale quadrangles Byron Hot Springs, Clifton Court Forebay. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 621800, 4191200; 622200, 4190700; 622300, 4190400; 622275, 4190400; 621200, 4190400; 621100, 4190400; 621100, 4188700; 620900, 4188700; 620600, 4188400; 620400, 4188600; 620400, 4188100; 620500, 4187900; 620600, 4187800; 620700, 4187700; 620900, 4187700; 621100, 4187500; 620500, 4187100; 620500, 4186900; 621300, 4187300; 621321, 4187289; 621338, 4187281; 621700, 4187100; 621800, 4186900; 621600, 4186200; 621600, 4186000; 621800, 4185900; 621900, 4186100; 621800, 4186500; 621900, 4186600; 622100, 4186600; 622200, 4186400; 622300, 4186200; 622500, 4186000; 622500, 4185800; 622000, 4185300; 621200, 4185300; 621200, 4185700; 621300, 4186000; 621100, 4186100; 620500, 4185900; 620600, 4185400; 620500, 4185200; 620200, 4185300; 620200, 4185500; 620000, 4185900; 620000, 4186100; 620500, 4186100; 620700, 4186200; 620700, 4186600; 620200, 4186800; 620100, 4186900; 620000, 4186800; 619900, 4186600; 619900, 4186400; 619800, 4186300; 619600, 4186400; 619500, 4186300; 619600, 4186100; 619600, 4185700; 619400, 4185700; 618200, 4186600; 618100, 4187100; 617700, 4187400; 617800, 4187900; 618400, 4187900; 618400, 4187500; 619000, 4186900; 619400, 4186700; 619500, 4186900; 619500, 4189200; 619300, 4189400; 619400, 4189600; 619000, 4189700; 618700, 4189400; 618500, 4189000; 617800, 4188900; 617618, 4188855; 617400, 4189000; 617400, 4189200; 618200, 4189500; 618100, 4189800; 618200, 4190100; 618700, 4190300; 618700, 4190700; 619000, 4191000; 619300, 4191100; 619600, 4191100; 619800, 4190700; 619900, 4190700; 620100, 4190900; 620400, 4190900; 620400, 4190900; 620400, 4190900; 620500, 4191200; returning to 621800, 4191200.
                
                (13) Note: Unit 7 (Map 4) follows:
                
                  
                  ER10FE06.053
                
                (14) Unit 8: Alameda County, California.

                (i) Unit 8A: Alameda County, California. From USGS 1:24,000 scale quadrangles Milpitas, Niles. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 590100, 4150400; 590481, 4150210; 590452, 4150159; 590383, 4150201; 590320, 4150230; 590312, 4150216; 590309, 4150216; 590306, 4150215; 590303, 4150215; 590300, 4150214; 590297, 4150213; 590294, 4150212; 590291, 4150212; 590202, 4150262; 590201, 4150263; 590199, 4150264; 590197, 4150265; 590195, 4150266; 590193, 4150267; 590191, 4150267; 590189, 4150268; 590187, 4150269; 590185, 4150269; 590183, 4150269; 590180, 4150270; 590178, 4150270; 590176, 4150270; 590174, 4150270; 590172, 4150270; 590170, 4150270; 590168, 4150270; 590165, 4150270; 590163, 4150270; 590161, 4150269; 590159, 4150269; 590157, 4150269; 590155, 4150268; 590153, 4150267; 590151, 4150266; 590149, 4150266; 590147, 4150265; 590145, 4150264; 590143, 4150263; 590141, 4150262; 590140, 4150261; 590138, 4150260; 590136, 4150258; 590134, 4150257; 590133, 4150256; 589930, 4150084; 589926, 4150080; 589921, 4150076; 589916, 4150073; 589911, 4150070; 589906, 4150066; 589901, 4150064; 589896, 4150061; 589891, 4150059; 589885, 4150056; 589880, 4150054; 589874, 4150052; 589869, 4150050; 589863, 4150049; 589857, 4150048; 589852, 4150046; 589846, 4150045; 589840, 4150045; 589834, 4150044; 589829, 4150044; 589823, 4150044; 589817, 4150044; 589811, 4150044; 589805, 4150045; 589799, 4150045; 589794, 4150046; 589788, 4150047; 589782, 4150048; 589776, 4150050; 589771, 4150052; 589765, 4150053; 589760, 4150055; 589754, 4150058; 589749, 4150060; 589744, 4150063; 589739, 4150066; 589734, 4150068; 589729, 4150072; 589724, 4150075; 589719, 4150078; 589715, 4150082; 589710, 4150086; 589706, 4150090; 589702, 4150094; 589698, 4150098; 589694, 4150103; 589641, 4150165; 589900, 4150100; returning to 590100, 4150400;

                (ii) Unit 8B: Alameda County, California. From USGS 1:24,000 scale quadrangles Milpitas, Niles. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N):592000, 4150900; 592300, 4150600; 592300, 4150582; 592274, 4150603; 592276, 4150615; 592213, 4150675; 592195, 4150689; 592081, 4150769; 592026, 4150768; 591957, 4150835; 591831, 4150703; 591824, 4150696; 591604, 4150449; 591601, 4150449; 591598, 4150449; 591595, 4150449; 591592, 4150449; 591589, 4150448; 591586, 4150448; 591583, 4150448; 591581, 4150447; 591578, 4150446; 591575, 4150446; 591572, 4150445; 591569, 4150444; 591567, 4150443; 591564, 4150441; 591561, 4150440; 591559, 4150439; 591556, 4150437; 591554, 4150436; 591552, 4150434; 591549, 4150433; 591547, 4150431; 591545, 4150429; 591542, 4150427; 591540, 4150425; 591538, 4150423; 591536, 4150421; 591534, 4150419; 591533, 4150416; 591531, 4150414; 591529, 4150412; 591528, 4150409; 591526, 4150407; 591525, 4150404; 591523, 4150401; 591522, 4150399; 591521, 4150396; 591520, 4150393; 591519, 4150391; 591518, 4150388; 591518, 4150385; 591517, 4150382; 591516, 4150379; 591516, 4150376; 591516, 4150374; 591515, 4150371; 591515, 4150368; 591515, 4150365; 591515, 4150362; 591515, 4150359; 591516, 4150356; 591516, 4150354; 591442, 4150273; 591396, 4150319; 591243, 4150156; 591255, 4150145; 591269, 4150133; 591300, 4150104; 591331, 4150075; 591473, 4149942; 591550, 4149873; 591589, 4149840; 591620, 4149817; 591665, 4149787; 591688, 4149775; 591721, 4149761; 591777, 4149738; 591825, 4149720; 591872, 4149707; 591913, 4149697; 591958, 4149690; 592001, 4149686; 592064, 4149684; 592119, 4149689; 592237, 4150383; 592245, 4150384; 592244, 4150388; 592251, 4150389; 592252, 4150385; 592298, 4150392; 592200, 4150000; 592100, 4149600; 592000, 4149500; 591984, 4149500; 592103, 4149649; 592088, 4149647; 592058, 4149645; 592030, 4149647; 591994, 4149650; 591954, 4149655; 591886, 4149666; 591844, 4149677; 591783, 4149697; 591717, 4149723; 591651, 4149757; 591594, 4149794; 591557, 4149824; 591530, 4149850; 591453, 4149920; 591310, 4150053; 591279, 4150082; 591248, 4150110; 591235, 4150123; 591222, 4150134; 591220, 4150131; 591045, 4149947; 590916, 4150021; 591500, 4150800; 591600, 4150700; 591800, 4150700; returning to 592000, 4150900;
                
                (iii) Note: Unit 8 (Map 5) follows:
                
                  
                  ER10FE06.054
                
                
                Family Asteraceae: Pentachaeta lyonii (Lyon's pentachaeta)
                (1) Critical habitat units are depicted for Ventura and Los Angeles Counties, California, on the maps below.

                (2) Critical habitat includes the plant communities within the range of Pentachaeta lyonii that are characterized by the following primary constituent elements:
                (i) Clay soils of volcanic origin;
                (ii) Exposed soils that exhibit a microbiotic crust, which may inhibit invasion by other plant competitors; and
                (iii) A mosaic of bare ground (>10%) patches in an area with less than 60 percent cover.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Data layers defining map units were created on base maps using the following aerial imagery: For eastern Ventura County, we used Air Photo USA, Inc., aerial imagery captured in October 2002; for westernmost Los Angeles county populations, we used Air Photo USA, Inc., aerial imagery captured in August 1999. Both were projected to Universal Transverse Mercator (UTM) zone 11, North American Datum (NAD) 1927.
                (5) Index map for Pentachaeta lyonii (Map 1) follows:
                
                  
                  ER14NO06.000
                
                (6) Unit 1 for Pentachaeta lyonii: Simi Valley Unit, Ventura County, California.

                (i) Subunit 1a: From USGS 1:24,000 scale quadrangle Simi. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 329277, 3794756; 329285, 3794822; 329318, 3794831; 329332, 3794857; 329491, 3794890; 329464, 3795033; 329514, 3795052; 329552, 3795059; 329610, 3795117; 329654, 3795148; 329703, 3795171; 329756, 3795183; 329827, 3795184; 329893, 3795174; 329960, 3795146; 330015, 3795107; 330062, 3795053; 330093, 3794995; 330111, 3794926; 330113, 3794872; 330099, 3794802; 330070, 3794739; 330169, 3794478; 330260, 3794458; 330323, 3794428; 330386, 3794441; 330429, 3794445; 330501, 3794440; 330581, 3794421; 330703, 3794370; 330747, 3794338; 330772, 3794313; 330817, 3794247; 330849, 3794174; 330865, 3794090; 330651, 3793969; 330487, 3793935; 330497, 3793889; 330511, 3793869; 330501, 3793823; 330338, 3793940; 330301, 3793941; 329854, 3793954; 329852, 3794025; 329850, 3794079; 329805, 3794148; 329811, 3794213; 329768, 3794273; 329576, 3794445; 329558, 3794507; 329442, 3794481; 329388, 3794513; 329337, 3794563; 329301, 3794626; 329283, 3794687; returning to 329277, 3794756.
                (ii) Subunit 1b: From USGS 1:24,000 scale quadrangle Simi. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 328955, 3793028; 329079, 3793108; 329065, 3793154; 329075, 3793194; 329151, 3793294; 329199, 3793334; 329213, 3793342; 329235, 3793310; 329338, 3793280; 329368, 3793229; 329386, 3793188; 329255, 3793079; 329165, 3793021; 329111, 3793000; 329057, 3792995; 328958, 3792998; returning to 328955, 3793028.
                (iii) Subunit 1c; From USGS 1:24,000 scale quadrangle Thousand Oaks. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 331295, 3791187; 331295, 3791210; 331330, 3791275; 331362, 3791302; 331444, 3791341; 331497, 3791349; 331712, 3791342; 331763, 3791351; 331806, 3791304; 331842, 3791246; 331852, 3791219; 331641, 3791016; 331597, 3791023; 331461, 3791044; 331335, 3791130; returning to 331295, 3791187.
                (iv) Subunit 1d; From USGS 1:24,000 scale quadrangle Simi. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 332406, 3791975; 332519, 3792037; 332583, 3792085; 332606, 3792133; 332606, 3792174; 332583, 3792177; 332569, 3792227; 332623, 3792286; 332635, 3792347; 332558, 3792379; 332554, 3792419; 332553, 3792470; 332570, 3792525; 332599, 3792563; 332653, 3792568; 332706, 3792563; 332748, 3792551; 332789, 3792575; 332853, 3792600; 332905, 3792612; 332941, 3792615; 333048, 3792601; 333098, 3792582; 333144, 3792554; 333183, 3792517; 333234, 3792451; 333261, 3792385; 333270, 3792331; 333265, 3792260; 333242, 3792181; 333216, 3792134; 333172, 3792083; 333091, 3792116; 333051, 3792116; 333025, 3792111; 332985, 3792088; 332921, 3792041; 332846, 3792013; 332827, 3792000; 332805, 3791981; 332800, 3791967; 332616, 3791898; 332577, 3791898; 332524, 3791910; 332452, 3791942; returning to 332406, 3791975.
                (v) Note: Unit 1 for Pentachaeta lyonii is depicted on Map 2—see paragraph (a)(7)(iv) of this section.
                (7) Unit 2 for Pentachaeta lyonii: Montclef Ridge Unit, Ventura County, California.
                (i) Subunit 2a; From USGS 1:24,000 scale quadrangle Newbury Park. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 320757, 3786338; 320759, 3786395; 320768, 3786445; 320784, 3786492; 320806, 3786536; 320864, 3786609; 321086, 3787190; 321083, 3787252; 321091, 3787318; 321068, 3787390; 321061, 3787460; 321065, 3787514; 321081, 3787584; 321104, 3787635; 321132, 3787681; 321169, 3787720; 321217, 3787759; 321248, 3787777; 321299, 3787796; 321382, 3787807; 321935, 3788068; 321973, 3788114; 322015, 3788151; 322063, 3788181; 322115, 3788203; 322167, 3788216; 322218, 3788222; 322272, 3788219; 322321, 3788209; 322913, 3788371; 322947, 3788402; 322993, 3788431; 323043, 3788453; 323095, 3788465; 323160, 3788468; 323214, 3788459; 323280, 3788438; 323338, 3788405; 323380, 3788417; 323436, 3788426; 323518, 3788421; 323565, 3788467; 323629, 3788506; 323672, 3788542; 323725, 3788570; 323756, 3788601; 323800, 3788633; 323870, 3788663; 323940, 3788677; 324012, 3788673; 324069, 3788656; 324118, 3788634; 324162, 3788602; 324209, 3788548; 324245, 3788474; 324286, 3788420; 324308, 3788371; 324388, 3788292; 324434, 3788259; 324667, 3788223; 324708, 3788206; 324672, 3788145; 324747, 3788150; 324770, 3788180; 325020, 3788065; 324898, 3787879; 324839, 3787849; 324733, 3787850; 324577, 3787713; 324716, 3787572; 324832, 3787428; 324845, 3787362; 325048, 3787448; 325169, 3787468; 325297, 3787527; 325410, 3787537; 325521, 3787580; 325597, 3787587; 325717, 3787590; 325849, 3787553; 325894, 3787510; 325885, 3787482; 325790, 3787526; 325534, 3787512; 325442, 3787433; 325513, 3787354; 325683, 3787214; 325703, 3787231; 325819, 3787188; 325815, 3787138; 325887, 3787125; 325937, 3787145; 325982, 3787128; 326178, 3787035; 326145, 3786988; 326097, 3786938; 326053, 3786907; 326018, 3786889; 325956, 3786865; 325861, 3786842; 325732, 3786836; 325687, 3786838; 325572, 3786861; 325514, 3786882; 325468, 3786911; 325396, 3786978; 324815, 3787144; 324735, 3787089; 324647, 3787055; 324638, 3787071; 324526, 3787250; 324442, 3787263; 324152, 3787281; 324122, 3787369; 324111, 3787460; 324120, 3787553; 324149, 3787640; 324197, 3787721; 324259, 3787787; 324337, 3787840; 324424, 3787874; 324377, 3787917; 324346, 3787960; 324318, 3788027; 324304, 3788112; 324284, 3788124; 324264, 3788094; 324227, 3788055; 324156, 3788006; 324112, 3787983; 324020, 3787949; 323930, 3787931; 323803, 3787926; 323719, 3787933; 323678, 3787883; 323605, 3787826; 323533, 3787792; 323472, 3787779; 323428, 3787754; 323351, 3787724; 323298, 3787715; 323244, 3787717; 323166, 3787735; 323108, 3787763; 322524, 3787671; 322414, 3787565; 322318, 3787523; 322221, 3787562; 321715, 3787174; 321691, 3787100; 321654, 3787044; 321486, 3786890; 321401, 3786883; 321382, 3786733; 321407, 3786714; 321440, 3786486; 321455, 3786312; 321426, 3786200; 321452, 3786148; 321520, 3786182; 321595, 3786032; 321665, 3786035; 321698, 3785934; 321660, 3785903; 321679, 3785865; 321725, 3785853; 321880, 3785811; 321872, 3785762; 321860, 3785728; 321835, 3785681; 321813, 3785652; 321769, 3785609; 321717, 3785573; 321665, 3785520; 321608, 3785485; 321523, 3785626; 321467, 3785627; 321419, 3785719; 321373, 3785722; 321377, 3785628; 321385, 3785572; 321432, 3785450; 321370, 3785460; 321304, 3785487; 321274, 3785507; 321227, 3785549; 321185, 3785598; 321142, 3785681; 321125, 3785744; 321117, 3785816; 321127, 3785920; 321117, 3786000; 321070, 3786002; 321021, 3786011; 320974, 3786027; 320914, 3786059; 320862, 3786102; 320829, 3786140; 320793, 3786197; 320774, 3786244; 320762, 3786292; returning to 320757, 3786338.
                (ii) Subunit 2b: From USGS 1:24,000 scale quadrangle Newbury Park. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 325989, 3788043; 326019, 3788123; 326091, 3788240; 326227, 3788353; 326250, 3788403; 326324, 3788464; 326386, 3788484; 326514, 3788481; 326536, 3788451; 326532, 3788204; 326524, 3788204; 326477, 3788163; 326370, 3788097; 326277, 3788045; 326016, 3787984; returning to 325989, 3788043.
                (iii) Subunit 2c: From USGS 1:24,000 scale quadrangles Newbury Park and Thousand Oaks. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 326429, 3789621; 326431, 3789704; 326432, 3789786; 326434, 3789791; 326465, 3789836; 326496, 3789863; 326625, 3789975; 326793, 3789915; 326860, 3789913; 327037, 3789851; 327170, 3789936; 327203, 3789898; 327221, 3789867; 327241, 3789818; 327251, 3789778; 327236, 3789712; 327019, 3789561; 326772, 3789480; 326771, 3789566; 326524, 3789567; 326447, 3789579; returning to 326429, 3789621.
                (iv) Note: Unit 2 for Pentachaeta lyonii is depicted on Map 2, which follows:
                
                  
                  ER14NO06.001
                
                (8) Unit 3 for Pentachaeta lyonii: Thousand Oaks Unit, Ventura and Los Angeles Counties, California.
                (i) Subunit 3a: From USGS 1:24,000 scale quadrangle Thousand Oaks. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 327757, 3781188; 327763, 3781472; 327769, 3781489; 327794, 3781536; 327828, 3781578; 327855, 3781602; 327960, 3781663; 328124, 3781731; 328228, 3781763; 328344, 3781771; 328413, 3781781; 328587, 3781782; 328721, 3781760; 328755, 3781748; 328802, 3781723; 328856, 3781676; 328888, 3781632; 328926, 3781543; 328940, 3781472; 328940, 3781436; 328929, 3781344; 328909, 3781262; 328891, 3781214; 328810, 3781152; 328769, 3781055; 328742, 3781034; 328712, 3781014; 328629, 3780971; 328578, 3780955; 328421, 3780930; 328338, 3780900; 328240, 3780880; 328187, 3780882; 328048, 3780909; 327956, 3780939; 327896, 3780978; 327806, 3781078; 327781, 3781125 returning to 327757, 3781188.
                (ii) Subunit 3b: From USGS 1:24,000 scale quadrangle Thousand Oaks. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 327196, 3780235; 327199, 3780252; 327212, 3780261; 327243, 3780279; 327299, 3780302; 327352, 3780314; 327424, 3780315; 327464, 3780310; 327537, 3780289; 327636, 3780240; 327681, 3780211; 327737, 3780220; 327827, 3780225; 327881, 3780220; 327915, 3780210; 327965, 3780188; 328020, 3780152; 328059, 3780115; 328081, 3780087; 328106, 3780039; 328122, 3779988; 328127, 3779934; 328120, 3779865; 328104, 3779813; 328079, 3779765; 328057, 3779739; 328002, 3779771; 327815, 3779812; 327801, 3779852; 327736, 3779926; 327751, 3779983; 327645, 3779966; 327555, 3779999; 327434, 3780068; 327338, 3780132; 327305, 3780172; returning to 327196, 3780235.
                (iii) Subunit 3c (western portion): From USGS 1:24,000 scale quadrangle Thousand Oaks. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 327396, 3778203; 327408, 3778287; 327447, 3778379; 327461, 3778440; 327532, 3778533; 327578, 3778594; 327605, 3778648; 327610, 3778680; 327641, 3778709; 327649, 3778743; 327691, 3778780; 327753, 3778799; 327794, 3778817; 327872, 3778831; 327910, 3778850; 327928, 3778830; 327932, 3778806; 327926, 3778765; 327916, 3778737; 327892, 3778695; 327857, 3778658; 327846, 3778629; 327817, 3778591; 327826, 3778565; 327891, 3778516; 327883, 3778465; 327877, 3778451; 327865, 3778434; 327819, 3778410; 327788, 3778387; 327771, 3778373; 327755, 3778351; 327816, 3778259; 327877, 3778169; 327908, 3778135; 327964, 3778215; 327986, 3778235; 328041, 3778408; 328011, 3778500; 327980, 3778599; 327990, 3778640; 328023, 3778696; 328033, 3778731; 328022, 3778796; 328025, 3778837; 328007, 3778882; 327993, 3778920; 327980, 3779003; 328028, 3778975; 328102, 3778910; 328133, 3778866; 328160, 3778800; 328170, 3778729; 328160, 3778658; 328130, 3778583; 328112, 3778552; 328081, 3778514; 328065, 3778492; 328059, 3778465; 328072, 3778393; 328160, 3778487; 328171, 3778505; 328218, 3778530; 328305, 3778555; 328359, 3778557; 328418, 3778550; 328470, 3778535; 328513, 3778512; 328571, 3778584; 328613, 3778618; 328644, 3778636; 328677, 3778650; 328730, 3778662; 328847, 3778668; 328900, 3778659; 329018, 3778625; 329065, 3778600; 329105, 3778568; 329118, 3778549; 329022, 3778458; 329113, 3778394; 329152, 3778431; 329247, 3778487; 329263, 3778533; 329287, 3778569; 329306, 3778708; 329296, 3778761; 329301, 3778793; 329311, 3778820; 329383, 3778893; 329400, 3778943; 329408, 3779001; 329427, 3779030; 329444, 3779045; 329490, 3779073; 329526, 3779088; 329531, 3779148; 329546, 3779199; 329575, 3779253; 329605, 3779295; 329644, 3779331; 329739, 3779397; 329838, 3779285; 329839, 3779285; 329870, 3779235; 329901, 3779225; 329917, 3779225; 330001, 3779225; 330001, 3779244; 330186, 3779218; 330199, 3779172; 330196, 3779100; 330324, 3779030; 330304, 3778967; 330291, 3778864; 330186, 3778781; 330029, 3778696; 329967, 3778657; 329918, 3778611; 329796, 3778488; 329768, 3778464; 329722, 3778435; 329592, 3778380; 329510, 3778323; 329433, 3778215; 329217, 3778063; 329172, 3778065; 329073, 3777994; 329078, 3777947; 329065, 3777920; 329063, 3777872; 329085, 3777817; 329142, 3777731; 329190, 3777706; 329148, 3777617; 329126, 3777608; 329085, 3777627; 329047, 3777666; 329017, 3777707; 329007, 3777729; 328967, 3777758; 328963, 3777772; 328967, 3777811; 328945, 3777844; 328891, 3777860; 328853, 3777860; 328802, 3777844; 328740, 3777780; 328688, 3777740; 328513, 3777659; 328476, 3777715; 328447, 3777801; 328443, 3777873; 328457, 3777950; 328420, 3777928; 328370, 3777909; 328317, 3777900; 328277, 3777900; 328227, 3777861; 328189, 3777838; 328139, 3777819; 328094, 3777811; 328050, 3777753; 328013, 3777723; 327933, 3777739; 327916, 3777711; 327884, 3777723; 327844, 3777749; 327834, 3777887; 327789, 3777917; 327781, 3777953; 327780, 3777984; 327611, 3778114; 327401, 3778151; returning to 327396, 3778203.
                (iv) Subunit 3c (eastern portion): From USGS 1:24,000 scale quadrangles Thousand Oaks and Point Dume. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 327881, 3775578; 327888, 3775677; 327911, 3775745; 327942, 3775796; 327976, 3775838; 328032, 3775884; 328099, 3775921; 328151, 3775937; 328235, 3775945; 328289, 3775939; 328350, 3775920; 328407, 3775947; 328456, 3775959; 328753, 3776379; 328780, 3776511; 328313, 3776697; 328244, 3776736; 328193, 3776788; 328169, 3776823; 328153, 3776859; 328141, 3776901; 328135, 3776940; 328142, 3777020; 328154, 3777061; 328172, 3777096; 328217, 3777156; 328278, 3777202; 328330, 3777225; 328397, 3777237; 328464, 3777234; 328522, 3777217; 328576, 3777187; 328628, 3777139; 329046, 3776893; 329096, 3777123; 329161, 3777223; 329179, 3777242; 329206, 3777246; 329244, 3777250; 329262, 3777272; 329235, 3777307; 329228, 3777342; 329223, 3777395; 329199, 3777423; 329195, 3777440; 329212, 3777453; 329238, 3777447; 329263, 3777440; 329287, 3777438; 329315, 3777432; 329339, 3777447; 329366, 3777477; 329380, 3777522; 329380, 3777550; 329434, 3777608; 329445, 3777701; 329445, 3777773; 329607, 3777846; 329988, 3777882; 330019, 3777911; 330048, 3777935; 330049, 3777994; 330035, 3778082; 330037, 3778129; 330054, 3778161; 330071, 3778180; 330092, 3778181; 330120, 3778146; 330166, 3778048; 330194, 3777983; 330321, 3777987; 330370, 3778025; 330388, 3778069; 330417, 3778116; 330461, 3778107; 330508, 3778102; 330547, 3778075; 330551, 3778059; 330536, 3777988; 330543, 3777968; 330554, 3777961; 330574, 3777959; 330619, 3777961; 330594, 3777814; 330563, 3777726; 330535, 3777680; 330511, 3777653; 330484, 3777629; 330438, 3777601; 330377, 3777578; 330324, 3777569; 330270, 3777571; 330201, 3777589; 329628, 3777445; 329620, 3777399; 329608, 3777365; 329592, 3777333; 329565, 3777294; 329524, 3777246; 329467, 3777199; 329437, 3777179; 329388, 3777157; 329398, 3776787; 329433, 3776728; 329452, 3776662; 329454, 3776584; 329435, 3776511; 329456, 3776439; 329462, 3776377; 329460, 3776334; 329451, 3776284; 329435, 3776237; 329403, 3776177; 329373, 3776138; 329337, 3776103; 329263, 3776055; 329193, 3776077; 329011, 3776090; 328911, 3776079; 328757, 3776035; 328685, 3775801; 328675, 3775764; 328677, 3775688; 328681, 3775635; 328688, 3775608; 328661, 3775594; 328617, 3775599; 328202, 3775501; 328159, 3775259; 328129, 3775265; 328050, 3775303; 327982, 3775354; 327939, 3775411; 327895, 3775508; returning to 327881, 3775578.
                (v) Note: Unit 3 for Pentachaeta lyonii is depicted on Map 3—see paragraph (a)(12)(ii) of this section.
                (9) Unit 4 for Pentachaeta lyonii: Triunfo Canyon Unit, Los Angeles County, California.
                (i) Unit 4: From USGS 1:24,000 scale quadrangles Thousand Oaks and Point Dume. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 331377, 3777912; 331406, 3777957; 331557, 3778148; 331611, 3778195; 331665, 3778224; 331749, 3778248; 331803, 3778250; 331847, 3778243; 331869, 3778239; 331996, 3778182; 332097, 3778144; 332192, 3778116; 332404, 3778078; 332519, 3778051; 332592, 3778045; 332671, 3778027; 332717, 3778041; 332732, 3778075; 332724, 3778098; 332686, 3778135; 332671, 3778195; 332794, 3778230; 332809, 3778107; 332859, 3778111; 332861, 3778240; 332899, 3778243; 332935, 3778196; 333040, 3778224; 333177, 3778261; 333181, 3778243; 333186, 3778172; 333173, 3778096; 333135, 3778008; 333100, 3777961; 333095, 3777904; 333072, 3777836; 333044, 3777790; 333007, 3777751; 332963, 3777720; 332931, 3777704; 332845, 3777680; 332774, 3777680; 332704, 3777699; 332629, 3777743; 332583, 3777732; 332513, 3777729; 332460, 3777738; 332408, 3777758; 332311, 3777716; 332257, 3777704; 332211, 3777644; 332136, 3777584; 332062, 3777545; 332010, 3777529; 331956, 3777524; 331921, 3777526; 331885, 3777533; 331836, 3777552; 331796, 3777526; 331646, 3777565; 331598, 3777666; 331538, 3777747; 331494, 3777785; 331398, 3777791; 331398, 3777855; returning to 331377, 3777912.
                (ii) Note: Unit 4 for Pentachaeta lyonii is depicted on Map 3—see paragraph (a)(12)(ii) of this section.
                (10) Unit 5 for Pentachaeta lyonii: Mulholland Drive Unit, Los Angeles County, California.
                (i) Subunit 5a: From USGS 1:24,000 scale quadrangle Point Dume. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 329661, 3774511; 329686, 3774511; 329694, 3774579; 329707, 3774627; 329733, 3774681; 329759, 3774721; 329840, 3774646; 329898, 3774637; 329982, 3774727; 330035, 3774723; 330098, 3774711; 330117, 3774666; 330130, 3774615; 330149, 3774542; 330263, 3774514; 330333, 3774476; 330389, 3774437; 330369, 3774370; 330346, 3774325; 330306, 3774270; 330270, 3774236; 330215, 3774197; 330165, 3774174; 330104, 3774158; 330044, 3774152; 330001, 3774154; 329952, 3774163; 329904, 3774179; 329844, 3774211; 329792, 3774254; 329759, 3774292; 329723, 3774349; 329704, 3774395; 329689, 3774462; returning to 329686, 3774511.
                (ii) Subunit 5b: From USGS 1:24,000 scale quadrangle Point Dume. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 332156, 3774563; 332160, 3774661; 332179, 3774731; 332214, 3774793; 332339, 3774915; 332457, 3774998; 332632, 3775179; 332675, 3775210; 332724, 3775233; 332741, 3775237; 332789, 3775072; 332829, 3775010; 332930, 3774876; 332955, 3774819; 332955, 3774772; 332911, 3774777; 332907, 3774668; 332913, 3774512; 332757, 3774458; 332433, 3774465; 332364, 3774314; 332308, 3774334; 332249, 3774374; 332201, 3774428; 332170, 3774492; returning to 332156, 3774563.
                (iii) Subunit 5c: From USGS 1:24,000 scale quadrangle Point Dume. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 334109, 3775136; 334111, 3775191; 334129, 3775261; 334166, 3775325; 334191, 3775353; 334227, 3775384; 334293, 3775418; 334255, 3775484; 334239, 3775536; 334234, 3775572; 334235, 3775615; 334243, 3775663; 334260, 3775708; 334280, 3775745; 334329, 3775800; 334389, 3775840; 334458, 3775864; 334535, 3775868; 334529, 3775752; 334504, 3775732; 334507, 3775641; 334513, 3775577; 334512, 3775562; 334452, 3775507; 334383, 3775373; 334360, 3775305; 334385, 3775186; 334429, 3775162; 334491, 3775098; 334533, 3775067; 334559, 3774932; 334512, 3774904; 334460, 3774884; 334406, 3774875; 334334, 3774880; 334281, 3774896; 334227, 3774925; 334178, 3774970; 334146, 3775014; 334118, 3775082; returning to 334109, 3775136.
                (iv) Subunit 5d: From USGS 1:24,000 scale quadrangle Point Dume. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 333938, 3776910; 333946, 3776963; 333984, 3776973; 334040, 3776976; 334158, 3777014; 334515, 3777025; 334545, 3776941; 334561, 3776863; 334655, 3776845; 334747, 3776778; 334693, 3776730; 334628, 3776698; 334447, 3776638; 334394, 3776629; 334196, 3776640; 334145, 3776656; 334082, 3776692; 334031, 3776743; 333997, 3776802; 333973, 3776871; returning to 333938, 3776910.
                (v) Note: Unit 5 for Pentachaeta lyonii is depicted on Map 3—see paragraph (a)(12)(ii) of this section.
                (11) Unit 7 for Pentachaeta lyonii: Malibu Lake Unit, Los Angeles County, California.
                (i) Unit 7: From USGS 1:24,000 scale quadrangles Point Dume and Malibu Beach. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 338380, 3775057; 338535, 3775051; 338571, 3775034; 338597, 3775025; 338662, 3775115; 338692, 3775172; 338711, 3775200; 338713, 3775218; 338701, 3775240; 338626, 3775315; 338619, 3775330; 338616, 3775391; 338606, 3775424; 338663, 3775446; 338720, 3775457; 338774, 3775459; 338827, 3775450; 338841, 3775446; 338893, 3775451; 338929, 3775449; 339016, 3775428; 339080, 3775397; 339134, 3775349; 339155, 3775323; 339164, 3775290; 339178, 3775202; 339185, 3775064; 339166, 3775015; 339138, 3774969; 339092, 3774917; 339036, 3774874; 338990, 3774847; 338942, 3774829; 338892, 3774791; 338831, 3774764; 338760, 3774750; 338689, 3774755; 338590, 3774784; 338541, 3774804; 338510, 3774822; 338469, 3774856; 338434, 3774898; 338401, 3774959; 338386, 3775011; returning to 338380, 3775057.
                (ii) Note: Unit 7 for Pentachaeta lyonii is depicted on Map 3, which follows:
                
                  
                  ER14NO06.002
                
                Family Asteraceae: Senecio franciscanus (San Francisco Peaks groundsel).
                
                  Arizona: Coconino County; Coconino National Forest, Agassiz Peak and Humphreys Peak, T22N, R7E, N1/2 of NW1/4 Sec. 5; T23N, R7E, W1/2 Section 32 and W1/2 Section 29. Primary constituent elements are the loose cinder talus slopes of the alpine tundra system of the San Francisco Peaks and absence of disturbance and damage from hikers.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.157
                
                Family Asteraceae: Stephanomeria malheurensis (Malheur wire-lettuce).
                Oregon, Harney County; the lands west of State Highway 205 within the SE 1/4 of the NE 1/4 and the NE 1/4 of the SE 1/4, Section 11; and the W 1/2 of the SW 1/4 of the NW 1/4, and the SW 1/4 of the NE 1/4 of the SW 1/4, and the NW 1/4 of the SW 1/4, Section 12, T27S, R30E, Willamette Meridian.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.158
                
                Family Asteraceae: Taraxacum californicum (California taraxacum)
                (1) Critical habitat units are depicted for San Bernardino County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Taraxacum californicum are:
                (i) Wet meadows subject to flooding during wet years and forest openings with seeps, springs, or creeks in the San Bernardino Mountains in San Bernardino County located at elevations of 6,700 to 9,000 feet (2,000 to 2,800 meters), that provide space for individual and population growth, reproduction, and dispersal; and
                (ii) Well-drained, loamy alluvial to sandy loam soils occurring in the wet meadow system or forest openings with seeps, springs, or creeks, with a 0 to 46 percent slope, to provide water, air, minerals, and other nutritional or physiological requirements to the species.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 1:24,000 maps, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Note: Index map of critical habitat units for Taraxacum californicum (California taraxacum) follows:
                
                  
                  ER14AU08.000
                
                (6) Unit 2: North Baldwin Meadow, San Bernardino County, California.

                (i) From USGS 1:24:000 quadrangle map Big Bear City, land bounded by the following UTM NAD27 coordinates (E,N): 516578, 3795213; 516595, 3795205; 516597, 3795204; 516602, 3795201; 516608, 3795198; 516613, 3795194; 516618, 3795190; 516623, 3795185; 516628, 3795181; 516632, 3795176; 516632, 3795175; 516639, 3795166; 516642, 3795161; 516646, 3795156; 516649, 3795150; 516652, 3795144; 516654, 3795138; 516656, 3795132; 516656, 3795131; 516659, 3795122; 516660, 3795116; 516661, 3795109; 516661, 3795108; 516662, 3795107; 516668, 3795104; 516674, 3795101; 516680, 3795098; 516685, 3795094; 516690, 3795090; 516695, 3795085; 516699, 3795081; 516703, 3795076; 516707, 3795070; 516711, 3795065; 516714, 3795059; 516716, 3795053; 516719, 3795047; 516721, 3795041; 516722, 3795034; 516723, 3795028; 516724, 3795021; 516724, 3795015; 516724, 3795008; 516723, 3795002; 516723, 3795000; 516725, 3794999; 516731, 3794997; 516736, 3794994; 516742, 3794990; 516747, 3794986; 516752, 3794982; 516756, 3794979; 516759, 3794976; 516760, 3794975; 516765, 3794970; 516769, 3794965; 516773, 3794960; 516773, 3794958; 516776, 3794956; 516781, 3794952; 516786, 3794947; 516791, 3794943; 516795, 3794938; 516799, 3794932; 516802, 3794927; 516805, 3794921; 516808, 3794915; 516810, 3794909; 516812, 3794903; 516813, 3794896; 516815, 3794890; 516815, 3794883; 516815, 3794877; 516815, 3794870; 516815, 3794864; 516813, 3794857; 516812, 3794851; 516810, 3794845; 516808, 3794838; 516805, 3794833; 516802, 3794827; 516799, 3794821; 516795, 3794816; 516791, 3794811; 516786, 3794806; 516783, 3794803; 516761, 3794782; 516759, 3794781; 516754, 3794777; 516748, 3794773; 516743, 3794769; 516737, 3794766; 516734, 3794765; 516730, 3794762; 516725, 3794757; 516721, 3794754; 516704, 3794743; 516703, 3794742; 516698, 3794739; 516692, 3794736; 516686, 3794733; 516680, 3794731; 516674, 3794729; 516667, 3794727; 516663, 3794727; 516657, 3794723; 516657, 3794722; 516657, 3794721; 516655, 3794711; 516655, 3794697; 516660, 3794678; 516661, 3794675; 516661, 3794675; 516663, 3794674; 516669, 3794670; 516674, 3794667; 516678, 3794663; 516684, 3794658; 516686, 3794652; 516687, 3794646; 516701, 3794616; 516703, 3794615; 516719, 3794610; 516737, 3794603; 516746, 3794589; 516746, 3794588; 516747, 3794588; 516747, 3794586; 516750, 3794581; 516753, 3794575; 516763, 3794570; 516764, 3794570; 516767, 3794572; 516770, 3794574; 516785, 3794582; 516788, 3794583; 516794, 3794586; 516795, 3794587; 516800, 3794588; 516802, 3794589; 516806, 3794590; 516812, 3794592; 516815, 3794592; 516830, 3794595; 516833, 3794595; 516840, 3794596; 516841, 3794596; 516874, 3794597; 516908, 3794601; 516910, 3794601; 516929, 3794603; 516972, 3794606; 516974, 3794607; 516981, 3794607; 516987, 3794607; 516993, 3794606; 517005, 3794604; 517018, 3794605; 517040, 3794610; 517052, 3794614; 517085, 3794629; 517087, 3794629; 517093, 3794632; 517093, 3794632; 517111, 3794638; 517163, 3794588; 517163, 3794587; 517167, 3794579; 517179, 3794553; 517186, 3794537; 517217, 3794533; 517204, 3794133; 517196, 3794146; 517184, 3794165; 517179, 3794170; 517164, 3794180; 517150, 3794188; 517128, 3794196; 517109, 3794200; 517058, 3794164; 517008, 3794154; 516957, 3794121; 516797, 3794070; 516794, 3794068; 516782, 3794061; 516763, 3794052; 516744, 3794045; 516736, 3794043; 516721, 3794037; 516701, 3794037; 516692, 3794028; 516672, 3794003; 516651, 3793976; 516635, 3793965; 516635, 3793959; 516622, 3793955; 516621, 3793954; 516619, 3793952; 516618, 3793953; 516609, 3793950; 516609, 3793968; 516609, 3793971; 516609, 3793972; 516603, 3793980; 516597, 3793980; 516579, 3793980; 516579, 3793998; 516579, 3794010; 516567, 3794010; 516549, 3794010; 516549, 3794028; 516549, 3794033; 516540, 3794036; 516523, 3794038; 516518, 3794040; 516513, 3794040; 516489, 3794040; 516489, 3794047; 516489, 3794070; 516489, 3794100; 516459, 3794100; 516429, 3794100; 516411, 3794100; 516407, 3794100; 516399, 3794100; 516396, 3794100; 516396, 3794100; 516397, 3794107; 516398, 3794113; 516400, 3794119; 516401, 3794126; 516404, 3794132; 516406, 3794138; 516407, 3794138;516410, 3794144; 516412, 3794148; 516416, 3794153; 516416, 3794154; 516417, 3794155; 516436, 3794183; 516439, 3794187; 516443, 3794192; 516448, 3794197; 516449, 3794198; 516425, 3794210; 516406, 3794220; 516405, 3794220; 516405, 3794220; 516399, 3794223; 516394, 3794226; 516388, 3794230; 516383, 3794234; 516379, 3794239; 516374, 3794244; 516370, 3794249; 516366, 3794254; 516363, 3794259; 516360, 3794265; 516357, 3794271; 516356, 3794274; 516351, 3794288; 516349, 3794291; 516348, 3794297; 516346, 3794303; 516345, 3794310; 516344, 3794316; 516344, 3794323; 516344, 3794330; 516345, 3794336; 516346, 3794343; 516346, 3794343; 516342, 3794345; 516336, 3794349; 516331, 3794352; 516326, 3794357; 516321, 3794361; 516317, 3794366; 516313, 3794371; 516309, 3794376; 516305, 3794382; 516302, 3794388; 516300, 3794393; 516297, 3794400; 516295, 3794406; 516294, 3794412; 516293, 3794419; 516292, 3794425; 516292, 3794430; 516292, 3794449; 516292, 3794450; 516292, 3794457; 516292, 3794458; 516293, 3794467; 516292, 3794468; 516291, 3794475; 516291, 3794481; 516290, 3794488; 516291, 3794495; 516291, 3794501; 516292, 3794508; 516294, 3794514; 516296, 3794520; 516298, 3794526; 516301, 3794532; 516303, 3794537; 516306, 3794541; 516306, 3794542; 516310, 3794548; 516314, 3794553; 516318, 3794558; 516322, 3794563; 516327, 3794567; 516332, 3794572; 516337, 3794575; 516343, 3794579; 516349, 3794582; 516353, 3794584; 516373, 3794593; 516373, 3794594; 516375, 3794601; 516376, 3794607; 516378, 3794613; 516380, 3794619; 516383, 3794625; 516386, 3794631; 516389, 3794637; 516393, 3794641; 516392, 3794641; 516387, 3794645; 516381, 3794649; 516376, 3794653; 516371, 3794657; 516367, 3794662; 516363, 3794667; 516361, 3794670; 516369, 3794670; 516369, 3794700; 516369, 3794730; 516369, 3794760; 516339, 3794760; 516339, 3794762; 516339, 3794790; 516339, 3794808; 516339, 3794809; 516343, 3794830; 516339, 3794837; 516338, 3794839; 516335, 3794845; 516334, 3794847; 516326, 3794865; 516324, 3794868; 516311, 3794899; 516311, 3794900; 516309, 3794905; 516309, 3794910; 516309, 3794940; 516309, 3794970; 516309, 3795000; 516309, 3795030; 516309, 3795060; 516334, 3795060; 516330, 3795101; 516325, 3795131; 516322, 3795150; 516309, 3795150; 516309, 3795180; 516309, 3795210; 516279, 3795210; 516279, 3795180; 516249, 3795180; 516219, 3795180; 516220, 3795202; 516219, 3795225; 516219, 3795226; 516219, 3795233; 516220, 3795239; 516221, 3795246; 516223, 3795252; 516224, 3795258; 516226, 3795262; 516237, 3795293; 516239, 3795296; 516240, 3795299; 516244, 3795309; 516248, 3795320; 516249, 3795326; 516252, 3795332; 516254, 3795338; 516257, 3795344; 516261, 3795349; 516265, 3795355; 516269, 3795360; 516273, 3795364; 516278, 3795369; 516283, 3795373; 516289, 3795377; 516294, 3795380; 516300, 3795383; 516306, 3795386; 516312, 3795388; 516318, 3795390; 516325, 3795392; 516331, 3795393; 516338, 3795394; 516344, 3795394; 516351, 3795394; 516357, 3795393; 516364, 3795392; 516370, 3795390; 516376, 3795388; 516382, 3795386; 516388, 3795383; 516394, 3795380; 516400, 3795377; 516405, 3795373; 516408, 3795370; 516408, 3795370; 516410, 3795369; 516415, 3795364; 516419, 3795360; 516423, 3795355; 516427, 3795349; 516462, 3795298; 516483, 3795273; 516487, 3795268; 516488, 3795267; 516506, 3795243; 516509, 3795239; 516510, 3795237; 516515, 3795230; 516521, 3795229; 516521, 3795229; 516525, 3795228; 516535, 3795226; 516538, 3795226; 516545, 3795224; 516548, 3795223; 516565, 3795218; 516568, 3795217; 516574, 3795215; returning to 516578, 3795213.
                (ii) Note: Map of Units 2, 3, 4, 5, and 6 for Taraxacum californicum follows:
                
                  ER14AU08.001
                
                
                (7) Unit 3: Belleville Meadow, San Bernardino County, California.

                (i) From USGS 1:24:000 quadrangle map Fawnskin, land bounded by the following UTM NAD27 coordinates (E,N): 509560, 3796268; 509577, 3796255; 509585, 3796255; 509587, 3796256; 509594, 3796255; 509600, 3796255; 509604, 3796254; 509609, 3796253; 509637, 3796250; 509637, 3796250; 509644, 3796249; 509650, 3796247; 509657, 3796245; 509659, 3796244; 509672, 3796239; 509687, 3796236; 509693, 3796235; 509699, 3796233; 509705, 3796231; 509711, 3796228; 509717, 3796225; 509722, 3796222; 509728, 3796218; 509732, 3796215; 509748, 3796201; 509749, 3796200; 509751, 3796198; 509768, 3796182; 509772, 3796179; 509773, 3796178; 509776, 3796175; 509796, 3796156; 509797, 3796155; 509802, 3796150; 509806, 3796145; 509809, 3796140; 509813, 3796134; 509816, 3796128; 509819, 3796122; 509821, 3796116; 509823, 3796110; 509824, 3796104; 509825, 3796102; 509826, 3796096; 509828, 3796096; 509835, 3796095; 509841, 3796094; 509848, 3796093; 509854, 3796091; 509860, 3796089; 509861, 3796088; 509878, 3796081; 509884, 3796078; 509890, 3796075; 509895, 3796072; 509901, 3796068; 509906, 3796064; 509906, 3796064; 509907, 3796065; 509913, 3796068; 509919, 3796071; 509919, 3796071; 509919, 3796050; 509949, 3796050; 509949, 3796020; 509979, 3796020; 510009, 3796020; 510039, 3796020; 510039, 3795990; 510069, 3795990; 510099, 3795990; 510099, 3795960; 510099, 3795944; 510102, 3795942; 510108, 3795938; 510108, 3795937; 510118, 3795930; 510118, 3795930; 510118, 3795930; 510123, 3795926; 510128, 3795922; 510131, 3795922; 510136, 3795922; 510144, 3795921; 510159, 3795925; 510163, 3795926; 510169, 3795928; 510176, 3795929; 510182, 3795930; 510187, 3795930; 510202, 3795930; 510204, 3795930; 510210, 3795930; 510211, 3795930; 510247, 3795927; 510253, 3795927; 510259, 3795926; 510266, 3795924; 510272, 3795922; 510278, 3795920; 510284, 3795917; 510290, 3795914; 510295, 3795911; 510301, 3795907; 510306, 3795903; 510311, 3795898; 510313, 3795896; 510331, 3795877; 510333, 3795874; 510337, 3795869; 510341, 3795864; 510343, 3795861; 510354, 3795843; 510367, 3795831; 510368, 3795830; 510370, 3795828; 510382, 3795815; 510388, 3795814; 510393, 3795814; 510400, 3795814; 510406, 3795813; 510412, 3795811; 510419, 3795809; 510425, 3795807; 510431, 3795804; 510433, 3795803; 510450, 3795794; 510454, 3795792; 510460, 3795788; 510462, 3795787; 510467, 3795786; 510474, 3795785; 510480, 3795784; 510486, 3795782; 510492, 3795779; 510497, 3795778; 510510, 3795771; 510512, 3795770; 510512, 3795770; 510513, 3795771; 510519, 3795766; 510526, 3795764; 510536, 3795760; 510540, 3795759; 510570, 3795755; 510574, 3795754; 510594, 3795750; 510609, 3795750; 510609, 3795780; 510639, 3795780; 510639, 3795750; 510669, 3795750; 510699, 3795750; 510699, 3795720; 510729, 3795720; 510729, 3795694; 510730, 3795691; 510731, 3795690; 510731, 3795690; 510755, 3795690; 510756, 3795688; 510757, 3795686; 510759, 3795680; 510761, 3795674; 510762, 3795670; 510770, 3795670; 510772, 3795671; 510773, 3795670; 510794, 3795670; 510807, 3795671; 510808, 3795671; 510817, 3795676; 510819, 3795677; 510825, 3795680; 510830, 3795682; 510853, 3795690; 510854, 3795690; 510857, 3795691; 510858, 3795692; 510864, 3795694; 510871, 3795695; 510877, 3795696; 510884, 3795697; 510888, 3795697; 510929, 3795698; 510931, 3795698; 510934, 3795698; 510961, 3795697; 510965, 3795697; 510972, 3795696; 510978, 3795695; 510982, 3795694; 510992, 3795692; 511009, 3795692; 511013, 3795692; 511049, 3795690; 511051, 3795690; 511057, 3795689; 511064, 3795688; 511070, 3795687; 511076, 3795685; 511082, 3795682; 511088, 3795680; 511094, 3795677; 511100, 3795673; 511100, 3795673; 511106, 3795670; 511111, 3795666; 511116, 3795662; 511121, 3795657; 511123, 3795655; 511136, 3795642; 511139, 3795639; 511143, 3795634; 511147, 3795628; 511150, 3795623; 511153, 3795617; 511156, 3795611; 511158, 3795605; 511160, 3795599; 511160, 3795597; 511164, 3795581; 511165, 3795576; 511166, 3795570; 511167, 3795567; 511168, 3795560; 511169, 3795553; 511170, 3795549; 511171, 3795542; 511172, 3795536; 511174, 3795512; 511174, 3795512; 511174, 3795505; 511174, 3795498; 511173, 3795493; 511171, 3795480; 511171, 3795479; 511170, 3795472; 511169, 3795466; 511167, 3795460; 511165, 3795454; 511162, 3795448; 511159, 3795442; 511155, 3795436; 511151, 3795431; 511147, 3795426; 511143, 3795421; 511138, 3795417; 511133, 3795413; 511128, 3795409; 511122, 3795405; 511116, 3795402; 511110, 3795400; 511104, 3795397; 511101, 3795396; 511065, 3795386; 511063, 3795385; 511056, 3795383; 511050, 3795382; 511043, 3795382; 511037, 3795381; 511034, 3795382; 511010, 3795382; 511000, 3795382; 510995, 3795379; 510985, 3795371; 510984, 3795371; 510979, 3795367; 510976, 3795365; 510958, 3795354; 510956, 3795353; 510952, 3795351; 510952, 3795346; 510951, 3795340; 510950, 3795333; 510949, 3795330; 510939, 3795330; 510909, 3795330; 510909, 3795328; 510911, 3795323; 510912, 3795318; 510909, 3795318; 510909, 3795300; 510895, 3795300; 510888, 3795290; 510879, 3795280; 510879, 3795270; 510870, 3795270; 510864, 3795263; 510849, 3795246; 510849, 3795240; 510844, 3795240; 510830, 3795224; 510821, 3795214; 510803, 3795196; 510768, 3795170; 510755, 3795161; 510741, 3795155; 510723, 3795156; 510696, 3795151; 510694, 3795151; 510680, 3795149; 510679, 3795147; 510677, 3795142; 510673, 3795136; 510670, 3795130; 510666, 3795125; 510666, 3795125; 510647, 3795100; 510643, 3795095; 510638, 3795090; 510634, 3795086; 510629, 3795082; 510623, 3795078; 510623, 3795078; 510607, 3795067; 510601, 3795064; 510596, 3795061; 510590, 3795058; 510584, 3795056; 510577, 3795054; 510571, 3795052; 510565, 3795051; 510558, 3795050; 510552, 3795050; 510550, 3795050; 510550, 3795050; 510544, 3795046; 510539, 3795042; 510533, 3795039; 510527, 3795037; 510521, 3795034; 510516, 3795033; 510515, 3795032; 510514, 3795031; 510512, 3795030; 510483, 3795009; 510479, 3795006; 510474, 3795003; 510470, 3795001; 510422, 3794975; 510420, 3794974; 510414, 3794972; 510408, 3794969; 510401, 3794967; 510396, 3794966; 510383, 3794963; 510382, 3794963; 510375, 3794957; 510372, 3794955; 510367, 3794951; 510361, 3794947; 510356, 3794944; 510350, 3794942; 510343, 3794939; 510341, 3794939; 510323, 3794933; 510319, 3794932; 510313, 3794930; 510306, 3794929; 510300, 3794928; 510293, 3794928; 510287, 3794928; 510280, 3794929; 510274, 3794930; 510267, 3794932; 510261, 3794934; 510255, 3794936; 510249, 3794939; 510243, 3794942; 510243, 3794942; 510214, 3794958; 510209, 3794962; 510207, 3794963; 510201, 3794951; 510199, 3794943; 510199, 3794941; 510199, 3794940; 510203, 3794926; 510204, 3794925; 510212, 3794920; 510215, 3794917; 510219, 3794914; 510234, 3794901; 510250, 3794890; 510255, 3794887; 510259, 3794883; 510269, 3794875; 510284, 3794866; 510288, 3794864; 510293, 3794860; 510294, 3794859; 510315, 3794842; 510317, 3794841; 510336, 3794824; 510338, 3794823; 510341, 3794820; 510344, 3794817; 510358, 3794812; 510359, 3794812; 510365, 3794811; 510372, 3794810; 510378, 3794808; 510380, 3794807; 510388, 3794798; 510394, 3794788; 510402, 3794777; 510408, 3794767; 510411, 3794763; 510414, 3794759; 510421, 3794753; 510425, 3794748; 510440, 3794729; 510454, 3794706; 510469, 3794686; 510473, 3794679; 510480, 3794668; 510480, 3794667; 510481, 3794663; 510481, 3794656; 510481, 3794649; 510480, 3794643; 510479, 3794636; 510478, 3794630; 510477, 3794630; 510478, 3794629; 510487, 3794621; 510500, 3794609; 510502, 3794608; 510522, 3794595; 510523, 3794594; 510528, 3794591; 510533, 3794586; 510538, 3794582; 510542, 3794577; 510546, 3794572; 510548, 3794570; 510549, 3794569; 510553, 3794565; 510557, 3794561; 510564, 3794554; 510565, 3794554; 510569, 3794549; 510569, 3794549; 510593, 3794538; 510595, 3794537; 510596, 3794536; 510610, 3794529; 510636, 3794521; 510637, 3794520; 510643, 3794518; 510648, 3794516; 510663, 3794509; 510664, 3794508; 510669, 3794506; 510669, 3794490; 510669, 3794460; 510699, 3794460; 510699, 3794430; 510699, 3794424; 510699, 3794400; 510699, 3794370; 510729, 3794370; 510729, 3794340; 510759, 3794340; 510759, 3794310; 510789, 3794310; 510789, 3794280; 510795, 3794280; 510793, 3794275; 510791, 3794269; 510788, 3794263; 510785, 3794258; 510784, 3794256; 510774, 3794240; 510772, 3794235; 510768, 3794230; 510764, 3794225; 510759, 3794220; 510755, 3794216; 510749, 3794212; 510744, 3794208; 510744, 3794208; 510724, 3794195; 510719, 3794191; 510713, 3794188; 510707, 3794185; 510701, 3794183; 510695, 3794181; 510688, 3794180; 510683, 3794179; 510660, 3794175; 510659, 3794175; 510657, 3794175; 510627, 3794172; 510625, 3794172; 510603, 3794169; 510602, 3794169; 510596, 3794168; 510589, 3794168; 510583, 3794168; 510576, 3794169; 510575, 3794169; 510552, 3794172; 510546, 3794173; 510540, 3794175; 510534, 3794176; 510528, 3794179; 510527, 3794179; 510524, 3794180; 510523, 3794180; 510490, 3794189; 510485, 3794191; 510478, 3794193; 510473, 3794196; 510450, 3794207; 510450, 3794207; 510444, 3794210; 510438, 3794214; 510435, 3794216; 510411, 3794233; 510409, 3794235; 510406, 3794237; 510387, 3794253; 510368, 3794262; 510365, 3794263; 510360, 3794266; 510333, 3794281; 510332, 3794282; 510327, 3794285; 510321, 3794289; 510319, 3794290; 510301, 3794305; 510298, 3794308; 510293, 3794313; 510289, 3794317; 510270, 3794338; 510270, 3794338; 510268, 3794340; 510255, 3794356; 510253, 3794359; 510249, 3794364; 510245, 3794370; 510242, 3794376; 510240, 3794382; 510237, 3794388; 510235, 3794394; 510234, 3794400; 510233, 3794407; 510232, 3794412; 510230, 3794441; 510230, 3794442; 510230, 3794443; 510229, 3794453; 510229, 3794453; 510224, 3794457; 510221, 3794461; 510216, 3794465; 510213, 3794469; 510192, 3794495; 510178, 3794510; 510178, 3794511; 510167, 3794523; 510165, 3794525; 510160, 3794530; 510160, 3794531; 510147, 3794548; 510132, 3794563; 510129, 3794567; 510128, 3794568; 510113, 3794585; 510109, 3794590; 510105, 3794592; 510105, 3794592; 510067, 3794614; 510062, 3794617; 510057, 3794621; 510056, 3794621; 510048, 3794627; 510036, 3794644; 510021, 3794659; 510006, 3794672; 509997, 3794679; 509992, 3794684; 509976, 3794694; 509975, 3794695; 509974, 3794695; 509963, 3794707; 509942, 3794728; 509937, 3794733; 509936, 3794735; 509904, 3794773; 509902, 3794776; 509898, 3794781; 509894, 3794787; 509891, 3794793; 509891, 3794794; 509889, 3794797; 509885, 3794803; 509884, 3794805; 509881, 3794811; 509880, 3794813; 509862, 3794850; 509862, 3794851; 509860, 3794855; 509859, 3794858; 509858, 3794861; 509856, 3794868; 509855, 3794871; 509847, 3794907; 509846, 3794910; 509845, 3794917; 509844, 3794923; 509844, 3794930; 509844, 3794937; 509844, 3794940; 509845, 3794943; 509845, 3794943; 509847, 3794959; 509848, 3794965; 509849, 3794970; 509852, 3794984; 509856, 3795016; 509856, 3795017; 509857, 3795024; 509858, 3795028; 509865, 3795058; 509866, 3795060; 509867, 3795067; 509870, 3795072; 509880, 3795097; 509879, 3795103; 509878, 3795110; 509878, 3795116; 509878, 3795123; 509879, 3795129; 509880, 3795136; 509881, 3795142; 509883, 3795149; 509885, 3795155; 509888, 3795161; 509890, 3795165; 509906, 3795194; 509907, 3795195; 509907, 3795195; 509918, 3795222; 509921, 3795228; 509921, 3795228; 509931, 3795247; 509934, 3795253; 509937, 3795259; 509938, 3795260; 509963, 3795297; 509963, 3795297; 509982, 3795324; 509985, 3795328; 509989, 3795333; 509994, 3795338; 509998, 3795342; 510014, 3795356; 510015, 3795356; 510017, 3795358; 510048, 3795384; 510050, 3795386; 510078, 3795407; 510101, 3795445; 510103, 3795448; 510107, 3795453; 510108, 3795455; 510118, 3795467; 510121, 3795474; 510130, 3795494; 510132, 3795503; 510133, 3795519; 510134, 3795550; 510131, 3795576; 510126, 3795596; 510123, 3795600; 510102, 3795608; 510089, 3795611; 510089, 3795612; 510072, 3795616; 510068, 3795614; 510058, 3795603; 510055, 3795601; 510055, 3795600; 510048, 3795594; 510037, 3795574; 510037, 3795573; 510035, 3795571; 510022, 3795549; 510006, 3795517; 510002, 3795508; 510000, 3795496; 509997, 3795470; 509996, 3795464; 509994, 3795458; 509992, 3795451; 509990, 3795445; 509988, 3795441; 509978, 3795419; 509977, 3795417; 509975, 3795413; 509962, 3795390; 509959, 3795381; 509954, 3795355; 509951, 3795334; 509950, 3795332; 509949, 3795325; 509947, 3795319; 509945, 3795313; 509942, 3795307; 509939, 3795301; 509935, 3795296; 509932, 3795290; 509927, 3795285; 509923, 3795281; 509918, 3795276; 509913, 3795272; 509908, 3795268; 509902, 3795265; 509898, 3795263; 509896, 3795261; 509894, 3795260; 509888, 3795258; 509882, 3795255; 509876, 3795253; 509869, 3795252; 509863, 3795251; 509856, 3795250; 509850, 3795250; 509843, 3795250; 509837, 3795251; 509830, 3795252; 509824, 3795253; 509824, 3795253; 509807, 3795258; 509801, 3795260; 509795, 3795262; 509789, 3795265; 509783, 3795268; 509778, 3795271; 509772, 3795275; 509767, 3795279; 509763, 3795284; 509758, 3795289; 509758, 3795289; 509741, 3795308; 509737, 3795313; 509733, 3795318; 509730, 3795324; 509727, 3795330; 509724, 3795335; 509722, 3795342; 509720, 3795348; 509718, 3795354; 509717, 3795361; 509717, 3795367; 509716, 3795374; 509717, 3795380; 509717, 3795387; 509718, 3795391; 509722, 3795413; 509713, 3795418; 509712, 3795418; 509709, 3795420; 509709, 3795420; 509706, 3795421; 509701, 3795425; 509695, 3795429; 509690, 3795433; 509685, 3795437; 509681, 3795442; 509677, 3795447; 509673, 3795452; 509672, 3795453; 509665, 3795465; 509662, 3795469; 509659, 3795475; 509656, 3795481; 509654, 3795487; 509652, 3795494; 509650, 3795500; 509650, 3795500; 509648, 3795510; 509646, 3795511; 509641, 3795512; 509635, 3795514; 509633, 3795515; 509627, 3795517; 509627, 3795517; 509626, 3795547; 509627, 3795564; 509630, 3795578; 509611, 3795587; 509601, 3795593; 509583, 3795604; 509569, 3795619; 509557, 3795636; 509548, 3795655; 509543, 3795673; 509541, 3795684; 509541, 3795688; 509542, 3795699; 509542, 3795699; 509542, 3795706; 509543, 3795712; 509545, 3795718; 509547, 3795725; 509549, 3795731; 509552, 3795737; 509555, 3795742; 509555, 3795743; 509556, 3795750; 509556, 3795750; 509561, 3795775; 509562, 3795781; 509564, 3795787; 509565, 3795789; 509574, 3795812; 509580, 3795834; 509581, 3795836; 509583, 3795842; 509582, 3795843; 509580, 3795844; 509575, 3795848; 509571, 3795853; 509566, 3795857; 509562, 3795862; 509561, 3795864; 509553, 3795874; 509530, 3795861; 509526, 3795859; 509520, 3795857; 509514, 3795854; 509507, 3795852; 509501, 3795851; 509495, 3795850; 509488, 3795849; 509482, 3795849; 509475, 3795849; 509468, 3795850; 509462, 3795851; 509456, 3795852; 509449, 3795854; 509449, 3795854; 509449, 3795853; 509449, 3795847; 509448, 3795840; 509447, 3795834; 509447, 3795833; 509442, 3795810; 509441, 3795803; 509439, 3795797; 509439, 3795796; 509437, 3795791; 509435, 3795785; 509432, 3795779; 509429, 3795773; 509428, 3795771; 509414, 3795748; 509409, 3795736; 509406, 3795731; 509403, 3795725; 509401, 3795721; 509383, 3795694; 509383, 3795693; 509383, 3795690; 509384, 3795688; 509384, 3795686; 509384, 3795686; 509388, 3795670; 509389, 3795667; 509390, 3795664; 509391, 3795660; 509384, 3795660; 509381, 3795656; 509379, 3795653; 509379, 3795630; 509361, 3795630; 509349, 3795618; 509349, 3795600; 509321, 3795600; 509310, 3795595; 509295, 3795591; 509275, 3795586; 509270, 3795585; 509259, 3795584; 509259, 3795570; 509229, 3795570; 509229, 3795585; 509228, 3795585; 509208, 3795591; 509189, 3795599; 509188, 3795600; 509169, 3795600; 509169, 3795614; 509157, 3795626; 509155, 3795630; 509155, 3795630; 509154, 3795632; 509153, 3795633; 509152, 3795639; 509150, 3795646; 509149, 3795652; 509148, 3795657; 509147, 3795681; 509143, 3795709; 509143, 3795709; 509142, 3795716; 509142, 3795722; 509142, 3795751; 509142, 3795758; 509143, 3795765; 509144, 3795771; 509145, 3795777; 509147, 3795784; 509148, 3795785; 509157, 3795812; 509166, 3795840; 509167, 3795844; 509168, 3795847; 509169, 3795849; 509170, 3795853; 509173, 3795858; 509185, 3795884; 509185, 3795885; 509189, 3795891; 509189, 3795892; 509199, 3795909; 509202, 3795913; 509210, 3795936; 509211, 3795938; 509214, 3795944; 509217, 3795950; 509217, 3795950; 509223, 3795960; 509229, 3795970; 509231, 3795974; 509232, 3795975; 509233, 3795976; 509233, 3795976; 509242, 3795980; 509252, 3795984; 509255, 3795986; 509259, 3795988; 509263, 3795990; 509269, 3795993; 509287, 3795997; 509282, 3796009; 509276, 3796030; 509275, 3796037; 509278, 3796041; 509289, 3796063; 509289, 3796064; 509289, 3796065; 509296, 3796078; 509297, 3796079; 509301, 3796088; 509308, 3796112; 509307, 3796115; 509304, 3796121; 509302, 3796127; 509300, 3796133; 509299, 3796138; 509308, 3796156; 509318, 3796170; 509327, 3796181; 509329, 3796183; 509330, 3796186; 509335, 3796207; 509347, 3796240; 509361, 3796266; 509368, 3796276; 509375, 3796286; 509390, 3796301; 509407, 3796313; 509426, 3796321; 509437, 3796324; 509452, 3796322; 509456, 3796321; 509463, 3796320; 509463, 3796320; 509482, 3796315; 509487, 3796313; 509493, 3796311; 509499, 3796308; 509505, 3796305; 509511, 3796301; 509516, 3796298; 509518, 3796296; 509526, 3796290; 509534, 3796286; 509538, 3796284; 509543, 3796280; 509547, 3796278; returning to 509560, 3796268.
                (ii) Note: Unit 3 for Taraxacum californicum is depicted on the map in paragraph (6)(ii) of this entry.
                (8) Unit 4: Hitchcock Meadow, San Bernardino County, California.

                (i) From USGS 1:24:000 quadrangle map Fawnskin, land bounded by the following UTM NAD27 coordinates (E,N): 507473, 3794979; 507468, 3794984; 507464, 3794989; 507460, 3794994; 507459, 3794996; 507457, 3794999; 507456, 3795000; 507454, 3795005; 507452, 3795007; 507444, 3795025; 507443, 3795029; 507440, 3795035; 507440, 3795037; 507438, 3795041; 507437, 3795048; 507436, 3795054; 507435, 3795061; 507435, 3795067; 507435, 3795074; 507436, 3795080; 507437, 3795087; 507437, 3795088; 507443, 3795114; 507444, 3795119; 507446, 3795126; 507448, 3795132; 507451, 3795138; 507454, 3795144; 507455, 3795144; 507455, 3795150; 507455, 3795152; 507455, 3795154; 507455, 3795155; 507449, 3795159; 507448, 3795158; 507442, 3795156; 507441, 3795156; 507438, 3795156; 507429, 3795153; 507424, 3795151; 507421, 3795149; 507420, 3795148; 507419, 3795148; 507413, 3795145; 507407, 3795143; 507400, 3795141; 507394, 3795139; 507388, 3795138; 507381, 3795138; 507375, 3795137; 507368, 3795138; 507361, 3795138; 507355, 3795139; 507349, 3795141; 507342, 3795143; 507338, 3795144; 507309, 3795156; 507307, 3795156; 507301, 3795159; 507296, 3795162; 507290, 3795166; 507285, 3795169; 507280, 3795174; 507275, 3795178; 507270, 3795183; 507266, 3795188; 507264, 3795191; 507255, 3795204; 507254, 3795206; 507253, 3795206; 507250, 3795211; 507247, 3795217; 507246, 3795219; 507244, 3795223; 507244, 3795223; 507239, 3795237; 507234, 3795238; 507227, 3795240; 507221, 3795242; 507215, 3795244; 507209, 3795247; 507203, 3795250; 507198, 3795253; 507194, 3795255; 507185, 3795262; 507183, 3795264; 507178, 3795268; 507173, 3795272; 507169, 3795277; 507165, 3795282; 507161, 3795287; 507157, 3795293; 507154, 3795299; 507151, 3795305; 507149, 3795311; 507147, 3795317; 507146, 3795323; 507145, 3795330; 507144, 3795336; 507144, 3795340; 507141, 3795344; 507138, 3795349; 507135, 3795355; 507132, 3795361; 507130, 3795367; 507128, 3795374; 507127, 3795380; 507125, 3795386; 507125, 3795393; 507125, 3795398; 507124, 3795410; 507122, 3795423; 507122, 3795427; 507121, 3795430; 507119, 3795453; 507119, 3795456; 507119, 3795463; 507119, 3795470; 507119, 3795471; 507116, 3795469; 507107, 3795464; 507107, 3795463; 507103, 3795459; 507098, 3795454; 507093, 3795450; 507088, 3795446; 507088, 3795446; 507081, 3795442; 507076, 3795439; 507070, 3795436; 507066, 3795434; 507066, 3795433; 507060, 3795431; 507054, 3795428; 507047, 3795426; 507041, 3795425; 507035, 3795424; 507028, 3795423; 507021, 3795423; 507013, 3795423; 507008, 3795423; 506989, 3795428; 506970, 3795437; 506953, 3795449; 506938, 3795464; 506926, 3795481; 506918, 3795500; 506912, 3795520; 506912, 3795522; 506909, 3795539; 506909, 3795541; 506906, 3795565; 506908, 3795573; 506908, 3795574; 506910, 3795581; 506912, 3795587; 506915, 3795593; 506916, 3795596; 506915, 3795599; 506914, 3795606; 506913, 3795612; 506912, 3795619; 506912, 3795625; 506912, 3795632; 506912, 3795634; 506914, 3795650; 506915, 3795663; 506915, 3795667; 506916, 3795673; 506918, 3795679; 506920, 3795686; 506922, 3795690; 506922, 3795691; 506916, 3795694; 506911, 3795698; 506909, 3795699; 506905, 3795702; 506891, 3795696; 506867, 3795682; 506855, 3795669; 506850, 3795664; 506847, 3795660; 506829, 3795660; 506799, 3795660; 506799, 3795669; 506797, 3795670; 506782, 3795676; 506781, 3795666; 506779, 3795650; 506780, 3795649; 506782, 3795647; 506794, 3795631; 506794, 3795630; 506799, 3795630; 506799, 3795623; 506801, 3795619; 506809, 3795602; 506805, 3795585; 506801, 3795570; 506797, 3795554; 506797, 3795553; 506797, 3795546; 506796, 3795540; 506794, 3795533; 506792, 3795527; 506790, 3795521; 506787, 3795515; 506784, 3795509; 506781, 3795504; 506777, 3795498; 506773, 3795493; 506768, 3795489; 506756, 3795477; 506752, 3795472; 506747, 3795468; 506741, 3795464; 506736, 3795461; 506732, 3795459; 506716, 3795428; 506714, 3795423; 506710, 3795417; 506706, 3795412; 506702, 3795407; 506698, 3795402; 506693, 3795398; 506688, 3795394; 506683, 3795390; 506682, 3795390; 506679, 3795388; 506677, 3795386; 506671, 3795383; 506665, 3795381; 506659, 3795378; 506656, 3795377; 506656, 3795371; 506656, 3795364; 506655, 3795358; 506654, 3795351; 506653, 3795345; 506651, 3795339; 506649, 3795333; 506646, 3795327; 506643, 3795321; 506639, 3795315; 506636, 3795310; 506634, 3795309; 506619, 3795289; 506616, 3795285; 506611, 3795281; 506607, 3795276; 506601, 3795272; 506596, 3795268; 506591, 3795265; 506585, 3795262; 506562, 3795250; 506561, 3795250; 506555, 3795247; 506549, 3795245; 506543, 3795243; 506537, 3795242; 506530, 3795240; 506524, 3795240; 506517, 3795240; 506511, 3795240; 506504, 3795240; 506498, 3795242; 506491, 3795243; 506485, 3795245; 506479, 3795247; 506473, 3795250; 506472, 3795250; 506449, 3795262; 506444, 3795265; 506438, 3795268; 506433, 3795272; 506431, 3795273; 506411, 3795289; 506408, 3795292; 506403, 3795296; 506399, 3795301; 506395, 3795306; 506391, 3795312; 506387, 3795317; 506384, 3795323; 506382, 3795329; 506379, 3795335; 506377, 3795341; 506376, 3795348; 506375, 3795353; 506373, 3795367; 506363, 3795389; 506362, 3795392; 506360, 3795398; 506358, 3795404; 506356, 3795410; 506355, 3795417; 506355, 3795423; 506354, 3795430; 506354, 3795477; 506355, 3795483; 506355, 3795490; 506356, 3795496; 506357, 3795499; 506365, 3795534; 506366, 3795538; 506367, 3795544; 506383, 3795591; 506383, 3795591; 506385, 3795598; 506386, 3795599; 506409, 3795654; 506412, 3795658; 506415, 3795664; 506418, 3795670; 506434, 3795693; 506434, 3795693; 506438, 3795699; 506442, 3795704; 506454, 3795717; 506456, 3795723; 506459, 3795729; 506461, 3795733; 506480, 3795767; 506490, 3795788; 506491, 3795790; 506494, 3795796; 506497, 3795802; 506500, 3795808; 506504, 3795813; 506508, 3795818; 506513, 3795823; 506532, 3795842; 506552, 3795865; 506552, 3795865; 506555, 3795867; 506556, 3795869; 506561, 3795874; 506564, 3795876; 506595, 3795902; 506611, 3795914; 506615, 3795918; 506610, 3795919; 506607, 3795920; 506598, 3795922; 506592, 3795922; 506589, 3795921; 506583, 3795922; 506576, 3795922; 506570, 3795923; 506564, 3795925; 506563, 3795925; 506556, 3795926; 506555, 3795926; 506554, 3795926; 506537, 3795926; 506530, 3795926; 506524, 3795927; 506517, 3795928; 506511, 3795930; 506505, 3795932; 506498, 3795934; 506492, 3795937; 506487, 3795940; 506481, 3795943; 506476, 3795947; 506471, 3795951; 506466, 3795956; 506462, 3795960; 506457, 3795965; 506454, 3795971; 506450, 3795976; 506447, 3795982; 506444, 3795988; 506442, 3795994; 506440, 3796000; 506440, 3796000; 506439, 3796007; 506438, 3796013; 506437, 3796020; 506437, 3796026; 506437, 3796033; 506438, 3796039; 506438, 3796044; 506439, 3796046; 506440, 3796052; 506442, 3796058; 506444, 3796065; 506447, 3796070; 506450, 3796076; 506454, 3796082; 506457, 3796087; 506462, 3796092; 506466, 3796097; 506471, 3796101; 506476, 3796106; 506481, 3796109; 506487, 3796113; 506492, 3796116; 506498, 3796119; 506500, 3796119; 506505, 3796124; 506509, 3796128; 506510, 3796129; 506511, 3796141; 506512, 3796153; 506512, 3796159; 506513, 3796166; 506516, 3796180; 506516, 3796188; 506516, 3796193; 506517, 3796200; 506518, 3796206; 506520, 3796213; 506522, 3796219; 506524, 3796225; 506525, 3796228; 506530, 3796239; 506532, 3796243; 506535, 3796249; 506538, 3796254; 506542, 3796259; 506546, 3796264; 506551, 3796269; 506556, 3796274; 506561, 3796278; 506566, 3796282; 506572, 3796285; 506577, 3796288; 506583, 3796291; 506589, 3796293; 506596, 3796295; 506602, 3796297; 506608, 3796298; 506614, 3796298; 506629, 3796303; 506651, 3796318; 506656, 3796321; 506662, 3796324; 506668, 3796327; 506674, 3796329; 506680, 3796331; 506682, 3796331; 506701, 3796336; 506705, 3796337; 506712, 3796338; 506718, 3796339; 506725, 3796339; 506731, 3796339; 506738, 3796338; 506744, 3796337; 506750, 3796335; 506757, 3796333; 506763, 3796331; 506769, 3796328; 506771, 3796327; 506797, 3796314; 506800, 3796312; 506806, 3796308; 506811, 3796305; 506816, 3796300; 506821, 3796296; 506826, 3796291; 506830, 3796286; 506834, 3796281; 506837, 3796275; 506840, 3796269; 506843, 3796264; 506845, 3796257; 506847, 3796251; 506848, 3796245; 506852, 3796229; 506852, 3796229; 506854, 3796229; 506858, 3796228; 506884, 3796226; 506949, 3796224; 506951, 3796224; 506981, 3796223; 507010, 3796222; 507014, 3796222; 507020, 3796221; 507027, 3796220; 507033, 3796219; 507037, 3796218; 507071, 3796207; 507074, 3796206; 507080, 3796204; 507084, 3796202; 507102, 3796193; 507138, 3796182; 507139, 3796182; 507145, 3796179; 507147, 3796179; 507182, 3796163; 507197, 3796160; 507229, 3796152; 507240, 3796151; 507243, 3796151; 507247, 3796151; 507271, 3796150; 507304, 3796154; 507319, 3796157; 507329, 3796162; 507334, 3796166; 507338, 3796169; 507339, 3796170; 507343, 3796173; 507360, 3796185; 507360, 3796185; 507366, 3796188; 507372, 3796191; 507378, 3796194; 507384, 3796196; 507390, 3796198; 507397, 3796200; 507403, 3796201; 507409, 3796201; 507416, 3796202; 507418, 3796201; 507431, 3796201; 507435, 3796201; 507442, 3796200; 507448, 3796199; 507455, 3796198; 507461, 3796196; 507467, 3796194; 507519, 3796172; 507519, 3796172; 507525, 3796170; 507530, 3796167; 507536, 3796163; 507541, 3796159; 507546, 3796155; 507549, 3796153; 507549, 3796140; 507561, 3796140; 507577, 3796128; 507577, 3796128; 507579, 3796126; 507579, 3796110; 507595, 3796110; 507596, 3796109; 507598, 3796106; 507599, 3796104; 507609, 3796097; 507609, 3796080; 507639, 3796080; 507639, 3796050; 507639, 3796020; 507669, 3796020; 507699, 3796020; 507729, 3796020; 507729, 3795990; 507759, 3795990; 507759, 3796020; 507789, 3796020; 507791, 3796020; 507793, 3796022; 507797, 3796020; 507819, 3796020; 507849, 3796020; 507849, 3796050; 507879, 3796050; 507908, 3796050; 507909, 3796050; 507911, 3796043; 507913, 3796037; 507913, 3796036; 507921, 3796005; 507922, 3796000; 507923, 3795993; 507924, 3795987; 507924, 3795980; 507924, 3795975; 507923, 3795958; 507924, 3795950; 507925, 3795944; 507925, 3795939; 507925, 3795918; 507926, 3795909; 507928, 3795907; 507939, 3795901; 507951, 3795896; 507951, 3795896; 507957, 3795893; 507963, 3795890; 507969, 3795887; 507974, 3795883; 507979, 3795879; 507984, 3795874; 507988, 3795870; 507993, 3795865; 507996, 3795859; 508000, 3795854; 508003, 3795848; 508006, 3795842; 508008, 3795836; 508010, 3795830; 508010, 3795828; 508014, 3795814; 508017, 3795805; 508018, 3795804; 508020, 3795799; 508027, 3795778; 508059, 3795772; 508061, 3795772; 508068, 3795770; 508074, 3795768; 508080, 3795766; 508086, 3795763; 508092, 3795760; 508097, 3795757; 508103, 3795753; 508108, 3795749; 508113, 3795744; 508113, 3795744; 508126, 3795730; 508131, 3795726; 508135, 3795721; 508139, 3795716; 508142, 3795710; 508145, 3795704; 508148, 3795698; 508150, 3795692; 508151, 3795690; 508155, 3795675; 508157, 3795671; 508158, 3795665; 508159, 3795659; 508160, 3795652; 508160, 3795646; 508160, 3795639; 508159, 3795632; 508158, 3795626; 508157, 3795620; 508155, 3795613; 508153, 3795608; 508147, 3795594; 508146, 3795591; 508145, 3795590; 508143, 3795584; 508140, 3795578; 508138, 3795575; 508142, 3795571; 508147, 3795567; 508147, 3795566; 508156, 3795558; 508156, 3795557; 508157, 3795557; 508163, 3795553; 508168, 3795549; 508173, 3795545; 508178, 3795541; 508183, 3795536; 508187, 3795531; 508190, 3795526; 508194, 3795520; 508197, 3795514; 508200, 3795508; 508202, 3795502; 508203, 3795498; 508217, 3795498; 508224, 3795498; 508226, 3795498; 508251, 3795496; 508256, 3795495; 508258, 3795495; 508284, 3795491; 508300, 3795489; 508300, 3795489; 508303, 3795488; 508310, 3795488; 508344, 3795489; 508346, 3795489; 508350, 3795489; 508365, 3795489; 508368, 3795489; 508375, 3795488; 508378, 3795487; 508423, 3795480; 508427, 3795480; 508433, 3795478; 508439, 3795476; 508445, 3795474; 508451, 3795471; 508463, 3795466; 508463, 3795465; 508469, 3795462; 508474, 3795459; 508480, 3795455; 508485, 3795451; 508489, 3795446; 508494, 3795442; 508498, 3795437; 508502, 3795431; 508503, 3795430; 508509, 3795420; 508509, 3795420; 508517, 3795407; 508520, 3795403; 508523, 3795397; 508526, 3795392; 508527, 3795387; 508536, 3795364; 508536, 3795362; 508538, 3795356; 508539, 3795353; 508544, 3795331; 508545, 3795327; 508546, 3795321; 508547, 3795314; 508548, 3795294; 508551, 3795288; 508554, 3795282; 508556, 3795277; 508567, 3795244; 508568, 3795243; 508569, 3795239; 508574, 3795223; 508574, 3795221; 508576, 3795215; 508577, 3795208; 508577, 3795202; 508577, 3795195; 508577, 3795188; 508577, 3795188; 508576, 3795174; 508576, 3795168; 508575, 3795161; 508573, 3795155; 508571, 3795149; 508569, 3795143; 508566, 3795137; 508563, 3795131; 508560, 3795125; 508556, 3795120; 508546, 3795108; 508546, 3795108; 508542, 3795103; 508538, 3795098; 508533, 3795093; 508528, 3795089; 508522, 3795085; 508517, 3795082; 508511, 3795079; 508505, 3795076; 508503, 3795075; 508485, 3795068; 508481, 3795067; 508475, 3795065; 508468, 3795063; 508462, 3795062; 508455, 3795062; 508451, 3795062; 508448, 3795061; 508440, 3795061; 508438, 3795061; 508431, 3795061; 508425, 3795062; 508418, 3795063; 508414, 3795064; 508390, 3795070; 508388, 3795070; 508382, 3795072; 508376, 3795075; 508370, 3795077; 508365, 3795075; 508358, 3795074; 508356, 3795073; 508352, 3795073; 508345, 3795072; 508339, 3795072; 508332, 3795072; 508326, 3795073; 508319, 3795074; 508313, 3795075; 508312, 3795075; 508301, 3795078; 508296, 3795080; 508289, 3795082; 508283, 3795085; 508278, 3795088; 508272, 3795092; 508267, 3795095; 508262, 3795100; 508257, 3795104; 508253, 3795109; 508248, 3795114; 508247, 3795115; 508235, 3795132; 508232, 3795130; 508226, 3795128; 508220, 3795125; 508218, 3795125; 508191, 3795116; 508187, 3795115; 508181, 3795113; 508174, 3795112; 508168, 3795112; 508161, 3795111; 508154, 3795112; 508148, 3795112; 508142, 3795113; 508135, 3795115; 508129, 3795117; 508123, 3795119; 508117, 3795122; 508111, 3795125; 508109, 3795126; 508109, 3795123; 508112, 3795091; 508112, 3795089; 508113, 3795083; 508112, 3795076; 508112, 3795070; 508111, 3795063; 508109, 3795057; 508109, 3795055; 508097, 3795014; 508091, 3794982; 508091, 3794981; 508085, 3794948; 508084, 3794925; 508084, 3794924; 508087, 3794919; 508089, 3794913; 508091, 3794907; 508092, 3794900; 508093, 3794894; 508094, 3794887; 508094, 3794883; 508094, 3794866; 508094, 3794864; 508094, 3794858; 508094, 3794851; 508093, 3794845; 508091, 3794838; 508089, 3794832; 508087, 3794826; 508084, 3794820; 508083, 3794817; 508067, 3794788; 508057, 3794762; 508043, 3794720; 508043, 3794720; 508038, 3794703; 508037, 3794689; 508037, 3794688; 508036, 3794681; 508036, 3794678; 508029, 3794638; 508028, 3794635; 508028, 3794632; 508027, 3794629; 508025, 3794623; 508023, 3794617; 508020, 3794611; 508017, 3794605; 508014, 3794599; 508010, 3794594; 508006, 3794589; 508001, 3794584; 507996, 3794580; 507991, 3794576; 507986, 3794572; 507980, 3794568; 507975, 3794565; 507969, 3794563; 507963, 3794560; 507956, 3794558; 507951, 3794557; 507945, 3794556; 507939, 3794550; 507939, 3794550; 507930, 3794540; 507927, 3794538; 507923, 3794533; 507918, 3794529; 507912, 3794525; 507907, 3794522; 507901, 3794519; 507895, 3794516; 507889, 3794514; 507884, 3794512; 507865, 3794507; 507864, 3794507; 507857, 3794505; 507851, 3794504; 507844, 3794503; 507838, 3794503; 507831, 3794503; 507825, 3794504; 507818, 3794505; 507813, 3794506; 507794, 3794511; 507792, 3794512; 507792, 3794512; 507776, 3794516; 507776, 3794516; 507733, 3794516; 507733, 3794516; 507726, 3794515; 507722, 3794515; 507714, 3794514; 507658, 3794508; 507655, 3794508; 507648, 3794508; 507642, 3794508; 507635, 3794509; 507629, 3794510; 507622, 3794511; 507616, 3794513; 507610, 3794515; 507604, 3794518; 507598, 3794521; 507593, 3794525; 507589, 3794527; 507569, 3794542; 507544, 3794558; 507543, 3794559; 507538, 3794562; 507533, 3794567; 507530, 3794569; 507528, 3794570; 507524, 3794571; 507518, 3794573; 507512, 3794575; 507506, 3794578; 507500, 3794581; 507494, 3794584; 507489, 3794588; 507484, 3794592; 507479, 3794597; 507475, 3794601; 507471, 3794606; 507467, 3794612; 507463, 3794617; 507460, 3794623; 507458, 3794629; 507455, 3794635; 507455, 3794635; 507453, 3794641; 507453, 3794643; 507446, 3794669; 507445, 3794674; 507444, 3794680; 507444, 3794687; 507443, 3794693; 507444, 3794700; 507444, 3794707; 507445, 3794713; 507447, 3794719; 507449, 3794726; 507451, 3794732; 507451, 3794733; 507451, 3794734; 507450, 3794740; 507449, 3794747; 507448, 3794753; 507448, 3794760; 507448, 3794766; 507449, 3794773; 507450, 3794779; 507451, 3794783; 507454, 3794797; 507455, 3794800; 507456, 3794806; 507459, 3794812; 507461, 3794818; 507465, 3794824; 507468, 3794829; 507472, 3794835; 507476, 3794840; 507480, 3794844; 507485, 3794849; 507485, 3794849; 507487, 3794851; 507485, 3794854; 507481, 3794859; 507477, 3794865; 507474, 3794871; 507472, 3794876; 507469, 3794883; 507467, 3794889; 507466, 3794895; 507465, 3794902; 507464, 3794908; 507464, 3794915; 507464, 3794921; 507464, 3794925; 507467, 3794950; 507467, 3794953; 507468, 3794959; 507470, 3794966; 507472, 3794972; 507474, 3794977; returning to 507473, 3794979.
                (ii) Note: Unit 4 for Taraxacum californicum is depicted on the map in paragraph (6)(ii) of this entry.
                (9) Unit 5: Bluff Meadow, San Bernardino County, California.

                (i) From USGS 1:24:000 quadrangle map Big Bear Lake, land bounded by the following UTM NAD27 coordinates (E,N): 502768, 3786471; 502770, 3786472; 502816, 3786510; 502819, 3786513; 502824, 3786517; 502830, 3786520; 502836, 3786523; 502840, 3786525; 502872, 3786539; 502901, 3786555; 502904, 3786556; 502954, 3786581; 502955, 3786582; 502961, 3786584; 502967, 3786587; 502973, 3786589; 502980, 3786590; 502985, 3786591; 503002, 3786593; 503038, 3786599; 503039, 3786599; 503044, 3786599; 503047, 3786602; 503051, 3786606; 503057, 3786610; 503062, 3786614; 503067, 3786618; 503073, 3786621; 503079, 3786624; 503085, 3786626; 503092, 3786628; 503098, 3786629; 503104, 3786630; 503111, 3786631; 503113, 3786631; 503117, 3786632; 503123, 3786634; 503129, 3786636; 503135, 3786637; 503153, 3786639; 503154, 3786639; 503160, 3786640; 503167, 3786640; 503173, 3786640; 503180, 3786639; 503186, 3786638; 503193, 3786637; 503199, 3786635; 503205, 3786633; 503211, 3786630; 503217, 3786627; 503222, 3786623; 503228, 3786620; 503233, 3786615; 503237, 3786611; 503242, 3786606; 503245, 3786602; 503256, 3786592; 503266, 3786584; 503266, 3786584; 503271, 3786580; 503272, 3786578; 503278, 3786577; 503284, 3786576; 503290, 3786574; 503296, 3786572; 503302, 3786569; 503308, 3786566; 503314, 3786562; 503319, 3786559; 503324, 3786554; 503329, 3786550; 503342, 3786537; 503345, 3786534; 503359, 3786518; 503368, 3786514; 503374, 3786513; 503412, 3786521; 503433, 3786531; 503433, 3786580; 503434, 3786587; 503434, 3786592; 503434, 3786593; 503435, 3786600; 503437, 3786606; 503439, 3786612; 503441, 3786618; 503444, 3786624; 503447, 3786630; 503450, 3786636; 503454, 3786641; 503456, 3786644; 503465, 3786646; 503488, 3786649; 503508, 3786665; 503527, 3786673; 503547, 3786673; 503559, 3786669; 503582, 3786657; 503594, 3786642; 503606, 3786618; 503606, 3786606; 503606, 3786606; 503607, 3786606; 503607, 3786606; 503616, 3786600; 503619, 3786600; 503619, 3786598; 503643, 3786582; 503677, 3786540; 503679, 3786540; 503679, 3786537; 503681, 3786535; 503687, 3786512; 503696, 3786513; 503742, 3786508; 503806, 3786485; 503848, 3786457; 503891, 3786432; 503921, 3786405; 503932, 3786368; 503920, 3786340; 503915, 3786339; 503914, 3786338; 503892, 3786331; 503888, 3786331; 503863, 3786323; 503825, 3786328; 503822, 3786328; 503850, 3786318; 503933, 3786283; 503977, 3786258; 503975, 3786257; 503970, 3786254; 503964, 3786251; 503958, 3786248; 503952, 3786246; 503949, 3786245; 503934, 3786240; 503937, 3786240; 503921, 3786235; 503964, 3786214; 503996, 3786199; 503998, 3786198; 504004, 3786195; 504010, 3786192; 504015, 3786188; 504019, 3786184; 504050, 3786158; 504129, 3786105; 504129, 3786105; 504134, 3786101; 504139, 3786097; 504141, 3786096; 504169, 3786070; 504191, 3786053; 504210, 3786039; 504211, 3786038; 504216, 3786034; 504219, 3786031; 504220, 3786029; 504225, 3786024; 504226, 3786024; 504241, 3786006; 504244, 3786002; 504248, 3785996; 504252, 3785991; 504255, 3785985; 504257, 3785979; 504260, 3785973; 504262, 3785967; 504263, 3785960; 504264, 3785954; 504265, 3785947; 504265, 3785941; 504265, 3785940; 504265, 3785926; 504265, 3785919; 504264, 3785912; 504263, 3785906; 504262, 3785900; 504260, 3785893; 504257, 3785887; 504255, 3785881; 504252, 3785876; 504248, 3785870; 504244, 3785865; 504240, 3785860; 504236, 3785855; 504231, 3785850; 504226, 3785845; 504221, 3785841; 504215, 3785837; 504210, 3785834; 504204, 3785831; 504198, 3785828; 504192, 3785826; 504189, 3785825; 504186, 3785824; 504179, 3785822; 504173, 3785821; 504166, 3785821; 504160, 3785820; 504159, 3785820; 504137, 3785820; 504130, 3785821; 504124, 3785821; 504118, 3785822; 504111, 3785824; 504105, 3785826; 504099, 3785828; 504093, 3785831; 504087, 3785834; 504087, 3785834; 504056, 3785852; 504052, 3785854; 504002, 3785887; 503979, 3785902; 503966, 3785910; 503953, 3785918; 503943, 3785922; 503938, 3785925; 503935, 3785926; 503892, 3785949; 503889, 3785951; 503883, 3785954; 503879, 3785957; 503869, 3785965; 503868, 3785966; 503864, 3785969; 503862, 3785970; 503859, 3785972; 503853, 3785976; 503829, 3785988; 503827, 3785989; 503809, 3785994; 503802, 3785996; 503799, 3785996; 503764, 3785996; 503757, 3785996; 503751, 3785996; 503731, 3785999; 503730, 3785999; 503726, 3786000; 503716, 3786001; 503711, 3786000; 503707, 3785997; 503702, 3785993; 503696, 3785990; 503690, 3785987; 503684, 3785984; 503678, 3785982; 503672, 3785980; 503666, 3785978; 503659, 3785977; 503653, 3785976; 503646, 3785976; 503640, 3785976; 503638, 3785977; 503636, 3785976; 503630, 3785976; 503623, 3785976; 503619, 3785977; 503616, 3785977; 503610, 3785978; 503604, 3785980; 503597, 3785982; 503591, 3785984; 503589, 3785985; 503585, 3785987; 503580, 3785990; 503574, 3785993; 503570, 3785996; 503570, 3785996; 503558, 3785996; 503551, 3785996; 503545, 3785997; 503538, 3785998; 503532, 3785999; 503529, 3786000; 503526, 3786001; 503520, 3786003; 503477, 3786021; 503476, 3786021; 503471, 3786024; 503465, 3786027; 503459, 3786030; 503454, 3786034; 503449, 3786038; 503444, 3786043; 503440, 3786048; 503435, 3786053; 503432, 3786058; 503428, 3786063; 503427, 3786066; 503412, 3786092; 503400, 3786113; 503399, 3786114; 503396, 3786115; 503390, 3786118; 503384, 3786120; 503380, 3786122; 503377, 3786124; 503364, 3786118; 503363, 3786118; 503357, 3786115; 503351, 3786113; 503348, 3786112; 503322, 3786104; 503320, 3786103; 503313, 3786102; 503288, 3786097; 503288, 3786097; 503281, 3786096; 503275, 3786095; 503268, 3786095; 503229, 3786095; 503225, 3786095; 503219, 3786095; 503212, 3786096; 503207, 3786096; 503179, 3786101; 503178, 3786102; 503171, 3786103; 503165, 3786105; 503159, 3786107; 503153, 3786110; 503147, 3786113; 503142, 3786117; 503137, 3786120; 503131, 3786120; 503109, 3786120; 503079, 3786120; 503079, 3786150; 503049, 3786150; 503049, 3786180; 503019, 3786180; 502989, 3786180; 502981, 3786180; 502981, 3786182; 502978, 3786188; 502976, 3786194; 502975, 3786199; 502969, 3786197; 502963, 3786196; 502956, 3786195; 502937, 3786192; 502925, 3786186; 502921, 3786184; 502915, 3786181; 502909, 3786179; 502909, 3786179; 502899, 3786175; 502871, 3786166; 502869, 3786165; 502865, 3786164; 502859, 3786163; 502852, 3786162; 502846, 3786161; 502843, 3786161; 502809, 3786160; 502795, 3786159; 502779, 3786152; 502770, 3786147; 502766, 3786146; 502764, 3786145; 502759, 3786143; 502753, 3786141; 502747, 3786140; 502740, 3786139; 502738, 3786138; 502690, 3786133; 502686, 3786133; 502659, 3786131; 502651, 3786131; 502650, 3786131; 502644, 3786130; 502637, 3786131; 502630, 3786131; 502624, 3786132; 502618, 3786134; 502611, 3786136; 502608, 3786137; 502604, 3786139; 502599, 3786135; 502591, 3786129; 502590, 3786128; 502585, 3786124; 502579, 3786121; 502578, 3786120; 502573, 3786118; 502567, 3786115; 502561, 3786113; 502555, 3786111; 502549, 3786109; 502544, 3786109; 502511, 3786104; 502509, 3786103; 502503, 3786103; 502496, 3786102; 502490, 3786103; 502483, 3786103; 502477, 3786104; 502470, 3786106; 502464, 3786108; 502458, 3786110; 502456, 3786111; 502433, 3786121; 502429, 3786123; 502423, 3786126; 502418, 3786129; 502412, 3786133; 502407, 3786137; 502403, 3786142; 502398, 3786147; 502394, 3786152; 502390, 3786157; 502389, 3786159; 502387, 3786163; 502384, 3786168; 502381, 3786174; 502381, 3786174; 502377, 3786176; 502371, 3786179; 502370, 3786179; 502350, 3786189; 502345, 3786192; 502343, 3786193; 502319, 3786207; 502311, 3786207; 502310, 3786207; 502303, 3786207; 502297, 3786207; 502295, 3786207; 502264, 3786209; 502260, 3786210; 502259, 3786210; 502253, 3786211; 502247, 3786212; 502241, 3786214; 502234, 3786217; 502228, 3786219; 502223, 3786222; 502217, 3786226; 502212, 3786230; 502208, 3786233; 502190, 3786248; 502189, 3786249; 502184, 3786254; 502180, 3786258; 502176, 3786263; 502172, 3786269; 502171, 3786270; 502168, 3786274; 502165, 3786280; 502163, 3786286; 502160, 3786292; 502158, 3786298; 502157, 3786305; 502156, 3786311; 502155, 3786318; 502155, 3786324; 502155, 3786331; 502156, 3786335; 502158, 3786358; 502158, 3786360; 502159, 3786367; 502161, 3786373; 502163, 3786379; 502165, 3786385; 502166, 3786389; 502179, 3786416; 502180, 3786419; 502184, 3786425; 502187, 3786431; 502191, 3786436; 502195, 3786441; 502199, 3786446; 502204, 3786450; 502209, 3786454; 502215, 3786458; 502220, 3786462; 502226, 3786465; 502231, 3786467; 502239, 3786470; 502249, 3786475; 502250, 3786475; 502256, 3786477; 502262, 3786479; 502268, 3786481; 502275, 3786482; 502281, 3786482; 502288, 3786483; 502294, 3786482; 502301, 3786482; 502306, 3786481; 502334, 3786476; 502335, 3786476; 502365, 3786470; 502367, 3786471; 502374, 3786472; 502380, 3786472; 502387, 3786473; 502393, 3786472; 502419, 3786471; 502434, 3786470; 502434, 3786470; 502441, 3786469; 502447, 3786468; 502453, 3786467; 502460, 3786465; 502466, 3786462; 502472, 3786460; 502477, 3786457; 502495, 3786447; 502495, 3786446; 502501, 3786443; 502505, 3786440; 502526, 3786425; 502531, 3786425; 502538, 3786425; 502544, 3786424; 502551, 3786423; 502557, 3786422; 502559, 3786421; 502560, 3786421; 502567, 3786420; 502573, 3786418; 502579, 3786417; 502588, 3786413; 502595, 3786412; 502601, 3786411; 502607, 3786409; 502613, 3786407; 502619, 3786404; 502625, 3786401; 502630, 3786397; 502636, 3786393; 502641, 3786389; 502646, 3786385; 502649, 3786382; 502671, 3786396; 502717, 3786426; 502745, 3786447; 502747, 3786450; 502749, 3786452; 502763, 3786466; 502764, 3786467; returning to 502768, 3786471.
                (ii) Note: Unit 5 for 2, 3, 4, 5, and 6 Taraxacum californicum is depicted on the map in paragraph (6)(ii) of this entry.
                (10) Unit 6: North Shay Meadow, San Bernardino County, California.
                (i) From USGS 1:24:000 quadrangle map Big Bear City, land bounded by the following UTM NAD27 coordinates (E,N): 517196, 3791888; 517196, 3791904; 517240, 3791919; 517315, 3791927; 517405, 3791930; 517486, 3791923; 517594, 3791902; 517674, 3791877; 517734, 3791836; 517815, 3791781; 517839, 3791756; 517766, 3791756; 517730, 3791757; 517694, 3791757; 517675, 3791757; 517619, 3791758; 517577, 3791758; 517502, 3791759; 517469, 3791759; 517422, 3791759; 517367, 3791760; 517344, 3791760; 517310, 3791760; 517280, 3791761; 517243, 3791761; 517195, 3791762; 517195, 3791777; 517195, 3791798; 517195, 3791829; 517196, 3791866; returning to 517196, 3791888.
                (ii) Note: Unit 6 for Taraxacum californicum is depicted on the map in paragraph (6)(ii) of this entry.
                (11) Unit 7: Horse Meadow, San Bernardino County, California.
                (i) From USGS 1:24:000 quadrangle map Moonridge, land bounded by the following UTM NAD27 coordinates (E,N): 512329, 3779237; 512402, 3779220; 512461, 3779223; 512527, 3779265; 512638, 3779227; 512725, 3779175; 512784, 3779116; 512843, 3779078; 512888, 3779019; 512919, 3778956; 512926, 3778935; 512922, 3778873; 512791, 3778848; 512659, 3778876; 512537, 3778887; 512433, 3778890; 512350, 3778900; 512284, 3778966; 512159, 3778994; 512061, 3778963; 512020, 3779039; 511975, 3779095; 511947, 3779199; 511936, 3779293; 511968, 3779345; 512051, 3779355; 512145, 3779331; 512190, 3779296; 512249, 3779265; returning to 512329, 3779237.

                (ii) Note: Map of Units 7, 8, 9, 10, 11, and 12 for Taraxacum californicum follows:
                
                  
                  ER14AU08.002
                
                (12) Unit 8: Fish Creek Meadow, San Bernardino County, California.

                (i) From USGS 1:24:000 quadrangle maps Moonridge and San Gorgonio Mountain, land bounded by the following UTM NAD27 coordinates (E,N): 521043, 3776130; 521043, 3776107; 521043, 3776100; 521042, 3776094; 521041, 3776087; 521040, 3776081; 521039, 3776080; 521042, 3776075; 521042, 3776075; 521045, 3776069; 521047, 3776063; 521049, 3776056; 521051, 3776050; 521052, 3776043; 521052, 3776039; 521055, 3776005; 521056, 3776002; 521056, 3775996; 521056, 3775973; 521056, 3775967; 521055, 3775960; 521054, 3775954; 521052, 3775947; 521050, 3775941; 521048, 3775935; 521045, 3775929; 521045, 3775929; 521036, 3775910; 521033, 3775904; 521029, 3775899; 521026, 3775893; 521021, 3775888; 521019, 3775886; 521019, 3775890; 520989, 3775890; 520989, 3775920; 520959, 3775920; 520959, 3775950; 520941, 3775950; 520930, 3775942; 520899, 3775936; 520899, 3775920; 520869, 3775920; 520839, 3775920; 520811, 3775920; 520787, 3775916; 520762, 3775916; 520743, 3775916; 520737, 3775920; 520719, 3775920; 520719, 3775931; 520718, 3775932; 520699, 3775945; 520689, 3775950; 520689, 3775950; 520659, 3775950; 520634, 3775950; 520629, 3775949; 520629, 3775920; 520607, 3775920; 520600, 3775910; 520600, 3775910; 520599, 3775902; 520599, 3775892; 520605, 3775871; 520617, 3775816; 520649, 3775772; 520662, 3775739; 520668, 3775689; 520655, 3775653; 520642, 3775633; 520622, 3775612; 520584, 3775595; 520576, 3775604; 520572, 3775627; 520577, 3775666; 520577, 3775721; 520557, 3775780; 520524, 3775816; 520504, 3775848; 520488, 3775878; 520471, 3775893; 520445, 3775897; 520419, 3775875; 520410, 3775866; 520399, 3775864; 520380, 3775855; 520358, 3775837; 520271, 3775795; 520217, 3775748; 520191, 3775699; 520179, 3775662; 520164, 3775648; 520137, 3775633; 520081, 3775624; 520046, 3775620; 519990, 3775611; 519949, 3775631; 519921, 3775634; 519862, 3775646; 519823, 3775660; 519787, 3775685; 519766, 3775724; 519765, 3775743; 519769, 3775766; 519787, 3775787; 519842, 3775797; 519886, 3775793; 519933, 3775793; 519990, 3775805; 520046, 3775812; 520059, 3775814; 520059, 3775830; 520089, 3775830; 520119, 3775830; 520119, 3775860; 520149, 3775860; 520159, 3775860; 520171, 3775871; 520179, 3775877; 520179, 3775890; 520198, 3775890; 520209, 3775897; 520209, 3775920; 520236, 3775920; 520238, 3775922; 520255, 3775970; 520267, 3775992; 520267, 3775993; 520269, 3775995; 520269, 3775995; 520269, 3776010; 520277, 3776010; 520281, 3776016; 520333, 3776059; 520380, 3776068; 520419, 3776062; 520419, 3776070; 520449, 3776070; 520449, 3776100; 520449, 3776130; 520479, 3776130; 520479, 3776160; 520509, 3776160; 520509, 3776130; 520539, 3776130; 520539, 3776120; 520569, 3776142; 520569, 3776160; 520539, 3776160; 520539, 3776190; 520539, 3776220; 520539, 3776247; 520541, 3776249; 520546, 3776253; 520551, 3776256; 520556, 3776260; 520560, 3776262; 520564, 3776266; 520569, 3776271; 520574, 3776275; 520580, 3776279; 520585, 3776282; 520591, 3776285; 520593, 3776286; 520593, 3776289; 520592, 3776294; 520592, 3776300; 520592, 3776307; 520593, 3776311; 520596, 3776340; 520596, 3776342; 520597, 3776348; 520599, 3776355; 520601, 3776361; 520603, 3776367; 520606, 3776373; 520609, 3776379; 520612, 3776384; 520616, 3776390; 520620, 3776395; 520625, 3776400; 520629, 3776404; 520635, 3776408; 520640, 3776412; 520645, 3776415; 520651, 3776419; 520657, 3776421; 520663, 3776424; 520667, 3776425; 520698, 3776434; 520701, 3776435; 520708, 3776436; 520714, 3776438; 520719, 3776438; 520719, 3776430; 520719, 3776400; 520719, 3776370; 520749, 3776370; 520779, 3776370; 520779, 3776340; 520809, 3776340; 520809, 3776310; 520809, 3776280; 520809, 3776250; 520839, 3776250; 520839, 3776220; 520840, 3776220; 520869, 3776220; 520899, 3776220; 520929, 3776220; 520959, 3776220; 520959, 3776190; 520989, 3776190; 520989, 3776160; 521019, 3776160; 521019, 3776130; returning to 521043, 3776130.
                (ii) Note: Unit 8 for Taraxacum californicum is depicted on the map in paragraph (12)(ii) of this entry.
                (13) Unit 9: Broom Flat Meadow, San Bernardino County, California.

                (i) From USGS 1:24:000 quadrangle map Onyx Peak, land bounded by the following UTM NAD27 coordinates (E,N): 524923, 3786493; 524917, 3786491; 524910, 3786489; 524908, 3786489; 524900, 3786483; 524900, 3786481; 524900, 3786475; 524900, 3786468; 524899, 3786461; 524898, 3786455; 524897, 3786449; 524895, 3786442; 524892, 3786436; 524890, 3786430; 524887, 3786425; 524883, 3786419; 524879, 3786414; 524875, 3786409; 524871, 3786404; 524866, 3786399; 524861, 3786395; 524858, 3786393; 524846, 3786385; 524844, 3786383; 524838, 3786380; 524832, 3786377; 524829, 3786375; 524829, 3786390; 524799, 3786390; 524799, 3786420; 524769, 3786420; 524739, 3786420; 524739, 3786450; 524709, 3786450; 524709, 3786480; 524679, 3786480; 524649, 3786480; 524649, 3786510; 524649, 3786540; 524619, 3786540; 524589, 3786540; 524589, 3786570; 524559, 3786570; 524529, 3786570; 524514, 3786570; 524514, 3786573; 524515, 3786580; 524517, 3786586; 524519, 3786592; 524521, 3786599; 524524, 3786604; 524527, 3786610; 524530, 3786616; 524534, 3786621; 524539, 3786627; 524540, 3786630; 524559, 3786630; 524589, 3786630; 524589, 3786660; 524619, 3786660; 524649, 3786660; 524679, 3786660; 524709, 3786660; 524739, 3786660; 524739, 3786690; 524769, 3786690; 524799, 3786690; 524829, 3786690; 524829, 3786720; 524829, 3786750; 524799, 3786750; 524769, 3786750; 524739, 3786750; 524709, 3786750; 524679, 3786750; 524649, 3786750; 524649, 3786750; 524651, 3786751; 524657, 3786754; 524662, 3786757; 524669, 3786759; 524675, 3786761; 524681, 3786763; 524686, 3786764; 524712, 3786768; 524714, 3786768; 524720, 3786769; 524727, 3786769; 524729, 3786769; 524743, 3786768; 524743, 3786768; 524755, 3786768; 524760, 3786768; 524766, 3786767; 524771, 3786767; 524780, 3786765; 524782, 3786765; 524782, 3786777; 524782, 3786782; 524783, 3786789; 524784, 3786795; 524785, 3786801; 524787, 3786808; 524789, 3786814; 524792, 3786820; 524793, 3786821; 524797, 3786829; 524799, 3786833; 524803, 3786839; 524806, 3786844; 524811, 3786849; 524815, 3786854; 524820, 3786858; 524825, 3786863; 524830, 3786866; 524836, 3786870; 524842, 3786873; 524848, 3786876; 524854, 3786878; 524860, 3786880; 524865, 3786881; 524874, 3786883; 524869, 3786900; 524869, 3786902; 524867, 3786908; 524866, 3786914; 524866, 3786921; 524865, 3786927; 524866, 3786934; 524866, 3786941; 524867, 3786947; 524869, 3786953; 524871, 3786960; 524873, 3786966; 524876, 3786972; 524879, 3786977; 524882, 3786983; 524884, 3786986; 524893, 3786998; 524895, 3787000; 524895, 3787001; 524901, 3787009; 524905, 3787013; 524910, 3787018; 524914, 3787023; 524919, 3787027; 524925, 3787031; 524930, 3787034; 524936, 3787037; 524942, 3787040; 524948, 3787042; 524949, 3787042; 524959, 3787046; 524962, 3787047; 524968, 3787049; 524974, 3787051; 524980, 3787053; 524987, 3787054; 524993, 3787054; 524999, 3787054; 525018, 3787055; 525019, 3787055; 525025, 3787055; 525032, 3787054; 525038, 3787053; 525045, 3787051; 525051, 3787049; 525057, 3787047; 525061, 3787045; 525071, 3787041; 525078, 3787039; 525079, 3787039; 525086, 3787037; 525092, 3787034; 525093, 3787034; 525100, 3787031; 525103, 3787036; 525107, 3787041; 525108, 3787042; 525116, 3787052; 525119, 3787056; 525122, 3787059; 525126, 3787064; 525129, 3787066; 525133, 3787071; 525138, 3787075; 525141, 3787077; 525143, 3787079; 525143, 3787080; 525153, 3787094; 525156, 3787097; 525160, 3787102; 525164, 3787107; 525169, 3787112; 525174, 3787116; 525179, 3787120; 525185, 3787123; 525191, 3787126; 525197, 3787129; 525203, 3787131; 525209, 3787133; 525215, 3787135; 525222, 3787136; 525222, 3787136; 525247, 3787139; 525254, 3787139; 525260, 3787140; 525267, 3787139; 525270, 3787139; 525273, 3787139; 525275, 3787139; 525294, 3787136; 525296, 3787136; 525313, 3787133; 525316, 3787132; 525319, 3787131; 525347, 3787125; 525350, 3787124; 525357, 3787122; 525357, 3787122; 525390, 3787111; 525396, 3787109; 525402, 3787106; 525407, 3787103; 525413, 3787099; 525418, 3787096; 525423, 3787091; 525427, 3787088; 525448, 3787068; 525468, 3787050; 525468, 3787050; 525473, 3787046; 525477, 3787041; 525493, 3787024; 525493, 3787023; 525494, 3787023; 525509, 3787006; 525512, 3787001; 525516, 3786996; 525525, 3786983; 525525, 3786983; 525529, 3786977; 525532, 3786971; 525534, 3786965; 525537, 3786959; 525539, 3786953; 525540, 3786947; 525541, 3786940; 525542, 3786934; 525542, 3786927; 525542, 3786920; 525542, 3786919; 525541, 3786907; 525540, 3786902; 525539, 3786895; 525538, 3786889; 525536, 3786883; 525533, 3786877; 525531, 3786871; 525528, 3786865; 525522, 3786855; 525522, 3786855; 525518, 3786849; 525515, 3786844; 525512, 3786840; 525506, 3786833; 525505, 3786831; 525508, 3786828; 525511, 3786822; 525514, 3786816; 525517, 3786810; 525517, 3786809; 525518, 3786809; 525519, 3786808; 525519, 3786799; 525519, 3786780; 525549, 3786780; 525559, 3786780; 525568, 3786773; 525570, 3786771; 525575, 3786767; 525579, 3786762; 525579, 3786750; 525588, 3786750; 525589, 3786749; 525605, 3786724; 525605, 3786722; 525610, 3786718; 525610, 3786718; 525620, 3786710; 525646, 3786693; 525658, 3786686; 525661, 3786686; 525668, 3786686; 525684, 3786686; 525691, 3786686; 525698, 3786685; 525704, 3786684; 525709, 3786683; 525726, 3786679; 525727, 3786678; 525729, 3786678; 525729, 3786660; 525759, 3786660; 525783, 3786660; 525789, 3786658; 525791, 3786657; 525794, 3786656; 525839, 3786639; 525841, 3786638; 525847, 3786636; 525853, 3786632; 525856, 3786631; 525862, 3786627; 525880, 3786627; 525884, 3786627; 525890, 3786627; 525895, 3786627; 525926, 3786623; 525927, 3786623; 525931, 3786623; 525954, 3786619; 525957, 3786618; 525963, 3786617; 525968, 3786615; 525983, 3786610; 525985, 3786610; 525991, 3786607; 525997, 3786605; 526003, 3786602; 526006, 3786600; 525999, 3786600; 525999, 3786570; 525969, 3786570; 525969, 3786540; 525999, 3786540; 525999, 3786510; 526029, 3786510; 526059, 3786510; 526059, 3786480; 526089, 3786480; 526119, 3786480; 526149, 3786480; 526149, 3786510; 526179, 3786510; 526209, 3786510; 526239, 3786510; 526269, 3786510; 526269, 3786540; 526299, 3786540; 526299, 3786570; 526269, 3786570; 526269, 3786596; 526270, 3786597; 526277, 3786598; 526283, 3786598; 526287, 3786598; 526319, 3786599; 526321, 3786599; 526326, 3786599; 526341, 3786598; 526342, 3786598; 526343, 3786598; 526354, 3786598; 526360, 3786597; 526362, 3786597; 526393, 3786592; 526397, 3786591; 526401, 3786590; 526432, 3786583; 526463, 3786577; 526468, 3786575; 526473, 3786574; 526523, 3786558; 526525, 3786558; 526544, 3786551; 526544, 3786551; 526550, 3786549; 526553, 3786548; 526583, 3786534; 526596, 3786529; 526601, 3786526; 526607, 3786523; 526612, 3786520; 526617, 3786516; 526622, 3786512; 526627, 3786507; 526632, 3786503; 526636, 3786498; 526640, 3786492; 526643, 3786487; 526646, 3786481; 526649, 3786475; 526651, 3786469; 526653, 3786463; 526655, 3786456; 526656, 3786450; 526656, 3786443; 526656, 3786437; 526656, 3786430; 526656, 3786427; 526655, 3786420; 526629, 3786420; 526629, 3786390; 526599, 3786390; 526599, 3786360; 526569, 3786360; 526539, 3786360; 526509, 3786360; 526479, 3786360; 526449, 3786360; 526449, 3786390; 526419, 3786390; 526389, 3786390; 526359, 3786390; 526359, 3786420; 526329, 3786420; 526299, 3786420; 526299, 3786390; 526269, 3786390; 526269, 3786360; 526299, 3786360; 526329, 3786360; 526359, 3786360; 526359, 3786330; 526389, 3786330; 526419, 3786330; 526431, 3786330; 526429, 3786330; 526422, 3786329; 526420, 3786328; 526380, 3786324; 526376, 3786324; 526370, 3786324; 526363, 3786324; 526361, 3786324; 526338, 3786326; 526315, 3786326; 526276, 3786324; 526256, 3786322; 526231, 3786317; 526210, 3786312; 526192, 3786305; 526172, 3786295; 526166, 3786293; 526160, 3786291; 526154, 3786289; 526149, 3786288; 526149, 3786300; 526119, 3786300; 526119, 3786330; 526119, 3786360; 526089, 3786360; 526089, 3786390; 526059, 3786390; 526059, 3786420; 526029, 3786420; 525999, 3786420; 525969, 3786420; 525939, 3786420; 525909, 3786420; 525879, 3786420; 525849, 3786420; 525849, 3786390; 525819, 3786390; 525789, 3786390; 525759, 3786390; 525729, 3786390; 525729, 3786360; 525699, 3786360; 525669, 3786360; 525669, 3786330; 525639, 3786330; 525609, 3786330; 525579, 3786330; 525579, 3786360; 525549, 3786360; 525519, 3786360; 525519, 3786390; 525489, 3786390; 525489, 3786380; 525488, 3786380; 525482, 3786381; 525475, 3786383; 525469, 3786385; 525463, 3786387; 525460, 3786388; 525438, 3786398; 525435, 3786400; 525430, 3786403; 525424, 3786406; 525419, 3786410; 525414, 3786414; 525409, 3786419; 525404, 3786423; 525400, 3786428; 525396, 3786434; 525393, 3786439; 525390, 3786445; 525387, 3786451; 525385, 3786457; 525384, 3786460; 525377, 3786483; 525376, 3786486; 525375, 3786491; 525372, 3786502; 525372, 3786503; 525371, 3786510; 525371, 3786511; 525370, 3786511; 525364, 3786508; 525358, 3786506; 525352, 3786504; 525346, 3786503; 525339, 3786502; 525339, 3786502; 525339, 3786510; 525309, 3786510; 525309, 3786501; 525304, 3786501; 525297, 3786501; 525291, 3786502; 525284, 3786503; 525283, 3786503; 525283, 3786503; 525279, 3786498; 525274, 3786493; 525271, 3786489; 525263, 3786482; 525262, 3786481; 525257, 3786477; 525251, 3786473; 525246, 3786470; 525240, 3786467; 525234, 3786464; 525231, 3786463; 525228, 3786458; 525227, 3786456; 525221, 3786448; 525219, 3786445; 525215, 3786440; 525213, 3786438; 525203, 3786427; 525200, 3786424; 525198, 3786422; 525193, 3786417; 525190, 3786414; 525185, 3786410; 525180, 3786406; 525174, 3786403; 525168, 3786400; 525162, 3786397; 525156, 3786395; 525153, 3786394; 525152, 3786393; 525148, 3786388; 525144, 3786383; 525140, 3786378; 525135, 3786374; 525130, 3786369; 525125, 3786366; 525119, 3786362; 525118, 3786361; 525106, 3786355; 525102, 3786353; 525096, 3786350; 525090, 3786348; 525083, 3786346; 525077, 3786344; 525071, 3786343; 525064, 3786342; 525057, 3786342; 525051, 3786342; 525044, 3786343; 525038, 3786344; 525032, 3786346; 525025, 3786348; 525019, 3786350; 525016, 3786351; 525011, 3786354; 525008, 3786355; 525002, 3786358; 524996, 3786362; 524991, 3786365; 524986, 3786370; 524981, 3786374; 524977, 3786379; 524973, 3786384; 524969, 3786389; 524965, 3786395; 524962, 3786401; 524960, 3786406; 524957, 3786413; 524955, 3786419; 524954, 3786425; 524953, 3786432; 524952, 3786438; 524952, 3786445; 524952, 3786451; 524953, 3786458; 524954, 3786464; 524955, 3786471; 524959, 3786485; 524959, 3786485; 524961, 3786490; 524963, 3786497; 524963, 3786498; 524959, 3786498; 524952, 3786498; 524946, 3786498; 524939, 3786499; 524935, 3786499; 524933, 3786498; 524929, 3786496; returning to 524923, 3786493.
                (ii) Note: Unit 9 for Taraxacum californicum is depicted on the map in paragraph (12)(ii) of this entry.
                (14) Unit 10: Wildhorse Meadow, San Bernardino County, California.
                (i) From USGS 1:24:000 quadrangle map Moonridge, land bounded by the following UTM NAD27 coordinates (E,N): 521409, 3784620; 521409, 3784590; 521439, 3784590; 521469, 3784590; 521469, 3784616; 521469, 3784616; 521477, 3784610; 521479, 3784609; 521484, 3784604; 521489, 3784600; 521493, 3784595; 521505, 3784582; 521505, 3784582; 521509, 3784577; 521513, 3784572; 521514, 3784571; 521521, 3784559; 521524, 3784554; 521527, 3784548; 521530, 3784543; 521532, 3784537; 521536, 3784525; 521536, 3784525; 521537, 3784524; 521539, 3784517; 521543, 3784514; 521548, 3784509; 521552, 3784504; 521556, 3784499; 521557, 3784499; 521557, 3784498; 521559, 3784496; 521559, 3784470; 521529, 3784470; 521529, 3784440; 521499, 3784440; 521499, 3784410; 521499, 3784398; 521502, 3784394; 521504, 3784377; 521494, 3784365; 521485, 3784361; 521476, 3784360; 521469, 3784360; 521469, 3784350; 521439, 3784350; 521409, 3784350; 521379, 3784350; 521379, 3784380; 521380, 3784410; 521349, 3784410; 521349, 3784380; 521319, 3784380; 521289, 3784380; 521289, 3784350; 521259, 3784350; 521259, 3784320; 521229, 3784320; 521199, 3784320; 521195, 3784320; 521185, 3784314; 521156, 3784289; 521153, 3784284; 521155, 3784280; 521152, 3784275; 521150, 3784267; 521144, 3784259; 521139, 3784249; 521124, 3784245; 521109, 3784236; 521109, 3784230; 521109, 3784200; 521139, 3784200; 521139, 3784170; 521139, 3784140; 521109, 3784140; 521109, 3784170; 521079, 3784170; 521049, 3784170; 521019, 3784170; 520989, 3784170; 520989, 3784140; 520959, 3784140; 520929, 3784140; 520899, 3784140; 520883, 3784131; 520869, 3784128; 520869, 3784110; 520839, 3784110; 520809, 3784110; 520809, 3784110; 520809, 3784080; 520779, 3784080; 520779, 3784050; 520749, 3784050; 520719, 3784050; 520712, 3784050; 520706, 3784046; 520689, 3784029; 520689, 3784020; 520679, 3784020; 520659, 3784003; 520659, 3783990; 520644, 3783990; 520629, 3783976; 520629, 3783960; 520609, 3783960; 520601, 3783954; 520577, 3783939; 520569, 3783934; 520569, 3783930; 520563, 3783930; 520550, 3783923; 520539, 3783920; 520539, 3783900; 520509, 3783900; 520509, 3783870; 520479, 3783870; 520449, 3783870; 520449, 3783840; 520419, 3783840; 520414, 3783840; 520402, 3783835; 520389, 3783826; 520389, 3783810; 520365, 3783810; 520357, 3783805; 520338, 3783793; 520329, 3783787; 520329, 3783780; 520322, 3783780; 520308, 3783765; 520307, 3783763; 520302, 3783758; 520300, 3783756; 520300, 3783756; 520299, 3783755; 520299, 3783750; 520293, 3783750; 520291, 3783748; 520274, 3783733; 520252, 3783711; 520223, 3783691; 520193, 3783657; 520165, 3783622; 520137, 3783600; 520111, 3783595; 520096, 3783595; 520079, 3783611; 520071, 3783630; 520074, 3783669; 520100, 3783717; 520129, 3783747; 520177, 3783775; 520227, 3783805; 520236, 3783810; 520209, 3783810; 520179, 3783810; 520179, 3783840; 520209, 3783840; 520239, 3783840; 520269, 3783840; 520282, 3783840; 520299, 3783855; 520299, 3783870; 520315, 3783870; 520320, 3783874; 520329, 3783880; 520329, 3783900; 520348, 3783900; 520349, 3783901; 520359, 3783908; 520359, 3783930; 520389, 3783930; 520391, 3783930; 520412, 3783942; 520419, 3783945; 520419, 3783960; 520419, 3783990; 520419, 3784020; 520449, 3784020; 520449, 3783990; 520449, 3783960; 520453, 3783960; 520479, 3783974; 520479, 3783990; 520505, 3783990; 520526, 3784004; 520539, 3784013; 520539, 3784020; 520549, 3784020; 520569, 3784034; 520569, 3784050; 520597, 3784050; 520600, 3784052; 520629, 3784069; 520629, 3784080; 520653, 3784080; 520659, 3784082; 520659, 3784110; 520659, 3784140; 520689, 3784140; 520689, 3784110; 520710, 3784110; 520717, 3784114; 520719, 3784116; 520719, 3784140; 520749, 3784140; 520753, 3784140; 520754, 3784141; 520777, 3784155; 520779, 3784155; 520779, 3784170; 520809, 3784170; 520813, 3784170; 520839, 3784182; 520839, 3784200; 520869, 3784200; 520869, 3784230; 520869, 3784260; 520869, 3784290; 520899, 3784290; 520929, 3784290; 520929, 3784260; 520953, 3784260; 520957, 3784264; 520959, 3784265; 520959, 3784290; 520989, 3784290; 521006, 3784290; 521006, 3784290; 521019, 3784298; 521019, 3784320; 521019, 3784350; 521049, 3784350; 521079, 3784350; 521079, 3784380; 521109, 3784380; 521139, 3784380; 521139, 3784410; 521169, 3784410; 521197, 3784410; 521199, 3784411; 521199, 3784440; 521169, 3784440; 521169, 3784470; 521169, 3784500; 521199, 3784500; 521229, 3784500; 521229, 3784470; 521259, 3784470; 521289, 3784470; 521289, 3784500; 521259, 3784500; 521259, 3784530; 521259, 3784560; 521259, 3784564; 521276, 3784574; 521301, 3784590; 521319, 3784590; 521319, 3784603; 521328, 3784609; 521331, 3784612; 521337, 3784615; 521343, 3784618; 521346, 3784620; 521349, 3784620; 521349, 3784621; 521350, 3784622; 521363, 3784627; 521368, 3784629; 521374, 3784631; 521381, 3784632; 521387, 3784633; 521390, 3784634; 521400, 3784635; 521404, 3784635; 521409, 3784635; returning to 521409, 3784620.
                (ii) Note: Unit 10 for Taraxacum californicum is depicted on the map in paragraph (12)(ii) of this entry.
                (15) Unit 11: Cienega Seca Meadow, San Bernardino County, California.

                (i) From USGS 1:24:000 quadrangle map Onyx Peak, land bounded by the following UTM NAD27 coordinates (E,N): 525819, 3782744; 525865, 3782734; 525901, 3782698; 525995, 3782576; 526043, 3782518; 526081, 3782447; 526074, 3782442; 526069, 3782438; 526064, 3782435; 526058, 3782432; 526050, 3782428; 526050, 3782428; 526044, 3782425; 526038, 3782423; 526032, 3782421; 526025, 3782419; 526019, 3782418; 526012, 3782417; 526006, 3782417; 525999, 3782417; 525998, 3782418; 525972, 3782420; 525967, 3782420; 525961, 3782421; 525954, 3782423; 525948, 3782425; 525942, 3782427; 525936, 3782430; 525930, 3782433; 525925, 3782436; 525919, 3782440; 525916, 3782442; 525915, 3782443; 525914, 3782442; 525914, 3782442; 525914, 3782442; 525900, 3782421; 525897, 3782416; 525892, 3782411; 525888, 3782406; 525884, 3782403; 525881, 3782400; 525879, 3782400; 525849, 3782400; 525819, 3782400; 525819, 3782370; 525789, 3782370; 525759, 3782370; 525759, 3782340; 525737, 3782340; 525733, 3782332; 525729, 3782323; 525729, 3782310; 525729, 3782280; 525759, 3782280; 525789, 3782280; 525789, 3782250; 525789, 3782234; 525777, 3782220; 525759, 3782220; 525729, 3782220; 525699, 3782220; 525669, 3782220; 525669, 3782190; 525639, 3782190; 525639, 3782160; 525609, 3782160; 525609, 3782130; 525609, 3782104; 525609, 3782100; 525609, 3782070; 525639, 3782070; 525639, 3782040; 525609, 3782040; 525609, 3782010; 525609, 3781980; 525579, 3781980; 525579, 3782010; 525549, 3782010; 525549, 3782030; 525547, 3782031; 525545, 3782042; 525545, 3782068; 525534, 3782100; 525519, 3782100; 525519, 3782104; 525519, 3782130; 525519, 3782140; 525514, 3782154; 525507, 3782172; 525501, 3782190; 525489, 3782190; 525489, 3782220; 525489, 3782234; 525488, 3782236; 525481, 3782250; 525459, 3782250; 525459, 3782280; 525429, 3782280; 525399, 3782280; 525369, 3782280; 525369, 3782310; 525341, 3782310; 525339, 3782316; 525339, 3782340; 525329, 3782340; 525324, 3782356; 525323, 3782358; 525321, 3782364; 525320, 3782370; 525319, 3782377; 525318, 3782383; 525318, 3782390; 525318, 3782396; 525319, 3782403; 525319, 3782407; 525322, 3782422; 525322, 3782424; 525324, 3782430; 525339, 3782430; 525369, 3782430; 525369, 3782460; 525399, 3782460; 525399, 3782490; 525429, 3782490; 525429, 3782520; 525429, 3782550; 525429, 3782580; 525429, 3782606; 525420, 3782610; 525399, 3782610; 525399, 3782622; 525388, 3782631; 525381, 3782640; 525369, 3782640; 525369, 3782653; 525348, 3782670; 525339, 3782670; 525339, 3782700; 525349, 3782700; 525350, 3782704; 525351, 3782705; 525359, 3782721; 525369, 3782726; 525369, 3782730; 525369, 3782760; 525369, 3782790; 525369, 3782820; 525379, 3782820; 525388, 3782836; 525399, 3782840; 525399, 3782850; 525429, 3782850; 525429, 3782880; 525399, 3782880; 525399, 3782910; 525399, 3782940; 525429, 3782940; 525429, 3782951; 525434, 3782953; 525438, 3782955; 525445, 3782957; 525451, 3782958; 525457, 3782959; 525464, 3782960; 525467, 3782960; 525489, 3782961; 525489, 3782940; 525489, 3782910; 525519, 3782910; 525519, 3782880; 525519, 3782850; 525549, 3782850; 525549, 3782827; 525553, 3782820; 525579, 3782820; 525579, 3782790; 525609, 3782790; 525609, 3782760; 525639, 3782760; 525669, 3782760; 525699, 3782760; 525699, 3782730; 525729, 3782730; 525759, 3782730; 525759, 3782760; 525789, 3782760; 525789, 3782730; 525803, 3782730; 525816, 3782735; 525819, 3782735; returning to 525819, 3782744.
                (ii) Note: Unit 11 for Taraxacum californicum is depicted on the map in paragraph (12)(ii) of this entry.
                (16) Unit 12: South Fork Meadow, San Bernardino County, California.
                (i) From USGS 1:24:000 quadrangle map Moonridge, land bounded by the following UTM NAD27 coordinates (E,N): 514285, 3775859; 514256, 3775878; 514234, 3775891; 514215, 3775891; 514206, 3775893; 514194, 3775933; 514194, 3775971; 514201, 3775992; 514203, 3775992; 514234, 3776002; 514260, 3776015; 514288, 3776030; 514301, 3776045; 514298, 3776087; 514316, 3776131; 514337, 3776179; 514377, 3776210; 514397, 3776207; 514406, 3776215; 514428, 3776246; 514447, 3776272; 514469, 3776342; 514479, 3776377; 514485, 3776392; 514494, 3776392; 514489, 3776412; 514495, 3776489; 514483, 3776577; 514469, 3776633; 514469, 3776716; 514448, 3776804; 514416, 3776866; 514410, 3776934; 514357, 3776975; 514321, 3777040; 514280, 3777087; 514261, 3777109; 514255, 3777108; 514239, 3777118; 514229, 3777134; 514214, 3777153; 514204, 3777175; 514191, 3777200; 514172, 3777216; 514147, 3777229; 514139, 3777237; 514134, 3777242; 514137, 3777270; 514163, 3777305; 514169, 3777324; 514176, 3777353; 514198, 3777381; 514204, 3777413; 514204, 3777448; 514204, 3777473; 514137, 3777515; 514090, 3777521; 514087, 3777521; 514055, 3777521; 514010, 3777531; 513975, 3777556; 513956, 3777585; 513931, 3777635; 513918, 3777674; 513883, 3777743; 513852, 3777762; 513817, 3777797; 513801, 3777820; 513810, 3777848; 513829, 3777861; 513858, 3777877; 513871, 3777902; 513877, 3777908; 513925, 3777902; 513944, 3777915; 513945, 3777913; 513947, 3777915; 513975, 3777928; 514008, 3777938; 514063, 3777951; 514076, 3777947; 514080, 3777959; 514093, 3777972; 514099, 3778013; 514112, 3778016; 514122, 3777985; 514122, 3777956; 514131, 3777934; 514137, 3777918; 514141, 3777893; 514150, 3777854; 514150, 3777823; 514150, 3777797; 514150, 3777759; 514141, 3777731; 514134, 3777702; 514139, 3777681; 514152, 3777678; 514177, 3777666; 514185, 3777630; 514190, 3777594; 514195, 3777585; 514207, 3777553; 514229, 3777518; 514255, 3777483; 514268, 3777454; 514280, 3777423; 514283, 3777388; 514306, 3777346; 514325, 3777299; 514353, 3777264; 514369, 3777239; 514379, 3777207; 514385, 3777178; 514388, 3777161; 514392, 3777152; 514439, 3777087; 514469, 3777048; 514522, 3776992; 514584, 3776910; 514589, 3776842; 514595, 3776772; 514634, 3776660; 514631, 3776574; 514642, 3776512; 514645, 3776451; 514672, 3776380; 514671, 3776375; 514731, 3776327; 514781, 3776230; 514834, 3776138; 514854, 3776094; 514853, 3776077; 514848, 3776039; 514846, 3776032; 514796, 3776029; 514772, 3776029; 514742, 3776035; 514715, 3776046; 514698, 3776065; 514681, 3776075; 514675, 3776087; 514653, 3776103; 514637, 3776106; 514616, 3776079; 514610, 3776058; 514590, 3776033; 514589, 3776018; 514580, 3776005; 514571, 3775974; 514538, 3775945; 514509, 3775926; 514476, 3775916; 514438, 3775898; 514405, 3775889; 514392, 3775878; 514372, 3775876; 514368, 3775869; 514352, 3775859; 514350, 3775858; 514287, 3775858; returning to 514285, 3775859.
                (ii) Note: Unit 12 for Taraxacum californicum is depicted on the map in paragraph (12)(ii) of this entry.
                Family Asteraceae: Yermo xanthocephalus (Desert yellowhead)
                (1) Critical habitat unit is depicted for Fremont County, Wyoming, on the map below.

                (2) The primary constituent elements of critical habitat for Yermo xanthocephalus are those habitat components that are essential for the primary needs of the species. Based upon our current knowledge of this species, the primary constituent elements include, but are not limited to:

                (i) Recent soils derived from sandstones and limestones of the Split Rock Formation at its junction with the White River Formation. These are shallow, loamy soils of the Entisol order that can be classified as course-loamy over sandy-skeletal, mixed, Lithic Torriorthent. The surface stratum has little organic matter, and subsurface layers show no accumulation of humus, clay, gypsum, salts, or carbonates.
                (ii) Plant communities associated with Yermo xanthocephalus that include, but may not be limited to, sparsely vegetated cushion plant communities with scattered clumps of Oryzopsis hymenoides (Indian ricegrass) between 2,043 and 2,073 m (6,700 and 6,800 ft) in Fremont County, Wyoming. Species common to these communities include Arenaria hookeri (Hooker's sandwort), Astragalus kentrophyta (thistle milkvetch), Hymenoxys acaulis (stemless hymenoxy), and Phlox muscoides (squarestem phlox). These cushion-plant communities also contain natural openings.

                (iii) Topographic features/relief and physical processes, particularly hydrologic processes, that maintain the shape and orientation of the hollows characteristic of Yermo xanthocephalus and maintain moisture below the surface of the ground.
                (3) Critical habitat: Fremont County, Wyoming.
                (i) From U.S. Geological Survey 7.5″ quadrangle maps Dishpan Butte and Sweetwater Station, Wyoming. T. 31 N., R. 95 W., SW1/4 sec. 27, NW1/4 sec. 34, and W1/2 W1/2 NE1/4 sec. 34.
                (ii) Map follows:
                
                  
                  ER16MR04.000
                
                
                Family Berberidaceae: Berberis nevinii (Nevin's barberry)
                (1) Critical habitat is depicted for Riverside County, California, in the text and on the map below.

                (2) The primary constituent elements of critical habitat for Berberis nevinii are the habitat components that provide:
                (i) Low-gradient (i.e., nearly flat) canyon floors, washes and adjacent terraces, and mountain ridge/summits, or eroded, generally northeast to northwest-facing mountain slopes and banks of dry washes typically of less than 70 percent slope that provide space for plant establishment and growth;
                (ii) Well-drained alluvial soils primarily of non-marine sedimentary origin, such as Temecula or sandy arkose soils; soils of the Cajalco-Temescal-Las Posas soil association formed on gabbro (igneous) or latite (volcanic) bedrock; metasedimentary substrates associated with springs or seeps; and heavy adobe/gabbro-type soils derived from metavolcanic geology (Mesozoic basic intrusive rock) that provide the appropriate nutrients and space for growth and reproduction; and
                (iii) Scrub (chaparral, coastal sage, alluvial, riparian) and woodland (oak, riparian) vegetation communities between 900 and 3,000 feet (275 and 915 meters) in elevation that provide the appropriate cover for growth and reproduction.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map. Data layers defining map units were created on a base of USGS 1:24,000 maps and critical habitat units were then mapped using a 100-meter grid to establish Universal Transverse Mercator (UTM) North American Datum 1927 (NAD 27) coordinates which, when connected, provided the boundaries of the unit. All acreage calculations were performed using GIS.
                (5) Unit 1: Agua Tibia/Vail Lake Unit, Riverside County, California.
                (i) Subunit 1A: Big Oak Mountain Summit. From USGS 1:24,000 quadrangle Sage, lands bounded by the following UTM NAD27 coordinates (E, N): 502153, 3708505; 502157, 3708510; 502167, 3708519; 502179, 3708526; 502192, 3708532; 502205, 3708534; 502219, 3708535; 502233, 3708533; 502246, 3708528; 502258, 3708522; 502269, 3708513; 502278, 3708503; 502286, 3708491; 502291, 3708478; 502294, 3708465; 502294, 3708451; 502292, 3708437; 502288, 3708424; 502281, 3708412; 502272, 3708401; 502262, 3708392; 502250, 3708384; 502237, 3708379; 502224, 3708376; 502210, 3708376; 502196, 3708378; 502183, 3708382; 502171, 3708389; 502160, 3708398; 502151, 3708408; 502143, 3708420; 502138, 3708432; 502135, 3708446; 502135, 3708460; 502137, 3708474; 502141, 3708487; 502148, 3708499; 502153, 3708505; thence returning to 502153, 3708505.
                (ii) Subunit 1B: Agua Tibia Mountain Foothills. From USGS 1:24,000 quadrangle Vail Lake, lands bounded by the following UTM NAD27 coordinates (E, N): 504200, 3702900; 504300, 3702900; 504300, 3702800; 504200, 3702800; thence returning to 504200, 3702900.
                (iii) Note: Map of Unit 1 follows:
                
                  
                  ER13FE08.000
                
                Family Boraginaceae: Amsinckia grandiflora (large-flowered fiddleneck)
                California, San Joaquin County, Mount Diablo Meridian, T3S R4E Section 28 W1/2 NW1/4 and W1/2 SW1/4.
                This includes the known primary constituent elements of a steep, west- and south-facing slope with light textured but stable soils.
                
                  Note:
                  Map follows:
                
                
                  
                  EC01JN91.159
                
                Family Boraginaceae: Varronia rupicola
                
                (1) Critical habitat units are depicted for the municipalities of Guánica, Yauco, Guayanilla, Peñuelas, Ponce, and Vieques, Commonwealth of Puerto Rico, on the maps in this entry.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Varronia rupicola consist of the following components:
                (i) Remnants of native shrubland and scrubland forest on limestone substrate within the subtropical dry forest life zone. Dry shrubland and scrubland forest includes:
                (A) Shrubland vegetation with canopy from 6.5 to 9.8 feet (ft) (2 to 3 meters (m)) high;
                (B) Limestone pavement;
                (C) Associated native vegetation; and
                (D) A shrub layer dominated by Croton humilis, Eupatorium sinuatum,
                  Lantana reticulata, and Turnera diffusa.
                
                (ii) Semi-deciduous dry forest on limestone substrate within the subtropical dry forest life zone. Dry limestone semi-deciduous forest includes:
                (A) Low forest with canopy from 8 to 15 ft (3 to 5 m) high;
                (B) Limestone pavement;
                (C) Associated dry forest native vegetation; and
                (D) A shrub layer dominated by Croton humilis, Eupatorium sinuatum,
                  Lantana reticulata, and Turnera diffusa.
                
                (iii) The type locations described paragraphs (2)(i) and (2)(ii) of this entry for this species should have shallow and alkaline soils derived from limestone rock and an average rainfall of 34 in (86 cm).
                (3) Critical habitat does not include manmade structures (such as houses, bridges, aqueducts, and paved areas) and the land on which they are located existing within the legal boundaries on October 9, 2014.
                (4) Critical habitat map units. Data layers defining map units were created on a base of an aerial image (ESRI image Basemap) and USFS-IITF Landcover GAP raster. Critical habitat units were then mapped using the Geographic Coordinate System-World Geodetic System (WGS) 1984 datum. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/caribbean/es, at http://www.regulations.gov at Docket No. FWS-R4-ES-2013-0040, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map of critical habitat units for Varronia rupicola follows:
                
                  
                  ER09SE14.008
                
                (6) Unit 1: Montalva, municipality of Guánica, Puerto Rico.
                (i) Unit 1 includes 992 acres (ac) (401 hectares (ha)).
                (ii) Map of Units 1, 2, 3, and 4 follows:
                
                  
                  ER09SE14.009
                
                (7) Unit 2: Guánica Commonwealth Forest, municipalities of Guánica and Yauco, Puerto Rico.
                (i) Unit 2 includes 584 ac (236 ha).
                (ii) Map of Unit 2 is provided at paragraph (6)(ii) of this entry.
                (8) Unit 3: Montes de Barina, municipalities of Yauco and Guayanilla, Puerto Rico.
                (i) Unit 3 includes 2,002 ac (810 ha).
                (ii) Map of Unit 3 is provided at paragraph (6)(ii) of this entry.
                (9) Unit 4: Peñón de Ponce, municipalities of Peñuelas and Ponce, Puerto Rico.
                (i) Unit 4 includes 2,174 ac (880 ha).
                (ii) Map of Unit 4 is provided at paragraph (6)(ii) of this entry.
                (10) Unit 5: Punta Negra, municipality of Vieques, Puerto Rico.
                (i) Unit 5 includes 291 ac (117 ha).
                (ii) Map of Units 5, 6, and 7 follows:
                
                  
                  ER09SE14.010
                
                (11) Unit 6: Puerto Ferro, municipality of Viequez, Puerto Rico.
                (i) Unit 6 includes 381 ac (154 ha).
                (ii) Map of Unit 6 is provided at paragraph (10)(ii) of this entry.
                (12) Unit 7: Cerro Playuela, municipality of Vieques, Puerto Rico.
                (i) Unit 7 includes 123 ac (50 ha).
                (ii) Map of Unit 7 is provided at paragraph (10)(ii) of this entry.
                Family Brassicaceae: Arabis georgiana (Georgia Rockcress)
                (1) Critical habitat units are depicted in Georgia, including Clay, Gordon, Floyd, Harris, and Muscogee Counties, and in Alabama, including Bibb, Dallas, Elmore, Monroe, Sumter, and Wilcox Counties, on the maps in this entry.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Arabis georgiana (Georgia rockcress) consist of four components:
                (i) Large river bluffs with steep and/or shallow soils that are subject to localized disturbances that limit the accumulation of leaf litter and competition within the Lower Gulf Coastal Plain, Upper Gulf Coastal Plain, Red Hills, Black Belt, Piedmont, and Ridge and Valley Physiographic Provinces of Georgia and Alabama.
                (ii) Well-drained soils that are buffered or circumneutral generally within regions underlain or otherwise influenced by granite, sandstone, or limestone.

                (iii) A mature, mixed-level canopy with spatial heterogeneity, providing mottled shade and often including species such as Juniperus virginiana (eastern red cedar), Ostrya virginiana (American hophornbeam), Quercus muehlenbergii (chinquapin oak), Fraxinus americana (white ash), Acer barbatum (southern sugar maple), and Cercis canadensis (eastern redbud) with a rich diversity of grasses and forbs characterizing the herb layer.
                (iv) Intact habitat that is fully functional (i.e., with mature canopy and discrete disturbances) and buffered by surrounding habitat to impede the invasion of competitors.

                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on October 14, 2014.
                
                (4) Critical habitat map units. Data layers defining critical habitat map units were created using GIS shapefiles of Natural Heritage Element Occurrence (EO) data for Arabis georgiana (Georgia rockcress) locations that were provided by the Alabama Department of Conservation and Natural Resources and the Georgia Department of Natural Resources, and 1-meter resolution National Agricultural Imagery Program (NAIP) images from 2009. Each EO feature was buffered by 76 meters (m) (250 feet (ft)) up and down slope and 304.8 m (1,000 ft) laterally. The 76-m (250-ft) buffer was used as a guideline for delineating critical habitat upslope and downslope of the EO feature, with the downslope direction extending 76 m (250 ft) or to the edge of the water, whichever was shorter. The 304.8-m (1,000-ft) buffer was used a guideline for delineating critical habitat adjacent to the EO features along the length of the river. The critical habitat polygons were manually drawn using a mouse on a computer screen by visually checking for PCEs within the buffer areas against 2009 NAIP imagery. The critical habitat polygons were then viewed over the ArcGIS basemap Bing Aerial Imagery as an additional assessment tool for the placement of the critical habitat polygon boundaries. Critical habitat units were mapped using Universal Transverse Mercator (UTM), zone 16N. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/athens/, at http://www.regulations.gov at Docket No. FWS-R4-ES-2013-0030, and at the Ecological Services Office in Athens, Georgia. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index maps of critical habitat units for Arabis georgiana (Georgia rockcress) follow:
                
                  
                  ER12SE14.008
                
                
                  
                  ER12SE14.009
                
                (6) Unit 1: Fort Tombecbee, Sumter County, Alabama. Map of Unit 1 follows:
                
                  
                  ER12SE14.010
                
                (7) Unit 2: Marshalls Bluff, Monroe County, Alabama. Map of Unit 2 follows:
                
                  
                  ER12SE14.011
                
                (8) Unit 3: Prairie Bluff, Wilcox County, Alabama. Map of Unit 3 follows:
                
                  
                  ER12SE14.012
                
                (9) Unit 4: Portland Landing River Slopes, Dallas County, Alabama. Map of Unit 4 follows:
                
                  
                  ER12SE14.013
                
                (10) Unit 5: Durant Bend, Dallas County, Alabama. Map of Unit 5 follows:
                
                  
                  ER12SE14.014
                
                (11) Unit 6: Murphys Bluff Bridge Cahaba River, Bibb County, Alabama. Map of Unit 6 follows:
                
                  
                  ER12SE14.015
                
                (12) Unit 7: Bibb County, Alabama.
                (i) Subunit 7A: Creekside Glades.
                (ii) Subunit 7B: Little Schultz Creek.
                (iii) Map of Subunits 7A and 7B follows:
                
                  
                  ER12SE14.016
                
                (13) Unit 8: Bibb County, Alabama.
                (i) Subunit 8A: Cottingham Creek Bluff.
                (ii) Subunit 8B: Pratts Ferry.
                (iii) Map of Subunits 8A and 8B follows:
                
                  
                  ER12SE14.017
                
                (14) Unit 9: Bibb County, Alabama.
                (i) Subunit 9A: Fern Glade.
                (ii) Subunit 9B: Sixmile Creek.
                (iii) Map of Subunits 9A and 9B follows:
                
                  
                  ER12SE14.018
                
                (15) Unit 10: Bibb County, Alabama.
                (i) Subunit 10A: Browns Dam Glade North.
                (ii) Subunit 10B: Browns Dam Glade South.
                (iii) Map of Subunits 10A and 10B follows:
                
                  
                  ER12SE14.019
                
                (16) Unit 11: McGuire Ford/Limestone Park, Bibb County, Alabama. Map of Unit 11 follows:
                
                  
                  ER12SE14.020
                
                (17) Unit 12: Fort Toulouse State Park, Elmore County, Alabama. Map of Unit 12 follows:
                
                  
                  ER12SE14.021
                
                (18) Unit 13: Fort Gaines Bluff, Clay County, Georgia. Map of Unit 13 follows:
                
                  
                  ER12SE14.022
                
                (19) Unit 14: Harris and Muscogee Counties, Georgia.
                (i) Subunit 14A: Goat Rock North.
                (ii) Subunit 14B: Goat Rock South.
                (iii) Map of Subunits 14A and 14B follows:
                
                  
                  ER12SE14.023
                
                (20) Unit 15: Blacks Bluff Preserve, Floyd County, Georgia. Map of Unit 15 follows:
                
                  
                  ER12SE14.024
                
                (21) Unit 16: Whitmore Bluff, Floyd County, Georgia. Map of Unit 16 follows:
                
                  
                  ER12SE14.025
                
                (22) Unit 17: Resaca Bluffs, Gordon County, Georgia. Map of Unit 17 follows:
                
                  
                  ER12SE14.026
                
                Family Brassicaceae: Arabis perstellata (Braun's rock-cress).

                (1) Critical habitat units are depicted for Franklin, Henry, and Owen counties, Kentucky, and Rutherford and Wilson counties, Tennessee, on the maps below.
                

                (2) Based on the best available information, primary constituent elements essential for the conservation of Arabis perstellata are:

                (i) Relatively undisturbed, closed canopy mesophytic and sub-xeric forest with large, mature trees (such as sugar maple (Acer saccharum), chinquapin oak (Quercus muhlenbergii), hackberry (Celtus occidentalis), or Ohio buckeye (Aesculus glabra)), and

                (ii) Open forest floors with little herbaceous cover and leaf litter accumulation with natural disturbance to allow for Arabis perstellata germination and seedling germination, and

                (iii) Areas with few introduced weed species such as Alliaria petiolata or Lonicera maackii, and
                (iv) Rock outcrops on moderate to steep calcareous slopes defined by:
                (A) Ordovician limestone, in particular the Grier, Tanglewood, and Macedonia Bed Members of the Lexington Limestone in Kentucky and the Lebanon, Carters, Leipers, and Catheys, and Bigby-Cannon Limestones in Tennessee; and
                (B) Limestone soils such as the Fairmont Rock outcrop complexes in Kentucky and the Mimosa Rock outcrop complexes in Tennessee.
                (3) Existing features and structures made by people, such as buildings, roads, railroads, airports, other paved areas, lawns, and other urban landscaped areas, do not contain one or more of the primary constituent elements and are not critical habitat. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.
                (4) Critical Habitat Map Units for Kentucky. (i) Data layers defining map units were created on a base of USGS 7.5′ quadrangles and critical habitat units were then mapped in feet using Kentucky State Plane North, NAD 83, and Tennessee State Plane, NAD 83, coordinates.
                (ii) Map 1—Index map of Critical Habitat for Braun's Rock-cress, Kentucky, follows:
                
                  
                  ER03JN04.006
                
                (5) Unit 1: Sky View Drive, Franklin County, Kentucky.
                (i) From USGS 1:24,000 quadrangle map Frankfort West, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1453158.08, 257013.95; 1455318.02, 258193.89; 1455537.40, 256159.34.
                (6) Unit 2: Benson Valley Woods, Franklin County, Kentucky.

                (i) From USGS 1:24,000 quadrangle map Frankfort East, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1450864.02, 256869.46; 1453925.25, 260160.79; 1454705.56, 258980.31; 1451054.09, 256519.32.
                (7) Unit 3: Red Bridge Road, Franklin County, Kentucky.
                (i) From USGS 1:24,0000 quadrangle Frankfort West, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1442614.00, 258863.10; 1443144.60, 258502.62; 1441670.26, 257801.90; 1441581.15, 258012.52.
                (8) Unit 4: Tributary to South Benson Creek, Franklin County, Kentucky.
                (i) From USGS 1:24,000 quadrangle map Frankfort West, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1443620.37, 253609.15; 1444037.01, 253294.00; 1442925.97, 252129.54; 1442210.20, 252471.40.
                (ii) Map 2—Units 1, 2, 3, and 4, follows:
                
                  
                  ER03JN04.007
                
                (9) Unit 5: Davis Branch, Franklin County, Kentucky.
                (i) From USGS 1:24,000 quadrangle map Polsgrove, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1450167.05, 277739.69; 1450767.00, 277750.87; 1450761.41, 277314.88; 1450202.46, 277180.73.
                (10) Unit 6: Onans Bend, Franklin County, Kentucky.

                (i) From USGS 1:24,000 quadrangle map Polsgrove, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1458610.26, 289401.40; 1459066.14, 289401.50; 1459484.82, 288182.67; 1458210.30, 287759.68; 1458191.76, 288155.34.
                (11) Unit 7: Shadrock Ferry Road, Franklin County, Kentucky.
                (i) From USGS 1:24,0000 quadrangle Switzer, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1461695.27, 280422.79; 1462823.09, 280986.70; 1463880.43, 280256.18; 1463463.90, 279506.43.
                (12) Unit 8: Hoover Site, Franklin County, Kentucky.
                (i) From USGS 1:24,0000 quadrangle Frankfort West, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1479208.72, 296984.32; 1480548.19, 297074.83; 1480548.19, 296260.28; 1479407.83, 295690.11; 1479177.04, 295694.63.
                (13) Unit 9: Longs Ravine Site, Franklin County, Kentucky.
                (i) From USGS 1:24,0000 quadrangle Frankfort West, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1457404.81, 269596.23; 1457959.89, 270126.46; 1460205.09, 268958.30; 1459003.79, 267607.86.
                (ii) Map 3—Units 5, 6, 7, 8, and 9, follows:
                
                  
                  ER03JN04.008
                
                (14) Unit 10: Strohmeiers Hills, Franklin County, Kentucky.
                (i) From USGS 1:24,0000 quadrangle Switzer, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1467733.92, 298729.06; 1468218.13, 298978.50; 1468695.00, 297144.38; 1469854.17, 296131.94; 1469568.53, 295848.76; 1468658.32, 296498.77; 1468247.47, 297181.06; 1468056.72, 297936.72; 1467763.26, 296704.19; 1467440.46, 297415.83.

                (15) Unit 11: U.S. 127, Franklin County, Kentucky.
                
                (i) From USGS 1:24,000 quadrangle Switzer, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1469164.24, 295115.19; 1469939.07, 295511.62; 1470629.82, 294466.49; 1469662.78, 294058.06.
                (ii) Map 4—Units 10 and 11, follows:
                
                  ER03JN04.009
                
                
                (16) Unit 12: Camp Pleasant Branch Woods, Franklin County, Kentucky.
                (i) From USGS 1:24,000 quadrangle Switzer, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1453446.71, 269919.75; 1454641.35, 269410.27; 1453921.05, 266476.39; 1452392.62, 264561.46; 1451250.69, 265879.07.
                (17) Unit 13: Saufley, Franklin County, Kentucky.
                (i) From USGS 1:24,000 quadrangle Switzer, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1476234.26, 281055.05; 1476538.92, 281115.98; 1476924.83, 280171.52; 1477848.97, 279612.98; 1476538.92, 279887.17.
                (ii) Map 5—Units 12 and 13, follows:
                
                  
                  ER03JN04.010
                
                (18) Unit 14: Clements Bluff, Owen County, Kentucky.
                (i) From USGS 1:24,000 quadrangle Gratz, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1451615.01, 349295.36; 1452022.39, 349505.61; 1452910.30, 347908.24; 1452180.35, 347473.85.
                (19) Unit 15: Monterey U.S. 127, Owen County, Kentucky.

                (i) From USGS 1:24,000 quadrangle Monterey, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1462791.17, 342357.03; 1463347.35, 341639.38; 1462109.41, 340778.21; 1461660.88, 341370.27.
                (20) Unit 16: Craddock Bottom, Owen County, Kentucky.
                (i) From USGS 1:24,000 quadrangles Frankfort East and West, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1463039.86, 332602.65; 1463575.00, 332555.43; 1464377.71, 331784.20; 1464377.71, 329218.68; 1463748.13, 329202.94; 1463716.65, 330918.53.
                (ii) Map 6—Units 14, 15, and 16, follows:
                
                  ER03JN04.011
                
                
                (21) Unit 17: Backbone North, Franklin County, Kentucky.
                (i) From USGS 1:24,000 quadrangle Frankfort East, Kentucky; land bounded by the following Kentucky State Plane North / NAD83 (Feet) coordinates: 1470487.13, 273240.06; 1471988.00, 273697.42; 1472199.59, 273279.29; 1471168.97, 272953.00; 1470516.94, 272031.81; 1470339.01, 272116.74.
                (ii) Map 7—Unit 17, follows:
                
                  ER03JN04.012
                
                
                (21) Critical Habitat Map Units for Tennessee. (i) Data layers defining map unit were created on a base of USGS 7.5′ quadrangles and proposed critical habitat units were then mapped in feet using Tennessee State Plane, NAD 83, coordinates.
                (ii) Map 8—Index of Critical Habitat for Braun's Rock-cress, Tennessee, follows:
                
                  ER03JN04.013
                
                
                (22) Unit 18: Scales Mountain, Rutherford County, Tennessee.
                (i) From USGS 1:24,000 quadrangle Rockvale, Tennessee; land bounded by the following Tennessee State Plane / NAD83 (Feet) coordinates (E,N): 1797871.97, 548892.57; 1800101.59, 549457.83; 1800070.19, 547856.27; 1797934.77, 547071.19.
                (23) Unit 19: Sophie Hill, Rutherford County, Tennessee.
                (i) From USGS 1:24,000 quadrangle Rockvale, Tennessee; land bounded by the following Tennessee State Plane / NAD83 (Feet) coordinates (E,N): 1804270.37, 539691.44; 1805958.29, 539809.20; 1806076.05, 538867.10; 1804427.38, 538631.58.
                (24) Unit 20: Indian Mountain, Rutherford County, Tennessee.
                (i) From USGS 1:24,000 quadrangle Rockvale, Tennessee; land bounded by the following Tennessee State Plane / NAD83 (Feet) coordinates (E,N): 1800305.71, 546168.35; 1802111.40, 546443.12; 1802543.19, 544794.46; 1800423.48, 544676.69.
                (ii) Map 9—Units 18, 19, and 20, follows:
                
                  
                  ER03JN04.014
                
                (25) Unit 21: Grandfather Knob, Wilson County, Tennessee.
                (i) From USGS 1:24,000 quadrangle Lascassas, Tennessee; land bounded by the following Tennessee State Plane / NAD83 (Feet) coordinates (E,N): 1888463.64, 602182.29; 1890759.35, 602182.29; 1890842.07, 601189.55; 1889518.42, 599969.31; 1888877.28, 599638.40; 188670.46, 599638.40; 1888401.59, 600300.23.
                (ii) Map 10—Unit 21, follows:
                
                  
                  ER03JN04.015
                
                (26) Unit 22: Versailles Knob, Rutherford County, Tennessee.
                (i) From USGS 1:24,000 quadrangle Rover, Tennessee; land bounded by the following Tennessee State Plane / NAD83 (Feet) coordinates (E,N): 1806361.65, 504515.38; 1808616.22, 505711.83; 1809308.27, 504327.51; 1808517.23, 503872.66; 1807034.03, 503477.14.
                (ii) Map 11—Unit 22, follows:
                
                  
                  ER03JN04.016
                
                Family Brassicaceae: Erysimum capitatum var. angustatum (Contra Costa Wallflower).
                
                  California. An area of land, water, and airspace in Contra Costa County, with the following components: T. 2 N. R. 2 E. SW1/4 section 17, E2/3 of S1/3 of section 18.
                
                  Note:
                  Map follows:
                
                
                  
                  EC01JN91.160
                
                Family Brassicaceae: Leavenworthia crassa (fleshy-fruit gladecress)
                (1) Critical habitat units are depicted for Lawrence and Morgan Counties, Alabama, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of fleshy-fruit gladecress consist of three components:
                (i) Shallow-soiled, open areas with exposed limestone bedrock or gravel that are dominated by herbaceous vegetation characteristic of glade communities.
                (ii) Open or well-lighted areas of exposed limestone bedrock or gravel that ensure fleshy-fruit gladecress plants remain unshaded for a significant portion of the day.
                (iii) Glade habitat that is protected from both native and invasive, nonnative plants to minimize competition and shading of fleshy-fruit gladecress.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on September 25, 2014.
                (4) Critical habitat map units. Data layers defining map units were created on a base of Bing Maps digital aerial photography supplied by the Harris Corporation, Earthstar Geographics LLC, and the Microsoft Corporation. Critical habitat units were then mapped using the USA Contiguous Albers Equal Area Projection with a NAD 83 datum. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/cookeville, at http://www.regulations.gov at Docket No. FWS-R4-ES-2013-0086, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER26AU14.005
                
                (6) Unit 1: Bluebird Glades, Lawrence County, Alabama. Map of Units 1 and 2 follows:
                
                  
                  ER26AU14.006
                
                (7) Unit 2: Stover Branch Glades, Lawrence County, Alabama. Map of Unit 2 is provided at paragraph (6) of this entry.
                (8) Unit 3: Indian Tomb Hollow Glade, Lawrence County, Alabama. Map of Unit 3 follows:
                
                  
                  ER26AU14.007
                
                (9) Unit 4: Cedar Plains South, Morgan County, Alabama. Map of Units 4, 5, and 6 follows:
                
                  
                  ER26AU14.008
                
                (10) Unit 5: Cedar Plains North, Morgan County, Alabama. Map of Unit 5 is provided at paragraph (9) of this entry.
                (11) Unit 6: Massey Glade, Morgan County, Alabama. Map of Unit 6 is provided at paragraph (9) of this entry.
                (12) Unit 7: Hillsboro Glade, Lawrence County, Alabama. Map of Unit 7 follows:
                
                  
                  ER26AU14.009
                
                
                Family Brassicaceae: Leavenworthia exigua var. lacinata (Kentucky glade cress)
                (1) Critical habitat units are depicted for Bullitt and Jefferson Counties, Kentucky, on the maps below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of L. exigua var. laciniata consist of these components:

                (i) Cedar glades and gladelike areas within the range of L. exigua var. laciniata that include:
                (A) Areas of rock outcrop, gravel, flagstone of Silurian dolomite or dolomitic limestone, and/or shallow (1 to 5 centimeters (0.393 to 1.97 inches)), calcareous soils;
                (B) Intact cyclic hydrologic regime involving saturation and/or inundation of the area in winter and early spring, then drying quickly in the summer;
                (C) Full or nearly full sunlight; and
                (D) An undisturbed seed bank.
                (ii) Vegetated land around glades and gladelike areas that extends up and down slope and ends at natural (e.g., stream, topographic contours) or manmade breaks (e.g., roads).
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on June 5, 2014.
                (4) Critical habitat map units. Data layers defining critical habitat map units were created using a base of aerial photographs (USDA National Agricultural Imagery Program; NAIP 2010), and USA Topo Maps (National Geographic Society 2011). Critical habitat units were then mapped using Universal Transverse Mercator (UTM) Zone 16 North American Datum (NAD) 1983 coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site, at http://www.regulations.gov at Docket No. FWS-R4-ES-2013-0015, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER06MY14.004
                
                (6) Unit 1: McNeely Lake, Jefferson County, Kentucky.
                (i) Unit 1 includes 18 ac (7 ha).
                (ii) Map of Unit 1 follows:
                
                  
                  ER06MY14.005
                
                (7) Unit 2: Old Mans Run, Bullitt and Jefferson Counties, Kentucky.
                (i) Unit 2 includes 1,014 ac (410 ha): Subunit A includes 102 acres (41 ha); subunit B includes 870 acres (352 ha); and subunit C includes 42 ac (17 ha).
                (ii) Map of Unit 2 follows:
                
                  
                  ER06MY14.006
                
                (8) Unit 3: Mount Washington, Bullitt County, Kentucky.
                (i) Unit 3 contains 42 ac (17 ha): Subunit A contains 25 ac (10 ha); subunit B contains 7 ac (3 ha); and subunit C contains 10 ac (4 ha).
                (ii) Map of Unit 3 follows:
                
                  
                  ER06MY14.007
                
                (9) Unit 4: Cedar Creek, Bullitt County, Kentucky.
                (i) Unit 4 contains 547 ac (221 ha): Subunit A contains 91 ac (37 ha); subunit B contains 69 ac (28 ha); subunit C contains 83 ac (34 ha); subunit D contains 46 ac (19 ha); subunit E contains 102 ac (41 ha); subunit F contains 120 ac (49 ha); subunit G contains 20 ac (8 ha); and subunit H contains 16 ac (6 ha).
                (ii) Map of Unit 4 follows:
                
                  
                  ER06MY14.008
                
                (10) Unit 5: Cox Creek, Bullitt County, Kentucky.
                (i) Subunit 5 contains 58 ac (23 ha): Subunit A contains 8 ac (3 ha), and subunit B contains 50 ac (20 ha).
                (ii) Map of Unit 5 follows:
                
                  
                  ER06MY14.009
                
                (11) Unit 6: Rocky Run, Bullitt County, Kentucky.
                (i) Unit 6 contains 374 ac (151 ha).
                (ii) Map of Unit 6 follows:
                
                  
                  ER06MY14.010
                
                Family Brassicaceae: Leavenworthia texana (Texas golden gladecress)
                (1) Critical habitat units are depicted for San Augustine and Sabine Counties, Texas, on the maps below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Leavenworthia texana consist of the three primary constituent elements identified for the species:

                (i) Exposed outcrops of the Weches Formation within Weches prairies. Within the outcrop sites, there must be bare, exposed bedrock on top-level surfaces or rocky ledges with small depressions where rainwater or seepage can collect. The openings should support Weches Glade native herbaceous plant communities.
                (ii) Thin layers of rocky, alkaline soils, underlain by glauconite clay (greenstone, ironstone, bluestone), that are found only on the Weches Formation. Appropriate soils are in the series classifications Nacogdoches clay loam, Trawick gravelly clay loam, or Bub clay loam, ranging in slope from 1-15 percent.
                (iii) The outcrop ledges should occur within the glade such that Texas golden gladecress plants remain unshaded for a significant portion of the day, and trees should be far enough away from the outcrop(s) that leaves do not accumulate within the gladecress habitat. The habitat should be relatively clear of nonnative and native invasive plants, especially woody species, or with only a minimal level of invasion.
                (3) Critical habitat does not include manmade structures (such as buildings, bridges, aqueducts, runways, well pads, metering stations, roads and the filled areas immediately adjacent to pavement, and other paved areas) and the land on which they are located existing within the legal boundaries on October 11, 2013.
                (4) Critical habitat map units. Soil Survey Geographic Dataset (SSURGO) was used as a base map layer. The SSURGO is an updated digital version of the Natural Resources Conservation Service county soil surveys. The SSURGO uses recent digital orthophotos and fieldwork to update the original printed surveys. Data layers defining map units were created using the Texas golden gladecress' restriction to the Weches Formation and its tight association with the three soil map units: Nacogdoches clay loam 1-5 percent slope, Trawick gravelly clay loam 5-15 percent slope, or Bub clay loam 2-5 percent slope. In San Augustine and Sabine Counties, these soil types are restricted to the Weches Formation. Locations of all known gladecress populations, as well as potential glade sites, were overlaid on the three afore-named soil mapping units from the San Augustine and Sabine County's soils survey. Potential glade sites were identified using soil map units and a time series of aerial photographs that depicted changes in land cover. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site, at http://www.fws.gov/southwest/es/ElectronicLibrary/ElectronicLibrary_Main.cfm, at http://www.regulations.gov at Docket No. FWS-R2-ES-2013-0027, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER11SE13.014
                
                (6) Unit 1: Geneva Unit, Sabine County, Texas. Map of Unit 1 follows:
                
                  
                  ER11SE13.015
                
                (7) Unit 2: Chapel Hill, San Augustine County. Map of Unit 2 follows:
                
                  
                  ER11SE13.016
                
                (8) Unit 3: Southeast Caney Creek Glades, San Augustine County, Texas. Map of Units 3 and 4 follows:
                
                  
                  ER11SE13.017
                
                
                (9) Unit 4: Northwest Caney Creek Glades, San Augustine County, Texas. Map of Unit 4 is depicted in paragraph (8) of this entry.
                Family Brassicaceae: Lesquerella Kingii ssp. Bernardina (San Bernardino Mountains Bladderpod)
                (1) Critical habitat units are depicted for San Bernardino County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Lesquerella kingii ssp. bernardina are those habitat components that are essential for the primary biological needs of the species. Based on our current knowledge of this species, the primary constituent elements of critical habitat for this species are listed below and consist of, but are not limited to:
                (i) Soils derived primarily from Bonanza King Formation and Undivided Cambrian parent materials that occur on hillsides or on large rock outcrops at elevations between 2,098 and 2,700 m (6,883 and 8,800 ft);
                (ii) Soils with intact, natural surfaces that have not been substantially altered by land use activities (e.g., graded, excavated, re-contoured, or otherwise altered by ground-disturbing equipment); and
                (iii) Associated plant communities that have areas with an open canopy cover and little accumulation of organic material (e.g., leaf litter) on the surface of the soil.
                (3) Existing features and structures, such as buildings, active mines, paved or unpaved roads, other paved or cleared areas, lawns, and other urban landscaped areas, are not likely to contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a section 7 consultation, unless they may affect the species or primary constituent elements in adjacent critical habitat.
                (4) Bertha Ridge Unit, San Bernardino County, California.
                (i) From USGS 1:24,000 quadrangle maps Fawnskin and Big Bear City, California.
                (ii) Subunit 2a: Land bounded by the following UTM11 NAD27 coordinates (E, N): 510400, 3793600; 510700, 3793600; 510700, 3793500; 510800, 3793500; 510800, 3793400; 511000, 3793400; 511000, 3793100; 510900, 3793100; 510900, 3793000; 510600, 3793000; 510600, 3793100; 510500, 3793100; 510500, 3793200; 510400, 3793200; and 510400, 3793600.
                (iii) Subunit 2b: Land bounded by the following UTM11 NAD27 coordinates (E, N): 511600, 3793900; 511900, 3793900; 511900, 3793800; 512000, 3793800; 512000, 3793700; 512300, 3793700; 512300, 3793600; 512400, 3793600; 512400, 3793300; 512300, 3793300; 512300, 3793200; 512100, 3793200; 512100, 3793300; 512000, 3793300; 512000, 3793200; 511600, 3793200; 511600, 3793500; 511500, 3793500; 511500, 3793800; 511600, 3793800; and 511600, 3793900.
                (iv) Subunit 2c: Land bounded by the following UTM11 NAD27 coordinates (E, N): 511700, 3793100; 512000, 3793100; 512000, 3793000; 512200, 3793000; 512200, 3792700; 512100, 3792700; 512100, 3792500; 511900, 3792500; 511900, 3792300; 512600, 3792300; 512600, 3792100; 512400, 3792100; 512400, 3791400; 512100, 3791400; 512100, 3791500; 511900, 3791500; 511900, 3791400; 511700, 3791400; 511700, 3791300; 511600, 3791300; 511600, 3791200; 511200, 3791200; 511200, 3791400; 511100, 3791400; 511100, 3791500; 511200, 3791500; 511200, 3791600; 511300, 3791600; 511300, 3791700; 511600, 3791700; 511600, 3792300; 511500, 3792300; 511500, 3792500; 511600, 3792500; 511600, 3792600; 511700, 3792600; 511700, 3792700; 511600, 3792700; 511600, 3793000; 511700, 3793000; and 511700, 3793100.
                (5) Sugarlump Ridge Unit, San Bernardino County, California.
                (i) From USGS 1:24,000 quadrangle map Moonridge, California.
                (ii) Subunit 3a: Land bounded by the following UTM11 NAD27 coordinates (E, N): 512700, 3785700; 512900, 3785700; 512900, 3785600; 513300, 3785600; 513300, 3785300; 513400, 3785300; 513400, 3785400; 513500, 3785400; 513500, 3785500; 513600, 3785500; 513600, 3785600; 513700, 3785600; 513700, 3785700; 514000, 3785700; 514000, 3785600; 514300, 3785600; 514300, 3785500; 514500, 3785500; 514500, 3785600; 514600, 3785600; 514600, 3785700; 515000, 3785700; 515000, 3785600; 515400, 3785600; 515400, 3785500; 516300, 3785500; 516300, 3785400; 516400, 3785400; 516400, 3785100; 516200, 3785100; 516200, 3785000; 515900, 3785000; 515900, 3784900; 515600, 3784900; 515600, 3785000; 515400, 3785000; 515400, 3785100; 515200, 3785100; 515200, 3785000; 514500, 3785000; 514500, 3785100; 514400, 3785100; 514400, 3785200; 514100, 3785200; 514100, 3785300; 514000, 3785300; 514000, 3785000; 513800, 3785000; 513800, 3784900; 513500, 3784900; 513500, 3785000; 513400, 3785000; 513400, 3785100; 513300, 3785100; 513300, 3785000; 513100, 3785000; 513100, 3785100; 513000, 3785100; 513000, 3785300; 512600, 3785300; 512600, 3785600; 512700, 3785600; and 512700, 3785700.
                (iii) Subunit 3b: Land bounded by the following UTM11 NAD27 coordinates (E, N): 516500, 3785700; 516900, 3785700; 516900, 3785400; 516500, 3785400; and 516500, 3785700.
                (iv) Note: Lesquerella kingii ssp. bernardina map follows:
                
                  
                  ER24DE02.002
                
                Family Brassicaceae: Lesquerella thamnophila (Zapata bladderpod)
                1. Critical habitat units are depicted for Starr County, Texas, on the maps below. Critical habitat includes National Wildlife Refuge tracts and one private land site. Maps are for general informational purposes only; the legal descriptions precisely define critical habitat boundaries.
                2. Within these areas, the primary constituent elements include:
                (a) Arid upland habitats of various soil types, including highly calcareous sandy loam to loamy sand, with low to moderate salinity levels on low sloping hills;
                (b) Absence of substantial previous soil disturbance and seeding or sodding of exotic grasses; and

                (c) A sparse overstory of shrub species typical of the Tamaulipan biotic province, but lacking a complete canopy as might be provided by a continuous overstory dominated by mesquite (Prosopis glandulosa).
                3. Existing features and structures, such as buildings, roads, railroads, urban development, and other features not containing primary constituent elements, are not considered critical habitat.
                
                  
                  ER22DE00.008
                
                
                  
                  ER22DE00.009
                
                Critical Habitat on Lower Rio Grande Valley National Wildlife Refuge Tracts, Starr County, Texas (Area measurements are approximate.):

                Unit 1, Cuellar Tract (18 hectares (ha); 45 acres (ac))—(Segment 669). Note: All bearings are based on the Texas State Plane Coordinate System, South Zone, as referenced by the National Geodetic Survey Triangulation Station “LABRA” (not found) having State plane coordinates of N = 331,881.065, E = 1,794,777.75. The scale factor used is 0.9999252, and the theta angle is −00°37′32″. All areas and distances are true surface measurements. Beginning at a standard U.S. Fish and Wildlife Service (FWS) aluminum monument set for corner on the southeasterly line of Porcion No. 59 and the northeast corner of Share 35 and stamped “Tract 669, COR. No. 1, R.P.L.S. #4303” and having a State plane coordinate value of N = 320,083.51, E = 1,799,578.77, from which triangulation station “LABRA”, bears N 22°08′38″ W, 12,737.98 feet; thence, in a southwesterly direction along the common line of Porcion 59 and 60, S 54°32′24″ W, 2,290.19 feet, to a standard FWS aluminum monument set for corner, being the common corner of Shares 35 and 26 and stamped “Tract 669, COR. No. 2, R.P.L.S. No. 4303; thence, in a northwesterly direction along the common line of Share 35 with Shares 26 and 27, N 35°27′36″ W, 640.00 feet to a standard FWS aluminum monument set for corner, being the most southerly common corner of Shares 35 and 34 and stamped “Tract 669, COR. No. 3, R.P.L.S. No. 4303”; thence, in a northeasterly direction along the common line of Shares 35 and 34; N 54°32′24″ E, 2,290.19 feet to a standard FWS aluminum monument set for corner, being the most northerly common corner of shares 35 and 34 and stamped “Tract 669, COR. No. 4, R.P.L.S. No. 4303; thence, in a southeasterly direction along the common line of Shares 35 and 36 Parcel-A; S 35°27′36″ E, 640.00 feet to the point of beginning and containing 33.648 acres of land.

                (Cuellar Tract—Segment 672). Note: All bearings are based on the Texas State Plane Coordinate System, South Zone, as referenced by U.S. Fish and Wildlife Service GPS Monument No. 105 having State plane coordinates (NAD 27) of N = 311,099.90, E = 1,799,824.45. The scale factor used is 0.9999252, and the theta angle is −00°37′32″. All areas and distances are true surface measurements. Beginning at a standard FWS aluminum monument set for corner on the common line between Porcions 59 and 60, and being the northeast corner of Share 26 and stamped “Tract 672, COR. No. 1, R.P.L.S. No. 3680” and having a State plane coordinate value of N = 318,737.64, E = 1,797,725.36, from which FWS GPS Monument No. 105 bears S 15°22′02″ E, 7,920.94 feet; thence, in a southeasterly direction along the common line of Porcion 59 and 60, S 54°27′12″ W, 806.50 feet to a standard FWS aluminum monument set for corner, being the southeast corner of said north one-half (1/2) of Share 26, same being the northeast corner of the south one-half (1/2) of Share 26 and stamped “Tract 672, COR. No. 2, R.P.L.S. No. 3680”; thence, in a northwesterly direction along the common line of said north and south one-half (1/2) of Share 26; N 35°27′36″ W, 463.31 feet to a standard FWS aluminum monument set for corner in the common line between Shares 26 and 27 and stamped “Tract 672, COR. No. 3, R.P.L.S. No. 3680”; thence, in a northeast direction along the common line of Shares 26 and 27; N 54°32′24″ E, 806.50 feet to a standard FWS aluminum monument set for corner, being the most northerly common corner of Shares 26 and 27 in the south line of Share 35 and stamped “Tract 672, COR. No. 4, R.P.L.S. No. 3680”; thence, in a southeasterly direction along the common line of Shares 35 and 26; S 35°27′36″ E, 462.09 feet to the point of beginning and containing 8.567 acres of land.

                (Cuellar Tract—Segment 673). Note: All bearings are based on the Texas State Plane Coordinate System, South Zone, as referenced by FWS GPS Monument No. 105 having State plane coordinates (NAD 27) of N = 311,099.90, E = 1,799,824.45. The scale factor used is 0.9999252, and the theta angle is −00°37′32″. All areas and distances are true surface measurements. Beginning at a standard FWS aluminum monument set for the common north corner of Shares 26 and 27, in the south line of Share 35 and stamped “Tract 672, COR. No. 4, R.P.L.S. No. 3680” and having a state plane coordinate value of N = 319,114.02, E = 1,797,457.29, from which FWS GPS Monument No. 105 bears S 16°27′21″ E, 8,356.40 feet; thence, in a southwesterly direction along the common line of Shares 26 and 27, S 54°32′24″ N, 806.50 feet to a standard FWS aluminum monument set for corner, being the southeast corner of said north one-half (1/2) of Share 27, same being the northeast corner of the south one-half (1/2) of Share 27 and stamped “Tract 672, COR. No. 3, R.P.L.S. No. 3680”; thence, in a northwesterly direction along the common line of said north and south one-half (1/2) of Share 27; N 35°27′36″ W, 592.30 feet to a standard FWS aluminum monument set for corner in the common line between Shares 27 and 28 and stamped “Tract 674, COR. No. 3, R.P.L.S. No. 3680”; thence, in a northeasterly direction along the common line of Shares 27 and 28, N 54°32′24″ E, 806.50 feet to a standard FWS aluminum monument set for corner, being the most northerly common corner of Shares 27 and 28 in the south line of Share 34 and stamped “Tract 674, COR. No. 2, R.P.L.S. No. 3680”; thence, in a southeasterly direction along the common line of Shares 34 and 27, S 35°27′36″ E, 592.30 feet to the point of beginning and containing 10.966 acres of land.

                (Cuellar Tract—Segment 672). Note: All bearings are based on the Texas State Plane Coordinate System, South Zone, as referenced by FWS GPS Monument No. 105 having State plane coordinates (NAD 27) of N = 311,099.90, E = 1,799,824.45. The scale factor used is 0.9999252, and the theta angle is −00°37′32″. All areas and distances are true surface measurements. Beginning at a standard FWS aluminum monument set replacing a 1-inch iron pipe found for the common north corner of Shares 28 and 29, in the south line of Share 33 and stamped “Tract 674, COR. No. 1, R.P.L.S. No. 3680”; and having a state plane coordinate value of N = 320,078.90, E = 1,796,770.06, from which FWS GPS Monument No. 105 bears S 18°47′11″ E, 9,484.36 feet; thence, in a southeasterly direction along the common line of Share 28 and Shares 33 and 34, S 35°27′36″ E, 592.30 feet to a standard FWS aluminum monument set for corner, being the common northerly corner of Shares 28 and 27 and stamped “Tract 674, COR. No. 2, R.P.L.S. No. 3680”; thence, in a southwesterly direction along the common line of said Share 28 and 27; S 54°32′24″ W, 806.50 feet to a standard FWS aluminum monument set for the southeasterly corner of said north one-half (1/2) of Share 28, same being the northeasterly corner of the south one-half (1/2) of Share 28 and stamped “Tract 674, COR. No. 3, R.P.L.S. No. 3680”; thence, in a northwesterly direction along the common line of the north and south one-half (1/2) of Share 28, N 35°27′36″ W, 592.30 feet to a standard FWS aluminum monument set for corner in the common line between Shares 28 and 29 and stamped “Tract 674, COR. No. 4, R.P.S. No. 3680”; thence, in a northeasterly direction along the common line of Shares 28 and 29; N 54°32′24″ E, 806.50 feet to the point of beginning and containing 10.966 acres of land.
                
                  
                  ER22DE00.010
                

                Unit 2, Chapeno Tract (28 ha; 69 ac)—(Chapeno Tract—Segment 660). Note: All bearings and distances are based on the International Boundary Commission Monuments as referenced by the U.S.C. & G.S. Triangulation Station “LABRA.” The scale factor used is 0.9999252, and the theta angle is −00°37′32″ (NAD 1927). All areas shown are true ground areas. Commencing for reference at the U.S.C. & G.S. triangulation station “LABRA,” having coordinate values: x = 1,794,777.75, y = 331,881.06; thence, S 02°08′43″ W, a distance of 9,020.47 feet to the northwesterly boundary line of said 44.900-acre tract for the northmost corner of said Share No. 17 and being corner No. 1 and the northernmost corner and place of beginning of the tract herein-described; thence, along the northeasterly boundary line of Share No. 17 and the southwesterly boundary line of a 35-foot perpetual easement, S 32°11′36″ E, 840.62 feet to the easternmost corner of said Share No. 17 and being corner No. 2 of this tract; thence, along the southeasterly boundary line of Share No. 17 and the northwesterly boundary line of Share No. 18, S 47°29′30″ W, 293.59 feet to a said point on a fence line along the southwesterly boundary line of said 44.900-acre tract for the southernmost corner of said Share No. 17 and being corner No. 3 of this tract; thence, following said fence line along the southwesterly boundary line of Share No. 17 and the southwesterly boundary line of said 44.900-acre tract, N 30°16′28″ W, 166.16 feet to a standard FWS aluminum monument stamped “Tract (660), R.P.S. No. 4731” set for a corner of said 44.900-acre tract and being corner No. 4 of this tract; thence, continuing along said fence line along the southwesterly boundary line of Share No. 17 and the southwesterly boundary line of said 44.900-acre tract, N 31°04′59″ W, 684.02 feet to a standard FWS aluminum monument stamped “Tract (660), R. P. S. No. 4731” set for the westernmost corner of said 44.900-acre tract and being corner No. 5 of this tract, thence, following a fence line along the northwesterly boundary line of Share No. 17 and the northwesterly boundary line of said 44.900-acre tract, N 48°42′36″ E, 273.46 feet to the place of beginning and containing 5.396 acres of land.

                (Chapeno Tract—Segment 661). Note: All bearings and distances are based on the International Boundary Commission Monuments as referenced by the U.S.C. & G.S. triangulation station “LABRA.” The scale factor used is 00.9999252, and the theta angle is −00°37′32″ (NAD 1927). All areas shown are true ground areas. Commencing for reference at the U.S.C. & G.S. triangulation station “LABRA,” having coordinate values: x = 1,794,777.75, y = 331,881.06; thence, S 00°48′20″ E, a distance of 9,702.45 feet to the northernmost corner of said Share No. 18 and being corner No. 1 and the northernmost corner and place of beginning of the tract herein-described; thence, along the northeasterly boundary line of Share No. 18 and the southwesterly boundary line of Share No. 19, S 42°40′05″ E, 623.01 feet to a point on a fence line along the southeasterly boundary line of said 44.900-acre tract for the easternmost corner of said Share No. 18 and being corner No. 2 of this tract; thence, following said fence line along the southeasterly boundary line of Share No. 18 and the southeasterly boundary line of said 44.900-acre tract, S 54°58′43″ W, 14.82 feet to a standard FWS aluminum monument stamped “Tract (661), R. P. S. No. 4731” set for a corner of said 44.900-acre tract and being corner No. 3 of this tract; thence, continuing along said fence line along the southeasterly boundary line of Share No. 18 and the southeasterly boundary line of said 44.900-acre tract, S 54°17′40″ W, 442.61 feet to a standard FWS aluminum monument stamped “Tract (661), R. P. S. No. 4731” set for the southernmost corner of said 44.900-acre tract and being corner No. 4 of this tract; thence, following a fence line along the southwesterly boundary line of Share No. 18 and the southwesterly boundary line of said 44.900-acre tract, N 30°16′28″ W, 581.86 feet to a point for the westernmost corner of said Share No. 18 and being corner No. 5 of this tract; thence, along the southeasterly boundary line of Share No. 17 and the northwesterly boundary line of Share No. 18, N 47°29′30″ E, 329.16 feet to the place of beginning and containing 5.396 acres of land.

                (Chapeno Tract—Segment 662). Note: All bearings and distances are based on the International Boundary Commission Monuments as referenced by the U.S.C. & G.S. triangulation station “LABRA.” The scale factor used is 00.9999252, and the theta angle is −00°37′32″ (NAD 1927). All areas shown are true ground areas. Commencing for reference at the U.S.C. & G.S. triangulation station “LABRA,” having coordinate values: x = 1,794,777.75, y = 331,881.06; thence, S 00°53′22″ E, a distance of 9,308.09 feet to the northernmost corner of said Share No. 19 and being corner No. 1 and the northernmost corner and the place of beginning of the tract herein-described; thence, along the northeasterly boundary line of Share No. 19 and the southwesterly boundary line of Share No. 20, S 41°14′45″ E, 941.54 feet to a point on a fence line along the southeasterly boundary line of said 44.900-acre tract for the easternmost corner of said Share No. 19 and being corner No. 2 of this tract; thence, following said fence line along the southeasterly boundary line of Share No. 19 and the southeasterly boundary line of said 44.900-acre tract, S 55°22′51″ W, 8.49 feet to a standard FWS aluminum monument stamped “Tract (662), R. P. S. No. 4731” set for a corner of said 44.900-acre tract and being corner No. 3 of this tract; thence, continuing along said fence line along the southeasterly boundary line of Share No. 19 and the southeasterly boundary line of said 44.900-acre tract, S 54°58′43″ W, 243.72 feet to the southernmost corner of Share No. 19 and being corner No. 4 of this tract; thence, along the northeasterly boundary line of Share No. 18 and the southwesterly boundary line of Share No. 19, N 42°40′05″ W, 623.01 feet to a corner of Share No. 19 and being corner No. 5 of this tract; thence, along the northeasterly boundary line of a 35-foot perpetual easement and the southwesterly boundary line of Share No. 19, N 32°08′41″ W, 293.64 feet to the westernmost corner of said Share No. 19 and being corner No. 6 of this tract; thence, along the southeasterly boundary line of a 35-ft. perpetual easement and the northwesterly boundary line of Share No. 19, N 48°23′35″ E, 219.73 feet to the place of beginning and containing 5.396 acres of land.

                (Chapeno Tract—Segment 663). Note: All bearings and distances are based on the International Boundary Commission Monuments as referenced by the U.S.C. & G.S. triangulation station “LABRA.” The scale factor used is 00.9999252, and the theta angle is −00°37′32″ (NAD 1927). All areas shown are true ground areas. Commencing for reference at the U. S. C. & G. S. triangulation station “LABRA,” having coordinate values: x = 1,794,777.75, y = 331,881.06; thence, S 01°55′50″ E, a distance of 9,166.26 feet to the northernmost corner of said share No 20, and being corner No. 1, and the northernmost corner and place of beginning of the tract herein-described; thence, along the northeasterly boundary line of Share No. 20 and the southwesterly boundary line of Share No. 21, S 44°17′45″ E, 975.87 feet to a point on a fence line along the southeasterly boundary line of said 44.900-acre tract for the easternmost corner of said Share No. 20 and being corner No. 2 of this tract; thence, following said fence line along the southeasterly boundary line of Share No. 20 and the southeasterly boundary line of said 44.900-acre tract; S 55°22′51″ W, 273.48 feet to the southernmost corner of Share No. 20 and being corner No. 3 of this tract; thence, along the northeasterly boundary line of Share No. 19 and the southwesterly boundary line of Share No. 20, N 41°14′45″ W, 941.54 feet to the westernmost corner of Share No. 20 and being corner No. 4 of this tract; thence, along the southeasterly boundary line of a 35-ft. perpetual easement and the northwesterly boundary line of Share No. 20, N 48°23′35″ E, 219.73 feet to the place of beginning and containing 5.396 acres of land.

                (Chapeno Tract—Segment 664). Note: All bearings and distances are based on the International Boundary Commission Monuments as referenced by the U.S.C. & G.S. triangulation station “LABRA.” The scale factor used is 00.9999252, and the theta angle is −00°37′32″ (NAD 1927). All areas shown are true ground areas. Commencing for reference at the U.S.C. & G.S. triangulation station “LABRA,” having coordinate values: x = 1,794,777.75, y = 331,881.06; thence, S 03°00′15″ E, a distance of 9,027.56 feet to the northernmost corner of said Share No. 21 and being corner No. 1 and the northernmost corner and place of beginning of the tract herein-described; thence, along the northeasterly boundary line of Share No. 21 and the southwesterly boundary line of Share No 22, S 46 °18′57″ E, 1,008.60 feet to a point on a fence line along the southeasterly boundary line of said 44.900-acre tract for the easternmost corner of Share No. 21 and being corner No. 2 of this tract; thence, following said fence line along the southeasterly boundary line of Share No. 21 and the southeasterly boundary line of said 44.900-acre tract, S 54°17′59″ W, 56.04 feet to a standard FWS aluminum monument stamped “Tract (664), R. P. S. No. 4731” set for a corner of said 44.900-acre tract and being corner No. 3 of this tract; thence, continuing along said fence line along the southeasterly boundary line of Share No. 21 and the southeasterly boundary line of said 44.900-acre tract, S 55°22′51″ W, 202.51 feet to the southernmost corner of Share No. 21 and being corner No. 4 of this tract; thence, along the northeasterly boundary line of Share No. 20 and the southwesterly boundary line of Share No. 21, N 44°17′45″ W, 975.87 feet to the westernmost corner of Share No. 21 and being corner No. 5 of this tract; thence, along the southeasterly boundary line of a 35-foot perpetual easement and the northwesterly boundary line of Share No. 21, N 48°23′35″ E, 219.73 feet to the place of beginning and containing 5.396 acres of land.

                (Chapeno Tract—Segment 665). Note: All bearings and distances are based on the International Boundary Commission Monuments as referenced by the U.S.C. & G.S. Triangulation station “LABRA.” The scale factor used is 00.9999252, and the theta angle is −00°37′32″ (NAD 1927). All areas shown are true ground areas. Commencing for reference at the U.S.C. & G.S. Triangulation station “LABRA,” having coordinate values: x = 1794,777.75, y = 331,881.06; thence, S 04°06′38″ E, a distance of 8,892.12 feet to the northernmost corner of said Share No. 22 and being corner No. 1 and the northernmost corner and place of beginning of the tract herein-described; thence, following a fence line along the northeasterly boundary line of Share No. 22 and the southwesterly boundary line of Share No. 23, S 47°33′31″ E, 1,036.06 feet to a point on a fence line along the southeasterly boundary line of said 44.900-acre tract for the easternmost corner of said Share No. 22 and being corner No. 2 of this tract; thence, following said fence line along the southeasterly boundary line of Share No. 22 and the southeasterly boundary line of said 44.900-acre tract, S 54°17′59″ W, 245.67 feet to the southernmost corner of Share No. 22 and being corner No. 3 of this tract; thence, along the northeasterly boundary line of Share No. 21 and the southwesterly boundary line of Share No. 22, N 46°18′57″ W, 1,008.60 feet to the westernmost corner of Share No. 22 and being corner No. 4 of this tract; thence, along the southeasterly boundary line of a 35-foot perpetual easement and the northwesterly boundary line of Share No. 22, N 48°23′35″ E, 219.73 feet to the place of beginning and containing 5.396 acres of land.

                (Chapeno Tract—Segment 666). Note: All bearings and distances are based on the International Boundary Commission Monuments as referenced by the U.S.C. & G.S. triangulation station “LABRA.” The scale factor used is 00.9999252, and the theta angle is −00°37′32″ (NAD 1927). All areas shown are true ground areas. Commencing for reference at the U.S.C. & G.S. Triangulation station “LABRA,” having coordinate values: x = 1,794,777.75, y =331,881.06; thence, S 05°15′03″ E, a distance of 8,710.10 feet to the northernmost corner of said Share No. 23 and being corner No. 1 and the northernmost corner and place of beginning of the tract herein-described; thence, following a fence line along the northeasterly boundary line of Share No. 23 and the southwesterly boundary line of said Share No. 24, S 48 °10′23″ E, 1,061.62 feet to a point on a fence line along the southeasterly boundary line of said 44.900-acre tract for the easternmost corner of Share No.23 and being corner No. 2 of this tract; thence, following said fence line along the southeasterly boundary line of Share No. 23 and the southeasterly boundary line of said 44.900-acre tract, S 54°17′59″ W, 234.95 feet to the southernmost corner of Share No.23 and being corner No. 3 of this tract; thence, along the northeasterly boundary line of Share No. 22 and the southwesterly boundary line of Share No. 23, N 47°33′31″ W, 1,036.06 feet to the westernmost corner of Share No. 23 and being corner No. 4 of this tract; thence, along the southeasterly boundary line of a 35-ft. perpetual easement and the northwesterly boundary line of Share No. 23, N 48°23′35″ E, 219.73 feet to the place of beginning and containing 5.396 acres of land.

                (Chapeno Tract—Segment 667). Note: All bearings and distances are based on the International Boundary Commission Monuments as referenced by the U.S.C. & G.S. Triangulation station “LABRA.” The scale factor used is 00.9999252, and the theta angle is −00°37′32″ (NAD 1927). All areas shown are true ground areas. Commencing for reference at the U.S.C. & G.S. Triangulation station “LABRA,” having coordinate values: x = 1,794,777.75, y = 331,881.06; thence, S 06°25′32″ E, a distance of 8,631.65 feet to the northeasterly boundary line of said 44.900-acre tract for corner No. 1 and the place of beginning of the tract herein-described; thence, following a fence line along the northeasterly boundary line of share No. 24 and the northeasterly boundary line of said 44.900-acre tract, S 51°42′47″ E, 679.97 feet to a standard FWS aluminum monument stamped “Tract (667), R. P. S. No. 4731” set for a corner of said 44.900-acre tract and being corner No. 2 of this tract; thence, continuing along the fence line along the northeasterly boundary line of Share No. 24 and the northeasterly boundary line of said 44.900-acre tract, S 01°11′48″ E, 136.46 feet to a standard FWS aluminum monument stamped “Tract (667), R. P. S. No. 4731” set for a corner of said 44.900-acre tract and being corner No. 3 of this tract; thence, continuing along the fence line along the northeasterly boundary line of Share No. 24 and the northeasterly boundary line of said 44.900-acre tract, S 54°15′17″ E, 309.21 feet to a standard FWS aluminum monument stamped “Tract (667), R. P. S. No. 4731” set on a fence line for the easternmost corner of Share No. 24 and being on the southeasterly boundary line of said 44.900-acre tract and being corner No. 4 of this tract; thence, following said fence line along the southeasterly boundary line of share No. 24 and the southeasterly boundary line of said 44.900-acre tract, S 54°17′59″ W, 197.94 feet to the southernmost corner of Share No. 24 and being corner No. 5 of this tract; thence, following said fence line along the southwesterly boundary line of Share No. 24 and the northeasterly boundary line of Share No. 23, N 48°10′23″ W, 1,061.62 feet to the westernmost corner of Share No. 24 and northernmost corner of Share No. 23 and being corner No. 6 of this tract; thence, along the southeasterly boundary line of a 35-ft. perpetual easement and the northwesterly boundary line of Share No. 24, N 48°23′35″ E, 219.73 feet to the place of beginning and containing 5.396 acres of land.
                
                  
                  ER22DE00.011
                

                Unit 3, Arroyo Morteros Tract (41 ha; 102 ac)—Note: All bearings are based on the Texas State Plane Coordinate System, South Zone, (NAD 27), as referenced by FWS GPS Monument No. 105 having State plane coordinates of N = 311,099.90, E = 1,799,824.45. The scale factor used is 0.9999252, and the theta angle is −00°37′32″. All areas and distances are true surface measurements. Beginning at a 1/2-inch iron rod found for corner No. 1 on the common line between Porcions 59 and 60, and being the northwest corner of that certain 127.71-acre tract and having a State plane coordinate value of N = 315,746.07, E = 1,793,538.58, from which FWS GPS monument No. 105 bears S 53°31′49″ E, 7,816.59 feet; thence, in a northeasterly direction along the common line of Porcion 59 and 60; N 54°27′12″ E, 510.43 feet to a standard FWS aluminum monument set for corner replacing a 1/2-inch iron rod found, being the northwest corner of the herein described tract and stamped “Tract 670, Cor. No. 2, R. P. L. S. No. 3680”; thence, in an easterly direction through the interior of said 536.485 acre tract; S 35°20′27″ E, 3,621.01 feet to a standard FWS aluminum monument set for corner replacing a 1/2-inch iron rod found, being the northeast corner of the herein-described tract and stamped “Tract 670, Cor. No. 3, R.P.L.S. No. 3680”; thence, in a southerly direction continuing through the interior of said 536.485 acre tract; S 61°18′54″ W, 219.24 feet to a fence corner post found for a northwesterly corner of that certain 17.408 acre tract and being corner No. 4; thence, in an easterly direction along the common line between said 17.408 acre tract and the herein described tract; S 88°47′16″ W, 110.41 feet to a fence post found for angle point and corner No. 5; thence, in an easterly direction continuing along said common line between a 17.408 acre tract and herein described tract; N 79°11′33″ W, 67.63 feet to a fence post found for angle point and corner No. 6; thence, in an easterly direction continuing along said common line between a 17.408 acre tract and herein described tract; S 71°49′04″ W, 50.57 feet to a fence post found for angle point and corner No. 7; thence, in a southerly direction continuing along said common line between a 17.408 acre tract and herein described tract; S 15°40′49″ W, 44.43 feet to a fence post found for angle point and corner No. 8; thence, in a southerly direction continuing along said common line between a 17.408 acre tract and herein described tract; S 00°18′59″ E, 253.83 feet to a fence post found for angle point and corner No. 9; thence, in a southerly direction continuing along said common line between a 17.408 acre tract and herein described tract; S 06°36′21″ W, 182.88 feet to a fence post found for angle point and corner No. 10; thence, in a southerly direction continuing along said common line between a 17.408 acre tract and herein described tract; S 26°38′19″ W, 125.18 feet to a fence post found for angle point and corner No. 11; thence, in a southerly direction continuing along said common line between a 17.408 acre tract and herein described tract; S 67°33′26″ W, 129.76 feet to a fence post found for angle point and corner No. 12; thence, in a southerly direction continuing along said common line between a 17.408-acre tract and herein described tract; S 45°58′19″ W, 73.00 feet to a fence post found for angle point and corner No. 13; thence, in a southerly direction continuing along said common line between a 17.408 acre tract and herein described tract; S 35°10′19″ W, 113.60 feet to a fence post found for angle point and corner No. 14; thence, in a southerly direction continuing along said common line between a 17.408 acre tract and herein described tract; S 19°34′19″ W, 42.80 feet to a fence post found for angle point and corner No. 15; thence, in a southerly direction continuing along said common line between a 17.408-acre tract and herein described tract; S 15°23′41″ W, 28.84 feet to a 1/2-inch iron rod found on the apparent gradient boundary of the Rio Grande for the southeast corner hereof and corner No. 16; thence, in a westerly direction along said apparent gradient boundary of the Rio Grande; N 62°26′09″ W, 81.47 feet to a point on said apparent gradient boundary of the Rio Grande for corner No. 7; thence, in a northwesterly direction continuing along said apparent gradient boundary of the Rio Grande; N 36°34′14″ W, 122.63 feet to a point on said apparent gradient boundary of the Rio Grande for corner No. 18; thence, in a northerly direction continuing along said apparent gradient boundary of the Rio Grande; N 20°15′10″ W, 58.91 feet to a point on said apparent gradient boundary of the Rio Grande for corner No. 19; thence, in a northwesterly direction continuing along said apparent gradient boundary of the Rio Grande; N 34°02′20″ W, 118.95 feet to a point on said apparent gradient boundary of the Rio Grande for Corner No. 20; thence, in a westerly direction continuing along said apparent gradient boundary of the Rio Grande; S 73°36′56″ W, 17.73 feet to a point on said apparent gradient boundary of the Rio Grande for corner No. 21; thence, in a northwesterly direction continuing along said apparent gradient boundary of the Rio Grande; N 43°36′30″ W, 118.21 feet to a point on said apparent gradient boundary of the Rio Grande corner No. 22; thence, in a northerly direction continuing along said apparent gradient boundary of the Rio Grande; N 28°12′58″ W, 168.21 feet to a point on said apparent gradient boundary of the Rio Grande for corner No. 23; thence, in a northwesterly direction continuing along said apparent gradient boundary of the Rio Grande; N 49°09′29″ W, 149.82 feet to a point on said apparent gradient boundary of the Rio Grande for corner No. 24; thence, in a westerly direction continuing along said apparent gradient boundary of the Rio Grande; N 66°23′26″ W, 123.27 feet to a point on said apparent gradient boundary of the Rio Grande for corner No. 25; thence, in a westerly direction continuing along said apparent gradient boundary of the Rio Grande; N 77°18′49″ W, 240.49 feet to a point on said apparent gradient boundary of the Rio Grande for corner No. 26; thence, in a westerly direction continuing along said apparent gradient boundary of the Rio Grande; S 80°06′32″ W, 129.98 feet to a point on said apparent gradient boundary of the Rio Grande for corner No. 27; thence, in a westerly direction continuing along said apparent gradient boundary of the Rio Grande; N 79°54′48″ W, 218.17 feet to a point on said apparent gradient boundary of the Rio Grande for corner No. 28; thence, in a westerly direction continuing along said apparent gradient boundary of the Rio Grande; S 81°13′28″ W, 136.03 feet to a 1/2-inch iron rod found on said apparent gradient boundary of the Rio Grande for the southeast corner of the aforementioned 127.71 acre tract, same being the southwest corner hereof and corner No. 29; thence, in a northerly direction along the common line between said 127.71-acre tract and the herein described tract; N 06°09′33″ W, 237.00 feet to a fence post found for angle point and corner No. 30; thence, in a northerly direction continuing along the common line between said 127.71-acre tract and the herein described tract; N 05°51′34″ W, 198.49 feet to a fence post found for angle point and corner No. 31; thence, in a Northerly direction continuing along the common line between said 127.71-acre tract and the herein described tract; N 07°49′27″ E, 161.97 feet to a fence post found for angle point and corner No. 32; thence, in a Northerly direction continuing along the common line between said 127.71-acre tract and the herein described tract; N 07°47′00″ E, 302.39 feet to a fence post found for angle point and corner No. 33; thence, in a northerly direction continuing along the common line between said 127.71 acre tract and the herein described tract; N 07°17′37″ E, 493.82 feet to a fence post found for angle point and corner No. 34; thence, in a northeasterly direction continuing along the common line between said 127.71-acre tract and the herein described tract, as fenced; N 46°28′41″ E, 643.50 feet to a fence post found for angle point and corner No. 35; thence, in a northwesterly direction continuing along the common line between said 127.71 acre tract and the herein described tract; N 47°51′47″ W, 1,087.49 feet to a fence post found for angle point and corner No. 36; thence, in a northerly direction continuing along the common line between said 127.71-acre tract and the herein described tract; N 21°22′25″ W, 375.05 feet to the point of beginning and containing 89.90 acres of land.
                
                  
                  ER22DE00.012
                

                Unit 4, Las Ruinas Tract (104 ha; 256 ac)—Note: All bearings are based on the Texas State Plane Coordinate System, South Zone, as referenced by National Geodetic Survey (NGS.) Triangulation Station “GORGORA” having State plane coordinates (NAD 27) of N = 275,335.73, E = 1.833,217.01. The scale factor used is 0.9999421, and the theta angle is −00°16′22″. All areas and distances are true surface measurements. Beginning at a 2-inch iron pipe having State plane coordinates of N = 280,488.40, E = 1,804,584.01 for the northerly southeast corner of the herein described tract, from which said triangulation station “GORGORA” bears S 79°47′55″ E, a distance of 29,092.93 feet, same being the southwest corner of Share 96, of said Porcion 66, and the southwest corner of a 1455.52-acre tract of land as described, same being in the north line of Share 94, of said Porcion 66, same being in the north line of Tract “K”, a 26.82-acre tract of land as described, for corner No. 1 and point of beginning of the herein described tract of land. Thence, westerly along the common line between said northerly line of tract “K” and the southerly line hereof N 80°30′29″ W, 871.09 feet to a 6′ iron pipe found for corner No. 2, same being the northwest corner of said Tract “K”; thence, southerly along the common line between the westerly line of said Tract “K” and the easterly line hereof S 09°22′35″ W, 837.18 feet, to a 13/4″ iron pipe found for the southwest corner of said tract “K” and the northwest corner of a 23.5131-acre tract of land at corner No. 3, thence, southerly along the common line between said 23.5131-acre tract and the most southerly easterly line hereof, S 09°22′35″ W, 540.00 feet to a standard FWS aluminum monument set, said monument being in the north line of a 56.82-acre tract of land as described for corner No. 4 and stamped “Tract 630, Ref. No. 4, RPLS 3680”; thence, westerly along the common northerly line between said 56.82 acre tract and the southerly line hereof, N 80°31′16″ W, 3295.18 feet to the apparent gradient boundary of the Rio Grande, and passing a standard FWS aluminum monument set for reference at a distance of 3,210.08 feet and stamped “Tract 630, Ref. No. 5, RPLS 3680”; thence, northerly along the apparent gradient boundary of the Rio Grande N 63°00′17″ E, 192.97 feet to a point on the apparent gradient boundary of the Rio Grande for Corner No. 6; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 62°39′49″ E, 398.99 feet to a point on the apparent gradient boundary of the Rio Grande for Corner No. 7; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 60°14′39″ E, 722.34 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 8; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 57°28′43″ E, 416.75 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 9; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 57°55′40″ E, 171.44 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 10; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 47°49′48″ E, 287.44 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 11; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 43°00′00″ E, 246.79 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 12; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 39°40′14″ E, 295.08 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 13; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 35°41′43″ E, 380.79 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 14; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 31°28′24″ E, 370.58 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 15; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 33°19′15″ E, 293.00 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 16; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 13°43′08″ E, 146.31 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 17; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 11°00′57″ E, 189.14 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 18; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 02°10′54″ W, 305.51 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 19; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 01°31′51″ W, 416.25 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 20; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 00°01′29″ W, 441.45 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 21; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 03°29′26″ E, 405.03 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 22; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 08°08′02″ E, 308.09 feet to a point on the apparent gradient boundary of the Rio Grande for corner No. 23; thence, northerly continuing along said apparent gradient boundary of the Rio Grande N 39°03′01″ E, 218.95 feet to a point on the apparent gradient boundary line of the Rio Grande, for corner No. 24 and northwest corner of this tract, same being the southwest corner of a 60.77-acre tract of land; thence, easterly along the common line between the south line of said 60.77-acre tract and the northerly line hereof S 80°31′16″ E, 1942.92 feet to a standard FWS aluminum monument set and stamped “Tract 630, Ref. No. 25, RPLS 3680” for corner No. 25, same being the southeast corner of said 60.77-acre tract, same being in the west line of Share 339 of said Porcion 66, same being in the west line of said 1,455.52-acre tract of land, and passing a standard FWS aluminum monument set for Reference at a distance of 38.95 feet and stamped “Tract 630, Ref. No. 24, RPLS 3680”; thence, southerly along the common line between the west line of said Share 339, Share 319, Share 227, Share 231, Share 230, Share 229, Share 518, Share 226, Share 225, Share 224, and said Share 96, same being the west line of said 1,455.52-acre tract and the east line hereof S 09°28′44″ W, 3,845.12 feet and passing a 2-inch iron pipe found for the southwest corner of Share 339, same being the northwest corner of Share 319 at a distance of 315.48 feet, and being 0.46 feet easterly of and perpendicular to this line, and also passing a 1-1/2 inch iron pipe found for the southwest corner of Share 319, same being the northwest corner of Share 227 at a distance of 711.48 feet, and being 0.39 feet easterly of and perpendicular to this line, and also passing a 2-inch iron pipe found for the southwest corner of Share 231, same being the northwest corner of Share 230 at a distance of 1,320.71 feet, and being 0.09 feet easterly of and perpendicular to this line, to the point of beginning of the herein described tract and containing 254.42 acres of land.
                
                  
                  ER22DE00.013
                

                Unit 5, Arroyo Ramirez Tract (273 ha; 675 ac)—Formal surveying of the tract has not been performed. Described as, “All of Share 79, Porcion 68, Abstract 191, Former Jurisdiction of Mier, Mexico, now Starr County, Texas, and all of Share 166, Porcion 69, Abstract No. 160, Former Jurisdiction of Mier, Mexico, now Starr County, Texas. Description by approximated latitude/longitude coordinates (attached maps): Beginning at Latitude/Longitude 26°24 00.9′ N/099°03′23.9″ W, westward to Latitude/Longitude 026°24′04.7″ N/099°03′46.5″ W, northward to Lat/Long 026°24′25.2″ N/099°03′43.3″ W, westward to Lat/Long 026°24′26.0″ N/099°03′49.8″ W, northward to Lat/Long 026°25′05.5″ N/099°03′42.6″ W, eastward to Lat/Long 026°24′56.6″ N/099°02′40.3″ W to the apparent gradient boundary of the Rio Grande River.
                
                  ER22DE00.014
                
                
                Unit 6, Los Negros Creek Tract (47 ha; 116 ac)—The following described tract of land is located in Starr County, Texas, about 1 mile northwest of the town of Roma, being 111.67 acres out of Share 13, Porcion 70, and being more particularly described as follows: Beginning at Cor. No. 1, an iron pin set for the northeast corner of Share No. 13 of Porcion No. 70 ; thence, along an old fence line and the dividing line between Share Nos. 13, 1-B and 12-A, S 09°15′ W, 2,694.00 feet to Cor. No. 2 an iron pin set on the Old High Bank of the Rio Grande and the southeast corner of this tract; thence leaving said fence line and along said Old High Bank with the following two courses, N 63°17′27″ W, 1,161.54 feet to Cor. No. 3 and N 87°10′00″ W, 612.00 feet to Cor. No. 4, a set iron pin and the southwest corner of this tract; thence leaving said Old High Bank and along the dividing line of Tract 2 and 3 of said Share 13 and an old fence line with the following three courses, N 09°15″ E, 841.30 feet to Cor. No. 5, a set iron pin; N 80°45′ W, 397.50 feet to Cor. No. 6, a set iron pin; and N 09°15′ E, 1,572.60 feet to Cor. No. 7 & iron pin set for the northwest corner of this tract; thence leaving said dividing line and along the north line of this tract and an old fence line, S 80°45′ E, 2,113.70 feet to Cor. No. 1 and the true place of beginning, containing 111.67 acres of land bounded on the West, North, and East by lands of unknown owner and on the South by the Rio Grande.
                
                  
                  ER22DE00.076
                

                Unit 7, La Puerta Tract (1,577 ha; 3,895 ac) (Segment 590). Note: All bearings and distances are based on the Texas State Plane Coordinate System, South Zone, as referenced by National Geodetic Survey (NGS) triangulation station “Fordyce 2” and NGS triangulation station “Monument”. Scale factor used was 0.99993949; theta angle used was −00°06′15″. All areas are true ground measured areas. Beginning at corner No. 1, a standard U.S. Fish and Wildlife Service (FWS) aluminum monument stamped “TR 590 COR 1” set in the west boundary of Porcion 86, said point being at the southwest corner of the aforementioned 8,061-acre tract, and also being the northeast corner of a 160-acre tract recorded in volume 60, pages 47-48, Deed Records, Starr County, Texas, from which NGS triangulation station “Monument” bears N. 68°59′27″ W, 8,477.20 feet; thence, from corner No. 1, along the western boundary line of said 8,061-acre tract and Porcion 86, N 09°02′27″ E, 25,125.17 feet to corner No. 2, a standard FWS aluminum monument stamped “TR 590 COR 2”, set at a fence corner from which NGS triangulation station “Monument” bears S 28°34′49″ W, 24,795.18 feet; said corner No. 2 also being the northwest corner of the herein described tract, thence, from corner No. 2, departing said western boundary line, with fence, S. 78°52′36″ E, 1,889.04 feet, to corner No. 3, a standard FWS aluminum monument stamped “TR 590 COR 3” set at fence corner; thence, from corner No. 3, continuing with fence, N 06°16′07″ E, 1,007.99 feet to corner No. 4, a standard FWS aluminum monument stamped “TR 590 COR 4” set at fence corner; thence, from corner No. 4, continuing with fence, S 78°42′12″ E, 2,691.33 feet to corner No. 5, a standard FWS aluminum monument stamped “TR 590 COR 5” set for angle; thence from corner No. 5, continuing with fence, S 72°35′38″ E, 2,000.57 feet to corner No. 6, a standard FWS aluminum monument stamped “TR 590 COR 6” set at fence corner, said point being a perpendicular distance of 20.20 feet from the eastern boundary line of Porcion 87, said point also being the Northeast corner of the herein described tract; thence, from corner No. 6, continuing with fence, S 09°01′08″ W, 10,831.38 feet to corner No. 7, a standard FWS aluminum monument stamped “TR 590 COR 7” set for angle adjacent to a found 5/8-inch iron pin; thence, from corner No. 7, continuing with fence, S 08°56′57″ W, 10,030.04 feet, to corner No. 8, a standard FWS aluminum monument stamped “TR 590 COR 8” set for angle point, said point being at the intersection of said fence with the east boundary line of Porcion 87; thence, from corner No. 8, departing said fence, along the east boundary line of Porcion 87, S 09°02′27″ W, 4,824.69 feet to corner No. 9, a standard FWS aluminum monument stamped “TR 590 COR 9” set for corner; thence, from corner No. 9, departing said east line, N 80°47′09″ W, 6,527.80 feet to the place of beginning and containing 3,844.674 acres.

                (La Puerta 590a). Note: All bearings and distances are based on the Texas State Plane Coordinate System, South Zone, (NAD 27), as referenced by the National Geodetic Survey (NGS) Triangulation Station “Monument” having a coordinate value of N = 250,167.56; E = 1,912,489.81. Scale factor applied equals 0.99993949; theta angle equals −00°06′15″. All areas are based on true ground measurements. Beginning at corner No. 1, a standard FWS aluminum monument stamped “TR 590A COR 1” set over a 2-inch iron pipe found in the west boundary line of Porcion 87, east boundary line of Porcion 86, at the northwest corner of said Lot 22, also being the northeast corner of a 2.83-acre tract as described by deed recorded in Volume 516, Page 62, Official Records, Starr County, Texas and being in the south boundary line of USA Tract (590) as described by deed recorded in Volume 608, Page 309, Official Records, Starr County, Texas said point having a coordinate value of N = 246,550.96; E = 1,923,962.74 and bearing S 72°30′13″ E, 12,029.47 feet from NGS Triangulation Station “Monument”; thence from corner No. 1, with south boundary line of said USA Tract (590), the north boundary line of said Lot 22, S 80°47′09″ E, 2,922.00 feet to corner No. 2, a standard FWS aluminum monument stamped “TR 590 COR 9” found at the southeast corner of said USA Tract (590), also being the northeast corner of said Lot 21, and being in the east boundary line of Porcion 87, west boundary line of Porcion 88 for the northeast corner of the herein-described tract of land; thence, from Corner No. 2, with the said east boundary line of Porcion 87, west boundary line of Porcion 88, and also being the east boundary line of said Lot 21, S 08°18′30″ W, 1,130.60 feet to corner No. 3, a standard FWS aluminum monument stamped “TR 590A COR 3” set in the existing north right-of-way line of U.S. Highway 83 with the intersection of said east boundary line of Porcion 87, west boundary line of Porcion 88 for the southeast corner of the herein described tract of land; thence, from corner No. 3, with and along the said existing north right-of-way line of U.S. Highway 83, N 66°14′23″ W, 18.20 feet to corner No. 4, a standard FWS aluminum monument stamped “TR 590A COR 4” set for an angle point; thence, from corner No. 4, continuing along said existing north right-of-way line, N 60°31′23″ W, 100.39 feet to corner No. 5, a standard FWS aluminum monument stamped “TR 590A COR 5” set for an angle point; thence, from corner 5, continuing along said existing north right-of-way line, N 66°14′23″ W, 499.97 feet to corner No. 6, a standard FWS aluminum monument stamped “TR 590A COR 6” set for an angle point; thence, from corner No. 6, continuing along said existing north right-of-way line, N 71°57′23″ W, 100.39 feet to a corner No. 7, a standard FWS aluminum monument stamped “TR 590A COR 7” set for an angle point; thence, from corner No. 7, continuing along said existing north right-of-way line, N 66°14′14″ W, 1,084.94 feet to corner No. 8, a 5/8-inch iron rod found at the intersection of the said existing north right-of-way line with the proposed north right-of-way line of U.S. Highway 83; thence, from corner No. 8, departing said existing north right-of-way line with and along the proposed north right-of-way line of U.S. Highway 83, N 60°43′04″ W, 200.90 feet to corner No. 9, a 5/8-inch iron rod found for an angle point; thence, from corner No. 9, continuing along said proposed north right-of-way line, N 69°54′31″ W, 300.83 feet to corner No. 10, a 5/8-inch iron rod found at the intersection of said proposed north right-of-way line with the existing north right-of-way line of U.S. Highway 83; thence, from corner No. 10, with the said existing north right-of-way line of U.S. Highway 83, N 66°16′51″ W, 399.70 feet to corner No.11, a standard FWS aluminum monument stamped “TR 590A COR 11” set over a 1/2-inch iron rod found for an angle point; thence, from corner No. 11, continuing along said existing North right-of-way line, N 64°31′54″ W, 335.45 feet to corner No.12, a standard FWS aluminum monument stamped “TR 590A COR 12” set at the intersection of said existing north right-of-way line with the west boundary line of Porcion 87, east boundary line of Porcion 86; thence, from corner No. 12, departing said existing north right-of-way line with the said west boundary line of Porcion 87, east boundary line of Porcion 86, N 08°56′59″ E, 357.90 feet to corner No.1, the point of beginning and containing 50.033 acres of land.

                (La Puerta Tract—Segment 590b). Note: All bearings and distances are based on the Texas State Plane Coordinate System, South Zone, (NAD 27), as referenced by the National Geodetic Survey (NGS) Triangulation Station “Monument” having a coordinate value of N = 250,167.56′ E = 1,912,489.81. Scale factor applied equals 0.00003040; theta angle equals −00°06′15″. All areas are based on true ground measurements. Beginning at corner No. 1, a 5/8-inch iron rod found at the intersection of the west boundary line of Porcion 87, east boundary line of Porcion 86 with the proposed south right-of-way line of U.S. Highway 83, said point bears S 08°57′33″ W, 139.55 feet from a 5/8-inch iron rod found in the existing south right-of-way line of U.S. Highway 83, said point having a coordinate value of N = 245,880.85, E = 1,923,857.21 and bearing S 69°20′18″ E, 12,148.81 feet from NGS Triangulation Station “Monument”; thence, from corner No. 1, with the said proposed south right-of-way line, S 66°14′23″ E, 3,043.33 feet to corner No. 2, a 5/8-inch iron rod found at the intersection of the east boundary line of Porcion 87, the west boundary line of Porcion 88 and the said proposed south right-of-way line, thence, from corner No. 2, with the said east boundary line of Porcion 87, west boundary line of Porcion 88, S 08°59′29″ W, 2,925.70 feet to corner No. 3, a standard FWS aluminum monument stamped “TR 590B COR 3” set over a 1/2-inch iron rod found at the intersection of said east boundary line of Porcion 87, west boundary line of Porcion 88 with the north right-of-way line of the Missouri-Pacific Railroad; thence, from corner No. 3, with the said north right-of-way line of the Missouri-Pacific Railroad, N 52°58′07″ W, 3,333.49 feet to corner No. 4, a standard FWS aluminum monument stamped “TR 590B COR 4” set over a 3/8-inch iron rod found at the intersection of the said north right-of-way line with the said west boundary line of Porcion 87, the east boundary line of Porcion 86, said point also being the southeast corner of a 39.492-acre tract, thence from corner No. 4, with the said west boundary line of Porcion 87, east boundary line of Porcion 86, N 08°56′13″ E, 1,715.55 feet to corner No. 5, a standard FWS aluminum monument stamped “TR 590B COR 5” set over a 1/2-inch iron rod found at the southeast corner of a 2.0-acre tract, thence, from corner No. 5, continuing along said west boundary line of Porcion 87, east boundary line of Porcion 86, N 09°08′05″ E, 418.93 feet to corner No. 1, the point of beginning and containing 170.950 acres of land.
                
                  
                  ER22DE00.015
                
                Unit 8—Private ranch site comprises 0.552 hectares (1.36 acres) within the Universal Transverse Mercator, Zone 14 and begins at UTM 490706 E, 2929709 N; thence to 490729 E, 2929706 N; to 490748 E, 2929720 N; to 490762 E, 2929722 N; to 490767 E, 2929704 N; to 490767 E, 2929679 N; to 490769 E, 2929654 N; to 490770 E, 2929637 N; to 490770 E, 2929629 N; to 490760 E, 2929619 N; to 490743 E, 2929614 N; to 490732 E, 2929612 N; to 490720 E, 2929614 N; to 490709 E, 2929670 N; and thence to point of beginning.
                
                  
                  ER22DE00.016
                
                
                Family Brassicaceae: Physaria douglasii subsp. tuplashensis (White Bluffs bladderpod)
                (1) The critical habitat unit is depicted for Franklin County, Washington, on the map at paragraph (5) of this entry.

                (2) The primary constituent elements of the physical and biological features essential to the conservation of critical habitat for Physaria douglasii subsp. tuplashensis are the following:
                (i) Weathered alkaline paleosols and mixed soils overlying the Ringold Formation. These soils occur within and around the exposed caliche-like cap deposits associated with the White Bluffs of the Ringold Formation, which contain a high percentage of calcium carbonate. These features occur between 210-275 m (700-900 ft) in elevation.
                (ii) Sparsely vegetated habitat (less than 10-15 percent total cover), containing low amounts of nonnative or invasive plant species (less than 1 percent cover).
                (iii) The presence of insect pollinator species.
                (iv) The presence of native shrub steppe habitat within the effective pollinator distance (300 m (approximately 980 ft)).
                (v) The presence of stable bluff formations with minimal landslide occurrence.
                (3) Critical habitat does not include irrigated private lands or manmade structures (such as buildings, pavement, or other structures) and the land on which they are located existing within the legal boundaries on the effective date of this rule.

                (4) This critical habitat unit was mapped using Universal Transverse Mercator, Zone 11, North American Datum 1983 (UTM NAD 83) coordinates. These coordinates establish the vertices of the unit boundaries. The map in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which the map is based are available to the public at the field office internet site (http://www.fws.gov/wafwo/HanfordPlants/FLFCH.html), http://www.regulations.gov at Docket No. FWS-R1-ES-2013-0012, and at the Service's Washington Fish and Wildlife Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Map of critical habitat for Physaria douglasii subsp. tuplashensis (White Bluffs bladderpod) follows:
                
                  
                  ER20DE13.005
                
                Family Brassicaceae: Physaria globosa (Short's bladderpod)
                (1) Critical habitat units are depicted for Posey County, Indiana; Clark, Franklin, and Woodford Counties, Kentucky; and Cheatham, Davidson, Dickson, Jackson, Montgomery, Smith, and Trousdale Counties, Tennessee, on the maps below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Short's bladderpod consist of three components:
                
                (i) Bedrock formations and outcrops of calcareous limestone, sometimes with interbedded shale or siltstone, in close proximity to the mainstem or tributaries of the Kentucky and Cumberland rivers. These outcrop sites or areas of suitable bedrock geology should be located on steeply sloped hillsides or bluffs, typically on south- to west-facing aspects.
                (ii) Shallow or rocky, well-drained soils formed from the weathering of underlying calcareous bedrock formations, which are undisturbed or subjected to minimal disturbance, so as to retain habitat for ground-nesting pollinators and potential for maintenance of a soil seed bank.
                (iii) Forest communities with low levels of canopy closure or openings in the canopy to provide adequate sunlight for individual and population growth. Invasive, nonnative plants must be absent or present in sufficiently low numbers not to inhibit growth or reproduction of Short's bladderpod.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on September 25, 2014.
                (4) Critical habitat map units. Data layers defining map units were created on a base of Bing Maps digital aerial photography supplied by the Harris Corporation, Earthstar Geographics LLC, and the Microsoft Corporation. Critical habitat units were then mapped using the USA Contiguous Albers Equal Area Projection with a NAD 83 datum. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/cookeville, at http://www.regulations.gov at Docket No. FWS-R4-ES-2013-0086, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER26AU14.010
                
                (6) Unit 1: Kings and Queens Bluff, Montgomery County, Tennessee. Map of Unit 1 follows:
                
                  
                  ER26AU14.011
                
                (7) Unit 2: Lock B Road, Montgomery County, Tennessee. Map of Units 2 and 3 follows:
                
                  
                  ER26AU14.012
                
                (8) Unit 3: Jarrel Ridge Road, Montgomery County, Tennessee. Map of Unit 3 is provided at paragraph (7) of this entry.
                (9) Unit 4: Cheatham Lake, Cheatham County, Tennessee. Map of Unit 4 follows:
                
                  
                  ER26AU14.013
                
                (10) Unit 5: Harpeth River, Cheatham County, Tennessee. Map of Units 5 and 6 follows:
                
                  
                  ER26AU14.014
                
                (11) Unit 6: Montgomery Bell Bridge, Cheatham and Dickson Counties, Tennessee. Map of Unit 6 is provided at paragraph (10) of this entry.
                (12) Unit 7: Nashville and Western Railroad, Cheatham County, Tennessee. Map of Unit 7 follows:
                
                  
                  ER26AU14.015
                
                (13) Unit 8: River Trace, Cheatham and Davidson Counties, Tennessee. Map of Unit 8 follows:
                
                  
                  ER26AU14.016
                
                (14) Unit 9: Old Hickory Lake, Trousdale County, Tennessee. Map of Units 9 and 10 follows:
                
                  
                  ER26AU14.017
                
                (15) Unit 10: Coleman-Winston Bridge, Trousdale County, Tennessee. Map of Unit 10 is provided at paragraph (14) of this entry.
                (16) Unit 11: Cordell Hull Reservoir, Smith County, Tennessee. Map of Unit 11 follows:
                
                  
                  ER26AU14.018
                
                (17) Unit 12: Funns Branch, Jackson County, Tennessee. Map of Units 12 and 13 follows:
                
                  
                  ER26AU14.019
                
                (18) Unit 13: Wartrace Creek, Jackson County, Tennessee. Map of Unit 13 is provided at paragraph (17) of this entry.
                (19) Unit 14: Camp Pleasant Branch, Franklin County, Kentucky. Map of Unit 14 follows:
                
                  
                  ER26AU14.020
                
                (20) Unit 15: Kentucky River, Franklin County, Kentucky. Map of Units 15 and 16 follows:
                
                  
                  ER26AU14.021
                
                (21) Unit 16: Owenton Road, Franklin County, Kentucky. Map of Unit 16 is provided at paragraph (20) of this entry.
                (22) Unit 17: Little Benson Creek, Franklin County, Kentucky. Map of Unit 17 follows:
                
                  
                  ER26AU14.022
                
                (23) Unit 18: Boone Creek, Clark County, Kentucky. Map of Unit 18 follows:
                
                  
                  ER26AU14.023
                
                (24) Unit 19: Delaney Ferry Road, Woodford County, Kentucky. Map of Unit 19 follows:
                
                  
                  ER26AU14.024
                
                (25) Unit 20: Bonebank Road, Posey County, Indiana. Map of Unit 20 follows:
                
                  
                  ER26AU14.025
                
                
                Family Brassicaceae: Thlaspi californicum (Kneeland Prairie penny-cress)
                (1) A critical habitat unit is depicted for Humboldt County, California, on the map below.

                (2) The primary constituent elements of critical habitat for Thlaspi californicum are the habitat components that provide:
                (i) Thin rocky soils that have developed on exposures of serpentine substrates;

                (ii) Plant communities that support a relatively sparse assemblage of serpentine indicator, or facultative-serpentine indicator, species, including various native forbs and grasses, but not trees or shrubs, such that competition for space and water (both above and below ground) and light is reduced, compared to the surrounding habitats. Known associated species include the following: Festuca rubra (red fescue), Koeleria macrantha (junegrass), Elymus glaucus (blue wildrye), Eriophyllum lanatum (woolly sunflower), Lomatium macrocarpum (large-fruited lomatium), and Viola hallii (Hall's violet);
                (iii) Serpentine substrates that contain 15 percent or greater (by surface area) of exposed gravels, cobbles, or larger rock fragments, which may contribute to alteration of factors of microclimate, including surface drainage and moisture availability, exposure to wind and sun, and temperature; and

                (iv) Prairie grasslands and oak woodlands located within 30 m (100 ft) of the serpentine outcrop area on Ashfield Ridge. Protection of these habitats is essential to the conservation of Thlaspi californicum in that it will provide connectivity among the serpentine sites, help to maintain the hydrologic and edaphic integrity of the serpentine sites, and support populations of pollinators and seed dispersal organisms.
                (3) Existing features and structures within the boundaries of mapped critical habitat units, such as buildings, roads, airports, and other paved areas will not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a section 7 consultation, unless they affect the species and/or primary constituent elements in adjacent critical habitat.
                (4) Critical habitat unit. Humboldt County, California.
                (i) From USGS. 1:24,000 scale Iaqua Buttes quadrangle, land bounded by the following UTM Zone 10 NAD27 coordinate pairs (East, North): 421800, 4507300; 422100, 4507800; 422100, 4507300; 422200, 4507600; 421700, 4507400; 421800, 4507500; 421600, 4507500; 421800, 4507900; 421800, 4507800; 421900, 4507900
                (ii) Map follows:
                
                  
                  ER09OC02.002
                
                Family Cactaceae: Consolea corallicola (Florida semaphore cactus)
                
                (1) Critical habitat units are depicted for Miami-Dade and Monroe Counties, Florida, on the maps below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Consolea corallicola are:
                (i) Areas of upland habitats consisting of coastal berm, rockland hammocks, and buttonwood forest.
                (A) Coastal berm habitat that contains:
                
                  (1) Open to semi-open canopy, subcanopy, and understory; and
                
                  (2) Substrate of coarse, calcareous, and storm-deposited sediment.
                (B) Rockland hammock habitat that contains:
                
                  (1) Canopy gaps and edges with an open to semi-open canopy, subcanopy, and understory; and
                
                  (2) Substrate with a thin layer of highly organic soil covering limestone or organic matter that accumulates on top of the limestone.
                (C) Buttonwood forest habitat that contains:
                
                  (1) Open to semi-open canopy and understory; and
                
                  (2) Substrate with calcareous marl muds, calcareous sands, or limestone rock.

                (ii) A plant community of predominately native vegetation with no invasive, nonnative animal or plant species or such species in quantities low enough to have minimal effect on survival of Consolea corallicola.
                
                (iii) A disturbance regime, due to the effects of strong winds or saltwater inundation from storm surge or infrequent tidal inundation, that creates canopy openings in coastal berm, rockland hammocks, and buttonwood forest.
                (iv) Habitats that are connected and of sufficient size to sustain viable populations in coastal berm, rockland hammocks, and buttonwood forest.

                (v) Habitats that provide populations of the generalist pollinators that visit the flowers of Consolea corallicola.
                
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located that exists within the legal boundaries on February 22, 2016.
                (4) Critical habitat map units. Data layers defining map units were developed using ESRI ArcGIS mapping software along with various spatial data layers. ArcGIS was also used to calculate area. The projection used in mapping and calculating distances and locations within the units was North American Albers Equal Area Conic, NAD 83. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates, plot points, or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/verobeach/, at http://www.regulations.gov at Docket No. FWS-R4-ES-2014-0057, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map of all critical habitat units for Consolea corallicola follows:
                
                  
                  ER22JA16.000
                
                (6) Unit FSC1: Swan Key, Biscayne National Park, Miami-Dade County, Florida.
                (i) General Description: Unit FSC1 consists of 37 ac (15 ha) in Miami-Dade County. This unit is composed entirely of lands in Federal ownership, 100 percent of which are located on Swan Key within Biscayne National Park. The unit includes all upland rockland hammock habitat on Swan Key, most of which is located on the eastern side of Swan Key, surrounded by the island's mangrove fringe. A second, smaller area is located on the island's elongate western half and is also surrounded by mangroves.
                (ii) Map of Unit FSC1 follows:
                
                  ER22JA16.001
                
                (7) Unit FSC2: Key Largo, Monroe County, Florida.
                (i) General Description: Unit FSC2 consists of 3,434 ac (1,389 ha) in Monroe County. This unit is composed of Federal lands within Crocodile Lake National Wildlife Refuge (NWR) (702 ac (284 ha)); State lands within Dagny Johnson Botanical State Park, John Pennekamp Coral Reef State Park, and the Florida Keys Wildlife and Environmental Area (2,331 ac (943 ha)); lands owned by Monroe County (17 ac (7 ha)); and parcels in private or other ownership (384 ac (155 ha)). This unit extends from near the northern tip of Key Largo, along the length of Key Largo, beginning at the south shore of Ocean Reef Harbor near South Marina Drive and the intersection of County Road (CR) 905 and Clubhouse Road on the west side of CR 905, and between CR 905 and Old State Road 905, then extending to the shoreline south of South Harbor Drive. The unit then continues on both sides of CR 905 through the Crocodile Lake NWR, Dagny Johnson Key Largo Hammock Botanical State Park, and John Pennekamp Coral Reef State Park. The unit then terminates near the junction of U.S. 1 and CR 905 and Garden Cove Drive. The unit resumes on the east side of U.S. 1 from South Andros Road to Key Largo Elementary; then from the intersection of Taylor Drive and Pamela Street to Avenue A, then from Sound Drive to the intersection of Old Road and Valencia Road, then resumes on the east side of U.S. 1 from Hibiscus Lane and Ocean Drive. The unit continues south near the Port Largo Airport from Poisonwood Road to Bo Peep Boulevard. The unit resumes on the west side of U.S. 1 from the intersection of South Drive and Meridian Avenue to Casa Court Drive. The unit then continues on the west side of U.S. 1 from the point on the coast directly west of Peace Avenue south to Caribbean Avenue. The unit also includes a portion of the barrier island (El Radabob Key) in Largo Sound located directly east of Avenue A, extending south to a point directly east of Mahogany Drive.
                (ii) Index map of Unit FSC2 follows:
                
                  
                  ER22JA16.002
                
                (iii) Map A of Unit FSC2 follows:
                
                  
                  ER22JA16.003
                
                (iv) Map B of Unit FSC2 follows:
                
                  
                  ER22JA16.004
                
                (v) Map C of Unit FSC2 follows:
                
                  
                  ER22JA16.005
                
                (vi) Map D of Unit FSC2 follows:
                
                  
                  ER22JA16.006
                
                (vii) Map E of Unit FSC2 follows:
                
                  
                  ER22JA16.007
                
                (viii) Map F of Unit FSC2 follows:
                
                  
                  ER22JA16.008
                
                (8) Unit FSC3: Big Pine Key, Monroe County, Florida.
                (i) General Description: Unit FSC3 consists of 772 ac (313 ha) in Monroe County. This unit is composed of Federal land within the National Key Deer Refuge (NKDR) (508 ac (205 ha)), State land managed as part of the NKDR (172 ac (70 ha)), lands owned by Monroe County (11 ac (5 ha)), and parcels in private or other ownership (81 ac (33 ha)). This unit extends from near the northern tip of Big Pine Key along the eastern shore to the vicinity of Hellenga Drive and Watson Road; from Gulf Boulevard south to West Shore Drive; Big Pine Avenue and Elma Avenues on the east, Coral and Yacht Club Road, and U.S. 1 on the north, and Industrial Avenue on the east from the southeastern tip of Big Pine Key to Avenue A.
                (ii) Index map of Unit FSC3 follows:
                
                  ER22JA16.009
                
                
                (iii) Map A of Unit FSC3 follows:
                
                  ER22JA16.010
                
                (iv) Map B of Unit FSC3 follows:
                
                  
                  ER22JA16.011
                
                (v) Map C of Unit FSC3 follows:
                
                  
                  ER22JA16.012
                
                (vi) Map D of Unit FSC3 follows:
                
                  
                  ER22JA16.013
                
                (vii) Map E of Unit FSC3 follows:
                
                  
                  ER22JA16.014
                
                (9) Unit FSC4: Little Torch Key, Monroe County, Florida.
                (i) General Description: Unit FSC4 consists of 168 ac (68 ha) in Monroe County. This unit is composed of State lands (47 ac (19 ha)), lands owned by Monroe County (10 ac (4 ha)), and parcels in private and other ownership (111 ac (45 ha)). This unit extends along State Highway 4A, from Coral Shores Road, south to County Road, resuming at Linda Street and extending south to the Overseas Highway. South of the Overseas Highway, the unit includes areas west of Kings Cove Road, and an area comprising the southern tip of Little Torch Key that includes portions of the John J. Pescatello Torchwood Hammock Preserve.
                (ii) Index map of Unit FSC4 follows:
                
                  ER22JA16.015
                
                (iii) Map A of Unit FSC4 follows:
                
                  
                  ER22JA16.016
                
                (iv) Map B of Unit FSC4 follows:
                
                  
                  ER22JA16.017
                
                Family Cactaceae: Echinomastus erectocentrus var. acunensis (acuña cactus)
                (1) Critical habitat units are depicted for Maricopa, Pima, and Pinal Counties, Arizona, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the acuña cactus consist of:

                (i) Native vegetation within the Paloverde-Cacti-Mixed-Scrub Series of the Arizona Upland Subdivision of the Sonoran Desert-scrub at elevations between 365 to 1,150 m (1,198 to 3,773 ft). This vegetation must contain predominantly native plant species that:
                (A) Provide protection to the acuña cactus (Examples of such plants are creosote bush, ironwood, and palo verde.);
                (B) Provide for pollinator habitat with a radius of 900 m (2,953 ft) around each individual reproducing acuña cactus;
                (C) Allow for seed dispersal through the presence of bare soils immediately adjacent to and within 10 m (33 ft) of individual acuña cactus.
                (ii) Soils overlying rhyolite, andesite, tuff, granite, granodiorite, diorite, or Cornelia quartz monzonite bedrock that are in valley bottoms, on small knolls, or on ridgetops, and are generally on slopes of less than 30 percent.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on September 19, 2016.
                (4) Critical habitat map units. Digital data layers defining map units were created using geology, topography, elevation, vegetation community, mean annual precipitation from the 1971 to 2000 period of record, and acuña cactus herbarium and site visit records from 1952 to the present; these were mapped using Universal Transverse Mercator coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site (http://www.fws.gov/southwest/es/arizona/), http://www.regulations.gov at Docket No. FWS-R2-ES-2013-0025, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  ER18AU16.000
                
                (6) Unit 1: Organ Pipe Cactus National Monument, Pima County, AZ. Map of Unit 1 follows:
                
                  
                  ER18AU16.001
                
                (7) Unit 2: Ajo Unit, Pima County, AZ. Map of Unit 2 follows:
                
                  
                  ER18AU16.002
                
                (8) Unit 3: Sauceda Mountains Unit, Maricopa and Pima Counties, AZ. Map of Unit 3 is provided at paragraph (7) of this entry.
                (9) Unit 4: Sand Tank Mountains Unit, Maricopa County, AZ. Map of Unit 4 follows:
                
                  
                  ER18AU16.003
                
                (10) Unit 5: Mineral Mountain Unit, Pinal County, AZ. Map of Units 5 and 6 follows:
                
                  
                  ER18AU16.004
                
                (11) Unit 6: Box O Wash Unit, Pinal County, AZ. Map of Unit 6 is provided at paragraph (10) of this entry.
                Family Cactaceae: Harrisia aboriginum (aboriginal prickly-apple)
                
                (1) Critical habitat units for Harrisia aboriginum are depicted for Manatee, Charlotte, Sarasota, and Lee Counties, Florida, on the maps below.
                

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Harrisia aboriginum are:
                (i) Areas of upland habitats consisting of coastal strand, coastal grassland, coastal berm, maritime hammocks, and shell mounds.
                (A) Coastal strand habitat that contains:
                
                  (1) Open to semi-open canopy and understory, and
                
                  (2) Substrate of sand and shell fragments of stabilized coastal dunes.
                (B) Coastal grassland habitat that contains:
                
                  (1) No canopy and an open understory, and
                
                  (2) Substrate of sand and shell fragments.
                (C) Coastal berm habitat that contains:
                
                  (1) Open to semi-open canopy, subcanopy, and understory, and
                
                  (2) Substrate of coarse, calcareous, storm-deposited sediment.
                (D) Maritime hammock habitat that contains:
                
                  (1) Canopy gaps and edges with an open to semi-open canopy, subcanopy, and understory; and
                
                  (2) Substrate of calcareous sand and shell fragments.
                (E) Shell mound habitat that contains:
                
                  (1) Open to semi-open canopy and understory, and
                
                  (2) Substrate of soil derived from calcareous shells deposited by Native Americans during prehistoric times.

                (ii) A plant community of predominately native vegetation with no invasive, nonnative animal or plant species or such species in quantities low enough to have minimal effect on survival of Harrisia aboriginum.
                
                (iii) Canopy openings in coastal strand, coastal grassland, coastal berm, maritime hammock, and shell mound habitats that are created by the effects of strong winds or saltwater inundation from storm surge or infrequent tidal inundation.
                (iv) Habitats that are connected and of sufficient size to sustain viable populations in coastal strand, coastal grassland, coastal berm, maritime hammock, and shell mound habitats.

                (v) Habitats that provide populations of the generalist pollinators that visit the flowers of Harrisia aboriginum.
                
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located that exists within the legal boundaries on February 22, 2016.
                (4) Critical habitat map units. Unit maps were developed using ESRI ArcGIS mapping software along with various spatial data layers. ArcGIS was also used to calculate area. The projection used in mapping and calculating distances and locations within the units was North American Albers Equal Area Conic, NAD 83. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/verobeach/, at http://www.regulations.gov at Docket No. FWS-R4-ES-2014-0057, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map of all critical habitat units for Harrisia aboriginum follows:
                
                  
                  ER22JA16.018
                
                (6) Unit APA1: Terra Ceia, Manatee County, Florida.
                (i) General Description: Unit APA1 consists of approximately 222 ac (90 ha) in Manatee County, Florida. This unit is composed of State lands within Madira Bickel Mound State Historical Park, Terra Ceia Preserve State Park, Cockroach Bay State Buffer Preserve, and the Tampa Bay Estuarine System (66 ac (27 ha)); Manatee County lands at Emerson Point Preserve and parcels owned by the Manatee County Port Authority (70 ac (28 ha)); and parcels in private or other ownership (87 ac (35 ha)). This unit includes lands west of Highway 41 extending from just south of South Dock Street south to Snead Island. The unit also includes areas of Harbor Key, Mariposa Key, Horseshoe Key, Joe Island, Skeet Key, Paradise Island, Ed's Key, and Rattlesnake Key.
                (ii) Index map of Unit APA1 follows:
                
                  ER22JA16.019
                
                
                (iii) Map A of Unit APA1 follows:
                
                  ER22JA16.020
                
                (iv) Map B of Unit APA1 follows:
                
                  
                  ER22JA16.021
                
                (7) Unit APA2: Longboat Key, Sarasota County, Florida.
                (i) General description: Unit APA2 consists of approximately 54 ac (22 ha) in Sarasota County, Florida. This unit is composed entirely of parcels in private or other ownership. This unit includes lands west of Gulf of Mexico Drive, extending from 0.40 mi (0.6 km) south of the intersection of Bay Isles Parkway and Gulf of Mexico Drive, to the southern tip of Longboat Key. It also includes lands on the north side of Gulf of Mexico Drive, east of Longboat Club Key Drive, on the northwest tip of Longboat Key.
                (ii) Map of Unit APA2 follows:
                
                  ER22JA16.022
                
                
                (8) Unit APA3: Osprey, Sarasota County, Florida.
                (i) General Description: Unit APA3 consists of approximately 116 ac (47 ha) in Sarasota County, Florida. This unit is composed of Sarasota County lands within Palmer Point County Park (50 ac (20 ha)) and parcels in private or other ownership (66 ac (27 ha)). This unit extends along the barrier island (Casey Key) from the south terminus of Blind Pass Road, south for approximately 1.2 mi (1.9 km) along North Casey Key Road. On the mainland, the unit includes lands bordered on the north by Vamo Way, to the east by Highway 41, and to the south by Palmetto Avenue.
                (ii) Map of Unit APA3 follows:
                
                  
                  ER22JA16.023
                
                (9) Unit APA4: Manasota Key, Sarasota and Charlotte Counties, Florida.
                (i) General Description: Unit APA4 consists of approximately 415 ac (168 ha) in Sarasota and Charlotte Counties, Florida. This unit is composed of State lands within Stump Pass Beach State Park (58 ac (23 ha)); County lands within Blind Pass Park, Brohard Beach and Paw Park, Manasota Beach Park, Casperson Beach Park, and Service Club Park (111 ac (45 ha)); and parcels in private or other ownership (245 ac (99 ha)). This unit extends from Beach Road in the City of Venice, south along Manasota Key to the barrier islands southern tip, including a portion of Peterson Island.
                (ii) Index map of Unit APA4 follows:
                
                  ER22JA16.024
                
                (iii) Map A of Unit APA4 follows:
                
                  
                  ER22JA16.025
                
                (iv) Map B of Unit APA4 follows:
                
                  
                  ER22JA16.026
                
                (v) Map C of Unit APA4 follows:
                
                  
                  ER22JA16.027
                
                (10) Unit APA5: Charlotte Harbor, Charlotte County, Florida.
                (i) General Description: Unit APA5 consists of 51 ac (21 ha) in Charlotte County, Florida. This unit is composed entirely of State lands within the Charlotte Harbor Preserve State Park. This unit includes the Big Mound, Boggess Ridge, and a shell mound located on the east side of Charlotte Harbor, south of the City of Charlotte Park.
                (ii) Map of Unit APA5 follows:
                
                  
                  ER22JA16.028
                
                (11) Unit APA6: Gasparilla North, Charlotte and Lee Counties, Florida.
                (i) General Description: Unit APA6 consists of approximately 98 ac (40 ha) in Charlotte and Lee Counties, Florida. This unit is composed of State land (0.006 ac (0.02 ha)), county land (22 ac (9 ha)), and parcels in private or other ownership (77 ac (31 ha)). This unit includes most of Kitchen Key (Live Oak Key) and the area east of Gasparilla Road, from the intersection of Grouper Hole Road and Grouper Hole Court, south to 0.15 mi (0.24 km) north of Snail Island Court, from approximately 0.10 mi (0.21 km) south of 35th Street to 23rd Street, including the small island separated from Gasparilla Island by a canal; and from 22nd Street to 20th Street.
                (ii) Map of Unit APA6 follows:
                
                  ER22JA16.029
                
                
                (12) Unit APA7: Gasparilla South, Lee County, Florida.
                (i) General Description: Unit APA7 consists of approximately 92 ac (37 ha) in Lee County, Florida. This unit is composed of Federal land owned by the Service and Bureau of Land Management (3 ac (1 ha)), State lands within Gasparilla Island State Park (69 ac (28 ha)), Lee County lands (12 ac (5 ha), and parcels in private or other ownership (8 ac (3 ha)). This unit includes lands located from south of 1st Street to the southern tip of Gasparilla Island.
                (ii) Map of Unit APA7 follows:
                
                  
                  ER22JA16.030
                
                (13) Unit APA8: Cayo Pelau, Lee County, Florida.
                (i) General Description: Unit APA8 consists of approximately 25 ac (10 ha) in Charlotte and Lee Counties, Florida. This unit is composed of Lee County lands within Cayo Pelau Preserve, and parcels in private or other ownership (0.6 ac (0.2 ha)). This unit includes lands located from 0.13 mi (0.21 km) south of the northern tip of Cayo Pelau, extending south to the southeastern tip of Cayo Pelau.
                (ii) Map of Unit APA8 follows:
                
                  ER22JA16.031
                
                (14) Unit APA9: Cayo Costa, Lee County, Florida.
                (i) General Description: Unit APA9 consists of approximately 1,702 ac (689 ha) in Lee County, Florida. This unit is composed of State lands within Cayo Costa State Park (1,379 ac (558 ha)), lands owned by Lee County (94 ac (38 ha)), and parcels in private or other ownership (230 ac (93 ha)). This unit includes lands located from the northern tip to the southern tip of Cayo Costa.
                (ii) Map of Unit APA9 follows:
                
                  ER22JA16.032
                
                
                (15) Unit APA10: Bocilla, Lee County, Florida.
                (i) General Description: Unit APA10 consists of approximately 33 ac (13 ha) in Lee County, Florida. This unit is composed of Lee County lands within the Bocilla Preserve (32 ac (13 ha)) and parcels in private or other ownership (0.7 ac (0.3 ha)). This unit includes lands located on the undeveloped portion of Bokeelia Island from 0.02 mi (0.03 km) west of the terminus of Ebbtide Way, extending south and west to the northwestern and southeastern corners of Bokeelia Island.
                (ii) Map of Unit APA10 follows:
                
                  
                  ER22JA16.033
                
                (16) Unit APA11: Sanibel Island and Buck Key, Lee County, Florida.
                (i) General Description: Unit APA11 consists of approximately 635 ac (257 ha) in Lee County, Florida. This unit is composed of Federal lands owned by the Bureau of Land Management, and Service lands within the J.N. `Ding' Darling National Wildlife Refuge (NWR) (373 ac (151 ha)), State lands (47 ac (19 ha)), lands owned by Lee County (90 ac (36 ha)), and parcels in private or other ownership (126 ac (51 ha)). This unit includes lands on Buck Key, Runyan Key, and Sanibel Island. On Sanibel Island, the unit includes a portion of Bowman's Beach, from just south of Silver Key to the western terminus of Water's Edge Lane; uplands within J.N. `Ding' Darling NWR; and a shell mound located near the northern terminus of Tarpon Bay Road.
                (ii) Index map of Unit APA11 follows:
                
                  ER22JA16.034
                
                
                (iii) Map A of Unit APA11 follows:
                
                  ER22JA16.035
                
                (iv) Map B of Unit APA11 follows:
                
                  
                  ER22JA16.036
                
                (v) Map C of Unit APA11 follows:
                
                  
                  ER22JA16.037
                
                Family Cactaceae: Pediocactus peeblesianus var. fickeiseniae (Fickeisen plains cactus)
                (1) Critical habitat units are depicted for Mohave and Coconino Counties, Arizona, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the Fickeisen plains cactus consist of:

                (i) Soils derived from limestone that are found on mesas, plateaus, terraces, the toe of gentle sloping hills with up to 20 percent slope, margins of canyon rims, and desert washes. These soils have the following features:
                (A) They occur on the Colorado Plateau in Coconino and Mohave Counties of northern Arizona and are within the appropriate series found in occupied areas;
                (B) They are derived from alluvium, colluvium, or eolian deposits of limestone from the Harrisburg member of the Kaibab Formation and limestone, siltstone, and sandstone of the Toroweap and Moenkopi Formations;
                (C) They are nonsaline to slightly saline, gravelly, shallow to moderately deep, and well-drained with little signs of soil movement. Soil texture consists of gravelly loam, fine sandy loam, gravelly sandy loam, very gravelly sandy loam, clay loam, and cobbly loam.
                (ii) Native vegetation within the Plains and Great Basin grassland and Great Basin desertscrub vegetation communities from 1,310 to 1,813 m (4,200 to 5,950 ft) in elevation that has a natural, generally intact surface and subsurface that preserves the bedrock substrate and is supportive of microbiotic soil crusts where they are naturally found.
                (iii) Native vegetation that provides for habitat of identified pollinators within the effective pollinator distance of 1,000 m (3,280 ft) around each individual Fickeisen plains cactus.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on September 19, 2016.
                (4) Critical habitat map units. Data layers defining map units were created using a base of U.S. Geological Survey 7.5' quadrangle maps. Critical habitat units were then mapped using Universal Transverse Mercator zone 11, North American Datum 1983 coordinates.
                (5) Note: Index map follows:
                
                  
                  ER18AU16.005
                
                (6) Unit 1: Hurricane Cliffs Unit, Mohave County, AZ. Map of Unit 1 follows:
                
                  
                  ER18AU16.006
                
                (7) Unit 2: Sunshine Ridge Unit, Mohave County, AZ. Map of Units 2 and 3 follows:
                
                  
                  ER18AU16.007
                
                (8) Unit 3: Clayhole Valley Unit, Mohave County, AZ. Map of Unit 3 is provided at paragraph (7) of this entry.
                (9) Unit 4: South Canyon Unit, Coconino County, AZ. Map of Unit 4 follows:
                
                  
                  ER18AU16.008
                
                (10) Unit 5: House Rock Valley Unit, Coconino County, AZ. Map of Unit 5 is provided at paragraph (9) of this entry.
                (11) Unit 6: Gray Mountain Unit, Coconino County, AZ. Map of Unit 6 follows:
                
                  
                  ER18AU16.009
                
                Family Caryophyllaceae: Arenaria ursina (Bear Valley sandwort)
                (1) Critical habitat units for Arenaria ursina are found in San Bernardino County, California.
                (2) The primary constituent elements of critical habitat for Arenaria ursina are the habitat components that provide:

                (i) Pebble plains in dry meadow-like openings within upper montane coniferous forest, pinyon-juniper woodlands, or Great Basin sagebrush in the San Bernardino Mountains of San Bernardino County, California; at elevations between 5,900 to 9,800 ft (1,830 to 2,990 m) that provide space for individual and population growth, reproduction and dispersal; and
                (ii) Seasonally wet clay, or sandy clay soils, generally containing quartzite pebbles, subject to natural hydrological processes that include water hydrating the soil and freezing in winter and drying in summer causing lifting and churning of included pebbles, that provide space for individual and population growth, reproduction and dispersal, adequate water, air, minerals, and other nutritional or physiological requirements to the species.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, roads, and other paved areas) and the land on which they are located existing on the effective date of this rule and not containing one or more of the primary constituent elements.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 1:24,0000 maps, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Index map (Map 1) follows:
                
                  
                  ER26DE07.000
                
                (6) Units ARUR 1 and ARUR 2. Arrastre/Union Flat, San Bernardino County, California. From USGS 1:24,000 quadrangle map Big Bear City.

                (i) Unit ARUR 1. Land bounded by the following UTM NAD27 coordinates (E,N): 512434, 3795966; 512436, 3795961; 512446, 3795966; 512450, 3795966; 512469, 3795969; 512508, 3795965; 512533, 3795959; 512537, 3795959; 512539, 3795960; 512549, 3795964; 512560, 3795961; 512568, 3795954; 512573, 3795948; 512573, 3795936; 512571, 3795930; 512568, 3795927; 512565, 3795927; 512563, 3795927; 512563, 3795924; 512561, 3795914; 512556, 3795904; 512555, 3795903; 512554, 3795901; 512548, 3795879; 512535, 3795835; 512544, 3795791; 512546, 3795790; 512554, 3795787; 512568, 3795779; 512576, 3795774; 512582, 3795771; 512592, 3795764; 512595, 3795753; 512595, 3795747; 512591, 3795739; 512584, 3795732; 512581, 3795731; 512575, 3795727; 512569, 3795727; 512560, 3795728; 512552, 3795733; 512544, 3795739; 512542, 3795740; 512541, 3795739; 512540, 3795738; 512525, 3795717; 512469, 3795694; 512447, 3795680; 512445, 3795679; 512427, 3795653; 512428, 3795649; 512450, 3795617; 512476, 3795588; 512476, 3795588; 512504, 3795564; 512514, 3795552; 512541, 3795525; 512546, 3795509; 512548, 3795508; 512553, 3795501; 512554, 3795500; 512558, 3795490; 512566, 3795479; 512573, 3795468; 512584, 3795444; 512586, 3795433; 512588, 3795412; 512594, 3795398; 512601, 3795395; 512607, 3795395; 512627, 3795401; 512632, 3795400; 512641, 3795402; 512654, 3795400; 512675, 3795405; 512691, 3795401; 512699, 3795397; 512703, 3795397; 512707, 3795394; 512715, 3795393; 512718, 3795391; 512730, 3795388; 512740, 3795378; 512742, 3795374; 512746, 3795371; 512770, 3795357; 512806, 3795330; 512815, 3795317; 512837, 3795311; 512856, 3795327; 512872, 3795330; 512883, 3795343; 512886, 3795339; 512900, 3795331; 512905, 3795319; 512909, 3795312; 512913, 3795307; 512913, 3795306; 512913, 3795305; 512914, 3795303; 512920, 3795287; 512924, 3795286; 512935, 3795275; 512938, 3795270; 512944, 3795264; 512948, 3795258; 512953, 3795250; 512955, 3795245; 512954, 3795239; 512953, 3795233; 512949, 3795225; 512946, 3795221; 512949, 3795219; 512976, 3795203; 512998, 3795196; 513008, 3795189; 513014, 3795187; 513019, 3795183; 513030, 3795176; 513031, 3795173; 513048, 3795163; 513049, 3795158; 513051, 3795154; 513053, 3795150; 513053, 3795143; 513053, 3795142; 513056, 3795131; 513053, 3795122; 513053, 3795109; 513055, 3795098; 513059, 3795095; 513062, 3795091; 513066, 3795086; 513069, 3795084; 513072, 3795077; 513076, 3795073; 513079, 3795066; 513080, 3795064; 513083, 3795057; 513083, 3795052; 513083, 3795047; 513082, 3795043; 513080, 3795036; 513080, 3795034; 513079, 3795025; 513077, 3795018; 513075, 3795011; 513075, 3795007; 513072, 3794999; 513069, 3794994; 513066, 3794989; 513058, 3794982; 513053, 3794982; 513047, 3794982; 513037, 3794982; 513035, 3794981; 513017, 3794975; 513010, 3794975; 513006, 3794978; 513000, 3794981; 512993, 3794985; 512988, 3794988; 512973, 3794993; 512965, 3794993; 512960, 3794991; 512951, 3794990; 512944, 3794988; 512938, 3794987; 512934, 3794988; 512924, 3794989; 512915, 3794991; 512897, 3794997; 512886, 3795001; 512875, 3795007; 512866, 3795012; 512852, 3795026; 512850, 3795031; 512847, 3795037; 512848, 3795042; 512848, 3795045; 512856, 3795057; 512861, 3795057; 512871, 3795053; 512875, 3795052; 512883, 3795047; 512863, 3795065; 512861, 3795066; 512853, 3795072; 512853, 3795075; 512847, 3795081; 512851, 3795097; 512867, 3795120; 512875, 3795132; 512879, 3795132; 512881, 3795135; 512913, 3795143; 512919, 3795177; 512903, 3795187; 512899, 3795188; 512884, 3795190; 512840, 3795190; 512839, 3795192; 512835, 3795194; 512826, 3795195; 512825, 3795196; 512811, 3795199; 512812, 3795203; 512811, 3795204; 512811, 3795217; 512800, 3795241; 512793, 3795247; 512785, 3795251; 512778, 3795254; 512765, 3795263; 512732, 3795279; 512696, 3795299; 512648, 3795303; 512621, 3795315; 512618, 3795316; 512607, 3795318; 512601, 3795321; 512585, 3795327; 512561, 3795335; 512558, 3795344; 512555, 3795349; 512545, 3795359; 512533, 3795366; 512510, 3795373; 512508, 3795373; 512500, 3795376; 512498, 3795372; 512497, 3795370; 512495, 3795367; 512492, 3795368; 512490, 3795372; 512490, 3795379; 512489, 3795379; 512484, 3795381; 512485, 3795387; 512482, 3795398; 512482, 3795418; 512485, 3795432; 512484, 3795433; 512486, 3795443; 512486, 3795452; 512453, 3795490; 512413, 3795508; 512409, 3795509; 512408, 3795507; 512406, 3795499; 512398, 3795500; 512390, 3795509; 512386, 3795512; 512354, 3795501; 512340, 3795496; 512357, 3795495; 512366, 3795491; 512362, 3795478; 512360, 3795467; 512361, 3795466; 512364, 3795462; 512368, 3795462; 512373, 3795469; 512376, 3795462; 512392, 3795462; 512392, 3795461; 512393, 3795461; 512401, 3795463; 512406, 3795462; 512408, 3795459; 512429, 3795455; 512432, 3795454; 512437, 3795449; 512437, 3795446; 512434, 3795435; 512431, 3795430; 512434, 3795422; 512433, 3795419; 512434, 3795416; 512432, 3795410; 512433, 3795405; 512430, 3795402; 512428, 3795397; 512423, 3795395; 512421, 3795393; 512393, 3795381; 512369, 3795385; 512368, 3795386; 512367, 3795386; 512351, 3795394; 512339, 3795398; 512339, 3795414; 512342, 3795418; 512342, 3795425; 512350, 3795437; 512339, 3795449; 512324, 3795455; 512306, 3795472; 512299, 3795481; 512283, 3795473; 512264, 3795473; 512249, 3795472; 512248, 3795473; 512247, 3795473; 512237, 3795473; 512228, 3795473; 512223, 3795475; 512207, 3795477; 512189, 3795483; 512172, 3795485; 512165, 3795492; 512163, 3795493; 512156, 3795496; 512155, 3795496; 512150, 3795497; 512149, 3795498; 512135, 3795504; 512124, 3795510; 512100, 3795517; 512095, 3795519; 512080, 3795516; 512060, 3795516; 512044, 3795536; 512052, 3795560; 512056, 3795588; 512064, 3795616; 512064, 3795617; 512065, 3795620; 512081, 3795644; 512087, 3795650; 512088, 3795651; 512089, 3795652; 512101, 3795664; 512123, 3795675; 512123, 3795688; 512123, 3795695; 512122, 3795699; 512119, 3795715; 512111, 3795727; 512119, 3795747; 512125, 3795759; 512133, 3795784; 512135, 3795798; 512143, 3795822; 512155, 3795842; 512171, 3795857; 512199, 3795878; 512223, 3795886; 512228, 3795889; 512235, 3795890; 512242, 3795892; 512248, 3795895; 512282, 3795913; 512334, 3795929; 512377, 3795941; 512380, 3795941; 512383, 3795942; 512387, 3795942; 512394, 3795943; 512397, 3795947; 512412, 3795966; 512417, 3795971; 512422, 3795975; 512427, 3795979; 512430, 3795978; 512434, 3795966.

                (ii) Unit ARUR 2. Land bounded by the following UTM NAD27 coordinates (E,N): 513282, 3797202; 513312, 3797195; 513346, 3797179; 513347, 3797179; 513352, 3797178; 513378, 3797155; 513382, 3797151; 513404, 3797137; 513430, 3797126; 513434, 3797122; 513438, 3797119; 513475, 3797110; 513503, 3797106; 513500, 3797115; 513500, 3797124; 513510, 3797137; 513520, 3797137; 513532, 3797131; 513545, 3797124; 513554, 3797111; 513554, 3797108; 513567, 3797110; 513599, 3797116; 513650, 3797107; 513655, 3797103; 513659, 3797103; 513666, 3797099; 513668, 3797098; 513694, 3797083; 513708, 3797069; 513727, 3797057; 513758, 3797027; 513788, 3796985; 513797, 3796978; 513801, 3796976; 513815, 3796968; 513834, 3796962; 513876, 3796962; 513926, 3796970; 513952, 3796981; 513956, 3796985; 513979, 3797000; 514002, 3797019; 514028, 3797035; 514070, 3797061; 514093, 3797069; 514129, 3797075; 514136, 3797079; 514216, 3797087; 514238, 3797082; 514329, 3797076; 514364, 3797073; 514406, 3797069; 514444, 3797046; 514455, 3797019; 514448, 3797004; 514444, 3797001; 514441, 3796991; 514418, 3796945; 514401, 3796935; 514398, 3796928; 514393, 3796914; 514396, 3796911; 514384, 3796831; 514384, 3796806; 514387, 3796798; 514383, 3796764; 514375, 3796741; 514362, 3796721; 514357, 3796709; 514343, 3796691; 514329, 3796661; 514318, 3796650; 514303, 3796631; 514288, 3796623; 514276, 3796625; 514270, 3796622; 514239, 3796625; 514197, 3796645; 514171, 3796637; 514166, 3796635; 514151, 3796626; 514106, 3796587; 514064, 3796561; 514003, 3796519; 513965, 3796488; 513946, 3796458; 513946, 3796457; 513959, 3796433; 513996, 3796392; 514005, 3796381; 514022, 3796370; 514030, 3796350; 514036, 3796343; 514043, 3796339; 514101, 3796309; 514102, 3796309; 514108, 3796307; 514111, 3796304; 514142, 3796287; 514170, 3796255; 514215, 3796208; 514291, 3796164; 514355, 3796119; 514424, 3796055; 514439, 3796024; 514451, 3796009; 514449, 3795971; 514450, 3795964; 514443, 3795894; 514441, 3795891; 514440, 3795890; 514393, 3795830; 514332, 3795801; 514321, 3795800; 514291, 3795789; 514262, 3795785; 514258, 3795783; 514231, 3795781; 514227, 3795781; 514226, 3795781; 514155, 3795776; 514144, 3795785; 514116, 3795789; 514088, 3795817; 514047, 3795891; 514018, 3795938; 514005, 3795973; 513980, 3796014; 513957, 3796046; 513948, 3796055; 513865, 3796109; 513828, 3796145; 513797, 3796168; 513780, 3796186; 513762, 3796200; 513760, 3796201; 513723, 3796230; 513687, 3796286; 513678, 3796295; 513674, 3796304; 513669, 3796313; 513661, 3796338; 513655, 3796353; 513652, 3796365; 513634, 3796408; 513630, 3796430; 513628, 3796432; 513627, 3796434; 513625, 3796439; 513622, 3796448; 513622, 3796451; 513619, 3796455; 513615, 3796461; 513612, 3796466; 513607, 3796471; 513601, 3796475; 513594, 3796479; 513581, 3796480; 513579, 3796481; 513577, 3796481; 513568, 3796491; 513563, 3796494; 513561, 3796495; 513560, 3796500; 513560, 3796506; 513560, 3796508; 513562, 3796511; 513567, 3796513; 513573, 3796517; 513578, 3796520; 513586, 3796523; 513592, 3796524; 513582, 3796530; 513580, 3796555; 513590, 3796564; 513595, 3796566; 513601, 3796566; 513598, 3796573; 513589, 3796592; 513581, 3796602; 513570, 3796605; 513551, 3796618; 513539, 3796656; 513548, 3796669; 513548, 3796676; 513571, 3796707; 513590, 3796760; 513590, 3796810; 513587, 3796851; 513586, 3796856; 513584, 3796863; 513571, 3796887; 513565, 3796881; 513546, 3796877; 513512, 3796881; 513489, 3796900; 513481, 3796923; 513481, 3796924; 513465, 3796924; 513438, 3796920; 513432, 3796923; 513431, 3796922; 513380, 3796910; 513348, 3796878; 513329, 3796849; 513326, 3796805; 513300, 3796757; 513293, 3796749; 513291, 3796739; 513275, 3796710; 513273, 3796706; 513268, 3796698; 513256, 3796676; 513232, 3796652; 513204, 3796636; 513196, 3796629; 513168, 3796629; 513162, 3796631; 513162, 3796628; 513162, 3796619; 513158, 3796609; 513155, 3796603; 513149, 3796597; 513138, 3796593; 513131, 3796584; 513128, 3796581; 513148, 3796577; 513167, 3796562; 513167, 3796528; 513152, 3796516; 513146, 3796511; 513141, 3796511; 513118, 3796501; 513119, 3796501; 513131, 3796493; 513134, 3796488; 513145, 3796482; 513149, 3796466; 513145, 3796450; 513137, 3796434; 513126, 3796434; 513115, 3796429; 513106, 3796427; 513100, 3796425; 513087, 3796427; 513085, 3796426; 513082, 3796427; 513085, 3796425; 513089, 3796424; 513094, 3796423; 513099, 3796421; 513103, 3796421; 513107, 3796420; 513109, 3796419; 513120, 3796414; 513122, 3796411; 513123, 3796407; 513123, 3796401; 513121, 3796389; 513110, 3796387; 513089, 3796387; 513085, 3796387; 513080, 3796383; 513075, 3796378; 513069, 3796376; 513065, 3796378; 513061, 3796380; 513038, 3796401; 513031, 3796403; 513022, 3796403; 513016, 3796403; 513010, 3796404; 513007, 3796408; 512998, 3796427; 512993, 3796432; 512984, 3796432; 512976, 3796431; 512967, 3796430; 512958, 3796430; 512948, 3796431; 512942, 3796435; 512942, 3796440; 512943, 3796447; 512947, 3796453; 512958, 3796458; 512968, 3796460; 512981, 3796461; 512990, 3796462; 512998, 3796461; 513002, 3796462; 513000, 3796463; 512996, 3796465; 512992, 3796472; 512986, 3796477; 512982, 3796485; 512977, 3796493; 512985, 3796499; 512986, 3796501; 512996, 3796509; 513006, 3796518; 513003, 3796519; 513001, 3796524; 513001, 3796528; 513003, 3796531; 513006, 3796533; 513013, 3796536; 513026, 3796540; 513031, 3796543; 513019, 3796558; 513004, 3796600; 513004, 3796623; 513001, 3796637; 513009, 3796690; 513024, 3796717; 513039, 3796763; 513070, 3796797; 513089, 3796843; 513096, 3796872; 513099, 3796901; 513095, 3796915; 513094, 3796917; 513076, 3796939; 513072, 3796962; 513087, 3796975; 513089, 3796980; 513123, 3797003; 513126, 3797015; 513126, 3797031; 513106, 3797069; 513087, 3797088; 513084, 3797137; 513096, 3797163; 513103, 3797175; 513141, 3797195; 513182, 3797197; 513184, 3797197; 513218, 3797201; 513240, 3797201; 513255, 3797202; 513282, 3797202.
                (iii) Note: Map of Units ARUR 1 and ARUR 2 (Map 2) follows:
                
                  
                  ER26DE07.001
                
                (7) Units ARUR 3 and ARUR 4. Big Bear Lake, San Bernardino County, California. From USGS 1:24,000 quadrangle map Big Bear Lake.

                (i) Unit ARUR 3. Land bounded by the following UTM NAD27 coordinates (E,N): 506933, 3788172; 506933, 3788172; 507055, 3788172; 507058, 3788169; 507058, 3788169; 507166, 3788172; 507208, 3788170; 507213, 3788165; 507215, 3788157; 507213, 3788134; 507205, 3788104; 507197, 3788062; 507176, 3788009; 507151, 3787955; 507123, 3787915; 507111, 3787897; 507087, 3787865; 507069, 3787840; 507045, 3787831; 507043, 3787831; 507040, 3787820; 507041, 3787818; 507036, 3787807; 507036, 3787807; 507036, 3787806; 507036, 3787806; 507025, 3787783; 507009, 3787755; 507006, 3787754; 507000, 3787747; 506974, 3787747; 506974, 3787747; 506973, 3787747; 506968, 3787747; 506967, 3787748; 506954, 3787751; 506938, 3787779; 506942, 3787811; 506954, 3787842; 506966, 3787866; 506974, 3787869; 506956, 3787901; 506949, 3787935; 506941, 3787974; 506938, 3788020; 506941, 3788043; 506939, 3788042; 506926, 3788042; 506907, 3788042; 506901, 3788049; 506892, 3788058; 506885, 3788071; 506885, 3788093; 506888, 3788115; 506895, 3788135; 506911, 3788153; 506933, 3788160; 506933, 3788172.
                (ii) Unit ARUR 4. Land bounded by the following UTM NAD27 coordinates (E,N): 507777, 3788001; 507780, 3787993; 507783, 3788009; 507791, 3788029; 507801, 3788015; 507806, 3788013; 507806, 3788005; 507811, 3787989; 507811, 3787973; 507811, 3787949; 507810, 3787946; 507810, 3787941; 507807, 3787932; 507806, 3787930; 507804, 3787929; 507803, 3787925; 507802, 3787925; 507790, 3787909; 507764, 3787877; 507732, 3787851; 507704, 3787839; 507688, 3787829; 507686, 3787828; 507682, 3787826; 507682, 3787827; 507678, 3787826; 507674, 3787876; 507666, 3787929; 507659, 3787975; 507659, 3788001; 507669, 3788023; 507682, 3788035; 507707, 3788042; 507729, 3788042; 507752, 3788036; 507767, 3788013; 507769, 3788006; 507777, 3788001.
                (iii) Note: Map of Units ARUR 3 and ARUR 4 (Map 3) follows:
                
                  
                  ER26DE07.002
                
                (8) Unit ARUR 5. Broom Flat, San Bernardino County, California.

                (i) From USGS 1:24,000 quadrangle map Onyx Peak. Land bounded by the following UTM NAD27 coordinates (E,N): 525111, 3785431; 525155, 3785406; 525142, 3785419; 525199, 3785419; 525250, 3785412; 525307, 3785393; 525365, 3785362; 525378, 3785345; 525421, 3785349; 525497, 3785323; 525558, 3785296; 525600, 3785262; 525661, 3785220; 525706, 3785197; 525744, 3785182; 525813, 3785170; 525870, 3785170; 525950, 3785201; 526053, 3785243; 526125, 3785292; 526198, 3785323; 526247, 3785330; 526297, 3785338; 526358, 3785338; 526411, 3785327; 526457, 3785292; 526491, 3785262; 526529, 3785227; 526556, 3785170; 526556, 3785132; 526552, 3785079; 526548, 3785022; 526540, 3784978; 526562, 3784983; 526585, 3784983; 526610, 3784977; 526632, 3784967; 526642, 3784945; 526639, 3784907; 526632, 3784885; 526616, 3784847; 526604, 3784834; 526588, 3784815; 526575, 3784789; 526562, 3784774; 526617, 3784774; 526651, 3784759; 526651, 3784751; 526662, 3784735; 526662, 3784724; 526642, 3784701; 526625, 3784671; 526614, 3784655; 526626, 3784653; 526636, 3784634; 526632, 3784615; 526616, 3784593; 526604, 3784577; 526594, 3784567; 526582, 3784558; 526575, 3784548; 526562, 3784542; 526550, 3784535; 526547, 3784534; 526522, 3784488; 526509, 3784440; 526506, 3784412; 526495, 3784379; 526459, 3784332; 526457, 3784330; 526449, 3784321; 526434, 3784252; 526415, 3784229; 526418, 3784219; 526423, 3784219; 526430, 3784207; 526436, 3784191; 526442, 3784178; 526445, 3784162; 526439, 3784151; 526445, 3784130; 526476, 3784019; 526510, 3783943; 526522, 3783890; 526541, 3783795; 526567, 3783692; 526579, 3783627; 526606, 3783581; 526647, 3783490; 526680, 3783446; 526713, 3783425; 526764, 3783396; 526818, 3783371; 526861, 3783342; 526873, 3783324; 526876, 3783323; 526878, 3783320; 526913, 3783270; 526922, 3783257; 526963, 3783235; 526981, 3783233; 527032, 3783219; 527050, 3783204; 527064, 3783175; 527075, 3783143; 527071, 3783137; 527074, 3783128; 527051, 3783117; 527037, 3783121; 527006, 3783124; 526970, 3783139; 526945, 3783150; 526930, 3783150; 526898, 3783168; 526872, 3783183; 526869, 3783183; 526840, 3783163; 526840, 3783139; 526843, 3783117; 526861, 3783088; 526890, 3783052; 526911, 3783037; 526907, 3783059; 526904, 3783081; 526901, 3783107; 526917, 3783113; 526926, 3783107; 526939, 3783094; 526946, 3783072; 526955, 3783069; 526958, 3783062; 526961, 3783031; 526961, 3783008; 526960, 3783003; 526974, 3782994; 526978, 3782969; 526979, 3782968; 526979, 3782967; 526981, 3782954; 526976, 3782944; 526975, 3782934; 526937, 3782873; 526904, 3782868; 526894, 3782863; 526880, 3782865; 526853, 3782861; 526788, 3782899; 526724, 3782957; 526678, 3783010; 526653, 3783029; 526644, 3783034; 526634, 3783043; 526613, 3783059; 526600, 3783077; 526571, 3783103; 526524, 3783161; 526489, 3783206; 526476, 3783219; 526473, 3783226; 526448, 3783262; 526452, 3783284; 526470, 3783284; 526495, 3783297; 526493, 3783306; 526477, 3783327; 526441, 3783378; 526419, 3783393; 526408, 3783425; 526401, 3783469; 526394, 3783531; 526390, 3783585; 526381, 3783631; 526351, 3783704; 526339, 3783719; 526299, 3783803; 526269, 3783859; 526263, 3783867; 526261, 3783869; 526234, 3783893; 526221, 3783921; 526209, 3783936; 526113, 3784063; 526089, 3784082; 526072, 3784131; 526026, 3784168; 526012, 3784180; 525995, 3784180; 525987, 3784194; 525958, 3784212; 525951, 3784270; 525969, 3784310; 526016, 3784379; 526029, 3784402; 526038, 3784423; 526068, 3784501; 526071, 3784513; 526089, 3784575; 526109, 3784589; 526125, 3784624; 526125, 3784644; 526103, 3784691; 526089, 3784702; 526083, 3784713; 526072, 3784721; 526062, 3784751; 526049, 3784775; 526052, 3784781; 526049, 3784789; 526065, 3784836; 526067, 3784883; 526064, 3784909; 526060, 3784931; 525995, 3784927; 525944, 3784916; 525912, 3784910; 525882, 3784896; 525828, 3784881; 525786, 3784858; 525737, 3784850; 525710, 3784854; 525630, 3784865; 525573, 3784888; 525508, 3784927; 525478, 3784965; 525455, 3785003; 525382, 3785037; 525360, 3785067; 525328, 3785099; 525326, 3785095; 525301, 3785044; 525263, 3785019; 525238, 3785063; 525231, 3785120; 525206, 3785165; 525206, 3785203; 525187, 3785247; 525149, 3785273; 525072, 3785298; 524965, 3785304; 524926, 3785298; 524869, 3785292; 524799, 3785323; 524799, 3785362; 524831, 3785406; 524869, 3785444; 524876, 3785470; 524914, 3785489; 524933, 3785501; 524984, 3785495; 525022, 3785482; 525066, 3785470; 525111, 3785431.
                (ii) Note: Map of Unit ARUR 5 (Map 4) follows:
                
                  
                  ER26DE07.003
                
                (9) Unit ARUR 6 and ARUR 7. Fawnskin, San Bernardino County, California. From USGS 1:24,000 quadrangle map Fawnskin.

                (i) Unit ARUR 6. Land bounded by the following UTM NAD27 coordinates (E,N): 506020, 3792309; 506020, 3792303; 506001, 3792335; 506014, 3792404; 506014, 3792468; 506001, 3792538; 505982, 3792557; 505963, 3792595; 505950, 3792639; 505937, 3792671; 505944, 3792703; 505994, 3792722; 506039, 3792722; 506109, 3792684; 506147, 3792665; 506191, 3792627; 506229, 3792582; 506217, 3792525; 506166, 3792493; 506121, 3792462; 506109, 3792442; 506109, 3792417; 506096, 3792392; 506077, 3792373; 506052, 3792335; 506020, 3792309.
                (ii) Unit ARUR 7. Land bounded by the following UTM NAD27 coordinates (E,N): 506636, 3791541; 506604, 3791490; 506547, 3791496; 506534, 3791515; 506515, 3791579; 506522, 3791661; 506502, 3791757; 506490, 3791807; 506502, 3791852; 506547, 3791941; 506579, 3792017; 506610, 3792100; 506629, 3792182; 506649, 3792220; 506668, 3792233; 506687, 3792227; 506680, 3792214; 506693, 3792182; 506706, 3792138; 506712, 3792074; 506725, 3792036; 506706, 3791928; 506680, 3791846; 506674, 3791801; 506674, 3791744; 506668, 3791674; 506655, 3791623; 506636, 3791541.
                (iii) Note: Map of Unit ARUR 6 and ARUR 7 (Map 5) follows:
                
                  
                  ER26DE07.004
                
                (10) Units ARUR 8, ARUR 9, and ARUR 12. Gold Mountain and North Baldwin Lake, San Bernardino County, California. From USGS 1:24,000 quadrangle map Big Bear City.

                (i) Unit ARUR 8. Land bounded by the following UTM NAD27 coordinates (E,N): 516297, 3793523; 516342, 3793514; 516374, 3793491; 516405, 3793447; 516412, 3793390; 516424, 3793352; 516421, 3793333; 516437, 3793335; 516450, 3793331; 516463, 3793309; 516466, 3793281; 516465, 3793279; 516475, 3793268; 516469, 3793227; 516447, 3793207; 516421, 3793189; 516380, 3793166; 516345, 3793154; 516311, 3793139; 516272, 3793103; 516244, 3793081; 516215, 3793077; 516187, 3793090; 516206, 3793135; 516202, 3793144; 516207, 3793149; 516196, 3793141; 516172, 3793137; 516163, 3793137; 516157, 3793137; 516154, 3793135; 516147, 3793133; 516132, 3793125; 516128, 3793123; 516109, 3793112; 516096, 3793112; 516095, 3793112; 516081, 3793111; 516065, 3793105; 516045, 3793109; 516017, 3793126; 516016, 3793127; 516006, 3793132; 516003, 3793145; 515998, 3793153; 515995, 3793166; 515988, 3793165; 515980, 3793163; 515971, 3793161; 515961, 3793161; 515956, 3793162; 515943, 3793162; 515926, 3793178; 515919, 3793180; 515912, 3793182; 515905, 3793188; 515899, 3793193; 515893, 3793198; 515884, 3793209; 515881, 3793219; 515879, 3793220; 515793, 3793243; 515732, 3793233; 515685, 3793220; 515647, 3793211; 515577, 3793211; 515536, 3793230; 515507, 3793261; 515501, 3793303; 515501, 3793335; 515542, 3793357; 515586, 3793360; 515625, 3793357; 515666, 3793341; 515707, 3793335; 515761, 3793338; 515809, 3793354; 515828, 3793376; 515851, 3793399; 515851, 3793403; 515848, 3793408; 515845, 3793414; 515844, 3793417; 515842, 3793424; 515842, 3793431; 515843, 3793438; 515839, 3793448; 515845, 3793446; 515849, 3793444; 515856, 3793439; 515860, 3793433; 515872, 3793430; 515873, 3793429; 515879, 3793443; 515901, 3793468; 515904, 3793468; 515910, 3793468; 515917, 3793461; 515921, 3793461; 515935, 3793473; 515980, 3793495; 516015, 3793501; 516082, 3793514; 516132, 3793514; 516212, 3793520; 516262, 3793527; 516297, 3793523.
                (ii) Unit ARUR 9. Land bounded by the following UTM NAD27 coordinates (E,N): 516768, 3792969; 516744, 3792965; 516720, 3792965; 516705, 3792961; 516685, 3792953; 516673, 3792949; 516652, 3792935; 516645, 3792926; 516642, 3792923; 516641, 3792918; 516633, 3792898; 516633, 3792891; 516633, 3792891; 516623, 3792868; 516621, 3792864; 516585, 3792863; 516581, 3792865; 516578, 3792862; 516562, 3792870; 516560, 3792871; 516556, 3792871; 516545, 3792873; 516540, 3792875; 516521, 3792875; 516510, 3792864; 516502, 3792855; 516496, 3792848; 516490, 3792840; 516477, 3792833; 516463, 3792824; 516461, 3792822; 516450, 3792804; 516447, 3792800; 516438, 3792788; 516423, 3792784; 516410, 3792780; 516377, 3792769; 516375, 3792768; 516364, 3792763; 516319, 3792740; 516318, 3792740; 516311, 3792737; 516304, 3792731; 516298, 3792731; 516283, 3792725; 516279, 3792728; 516271, 3792727; 516229, 3792731; 516176, 3792758; 516157, 3792773; 516130, 3792803; 516127, 3792815; 516119, 3792849; 516138, 3792891; 516157, 3792925; 516180, 3792952; 516203, 3792979; 516233, 3793009; 516268, 3793036; 516274, 3793041; 516275, 3793055; 516282, 3793087; 516298, 3793112; 516329, 3793125; 516364, 3793131; 516453, 3793154; 516520, 3793160; 516590, 3793166; 516610, 3793155; 516641, 3793150; 516668, 3793139; 516694, 3793116; 516717, 3793093; 516732, 3793074; 516748, 3793055; 516759, 3793039; 516770, 3793024; 516772, 3793012; 516775, 3793010; 516778, 3793004; 516778, 3793004; 516780, 3793001; 516784, 3792993; 516783, 3792989; 516783, 3792987; 516783, 3792987; 516783, 3792987; 516782, 3792985; 516780, 3792983; 516780, 3792981; 516777, 3792979; 516777, 3792978; 516775, 3792975; 516773, 3792971; 516772, 3792971; 516772, 3792971; 516771, 3792971; 516769, 3792970; 516768, 3792969.

                (iii) Unit ARUR 12. Land bounded by the following UTM NAD27 coordinates (E,N): 516160, 3795525; 516163, 3795551; 516182, 3795563; 516194, 3795563; 516198, 3795566; 516240, 3795559; 516278, 3795551; 516308, 3795555; 516331, 3795578; 516396, 3795605; 516406, 3795603; 516415, 3795605; 516453, 3795601; 516491, 3795578; 516491, 3795574; 516491, 3795551; 516472, 3795525; 516466, 3795501; 516465, 3795486; 516468, 3795452; 516480, 3795422; 516486, 3795415; 516518, 3795399; 516552, 3795379; 516598, 3795380; 516649, 3795388; 516655, 3795391; 516654, 3795425; 516658, 3795442; 516685, 3795452; 516698, 3795449; 516708, 3795431; 516716, 3795406; 516765, 3795429; 516807, 3795448; 516810, 3795448; 516834, 3795456; 516857, 3795452; 516906, 3795429; 516933, 3795410; 516960, 3795383; 516971, 3795361; 516986, 3795334; 517009, 3795299; 517032, 3795262; 517063, 3795223; 517097, 3795181; 517110, 3795163; 517131, 3795140; 517165, 3795101; 517184, 3795090; 517207, 3795083; 517211, 3795082; 517269, 3795104; 517278, 3795133; 517272, 3795170; 517264, 3795193; 517230, 3795239; 517196, 3795288; 517154, 3795349; 517150, 3795370; 517146, 3795376; 517139, 3795399; 517141, 3795414; 517139, 3795425; 517146, 3795448; 517154, 3795471; 517211, 3795517; 517245, 3795521; 517314, 3795517; 517360, 3795509; 517381, 3795485; 517386, 3795479; 517388, 3795476; 517402, 3795460; 517413, 3795433; 517440, 3795387; 517460, 3795371; 517489, 3795353; 517506, 3795341; 517520, 3795334; 517584, 3795315; 517611, 3795292; 517653, 3795261; 517672, 3795219; 517699, 3795159; 517718, 3795115; 517749, 3795078; 517759, 3795070; 517786, 3795052; 517809, 3795029; 517840, 3794999; 517841, 3794997; 517851, 3794987; 517882, 3794923; 517908, 3794881; 517917, 3794871; 517939, 3794854; 517981, 3794819; 518023, 3794812; 518038, 3794812; 518095, 3794819; 518152, 3794816; 518155, 3794815; 518171, 3794816; 518202, 3794804; 518251, 3794778; 518339, 3794755; 518411, 3794732; 518461, 3794724; 518461, 3794713; 518457, 3794698; 518442, 3794683; 518439, 3794680; 518438, 3794679; 518415, 3794652; 518458, 3794642; 518462, 3794598; 518443, 3794587; 518438, 3794583; 518413, 3794573; 518371, 3794577; 518322, 3794586; 518279, 3794597; 518246, 3794608; 518230, 3794614; 518206, 3794614; 518133, 3794617; 518117, 3794619; 518097, 3794610; 518097, 3794615; 518097, 3794618; 518098, 3794621; 518069, 3794625; 518061, 3794625; 518045, 3794627; 518046, 3794602; 518045, 3794602; 518039, 3794605; 518034, 3794609; 518019, 3794610; 518017, 3794611; 518019, 3794605; 518019, 3794589; 518012, 3794567; 517993, 3794554; 517968, 3794567; 517946, 3794573; 517936, 3794560; 517920, 3794548; 517914, 3794549; 517917, 3794545; 517924, 3794535; 517931, 3794526; 517939, 3794516; 517948, 3794503; 517954, 3794493; 517959, 3794482; 517964, 3794473; 517964, 3794468; 517959, 3794461; 517950, 3794456; 517934, 3794458; 517923, 3794462; 517905, 3794469; 517892, 3794475; 517882, 3794478; 517869, 3794480; 517852, 3794480; 517859, 3794462; 517866, 3794439; 517889, 3794413; 517927, 3794397; 517988, 3794404; 518030, 3794416; 518087, 3794439; 518110, 3794450; 518141, 3794473; 518187, 3794489; 518187, 3794490; 518222, 3794509; 518263, 3794506; 518311, 3794497; 518358, 3794490; 518419, 3794490; 518476, 3794493; 518481, 3794494; 518521, 3794504; 518558, 3794517; 518564, 3794521; 518569, 3794521; 518583, 3794526; 518586, 3794527; 518612, 3794538; 518617, 3794537; 518631, 3794533; 518632, 3794534; 518633, 3794533; 518663, 3794526; 518666, 3794509; 518673, 3794503; 518666, 3794484; 518666, 3794453; 518652, 3794447; 518644, 3794435; 518627, 3794432; 518620, 3794430; 518617, 3794427; 518602, 3794424; 518587, 3794421; 518565, 3794411; 518549, 3794409; 518508, 3794396; 518507, 3794395; 518505, 3794395; 518499, 3794393; 518457, 3794385; 518453, 3794385; 518428, 3794373; 518387, 3794376; 518358, 3794379; 518338, 3794383; 518327, 3794381; 518297, 3794362; 518273, 3794328; 518272, 3794325; 518277, 3794321; 518281, 3794312; 518281, 3794302; 518281, 3794291; 518279, 3794282; 518279, 3794278; 518293, 3794271; 518316, 3794259; 518369, 3794248; 518415, 3794244; 518426, 3794242; 518442, 3794241; 518455, 3794236; 518468, 3794233; 518507, 3794221; 518533, 3794195; 518541, 3794175; 518552, 3794157; 518554, 3794145; 518560, 3794134; 518558, 3794126; 518560, 3794115; 518552, 3794092; 518539, 3794081; 518529, 3794065; 518480, 3794069; 518474, 3794071; 518446, 3794073; 518407, 3794092; 518373, 3794111; 518312, 3794145; 518305, 3794152; 518297, 3794157; 518280, 3794177; 518270, 3794183; 518251, 3794179; 518221, 3794179; 518175, 3794164; 518142, 3794157; 518099, 3794141; 518065, 3794130; 518030, 3794122; 517965, 3794115; 517927, 3794103; 517901, 3794092; 517878, 3794093; 517863, 3794088; 517830, 3794088; 517836, 3794390; 517634, 3794390; 517639, 3794589; 517192, 3794589; 517160, 3794606; 517141, 3794622; 517130, 3794635; 517123, 3794641; 517120, 3794653; 517119, 3794657; 517112, 3794663; 517070, 3794705; 517068, 3794708; 517063, 3794711; 517052, 3794723; 517046, 3794727; 517042, 3794731; 517041, 3794732; 517036, 3794736; 517030, 3794739; 517025, 3794739; 517020, 3794742; 517019, 3794742; 517014, 3794745; 517009, 3794751; 517014, 3794755; 517025, 3794753; 517041, 3794746; 517040, 3794749; 516998, 3794804; 516956, 3794839; 516952, 3794841; 516906, 3794865; 516883, 3794884; 516856, 3794905; 516851, 3794907; 516849, 3794897; 516839, 3794910; 516811, 3794919; 516735, 3794926; 516686, 3794937; 516674, 3794938; 516657, 3794947; 516643, 3794953; 516613, 3794973; 516582, 3794991; 516573, 3795005; 516567, 3795010; 516548, 3795037; 516525, 3795059; 516522, 3795063; 516487, 3795098; 516483, 3795101; 516472, 3795119; 516461, 3795136; 516443, 3795164; 516430, 3795185; 516420, 3795212; 516419, 3795216; 516396, 3795265; 516377, 3795311; 516365, 3795341; 516346, 3795368; 516304, 3795399; 516259, 3795433; 516198, 3795471; 516175, 3795494; 516167, 3795501; 516168, 3795507; 516160, 3795525.
                (iv) Note: Map of Unit ARUR 8, ARUR 9, and ARUR 12 (Map 6) follows:
                
                  
                  ER26DE07.005
                
                (11) Units ARUR 10 and ARUR 11. Holcomb Valley, San Bernardino County, California. From USGS 1:24,000 quadrangle map Fawnskin.

                (i) Unit ARUR 10. Land bounded by the following UTM NAD27 coordinates (E,N): 506727, 3796049; 506738, 3796035; 506743, 3796031; 506761, 3796001; 506765, 3795985; 506767, 3795981; 506783, 3795942; 506785, 3795915; 506787, 3795910; 506790, 3795878; 506784, 3795872; 506782, 3795867; 506779, 3795843; 506773, 3795840; 506772, 3795835; 506767, 3795833; 506752, 3795821; 506730, 3795818; 506689, 3795818; 506663, 3795823; 506634, 3795825; 506624, 3795837; 506612, 3795847; 506606, 3795854; 506597, 3795862; 506571, 3795881; 506571, 3795883; 506557, 3795893; 506544, 3795910; 506529, 3795930; 506530, 3795930; 506528, 3795934; 506565, 3795933; 506565, 3795935; 506574, 3795964; 506600, 3795986; 506635, 3796001; 506633, 3796023; 506631, 3796041; 506632, 3796041; 506644, 3796045; 506663, 3796042; 506681, 3796042; 506707, 3796045; 506715, 3796049; 506727, 3796049. Land bounded by the following UTM NAD27 coordinates (E,N): 506666, 3795511; 506661, 3795481; 506647, 3795471; 506625, 3795463; 506622, 3795462; 506612, 3795476; 506604, 3795484; 506602, 3795500; 506591, 3795480; 506584, 3795455; 506569, 3795435; 506569, 3795428; 506562, 3795409; 506556, 3795389; 506547, 3795351; 506537, 3795317; 506532, 3795310; 506524, 3795303; 506512, 3795298; 506504, 3795291; 506495, 3795298; 506492, 3795307; 506487, 3795328; 506483, 3795347; 506477, 3795372; 506472, 3795393; 506470, 3795416; 506466, 3795433; 506463, 3795457; 506468, 3795488; 506472, 3795510; 506474, 3795533; 506477, 3795567; 506485, 3795593; 506494, 3795624; 506507, 3795657; 506517, 3795687; 506534, 3795715; 506555, 3795736; 506549, 3795747; 506552, 3795771; 506564, 3795799; 506572, 3795807; 506600, 3795819; 506616, 3795811; 506617, 3795807; 506620, 3795805; 506635, 3795794; 506639, 3795763; 506641, 3795759; 506670, 3795753; 506695, 3795750; 506705, 3795731; 506695, 3795712; 506690, 3795703; 506692, 3795687; 506687, 3795672; 506679, 3795655; 506689, 3795626; 506705, 3795598; 506708, 3795575; 506689, 3795550; 506677, 3795540; 506676, 3795537; 506666, 3795511.
                (ii) Unit ARUR 11. Land bounded by the following UTM NAD27 coordinates (E,N): 509943, 3794740; 509997, 3794674; 510070, 3794623; 510076, 3794591; 510073, 3794585; 510044, 3794562; 510003, 3794556; 510054, 3794518; 510105, 3794477; 510124, 3794477; 510194, 3794473; 510219, 3794442; 510222, 3794391; 510168, 3794347; 510105, 3794283; 510067, 3794201; 510054, 3794162; 510013, 3794124; 509999, 3794124; 509999, 3794118; 509996, 3794110; 509991, 3794106; 509987, 3794102; 509981, 3794099; 509975, 3794097; 509968, 3794095; 509961, 3794096; 509955, 3794096; 509950, 3794098; 509946, 3794101; 509940, 3794109; 509940, 3794115; 509940, 3794122; 509943, 3794131; 509947, 3794139; 509911, 3794159; 509908, 3794173; 509894, 3794173; 509886, 3794181; 509874, 3794221; 509894, 3794256; 509914, 3794284; 509943, 3794302; 509943, 3794305; 509893, 3794327; 509858, 3794375; 509839, 3794404; 509807, 3794445; 509782, 3794480; 509747, 3794531; 509668, 3794579; 509639, 3794617; 509643, 3794633; 509635, 3794642; 509648, 3794660; 509649, 3794664; 509664, 3794674; 509668, 3794674; 509674, 3794667; 509680, 3794664; 509682, 3794659; 509737, 3794651; 509797, 3794623; 509800, 3794620; 509787, 3794641; 509771, 3794660; 509747, 3794684; 509743, 3794708; 509747, 3794731; 509755, 3794743; 509775, 3794743; 509791, 3794735; 509806, 3794729; 509803, 3794743; 509822, 3794772; 509902, 3794759; 509943, 3794740.
                (iii) Note: Units ARUR 10 and ARUR 11 (Map 7) follows:
                
                  
                  ER26DE07.006
                
                (12) Units ARUR 13 and ARUR 14. Sawmill, San Bernardino County, California. From USGS 1:24,000 quadrangle maps Big Bear City and Moonridge.

                (i) Unit ARUR 13. Land bounded by the following UTM NAD27 coordinates (E,N): 514010, 3788419; 513955, 3788406; 513936, 3788404; 513891, 3788404; 513855, 3788412; 513831, 3788423; 513803, 3788431; 513777, 3788444; 513756, 3788453; 513744, 3788464; 513731, 3788473; 513761, 3788481; 513764, 3788488; 513768, 3788499; 513787, 3788551; 513781, 3788561; 513779, 3788566; 513777, 3788572; 513775, 3788579; 513777, 3788585; 513784, 3788591; 513809, 3788609; 513815, 3788611; 513820, 3788612; 513823, 3788612; 513837, 3788627; 513843, 3788649; 513843, 3788659; 513842, 3788660; 513830, 3788680; 513826, 3788709; 513821, 3788716; 513811, 3788742; 513789, 3788818; 513789, 3788865; 513789, 3788897; 513789, 3788923; 513776, 3788948; 513761, 3788973; 513742, 3788986; 513735, 3789005; 513719, 3789024; 513703, 3789050; 513697, 3789059; 513691, 3789069; 513678, 3789094; 513665, 3789113; 513653, 3789135; 513652, 3789137; 513648, 3789140; 513624, 3789156; 513620, 3789168; 513604, 3789184; 513600, 3789208; 513606, 3789220; 513606, 3789228; 513608, 3789229; 513581, 3789259; 513591, 3789262; 513601, 3789262; 513605, 3789257; 513608, 3789253; 513611, 3789247; 513621, 3789233; 513636, 3789235; 513645, 3789230; 513648, 3789234; 513652, 3789230; 513658, 3789229; 513662, 3789230; 513670, 3789236; 513674, 3789239; 513679, 3789244; 513686, 3789364; 513695, 3789377; 513704, 3789381; 513715, 3789379; 513719, 3789377; 513728, 3789372; 513730, 3789357; 513724, 3789335; 513743, 3789335; 513747, 3789335; 513763, 3789331; 513766, 3789326; 513772, 3789321; 513778, 3789313; 513781, 3789306; 513783, 3789303; 513783, 3789275; 513778, 3789268; 513778, 3789266; 513776, 3789263; 513753, 3789217; 513753, 3789214; 513750, 3789205; 513748, 3789194; 513745, 3789182; 513744, 3789171; 513744, 3789168; 513759, 3789161; 513765, 3789157; 513772, 3789154; 513780, 3789137; 513792, 3789126; 513793, 3789113; 513798, 3789111; 513804, 3789105; 513812, 3789102; 513826, 3789091; 513836, 3789093; 513846, 3789090; 513853, 3789083; 513854, 3789059; 513850, 3789053; 513878, 3789041; 513902, 3789017; 513905, 3789013; 513906, 3789010; 513913, 3789005; 513913, 3789001; 513918, 3788993; 513918, 3788973; 513923, 3788961; 513919, 3788942; 513926, 3788919; 513935, 3788882; 513948, 3788850; 513957, 3788824; 513964, 3788796; 513957, 3788729; 513945, 3788701; 513938, 3788672; 513935, 3788640; 513948, 3788599; 513964, 3788577; 513986, 3788561; 513992, 3788542; 513999, 3788507; 514008, 3788472; 514021, 3788448; 514027, 3788437; 514027, 3788419.
                (ii) Unit ARUR 14. Land bounded by the following UTM NAD27 coordinates (E,N): 515023, 3789730; 515031, 3789764; 515027, 3789815; 515027, 3789875; 515029, 3789884; 515029, 3789895; 515034, 3789907; 515034, 3789909; 515035, 3789912; 515037, 3789923; 515053, 3789964; 515054, 3789966; 515058, 3789977; 515063, 3789983; 515066, 3789986; 515069, 3789988; 515077, 3789997; 515092, 3789990; 515094, 3789989; 515104, 3789979; 515113, 3789974; 515120, 3789962; 515128, 3789941; 515137, 3789925; 515140, 3789915; 515142, 3789911; 515153, 3789887; 515153, 3789881; 515156, 3789875; 515148, 3789851; 515132, 3789851; 515116, 3789851; 515113, 3789850; 515104, 3789865; 515098, 3789869; 515091, 3789873; 515089, 3789873; 515077, 3789867; 515066, 3789856; 515069, 3789834; 515073, 3789814; 515077, 3789790; 515085, 3789759; 515088, 3789732.
                (iii) Note: Units ARUR 13 and ARUR 14 (Map 8) follows:
                
                  
                  ER26DE07.007
                
                (13) Unit ARUR 15. South Baldwin Ridge/Erwin Lake, San Bernardino County, California.

                (i) From USGS 1:24,000 quadrangle map Big Bear City. Land bounded by the following UTM NAD27 coordinates (E,N): 518798, 3790531; 518814, 3790499; 518836, 3790501; 518883, 3790501; 518891, 3790493; 518942, 3790490; 519022, 3790477; 519063, 3790455; 519104, 3790439; 519114, 3790429; 519108, 3790395; 519085, 3790359; 519057, 3790347; 519012, 3790344; 518955, 3790357; 518923, 3790404; 518900, 3790419; 518911, 3790389; 518923, 3790370; 518907, 3790346; 518876, 3790342; 518839, 3790342; 518822, 3790331; 518821, 3790331; 518820, 3790320; 518800, 3790313; 518797, 3790307; 518792, 3790302; 518776, 3790291; 518766, 3790295; 518764, 3790297; 518763, 3790296; 518744, 3790298; 518740, 3790308; 518737, 3790313; 518724, 3790318; 518725, 3790327; 518714, 3790333; 518716, 3790337; 518707, 3790343; 518699, 3790340; 518697, 3790342; 518695, 3790345; 518693, 3790346; 518691, 3790351; 518685, 3790353; 518683, 3790359; 518682, 3790364; 518683, 3790368; 518698, 3790377; 518704, 3790378; 518712, 3790375; 518707, 3790379; 518666, 3790392; 518637, 3790398; 518629, 3790391; 518618, 3790391; 518613, 3790387; 518613, 3790385; 518611, 3790382; 518605, 3790378; 518600, 3790374; 518591, 3790377; 518580, 3790376; 518568, 3790381; 518553, 3790380; 518545, 3790386; 518540, 3790382; 518541, 3790379; 518541, 3790375; 518542, 3790373; 518540, 3790371; 518538, 3790371; 518535, 3790374; 518533, 3790378; 518531, 3790382; 518530, 3790387; 518529, 3790392; 518530, 3790397; 518532, 3790400; 518536, 3790400; 518542, 3790399; 518550, 3790401; 518553, 3790401; 518563, 3790404; 518567, 3790405; 518568, 3790403; 518570, 3790401; 518574, 3790401; 518577, 3790399; 518583, 3790401; 518590, 3790403; 518596, 3790399; 518596, 3790397; 518597, 3790397; 518602, 3790395; 518604, 3790398; 518607, 3790400; 518609, 3790402; 518610, 3790404; 518602, 3790406; 518597, 3790409; 518586, 3790409; 518562, 3790429; 518582, 3790445; 518597, 3790453; 518595, 3790463; 518574, 3790467; 518561, 3790460; 518541, 3790453; 518503, 3790453; 518490, 3790477; 518517, 3790511; 518551, 3790531; 518632, 3790551; 518686, 3790571; 518720, 3790579; 518740, 3790579; 518764, 3790562; 518798, 3790531.
                (ii) Note: Map of ARUR 15 (Map 9) follows:
                
                  
                  ER26DE07.008
                
                (14) Units ARUR 16 and ARUR 17. Sugarloaf Ridge, San Bernardino County, California. From USGS 1:24,000 quadrangle map Moonridge.

                (i) Unit ARUR 16. Land bounded by the following UTM NAD27 coordinates (E,N): 521244, 3783525; 521340, 3783525; 521411, 3783533; 521470, 3783533; 521550, 3783517; 521601, 3783537; 521617, 3783561; 521669, 3783589; 521752, 3783569; 521824, 3783533; 521883, 3783493; 521939, 3783453; 521959, 3783406; 521971, 3783351; 521982, 3783287; 521975, 3783203; 521970, 3783181; 521967, 3783152; 521967, 3783101; 521967, 3783072; 521951, 3783015; 521939, 3782987; 521897, 3782936; 521875, 3782911; 521831, 3782891; 521793, 3782882; 521739, 3782888; 521694, 3782888; 521650, 3782911; 521624, 3782926; 521602, 3782955; 521561, 3782993; 521520, 3783066; 521485, 3783126; 521462, 3783203; 521440, 3783228; 521380, 3783237; 521323, 3783241; 521266, 3783247; 521228, 3783247; 521151, 3783237; 521075, 3783234; 521040, 3783237; 520939, 3783250; 520894, 3783257; 520859, 3783279; 520862, 3783301; 520856, 3783336; 520853, 3783371; 520852, 3783374; 520828, 3783382; 520780, 3783410; 520764, 3783453; 520776, 3783521; 520784, 3783549; 520784, 3783557; 520752, 3783628; 520764, 3783652; 520820, 3783684; 520867, 3783692; 520927, 3783688; 520955, 3783652; 520994, 3783605; 521022, 3783573; 521078, 3783549; 521109, 3783533; 521244, 3783525.
                (ii) Unit ARUR 17. Land bounded by the following UTM NAD27 coordinates (E,N): 522459, 3784505; 522475, 3784502; 522490, 3784501; 522542, 3784497; 522570, 3784493; 522573, 3784489; 522582, 3784489; 522598, 3784448; 522601, 3784441; 522629, 3784382; 522640, 3784339; 522641, 3784335; 522641, 3784333; 522645, 3784318; 522637, 3784302; 522627, 3784289; 522625, 3784287; 522623, 3784285; 522621, 3784283; 522607, 3784265; 522602, 3784251; 522602, 3784227; 522613, 3784195; 522622, 3784177; 522637, 3784156; 522641, 3784144; 522640, 3784127; 522641, 3784116; 522638, 3784107; 522637, 3784097; 522633, 3784091; 522621, 3784064; 522586, 3784040; 522552, 3784021; 522534, 3784009; 522531, 3784009; 522530, 3784009; 522486, 3784009; 522455, 3784013; 522427, 3784044; 522387, 3784088; 522351, 3784135; 522347, 3784153; 522340, 3784168; 522292, 3784188; 522268, 3784200; 522258, 3784217; 522252, 3784223; 522256, 3784247; 522256, 3784255; 522280, 3784279; 522289, 3784297; 522292, 3784306; 522308, 3784366; 522308, 3784397; 522324, 3784449; 522327, 3784451; 522328, 3784454; 522339, 3784459; 522359, 3784473; 522403, 3784493; 522447, 3784505; 522455, 3784504; 522459, 3784505.
                (iii) Note: Map of Units ARUR 16 and ARUR 17 (Map 10) follows:
                
                  
                  ER26DE07.009
                
                Family Chenopodiaceae: Atriplex coronata var. notatior (San Jacinto Valley crownscale)

                Pursuant to section 4(b)(2) of the Act, we have excluded all areas determined to meet the definition of critical habitat under section 3(5)(A) of the Act for Atriplex coronata var. notatior. Therefore, no specific areas are designated as critical habitat for this species.
                
                Family Chenopodiaceae: Nitrophila mohavensis (Amargosa niterwort).
                California, Inyo County, Ash Meadows: W1/2 sec. 5, E1/2 sec. 6, NE1/4 and E1/2NW1/4 sec. 7, NW1/4 sec. 8, T25N, R6E.
                Known primary constituent elements include salt-encrusted alkaline flats.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.161
                
                Family Cistaceae: Hudsonia montana (Mountain golden heather)
                North Carolina; Burke County; the areas bounded by the following: on the west by the 2200′ contour; on the east by the Linville Gorge Wilderness Boundary north from the intersection of the 2200′ contour and the Shortoff Mountain Trail to where it intersects the 3400′ contour at “The chimneys”—then following the 3400′ contour north until it reintersects the Wilderness Boundary—then following the Wilderness Boundary again northward until it intersects the 3200′ contour extending west from its intersection with the Wilderness Boundary until it begins to turn south—at this point the Boundary extends due east until it intersects the 2200′ contour.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.162
                
                Family Cyperaceae: Carex lutea (Golden sedge)
                (1) Critical habitat units are depicted for Onslow and Pender Counties, NC, on the maps below.

                (2) The primary constituent element of the physical and biological features essential to the conservation of Carex lutea is Pine Savanna (Very Wet Clay Variant) natural plant community or ecotones that contain:
                (i) Moist to completely saturated loamy fine sands, fine sands, fine sandy loams, and loamy sands soils with a pH between 5.5 and 7.2;
                (ii) Open to relatively open canopy that allows full to partial sunlight to penetrate to the herbaceous layer between savannas and hardwood forests; and

                (iii) Areas of bare soil immediately adjacent (within 12 inches (30 centimeters)) to mature Carex lutea plants where seeds may fall and germinate or existing plants may expand in size.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing the primary constituent element, such as buildings, aqueducts, runways, roads, and other paved areas, and the land on which such structures are located.

                (4) Critical habitat map units. Data layers defining map units were created using a base of aerial photographs (USDA National Agriculture Imagery Program; NAIP 2008). Critical habitat units were then mapped using Universal Transverse Mercator (UTM) zone 18 North American Datum (NAD) 1983 coordinates. These coordinates establish the vertices and endpoints of the boundaries of the units and subunits.

                (5) Note: Index Map (Map 1) for critical habitat for Carex lutea in Onslow and Pender Counties, NC, follows:
                
                  ER01MR11.000
                
                
                (6) Unit 1, subunits A, B, and C, for Carex lutea: Watkins Savanna, Pender County, NC.
                (i) Unit 1, subunits A, B, and C, for Carex lutea comprises 3.8 acres (ac) (1.5 hectares (ha)) of somewhat overgrown Pine Savanna habitat. Unit 1 is located approximately 5.1 miles (mi) (8.2 kilometers (km)) southeast of the intersection of NC 50 and NC 53, and all three subunits are on the north side of NC 50.
                (ii) Subunit 1A. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 732264, 99984; 732203, 99954; 732184, 100016; 732234, 100065; 732264, 99984.
                (iii) Subunit 1B. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 733143, 99288; 733053, 99268; 733055, 99291; 733065, 99309; 733055, 99320; 733048, 99344; 733053, 99364; 733090, 99377; 733140, 99370; 733143, 99288.
                (iv) Subunit 1C. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 732155, 99677; 732128, 99667; 732093, 99716; 732109, 99732; 732166, 99692; 732155, 99677.
                (v) Map of Unit 1 (Watkins Savanna) follows:
                
                  
                  ER01MR11.001
                
                (7) Unit 2 for Carex lutea: Haws Run Mitigation Site, Onslow County, NC.
                (i) Unit 2 for Carex lutea comprises 27.1 ac (11.0 ha) of Pine Savanna. Unit 2 is located approximately 7.6 mi (12.2 km) southeast of the intersection of NC 50 and NC 53, on the south side of NC 50.

                (ii) Unit 2. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 735078, 96823; 735188, 96794; 735282, 96812; 735423, 96489; 735296, 96437; 735329, 96364; 735233, 96324; 735132, 96601; 735053, 96564; 734996, 96686; 735049, 96740; 735078, 96823.
                (iii) Map of Unit 2 (Haws Run Mitigation Site) follows:
                
                  ER01MR11.002
                
                (8) Unit 3 for Carex lutea: Maple Hill School Road Savanna, Pender County, NC.
                (i) Unit 3 for Carex lutea comprises 27.7 ac (11.2 ha) of Pine Savanna. Unit 3 is located approximately 3.7 mi (6.0 km) southeast of the intersection of NC 50 and NC 53, east of SR 1580 and north of NC 50.
                (ii) Unit 3. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 731509, 101826; 731333, 101675; 731094, 101706; 731187, 101962; 731239, 101964; 731253, 101975; 731264, 102030; 731435, 102129; 731509, 101826.
                (iii) Map of Unit 3 (Maple Hill School Road Savanna) follows:
                
                  ER01MR11.003
                
                
                (9) Unit 4, subunits A and B, for Carex lutea: Southwest Ridge Savanna, Pender County, NC.
                (i) Unit 4, subunits A and B, for Carex lutea comprises 3.3 ac (1.3 ha) of maintained power line on the edge of Pine Savanna. Unit 4 is located approximately 9.1 mi (14.7 km) southwest of the intersection of NC 50 and NC 53.
                (ii) Subunit 4A. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 723852, 89908; 723720, 89734; 723688, 89761; 723756, 89851; 723820, 89935; 723852, 89908.
                (iii) Subunit 4B. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 724036, 90152; 723975, 90075; 723946, 90104; 724004, 90177; 724036, 90152.
                (iv) Map of Unit 4 (Southwest Ridge Savanna) follows:
                
                  
                  ER01MR11.004
                
                (10) Unit 5, subunits A, B, C, D and E, for Carex lutea: Sandy Run Savannas, Onslow County, NC.
                (i) Unit 5, subunits A, B, C, D and E, for Carex lutea comprises 25.2 ac (10.2 ha) of power line right-of-way, ecotone and Pine Savanna habitat. Unit 5 is located approximately 7.1 mi (11.4 km) southeast of the intersection of NC 50 and NC 53. Subunit A is located in a power line corridor east of NC 50, and subunits B, C, D, and E are west of NC 50.
                
                (ii) Subunit 5A. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 736771, 99308; 736625, 99178; 736587, 99216; 736737, 99350; 736771, 99308.
                (iii) Subunit 5B. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 735365, 98631; 735349, 98617; 735348, 98651; 735379, 98706; 735452, 98755; 735543, 98767; 735619, 98723; 735502, 98683; 735365, 98631.
                (iv) Subunit 5C. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 735711, 98665; 735692, 98664; 735692, 98680; 735687, 98688; 735664, 98688; 735650, 98706; 735666, 98715; 735673, 98706; 735697, 98704; 735711, 98689; 735711, 98670; 735711, 98665.
                (v) Subunit 5D. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 735817, 98757; 735769, 98743; 735761, 98762; 735812, 98776; 735817, 98757; and, 735756, 98767; 735745, 98774; 735722, 98827; 735720, 98863; 735761, 98907; 735787, 98905; 735795, 98859; 735810, 98821; 735864, 98838; 735899, 98854; 735928, 98871; 735958, 98894; 735983, 98894; 735990, 98820; 735850, 98795; 735756, 98767.
                (vi) Subunit 5E. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 736501, 99084; 736411, 99048; 736382, 99079; 736375, 99137; 736318, 99202; 736292, 99251; 736374, 99312; 736476, 99354; 736532, 99252; 736610, 99159; 736559, 99115; 736501, 99084.
                (vii) Map of Unit 5 (Sandy Run Savannas) follows:
                
                  
                  ER01MR11.005
                
                (11) Unit 6, subunits A, B, and C, for Carex lutea: The Neck Savanna, Pender County, NC.
                (i) Unit 6, subunits A, B, and C, for Carex lutea comprises 4.4 ac (1.8 ha) of power line right-of-way, Pine Savanna habitat. Unit 6 is located approximately 5.3 mi (8.5 km) southeast of the intersection of NC 50 and NC 53. All three subunits are located south of NC 50. Subunits 6A and 6B are located in remnant Pine Savanna ecotones southeast of SR 1532, and Subunit 6C is located along a power line right-of-way adjacent to Williams Road.
                (ii) Subunit 6A. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 731077, 98383; 731055, 98378; 731023, 98410; 731008, 98465; 731036, 98516; 731078, 98542; 731132, 98546; 731132, 98531; 731117, 98465; 731114, 98417; 731112, 98391; 731077, 98383.
                (iii) Subunit 6B. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 731177, 97874; 731139, 97824; 731093, 97810; 731042, 97830; 731047, 97843; 731094, 97828; 731130, 97839; 731168, 97888; 731198, 97895; 731200, 97879; 731177, 97874.
                (iv) Subunit 6C. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 731691, 98462; 731678, 98456; 731668, 98491; 731680, 98496; 731691, 98462.
                (v) Map of Unit 6 (The Neck Savanna) follows:
                
                  
                  ER01MR11.006
                
                (12) Unit 7, subunits A, B, and C, for Carex lutea: Shaken Creek Savanna, Pender County, NC.
                (i) Unit 7, subunits A, B, and C, for Carex lutea comprises 57.7 ac (23.4 ha) of Pine Savanna habitat. Unit 7 is located approximately 8.6 mi (13.8 km) southeast of the intersection of NC 50 and NC 53. All three subunits are located west of NC 50. Subunit 7A is immediately south side of Flo Road and east of Alligator Lake Road. Subunit 7B is immediately south of Flo Road and west of Alligator Lake Road. Subunit 7C is immediately south of Flo Road and approximately 1,800 feet (549 meters) west of Alligator Lake Road.
                (ii) Subunit 7A. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 734066, 92945; 734015, 92941; 733993, 92959; 733995, 92973; 733987, 92987; 733976, 93018; 733972, 93074; 733967, 93130; 733970, 93156; 733983, 93185; 734006, 93222; 734060, 93204; 734057, 93140; 734080, 93088; 734114, 93044; 734096, 92963; 734066, 92945.
                (iii) Subunit 7B. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 733868, 92812; 733817, 92804; 733727, 92937; 733704, 93040; 733648, 93073; 733640, 93213; 733823, 93232; 733964, 93244; 733997, 93225; 733955, 93155; 733966, 93022; 733985, 92968; 733959, 92949; 733926, 92936; 733886, 92909; 733862, 92857; 733868, 92812.
                (iv) Subunit 7C. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 733556, 93081; 733560, 92976; 733522, 92933; 733449, 92943; 733393, 92985; 733351, 93010; 733327, 93048; 733280, 93055; 733217, 93035; 733165, 92990; 733106, 92968; 733059, 92992; 733030, 93034; 732976, 93056; 732902, 93101; 732883, 93132; 733202, 93163; 733318, 93178; 733549, 93206; 733556, 93081.
                (v) Map of Unit 7 (Shaken Creek Savanna) follows:
                
                  
                  ER01MR11.007
                
                (13) Unit 8, subunits A, B, and C, for Carex lutea: McLean Savanna, Pender County, NC.
                (i) Unit 8, subunits A, B, and C, for Carex lutea comprises 52.6 ac (21.3 ha) of Pine Savanna and ecotone habitat. Unit 8 is located approximately 16.4 mi (26.4 km) south of the intersection of NC 50 and NC 53 and approximately 2.1 mi (3.4 km) east of NC 210.

                (ii) Subunit 8A. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 722520, 77995; 722417, 77935; 722283, 78037; 722146, 78244; 722013, 78436; 722019, 78444; 722433, 78542; 722540, 78390; 722492, 78276; 722398, 78205; 722520, 77995.
                (iii) Subunit 8B. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 722780, 77840; 722846, 77820; 722907, 77802; 722903, 77787; 722842, 77806; 722774, 77825; 722780, 77840; 722780, 77840; 722779, 77841; 722780, 77840; 722780, 77840.
                (iv) Subunit 8C. Land bounded by the following UTM Zone 18, NAD 83 coordinates (E,N): 723268, 78269; 723209, 78309; 723166, 78305; 723179, 78361; 723313, 78465; 723446, 78537; 723408, 78370; 723395, 78307; 723335, 78264; 723268, 78269.
                (v) Map of Unit 8 (McLean Savanna) follows:
                
                  
                  ER01MR11.008
                
                Family Cyperaceae: Carex specuicola (Navajo sedge)

                Arizona: Coconino County; Navajo Indian Reservation. A 40 × 5 meter rectangular area, with its long axis in the direction of seep-spring flow, around each of the following points: (1) Latitude 36°39′53″ N, longitude 110°47′18″ W; (2) latitude 36°40′07″ N, longitude 110°47′55″ W; and (3) latitude 36°40′18″ N, longitude 110°48′15″ W. Primary constituent elements include moist sandy to silty soils at shady seep-springs within the Navajo Sandstone Formation.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.163
                
                Family Ericaceae: Arctostaphylos franciscana (Franciscan manzanita)
                (1) Critical habitat units are depicted for San Francisco County, California, on the maps below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Arctostaphylos franciscana consist of four components:
                (i) Areas on or near bedrock outcrops often associated with ridges of serpentine or greenstone, mixed Franciscan rocks, or soils derived from these parent materials.
                (ii) Areas having soils originating from parent materials identified in paragraph (2)(i) of this entry that are thin, have limited nutrient content or availability, or have large concentrations of heavy metals.
                (iii) Areas within a vegetation community consisting of a mosaic of coastal scrub, serpentine maritime chaparral, or serpentine grassland as characterized as having a vegetation structure that is open, barren, or sparse with minimal overstory or understory of trees, shrubs, or plants, and that contain and exhibit a healthy fungal mycorrhizae component.
                (iv) Areas that are influenced by summer fog, which limits daily and seasonal temperature ranges, provides moisture to limit drought stress, and increases humidity.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on January 21, 2014.
                (4) Critical habitat map units. Data layers defining map units were created on a base of the Natural Resource Conservation Service National Agriculture Imagery Program (NAIP 2010), and critical habitat was then mapped using North American Datum (NAD) 83, Universal Transverse Mercator Zone 10N coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation.

                (5) The coordinates for these maps are available on the Internet at http://www.regulations.gov at Docket No. FWS-R8-ES-2012-0067, at http://www.fws.gov/sacramento/, or at the Sacramento Fish and Wildlife Office. Field office location information may be obtained at the Service regional offices, the addresses of which are at 50 CFR 2.2.
                (6) The index map of critical habitat units for Arctostaphylos franciscana (Franciscan manzanita) in San Francisco County, California, follows:
                
                  
                  ER20DE13.007
                
                (7) Unit 1: Fort Point, San Francisco County, California. Map of Unit 1 and Unit 2 follows:
                
                  
                  ER20DE13.008
                
                (8) Unit 2: Fort Point Rock, San Francisco County, California. Map of Unit 2 is provided at paragraph (7) of this entry.
                (9) Unit 3: World War II Memorial, San Francisco, California. Map of Unit 3 and Unit 4 follows:
                
                  
                  ER20DE13.009
                
                (10) Unit 4: Immigrant Point, San Francisco County, California. Map of Unit 4 is provided at paragraph (9) of this entry.
                (11) Unit 5: Inspiration Point, San Francisco, California. Map of Unit 5 follows:
                
                  
                  ER20DE13.010
                
                (12) Unit 6: Corona Heights, San Francisco County, California. Map of Unit 6 follows:
                
                  
                  ER20DE13.011
                
                (13) Unit 7: Twin Peaks, San Francisco, California. Map of Unit 7 follows:
                
                  
                  ER20DE13.012
                
                (14) Unit 8: Mount Davidson, San Francisco County, California. Map of Unit 8 follows:
                
                  
                  ER20DE13.013
                
                (15) Unit 9: Diamond Heights, San Francisco, California. Map of Unit 9 follows:
                
                  
                  ER20DE13.014
                
                (16) Unit 11: Bayview Park, San Francisco County, California. Map of Unit 11 follows:
                
                  
                  ER20DE13.015
                
                (17) Unit 12: McLaren Park East, San Francisco County, California. Map of Unit 12 follows:
                
                  
                  ER20DE13.016
                
                (18) Unit 13: McLaren Park West, San Francisco County, California. Map of Unit 13 follows:
                
                  
                  ER20DE13.017
                
                Family Ericaceae: Gonocalyx concolor
                
                (1) Critical habitat units are depicted for the municipalities of Cayey, San Lorenzo, and Patillas, Commonwealth of Puerto Rico, on the maps in this entry.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Gonocalyx concolor consist of these components:
                
                (i) Elfin forest at elevations over 2,900 feet (ft) (880 meters (m)) in Cerro La Santa, Puerto Rico, which includes:
                (A) Forest with single canopy layer with trees seldom exceeding 22 ft (7 m) in height.

                (B) Associated native vegetation dominated by species such as Tabebuia schumanniana, Tabebuia rigida, Ocotea spathulata, Eugenia borinquensis, Clusia minor, and Prestoea acuminata var. montana, native ferns, and dense cover with epiphytes, including bromeliads and mosses.
                (ii) Ausubo forest at elevations between 2,000 to 2,300 ft (620 to 720 m) in the Charco Azul, which includes:
                (A) Forest with single canopy layer with trees exceeding 22 ft (7 m) in height.

                (B) Plant association comprised by few species of native trees and associated native vegetation (e.g., Manilkara bidentata, Dacryodes excelsa,
                  Guarea guidonia, and Cyrilla racemiflora), native ferns, and dense cover with epiphytes, including bromeliads and mosses.
                (iii) The type locations described in paragraphs (2)(i) and (2)(ii) of this entry for this species should have mean annual precipitation of 88.7 in (225.3 cm), mean annual temperature of 72.3 °F (22.7 °C), and Los Guineos type of soil (i.e., very deep, acidic, clayey, well-drained soils on side slopes of mountains).
                (3) Critical habitat does not include manmade structures (such as bridges, docks, and aqueducts) and the land on which they are located existing within the legal boundaries on October 9, 2014.
                (4) Critical habitat map units. Data layers defining map units were created on a base of U.S. Geological Survey digital ortho-photo quarter-quadrangles, and critical habitat units were then mapped using aerial photos (ArcGis) to limits of the boundaries of the elfin forest and ausubo forest. Critical habitat units were then mapped using ArcMap version 10 (Environmental Systems Research Institute, Inc.), a Geographic Information Systems program. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/caribbean/es, at http://www.regulations.gov at Docket No. FWS-R4-ES-2013-0040, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map of critical habitat units for Gonocalyx concolor follows:
                
                  
                  ER09SE14.011
                
                (6) Unit 1: Cerro La Santa, Carite Commonwealth Forest, Puerto Rico.
                (i) Unit 1 includes 18.8 acres (ac) (7.6 hectares (ha)).
                (ii) Map of Unit 1 follows:
                
                  
                  ER09SE14.012
                
                (7) Unit 2: Charco Azul, Carite Commonwealth Forest, Puerto Rico.
                (i) Unit 2 includes 179.2 ac (72.5 ha).
                (ii) Map of Unit 2 follows:
                
                  
                  ER09SE14.013
                
                Family Euphorbiaceae: Chamaesyce hooveri (Hoover's Spurge)
                (1) Critical habitat units are depicted for Merced, Stanislaus, Tehama, Tulare, and Tuolumne Counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Chamaesyce hooveri (Hoover's Spurge) are the habitat components that provide:
                
                (i) Topographic features characterized by isolated mound and intermound complex within a matrix of surrounding uplands that result in continuously, or intermittently, flowing surface water in the depressional features including swales connecting the pools described below in paragraph (2)(ii), providing for dispersal and promoting hydroperiods of adequate length in the pools;
                (ii) Depressional features including isolated vernal pools with underlying restrictive soil layers that become inundated during winter rains and that continuously hold water or whose soils are saturated for a period long enough to promote germination, flowering, and seed production of predominantly annual native wetland species and typically exclude both native and nonnative upland plant species in all but the driest years. As these features are inundated on a seasonal basis, they do not promote the development of obligate wetland vegetation habitats typical of permanently flooded emergent wetlands;
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.
                (4) Unit 1: Tehama County, California. From USGS 24,000 topographic quad Acorn Hollow, Richardson Springs NW: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 588739, 4429822; 588900, 4429500; 589500, 4429500; 589500, 4428600; 589500, 4428000; 589800, 4427100; 590500, 4426400; 590500, 4425300; 591200, 4424400; 591500, 4423300; 591562, 4422558; 590526, 4423686; 589986, 4424273; 589816, 4424458; 589129, 4425207; 588454, 4426221; 588425, 4426265; 588279, 4426485; 588213, 4426583; 588213, 4426584; 588212, 4426585; 588168, 4426652; 588014, 4426883; 587912, 4427036; 588000, 4427300; 587900, 4427300; 587802, 4427202; 587756, 4427271; 587137, 4428163; 587107, 4428243; 586773, 4428770; 586751, 4428801; 586900, 4428900; 587300, 4429100; 588300, 4429600; 588500, 4430000; 588700, 4429900; 588733, 4429833; returning to 588739, 4429822.
                (5) Note: Unit 1 (Map 1) follows:
                
                  
                  ER10FE06.045
                
                (6) Unit 2: Butte County, California. From USGS 24,000 topographic quad Hamlin Canyon: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 609736, 4389313; 609200, 4389800; 609145, 4389965; 609391, 4389694; 609721, 4389330; returning to 609736, 4389313.
                (7) Note: Unit 2 (Map 2) follows:
                
                  
                  ER10FE06.046
                
                (8) Unit 3: Glenn and Colusa Counties, California. This unit was excluded from the designation pursuant to Section 4(b)(2) of the Act (see Exclusions under 4(b)(2) in the final critical habitat rule (70 FR 46924).

                (9) Unit 4: Stanislaus and Tuolumne Counties. From USGS 24,000 topographic quads Keystone, Paulsell, Cooperstown, Le Grange: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 715600, 4180900; 715400, 4180400; 716600, 4180400; 716900, 4179900; 717482, 4180046; 717700, 4180100; 718500, 4180000; 718700, 4179200; 719300, 4178700; 719455, 4178273; 719700, 4177600; 720126, 4177671; 720300, 4177700; 720700, 4177700; 720745, 4177115; 720800, 4176400; 721400, 4175900; 722200, 4175300; 722700, 4175200; 722800, 4173600; 723000, 4173500; 723200, 4173600; 723700, 4173600; 724000, 4173300; 724100, 4172300; 722800, 4172200; 721700, 4171200; 721571, 4170643; 721500, 4170500; 721400, 4170400; 721200, 4170300; 721000, 4170100; 721000, 4169600; 720900, 4169600; 720000, 4168500; 718900, 4168000; 718700, 4168100; 718100, 4168500; 718000, 4168500; 717900, 4168600; 716200, 4168600; 715900, 4168500; 715600, 4168300; 715500, 4168200; 715400, 4168300; 715400, 4169400; 714900, 4169900; 714900, 4170000; 715100, 4170000; 715200, 4170200; 715300, 4170200; 715300, 4170400; 715300, 4170407; 715300, 4171200; 715200, 4171200; 715200, 4171000; 715100, 4171000; 715100, 4170700; 714900, 4170700; 714900, 4170300; 713900, 4169800; 713800, 4169900; 713000, 4169500; 712500, 4169400; 712200, 4169400; 712000, 4169600; 711500, 4169900; 711300, 4169900; 710500, 4169100; 709300, 4169100; 709100, 4169500; 709100, 4169700; 708900, 4169700; 708800, 4169900; 708700, 4169900; 708600, 4169800; 708500, 4169900; 708400, 4170000; 708700, 4170200; 708800, 4170300; 708900, 4170400; 709100, 4170500; 709200, 4170600; 709400, 4170600; 709400, 4170800; 709300, 4170800; 709200, 4170900; 709100, 4170800; 708800, 4170700; 708800, 4170600; 708500, 4170500; 708400, 4170300; 708100, 4170200; 707900, 4170200; 707900, 4170300; 708100, 4170500; 708200, 4170500; 708200, 4170600; 708000, 4170600; 708200, 4170800; 708200, 4170900; 708100, 4170900; 707900, 4170700; 707700, 4170700; 707700, 4170800; 707600, 4170900; 707400, 4170900; 707100, 4171100; 707100, 4171200; 707200, 4171300; 707300, 4171200; 707500, 4171300; 707800, 4171600; 707900, 4171600; 708100, 4171600; 708200, 4171700; 708100, 4171800; 708100, 4171900; 708300, 4171900; 708300, 4172100; 708400, 4172100; 708500, 4172200; 708500, 4172300; 708700, 4172400; 708800, 4172500; 708800, 4172600; 708700, 4172700; 708500, 4172700; 708400, 4172800; 708300, 4172700; 708200, 4172700; 708100, 4172600; 708000, 4172500; 707900, 4172500; 707800, 4172700; 707600, 4172600; 707400, 4172500; 707400, 4172600; 707200, 4172700; 707100, 4172300; 707000, 4172200; 706700, 4172200; 706700, 4172300; 706500, 4172300; 706400, 4172300; 706400, 4172400; 706200, 4172600; 706300, 4172700; 706400, 4172800; 706300, 4172800; 706200, 4172800; 706100, 4172900; 705900, 4173100; 705800, 4173300; 705800, 4173500; 706000, 4173800; 705900, 4173900; 705800, 4174100; 705700, 4174200; 705500, 4174200; 705400, 4174100; 705400, 4173700; 705200, 4173200; 705167, 4173700; 705167, 4173700; 705100, 4174700; 705400, 4175400; 705000, 4175900; 705300, 4176300; 705700, 4176700; 705700, 4177000; 705700, 4177500; 705700, 4177700; 705200, 4177900; 705000, 4178100; 705400, 4178900; 706200, 4178400; 706600, 4177600; 707200, 4177300; 707300, 4176800; 706800, 4176200; 706900, 4175800; 707600, 4175800; 707999, 4176498; 708000, 4176500; 708000, 4176500; 708500, 4176400; 709800, 4176600; 710200, 4176200; 710700, 4176600; 711200, 4176900; 711500, 4177100; 711600, 4178100; 711700, 4178700; 710600, 4178800; 710300, 4179200; 709900, 4179500; 709879, 4179505; 709905, 4179525; 711259, 4179578; 711250, 4179933; 711628, 4179987; 711599, 4180753; 711578, 4180885; 713039, 4181325; 713440, 4181474; 714003, 4181741; 714540, 4182019; 714627, 4182073; 714700, 4182000; 715200, 4181600; returning to 715600, 4180900.
                (10) Unit 5: Stanislaus and Merced Counties.

                (i) Unit 5A: Stanislaus and Merced Counties. From USGS 24,000 topographic quads Paulsell, Cooperstown, Le Grange, Montpelier, Turlock Lake, Snelling, Merced Falls: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 720900, 4167500; 721100, 4167400; 721300, 4167700; 721700, 4167700; 722000, 4167600; 722500, 4167600; 723200, 4167100; 723500, 4166300; 723000, 4166100; 723200, 4165600; 723400, 4165700; 723600, 4165600; 723600, 4165100; 723700, 4164900; 724300, 4164900; 725000, 4163700; 725300, 4163800; 724900, 4162800; 725100, 4162700; 725400, 4162700; 726000, 4164100; 726300, 4163500; 726200, 4163100; 726000, 4163000; 726100, 4162700; 726199, 4160629; 726200, 4160600; 725800, 4160600; 725000, 4160200; 725300, 4159800; 726300, 4160200; 727000, 4159500; 727000, 4160400; 727223, 4160623; 727246, 4160646; 727300, 4160700; 727312, 4160647; 727317, 4160625; 727500, 4159800; 727600, 4159800; 727800, 4160400; 728300, 4160400; 728752, 4160658; 728773, 4160670; 729000, 4160800; 729244, 4160678; 729261, 4160670; 730400, 4160100; 730300, 4160500; 730600, 4160600; 730905, 4160871; 731500, 4161400; 731900, 4161400; 732000, 4160800; 731700, 4160700; 732000, 4160000; 733500, 4159000; 733700, 4158700; 733300, 4158600; 733300, 4158300; 733800, 4157700; 733400, 4157100; 731700, 4156900; 730900, 4156500; 728900, 4156600; 728700, 4156700; 728700, 4156800; 728600, 4156900; 728300, 4156900; 728100, 4156800; 727900, 4156800; 727100, 4156800; 726900, 4156600; 726700, 4156500; 726300, 4156500; 726100, 4156600; 725800, 4156500; 725600, 4156400; 725500, 4156300; 725400, 4156200; 725100, 4156100; 725000, 4156000; 724900, 4156000; 724800, 4156100; 724300, 4156100; 724300, 4155700; 723800, 4155700; 723900, 4155300; 723300, 4155400; 722700, 4155100; 722700, 4155400; 722300, 4155400; 722300, 4156800; 722900, 4156800; 722900, 4157400; 723500, 4157400; 723500, 4157000; 723700, 4157000; 723700, 4156900; 724300, 4156900; 724300, 4157400; 724200, 4157400; 724200, 4157400; 724100, 4158200; 723800, 4158200; 723700, 4159000; 722500, 4159000; 722500, 4159200; 722400, 4159200; 722300, 4159300; 722200, 4159300; 721600, 4159300; 721600, 4159500; 721500, 4159600; 721500, 4159800; 721600, 4159800; 721600, 4159900; 721700, 4159900; 721700, 4160500; 721100, 4160500; 721100, 4160100; 720800, 4160100; 720800, 4160500; 719500, 4160500; 719500, 4160300; 720000, 4159600; 719600, 4159600; 719600, 4159500; 719500, 4159500; 719400, 4159500; 719300, 4159400; 719100, 4159400; 719000, 4159400; 718900, 4159300; 718700, 4159100; 718600, 4159000; 718600, 4158900; 718400, 4158900; 718200, 4158800; 718200, 4158700; 718300, 4158600; 718400, 4158500; 718500, 4158500; 718600, 4158400; 718700, 4158400; 718900, 4158300; 719000, 4158100; 719000, 4157900; 718700, 4157600; 718000, 4157700; 717800, 4157400; 717900, 4157200; 718000, 4157000; 718400, 4157300; 718700, 4156700; 718700, 4156300; 717500, 4156300; 717500, 4156700; 717100, 4156700; 717100, 4156300; 716600, 4156300; 716600, 4155800; 716300, 4155700; 716200, 4155000; 715900, 4154900; 715900, 4155100; 715800, 4155200; 715800, 4155300; 715700, 4155400; 715600, 4155700; 715500, 4155800; 715400, 4155800; 715300, 4156600; 715400, 4156600; 715400, 4157200; 715400, 4157400; 715500, 4157400; 715500, 4157600; 717600, 4157600; 717600, 4159700; 718100, 4160200; 718200, 4160500; 718400, 4160800; 718700, 4161100; 716800, 4161100; 716800, 4160400; 715253, 4160400; 714900, 4160400; 714900, 4160900; 715000, 4160900; 715000, 4161000; 715200, 4161000; 715200, 4161100; 714400, 4161100; 714400, 4161200; 713700, 4161200; 713700, 4161100; 713300, 4161100; 713200, 4161200; 713100, 4161100; 713100, 4161000; 713400, 4160700; 713400, 4160600; 713600, 4160500; 713800, 4160800; 713900, 4160800; 714000, 4160700; 714000, 4160400; 711133, 4160301; 711100, 4161900; 709500, 4161900; 709500, 4163500; 707900, 4163500; 707900, 4163100; 707000, 4163100; 707000, 4165600; 707400, 4165600; 707400, 4165800; 706700, 4166100; 706500, 4165800; 706200, 4166000; 706300, 4166300; 706200, 4166400; 706200, 4166500; 706300, 4166500; 706300, 4166700; 706200, 4166700; 706200, 4167100; 706500, 4167100; 706700, 4166700; 706800, 4166700; 706800, 4166300; 707000, 4166300; 707000, 4166100; 707200, 4166100; 707200, 4166700; 707400, 4166700; 707800, 4166000; 707800, 4165600; 708000, 4165800; 708200, 4165800; 708400, 4165700; 708400, 4165500; 708200, 4165400; 708200, 4165300; 708300, 4165200; 708400, 4165200; 708500, 4165300; 708600, 4165400; 708800, 4165400; 709100, 4165100; 710200, 4165100; 710200, 4166400; 710100, 4166400; 710100, 4166500; 710000, 4166500; 709900, 4166500; 709900, 4166700; 709800, 4166700; 709800, 4167100; 710200, 4166800; 711000, 4167600; 711600, 4167800; 712400, 4167800; 712400, 4167300; 712900, 4167300; 712900, 4167200; 712600, 4166900; 711800, 4167000; 711600, 4166800; 711600, 4166600; 711800, 4166500; 711800, 4166600; 711900, 4166600; 712000, 4166300; 712100, 4166500; 712200, 4166500; 712300, 4166400; 712500, 4166400; 712500, 4166200; 712700, 4166200; 712700, 4166300; 712800, 4166300; 713000, 4166100; 712923, 4166062; 712800, 4166000; 712700, 4165800; 712500, 4165800; 712500, 4165600; 712700, 4165600; 712600, 4165400; 712400, 4165500; 712300, 4165400; 712500, 4165300; 712500, 4165200; 712400, 4165100; 712600, 4165100; 712600, 4165000; 712600, 4164900; 712700, 4164800; 712600, 4164700; 712500, 4164800; 712400, 4164800; 712400, 4164300; 712800, 4164500; 713100, 4164300; 713200, 4164100; 712900, 4163800; 712900, 4163700; 713100, 4163800; 713500, 4164000; 713600, 4164000; 713600, 4164100; 713700, 4164300; 714200, 4164300; 714400, 4164500; 714500, 4164800; 714600, 4164800; 714800, 4164700; 714800, 4164200; 714400, 4164000; 714400, 4163600; 714500, 4163500; 715200, 4164000; 715300, 4164200; 715400, 4164200; 715300, 4163900; 715100, 4163700; 715000, 4163500; 714800, 4163300; 714900, 4163200; 715000, 4163200; 715700, 4163200; 715900, 4163100; 716000, 4162900; 716100, 4162800; 716200, 4162800; 716300, 4162900; 716400, 4163000; 716500, 4163100; 716600, 4163200; 716600, 4163500; 716500, 4163600; 716500, 4163800; 716600, 4164100; 716800, 4164500; 716700, 4164900; 716800, 4165300; 717200, 4165800; 717200, 4166100; 717000, 4166400; 716600, 4166400; 716400, 4166300; 716400, 4166900; 716600, 4166900; 716800, 4167100; 716800, 4167300; 717000, 4167400; 717500, 4167400; 718100, 4167300; 718500, 4167100; 718600, 4166600; 718700, 4166400; 719100, 4166700; 719300, 4166800; 719500, 4166800; 719500, 4166500; 719600, 4166400; 719600, 4166100; 719800, 4166100; 719900, 4166300; 719900, 4166200; 720700, 4166200; 720700, 4163700; 721533, 4163700; 721700, 4163700; 722400, 4164100; 722400, 4164155; 722400, 4165300; 722200, 4165300; 722200, 4165400; 721500, 4165400; 721500, 4166100; 721000, 4166300; 720700, 4166500; 720900, 4166600; 721000, 4166700; 721100, 4166900; 721000, 4167000; 720300, 4167000; 720100, 4166900; 720200, 4166700; 720200, 4166600; 720100, 4166500; 720000, 4166500; 719800, 4166800; 719500, 4167400; 719500, 4167600; 719700, 4167800; 720500, 4167800; 720700, 4167700; returning to 720900, 4167500.
                (ii) Unit 5B: Merced County. From USGS 24,000 topographic quad Turlock Lake: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 713800, 4155400; 712600, 4155200; 712600, 4156800; 712900, 4156800; 712900, 4157100; 714800, 4157200; 714800, 4156800; 714300, 4156300; 714200, 4156200; 714000, 4155500; 714000, 4155400; returning to 713800, 4155400.
                (iii) Unit 5C: Stanislaus County. From USGS 24,000 topographic quads Paulsell, Montpelier: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 704200, 4166200; 704000, 4166200; 703800, 4166400; 703400, 4166600; 703400, 4166800; 703500, 4166800; 703600, 4166900; 703700, 4167000; 703700, 4167200; 704600, 4167600; 704700, 4167600; 704800, 4167500; 705000, 4167400; 705300, 4167400; 705300, 4166400; 705000, 4166300; 704400, 4166300; returning to 704200, 4166200.
                (iv) Note: Units 4-5 (Map 3) follow:
                
                  
                  ER10FE06.047
                
                (11) Unit 6: Merced County.

                (i) Unit 6A: Merced County. USGS 24,000 topographic quads Stevinson, San Luis Ranch: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 695400, 4125600; 695500, 4122000; 694900, 4122400; 694700, 4122700; 694500, 4122900; 694500, 4123100; 694100, 4123400; 693800, 4123500; 693800, 4123800; 693500, 4123900; 693500, 4124500; 693700, 4124700; 693800, 4125000; 693600, 4125200; 693400, 4125300; 693122, 4125670; 693146, 4125746; 693200, 4125800; 693700, 4125900; 693700, 4127300; 693800, 4127300; 693900, 4127000; 694200, 4126900; 694600, 4126400; 694600, 4126200; 694700, 4126000; 695179, 4125726; returning to 695400, 4125600.
                (ii) Unit 6B: Merced County. From USGS 24,000 topographic quad Stevinson, Arena, San Luis Ranch, Turner Ranch: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 699300, 4126300; 699300, 4125400; 700100, 4125400; 700200, 4126000; 700600, 4125700; 701100, 4125300; 701100, 4124300; 700300, 4124300; 700300, 4123800; 700500, 4123800; 700600, 4123500; 701100, 4123400; 701200, 4123200; 701400, 4123100; 701600, 4122700; 701900, 4122500; 702600, 4122200; 702870, 4121705; 703200, 4121100; 703900, 4120500; 704600, 4119800; 704600, 4119800; 704700, 4119700; 698900, 4119600; 698800, 4119700; 698543, 4119957; 698558, 4119970; 698501, 4120012; 698504, 4120069; 698626, 4120197; 698662, 4120077; 698694, 4120113; 698668, 4121116; 698663, 4121510; 698594, 4121508; 698600, 4121600; 699900, 4121600; 700000, 4120400; 700200, 4120400; 700200, 4122700; 697000, 4122600; 696900, 4125100; 697700, 4125100; 697700, 4125300; 697600, 4125400; 697700, 4125600; 698000, 4125700; 698200, 4125800; 698300, 4126100; 698700, 4126500; 699500, 4126500; 699600, 4126300; returning to 699300, 4126300.
                (iii) Unit 6C: Merced County. From USGS 24,000 topographic quad Arena, Turner Ranch: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 706700, 4122100; 706800, 4120900; 706700, 4120500; 706700, 4119700; 708100, 4119700; 708100, 4119600; 708000, 4119500; 707900, 4119200; 707900, 4119000; 708000, 4118900; 708300, 4118900; 708300, 4118100; 707900, 4118100; 707500, 4118500; 706500, 4118500; 706000, 4118900; 705600, 4119300; 705200, 4119700; 704800, 4120000; 704700, 4120100; 704700, 4120400; 705100, 4120400; 705100, 4120600; 704900, 4120700; 704900, 4120800; 705100, 4120800; 704900, 4121000; 705000, 4121100; 705100, 4121700; 705200, 4121700; 705300, 4122000; 705700, 4122100; 705700, 4122200; 705400, 4122300; 705300, 4122400; 705500, 4122600; 705400, 4122600; 705300, 4122500; 705200, 4122500; 705100, 4122500; 704900, 4122500; 704900, 4122700; 704800, 4122800; 704500, 4122800; 704300, 4122900; 704000, 4122800; 703900, 4122900; 703400, 4124400; 703300, 4124600; 701300, 4126500; 700100, 4127600; 700467, 4129067; 700500, 4129200; 700500, 4130600; 701000, 4130600; 701000, 4130100; 701100, 4129800; 701200, 4129800; 701100, 4130100; 701100, 4130600; 701700, 4130600; 701700, 4129200; 701800, 4129200; 702800, 4129200; 703000, 4128800; 703300, 4128800; 703900, 4128800; 703900, 4129000; 704200, 4129000; 704200, 4128500; 703300, 4128400; 703400, 4128300; 703400, 4127900; 703500, 4127800; 703800, 4127500; 703700, 4127300; 703500, 4127300; 703400, 4127100; 703400, 4126100; 703500, 4126100; 704400, 4126100; 704300, 4126000; 704400, 4125900; 704500, 4125300; 704500, 4124800; 705000, 4124800; 705000, 4125300; 705700, 4125300; 705700, 4124900; 706600, 4125000; 706700, 4123700; returning to 706700, 4122100.
                (iv) Unit 6D: Merced County. USGS 24,000 topographic quad Turner Ranch, Sandy Mush: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 706700, 4122100; 711500, 4122200; 711500, 4121700; 711500, 4121200; 709900, 4121300; 709900, 4121900; 709800, 4121900; 709800, 4121800; 709700, 4121500; 709500, 4121500; 709300, 4121600; 708800, 4121400; 708700, 4121300; 706800, 4121300; returning to 706700, 4122100.
                (v) Unit 6E: Merced County. USGS 24,000 topographic quad Turner Ranch, Sandy Mush: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 711200, 4120500; 711400, 4120400; 711500, 4120500; 711600, 4119600; 711900, 4119600; 711900, 4119400; 712100, 4119300; 712300, 4119300; 712300, 4119200; 712600, 4119200; 712800, 4118800; 711600, 4118700; 711600, 4118500; 711400, 4118500; 711300, 4118400; 711100, 4118100; 709900, 4118100; 709900, 4118800; 709900, 4119000; 709700, 4119000; 709700, 4119600; 710300, 4119600; 710300, 4119900; 710700, 4119900; 710700, 4120000; 710600, 4120000; 710600, 4120100; 710700, 4120200; 710600, 4120300; 710700, 4120400; 710700, 4120500; 710900, 4120400; 711100, 4120400; returning to 711200, 4120500.
                (vi) Note: Unit 6 (Map 4) follows:
                
                  
                  ER10FE06.048
                
                (12) Unit 7: Tulare County.

                (i) Unit 7A: Tulare County. From USGS 24,000 topographic quads Stokes Mtn., Ivanhoe: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 838331, 4045841; 838313, 4046140; 837613, 4046097; 837307, 4046178; 836995, 4046359; 836558, 4046933; 836240, 4047214; 836221, 4047514; 836508, 4047733; 837008, 4047763; 836933, 4048962; 837295, 4049587; 837888, 4049724; 838419, 4049256; 838619, 4049268; 838600, 4049568; 838500, 4049562; 838463, 4050161; 839362, 4050217; 839374, 4050018; 839674, 4050036; 840155, 4050367; 840255, 4050373; 840467, 4050186; 840767, 4050205; 840942, 4050617; 841441, 4050648; 841628, 4050860; 841828, 4050873; 841997, 4051385; 841741, 4052272; 841828, 4052477; 841703, 4052871; 841791, 4053077; 842390, 4053114; 842821, 4052640; 843027, 4052552; 843327, 4052571; 843545, 4052284; 843583, 4051684; 843389, 4051572; 843252, 4050560; 843089, 4049948; 842802, 4049730; 842652, 4048918; 842665, 4048719; 843177, 4048550; 843008, 4048038; 843070, 4047039; 842371, 4046995; 842296, 4046589; 841597, 4046546; 841522, 4046140; 838818, 4046072; returning to 838331, 4045841.
                (ii) Unit 7B: Tulare County. From USGS 24,000 topographic quads Ivanhoe: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 836778, 4043629; 837178, 4043642; 837178, 4043663; 837165, 4044455; 837527, 4044471; 837510, 4044925; 837253, 4045186; 836546, 4045165; 836550, 4044829; 836726, 4044828; 836732, 4044453; 836753, 4044453; 836777, 4043638; 836778, 4043629; 836765, 4043628; 835983, 4043614; 835959, 4043687; 836040, 4043993; 836433, 4044117; 836365, 4045216; 837164, 4045266; 836733, 4045741; 838331, 4045841; 838338, 4045740; 837838, 4045710; 837919, 4044411; 837819, 4044405; 837863, 4043705; 837869, 4043605; 837569, 4043587; 837613, 4042887; 836814, 4042838; 836799, 4043075; returning to 836778, 4043629.
                (iii) Unit 7C: Tulare County. From USGS 24,000 topographic quads Stokes Mtn., Auckland, Ivanhoe, Woodlake: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 846274, 4048743; 846905, 4048281; 849003, 4048412; 849427, 4048037; 850027, 4048075; 850345, 4047794; 850370, 4047394; 849889, 4047064; 848453, 4045971; 848490, 4045371; 848103, 4045146; 848122, 4044847; 847922, 4044834; 847928, 4044734; 847529, 4044710; 847547, 4044410; 847454, 4044303; 847466, 4044104; 847266, 4044091; 846867, 4044066; 846892, 4043667; 846492, 4043642; 846517, 4043242; 845718, 4043192; 845630, 4042986; 845530, 4042980; 845568, 4042381; 845768, 4042393; 845780, 4042193; 845980, 4042206; 845942, 4042805; 846342, 4042830; 846348, 4042730; 846454, 4042637; 846367, 4042431; 846567, 4042443; 846579, 4042243; 846379, 4042230; 846392, 4042031; 846792, 4042056; 846816, 4041656; 846417, 4041631; 846404, 4041831; 845805, 4041794; 845811, 4041694; 845911, 4041700; 845917, 4041600; 845817, 4041594; 845830, 4041394; 846030, 4041406; 846036, 4041306; 846213, 4041318; 846179, 4040614; 846079, 4040607; 846104, 4040207; 846729, 4039845; 846841, 4039652; 846541, 4039633; 846585, 4038933; 846485, 4038927; 846491, 4038827; 846597, 4038734; 846410, 4038521; 846104, 4038603; 845898, 4038690; 845973, 4039096; 845861, 4039290; 845836, 4039689; 845524, 4039871; 845305, 4040158; 845193, 4040351; 845180, 4040551; 844949, 4041038; 844612, 4041619; 844787, 4042031; 844325, 4043005; 844319, 4043105; 844413, 4043211; 844612, 4043224; 844806, 4043336; 844700, 4043430; 844625, 4044628; 845605, 4044991; 845974, 4045515; 845624, 4046296; 845025, 4046258; 844494, 4046726; 844457, 4047326; 844988, 4048463; 845038, 4049268; 845425, 4049493; returning to 846274, 4048743.
                (iv) Unit 7D: Tulare County. From USGS 24,000 topographic quad Woodlake: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 850239, 4044678; 850251, 4044478; 850851, 4044515; 851075, 4044128; 850701, 4043704; 851300, 4043741; 851506, 4043654; 851737, 4043166; 852237, 4043198; 852468, 4042711; 852487, 4042411; 851725, 4041761; 851837, 4041568; 852636, 4041618; 852824, 4041830; 853223, 4041855; 853835, 4041693; 854197, 4040712; 854210, 4040512; 853754, 4039782; 851949, 4039769; 851231, 4040025; 850625, 4040088; 850619, 4040188; 850819, 4040201; 850769, 4041000; 850269, 4040969; 850282, 4040769; 850082, 4040756; 849895, 4040544; 849795, 4040538; 849820, 4040138; 849120, 4040095; 849108, 4040294; 849308, 4040307; 849295, 4040507; 848889, 4040582; 848908, 4040282; 848814, 4040176; 848821, 4040076; 848321, 4040045; 848227, 4039939; 848121, 4040032; 848071, 4040832; 848371, 4040850; 848321, 4041649; 848521, 4041662; 848502, 4041962; 848203, 4041943; 848196, 4042043; 848278, 4042349; 848065, 4042536; 847466, 4042499; 847516, 4043304; 847716, 4043317; 847728, 4043117; 848128, 4043142; 848147, 4042842; 848446, 4042861; 848421, 4043261; 848821, 4043286; 848796, 4043685; 849096, 4043704; 849090, 4043804; 849190, 4043810; 849177, 4044010; 849271, 4044116; 849571, 4044135; 849546, 4044534; 849346, 4044522; 849140, 4044609; 849215, 4045015; 849215, 4045015; 849571, 4045739; 850151, 4046077; 850451, 4046096; 851082, 4045633; 851194, 4045440; 850638, 4044703; returning to 850239, 4044678.
                (v) Unit 7E: Tulare County. From USGS 24,000 topographic quad Monson: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 829566, 4043288; 829884, 4043007; 830383, 4043038; 830427, 4042339; 830827, 4042364; 830833, 4042264; 832028, 4042339; 832069, 4040937; 832106, 4039535; 832038, 4039531; 831991, 4039595; 831752, 4039679; 831748, 4039853; 832035, 4039864; 832031, 4039913; 831542, 4039901; 831281, 4039895; 831228, 4039894; 831226, 4040265; 830457, 4040256; 830432, 4040256; 830449, 4039621; 830453, 4039463; 830420, 4039230; 829721, 4039186; 829521, 4039174; 829509, 4039374; 828304, 4039399; 828279, 4039798; 827580, 4039755; 827605, 4039355; 827205, 4039330; 827280, 4038132; 826381, 4038076; 826400, 4037776; 825601, 4037726; 825582, 4038026; 824877, 4038082; 824846, 4038582; 826344, 4038675; 826313, 4039175; 825507, 4039225; 825445, 4040223; 827043, 4040323; 827100, 4041028; 828797, 4041134; 828810, 4040935; 829509, 4040978; returning to 829566, 4043288.
                (vi) Unit 7F: Tulare County. USGS 24,000 topographic quad Monson: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 831258, 4037878; 830508, 4037831; 830507, 4037837; 830510, 4037837; 830495, 4038113; 830867, 4038116; 831249, 4038123; returning to 831258, 4037878.

                (vii) Unit 7G: Tulare County. USGS 24,000 topographic quad Monson: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 835309, 4039635; 835327, 4039335; 834622, 4039391; 834023, 4039354; 834429, 4040884; 835234, 4040834; 835259, 4040434; returning to 835309, 4039635.
                (viii) Note: Unit 7 (Map 5) follows:
                
                  ER10FE06.049
                
                
                Family Fabaceae: Astragalus Albens (Cushenbury Milk-Vetch)
                (1) Critical habitat units are depicted for San Bernardino County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Astragalus albens are those habitat components that are essential for the primary biological needs of the species. Based on our current knowledge of this species, the primary constituent elements of critical habitat for this species are listed below and consist of, but are not limited to:
                (i) Soils derived primarily from the upper and middle members of the Bird Spring Formation and Undivided Cambrian parent materials that occur on hillsides or along rocky washes with limestone outwash/deposits at elevations between 1,171 and 2,013 m (3,864 and 6,604 ft);
                (ii) Soils with intact, natural surfaces that have not been substantially altered by land use activities (e.g., graded, excavated, re-contoured, or otherwise altered by ground-disturbing equipment); and
                (iii) Associated plant communities that have areas with an open canopy cover and little accumulation of organic material (e.g., leaf litter) on the surface of the soil.
                (3) Existing features and structures, such as buildings, active mines, paved or unpaved roads, other paved or cleared areas, lawns, and other urban landscaped areas, are not likely to contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a section 7 consultation, unless they may affect the species or primary constituent elements in adjacent critical habitat.
                (4) Northeastern Slope Unit, San Bernardino County, California.
                (i) From USGS 1:24,000 quadrangle maps Fawnskin, Big Bear City, Rattlesnake Canyon, and Cougar Buttes, California.
                (ii) Subunit 1a: Land bounded by the following UTM11 NAD27 coordinates (E, N): 503300, 3801900; 503600, 3801900; 503600, 3801700; 503700, 3801700; 503700, 3801600; 503800, 3801600; 503800, 3801500; 503900, 3801500; 503900, 3801200; 503800, 3801200; 503800, 3801100; 503900, 3801100; 503900, 3800900; 504000, 3800800; 504100, 3800800; 504100, 3800800; 504100, 3800500; 504000, 3800500; 504000, 3800300; 503900, 3800300; 503900, 3800200; 503500, 3800200; 503500, 3800300; 503400, 3800300; 503400, 3800400; 503300, 3800400; 503300, 3800600; 503200, 3800600; 503200, 3801800; 503300, 3801800; and 503300, 3801900.
                (iii) Subunit 1b: Land bounded by the following UTM11 NAD27 coordinates (E, N): 507000, 3801600; 507400, 3801600; 507400, 3801300; 507500, 3801300; 507500, 3800900; 507600, 3800900; 507600, 3800500; 507500, 3800500; 507500, 3800400; 507400, 3800400; 507400, 3800300; 507300, 3800300; 507300, 3800200; 507200, 3800200; 507200, 3800100; 507100, 3800100; 507100, 3800200; 507000, 3800200; 507000, 3800500; 506800, 3800500; 506800, 3800600; 506700, 3800600; 506700, 3801100; 506900, 3801100; 506900, 3801000; 507100, 3801000; 507100, 3801300; 507000, 3801300; and 507000, 3801600.
                (iv) Subunit 1c: Land bounded by the following UTM11 NAD27 coordinates (E, N): 513100, 3803700; 513600, 3803700; 513600, 3803100; 513500, 3803100; 513500, 3803000; 513400, 3803000; 513400, 3802900; 513300, 3802900; 513300, 3802800; 513100, 3802800; 513100, 3802900; 513000, 3802900; 513000, 3803000; 512900, 3803000; 512900, 3803400; 513000, 3803400; 513000, 3803500; 513100, 3803500; and 513100, 3803700.
                (v) Subunit 1d: Land bounded by the following UTM11 NAD27 coordinates (E, N): 516000, 3803300; 516300, 3803300; 516300, 3803000; 516000, 3803000; and 516000, 3803300.
                (vi) Subunit 1e: Land bounded by the following UTM11 NAD27 coordinates (E, N): 514800, 3802600; 515200, 3802600; 515200, 3802200; 515100, 3802200; 515100, 3801900; 515300, 3801900; 515300, 3802000; 515400, 3802000; 515400, 3801900; 515500, 3801900; 515500, 3801600; 515100, 3801600; 515100, 3801500; 514800, 3801500; 514800, 3801600; 514700, 3801600; 514700, 3801900; 514600, 3801900; 514600, 3802000; 514500, 3802000; 514500, 3802300; 514600, 3802300; 514600, 3802400; 514700, 3802400; 514700, 3802500; 514800, 3802500; and 514800, 3802600.
                (vii) Subunit 1f: Land bounded by the following UTM11 NAD27 coordinates (E, N): 516000, 3802500; 516200, 3802500; 516200, 3802400; 516300, 3802400; 516300, 3802100; 516200, 3802100; 516200, 3801900; 515800, 3801900; 515800, 3801800; 515700, 3801800; 515700, 3801900; 515600, 3801900; 515600, 3802100; 515500, 3802100; 515500, 3802200; 515600, 3802200; 515600, 3802300; 515900, 3802300; 515900, 3802400; 516000, 3802400; and 516000, 3802500.
                (viii) Subunit 1g: Land bounded by the following UTM11 NAD27 coordinates (E, N): 513700, 3800000; 514100, 3800000; 514100, 3799900; 514300, 3799900; 514300, 3799800; 514700, 3799800; 514700, 3799500; 514800, 3799500; 514800, 3799600; 515000, 3799600; 515000, 3799500; 515100, 3799500; 515100, 3799200; 515000, 3799200; 515000, 3799100; 514800, 3799100; 514800, 3799200; 514700, 3799200; 514700, 3799300; 514600, 3799300; 514600, 3799400; 514500, 3799400; 514500, 3799300; 514100, 3799300; 514100, 3799500; 514000, 3799500; 514000, 3799400; 513800, 3799400; 513800, 3799500; 513700, 3799500; and 513700, 3800000.

                (ix) Subunit 1h: Land bounded by the following UTM11 NAD27 coordinates (E, N): 515200, 3801300; 515500, 3801300; 515500, 3801200; 515600, 3801200; 515600, 3800800; 515500, 3800800; 515500, 3800700; 515400, 3800700; 515400, 3800400; 515300, 3800400; 515300, 3800300; 515400, 3800300; 515400, 3800200; 515500, 3800200; 515500, 3799600; 515600, 3799600; 515600, 3799500; 515900, 3799500; 515900, 3799400; 516300, 3799400; 516300, 3799200; 516500, 3799200; 516500, 3799000; 516700, 3799000; 516700, 3799600; 517100, 3799600; 517100, 3799400; 517200, 3799400; 517200, 3799300; 517100, 3799300; 517100, 3799200; 517200, 3799200; 517200, 3798900; 517100, 3798900; 517100, 3798600; 516500, 3798600; 516500, 3798900; 516400, 3798900; 516400, 3798800; 516200, 3798800; 516200, 3798900; 515400, 3798900; 515400, 3799000; 515300, 3799000; 515300, 3799100; 515200, 3799100; 515200, 3799600; 515100, 3799600; 515100, 3799700; 515000, 3799700; 515000, 3800100; 514900, 3800100; 514900, 3800800; 514800, 3800800; 514800, 3800700; 514600, 3800700; 514600, 3800800; 514500, 3800800; 514500, 3801000; 514600, 3801000; 514600, 3801100; 514800, 3801100; 514800, 3801000; 514900, 3801000; 514900, 3801100; 515100, 3801100; 515100, 3801200; 515200, 3801200; and 515200, 3801300.
                (x) Subunit 1i: Land bounded by the following UTM11 NAD27 coordinates (E, N): 517200, 3802800; 517700, 3802800; 517700, 3802400; 517600, 3802400; 517600, 3802100; 517500, 3802100; 517500, 3802000; 517400, 3802000; 517400, 3801900; 517200, 3801900; 517200, 3802000; 517100, 3802000; 517100, 3802700; 517200, 3802700; and 517200, 3802800.
                (xi) Subunit 1j: Land bounded by the following UTM11 NAD27 coordinates (E, N): 517800, 3802200; 518200, 3802200; 518200, 3801900; 518100, 3801900; 518100, 3801800; 517800, 3801800; and 517800, 3802200.
                (xii) Subunit 1k: Land bounded by the following UTM11 NAD27 coordinates (E, N): 517700, 3801500; 518300, 3801500; 518300, 3801200; 518200, 3801200; 518200, 3801100; 518100, 3801100; 518100, 3801000; 518000, 3801000; 518000, 3800900; 517900, 3800900; 517900, 3800800; 517800, 3800800; 517800, 3800600; 517700, 3800600; 517700, 3800500; 517800, 3800500; 517800, 3800000; 517700, 3800000; 517700, 3799900; 517300, 3799900; 517300, 3800000; 517200, 3800000; 517200, 3799900; 516800, 3799900; 516800, 3800000; 516700, 3800000; 516700, 3800200; 517100, 3800200; 517100, 3800900; 517200, 3800900; 517200, 3801000; 517400, 3801000; 517400, 3801200; 517500, 3801200; 517500, 3801400; 517700, 3801400; and 517700, 3801500.
                (xiii) Subunit 1l: Land bounded by the following UTM11 NAD27 coordinates (E, N): 517800, 3799800; 518600, 3799800; 518600, 3799500; 518500, 3799500; 518500, 3799400; 518400, 3799400; 518400, 3799300; 518200, 3799300; 518200, 3799100; 517900, 3799100; 517900, 3798700; 517500, 3798700; 517500, 3798900; 517400, 3798900; 517400, 3799600; 517700, 3799600; 517700, 3799700; 517800, 3799700; and 517800, 3799800.
                (xiv) Subunit 1m: Land bounded by the following UTM11 NAD27 coordinates (E, N): 520200, 3801000; 520600, 3801000; 520600, 3800700; 520500, 3800700; 520500, 3800600; 520600, 3800600; 520600, 3800500; 520800, 3800500; 520800, 3800400; 520900, 3800400; 520900, 3800300; 521100, 3800300; 521100, 3800200; 521200, 3800200; 521200, 3800000; 521100, 3800000; 521100, 3799900; 520800, 3799900; 520800, 3800100; 520300, 3800100; 520300, 3800200; 520200, 3800200; 520200, 3800300; 520100, 3800300; 520100, 3800200; 519800, 3800200; 519800, 3800700; 520100, 3800700; 520100, 3800600; 520200, 3800600; and 520200, 3801000.
                (xv) Subunit 1n: Land bounded by the following UTM11 NAD27 coordinates (E, N): 519300, 3799300; 519600, 3799300; 519600, 3798900; 519300, 3798900; 519300, 3799000; 519200, 3799000; 519200, 3799200; 519300, 3799200; and 519300, 3799300.
                (xvi) Subunit 1o: Land bounded by the following UTM11 NAD27 coordinates (E, N): 520100, 3800000; 520400, 3800000; 520400, 3799900; 520500, 3799900; 520500, 3799700; 520400, 3799700; 520400, 3799600; 520000, 3799600; 520000, 3799500; 520100, 3799500; 520100, 3799400; 520200, 3799400; 520200, 3799300; 520300, 3799300; 520300, 3799400; 520600, 3799400; 520600, 3799100; 520300, 3799100; 520300, 3799200; 520100, 3799200; 520100, 3799000; 520200, 3799000; 520200, 3798900; 520300, 3798900; 520300, 3798800; 520700, 3798800; 520700, 3798700; 521500, 3798700; 521500, 3798800; 521400, 3798800; 521400, 3799000; 521300, 3799000; 521300, 3799100; 521200, 3799100; 521200, 3799200; 521500, 3799200; 521500, 3799300; 521800, 3799300; 521800, 3798600; 521600, 3798600; 521600, 3798500; 521500, 3798500; 521500, 3797900; 521100, 3797900; 521100, 3798000; 521000, 3798000; 521000, 3797900; 520900, 3797900; 520900, 3797800; 520600, 3797800; 520600, 3797900; 520500, 3797900; 520500, 3798000; 520300, 3798000; 520300, 3798300; 520200, 3798300; 520200, 3798200; 519900, 3798200; 519900, 3798300; 519800, 3798300; 519800, 3798400; 519700, 3798400; 519700, 3799000; 519800, 3799000; 519800, 3799100; 519700, 3799100; 519700, 3799600; 519900, 3799600; 519900, 3799900; 520100, 3799900; and 520100, 3800000.
                (xvii) Subunit 1p: Land bounded by the following UTM11 NAD27 coordinates (E, N): 521900, 3799000; 522200, 3799000; 522200, 3798600; 521900, 3798600; and 521900, 3799000.

                (xviii) Subunit 1q: Land bounded by the following UTM11 NAD27 coordinates (E, N): 520100, 3797900; 520300, 3797900; 520300, 3797800; 520400, 3797800; 520400, 3797600; 520300, 3797600; 520300, 3797000; 520200, 3797000; 520200, 3796900; 519900, 3796900; 519900, 3797000; 519600, 3797000; 519600, 3796900; 519500, 3796900; 519500, 3796800; 519400, 3796800; 519400, 3796700; 519600, 3796700; 519600, 3796600; 519700, 3796600; 519700, 3795900; 519800, 3795900; 519800, 3795800; 519900, 3795800; 519900, 3795700; 520100, 3795700; 520100, 3795600; 520200, 3795600; 520200, 3795500; 520300, 3795500; 520300, 3795400; 520400, 3795400; 520400, 3795300; 520600, 3795300; 520600, 3795200; 520800, 3795200; 520800, 3795100; 520900, 3795100; 520900, 3795000; 521000, 3795000; 521000, 3794800; 521100, 3794800; 521100, 3794700; 521200, 3794700; 521200, 3794600; 521300, 3794600; 521300, 3794400; 521600, 3794400; 521600, 3794300; 521700, 3794300; 521700, 3793900; 521600, 3793900; 521600, 3793800; 521200, 3793800; 521200, 3793900; 521100, 3793900; 521100, 3794000; 521000, 3794000; 521000, 3794100; 520900, 3794100; 520900, 3794200; 520800, 3794200; 520800, 3794300; 520700, 3794300; 520700, 3794400; 520500, 3794400; 520500, 3794500; 520400, 3794500; 520400, 3794600; 520300, 3794600; 520300, 3794700; 520200, 3794700; 520200, 3794800; 520100, 3794800; 520100, 3794900; 520000, 3794900; 520000, 3795000; 519900, 3795000; 519900, 3795100; 519800, 3795100; 519800, 3795200; 519700, 3795200; 519700, 3795300; 519500, 3795300; 519500, 3795400; 519400, 3795400; 519400, 3795300; 519300, 3795300; 519300, 3795400; 519000, 3795400; 519000, 3795500; 518400, 3795500; 518400, 3795600; 518300, 3795600; 518300, 3796000; 518400, 3796000; 518400, 3796100; 518500, 3796100; 518500, 3796200; 518900, 3796200; 518900, 3796300; 519000, 3796300; 519000, 3796500; 518900, 3796500; 518900, 3796600; 518800, 3796600; 518800, 3796800; 518900, 3796800; 518900, 3796900; 519000, 3796900; 519000, 3797000; 519100, 3797000; 519100, 3797200; 519200, 3797200; 519200, 3797300; 519300, 3797300; 519300, 3797400; 519700, 3797400; 519700, 3797600; 519800, 3797600; 519800, 3797700; 519900, 3797700; 519900, 3797800; 520100, 3797800; and 520100, 3797900.
                (xix) Subunit 1r: Land bounded by the following UTM11 NAD27 coordinates (E, N): 521900, 3793400; 522400, 3793400; 522400, 3793300; 522500, 3793300; 522500, 3793200; 522600, 3793200; 522600, 3793100; 522700, 3793100; 522700, 3793200; 523000, 3793200; 523000, 3793100; 523100, 3793100; 523100, 3793000; 523200, 3793000; 523200, 3792800; 523100, 3792800; 523100, 3792400; 522600, 3792400; 522600, 3792500; 522400, 3792500; 522400, 3792600; 521900, 3792600; 521900, 3792700; 521700, 3792700; 521700, 3793100; 521800, 3793100; 521800, 3793300; 521900, 3793300; and 521900, 3793400.
                (xx) Subunit 1s: Land bounded by the following UTM11 NAD27 coordinates (E, N): 524100, 3792500; 524500, 3792500; 524500, 3792400; 524600, 3792400; 524600, 3792300; 524800, 3792300; 524800, 3792200; 524900, 3792200; 524900, 3791900; 524800, 3791900; 524800, 3791800; 524600, 3791800; 524600, 3791900; 524300, 3791900; 524300, 3792000; 524100, 3792000; and 524100, 3792500.
                (xxi) Note: Astragalus albens map follows:
                
                  ER24DE02.003
                
                
                Family Fabaceae: Astragalus ampullarioides (Shivwits milk-vetch)
                (1) Critical habitat units are depicted for Washington County, Utah, on the maps and as described below.

                (2) Within these areas, the primary constituent elements of critical habitat for Astragalus ampullarioides are:
                (i) Outcroppings of soft clay soil, which is often purplish red, within the Chinle Formation and the Dinosaur Canyon Member of the Moenave Formation, at elevations from 920 to 1,330 m (3,018 to 4,367 ft);
                (ii) Topographic features/relief, including alluvial fans and fan terraces, and gently rolling to steep swales with little to moderate slope (3 to 24 percent), that are often markedly dissected by water flow pathways from seasonal precipitation; and

                (iii) The presence of insect visitors or pollinators, such as Anthophora captognatha, A. damnersi, A. porterae, other Anthophora species, Eucera quadricincta, Bombus morrissonis, Hoplitis grinnelli, Osmia clarescens, O. marginata, O. titus, O. clavescens, and two types of Dialictus species.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Data layers defining map units were an electronic base map of USGS 7.5′ quadrangles projected to the UTM coordinate system, Zone 12 NAD 83. Ancillary data used to help refine the unit boundaries included Digital Orthophoto Quadrangles (DOQs); National Agricultural Imagery Program (NAIP); cadastral land survey (Township, Range, and Section); soils data; and the 1:24,000 Utah water courses data set. Critical habitat units were delineated through heads-up digitizing in a Geographic Information System.
                (5) Note: Index map (Map 1—A. ampullarioides) follows:
                
                  
                  ER27DE06.106
                
                (6) Unit 1—Pahcoon Spring Wash, Washington County, Utah.
                (i) Land bounded by the following UTM Zone 12 NAD 83 coordinates (meters E, meters N): 250963, 4122043; 250963, 4122040; 250559, 4122052; 250165, 4122063; 250165, 4122075; 250165, 4122352; 250165, 4122466; 250165, 4122731; 250176, 4122731; 250580, 4122731; 250965, 4122731; 250965, 4122442; 250965, 4122331; 250965, 4122107; 250963, 4122047; 250963, 4122043.
                (ii) Note: Map of Unit 1 (Map 2—A. ampullarioides) follows:
                
                  
                  ER27DE06.107
                
                (7) Unit 3—Coral Canyon, Washington County, Utah.

                (i) Land bounded by the following UTM Zone 12 NAD 83 coordinates (meters E, meters N): 283348, 4114931; 283341, 4114729; 283341, 4114729; 283335, 4114525; 283335, 4114523; 283334, 4114481; 283329, 4114332; 283328, 4114322; 283139, 4114327; 283138, 4114327; 283129, 4114327; 282929, 4114333; 282929, 4114331; 282529, 4114339; 282533, 4114481; 282539, 4114493; 282547, 4114508; 282551, 4114511; 282560, 4114522; 282589, 4114545; 282595, 4114551; 282611, 4114559; 282622, 4114567; 282630, 4114573; 282640, 4114580; 282649, 4114587; 282658, 4114593; 282665, 4114594; 282674, 4114599; 282679, 4114605; 282680, 4114612; 282680, 4114617; 282680, 4114622; 282683, 4114624; 282700, 4114627; 282712, 4114631; 282724, 4114639; 282732, 4114646; 282743, 4114651; 282754, 4114659; 282764, 4114668; 282768, 4114679; 282776, 4114689; 282786, 4114697; 282797, 4114705; 282801, 4114711; 282805, 4114717; 282805, 4114717; 282808, 4114726; 282812, 4114736; 282814, 4114750; 282822, 4114760; 282828, 4114767; 282837, 4114767; 282846, 4114767; 282856, 4114763; 282862, 4114753; 282867, 4114741; 282877, 4114737; 282895, 4114740; 282905, 4114747; 282914, 4114759; 282921, 4114771; 282931, 4114782; 282932, 4114789; 282936, 4114796; 282943, 4114800; 282943, 4114800; 282951, 4114800; 282959, 4114796; 282961, 4114796; 282967, 4114797; 282972, 4114803; 282975, 4114812; 282984, 4114820; 282992, 4114825; 282996, 4114827; 283013, 4114831; 283027, 4114839; 283030, 4114841; 283043, 4114849; 283060, 4114856; 283075, 4114862; 283082, 4114868; 283086, 4114880; 283090, 4114890; 283092, 4114901; 283097, 4114907; 283106, 4114918; 283115, 4114923; 283135, 4114927; 283154, 4114928; 283161, 4114922; 283179, 4114931; 283185, 4114936; 283186, 4114936; 283186, 4114936; 283348, 4114933; 283348, 4114931.
                (8) Unit 4—Harrisburg Junction, Washington County, Utah.
                (i) Unit 4 is divided into two subunits: 4a, Harrisburg Bench and Cottonwood, and 4b, Silver Reef.
                (ii) Unit 4a Harrisburg Bench and Cottonwood. Land bounded by the following UTM Zone 12 NAD 83 coordinates (meters E, meters N): 285767, 4118407; 285767, 4118468; 285767, 4118584; 285767, 4118777; 285767, 4118911; 285767, 4119177; 285833, 4119177; 286237, 4119177; 286419, 4119177; 286641, 4119177; 287098, 4119177; 287267, 4119177; 287267, 4118771; 287267, 4118377; 287074, 4118377; 286948, 4118377; 286948, 4118377; 286556, 4118377; 286150, 4118377; 285767, 4118377; 285767, 4118407.
                (iii) Unit 4b—Silver Reef. Land bounded by the following UTM Zone 12 NAD 83 coordinates (meters E, meters N): 287073, 4121370; 287074, 4121376; 287074, 4121402; 287085, 4121418; 287093, 4121441; 287126, 4121474; 287152, 4121505; 287171, 4121542; 287187, 4121566; 287209, 4121591; 287226, 4121621; 287251, 4121651; 287273, 4121682; 287299, 4121713; 287324, 4121742; 287349, 4121773; 287375, 4121800; 287406, 4121836; 287448, 4121887; 287480, 4121919; 287514, 4121962; 287526, 4121985; 287552, 4122029; 287550, 4122030; 287560, 4122040; 287572, 4122052; 287587, 4122079; 287600, 4122106; 287618, 4122133; 287637, 4122165; 287643, 4122195; 287660, 4122216; 287676, 4122260; 287696, 4122297; 287711, 4122329; 287729, 4122354; 287752, 4122375; 287771, 4122405; 287782, 4122433; 287799, 4122474; 287840, 4122544; 287862, 4122588; 287886, 4122629; 287902, 4122644; 287918, 4122663; 287930, 4122682; 287942, 4122698; 287952, 4122710; 287962, 4122727; 287983, 4122757; 288026, 4122808; 288046, 4122837; 288063, 4122855; 288091, 4122887; 288115, 4122916; 288144, 4122939; 288169, 4122966; 288196, 4122989; 288225, 4123018; 288245, 4123040; 288270, 4123059; 288294, 4123079; 288311, 4123104; 288320, 4123126; 288337, 4123142; 288352, 4123154; 288369, 4123171; 288382, 4123179; 288395, 4123199; 288409, 4123223; 288428, 4123238; 288452, 4123249; 288461, 4123256; 288462, 4123255; 288480, 4123271; 288489, 4123286; 288500, 4123293; 288506, 4123303; 288521, 4123312; 288538, 4123330; 288562, 4123347; 288579, 4123361; 288589, 4123375; 288601, 4123392; 288815, 4123379; 288802, 4122943; 288787, 4122380; 288763, 4122359; 288718, 4122320; 288681, 4122286; 288661, 4122267; 288596, 4122213; 288536, 4122161; 288525, 4122149; 288449, 4122071; 288403, 4122026; 288368, 4121997; 288368, 4121992; 288367, 4121992; 288333, 4121955; 288302, 4121916; 288278, 4121891; 288268, 4121875; 288227, 4121827; 288198, 4121792; 288167, 4121757; 288139, 4121723; 288120, 4121697; 288089, 4121658; 288065, 4121628; 288012, 4121559; 287980, 4121512; 287955, 4121466; 287927, 4121426; 287875, 4121352; 287875, 4121352; 287747, 4121144; 287668, 4121023; 287557, 4120848; 287483, 4120730; 287443, 4120762; 287421, 4120790; 287397, 4120822; 287376, 4120836; 287353, 4120857; 287329, 4120875; 287309, 4120895; 287292, 4120917; 287290, 4120944; 287289, 4120970; 287281, 4120992; 287269, 4121010; 287246, 4121028; 287220, 4121039; 287195, 4121055; 287175, 4121069; 287157, 4121078; 287142, 4121100; 287135, 4121122; 287121, 4121134; 287086, 4121149; 287069, 4121153; 287050, 4121175; 287018, 4121205; 286995, 4121229; 287002, 4121239; 287012, 4121264; 287023, 4121292; 287038, 4121310; 287050, 4121326; 287058, 4121342; 287068, 4121359; 287073, 4121370.
                (iv) Note: Map of Units 3 and 4 (Map 3—A. ampullarioides) follows:
                
                  
                  ER27DE06.108
                
                (9) Unit 5—Zion, Washington County, Utah.

                (i) Land bounded by the following UTM Zone 12 NAD 83 coordinates (meters E, meters N): 317424, 4119663; 317442, 4119650; 317463, 4119652; 317502, 4119660; 317526, 4119660; 317568, 4119660; 317617, 4119660; 317626, 4119660; 317657, 4119660; 317685, 4119660; 317722, 4119650; 317756, 4119634; 317780, 4119629; 317798, 4119616; 317821, 4119592; 317829, 4119566; 317811, 4119556; 317793, 4119548; 317787, 4119530; 317800, 4119519; 317832, 4119519; 317863, 4119511; 317884, 4119503; 317916, 4119503; 317939, 4119503; 317963, 4119509; 317984, 4119506; 317986, 4119485; 317963, 4119477; 317942, 4119464; 317926, 4119451; 317900, 4119443; 317874, 4119430; 317855, 4119412; 317848, 4119404; 317816, 4119383; 317790, 4119362; 317790, 4119341; 317866, 4119330; 317932, 4119325; 317978, 4119300; 318003, 4119280; 318018, 4119262; 318039, 4119239; 318064, 4119219; 318115, 4119208; 318141, 4119225; 318163, 4119236; 318191, 4119236; 318215, 4119236; 318250, 4119218; 318274, 4119194; 318296, 4119173; 318331, 4119144; 318362, 4119105; 318388, 4119083; 318416, 4119051; 318416, 4119050; 318437, 4119003; 318431, 4118998; 318414, 4118984; 318413, 4118983; 318402, 4118958; 318404, 4118939; 318401, 4118929; 318359, 4118934; 318323, 4118938; 318305, 4118929; 318295, 4118913; 318300, 4118893; 318302, 4118873; 318297, 4118860; 318288, 4118839; 318285, 4118813; 318292, 4118782; 318302, 4118763; 318326, 4118737; 318342, 4118709; 318363, 4118699; 318382, 4118681; 318408, 4118659; 318413, 4118655; 318439, 4118628; 318454, 4118612; 318457, 4118595; 318458, 4118591; 318466, 4118577; 318482, 4118572; 318511, 4118557; 318541, 4118553; 318574, 4118567; 318592, 4118592; 318595, 4118595; 318600, 4118600; 318615, 4118596; 318624, 4118591; 318633, 4118586; 318648, 4118584; 318652, 4118555; 318659, 4118531; 318671, 4118513; 318700, 4118493; 318724, 4118482; 318745, 4118494; 318759, 4118489; 318781, 4118486; 318785, 4118472; 318787, 4118444; 318788, 4118415; 318799, 4118396; 318805, 4118391; 318816, 4118384; 318830, 4118385; 318840, 4118359; 318852, 4118337; 318873, 4118323; 318884, 4118333; 318891, 4118344; 318899, 4118347; 318911, 4118337; 318929, 4118337; 318942, 4118333; 318960, 4118311; 318989, 4118302; 319024, 4118281; 319086, 4118247; 319114, 4118236; 319136, 4118223; 319168, 4118205; 319185, 4118207; 319203, 4118186; 319211, 4118178; 319233, 4118150; 319254, 4118143; 319275, 4118143; 319301, 4118129; 319320, 4118117; 319346, 4118108; 319365, 4118107; 319367, 4118093; 319380, 4118086; 319398, 4118089; 319406, 4118094; 319422, 4118093; 319441, 4118089; 319448, 4118084; 319441, 4118072; 319427, 4118055; 319424, 4118022; 319406, 4117985; 319399, 4117972; 319406, 4117963; 319412, 4117953; 319403, 4117944; 319398, 4117932; 319386, 4117914; 319377, 4117904; 319363, 4117889; 319354, 4117875; 319330, 4117859; 319322, 4117849; 319325, 4117831; 319313, 4117821; 319306, 4117804; 319297, 4117797; 319296, 4117786; 319287, 4117767; 319271, 4117740; 319266, 4117717; 319261, 4117708; 319242, 4117696; 319228, 4117677; 319230, 4117638; 319226, 4117613; 319191, 4117588; 319183, 4117582; 319136, 4117546; 319097, 4117525; 319077, 4117508; 319064, 4117496; 319046, 4117478; 319034, 4117459; 319032, 4117444; 319048, 4117432; 319064, 4117426; 319074, 4117414; 319083, 4117393; 319098, 4117380; 319111, 4117373; 319124, 4117366; 319140, 4117355; 319154, 4117338; 319169, 4117324; 319186, 4117322; 319192, 4117321; 319214, 4117321; 319235, 4117303; 319266, 4117283; 319311, 4117267; 319325, 4117267; 319349, 4117286; 319373, 4117310; 319403, 4117310; 319420, 4117305; 319444, 4117305; 319467, 4117312; 319488, 4117302; 319503, 4117290; 319528, 4117277; 319548, 4117272; 319559, 4117253; 319579, 4117241; 319588, 4117236; 319602, 4117219; 319616, 4117201; 319640, 4117194; 319676, 4117186; 319711, 4117175; 319744, 4117170; 319768, 4117167; 319779, 4117186; 319784, 4117212; 319792, 4117231; 319799, 4117239; 319803, 4117250; 319801, 4117269; 319811, 4117291; 319825, 4117295; 319853, 4117284; 319884, 4117276; 319924, 4117271; 319932, 4117194; 319932, 4115820; 319477, 4115828; 319472, 4115839; 319456, 4115857; 319430, 4115867; 319420, 4115875; 319400, 4115900; 319389, 4115914; 319375, 4115927; 319364, 4115937; 319335, 4115955; 319304, 4115970; 319283, 4116007; 319277, 4116039; 319270, 4116053; 319244, 4116059; 319204, 4116078; 319199, 4116088; 319196, 4116102; 319206, 4116133; 319200, 4116153; 319192, 4116158; 319161, 4116165; 319160, 4116165; 319145, 4116168; 319102, 4116170; 319070, 4116193; 319043, 4116229; 319038, 4116241; 319012, 4116257; 318992, 4116260; 318972, 4116264; 318946, 4116267; 318926, 4116269; 318899, 4116278; 318885, 4116285; 318864, 4116300; 318853, 4116320; 318825, 4116334; 318803, 4116335; 318781, 4116339; 318771, 4116349; 318763, 4116357; 318741, 4116381; 318714, 4116402; 318691, 4116415; 318681, 4116421; 318648, 4116428; 318630, 4116430; 318605, 4116436; 318580, 4116447; 318557, 4116468; 318533, 4116502; 318515, 4116537; 318502, 4116567; 318493, 4116581; 318484, 4116598; 318472, 4116625; 318459, 4116654; 318425, 4116681; 318411, 4116690; 318389, 4116707; 318369, 4116721; 318367, 4116722; 318349, 4116737; 318336, 4116749; 318324, 4116751; 318305, 4116753; 318276, 4116753; 318243, 4116758; 318203, 4116764; 318171, 4116769; 318131, 4116774; 318101, 4116776; 318068, 4116786; 318050, 4116797; 318038, 4116811; 318026, 4116827; 318013, 4116842; 317975, 4116888; 317971, 4116896; 317947, 4116937; 317935, 4116966; 317931, 4116989; 317934, 4116995; 317940, 4117008; 317955, 4117020; 317968, 4117037; 317974, 4117053; 317975, 4117056; 317991, 4117076; 318001, 4117089; 318014, 4117099; 318023, 4117135; 318033, 4117158; 318044, 4117194; 318051, 4117215; 318076, 4117245; 318093, 4117271; 318109, 4117301; 318118, 4117319; 318119, 4117336; 318119, 4117365; 318111, 4117389; 318110, 4117394; 318109, 4117408; 318105, 4117429; 318094, 4117451; 318081, 4117476; 318070, 4117488; 318070, 4117505; 318063, 4117524; 318062, 4117542; 318072, 4117558; 318078, 4117577; 318081, 4117600; 318101, 4117620; 318112, 4117636; 318098, 4117660; 318090, 4117680; 318085, 4117688; 318080, 4117694; 318074, 4117703; 318058, 4117713; 318048, 4117719; 318036, 4117737; 318033, 4117751; 318033, 4117762; 318035, 4117771; 318037, 4117779; 318034, 4117796; 318033, 4117798; 318026, 4117816; 318017, 4117838; 318010, 4117851; 317999, 4117870; 317990, 4117882; 317988, 4117886; 317980, 4117897; 317958, 4117918; 317946, 4117929; 317935, 4117935; 317924, 4117939; 317907, 4117945; 317889, 4117949; 317875, 4117952; 317862, 4117956; 317853, 4117959; 317836, 4117964; 317819, 4117970; 317803, 4117976; 317785, 4117984; 317773, 4117988; 317759, 4117991; 317749, 4117993; 317738, 4117995; 317729, 4117997; 317713, 4118000; 317698, 4118003; 317689, 4118005; 317671, 4118014; 317652, 4118025; 317639, 4118033; 317630, 4118040; 317613, 4118053; 317598, 4118064; 317592, 4118070; 317588, 4118073; 317584, 4118077; 317580, 4118081; 317573, 4118089; 317568, 4118095; 317559, 4118107; 317551, 4118119; 317545, 4118127; 317538, 4118138; 317534, 4118144; 317527, 4118154; 317522, 4118160; 317513, 4118170; 317505, 4118184; 317507, 4118198; 317509, 4118201; 317513, 4118207; 317517, 4118211; 317520, 4118214; 317523, 4118221; 317527, 4118230; 317528, 4118240; 317527, 4118248; 317527, 4118254; 317526, 4118262; 317524, 4118272; 317524, 4118278; 317523, 4118286; 317521, 4118297; 317520, 4118307; 317518, 4118315; 317516, 4118328; 317513, 4118336; 317508, 4118347; 317505, 4118353; 317497, 4118365; 317489, 4118374; 317481, 4118385; 317473, 4118393; 317468, 4118398; 317456, 4118414; 317448, 4118423; 317439, 4118433; 317428, 4118444; 317417, 4118453; 317404, 4118461; 317395, 4118467; 317389, 4118471; 317378, 4118475; 317372, 4118478; 317355, 4118483; 317346, 4118486; 317326, 4118486; 317309, 4118485; 317293, 4118485; 317268, 4118485; 317240, 4118485; 317217, 4118482; 317198, 4118479; 317192, 4118478; 317175, 4118478; 317153, 4118482; 317117, 4118499; 317097, 4118505; 317070, 4118511; 317046, 4118515; 317021, 4118518; 317006, 4118521; 316995, 4118526; 317002, 4118540; 317023, 4118576; 317032, 4118611; 317031, 4118626; 317029, 4118655; 317019, 4118696; 317011, 4118739; 317011, 4118764; 317025, 4118791; 317039, 4118815; 317040, 4118842; 317056, 4118883; 317077, 4118919; 317100, 4118965; 317110, 4119005; 317120, 4119027; 317121, 4119029; 317140, 4119063; 317144, 4119072; 317144, 4119080; 317144, 4119116; 317144, 4119137; 317141, 4119189; 317133, 4119226; 317136, 4119291; 317144, 4119346; 317162, 4119383; 317181, 4119420; 317186, 4119427; 317196, 4119441; 317201, 4119464; 317199, 4119477; 317183, 4119477; 317162, 4119475; 317147, 4119475; 317128, 4119490; 317128, 4119501; 317126, 4119519; 317126, 4119553; 317133, 4119600; 317144, 4119616; 317154, 4119645; 317181, 4119668; 317212, 4119671; 317224, 4119672; 317259, 4119676; 317290, 4119676; 317366, 4119689; 317395, 4119692; 317403, 4119684; 317424, 4119663.
                (ii) Note: Map of Unit 5 (Map 4—A. ampullioides) follows:
                
                  
                  ER27DE06.109
                
                Family Fabaceae: Astragalus brauntonii (Braunton's milk-vetch).
                (1) Critical habitat units are depicted for Ventura, Los Angeles, and Orange Counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Astragalus brauntonii are the habitat components that provide:
                (i) Calcium carbonate soils derived from marine sediment;
                (ii) Low proportion (less than 10 percent) of shrub cover directly around the plant; and

                (iii) Chaparral and coastal sage scrub communities characterized by periodic disturbances that stimulate seed germination (e.g., fire, flooding, erosion) and reduce vegetative cover,
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Critical habitat units are described below. Data layers defining map units were created on base maps using the following aerial imagery: For eastern Ventura County, we used AirPhotoUSA, Inc., aerial imagery captured in October 2002; for western-most Los Angeles county populations, we used AirPhotoUSA, Inc., aerial imagery captured in August 1999; for populations near the City of Monrovia, in Los Angeles County, and for the population in Orange County, we used USGS Digital Orthophoto Quarter Quadrangles captured in the mid-1990's. All were projected to UTM zone 11, NAD27.
                (5) Note: Index map for Astragalus brauntonii (Map 1) follows:
                
                  
                  ER14NO06.003
                
                (6) Unit 1 for Astragalus brauntonii, Northern Simi Hills Unit, Ventura County, California.
                (i) Subunit 1a: From USGS 1:24,000 scale quadrangle Thousand Oaks. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 336376, 3789405; 336383, 3789477; 336415, 3789572; 336456, 3789634; 336519, 3789691; 336595, 3789729; 336688, 3789746; 336768, 3789741; 336813, 3789801; 336869, 3789850; 336949, 3789890; 337019, 3789906; 337075, 3789908; 337121, 3789902; 337174, 3789890; 337209, 3789876; 337252, 3789851; 337295, 3789816; 337320, 3789788; 337348, 3789743; 337375, 3789676; 337387, 3789605; 337385, 3789549; 337369, 3789478; 337339, 3789411; 337294, 3789352; 337220, 3789297; 337154, 3789268; 337167, 3789198; 337160, 3789100; 337136, 3789029; 337106, 3788977; 337083, 3788948; 337037, 3788905; 336990, 3788875; 336937, 3788856; 336874, 3788845; 336795, 3788849; 336741, 3788861; 336674, 3788890; 336628, 3788922; 336581, 3788973; 336551, 3789021; 336532, 3789073; 336521, 3789138; 336484, 3789165; 336437, 3789215; 336408, 3789263; 336388, 3789315; returning to 336376, 3789405.
                (ii) Subunit 1b: From USGS 1:24,000 scale quadrangles Thousand Oaks and Calabasas. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 338171, 3790635; 338173, 3790693; 338187, 3790754; 338211, 3790807; 338247, 3790857; 338290, 3790898; 338343, 3790930; 338398, 3790951; 338459, 3790961; 338518, 3790959; 338575, 3790945; 338631, 3790920; 338679, 3790886; 338721, 3790841; 338752, 3790791; 338774, 3790733; 338783, 3790675; 338782, 3790616; 338768, 3790556; 338743, 3790502; 338708, 3790452; 338665, 3790412; 338612, 3790379; 338557, 3790358; 338496, 3790349; 338437, 3790351; 338380, 3790364; 338324, 3790389; 338276, 3790424; 338233, 3790469; 338202, 3790519; 338181, 3790576; returning to 338171, 3790635.
                (iii) Subunit 1c: From USGS 1:24,000 scale quadrangles Thousand Oaks and Calabasas. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 338516, 3788952; 338527, 3789021; 338550, 3789087; 338594, 3789158; 338643, 3789208; 338700, 3789248; 338764, 3789277; 338832, 3789293; 338931, 3789297; 339000, 3789287; 339065, 3789263; 339137, 3789219; 339187, 3789171; 339227, 3789114; 339256, 3789050; 339272, 3788982; 339274, 3788912; 339263, 3788843; 339240, 3788777; 339196, 3788706; 339147, 3788656; 339090, 3788616; 339026, 3788587; 338959, 3788571; 338883, 3788566; 338808, 3788573; 338742, 3788594; 338680, 3788626; 338619, 3788676; 338591, 3788708; 338563, 3788751; 338534, 3788814; 338519, 3788882; returning to 338516, 3788952.
                (iv) Subunit 1d: From USGS 1:24,000 scale quadrangle Calabasas. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 341703, 3788492; 341705, 3788551; 341719, 3788610; 341743, 3788663; 341777, 3788710; 341819, 3788750; 341869, 3788781; 341925, 3788802; 341983, 3788812; 342041, 3788810; 342098, 3788797; 342151, 3788773; 342201, 3788737; 342240, 3788695; 342271, 3788645; 342292, 3788591; 342302, 3788531; 342300, 3788473; 342286, 3788416; 342262, 3788363; 342226, 3788312; 342184, 3788274; 342135, 3788243; 342080, 3788223; 342013, 3788212; 341962, 3788215; 341905, 3788228; 341852, 3788252; 341805, 3788286; 341765, 3788329; 341733, 3788380; 341712, 3788435; returning to 341703, 3788492.
                (v) Note: Unit 1 for Astragalus brauntonii is depicted on Map 2—see paragraph (a)(7)(vii) of this section.
                (7) Unit 2 for Astragalus brauntonii, Southern Simi Hills Unit, Ventura County and Los Angeles County, California.
                (i) Subunit 2a: From USGS 1:24,000 scale quadrangle Thousand Oaks. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 331967, 3786775; 332010, 3786796; 332036, 3786818; 332059, 3786815; 332143, 3786838; 332153, 3786872; 332032, 3786908; 332054, 3786949; 332107, 3787022; 332203, 3787105; 332274, 3787160; 332410, 3787127; 332550, 3787113; 332640, 3787122; 332652, 3787061; 333232, 3786946; 333316, 3786954; 333372, 3786949; 333423, 3786936; 333470, 3786916; 333531, 3786876; 333609, 3786872; 333661, 3786859; 333701, 3786843; 333773, 3786857; 333842, 3786856; 333914, 3786837; 333976, 3786804; 334019, 3786769; 334050, 3786734; 334079, 3786687; 334093, 3786652; 334106, 3786602; 334110, 3786554; 334104, 3786498; 334093, 3786456; 334138, 3786438; 334206, 3786397; 334285, 3786328; 334431, 3786159; 334452, 3786128; 334484, 3786061; 334504, 3785989; 334509, 3785940; 334508, 3785877; 334487, 3785777; 334454, 3785711; 334418, 3785666; 334377, 3785628; 334330, 3785598; 334277, 3785578; 334203, 3785566; 334148, 3785564; 334092, 3785573; 334017, 3785596; 333953, 3785634; 333914, 3785669; 333797, 3785891; 333752, 3785877; 333747, 3785883; 333691, 3786002; 333674, 3786074; 333668, 3786139; 333626, 3786150; 333575, 3786173; 333495, 3786232; 333453, 3786253; 333371, 3786305; 333326, 3786302; 333270, 3786305; 333210, 3786317; 333158, 3786337; 333126, 3786356; 333082, 3786391; 333024, 3786464; 332440, 3786601; 332403, 3786580; 332351, 3786561; 332296, 3786552; 332259, 3786552; 332186, 3786566; 332089, 3786613; 332046, 3786649; 332022, 3786677; 331988, 3786728; returning to 331967, 3786775.
                (ii) Subunit 2b: From USGS 1:24,000 scale quadrangle Thousand Oaks. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 335530, 3784984; 335546, 3785093; 335565, 3785110; 335590, 3785102; 335569, 3784979; 335559, 3784977; 335546, 3784977; returning to 335530, 3784984.
                (iii) Subunit 2c: From USGS 1:24,000 scale quadrangle Thousand Oaks. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 336280, 3784509; 336387, 3784488; 336664, 3784616; 336909, 3784789; 336942, 3784722; 336957, 3784641; 336984, 3784596; 336999, 3784562; 337017, 3784484; 337019, 3784432; 337084, 3784382; 337100, 3784363; 337093, 3784348; 337094, 3784270; 337026, 3784217; 337038, 3784151; 337045, 3784086; 337153, 3784041; 337115, 3784014; 337064, 3783816; 337012, 3783819; 336983, 3783806; 336973, 3783806; 336958, 3783843; 336954, 3783873; 336871, 3784003; 336869, 3784037; 336879, 3784082; 336883, 3784153; 336859, 3784238; 336838, 3784256; 336820, 3784262; 336755, 3784266; 336676, 3784283; 336658, 3784311; 336640, 3784317; 336613, 3784299; 336603, 3784281; 336603, 3784268; 336629, 3784222; 336640, 3784120; 336755, 3784049; 336844, 3783987; 336848, 3783952; 336883, 3783901; 336903, 3783853; 336873, 3783853; 336849, 3783833; 336856, 3783796; 336847, 3783768; 336850, 3783748; 336832, 3783715; 336793, 3783703; 336741, 3783721; 336686, 3783722; 336628, 3783708; 336647, 3783616; 336513, 3783551; 336338, 3783761; 336349, 3783854; 336373, 3783924; 336406, 3783980; 336412, 3784049; 336431, 3784110; 336393, 3784146; 336371, 3784176; 336344, 3784225; 336332, 3784261; 336320, 3784331; 336294, 3784396; 336281, 3784468; returning to 336280, 3784509.
                (iv) Subunit 2d: From USGS 1:24,000 scale quadrangle Calabasas. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 338707, 3784551; 338713, 3784618; 338729, 3784672; 338760, 3784729; 338796, 3784772; 338850, 3784817; 338900, 3784844; 338968, 3784864; 339024, 3784870; 339079, 3784864; 339147, 3784845; 339196, 3784818; 339259, 3784771; 339311, 3784751; 339359, 3784721; 339422, 3784659; 339459, 3784595; 339482, 3784509; 339485, 3784401; 339473, 3784323; 339444, 3784254; 339403, 3784198; 339347, 3784149; 339281, 3784116; 339193, 3784098; 339137, 3784099; 339071, 3784115; 339020, 3784138; 338981, 3784163; 338941, 3784201; 338911, 3784242; 338843, 3784285; 338802, 3784323; 338755, 3784387; 338729, 3784442; 338712, 3784496; returning to 338707, 3784551.
                (v) Subunit 2e: From USGS 1:24,000 scale quadrangle Calabasas. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 340541, 3785437; 340548, 3785524; 340571, 3785601; 340615, 3785684; 340666, 3785746; 340738, 3785805; 340810, 3785843; 340887, 3785867; 340964, 3785875; 341051, 3785869; 341133, 3785846; 341214, 3785804; 341274, 3785757; 341337, 3785683; 341376, 3785611; 341403, 3785522; 341410, 3785442; 341403, 3785361; 341376, 3785272; 341338, 3785201; 341288, 3785138; 341216, 3785078; 341145, 3785040; 341069, 3785016; 340985, 3785006; 340894, 3785013; 340820, 3785035; 340734, 3785079; 340671, 3785130; 340612, 3785202; 340574, 3785273; 340550, 3785351; returning to 340541, 3785437.
                (vi) Subunit 2f: From USGS 1:24,000 scale quadrangle Calabasas. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 346217, 3787493; 346231, 3787542; 346250, 3787586; 346281, 3787636; 346314, 3787675; 346353, 3787709; 346396, 3787737; 346477, 3787770; 346546, 3787782; 346630, 3787779; 347234, 3787813; 347300, 3787832; 347365, 3787835; 347416, 3787843; 347492, 3787839; 347529, 3787829; 347580, 3787805; 347626, 3787772; 347653, 3787745; 347687, 3787699; 347710, 3787647; 347720, 3787610; 347725, 3787554; 347720, 3787497; 347710, 3787460; 347687, 3787409; 347665, 3787377; 347622, 3787330; 347584, 3787298; 347541, 3787273; 347493, 3787256; 347443, 3787247; 347394, 3787247; 346752, 3787100; 346688, 3787072; 346639, 3787060; 346569, 3787054; 346500, 3787061; 346445, 3787077; 346445, 3787293; 346426, 3787376; 346382, 3787428 returning to 346217, 3787493.
                (vii) Note: Unit 2 for Astragalus brauntonii is depicted on Map 2, which follows:
                
                  
                  ER14NO06.004
                
                (8) Unit 3 for Astragalus brauntonii, Santa Monica Mountains Unit, Los Angeles County, California.
                (i) Unit 3: From USGS 1:24,000 scale quadrangle Point Dume. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 331185, 3768655; 331185, 3768730; 331205, 3768803; 331237, 3768861; 331285, 3768913; 331301, 3768954; 331331, 3769002; 331370, 3769043; 331416, 3769076; 331468, 3769100; 331523, 3769112; 331599, 3769112; 331636, 3769105; 331683, 3769088; 331738, 3769055; 331794, 3768997; 331912, 3768949; 332085, 3768851; 332146, 3768802; 332187, 3768757; 332226, 3768705; 332257, 3768644; 332280, 3768561; 332280, 3768490; 332263, 3768398; 332240, 3768347; 332189, 3768277; 332133, 3768228; 332072, 3768195; 332020, 3768176; 331959, 3768166; 331946, 3768100; 331922, 3768046; 331888, 3768000; 331838, 3767954; 331799, 3767931; 331759, 3767915; 331719, 3767905; 331677, 3767901; 331633, 3767903; 331591, 3767912; 331542, 3767931; 331504, 3767954; 331452, 3768000; 331411, 3768061; 331353, 3768103; 331309, 3768156; 331274, 3768232; 331263, 3768305; 331265, 3768351; 331272, 3768389; 331301, 3768458; 331255, 3768501; 331221, 3768547; 331198, 3768599; returning to 331185, 3768655.
                (ii) Note: Unit 3 (Map 3 for Astragalus brauntonii) follows:
                
                  
                  ER14NO06.005
                
                (9) Unit 4 for Astragalus brauntonii: Pacific Palisades Unit, Los Angeles County, California.
                (i) Unit 4: From USGS 1:24,000 scale quadrangle Topanga. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 355707, 3772295; 355707, 3772369; 355733, 3772467; 355774, 3772545; 355824, 3772609; 355871, 3772707; 355937, 3772804; 356000, 3772868; 356030, 3772891; 356142, 3772948; 356215, 3772962; 356318, 3772958; 356373, 3772949; 356454, 3772921; 356508, 3772891; 356613, 3772818; 356651, 3772777; 356687, 3772716; 356782, 3772664; 356801, 3772649; 356910, 3772595; 357152, 3772547; 357212, 3772558; 357361, 3772565; 357479, 3772557; 357532, 3772541; 357596, 3772508; 357639, 3772473; 357679, 3772428; 357708, 3772381; 357732, 3772311; 357764, 3772063; 357762, 3772007; 357751, 3771955; 357779, 3771909; 357800, 3771861; 357828, 3771720; 357831, 3771654; 357816, 3771572; 358249, 3771162; 358310, 3771152; 358358, 3771135; 358420, 3771102; 358460, 3771071; 358519, 3771005; 358559, 3770927; 358573, 3770879; 358581, 3770827; 358582, 3770775; 358571, 3770706; 358554, 3770658; 358521, 3770596; 358477, 3770542; 358439, 3770508; 358379, 3770472; 358332, 3770452; 358282, 3770440; 358235, 3770434; 358176, 3770436; 358125, 3770446; 358077, 3770462; 358015, 3770495; 357975, 3770526; 357939, 3770563; 357891, 3770637; 357862, 3770718; 357854, 3770771; 357853, 3770817; 357544, 3771137; 357417, 3771216; 357337, 3771239; 357284, 3771268; 357300, 3771301; 357591, 3771565; 357405, 3772067; 357349, 3772049; 357156, 3772046; 357117, 3772046; 357055, 3772037; 356986, 3772275; 356772, 3772203; 356631, 3772270; 356516, 3772291; 356445, 3772271; 356455, 3772138; 356450, 3772044; 356441, 3771989; 356407, 3771903; 356383, 3771858; 356345, 3771904; 356275, 3771953; 356181, 3772007; 356092, 3772042; 356068, 3772088; 356078, 3772228; 356061, 3772271; 355979, 3772303; 355961, 3772306; 355929, 3772303; 355911, 3772295; 355883, 3772262; 355849, 3772233; 355792, 3772204; 355735, 3772187; 355723, 3772218; returning to 355707, 3772295.
                (ii) Note: Unit 4 (Map 4 for Astragalus brauntonii) follows:
                
                  
                  ER14NO06.006
                
                (10) Unit 5 for Astragalus brauntonii: Monrovia Unit, Los Angeles County, California.
                (i) Unit 5: From USGS 1:24,000 scale quadrangle Azusa and Mount Wilson. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 405974, 3781576; 405979, 3781650; 405995, 3781703; 406022, 3781753; 406076, 3781819; 406120, 3781855; 406169, 3781881; 406204, 3781893; 406262, 3781902; 406287, 3781909; 406341, 3781880; 406556, 3781863; 406865, 3781863; 407128, 3781894; 407227, 3781943; 407278, 3781950; 407327, 3781948; 407390, 3781979; 407480, 3782002; 407536, 3782004; 407591, 3781995; 407643, 3781975; 407716, 3781930; 407757, 3781892; 407790, 3781845; 407847, 3781789; 407877, 3781742; 407900, 3781675; 407910, 3781613; 407905, 3781538; 407889, 3781485; 407858, 3781425; 407788, 3781337; 407734, 3781284; 407670, 3781247; 407605, 3781228; 407533, 3781222; 407466, 3781231; 407393, 3781212; 407319, 3781212; 407234, 3781235; 407173, 3781271; 407131, 3781265; 407075, 3781267; 406986, 3781289; 406937, 3781316; 406891, 3781351; 406858, 3781385; 406830, 3781398; 406785, 3781386; 406355, 3781261; 406281, 3781256; 406208, 3781270; 406109, 3781318; 406066, 3781353; 406041, 3781381; 406004, 3781446; 405989, 3781494; returning to 405974, 3781576.
                (ii) Note: Unit 5 (Map 5 for Astragalus brauntonii) follows:
                
                  
                  ER14NO06.007
                
                (11) Unit 6 for Astragalus brauntonii, Coal Canyon Unit, Orange County, California.
                (i) Unit 6: From USGS 1:24,000 scale quadrangle Black Star Canyon. Land bounded by the following UTM zone 11, NAD83 coordinates (E, N): 435146, 3745336; 435148, 3745392; 435158, 3745441; 435178, 3745493; 435205, 3745541; 435241, 3745585; 435284, 3745620; 435343, 3745652; 435397, 3745668; 435464, 3745673; 435516, 3745669; 435536, 3745742; 435562, 3745791; 435608, 3745847; 435636, 3745872; 435675, 3745897; 435680, 3746003; 435692, 3746057; 435725, 3746124; 435780, 3746189; 435831, 3746385; 435841, 3746513; 435753, 3746808; 435709, 3746866; 435676, 3746949; 435666, 3747018; 435672, 3747092; 435696, 3747163; 435725, 3747210; 435782, 3747268; 435828, 3747301; 435879, 3747324; 435964, 3747349; 436020, 3747355; 436095, 3747350; 436066, 3747408; 436054, 3747444; 436047, 3747480; 436044, 3747530; 436050, 3747639; 436070, 3747711; 436107, 3747776; 436164, 3747831; 436126, 3747871; 436096, 3747919; 436076, 3747973; 436067, 3748023; 436069, 3748086; 436081, 3748141; 436105, 3748193; 436131, 3748231; 436428, 3748073; 436642, 3748002; 436631, 3747955; 436616, 3747919; 436593, 3747881; 436564, 3747846; 436645, 3747774; 436678, 3747729; 436703, 3747670; 436763, 3747625; 436798, 3747585; 436819, 3747554; 436842, 3747504; 436852, 3747464; 436859, 3747415; 436857, 3747352; 436880, 3747282; 436885, 3747245; 436884, 3747198; 436935, 3747153; 436986, 3747079; 437002, 3747040; 437019, 3746976; 437030, 3746895; 437023, 3746802; 437002, 3746738; 436963, 3746670; 436928, 3746629; 436902, 3746606; 436910, 3746001; 436959, 3745945; 437001, 3745869; 437017, 3745816; 437028, 3745730; 437028, 3745655; 437019, 3745600; 437001, 3745551; 436962, 3745475; 436939, 3745446; 436884, 3745392; 436831, 3745352; 436727, 3745306; 436691, 3745296; 436636, 3745291; 436562, 3745301; 436490, 3745331; 436443, 3745324; 436384, 3745323; 436311, 3745338; 436260, 3745361; 436220, 3745387; 436191, 3745409; 436154, 3745449; 436118, 3745474; 436097, 3745436; 436055, 3745385; 436012, 3745350; 435956, 3745321; 435966, 3745236; 435959, 3745173; 435940, 3745105; 435903, 3745041; 435864, 3745000; 435827, 3744971; 435778, 3744945; 435724, 3744929; 435626, 3744922; 435544, 3744938; 435468, 3744975; 435425, 3745011; 435396, 3745044; 435336, 3745064; 435286, 3745090; 435247, 3745121; 435209, 3745162; 435180, 3745209; 435165, 3745244; returning to 435146, 3745336.
                (ii) Note: Unit 6 (Map 6 for Astragalus brauntonii) follows:
                
                  
                  ER14NO06.008
                
                Family Fabaceae: Astragalus holmgreniorum (Holmgren milk-vetch)

                (1) Critical habitat units are depicted for Mohave County, Arizona, and Washington County, Utah, on the maps and as described below.
                

                (2) Within these areas, the primary constituent elements of critical habitat for Astragalus holmgreniorum are:

                (i) Appropriate geological layers or soils that support individual Astragalus holmgreniorum plants. These include the Virgin Limestone member, middle red member, and upper red member of the Moenkopi Formation, and the Petrified Forest member of the Chinle Formation. Associated soils are Badland; Badland, very steep; Eroded land-Shalet complex, warm; Hobog-rock land association; Isom cobbly sandy loam; Ruesh very gravelly fine sandy loam; Gypill Hobog complex, 6 to 35 percent slopes; Gypill very cobbly sandy loam, 15 to 40 percent slopes; and Hobog-Grapevine complex, 2 to 35 percent slopes;
                (ii) Topographic features/relief (mesas, ridge remnants, alluvial fans and fan terraces, their summits and backslopes, and gently rolling to steep swales) and the drainage areas along formation edges with little to moderate slope (0 to 20 percent); and

                (iii) The presence of insect visitors or pollinators, such as Anthophora captognatha, A. damnersi, A. porterae, other Anthophora species, Eucera quadricincta, Omia titus, and two types of Dialictus species.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Data layers defining map units were an electronic base map of USGS 7.5′ quadrangles projected to the UTM coordinate system, Zone 12 NAD 83. Ancillary data used to help refine the unit boundaries included Digital Orthophoto Quadrangles (DOQs); National Agricultural Imagery Program (NAIP); cadastral land survey (Township, Range, and Section); soils data; and the 1:24,000 Utah water courses data set. Critical habitat units were delineated through heads-up digitizing in a Geographic Information System.
                (5) Note: Index map (Map 1—A. holmgreniorum) follows:
                
                  
                  ER27DE06.110
                
                (6) Unit 1—Utah-Arizona Border, Mohave County, Arizona, and Washington County, Utah. This unit consists of three subunits: State Line, Gardner Well, and Central Valley.

                (i) Unit 1a—State Line, Washington County, Utah. Land bounded by the following UTM Zone 12 NAD 83 coordinates (meters E, meters N): 263931,4098206; 263933,4100207; 264297,4100206; 264324,4100152; 264361,4100090; 264389,4100059; 264420,4100041; 264445,4100041; 264486,4100066; 264528,4100107; 264560,4100151; 264578,4100184; 264588,4100206; 264599,4100221; 264614,4100232; 264631,4100246; 264647,4100256; 264657,4100269; 264663,4100289; 264669,4100308; 264663,4100349; 264653,4100399; 264639,4100426; 264620,4100454; 264601,4100482; 264579,4100527; 264568,4100555; 264563,4100578; 264555,4100596; 264540,4100617; 264530,4100643; 264509,4100682; 264486,4100742; 264483,4100793; 264481,4100853; 264483,4100885; 264494,4100904; 264505,4100920; 264518,4100937; 264524,4100963; 264537,4101013; 264553,4101091; 264563,4101143; 264565,4101160; 264574,4101176; 264581,4101197; 264594,4101236; 264603,4101265; 264616,4101294; 264636,4101316; 264655,4101327; 264685,4101328; 264713,4101321; 264745,4101296; 264792,4101262; 264831,4101225; 264867,4101180; 264895,4101133; 264906,4101094; 264909,4101006; 264910,4100916; 264917,4100838; 264918,4100770; 264926,4100713; 264935,4100694; 264947,4100670; 264959,4100658; 264977,4100648; 264998,4100642; 265010,4100638; 265032,4100630; 265061,4100626; 265092,4100626; 265118,4100629; 265151,4100647; 265170,4100667; 265187,4100692; 265205,4100736; 265221,4100782; 265228,4100802; 265243,4100832; 265261,4100861; 265292,4100894; 265337,4100917; 265385,4100947; 265434,4100981; 265464,4100994; 265509,4101009; 265550,4101020; 265562,4101023; 265609,4101039; 265657,4101057; 265679,4101062; 265703,4101072; 265716,4101084; 265731,4101105; 265747,4101116; 265762,4101126; 265769,4101131; 265778,4101141; 265797,4101160; 265818,4101168; 265834,4101180; 265837,4101186; 265835,4101202; 265841,4101223; 265846,4101236; 265845,4101253; 265850,4101262; 265861,4101261; 265871,4101258; 265889,4101257; 265919,4101271; 265921,4101273; 265916,4101084; 266032,4101081; 266085,4100924; 266312,4100788; 266347,4100773; 266380,4100795; 266392,4100805; 266402,4100815; 266442,4100812; 266466,4100750; 266484,4100740; 266506,4100739; 266547,4100754; 266557,4100762; 266572,4100761; 266656,4100635; 266665,4100590; 266650,4100540; 266658,4100460; 266749,4100469; 266793,4100460; 266812,4100450; 266877,4100411; 266973,4100352; 267038,4100312; 267070,4100300; 267083,4100299; 267136,4100300; 267163,4100310; 267156,4100330; 267145,4100361; 267143,4100385; 267145,4100423; 267153,4100456; 267168,4100452; 267195,4100451; 267221,4100452; 267262,4100461; 267379,4100492; 267432,4100512; 267626,4100667; 267673,4100704; 267697,4100726; 267705,4100713; 267722,4100666; 267724,4100661; 267744,4100607; 267775,4100561; 267814,4100526; 267826,4100519; 267842,4100508; 267855,4100499; 267906,4100469; 267917,4100463; 267932,4100459; 267933,4097163; 267933,4096673; 267934,4095506; 267934,4095144; 267912,4095140; 267892,4095136; 267870,4095127; 267837,4095084; 267820,4095058; 267798,4095019; 267776,4094979; 267756,4094951; 267736,4094923; 267722,4094903; 267681,4094881; 267640,4094875; 267614,4094871; 267519,4094815; 267492,4094810; 267486,4094849; 267482,4094879; 267480,4094892; 267477,4094916; 267474,4094940; 267470,4094952; 267463,4094969; 267455,4094989; 267448,4094998; 267435,4095013; 267425,4095026; 267404,4095040; 267389,4095051; 267374,4095063; 267363,4095073; 267351,4095083; 267337,4095095; 267324,4095120; 267310,4095149; 267308,4095176; 267305,4095199; 267301,4095220; 267298,4095240; 267280,4095257; 267266,4095272; 267253,4095284; 267230,4095307; 267219,4095318; 267202,4095340; 267185,4095360; 267169,4095383; 267160,4095397; 267151,4095419; 267143,4095436; 267140,4095468; 267138,4095492; 267131,4095517; 267125,4095541; 267114,4095575; 267100,4095615; 267094,4095640; 267094,4095679; 267095,4095714; 267097,4095762; 267099,4095790; 267091,4095805; 267079,4095831; 267073,4095855; 267070,4095877; 267072,4095903; 267087,4095935; 267099,4095962; 267101,4095985; 267104,4096007; 267106,4096030; 267113,4096063; 267119,4096088; 267123,4096109; 267148,4096146; 267160,4096155; 267177,4096168; 267199,4096177; 267217,4096185; 267263,4096207; 267300,4096219; 267327,4096243; 267349,4096264; 267379,4096289; 267407,4096313; 267425,4096330; 267454,4096362; 267473,4096383; 267496,4096415; 267509,4096435; 267502,4096450; 267490,4096461; 267479,4096471; 267470,4096480; 267454,4096493; 267434,4096509; 267411,4096525; 267390,4096536; 267371,4096546; 267340,4096566; 267315,4096583; 267300,4096584; 267280,4096587; 267256,4096590; 267246,4096591; 267234,4096593; 267214,4096592; 267171,4096591; 267142,4096590; 267097,4096592; 267052,4096595; 267037,4096610; 267007,4096638; 266973,4096692; 266897,4096752; 266896,4096752; 266895,4096753; 266855,4096750; 266800,4096744; 266744,4096736; 266729,4096740; 266703,4096758; 266682,4096769; 266359,4096909; 266306,4096995; 266037,4097000; 265906,4097003; 265906,4097003; 265325,4097015; 265139,4097174; 263931,4098206.
                (ii) Unit 1b—Gardner Well, Washington County, Utah. Land bounded by the following UTM Zone 12 NAD 83 coordinates (meters E, meters N): 271132, 4097585; 271154, 4097406; 271173, 4097277; 271180, 4097203; 271233, 4097154; 271275, 4097136; 271324, 4097129; 271370, 4097147; 271416, 4097165; 271451, 4097161; 271493, 4097165; 271518, 4097154; 271539, 4097133; 271574, 4097094; 271606, 4097055; 271628, 4097040; 271645, 4097017; 271658, 4096995; 271664, 4096976; 271680, 4096960; 271693, 4096929; 271698, 4096899; 271700, 4096880; 271702, 4096849; 271710, 4096825; 271728, 4096800; 271730, 4096782; 271718, 4096747; 271711, 4096697; 271721, 4096652; 271748, 4096601; 271795, 4096549; 271831, 4096521; 271866, 4096521; 271885, 4096521; 271913, 4096509; 271946, 4096509; 271990, 4096511; 272026, 4096514; 272051, 4096521; 272101, 4096517; 272149, 4096496; 272194, 4096466; 272263, 4096388; 272301, 4096328; 272317, 4096291; 272341, 4096229; 272356, 4096176; 272356, 4096098; 272329, 4096025; 272288, 4095973; 272218, 4095916; 272194, 4095890; 272156, 4095871; 272123, 4095845; 272103, 4095805; 272089, 4095777; 272089, 4095743; 272099, 4095684; 271975, 4095633; 271847, 4095582; 271742, 4095579; 271672, 4095582; 271424, 4095648; 270979, 4095805; 270884, 4095787; 270808, 4095801; 270768, 4095867; 270702, 4095929; 270640, 4095987; 270574, 4096049; 270560, 4096104; 270545, 4096159; 270574, 4096184; 270603, 4096202; 270649, 4097638; 270652, 4097721; 270768, 4097702; 270830, 4097691; 270873, 4097691; 270906, 4097680; 270950, 4097680; 270975, 4097676; 271005, 4097654; 271019, 4097640; 271048, 4097651; 271089, 4097673; 271118, 4097676; 271132, 4097585.

                (iii) Unit 1c—Central Valley, Washington County, Utah. Land bounded by the following UTM Zone 12 NAD 83 coordinates (meters E, meters N): 268995,4099879; 268995,4099902; 269009,4099933; 269035,4099958; 269054,4099974; 269076,4099978; 269100,4099987; 269120,4100000; 269143,4100027; 269162,4100052; 269179,4100082; 269197,4100110; 269214,4100143; 269244,4100175; 269285,4100198; 269309,4100212; 269325,4100226; 269361,4100238; 269376,4100258; 269387,4100289; 269415,4100322; 269432,4100348; 269451,4100367; 269483,4100384; 269520,4100400; 269553,4100408; 269587,4100423; 269608,4100437; 269610,4100440; 269616,4100443; 269621,4100439; 269618,4100426; 269618,4100414; 269612,4100404; 269600,4100387; 269599,4100386; 269595,4100374; 269584,4100349; 269578,4100326; 269584,4100309; 269601,4100290; 269620,4100293; 269631,4100312; 269652,4100322; 269686,4100335; 269715,4100348; 269725,4100348; 269725,4100348; 269726,4100346; 269740,4100352; 269761,4100358; 269781,4100365; 269802,4100375; 269827,4100375; 269850,4100375; 269867,4100375; 269878,4100381; 269886,4100375; 269892,4100361; 269901,4100351; 269918,4100345; 269930,4100368; 269941,4100404; 269947,4100436; 269953,4100465; 269950,4100483; 269938,4100504; 269921,4100530; 269904,4100544; 269901,4100546; 269898,4100546; 269883,4100553; 269876,4100563; 269883,4100573; 269896,4100577; 269908,4100586; 269911,4100600; 269905,4100618; 269899,4100631; 269899,4100645; 269905,4100651; 269918,4100648; 269930,4100642; 269942,4100634; 269963,4100624; 269971,4100619; 269989,4100621; 270003,4100625; 270016,4100632; 270033,4100637; 270044,4100637; 270048,4100633; 270054,4100628; 270054,4100609; 270054,4100603; 270058,4100593; 270068,4100574; 270083,4100564; 270104,4100564; 270126,4100573; 270143,4100590; 270152,4100613; 270153,4100628; 270165,4100639; 270178,4100652; 270178,4100670; 270181,4100693; 270181,4100699; 270182,4100700; 270182,4100709; 270188,4100712; 270194,4100707; 270195,4100706; 270196,4100706; 270200,4100693; 270205,4100677; 270209,4100657; 270215,4100645; 270220,4100639; 270236,4100635; 270251,4100638; 270269,4100648; 270282,4100652; 270293,4100652; 270304,4100650; 270311,4100645; 270320,4100639; 270334,4100639; 270347,4100639; 270358,4100650; 270368,4100655; 270381,4100655; 270395,4100654; 270415,4100654; 270438,4100654; 270453,4100660; 270473,4100671; 270500,4100683; 270522,4100697; 270548,4100712; 270573,4100725; 270594,4100738; 270620,4100755; 270638,4100762; 270651,4100778; 270667,4100795; 270680,4100808; 270698,4100829; 270710,4100844; 270723,4100859; 270731,4100875; 270733,4100886; 270731,4100899; 270723,4100908; 270707,4100915; 270694,4100921; 270684,4100930; 270672,4100937; 270670,4100941; 270671,4100941; 270668,4100945; 270663,4100955; 270654,4100962; 270648,4100970; 270657,4100979; 270682,4101000; 270698,4101012; 270728,4101030; 270760,4101064; 270786,4101093; 270822,4101114; 270874,4101145; 270902,4101164; 270969,4101208; 270992,4101223; 271004,4101223; 271021,4101223; 271044,4101213; 271073,4101206; 271107,4101198; 271142,4101197; 271154,4101197; 271163,4101206; 271171,4101222; 271164,4101242; 271160,4101258; 271156,4101275; 271163,4101287; 271180,4101285; 271192,4101285; 271199,4101299; 271198,4101309; 271189,4101318; 271182,4101327; 271174,4101342; 271172,4101370; 271172,4101390; 271182,4101412; 271183,4101421; 271179,4101435; 271172,4101447; 271166,4101459; 271165,4101472; 271171,4101481; 271182,4101481; 271204,4101476; 271214,4101485; 271224,4101496; 271230,4101502; 271243,4101498; 271254,4101491; 271267,4101491; 271284,4101502; 271293,4101510; 271306,4101510; 271314,4101522; 271324,4101534; 271331,4101544; 271343,4101555; 271347,4101569; 271347,4101583; 271355,4101592; 271355,4101601; 271355,4101611; 271365,4101615; 271378,4101620; 271386,4101628; 271389,4101641; 271394,4101649; 271410,4101651; 271418,4101660; 271422,4101672; 271432,4101669; 271445,4101671; 271457,4101679; 271468,4101689; 271477,4101702; 271484,4101713; 271492,4101726; 271507,4101717; 271558,4101711; 271681,4101696; 271855,4101690; 272074,4101690; 272177,4101687; 272181,4101689; 272129,4101534; 272092,4101397; 271963,4101441; 271943,4101364; 272070,4101319; 272020,4101140; 271940,4100852; 271861,4100577; 271752,4100334; 271625,4100053; 271488,4099746; 271377,4099511; 271328,4099394; 271287,4099296; 271287,4099296; 271227,4099294; 271179,4099296; 271145,4099296; 271102,4099297; 271061,4099295; 271038,4099287; 271010,4099268; 270994,4099257; 270977,4099247; 270954,4099236; 270933,4099226; 270919,4099215; 270904,4099188; 270878,4099136; 270861,4099099; 270839,4099061; 270817,4099026; 270788,4098984; 270763,4098959; 270719,4098929; 270691,4098913; 270681,4098912; 270658,4098879; 270641,4098853; 270628,4098832; 270610,4098812; 270578,4098812; 270551,4098818; 270521,4098818; 270494,4098824; 270467,4098835; 270423,4098828; 270401,4098827; 270344,4098826; 270294,4098830; 270278,4098835; 270237,4098831; 270211,4098825; 270170,4098825; 270142,4098828; 270099,4098835; 270065,4098845; 270047,4098849; 270017,4098846; 269993,4098842; 269956,4098843; 269926,4098850; 269895,4098865; 269858,4098891; 269848,4098904; 269830,4098908; 269803,4098916; 269782,4098925; 269778,4098934; 269773,4098948; 269768,4098961; 269754,4098960; 269735,4098947; 269716,4098933; 269701,4098919; 269690,4098904; 269668,4098898; 269660,4098901; 269660,4098904; 269645,4098949; 269621,4098990; 269597,4099027; 269585,4099050; 269554,4099115; 269526,4099169; 269511,4099201; 269492,4099221; 269478,4099237; 269461,4099295; 269438,4099355; 269426,4099389; 269412,4099420; 269385,4099469; 269348,4099524; 269312,4099580; 269301,4099592; 269280,4099605; 269254,4099620; 269238,4099629; 269220,4099647; 269200,4099687; 269179,4099734; 269181,4099735; 269178,4099736; 269165,4099747; 269143,4099759; 269123,4099767; 269097,4099776; 269080,4099783; 269064,4099801; 269050,4099821; 269032,4099840; 269012,4099858; 269002,4099866; 268995,4099879.
                (iv) Note: Map of Unit 1 (Map 2—A. holmgreniorum) follows:
                
                  
                  ER27DE06.111
                
                (7) Unit 2—Santa Clara, Washington County, Utah. This unit consists of two subunits: Stucki Spring and South Hills.
                (i) Unit 2a—Stucki Spring, Washington County, Utah. Land bounded by the following UTM Zone 12 NAD 83 coordinates (meters E, meters N): 261650,4109466; 261683,4110718; 262761,4110687; 263214,4109938; 263203,4109419; 261650,4109466.

                (ii) Unit 2b—South Hills, Washington County, Utah. Land bounded by the following UTM Zone 12 NAD 83 coordinates (meters E, meters N): 263385,4112054; 263932,4112044; 263975,4111990; 264261,4111983; 263824,4111209; 263504,4111208; 263503,4111213; 263502,4111218; 263501,4111220; 263498,4111226; 263494,4111234; 263489,4111239; 263485,4111243; 263481,4111246; 263476,4111248; 263475,4111249; 263463,4111252; 263462,4111253; 263456,4111254; 263454,4111259; 263453,4111262; 263447,4111274; 263443,4111280; 263427,4111298; 263418,4111308; 263413,4111323; 263409,4111337; 263406,4111354; 263406,4111366; 263406,4111383; 263406,4111386; 263405,4111403; 263405,4111407; 263402,4111422; 263400,4111427; 263396,4111440; 263394,4111449; 263395,4111455; 263397,4111460; 263400,4111464; 263405,4111473; 263406,4111478; 263407,4111479; 263408,4111493; 263408,4111503; 263406,4111515; 263405,4111516; 263403,4111529; 263402,4111534; 263407,4111547; 263409,4111553; 263411,4111568; 263412,4111572; 263413,4111592; 263412,4111597; 263411,4111609; 263409,4111615; 263407,4111620; 263405,4111624; 263399,4111631; 263398,4111634; 263397,4111644; 263401,4111660; 263408,4111679; 263421,4111711; 263422,4111714; 263429,4111738; 263430,4111746; 263431,4111767; 263431,4111772; 263428,4111792; 263428,4111822; 263430,4111853; 263429,4111860; 263428,4111865; 263428,4111866; 263420,4111884; 263419,4111888; 263421,4111904; 263421,4111913; 263417,4111935; 263416,4111937; 263405,4111976; 263399,4112013; 263398,4112017; 263390,4112041; 263390,4112042; 263385,4112054.
                (iii) Note: Map of Unit 2 (Map 3—A. holmgreniorum) follows:
                
                  
                  ER27DE06.112
                
                (8) Unit 3—Purgatory Flat, Washington County, Utah.

                (i) Land bounded by the following UTM Zone 12 NAD 83 coordinates (meters E, meters N): 284276, 4114426; 284295, 4114449; 284375, 4114491; 284510, 4114595; 284590, 4114654; 284617, 4114709; 284659, 4114733; 284693, 4114759; 284933, 4114429; 284888, 4114391; 283702, 4113373; 283429, 4113736; 283481, 4113781; 283526, 4113829; 283547, 4113854; 283592, 4113874; 283640, 4113909; 283672, 4113940; 283737, 4113995; 283810, 4114065; 283841, 4114096; 283862, 4114110; 283886, 4114138; 283949, 4114190; 283987, 4114228; 284032, 4114262; 284060, 4114287; 284098, 4114325; 284139, 4114359; 284276, 4114426.
                
                (ii) Note: Map of Unit 3 (Map 4—A. holmgreniorum) follows:
                
                  ER27DE06.113
                
                
                Family Fabaceae: Astragalus jaegerianus (Lane Mountain milk-vetch)
                (1) Critical habitat units are depicted for San Bernardino County, California, on the map below.

                (2) Critical habitat consists of the mixed desert scrub community within the range of Astragalus jaegerianus that is characterized by the following primary constituent elements:
                (i) Shallow soils at elevations between 3,100 and 4,200 ft (945 to 1,280 m) derived primarily from Jurassic or Cretaceous granitic bedrock, and less frequently on soils derived from diorite or gabbroid bedrock, or on granitic soils overlain by scattered rhyolitic cobble, gravel, and sand.

                (ii) Host shrubs at elevations between 3,100 and 4,200 ft (945 to 1,280 m). The primary host shrubs include, but are not limited to: Thamnosma montana (turpentine bush), Ambrosia dumosa (burro bush), Eriogonum fasciculatum ssp. Polifolium (California buckwheat), Ericameria cooperi var. cooperi (golden bush), Ephedra nevadensis (Mormon tea), and Salazaria mexicana (paperbag bush) that are usually found in mixed desert shrub communities.
                (3) Critical habitat does not include manmade structures (including, but not limited to, buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule and not containing one or more of the PCEs.
                (4) Critical habitat map units. These critical habitat units were mapped using Universal Transverse Mercator (UTM), Zone 10, North American Datum (NAD) 1983 (UTM NAD 83) coordinates. These coordinates establish the vertices and endpoints of the boundaries of the units.
                (5) Coolgardie Unit: San Bernardino County, California. From USGS 1:24,000 quadrangle maps Lane Mountain and Mud Hills, San Bernardino County, California.
                (i) Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 495500, 3884300; 495700, 3884600; 496400, 3885100; 497100, 3885400; 497300, 3885500; 497700, 3885700; 498000, 3885800; 498200, 3885800; 498900, 3885900; 500400, 3886100; 501100, 3886200; 501800, 3886300; 502500, 3886400; 503300, 3886500; 503600, 3886500; 503900, 3886400; 504100, 3886300; 504600, 3886100; 504900, 3886000; 505100, 3885900; 505200, 3885700; 505300, 3885500; 505400, 3885400; 505300, 3885200; 505100, 3884600; 505100, 3881000; 505000, 3880900; 504700, 3880200; 504600, 3879900; 503900, 3879600; 503800, 3879500; 503600, 3879500; 503000, 3879400; 502400, 3879300; 502000, 3879200; 501900, 3878900; 501900, 3878800; 501200, 3878700; 500400, 3878600; 499700, 3878500; 499600, 3878400; 499400, 3878500; 499100, 3878600; 498700, 3878700; 498400, 3878800; 498300, 3879000; 498200, 3879400; 497800, 3880900; 497700, 3881200; 496400, 3881700; 496200, 3881800; 496100, 3881800; 496000, 3882000; 495600, 3883700; 495500, 3884100; returning to 495500, 3884300; excluding land bounded by: 498800, 3883900; 499200, 3883200; 499300, 3882900; 499500, 3882100; 499800, 3881900; 501200, 3881100; 501700, 3881100; 501900, 3881200; 501900, 3881300; 501800, 3882000; 501700, 3882600; 501600, 3883100; 501200, 3883600; 500900, 3883900; 500200, 3884000; 499000, 3884000; returning to 498800, 3883900.
                (ii) Note: Map of Coolgardie Unit is provided at paragraph (6)(ii) of this entry.
                (6) Paradise Unit: San Bernardino County, California. From USGS 1:24,000 quadrangle map Williams Well, San Bernardino County, California.
                (i) Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 509089 3890369; 507600, 3889500; 507400, 3889400; 507300, 3889500; 506900, 3889600; 506800, 3889700; 506400, 3890300; 506300, 3890400; 506000, 3891600; 505900, 3892000; 505800, 3892300; 505500, 3892600; 504900, 3893000; 504600, 3893200; 504500, 3893300; 504000, 3894100; 503800, 3894400; 503700, 3894800; 503800, 3895100; 503857, 3895157; 503873, 3895157; 503874, 3894353; 504678, 3894353; 504679, 3893549; 505510, 3893550; 505512, 3892977; 505912, 3892974; 505909, 3892573; 506314, 3892571; 506314, 3891767; 506804, 3891767; 506804, 3891244; 506820, 3890426; 508454, 3890415; returning to 509089, 3890369.
                (ii) Note: Map of Coolgardie and Paradise Units follows:
                
                  
                  ER19MY11.009
                
                Family Fabaceae: Astragalus lentiginosus var. coachellae (Coachella Valley milk-vetch)
                (1) Critical habitat units are depicted for Riverside County, on the maps below.

                (2) Within these areas, the primary constituent element of the physical or biological features essential to the conservation of Astragalus lentiginosus var. coachellae consists of sand formations associated with the sand transport system in Coachella Valley, California. These sand formations have the following features:
                (i) They are active sand dunes, stabilized or partially stabilized sand dunes, active or stabilized sand fields (including hummocks forming on leeward sides of shrubs), ephemeral sand fields or dunes, and fluvial sand deposits on floodplain terraces of active washes.
                (ii) They are found within the fluvial sand depositional areas, and the aeolian sand source, transport, and depositional areas of the sand transport system.
                (iii) They comprise sand originating in the hills surrounding Coachella Valley and alluvial deposits at the base of the Indio Hills, which is moved into the valley by water (fluvial transport) and through the valley by wind (aeolian transport).
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on March 15, 2013.
                (4) Critical habitat map units. Data layers defining map units were created using a base of U.S. Geological Survey 7.5′ quadrangle maps. Critical habitat units were then mapped using Universal Transverse Mercator (UTM) zone 11, North American Datum (NAD) 1983 coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site, http://www.fws.gov/carlsbad/GIS/CFWOGIS.html, http://www.regulations.gov at Docket No. FWS-R8-ES-2011-0064, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Index map of four critical habitat units designated for Astragalus lentiginosus var. coachellae follows:
                
                  
                  ER13FE13.008
                
                (6) Unit 1: San Gorgonio River/Snow Creek System.
                (i) Note: Map of Unit 1 follows:
                
                  
                  ER13FE13.009
                
                (7) Unit 2: Whitewater River System.
                (i) Note: Map of Unit 2 follows:
                
                  
                  ER13FE13.010
                
                (8) Unit 3: Mission Creek/Morongo Wash System.
                (i) Note: Map of Unit 3 follows:
                
                  
                  ER13FE13.011
                
                (9) Unit 4: Thousand Palms System.
                (i) Note: Map of Unit 4 follows:
                
                  
                  ER13FE13.012
                
                
                Family Fabaceae: Astragalus lentiginosus var. piscinensis (Fish Slough milk-vetch)
                (1) The critical habitat unit is depicted for Inyo and Mono Counties, California, on the map below.
                (2) The PCEs of critical habitat for Astragalus lentiginosus var. piscinensis consist of:
                (i) Alkaline soils that occur in areas with little or no slope, and which overlay a groundwater table that is 19 to 60 in (48 to 152 cm) below the land surface;
                (ii) Plant associations dominated by Spartina-Sporobolis, or where a sparse amount of Chrysothamnus albidus occurs in the transition zone between Spartina-Sporobolis and Chrysothamnus albidus-Distichlis plant associations;
                (iii) The presence of pollinator populations for Astragalus lentiginosus var. piscinensis; and

                (iv) Hydrologic conditions that provide suitable periods of soil moisture and chemistry for Astragalus lentiginosus var. piscinensis germination, growth, reproduction, and dispersal.
                (3) Critical habitat does not include the land upon which are found existing features and structures, such as buildings, roads, parking lots, and other paved surfaces, or areas not containing one or more of the primary constituent elements.
                (4) Critical Habitat Map Unit.
                (i) Map Unit 1: Fish Slough unit, Inyo and Mono Counties, California. From USGS 1:24,000 quadrangle maps Chidago Canyon and Fish Slough, California. Lands bounded by the following UTM Zone 11, NAD 1927 coordinates (E, N): 373700, 4149500; 373800, 4149800; 373800, 4150300; 373900, 4150700; 373900, 4151400; 374000, 4151800; 374100, 4152400; 374200, 4152700; 374400, 4153000; 374500, 4153100; 374800, 4153200; 375000, 4153300; 375100, 4153500; 375200, 4153700; 375400, 4154000; 375700, 4154200; 375800, 4154200; 376100, 4154300; 376500, 4154200; 376700, 4154100; 377000, 4153900; 377200, 4153600; 377300, 4153400; 377400, 4153100; 377400, 4152400; 377300, 4151900; 377200, 4151600; 377300, 4150200; 377200, 4149900; 377100, 4149700; 377000, 4149500; 377300, 4149100; 377400, 4148900; 377500, 4148200; 377500, 4147700; 377400, 4147100; 377300, 4146400; 377200, 4145800; 377100, 4145600; 377000, 4145300; 377000, 4145200; 376900, 4144600; 376900, 4144300; 376900, 4144200; 376800, 4144000; 376800, 4143800; 376900, 4143700; 377100, 4143600; 377500, 4143000; 377500, 4142600; thence to 377466; 4142464, where the boundary intersects the south McNally Canal. Thence westerly along the south McNally Canal to 375331, 4141934; thence northwest and following coordinates: 375200, 4142000; 375000, 4142200; 374800, 4142500; 374700, 4142900; 374600, 4143500; 374500, 4144000; 374600, 4144400; 374700, 4144600; 374700, 4145600; 374800, 4145900; 374900, 4146300; 374900, 4146900; 374800, 4147300; 374700, 4147500; 374400, 4147800; 374000, 4148600; 373800, 4149200; and returning to 373700, 4149500.
                (ii) Excluding land bounded by 375700, 4143400; 375700, 4142900; 376300, 4142900; and 376300, 4143400; and returning to 375700, 4143400.
                (iii) Note: Map of the critical habitat unit follows.
                
                  
                  ER09JN05.000
                
                
                Family Fabaceae: Astragalus magdalenae var. peirsonii (Peirson's Milk-Vetch)
                (1) Critical habitat units are depicted for Imperial County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Astragalus magdalenae var. peirsonii are:
                (i) West and/or northwest-facing sides of bowls, swales, and slopes consisting of Rositas fine sands within intact, active sand dune systems (defined as sand areas that are subject to sand-moving winds) in the existing range of the species that provide space needed for individual and population growth, including sites for germination, reproduction, seed dispersal, seed bank, and pollination;

                (ii) The associated co-adapted psammophytic scrub plant community characterized by Croton wigginsii, Eriogonum deserticola, Helianthus niveus ssp. tephrodes, Palafoxia arida var. gigantea, Pholisma sonorae, Tiquilia plicata, Petalonyx thurberi, and Panicum urvilleanum that provides habitat for insect pollinators, particularly the white-faced digger bee (Habropoda pallida), required for reproduction; and
                (iii) Areas within intact, active sand dune systems between occupied bowls, swales, and slopes that allow for pollinator movement and wind dispersal of fruit and seeds.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created using U.S. Geological Survey (USGS) 1:24,000 quadrangles.
                (5) Note: Index map follows:
                
                  
                  ER14FE08.000
                
                (6) Unit 1: Mammoth Wash/North Algodones Dunes Wilderness, Imperial County, California.

                (i) Subunit 1A, Mammoth Wash, Imperial County, California. From USGS 1:24,000 quadrangles Amos and Tortuga, lands bounded by the following UTM NAD83 coordinates (E, N): 657000, 3668000; 657300, 3668000; 657300, 3667900; 657400, 3667900; 657400, 3667800; 657500, 3667800; 657500, 3667700; 657600, 3667700; 657600, 3667400; 657800, 3667400; 657800, 3667200; 657900, 3667200; 657900, 3667100; 658000, 3667100; 658000, 3666900; 658100, 3666900; 658100, 3666700; 658200, 3666700; 658200, 3666500; 658100, 3666500; 658100, 3666400; 658200, 3666400; 658200, 3666300; 658300, 3666300; 658300, 3666200; 658400, 3666200; 658400, 3665900; 657900, 3665900; 657900, 3666000; 657700, 3666000; 657700, 3666100; 657600, 3666100; 657600, 3666200; 657400, 3666200; 657400, 3666500; 657300, 3666500; 657300, 3666600; 657100, 3666600; 657100, 3667000; 657000, 3667000; 657000, 3667200; 656900, 3667200; 656900, 3667400; 656800, 3667400; 656800, 3667500; 656700, 3667500; 656700, 3667700; 656800, 3667700; 656800, 3667800; 657000, 3667800; thence returning to 657000, 3668000.
                (ii) Subunit 1B, Mammoth Wash, Imperial County, California. From USGS 1:24,000 quadrangle Amos, lands bounded by the following UTM NAD83 coordinates (E, N): 658700, 3665900; 659100, 3665900; 659100, 3665800; 659200, 3665800; 659200, 3665500; 659100, 3665500; 659100, 3665400; 659300, 3665400; 659300, 3665300; 659600, 3665300; 659600, 3665200; 659700, 3665200; 659700, 3665100; 659800, 3665100; 659800, 3665000; 659700, 3665000; 659700, 3664800; 659600, 3664800; 659600, 3664600; 659500, 3664600; 659500, 3664500; 659800, 3664500; 659800, 3664600; 659900, 3664600; 659900, 3664800; 660300, 3664800; 660300, 3664300; 660200, 3664300; 660200, 3664200; 660300, 3664200; 660300, 3664100; 660600, 3664100; 660600, 3663700; 660700, 3663700; 660700, 3663600; 660900, 3663600; 660900, 3663500; 661000, 3663500; 661000, 3663400; 661200, 3663400; 661200, 3663000; 661300, 3663000; 661300, 3662900; 661600, 3662900; 661600, 3662800; 661700, 3662800; 661700, 3662600; 662000, 3662600; 662000, 3662500; 662600, 3662500; 662600, 3662300; 662500, 3662300; 662500, 3662200; 662300, 3662200; 662300, 3662000; 662600, 3662000; 662600, 3661900; 663000, 3661900; 663000, 3661700; 663100, 3661700; 663100, 3661500; 663200, 3661500; 663200, 3661200; 663100, 3661200; 663100, 3661100; 663000, 3661100; 663000, 3661000; 662700, 3661000; 662700, 3660800; 662500, 3660800; 662500, 3660900; 662400, 3660900; 662400, 3661100; 661900, 3661100; 661900, 3661300; 661800, 3661300; 661800, 3661600; 661700, 3661600; 661700, 3662100; 661300, 3662100; 661300, 3662000; 661100, 3662000; 661100, 3662400; 661000, 3662400; 661000, 3662300; 660700, 3662300; 660700, 3662500; 660500, 3662500; 660500, 3662600; 660400, 3662600; 660400, 3662700; 660300, 3662700; 660300, 3663100; 660200, 3663100; 660200, 3663400; 659900, 3663400; 659900, 3663500; 659800, 3663500; 659800, 3663800; 659600, 3663800; 659600, 3664200; 659500, 3664200; 659500, 3664300; 659400, 3664300; 659400, 3664100; 659100, 3664100; 659100, 3664200; 659000, 3664200; 659000, 3664500; 658900, 3664500; 658900, 3664800; 658800, 3664800; 658800, 3664700; 658600, 3664700; 658600, 3664800; 658500, 3664800; 658500, 3665200; 658300, 3665200; 658300, 3665400; 658000, 3665400; 658000, 3665500; 657900, 3665500; 657900, 3665700; 658600, 3665700; 658600, 3665800; 658700, 3665800; thence returning to 658700, 3665900.
                (iii) Subunit 1C, North Algodones Wilderness Area, Imperial County, California. From USGS 1:24,000 quadrangles Acolita and Amos, lands bounded by the following UTM NAD83 coordinates (E, N): 663400, 3661100; 663700, 3661100; 663700, 3661000; 663800, 3661000; 663800, 3660900; 664000, 3660900; 664000, 3660800; 664100, 3660800; 664100, 3660700; 664200, 3660700; 664200, 3660600; 664400, 3660600; 664400, 3660300; 664500, 3660300; 664500, 3659900; 664600, 3659900; 664600, 3659800; 664700, 3659800; 664700, 3659700; 664800, 3659700; 664800, 3659600; 665000, 3659600; 665000, 3659300; 665200, 3659300; 665200, 3659200; 665300, 3659200; 665300, 3659100; 665400, 3659100; 665400, 3658900; 665600, 3658900; 665600, 3658400; 665800, 3658400; 665800, 3658300; 665900, 3658300; 665900, 3658100; 666200, 3658100; 666200, 3657900; 666100, 3657900; 666100, 3657800; 666000, 3657800; 666000, 3657900; 665400, 3657900; 665400, 3658000; 665300, 3658000; 665300, 3658200; 665200, 3658200; 665200, 3658300; 665000, 3658300; 665000, 3658700; 664800, 3658700; 664800, 3658900; 664700, 3658900; 664700, 3659000; 664300, 3659000; 664300, 3659200; 664100, 3659200; 664100, 3659300; 663900, 3659300; 663900, 3659400; 663800, 3659400; 663800, 3659500; 663700, 3659500; 663700, 3659800; 663600, 3659800; 663600, 3660000; 663500, 3660000; 663500, 3660100; 663400, 3660100; 663400, 3660200; 663300, 3660200; 663300, 3660300; 663100, 3660300; 663100, 3660500; 663000, 3660500; 663000, 3660800; 663100, 3660800; 663100, 3660900; 663400, 3660900; thence returning to 663400, 3661100.

                (iv) Subunit 1D, North Algodones Wilderness Area, Imperial County, California. From USGS 1:24,000 quadrangles Acolita and Glamis NW, lands bounded by the following UTM NAD83 coordinates (E, N): 666500, 3657900; 666700, 3657900; 666700, 3657700; 666800, 3657700; 666800, 3657600; 667100, 3657600; 667100, 3657300; 667300, 3657300; 667300, 3657000; 667600, 3657000; 667600, 3656600; 668100, 3656600; 668100, 3656400; 668300, 3656400; 668300, 3656000; 668700, 3656000; 668700, 3655900; 668800, 3655900; 668800, 3655800; 669500, 3655800; 669500, 3655700; 669600, 3655700; 669600, 3655800; 669800, 3655800; 669800, 3655500; 669600, 3655500; 669600, 3655400; 669400, 3655400; 669400, 3655300; 669300, 3655300; 669300, 3655100; 669600, 3655100; 669600, 3655000; 669500, 3655000; 669500, 3654900; 669700, 3654900; 669700, 3654700; 669900, 3654700; 669900, 3654500; 670100, 3654500; 670100, 3654300; 670200, 3654300; 670200, 3654400; 670500, 3654400; 670500, 3654300; 670600, 3654300; 670600, 3653900; 670900, 3653900; 670900, 3653800; 671200, 3653800; 671200, 3653400; 671300, 3653400; 671300, 3653300; 671500, 3653300; 671500, 3653600; 671600, 3653600; 671600, 3653700; 671800, 3653700; 671800, 3653400; 671900, 3653400; 671900, 3653300; 672100, 3653300; 672100, 3653200; 672200, 3653200; 672200, 3653000; 672600, 3653000; 672600, 3652600; 672700, 3652600; 672700, 3652700; 673000, 3652700; 673000, 3652200; 673100, 3652200; 673100, 3652100; 673700, 3652100; 673700, 3651800; 673400, 3651800; 673400, 3651700; 673300, 3651700; 673300, 3651600; 673400, 3651600; 673400, 3651500; 673300, 3651500; 673300, 3651400; 673100, 3651400; 673100, 3651300; 672900, 3651300; 672900, 3651000; 672700, 3651000; 672700, 3650800; 672600, 3650800; 672600, 3650700; 672400, 3650700; 672400, 3650800; 672300, 3650800; 672300, 3651300; 672200, 3651300; 672200, 3651400; 671600, 3651400; 671600, 3651500; 671500, 3651500; 671500, 3652000; 671400, 3652000; 671400, 3651900; 671200, 3651900; 671200, 3652200; 671300, 3652200; 671300, 3652400; 671500, 3652400; 671500, 3652600; 671400, 3652600; 671400, 3652900; 671100, 3652900; 671100, 3653100; 670900, 3653100; 670900, 3653000; 670700, 3653000; 670700, 3653100; 670600, 3653100; 670600, 3653200; 670400, 3653200; 670400, 3653300; 670300, 3653300; 670300, 3653500; 670100, 3653500; 670100, 3653700; 669800, 3653700; 669800, 3653900; 669500, 3653900; 669500, 3653800; 669300, 3653800; 669300, 3653900; 669200, 3653900; 669200, 3654000; 669100, 3654000; 669100, 3654200; 669400, 3654200; 669400, 3654100; 669800, 3654100; 669800, 3654400; 669600, 3654400; 669600, 3654500; 669500, 3654500; 669500, 3654700; 669400, 3654700; 669400, 3654800; 669200, 3654800; 669200, 3654900; 669100, 3654900; 669100, 3655000; 668900, 3655000; 668900, 3655100; 668700, 3655100; 668700, 3655300; 668600, 3655300; 668600, 3655400; 668500, 3655400; 668500, 3655300; 668300, 3655300; 668300, 3655400; 668100, 3655400; 668100, 3655500; 668000, 3655500; 668000, 3655600; 667900, 3655600; 667900, 3656100; 667700, 3656100; 667700, 3656000; 667400, 3656000; 667400, 3656100; 667000, 3656100; 667000, 3656300; 666600, 3656300; 666600, 3656400; 666500, 3656400; 666500, 3656800; 666300, 3656800; 666300, 3657000; 666000, 3657000; 666000, 3657100; 665900, 3657100; 665900, 3657400; 666200, 3657400; 666200, 3657600; 666300, 3657600; 666300, 3657800; 666500, 3657800; thence returning to 666500, 3657900.
                (v) Note: Map of Unit 1, Mammoth Wash/North Algodones Dunes Wilderness, follows:
                
                  
                  ER14FE08.001
                
                (7) Unit 3: Adaptive Management Area/Ogilby, Imperial County, California.

                (i) Subunit 3A, AMA, Imperial County, California. From USGS 1:24,000 quadrangles Cactus, Glamis and Glamis SE, lands bounded by the following UTM NAD83 coordinates (E, N): 682600, 3639800; 682900, 3639800; 682900, 3639700; 683100, 3639700; 683100, 3639600; 683200, 3639600; 683200, 3639400; 683400, 3639400; 683400, 3639100; 683100, 3639100; 683100, 3639000; 683200, 3639000; 683200, 3638800; 683300, 3638800; 683300, 3638700; 683900, 3638700; 683900, 3638600; 684100, 3638600; 684100, 3638500; 684300, 3638500; 684300, 3638400; 684400, 3638400; 684400, 3638100; 684100, 3638100; 684100, 3637700; 684300, 3637700; 684300, 3637400; 684600, 3637400; 684600, 3637100; 684700, 3637100; 684700, 3637000; 685000, 3637000; 685000, 3637100; 685300, 3637100; 685300, 3637000; 685400, 3637000; 685400, 3636800; 685100, 3636800; 685100, 3636400; 685200, 3636400; 685200, 3636300; 685400, 3636300; 685400, 3636100; 685700, 3636100; 685700, 3636000; 685900, 3636000; 685900, 3635900; 686400, 3635900; 686400, 3635700; 686700, 3635700; 686700, 3635200; 687300, 3635200; 687300, 3635300; 687500, 3635300; 687500, 3635400; 687600, 3635400; 687600, 3635500; 687700, 3635500; 687700, 3635600; 687900, 3635600; 687900, 3635500; 688000, 3635500; 688000, 3635300; 687700, 3635300; 687700, 3635000; 687600, 3635000; 687600, 3634700; 687700, 3634700; 687700, 3634500; 687800, 3634500; 687800, 3634300; 687900, 3634300; 687900, 3634100; 688100, 3634100; 688100, 3634000; 688200, 3634000; 688200, 3633900; 688300, 3633900; 688300, 3633700; 688400, 3633700; 688400, 3633600; 688500, 3633600; 688500, 3633500; 688600, 3633500; 688600, 3633300; 688500, 3633300; 688500, 3633200; 688400, 3633200; 688400, 3632900; 688500, 3632900; 688500, 3632600; 688600, 3632600; 688600, 3632200; 688700, 3632200; 688700, 3632100; 688800, 3632100; 688800, 3631900; 688900, 3631900; 688900, 3631800; 688800, 3631800; 688800, 3631700; 688900, 3631700; 688900, 3631500; 689500, 3631500; 689500, 3631300; 689800, 3631300; 689800, 3631000; 689500, 3631000; 689500, 3630600; thence southwestward to y-coordinate 3630000 at the Management Area boundary; thence northwestward along the Management Area boundary to x-coordinate 686700; thence to 686700, 3632800; 686600, 3632800; 686600, 3632900; 686500, 3632900; 686500, 3633000; 686400, 3633000; 686400, 3633400; 686300, 3633400; 686300, 3633500; 686200, 3633500; 686200, 3633600; 686100, 3633600; 686100, 3633800; 685900, 3633800; 685900, 3633900; 685800, 3633900; 685800, 3634000; 685700, 3634000; 685700, 3634200; 685600, 3634200; 685600, 3634300; 685300, 3634300; 685300, 3634700; 685200, 3634700; 685200, 3634800; 685000, 3634800; 685000, 3634900; 684900, 3634900; 684900, 3635200; 684800, 3635200; 684800, 3635300; 684700, 3635300; 684700, 3635400; 684500, 3635400; 684500, 3635500; 684400, 3635500; 684400, 3635600; 684300, 3635600; 684300, 3635800; 684100, 3635800; 684100, 3635900; 684000, 3635900; 684000, 3636000; 683900, 3636000; 683900, 3636100; 683500, 3636100; 683500, 3636200; 683400, 3636200; 683400, 3636500; 683300, 3636500; 683300, 3636600; 683200, 3636600; 683200, 3636700; 683100, 3636700; 683100, 3636800; 682800, 3636800; 682800, 3636900; 682700, 3636900; 682700, 3637100; 682800, 3637100; 682800, 3637500; 682300, 3637500; 682300, 3637700; 682000, 3637700; 682000, 3638000; 681900, 3638000; 681900, 3638500; 681600, 3638500; 681600, 3638800; 681800, 3638800; 681800, 3639000; 681900, 3639000; 681900, 3639100; 682000, 3639100; 682000, 3639200; 682100, 3639200; 682100, 3639300; 682500, 3639300; 682500, 3639500; 682400, 3639500; 682400, 3639700; 682600, 3639700; thence returning to 682600, 3639800.
                (ii) Subunit 3B, AMA/Ogilby, Imperial County, California. From USGS 1:24,000 quadrangle Cactus, lands bounded by the following UTM NAD83 coordinates (E, N): 691900, 3631300; 692300, 3631300; 692300, 3630800; 691900, 3630800; 691900, 3630700; 691800, 3630700; 691800, 3630600; 691500, 3630600; 691500, 3630500; 691200, 3630500; 691200, 3630100; 691100, 3630100; 691100, 3629900; 691200, 3629900; 691200, 3629600; 691100, 3629600; 691100, 3629400; 691400, 3629400; 691400, 3629700; 691600, 3629700; 691600, 3629800; 691700, 3629800; 691700, 3629700; 691800, 3629700; 691800, 3629500; 691700, 3629500; 691700, 3629400; 691500, 3629400; 691500, 3629300; 691600, 3629300; 691600, 3628700; 691700, 3628700; 691700, 3628600; thence southwestward to the Management Area boundary at y-coordinate 3627650; thence northwestward along the Management Area boundary to y-coordinate 3630000; thence northeastward to 689500, 3630600; thence to 689600, 3630600; 689600, 3630500; 689700, 3630500; 689700, 3630400; 690000, 3630400; 690000, 3630300; 690200, 3630300; 690200, 3630200; 690700, 3630200; 690700, 3630100; 690900, 3630100; 690900, 3630400; 691000, 3630400; 691000, 3630700; 691200, 3630700; 691200, 3630800; 691300, 3630800; 691300, 3630900; 691500, 3630900; 691500, 3631000; 691600, 3631000; 691600, 3631100; 691800, 3631100; 691800, 3631200; 691900, 3631200; thence returning to 691900, 3631300.

                (iii) Subunit 3C, Ogilby, Imperial County, California. From USGS 1:24,000 quadrangle Cactus and Grays Well, lands bounded by the following UTM NAD83 coordinates (E, N): 693100, 3629300; 693400, 3629300; 693400, 3629100; 693500, 3629100; 693500, 3628700; 693300, 3628700; 693300, 3628600; 693200, 3628600; 693200, 3628500; 692400, 3628500; 692400, 3628200; 692300, 3628200; 692300, 3628100; 691900, 3628100; 691900, 3627600; 692300, 3627600; 692300, 3627500; 692800, 3627500; 692800, 3627200; 692700, 3627200; 692700, 3627100; 692500, 3627100; 692500, 3627000; 692600, 3627000; 692600, 3626700; 692700, 3626700; 692700, 3626600; 693800, 3626600; 693800, 3626500; 693900, 3626500; 693900, 3626300; 693800, 3626300; 693800, 3625700; 694400, 3625700; 694400, 3625600; 695000, 3625600; 695000, 3625300; 694700, 3625300; 694700, 3625200; 694400, 3625200; 694400, 3625100; 694300, 3625100; 694300, 3625000; 694000, 3625000; 694000, 3625100; 693900, 3625100; 693900, 3625200; 693700, 3625200; 693700, 3624500; thence westward to the Management Area boundary at y-coordinate 3624500; thence northwestward along the Management Area boundary at x-coordinate 693000; thence to 693000, 3625400; 693100, 3625400; 693100, 3625600; 692900, 3625600; 692900, 3625700; 692800, 3625700; 692800, 3625800; 692700, 3625800; 692700, 3626100; 692500, 3626100; 692500, 3626300; 692100, 3626300; 692100, 3626800; thence westward to the Management Area boundary at y-coordinate 3626800; thence northwestward to y-coordinate 3627650; thence to 691700, 3628600; 692700, 3628600; 692700, 3628700; 692800, 3628700; 692800, 3628800; 692900, 3628800; 692900, 3628900; 693000, 3628900; 693000, 3629000; 693100, 3629000; thence returning to 693100, 3629300; and lands bounded by 696500, 3625500; 696800, 3625500; 696800, 3625300; 697000, 3625300; 697000, 3625000; 696900, 3625000; 696900, 3624800; 696500, 3624800; 696500, 3624600; 696300, 3624600; 696300, 3624400; 696100, 3624400; 696100, 3624500; 695800, 3624500; 695800, 3624200; 695700, 3624200; 695700, 3624000; 695600, 3624000; 695600, 3623900; 695400, 3623900; 695400, 3624000; 695200, 3624000; 695200, 3623900; 695000, 3623900; 695000, 3623800; 694600, 3623800; 694600, 3624300; 694800, 3624300; 694800, 3624400; 694900, 3624400; 694900, 3624500; 695300, 3624500; 695300, 3624400; 695400, 3624400; 695400, 3624600; 695600, 3624600; 695600, 3624700; 695700, 3624700; 695700, 3624800; 696100, 3624800; 696100, 3625000; 696300, 3625000; 696300, 3625100; 696400, 3625100; 696400, 3625400; 696500, 3625400; thence returning to 696500, 3625500.
                (iv) Note: The map depicting Unit 3 is found at paragraph (8)(ii) of this entry.
                (8) Unit 4: Buttercup, Imperial County, California.
                (i) From USGS 1:24,000 quadrangle Grays Well, lands bounded by the following UTM NAD83 coordinates (E, N): 697900, 3622100; 698300, 3622100; 698300, 3621900; 698200, 3621900; 698200, 3621700; 698300, 3621700; 698300, 3621600; 698500, 3621600; 698500, 3621500; 698600, 3621500; 698600, 3621200; 698500, 3621200; 698500, 3621100; 698400, 3621100; 698400, 3621000; 698300, 3621000; 698300, 3620970; 697900, 3620925; 697900, 3621000; 697800, 3621000; 697800, 3621100; 697700, 3621100; 697700, 3621300; 697600, 3621300; 697600, 3621400; 697500, 3621400; 697500, 3621500; 697400, 3621500; 697400, 3621800; 697600, 3621800; 697600, 3621900; 697900, 3621900; thence returning to 697900, 3622100.
                (ii) Note: Map of Units 3 and 4 follows:
                
                  
                  ER14FE08.002
                
                Family Fabaceae: Astragalus montii (Heliotrope milk-vetch).

                Utah, Sanpete County, western Heliotrope Mountain. T19S R4E, Sec. 34, SE 1/4 of SW 1/4 of SE 1/4 of NW 1/4; S 1/2 of SE 1/4 of SE 1/4 of NW 1/4; NE 1/4 of NW 1/4 of NE 1/4 of SW 1/4; NE 1/4 of NE 1/4 of SW 1/4; E 1/2 of SE 1/4 of NE 1/4 of SW 1/4; NE 1/4 of NW 1/4 of SE 1/4 of SW 1/4; S 1/2 of NW 1/4 of SE 1/4 of SW 1/4; NW 1/4 of SE 1/4 of SW 1/4; N 1/2 of SW 1/4 of SE 1/4 of SW 1/4; SW 1/4 of SW 1/4 of SE 1/4 of SW 1/4; W 1/2 of SE 1/4 of NW 1/4 of SE 1/4; NW 1/4 of NW 1/4 of SW 
                  1/4 of SE 1/4. The primary constituent element is the white limestone barrens of the Flagstaff Formation.
                
                  EC01JN91.164
                
                Family Fabaceae: Astragalus phoenix (Ash Meadows milk-vetch).
                Nevada, Nye County, Ash Meadows: W1/2NW1/4 and SW1/4SW1/4 sec. 14, SW1/4NE1/4 and W1/2SE1/4 sec. 21, NE1/4SE1/4 sec. 22, NW1/4 sec. 26, T17S, R50E. SW1/4 and W1/2SE1/4 sec. 1, NW1/4NE1/4 and N1/2NW1/4 sec. 12, SW1/4SW1/4 sec. 13, W1/2NW1/4 sec. 24, T18S, R50E. SE1/4SW1/4 and SW1/4SE1/4 sec. 7, N1/2NW1/4 and E1/2SW1/4 sec. 18, NE1/4NW1/4 sec. 19, T18S, R51E.
                Known primary constituent elements include dry, hard, white, barren, saline, clay flats, knolls, and slopes.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.165
                
                Family Fabaceae: Astragalus pycnostachyus var. lanosissimus (Ventura Marsh milk-vetch)
                (1) Critical habitat units are depicted for Santa Barbara and Ventura Counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Astragalus pycnostachyus var. lanosissimus are as follows:

                (i) Vegetation cover of at least 50 percent but not exceeding 75 percent, consisting primarily of known associated native species, including but not limited to, Baccharis salicifolia, Baccharis pilularis, Salix lasiolepis, Lotus scoparius, and Ericameria ericoides;
                (ii) Low densities of nonnative annual plants and shrubs;

                (iii) The presence of a high water table, either fresh or brackish, as evidenced by the presence of channels, sloughs, or depressions that may support stands of Salix lasiolepis, Typha spp., and Scirpus spp.;
                (iv) Soils that are fine-grained, composed primarily of sand with some clay and silt, yet are well-drained; and
                (v) Soils that do not exhibit a white crystalline crust that would indicate saline or alkaline conditions.
                (3) Critical habitat does not include existing features and structures, such as buildings, roads, aqueducts, railroads, airport runways and buildings, other paved areas, lawns, and other urban landscaped areas not containing one or more of the primary constituent elements.
                (4) Critical Habitat Map Units. Data layers defining map units were created on a base of USGS 7.5′ quadrangles, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) McGrath and Mandalay Units. Ventura County, California.
                (i) Mandalay Unit A. From USGS 1:24,000 quadrangle map Oxnard, lands bounded by the following UTM zone 11 NAD83 coordinates (E,N): 293381, 3786370; 293036, 3787170; 292994, 3787290; 292974, 3787330; 292995, 3787330; 293017, 3787330; 293122, 3787270; 293269, 3787190; 293331, 3787150; 293362, 3787140; 293399, 3787130; 293570, 3787080; 293640, 3787050; 293665, 3787040; 293686, 3787020; 293699, 3786990; 293707, 3786960; 293701, 3786620; 293713, 3786580; 293732, 3786540; 293760, 3786520; 293851, 3786460; 293903, 3786420; 293928, 3786380; 293936, 3786360; 293381, 3786370.
                (ii) Mandalay Unit B. From USGS 1:24,000 quadrangle map Oxnard, lands bounded by the following UTM zone 11 NAD83 coordinates (E,N): 293352, 3786380; 293044, 3786380; 292798, 3786960; 292761, 3787040; 293070, 3787030; 293352, 3786380.

                (iii) McGrath Unit. From USGS 1:24,000 quadrangle map Oxnard, lands bounded by the following UTM zone 11 NAD83 coordinates (E,N): 292406, 3788600; 292474, 3788440; 292752, 3787790; 292716, 3787780; 292704, 3787770; 292702, 3787770; 292717, 3787730; 292718, 3787720; 292715, 3787710; 292692, 3787680; 292725, 3787600; 292530, 3787600; 292415, 3787630; 292394, 3787670; 292400, 3787690; 292403, 3787710; 292407, 3787720; 292412, 3787770; 292412, 3787800; 292412, 3787820; 292409, 3787840; 292401, 3787900; 292375, 3787940; 292348, 3787960; 292338, 3787980; 292338, 3788000; 292343, 3788010; 292353, 3788030; 292358, 3788040; 292360, 3788050; 292360, 3788060; 292354, 3788070; 292338, 3788070; 292326, 3788090; 292322, 3788120; 292313, 3788150; 292310, 3788170; 292312, 3788230; 292309, 3788250; 292301, 3788260; 292302, 3788280; 292304, 3788290; 292308, 3788300; 292311, 3788320; 292307, 3788330; 292308, 3788350; 292310, 3788380; 292310, 3788390; 292310, 3788400; 292311, 3788420; 292306, 3788450; 292305, 3788480; 292301, 3788490; 292295, 3788500; 292297, 3788520; 292304, 3788550; 292306, 3788560; 292406, 3788600.
                (iv) Map 1—McGrath and Mandalay Units—follows:
                
                  
                  ER20MY04.000
                
                (6) Carpinteria Salt Marsh. Santa Barbara and Ventura Counties, California.

                (i) Carpinteria Salt Marsh Unit A. Santa Barbara County, California. From USGS 1:24,000 quadrangle map Carpinteria, lands bounded by the following UTM zone 11 NAD83 coordinates (E,N): 266039, 3810060; 266166, 3810060; 266335, 3810050; 266449, 3810040; 266521, 3810040; 266572, 3810030; 266621, 3810010; 266711, 3809980; 266784, 3809950; 266912, 3809880; 267485, 3809530; 267463, 3809500; 267453, 3809470; 267428, 3809440; 267403, 3809390; 267381, 3809360; 267343, 3809300; 267290, 3809250; 267255, 3809190; 267243, 3809170; 267214, 3809160; 267185, 3809170; 267148, 3809200; 267094, 3809240; 267058, 3809260; 267023, 3809260; 266973, 3809260; 266932, 3809250; 266889, 3809250; 266813, 3809250; 266793, 3809260; 266772, 3809270; 266720, 3809290; 266690, 3809300; 266655, 3809310; 266644, 3809330; 266645, 3809350; 266602, 3809360; 266580, 3809380; 266544, 3809420; 266498, 3809480; 266456, 3809530; 266408, 3809590; 266356, 3809650; 266320, 3809690; 266264, 3809750; 266206, 3809810; 266162, 3809860; 266122, 3809900; 266081, 3809940; 266053, 3809960; 266042, 3809980; 266033, 3809990; 266032, 3810010; 266037, 3810060; 266039, 3810060.
                (ii) Carpinteria Salt Marsh Unit B. Santa Barbara County, California. From USGS 1:24,000 quadrangle map Carpinteria, lands bounded by the following UTM zone 11 NAD83 coordinates (E,N): 267531, 3809510; 267588, 3809470; 267654, 3809440; 267708, 3809400; 267767, 3809360; 267755, 3809360; 267733, 3809360; 267710, 3809360; 267684, 3809360; 267662, 3809340; 267638, 3809310; 267621, 3809290; 267602, 3809270; 267587, 3809240; 267577, 3809220; 267563, 3809180; 267555, 3809150; 267544, 3809120; 267526, 3809100; 267504, 3809090; 267480, 3809080; 267458, 3809080; 267434, 3809090; 267413, 3809100; 267387, 3809110; 267357, 3809120; 267342, 3809130; 267318, 3809140; 267270, 3809140; 267275, 3809160; 267291, 3809170; 267303, 3809190; 267309, 3809210; 267319, 3809220; 267342, 3809240; 267365, 3809260; 267384, 3809280; 267411, 3809330; 267435, 3809360; 267454, 3809390; 267469, 3809420; 267490, 3809470; 267508, 3809490; 267531, 3809510.
                (iii) Carpinteria Salt Marsh Unit C. Santa Barbara County, California. From USGS 1:24,000 quadrangle map Carpinteria, lands bounded by the following UTM zone 11 NAD83 coordinates (E,N): 267638, 3809260; 267658, 3809240; 267668, 3809240; 267775, 3809120; 267611, 3808980; 267584, 3808950; 267538, 3808970; 267516, 3808980; 267504, 3808960; 267488, 3808950; 267462, 3808960; 267437, 3808980; 267408, 3809010; 267386, 3809020; 267354, 3809040; 267344, 3809070; 267320, 3809080; 267337, 3809110; 267410, 3809070; 267443, 3809060; 267461, 3809050; 267487, 3809050; 267513, 3809060; 267532, 3809070; 267548, 3809080; 267564, 3809100; 267576, 3809120; 267600, 3809170; 267613, 3809210; 267627, 3809250; 267638, 3809260.
                (iv) Carpinteria Salt Marsh Unit D. Ventura County, California. From USGS 1:24,000 quadrangle map Carpinteria, lands bounded by the following UTM zone 11 NAD83 coordinates (E,N): 266801, 3809220; 266818, 3809220; 266839, 3809220; 266859, 3809220; 266883, 3809220; 266912, 3809220; 266939, 3809230; 266960, 3809230; 266988, 3809230; 267008, 3809230; 267025, 3809220; 267044, 3809210; 267062, 3809200; 267085, 3809180; 267105, 3809170; 267127, 3809150; 267149, 3809140; 267171, 3809130; 267190, 3809120; 267211, 3809120; 267239, 3809120; 267262, 3809120; 267290, 3809120; 267312, 3809120; 267331, 3809110; 267323, 3809100; 267314, 3809090; 267305, 3809080; 267294, 3809060; 267290, 3809060; 267279, 3809060; 267271, 3809060; 267258, 3809070; 267240, 3809070; 267223, 3809070; 267208, 3809070; 267190, 3809080; 267169, 3809090; 267147, 3809100; 267125, 3809100; 267099, 3809100; 267079, 3809110; 267061, 3809120; 267047, 3809140; 267029, 3809150; 267022, 3809160; 267012, 3809170; 266993, 3809170; 266970, 3809180; 266940, 3809180; 266912, 3809180; 266883, 3809190; 266862, 3809190; 266843, 3809180; 266823, 3809180; 266810, 3809180; 266795, 3809180; 266787, 3809180; 266781, 3809190; 266775, 3809200; 266773, 3809210; 266776, 3809220; 266783, 3809220; 266791, 3809230; 266801, 3809220.
                (v) Map 2—Carpinteria Salt Marsh Unit—follows:
                
                  
                  ER20MY04.001
                
                Family Fabaceae: Lupinus sulphureus ssp. kincaidii (Kincaid's lupine).
                (1) Critical habitat units are depicted for Benton, Lane, Polk, and Yamhill Counties, Oregon, and Lewis County, Washington, on the maps below.

                (2) The primary constituent elements of critical habitat for the Lupinus sulphureus
                  ssp. kincaidii are the habitat components that provide:
                (i) Early seral upland prairie, or oak savanna habitat with a mosaic of low-growing grasses and forbs, and spaces to establish seedlings or new vegetative growth; an absence of dense canopy vegetation; and undisturbed subsoils.

                (ii) The presence of insect outcrossing pollinators, such as Bombus mixtus and B. californicus, with unrestricted movement between existing lupine patches.
                (3) Critical habitat does not include man-made structures (such as buildings, aqueducts, airports, roads, and other paved areas, and the land on which such structures are located) existing on the effective date of this rule and not containing one or more of the primary constituent elements.
                (4) Critical Habitat Map Units. Critical habitat units are described below. Data layers defining map units were created using USGS 24,000 scale Digital Ortho Quads captured in 2000. Critical habitat units were then mapped using UTM zone 10, NAD 1983 coordinates.
                (5) Note: Map 1 (Index map for Lupinus sulphureus ssp. kincaidii) follows:
                
                  
                  ER31OC06.021
                
                (6) Unit 1 for Lupinus sulphureus ssp. kincaidii (KL-1), Lewis County, Washington.
                (i) Unit 1 (KL-1): 490109, 5152126; 490102, 5152121; 490098, 5152121; 490084, 5152118; 490080, 5152122; 490076, 5152130; 490076, 5152146; 490073, 5152152; 490073, 5152156; 490072, 5152164; 490056, 5152167; 490051, 5152171; 490050, 5152178; 490050, 5152196; 490050, 5152257; 490056, 5152268; 490072, 5152271; 490180, 5152271; 490189, 5152268; 490192, 5152263; 490192, 5152189; 490188, 5152176; 490177, 5152171; 490165, 5152171; 490131, 5152168; 490124, 5152161; 490121, 5152160; 490119, 5152148; 490115, 5152144; 490114, 5152137; 490109, 5152126.
                (ii) Note: Map 2 (Unit 1 of Lupinus sulphureus ssp. kincaidii (KL-1)) follows:
                
                  
                  ER31OC06.022
                
                (7) Unit 2 for Lupinus sulphureus ssp. kincaidii (KL-2) Yamhill County, Oregon.
                (i) Unit 2A (KL-2A): 477069, 5022493; 477070, 5022487; 477067, 5022487; 477065, 5022493; 477063, 5022498; 477063, 5022510; 477046, 5022526; 477039, 5022566; 477039, 5022576; 477038, 5022585; 477039, 5022591; 477039, 5022824; 477055, 5022862; 477073, 5022873; 477056, 5022893; 477056, 5022901; 477057, 5022907; 477061, 5022907; 477060, 5022896; 477081, 5022888; 477101, 5022884; 477099, 5022848; 477110, 5022829; 477111, 5022528; 477098, 5022513; 477069, 5022504; 477067, 5022498; 477069, 5022493.

                (ii) Unit 2B (KL-2B): 477876, 5021643; 477881, 5021641; 477902, 5021642; 477941, 5021640; 477957, 5021634; 477983, 5021620; 478008, 5021592; 478031, 5021554; 478078, 5021484; 478068, 5021464; 478035, 5021445; 477996, 5021442; 477983, 5021440; 477989, 5021435; 477986, 5021427; 477979, 5021419; 477968, 5021420; 477956, 5021427; 477931, 5021437; 477898, 5021440; 477878, 5021434; 477854, 5021427; 477857, 5021435; 477855, 5021439; 477846, 5021438; 477836, 5021433; 477812, 5021449; 477790, 5021465; 477773, 5021478; 477759, 5021499; 477745, 5021504; 477743, 5021519; 477744, 5021519; 477737, 5021537; 477732, 5021541; 477731, 5021541; 477731, 5021541; 477731, 5021541; 477731, 5021541; 477730, 5021541; 477730, 5021541; 477729, 5021541; 477727, 5021541; 477727, 5021541; 477727, 5021541; 477727, 5021541; 477727, 5021541; 477726, 5021542; 477726, 5021542; 477726, 5021542; 477726, 5021542; 477726, 5021542; 477726, 5021542; 477726, 5021542; 477726, 5021542; 477726, 5021542; 477726, 5021542; 477725, 5021543; 477724, 5021543; 477724, 5021543; 477724, 5021543; 477724, 5021543; 477723, 5021543; 477723, 5021543; 477723, 5021543; 477722, 5021543; 477722, 5021544; 477721, 5021544; 477720, 5021543; 477720, 5021543; 477720, 5021543; 477720, 5021543; 477720, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477719, 5021543; 477718, 5021543; 477718, 5021543; 477718, 5021543; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021544; 477718, 5021545; 477718, 5021545; 477718, 5021545; 477718, 5021545; 477718, 5021545; 477718, 5021545; 477719, 5021545; 477719, 5021545; 477719, 5021545; 477719, 5021545; 477719, 5021545; 477719, 5021545; 477719, 5021545; 477719, 5021545; 477720, 5021545; 477720, 5021545; 477720, 5021545; 477721, 5021546; 477721, 5021546; 477721, 5021546; 477721, 5021546; 477721, 5021546; 477721, 5021546; 477721, 5021546; 477722, 5021546; 477722, 5021546; 477722, 5021546; 477722, 5021546; 477722, 5021546; 477723, 5021545; 477723, 5021545; 477723, 5021545; 477723, 5021545; 477723, 5021545; 477724, 5021545; 477725, 5021544; 477725, 5021544; 477725, 5021544; 477725, 5021544; 477726, 5021544; 477726, 5021544; 477726, 5021544; 477726, 5021544; 477726, 5021544; 477726, 5021544; 477727, 5021543; 477728, 5021543; 477729, 5021543; 477715, 5021554; 477698, 5021582; 477695, 5021586; 477695, 5021589; 477690, 5021600; 477691, 5021601; 477707, 5021609; 477719, 5021607; 477739, 5021612; 477777, 5021616; 477823, 5021631; 477839, 5021635; 477849, 5021641; 477867, 5021641; 477876, 5021643.
                (iii) Note: Map 3 (Unit 2 for Lupinus sulphureus ssp. kincaidii (KL-2)) follows:
                
                  
                  ER31OC06.023
                
                (8) Units 3 and 4 for Lupinus sulphureus ssp. kincaidii (KL-3 and KL-4), Yamhill County, Oregon.

                (i) Unit 3 (KL-3): 470959, 5003231; 470965, 5003226; 470972, 5003226; 470984, 5003224; 470992, 5003223; 471004, 5003220; 471012, 5003218; 471016, 5003215; 471018, 5003209; 471014, 5003202; 471011, 5003200; 471006, 5003198; 470998, 5003191; 470991, 5003187; 470988, 5003186; 470981, 5003180; 470977, 5003176; 470973, 5003168; 470970, 5003165; 470968, 5003159; 470968, 5003151; 470968, 5003132; 470968, 5003123; 470967, 5003109; 470965, 5003099; 470962, 5003090; 470961, 5003075; 470965, 5003070; 470966, 5003065; 470967, 5003055; 470965, 5003048; 470969, 5003041; 470974, 5003036; 470979, 5003036; 470984, 5003035; 470986, 5003035; 470990, 5003032; 470995, 5003027; 470998, 5003022; 470998, 5003015; 470998, 5003010; 470994, 5003007; 470988, 5003006; 470977, 5003006; 470973, 5003006; 470963, 5003004; 470957, 5003001; 470949, 5002996; 470947, 5002994; 470945, 5002987; 470944, 5002981; 470946, 5002976; 470949, 5002967; 470958, 5002964; 470965, 5002964; 470973, 5002962; 470981, 5002958; 470988, 5002955; 470994, 5002951; 470999, 5002946; 471004, 5002937; 471005, 5002932; 471010, 5002924; 471012, 5002918; 471010, 5002913; 471011, 5002902; 471003, 5002893; 470992, 5002886; 470982, 5002892; 470966, 5002893; 470956, 5002901; 470945, 5002909; 470932, 5002914; 470925, 5002911; 470914, 5002904; 470905, 5002901; 470893, 5002900; 470876, 5002901; 470868, 5002895; 470867, 5002887; 470879, 5002867; 470888, 5002866; 470935, 5002861; 470970, 5002859; 470988, 5002861; 470991, 5002853; 470998, 5002837; 471002, 5002828; 471012, 5002821; 471016, 5002816; 471015, 5002796; 471017, 5002785; 471017, 5002776; 471016, 5002766; 471015, 5002751; 471014, 5002740; 471012, 5002737; 471008, 5002734; 470998, 5002731; 470988, 5002734; 470981, 5002737; 470975, 5002739; 470967, 5002744; 470959, 5002745; 470951, 5002747; 470943, 5002747; 470929, 5002745; 470924, 5002744; 470917, 5002740; 470908, 5002741; 470894, 5002743; 470884, 5002741; 470878, 5002739; 470871, 5002737; 470865, 5002735; 470861, 5002735; 470853, 5002735; 470843, 5002736; 470834, 5002737; 470826, 5002742; 470819, 5002745; 470814, 5002751; 470811, 5002758; 470811, 5002764; 470809, 5002774; 470805, 5002784; 470801, 5002791; 470797, 5002795; 470787, 5002802; 470780, 5002802; 470772, 5002802; 470760, 5002805; 470752, 5002811; 470750, 5002818; 470747, 5002830; 470746, 5002840; 470744, 5002861; 470743, 5002874; 470740, 5002886; 470738, 5002896; 470735, 5002904; 470731, 5002910; 470729, 5002911; 470716, 5002892; 470717, 5002872; 470704, 5002848; 470692, 5002827; 470696, 5002824; 470691, 5002816; 470690, 5002804; 470692, 5002800; 470703, 5002799; 470698, 5002794; 470700, 5002783; 470695, 5002776; 470691, 5002769; 470690, 5002762; 470695, 5002753; 470682, 5002753; 470682, 5002723; 470692, 5002723; 470689, 5002717; 470691, 5002709; 470694, 5002702; 470684, 5002700; 470675, 5002699; 470665, 5002704; 470657, 5002701; 470651, 5002704; 470645, 5002701; 470640, 5002694; 470623, 5002696; 470617, 5002697; 470608, 5002697; 470604, 5002707; 470589, 5002716; 470582, 5002715; 470580, 5002725; 470564, 5002726; 470563, 5002707; 470555, 5002695; 470553, 5002676; 470548, 5002670; 470553, 5002660; 470562, 5002655; 470562, 5002646; 470557, 5002635; 470564, 5002625; 470557, 5002608; 470514, 5002689; 470514, 5002732; 470561, 5002844; 470604, 5002950; 470685, 5003149; 470688, 5003164; 470693, 5003185; 470725, 5003387; 470725, 5003399; 470728, 5003400; 470728, 5003406; 470733, 5003407; 470738, 5003441; 470741, 5003444; 470749, 5003447; 470755, 5003446; 470764, 5003444; 470769, 5003441; 470775, 5003430; 470778, 5003422; 470780, 5003416; 470782, 5003411; 470787, 5003400; 470790, 5003393; 470794, 5003387; 470797, 5003383; 470810, 5003372; 470817, 5003367; 470829, 5003362; 470836, 5003356; 470841, 5003352; 470852, 5003349; 470856, 5003345; 470858, 5003343; 470869, 5003337; 470878, 5003335; 470891, 5003328; 470895, 5003325; 470901, 5003320; 470914, 5003313; 470925, 5003301; 470930, 5003295; 470937, 5003286; 470945, 5003282; 470948, 5003277; 470948, 5003271; 470948, 5003260; 470951, 5003247; 470955, 5003235; 470959, 5003231.

                (ii) Unit 4A (KL-4A) exterior unit perimeter: 474615, 5001190; 474619, 5001179; 474629, 5001179; 474633, 5001187; 474643, 5001191; 474649, 5001180; 474661, 5001182; 474660, 5001194; 474661, 5001204; 474674, 5001202; 474684, 5001197; 474697, 5001197; 474693, 5001208; 474683, 5001213; 474676, 5001218; 474679, 5001222; 474681, 5001232; 474673, 5001237; 474677, 5001244; 474686, 5001234; 474694, 5001233; 474700, 5001239; 474709, 5001240; 474722, 5001247; 474727, 5001252; 474743, 5001250; 474760, 5001248; 474768, 5001255; 474770, 5001243; 474782, 5001241; 474794, 5001243; 474801, 5001241; 474816, 5001244; 474827, 5001245; 474831, 5001243; 474841, 5001243; 474853, 5001237; 474867, 5001233; 474886, 5001233; 474900, 5001233; 474917, 5001224; 474923, 5001216; 474924, 5001203; 474924, 5001193; 474929, 5001179; 474931, 5001171; 474935, 5001159; 474936, 5001145; 474938, 5001124; 474932, 5001106; 474902, 5000968; 474883, 5000970; 474853, 5000972; 474815, 5000967; 474779, 5000957; 474730, 5000946; 474664, 5000938; 474644, 5000919; 474624, 5000912; 474602, 5000904; 474581, 5000888; 474553, 5000899; 474534, 5000933; 474522, 5000977; 474511, 5001003; 474499, 5001009; 474486, 5001007; 474476, 5000992; 474456, 5000976; 474440, 5000953; 474425, 5000935; 474421, 5000908; 474422, 5000885; 474424, 5000859; 474433, 5000844; 474444, 5000833; 474445, 5000820; 474428, 5000811; 474394, 5000796; 474367, 5000773; 474349, 5000754; 474340, 5000730; 474343, 5000710; 474351, 5000695; 474355, 5000680; 474358, 5000663; 474367, 5000633; 474373, 5000611; 474377, 5000592; 474364, 5000563; 474353, 5000570; 474339, 5000588; 474332, 5000595; 474325, 5000590; 474325, 5000578; 474323, 5000560; 474323, 5000544; 474328, 5000535; 474332, 5000526; 474324, 5000515; 474317, 5000501; 474333, 5000502; 474333, 5000495; 474339, 5000481; 474337, 5000457; 474329, 5000427; 474318, 5000400; 474316, 5000387; 474329, 5000373; 474361, 5000353; 474372, 5000340; 474379, 5000320; 474381, 5000302; 474369, 5000286; 474360, 5000283; 474352, 5000280; 474345, 5000275; 474342, 5000271; 474334, 5000256; 474333, 5000234; 474324, 5000206; 474320, 5000159; 474320, 5000133; 474329, 5000094; 474339, 5000068; 474325, 5000064; 474320, 5000070; 474312, 5000070; 474311, 5000064; 474300, 5000057; 474282, 5000050; 474270, 5000046; 474267, 5000055; 474260, 5000056; 474256, 5000051; 474251, 5000055; 474247, 5000059; 474237, 5000061; 474230, 5000068; 474230, 5000079; 474229, 5000089; 474231, 5000094; 474229, 5000099; 474231, 5000108; 474231, 5000123; 474230, 5000155; 474233, 5000175; 474238, 5000186; 474234, 5000193; 474241, 5000196; 474248, 5000197; 474251, 5000208; 474251, 5000218; 474246, 5000234; 474238, 5000244; 474224, 5000261; 474211, 5000273; 474199, 5000278; 474193, 5000286; 474182, 5000290; 474176, 5000294; 474170, 5000289; 474150, 5000285; 474143, 5000280; 474133, 5000279; 474125, 5000281; 474118, 5000291; 474115, 5000301; 474109, 5000298; 474108, 5000308; 474108, 5000316; 474105, 5000328; 474097, 5000332; 474086, 5000333; 474076, 5000332; 474062, 5000328; 474051, 5000331; 474041, 5000341; 474043, 5000346; 474051, 5000352; 474050, 5000364; 474043, 5000376; 474038, 5000378; 474032, 5000381; 474025, 5000387; 474029, 5000391; 474042, 5000393; 474043, 5000388; 474049, 5000383; 474055, 5000383; 474060, 5000383; 474066, 5000376; 474067, 5000368; 474072, 5000363; 474077, 5000366; 474084, 5000367; 474088, 5000361; 474091, 5000357; 474101, 5000355; 474106, 5000351; 474117, 5000352; 474121, 5000348; 474128, 5000345; 474141, 5000347; 474152, 5000345; 474165, 5000349; 474172, 5000355; 474173, 5000362; 474171, 5000374; 474166, 5000381; 474155, 5000386; 474146, 5000393; 474140, 5000404; 474136, 5000397; 474133, 5000406; 474124, 5000402; 474126, 5000408; 474125, 5000416; 474121, 5000425; 474107, 5000436; 474119, 5000434; 474130, 5000434; 474144, 5000431; 474156, 5000425; 474167, 5000419; 474165, 5000431; 474172, 5000438; 474178, 5000454; 474176, 5000465; 474166, 5000478; 474154, 5000489; 474149, 5000497; 474142, 5000500; 474146, 5000512; 474137, 5000519; 474149, 5000520; 474151, 5000527; 474161, 5000515; 474167, 5000518; 474177, 5000509; 474188, 5000505; 474196, 5000515; 474198, 5000525; 474196, 5000538; 474186, 5000546; 474177, 5000555; 474161, 5000569; 474174, 5000565; 474186, 5000565; 474191, 5000577; 474193, 5000588; 474196, 5000603; 474200, 5000592; 474212, 5000579; 474214, 5000572; 474217, 5000571; 474228, 5000577; 474233, 5000580; 474243, 5000578; 474248, 5000583; 474252, 5000589; 474258, 5000586; 474253, 5000580; 474251, 5000569; 474250, 5000540; 474265, 5000528; 474280, 5000540; 474281, 5000546; 474284, 5000555; 474289, 5000559; 474297, 5000572; 474311, 5000580; 474318, 5000592; 474318, 5000606; 474318, 5000618; 474319, 5000628; 474314, 5000643; 474311, 5000650; 474318, 5000654; 474320, 5000666; 474328, 5000674; 474335, 5000673; 474347, 5000679; 474349, 5000688; 474337, 5000690; 474333, 5000690; 474334, 5000699; 474331, 5000711; 474329, 5000720; 474319, 5000717; 474321, 5000732; 474313, 5000740; 474303, 5000740; 474287, 5000747; 474283, 5000759; 474281, 5000771; 474274, 5000782; 474268, 5000799; 474276, 5000823; 474285, 5000838; 474301, 5000846; 474312, 5000846; 474323, 5000844; 474331, 5000852; 474337, 5000867; 474338, 5000877; 474344, 5000891; 474357, 5000905; 474362, 5000914; 474367, 5000929; 474370, 5000942; 474372, 5000958; 474369, 5000964; 474361, 5000970; 474369, 5000979; 474370, 5000992; 474380, 5000999; 474384, 5001010; 474375, 5001017; 474368, 5001018; 474370, 5001033; 474378, 5001044; 474374, 5001054; 474372, 5001064; 474376, 5001076; 474383, 5001080; 474393, 5001074; 474401, 5001068; 474413, 5001063; 474421, 5001066; 474425, 5001075; 474427, 5001066; 474430, 5001055; 474433, 5001041; 474438, 5001032; 474456, 5001034; 474467, 5001041; 474477, 5001051; 474485, 5001061; 474477, 5001073; 474482, 5001080; 474486, 5001073; 474493, 5001078; 474501, 5001080; 474507, 5001082; 474520, 5001079; 474519, 5001069; 474522, 5001052; 474526, 5001043; 474536, 5001033; 474542, 5001030; 474545, 5001013; 474551, 5001003; 474566, 5001009; 474571, 5001008; 474586, 5001003; 474594, 5001008; 474595, 5001017; 474610, 5001024; 474617, 5001032; 474622, 5001049; 474624, 5001062; 474616, 5001062; 474613, 5001072; 474616, 5001089; 474610, 5001103; 474599, 5001110; 474591, 5001108; 474581, 5001102; 474574, 5001112; 474537, 5001149; 474531, 5001163; 474531, 5001174; 474540, 5001186; 474536, 5001194; 474526, 5001210; 474531, 5001213; 474524, 5001221; 474516, 5001231; 474521, 5001252; 474510, 5001269; 474501, 5001283; 474496, 5001300; 474499, 5001313; 474506, 5001324; 474529, 5001320; 474539, 5001315; 474549, 5001303; 474552, 5001299; 474571, 5001286; 474582, 5001273; 474588, 5001262; 474589, 5001247; 474594, 5001238; 474596, 5001231; 474599, 5001220; 474604, 5001213; 474610, 5001208; 474614, 5001200; 474615, 5001190;
                (iii) Unit 4A (KL-4A) interior unit perimeter: 474245, 5000351; 474242, 5000325; 474250, 5000328; 474258, 5000327; 474263, 5000317; 474270, 5000328; 474280, 5000332; 474272, 5000343; 474274, 5000358; 474266, 5000354; 474252, 5000352; 474245, 5000351.
                (iv) Unit 4B (KL-4B): 474825, 5000448; 474804, 5000350; 474787, 5000258; 474783, 5000230; 474782, 5000217; 474779, 5000202; 474772, 5000193; 474754, 5000191; 474739, 5000194; 474729, 5000204; 474723, 5000215; 474716, 5000222; 474702, 5000226; 474685, 5000227; 474669, 5000226; 474658, 5000223; 474640, 5000215; 474629, 5000204; 474621, 5000199; 474613, 5000202; 474609, 5000211; 474612, 5000218; 474617, 5000220; 474623, 5000229; 474615, 5000239; 474610, 5000255; 474610, 5000260; 474607, 5000264; 474598, 5000254; 474589, 5000252; 474580, 5000254; 474563, 5000263; 474564, 5000279; 474562, 5000290; 474566, 5000307; 474570, 5000316; 474581, 5000328; 474590, 5000336; 474598, 5000349; 474605, 5000362; 474611, 5000383; 474616, 5000399; 474618, 5000406; 474614, 5000417; 474604, 5000433; 474603, 5000446; 474597, 5000456; 474592, 5000468; 474596, 5000479; 474607, 5000481; 474619, 5000477; 474628, 5000481; 474638, 5000487; 474643, 5000478; 474647, 5000476; 474660, 5000464; 474667, 5000467; 474669, 5000479; 474671, 5000487; 474677, 5000489; 474687, 5000487; 474693, 5000469; 474698, 5000460; 474705, 5000445; 474719, 5000441; 474728, 5000430; 474731, 5000421; 474741, 5000424; 474751, 5000429; 474766, 5000430; 474779, 5000437; 474785, 5000445; 474792, 5000450; 474801, 5000456; 474803, 5000472; 474813, 5000483; 474823, 5000490; 474830, 5000485; 474830, 5000467; 474825, 5000448.
                (v) Note: Map 4 (Units 3 and 4 for Lupinus sulphureus ssp. kincaidii (KL-3 and KL-4)) follows:
                
                  
                  ER31OC06.024
                
                (9) Units 5 and 6 for Lupinus sulphureus ssp. kincaidii (KL-5 and KL-6): Yamhill and Polk Counties, Oregon.
                (i) Unit 5 (KL-5): 468949, 4992915; 468897, 4992904; 468904, 4992979; 468953, 4992996; 468981, 4992995; 469003, 4992969; 468989, 4992935; 468949, 4992915.

                (ii) Unit 6 (KL-6): 466744, 4985295; 466788, 4985264; 466788, 4985266; 466788, 4985267; 466788, 4985268; 466789, 4985269; 466789, 4985270; 466790, 4985271; 466791, 4985272; 466792, 4985273; 466793, 4985273; 466795, 4985273; 466796, 4985274; 466797, 4985273; 466798, 4985273; 466800, 4985272; 466800, 4985272; 466801, 4985271; 466802, 4985270; 466802, 4985269; 466803, 4985267; 466803, 4985266; 466803, 4985265; 466802, 4985264; 466805, 4985263; 466814, 4985246; 466828, 4985234; 466834, 4985222; 466841, 4985196; 466839, 4985170; 466828, 4985145; 466814, 4985129; 466805, 4985129; 466783, 4985143; 466767, 4985178; 466742, 4985216; 466725, 4985214; 466725, 4985212; 466721, 4985211; 466718, 4985210; 466715, 4985211; 466711, 4985212; 466707, 4985213; 466700, 4985220; 466694, 4985237; 466694, 4985239; 466694, 4985241; 466696, 4985243; 466710, 4985258; 466681, 4985295; 466683, 4985320; 466691, 4985320; 466712, 4985309; 466744, 4985295.
                (iii) Note: Map 5 (Units 5 and 6 for Lupinus sulphureus ssp. kincaidii (KL-5 and KL-6)) follows:
                
                  ER31OC06.025
                
                (10) Unit 7 for Lupinus sulphureus ssp. kincaidii (KL-7), Polk County, Oregon.

                (i) Unit 7 (KL-7): 474272, 4973321; 474269, 4973168; 474273, 4973168; 474274, 4973107; 474153, 4973107; 474153, 4973026; 474053, 4973026; 474051, 4973029; 474049, 4973032; 474047, 4973034; 474042, 4973034; 474039, 4973035; 474038, 4973084; 474044, 4973086; 474045, 4973092; 474045, 4973097; 474045, 4973104; 474045, 4973109; 474046, 4973116; 474047, 4973121; 474046, 4973128; 474047, 4973134; 474047, 4973139; 474046, 4973146; 474047, 4973152; 474048, 4973154; 474047, 4973158; 474048, 4973164; 474049, 4973164; 474052, 4973165; 474054, 4973165; 474061, 4973165; 474067, 4973165; 474074, 4973165; 474079, 4973166; 474083, 4973168; 474098, 4973263; 474107, 4973322; 474272, 4973321.
                (ii) Note: Map 6 (Unit 7 for Lupinus sulphureus ssp. kincaidii (Unit KL-7)) follows:
                
                  ER31OC06.026
                
                
                (11) Units 8, 9, and 10 for Lupinus sulphureus ssp. kincaidii (KL-8, KL-9, and KL-10), Benton County, Oregon.
                (i) Unit 8 (KL-8): 472041, 4940614; 472041, 4940616; 472040, 4940619; 472041, 4940623; 472043, 4940628; 472043, 4940632; 472043, 4940636; 472043, 4940639; 472045, 4940641; 472047, 4940642; 472048, 4940642; 472051, 4940646; 472051, 4940651; 472051, 4940655; 472051, 4940658; 472051, 4940660; 472050, 4940665; 472053, 4940667; 472057, 4940668; 472060, 4940670; 472063, 4940668; 472066, 4940668; 472070, 4940667; 472070, 4940663; 472073, 4940660; 472078, 4940658; 472080, 4940661; 472083, 4940662; 472087, 4940663; 472090, 4940662; 472092, 4940663; 472095, 4940664; 472100, 4940664; 472104, 4940663; 472106, 4940661; 472107, 4940659; 472109, 4940656; 472113, 4940654; 472115, 4940653; 472115, 4940650; 472117, 4940648; 472120, 4940647; 472121, 4940645; 472121, 4940641; 472122, 4940640; 472123, 4940636; 472124, 4940633; 472121, 4940632; 472116, 4940631; 472114, 4940629; 472112, 4940626; 472110, 4940622; 472110, 4940618; 472109, 4940613; 472108, 4940609; 472104, 4940605; 472102, 4940599; 472103, 4940594; 472104, 4940590; 472105, 4940586; 472105, 4940586; 472104, 4940582; 472100, 4940579; 472093, 4940558; 472089, 4940535; 472102, 4940527; 472103, 4940510; 472115, 4940498; 472124, 4940503; 472127, 4940510; 472139, 4940515; 472141, 4940507; 472138, 4940499; 472146, 4940494; 472164, 4940503; 472202, 4940512; 472206, 4940531; 472188, 4940534; 472187, 4940543; 472200, 4940547; 472206, 4940555; 472202, 4940572; 472218, 4940570; 472251, 4940569; 472260, 4940564; 472276, 4940554; 472282, 4940544; 472285, 4940531; 472293, 4940519; 472286, 4940510; 472283, 4940499; 472297, 4940500; 472300, 4940495; 472311, 4940488; 472311, 4940478; 472320, 4940474; 472338, 4940465; 472348, 4940472; 472357, 4940472; 472362, 4940461; 472368, 4940442; 472375, 4940417; 472375, 4940401; 472375, 4940393; 472376, 4940386; 472381, 4940384; 472384, 4940372; 472392, 4940365; 472407, 4940365; 472417, 4940360; 472431, 4940353; 472442, 4940342; 472442, 4940330; 472448, 4940313; 472451, 4940311; 472434, 4940281; 472417, 4940275; 472391, 4940279; 472389, 4940288; 472373, 4940293; 472366, 4940287; 472355, 4940295; 472355, 4940315; 472332, 4940334; 472332, 4940335; 472330, 4940336; 472301, 4940344; 472299, 4940360; 472299, 4940361; 472311, 4940365; 472327, 4940351; 472329, 4940349; 472342, 4940348; 472343, 4940367; 472356, 4940366; 472367, 4940381; 472367, 4940397; 472363, 4940405; 472338, 4940405; 472319, 4940428; 472305, 4940430; 472296, 4940445; 472281, 4940449; 472273, 4940443; 472273, 4940443; 472251, 4940425; 472164, 4940437; 472163, 4940436; 472159, 4940437; 472152, 4940450; 472136, 4940452; 472113, 4940447; 472102, 4940421; 472101, 4940419; 472071, 4940414; 472042, 4940422; 472034, 4940405; 472014, 4940407; 472014, 4940392; 472010, 4940384; 471999, 4940374; 471994, 4940367; 471993, 4940345; 471971, 4940342; 471946, 4940345; 471939, 4940342; 471939, 4940329; 471938, 4940303; 471930, 4940288; 471928, 4940269; 471917, 4940269; 471905, 4940275; 471902, 4940293; 471910, 4940305; 471919, 4940326; 471922, 4940338; 471932, 4940351; 471948, 4940354; 471966, 4940360; 471970, 4940368; 471976, 4940385; 471993, 4940398; 472001, 4940410; 472018, 4940418; 472024, 4940429; 472024, 4940445; 472026, 4940447; 472041, 4940454; 472049, 4940482; 472069, 4940490; 472078, 4940515; 472072, 4940521; 472074, 4940530; 472082, 4940534; 472085, 4940542; 472082, 4940565; 472080, 4940574; 472072, 4940583; 472072, 4940587; 472072, 4940587; 472072, 4940590; 472071, 4940592; 472071, 4940595; 472072, 4940596; 472073, 4940596; 472074, 4940597; 472079, 4940597; 472079, 4940602; 472077, 4940609; 472072, 4940612; 472070, 4940612; 472067, 4940612; 472065, 4940611; 472061, 4940613; 472056, 4940616; 472048, 4940615; 472046, 4940613; 472045, 4940612; 472045, 4940611; 472043, 4940611; 472041, 4940614; 472041, 4940614.

                (ii) Unit 9 (KL-9): 467845, 4937645; 467840, 4937641; 467841, 4937621; 467850, 4937503; 467896, 4937426; 467889, 4937381; 467879, 4937358; 467844, 4937352; 467717, 4937354; 467525, 4937362; 467217, 4937372; 467186, 4937381; 467066, 4937388; 467055, 4937377; 467009, 4937373; 466961, 4937380; 466915, 4937382; 466860, 4937392; 466783, 4937400; 466746, 4937390; 466750, 4937358; 466727, 4937335; 466713, 4937308; 466667, 4937298; 466654, 4937262; 466659, 4937211; 466686, 4937130; 466701, 4937088; 466710, 4937034; 466703, 4937031; 466705, 4937011; 466705, 4936978; 466695, 4936938; 466754, 4936891; 466792, 4936884; 466800, 4936874; 466824, 4936872; 466851, 4936874; 466877, 4936883; 466901, 4936894; 466913, 4936893; 466920, 4936885; 466932, 4936902; 466948, 4936901; 466959, 4936896; 466985, 4936886; 467030, 4936878; 467052, 4936866; 467075, 4936863; 467076, 4936853; 467057, 4936837; 467040, 4936823; 467030, 4936810; 466999, 4936794; 466960, 4936800; 466949, 4936803; 466904, 4936794; 466896, 4936793; 466884, 4936799; 466874, 4936790; 466865, 4936778; 466862, 4936758; 466843, 4936740; 466824, 4936734; 466791, 4936729; 466776, 4936713; 466768, 4936726; 466742, 4936713; 466720, 4936698; 466693, 4936682; 466671, 4936695; 466657, 4936702; 466649, 4936691; 466638, 4936676; 466620, 4936676; 466610, 4936671; 466603, 4936645; 466602, 4936633; 466595, 4936605; 466596, 4936586; 466601, 4936577; 466605, 4936563; 466605, 4936539; 466601, 4936531; 466592, 4936524; 466585, 4936518; 466579, 4936517; 466575, 4936510; 466568, 4936509; 466566, 4936519; 466551, 4936516; 466546, 4936511; 466540, 4936478; 466543, 4936463; 466541, 4936425; 466536, 4936391; 466542, 4936383; 466572, 4936388; 466607, 4936392; 466634, 4936386; 466664, 4936367; 466683, 4936337; 466699, 4936302; 466689, 4936260; 466670, 4936252; 466609, 4936227; 466559, 4936227; 466532, 4936265; 466529, 4936290; 466509, 4936310; 466495, 4936359; 466486, 4936405; 466488, 4936536; 466457, 4936587; 466219, 4936726; 466211, 4936799; 466299, 4937032; 466287, 4937049; 466323, 4937128; 466333, 4937175; 466358, 4937197; 466399, 4937195; 466435, 4937164; 466474, 4937164; 466507, 4937181; 466535, 4937200; 466526, 4937239; 466535, 4937294; 466551, 4937316; 466551, 4937355; 466565, 4937408; 466585, 4937561; 466593, 4937636; 466591, 4937692; 466594, 4937690; 466621, 4937636; 466675, 4937591; 466760, 4937599; 466882, 4937574; 467011, 4937595; 467082, 4937628; 467121, 4937613; 467140, 4937586; 467171, 4937574; 467202, 4937578; 467262, 4937582; 467258, 4937667; 467270, 4937692; 467372, 4937692; 467405, 4937682; 467484, 4937688; 467513, 4937676; 467571, 4937676; 467589, 4937696; 467625, 4937705; 467643, 4937684; 467689, 4937696; 467745, 4937684; 467818, 4937692; 467834, 4937669; 467845, 4937645.
                

                (iii) Unit 10 (KL-10): 471874, 4933617; 471875, 4933616; 471877, 4933616; 471878, 4933616; 471880, 4933616; 471881, 4933616; 471882, 4933615; 471883, 4933614; 471884, 4933613; 471884, 4933612; 471884, 4933611; 471886, 4933610; 471886, 4933609; 471887, 4933608; 471887, 4933607; 471887, 4933605; 471888, 4933605; 471888, 4933604; 471889, 4933603; 471889, 4933602; 471892, 4933601; 471893, 4933601; 471894, 4933600; 471895, 4933599; 471896, 4933598; 471897, 4933597; 471897, 4933596; 471898, 4933594; 471898, 4933593; 471898, 4933592; 471899, 4933591; 471898, 4933590; 471897, 4933589; 471896, 4933588; 471895, 4933587; 471894, 4933586; 471894, 4933585; 471894, 4933583; 471894, 4933581; 471894, 4933579; 471894, 4933577; 471896, 4933575; 471898, 4933573; 471900, 4933571; 471902, 4933569; 471904, 4933567; 471905, 4933565; 471906, 4933564; 471907, 4933562; 471908, 4933561; 471909, 4933559; 471909, 4933557; 471908, 4933555; 471908, 4933555; 471909, 4933553; 471910, 4933550; 471910, 4933548; 471911, 4933547; 471911, 4933547; 471913, 4933544; 471915, 4933542; 471917, 4933540; 471918, 4933538; 471920, 4933536; 471922, 4933534; 471923, 4933533; 471925, 4933531; 471925, 4933530; 471925, 4933530; 471925, 4933530; 471925, 4933529; 471928, 4933525; 471928, 4933522; 471927, 4933519; 471927, 4933516; 471928, 4933513; 471929, 4933510; 471929, 4933508; 471929, 4933505; 471930, 4933502; 471930, 4933499; 471930, 4933495; 471930, 4933492; 471930, 4933488; 471929, 4933487; 471929, 4933488; 471928, 4933489; 471927, 4933490; 471926, 4933491; 471926, 4933492; 471925, 4933492; 471925, 4933492; 471924, 4933492; 471924, 4933492; 471924, 4933490; 471923, 4933488; 471923, 4933486; 471923, 4933483; 471922, 4933481; 471921, 4933480; 471921, 4933479; 471920, 4933479; 471919, 4933478; 471917, 4933476; 471917, 4933474; 471917, 4933471; 471918, 4933468; 471918, 4933465; 471918, 4933462; 471919, 4933461; 471920, 4933460; 471921, 4933458; 471922, 4933457; 471923, 4933456; 471922, 4933455; 471922, 4933454; 471922, 4933453; 471922, 4933451; 471922, 4933450; 471921, 4933451; 471921, 4933450; 471920, 4933449; 471920, 4933448; 471919, 4933447; 471922, 4933446; 471924, 4933445; 471927, 4933444; 471929, 4933443; 471931, 4933442; 471932, 4933441; 471932, 4933441; 471933, 4933440; 471933, 4933440; 471932, 4933438; 471933, 4933438; 471934, 4933438; 471934, 4933438; 471935, 4933438; 471936, 4933438; 471937, 4933438; 471938, 4933437; 471939, 4933437; 471940, 4933437; 471941, 4933437; 471942, 4933436; 471943, 4933435; 471944, 4933434; 471944, 4933433; 471945, 4933432; 471947, 4933429; 471948, 4933427; 471949, 4933424; 471950, 4933422; 471951, 4933419; 471952, 4933416; 471953, 4933413; 471954, 4933410; 471955, 4933407; 471956, 4933405; 471955, 4933401; 471954, 4933399; 471954, 4933396; 471954, 4933394; 471954, 4933392; 471953, 4933390; 471953, 4933387; 471952, 4933385; 471951, 4933383; 471951, 4933381; 471950, 4933378; 471949, 4933374; 471948, 4933370; 471947, 4933367; 471946, 4933363; 471946, 4933361; 471945, 4933359; 471945, 4933356; 471944, 4933354; 471944, 4933352; 471944, 4933351; 471944, 4933349; 471945, 4933348; 471945, 4933347; 471945, 4933346; 471946, 4933345; 471947, 4933344; 471947, 4933343; 471948, 4933343; 471949, 4933342; 471950, 4933341; 471952, 4933340; 471953, 4933340; 471954, 4933339; 471955, 4933338; 471956, 4933337; 471957, 4933336; 471958, 4933335; 471959, 4933334; 471959, 4933333; 471960, 4933332; 471960, 4933331; 471961, 4933330; 471961, 4933329; 471960, 4933327; 471961, 4933326; 471962, 4933325; 471962, 4933324; 471963, 4933323; 471963, 4933322; 471963, 4933320; 471964, 4933318; 471964, 4933316; 471964, 4933314; 471964, 4933312; 471965, 4933309; 471965, 4933307; 471965, 4933304; 471966, 4933301; 471966, 4933298; 471966, 4933295; 471966, 4933292; 471965, 4933289; 471965, 4933286; 471964, 4933283; 471963, 4933281; 471962, 4933280; 471961, 4933278; 471960, 4933276; 471958, 4933273; 471957, 4933271; 471957, 4933271; 471956, 4933271; 471956, 4933268; 471956, 4933266; 471955, 4933263; 471955, 4933260; 471955, 4933257; 471954, 4933257; 471953, 4933258; 471950, 4933257; 471947, 4933257; 471944, 4933256; 471942, 4933255; 471939, 4933253; 471936, 4933251; 471934, 4933251; 471929, 4933247; 471929, 4933247; 471929, 4933247; 471929, 4933245; 471928, 4933244; 471927, 4933242; 471925, 4933240; 471924, 4933239; 471922, 4933237; 471921, 4933237; 471919, 4933236; 471917, 4933236; 471915, 4933235; 471913, 4933236; 471911, 4933235; 471909, 4933235; 471908, 4933234; 471906, 4933234; 471904, 4933233; 471904, 4933233; 471904, 4933233; 471903, 4933233; 471902, 4933232; 471899, 4933230; 471897, 4933228; 471895, 4933227; 471894, 4933227; 471893, 4933224; 471892, 4933222; 471888, 4933220; 471884, 4933218; 471882, 4933217; 471876, 4933214; 471873, 4933212; 471870, 4933211; 471868, 4933209; 471865, 4933208; 471862, 4933207; 471859, 4933205; 471859, 4933205; 471859, 4933205; 471859, 4933203; 471854, 4933190; 471854, 4933190; 471853, 4933188; 471851, 4933183; 471851, 4933183; 471850, 4933182; 471850, 4933173; 471850, 4933171; 471850, 4933170; 471850, 4933166; 471850, 4933164; 471850, 4933162; 471850, 4933161; 471850, 4933159; 471848, 4933159; 471847, 4933158; 471846, 4933158; 471845, 4933158; 471846, 4933162; 471844, 4933163; 471842, 4933165; 471840, 4933167; 471839, 4933168; 471837, 4933170; 471835, 4933172; 471832, 4933174; 471830, 4933176; 471828, 4933178; 471826, 4933181; 471824, 4933181; 471822, 4933181; 471820, 4933182; 471818, 4933183; 471816, 4933183; 471815, 4933184; 471814, 4933185; 471813, 4933186; 471812, 4933187; 471811, 4933188; 471812, 4933189; 471813, 4933189; 471814, 4933190; 471815, 4933191; 471816, 4933191; 471818, 4933192; 471819, 4933193; 471820, 4933194; 471821, 4933194; 471822, 4933195; 471820, 4933197; 471819, 4933198; 471817, 4933199; 471815, 4933201; 471814, 4933202; 471812, 4933202; 471811, 4933203; 471810, 4933203; 471808, 4933203; 471807, 4933203; 471805, 4933203; 471804, 4933203; 471802, 4933204; 471801, 4933204; 471799, 4933204; 471798, 4933204; 471796, 4933204; 471795, 4933205; 471793, 4933205; 471792, 4933206; 471791, 4933207; 471790, 4933208; 471790, 4933209; 471789, 4933210; 471788, 4933211; 471787, 4933212; 471786, 4933212; 471785, 4933213; 471783, 4933214; 471782, 4933214; 471782, 4933215; 471781, 4933215; 471781, 4933215; 471780, 4933216; 471780, 4933217; 471777, 4933218; 471778, 4933219; 471778, 4933220; 471779, 4933221; 471779, 4933222; 471779, 4933223; 471779, 4933225; 471779, 4933226; 471779, 4933227; 471779, 4933229; 471779, 4933230; 471780, 4933231; 471781, 4933232; 471783, 4933233; 471784, 4933235; 471785, 4933236; 471785, 4933236; 471786, 4933237; 471786, 4933237; 471779, 4933246; 471778, 4933249; 471776, 4933251; 471775, 4933254; 471774, 4933256; 471773, 4933257; 471772, 4933261; 471771, 4933264; 471769, 4933267; 471768, 4933271; 471767, 4933274; 471767, 4933277; 471766, 4933280; 471765, 4933283; 471766, 4933284; 471763, 4933287; 471761, 4933290; 471759, 4933294; 471757, 4933297; 471755, 4933301; 471754, 4933303; 471754, 4933306; 471753, 4933308; 471752, 4933311; 471752, 4933314; 471751, 4933316; 471750, 4933319; 471750, 4933322; 471749, 4933325; 471748, 4933328; 471747, 4933331; 471746, 4933334; 471745, 4933338; 471744, 4933341; 471743, 4933344; 471742, 4933348; 471741, 4933352; 471740, 4933355; 471739, 4933359; 471738, 4933363; 471738, 4933365; 471737, 4933368; 471737, 4933370; 471736, 4933373; 471736, 4933375; 471736, 4933377; 471735, 4933378; 471735, 4933380; 471734, 4933381; 471734, 4933383; 471733, 4933384; 471732, 4933386; 471732, 4933387; 471731, 4933388; 471730, 4933390; 471730, 4933391; 471729, 4933392; 471728, 4933394; 471728, 4933395; 471727, 4933397; 471727, 4933398; 471727, 4933400; 471727, 4933401; 471726, 4933403; 471726, 4933404; 471727, 4933406; 471727, 4933408; 471728, 4933410; 471728, 4933413; 471729, 4933415; 471729, 4933416; 471729, 4933418; 471730, 4933419; 471730, 4933421; 471730, 4933423; 471730, 4933424; 471730, 4933426; 471730, 4933427; 471730, 4933429; 471730, 4933431; 471730, 4933432; 471729, 4933434; 471729, 4933435; 471728, 4933437; 471727, 4933438; 471727, 4933440; 471727, 4933441; 471726, 4933443; 471726, 4933444; 471725, 4933446; 471726, 4933448; 471726, 4933449; 471726, 4933451; 471726, 4933453; 471726, 4933455; 471727, 4933456; 471727, 4933458; 471727, 4933459; 471728, 4933461; 471728, 4933463; 471728, 4933464; 471729, 4933465; 471729, 4933467; 471730, 4933468; 471730, 4933470; 471731, 4933471; 471731, 4933473; 471732, 4933474; 471733, 4933476; 471733, 4933477; 471734, 4933478; 471734, 4933480; 471734, 4933481; 471735, 4933482; 471735, 4933483; 471735, 4933485; 471736, 4933486; 471736, 4933488; 471737, 4933489; 471737, 4933491; 471738, 4933492; 471739, 4933494; 471740, 4933495; 471741, 4933496; 471741, 4933497; 471742, 4933498; 471743, 4933500; 471743, 4933501; 471743, 4933503; 471744, 4933505; 471744, 4933506; 471745, 4933508; 471746, 4933510; 471747, 4933511; 471748, 4933513; 471749, 4933515; 471749, 4933515; 471750, 4933517; 471751, 4933518; 471751, 4933519; 471752, 4933521; 471753, 4933523; 471754, 4933524; 471755, 4933525; 471756, 4933527; 471756, 4933528; 471757, 4933529; 471758, 4933531; 471760, 4933532; 471761, 4933534; 471762, 4933535; 471763, 4933537; 471764, 4933538; 471765, 4933539; 471766, 4933540; 471768, 4933542; 471769, 4933543; 471769, 4933544; 471770, 4933545; 471771, 4933547; 471772, 4933548; 471772, 4933548; 471771, 4933547; 471770, 4933547; 471770, 4933547; 471767, 4933544; 471766, 4933544; 471766, 4933545; 471765, 4933545; 471765, 4933546; 471764, 4933547; 471763, 4933548; 471758, 4933550; 471759, 4933551; 471759, 4933551; 471759, 4933551; 471759, 4933551; 471761, 4933552; 471763, 4933553; 471765, 4933554; 471766, 4933555; 471768, 4933556; 471769, 4933558; 471770, 4933560; 471771, 4933562; 471772, 4933564; 471773, 4933565; 471773, 4933566; 471775, 4933567; 471776, 4933569; 471778, 4933570; 471779, 4933572; 471781, 4933574; 471783, 4933575; 471784, 4933577; 471785, 4933577; 471786, 4933578; 471788, 4933580; 471790, 4933581; 471792, 4933583; 471794, 4933584; 471796, 4933586; 471798, 4933587; 471801, 4933589; 471803, 4933591; 471805, 4933592; 471807, 4933594; 471809, 4933595; 471809, 4933595; 471811, 4933597; 471814, 4933598; 471816, 4933600; 471818, 4933601; 471820, 4933602; 471822, 4933604; 471823, 4933604; 471824, 4933605; 471825, 4933606; 471826, 4933607; 471827, 4933607; 471828, 4933607; 471842, 4933603; 471840, 4933603; 471840, 4933603; 471840, 4933603; 471839, 4933602; 471839, 4933602; 471839, 4933602; 471838, 4933601; 471837, 4933600; 471836, 4933600; 471839, 4933601; 471841, 4933602; 471843, 4933603; 471846, 4933605; 471848, 4933606; 471850, 4933607; 471853, 4933608; 471855, 4933609; 471857, 4933610; 471859, 4933611; 471860, 4933611; 471861, 4933611; 471863, 4933612; 471865, 4933613; 471867, 4933614; 471868, 4933614; 471870, 4933615; 471871, 4933615; 471873, 4933616; 471874, 4933617; 471874, 4933617.
                (iv) Note: Map 7 (Units 8, 9, and 10 for Lupinus sulphureus ssp. kincaidii (KL-8, KL-9, and KL-10)) follows:
                
                  
                  ER31OC06.027
                
                (12) Units 11 and 12 for Lupinus sulphureus ssp. kincaidii (KL-11 and KL-12), Lane County, Oregon.

                (i) Unit 11A (KL-11A): 478559, 4883057; 478562, 4883057; 478566, 4883056; 478555, 4883049; 478551, 4883048; 478547, 4883048; 478548, 4883039; 478543, 4883035; 478539, 4883034; 478535, 4883034; 478528, 4883030; 478527, 4883024; 478526, 4883021; 478527, 4883013; 478522, 4883015; 478514, 4883014; 478508, 4883005; 478508, 4883005; 478507, 4883005; 478480, 4882999; 478454, 4882997; 478442, 4882989; 478429, 4882989; 478419, 4882997; 478419, 4882997; 478418, 4882997; 478411, 4882989; 478403, 4882979; 478397, 4882964; 478386, 4882946; 478382, 4882940; 478366, 4882933; 478352, 4882939; 478349, 4882940; 478341, 4882948; 478333, 4882956; 478333, 4882956; 478333, 4882956; 478331, 4882954; 478317, 4882944; 478296, 4882954; 478298, 4882969; 478304, 4882985; 478322, 4883013; 478329, 4883031; 478335, 4883047; 478339, 4883067; 478349, 4883088; 478361, 4883104; 478367, 4883118; 478379, 4883126; 478392, 4883133; 478403, 4883134; 478406, 4883134; 478415, 4883127; 478417, 4883117; 478417, 4883114; 478417, 4883114; 478417, 4883114; 478420, 4883108; 478422, 4883098; 478423, 4883095; 478428, 4883084; 478435, 4883079; 478441, 4883074; 478458, 4883069; 478458, 4883069; 478459, 4883069; 478484, 4883066; 478496, 4883065; 478510, 4883065; 478524, 4883065; 478536, 4883063; 478559, 4883057.
                (ii) Unit 11B (KL-11B): 479010, 4883102; 479010, 4883102; 479010, 4883102; 479013, 4882998; 479012, 4882998; 479010, 4882997; 479004, 4882995; 479006, 4882987; 479013, 4882982; 479013, 4882980; 479010, 4882970; 478998, 4882966; 478962, 4882964; 478931, 4882967; 478927, 4882977; 478927, 4882977; 478926, 4882977; 478913, 4882973; 478897, 4882962; 478857, 4882952; 478838, 4882954; 478832, 4882961; 478821, 4882979; 478819, 4882982; 478819, 4882982; 478819, 4882982; 478819, 4882982; 478807, 4882981; 478794, 4882977; 478778, 4882977; 478764, 4882966; 478764, 4882966; 478764, 4882965; 478761, 4882964; 478754, 4882965; 478745, 4882963; 478740, 4882964; 478733, 4882965; 478727, 4882963; 478724, 4882966; 478718, 4882968; 478712, 4882967; 478705, 4882966; 478698, 4882964; 478695, 4882965; 478690, 4882966; 478681, 4882963; 478663, 4882963; 478648, 4882961; 478642, 4882963; 478630, 4882964; 478624, 4882966; 478624, 4882970; 478623, 4882973; 478627, 4882983; 478627, 4882984; 478625, 4882993; 478625, 4882999; 478629, 4883002; 478637, 4883001; 478640, 4883008; 478639, 4883017; 478649, 4883022; 478660, 4883025; 478664, 4883022; 478670, 4883022; 478676, 4883024; 478694, 4883032; 478697, 4883033; 478707, 4883039; 478724, 4883031; 478728, 4883021; 478730, 4883011; 478746, 4883005; 478746, 4883005; 478746, 4883005; 478766, 4883009; 478772, 4883015; 478790, 4883005; 478790, 4883005; 478790, 4883005; 478810, 4883015; 478816, 4883037; 478816, 4883053; 478814, 4883069; 478806, 4883096; 478815, 4883107; 478859, 4883108; 478880, 4883106; 478901, 4883104; 478921, 4883108; 479004, 4883110; 479010, 4883103; 479010, 4883102; 479010, 4883102.
                (iii) Unit 11C (KL-11C): 479211, 4883005; 479211, 4883009; 479209, 4883033; 479209, 4883080; 479213, 4883102; 479213, 4883103; 479211, 4883128; 479213, 4883156; 479211, 4883190; 479211, 4883217; 479215, 4883247; 479211, 4883265; 479209, 4883283; 479217, 4883313; 479219, 4883337; 479239, 4883339; 479278, 4883339; 479320, 4883342; 479362, 4883342; 479389, 4883340; 479413, 4883340; 479442, 4883333; 479454, 4883325; 479444, 4883317; 479419, 4883305; 479409, 4883299; 479403, 4883279; 479397, 4883259; 479385, 4883239; 479377, 4883216; 479371, 4883204; 479373, 4883192; 479373, 4883176; 479375, 4883162; 479371, 4883148; 479361, 4883128; 479357, 4883120; 479353, 4883108; 479365, 4883104; 479365, 4883104; 479366, 4883104; 479370, 4883102; 479372, 4883091; 479372, 4883083; 479371, 4883075; 479369, 4883061; 479365, 4883041; 479361, 4883025; 479345, 4883003; 479332, 4883007; 479332, 4883007; 479331, 4883007; 479333, 4882993; 479321, 4882977; 479305, 4882968; 479282, 4882968; 479266, 4882969; 479246, 4882973; 479246, 4882973; 479246, 4882973; 479226, 4882972; 479219, 4882977; 479213, 4882991; 479211, 4883005.
                (iv) Unit 11D (KL-11D): 480169, 4882164; 480159, 4882157; 480143, 4882160; 480119, 4882161; 480100, 4882155; 480037, 4882155; 480023, 4882162; 480015, 4882171; 479994, 4882182; 479982, 4882179; 479981, 4882188; 479978, 4882213; 479980, 4882240; 479978, 4882272; 479976, 4882288; 479968, 4882318; 479954, 4882344; 479944, 4882371; 479942, 4882401; 479946, 4882431; 479954, 4882449; 479962, 4882455; 479980, 4882461; 479990, 4882465; 479999, 4882463; 480017, 4882459; 480037, 4882473; 480047, 4882494; 480063, 4882502; 480077, 4882508; 480109, 4882512; 480134, 4882518; 480158, 4882532; 480171, 4882532; 480171, 4882524; 480172, 4882501; 480173, 4882467; 480173, 4882393; 480173, 4882308; 480170, 4882236; 480168, 4882173; 480168, 4882165; 480169, 4882164.

                (v) Unit 11E (KL-11E): 481623, 4880789; 481624, 4880785; 481625, 4880779; 481624, 4880773; 481624, 4880768; 481624, 4880763; 481622, 4880754; 481621, 4880747; 481621, 4880738; 481619, 4880734; 481619, 4880726; 481619, 4880715; 481618, 4880702; 481618, 4880691; 481618, 4880679; 481618, 4880667; 481617, 4880657; 481617, 4880647; 481617, 4880635; 481617, 4880621; 481617, 4880610; 481616, 4880599; 481616, 4880591; 481616, 4880583; 481616, 4880575; 481616, 4880566; 481615, 4880556; 481615, 4880554; 481614, 4880528; 481600, 4880528; 481599, 4880529; 481598, 4880529; 481594, 4880529; 481589, 4880526; 481587, 4880525; 481577, 4880525; 481572, 4880525; 481568, 4880525; 481563, 4880525; 481559, 4880525; 481557, 4880525; 481553, 4880523; 481551, 4880523; 481541, 4880523; 481540, 4880523; 481540, 4880523; 481532, 4880524; 481525, 4880523; 481509, 4880519; 481496, 4880519; 481494, 4880520; 481483, 4880523; 481470, 4880525; 481470, 4880525; 481470, 4880525; 481469, 4880525; 481454, 4880526; 481448, 4880527; 481431, 4880531; 481409, 4880530; 481409, 4880530; 481399, 4880530; 481399, 4880545; 481399, 4880545; 481396, 4880551; 481392, 4880559; 481388, 4880568; 481385, 4880577; 481384, 4880586; 481382, 4880595; 481381, 4880600; 481381, 4880606; 481378, 4880617; 481376, 4880627; 481375, 4880635; 481376, 4880642; 481378, 4880648; 481378, 4880649; 481379, 4880651; 481380, 4880651; 481386, 4880656; 481391, 4880657; 481396, 4880658; 481398, 4880658; 481400, 4880657; 481401, 4880674; 481426, 4880675; 481437, 4880674; 481437, 4880675; 481438, 4880675; 481438, 4880675; 481438, 4880675; 481443, 4880679; 481448, 4880686; 481454, 4880692; 481461, 4880697; 481466, 4880702; 481473, 4880709; 481478, 4880715; 481481, 4880724; 481484, 4880732; 481485, 4880737; 481486, 4880744; 481487, 4880751; 481488, 4880756; 481488, 4880762; 481488, 4880768; 481485, 4880774; 481482, 4880779; 481480, 4880786; 481478, 4880790; 481477, 4880795; 481475, 4880803; 481474, 4880808; 481473, 4880813; 481473, 4880820; 481467, 4880823; 481460, 4880829; 481455, 4880836; 481454, 4880844; 481455, 4880854; 481460, 4880864; 481464, 4880872; 481468, 4880877; 481472, 4880882; 481476, 4880886; 481481, 4880892; 481489, 4880897; 481495, 4880902; 481502, 4880908; 481511, 4880912; 481515, 4880917; 481521, 4880920; 481529, 4880923; 481535, 4880925; 481542, 4880927; 481545, 4880928; 481567, 4880927; 481580, 4880925; 481590, 4880922; 481597, 4880918; 481602, 4880914; 481602, 4880914; 481602, 4880913; 481609, 4880913; 481612, 4880913; 481615, 4880820; 481611, 4880820; 481611, 4880816; 481612, 4880815; 481616, 4880815; 481616, 4880806; 481617, 4880802; 481620, 4880797; 481622, 4880794; 481622, 4880793; 481623, 4880790; 481623, 4880789.
                
                (vi) Unit 12A (KL-12A): 482637, 4878489; 482654, 4878466; 482492, 4878476; 482492, 4878521; 482544, 4878709; 482595, 4878851; 482687, 4878901; 482911, 4878899; 482883, 4878825; 482792, 4878741; 482744, 4878644; 482654, 4878599; 482625, 4878583; 482637, 4878489.
                (vii) Unit 12B (KL-12B): 483911, 4878992; 483905, 4878969; 483900, 4878970; 483898, 4878969; 483891, 4878967; 483885, 4878967; 483879, 4878968; 483872, 4878969; 483865, 4878971; 483862, 4878974; 483860, 4878980; 483860, 4878989; 483862, 4878998; 483869, 4879003; 483877, 4879006; 483887, 4879003; 483896, 4878996; 483911, 4878992.
                (viii) Unit 12C (KL-12C): 486106, 4877708; 486095, 4877689; 486073, 4877685; 486030, 4877683; 486019, 4877685; 486000, 4877689; 485980, 4877691; 485977, 4877703; 485976, 4877703; 485977, 4877712; 485983, 4877780; 485984, 4877781; 485987, 4877791; 485988, 4877795; 485996, 4877809; 485999, 4877814; 486024, 4877817; 486038, 4877818; 486042, 4877818; 486064, 4877815; 486085, 4877816; 486097, 4877812; 486099, 4877812; 486110, 4877794; 486111, 4877786; 486113, 4877755; 486112, 4877751; 486111, 4877741; 486112, 4877740; 486112, 4877736; 486112, 4877735; 486110, 4877734; 486110, 4877734; 486107, 4877713; 486106, 4877708; 486106, 4877708.
                (ix) Unit 12D (KL-12D): 486197, 4875513; 486200, 4875474; 486201, 4875316; 486185, 4874677; 486042, 4874749; 486046, 4875014; 485875, 4875023; 485874, 4875012; 485698, 4875023; 485695, 4875035; 485450, 4875035; 485608, 4875144; 485702, 4875208; 485712, 4875178; 485862, 4875211; 485889, 4875218; 485910, 4875396; 485986, 4875456; 486062, 4875471; 486072, 4875472; 486086, 4875473; 486088, 4875478; 486096, 4875476; 486143, 4875502; 486141, 4875516; 486141, 4875526; 486138, 4875537; 486132, 4875540; 486115, 4875576; 486116, 4875585; 486113, 4875587; 486113, 4875591; 486100, 4875599; 486094, 4875607; 486092, 4875611; 486092, 4875616; 486105, 4875626; 486123, 4875643; 486143, 4875649; 486156, 4875646; 486159, 4875643; 486163, 4875634; 486164, 4875624; 486166, 4875609; 486169, 4875599; 486174, 4875586; 486190, 4875560; 486193, 4875549; 486195, 4875534; 486197, 4875513.
                (x) Unit 12E (KL-12E): 486793, 4876121; 486790, 4876107; 486783, 4876064; 486783, 4876051; 486790, 4876034; 486805, 4876021; 486842, 4875993; 486855, 4875977; 486860, 4875962; 486869, 4875946; 486883, 4875908; 486893, 4875878; 486895, 4875857; 486896, 4875826; 486892, 4875791; 486893, 4875754; 486886, 4875756; 486738, 4875751; 486734, 4875744; 486731, 4875711; 486725, 4875665; 486720, 4875629; 486693, 4875573; 486629, 4875348; 486549, 4875312; 486469, 4875220; 486477, 4875168; 486553, 4875136; 486603, 4875021; 486608, 4875021; 486616, 4875020; 486601, 4874935; 486577, 4874945; 486546, 4874949; 486542, 4874941; 486522, 4874907; 486507, 4874882; 486482, 4874888; 486482, 4874900; 486481, 4874944; 486439, 4874947; 486424, 4874957; 486426, 4874980; 486427, 4875000; 486409, 4875006; 486398, 4875018; 486401, 4875024; 486416, 4875027; 486422, 4875028; 486417, 4875033; 486405, 4875292; 486421, 4875508; 486517, 4875652; 486614, 4875792; 486640, 4875821; 486742, 4875825; 486742, 4875951; 486725, 4875983; 486714, 4875983; 486709, 4875984; 486702, 4875993; 486694, 4876021; 486685, 4876033; 486684, 4876035; 486680, 4876031; 486676, 4876028; 486672, 4876025; 486660, 4876020; 486657, 4876018; 486652, 4876018; 486639, 4876025; 486629, 4876029; 486620, 4876034; 486614, 4876044; 486613, 4876052; 486610, 4876058; 486605, 4876068; 486594, 4876067; 486589, 4876066; 486585, 4876068; 486581, 4876078; 486576, 4876086; 486568, 4876093; 486565, 4876102; 486563, 4876110; 486565, 4876115; 486573, 4876118; 486577, 4876118; 486583, 4876115; 486588, 4876113; 486592, 4876119; 486590, 4876128; 486585, 4876137; 486580, 4876144; 486579, 4876147; 486795, 4876145; 486793, 4876121.
                (xi) Note: Map 8 (Units 11 and 12 for Lupinus sulphureus ssp. kincaidii (KL-11 and KL-12)) follows:
                
                  
                  ER31OC06.028
                
                (13) Unit 13 for Lupinus sulphureus ssp. kincaidii (KL-13), Lane County, Oregon.

                (i) Unit 13 (KL-13): 477516, 4863792; 477526, 4863769; 477539, 4863754; 477557, 4863729; 477564, 4863719; 477567, 4863715; 477568, 4863712; 477571, 4863710; 477572, 4863707; 477574, 4863705; 477578, 4863708; 477580, 4863709; 477582, 4863709; 477582, 4863706; 477577, 4863701; 477579, 4863699; 477580, 4863696; 477582, 4863695; 477583, 4863691; 477586, 4863689; 477588, 4863683; 477590, 4863679; 477593, 4863675; 477594, 4863672; 477597, 4863666; 477599, 4863663; 477606, 4863654; 477607, 4863651; 477609, 4863649; 477610, 4863646; 477612, 4863643; 477614, 4863639; 477625, 4863645; 477630, 4863645; 477632, 4863640; 477636, 4863638; 477639, 4863631; 477641, 4863628; 477642, 4863626; 477643, 4863623; 477644, 4863621; 477646, 4863616; 477645, 4863614; 477646, 4863612; 477652, 4863614; 477657, 4863610; 477656, 4863601; 477654, 4863598; 477652, 4863596; 477652, 4863592; 477650, 4863590; 477648, 4863591; 477645, 4863598; 477643, 4863602; 477641, 4863603; 477640, 4863605; 477634, 4863604; 477633, 4863603; 477631, 4863608; 477630, 4863613; 477627, 4863615; 477624, 4863618; 477623, 4863622; 477621, 4863625; 477618, 4863628; 477615, 4863629; 477611, 4863632; 477609, 4863632; 477604, 4863635; 477595, 4863637; 477587, 4863637; 477586, 4863640; 477586, 4863645; 477584, 4863649; 477581, 4863650; 477576, 4863652; 477573, 4863651; 477568, 4863648; 477565, 4863648; 477562, 4863645; 477558, 4863642; 477555, 4863641; 477550, 4863644; 477549, 4863646; 477549, 4863658; 477549, 4863666; 477550, 4863668; 477550, 4863670; 477549, 4863672; 477551, 4863675; 477550, 4863680; 477551, 4863684; 477551, 4863689; 477551, 4863691; 477551, 4863696; 477553, 4863696; 477552, 4863697; 477523, 4863697; 477519, 4863696; 477515, 4863697; 477495, 4863697; 477493, 4863698; 477491, 4863697; 477475, 4863697; 477471, 4863698; 477469, 4863697; 477460, 4863697; 477476, 4863673; 477480, 4863605; 477440, 4863591; 477378, 4863589; 477374, 4863585; 477360, 4863580; 477344, 4863582; 477332, 4863589; 477328, 4863592; 477293, 4863594; 477280, 4863594; 477223, 4863645; 477206, 4863699; 477241, 4863716; 477310, 4863725; 477372, 4863723; 477355, 4863728; 477341, 4863733; 477332, 4863733; 477326, 4863738; 477320, 4863745; 477314, 4863752; 477309, 4863756; 477298, 4863761; 477295, 4863763; 477287, 4863764; 477285, 4863760; 477282, 4863756; 477277, 4863752; 477271, 4863755; 477270, 4863757; 477265, 4863763; 477259, 4863773; 477261, 4863782; 477264, 4863786; 477265, 4863794; 477265, 4863801; 477265, 4863809; 477264, 4863817; 477262, 4863825; 477264, 4863835; 477270, 4863842; 477275, 4863846; 477279, 4863853; 477280, 4863860; 477278, 4863868; 477274, 4863872; 477270, 4863874; 477264, 4863875; 477260, 4863880; 477263, 4863883; 477267, 4863885; 477271, 4863889; 477274, 4863894; 477273, 4863903; 477270, 4863909; 477272, 4863916; 477275, 4863922; 477270, 4863926; 477267, 4863930; 477270, 4863936; 477275, 4863939; 477281, 4863940; 477288, 4863940; 477298, 4863940; 477302, 4863937; 477304, 4863927; 477306, 4863922; 477312, 4863912; 477311, 4863909; 477309, 4863905; 477305, 4863899; 477300, 4863892; 477298, 4863887; 477296, 4863883; 477294, 4863878; 477296, 4863874; 477300, 4863870; 477304, 4863869; 477306, 4863865; 477304, 4863859; 477304, 4863853; 477298, 4863847; 477296, 4863839; 477297, 4863834; 477300, 4863830; 477306, 4863828; 477307, 4863827; 477309, 4863824; 477310, 4863819; 477310, 4863815; 477313, 4863804; 477315, 4863796; 477316, 4863790; 477323, 4863787; 477333, 4863785; 477344, 4863784; 477356, 4863783; 477361, 4863783; 477372, 4863783; 477384, 4863784; 477400, 4863783; 477416, 4863784; 477432, 4863784; 477441, 4863785; 477448, 4863789; 477454, 4863796; 477455, 4863807; 477456, 4863822; 477455, 4863836; 477456, 4863859; 477455, 4863868; 477456, 4863878; 477455, 4863890; 477452, 4863897; 477445, 4863910; 477441, 4863916; 477439, 4863926; 477438, 4863933; 477441, 4863937; 477450, 4863939; 477464, 4863940; 477473, 4863939; 477482, 4863939; 477486, 4863935; 477487, 4863927; 477488, 4863922; 477491, 4863910; 477493, 4863901; 477495, 4863889; 477498, 4863873; 477502, 4863854; 477508, 4863822; 477516, 4863792.
                (ii) Note: Map 9 (Unit 13 for Lupinus sulphureus ssp. kincaidii (KL-13)) follows:
                
                  
                  ER31OC06.029
                
                Family Gentianaceae: Centaurium namophilum (spring-loving centaury).
                Nevada, Nye County, Ash Meadows: SW1/4NE1/4, SE1/4NW1/4, E1/2SW1/4, and W1/2SE1/4 sec. 21; W1/2NW1/4 sec. 23, NW1/4NE1/4 and NE1/4NW1/4 sec. 28, SE1/4SE1/4 sec. 34, SW1/4SW1/4 and E1/2SW1/4 sec. 35, T17S, R50E. SW1/2 sec. 1, NE1/4NW1/4 and W1/2NW1/4 sec. 2, E1/2NE1/4 sec. 3, NE1/4 sec. 7; SE1/4SE1/4 sec. 23, SE1/4SW1/4 sec. 24, T18S, R50E. NW1/4SE1/4 sec. 7, S1/2NW1/4 and SW1/4 sec. 18, NW1/4 and NE1/4SE1/4 sec. 19, E1/2SW1/4 sec. 20, N1/2NW1/4 sec. 29, NE1/4NW1/4 sec. 30, T18S, R51E.
                Known primary constituent elements include moist to wet clay soils along banks of streams or in seepage areas.
                
                  Note:
                  Map follows:
                
                
                  
                  EC01JN91.166
                
                Family Hydrophyllaceae: Eriodictyon capitatum (Lompoc yerba santa)
                (1) Critical habitat units are depicted for Santa Barbara County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Eriodictyon capitatum are the habitat components that provide:
                (i) Soils with a large component of sand and that tend to be acidic; and

                (ii) Plant communities that support associated species, including maritime chaparral, particularly where the following associated species are found: Dendromecon rigida (bush poppy), Quercus berberidifolia (California scrub oak), Quercus parvula (Santa Cruz Island scrub oak), and Ceanothus cuneatus (buck brush); and in southern bishop pine forests that intergrade with chaparral Arctostaphylos spp. (manzanita) and Salvia mellifera (black sage).
                (3) Critical habitat does not include existing features and structures, such as buildings, roads, aqueducts, railroads, airports, other paved areas, lawns, and other urban landscaped areas not containing one or more of the primary constituent elements.
                (4) Critical Habitat Map Units. Data layers defining map units were mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Santa Ynez Mountains Unit (Lompoc yerba santa). Santa Barbara County, California

                (i) From USGS 1:24,000 quadrangle maps Lompoc Hills, Point Conception, Sacate, lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 739493, 3817820; 739352, 3817850; 739008, 3817860; 738828, 3817800; 738440, 3817810; 738377, 3817820; 738294, 3817900; 738288, 3817900; 738104, 3817960; 738034, 3817960; 738028, 3817900; 738026, 3817900; 737925, 3817940; 737892, 3817950; 737726, 3817950; 737666, 3818000; 737619, 3817970; 737540, 3817910; 737423, 3817890; 737416, 3817960; 737414, 3818040; 737489, 3818070; 737612, 3818160; 737622, 3818190; 737676, 3818230; 737715, 3818280; 737744, 3818320; 737757, 3818380; 737791, 3818440; 737809, 3818500; 737838, 3818550; 737862, 3818600; 737916, 3818660; 737924, 3818710; 737903, 3818760; 737865, 3818820; 737823, 3818880; 737791, 3818950; 737804, 3819010; 737791, 3819100; 737774, 3819180; 737701, 3819270; 737662, 3819360; 737624, 3819450; 737611, 3819560; 737633, 3819670; 737661, 3819750; 737679, 3819800; 737708, 3819870; 737731, 3819930; 737729, 3820000; 737717, 3820070; 737725, 3820140; 737753, 3820210; 737777, 3820240; 737816, 3820290; 737829, 3820360; 737868, 3820430; 737942, 3820490; 738005, 3820560; 738019, 3820610; 737996, 3820700; 737947, 3820820; 737893, 3820930; 737840, 3821030; 737813, 3821090; 737897, 3821130; 738005, 3821060; 738136, 3821070; 738167, 3821060; 738214, 3821020; 738264, 3821030; 738308, 3821050; 738328, 3821090; 738373, 3821110; 738439, 3821080; 738520, 3821060; 738581, 3821060; 738652, 3821060; 738698, 3821030; 738759, 3821030; 738830, 3821010; 738891, 3821010; 738951, 3821010; 739027, 3821020; 739077, 3821020; 739111, 3821060; 739161, 3821090; 739227, 3821090; 739288, 3821070; 739384, 3821050; 739541, 3821060; 739607, 3821020; 739669, 3820990; 739714, 3821020; 739762, 3821080; 739796, 3821140; 739825, 3821180; 739969, 3821260; 740158, 3821340; 740234, 3821350; 740295, 3821320; 740387, 3821280; 740453, 3821280; 740503, 3821280; 740575, 3821270; 740631, 3821250; 740677, 3821220; 740710, 3821150; 740767, 3821070; 740784, 3821010; 740786, 3820950; 740822, 3820930; 740869, 3820870; 740917, 3820790; 740919, 3820720; 740917, 3820630; 740945, 3820540; 741007, 3820480; 741084, 3820430; 741186, 3820400; 741298, 3820400; 741383, 3820400; 741510, 3820380; 741666, 3820390; 741747, 3820400; 741808, 3820400; 741863, 3820390; 741990, 3820390; 742184, 3820310; 742250, 3820300; 742356, 3820290; 742458, 3820280; 742554, 3820270; 742604, 3820280; 742645, 3820260; 742690, 3820260; 742741, 3820260; 742817, 3820270; 742907, 3820270; 742973, 3820280; 743029, 3820250; 743100, 3820250; 743139, 3820280; 743224, 3820310; 743315, 3820320; 743406, 3820320; 743461, 3820320; 743528, 3820300; 743579, 3820260; 743632, 3820200; 743644, 3820130; 743686, 3820090; 743727, 3820040; 743779, 3819990; 743826, 3819960; 743857, 3819910; 743889, 3819860; 743926, 3819820; 743958, 3819770; 743999, 3819720; 744026, 3819680; 744028, 3819620; 744039, 3819570; 744061, 3819530; 744067, 3819490; 744074, 3819420; 744096, 3819360; 744108, 3819300; 744104, 3819260; 744146, 3819210; 744162, 3819170; 744190, 3819080; 744211, 3819050; 744228, 3819020; 744244, 3818970; 744300, 3818940; 744347, 3818910; 744373, 3818900; 744394, 3818840; 744417, 3818780; 744403, 3818730; 744383, 3818720; 744395, 3818650; 744401, 3818620; 744407, 3818580; 744388, 3818560; 744376, 3818540; 744260, 3818520; 744138, 3818530; 744059, 3818550; 743870, 3818540; 743706, 3818470; 743584, 3818440; 743363, 3818350; 743096, 3818380; 742902, 3818290; 742736, 3818260; 742563, 3818270; 742371, 3818150; 742218, 3818120; 742033, 3818130; 741925, 3818110; 741699, 3818060; 741574, 3818050; 741405, 3818040; 741236, 3817980; 741084, 3817970; 740947, 3817980; 740756, 3817980; 740697, 3817920; 740515, 3817850; 740279, 3817860; 740080, 3817930; 739907, 3817850; 739493, 3817820.
                (6) Solomon Hills Unit. Santa Barbara County, California.
                (i) From USGS 1:24,000 quadrangle map Orcutt, lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 737417, 3856100; 737363, 3856080; 737307, 3856040; 737239, 3856000; 737175, 3856000; 737140, 3856010; 737105, 3856070; 737059, 3856130; 736981, 3856170; 736919, 3856190; 736825, 3856180; 736785, 3856210; 736755, 3856250; 736747, 3856310; 736677, 3856370; 736618, 3856410; 736583, 3856440; 736581, 3856480; 736669, 3856620; 736664, 3856670; 736629, 3856680; 736545, 3856600; 736451, 3856570; 736373, 3856590; 736298, 3856650; 736258, 3856730; 736239, 3856830; 736217, 3856960; 736147, 3857020; 736067, 3857040; 736018, 3857030; 735919, 3856920; 735881, 3856830; 735798, 3856740; 735620, 3856630; 735534, 3856390; 735378, 3856240; 735233, 3856110; 735139, 3856060; 735052, 3856040; 734942, 3856040; 734875, 3856060; 734778, 3856160; 734716, 3856270; 734705, 3856380; 734792, 3856490; 734985, 3856680; 734902, 3856760; 734811, 3856770; 734747, 3856930; 734572, 3857050; 734549, 3857170; 734576, 3857260; 734640, 3857350; 734687, 3857490; 734576, 3857560; 734488, 3857710; 734512, 3857810; 734582, 3857880; 734687, 3857900; 734802, 3857860; 734945, 3857850; 735007, 3857890; 735042, 3857970; 735063, 3858170; 735141, 3858250; 735367, 3858250; 735539, 3858220; 735720, 3858150; 735768, 3858170; 735803, 3858200; 735870, 3858370; 735919, 3858410; 736045, 3858370; 736228, 3858140; 736354, 3858150; 736497, 3858060; 736637, 3858070; 736403, 3858210; 736363, 3858320; 736363, 3858410; 736384, 3858450; 736443, 3858460; 736494, 3858470; 736519, 3858500; 736497, 3858560; 736446, 3858650; 736287, 3858850; 736024, 3859120; 735900, 3859270; 735905, 3859310; 735935, 3859340; 735972, 3859350; 736126, 3859280; 736336, 3859170; 736524, 3859030; 736580, 3859030; 736605, 3859080; 736607, 3859190; 736683, 3859240; 736779, 3859250; 736868, 3859260; 737000, 3859190; 737102, 3859190; 737186, 3859210; 737240, 3859240; 737430, 3859200; 737572, 3859160; 737721, 3859160; 737818, 3859200; 737915, 3859040; 737934, 3858970; 738022, 3858840; 738108, 3858670; 738286, 3858510; 738364, 3858370; 738498, 3858350; 738646, 3858230; 738754, 3858160; 738859, 3858100; 738907, 3858050; 738905, 3857960; 738883, 3857860; 738810, 3857710; 738808, 3857600; 738811, 3857490; 738800, 3857370; 738770, 3857240; 738734, 3857130; 738675, 3857000; 738613, 3856960; 738509, 3856890; 738452, 3856830; 738398, 3856710; 738240, 3856630; 738188, 3856580; 738149, 3856550; 738100, 3856580; 738059, 3856570; 737904, 3856510; 737780, 3856510; 737635, 3856540; 737608, 3856510; 737632, 3856470; 737687, 3856410; 737833, 3856320; 737890, 3856260; 737928, 3856160; 737869, 3856080; 737787, 3855920; 737740, 3855950; 737651, 3856020; 737576, 3856050; 737484, 3856100; 737417, 3856100.
                (ii) Note: Map 4 follows:
                
                  
                  ER07NO02.003
                
                Family Hydrophyllaceae: Phacelia submutica (DeBeque phacelia)
                (1) Critical habitat units are designated for Garfield and Mesa Counties, Colorado.

                (2) The primary constituent elements of the physical and biological features essential to the conservation of Phacelia submutica consist of five components:
                
                (i) Suitable soils and geology.
                
                (A) Atwell Gulch and Shire members of the Wasatch formation.
                (B) Within these larger formations, small areas (from 10 to 1,000 ft2 (1 to 100 m2)) on colorful exposures of chocolate to purplish brown, light to dark charcoal gray, and tan clay soils. These small areas are slightly different in texture and color than the similar surrounding soils. Occupied sites are characterized by alkaline (pH range from 7 to 8.9) soils with higher clay content than similar nearby unoccupied soils.
                (C) Clay soils that shrink and swell dramatically upon drying and wetting and are likely important in the maintenance of the seed bank.
                (ii) Topography. Moderately steep slopes, benches, and ridge tops adjacent to valley floors. Occupied slopes range from 2 to 42 degrees with an average of 14 degrees.
                (iii) Elevation and climate.
                
                (A) Elevations from 4,600 ft (1,400 m) to 7,450 ft (2,275 m).

                (B) Climatic conditions similar to those around DeBeque, Colorado, including suitable precipitation and temperatures. Annual fluctuations in moisture (and probably temperature) greatly influences the number of Phacelia submutica individuals that grow in a given year and are thus able to set seed and replenish the seed bank.
                (iv) Plant community.
                
                (A) Small (from 10 to 1,000 ft2 (1 to 100 m2)) barren areas with less than 20 percent plant cover in the actual barren areas.

                (B) Presence of appropriate associated species that can include (but are not limited to) the natives Grindelia fastigiata, Eriogonum gordonii,
                  Monolepis nuttalliana, and Oenothera caespitosa. Some presence, or even domination by, invasive nonnative species, such as Bromus tectorum, may occur, as Phacelia submutica may still be found there.
                (C) Appropriate plant communities within the greater pinyon-juniper woodlands that include:
                (1) Clay badlands within the mixed salt desert scrub; or
                (2) Clay badlands within big sagebrush shrublands.
                (v) Maintenance of the seed bank and appropriate disturbance levels.
                
                (A) Within suitable soil and geologies (see paragraph (2)(i) of this entry), undisturbed areas where seed banks are left undamaged.
                (B) Areas with light disturbance when dry and no disturbance when wet.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on September 12, 2012.
                (4) Critical habitat map units. Data layers defining map units were created on a base of both satellite imagery (NAIP 2009) as well as USGS geospatial quadrangle maps and were mapped using NAD 83 Universal Transverse Mercator (UTM), zone 13N coordinates. Location information came from a wide array of sources. A habitat model prepared by the Colorado Natural Heritage Program also was utilized. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public on http://regulations.gov at Docket No. FWS-R6-ES-2011-0040, on our Internet site (http://www.fws.gov/mountain-prairie/species/plants/3ColoradoPlants/index.html), and at the Western Colorado Ecological Services Office, 764 Horizon Drive, Suite B, Grand Junction, CO 81506-3946.
                (5) Note: Index map follows:
                
                  
                  ER13AU12.000
                
                (6) Unit 1: Sulfur Gulch, Mesa County, Colorado. Note: Map of Unit 1 of critical habitat for Phacelia submutica is provided at paragraph (7) of this entry.

                (7) Unit 2: Pyramid Rock, Garfield and Mesa Counties, Colorado. Note: Map of Units 1 and 2 of critical habitat for Phacelia submutica follows:
                
                  
                  ER13AU12.001
                
                (8) Unit 3: Roan Creek, Garfield County, Colorado. Note: Map of Unit 3 of critical habitat for Phacelia submutica is provided at paragraph (10) of this entry.
                (9) Unit 4: DeBeque, Mesa County, Colorado. Note: Map of Unit 4 of critical habitat for Phacelia submutica is provided at paragraph (10) of this entry.
                

                (10) Unit 5: Mount Logan, Garfield County, Colorado. Note: Map of Units 3, 4, and 5 of critical habitat for Phacelia submutica follows:
                
                  ER13AU12.002
                
                
                (11) Unit 6: Ashmead Draw, Mesa County, Colorado. Note: Map of Unit 6 of critical habitat for Phacelia submutica is provided at paragraph (14) of this entry.

                (12) Unit 7: Baugh Reservoir, Mesa County, Colorado. Note: Map of Unit 7 of critical habitat for Phacelia submutica is provided at paragraph (14) of this entry.

                (13) Unit 8: Horsethief Mountain, Mesa County, Colorado. Note: Map of Unit 8 of critical habitat for Phacelia submutica is provided at paragraph (14) of this entry.

                (14) Unit 9: Anderson Gulch, Mesa County, Colorado. Note: Map of Units 6, 7, 8, and 9 of critical habitat for Phacelia submutica follows:
                
                  
                  ER13AU12.003
                
                
                Family Lamiaceae: Acanthomintha ilicifolia (San Diego thornmint)
                (1) Critical habitat units are depicted for San Diego County, California, on the maps below.

                (2) The primary constituent element of critical habitat for Acanthomintha ilicifolia is clay lenses that provide substrate for seedling establishment and space for growth and development of Acanthomintha ilicifolia that are:
                (i) Within chaparral, grassland, and coastal sage scrub;
                (ii) On gentle slopes ranging from 0 to 25 degrees;
                (iii) Derived from gabbro and soft calcareous sandstone substrates with a loose, crumbly structure and deep fissures (approximately 1 to 2 feet (30 to 60 cm)); and
                (iv) Characterized by a low density of forbs and geophytes, and a low density or absence of shrubs.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, and roads) and the land on which such structures are located existing on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created using a base of U.S. Geological Survey 7.5′ quadrangle maps, and the critical habitat units were then mapped using UTM coordinates.
                (5) Note: Index map of critical habitat units for Acanthomintha ilicifolia (San Diego thornmint) follows:
                
                  
                  ER26AU08.008
                
                (6) Unit 1: San Diego County, California. From USGS 1:24,000 quadrangle maps San Luis Rey, San Marcos, Encinitas, and Rancho Santa Fe.

                (i) Subunit 1A. Land bounded by the following UTM NAD27 coordinates (E,N): 475715, 3666433; 475721, 3666303; 475701, 3666286; 475680, 3666267; 475668, 3666256; 475657, 3666252; 475640, 3666251; 475636, 3666235; 475627, 3666226; 475627, 3666225; 475624, 3666222; 475614, 3666214; 475604, 3666209; 475588, 3666206; 475577, 3666207; 475570, 3666200; 475651, 3666200; 475724, 3666204; 475729, 3666090; 475729, 3666089; 475715, 3666078; 475725, 3665997; 475684, 3665976; 475692, 3665942; 475678, 3665937; 475677, 3665937; 475667, 3665934; 475660, 3665932; 475625, 3665959; 475555, 3665930; 475456, 3665852; 475471, 3665837; 475502, 3665823; 475526, 3665825; 475595, 3665822; 475610, 3665823; 475639, 3665823; 475697, 3665853; 475706, 3665850; 475706, 3665850; 475707, 3665847; 475709, 3665845; 475710, 3665842; 475711, 3665840; 475713, 3665837; 475714, 3665834; 475715, 3665832; 475716, 3665829; 475717, 3665826; 475718, 3665823; 475719, 3665821; 475720, 3665818; 475721, 3665815; 475721, 3665812; 475722, 3665809; 475723, 3665807; 475723, 3665804; 475724, 3665801; 475724, 3665798; 475725, 3665795; 475725, 3665792; 475726, 3665789; 475726, 3665787; 475726, 3665784; 475726, 3665781; 475726, 3665778; 475726, 3665775; 475726, 3665772; 475726, 3665769; 475726, 3665766; 475726, 3665763; 475726, 3665760; 475726, 3665758; 475725, 3665755; 475725, 3665752; 475725, 3665751; 475690, 3665758; 475660, 3665748; 475573, 3665707; 475497, 3665712; 475443, 3665727; 475419, 3665730; 475402, 3665733; 475390, 3665731; 475389, 3665722; 475387, 3665635; 475393, 3665625; 475384, 3665621; 475363, 3665616; 475351, 3665612; 475329, 3665607; 475298, 3665608; 475276, 3665597; 475267, 3665596; 475257, 3665597; 475244, 3665599; 475234, 3665595; 475221, 3665587; 475170, 3665590; 475172, 3665599; 475154, 3665640; 475145, 3665651; 475119, 3665668; 475104, 3665685; 475097, 3665688; 475098, 3665697; 475100, 3665707; 475103, 3665716; 475107, 3665725; 475111, 3665735; 475114, 3665741; 475117, 3665745; 475123, 3665756; 475124, 3665759; 475129, 3665767; 475135, 3665775; 475142, 3665783; 475148, 3665790; 475156, 3665797; 475161, 3665801; 475175, 3665813; 475178, 3665815; 475186, 3665821; 475195, 3665826; 475203, 3665831; 475212, 3665835; 475215, 3665836; 475216, 3665844; 475216, 3665854; 475218, 3665864; 475220, 3665873; 475223, 3665883; 475227, 3665892; 475231, 3665901; 475236, 3665910; 475241, 3665919; 475247, 3665927; 475253, 3665934; 475260, 3665942; 475267, 3665948; 475286, 3665965; 475286, 3665965; 475294, 3665972; 475302, 3665977; 475310, 3665983; 475319, 3665987; 475328, 3665991; 475337, 3665995; 475338, 3665995; 475339, 3665996; 475372, 3666006; 475381, 3666009; 475390, 3666011; 475400, 3666013; 475410, 3666014; 475420, 3666014; 475430, 3666014; 475440, 3666013; 475450, 3666011; 475452, 3666011; 475478, 3666005; 475474, 3666011; 475472, 3666014; 475466, 3666022; 475461, 3666030; 475456, 3666039; 475452, 3666048; 475448, 3666057; 475445, 3666067; 475443, 3666077; 475441, 3666087; 475440, 3666096; 475440, 3666106; 475440, 3666116; 475441, 3666126; 475443, 3666134; 475446, 3666150; 475446, 3666152; 475448, 3666162; 475451, 3666171; 475455, 3666181; 475459, 3666190; 475464, 3666199; 475468, 3666205; 475479, 3666223; 475480, 3666225; 475486, 3666233; 475492, 3666241; 475496, 3666245; 475511, 3666260; 475514, 3666263; 475518, 3666267; 475517, 3666269; 475517, 3666272; 475517, 3666275; 475516, 3666278; 475516, 3666281; 475516, 3666284; 475516, 3666287; 475516, 3666289; 475516, 3666292; 475516, 3666295; 475516, 3666298; 475517, 3666301; 475517, 3666304; 475517, 3666307; 475518, 3666310; 475518, 3666313; 475519, 3666315; 475519, 3666318; 475520, 3666321; 475520, 3666324; 475521, 3666327; 475522, 3666330; 475523, 3666332; 475524, 3666335; 475524, 3666338; 475525, 3666341; 475526, 3666343; 475528, 3666346; 475529, 3666349; 475530, 3666351; 475531, 3666354; 475532, 3666357; 475534, 3666359; 475535, 3666362; 475536, 3666364; 475538, 3666367; 475539, 3666369; 475541, 3666372; 475543, 3666374; 475544, 3666376; 475546, 3666379; 475548, 3666381; 475550, 3666383; 475551, 3666386; 475553, 3666388; 475555, 3666390; 475557, 3666392; 475559, 3666394; 475561, 3666396; 475563, 3666398; 475565, 3666400; 475568, 3666402; 475570, 3666404; 475572, 3666406; 475574, 3666408; 475577, 3666410; 475579, 3666411; 475581, 3666413; 475584, 3666415; 475586, 3666416; 475589, 3666418; 475591, 3666419; 475594, 3666421; 475596, 3666422; 475599, 3666424; 475601, 3666425; 475604, 3666426; 475607, 3666427; 475609, 3666428; 475612, 3666430; 475615, 3666431; 475617, 3666432; 475620, 3666433; 475623, 3666433; 475626, 3666434; 475628, 3666435; 475631, 3666436; 475634, 3666437; 475637, 3666437; 475640, 3666438; 475643, 3666438; 475645, 3666439; 475648, 3666439; 475651, 3666439; 475654, 3666440; 475657, 3666440; 475660, 3666440; 475663, 3666440; 475666, 3666440; 475669, 3666440; 475671, 3666440; 475674, 3666440; 475677, 3666440; 475680, 3666440; 475683, 3666440; 475686, 3666439; 475689, 3666439; 475692, 3666439; 475695, 3666438; 475697, 3666438; 475700, 3666437; 475703, 3666437; 475706, 3666436; 475709, 3666435; 475712, 3666434; 475714, 3666433; returning to 475715, 3666433.
                (ii) Subunit 1C. Land bounded by the following UTM NAD27 coordinates (E,N): 476734, 3654344; 476773, 3654344; 476753, 3654337; 476753, 3654314; 476730, 3654283; 476699, 3654259; 476670, 3654230; 476667, 3654190; 476654, 3654166; 476578, 3654226; 476581, 3654228; 476586, 3654259; 476577, 3654287; 476576, 3654287; 476519, 3654289; 476485, 3654306; 476451, 3654315; 476452, 3654320; 476457, 3654334; 476457, 3654335; 476461, 3654344; 476465, 3654353; 476467, 3654358; 476474, 3654370; 476476, 3654374; 476481, 3654383; 476487, 3654391; 476488, 3654392; 476497, 3654403; 476502, 3654409; 476509, 3654417; 476515, 3654423; 476519, 3654426; 476609, 3654448; 476615, 3654465; 476615, 3654341; 476616, 3654341; returning to 476734, 3654344.
                (iii) Note: Map of Unit 1, Subunits 1A and 1C, follows:
                
                  
                  ER26AU08.009
                
                (7) Unit 3: San Diego County, California. From USGS 1:24,000 quadrangle map Viejas Mountain.

                (i) Subunit 3B. Land bounded by the following UTM NAD27 coordinates (E,N): 524469, 3634407; 524471, 3634409; 524477, 3634418; 524483, 3634425; 524490, 3634433; 524497, 3634439; 524505, 3634446; 524513, 3634452; 524522, 3634457; 524530, 3634461; 524539, 3634466; 524549, 3634469; 524557, 3634472; 524601, 3634484; 524603, 3634484; 524607, 3634485; 524617, 3634500; 524621, 3634504; 524627, 3634512; 524634, 3634519; 524641, 3634526; 524647, 3634531; 524683, 3634560; 524686, 3634562; 524694, 3634568; 524702, 3634573; 524711, 3634578; 524720, 3634582; 524729, 3634585; 524739, 3634588; 524749, 3634590; 524758, 3634592; 524768, 3634593; 524778, 3634593; 524783, 3634593; 524811, 3634592; 524816, 3634592; 524826, 3634591; 524836, 3634590; 524845, 3634587; 524855, 3634584; 524864, 3634581; 524873, 3634577; 524882, 3634572; 524891, 3634567; 524899, 3634561; 524907, 3634555; 524914, 3634548; 524917, 3634544; 524933, 3634527; 524937, 3634523; 524943, 3634516; 524949, 3634508; 524954, 3634499; 524959, 3634490; 524963, 3634481; 524966, 3634472; 524986, 3634414; 524987, 3634413; 524990, 3634403; 524992, 3634394; 524993, 3634384; 524994, 3634374; 524995, 3634364; 524994, 3634354; 524993, 3634344; 524992, 3634334; 524990, 3634325; 524987, 3634315; 524985, 3634311; 524970, 3634270; 524968, 3634265; 524964, 3634255; 524959, 3634247; 524957, 3634243; 524957, 3634242; 524953, 3634220; 524952, 3634214; 524950, 3634204; 524947, 3634194; 524943, 3634185; 524939, 3634176; 524935, 3634167; 524929, 3634159; 524923, 3634150; 524917, 3634143; 524913, 3634139; 524890, 3634114; 524887, 3634111; 524880, 3634104; 524872, 3634098; 524864, 3634092; 524856, 3634087; 524847, 3634082; 524838, 3634078; 524832, 3634076; 524804, 3634066; 524801, 3634065; 524791, 3634062; 524781, 3634059; 524774, 3634058; 524755, 3634055; 524744, 3634054; 524741, 3634053; 524732, 3634052; 524731, 3634341; 524634, 3634343; 524436, 3634347; 524436, 3634347; 524439, 3634356; 524444, 3634365; 524448, 3634374; 524452, 3634380; 524454, 3634383; returning to 524469, 3634407. Land bounded by the following UTM NAD27 coordinates (E,N): 524386, 3634381; 524389, 3634377; 524400, 3634360; 524402, 3634356; 524406, 3634348; 524348, 3634349; 524325, 3634350; 524325, 3634407; 524325, 3634407; 524324, 3634436; 524342, 3634425; 524344, 3634424; 524352, 3634418; 524360, 3634411; 524367, 3634405; 524374, 3634397; 524374, 3634397; 524381, 3634390; 524385, 3634384; returning to 524386, 3634381. Land bounded by the following UTM NAD27 coordinates (E,N): 524764, 3633867; 524774, 3633864; 524783, 3633860; 524792, 3633856; 524801, 3633851; 524810, 3633846; 524818, 3633840; 524826, 3633834; 524833, 3633827; 524840, 3633820; 524846, 3633812; 524852, 3633804; 524857, 3633796; 524862, 3633787; 524866, 3633778; 524869, 3633768; 524871, 3633763; 524896, 3633679; 524897, 3633675; 524900, 3633665; 524901, 3633655; 524902, 3633645; 524902, 3633635; 524902, 3633625; 524901, 3633615; 524900, 3633606; 524897, 3633596; 524894, 3633586; 524891, 3633577; 524887, 3633568; 524882, 3633559; 524877, 3633551; 524871, 3633542; 524865, 3633535; 524858, 3633527; 524851, 3633521; 524844, 3633515; 524805, 3633485; 524768, 3633441; 524765, 3633438; 524749, 3633418; 524749, 3633418; 524749, 3633467; 524735, 3633871; 524745, 3633870; 524755, 3633869; 524758, 3633868; returning to 524764, 3633867.
                (ii) Note: Subunit 3B for Acanthomintha ilicifolia is depicted on the map in paragraph (7)(x) of this entry.
                (iii) Subunit 3C. Land bounded by the following UTM NAD27 coordinates (E,N): 527110, 3634008; 527113, 3633915; 527118, 3633794; 527114, 3633788; 527113, 3633774; 527112, 3633774; 527093, 3633707; 527076, 3633649; 527047, 3633595; 526929, 3633588; 526900, 3633612; 526851, 3633672; 526802, 3633692; 526764, 3633652; 526723, 3633606; 526709, 3633575; 526535, 3633564; 526387, 3633555; 526378, 3633555; 526380, 3633421; 526384, 3633149; 526237, 3633148; 526221, 3633170; 526221, 3633170; 526215, 3633178; 526209, 3633187; 526205, 3633195; 526201, 3633205; 526197, 3633214; 526194, 3633223; 526194, 3633225; 526175, 3633297; 526173, 3633306; 526171, 3633315; 526171, 3633325; 526170, 3633335; 526170, 3633340; 526173, 3633452; 526174, 3633458; 526175, 3633468; 526176, 3633478; 526179, 3633487; 526181, 3633497; 526185, 3633506; 526189, 3633515; 526194, 3633524; 526199, 3633532; 526192, 3633537; 526183, 3633543; 526176, 3633549; 526169, 3633555; 526138, 3633586; 526137, 3633587; 526131, 3633594; 526124, 3633602; 526118, 3633610; 526113, 3633618; 526109, 3633627; 526104, 3633636; 526101, 3633646; 526098, 3633655; 526096, 3633665; 526094, 3633675; 526093, 3633684; 526090, 3633734; 526085, 3633793; 526074, 3633870; 526074, 3633871; 526064, 3633943; 526064, 3633944; 526063, 3633954; 526062, 3633964; 526063, 3633974; 526064, 3633984; 526064, 3633986; 526073, 3634048; 526074, 3634056; 526076, 3634066; 526079, 3634076; 526083, 3634085; 526084, 3634088; 526100, 3634123; 526100, 3634133; 526091, 3634181; 526070, 3634267; 526069, 3634273; 526068, 3634278; 526058, 3634337; 526058, 3634342; 526057, 3634352; 526057, 3634353; 526054, 3634397; 526054, 3634406; 526054, 3634416; 526055, 3634426; 526057, 3634435; 526059, 3634445; 526062, 3634455; 526066, 3634464; 526070, 3634473; 526074, 3634482; 526080, 3634490; 526085, 3634498; 526092, 3634506; 526099, 3634513; 526102, 3634517; 526123, 3634536; 526127, 3634540; 526134, 3634546; 526143, 3634552; 526151, 3634557; 526160, 3634562; 526169, 3634566; 526178, 3634570; 526187, 3634572; 526213, 3634579; 526214, 3634580; 526224, 3634582; 526234, 3634584; 526235, 3634584; 526261, 3634587; 526270, 3634588; 526277, 3634588; 526310, 3634612; 526318, 3634617; 526320, 3634620; 526340, 3634682; 526341, 3634684; 526344, 3634694; 526348, 3634703; 526353, 3634712; 526358, 3634720; 526364, 3634728; 526370, 3634736; 526377, 3634743; 526385, 3634750; 526392, 3634756; 526400, 3634762; 526403, 3634764; 526449, 3634794; 526455, 3634797; 526464, 3634802; 526473, 3634806; 526483, 3634810; 526492, 3634812; 526502, 3634815; 526512, 3634816; 526522, 3634817; 526532, 3634818; 526542, 3634817; 526549, 3634817; 526586, 3634812; 526589, 3634812; 526598, 3634810; 526608, 3634808; 526618, 3634805; 526627, 3634802; 526636, 3634798; 526645, 3634793; 526653, 3634788; 526662, 3634782; 526669, 3634775; 526677, 3634769; 526683, 3634761; 526690, 3634754; 526695, 3634745; 526701, 3634737; 526705, 3634728; 526710, 3634719; 526712, 3634713; 526738, 3634641; 526739, 3634638; 526742, 3634628; 526744, 3634619; 526746, 3634609; 526747, 3634599; 526747, 3634589; 526747, 3634583; 526744, 3634492; 526761, 3634446; 526790, 3634400; 526792, 3634397; 526796, 3634389; 526797, 3634389; 526807, 3634393; 526814, 3634395; 526876, 3634412; 526877, 3634413; 526887, 3634415; 526897, 3634417; 526902, 3634417; 526973, 3634424; 526978, 3634425; 526988, 3634425; 526998, 3634425; 527008, 3634424; 527017, 3634422; 527027, 3634420; 527029, 3634419; 527087, 3634403; 527095, 3634401; 527104, 3634397; 527113, 3634393; 527120, 3634389; 527111, 3634389; 527111, 3634111; returning to 527110, 3634008.
                (iv) Note: Subunit 3C for Acanthomintha ilicifolia is depicted on the map in paragraph (7)(x) of this entry.

                (v) Subunit 3D. Land bounded by the following UTM NAD27 coordinates (E,N): 527502, 3634924; 527484, 3634918; 527477, 3634916; 527467, 3634914; 527460, 3634912; 527393, 3634902; 527391, 3634902; 527381, 3634901; 527371, 3634901; 527314, 3634901; 527314, 3634901; 527304, 3634901; 527294, 3634902; 527284, 3634904; 527275, 3634906; 527265, 3634909; 527256, 3634912; 527247, 3634917; 527238, 3634921; 527229, 3634927; 527221, 3634932; 527214, 3634939; 527206, 3634945; 527200, 3634953; 527199, 3634953; 527164, 3634993; 527158, 3635001; 527152, 3635009; 527147, 3635017; 527142, 3635026; 527138, 3635035; 527134, 3635045; 527132, 3635054; 527129, 3635064; 527128, 3635074; 527127, 3635076; 527120, 3635142; 527119, 3635150; 527119, 3635160; 527119, 3635170; 527120, 3635180; 527121, 3635189; 527124, 3635199; 527127, 3635209; 527130, 3635218; 527130, 3635219; 527172, 3635317; 527176, 3635326; 527180, 3635335; 527186, 3635343; 527191, 3635351; 527196, 3635357; 527263, 3635436; 527265, 3635438; 527272, 3635445; 527279, 3635452; 527280, 3635453; 527285, 3635457; 527376, 3635529; 527378, 3635530; 527386, 3635536; 527395, 3635541; 527403, 3635546; 527413, 3635550; 527422, 3635554; 527430, 3635556; 527514, 3635580; 527516, 3635580; 527525, 3635582; 527535, 3635584; 527545, 3635585; 527555, 3635585; 527565, 3635585; 527566, 3635585; 527661, 3635578; 527671, 3635577; 527680, 3635576; 527690, 3635573; 527763, 3635554; 527823, 3635540; 527827, 3635539; 527837, 3635536; 527846, 3635532; 527855, 3635528; 527864, 3635524; 527872, 3635518; 527881, 3635513; 527888, 3635506; 527895, 3635500; 527900, 3635252; 527901, 3635233; 527900, 3635233; 527896, 3635228; 527895, 3635227; 527529, 3635219; 527494, 3635218; returning to 527502, 3634924.
                (vi) Note: Subunit 3D for Acanthomintha ilicifolia is depicted on the map in paragraph (7)(x) of this entry.
                (vii) Subunit 3E. Land bounded by the following UTM NAD27 coordinates (E,N): 529307, 3636146; 529297, 3636146; 529297, 3636146; 529284, 3636147; 529274, 3636148; 529264, 3636149; 529260, 3636150; 529249, 3636153; 529243, 3636154; 529233, 3636157; 529224, 3636161; 529215, 3636165; 529210, 3636167; 529197, 3636175; 529193, 3636177; 529184, 3636182; 529176, 3636188; 529168, 3636194; 529161, 3636201; 529154, 3636208; 529148, 3636216; 529143, 3636223; 529135, 3636235; 529134, 3636236; 529129, 3636245; 529124, 3636253; 529120, 3636263; 529116, 3636272; 529114, 3636279; 529111, 3636290; 529110, 3636292; 529108, 3636302; 529107, 3636311; 529106, 3636321; 529105, 3636331; 529106, 3636341; 529107, 3636351; 529107, 3636356; 529110, 3636370; 529111, 3636376; 529113, 3636386; 529116, 3636395; 529119, 3636405; 529123, 3636413; 529129, 3636426; 529130, 3636427; 529134, 3636435; 529140, 3636444; 529145, 3636451; 529160, 3636471; 529161, 3636472; 529167, 3636480; 529174, 3636487; 529181, 3636494; 529189, 3636500; 529195, 3636505; 529214, 3636518; 529216, 3636519; 529224, 3636524; 529233, 3636529; 529242, 3636533; 529251, 3636537; 529258, 3636539; 529276, 3636544; 529279, 3636544; 529288, 3636547; 529297, 3636548; 529319, 3636551; 529321, 3636552; 529331, 3636553; 529340, 3636553; 529350, 3636553; 529360, 3636552; 529370, 3636550; 529373, 3636549; 529388, 3636546; 529394, 3636544; 529404, 3636542; 529413, 3636538; 529416, 3636537; 529428, 3636532; 529434, 3636529; 529443, 3636524; 529451, 3636519; 529459, 3636513; 529467, 3636507; 529474, 3636500; 529481, 3636493; 529483, 3636490; 529495, 3636476; 529499, 3636471; 529505, 3636463; 529510, 3636454; 529515, 3636446; 529519, 3636437; 529523, 3636427; 529525, 3636420; 529531, 3636398; 529532, 3636396; 529534, 3636386; 529536, 3636376; 529537, 3636366; 529537, 3636356; 529537, 3636356; 529537, 3636345; 529537, 3636336; 529536, 3636326; 529534, 3636316; 529532, 3636306; 529529, 3636296; 529525, 3636287; 529521, 3636278; 529519, 3636273; 529512, 3636262; 529510, 3636258; 529505, 3636249; 529499, 3636241; 529493, 3636233; 529492, 3636233; 529480, 3636219; 529474, 3636212; 529466, 3636205; 529459, 3636199; 529451, 3636193; 529442, 3636188; 529439, 3636186; 529419, 3636175; 529414, 3636173; 529405, 3636169; 529402, 3636167; 529379, 3636159; 529373, 3636156; 529363, 3636153; 529354, 3636151; 529347, 3636150; 529330, 3636147; 529327, 3636147; 529317, 3636146; returning to 529307, 3636146.
                (viii) Note: Subunit 3E for Acanthomintha ilicifolia is depicted on the map in paragraph (7)(x) of this entry.

                (ix) Subunit 3F. Land bounded by the following UTM NAD27 coordinates (E,N): 530315, 3635191; 530282, 3635194; 530276, 3635194; 530273, 3635195; 530266, 3635195; 530213, 3635199; 530116, 3635207; 530086, 3635210; 530086, 3635212; 530086, 3635218; 530085, 3635235; 530085, 3635238; 530086, 3635248; 530087, 3635258; 530087, 3635259; 530089, 3635277; 530091, 3635285; 530093, 3635295; 530096, 3635304; 530099, 3635314; 530100, 3635316; 530109, 3635336; 530112, 3635344; 530117, 3635352; 530122, 3635361; 530128, 3635369; 530133, 3635374; 530140, 3635383; 530142, 3635386; 530149, 3635393; 530156, 3635400; 530164, 3635406; 530172, 3635412; 530176, 3635415; 530186, 3635421; 530191, 3635424; 530200, 3635428; 530209, 3635432; 530218, 3635436; 530228, 3635439; 530237, 3635441; 530246, 3635443; 530255, 3635444; 530257, 3635444; 530265, 3635445; 530264, 3635448; 530263, 3635458; 530263, 3635458; 530261, 3635472; 530260, 3635481; 530260, 3635491; 530260, 3635501; 530261, 3635510; 530262, 3635522; 530263, 3635523; 530264, 3635533; 530266, 3635542; 530269, 3635552; 530273, 3635561; 530275, 3635567; 530279, 3635575; 530281, 3635578; 530291, 3635578; 530311, 3635593; 530327, 3635609; 530347, 3635630; 530361, 3635647; 530364, 3635658; 530367, 3635660; 530377, 3635663; 530386, 3635666; 530386, 3635666; 530395, 3635669; 530405, 3635672; 530415, 3635673; 530425, 3635674; 530432, 3635674; 530446, 3635675; 530449, 3635675; 530459, 3635674; 530469, 3635673; 530479, 3635672; 530488, 3635670; 530491, 3635669; 530507, 3635664; 530514, 3635662; 530523, 3635659; 530532, 3635655; 530541, 3635650; 530549, 3635645; 530558, 3635639; 530565, 3635632; 530571, 3635627; 530581, 3635617; 530582, 3635616; 530589, 3635609; 530595, 3635601; 530601, 3635593; 530606, 3635585; 530611, 3635576; 530613, 3635571; 530618, 3635560; 530620, 3635556; 530628, 3635562; 530636, 3635567; 530645, 3635572; 530649, 3635574; 530671, 3635584; 530677, 3635587; 530686, 3635590; 530696, 3635593; 530705, 3635595; 530713, 3635597; 530733, 3635600; 530735, 3635600; 530729, 3635610; 530729, 3635611; 530725, 3635620; 530721, 3635630; 530718, 3635639; 530717, 3635643; 530715, 3635652; 530712, 3635655; 530705, 3635663; 530698, 3635670; 530693, 3635678; 530691, 3635681; 530686, 3635689; 530682, 3635695; 530677, 3635704; 530673, 3635713; 530670, 3635722; 530668, 3635728; 530665, 3635738; 530664, 3635742; 530662, 3635751; 530660, 3635761; 530659, 3635771; 530659, 3635781; 530659, 3635791; 530659, 3635792; 530655, 3635802; 530654, 3635804; 530651, 3635813; 530648, 3635823; 530646, 3635833; 530644, 3635842; 530644, 3635846; 530642, 3635857; 530642, 3635864; 530641, 3635874; 530642, 3635884; 530643, 3635894; 530643, 3635898; 530645, 3635906; 530646, 3635912; 530648, 3635922; 530651, 3635932; 530654, 3635941; 530656, 3635944; 530660, 3635953; 530663, 3635959; 530667, 3635968; 530673, 3635976; 530673, 3635977; 530679, 3635985; 530684, 3635992; 530690, 3636000; 530697, 3636007; 530704, 3636014; 530707, 3636017; 530717, 3636024; 530721, 3636028; 530729, 3636034; 530738, 3636039; 530741, 3636041; 530747, 3636044; 530752, 3636047; 530761, 3636051; 530771, 3636054; 530780, 3636057; 530781, 3636058; 530790, 3636060; 530799, 3636062; 530809, 3636064; 530819, 3636065; 530829, 3636065; 530833, 3636065; 530844, 3636065; 530850, 3636064; 530860, 3636063; 530870, 3636062; 530880, 3636059; 530889, 3636057; 530899, 3636053; 530906, 3636050; 530906, 3636050; 530915, 3636046; 530920, 3636043; 530923, 3636048; 530929, 3636059; 530930, 3636060; 530935, 3636069; 530941, 3636077; 530947, 3636085; 530954, 3636092; 530961, 3636099; 530969, 3636105; 530974, 3636108; 530988, 3636118; 530991, 3636121; 531000, 3636126; 531008, 3636131; 531018, 3636135; 531027, 3636138; 531036, 3636141; 531046, 3636144; 531056, 3636145; 531066, 3636146; 531073, 3636146; 531089, 3636147; 531092, 3636147; 531102, 3636146; 531112, 3636145; 531122, 3636144; 531132, 3636142; 531141, 3636139; 531149, 3636136; 531163, 3636130; 531164, 3636130; 531173, 3636125; 531182, 3636121; 531191, 3636116; 531199, 3636110; 531206, 3636103; 531213, 3636097; 531223, 3636087; 531224, 3636086; 531231, 3636079; 531237, 3636071; 531243, 3636063; 531248, 3636055; 531253, 3636046; 531257, 3636037; 531260, 3636028; 531262, 3636024; 531268, 3636003; 531270, 3635997; 531272, 3635987; 531274, 3635978; 531275, 3635968; 531275, 3635958; 531275, 3635951; 531274, 3635927; 531274, 3635925; 531272, 3635895; 531272, 3635893; 531271, 3635883; 531269, 3635873; 531267, 3635864; 531264, 3635854; 531257, 3635832; 531257, 3635832; 531253, 3635822; 531249, 3635813; 531244, 3635804; 531239, 3635796; 531233, 3635788; 531230, 3635784; 531224, 3635776; 531221, 3635772; 531214, 3635765; 531206, 3635758; 531206, 3635758; 531206, 3635755; 531203, 3635746; 531203, 3635744; 531200, 3635734; 531201, 3635728; 531201, 3635727; 531202, 3635717; 531202, 3635707; 531202, 3635697; 531201, 3635687; 531198, 3635665; 531198, 3635665; 531197, 3635655; 531194, 3635645; 531191, 3635636; 531188, 3635626; 531184, 3635617; 531183, 3635616; 531171, 3635593; 531167, 3635585; 531162, 3635576; 531156, 3635568; 531150, 3635560; 531143, 3635553; 531122, 3635532; 531122, 3635532; 531115, 3635525; 531107, 3635519; 531105, 3635517; 531085, 3635503; 531071, 3635491; 531069, 3635489; 531060, 3635483; 531052, 3635478; 531043, 3635473; 531034, 3635469; 531031, 3635468; 531014, 3635462; 531008, 3635460; 530999, 3635457; 530989, 3635454; 530979, 3635453; 530969, 3635452; 530959, 3635451; 530954, 3635452; 530940, 3635452; 530936, 3635452; 530936, 3635452; 530938, 3635442; 530940, 3635432; 530941, 3635422; 530941, 3635412; 530941, 3635402; 530940, 3635392; 530938, 3635383; 530938, 3635379; 530930, 3635343; 530928, 3635337; 530925, 3635327; 530922, 3635319; 530910, 3635289; 530910, 3635288; 530906, 3635279; 530904, 3635275; 530888, 3635245; 530885, 3635240; 530880, 3635232; 530828, 3635152; 530827, 3635151; 530824, 3635147; 530633, 3635163; 530487, 3635176; 530329, 3635190; returning to 530315, 3635191.
                (x) Note: Map of Unit 3, Subunits 3B, 3C, 3D, 3E, and 3F, follows:
                
                  
                  ER26AU08.010
                
                (8) Unit 4: San Diego County, California. From USGS 1:24,000 quadrangle maps Alpine and Dulzura.
                (i) Subunit 4A. Land bounded by the following UTM NAD27 coordinates (E,N): 512272, 3623323; 512234, 3623334; 512185, 3623361; 512163, 3623400; 512214, 3623403; 512216, 3623412; 512233, 3623405; 512281, 3623398; 512302, 3623368; 512301, 3623330; 512297, 3623324; returning to 512272, 3623323.
                (ii) Note: Subunit 4A for Acanthomintha ilicifolia is depicted on the map in paragraph (8)(iv) of this entry.

                (iii) Subunit 4C Land bounded by the following UTM NAD27 coordinates (E,N): 512490, 3621562; 512502, 3621562; 512500, 3621561; 512498, 3621559; 512495, 3621558; 512493, 3621557; 512490, 3621556; 512487, 3621555; 512485, 3621553; 512482, 3621552; 512479, 3621551; 512476, 3621550; 512474, 3621550; 512471, 3621549; 512468, 3621548; 512465, 3621547; 512462, 3621546; 512460, 3621546; 512457, 3621545; 512454, 3621545; 512451, 3621544; 512448, 3621544; 512445, 3621543; 512442, 3621543; 512439, 3621543; 512437, 3621543; 512434, 3621543; 512431, 3621543; 512428, 3621542; 512425, 3621543; 512422, 3621543; 512419, 3621543; 512416, 3621543; 512413, 3621543; 512411, 3621543; 512408, 3621544; 512405, 3621544; 512402, 3621545; 512399, 3621545; 512396, 3621546; 512393, 3621546; 512391, 3621547; 512388, 3621548; 512385, 3621549; 512382, 3621550; 512379, 3621550; 512377, 3621551; 512374, 3621552; 512371, 3621553; 512369, 3621555; 512366, 3621556; 512363, 3621557; 512361, 3621558; 512358, 3621559; 512355, 3621561; 512353, 3621562; 512351, 3621563; 512351, 3621564; 512490, 3621562; returning to 512490, 3621562.
                (iv) Note: Map of Unit 4, Subunits 4A and 4C follows:
                
                  ER26AU08.011
                
                
                Family Lamiaceae: Hedeoma todsenii (Todsens pennyroyal).
                New Mexico; Sierra County; the Critical Habitat of Hedeoma todsenii is best defined by two one-square kilometer sections on the 1000 m2 Universal Transverse Mercator Grid, Zone 13. The more northern critical habitat lies between 76 and 77,000 m N and 39 and 40,000 m E. The southern area lies between 74 and 75,000 m N and 40 and 41,000 m E. Gypsum limestone soils.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.167
                
                Family Lamiaceae: Monardella viminea (willowy monardella)
                (1) Critical habitat units are depicted for San Diego County, California, on the map below.

                (2) Within these areas, the primary constituent element of the physical and biological features essential to the conservation of Monardella viminea is riparian channels with ephemeral drainages and adjacent floodplains:
                (i) With a natural hydrological regime, in which:
                (A) Water flows only after peak seasonal rainstorms;
                (B) High runoff events periodically scour riparian vegetation and redistribute alluvial material to create new stream channels, benches, and sandbars; and
                (C) Water flows for usually less than 48 hours after a rain event, without long-term standing water;
                (ii) With surrounding vegetation that provides semi-open, foliar cover with:
                (A) Little or no herbaceous understory;
                (B) Little to no canopy cover;
                (C) Open ground cover, less than half of which is herbaceous vegetation cover;
                (D) Some shrub cover; and
                (E) An association of other plants, including Eriogonum fasciculatum (California buckwheat) and Baccharis sarothroides (broom baccharis);
                (iii) That contain ephemeral drainages that:
                (A) [Reserved]
                (B) Are made up of coarse, rocky, or sandy alluvium; and
                (C) Contain terraced floodplains, terraced secondary benches, stabilized sandbars, channel banks, or sandy washes; and
                (iv) That have soil with high sand content, typically characterized by sediment and cobble deposits, and further characterized by a high content of coarse, sandy grains and low content of silt and clay.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created using a base of U.S. Geological Survey 7.5' quadrangle maps. Critical habitat units were then mapped using Universal Transverse Mercator (UTM) zone 11, North American Datum (NAD) 1983 coordinates.
                (5) Unit 1: Sycamore Canyon, and Unit 2, West Sycamore Canyon, San Diego County, California.
                (i) Unit 1 for Monardella viminea, Sycamore Canyon Unit, San Diego County, California. From USGS 1:24,000 quadrangle San Vicente Reservoir, lands bounded by the following UTM NAD83 coordinates (E,N): 501600,3640272; 501581,3640252; 501696,3640253; 501856,3640274; 501861,3640213; 502006,3640245; 502010,3640246; 502330,3640316; 502335,3640312; 502342,3640307; 502348,3640300; 502354,3640294; 502359,3640287; 502363,3640279; 502367,3640271; 502370,3640263; 502372,3640254; 502373,3640246; 502374,3640237; 502374,3640228; 502373,3640220; 502372,3640211; 502370,3640203; 502367,3640195; 502363,3640187; 502359,3640179; 502353,3640172; 502348,3640165; 502342,3640159; 502335,3640154; 502328,3640149; 502320,3640144; 502312,3640141; 502304,3640138; 502296,3640135; 502050,3640081; 502046,3640080; 502030,3640079; 501886,3640076; 501716,3640054; 501704,3640053; 501578,3640052; 501517,3640051; 501460,3640051; 501451,3640051; 501442,3640052; 501433,3640054; 501425,3640057; 501417,3640060; 501409,3640064; 501401,3640069; 501331,3640008; 501315,3639997; 501236,3639953; 501222,3639947; 501215,3639945; 501144,3639925; 501134,3639922; 501123,3639921; 500982,3639912; 500957,3639910; 500973,3639924; 501031,3639974; 501128,3640057; 501149,3640075; 501161,3640078; 501162,3640078; 501242,3640095; 501298,3640107; 501360,3640120; 501388,3640126; 501408,3640130; 501410,3640131; 501407,3640359; 501447,3640402; 501469,3640439; 501495,3640483; 501499,3640490; 501504,3640496; 501509,3640502; 501514,3640507; 501521,3640512; 501527,3640517; 501549,3640531; 501556,3640539; 501603,3640540; 501608,3640540; 501614,3640540; 501792,3640541; 501787,3640534; 501758,3640495; 501737,3640451; 501734,3640444; 501725,3640431; 501695,3640393; 501689,3640387; 501684,3640381; 501677,3640376; 501670,3640371; 501655,3640361; 501614,3640291; 501604,3640277; thence returning to 501600,3640272. Lands bounded by the following UTM NAD83 coordinates (E,N): 500470,3638670; 500462,3638669; 500453,3638669; 500444,3638670; 500436,3638671; 500427,3638673; 500419,3638677; 500411,3638680; 500404,3638685; 500397,3638690; 500390,3638695; 500384,3638701; 500378,3638708; 500373,3638715; 500369,3638723; 500365,3638730; 500365,3638731; 500362,3638739; 500360,3638747; 500360,3638748; 500372,3638771; 500373,3638772; 500409,3638842; 500433,3638889; 500468,3638955; 500498,3639034; 500506,3639052; 500518,3639066; 500534,3639092; 500561,3639193; 500562,3639197; 500607,3639314; 500623,3639355; 500637,3639479; 500646,3639555; 500648,3639573; 500655,3639637; 500657,3639654; 500712,3639701; 500753,3639736; 500764,3639745; 500871,3639837; 500896,3639859; 500881,3639827; 500858,3639781; 500855,3639775; 500845,3639760; 500815,3639724; 500784,3639649; 500790,3639577; 500792,3639546; 500792,3639533; 500792,3639514; 500787,3639424; 500787,3639418; 500759,3639164; 500756,3639148; 500723,3639026; 500721,3639020; 500719,3639013; 500716,3639007; 500712,3639000; 500684,3638955; 500675,3638943; 500674,3638941; 500606,3638863; 500595,3638843; 500583,3638783; 500581,3638776; 500578,3638769; 500576,3638762; 500572,3638755; 500568,3638749; 500564,3638742; 500537,3638708; 500531,3638701; 500525,3638695; 500518,3638689; 500511,3638684; 500504,3638680; 500496,3638676; 500487,3638673; 500482,3638672; 500479,3638671; thence returning to 500470,3638670.
                (ii) Unit 2 for Monardella viminea, West Sycamore Canyon Unit, San Diego County, California. From USGS 1:24,000 quadrangles Poway and La Mesa, lands bounded by the following UTM NAD83 coordinates (E,N): 499542,3637385; 499559,3637384; 499579,3637426; 499609,3637489; 499642,3637558; 499667,3637544; 499661,3637527; 499661,3637513; 499748,3637481; 499750,3637476; 499754,3637468; 499756,3637459; 499758,3637451; 499759,3637447; 499743,3637451; 499714,3637454; 499703,3637441; 499666,3637441; 499651,3637432; 499620,3637409; 499603,3637382; 499589,3637348; 499572,3637318; 499559,3637293; 499556,3637288; 499554,3637292; 499551,3637300; 499548,3637308; 499546,3637317; 499544,3637325; 499544,3637334; 499544,3637343; 499545,3637351; 499546,3637360; 499549,3637368; 499552,3637379; thence returning to 499542,3637385.
                (iii) Note: Map of Unit 1 and Unit 2, Sycamore Canyon and West Sycamore Canyon, follows:
                
                  
                  ER06MR12.001
                
                Family Liliaceae: Chlorogalum purpureum (purple amole)
                (1) Critical habitat units are depicted for Monterey and San Luis Obispo counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Chlorogalum purpureum var. purpureum consist of, but are not limited to:
                
                (i) Soils that are sandy clay to loamy clay, well-drained on the surface, and are often overlain with fine gravel; and,

                (ii) Plant communities in functioning ecosystems that support associated plant and animal species (e.g., pollinators, predator-prey species, etc.), including valley and foothill grassland, blue oak woodland or oak savannahs, and open areas within shrubland communities. Within these vegetation community types, C. p. var. purpureum appears where there is little cover of other species which compete for resources available for growth and reproduction.

                (3) The primary constituent elements of critical habitat for Chlorogalum purpureum var. reductum consist of, but are not limited to:
                (i) Well-drained, red clay soils with a large component of gravel and pebbles on the upper soil surface; and,

                (ii) Plant communities in functioning ecosystems that support associated plant and animal species (e.g., pollinators, predator-prey species, etc.), including grassland, blue oak woodland (Quercus douglasii) or oak savannahs, and open areas within shrubland communities. Within these vegetation communities C. p. var. reductum appears where there is little cover of other species which compete for resources available for growth and reproduction.
                (4) Critical habitat does not include existing features and structures, such as buildings, hard-packed roads (e.g., asphalt, pavement), aqueducts, railroads, airport runways and buildings, other paved areas, lawns, and other urban landscaped areas not containing any of the primary constituent elements.
                (5) Critical Habitat Map Units. Data layers defining map units were mapped using Universal Transverse Mercator (UTM) coordinates.
                (6) Note: Map 1—Index Map follows:
                
                  
                  ER24OC02.002
                
                (7) Jolon Unit. (i) Chlorogalum purpureum var. purpureum. Monterey County, California. From USGS 1:24,000 quadrangle map Jolon. Lands bounded by UTM zone 10 NAD83 coordinates (E,N): 666471, 3985340; 666646, 3985110; 666965, 3985110; 667260, 3985130; 667281, 3984880; 667567, 3984910; 667699, 3984690; 667849, 3984770; 668125, 3984770; 668175, 3984600; 668224, 3984470; 668334, 3984260; 668086, 3984250; 668094, 3984040; 668004, 3984040; 667888, 3983960; 667891, 3983860; 668085, 3983860; 668118, 3983590; 668538, 3983430; 668526, 3983290; 668780, 3983360; 668909, 3983300; 668905, 3983060; 669317, 3983070; 669346, 3982270; 669638, 3982120; 669638, 3981950; 669463, 3981960; 669396, 3981850; 668647, 3981840; 668649, 3982250; 668435, 3982790; 668126, 3982790; 668122, 3982620; 667509, 3982620; 667426, 3982950; 667272, 3982930; 667261, 3983040; 667283, 3983420; 666998, 3983420; 666907, 3983410; 666887, 3984220; 666496, 3984220; 666471, 3985340; 669233, 3978620; 669242, 3978640; 669244, 3978640; 669255, 3978650; 669303, 3978720; 669365, 3978680; 669374, 3978620; 669441, 3978600; 669504, 3978600; 669542, 3978660; 669614, 3978730; 669639, 3978810; 669616, 3978890; 669610, 3978900; 669594, 3978940; 669654, 3978930; 670986, 3978670; 671848, 3978660; 671854, 3978560; 671879, 3978440; 671888, 3978350; 671880, 3978370; 671821, 3978350; 671804, 3978280; 671833, 3978220; 671933, 3978220; 671918, 3978130; 671922, 3978070; 671947, 3978020; 671981, 3977950; 671985, 3977900; 671964, 3977870; 671961, 3977850; 670600, 3977840; 670599, 3977640; 669239, 3978620; 669233, 3978620.
                
                (ii) Note: See Map 2.
                
                  
                  ER24OC02.003
                
                (8) Camatta Canyon Unit. (i) Chlorogalum purpureum var. reductum. San Luis Obispo County, California. From USGS 1:24,000 quadrangle maps Camatta Ranch, La Panza Ranch, and Pozo Summit. Lands bounded by the following UTM zone 10 NAD83 coordinates (E, N): 747763, 3918050; 747749, 3918040; 747714, 3918020; 747690, 3918000; 747683, 3917980; 747690, 3917960; 747722, 3917940; 747754, 3917900; 747749, 3917870; 747724, 3917870; 747647, 3917860; 747633, 3917860; 747616, 3917850; 747612, 3917840; 747615, 3917830; 747641, 3917820; 747727, 3917790; 747718, 3917780; 747687, 3917760; 747655, 3917750; 747635, 3917740; 747612, 3917720; 747597, 3917690; 747590, 3917660; 747598, 3917630; 747593, 3917600; 747578, 3917580; 747544, 3917560; 747530, 3917550; 747525, 3917540; 747528, 3917510; 747527, 3917470; 747521, 3917430; 747510, 3917410; 747461, 3917370; 747434, 3917370; 747411, 3917360; 747398, 3917360; 747387, 3917350; 747385, 3917330; 747396, 3917280; 747396, 3917250; 747381, 3917220; 747368, 3917180; 747366, 3917150; 747357, 3917140; 747343, 3917130; 747319, 3917130; 747285, 3917140; 747270, 3917150; 747263, 3917160; 747261, 3917190; 747256, 3917230; 747246, 3917270; 747224, 3917340; 747164, 3917470; 747106, 3917570; 747055, 3917640; 747019, 3917690; 746996, 3917700; 746972, 3917720; 746949, 3917720; 746933, 3917710; 746911, 3917700; 746889, 3917690; 746875, 3917670; 746869, 3917650; 746870, 3917640; 746875, 3917620; 746887, 3917620; 746919, 3917610; 746947, 3917600; 746960, 3917590; 746980, 3917550; 747016, 3917460; 747041, 3917370; 747064, 3917300; 747080, 3917270; 747080, 3917260; 747066, 3917250; 747048, 3917250; 746992, 3917290; 746949, 3917330; 746884, 3917390; 746860, 3917390; 746839, 3917390; 746822, 3917380; 746815, 3917380; 746811, 3917360; 746814, 3917350; 746818, 3917330; 746828, 3917320; 746854, 3917320; 746874, 3917310; 746886, 3917300; 746891, 3917290; 746884, 3917280; 746865, 3917280; 746846, 3917290; 746828, 3917290; 746823, 3917290; 746817, 3917280; 746809, 3917270; 746810, 3917260; 746804, 3917260; 746796, 3917260; 746791, 3917270; 746773, 3917290; 746728, 3917310; 746706, 3917330; 746675, 3917340; 746666, 3917350; 746659, 3917360; 746653, 3917360; 746639, 3917370; 746607, 3917380; 746587, 3917380; 746571, 3917390; 746562, 3917390; 746547, 3917400; 746539, 3917410; 746531, 3917410; 746521, 3917410; 746510, 3917410; 746494, 3917400; 746477, 3917400; 746460, 3917400; 746443, 3917400; 746422, 3917400; 746414, 3917400; 746403, 3917410; 746398, 3917420; 746398, 3917430; 746404, 3917440; 746416, 3917460; 746434, 3917460; 746465, 3917490; 746469, 3917500; 746450, 3917510; 746433, 3917520; 746394, 3917540; 746377, 3917550; 746356, 3917570; 746341, 3917580; 746288, 3917640; 746284, 3917650; 746287, 3917650; 746299, 3917660; 746312, 3917670; 746317, 3917670; 746318, 3917680; 746312, 3917690; 746297, 3917700; 746279, 3917730; 746265, 3917760; 746249, 3917770; 746238, 3917770; 746226, 3917780; 746215, 3917790; 746208, 3917790; 746200, 3917780; 746191, 3917770; 746171, 3917760; 746162, 3917750; 746155, 3917760; 746154, 3917790; 746162, 3917810; 746178, 3917830; 746191, 3917840; 746207, 3917860; 746222, 3917870; 746253, 3917890; 746283, 3917900; 746311, 3917900; 746347, 3917890; 746371, 3917890; 746409, 3917900; 746452, 3917930; 746478, 3917950; 746505, 3917980; 746506, 3917990; 746492, 3918020; 746482, 3918040; 746494, 3918070; 746513, 3918090; 746543, 3918100; 746605, 3918170; 746677, 3918220; 746752, 3918290; 746773, 3918320; 746775, 3918350; 746773, 3918390; 746755, 3918390; 746738, 3918380; 746717, 3918370; 746653, 3918360; 746627, 3918340; 746598, 3918320; 746508, 3918300; 746462, 3918280; 746412, 3918240; 746367, 3918190; 746332, 3918140; 746300, 3918110; 746253, 3918080; 746230, 3918070; 746204, 3918050; 746179, 3918040; 746171, 3917990; 746145, 3917970; 746040, 3918060; 746016, 3918070; 745994, 3918080; 745987, 3918090; 745995, 3918100; 746078, 3918120; 746104, 3918130; 746111, 3918160; 746142, 3918180; 746182, 3918200; 746219, 3918220; 746273, 3918230; 746301, 3918240; 746328, 3918250; 746361, 3918270; 746397, 3918290; 746401, 3918310; 746393, 3918330; 746373, 3918330; 746348, 3918330; 746311, 3918330; 746271, 3918340; 746230, 3918340; 746150, 3918310; 746067, 3918300; 746003, 3918290; 745960, 3918290; 745939, 3918290; 745925, 3918380; 745880, 3918460; 745864, 3918500; 745869, 3918530; 745882, 3918550; 745908, 3918590; 745958, 3918620; 746000, 3918660; 746017, 3918720; 746034, 3918730; 746127, 3918770; 746146, 3918790; 746143, 3918820; 746126, 3918840; 746053, 3918890; 745997, 3918950; 745973, 3918970; 745946, 3918990; 745922, 3919020; 745902, 3919030; 745872, 3919040; 745839, 3919050; 745790, 3919050; 745748, 3919040; 745700, 3919030; 745678, 3919030; 745661, 3919040; 745635, 3919080; 745605, 3919140; 745574, 3919200; 745554, 3919260; 745533, 3919290; 745517, 3919300; 745498, 3919300; 745493, 3919310; 745509, 3919330; 745555, 3919360; 745599, 3919390; 745632, 3919420; 745679, 3919440; 745691, 3919460; 745719, 3919480; 745709, 3919490; 745685, 3919490; 745627, 3919470; 745585, 3919490; 745548, 3919500; 745523, 3919520; 745502, 3919520; 745492, 3919530; 745495, 3919540; 745510, 3919550; 745540, 3919560; 745612, 3919560; 745672, 3919560; 745728, 3919560; 745768, 3919570; 745813, 3919580; 745850, 3919590; 745867, 3919600; 745866, 3919630; 745852, 3919670; 745833, 3919680; 745787, 3919670; 745731, 3919630; 745665, 3919610; 745611, 3919620; 745568, 3919620; 745550, 3919640; 745538, 3919660; 745536, 3919680; 745537, 3919700; 745550, 3919720; 745599, 3919740; 745647, 3919760; 745684, 3919790; 745706, 3919830; 745727, 3919870; 745752, 3919900; 745789, 3919900; 745836, 3919900; 745913, 3919900; 746019, 3919930; 746042, 3919950; 746061, 3919970; 746062, 3919990; 746051, 3920010; 746027, 3920010; 745990, 3920000; 745916, 3919980; 745896, 3919990; 745901, 3920020; 745938, 3920040; 745962, 3920060; 745971, 3920080; 745960, 3920100; 745938, 3920100; 745899, 3920110; 745874, 3920120; 745855, 3920140; 745836, 3920170; 745814, 3920180; 745776, 3920190; 745732, 3920190; 745689, 3920200; 745665, 3920230; 745641, 3920260; 745602, 3920290; 745569, 3920320; 745548, 3920340; 745546, 3920360; 745560, 3920370; 745614, 3920380; 745648, 3920390; 745661, 3920380; 745685, 3920370; 745726, 3920350; 745800, 3920340; 745838, 3920340; 745845, 3920360; 745819, 3920380; 745780, 3920440; 745740, 3920520; 745701, 3920550; 745667, 3920550; 745652, 3920560; 745665, 3920590; 745718, 3920690; 745733, 3920720; 745748, 3920780; 745761, 3920830; 745774, 3920870; 745775, 3920880; 745793, 3920890; 745817, 3920890; 745908, 3920740; 745934, 3920720; 745987, 3920700; 746068, 3920690; 746148, 3920700; 746221, 3920730; 746252, 3920750; 746293, 3920780; 746299, 3920800; 746282, 3920820; 746253, 3920830; 746153, 3920820; 746066, 3920820; 746053, 3920840; 746058, 3920870; 746076, 3920880; 746156, 3920880; 746175, 3920880; 746197, 3920880; 746275, 3920900; 746386, 3920960; 746424, 3920990; 746463, 3921030; 746508, 3921090; 746557, 3921160; 746569, 3921170; 746588, 3921180; 746606, 3921180; 746620, 3921190; 746625, 3921210; 746625, 3921240; 746612, 3921250; 746590, 3921260; 746515, 3921240; 746459, 3921240; 746425, 3921240; 746388, 3921220; 746355, 3921200; 746336, 3921160; 746327, 3921120; 746315, 3921060; 746308, 3921050; 746294, 3921050; 746281, 3921060; 746254, 3921100; 746221, 3921150; 746221, 3921170; 746228, 3921190; 746245, 3921210; 746271, 3921230; 746313, 3921250; 746333, 3921270; 746347, 3921280; 746367, 3921300; 746370, 3921320; 746367, 3921350; 746351, 3921370; 746331, 3921370; 746313, 3921380; 746292, 3921380; 746273, 3921370; 746242, 3921360; 746214, 3921350; 746189, 3921350; 746162, 3921360; 746137, 3921360; 746119, 3921380; 746104, 3921390; 746097, 3921420; 746103, 3921440; 746122, 3921460; 746144, 3921480; 746165, 3921490; 746189, 3921490; 746208, 3921480; 746256, 3921450; 746272, 3921440; 746292, 3921440; 746311, 3921440; 746410, 3921520; 746476, 3921550; 746498, 3921550; 746523, 3921550; 746538, 3921560; 746545, 3921570; 746551, 3921650; 746548, 3921670; 746538, 3921680; 746493, 3921680; 746482, 3921700; 746473, 3921710; 746475, 3921730; 746498, 3921760; 746504, 3921780; 746502, 3921800; 746473, 3921850; 746454, 3921870; 746442, 3921890; 746417, 3921910; 746384, 3921930; 746348, 3921940; 746307, 3921960; 746292, 3921970; 746283, 3922000; 746281, 3922030; 746289, 3922060; 746301, 3922090; 746317, 3922100; 746331, 3922100; 746360, 3922090; 746389, 3922090; 746414, 3922090; 746432, 3922100; 746441, 3922110; 746446, 3922140; 746442, 3922170; 746434, 3922230; 746435, 3922250; 746440, 3922270; 746453, 3922290; 746467, 3922290; 746489, 3922300; 746509, 3922310; 746525, 3922310; 746538, 3922320; 746544, 3922350; 746540, 3922390; 746527, 3922430; 746527, 3922450; 746538, 3922490; 746548, 3922520; 746547, 3922540; 746540, 3922570; 746525, 3922590; 746500, 3922650; 746493, 3922680; 746489, 3922700; 746492, 3922770; 746528, 3922910; 746530, 3922930; 746527, 3922950; 746520, 3922970; 746500, 3923000; 746490, 3923020; 746483, 3923040; 746478, 3923070; 746483, 3923090; 746493, 3923100; 746503, 3923110; 746521, 3923110; 746538, 3923100; 746559, 3923090; 746577, 3923090; 746605, 3923100; 746643, 3923110; 746706, 3923150; 746757, 3923170; 746779, 3923180; 746795, 3923200; 746798, 3923210; 746791, 3923220; 746753, 3923220; 746744, 3923230; 746742, 3923250; 746751, 3923260; 746853, 3923320; 746880, 3923330; 746913, 3923340; 746931, 3923340; 746955, 3923330; 746998, 3923330; 747041, 3923320; 747069, 3923320; 747097, 3923330; 747118, 3923340; 747136, 3923350; 747219, 3923440; 747260, 3923500; 747281, 3923540; 747298, 3923570; 747312, 3923580; 747326, 3923590; 747342, 3923590; 747356, 3923600; 747368, 3923590; 747377, 3923570; 747373, 3923530; 747358, 3923480; 747349, 3923430; 747337, 3923390; 747325, 3923340; 747307, 3923290; 747276, 3923250; 747201, 3923150; 747165, 3923110; 746995, 3922870; 746993, 3922860; 746995, 3922850; 747005, 3922840; 747020, 3922830; 747041, 3922840; 747075, 3922860; 747099, 3922880; 747146, 3922900; 747186, 3922920; 747197, 3922930; 747207, 3922950; 747216, 3922950; 747225, 3922950; 747236, 3922940; 747251, 3922900; 747264, 3922890; 747281, 3922880; 747306, 3922880; 747327, 3922880; 747370, 3923000; 747382, 3923030; 747387, 3923050; 747416, 3923120; 747428, 3923150; 747500, 3923240; 747536, 3923280; 747612, 3923330; 747636, 3923360; 747645, 3923390; 747645, 3923420; 747649, 3923440; 747657, 3923460; 747700, 3923510; 747720, 3923550; 747748, 3923590; 747770, 3923620; 747790, 3923660; 747803, 3923670; 747826, 3923670; 747887, 3923650; 747950, 3923650; 748022, 3923650; 748039, 3923650; 748041, 3923660; 748037, 3923680; 748023, 3923700; 748006, 3923720; 747990, 3923740; 747974, 3923770; 747962, 3923810; 747960, 3923840; 747970, 3923860; 747981, 3923880; 747996, 3923890; 748044, 3923900; 748071, 3923920; 748085, 3923920; 748100, 3923920; 748109, 3923910; 748118, 3923900; 748128, 3923890; 748140, 3923890; 748152, 3923900; 748211, 3923990; 748268, 3924040; 748330, 3924080; 748359, 3924090; 748388, 3924100; 748416, 3924100; 748442, 3924090; 748452, 3924080; 748454, 3924070; 748448, 3924050; 748422, 3924000; 748375, 3923900; 748341, 3923840; 748270, 3923740; 748235, 3923680; 748231, 3923670; 748237, 3923650; 748251, 3923650; 748352, 3923630; 748409, 3923610; 748431, 3923600; 748450, 3923590; 748466, 3923600; 748481, 3923620; 748520, 3923660; 748600, 3923730; 748644, 3923740; 748683, 3923740; 748707, 3923750; 748732, 3923770; 748765, 3923850; 748775, 3923880; 748774, 3923900; 748751, 3923910; 748726, 3923910; 748671, 3923890; 748636, 3923890; 748617, 3923900; 748613, 3923920; 748610, 3923950; 748623, 3923970; 748639, 3923990; 748667, 3924000; 748698, 3924000; 748722, 3923990; 748745, 3923970; 748766, 3923950; 748791, 3923940; 748819, 3923930; 748839, 3923940; 748856, 3923950; 748906, 3924030; 748920, 3924050; 748955, 3924080; 748977, 3924090; 749004, 3924100; 749019, 3924110; 749028, 3924130; 749048, 3924200; 749057, 3924210; 749072, 3924220; 749093, 3924220; 749139, 3924200; 749192, 3924180; 749241, 3924150; 749269, 3924120; 749317, 3924060; 749415, 3923900; 749435, 3923880; 749454, 3923870; 749480, 3923870; 749568, 3923900; 749642, 3923920; 749751, 3923970; 749776, 3923980; 749801, 3923970; 749815, 3923970; 749827, 3923950; 749839, 3923940; 749858, 3923930; 749886, 3923910; 749914, 3923910; 749975, 3923910; 750044, 3923920; 750067, 3923920; 750084, 3923910; 750090, 3923890; 750081, 3923870; 750070, 3923850; 750064, 3923830; 750072, 3923820; 750087, 3923820; 750116, 3923860; 750128, 3923870; 750140, 3923890; 750148, 3923910; 750159, 3923920; 750171, 3923920; 750189, 3923920; 750207, 3923910; 750226, 3923900; 750237, 3923880; 750240, 3923860; 750244, 3923840; 750256, 3923820; 750279, 3923800; 750307, 3923790; 750375, 3923770; 750398, 3923760; 750415, 3923740; 750431, 3923710; 750440, 3923520; 750441, 3923470; 750450, 3923440; 750472, 3923420; 750549, 3923350; 750595, 3923310; 750629, 3923270; 750653, 3923240; 750669, 3923210; 750677, 3923130; 750672, 3923070; 750675, 3923010; 750688, 3922960; 750712, 3922910; 750722, 3922880; 750724, 3922860; 750722, 3922840; 750711, 3922810; 750698, 3922780; 750681, 3922750; 750659, 3922720; 750636, 3922710; 750614, 3922690; 750594, 3922680; 750578, 3922670; 750574, 3922650; 750577, 3922630; 750581, 3922600; 750579, 3922590; 750575, 3922570; 750545, 3922530; 750468, 3922450; 750452, 3922440; 750441, 3922420; 750439, 3922400; 750432, 3922280; 750423, 3922250; 750405, 3922220; 750371, 3922180; 750295, 3922080; 750292, 3922070; 750296, 3922070; 750337, 3922050; 750386, 3922030; 750409, 3922020; 750418, 3921990; 750418, 3921960; 750414, 3921930; 750399, 3921910; 750382, 3921900; 750350, 3921880; 750316, 3921860; 750280, 3921850; 750267, 3921840; 750260, 3921840; 750258, 3921820; 750260, 3921810; 750277, 3921780; 750286, 3921780; 750300, 3921770; 750356, 3921770; 750401, 3921780; 750414, 3921770; 750424, 3921760; 750411, 3921690; 750373, 3921610; 750371, 3921590; 750381, 3921570; 750427, 3921410; 750429, 3921390; 750422, 3921370; 750261, 3921120; 750246, 3921100; 750229, 3921080; 750183, 3921030; 750128, 3920980; 749952, 3920750; 749915, 3920710; 749813, 3920640; 749685, 3920560; 749611, 3920530; 749582, 3920530; 749556, 3920540; 749531, 3920560; 749512, 3920560; 749493, 3920560; 749485, 3920530; 749480, 3920500; 749380, 3920480; 749352, 3920490; 749338, 3920510; 749324, 3920530; 749305, 3920530; 749300, 3920560; 749311, 3920580; 749307, 3920590; 749295, 3920600; 749255, 3920620; 749223, 3920620; 749121, 3920630; 749101, 3920630; 749090, 3920620; 749076, 3920600; 749063, 3920580; 749056, 3920550; 749057, 3920520; 749058, 3920480; 749053, 3920450; 749015, 3920410; 748981, 3920370; 748931, 3920330; 748829, 3920280; 748815, 3920290; 748807, 3920300; 748816, 3920320; 748878, 3920360; 748892, 3920390; 748897, 3920420; 748898, 3920440; 748890, 3920460; 748874, 3920470; 748855, 3920480; 748830, 3920480; 748771, 3920480; 748648, 3920490; 748619, 3920490; 748579, 3920470; 748511, 3920440; 748477, 3920390; 748451, 3920350; 748417, 3920330; 748396, 3920320; 748363, 3920330; 748330, 3920330; 748310, 3920350; 748308, 3920360; 748314, 3920380; 748333, 3920390; 748356, 3920400; 748398, 3920430; 748438, 3920460; 748459, 3920480; 748464, 3920490; 748457, 3920510; 748362, 3920610; 748332, 3920660; 748328, 3920690; 748312, 3920690; 748295, 3920690; 748283, 3920660; 748260, 3920620; 748237, 3920560; 748231, 3920520; 748216, 3920500; 748186, 3920470; 748067, 3920380; 747994, 3920310; 747954, 3920300; 747914, 3920280; 747853, 3920280; 747818, 3920270; 747778, 3920260; 747754, 3920260; 747736, 3920270; 747723, 3920290; 747719, 3920310; 747707, 3920320; 747694, 3920310; 747654, 3920270; 747640, 3920240; 747616, 3920210; 747578, 3920190; 747531, 3920160; 747501, 3920140; 747484, 3920120; 747471, 3920090; 747464, 3920070; 747460, 3920050; 747462, 3920030; 747456, 3920000; 747460, 3919980; 747466, 3919960; 747479, 3919950; 747488, 3919940; 747505, 3919940; 747521, 3919950; 747534, 3919960; 747549, 3919970; 747569, 3919990; 747588, 3919990; 747613, 3920000; 747631, 3919990; 747645, 3919980; 747652, 3919970; 747655, 3919950; 747648, 3919930; 747642, 3919900; 747629, 3919880; 747628, 3919870; 747649, 3919830; 747659, 3919810; 747658, 3919800; 747642, 3919790; 747618, 3919780; 747565, 3919760; 747534, 3919760; 747506, 3919770; 747446, 3919790; 747380, 3919820; 747335, 3919850; 747322, 3919860; 747304, 3919850; 747277, 3919830; 747253, 3919800; 747213, 3919770; 747196, 3919750; 747191, 3919730; 747196, 3919720; 747217, 3919700; 747426, 3919630; 747495, 3919610; 747519, 3919600; 747533, 3919590; 747545, 3919570; 747548, 3919550; 747545, 3919530; 747523, 3919510; 747498, 3919490; 747478, 3919480; 747442, 3919490; 747410, 3919500; 747391, 3919500; 747373, 3919500; 747363, 3919480; 747349, 3919450; 747328, 3919440; 747302, 3919440; 747282, 3919440; 747268, 3919440; 747262, 3919420; 747277, 3919340; 747295, 3919290; 747309, 3919240; 747329, 3919190; 747348, 3919140; 747360, 3919110; 747375, 3919080; 747398, 3919050; 747419, 3919000; 747435, 3918950; 747478, 3918910; 747484, 3918890; 747485, 3918870; 747470, 3918820; 747459, 3918790; 747455, 3918770; 747458, 3918740; 747457, 3918700; 747463, 3918670; 747474, 3918650; 747496, 3918640; 747524, 3918640; 747562, 3918620; 747581, 3918580; 747594, 3918540; 747600, 3918520; 747620, 3918510; 747636, 3918480; 747652, 3918460; 747659, 3918440; 747663, 3918420; 747662, 3918390; 747656, 3918370; 747656, 3918340; 747652, 3918310; 747645, 3918290; 747649, 3918270; 747670, 3918260; 747698, 3918250; 747720, 3918240; 747748, 3918220; 747777, 3918200; 747783, 3918190; 747787, 3918170; 747786, 3918140; 747790, 3918120; 747790, 3918080; 747778, 3918070; 747763, 3918050.
                (ii) Note: Map 3 follows:
                
                  
                  ER24OC02.004
                
                
                Family Limnanthaceae: Limnanthes floccosa ssp. californica (Butte County Meadowfoam)
                (1) Critical habitat units are depicted for Tehama and Butte Counties, California, on the map below.

                (2) The primary constituent elements of critical habitat for Limnanthes floccosa ssp. californica (Butte County meadowfoam) are the habitat components that provide:
                (i) Topographic features characterized by isolated mound and intermound complex within a matrix of surrounding uplands that result in continuously, or intermittently, flowing surface water in the depressional features including swales connecting the pools described in paragraph (2)(ii) of this section, providing for dispersal and promoting hydroperiods of adequate length in the pools; and
                (ii) Depressional features including isolated vernal pools with underlying restrictive soil layers that become inundated during winter rains and that continuously hold water or whose soils are saturated for a period long enough to promote germination, flowering, and seed production of predominantly annual native wetland species and typically exclude both native and nonnative upland plant species in all but the driest years. As these features are inundated on a seasonal basis, they do not promote the development of obligate wetland vegetation habitats typical of permanently flooded emergent wetlands.
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.
                (4) Unit 1: Tehama and Butte Counties.
                (i) Unit 1A: Tehama and Butte Counties, California. From USGS 1:24,000 scale quadrangles Richardson Springs NW, Campbell Mound, Richardson Springs. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 597100, 4416400; 597100, 4415600; 597044, 4415525; 596800, 4415200; 597100, 4415000; 597800, 4415500; 598100, 4415200; 597600, 4414600; 597600, 4414400; 597300, 4413800; 597300, 4413300; 598200, 4413900; 598400, 4413900; 598400, 4413600; 597422, 4411938; 597281, 4412382; 596959, 4413403; 596640, 4414416; 596620, 4414481; 596305, 4415484; 596303, 4415489; 596130, 4416040; 596091, 4416160; 596028, 4416358; 596011, 4416411; 595993, 4416465; 595982, 4416500; 596000, 4416500; 596100, 4416400; 596200, 4416500; 596300, 4416600; 596400, 4416700; 596500, 4416700; 596500, 4416800; 596600, 4416800; returning to 597100, 4416400.
                (ii) Unit 1B: Butte County, California. From USGS 1:24,000 scale quadrangle Richardson Springs. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 598900, 4411800; 599400, 4411700; 599800, 4411700; 599800, 4411000; 599300, 4410700; 599100, 4410800; 599000, 4410800; 598800, 4410600; 598500, 4410400; 598300, 4410100; 598100, 4410000; 598070, 4409970; 598051, 4409993; 598038, 4410010; 598014, 4410083; 597806, 4410737; 597725, 4410990; 597461, 4411816; 597434, 4411900; 597600, 4411900; 598300, 4412700; 598500, 4413300; 598900, 4413300; returning to 598900, 4411800.
                (5) Unit 2: Butte County, California. From USGS 1:24,000 scale quadrangle Richardson Springs. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 600300, 4406000; 601200, 4405600; 601800, 4405600; 602000, 4405500; 602200, 4405200; 602500, 4405200; 602700, 4404900; 603300, 4404700; 604500, 4404200; 605200, 4404200; 605600, 4404000; 605600, 4403600; 605100, 4403300; 604700, 4403400; 604500, 4403300; 604475, 4403175; 604400, 4403100; 604300, 4403100; 604200, 4403000; 604100, 4402900; 604000, 4402900; 603800, 4402800; 603800, 4402600; 603600, 4402400; 603400, 4402400; 603200, 4402500; 603100, 4402400; 602900, 4402400; 602900, 4402100; 602700, 4402100; 602300, 4402600; 602300, 4402700; 601800, 4403300; 601714, 4403300; 601553, 4403500; 601501, 4403499; 601465, 4403621; 601319, 4403663; 601226, 4403595; 601089, 4403571; 600979, 4403503; 600901, 4403569; 600860, 4403446; 600704, 4403566; 600542, 4403475; 600507, 4403530; 600473, 4403563; 600453, 4403580; 600369, 4403651; 600344, 4403642; 600232, 4403605; 599983, 4403679; 599973, 4403678; 599801, 4403662; 599725, 4403718; 599651, 4403697; 599493, 4403839; 599328, 4403862; 599302, 4403865; 599269, 4403870; 599084, 4403634; 599024, 4403611; 598987, 4404400; 598980, 4404543; 598971, 4404723; 598955, 4405388; 598953, 4405458; 598951, 4405529; 598947, 4405677; 598934, 4405719; 598919, 4405750; 598913, 4405762; 598884, 4405795; 598842, 4405846; 598785, 4405905; 598773, 4405921; 598722, 4405972; 598711, 4405983; 598694, 4406000; 598635, 4406058; 598598, 4406103; 598583, 4406127; 598567, 4406159; 598549, 4406210; 598544, 4406234; 598540, 4406255; 598533, 4406421; 598522, 4406815; 598516, 4407133; 598511, 4407496; 598513, 4407515; 598525, 4407568; 598527, 4407571; 598527, 4407589; 598580, 4407812; 598800, 4407900; 598900, 4408100; 599200, 4408400; 600200, 4408900; 600300, 4408800; 600300, 4408400; 600000, 4408100; 600400, 4407600; 599500, 4406700; 599500, 4406200; returning to 600300, 4406000.

                (6) Unit 3: Butte County, California. From USGS 1:24,000 scale quadrangle Richardson Springs, Paradise West, Chico. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 607600, 4401300; 607800, 4401100; 607500, 4400800; 606900, 4400800; 605100, 4399800; 605100, 4399600; 606500, 4399500; 606797, 4399330; 606777, 4399300; 606724, 4399252; 606568, 4399265; 606528, 4399272; 606479, 4399279; 606478, 4399279; 606394, 4399264; 606362, 4399238; 606329, 4399210; 606274, 4399169; 606209, 4399135; 606125, 4399122; 606060, 4399122; 605967, 4399131; 605899, 4399134; 605857, 4399134; 605822, 4399130; 605789, 4399116; 605781, 4399138; 605775, 4399149; 605764, 4399152; 605763, 4399152; 605701, 4399142; 605589, 4399116; 605504, 4399107; 605432, 4399110; 605319, 4399064; 605233, 4399045; 605173, 4399034; 605135, 4399023; 605134, 4399023; 605127, 4399023; 605109, 4399023; 605080, 4399025; 605063, 4399025; 605002, 4399051; 604957, 4399069; 604907, 4399092; 604029, 4399508; 603896, 4399435; 603886, 4399435; 603879, 4399436; 603300, 4399523; 603300, 4399600; 602900, 4399600; 603500, 4399800; 604700, 4400200; 604300, 4401300; 604400, 4401400; 604500, 4401300; 604600, 4401300; 604600, 4401400; 604800, 4401400; 604900, 4401400; 604800, 4401600; 605300, 4401900; 605900, 4402000; 606400, 4401800; 607100, 4401400; returning to 607600, 4401300.

                (7) Unit 4: Butte County, California. From USGS 1:24,000 scale quadrangles Oroville, Shippee. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 616900, 4376000; 616900, 4375800; 616600, 4375800; 615900, 4375800; 615900, 4377000; 616300, 4377000; 616300, 4378100; 614900, 4378100; 614900, 4378300; 614700, 4378300; 614700, 4378500; 614500, 4378500; 614500, 4378800; 614600, 4378900; 614600, 4379700; 614200, 4379700; 614200, 4381300; 612600, 4381300; 612600, 4382900; 613500, 4383000; 613700, 4383100; 613800, 4383200; 614000, 4383500; 614200, 4384000; 614200, 4384200; 614800, 4384200; 615073, 4384200; 615806, 4383804; 616704, 4383304; 617266, 4382991; 617327, 4382957; 617563, 4382829; 617589, 4382812; 617987, 4382563; 618347, 4382330; 618368, 4382306; 618445, 4382277; 618444, 4382301; 618457, 4382372; 618463, 4382408; 618500, 4382501; 618500, 4382500; 619300, 4381300; 619500, 4381000; 619500, 4380500; 620800, 4378900; 620900, 4378400; 620300, 4377700; 618800, 4377000; 617800, 4376400; 617100, 4376200; returning to 616900, 4376000.
                
                (8) Note: Units 1-4 (Map 1) follow:
                
                  
                  ER10FE06.055
                
                
                Family Limnanthaceae: Limnanthes floccosa ssp. grandiflora (large-flowered woolly meadowfoam)
                (1) Critical habitat units for Jackson County, Oregon, are depicted on the maps below.

                (2) The primary constituent elements of critical habitat for Limnanthes floccosa ssp. grandiflora are the following habitat components:

                (i) Vernal pools or ephemeral wetlands and the adjacent upland margins of these depressions that hold water for a sufficient length of time to sustain Limnanthes floccosa ssp. grandiflora germination, growth, and reproduction, occurring in the Rogue River Valley vernal pool landscape. These vernal pools or ephemeral wetlands are seasonally inundated during wet years but do not necessarily fill with water every year due to natural variability in rainfall, and support native plant populations. Areas of sufficient size and quality are likely to have the following characteristics:
                (A) Elevations from 372 to 469 m (1,220 to 1,540 ft);

                (B) Associated dominant native plants including, but not limited to: Alopecurus saccatus, Deschampsia danthonioides, Eryngium petiolatum, Lasthenia californica, Myosurus minimus, Navarretia leucocephala ssp. leucocephala, Phlox gracilis, Plagiobothrys bracteatus, Trifolium depauperatum, and Triteleia hyacinthina.
                
                (C) A minimum area of 8 ha (20 ac) to provide intact hydrology and protection from development and weed sources.
                (ii) The hydrologically and ecologically functional system of interconnected pools, ephemeral wetlands, or depressions within a matrix of surrounding uplands that together form vernal pool complexes within the greater watershed. The associated features may include the pool basin or depressions; an intact hardpan subsoil underlying the surface soils up to 0.75 m (2.5 ft) in depth; and surrounding uplands, including mound topography and other geographic and edaphic features, that support these systems of hydrologically interconnected pools and other ephemeral wetlands (which may vary in extent depending on site-specific characteristics of pool size and depth, soil type, and hardpan depth).
                (iii) Silt, loam, and clay soils that are of alluvial origin, with a 0 to 3 percent slope, primarily classified as Agate-Winlo complex soils, but also including Coker clay, Carney clay, Provig-Agate complex soils, and Winlo very gravelly loam soils.

                (iv) No or negligible presence of competitive, nonnative, invasive plant species. Negligible is defined for the purpose of this rule as a minimal level of nonnative plant species that will still allow Limnanthes floccosa ssp. grandiflora to continue to survive and recover.
                (3) Critical habitat does not include manmade structures (including, but not limited to, buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule and not containing one or more of the primary constituent elements.
                (4) Critical habitat unit maps. These critical habitat units were mapped using Universal Transverse Mercator, Zone 10, North American Datum 1983 (UTM NAD 83) coordinates. These coordinates establish the vertices and endpoints of the boundaries of the units.
                (5) Note: Index map for critical habitat for Limnanthes floccosa ssp. grandiflora in Jackson County, Oregon, follows:
                
                  
                  ER21JY10.018
                
                (6) Unit RV1 for Limnanthes floccosa ssp. grandiflora: Shady Cove, Jackson County, Oregon.
                (i) Unit RV1 consists of approximately 8 ha (20 ha) of intact vernal pool-mounded prairie habitat. The unit is located 460 m (1,500 ft) west of Highway 62 and parallels a 430-m (1,411-ft) stretch of the highway. The unit is 0.8 km (0.5 mi) south of Shady Cove, 1.3 km (0.8 mi) northeast of Takelma Park, and 122 m (400 ft) east of the Rogue River.

                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 514512, 4714448; 514563, 4714380; 514580, 4714338; 514442, 4714339; 514429, 4714389; 514204, 4714397; 514161, 4714376; 514207, 4714456; 514224, 4714494; 514242, 4714529; 514246, 4714597; 514242, 4714640; 514220, 4714682; 514217, 4714728; 514247, 4714766; 514288, 4714774; 514335, 4714771; 514354, 4714747; 514360, 4714707; 514363, 4714651; 514414, 4714543; 514450, 4714495; 514512, 4714448.
                (iii) Note: Map of Unit RV1 for Limnanthes floccosa ssp. grandiflora follows:
                
                  ER21JY10.019
                
                
                (7) Unit RV2 for Limnanthes floccosa ssp. grandiflora: Hammel Road, Jackson County, Oregon.
                (i) Unit RV2 is composed of four subunits and comprises approximately 69 ha (169 ac) of vernal pool-mounded prairie. The unit is located 1.2 km (0.75 mi) northeast of the confluence of Reese Creek and the Rogue River, 1.3 km (0.8 mi) west of Highway 62, and 430 m (1,400 ft) east of the Rogue River.
                (ii) Subunit RV2A. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 514233, 4711302; 514239, 4711159; 514167, 4711162; 514141, 4711197; 514084, 4711197; 514078, 4711162; 513945, 4711163; 513895, 4711138; 513860, 4711142; 513879, 4711174; 513909, 4711271; 514034, 4711267; 514077, 4711239; 514191, 4711309; 514233, 4711302.
                (iii) Subunit RV2B. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 514249, 4710764; 514248, 4710878; 514316, 4710877; 514319, 4710955; 514507, 4710953; 514510, 4710771; 514456, 4710770; 514416, 4710835; 514305, 4710813; 514305, 4710764; 514249, 4710764.
                (iv) Subunit RV2C. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 514237, 4710760; 514236, 4710354; 514223, 4710354; 514223, 4709956; 513823, 4709956; 513823, 4709747; 513937, 4709737; 513937, 4709590; 513827, 4709557; 513824, 4709706; 513736, 4709706; 513609, 4709851; 513609, 4709950; 513679, 4709953; 513678, 4710224; 513731, 4710264; 513657, 4710353; 513586, 4710356; 513522, 4710388; 513522, 4710412; 513563, 4710412; 513563, 4710431; 513522, 4710431; 513522, 4710460; 513455, 4710460; 513455, 4710606; 513620, 4710606; 513620, 4710760; 514237, 4710760.
                (v) Subunit RV2D. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 514240, 4709947; 514364, 4709947; 514432, 4709857; 514432, 4709737; 514404, 4709703; 514343, 4709635; 514240, 4709635; 514240, 4709947.
                (vi) Note: Map of Unit RV2 for Limnanthes floccosa ssp. grandiflora follows:
                
                  
                  ER21JY10.020
                
                (8) Unit RV3 for Limnanthes floccosa ssp. grandiflora: North Eagle Point, Jackson County, Oregon.

                (i) Unit RV3 is composed of four subunits and totals 490 ha (1,210 ac) of intact vernal pool habitat. The unit is located southwest of Mosser Mountain and northeast of Long Mountain. The four subunits loosely follow a 6.9-km (4.3-mi) stretch of Hog Creek beginning at its origin. Originating 3.8 km (2.4 mi) east of Highway 62 in subunit RV3D, Hog Creek runs through RV3C, crosses Highway 62, flows between RV3B (located 100 m (328 ft) west of Highway 62) and RV3A (located 600 m (1,970 ft) west of Highway 62), before emptying into the Rogue River after 2.4 km (1.5 mi). Subunit RV3A is located 560 m (1,837 ft) southeast of the confluence of Reese Creek and the Rogue River. Subunit RV3B is located 100 m (328 ft) west of Highway 62 at the intersection of Ball Road and extends along an 835-m (2,740-ft) stretch of Hog Creek. Subunit RV3C is located 2 km (1.2 mi) north of Eagle Point (see Index map) and extends 2.6 km (1.6 mi) south of the junction of Ball Road and Reese Creek Road. Subunit RV3D is located 3.2 km (2 mi) east of Long Mountain and is 2.4 km (1.5 mi) southeast of the junction of Highway 62 and Ball Road. It extends along a 1.8-km (1.1-mi) stretch of Hog Creek.
                (ii) Subunit RV3A. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 513900, 4707000; 513600, 4707000; 513600, 4707300; 513700, 4707300; 513700, 4707400; 513619, 4707507; 513615, 4707926; 514239, 4707958; 514239, 4708060; 514295, 4708341; 514698, 4708343; 514700, 4707700; 514600, 4707700; 514600, 4707600; 514200, 4707600; 514200, 4707500; 514100, 4707500; 514100, 4707300; 514000, 4707300; 514000, 4707200; 513900, 4707200; 513900, 4707000.
                (iii) Subunit RV3B. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 515000, 4707300; 515000, 4707200; 515100, 4707200; 515100, 4707100; 515200, 4707100; 515200, 4707000; 515300, 4707000; 515300, 4706800; 515297, 4706736; 515314, 4706735; 515392, 4706602; 515100, 4706500; 515100, 4706700; 515000, 4706700; 515000, 4706900; 514700, 4706900; 514700, 4707000; 514632, 4707121; 514700, 4707200; 514739, 4707278; 514751, 4707302; 515000, 4707300.
                (iv) Subunit RV3C. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 517028, 4706768; 517092, 4706752; 517204, 4706908; 517373, 4707044; 517420, 4706930; 517422, 4706783; 517371, 4706703; 517352, 4706678; 517300, 4706500; 517200, 4706400; 517100, 4706400; 517100, 4706300; 516700, 4706300; 516700, 4705600; 516404, 4705740; 516500, 4705500; 516600, 4705400; 516656, 4705359; 516657, 4704920; 516544, 4704721; 516561, 4704303; 515800, 4704300; 515752, 4704604; 515743, 4704710; 515478, 4704720; 515478, 4705092; 515700, 4705200; 515857, 4705347; 515868, 4705565; 515834, 4705663; 515879, 4705750; 515870, 4705898; 515800, 4705900; 515773, 4706047; 515695, 4706196; 515612, 4706318; 515751, 4706317; 515754, 4706429; 515570, 4706438; 515604, 4706639; 515689, 4706642; 515703, 4706714; 515839, 4706711; 515987, 4706499; 516030, 4706396; 516076, 4706391; 516054, 4706503; 516000, 4706600; 516000, 4706700; 516272, 4706702; 516331, 4706528; 516426, 4706534; 516438, 4706595; 516511, 4706803; 516519, 4706917; 516903, 4706921; 516900, 4707000; 517000, 4707000; 517005, 4707167; 517099, 4707277; 517182, 4707293; 517091, 4706902; 517028, 4706768.
                (v) Subunit RV3D. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 517605, 4704981; 517900, 4704800; 518077, 4704715; 518195, 4704709; 518298, 4704783; 518897, 4704882; 519012, 4704866; 519136, 4704706; 519215, 4704637; 519300, 4704600; 519432, 4704433; 519400, 4704300; 519100, 4704300; 518877, 4704218; 518630, 4704167; 518425, 4704138; 517884, 4704099; 517881, 4703997; 517506, 4703997; 517487, 4704093; 517111, 4704096; 517100, 4704300; 517000, 4704300; 517000, 4704700; 516900, 4704700; 516900, 4704900; 517000, 4704900; 517108, 4705041; 517204, 4705042; 517240, 4704956; 517329, 4704940; 517349, 4705090; 517605, 4704981.
                (vi) Note: Map of Unit RV3 for Limnanthes floccosa ssp. grandiflora follows:
                
                  
                  ER21JY10.021
                
                (9) Unit RV4 for Limnanthes floccosa ssp. grandiflora: Rogue Plains, Jackson County, Oregon.
                (i) Unit RV4 consists of 243 ha (600 ac) of partially intact vernal pool-mounded prairie habitat. The unit is located 122 m (400 ft) southeast of the junction of Highway 234 and Modoc Road. It extends 2 km (1.2 mi) south along Modoc Road from the intersection, is located 1.4 km (0.87 mi) southwest of Dodge Bridge, and is 1.0 km (0.6 mi) northwest of Rattlesnake Rapids on the Rogue River.

                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 511521, 4707772; 511579, 4707753; 511731, 4707754; 511792, 4707458; 511650, 4707350; 511646, 4707314; 511732, 4707264; 511817, 4707263; 511841, 4707191; 511873, 4706982; 511834, 4706950; 511815, 4706886; 511842, 4706827; 511850, 4706749; 511906, 4706699; 511933, 4706612; 511935, 4706500; 511992, 4705935; 511810, 4705936; 511752, 4706068; 511690, 4706074; 511653, 4706048; 511532, 4705917; 511393, 4705886; 511372, 4705842; 511393, 4705672; 511381, 4705514; 511152, 4705526; 510995, 4705500; 510900, 4705309; 510854, 4705468; 510780, 4705556; 510734, 4705958; 510730, 4706314; 510307, 4706304; 510100, 4706299; 510099, 4706515; 510007, 4706519; 510007, 4706880; 510158, 4706889; 510321, 4706900; 510437, 4706901; 510439, 4706995; 510600, 4707032; 510600, 4706929; 510797, 4706927; 510917, 4706930; 510930, 4707070; 510957, 4707142; 511015, 4707202; 511221, 4707543; 511245, 4707601; 511281, 4707732; 511366, 4707759; 511465, 4707774; 511521, 4707772.
                (iii) Note: Map of Unit RV4 for Limnanthes floccosa ssp. grandiflora follows:
                
                  
                  ER21JY10.022
                
                (10) Unit RV5 for Limnanthes floccosa ssp. grandiflora: Table Rock Terrace, Jackson County, Oregon.

                (i) Unit RV5 includes 49 ha (122 ac) of intact vernal pool-mounded prairie habitat. The unit is located on privately owned land 670 m (2,200 ft) north of the junction of Modoc and Antioc Roads, is 1.4 km (0.9 mi) east of Upper Table Rock, and is 650 m (2,300 ft) west of the Rogue River. This unit follows along an 800-m (2,600-ft) stretch of Modoc Road to the east of the unit and along a 700-m (2,300-ft) stretch of Antioc Road to the west of the unit.
                
                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 510498, 4703327; 510408, 4703091; 510198, 4703087; 510196, 4702941; 510195, 4702798; 510142, 4702687; 510225, 4702685; 510122, 4702583; 509704, 4702586; 509705, 4702789; 509509, 4702788; 509419, 4702971; 509368, 4703012; 509265, 4703108; 509318, 4703176; 509475, 4703231; 509515, 4703210; 509654, 4702930; 509719, 4702939; 509642, 4703337; 509897, 4703342; 509895, 4703244; 510190, 4703238; 510196, 4703181; 510232, 4703182; 510418, 4703353; 510498, 4703327.
                (iii) Note: Map of Unit RV5 for Limnanthes floccosa ssp. grandiflora follows:
                
                  ER21JY10.023
                
                
                (11) Unit RV6 for Limnanthes floccosa ssp. grandiflora: White City, Jackson County, Oregon.
                (i) Unit RV6 for Limnanthes floccosa ssp. grandiflora consists of eight subunits totaling 740 ha (1,829 ac) in size and includes intact vernal pool-mounded prairie and swale habitats. The unit is located around White City, is 1.6 km (1.0 mi) southwest of Eagle Point, and is 440 m (1,444 ft) southeast of the confluence of the Rogue River and Little Butte Creek. Subunit RV6A is located north of Whetstone Creek and is 500 m (1,200 ft) west of the junction of Highway 62 and Antelope Road. Subunits RV6B, RV6C, RV6D, and RV6E are located north of Avenue G in White City, south of Little Butte Creek, and 670 m (2,200 ft) southwest of Antelope Creek. Subunits RV6F and RV6G are located approximately 500 feet west of Dry Creek and are east of Highway 62 in White City. Subunit RV6H is located north of Whetstone Creek and south of Antelope Road. Subunit RV6H roughly encircles the Hoover Ponds, east of Highway 62, and is 850 m (2,790 ft) east of subunit RV6A.
                (ii) Subunit RV6A. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 509590, 4698553; 509628, 4698521; 509577, 4698528; 509573, 4698455; 509577, 4698351; 509566, 4698006; 509442, 4698029; 509398, 4698000; 509198, 4698000; 509198, 4697800; 509298, 4697800; 509298, 4697600; 509398, 4697600; 509398, 4697200; 509498, 4697200; 509498, 4697000; 510108, 4697038; 511737, 4697038; 511691, 4696744; 511407, 4696721; 511411, 4696840; 511292, 4696822; 511237, 4696703; 511278, 4696561; 511485, 4696363; 511242, 4696382; 510805, 4696377; 510535, 4696386; 510364, 4696502; 510322, 4696531; 510245, 4696538; 510056, 4696496; 509872, 4696506; 509811, 4696502; 509769, 4696521; 509695, 4696566; 509598, 4696583; 509527, 4696581; 509379, 4696562; 509128, 4696551; 508982, 4696571; 508669, 4696639; 508571, 4696681; 508453, 4696742; 508398, 4696800; 508318, 4696826; 508206, 4696995; 508126, 4697151; 508031, 4697328; 508098, 4697600; 508398, 4697600; 508398, 4697700; 508591, 4697655; 508692, 4697705; 508610, 4697875; 508522, 4698014; 508478, 4698093; 508478, 4698282; 508523, 4698383; 508785, 4698470; 508805, 4698389; 508850, 4698248; 509054, 4698315; 509009, 4698451; 509105, 4698414; 509319, 4698187; 509491, 4698100; 509542, 4698118; 509542, 4698162; 509392, 4698318; 509227, 4698493; 509198, 4698600; 509241, 4698655; 509409, 4698681; 509590, 4698553; excluding land bound by 508798, 4697800; 508798, 4697700; 509098, 4697700; 509098, 4697800; 508798, 4697800; and excluding land bound by 508498, 4697300; 508498, 4697100; 508598, 4697100; 508598, 4697300; 508498, 4697300.
                (iii) Subunit RV6B. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 511598, 4698900; 511598, 4698600; 511397, 4698599; 511400, 4698706; 511342, 4698706; 511317, 4698897; 511598, 4698900. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 510939, 4698995; 511085, 4698924; 511147, 4698879; 511265, 4698671; 511192, 4698665; 510996, 4698638; 510998, 4698600; 510998, 4698500; 510698, 4698500; 510333, 4698509; 510331, 4698311; 509878, 4698348; 509875, 4698535; 509761, 4698539; 509680, 4698627; 509690, 4698655; 509837, 4698676; 510131, 4698713; 510528, 4698586; 510558, 4698649; 510302, 4698763; 510057, 4698814; 509882, 4698788; 509692, 4698753; 509664, 4698788; 509601, 4698784; 509526, 4698802; 509528, 4698848; 509570, 4698886; 509725, 4698869; 509785, 4698879; 510041, 4698975; 510129, 4698970; 510185, 4699005; 510230, 4699065; 510296, 4699104; 510491, 4699069; 510716, 4699049; 510939, 4698995.
                (iv) Subunit RV6C. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 511820, 4699600; 511823, 4698894; 511714, 4698973; 511610, 4699028; 511474, 4699074; 511344, 4699123; 511180, 4699162; 511099, 4699200; 510982, 4699239; 510823, 4699334; 510663, 4699389; 510696, 4699456; 510899, 4699500; 510991, 4699540; 511066, 4699536; 511142, 4699487; 511189, 4699408; 511280, 4699298; 511502, 4699161; 511726, 4699150; 511757, 4699203; 511616, 4699285; 511445, 4699428; 511448, 4699581; 511585, 4699579; 511664, 4699701; 511671, 4699749; 511736, 4699785; 511820, 4699786; 511820, 4699600.
                (v) Subunit RV6D. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 512404, 4699868; 512401, 4699742; 512583, 4699754; 512583, 4699708; 512636, 4699704; 512779, 4699700; 512766, 4699621; 512788, 4699505; 512821, 4699514; 512861, 4699694; 512928, 4699706; 513046, 4699707; 513295, 4699707; 513301, 4699470; 513131, 4699451; 513141, 4699288; 513037, 4699198; 512998, 4699209; 512681, 4699291; 512540, 4699322; 512382, 4699389; 512238, 4699551; 512237, 4699788; 512161, 4699788; 512161, 4699860; 512234, 4699860; 512241, 4699959; 512321, 4699936; 512328, 4699871; 512404, 4699868.
                (vi) Subunit RV6E. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 515171, 4698870; 515331, 4698870; 515330, 4698766; 515568, 4698765; 515568, 4698791; 515687, 4698792; 515687, 4698766; 515758, 4698686; 515759, 4698632; 515856, 4698631; 515856, 4698563; 515472, 4698568; 515472, 4698496; 515356, 4698495; 515356, 4698608; 515304, 4698606; 515304, 4698763; 515236, 4698763; 515236, 4698689; 515188, 4698689; 515188, 4698608; 515076, 4698605; 515071, 4698752; 515173, 4698751; 515171, 4698870. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 514894, 4698763; 514895, 4698584; 514804, 4698584; 514804, 4698545; 514627, 4698545; 514627, 4698576; 514464, 4698576; 514465, 4698761; 514445, 4698761; 514445, 4698915; 514529, 4698915; 514529, 4698767; 514624, 4698767; 514624, 4698940; 514678, 4698942; 514675, 4698858; 514893, 4698858; 514894, 4698874; 514984, 4698809; 514984, 4698763; 514894, 4698763. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 514171, 4699050; 514171, 4698837; 514181, 4698837; 514181, 4698763; 514248, 4698762; 514249, 4698496; 513488, 4698496; 513456, 4698594; 513510, 4698652; 513695, 4698649; 513695, 4698767; 513773, 4698843; 513881, 4698843; 513880, 4698920; 513928, 4698967; 514019, 4698968; 514021, 4699022; 513877, 4699022; 514021, 4699174; 514171, 4699050.

                (vii) Subunit RV6F. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 516157, 4697446; 516113, 4697319; 515222, 4697324; 515202, 4697271; 515033, 4697285; 515035, 4697791; 516149, 4697751; 516157, 4697446. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 516162, 4698466; 516140, 4698214; 516149, 4697960; 516028, 4697955; 515942, 4697933; 515819, 4697947; 515752, 4697925; 515666, 4697936; 515540, 4697896; 515376, 4697904; 515041, 4697952; 515055, 4698348; 515122, 4698420; 515165, 4698417; 515315, 4698305; 515395, 4698283; 515403, 4698340; 515478, 4698342; 515481, 4698391; 515548, 4698393; 515559, 4698222; 515620, 4698219; 515631, 4698409; 515864, 4698377; 515854, 4698240; 515996, 4698278; 516023, 4698463; 516162, 4698466.
                (viii) Subunit RV6G. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 517376, 4696746; 517526, 4696572; 517491, 4696542; 517351, 4696625; 517287, 4696695; 517217, 4696740; 517193, 4696711; 516712, 4696690; 516601, 4696630; 516302, 4696629; 516198, 4696495; 516181, 4696347; 516117, 4696263; 516030, 4696218; 515906, 4696192; 515899, 4696751; 516095, 4696752; 516098, 4696895; 516245, 4696937; 516405, 4696975; 516400, 4697547; 516449, 4697593; 516578, 4697590; 516640, 4697528; 516664, 4697441; 516684, 4697224; 516998, 4697195; 517053, 4697116; 517199, 4697019; 517376, 4696746.
                (ix) Subunit RV6H. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 514058, 4696358; 514010, 4696329; 513917, 4696330; 513916, 4696504; 514058, 4696505; 514058, 4696358. Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 515597, 4696769; 515483, 4696601; 515485, 4696329; 515384, 4696329; 515380, 4696456; 515110, 4696452; 515111, 4696236; 515252, 4696236; 515301, 4696272; 515387, 4696272; 515386, 4696252; 515671, 4696257; 515512, 4695943; 515429, 4695944; 515427, 4695837; 515094, 4695837; 515090, 4696228; 514931, 4696225; 514931, 4695895; 514706, 4695899; 514713, 4695991; 514298, 4695895; 514273, 4695897; 514269, 4696102; 514075, 4696098; 514071, 4695895; 513880, 4695899; 513880, 4696227; 514731, 4696231; 514731, 4696288; 514947, 4696291; 514948, 4696321; 514783, 4696332; 514786, 4696393; 514756, 4696396; 514760, 4696508; 514564, 4696535; 514469, 4696735; 513882, 4696737; 513857, 4696770; 513518, 4696773; 512577, 4696788; 512576, 4696912; 513519, 4696896; 514245, 4696895; 514245, 4696811; 514556, 4696812; 514684, 4696816; 514681, 4696895; 514858, 4696895; 514856, 4696758; 515029, 4696760; 515027, 4696933; 515600, 4696932; 515600, 4696888; 515600, 4696769; 515597, 4696769.
                (x) Note: Map of Unit RV6 for Limnanthes floccosa ssp. grandiflora follows:
                
                  
                  ER21JY10.024
                
                (12) Unit RV7 for Limnanthes floccosa spp. grandiflora: Agate Lake, Jackson County, Oregon.
                (i) Unit RV7 consists of 421 ha (1,039 ac) of intact vernal pool-mounded prairie and swale habitat. The unit is located 500 m (1,640 ft) east of the Agate Reservoir, lies along a 5.4-km (3.4-mi) stretch roughly parallel and between Dry Creek and Antelope Creek, is 330 m (1,080 ft) north of Tater Hill, and is 1.4 km (0.9 mi) southeast of the confluence of Dry Creek and Antelope Creek.

                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 517808, 4697980; 517808, 4697801; 518395, 4697802; 518543, 4697468; 518739, 4697149; 518832, 4696888; 518873, 4696839; 518911, 4696901; 518897, 4697166; 518801, 4697530; 518768, 4697585; 518909, 4697626; 519009, 4697554; 519143, 4697496; 519287, 4697482; 519338, 4697455; 519469, 4697266; 519593, 4697211; 519772, 4697176; 519935, 4697144; 519939, 4696803; 519935, 4696659; 520376, 4696668; 520486, 4696341; 520412, 4696340; 520344, 4696340; 520317, 4696245; 520373, 4696149; 520401, 4696088; 520507, 4696070; 520542, 4696146; 520655, 4695903; 520597, 4695903; 520597, 4695847; 520446, 4695850; 520444, 4695454; 520682, 4695457; 520736, 4694656; 520651, 4694661; 520642, 4694693; 520604, 4694699; 520604, 4694664; 520548, 4694650; 520644, 4694497; 520606, 4694381; 520568, 4694352; 520522, 4694510; 520459, 4694646; 520405, 4694748; 520416, 4694768; 520360, 4694804; 520349, 4694793; 520249, 4694857; 520140, 4694864; 520144, 4694753; 520051, 4694751; 520049, 4694804; 519944, 4694807; 519939, 4694941; 519916, 4694941; 519862, 4694917; 519715, 4694934; 519528, 4694934; 519504, 4695191; 519366, 4695135; 519329, 4695463; 519426, 4695452; 519416, 4695520; 519222, 4695672; 519272, 4695886; 519149, 4695959; 519019, 4696019; 518976, 4696068; 518990, 4696208; 519390, 4696026; 519395, 4696649; 518704, 4696657; 518564, 4696765; 518497, 4696803; 518453, 4696888; 518297, 4697003; 518197, 4697103; 518075, 4697204; 517697, 4697272; 517636, 4697317; 517405, 4697441; 517371, 4697462; 517250, 4697496; 517144, 4697558; 517137, 4697733; 517129, 4697774; 517061, 4697853; 516893, 4698029; 516884, 4698305; 517085, 4698310; 517297, 4698303; 517379, 4698251; 517487, 4698181; 517538, 4698118; 517658, 4697982; 517808, 4697980.
                (iii) Note: Map of Unit RV7 for Limnanthes floccosa ssp. grandiflora follows:
                
                  
                  ER21JY10.025
                
                (13) Unit RV8 for Limnanthes floccosa ssp. grandiflora: Whetstone Creek, Jackson County, Oregon.

                (i) Unit RV8 consists of 344 ha (850 ac) of intact vernal pool-mounded prairie and swale habitat. The unit is located approximately 1.4 km (0.9 mi) southeast of the confluence of the Rogue River and Whetstone Creek, 2.2 km (1.4 mi) southwest of Tou Velle State Park, and 2.9 km southeast of the confluence of Bear Creek and the Rogue River. The unit roughly parallels a 2.6-km (1.6-mi) stretch of Whetstone Creek to the south.
                
                (ii) Land bounded by the following UTM Zone 10, NAD83 coordinates (E,N): 507195, 4697380; 507335, 4697312; 507411, 4697148; 507489, 4696991; 507579, 4696913; 507601, 4696830; 507604, 4696619; 507803, 4696617; 507946, 4696761; 508050, 4696760; 508086, 4696744; 508102, 4696700; 508115, 4696614; 508125, 4696557; 508199, 4696494; 508191, 4696311; 507797, 4696307; 507804, 4695886; 508202, 4695883; 508202, 4695051; 507814, 4695057; 507820, 4695259; 507012, 4695259; 507015, 4695418; 506686, 4695430; 506686, 4695706; 506801, 4695704; 506794, 4695971; 506392, 4695967; 506389, 4695791; 505589, 4695791; 505589, 4695991; 505789, 4695991; 505792, 4696631; 506152, 4696631; 506152, 4697078; 506378, 4696820; 506531, 4696643; 506981, 4696645; 506986, 4696916; 506820, 4696916; 506824, 4697131; 506986, 4697131; 506988, 4697318; 506789, 4697291; 506787, 4697223; 506578, 4697214; 506578, 4696879; 506509, 4696842; 506262, 4697197; 505415, 4697033; 505412, 4697323; 505491, 4697339; 505512, 4697123; 506022, 4697198; 506011, 4697265; 505876, 4697283; 505669, 4697233; 505601, 4697265; 505627, 4697366; 506667, 4697565; 506868, 4697490; 507015, 4697441; 507195, 4697380.
                (iii) Note: Map of Unit RV8 for Limnanthes floccosa ssp. grandiflora follows:
                
                  
                  ER21JY10.026
                
                Family Linaceae: Linum carteri var. carteri (Carter's small-flowered flax)
                (1) Critical habitat units for Linum carteri var. carteri are depicted for Miami-Dade County, Florida, on the maps in this entry.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Linum carteri var. carteri are:

                (i) Areas of pine rockland habitat that contain:
                
                (A) Open canopy, semi-open subcanopy, and understory;
                (B) Substrate of oolitic limestone rock; and
                (C) A plant community of predominately native vegetation that may include, but is not limited to:
                
                  (1) Canopy vegetation dominated by Pinus elliottii var. densa (South Florida slash pine);
                
                  (2) Subcanopy vegetation that may include, but is not limited to, Serenoa repens (saw palmetto), Sabal palmetto (cabbage palm), Coccothrinax argentata (silver palm), Myrica cerifera (wax myrtle), Myrsine floridana (myrsine), Metopium toxiferum (poisonwood), Byrsonima lucida (locustberry), Tetrazygia bicolor (tetrazygia), Guettarda scabra (rough velvetseed), Ardisia escallonioides (marlberry), Psidium longipes (mangroveberry), Sideroxylon salicifolium (willow bustic), and Rhus copallinum (winged sumac);
                
                  (3) Short-statured shrubs that may include, but are not limited to, Quercus pumila (running oak), Randia aculeata (white indigoberry), Crossopetalum ilicifolium (Christmas berry), Morinda royoc (redgal), and Chiococca alba (snowberry); and
                
                  (4) Understory vegetation that may include, but is not limited to: Andropogon spp.; Schizachyrium gracile, S. rhizomatum, and S. sanguineum (bluestems); Aristida purpurascens (arrowfeather threeawn); Sorghastrum secundum (lopsided Indiangrass); Muhlenbergia capillaris (hairawn muhly); Rhynchospora floridensis (Florida white-top sedge); Tragia saxicola (pineland noseburn); Echites umbellata (devil's potato); Croton linearis (pineland croton); Chamaesyce spp. (sandmats); Chamaecrista deeringiania (partridge pea); Zamia integrifolia (coontie); and Anemia adiantifolia (maidenhair pineland fern).

                (ii) A disturbance regime that naturally or artificially duplicates natural ecological processes (e.g., fire, hurricanes, or other weather events) and that maintains the pine rockland habitat described in paragraph (2)(i) of this entry.

                (iii) Habitats that are connected and of sufficient area to sustain viable populations of Linum carteri var. carteri in the pine rockland habitat described in paragraph (2)(i) of this entry.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located exists within the legal boundaries on September 16, 2015.
                (4) Critical habitat map units. Unit maps were developed using ESRI ArcGIS mapping software along with various spatial data layers. ArcGIS was also used to calculate the size of habitat areas. The projection used in mapping and calculating distances and locations within the units was North American Albers Equal Area Conic, NAD 83. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/verobeach/, at the Federal eRulemaking Portal (http://www.regulations.gov at Docket No. FWS-R4-ES-2013-0108), and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER17AU15.010
                
                (6) Unit LCC1: Trinity Pineland and surrounding areas, Miami-Dade County, Florida. Map of Unit LCC1 follows:
                
                  
                  ER17AU15.011
                
                (7) Unit LCC2: Nixon Smiley Pineland Preserve and surrounding areas, Miami-Dade County, Florida. Map of Unit LCC2 follows:
                
                  
                  ER17AU15.012
                
                (8) Unit LCC3: USDA Subtropical Horticultural Research Station and surrounding areas, Miami-Dade County, Florida. Map of Unit LCC3 follows:
                
                  
                  ER17AU15.013
                
                (9) Unit LCC4: Richmond Pinelands and surrounding areas, Miami-Dade County, Florida. Map of Unit LCC4 follows:
                
                  
                  ER17AU15.014
                
                (10) Unit LCC5: Quail Roost Pineland and surrounding areas, Miami-Dade County, Florida. Map of Unit LCC5 follows:
                
                  
                  ER17AU15.015
                
                (11) Unit LCC6: Camp Owaissa Bauer and surrounding areas, Miami-Dade County, Florida. Map of Unit LCC6 follows:
                
                  
                  ER17AU15.016
                
                (12) Unit LCC7: Navy Wells Pineland Preserve and surrounding areas, Miami-Dade County, Florida. Map of Unit LCC7 follows:
                
                  
                  ER17AU15.017
                
                Family Loasaceae: Mentzelia leucophylla (Ash Meadows blazing star).

                Nevada, Nye County, Ash Meadows: SW1/4SW1/4 sec. 15, S1/2NE1/4, N1/2SE1/4, and SW1/4SE1/4 sec. 21, NW1/4NW1/4, S1/2NW1/4, and NE1/4SE1/4 sec. 22, NW1/4SW1/4 sec. 23, NW1/4NE1/4 sec. 28, SE1/4SW1/4 and SE1/4 sec. 35, SW1/4SW1/4 sec. 36, T17S, R50E. NW1/4NW1/4, SW1/4SW1/4, and E1/2SW1/4 sec. 1, NE1/4NE1/4 and S1/2SE1/4 sec. 2, N1/2NE1/4 sec. 11, NW1/4 sec. 12, T18S, R50E.
                
                Known primary constituent elements include sandy or saline clay soils along canyon washes and near springs and seeps.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.168
                
                Family Malvaceae: Hibiscus dasycalyx (Neches River rose-mallow)
                
                (1) Critical habitat units are depicted for Cherokee, Harrison, Houston, Nacogdoches, and Trinity Counties, Texas, on the maps below.

                (2) Within these areas, the primary constituent element of the physical or biological features essential to the conservation of Hibiscus dasycalyx is intermittent or perennial wetlands within the Neches, Sabine, and Angelina River floodplains or Mud and Tantabogue Creek basins that contain:
                (i) Hydric alluvial soils and the potential for flowing water when found in depressional sloughs, oxbows, terraces, side channels, or sand bars; and
                (ii) Native woody or associated herbaceous vegetation, largely with an open canopy providing partial to full sun exposure with few to no nonnative species.
                (3) Critical habitat does not include manmade structures (such as buildings; bridges; aqueducts; runways; roads; well pads; metering stations; other paved areas; unpaved roads; and the filled areas immediately adjacent to pavement) and the land on which they are located existing within the legal boundaries on October 11, 2013.
                (4) Critical habitat map units. Data layers defining map units were created on a base of Strategic Mapping Program (StratMap) digital orthophoto quarter-quadrangles (DOQQs), with layers for boundaries and roads. The Service's National Wetlands Inventory maps for the appropriate USGS quads were also downloaded as layers. Critical habitat units were mapped using Geographic Coordinate System (GCS), North American, 1983. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site, at http://www.fws.gov/southwest/es/ElectronicLibrary/ElectronicLibrary_Main.cfm, at http://www.regulations.gov at Docket No. FWS-R2-ES-2013-0027, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER11SE13.018
                
                (6) Unit 1: State Highway 94 right-of-way, Trinity County, Texas. Map of Unit 1 follows:
                
                  
                  ER11SE13.019
                
                (7) Unit 2: Harrison site, Harrison County, Texas. Map of Unit 2 follows:
                
                  
                  ER11SE13.020
                
                (8) Unit 3: Lovelady, Houston County, Texas. Map of Unit 3 follows:
                
                  
                  ER11SE13.021
                
                (9) Unit 4: State Highway 204 right-of-way, Cherokee County, Texas. Map of
                
                  
                  ER11SE13.022
                
                (10) Unit 5: Davy Crockett National Forest, Compartment 55, Houston County,
                
                  
                  ER11SE13.023
                
                (11) Unit 6: Davy Crockett National Forest, Compartment 11, Houston County,
                
                  
                  ER11SE13.024
                
                (12) Unit 7: Davy Crockett National Forest, Compartment 20, Houston County,
                
                  
                  ER11SE13.025
                
                (13) Unit 8: Davy Crockett National Forest, Compartment 16, Houston County,
                
                  
                  ER11SE13.026
                
                (14) Unit 9: Champion site, Trinity County, Texas. Map of Unit 9 follows:
                
                  
                  ER11SE13.027
                
                (15) Unit 10: Mill Creek Gardens, Nacogdoches County, Texas. Map of Unit 10 follows:
                
                  
                  ER11SE13.028
                
                (16) Unit 11: Camp Olympia, Trinity County, Texas. Map of Unit 11 follows:
                
                  
                  ER11SE13.029
                
                Family Malvaceae: Kokia drynarioides (koki'o). Hawaii, Island and County of Hawaii, North Kona District, three areas totaling approximately 2,600 acres.
                

                1. Ka'upulehu Ahupua'a area, bounded as follows: from a point of origin at Universal Transverse Mercator (UTM) coordinate 925880 near or on the west boundary of the Ka'upulehu 1800-1801 lava flow (approximately at intersection of said west boundary and 2600 ft elevation contour); thence west southwesterly approximately 864 ft to UTM coordinate 914875 (also near 2600 ft elevation contour); thence north northwesterly approximately 1987 ft to UTM coordinate 909899 (near the 1400 ft elevation contour); thence east northeasterly approximately 378 ft to UTM coordinate 913900 (also near the 1400 ft elevation contour; then south southeasterly approximately 720 ft to UTM coordinate 916891; thence east northeasterly approximately 320 ft to UTM coordinate 920892 (near the said west boundary of the 1800-1801 lava flow); thence south southeasterly approximately 1140 ft to the point of origin. Included in this area is Ka'upulehu Forest Reserve, Section B.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.169
                
                2. Ka'upulehu Ahupua'a and Pu'uwa'awa'a Ahupua'a boundary area, identified as follows: An unnamed kipuka (discontinuity) in 1800-1801 lava that straddles the boundary between Ka'upulehu and Pu'uwa'awa'a Ahupua'a and also crosses Mamalahoa Highway between 2400 and 1000 feet of elevation. Excluded is a small tongue of the said kipuka that extends south of UTM coordinate 941885 at approximately 2400 ft of elevation and above. UTM coordinate 931924 marks the low elevation end of the said kipuka.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.170
                
                3. Pu'uwa'awa'a Ahupua'a area, identified as follows: Halepi'ula 3, Waimea Paddock of Pu'uwa'awa'a Ranch, which lies south of (upslope) and abuts Mamalahoa Highway just east of the boundary between Ka'upulehu and Pu'uwa'awa'a Ahupua'a. East boundary of the 1800-1801 Ka'upulehu lava flow is the west boundary of the paddock. The paddock corners are near UTM coordinates 948901 (NW), 985909 (NE) 973886 (SE), and 971879 (SW).
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.171
                

                Primary constituent elements of critical habitat are appropriate soil type, climate, protection from grazing damage, protection from aggressive exotic weeds, and presence of suitable pollinators.
                  
                
                Family Malvaceae: Sidalcea keckii (Keck's checkermallow).
                (1) Critical habitat units are depicted for Fresno and Tulare Counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Sidalcea keckii are the habitat components that provide:
                (i) Minimally shaded annual grasslands in the foothills of the Sierra Nevada Mountains containing open patches in which competing vegetation is relatively sparse; and
                (ii) Serpentine soils or other soils that tend to restrict competing vegetation.
                (3) Existing features and structures made by people, such as buildings, roads, railroads, airports, other paved areas, lawns, and other urban landscaped areas, do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.
                (4) Critical Habitat Map Units. (i) Data layers defining map units were created on a base of USGS 7.5' quadrangles, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (ii) Note: Index map follows:
                
                  
                  ER18MR03.108
                
                (5) Unit 1: Piedra Unit, Fresno County, California.

                (i) From USGS 1:24,000 quadrangle maps Piedra, and Pine Flat Dam, California; land bounded by the following UTM11 NAD83 coordinates (E,N): 288300, 4074700; 288200, 4074700; 287700, 4074900; 287000, 4075600; 287400, 4076100; 287500, 4076300; 287500, 4076700; 287800, 4077000; 288000, 4077100; 288400, 4076900; 288400, 4076600; 288500, 4076300; 288300, 4075800; 288200, 4075700; 288300, 4075300; 288200, 4075100; 288100, 4075100; 288000, 4075000; 288300, 4075000; 288300, 4074700.
                
                (ii) Note: Unit 1 map follows:
                
                  
                  ER18MR03.109
                
                (6) Unit 2: Mine Hill Unit, Tulare County, California.

                (i) From USGS 1:24,000 quadrangle maps Success Dam, California; land bounded by the following UTM11 NAD83 coordinates (E,N): 326600, 3988600; 326500, 3988600; 326200, 3988900; 326100, 3989100; 326200, 3989200; 326200, 3989300; 326300, 3989400; 326500, 3989400; 326500, 3989500; 326700, 3989600; 327300, 3989600; 327400, 3989500; 327400, 3989300; 327200, 3989000; 327100, 3988900; 326700, 3988700; 326600, 3988600.
                
                (ii) Note: Unit 2 map follows:
                
                
                  
                  ER18MR03.110
                
                (7) Unit 3: White River Unit, Tulare County, California.

                (i) From USGS 1:24,000 quadrangle maps White River, California; land bounded by the following UTM11 NAD83 coordinates (E,N): 334800, 3963600; 334100, 3963800; 333900, 3964100; 333900, 3964200; 333800, 3964500; 333800, 3964700; 334000, 3964800; 334400, 3964500; 334500, 3964500; 334700, 3964600; 334900, 3964800; 335100, 3964800; 335300, 3964900; 335400, 3964700; 335300, 3964600; 335300, 3964500; 335400, 3964400; 335500, 3964400; 335500, 3964100; 335200, 3963800; 334800, 3963600.
                
                (ii) Note: Unit 3 map follows:
                
                  
                  ER18MR03.111
                
                Family Malvaceae: Sidalcea oregana var. calva (Wenatchee Mountains checker-mallow).
                (1) Critical habitat unit is depicted for Chelan County, Washington, on the map below.
                (2) Washington, Chelan County. From USGS 7.5′ quadrangle maps Peshastin and Tip Top, Washington. T. 23 N., R 18 E., beginning at a point on Camas Creek in the NW1/4 of NW1/4 of section 35 at approximately 47°26′52″ N latitude and 120°38′57″ W longitude proceeding downstream (northwesterly), expanding in all directions to include the entire wetland complex that comprises the Camas Meadow Natural Area Preserve, to a point approximately 0.4 km (0.25 mi) from the confluence of Pendleton Creek and Peshastin Creek, located at 47°31′06″ and 120°37′18″ W longitude. From this last point, the western boundary of the designated critical habitat parallels Peshastin Creek to a point at the southwest of the designated area located at 47°28′46″ N latitude and 120°38′57″ W longitude. The maximum elevation of the designated critical habitat is 1,000 m (3,300 ft) and the lowest elevation is 488 m (1,600 ft). Critical habitat within this area includes watercourses and wetland habitat out to the beginning of upland vegetation.

                (3) The known primary constituent elements of critical habitat for Sidalcea oregana var. calva include: surface water or saturated upper soil profiles; a wetland plant community dominated by native grasses and forbs, and generally free of woody shrubs and conifers that would produce shade and competition for Sidalcea oregana var. calva; seeps and springs on fine-textured soils (clay loams and silt loams), which contribute to the maintenance of hydrologic processes necessary to support meadows that remain moist into the early summer; and elevations of 488-1,000 m (1,600-3,300 ft).
                Critical habitat does not include existing features and structures, such as buildings, roads, aqueducts, railroads, airports, other paved areas, lawns, and other rural residential landscaped areas, not containing one or more of the primary constituent elements.
                
                  Note:
                  Map follows:
                
                
                  
                  ER06SE01.001
                
                Family Malvaceae: Sphaeralcea gierischii (Gierisch mallow)
                
                (1) Critical habitat units are depicted for Washington County, Utah, and Mohave County, Arizona, on the maps below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Gierisch mallow consist of the following components:
                
                (i) Appropriate geological layers or gypsiferous soils, in the Harrisburg Member of the Kaibab Formation, that support individual Gierisch mallow plants or their habitat, within the elevation range of 775 to 1,148 meters (2,477 to 3,766 feet). Appropriate soils are defined as:
                (A) Badland,
                (B) Fluvaquents and Torrifluvents,
                (C) Riverwash,
                (D) Cave-Harrisburg-Grapevine complex,
                (E) Grapevine-Hobcan complex,
                (F) Nikey-Ruesh complex,
                (G) Gypill-Hobog complex,
                (H) Hobog-Tidwell complex,
                (I) Hobog-Grapevine complex,
                (J) Grapevine-Shelly complex, and
                (K) Hindu-Rock outcrop-Gypill complex.
                (ii) Appropriate Mojave desert scrub plant community and associated native species for the soil types at the sites listed in paragraph (2)(i) of this entry.
                (iii) Biological soil crusts within the soil types listed in paragraph (2)(i) of this entry.
                (iv) The presence of insect visitors or pollinators, such as the globemallow bee and other solitary bees. To ensure the proper suite of pollinators are present, this includes habitat that provides nesting substrate for pollinators in the areas described in paragraph (2)(ii) of this entry.
                (v) Areas free of disturbance and areas with low densities or absence of nonnative, invasive plants, such as red brome and cheatgrass.
                (3) Critical habitat includes all gypsum soils described in paragraph (2) of this entry, as well as the appropriate Mojave desert scrub plant community and associated native species and biological soil crusts within the appropriate gypsum soils. Critical habitat also includes all pollinators and their habitat within 1,200 meters (3,937 feet) of gypsum soils occupied by Gierisch mallow. Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on September 12, 2013.
                (4) Critical habitat map units. Data layers defining map units were created using Albers Equal Area (Albers) North American Datum 83 (NAD 83) coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site (http://www.fws.gov/southwest/es/Arizona/), at the Federal eRulemaking Portal (http://www.regulations.gov, at Docket No. FWS-R2-ES-2013-0018, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER13AU13.000
                
                (6) Unit 1: Starvation Point Unit, Mohave County, Arizona, and Washington County, Utah. Map of Units 1 and 2 follows:
                
                  
                  ER13AU13.001
                
                (7) Unit 2: Black Knolls Unit, Mohave County, Arizona. Map of Unit 2 is provided at paragraph (6) of this entry.
                Family Onagraceae: Oenothera deltoides ssp. howellii (Antioch Dunes Evening-Primrose).
                California. An area of land, water, and airspace in Contra Costa County with the following components: T. 2 N. R. 2 E. SW1/4 section 17, E2/3 of S1/3 of section 18.
                
                  Note:
                  Map follows:
                
                
                  
                  EC01JN91.172
                
                Family Orchidaceae: Piperia yadonii (Yadon's piperia)
                (1) Critical habitat units are depicted for Monterey County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Piperia yadonii are the habitat components that provide:
                (i) A vegetation structure providing filtered sunlight on sandy soils:
                (A) Coastal pine forest (primarily Monterey pine) with a canopy cover of 20 to 70 percent, and a sparse herbaceous understory on Baywood sands, Narlon loamy fine sands, Sheridan coarse sandy loams, Tangair fine sands, Santa Lucia shaly clay loams and Chamise shaley clay loams underlain by a hardpan; or
                (B) Maritime chaparral ridges with dwarfed shrubs (primarily Hooker's manzanita) on Reliz shaly clay loams, Sheridan sandy loams, Narlon sandy loams, Arnold loamy sands and soils in the Junipero-Sur complex, Rock Outcrop-Xerorthents Association, and Arnold-Santa Ynez complex, often underlain by rock outcroppings.
                (ii) Presence of nocturnal, short-tongued moths in the families Pyralidae, Geometridae, Noctuidae, and Pterophoridae.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical Habitat Map Units—Data layers defining map units were created on base maps using aerial imagery from the National Agricultural Imagery Program; aerial imagery captured June 2005. Data were project to Universal Transverse Mercator (UTM) zone 10, North American Datum (NAD) 1983.
                (5) Note: Index map of critical habitat for Piperia yadonii (Map 1) follows:
                
                  
                  ER24OC07.000
                
                (6) Unit 1: Blohm Ranch, Monterey County, California.

                (i) Subunit 1a: From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 611901, 4079098; 611902, 4079137; 611917, 4079156; 611974, 4079198; 612002, 4079216; 612037, 4079247; 612049, 4079272; 612042, 4079293; 611982, 4079311; 611952, 4079324; 611943, 4079354; 611929, 4079419; 611930, 4079454; 611972, 4079486; 611987, 4079543; 612012, 4079583; 612011, 4079594; 612038, 4079619; 612190, 4079608; 612190, 4079539; 612216, 4079511; 612324, 4079491; 612343, 4079504; 612387, 4079471; 612456, 4079471; 612514, 4079509; 612558, 4079614; 612558, 4079724; 612489, 4079761; 612455, 4079807; 612459, 4079821; 612511, 4079847; 612550, 4079852; 612589, 4079847; 612625, 4079832; 612654, 4079812; 612673, 4079796; 612655, 4079782; 612630, 4079752; 612603, 4079744; 612647, 4079619; 612734, 4079691; 612754, 4079691; 612762, 4079710; 612785, 4079745; 612846, 4079723; 612827, 4079702; 612815, 4079690; 612804, 4079670; 612797, 4079645; 612795, 4079611; 612746, 4079599; 612716, 4079588; 612674, 4079586; 612655, 4079569; 612683, 4079496; 612666, 4079450; 612629, 4079411; 612638, 4079375; 612651, 4079353; 612661, 4079323; 612665, 4079286; 612624, 4079249; 612624, 4079222; 612635, 4079209; 612646, 4079194; 612662, 4079183; 612713, 4079155; 612682, 4079133; 612642, 4079112; 612585, 4079109; 612530, 4079112; 612521, 4079147; 612509, 4079197; 612576, 4079313; 612588, 4079337; 612589, 4079337; 612580, 4079358; 612579, 4079358; 612563, 4079371; 612537, 4079381; 612497, 4079398; 612474, 4079403; 612398, 4079417; 612367, 4079417; 612350, 4079399; 612346, 4079383; 612357, 4079360; 612369, 4079340; 612383, 4079316; 612395, 4079275; 612390, 4079255; 612380, 4079233; 612350, 4079218; 612286, 4079200; 612233, 4079178; 612196, 4079184; 612165, 4079184; 612143, 4079168; 612128, 4079150; 612128, 4079119; 612127, 4079094; 611959, 4078999; 611958, 4078999; 611931, 4079027; 611911, 4079061; returning to 611901, 4079098.
                (ii) Subunit 1b: From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 611998, 4078651; 611999, 4078664; 611999, 4078665; 612044, 4078765; 612187, 4078803; 612213, 4078825; 612254, 4078844; 612284, 4078853; 612336, 4078871; 612385, 4078907; 612423, 4078925; 612458, 4078940; 612479, 4078947; 612520, 4078956; 612604, 4078959; 612662, 4078959; 612704, 4078960; 612812, 4078958; 612850, 4078951; 612897, 4078953; 612988, 4078967; 613045, 4078913; 613060, 4078936; 613099, 4078949; 613101, 4078961; 613094, 4078978; 613084, 4079005; 613073, 4079060; 613062, 4079129; 613051, 4079222; 613044, 4079306; 613056, 4079376; 613064, 4079397; 613082, 4079431; 613099, 4079501; 613130, 4079602; 613168, 4079601; 613177, 4079580; 613180, 4079551; 613198, 4079533; 613212, 4079488; 613220, 4079438; 613212, 4079355; 613203, 4079303; 613176, 4079297; 613165, 4079281; 613166, 4079253; 613195, 4079224; 613195, 4079212; 613176, 4079198; 613174, 4079174; 613177, 4079155; 613196, 4079139; 613205, 4079091; 613208, 4079041; 613195, 4078982; 613186, 4078964; 613182, 4078941; 613177, 4078906; 613172, 4078906; 613162, 4078914; 613153, 4078927; 613130, 4078938; 613103, 4078930; 613086, 4078918; 613073, 4078906; 613061, 4078885; 613061, 4078882; 612802, 4078842; 612765, 4078826; 612627, 4078767; 612606, 4078767; 612578, 4078759; 612552, 4078744; 612445, 4078722; 612278, 4078704; 612253, 4078701; 612170, 4078702; 612124, 4078719; 612110, 4078724; 612055, 4078722; 612071, 4078638; returning to 611998, 4078651.
                (iii) Note: Unit 1 is depicted on Map 2 in paragraph (9)(iv) of this entry.
                (7) [Reserved]
                (8) Unit 2: Manzanita Park, Monterey County, California.
                (i) Subunit 2a: From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 615541, 4076005; 615651, 4076047; 615859, 4076125; 616111, 4076311; 616209, 4076287; 616278, 4076318; 616316, 4076335; 616416, 4076435; 616503, 4076520; 616659, 4076565; 616566, 4076763; 616534, 4076874; 616515, 4076874; 616454, 4077003; 616562, 4077020; 616677, 4077028; 616820, 4077021; 616876, 4077008; 616925, 4076975; 617013, 4076959; 617053, 4076962; 617137, 4077017; 617176, 4077025; 617224, 4077020; 617259, 4077038; 617271, 4077094; 617286, 4077095; 617333, 4077097; 617481, 4077105; 617482, 4077105; 617488, 4076972; 617540, 4076890; 617565, 4076771; 617594, 4076701; 617703, 4076645; 617728, 4076486; 617830, 4076204; 617787, 4076190; 617729, 4076197; 617671, 4076233; 617643, 4076273; 617579, 4076433; 617565, 4076533; 617468, 4076615; 617445, 4076631; 617435, 4076657; 617402, 4076656; 617361, 4076620; 617305, 4076601; 617309, 4076551; 617377, 4076484; 617396, 4076450; 617407, 4076402; 617403, 4076354; 617377, 4076301; 617341, 4076268; 617287, 4076245; 617229, 4076245; 617167, 4076273; 617079, 4076356; 616934, 4076322; 616910, 4076259; 616884, 4076229; 616851, 4076207; 616814, 4076195; 616775, 4076192; 616737, 4076200; 616702, 4076217; 616655, 4076267; 616599, 4076383; 616511, 4076307; 616465, 4076283; 616430, 4076225; 616388, 4076189; 616213, 4076130; 616160, 4076127; 616111, 4076139; 616092, 4076133; 615967, 4076012; 615897, 4075959; 615835, 4075931; 615776, 4075922; 615706, 4075898; 615620, 4075896; 615575, 4075879; returning to 615541, 4076005.
                (ii) Subunit 2b: From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 616488, 4074150; 616505, 4074167; 616533, 4074172; 616573, 4074209; 616573, 4074219; 616555, 4074267; 616557, 4074347; 616567, 4074401; 616736, 4074502; 616746, 4074512; 616760, 4074521; 616779, 4074536; 616804, 4074543; 616826, 4074543; 616853, 4074543; 616876, 4074540; 616890, 4074537; 616915, 4074552; 616943, 4074575; 617092, 4074595; 617327, 4074410; 617348, 4074387; 617367, 4074354; 617374, 4074335; 617379, 4074301; 617380, 4074258; 617379, 4074219; 617379, 4074218; 617346, 4074185; 617298, 4074145; 617219, 4074073; 617199, 4074072; 617186, 4074083; 617159, 4074076; 617134, 4074069; 617131, 4074058; 617114, 4074034; 616994, 4073984; 616944, 4073991; 616918, 4074001; 616981, 4074157; 617003, 4074188; 616891, 4074250; 616860, 4074246; 616845, 4074178; 616845, 4074160; 616853, 4074117; 616747, 4074137; 616712, 4074146; 616701, 4074171; 616673, 4074179; 616646, 4074104; 616652, 4074081; 616642, 4074056; 616620, 4074046; 616591, 4074041; 616568, 4074035; 616546, 4074023; 616532, 4074006; 616531, 4074006; 616490, 4074054; returning to 616488, 4074150.

                (iii) Subunit 2c: From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 616931, 4073371; 616936, 4073410; 616951, 4073446; 616975, 4073477; 617003, 4073500; 617077, 4073542; 617094, 4073556; 617142, 4073581; 617382, 4073670; 617411, 4073676; 617450, 4073676; 617435, 4073712; 617512, 4073743; 617549, 4073763; 617598, 4073810; 617636, 4073830; 617694, 4073860; 617739, 4073865; 617774, 4073887; 617847, 4073880; 617879, 4073885; 617960, 4073894; 618016, 4073916; 618064, 4073947; 618117, 4073965; 618279, 4073927; 618244, 4074007; 618138, 4074038; 618106, 4074053; 618104, 4074059; 618103, 4074108; 618076, 4074150; 618071, 4074184; 618081, 4074204; 618095, 4074224; 618117, 4074247; 618176, 4074299; 618229, 4074318; 618261, 4074316; 618307, 4074300; 618370, 4074293; 618407, 4074278; 618448, 4074248; 618468, 4074227; 618507, 4074173; 618519, 4074146; 618533, 4074088; 618553, 4074051; 618566, 4074011; 618572, 4073986; 618574, 4073952; 618568, 4073913; 618533, 4073788; 618521, 4073761; 618495, 4073722; 618496, 4073601; 618482, 4073567; 618369, 4073570; 618365, 4073277; 618364, 4073029; 618261, 4072958; 618212, 4072996; 618157, 4073061; 618131, 4073086; 618090, 4073147; 618078, 4073173; 618064, 4073256; 618067, 4073314; 618081, 4073377; 618072, 4073413; 618044, 4073404; 618015, 4073401; 617985, 4073404; 617957, 4073413; 617931, 4073426; 617902, 4073452; 617885, 4073476; 617873, 4073501; 617927, 4073549; 618040, 4073586; 618063, 4073730; 618123, 4073826; 618134, 4073831; 618168, 4073834; 618228, 4073818; 618235, 4073822; 618191, 4073875; 618082, 4073823; 618062, 4073827; 618042, 4073815; 618025, 4073781; 617967, 4073798; 617970, 4073818; 617934, 4073823; 617913, 4073790; 617874, 4073780; 617778, 4073781; 617786, 4073711; 617701, 4073663; 617644, 4073637; 617551, 4073622; 617545, 4073563; 617491, 4073517; 617470, 4073382; 617262, 4073305; 617237, 4073287; 617138, 4073233; 617100, 4073222; 617071, 4073221; 617032, 4073229; 616997, 4073246; 616968, 4073272; 616946, 4073305; 616934, 4073342; returning to 616931, 4073371.
                (iv) Note: Unit 2 is depicted on Map 2 in paragraph (9)(iv) of this entry.
                (9) Unit 3: Vierra Canyon, Monterey County, California.
                (i) Subunit 3a: From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 618886, 4071622; 618896, 4071742; 619157, 4071722; 619431, 4071664; 619441, 4071576; 619441, 4071573; 619385, 4071569; 619171, 4071553; 619166, 4071601; 618901, 4071615; 618892, 4071615; returning to 618886, 4071622.
                (ii) Subunit 3b: From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 620707, 4073069; 620865, 4073146; 620890, 4073140; 620917, 4073128; 620941, 4073111; 620961, 4073089; 620977, 4073064; 620987, 4073037; 620992, 4072992; 620897, 4072908; 620886, 4072879; 620778, 4072930; 620784, 4072971; 620736, 4072950; 620709, 4072963; returning to 620707, 4073069.
                (iii) Subunit Unit 3c: From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 620984, 4073724; 621030, 4073752; 620987, 4073916; 620997, 4073968; 620996, 4073974; 621079, 4074094; 621133, 4074174; 621144, 4074209; 621084, 4074270; 621123, 4074335; 621127, 4074380; 621146, 4074396; 621173, 4074395; 621273, 4074227; 621256, 4074215; 621246, 4074203; 621206, 4074150; 621177, 4074089; 621151, 4074025; 621163, 4073968; 621171, 4073965; 621179, 4073920; 621159, 4073901; 621160, 4073898; 621124, 4073845; 621131, 4073829; 621129, 4073827; 621153, 4073753; 621073, 4073708; 621025, 4073710; returning to 620984, 4073724.
                (iv) Note: Map of Units 1, 2, and 3 (Map 2) follows:
                
                  
                  ER24OC07.001
                
                (10) Unit 4: Aguajito, Monterey County, California.

                (i) Subunit 4a: From USGS 1:24,000 scale quadrangle Seaside. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 602332, 4048354; 602347, 4048427; 602354, 4048439; 602362, 4048452; 602366, 4048456; 602401, 4048489; 602508, 4048576; 602697, 4048582; 602735, 4048574; 602762, 4048562; 602786, 4048545; 602817, 4048507; 602832, 4048471; 602858, 4048345; 603034, 4048312; 603069, 4048294; 603115, 4048262; 603136, 4048241; 603158, 4048209; 603171, 4048172; 603173, 4048133; 603166, 4048094; 603143, 4048051; 603107, 4048018; 603072, 4048000; 603024, 4047993; 602966, 4048004; 602522, 4048105; 602451, 4048153; 602400, 4048198; 602373, 4048240; 602351, 4048287; returning to 602332, 4048354.
                (ii) Subunit 4b: From USGS 1:24,000 scale quadrangle Seaside. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 601574, 4047589; 601594, 4047664; 601625, 4047701; 601657, 4047723; 601695, 4047736; 601778, 4047749; 601839, 4047778; 601926, 4047801; 601965, 4047804; 602014, 4047795; 602048, 4047863; 602058, 4047918; 602064, 4047991; 602022, 4048044; 602000, 4048080; 601988, 4048107; 601973, 4048163; 601962, 4048239; 602022, 4048231; 602007, 4048253; 602060, 4048243; 602206, 4048211; 602231, 4048211; 602246, 4048135; 602250, 4048108; 602256, 4048082; 602264, 4048071; 602278, 4048051; 602309, 4048008; 602318, 4047990; 602345, 4047913; 602355, 4047883; 602350, 4047838; 602325, 4047746; 602278, 4047654; 602262, 4047623; 602199, 4047551; 602130, 4047497; 602054, 4047470; 601996, 4047474; 601864, 4047460; 601773, 4047445; 601743, 4047440; 601704, 4047440; 601657, 4047454; 601611, 4047490; 601582, 4047540; returning to 601574, 4047589.
                (iii) Note: Unit 4 is depicted on Map 3 in paragraph (12)(xv) of this entry.
                (11) Unit 5: Old Capitol, Monterey County, California.
                (i) From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 599314, 4048918; 599497, 4049056; 599551, 4048997; 599551, 4048976; 599552, 4048959; 599562, 4048939; 599593, 4048923; 599625, 4048931; 599640, 4048934; 599655, 4048928; 599675, 4048937; 599685, 4048913; 599666, 4048844; 599649, 4048821; 599603, 4048784; 599561, 4048761; 599516, 4048757; 599437, 4048777; 599370, 4048808; 599329, 4048864; returning to 599314, 4048918.
                (ii) Note: Unit 5 is depicted on Map 3 in paragraph (12)(xv) of this entry.
                (12) Unit 6: Monterey Peninsula, Monterey County, California.
                (i) Subunit 6a (portion between Forest Lake Road and Lopez Road): From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10 NAD83 coordinates (E, N): 594289.967, 4049237.581; 594267.618, 4049251.760; 594263, 4049271; 594241.397, 4049281.713; 594230.805, 4049278.096; 594214.503, 4049291.804; 594166.894, 4049364.694; 594176.917, 4049369.673; 594186.521, 4049380.709; 594196.880, 4049403.089; 594210.082, 4049442.288; 594216.994, 4049476.435; 594229.293, 4049570.617; 594241.651, 4049610.586; 594287.923, 4049701.637; 594338.715, 4049801.237; 594339.817, 4049802.777; 594348, 4049799; 594354, 4049797; 594354, 4049795; 594355, 4049717; 594451, 4049718; 594500, 4049735; 594512, 4049669; 594516.717, 4049635.323; 594514.946, 4049608.292; 594510.651, 4049578.721; 594505.106, 4049541.754; 594500.823, 4049516.756; 594500.581, 4049505.979; 594501.352, 4049498.500; 594502.886, 4049491.140; 594505.184, 4049484.320; 594508.514, 4049476.166; 594512.335, 4049469.471; 594516.239, 4049464.140; 594520.679, 4049459.245; 594525.606, 4049454.841; 594531.898, 4049450.388; 594539.672, 4049446.666; 594548.703, 4049443.138; 594554.822, 4049441.050; 594564.127, 4049438.323; 594572.946, 4049436.064; 594582.012, 4049431.785; 594588.766, 4049426.645; 594594.416, 4049420.310; 594598.418, 4049413.711; 594600.523, 4049407.460; 594603.006, 4049397.784; 594604.979, 4049387.614; 594607.304, 4049381.221; 594609.935, 4049375.747; 594584, 4049338; 594573, 4049333; 594557, 4049321; 594544, 4049303; 594544, 4049289; 594547, 4049272; 594547, 4049253.000; 594538, 4049237; 594472, 4049167; 594453, 4049150; 594446.759, 4049141.029; 594441.513, 4049144.159; 594348, 4049199; 594355, 4049219; returning to 594289.967, 4049237.581.
                (ii) Subunit 6a (portion north of Morris Drive): From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10 NAD83 coordinates (E, N): 596121, 4050849; 596117.233, 4050841.631; 596114.620, 4050840.555; 596109.729, 4050839.063; 596103.326, 4050838.039; 596096.103, 4050838.069; 596088.735, 4050839.482; 596080.383, 4050841.481; 596072.392, 4050843.713; 596064.531, 4050846.222; 596058.663, 4050848.305; 596051.053, 4050851.282; 596044.058, 4050854.305; 596033.962, 4050859.130; 596016.951, 4050866.753; 596001.620, 4050872.806; 595985.651, 4050878.329; 595968.711, 4050883.356; 595953.831, 4050887.092; 595943.540, 4050889.313; 595936.170, 4050889.798; 595925.089, 4050890.098; 595911.434, 4050889.762; 595897.656, 4050888.628; 595886.642, 4050887.141; 595874.824, 4050884.959; 595863.953, 4050882.401; 595853.066, 4050879.170; 595840.011, 4050874.858; 595824.735, 4050869.336; 595809.054, 4050863.117; 595794.290, 4050856.734; 595779.189, 4050850.247; 595765.663, 4050843.950; 595755.155, 4050838.710; 595744.162, 4050832.891; 595733.283, 4050826.778; 595724.193, 4050820.701; 595713.698, 4050813.076; 595702.950, 4050804.528; 595693.694, 4050796.502; 595686.111, 4050789.421; 595678.697, 4050782.009; 595670.691, 4050774.057; 595662.547, 4050766.912; 595653.948, 4050760.193; 595643.427, 4050752.976; 595634.919, 4050747.856; 595625.202, 4050742.712; 595616.147, 4050738.537; 595605.957, 4050734.502; 595595.897, 4050731.216; 595579.392, 4050726.890; 595558.919, 4050722.484; 595541.632, 4050719.570; 595525.140, 4050717.462; 595510.317, 4050716.119; 595497.922, 4050715.394; 595486.247, 4050715.162; 595474.894, 4050715.805; 595465.549, 4050717.074; 595432, 4050797; 595946, 4051094; 595954, 4051085; 595953, 4051067; 595953, 4051053; 595956, 4051034; 595963, 4051011; 595972, 4050989; 595984, 4050968; 596000, 4050950; 596035, 4050912; returning to 596121, 4050849.

                (iii) Subunit 6a (Huckleberry Hill portion): From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10 NAD83 coordinates (E, N): 596121, 4048995; 596114.435, 4048981.020; 596111.136, 4048973.151; 596108.142, 4048965.208; 596105.454, 4048957.114; 596103.071, 4048948.946; 596100.993, 4048940.704; 596099.068, 4048932.387; 596097.601, 4048924.073; 596096.727, 4048918.049; 596094.961, 4048908.666; 596093.180, 4048901.722; 596090.941, 4048894.850; 596090.194, 4048892.559; 596075.586, 4048855.180; 596044.639, 4048787.944; 596040.015, 4048778.903; 596034.930, 4048770.237; 596030.582, 4048763.941; 596026.078, 4048757.872; 596021.113, 4048752.103; 596017.649, 4048748.408; 596014.185, 4048744.789; 596010.566, 4048741.320; 596004.831, 4048736.381; 596000.751, 4048733.288; 595998.787, 4048731.742; 595994.706, 4048728.802; 595988.352, 4048724.693; 595983.962, 4048722.131; 595981.689, 4048720.962; 595979.416, 4048719.795; 595975.023, 4048717.536; 595970.322, 4048715.427; 595965.619, 4048713.546; 595963.344, 4048712.607; 595956.209, 4048710.166; 595948.918, 4048708.104; 595943.903, 4048706.982; 595939.037, 4048706.013; 595934.018, 4048705.196; 595928.997, 4048704.530; 595923.974, 4048704.018; 595918.949, 4048703.734; 595835.009, 4048702.117; 595829.978, 4048702.289; 595824.945, 4048702.691; 595817.470, 4048703.522; 595814.875, 4048703.874; 595809.990, 4048704.734; 595802.505, 4048706.404; 595800.376, 4048706.944; 595798, 4048708; 595762, 4048723; 595761, 4048724; 595739, 4048743; 595733.894, 4048751.431; 595730.885, 4048761.683; 595730.310, 4048772.343; 595731.877, 4048782.112; 595734.506, 4048792.426; 595734.563, 4048800.960; 595733.119, 4048807.573; 595728.590, 4048817.426; 595725.142, 4048826.074; 595722.591, 4048836.331; 595721.878, 4048845.617; 595722.245, 4048853.774; 595723.678, 4048861.865; 595726.474, 4048870.810; 595729.744, 4048878.237; 595735.436, 4048887.137; 595741.604, 4048894.292; 595748.688, 4048901.227; 595756.387, 4048907.712; 595764.398, 4048913.668; 595772.266, 4048918.555; 595779.212, 4048924.270; 595783.576, 4048929.194; 595788.071, 4048936.101; 595790.747, 4048942.149; 595792.648, 4048949.332; 595793.481, 4048956.655; 595792.933, 4048964.878; 595788.510, 4048978.999; 595781.840, 4048989.592; 595773.660, 4048998.948; 595765.407, 4049005.918; 595876, 4049140; 595883, 4049146; 595891, 4049158; 595930, 4049207; 595924, 4049215; 595929, 4049224; 595759, 4049460; 595749, 4049453; 595718, 4049483; 595671, 4049449; 595594, 4049477; 595482, 4049468; 595462, 4049369; 595546, 4049277; 595476, 4049214; 595407, 4049320; 595398, 4049332; 595379, 4049348; 595360, 4049358; 595245, 4049402; 595234, 4049415; 595234, 4049456; 595169, 4049482; 595110, 4049477; 595063, 4049474; 595058, 4049541; 595079, 4049565; 595102, 4049571; 595119, 4049575; 595140, 4049584; 595150, 4049615; 595159, 4049642; 595130, 4049674; 595090, 4049729; 595067, 4049769; 595039, 4049811; 595027, 4049835; 595027, 4049851; 595037, 4049882; 595060, 4049943; 595074, 4050018; 595084, 4050058; 595081, 4050093; 595057.323, 4050156.455; 594990.554, 4050158.347; 594967.842, 4050159.586; 594941.815, 4050161.163; 594939.740, 4050161.513; 594954, 4050173; 594969, 4050191; 594986, 4050216; 594995, 4050239; 595012, 4050254; 595029, 4050260; 595045, 4050258; 595063, 4050252; 595089, 4050249; 595114, 4050261; 595129, 4050283; 595135, 4050315; 595127, 4050348; 595118, 4050375; 595115, 4050400; 595117, 4050427; 595121, 4050447; 595131, 4050460; 595146, 4050469; 595168, 4050477; 595183, 4050486; 595190, 4050498; 595195, 4050513; 595192, 4050538; 595193, 4050538; 595299, 4050514; 595411, 4050490; 595535, 4050334; 595574, 4050254; 595621, 4050215; 595661, 4050192; 595699, 4050182; 595718, 4050203; 595735, 4050221; 595728, 4050282; 595737, 4050294; 595873, 4050317; 595931, 4050395; 595865, 4050456; 595764, 4050427; 595708, 4050454; 595647, 4050505; 595634, 4050565; 595491, 4050688; 595495.370, 4050690.280; 595496.493, 4050690.314; 595508.038, 4050690.905; 595520.374, 4050691.863; 595533.349, 4050693.238; 595546.186, 4050694.972; 595557.882, 4050696.879; 595569.523, 4050699.092; 595580.577, 4050701.486; 595593.215, 4050704.582; 595607.463, 4050708.587; 595620.527, 4050713.299; 595632.385, 4050718.427; 595645.083, 4050724.897; 595657.059, 4050732.019; 595668.185, 4050739.632; 595678.590, 4050747.738; 595687.611, 4050755.653; 595697.731, 4050765.724; 595707.498, 4050775.246; 595717.389, 4050784.009; 595727.809, 4050792.397; 595739.767, 4050801.074; 595750.271, 4050807.692; 595761.985, 4050814.082; 595774.723, 4050820.556; 595787.346, 4050826.503; 595803.552, 4050833.485; 595819.808, 4050840.511; 595835.796, 4050846.786; 595850.746, 4050852.106; 595863.800, 4050856.332; 595878.326, 4050860.141; 595893.138, 4050862.843; 595909.227, 4050864.579; 595923.931, 4050865.100; 595940.058, 4050864.509; 595955.311, 4050861.023; 595973.024, 4050856.090; 595989.675, 4050850.553; 596006.554, 4050844.003; 596020.972, 4050837.619; 596035.257, 4050830.854; 596050.951, 4050824.504; 596064.953, 4050819.844; 596081.870, 4050815.399; 596091.460, 4050813.429; 596095.984, 4050813.012; 596102.710, 4050812.958; 596111.615, 4050813.930; 596118.244, 4050815.455; 596127.446, 4050818.812; 596132.377, 4050821.278; 596136.011, 4050823.439; 596140.866, 4050832.937; 596142.583, 4050836.764; 596411, 4050626; 596492, 4050567; 596500, 4050556; 596506, 4050545; 596510, 4050531; 596514, 4050505; 596513, 4050484; 596493, 4050421; 596437, 4050262; 596404, 4050199; 596364, 4050134; 596358, 4050092; 596367, 4050043; 596370, 4050008; 596348, 4049956; 596334, 4049923; 596339, 4049885; 596365, 4049836; 596420, 4049812; 596418, 4049789; 596387, 4049778; 596366, 4049762; 596351, 4049725; 596344, 4049706; 596332, 4049696; 596302, 4049685; 596300, 4049646; 596303, 4049619; 596311, 4049598; 596310, 4049570; 596299, 4049556; 596283, 4049542; 596269, 4049528; 596260, 4049516; 596258, 4049492; 596272, 4049460; 596282, 4049429; 596299, 4049389; 596298, 4049372; 596274, 4049352; 596258, 4049329; 596166, 4049101; returning to 596121, 4048995.

                (iv) Subunit 6a (Pescadero Canyon portion): From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10 NAD83 coordinates (E, N): 596202.421, 4048820.398; 596202.251, 4048823.977; 596201.106, 4048831.050; 596198.745, 4048837.881; 596195.323, 4048844.166; 596189.449, 4048851.720; 596181.453, 4048858.259; 596174.403, 4048861.914; 596168.285, 4048863.980; 596159.736, 4048865.409; 596150.776, 4048866.138; 596139.514, 4048869.809; 596131.375, 4048875.207; 596125.615, 4048881.289; 596120.666, 4048889.708; 596116.970, 4048898.758; 596115.407, 4048904.538; 596115.082, 4048907.507; 596114.880, 4048914.971; 596115.601, 4048920.919; 596117.073, 4048928.699; 596119.738, 4048940.221; 596121.820, 4048947.778; 596123.208, 4048952.171; 596149, 4048917; 596171, 4048889; 596214, 4048863; 596295, 4048862; 596318, 4048787; 596334, 4048726; 596363, 4048682; 596382, 4048673; 596405, 4048693; 596418, 4048724; 596441, 4048708; 596482, 4048660; 596510, 4048642; 596536, 4048625; 596561, 4048606; 596597, 4048578; 596651, 4048555; 596671, 4048551; 596715, 4048542; 596829, 4048531; 596878, 4048531; 596924.858, 4048521.004; 596936.135, 4048509.789; 596944.053, 4048516.909; 596953, 4048515; 597028, 4048494; 597074, 4048468; 597083, 4048454; 597096, 4048441; 597102, 4048435; 597103.186, 4048434.138; 597103.230, 4048432.889; 597122.598, 4048407.776; 597125.173, 4048401.474; 597125.117, 4048396.220; 597123.538, 4048391.757; 597121.041, 4048388.365; 597119.042, 4048386.644; 597115.317, 4048384.679; 597106.016, 4048382.581; 597099.373, 4048380.712; 597089.681, 4048377.084; 597078.307, 4048371.300; 597062.710, 4048362.620; 597050.160, 4048348.145; 597042.036, 4048336.655; 597037.007, 4048327.373; 597034.190, 4048320.921; 597026.181, 4048298.414; 597026, 4048298; 597008, 4048250; 596999, 4048220; 596952, 4048162; 596941, 4048146; 596932, 4048120; 596924, 4048090; 596907, 4048062; 596894, 4048049; 596833, 4048022; 596756, 4048000; 596740, 4047994; 596728, 4047994; 596689, 4047954; 596685, 4047941; 596674, 4047920; 596662, 4047900; 596648, 4047881; 596634, 4047862; 596542, 4047755; 596522, 4047739; 596506, 4047734; 596458, 4047725; 596449, 4047723; 596433, 4047716; 596297, 4047645; 596283, 4047635; 596220, 4047585; 596204, 4047568; 596197, 4047557; 596190, 4047539; 596163, 4047442; 596143, 4047425; 596133, 4047420; 596115, 4047406; 596103, 4047389; 596086, 4047360; 596074, 4047347; 596049, 4047337; 596017, 4047368; 595973, 4047400; 595910, 4047426; 595872, 4047443; 595867, 4047523; 595864, 4047594; 595870, 4047667; 595880, 4047728; 595887.445, 4047772.169; 595896.900, 4047807.905; 595923.997, 4047835.258; 595982.485, 4047890.602; 596001.110, 4047917.832; 596009.167, 4047943.965; 596008.899, 4047989.340; 596008.385, 4048016.218; 595998.060, 4048035.162; 595980.074, 4048045.653; 595962.288, 4048046.253; 595934.059, 4048032.734; 595906.862, 4048017.073; 595878.916, 4047992.590; 595843.991, 4047964.452; 595820.544, 4047955.446; 595781.236, 4047949.719; 595706.444, 4047946.467; 595701, 4047953; 595605, 4048051; 595588, 4048057; 595526, 4048090; 595504, 4048118; 595501, 4048132; 595502, 4048132; 595524, 4048140; 595565, 4048157; 595630, 4048169; 595634, 4048198; 595676, 4048233; 595673, 4048267; 595698, 4048322; 595840, 4048309; 595893, 4048311; 595982, 4048326; 595982, 4048327; 595973, 4048417; 595974, 4048417; 596135, 4048438; 596251, 4048453; 596208, 4048594; 596220, 4048604; 596231, 4048624; 596230, 4048641; 596215, 4048727; 596218, 4048782; 596209, 4048811; returning to 596202.421, 4048820.
                (v) Subunit 6a (portion between Sunridge Road and Spruance Road): From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10 NAD83 coordinates (E, N): 595662.607, 4048782.410; 595606.350, 4048793.214; 595593.683, 4048794.978; 595581.024, 4048795.981; 595576.755, 4048796.238; 595555.424, 4048796.153; 595501.980, 4048792.589; 595494.224, 4048791.208; 595486.477, 4048789.065; 595479.043, 4048786.088; 595472.075, 4048782.353; 595464.363, 4048777.086; 595456.518, 4048769.991; 595445.525, 4048758.212; 595435.299, 4048745.984; 595425.842, 4048733.156; 595417, 4048719.878; 595406.232, 4048701.550; 595399.076, 4048687.299; 595394.765, 4048677.576; 595363.443, 4048602.869; 595358.414, 4048589.176; 595349.695, 4048563.960; 595302.138, 4048562.504; 595301.073, 4048566.064; 595297.396, 4048581.566; 595294.480, 4048597.228; 595292.475, 4048613.053; 595291.233, 4048628.962; 595290.750, 4048644.956; 595291.183, 4048660.884; 595291.979, 4048671.483; 595293.081, 4048682.085; 595294.641, 4048692.616; 595296.926, 4048706.356; 595298.350, 4048715.285; 595299.470, 4048724.287; 595300.132, 4048733.285; 595300.642, 4048742.281; 595300.693, 4048751.348; 595300.573, 4048762.165; 595301.386, 4048771.317; 595305.088, 4048780.957; 595309.740, 4048787.409; 595316.836, 4048793.277; 595326.841, 4048797.960; 595339.744, 4048802.370; 595357.214, 4048807.211; 595374.849, 4048810.835; 595397.370, 4048813.599; 595411.528, 4048814.747; 595424.137, 4048818.163; 595434.605, 4048823.670; 595484.115, 4048850.827; 595495.005, 4048858.109; 595502.701, 4048864.899; 595506.769, 4048869.134; 595512.925, 4048877.278; 595517.565, 4048884.797; 595521.729, 4048894.062; 595538.984, 4048938.367; 595541.571, 4048946.013; 595543.020, 4048952.734; 595543.674, 4048962.493; 595542.650, 4048972.310; 595539.803, 4048981.725; 595534.506, 4048992.180; 595527.091, 4049001.317; 595516.619, 4049011.257; 595500.614, 4049025.555; 595483.704, 4049038.929; 595460.208, 4049055.429; 595441.798, 4049066.653; 595430.144, 4049073.305; 595423.232, 4049078.257; 595412.777, 4049088.386; 595406.135, 4049094.828; 595402.263, 4049100.499; 595400.808, 4049107.949; 595402.256, 4049114.822; 595406, 4049121; 595417, 4049126; 595438, 4049124; 595459, 4049129; 595480, 4049130; 595500, 4049127; 595517, 4049127; 595527, 4049130; 595546, 4049127; 595578, 4049111; 595609, 4049086; 595612, 4049077; 595622, 4049064; 595638, 4049045; 595658, 4049031; 595679, 4049021; 595703, 4049013; 595731, 4049004; 595754, 4048992; 595761.777, 4048985.026; 595769.192, 4048975.966; 595773.393, 4048968.089; 595775.156, 4048960.261; 595774.489, 4048951.721; 595771.678, 4048944.147; 595767.928, 4048938.772; 595761.284, 4048933.289; 595755.383, 4048929.567; 595748.428, 4048924.690; 595741.782, 4048919.436; 595733.484, 4048911.953; 595727.456, 4048905.944; 595720.990, 4048898.177; 595715.891, 4048890.806; 595711.118, 4048881.535; 595706.533, 4048868.989; 595704.225, 4048857.307; 595703.595, 4048845.414; 595704.641, 4048833.541; 595707.208, 4048821.913; 595710.348, 4048813.567; 595713.185, 4048805.066; 595713.125, 4048796.760; 595710.460, 4048789.721; 595706.253, 4048784.418; 595698.078, 4048779.603; 595689.711, 4048778.368; 595677.796, 4048779.563; returning to 595662.607, 4048782.

                (vi) Subunit 6a (portion west of Spruance Road): From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10 NAD83 coordinates (E, N): 595323, 4049123; 595368.117, 4049101.720; 595382.240, 4049092.277; 595410.579, 4049065.011; 595418.415, 4049059.232; 595432.679, 4049050.857; 595444.489, 4049043.827; 595456.001, 4049036.335; 595467.211, 4049028.460; 595483.502, 4049015.918; 595493.961, 4049007.120; 595504.272, 4048997.940; 595515.056, 4048987.393; 595520.624, 4048979.912; 595524.072, 4048971.342; 595525.218, 4048964.116; 595524.719, 4048954.207; 595521.124, 4048943.526; 595504.298, 4048899.506; 595499.078, 4048889.315; 595491.417, 4048879.402; 595484.782, 4048873.157; 595475.253, 4048866.804; 595424.286, 4048839.148; 595418.003, 4048835.465; 595406.606, 4048832.596; 595395.796, 4048831.866; 595381.337, 4048830.335; 595367.040, 4048828.043; 595348.039, 4048823.794; 595338.773, 4048821.253; 595324.957, 4048816.757; 595314.336, 4048812.602; 595302.378, 4048805.459; 595294.389, 4048797.600; 595286.759, 4048784.944; 595283.230, 4048773.401; 595282.287, 4048762.267; 595282.561, 4048751.299; 595282.244, 4048738.649; 595281.317, 4048726.144; 595279.779, 4048713.631; 595276.920, 4048696.686; 595275.215, 4048685.544; 595273.573, 4048668.688; 595272.604, 4048646.202; 595272.943, 4048629.292; 595274.197, 4048612.469; 595275.541, 4048601.208; 595277.188, 4048590.103; 595279.292, 4048579.003; 595281.851, 4048568.060; 595283.456, 4048561.932; 595253, 4048561; 595225, 4048650; 595206, 4048683; 595203, 4048704; 595204, 4048727; 595225, 4048781; 595225, 4048914; 595222, 4048941; 595134, 4049009; 595111, 4049027; 595081, 4049069; 595056, 4049144; 595117, 4049145; 595138, 4049144; 595159, 4049140; 595178, 4049134; 595194, 4049129; 595211, 4049127; 595228, 4049128; 595275, 4049132; 595292, 4049131; 595309, 4049128; returning to 595323, 4049123.
                (vii) Note: Unit 6a is depicted on Map 3 in paragraph (12)(xiv), and in detail on Map 4 in paragraph (12)(xv) of this entry.
                (viii) Subunit 6b (east portion): From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10 NAD83 coordinates (E, N): 593541.388, 4048770.432; 593510.848, 4048805.177; 593532.068, 4048818.876; 593548.960, 4048826.486; 593570.875, 4048833.182; 593586.397, 4048837.747; 593608.312, 4048838.660; 593624.139, 4048838.965; 593639.357, 4048836.834; 593659.141, 4048830.747; 593680.751, 4048822.529; 593727.015, 4048798.788; 593782.106, 4048772.004; 593790.904, 4048768.133; 593778.000, 4048727.000; 593772.946, 4048696.679; 593772.083, 4048696.721; 593715.333, 4048703.457; 593701.565, 4048705.802; 593683.913, 4048711.031; 593675.394, 4048714.531; 593667.133, 4048718.602; 593659.167, 4048723.224; 593651.533, 4048728.376; 593634.547, 4048741.500; 593627.799, 4048746.427; 593624.257, 4048748.773; 593616.962, 4048753.136; 593609.188, 4048757.152; 593605.208, 4048758.975; 593597.085, 4048762.239; 593592.951, 4048763.677; 593588.773, 4048764.984; 593584.556, 4048766.159; 593580.298, 4048767.201; 593575.860, 4048768.137; 593571.387, 4048768.928; 593566.891, 4048769.572; 593562.377, 4048770.069; 593557.849, 4048770.418; 593548.770, 4048770.669; 593544.229, 4048770.572; returning to 593541.388, 4048770.432.
                (ix) Subunit 6b (west portion): From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10 NAD83 coordinates (E, N): 593522.950, 4048768.330; 593488.310, 4048763.587; 593468.619, 4048760.890; 593462.417, 4048760.143; 593456.341, 4048759.609; 593450.817, 4048759.302; 593488.543, 4048788.440; 593498.544, 4048796.096; returning to 593522.950, 4048768.330.
                (x) Subunit 6c (east portion): From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10 NAD83 coordinates (E, N): 593678.031, 4049656.997; 593676.816, 4049655.549; 593657.430, 4049624.243; 593645.847, 4049580.582; 593642.129, 4049535.973; 593642.297, 4049535.749; 593636.462, 4049526.819; 593633.154, 4049523.033; 593630.739, 4049520.709; 593628.167, 4049518.558; 593625.453, 4049516.590; 593622.609, 4049514.816; 593618.129, 4049512.535; 593613.436, 4049510.732; 593610.214, 4049509.805; 593606.936, 4049509.104; 593501.928, 4049490.433; 593498.284, 4049510.927; 593545.854, 4049574.412; 593548.648, 4049578.141; 593566.979, 4049609.782; 593647.949, 4049681.627; returning to 593678.031, 4049656.997.
                (xi) Subunit 6c (west portion): From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10 NAD83 coordinates (E, N): 593686.191, 4049823.525; 593718.176, 4049820.816; 593726.510, 4049844.038; 593779, 4049814.000; 593781.227, 4049812.692; 593779.785, 4049811.940; 593744.860, 4049740.544; 593707.564, 4049692.197; 593617.531, 4049767.523; 593559.935, 4049774.021; 593531, 4049764.000; 593486, 4049731.000; 593474, 4049707.000; 593460, 4049690.000; 593428, 4049662.000; 593408, 4049649.000; 593383, 4049632.000; 593351.999, 4049611.999; 593334.206, 4049625.645; 593326.515, 4049621.339; 593318.546, 4049617.573; 593306.155, 4049612.974; 593297.659, 4049610.629; 593284.662, 4049608.222; 593271.487, 4049607.167; 593258.273, 4049607.477; 593245.162, 4049609.148; 593232.293, 4049612.162; 593219.803, 4049616.488; 592978.342, 4049724.383; 592966.840, 4049728.949; 592959.041, 4049731.592; 592954.985, 4049732.755; 592941.323, 4049735.664; 592939, 4049733.000; 592930, 4049733.000; 592918, 4049760.000; 592920, 4049789.000; 592936.305, 4049827.951; 593018.581, 4049826.666; 593098.417, 4049780.812; 593207.036, 4049823.766; 593283.323, 4049815.508; 593358.944, 4049812.254; 593444.705, 4049788.911; 593458.448, 4049795.812; 593602.831, 4049855.126; 593635.133, 4049863.106; 593661.279, 4049846.810; returning to 593686.191, 4049823.525.
                (xii) Subunit 6d: From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 591851, 4048564; 591855, 4048576; 591861, 4048580; 591868, 4048583; 591873, 4048588; 591879, 4048594; 591884, 4048602; 591887, 4048610; 591889, 4048617; 591889, 4048625; 591891, 4048632; 591918, 4048685; 591925, 4048690; 591925, 4048690; 591935, 4048688; 591945, 4048672; 591953, 4048660; 591961, 4048648; 591969, 4048636; 592120, 4048437; 592141, 4048411; 592144, 4048397; 592144, 4048351; 592144, 4048317; 592136, 4048297; 592116, 4048287; 592116, 4048287; 592116, 4048287; 592096, 4048293; 592073, 4048322; 592062, 4048334; 592050, 4048344; 592038, 4048354; 591992, 4048388; 591951, 4048418; 591951, 4048418; 591933, 4048448; 591931, 4048452; 591928, 4048456; 591924, 4048461; 591920, 4048466; 591920, 4048466; 591912, 4048476; 591908, 4048485; 591907, 4048489; 591905, 4048496; 591902, 4048503; 591899, 4048510; 591895, 4048517; 591891, 4048523; 591886, 4048529; 591882, 4048534; 591877, 4048538; 591872, 4048543; 591866, 4048548; 591860, 4048552; 591855, 4048556; returning to 591851, 4048564.

                (xiii) Subunit 6e: From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM Zone 10 NAD83 coordinates (E, N): 595552, 4051784; 595527, 4051833; 595413, 4051790; 595404, 4051837; 595404, 4051843; 595404, 4051846; 595403, 4051858; 595401, 4051873; 595399, 4051888; 595397, 4051903; 595395, 4051917; 595392, 4051932; 595389, 4051947; 595386, 4051961; 595382, 4051976; 595379, 4051990; 595375, 4052005; 595371, 4052019; 595370, 4052021; 595370, 4052022; 595366, 4052033; 595362, 4052047; 595357, 4052061; 595352, 4052075; 595346, 4052089; 595341, 4052103; 595334, 4052116; 595332, 4052121; 595330, 4052124; 595325, 4052130; 595324, 4052130; 595323, 4052138; 595292, 4052402; 595329, 4052407; 595339, 4052409; 595340, 4052409; 595342, 4052409; 595344, 4052409; 595345, 4052409; 595347, 4052409; 595348, 4052409; 595349, 4052409; 595351, 4052409; 595352, 4052409; 595354, 4052409; 595356, 4052409; 595358, 4052409; 595359, 4052409; 595361, 4052409; 595363, 4052409; 595365, 4052409; 595366, 4052409; 595367, 4052410; 595368, 4052410; 595370, 4052410; 595372, 4052410; 595373, 4052411; 595375, 4052411; 595377, 4052412; 595379, 4052412; 595380, 4052412; 595382, 4052413; 595384, 4052413; 595385, 4052414; 595387, 4052415; 595388, 4052415; 595390, 4052416; 595392, 4052416; 595393, 4052417; 595395, 4052418; 595397, 4052419; 595398, 4052419; 595400, 4052420; 595401, 4052421; 595403, 4052422; 595404, 4052423; 595406, 4052424; 595407, 4052425; 595409, 4052426; 595410, 4052427; 595412, 4052428; 595413, 4052429; 595414, 4052429; 595425, 4052438; 595487, 4052473; 595545, 4052519; 595569, 4052552; 595574, 4052559; 595785, 4052448; 595838, 4052420; 595829, 4052400; 595798, 4052339; 595762, 4052253; 595751, 4052224; 595736, 4052189; 595703, 4052125; 595688, 4052091; 595683, 4052085; 595672, 4052071; 595634, 4052047; 595633, 4052045; 595632, 4052043; 595631, 4052041; 595630, 4052039; 595628, 4052037; 595627, 4052035; 595626, 4052033; 595625, 4052030; 595624, 4052028; 595623, 4052026; 595622, 4052024; 595621, 4052021; 595621, 4052019; 595620, 4052017; 595619, 4052015; 595618, 4052012; 595618, 4052010; 595617, 4052008; 595616, 4052005; 595616, 4052003; 595615, 4052001; 595615, 4051998; 595614, 4051996; 595614, 4051993; 595614, 4051991; 595613, 4051989; 595613, 4051986; 595613, 4051984; 595613, 4051981; 595612, 4051979; 595612, 4051977; 595612, 4051974; 595612, 4051972; 595612, 4051969; 595612, 4051967; 595613, 4051964; 595613, 4051962; 595613, 4051960; 595613, 4051957; 595613, 4051955; 595614, 4051952; 595614, 4051950; 595614, 4051948; 595615, 4051945; 595615, 4051943; 595616, 4051940; 595617, 4051938; 595617, 4051936; 595618, 4051933; 595618, 4051931; 595619, 4051929; 595620, 4051926; 595621, 4051924; 595625, 4051914; 595629, 4051904; 595634, 4051892; 595638, 4051882; 595643, 4051871; 595655, 4051846; 595657, 4051842; 595663, 4051824; returning to 595552, 4051784.
                (xiv) Note: Map of Unit 6 (Map 3) follows:
                (xv) Note: Detail map of Subunit 6a (Map 4) follows:
                
                  
                  ER24OC07.002
                
                
                  
                  ER24OC07.003
                
                (13) Unit 7: Point Lobos Ranch, Monterey County, California.

                (i) From USGS 1:24,000 scale quadrangles Monterey and Soberanes Point. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 595261, 4040950; 595269, 4041010; 595302, 4041071; 595344, 4041106; 595399, 4041136; 595410, 4041165; 595402, 4041291; 595387, 4041367; 595377, 4041400; 595365, 4041437; 595365, 4041463; 595389, 4041491; 595453, 4041513; 595516, 4041504; 595570, 4041472; 595597, 4041500; 595597, 4041536; 595602, 4041585; 595627, 4041649; 595635, 4041663; 595716, 4041696; 595759, 4041700; 595783, 4041693; 595801, 4041670; 595825, 4041613; 595827, 4041585; 595813, 4041551; 595807, 4041531; 595812, 4041518; 595844, 4041470; 595915, 4041508; 595889, 4041596; 595951, 4041638; 595966, 4041648; 595986, 4041664; 595850, 4041803; 595867, 4041802; 595891, 4041808; 595893, 4041869; 595904, 4041919; 595915, 4041930; 595910, 4041935; 595945, 4041988; 595990, 4042022; 596063, 4042063; 596142, 4042098; 596156, 4042104; 596211, 4042114; 596241, 4042109; 596269, 4042011; 596275, 4041978; 596276, 4041975; 596317, 4041764; 596343, 4041583; 596373, 4041510; 596515, 4041436; 596694, 4041433; 596927, 4041428; 597048, 4041584; 597068, 4041628; 597136, 4041714; 597204, 4041766; 597235, 4041783; 597291, 4041803; 597332, 4041812; 597381, 4041807; 597425, 4041787; 597461, 4041754; 597484, 4041711; 597492, 4041663; 597484, 4041614; 597467, 4041579; 597441, 4041550; 597408, 4041528; 597363, 4041511; 597341, 4041491; 597323, 4041415; 597248, 4041313; 597288, 4041280; 597098, 4041279; 597103, 4041079; 597060, 4041079; 597045, 4041092; 596996, 4041118; 596889, 4041130; 596702, 4041138; 596646, 4041140; 596553, 4041137; 596503, 4041119; 596451, 4041086; 596363, 4041006; 596211, 4040900; 596003, 4040843; 595913, 4040829; 595905, 4040827; 595884, 4040824; 595865, 4040825; 595753, 4040829; 595629, 4040826; 595611, 4040841; 595574, 4040832; 595575, 4040825; 595539, 4040822; 595537, 4040822; 595497, 4040858; 595465, 4040822; 595393, 4040831; 595371, 4040840; 595366, 4040838; 595297, 4040891; returning to 595261, 4040950.
                (ii) Note: Unit 7 is depicted on Map 5 in paragraph (14)(ii) of this entry.
                (14) Unit 8: Palo Colorado, Monterey County, California.
                (i) From USGS 1:24,000 scale quadrangle Soberanes Point. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 598818, 4027785; 598823, 4027824; 598834, 4027852; 598855, 4027884; 598877, 4027904; 599017, 4027985; 599111, 4028022; 599176, 4028075; 599179, 4028121; 599198, 4028182; 599233, 4028238; 599262, 4028268; 599316, 4028304; 599373, 4028315; 599431, 4028304; 599479, 4028271; 599498, 4028249; 599518, 4028204; 599522, 4028146; 599508, 4028099; 599476, 4028056; 599471, 4028019; 599511, 4027964; 599527, 4027921; 599543, 4027880; 599551, 4027832; 599546, 4027793; 599531, 4027757; 599514, 4027733; 599484, 4027707; 599430, 4027685; 599362, 4027687; 599326, 4027702; 599282, 4027741; 599266, 4027766; 599135, 4027707; 599026, 4027647; 598988, 4027637; 598949, 4027637; 598893, 4027655; 598855, 4027686; 598830, 4027728; 598821, 4027756; returning to 598818, 4027785.
                (ii) Note: Map of Units 7 and 8 (Map 5) follows:
                
                  
                  ER24OC07.004
                
                
                Family Orobanchaceae: Castilleja cinerea (Ash-Gray Indian Paintbrush)
                (1) Critical habitat units for this species are found in San Bernardino County, California.

                (2) The primary constituent elements of critical habitat for Castilleja cinerea are the habitat components that provide:
                (i) Pebble plains in dry meadow-like openings, or non-pebble plain dry meadow margin areas, within upper montane coniferous forest, pinyon-juniper woodlands, or Great Basin sagebrush in the San Bernardino Mountains of San Bernardino County, California; at elevations between 5,900 to 9,800 ft (1,830 to 2,990 m) that provide space for individual and population growth, reproduction and dispersal;
                (ii) Seasonally wet clay, or sandy clay soils, generally containing quartzite pebbles, subject to natural hydrological processes that include water hydrating the soil and freezing in winter and drying in summer causing lifting and churning of included pebbles, or seasonally wet silt or saline clay soils in non-pebble plain dry meadow margin areas that provide space for individual and population growth, reproduction and dispersal, adequate water, air, minerals, and other nutritional or physiological requirements to the species; and

                (iii) The presence of one or more of its known host species such as Eriogonum kennedyi var. austromontanum, E. kennedyi. var. kennedyi, and E. wrightii var. subscaposumon in pebble plain habitat and species such as Artemisia tridentata, A. nova, and E. wrightii var. subscaposumon in pebble plain and non-pebble plain meadow margin habitat that provide some of the physiological requirements for this species.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, roads, and other paved areas) and the land on which they are located existing on the effective date of this rule and not containing one or more of the primary constituent elements.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 1:24,0000 maps, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Index map (Map 1) follows:
                
                  
                  ER26DE07.010
                
                (6) Units CACI 1 and CACI 2. Arrastre/Union Flat, San Bernardino County, California. From USGS 1:24,000 quadrangle map Big Bear City.

                (i) Unit CACI 1. Land bounded by the following UTM NAD27 coordinates (E,N): 512434, 3795966; 512436, 3795961; 512446, 3795966; 512450, 3795966; 512469, 3795969; 512508, 3795965; 512533, 3795959; 512537, 3795959; 512539, 3795960; 512549, 3795964; 512560, 3795961; 512568, 3795954; 512573, 3795948; 512573, 3795936; 512571, 3795930; 512568, 3795927; 512565, 3795927; 512563, 3795927; 512563, 3795924; 512561, 3795914; 512556, 3795904; 512555, 3795903; 512554, 3795901; 512548, 3795879; 512535, 3795835; 512544, 3795791; 512546, 3795790; 512554, 3795787; 512568, 3795779; 512576, 3795774; 512582, 3795771; 512592, 3795764; 512595, 3795753; 512595, 3795747; 512591, 3795739; 512584, 3795732; 512581, 3795731; 512575, 3795727; 512569, 3795727; 512560, 3795728; 512552, 3795733; 512544, 3795739; 512542, 3795740; 512541, 3795739; 512540, 3795738; 512525, 3795717; 512469, 3795694; 512447, 3795680; 512445, 3795679; 512427, 3795653; 512428, 3795649; 512450, 3795617; 512476, 3795588; 512476, 3795588; 512504, 3795564; 512514, 3795552; 512541, 3795525; 512546, 3795509; 512548, 3795508; 512553, 3795501; 512554, 3795500; 512558, 3795490; 512566, 3795479; 512573, 3795468; 512584, 3795444; 512586, 3795433; 512588, 3795412; 512594, 3795398; 512601, 3795395; 512607, 3795395; 512627, 3795401; 512632, 3795400; 512641, 3795402; 512654, 3795400; 512675, 3795405; 512691, 3795401; 512699, 3795397; 512703, 3795397; 512707, 3795394; 512715, 3795393; 512718, 3795391; 512730, 3795388; 512740, 3795378; 512742, 3795374; 512746, 3795371; 512770, 3795357; 512806, 3795330; 512815, 3795317; 512837, 3795311; 512856, 3795327; 512872, 3795330; 512883, 3795343; 512886, 3795339; 512900, 3795331; 512905, 3795319; 512909, 3795312; 512913, 3795307; 512913, 3795306; 512913, 3795305; 512914, 3795303; 512920, 3795287; 512924, 3795286; 512935, 3795275; 512938, 3795270; 512944, 3795264; 512948, 3795258; 512953, 3795250; 512955, 3795245; 512954, 3795239; 512953, 3795233; 512949, 3795225; 512946, 3795221; 512949, 3795219; 512976, 3795203; 512998, 3795196; 513008, 3795189; 513014, 3795187; 513019, 3795183; 513030, 3795176; 513031, 3795173; 513048, 3795163; 513049, 3795158; 513051, 3795154; 513053, 3795150; 513053, 3795143; 513053, 3795142; 513056, 3795131; 513053, 3795122; 513053, 3795109; 513055, 3795098; 513059, 3795095; 513062, 3795091; 513066, 3795086; 513069, 3795084; 513072, 3795077; 513076, 3795073; 513079, 3795066; 513080, 3795064; 513083, 3795057; 513083, 3795052; 513083, 3795047; 513082, 3795043; 513080, 3795036; 513080, 3795034; 513079, 3795025; 513077, 3795018; 513075, 3795011; 513075, 3795007; 513072, 3794999; 513069, 3794994; 513066, 3794989; 513058, 3794982; 513053, 3794982; 513047, 3794982; 513037, 3794982; 513035, 3794981; 513017, 3794975; 513010, 3794975; 513006, 3794978; 513000, 3794981; 512993, 3794985; 512988, 3794988; 512973, 3794993; 512965, 3794993; 512960, 3794991; 512951, 3794990; 512944, 3794988; 512938, 3794987; 512934, 3794988; 512924, 3794989; 512915, 3794991; 512897, 3794997; 512886, 3795001; 512875, 3795007; 512866, 3795012; 512852, 3795026; 512850, 3795031; 512847, 3795037; 512848, 3795042; 512848, 3795045; 512856, 3795057; 512861, 3795057; 512871, 3795053; 512875, 3795052; 512883, 3795047; 512863, 3795065; 512861, 3795066; 512853, 3795072; 512853, 3795075; 512847, 3795081; 512851, 3795097; 512867, 3795120; 512875, 3795132; 512879, 3795132; 512881, 3795135; 512913, 3795143; 512919, 3795177; 512903, 3795187; 512899, 3795188; 512884, 3795190; 512840, 3795190; 512839, 3795192; 512835, 3795194; 512826, 3795195; 512825, 3795196; 512811, 3795199; 512812, 3795203; 512811, 3795204; 512811, 3795217; 512800, 3795241; 512793, 3795247; 512785, 3795251; 512778, 3795254; 512765, 3795263; 512732, 3795279; 512696, 3795299; 512648, 3795303; 512621, 3795315; 512618, 3795316; 512607, 3795318; 512601, 3795321; 512585, 3795327; 512561, 3795335; 512558, 3795344; 512555, 3795349; 512545, 3795359; 512533, 3795366; 512510, 3795373; 512508, 3795373; 512500, 3795376; 512498, 3795372; 512497, 3795370; 512495, 3795367; 512492, 3795368; 512490, 3795372; 512490, 3795379; 512489, 3795379; 512484, 3795381; 512485, 3795387; 512482, 3795398; 512482, 3795418; 512485, 3795432; 512484, 3795433; 512486, 3795443; 512486, 3795452; 512453, 3795490; 512413, 3795508; 512409, 3795509; 512408, 3795507; 512406, 3795499; 512398, 3795500; 512390, 3795509; 512386, 3795512; 512354, 3795501; 512340, 3795496; 512357, 3795495; 512366, 3795491; 512362, 3795478; 512360, 3795467; 512361, 3795466; 512364, 3795462; 512368, 3795462; 512373, 3795469; 512376, 3795462; 512392, 3795462; 512392, 3795461; 512393, 3795461; 512401, 3795463; 512406, 3795462; 512408, 3795459; 512429, 3795455; 512432, 3795454; 512437, 3795449; 512437, 3795446; 512434, 3795435; 512431, 3795430; 512434, 3795422; 512433, 3795419; 512434, 3795416; 512432, 3795410; 512433, 3795405; 512430, 3795402; 512428, 3795397; 512423, 3795395; 512421, 3795393; 512393, 3795381; 512369, 3795385; 512368, 3795386; 512367, 3795386; 512351, 3795394; 512339, 3795398; 512339, 3795414; 512342, 3795418; 512342, 3795425; 512350, 3795437; 512339, 3795449; 512324, 3795455; 512306, 3795472; 512299, 3795481; 512283, 3795473; 512264, 3795473; 512249, 3795472; 512248, 3795473; 512247, 3795473; 512237, 3795473; 512228, 3795473; 512223, 3795475; 512207, 3795477; 512189, 3795483; 512172, 3795485; 512165, 3795492; 512163, 3795493; 512156, 3795496; 512155, 3795496; 512150, 3795497; 512149, 3795498; 512135, 3795504; 512124, 3795510; 512100, 3795517; 512095, 3795519; 512080, 3795516; 512060, 3795516; 512044, 3795536; 512052, 3795560; 512056, 3795588; 512064, 3795616; 512064, 3795617; 512065, 3795620; 512081, 3795644; 512087, 3795650; 512088, 3795651; 512089, 3795652; 512101, 3795664; 512123, 3795675; 512123, 3795688; 512123, 3795695; 512122, 3795699; 512119, 3795715; 512111, 3795727; 512119, 3795747; 512125, 3795759; 512133, 3795784; 512135, 3795798; 512143, 3795822; 512155, 3795842; 512171, 3795857; 512199, 3795878; 512223, 3795886; 512228, 3795889; 512235, 3795890; 512242, 3795892; 512248, 3795895; 512282, 3795913; 512334, 3795929; 512377, 3795941; 512380, 3795941; 512383, 3795942; 512387, 3795942; 512394, 3795943; 512397, 3795947; 512412, 3795966; 512417, 3795971; 512422, 3795975; 512427, 3795979; 512430, 3795978; 512434, 3795966.

                (ii) Unit CACI 2. Land bounded by the following UTM NAD27 coordinates (E,N): 513282, 3797202; 513312, 3797195; 513346, 3797179; 513347, 3797179; 513352, 3797178; 513378, 3797155; 513382, 3797151; 513404, 3797137; 513430, 3797126; 513434, 3797122; 513438, 3797119; 513475, 3797110; 513503, 3797106; 513500, 3797115; 513500, 3797124; 513510, 3797137; 513520, 3797137; 513532, 3797131; 513545, 3797124; 513554, 3797111; 513554, 3797108; 513567, 3797110; 513599, 3797116; 513650, 3797107; 513655, 3797103; 513659, 3797103; 513666, 3797099; 513668, 3797098; 513694, 3797083; 513708, 3797069; 513727, 3797057; 513758, 3797027; 513788, 3796985; 513797, 3796978; 513801, 3796976; 513815, 3796968; 513834, 3796962; 513876, 3796962; 513926, 3796970; 513952, 3796981; 513956, 3796985; 513979, 3797000; 514002, 3797019; 514028, 3797035; 514070, 3797061; 514093, 3797069; 514129, 3797075; 514136, 3797079; 514216, 3797087; 514238, 3797082; 514329, 3797076; 514364, 3797073; 514406, 3797069; 514444, 3797046; 514455, 3797019; 514448, 3797004; 514444, 3797001; 514441, 3796991; 514418, 3796945; 514401, 3796935; 514398, 3796928; 514393, 3796914; 514396, 3796911; 514384, 3796831; 514384, 3796806; 514387, 3796798; 514383, 3796764; 514375, 3796741; 514362, 3796721; 514357, 3796709; 514343, 3796691; 514329, 3796661; 514318, 3796650; 514303, 3796631; 514288, 3796623; 514276, 3796625; 514270, 3796622; 514239, 3796625; 514197, 3796645; 514171, 3796637; 514166, 3796635; 514151, 3796626; 514106, 3796587; 514064, 3796561; 514003, 3796519; 513965, 3796488; 513946, 3796458; 513946, 3796457; 513959, 3796433; 513996, 3796392; 514005, 3796381; 514022, 3796370; 514030, 3796350; 514036, 3796343; 514043, 3796339; 514101, 3796309; 514102, 3796309; 514108, 3796307; 514111, 3796304; 514142, 3796287; 514170, 3796255; 514215, 3796208; 514291, 3796164; 514355, 3796119; 514424, 3796055; 514439, 3796024; 514451, 3796009; 514449, 3795971; 514450, 3795964; 514443, 3795894; 514441, 3795891; 514440, 3795890; 514393, 3795830; 514332, 3795801; 514321, 3795800; 514291, 3795789; 514262, 3795785; 514258, 3795783; 514231, 3795781; 514227, 3795781; 514226, 3795781; 514155, 3795776; 514144, 3795785; 514116, 3795789; 514088, 3795817; 514047, 3795891; 514018, 3795938; 514005, 3795973; 513980, 3796014; 513957, 3796046; 513948, 3796055; 513865, 3796109; 513828, 3796145; 513797, 3796168; 513780, 3796186; 513762, 3796200; 513760, 3796201; 513723, 3796230; 513687, 3796286; 513678, 3796295; 513674, 3796304; 513669, 3796313; 513661, 3796338; 513655, 3796353; 513652, 3796365; 513634, 3796408; 513630, 3796430; 513628, 3796432; 513627, 3796434; 513625, 3796439; 513622, 3796448; 513622, 3796451; 513619, 3796455; 513615, 3796461; 513612, 3796466; 513607, 3796471; 513601, 3796475; 513594, 3796479; 513581, 3796480; 513579, 3796481; 513577, 3796481; 513568, 3796491; 513563, 3796494; 513561, 3796495; 513560, 3796500; 513560, 3796506; 513560, 3796508; 513562, 3796511; 513567, 3796513; 513573, 3796517; 513578, 3796520; 513586, 3796523; 513592, 3796524; 513582, 3796530; 513580, 3796555; 513590, 3796564; 513595, 3796566; 513601, 3796566; 513598, 3796573; 513589, 3796592; 513581, 3796602; 513570, 3796605; 513551, 3796618; 513539, 3796656; 513548, 3796669; 513548, 3796676; 513571, 3796707; 513590, 3796760; 513590, 3796810; 513587, 3796851; 513586, 3796856; 513584, 3796863; 513571, 3796887; 513565, 3796881; 513546, 3796877; 513512, 3796881; 513489, 3796900; 513481, 3796923; 513481, 3796924; 513465, 3796924; 513438, 3796920; 513432, 3796923; 513431, 3796922; 513380, 3796910; 513348, 3796878; 513329, 3796849; 513326, 3796805; 513300, 3796757; 513293, 3796749; 513291, 3796739; 513275, 3796710; 513273, 3796706; 513268, 3796698; 513256, 3796676; 513232, 3796652; 513204, 3796636; 513196, 3796629; 513168, 3796629; 513162, 3796631; 513162, 3796628; 513162, 3796619; 513158, 3796609; 513155, 3796603; 513149, 3796597; 513138, 3796593; 513131, 3796584; 513128, 3796581; 513148, 3796577; 513167, 3796562; 513167, 3796528; 513152, 3796516; 513146, 3796511; 513141, 3796511; 513118, 3796501; 513119, 3796501; 513131, 3796493; 513134, 3796488; 513145, 3796482; 513149, 3796466; 513145, 3796450; 513137, 3796434; 513126, 3796434; 513115, 3796429; 513106, 3796427; 513100, 3796425; 513087, 3796427; 513085, 3796426; 513082, 3796427; 513085, 3796425; 513089, 3796424; 513094, 3796423; 513099, 3796421; 513103, 3796421; 513107, 3796420; 513109, 3796419; 513120, 3796414; 513122, 3796411; 513123, 3796407; 513123, 3796401; 513121, 3796389; 513110, 3796387; 513089, 3796387; 513085, 3796387; 513080, 3796383; 513075, 3796378; 513069, 3796376; 513065, 3796378; 513061, 3796380; 513038, 3796401; 513031, 3796403; 513022, 3796403; 513016, 3796403; 513010, 3796404; 513007, 3796408; 512998, 3796427; 512993, 3796432; 512984, 3796432; 512976, 3796431; 512967, 3796430; 512958, 3796430; 512948, 3796431; 512942, 3796435; 512942, 3796440; 512943, 3796447; 512947, 3796453; 512958, 3796458; 512968, 3796460; 512981, 3796461; 512990, 3796462; 512998, 3796461; 513002, 3796462; 513000, 3796463; 512996, 3796465; 512992, 3796472; 512986, 3796477; 512982, 3796485; 512977, 3796493; 512985, 3796499; 512986, 3796501; 512996, 3796509; 513006, 3796518; 513003, 3796519; 513001, 3796524; 513001, 3796528; 513003, 3796531; 513006, 3796533; 513013, 3796536; 513026, 3796540; 513031, 3796543; 513019, 3796558; 513004, 3796600; 513004, 3796623; 513001, 3796637; 513009, 3796690; 513024, 3796717; 513039, 3796763; 513070, 3796797; 513089, 3796843; 513096, 3796872; 513099, 3796901; 513095, 3796915; 513094, 3796917; 513076, 3796939; 513072, 3796962; 513087, 3796975; 513089, 3796980; 513123, 3797003; 513126, 3797015; 513126, 3797031; 513106, 3797069; 513087, 3797088; 513084, 3797137; 513096, 3797163; 513103, 3797175; 513141, 3797195; 513182, 3797197; 513184, 3797197; 513218, 3797201; 513240, 3797201; 513255, 3797202; 513282, 3797202.
                (iii) Note: Map of Units CACI 1 and CACI 2 (Map 2) follows:
                
                  
                  ER26DE07.011
                
                (7) Units CACI 3 and CACI 4. Big Bear Lake, San Bernardino County, California. From USGS 1:24,000 quadrangle map Big Bear Lake.

                (i) Unit CACI 3. Land bounded by the following UTM NAD27 coordinates (E,N): 506933, 3788172; 506933, 3788172; 507055, 3788172; 507058, 3788169; 507058, 3788169; 507166, 3788172; 507208, 3788170; 507213, 3788165; 507215, 3788157; 507213, 3788134; 507205, 3788104; 507197, 3788062; 507176, 3788009; 507151, 3787955; 507123, 3787915; 507111, 3787897; 507087, 3787865; 507069, 3787840; 507045, 3787831; 507043, 3787831; 507040, 3787820; 507041, 3787818; 507036, 3787807; 507036, 3787807; 507036, 3787806; 507036, 3787806; 507025, 3787783; 507009, 3787755; 507006, 3787754; 507000, 3787747; 506974, 3787747; 506974, 3787747; 506973, 3787747; 506968, 3787747; 506967, 3787748; 506954, 3787751; 506938, 3787779; 506942, 3787811; 506954, 3787842; 506966, 3787866; 506974, 3787869; 506956, 3787901; 506949, 3787935; 506941, 3787974; 506938, 3788020; 506941, 3788043; 506939, 3788042; 506926, 3788042; 506907, 3788042; 506901, 3788049; 506892, 3788058; 506885, 3788071; 506885, 3788093; 506888, 3788115; 506895, 3788135; 506911, 3788153; 506933, 3788160; 506933, 3788172.
                (ii) Unit CACI 4. Land bounded by the following UTM NAD27 coordinates (E,N): 507777, 3788001; 507780, 3787993; 507783, 3788009; 507791, 3788029; 507801, 3788015; 507806, 3788013; 507806, 3788005; 507811, 3787989; 507811, 3787973; 507811, 3787949; 507810, 3787946; 507810, 3787941; 507807, 3787932; 507806, 3787930; 507804, 3787929; 507803, 3787925; 507802, 3787925; 507790, 3787909; 507764, 3787877; 507732, 3787851; 507704, 3787839; 507688, 3787829; 507686, 3787828; 507682, 3787826; 507682, 3787827; 507678, 3787826; 507674, 3787876; 507666, 3787929; 507659, 3787975; 507659, 3788001; 507669, 3788023; 507682, 3788035; 507707, 3788042; 507729, 3788042; 507752, 3788036; 507767, 3788013; 507769, 3788006; 507777, 3788001.
                (iii) Note: Map of Units CACI 3 and CACI 4 (Map 3) follows:
                
                  
                  ER26DE07.012
                
                (8) Units CACI 5 and CACI 6. Broom Flat, San Bernardino County, California. From USGS 1:24,000 quadrangle map Onyx Peak.

                (i) Unit CACI 5. Land bounded by the following UTM NAD27 coordinates (E,N): 525644, 3786958; 525650, 3786943; 525657, 3786886; 525619, 3786867; 525580, 3786879; 525577, 3786894; 525574, 3786905; 525542, 3786911; 525498, 3786892; 525473, 3786847; 525450, 3786817; 525440, 3786790; 525442, 3786753; 525491, 3786702; 525528, 3786682; 525545, 3786658; 525552, 3786616; 525518, 3786601; 525472, 3786618; 525418, 3786655; 525374, 3786645; 525352, 3786596; 525312, 3786569; 525288, 3786552; 525285, 3786508; 525261, 3786459; 525229, 3786435; 525185, 3786425; 525148, 3786423; 525114, 3786442; 525107, 3786462; 525112, 3786503; 525121, 3786543; 525151, 3786587; 525190, 3786606; 525202, 3786658; 525246, 3786724; 525278, 3786795; 525327, 3786873; 525374, 3786910; 525377, 3786968; 525396, 3786994; 525428, 3787032; 525469, 3787091; 525533, 3787152; 525580, 3787209; 525619, 3787254; 525644, 3787311; 525657, 3787355; 525688, 3787387; 525733, 3787419; 525746, 3787419; 525771, 3787444; 525771, 3787508; 525777, 3787565; 525771, 3787616; 525777, 3787641; 525815, 3787629; 525834, 3787597; 525860, 3787552; 525898, 3787527; 525911, 3787495; 525904, 3787457; 525904, 3787425; 525892, 3787368; 525860, 3787324; 525828, 3787260; 525784, 3787203; 525777, 3787152; 525765, 3787127; 525733, 3787121; 525688, 3787076; 525644, 3787019; 525638, 3786974; 525644, 3786958.
                (ii) Unit CACI 6. Land bounded by the following UTM NAD27 coordinates (E,N): 525111, 3785431; 525155, 3785406; 525142, 3785419; 525199, 3785419; 525250, 3785412; 525307, 3785393; 525365, 3785362; 525378, 3785345; 525421, 3785349; 525497, 3785323; 525558, 3785296; 525600, 3785262; 525661, 3785220; 525706, 3785197; 525744, 3785182; 525813, 3785170; 525870, 3785170; 525950, 3785201; 526053, 3785243; 526125, 3785292; 526198, 3785323; 526247, 3785330; 526297, 3785338; 526358, 3785338; 526411, 3785327; 526457, 3785292; 526491, 3785262; 526529, 3785227; 526556, 3785170; 526556, 3785132; 526552, 3785079; 526548, 3785022; 526540, 3784978; 526562, 3784983; 526585, 3784983; 526610, 3784977; 526632, 3784967; 526642, 3784945; 526639, 3784907; 526632, 3784885; 526616, 3784847; 526604, 3784834; 526588, 3784815; 526575, 3784789; 526562, 3784774; 526617, 3784774; 526651, 3784759; 526651, 3784751; 526662, 3784735; 526662, 3784724; 526642, 3784701; 526625, 3784671; 526614, 3784655; 526626, 3784653; 526636, 3784634; 526632, 3784615; 526616, 3784593; 526604, 3784577; 526594, 3784567; 526582, 3784558; 526575, 3784548; 526562, 3784542; 526550, 3784535; 526547, 3784534; 526522, 3784488; 526509, 3784440; 526506, 3784412; 526495, 3784379; 526459, 3784332; 526457, 3784330; 526449, 3784321; 526434, 3784252; 526415, 3784229; 526418, 3784219; 526423, 3784219; 526430, 3784207; 526436, 3784191; 526442, 3784178; 526445, 3784162; 526439, 3784151; 526445, 3784130; 526476, 3784019; 526510, 3783943; 526522, 3783890; 526541, 3783795; 526567, 3783692; 526579, 3783627; 526606, 3783581; 526647, 3783490; 526680, 3783446; 526713, 3783425; 526764, 3783396; 526818, 3783371; 526861, 3783342; 526873, 3783324; 526876, 3783323; 526878, 3783320; 526913, 3783270; 526922, 3783257; 526963, 3783235; 526981, 3783233; 527032, 3783219; 527050, 3783204; 527064, 3783175; 527075, 3783143; 527071, 3783137; 527074, 3783128; 527051, 3783117; 527037, 3783121; 527006, 3783124; 526970, 3783139; 526945, 3783150; 526930, 3783150; 526898, 3783168; 526872, 3783183; 526869, 3783183; 526840, 3783163; 526840, 3783139; 526843, 3783117; 526861, 3783088; 526890, 3783052; 526911, 3783037; 526907, 3783059; 526904, 3783081; 526901, 3783107; 526917, 3783113; 526926, 3783107; 526939, 3783094; 526946, 3783072; 526955, 3783069; 526958, 3783062; 526961, 3783031; 526961, 3783008; 526960, 3783003; 526974, 3782994; 526978, 3782969; 526979, 3782968; 526979, 3782967; 526981, 3782954; 526976, 3782944; 526975, 3782934; 526937, 3782873; 526904, 3782868; 526894, 3782863; 526880, 3782865; 526853, 3782861; 526788, 3782899; 526724, 3782957; 526678, 3783010; 526653, 3783029; 526644, 3783034; 526634, 3783043; 526613, 3783059; 526600, 3783077; 526571, 3783103; 526524, 3783161; 526489, 3783206; 526476, 3783219; 526473, 3783226; 526448, 3783262; 526452, 3783284; 526470, 3783284; 526495, 3783297; 526493, 3783306; 526477, 3783327; 526441, 3783378; 526419, 3783393; 526408, 3783425; 526401, 3783469; 526394, 3783531; 526390, 3783585; 526381, 3783631; 526351, 3783704; 526339, 3783719; 526299, 3783803; 526269, 3783859; 526263, 3783867; 526261, 3783869; 526234, 3783893; 526221, 3783921; 526209, 3783936; 526113, 3784063; 526089, 3784082; 526072, 3784131; 526026, 3784168; 526012, 3784180; 525995, 3784180; 525987, 3784194; 525958, 3784212; 525951, 3784270; 525969, 3784310; 526016, 3784379; 526029, 3784402; 526038, 3784423; 526068, 3784501; 526071, 3784513; 526089, 3784575; 526109, 3784589; 526125, 3784624; 526125, 3784644; 526103, 3784691; 526089, 3784702; 526083, 3784713; 526072, 3784721; 526062, 3784751; 526049, 3784775; 526052, 3784781; 526049, 3784789; 526065, 3784836; 526067, 3784883; 526064, 3784909; 526060, 3784931; 525995, 3784927; 525944, 3784916; 525912, 3784910; 525882, 3784896; 525828, 3784881; 525786, 3784858; 525737, 3784850; 525710, 3784854; 525630, 3784865; 525573, 3784888; 525508, 3784927; 525478, 3784965; 525455, 3785003; 525382, 3785037; 525360, 3785067; 525328, 3785099; 525326, 3785095; 525301, 3785044; 525263, 3785019; 525238, 3785063; 525231, 3785120; 525206, 3785165; 525206, 3785203; 525187, 3785247; 525149, 3785273; 525072, 3785298; 524965, 3785304; 524926, 3785298; 524869, 3785292; 524799, 3785323; 524799, 3785362; 524831, 3785406; 524869, 3785444; 524876, 3785470; 524914, 3785489; 524933, 3785501; 524984, 3785495; 525022, 3785482; 525066, 3785470; 525111, 3785431.
                (iii) Note: Map of Units CACI 5 and CACI 6 (Map 4) follows:
                
                  
                  ER26DE07.013
                
                (9) Units CACI 7, CACI 8, CACI 9. Fawnskin, San Bernardino County, California. From USGS 1:24,000 quadrangle map Fawnskin.

                (i) Unit CACI 7. Land bounded by the following UTM NAD27 coordinates (E,N): 506020, 3792309; 506020, 3792303; 506001, 3792335; 506014, 3792404; 506014, 3792468; 506001, 3792538; 505982, 3792557; 505963, 3792595; 505950, 3792639; 505937, 3792671; 505944, 3792703; 505994, 3792722; 506039, 3792722; 506109, 3792684; 506147, 3792665; 506191, 3792627; 506229, 3792582; 506217, 3792525; 506166, 3792493; 506121, 3792462; 506109, 3792442; 506109, 3792417; 506096, 3792392; 506077, 3792373; 506052, 3792335; 506020, 3792309.
                (ii) Unit CACI 8. Land bounded by the following UTM NAD27 coordinates (E,N): 506636, 3791541; 506604, 3791490; 506547, 3791496; 506534, 3791515; 506515, 3791579; 506522, 3791661; 506502, 3791757; 506490, 3791807; 506502, 3791852; 506547, 3791941; 506579, 3792017; 506610, 3792100; 506629, 3792182; 506649, 3792220; 506668, 3792233; 506687, 3792227; 506680, 3792214; 506693, 3792182; 506706, 3792138; 506712, 3792074; 506725, 3792036; 506706, 3791928; 506680, 3791846; 506674, 3791801; 506674, 3791744; 506668, 3791674; 506655, 3791623; 506636, 3791541.
                (iii) Unit CACI 9. Land bounded by the following UTM NAD27 coordinates (E,N): 509277, 3790880; 509264, 3790854; 509248, 3790857; 509229, 3790873; 509223, 3790908; 509223, 3790943; 509226, 3790972; 509232, 3790991; 509261, 3791003; 509273, 3790988; 509277, 3790969; 509273, 3790943; 509277, 3790908; 509277, 3790880.
                (iv) Note: Map of Units CACI 7, CACI 8, CACI 9 (Map 5) follows:
                
                  
                  ER26DE07.014
                
                (10) Units CACI 10, CACI 11, CACI 12, CACI 15, and CACI 16. Gold Mountain and North Baldwin Lake, San Bernardino County, California. From USGS 1:24,000 quadrangle map Big Bear City.

                (i) Unit CACI 10. Land bounded by the following UTM NAD27 coordinates (E,N): 516297, 3793523; 516342, 3793514; 516374, 3793491; 516405, 3793447; 516412, 3793390; 516424, 3793352; 516421, 3793333; 516437, 3793335; 516450, 3793331; 516463, 3793309; 516466, 3793281; 516465, 3793279; 516475, 3793268; 516469, 3793227; 516447, 3793207; 516421, 3793189; 516380, 3793166; 516345, 3793154; 516311, 3793139; 516272, 3793103; 516244, 3793081; 516215, 3793077; 516187, 3793090; 516206, 3793135; 516202, 3793144; 516207, 3793149; 516196, 3793141; 516172, 3793137; 516163, 3793137; 516157, 3793137; 516154, 3793135; 516147, 3793133; 516132, 3793125; 516128, 3793123; 516109, 3793112; 516096, 3793112; 516095, 3793112; 516081, 3793111; 516065, 3793105; 516045, 3793109; 516017, 3793126; 516016, 3793127; 516006, 3793132; 516003, 3793145; 515998, 3793153; 515995, 3793166; 515988, 3793165; 515980, 3793163; 515971, 3793161; 515961, 3793161; 515956, 3793162; 515943, 3793162; 515926, 3793178; 515919, 3793180; 515912, 3793182; 515905, 3793188; 515899, 3793193; 515893, 3793198; 515884, 3793209; 515881, 3793219; 515879, 3793220; 515793, 3793243; 515732, 3793233; 515685, 3793220; 515647, 3793211; 515577, 3793211; 515536, 3793230; 515507, 3793261; 515501, 3793303; 515501, 3793335; 515542, 3793357; 515586, 3793360; 515625, 3793357; 515666, 3793341; 515707, 3793335; 515761, 3793338; 515809, 3793354; 515828, 3793376; 515851, 3793399; 515851, 3793403; 515848, 3793408; 515845, 3793414; 515844, 3793417; 515842, 3793424; 515842, 3793431; 515843, 3793438; 515839, 3793448; 515845, 3793446; 515849, 3793444; 515856, 3793439; 515860, 3793433; 515872, 3793430; 515873, 3793429; 515879, 3793443; 515901, 3793468; 515904, 3793468; 515910, 3793468; 515917, 3793461; 515921, 3793461; 515935, 3793473; 515980, 3793495; 516015, 3793501; 516082, 3793514; 516132, 3793514; 516212, 3793520; 516262, 3793527; 516297, 3793523.
                (ii) Unit CACI 11. Land bounded by the following UTM NAD27 coordinates (E,N): 516768, 3792969; 516744, 3792965; 516720, 3792965; 516705, 3792961; 516685, 3792953; 516673, 3792949; 516652, 3792935; 516645, 3792926; 516642, 3792923; 516641, 3792918; 516633, 3792898; 516633, 3792891; 516633, 3792891; 516623, 3792868; 516621, 3792864; 516585, 3792863; 516581, 3792865; 516578, 3792862; 516562, 3792870; 516560, 3792871; 516556, 3792871; 516545, 3792873; 516540, 3792875; 516521, 3792875; 516510, 3792864; 516502, 3792855; 516496, 3792848; 516490, 3792840; 516477, 3792833; 516463, 3792824; 516461, 3792822; 516450, 3792804; 516447, 3792800; 516438, 3792788; 516423, 3792784; 516410, 3792780; 516377, 3792769; 516375, 3792768; 516364, 3792763; 516319, 3792740; 516318, 3792740; 516311, 3792737; 516304, 3792731; 516298, 3792731; 516283, 3792725; 516279, 3792728; 516271, 3792727; 516229, 3792731; 516176, 3792758; 516157, 3792773; 516130, 3792803; 516127, 3792815; 516119, 3792849; 516138, 3792891; 516157, 3792925; 516180, 3792952; 516203, 3792979; 516233, 3793009; 516268, 3793036; 516274, 3793041; 516275, 3793055; 516282, 3793087; 516298, 3793112; 516329, 3793125; 516364, 3793131; 516453, 3793154; 516520, 3793160; 516590, 3793166; 516610, 3793155; 516641, 3793150; 516668, 3793139; 516694, 3793116; 516717, 3793093; 516732, 3793074; 516748, 3793055; 516759, 3793039; 516770, 3793024; 516772, 3793012; 516775, 3793010; 516778, 3793004; 516778, 3793004; 516780, 3793001; 516784, 3792993; 516783, 3792989; 516783, 3792987; 516783, 3792987; 516783, 3792987; 516782, 3792985; 516780, 3792983; 516780, 3792981; 516777, 3792979; 516777, 3792978; 516775, 3792975; 516773, 3792971; 516772, 3792971; 516772, 3792971; 516771, 3792971; 516769, 3792970; 516768, 3792969.
                (iii) Unit CACI 12. Land bounded by the following UTM NAD27 coordinates (E,N): 517804, 3791769; 517801, 3791754; 517782, 3791754; 517766, 3791765; 517766, 3791780; 517774, 3791792; 517782, 3791796; 517804, 3791792; 517804, 3791769.

                (iv) Unit CACI 15. Land bounded by the following UTM NAD27 coordinates (E,N): 516160, 3795525; 516163, 3795551; 516182, 3795563; 516194, 3795563; 516198, 3795566; 516240, 3795559; 516278, 3795551; 516308, 3795555; 516331, 3795578; 516396, 3795605; 516406, 3795603; 516415, 3795605; 516453, 3795601; 516491, 3795578; 516491, 3795574; 516491, 3795551; 516472, 3795525; 516466, 3795501; 516465, 3795486; 516468, 3795452; 516480, 3795422; 516486, 3795415; 516518, 3795399; 516552, 3795379; 516598, 3795380; 516649, 3795388; 516655, 3795391; 516654, 3795425; 516658, 3795442; 516685, 3795452; 516698, 3795449; 516708, 3795431; 516716, 3795406; 516765, 3795429; 516807, 3795448; 516810, 3795448; 516834, 3795456; 516857, 3795452; 516906, 3795429; 516933, 3795410; 516960, 3795383; 516971, 3795361; 516986, 3795334; 517009, 3795299; 517032, 3795262; 517063, 3795223; 517097, 3795181; 517110, 3795163; 517131, 3795140; 517165, 3795101; 517184, 3795090; 517207, 3795083; 517211, 3795082; 517269, 3795104; 517278, 3795133; 517272, 3795170; 517264, 3795193; 517230, 3795239; 517196, 3795288; 517154, 3795349; 517150, 3795370; 517146, 3795376; 517139, 3795399; 517141, 3795414; 517139, 3795425; 517146, 3795448; 517154, 3795471; 517211, 3795517; 517245, 3795521; 517314, 3795517; 517360, 3795509; 517381, 3795485; 517386, 3795479; 517388, 3795476; 517402, 3795460; 517413, 3795433; 517440, 3795387; 517460, 3795371; 517489, 3795353; 517506, 3795341; 517520, 3795334; 517584, 3795315; 517611, 3795292; 517653, 3795261; 517672, 3795219; 517699, 3795159; 517718, 3795115; 517749, 3795078; 517759, 3795070; 517786, 3795052; 517809, 3795029; 517840, 3794999; 517841, 3794997; 517851, 3794987; 517882, 3794923; 517908, 3794881; 517917, 3794871; 517939, 3794854; 517981, 3794819; 518023, 3794812; 518038, 3794812; 518095, 3794819; 518152, 3794816; 518155, 3794815; 518171, 3794816; 518202, 3794804; 518251, 3794778; 518339, 3794755; 518411, 3794732; 518461, 3794724; 518461, 3794713; 518457, 3794698; 518442, 3794683; 518439, 3794680; 518438, 3794679; 518415, 3794652; 518458, 3794642; 518462, 3794598; 518443, 3794587; 518438, 3794583; 518413, 3794573; 518371, 3794577; 518322, 3794586; 518279, 3794597; 518246, 3794608; 518230, 3794614; 518206, 3794614; 518133, 3794617; 518117, 3794619; 518097, 3794610; 518097, 3794615; 518097, 3794618; 518098, 3794621; 518069, 3794625; 518061, 3794625; 518045, 3794627; 518046, 3794602; 518045, 3794602; 518039, 3794605; 518034, 3794609; 518019, 3794610; 518017, 3794611; 518019, 3794605; 518019, 3794589; 518012, 3794567; 517993, 3794554; 517968, 3794567; 517946, 3794573; 517936, 3794560; 517920, 3794548; 517914, 3794549; 517917, 3794545; 517924, 3794535; 517931, 3794526; 517939, 3794516; 517948, 3794503; 517954, 3794493; 517959, 3794482; 517964, 3794473; 517964, 3794468; 517959, 3794461; 517950, 3794456; 517934, 3794458; 517923, 3794462; 517905, 3794469; 517892, 3794475; 517882, 3794478; 517869, 3794480; 517852, 3794480; 517859, 3794462; 517866, 3794439; 517889, 3794413; 517927, 3794397; 517988, 3794404; 518030, 3794416; 518087, 3794439; 518110, 3794450; 518141, 3794473; 518187, 3794489; 518187, 3794490; 518222, 3794509; 518263, 3794506; 518311, 3794497; 518358, 3794490; 518419, 3794490; 518476, 3794493; 518481, 3794494; 518521, 3794504; 518558, 3794517; 518564, 3794521; 518569, 3794521; 518583, 3794526; 518586, 3794527; 518612, 3794538; 518617, 3794537; 518631, 3794533; 518632, 3794534; 518633, 3794533; 518663, 3794526; 518666, 3794509; 518673, 3794503; 518666, 3794484; 518666, 3794453; 518652, 3794447; 518644, 3794435; 518627, 3794432; 518620, 3794430; 518617, 3794427; 518602, 3794424; 518587, 3794421; 518565, 3794411; 518549, 3794409; 518508, 3794396; 518507, 3794395; 518505, 3794395; 518499, 3794393; 518457, 3794385; 518453, 3794385; 518428, 3794373; 518387, 3794376; 518358, 3794379; 518338, 3794383; 518327, 3794381; 518297, 3794362; 518273, 3794328; 518272, 3794325; 518277, 3794321; 518281, 3794312; 518281, 3794302; 518281, 3794291; 518279, 3794282; 518279, 3794278; 518293, 3794271; 518316, 3794259; 518369, 3794248; 518415, 3794244; 518426, 3794242; 518442, 3794241; 518455, 3794236; 518468, 3794233; 518507, 3794221; 518533, 3794195; 518541, 3794175; 518552, 3794157; 518554, 3794145; 518560, 3794134; 518558, 3794126; 518560, 3794115; 518552, 3794092; 518539, 3794081; 518529, 3794065; 518480, 3794069; 518474, 3794071; 518446, 3794073; 518407, 3794092; 518373, 3794111; 518312, 3794145; 518305, 3794152; 518297, 3794157; 518280, 3794177; 518270, 3794183; 518251, 3794179; 518221, 3794179; 518175, 3794164; 518142, 3794157; 518099, 3794141; 518065, 3794130; 518030, 3794122; 517965, 3794115; 517927, 3794103; 517901, 3794092; 517878, 3794093; 517863, 3794088; 517830, 3794088; 517836, 3794390; 517634, 3794390; 517639, 3794589; 517192, 3794589; 517160, 3794606; 517141, 3794622; 517130, 3794635; 517123, 3794641; 517120, 3794653; 517119, 3794657; 517112, 3794663; 517070, 3794705; 517068, 3794708; 517063, 3794711; 517052, 3794723; 517046, 3794727; 517042, 3794731; 517041, 3794732; 517036, 3794736; 517030, 3794739; 517025, 3794739; 517020, 3794742; 517019, 3794742; 517014, 3794745; 517009, 3794751; 517014, 3794755; 517025, 3794753; 517041, 3794746; 517040, 3794749; 516998, 3794804; 516956, 3794839; 516952, 3794841; 516906, 3794865; 516883, 3794884; 516856, 3794905; 516851, 3794907; 516849, 3794897; 516839, 3794910; 516811, 3794919; 516735, 3794926; 516686, 3794937; 516674, 3794938; 516657, 3794947; 516643, 3794953; 516613, 3794973; 516582, 3794991; 516573, 3795005; 516567, 3795010; 516548, 3795037; 516525, 3795059; 516522, 3795063; 516487, 3795098; 516483, 3795101; 516472, 3795119; 516461, 3795136; 516443, 3795164; 516430, 3795185; 516420, 3795212; 516419, 3795216; 516396, 3795265; 516377, 3795311; 516365, 3795341; 516346, 3795368; 516304, 3795399; 516259, 3795433; 516198, 3795471; 516175, 3795494; 516167, 3795501; 516168, 3795507; 516160, 3795525.
                (v) Unit CACI 16. Land bounded by the following UTM NAD27 coordinates (E,N): 516869, 3794211; 516844, 3794205; 516809, 3794214; 516783, 3794239; 516764, 3794271; 516749, 3794300; 516733, 3794325; 516720, 3794347; 516710, 3794376; 516695, 3794405; 516682, 3794424; 516672, 3794449; 516669, 3794465; 516688, 3794475; 516723, 3794471; 516742, 3794449; 516739, 3794421; 516745, 3794385; 516771, 3794351; 516793, 3794329; 516822, 3794306; 516860, 3794275; 516879, 3794243; 516869, 3794211.
                (vi) Note: Map of Units CACI 10, CACI 11, CACI 12, CACI 15, and CACI 16 (Map 6) follows:
                
                  
                  ER26DE07.015
                
                (11) Units CACI 13 and CACI 14. Holcomb Valley, San Bernardino County, California. From USGS 1:24,000 quadrangle map Fawnskin.

                (i) Unit CACI 13. Land bounded by the following UTM NAD27 coordinates (E,N): 506727, 3796049; 506738, 3796035; 506743, 3796031; 506761, 3796001; 506765, 3795985; 506767, 3795981; 506783, 3795942; 506785, 3795915; 506787, 3795910; 506790, 3795878; 506784, 3795872; 506782, 3795867; 506779, 3795843; 506773, 3795840; 506772, 3795835; 506767, 3795833; 506752, 3795821; 506730, 3795818; 506689, 3795818; 506663, 3795823; 506634, 3795825; 506624, 3795837; 506612, 3795847; 506606, 3795854; 506597, 3795862; 506571, 3795881; 506571, 3795883; 506557, 3795893; 506544, 3795910; 506529, 3795930; 506530, 3795930; 506528, 3795934; 506565, 3795933; 506565, 3795935; 506574, 3795964; 506600, 3795986; 506635, 3796001; 506633, 3796023; 506631, 3796041; 506632, 3796041; 506644, 3796045; 506663, 3796042; 506681, 3796042; 506707, 3796045; 506715, 3796049; 506727, 3796049. Land bounded by the following UTM NAD27 coordinates (E,N): 506666, 3795511; 506661, 3795481; 506647, 3795471; 506625, 3795463; 506622, 3795462; 506612, 3795476; 506604, 3795484; 506602, 3795500; 506591, 3795480; 506584, 3795455; 506569, 3795435; 506569, 3795428; 506562, 3795409; 506556, 3795389; 506547, 3795351; 506537, 3795317; 506532, 3795310; 506524, 3795303; 506512, 3795298; 506504, 3795291; 506495, 3795298; 506492, 3795307; 506487, 3795328; 506483, 3795347; 506477, 3795372; 506472, 3795393; 506470, 3795416; 506466, 3795433; 506463, 3795457; 506468, 3795488; 506472, 3795510; 506474, 3795533; 506477, 3795567; 506485, 3795593; 506494, 3795624; 506507, 3795657; 506517, 3795687; 506534, 3795715; 506555, 3795736; 506549, 3795747; 506552, 3795771; 506564, 3795799; 506572, 3795807; 506600, 3795819; 506616, 3795811; 506617, 3795807; 506620, 3795805; 506635, 3795794; 506639, 3795763; 506641, 3795759; 506670, 3795753; 506695, 3795750; 506705, 3795731; 506695, 3795712; 506690, 3795703; 506692, 3795687; 506687, 3795672; 506679, 3795655; 506689, 3795626; 506705, 3795598; 506708, 3795575; 506689, 3795550; 506677, 3795540; 506676, 3795537; 506666, 3795511.
                (ii) Unit CACI 14. Land bounded by the following UTM NAD27 coordinates (E,N): 509943, 3794740; 509997, 3794674; 510070, 3794623; 510076, 3794591; 510073, 3794585; 510044, 3794562; 510003, 3794556; 510054, 3794518; 510105, 3794477; 510124, 3794477; 510194, 3794473; 510219, 3794442; 510222, 3794391; 510168, 3794347; 510105, 3794283; 510067, 3794201; 510054, 3794162; 510013, 3794124; 509999, 3794124; 509999, 3794118; 509996, 3794110; 509991, 3794106; 509987, 3794102; 509981, 3794099; 509975, 3794097; 509968, 3794095; 509961, 3794096; 509955, 3794096; 509950, 3794098; 509946, 3794101; 509940, 3794109; 509940, 3794115; 509940, 3794122; 509943, 3794131; 509947, 3794139; 509911, 3794159; 509908, 3794173; 509894, 3794173; 509886, 3794181; 509874, 3794221; 509894, 3794256; 509914, 3794284; 509943, 3794302; 509943, 3794305; 509893, 3794327; 509858, 3794375; 509839, 3794404; 509807, 3794445; 509782, 3794480; 509747, 3794531; 509668, 3794579; 509639, 3794617; 509643, 3794633; 509635, 3794642; 509648, 3794660; 509649, 3794664; 509664, 3794674; 509668, 3794674; 509674, 3794667; 509680, 3794664; 509682, 3794659; 509737, 3794651; 509797, 3794623; 509800, 3794620; 509787, 3794641; 509771, 3794660; 509747, 3794684; 509743, 3794708; 509747, 3794731; 509755, 3794743; 509775, 3794743; 509791, 3794735; 509806, 3794729; 509803, 3794743; 509822, 3794772; 509902, 3794759; 509943, 3794740.
                (iii) Note: Units CACI 13 and CACI 14 (Map 7) follows:
                
                  
                  ER26DE07.016
                
                (12) Units CACI 17 and CACI 18. Sawmill, San Bernardino County, California. From USGS 1:24,000 quadrangle maps Big Bear City and Moonridge.

                (i) Unit CACI 17. Land bounded by the following UTM NAD27 coordinates (E,N): 514010,3788419; 513955,3788406; 513936,3788404; 513891,3788404; 513855,3788412; 513831,3788423; 513803,3788431; 513777,3788444; 513756,3788453; 513744,3788464; 513731,3788473; 513761,3788481; 513764,3788488; 513768,3788499; 513787,3788551; 513781,3788561; 513779,3788566; 513777,3788572; 513775,3788579; 513777,3788585; 513784,3788591; 513809,3788609; 513815,3788611; 513820,3788612; 513823,3788612; 513837,3788627; 513843,3788649; 513843,3788659; 513842,3788660; 513830,3788680; 513826,3788709; 513821,3788716; 513811,3788742; 513789,3788818; 513789,3788865; 513789,3788897; 513789,3788923; 513776,3788948; 513761,3788973; 513742,3788986; 513735,3789005; 513719,3789024; 513703,3789050; 513697,3789059; 513691,3789069; 513678,3789094; 513665,3789113; 513653,3789135; 513652,3789137; 513648,3789140; 513624,3789156; 513620,3789168; 513604,3789184; 513600,3789208; 513606,3789220; 513606,3789228; 513608,3789229; 513581,3789259; 513591,3789262; 513601,3789262; 513605,3789257; 513608,3789253; 513611,3789247; 513621,3789233; 513636,3789235; 513645,3789230; 513648,3789234; 513652,3789230; 513658,3789229; 513662,3789230; 513670,3789236; 513674,3789239; 513679,3789244; 513686,3789364; 513695,3789377; 513704,3789381; 513715,3789379; 513719,3789377; 513728,3789372; 513730,3789357; 513724,3789335; 513743,3789335; 513747,3789335; 513763,3789331; 513766,3789326; 513772,3789321; 513778,3789313; 513781,3789306; 513783,3789303; 513783,3789275; 513778,3789268; 513778,3789266; 513776,3789263; 513753,3789217; 513753,3789214; 513750,3789205; 513748,3789194; 513745,3789182; 513744,3789171; 513744,3789168; 513759,3789161; 513765,3789157; 513772,3789154; 513780,3789137; 513792,3789126; 513793,3789113; 513798,3789111; 513804,3789105; 513812,3789102; 513826,3789091; 513836,3789093; 513846,3789090; 513853,3789083; 513854,3789059; 513850,3789053; 513878,3789041; 513902,3789017; 513905,3789013; 513906,3789010; 513913,3789005; 513913,3789001; 513918,3788993; 513918,3788973; 513923,3788961; 513919,3788942; 513926,3788919; 513935,3788882; 513948,3788850; 513957,3788824; 513964,3788796; 513957,3788729; 513945,3788701; 513938,3788672; 513935,3788640; 513948,3788599; 513964,3788577; 513986,3788561; 513992,3788542; 513999,3788507; 514008,3788472; 514021,3788448; 514027,3788437; 514027,3788419.
                (ii) Unit CACI 18. Land bounded by the following UTM NAD27 coordinates (E,N): 515023,3789730; 515031,3789764; 515027,3789815; 515027,3789875; 515029,3789884; 515029,3789895; 515034,3789907; 515034,3789909; 515035,3789912; 515037,3789923; 515053,3789964; 515054,3789966; 515058,3789977; 515063,3789983; 515066,3789986; 515069,3789988; 515077,3789997; 515092,3789990; 515094,3789989; 515104,3789979; 515113,3789974; 515120,3789962; 515128,3789941; 515137,3789925; 515140,3789915; 515142,3789911; 515153,3789887; 515153,3789881; 515156,3789875; 515148,3789851; 515132,3789851; 515116,3789851; 515113,3789850; 515104,3789865; 515098,3789869; 515091,3789873; 515089,3789873; 515077,3789867; 515066,3789856; 515069,3789834; 515073,3789814; 515077,3789790; 515085,3789759; 515088,3789732.
                (iii) Note: Units CACI 17 and CACI 18 (Map 8) follows:
                
                  
                  ER26DE07.017
                
                (13) Unit CACI 19. Snow Valley, San Bernardino County, California.

                (i) From USGS 1:24,000 quadrangle map Keller Peak. Land bounded by the following UTM NAD27 coordinates (E,N): 496377, 3786874; 496368, 3786876; 496360, 3786876; 496349, 3786874; 496333, 3786868; 496319, 3786861; 496300, 3786853; 496289, 3786849; 496273, 3786842; 496263, 3786836; 496249, 3786830; 496241, 3786825; 496236, 3786822; 496232, 3786816; 496224, 3786804; 496222, 3786803; 496219, 3786810; 496219, 3786838; 496219, 3786840; 496235, 3786873; 496248, 3786886; 496226, 3786935; 496210, 3786983; 496232, 3787012; 496268, 3787015; 496296, 3787018; 496331, 3787041; 496338, 3787085; 496370, 3787117; 496411, 3787124; 496459, 3787124; 496464, 3787118; 496465, 3787118; 496473, 3787122; 496473, 3787120; 496476, 3787110; 496481, 3787104; 496484, 3787099; 496484, 3787098; 496484, 3787098; 496483, 3787098; 496491, 3787088; 496498, 3787069; 496500, 3787067; 496500, 3787063; 496510, 3787038; 496549, 3787038; 496559, 3787041; 496606, 3787054; 496622, 3787073; 496644, 3787133; 496638, 3787175; 496638, 3787175; 496642, 3787184; 496654, 3787213; 496666, 3787223; 496682, 3787235; 496743, 3787235; 496787, 3787226; 496797, 3787213; 496800, 3787210; 496805, 3787196; 496809, 3787184; 496809, 3787184; 496809, 3787184; 496809, 3787159; 496809, 3787159; 496809, 3787159; 496799, 3787139; 496797, 3787133; 496790, 3787111; 496782, 3787102; 496768, 3787086; 496758, 3787082; 496746, 3787076; 496717, 3787057; 496713, 3787050; 496708, 3787041; 496704, 3787032; 496701, 3787025; 496692, 3787013; 496692, 3786994; 496692, 3786994; 496692, 3786994; 496689, 3786987; 496685, 3786978; 496673, 3786968; 496644, 3786956; 496622, 3786946; 496609, 3786944; 496584, 3786940; 496568, 3786934; 496552, 3786927; 496533, 3786923; 496511, 3786917; 496479, 3786910; 496460, 3786905; 496449, 3786898; 496428, 3786886; 496404, 3786884; 496393, 3786883; 496376, 3786876; 496377, 3786875; 496376, 3786875; 496377, 3786874.
                (ii) Note: Map of Unit CACI 19 (Map 9) follows:
                
                  
                  ER26DE07.018
                
                (14) Unit CACI 20: South Baldwin Ridge/Erwin Lake, San Bernardino County, California.

                (i) From USGS 1:24,000 quadrangle map Big Bear City. Land bounded by the following UTM NAD27 coordinates (E,N): 518798, 3790531; 518814, 3790499; 518836, 3790501; 518883, 3790501; 518891, 3790493; 518942, 3790490; 519022, 3790477; 519063, 3790455; 519104, 3790439; 519114, 3790429; 519108, 3790395; 519085, 3790359; 519057, 3790347; 519012, 3790344; 518955, 3790357; 518923, 3790404; 518900, 3790419; 518911, 3790389; 518923, 3790370; 518907, 3790346; 518876, 3790342; 518839, 3790342; 518822, 3790331; 518821, 3790331; 518820, 3790320; 518800, 3790313; 518797, 3790307; 518792, 3790302; 518776, 3790291; 518766, 3790295; 518764, 3790297; 518763, 3790296; 518744, 3790298; 518740, 3790308; 518737, 3790313; 518724, 3790318; 518725, 3790327; 518714, 3790333; 518716, 3790337; 518707, 3790343; 518699, 3790340; 518697, 3790342; 518695, 3790345; 518693, 3790346; 518691, 3790351; 518685, 3790353; 518683, 3790359; 518682, 3790364; 518683, 3790368; 518698, 3790377; 518704, 3790378; 518712, 3790375; 518707, 3790379; 518666, 3790392; 518637, 3790398; 518629, 3790391; 518618, 3790391; 518613, 3790387; 518613, 3790385; 518611, 3790382; 518605, 3790378; 518600, 3790374; 518591, 3790377; 518580, 3790376; 518568, 3790381; 518553, 3790380; 518545, 3790386; 518540, 3790382; 518541, 3790379; 518541, 3790375; 518542, 3790373; 518540, 3790371; 518538, 3790371; 518535, 3790374; 518533, 3790378; 518531, 3790382; 518530, 3790387; 518529, 3790392; 518530, 3790397; 518532, 3790400; 518536, 3790400; 518542, 3790399; 518550, 3790401; 518553, 3790401; 518563, 3790404; 518567, 3790405; 518568, 3790403; 518570, 3790401; 518574, 3790401; 518577, 3790399; 518583, 3790401; 518590, 3790403; 518596, 3790399; 518596, 3790397; 518597, 3790397; 518602, 3790395; 518604, 3790398; 518607, 3790400; 518609, 3790402; 518610, 3790404; 518602, 3790406; 518597, 3790409; 518586, 3790409; 518562, 3790429; 518582, 3790445; 518597, 3790453; 518595, 3790463; 518574, 3790467; 518561, 3790460; 518541, 3790453; 518503, 3790453; 518490, 3790477; 518517, 3790511; 518551, 3790531; 518632, 3790551; 518686, 3790571; 518720, 3790579; 518740, 3790579; 518764, 3790562; 518798, 3790531.
                (ii) Note: Map of Unit CACI 20 (Map 10) follows:
                
                  
                  ER26DE07.019
                
                (15) Units CACI 21, CACI 22, CACI 23, and CACI 24. Sugarloaf Ridge, San Bernardino County, California. From USGS 1:24,000 quadrangle map Moonridge.

                (i) Unit CACI 21. Land bounded by the following UTM NAD27 coordinates (E,N): 521244, 3783525; 521340, 3783525; 521411, 3783533; 521470, 3783533; 521550, 3783517; 521601, 3783537; 521617, 3783561; 521669, 3783589; 521752, 3783569; 521824, 3783533; 521883, 3783493; 521939, 3783453; 521959, 3783406; 521971, 3783351; 521982, 3783287; 521975, 3783203; 521970, 3783181; 521967, 3783152; 521967, 3783101; 521967, 3783072; 521951, 3783015; 521939, 3782987; 521897, 3782936; 521875, 3782911; 521831, 3782891; 521793, 3782882; 521739, 3782888; 521694, 3782888; 521650, 3782911; 521624, 3782926; 521602, 3782955; 521561, 3782993; 521520, 3783066; 521485, 3783126; 521462, 3783203; 521440, 3783228; 521380, 3783237; 521323, 3783241; 521266, 3783247; 521228, 3783247; 521151, 3783237; 521075, 3783234; 521040, 3783237; 520939, 3783250; 520894, 3783257; 520859, 3783279; 520862, 3783301; 520856, 3783336; 520853, 3783371; 520852, 3783374; 520828, 3783382; 520780, 3783410; 520764, 3783453; 520776, 3783521; 520784, 3783549; 520784, 3783557; 520752, 3783628; 520764, 3783652; 520820, 3783684; 520867, 3783692; 520927, 3783688; 520955, 3783652; 520994, 3783605; 521022, 3783573; 521078, 3783549; 521109, 3783533; 521244, 3783525.
                (ii) Unit CACI 22. Land bounded by the following UTM NAD27 coordinates (E,N): 522459, 3784505; 522475, 3784502; 522490, 3784501; 522542, 3784497; 522570, 3784493; 522573, 3784489; 522582, 3784489; 522598, 3784448; 522601, 3784441; 522629, 3784382; 522640, 3784339; 522641, 3784335; 522641, 3784333; 522645, 3784318; 522637, 3784302; 522627, 3784289; 522625, 3784287; 522623, 3784285; 522621, 3784283; 522607, 3784265; 522602, 3784251; 522602, 3784227; 522613, 3784195; 522622, 3784177; 522637, 3784156; 522641, 3784144; 522640, 3784127; 522641, 3784116; 522638, 3784107; 522637, 3784097; 522633, 3784091; 522621, 3784064; 522586, 3784040; 522552, 3784021; 522534, 3784009; 522531, 3784009; 522530, 3784009; 522486, 3784009; 522455, 3784013; 522427, 3784044; 522387, 3784088; 522351, 3784135; 522347, 3784153; 522340, 3784168; 522292, 3784188; 522268, 3784200; 522258, 3784217; 522252, 3784223; 522256, 3784247; 522256, 3784255; 522280, 3784279; 522289, 3784297; 522292, 3784306; 522308, 3784366; 522308, 3784397; 522324, 3784449; 522327, 3784451; 522328, 3784454; 522339, 3784459; 522359, 3784473; 522403, 3784493; 522447, 3784505; 522455, 3784504; 522459, 3784505.
                (iii) Unit CACI 23. Land bounded by the following UTM NAD27 coordinates (E,N): 520411,3784723; 520439,3784779; 520470,3784779; 520502,3784771; 520538,3784739; 520562,3784696; 520609,3784676; 520645,3784676; 520697,3784688; 520728,3784708; 520764,3784723; 520800,3784743; 520828,3784767; 520907,3784843; 520958,3784871; 521014,3784906; 521212,3785025; 521336,3785081; 521415,3785109; 521478,3785125; 521574,3785093; 521570,3785053; 521558,3785013; 521546,3784989; 521510,3784966; 521474,3784938; 521427,3784910; 521387,3784878; 521359,3784871; 521340,3784847; 521320,3784835; 521244,3784811; 521185,3784791; 521125,3784767; 521082,3784735; 521022,3784688; 520978,3784640; 520939,3784617; 520887,3784581; 520804,3784565; 520748,3784553; 520677,3784545; 520625,3784521; 520558,3784489; 520534,3784481; 520470,3784434; 520423,3784402; 520347,3784351; 520252,3784299; 520181,3784283; 520133,3784287; 520089,3784311; 520070,3784339; 520070,3784355; 520066,3784390; 520070,3784414; 520105,3784434; 520153,3784454; 520220,3784481; 520300,3784521; 520351,3784553; 520415,3784581; 520447,3784605; 520439,3784609.
                (iv) Unit CACI 24. Land bounded by the following UTM NAD27 coordinates (E,N): 517371, 3784019; 517390, 3784013; 517415, 3784010; 517438, 3784001; 517485, 3783985; 517527, 3783965; 517558, 3783950; 517676, 3783937; 517720, 3783921; 517790, 3783918; 517806, 3783924; 517835, 3783934; 517876, 3783950; 517923, 3783950; 517955, 3783934; 517974, 3783915; 517981, 3783877; 517965, 3783829; 517958, 3783803; 517936, 3783791; 517892, 3783788; 517860, 3783791; 517828, 3783810; 517781, 3783829; 517733, 3783829; 517682, 3783823; 517650, 3783810; 517625, 3783803; 517562, 3783801; 517460, 3783759; 517419, 3783743; 517362, 3783715; 517311, 3783673; 517266, 3783645; 517241, 3783629; 517206, 3783619; 517082, 3783623; 517019, 3783623; 516949, 3783635; 516831, 3783683; 516774, 3783718; 516730, 3783753; 516714, 3783769; 516775, 3783688; 516815, 3783632; 516827, 3783624; 516851, 3783612; 517045, 3783597; 517061, 3783581; 517097, 3783561; 517145, 3783541; 517172, 3783537; 517224, 3783541; 517295, 3783545; 517379, 3783541; 517418, 3783545; 517482, 3783553; 517510, 3783557; 517553, 3783577; 517597, 3783585; 517641, 3783581; 517700, 3783573; 517744, 3783553; 517784, 3783513; 517815, 3783469; 517831, 3783422; 517823, 3783386; 517807, 3783366; 517716, 3783366; 517637, 3783374; 517621, 3783386; 517593, 3783410; 517549, 3783426; 517454, 3783426; 517371, 3783422; 517295, 3783414; 517220, 3783398; 517121, 3783374; 517006, 3783351; 516938, 3783351; 516803, 3783374; 516779, 3783394; 516684, 3783457; 516601, 3783525; 516549, 3783565; 516517, 3783573; 516486, 3783581; 516418, 3783589; 516363, 3783616; 516311, 3783656; 516287, 3783696; 516283, 3783727; 516314, 3783792; 516279, 3783801; 516266, 3783813; 516272, 3783857; 516282, 3783911; 516311, 3783965; 516339, 3784003; 516349, 3784073; 516399, 3784083; 516485, 3784093; 516580, 3784093; 516692, 3784073; 516796, 3784067; 516857, 3784064; 516946, 3784055; 517041, 3784023; 517095, 3784019; 517149, 3784001; 517196, 3783991; 517241, 3784007; 517295, 3784019.
                (v) Note: Map of Units CACI 21, CACI 22, CACI 23, and CACI 24 (Map 11) follows:
                
                  
                  ER26DE07.020
                
                Family Phrymaceae: Diplacus vandenbergensis (Vandenberg monkeyflower)
                (1) Critical habitat units are depicted for Santa Barbara County, California, on the maps below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Vandenberg monkeyflower consist of two components:
                
                (i) Native maritime chaparral communities of Burton Mesa comprising maritime chaparral and maritime chaparral mixed with coastal scrub, oak woodland, and small patches of native grasslands. The mosaic structure of the native plant communities (arranged in a mosaic of dominant vegetation and sandy openings (canopy gaps)) may change spatially as a result of succession, and physical processes such as windblown sand and wildfire.
                (ii) Loose sandy soils on Burton Mesa. As mapped by the Natural Resources Conservation Service (NRCS), these could include the following soil series: Arnold Sand, Marina Sand, Narlon Sand, Tangair Sand, Botella Loam, Terrace Escarpments, and Gullied Land.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on September 10, 2015.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 1:24,000 maps, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) Zone 15N coordinates.
                (5) Index map follows:
                
                  
                  ER11AU15.000
                
                (6) Unit 1 (Vandenberg) and Unit 2 (Santa Lucia): Santa Barbara County, California.
                (i) Unit 1 includes 223 ac (90 ha), and Unit 2 includes 1,484 ac (601 ha).
                (ii) Map of Units 1 and 2 follows:
                
                  
                  ER11AU15.001
                
                (7) Unit 3 (Encina) and Unit 4 (La Purisima): Santa Barbara County, California.
                (i) Unit 3 includes 2,024 ac (819 ha), and Unit 4 includes 2,024 ac (819 ha).
                (ii) Map of Units 3 and 4 follows:
                
                  
                  ER11AU15.002
                
                Family Plantaginaceae: Penstemon debilis (Parachute penstemon)
                (1) Critical habitat units are designated for Garfield County, Colorado.

                (2) The primary constituent elements of the physical and biological features essential to the conservation of Penstemon debilis consist of five components:
                
                (i) Suitable soils and geology.
                
                (A) Parachute Member and the Lower Part of the Green River Formation.
                (B) Appropriate soil morphology characterized by a surface layer of small to moderate shale channers (small flagstones) that shift continually due to the steep slopes and below a weakly developed calcareous, sandy to loamy layer with 40 to 90 percent coarse material.
                (ii) Elevation and climate. Elevations from 5,250 to 9,600 ft (1,600 to 2,920 m). Climatic conditions similar to those of the Mahogany Bench, including suitable precipitation and temperatures.
                (iii) Plant community.
                
                (A) Barren areas with less than 10 percent plant cover.
                (B) Other oil shale endemics, which can include: Mentzelia rhizomata, Thalictrum heliophilum,
                  Astragalus lutosus, Lesquerella parviflora,
                  Penstemon osterhoutii, and Festuca dasyclada.
                
                (C) Presence of Penstemon caespitosa for support of pollinators and connectivity between sites.
                (iv) Habitat for pollinators.
                
                (A) Pollinator ground, twig, and mud nesting areas. Nesting and foraging habitats suitable for a wide array of pollinators and their life-history and nesting requirements. A mosaic of native plant communities and habitat types generally would provide for this diversity (see paragraph (2)(iii) of this entry). These habitats can include areas outside of the soils identified in paragraph (2)(i) of this entry.
                (B) Connectivity between areas allowing pollinators to move from one population to the next within units.
                (C) Availability of other floral resources such as other flowering plant species that provide nectar and pollen for pollinators. Grass species do not provide resources for pollinators.
                (D) A 3,280-ft (1,000-m) area beyond occupied habitat to conserve the pollinators essential for plant reproduction.
                (v) High levels of natural disturbance.
                
                (A) Very little to no soil formation.
                (B) Slow to moderate but constant downward motion of the oil shale that maintains the habitat in an early successional state.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on September 12, 2012.
                (4) Critical habitat map units. Data layers defining map units were created on a base of both satellite imagery (NAIP 2009) as well as USGS geospatial quadrangle maps and were mapped using NAD 83 Universal Transverse Mercator (UTM), zone 13N coordinates. Location information came from a wide array of sources. Geology, soil, and landcover layers also were utilized. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public on http://regulations.gov at Docket No. FWS-R6-ES-2011-0040, on our Internet site (http://www.fws.gov/mountain-prairie/species/plants/3ColoradoPlants/index.html), and at the Western Colorado Ecological Services Office, 764 Horizon Drive, Suite B, Grand Junction, CO 81506-3946.
                (5) Note: Index map of critical habitat for Penstemon debilis follows:
                
                  
                  ER13AU12.004
                

                (6) Unit 1: Brush Mountain, Garfield County, Colorado. Note: Map of Unit 1 of critical habitat for Penstemon debilis is provided at paragraph (7) of this entry.
                (7) Unit 2: Cow Ridge, Garfield County, Colorado. Note: Map of Units 1 and 2 of critical habitat for Penstemon debilis follows:
                
                  
                  ER13AU12.005
                

                (8) Unit 3: Mount Callahan, Garfield County, Colorado. Note: Map of Unit 3 of critical habitat for Penstemon debilis follows:
                
                  
                  ER13AU12.006
                

                (9) Unit 4: Anvil Points, Garfield County, Colorado. Note: Map of Unit 4 of critical habitat for Penstemon debilis follows:
                
                  
                  ER13AU12.007
                
                
                Family Poaceae: Festuca ligulata (Guadalupe fescue)
                (1) A critical habitat unit, including five subunits, is depicted for Brewster County, Texas, on the map below.
                (2) Within these areas, the physical or biological features essential to the conservation of Guadalupe fescue consist of:
                (i) Areas within the Chihuahuan Desert:
                (A) Above elevations of 1,800 m (5,905 ft), and
                (B) That contain rocky or talus soils.
                (ii) Associated vegetation characterized by relatively open stands of both conifer and oak trees in varying proportions. This vegetation may occur in areas classified as pine, conifer, pine-oak, or conifer-oak, and as forest or woodland, on available vegetation classification maps.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on October 10, 2017.
                (4) Critical habitat map units. We defined the critical habitat unit using the following Geographic Information System data layers: A Digital Elevation Model produced by the U.S. Geological Survey; and a Shapefile of vegetation classifications at Big Bend National Park, created and provided to us by Park personnel. The map in this entry, as modified by any accompanying regulatory text, establishes the boundaries of the critical habitat designation. The coordinates or plot points or both on which the map is based are available to the public at the Service's Internet site (https://www.fws.gov/southwest/es/AustinTexas/ESA_Our_species.html), at http://www.regulations.gov at Docket No. FWS-R2-ES-2016-0099 and FWS-R2-ES-2016-0100, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Map of Unit 1, Big Bend National Park, Brewster County, Texas, follows:
                
                  
                  ER07SE17.000
                
                Family Poaceae: Neostapfia colusana (Colusa Grass)
                (1) Critical habitat units are depicted for Mariposa, Merced, Stanislaus, Tuolumne, and Yolo Counties, California, on the map below.

                (2) The primary constituent elements of critical habitat for Neostapfia colusana
                  (Colusa grass) are the habitat components that provide:
                (i) Topographic features characterized by isolated mound and intermound complex within a matrix of surrounding uplands that result in continuously, or intermittently, flowing surface water in the depressional features including swales connecting the pools described in paragraph (2)(ii) of this section, providing for dispersal and promoting hydroperiods of adequate length in the pools; and
                (ii) Depressional features including isolated vernal pools with underlying restrictive soil layers that become inundated during winter rains and that continuously hold water or whose soils are saturated for a period long enough to promote germination, flowering, and seed production of predominantly annual native wetland species and typically exclude both native and nonnative upland plant species in all but the driest years. As these features are inundated on a seasonal basis, they do not promote the development of obligate wetland vegetation habitats typical of permanently flooded emergent wetlands.
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.

                (4) Unit 1: Yolo County, California. From USGS 1:24,000 topographic quadrangles Davis and Saxon: 615400, 4262300; 615400, 4260700; 614500, 4260700; 614500, 4261500; 614200, 4261500; 614200, 4261800; 614000, 4261800; 614000, 4262300; returning to 615400, 4262300.
                
                (5) Note: Map Unit 1 (Map 1) follows:
                
                  
                  ER10FE06.056
                
                (6) Unit 4: Tuolumne and Stanislaus Counties, California.

                (i) Unit 4A: Tuolumne and Stanislaus Counties, California. From USGS 1:24,000 topographic quadrangles Knights Ferry and Keystone. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 709919, 4186841; 709913, 4186795; 709477, 4187175; 709275, 4187351; 708435, 4188084; 708351, 4188158; 708264, 4188233; 708132, 4188349; 707999, 4188465; 707639, 4188779; 707607, 4188807; 707900, 4189100; 708400, 4189600; 708700, 4190000; 709200, 4189300; 709200, 4188600; 710100, 4188200; returning to 709919, 4186841.
                (ii) Unit 4B: Stanislaus County, California. From USGS 1:24,000 topographic quadrangles Waterford and Paulsell. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 701282, 4176830; 701345, 4176765; 701756, 4176778; 701600, 4176700; 701600, 4176500; 701600, 4176200; 701700, 4175900; 701800, 4175800; 702000, 4175800; 702000, 4175100; 701600, 4175100; 701600, 4174200; 701900, 4173700; 701800, 4173600; 701700, 4173500; 701700, 4173300; 701700, 4173200; 701600, 4173200; 701500, 4173100; 701500, 4173000; 701600, 4173000; 701600, 4172800; 701500, 4172600; 701300, 4172500; 701100, 4172600; 700700, 4172600; 700600, 4172600; 700500, 4172700; 700500, 4172900; 700400, 4172900; 700400, 4172800; 700100, 4172700; 699600, 4172700; 699500, 4172800; 699300, 4172800; 699100, 4172500; 698800, 4172500; 698700, 4172600; 698400, 4172400; 698100, 4172800; 698200, 4173000; 697400, 4174300; 697300, 4174300; 697300, 4174500; 697800, 4174500; 697800, 4176300; 697700, 4176300; 697700, 4176437; 698090, 4176397; 698085, 4176613; 698084, 4176642; 699300, 4176684; 700500, 4176726; 701204, 4176750; returning to 701282, 4176830.
                (iii) Unit 4C: Stanislaus County, California. From USGS 1:24,000 topographic quadrangle Paulsell. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 702000, 4171800; 702000, 4169800; 702200, 4169800; 702200, 4169700; 702200, 4169658; 701000, 4169612; 701000, 4169700; 700700, 4169700; 700700, 4170400; 700700, 4170500; 700550, 4170500; 700500, 4170533; 700500, 4170900; 700300, 4170900; 700300, 4171100; 700300, 4171800; 701200, 4171800; returning to 702000, 4171800.

                (iv) Unit 4D: Tuolumne County Stanislaus Counties, California. From USGS 1:24,000 topographic quadrangles Paulsell, Cooperstown, La Grange, Keystone. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 715600, 4180900; 715400, 4180400; 716600, 4180400; 716900, 4179900; 717482, 4180046; 717700, 4180100; 718500, 4180000; 718700, 4179200; 719300, 4178700; 719455, 4178273; 719700, 4177600; 720126, 4177671; 720300, 4177700; 720700, 4177700; 720745, 4177115; 720800, 4176400; 721400, 4175900; 722200, 4175300; 722700, 4175200; 722800, 4173600; 723000, 4173500; 723200, 4173600; 723700, 4173600; 724000, 4173300; 724100, 4172300; 722800, 4172200; 721700, 4171200; 721571, 4170643; 721500, 4170500; 721400, 4170400; 721200, 4170300; 721000, 4170100; 721000, 4169600; 720900, 4169600; 720000, 4168500; 718900, 4168000; 718700, 4168100; 718100, 4168500; 718000, 4168500; 717900, 4168600; 716200, 4168600; 715900, 4168500; 715600, 4168300; 715500, 4168200; 715400, 4168300; 715400, 4169400; 714900, 4169900; 714900, 4170000; 715100, 4170000; 715200, 4170200; 715300, 4170200; 715300, 4170400; 715300, 4170407; 715300, 4171200; 715200, 4171200; 715200, 4171000; 715100, 4171000; 715100, 4170700; 714900, 4170700; 714900, 4170300; 713900, 4169800; 713800, 4169900; 713000, 4169500; 712500, 4169400; 712200, 4169400; 712000, 4169600; 711500, 4169900; 711300, 4169900; 710500, 4169100; 709300, 4169100; 709100, 4169500; 709100, 4169700; 708900, 4169700; 708800, 4169900; 708700, 4169900; 708600, 4169800; 708500, 4169900; 708400, 4170000; 708700, 4170200; 708800, 4170300; 708900, 4170400; 709100, 4170500; 709200, 4170600; 709400, 4170600; 709400, 4170800; 709300, 4170800; 709200, 4170900; 709100, 4170800; 708800, 4170700; 708800, 4170600; 708500, 4170500; 708400, 4170300; 708100, 4170200; 707900, 4170200; 707900, 4170300; 708100, 4170500; 708200, 4170500; 708200, 4170600; 708000, 4170600; 708200, 4170800; 708200, 4170900; 708100, 4170900; 707900, 4170700; 707700, 4170700; 707700, 4170800; 707600, 4170900; 707400, 4170900; 707100, 4171100; 707100, 4171200; 707200, 4171300; 707300, 4171200; 707500, 4171300; 707800, 4171600; 707900, 4171600; 708100, 4171600; 708200, 4171700; 708100, 4171800; 708100, 4171900; 708300, 4171900; 708300, 4172100; 708400, 4172100; 708500, 4172200; 708500, 4172300; 708700, 4172400; 708800, 4172500; 708800, 4172600; 708700, 4172700; 708500, 4172700; 708400, 4172800; 708300, 4172700; 708200, 4172700; 708100, 4172600; 708000, 4172500; 707900, 4172500; 707800, 4172700; 707600, 4172600; 707400, 4172500; 707400, 4172600; 707200, 4172700; 707100, 4172300; 707000, 4172200; 706700, 4172200; 706700, 4172300; 706500, 4172300; 706400, 4172300; 706400, 4172400; 706200, 4172600; 706300, 4172700; 706400, 4172800; 706300, 4172800; 706200, 4172800; 706100, 4172900; 705900, 4173100; 705800, 4173300; 705800, 4173500; 706000, 4173800; 705900, 4173900; 705800, 4174100; 705700, 4174200; 705500, 4174200; 705400, 4174100; 705400, 4173700; 705200, 4173200; 705100, 4173200; 705100, 4172600; 704900, 4172400; 704800, 4172100; 704600, 4172100; 704500, 4171900; 704400, 4171800; 704500, 4171600; 704600, 4171400; 704700, 4171500; 704900, 4171200; 704700, 4171100; 704900, 4171000; 704800, 4170900; 704600, 4170900; 704600, 4170700; 704800, 4170200; 705100, 4170200; 705000, 4170100; 705000, 4169600; 705000, 4169500; 704900, 4169400; 704800, 4169300; 704100, 4169300; 703500, 4169500; 703400, 4169600; 703400, 4170100; 703600, 4170200; 703600, 4170300; 703500, 4170300; 703500, 4170600; 703500, 4170700; 703500, 4170800; 703400, 4170900; 703400, 4171300; 703300, 4171400; 703200, 4171500; 703400, 4171500; 703400, 4171800; 703600, 4171800; 703600, 4174000; 704300, 4174000; 704300, 4173700; 705167, 4173700; 705167, 4173700; 705100, 4174700; 705400, 4175400; 705000, 4175900; 705300, 4176300; 705700, 4176700; 705700, 4177000; 705700, 4177500; 705100, 4177500; 705000, 4177300; 704800, 4177300; 704800, 4177100; 704600, 4177100; 704500, 4177200; 704500, 4177400; 704300, 4177500; 704200, 4177300; 704000, 4177300; 703800, 4177100; 703500, 4177300; 703500, 4177650; 703661, 4177654; 703645, 4177993; 703800, 4178200; 704000, 4178200; 704100, 4178100; 704200, 4178100; 704200, 4178400; 703900, 4178400; 703900, 4178800; 703800, 4178900; 703900, 4179100; 703900, 4179200; 703588, 4179200; 703586, 4179240; 704434, 4179184; 705229, 4179481; 706142, 4179326; 708062, 4179408; 708659, 4178568; 709277, 4179043; 709879, 4179505; 709905, 4179525; 711259, 4179578; 711250, 4179933; 711628, 4179987; 711599, 4180753; 711578, 4180885; 713039, 4181325; 713440, 4181474; 714003, 4181741; 714540, 4182019; 714627, 4182073; 714700, 4182000; 715200, 4181600; returning to 715600, 4180900.
                
                (v) Unit 4E: Stanislaus County, California. From USGS 1:24,000 topographic quadrangle Paulsell. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 703100, 4177500; 703000, 4177300; 702911, 4177359; 702906, 4177503; 703100, 4177507; returning to 703100, 4177500.
                (7) Unit 5: Stanislaus County, California
                (i) Unit 5A: Stanislaus County, California. From USGS 1:24,000 topographic quadrangles Paulsell and Montpelier: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 704200, 4166200; 704000, 4166200; 703800, 4166400; 703400, 4166600; 703400, 4166800; 703500, 4166800; 703600, 4166900; 703700, 4167000; 703700, 4167200; 704600, 4167600; 704700, 4167600; 704800, 4167500; 705000, 4167400; 705300, 4167400; 705300, 4166400; 705000, 4166300; 704400, 4166300; returning to 704200, 4166200.

                (ii) Unit 5B: Stanislaus and Merced Counties, California. From USGS 1:24,000 topographic quadrangles Paulsell, Cooperstown, La Grange, Montpelier, Turlock Lake, Snelling, Merced Falls. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 720900, 4167500; 721100, 4167400; 721300, 4167700; 721700, 4167700; 722000, 4167600; 722500, 4167600; 723200, 4167100; 723500, 4166300; 723000, 4166100; 723200, 4165600; 723400, 4165700; 723600, 4165600; 723600, 4165100; 723700, 4164900; 724300, 4164900; 725000, 4163700; 725300, 4163800; 724900, 4162800; 725100, 4162700; 725400, 4162700; 726000, 4164100; 726300, 4163500; 726200, 4163100; 726000, 4163000; 726100, 4162700; 726199, 4160629; 726200, 4160600; 725800, 4160600; 725000, 4160200; 725300, 4159800; 726300, 4160200; 727000, 4159500; 727000, 4160400; 727223, 4160623; 727246, 4160646; 727300, 4160700; 727312, 4160647; 727317, 4160625; 727500, 4159800; 727600, 4159800; 727800, 4160400; 728300, 4160400; 728752, 4160658; 728773, 4160670; 729000, 4160800; 729244, 4160678; 729261, 4160670; 730400, 4160100; 730300, 4160500; 730600, 4160600; 730905, 4160871; 731500, 4161400; 731900, 4161400; 732000, 4160800; 731700, 4160700; 732000, 4160000; 733500, 4159000; 733700, 4158700; 733300, 4158600; 733300, 4158300; 733800, 4157700; 733400, 4157100; 731700, 4156900; 730900, 4156500; 728900, 4156600; 728700, 4156700; 728700, 4156800; 728600, 4156900; 728300, 4156900; 728100, 4156800; 727900, 4156800; 727100, 4156800; 726900, 4156600; 726700, 4156500; 726300, 4156500; 726100, 4156600; 725800, 4156500; 725600, 4156400; 725500, 4156300; 725400, 4156200; 725100, 4156100; 725000, 4156000; 724900, 4156000; 724800, 4156100; 724300, 4156100; 724300, 4155700; 723800, 4155700; 723900, 4155300; 723300, 4155400; 722700, 4155100; 722700, 4155400; 722300, 4155400; 722300, 4156800; 722900, 4156800; 722900, 4157400; 723500, 4157400; 723500, 4157000; 723700, 4157000; 723700, 4156900; 724300, 4156900; 724300, 4157400; 724200, 4157400; 724200, 4157400; 724100, 4158200; 723800, 4158200; 723700, 4159000; 722500, 4159000; 722500, 4159200; 722400, 4159200; 722300, 4159300; 722200, 4159300; 721600, 4159300; 721600, 4159500; 721500, 4159600; 721500, 4159800; 721600, 4159800; 721600, 4159900; 721700, 4159900; 721700, 4160500; 721100, 4160500; 721100, 4160100; 720800, 4160100; 720800, 4160500; 719500, 4160500; 719500, 4160300; 720000, 4159600; 719600, 4159600; 719600, 4159500; 719500, 4159500; 719400, 4159500; 719300, 4159400; 719100, 4159400; 719000, 4159400; 718900, 4159300; 718700, 4159100; 718600, 4159000; 718600, 4158900; 718400, 4158900; 718200, 4158800; 718200, 4158700; 718300, 4158600; 718400, 4158500; 718500, 4158500; 718600, 4158400; 718700, 4158400; 718900, 4158300; 719000, 4158100; 719000, 4157900; 718700, 4157600; 718000, 4157700; 717800, 4157400; 717900, 4157200; 718000, 4157000; 718400, 4157300; 718700, 4156700; 718700, 4156300; 717500, 4156300; 717500, 4156700; 717100, 4156700; 717100, 4156300; 716600, 4156300; 716600, 4155800; 716300, 4155700; 716200, 4155000; 715900, 4154900; 715900, 4155100; 715800, 4155200; 715800, 4155300; 715700, 4155400; 715600, 4155700; 715500, 4155800; 715400, 4155800; 715300, 4156600; 715400, 4156600; 715400, 4157200; 715400, 4157400; 715500, 4157400; 715500, 4157600; 717600, 4157600; 717600, 4159700; 718100, 4160200; 718200, 4160500; 718400, 4160800; 718700, 4161100; 716800, 4161100; 716800, 4160400; 715253, 4160400; 714900, 4160400; 714900, 4160900; 715000, 4160900; 715000, 4161000; 715200, 4161000; 715200, 4161100; 714400, 4161100; 714400, 4161200; 713700, 4161200; 713700, 4161100; 713300, 4161100; 713200, 4161200; 713100, 4161100; 713100, 4161000; 713400, 4160700; 713400, 4160600; 713600, 4160500; 713800, 4160800; 713900, 4160800; 714000, 4160700; 714000, 4160400; 711133, 4160301; 711100, 4161900; 709500, 4161900; 709500, 4163500; 707900, 4163500; 707900, 4163100; 707000, 4163100; 707000, 4165600; 707400, 4165600; 707400, 4165800; 706700, 4166100; 706500, 4165800; 706200, 4166000; 706300, 4166300; 706200, 4166400; 706200, 4166500; 706300, 4166500; 706300, 4166700; 706200, 4166700; 706200, 4167100; 706500, 4167100; 706700, 4166700; 706800, 4166700; 706800, 4166300; 707000, 4166300; 707000, 4166100; 707200, 4166100; 707200, 4166700; 707400, 4166700; 707800, 4166000; 707800, 4165600; 708000, 4165800; 708200, 4165800; 708400, 4165700; 708400, 4165500; 708200, 4165400; 708200, 4165300; 708300, 4165200; 708400, 4165200; 708500, 4165300; 708600, 4165400; 708800, 4165400; 709100, 4165100; 710200, 4165100; 710200, 4166400; 710100, 4166400; 710100, 4166500; 710000, 4166500; 709900, 4166500; 709900, 4166700; 709800, 4166700; 709800, 4167100; 710200, 4166800; 711000, 4167600; 711600, 4167800; 712400, 4167800; 712400, 4167300; 712900, 4167300; 712900, 4167200; 712600, 4166900; 711800, 4167000; 711600, 4166800; 711600, 4166600; 711800, 4166500; 711800, 4166600; 711900, 4166600; 712000, 4166300; 712100, 4166500; 712200, 4166500; 712300, 4166400; 712500, 4166400; 712500, 4166200; 712700, 4166200; 712700, 4166300; 712800, 4166300; 713000, 4166100; 712923, 4166062; 712800, 4166000; 712700, 4165800; 712500, 4165800; 712500, 4165600; 712700, 4165600; 712600, 4165400; 712400, 4165500; 712300, 4165400; 712500, 4165300; 712500, 4165200; 712400, 4165100; 712600, 4165100; 712600, 4165000; 712600, 4164900; 712700, 4164800; 712600, 4164700; 712500, 4164800; 712400, 4164800; 712400, 4164300; 712800, 4164500; 713100, 4164300; 713200, 4164100; 712900, 4163800; 712900, 4163700; 713100, 4163800; 713500, 4164000; 713600, 4164000; 713600, 4164100; 713700, 4164300; 714200, 4164300; 714400, 4164500; 714500, 4164800; 714600, 4164800; 714800, 4164700; 714800, 4164200; 714400, 4164000; 714400, 4163600; 714500, 4163500; 715200, 4164000; 715300, 4164200; 715400, 4164200; 715300, 4163900; 715100, 4163700; 715000, 4163500; 714800, 4163300; 714900, 4163200; 715000, 4163200; 715700, 4163200; 715900, 4163100; 716000, 4162900; 716100, 4162800; 716200, 4162800; 716300, 4162900; 716400, 4163000; 716500, 4163100; 716600, 4163200; 716600, 4163500; 716500, 4163600; 716500, 4163800; 716600, 4164100; 716800, 4164500; 716700, 4164900; 716800, 4165300; 717200, 4165800; 717200, 4166100; 717000, 4166400; 716600, 4166400; 716400, 4166300; 716400, 4166900; 716600, 4166900; 716800, 4167100; 716800, 4167300; 717000, 4167400; 717500, 4167400; 718100, 4167300; 718500, 4167100; 718600, 4166600; 718700, 4166400; 719100, 4166700; 719300, 4166800; 719500, 4166800; 719500, 4166500; 719600, 4166400; 719600, 4166100; 719800, 4166100; 719900, 4166300; 719900, 4166200; 720700, 4166200; 720700, 4163700; 721533, 4163700; 721700, 4163700; 722400, 4164100; 722400, 4164155; 722400, 4165300; 722200, 4165300; 722200, 4165400; 721500, 4165400; 721500, 4166100; 721000, 4166300; 720700, 4166500; 720900, 4166600; 721000, 4166700; 721100, 4166900; 721000, 4167000; 720300, 4167000; 720100, 4166900; 720200, 4166700; 720200, 4166600; 720100, 4166500; 720000, 4166500; 719800, 4166800; 719500, 4167400; 719500, 4167600; 719700, 4167800; 720500, 4167800; 720700, 4167700; returning to 720900, 4167500.
                (iii) Unit 5C: Merced County, California. From USGS 1:24,000 topographic quadrangle Turlock Lake. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 713800, 4155400; 712600, 4155200; 712600, 4156800; 712900, 4156800; 712900, 4157100; 714800, 4157200; 714800, 4156800; 714300, 4156300; 714200, 4156200; 714000, 4155500; 714000, 4155400; returning to 713800, 4155400.
                (iv) Unit 5D: Merced County, California. From USGS 1:24,000 topographic quadrangle Merced Falls. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 734700, 4158000; 734500, 4157900; 734700, 4158000; 734900, 4158300; returning to 734700, 4158000.
                (v) Unit 5E: Merced County, California. From USGS 1:24,000 topographic quadrangles Merced Falls. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 735600, 4158100; 736171, 4157529; 735600, 4158100; returning to 735600, 4158100.

                (8) Unit 6: Merced and Mariposa Counties, California. From USGS 1:24,000 topographic quadrangles Winton, Yosemite Lake, Snelling, Merced Falls, Haystack Mtn., Indian Gulch. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 737800, 4155000; 738200, 4154200; 738300, 4153300; 739000, 4152800; 739100, 4152200; 740200, 4151800; 740800, 4151500; 740800, 4150300; 741100, 4149900; 741700, 4149400; 742100, 4148500; 742100, 4147100; 743400, 4146100; 744000, 4145600; 744400, 4144600; 744300, 4143900; 743900, 4142700; 744000, 4142000; 744200, 4141700; 745500, 4140300; 745504, 4139577; 745500, 4139576; 745490, 4139575; 745422, 4139619; 745281, 4139676; 745269, 4139653; 745219, 4139621; 745324, 4139603; 745368, 4139567; 745432, 4139432; 745432, 4139432; 745433, 4139429; 745469, 4139385; 745412, 4139359; 745339, 4139307; 745338, 4139306; 745334, 4139300; 745299, 4139239; 745171, 4139174; 745038, 4139064; 744922, 4139007; 744890, 4138973; 744873, 4138873; 744852, 4138807; 744854, 4138756; 744892, 4138670; 744893, 4138653; 744895, 4138606; 744895, 4138606; 744830, 4138711; 744596, 4139085; 744234, 4139637; 744233, 4139645; 744162, 4139744; 744162, 4139744; 744013, 4140002; 744013, 4140002; 743998, 4140029; 743996, 4140030; 743973, 4140072; 743907, 4140195; 743889, 4140229; 743877, 4140264; 743750, 4140609; 743388, 4140868; 743091, 4141131; 743053, 4141165; 742997, 4141268; 742771, 4141692; 742748, 4141734; 742355, 4142343; 742336, 4142368; 742271, 4142457; 742238, 4142503; 742139, 4142637; 742056, 4142749; 742002, 4142823; 741974, 4142874; 741808, 4143176; 741722, 4143360; 741419, 4144010; 741385, 4144081; 741316, 4144328; 741297, 4144395; 741245, 4144456; 741194, 4144530; 741162, 4144608; 741076, 4144820; 740864, 4144897; 740843, 4144899; 740750, 4144952; 740641, 4145056; 740535, 4145175; 740517, 4145182; 740490, 4145240; 740487, 4145263; 740386, 4145415; 740321, 4145847; 740320, 4146066; 740303, 4146114; 740276, 4146159; 740272, 4146225; 740293, 4146273; 740293, 4146303; 740370, 4146426; 740415, 4146474; 740536, 4146602; 740735, 4146722; 740825, 4146775; 741069, 4147251; 741071, 4147549; 741071, 4147576; 740982, 4147830; 740955, 4147883; 740914, 4147967; 740822, 4148059; 740772, 4148182; 740782, 4148363; 740776, 4148391; 740695, 4148831; 740617, 4149151; 740447, 4149311; 740396, 4149534; 740344, 4149561; 740303, 4149575; 740289, 4149588; 740238, 4149636; 740225, 4149666; 740057, 4149659; 739993, 4149678; 739917, 4149678; 739791, 4149621; 739705, 4149597; 739701, 4149596; 739602, 4149593; 739521, 4149560; 739443, 4149542; 739197, 4149515; 738714, 4149273; 738694, 4149252; 738674, 4149251; 738178, 4148999; 737835, 4148823; 737747, 4148772; 737044, 4148135; 736672, 4147809; 736430, 4147669; 735929, 4147379; 735716, 4147219; 735669, 4147184; 735605, 4147136; 735437, 4147009; 735223, 4146848; 735183, 4146809; 735156, 4146798; 735151, 4146778; 735022, 4146655; 734989, 4146630; 734609, 4146349; 734480, 4146255; 734012, 4145909; 733808, 4145758; 733765, 4145739; 733763, 4145732; 733370, 4145442; 732703, 4144952; 732391, 4144910; 732197, 4144885; 731993, 4144850; 731062, 4144594; 730371, 4144363; 729000, 4143905; 728736, 4143813; 728542, 4143745; 728346, 4143647; 728018, 4143482; 727340, 4143194; 726795, 4142958; 726607, 4142867; 726599, 4142856; 726577, 4142853; 725785, 4142417; 725793, 4142408; 725843, 4142361; 726002, 4142378; 726117, 4142355; 726204, 4142264; 726415, 4142046; 726420, 4141975; 726381, 4141921; 726367, 4141880; 726261, 4141732; 726182, 4141648; 725935, 4141477; 725916, 4141451; 725903, 4141379; 725914, 4141349; 725981, 4141288; 726033, 4141240; 726145, 4141137; 726156, 4141109; 726147, 4141073; 726096, 4140993; 726083, 4140896; 726089, 4140784; 726108, 4140739; 726268, 4140551; 726269, 4140436; 726283, 4140368; 726313, 4140308; 726412, 4140209; 726455, 4140025; 726457, 4140000; 726459, 4139959; 726715, 4139715; 726786, 4139647; 726804, 4139630; 726822, 4139625; 726822, 4139611; 726823, 4139582; 726809, 4139546; 726755, 4139466; 726754, 4139433; 726931, 4139179; 727174, 4138842; 727220, 4138823; 727261, 4138819; 727328, 4138864; 727331, 4138842; 727333, 4138831; 727335, 4138819; 727343, 4138816; 727396, 4138803; 727406, 4138800; 727414, 4138798; 727552, 4138779; 727711, 4138793; 727806, 4138786; 727819, 4138766; 727845, 4138644; 727858, 4138617; 727881, 4138590; 727700, 4138500; 727600, 4138400; 727400, 4138300; 727400, 4137800; 727300, 4137800; 727300, 4137600; 727400, 4137600; 727400, 4137500; 727300, 4137500; 727300, 4137400; 727400, 4137400; 727400, 4137200; 726500, 4137200; 726500, 4136500; 726400, 4136400; 725800, 4136400; 725800, 4137200; 725000, 4137200; 724900, 4138800; 725500, 4138800; 725500, 4138700; 725800, 4138700; 725800, 4138800; 725900, 4138800; 725900, 4139500; 726500, 4139500; 726500, 4139600; 725900, 4139600; 725800, 4139600; 725800, 4140200; 725900, 4140200; 725900, 4140900; 725400, 4140900; 725400, 4140800; 725100, 4140800; 725100, 4141000; 724900, 4141000; 724900, 4141200; 724100, 4141200; 724100, 4141600; 723400, 4141600; 723400, 4141100; 723200, 4141100; 723200, 4140600; 723400, 4140500; 723400, 4139500; 724000, 4139500; 724000, 4139400; 723900, 4138900; 723900, 4138700; 723500, 4138200; 723400, 4138200; 723400, 4138300; 723000, 4138300; 723000, 4138700; 723000, 4138900; 723100, 4139100; 723200, 4139400; 723300, 4139500; 722100, 4139500; 722000, 4140500; 721900, 4141100; 721900, 4141900; 721900, 4143400; 720800, 4143400; 720900, 4141800; 721000, 4141500; 721000, 4141200; 721100, 4141100; 721000, 4141000; 717800, 4140900; 717700, 4142500; 714500, 4142400; 714500, 4144900; 715500, 4144900; 715500, 4145000; 715800, 4145000; 715900, 4145000; 716000, 4145000; 716100, 4145100; 716100, 4145200; 716000, 4145200; 715900, 4145300; 715900, 4145400; 716000, 4145500; 716000, 4145600; 716100, 4145700; 717000, 4145700; 717700, 4145300; 717800, 4145300; 717800, 4145200; 717800, 4145100; 717600, 4144900; 717600, 4144800; 717600, 4144700; 717800, 4144500; 717900, 4144600; 718200, 4144600; 718400, 4144500; 718700, 4144500; 718700, 4144800; 718600, 4145000; 718700, 4145100; 718700, 4145600; 718600, 4145600; 718600, 4145700; 718700, 4145800; 718600, 4145900; 718500, 4146000; 718500, 4146100; 718600, 4146200; 718600, 4146500; 718300, 4146500; 718200, 4146600; 718200, 4146800; 718300, 4146800; 718500, 4146900; 718600, 4147000; 718600, 4147100; 718400, 4147200; 718500, 4147300; 718500, 4147600; 718700, 4147600; 718700, 4147400; 719000, 4147500; 719100, 4147700; 719300, 4147600; 719600, 4147900; 719700, 4148000; 719700, 4148100; 719800, 4148200; 720000, 4148200; 720600, 4148200; 720600, 4148300; 720700, 4148400; 720800, 4148400; 720900, 4148500; 722700, 4148500; 722700, 4148600; 722900, 4148600; 723200, 4148700; 723400, 4148700; 723200, 4148600; 723100, 4148500; 723000, 4148400; 723200, 4148200; 723400, 4148200; 723500, 4148300; 723600, 4148400; 723600, 4148500; 723800, 4148500; 723800, 4148400; 723900, 4148400; 723900, 4148500; 724000, 4148700; 724200, 4148500; 724200, 4148900; 724300, 4149000; 724300, 4149100; 724500, 4149000; 724500, 4149300; 724700, 4149400; 724900, 4149600; 725000, 4149700; 725000, 4150000; 724900, 4150100; 725000, 4150200; 725200, 4150200; 725300, 4150400; 725400, 4150500; 725400, 4150600; 725100, 4150900; 724700, 4150900; 724700, 4153400; 725000, 4153500; 725400, 4153900; 725600, 4154100; 725800, 4154200; 726000, 4154300; 726200, 4154000; 726300, 4153800; 726300, 4153700; 727800, 4153600; 727800, 4153400; 727900, 4153400; 727900, 4153500; 728400, 4153600; 728700, 4153700; 729000, 4153700; 729000, 4153600; 729100, 4153500; 729300, 4153400; 729400, 4153400; 729400, 4153300; 729300, 4153200; 729500, 4153100; 729800, 4153100; 729900, 4153200; 729900, 4154200; 730000, 4154200; 730100, 4154300; 730600, 4154300; 730700, 4154400; 731000, 4154600; 731200, 4154700; 731500, 4154700; 731800, 4154900; 732200, 4154900; 732600, 4154800; 733200, 4154500; 733400, 4154500; 733700, 4154300; 734700, 4154300; 734900, 4154600; 735100, 4154800; 735100, 4154900; 735500, 4155300; 735600, 4155300; 735800, 4155500; 736100, 4155900; 737100, 4155400; 737157, 4155367; returning to 737800, 4155000.
                
                (9) Note: Units 4-6 (Map 2) follow:
                
                  
                  ER10FE06.057
                
                (10) Unit 7: Merced County, California.

                (i) Unit 7A: Merced County, California. From USGS 1:24,000 topographic quad Sandy Mush and El Nido. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 718900, 4120900; 718900, 4120000; 719300, 4120000; 719400, 4120200; 719600, 4120100; 720200, 4120100; 720300, 4120200; 720700, 4120200; 720900, 4120000; 721500, 4120000; 721600, 4120100; 722000, 4120100; 722100, 4120000; 722200, 4120200; 722200, 4120300; 722900, 4120300; 722900, 4119600; 722100, 4119500; 722200, 4118400; 725400, 4118500; 725400, 4118578; 725400, 4118582; 726100, 4118600; 726100, 4120100; 728600, 4120100; 728600, 4119200; 727800, 4119200; 727700, 4118600; 727600, 4118500; 727500, 4118500; 727500, 4118400; 727500, 4116900; 726800, 4116900; 726700, 4116900; 726800, 4115300; 725900, 4115300; 725900, 4116900; 724300, 4116900; 724300, 4117600; 722694, 4117506; 722600, 4117600; 721800, 4117600; 721800, 4118400; 720200, 4118400; 720200, 4117600; 719400, 4117600; 719400, 4116700; 718600, 4116700; 718600, 4117100; 718200, 4117100; 718200, 4117200; 718300, 4117300; 718400, 4117400; 718600, 4117400; 718600, 4117500; 718600, 4118291; 718900, 4118300; 718900, 4118900; 718800, 4119000; 718700, 4119000; 718600, 4119100; 717700, 4119100; 717700, 4119900; 718100, 4119900; 718100, 4119950; 718500, 4120000; 718500, 4120900; returning to 718900, 4120900.
                (ii) Unit 7B: Merced County, California. From USGS 1:24,000 topographic quadrangle Sandy Mush. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 721300, 4120800; 720500, 4120800; 720500, 4121600; 721300, 4121600; 721300, 4121200; returning to 721300, 4120800.
                (iii) Unit 7C: Merced County, California. From USGS 1:24,000 topographic quadrangle El Nido. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 722900, 4121800; 721800, 4121800; 722200, 4122500; 722900, 4122500; returning to 722900, 4121800.
                (iv) Unit 7D: Merced County, California. From USGS 1:24,000 topographic quadrangles Arena, and Turner Ranch: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 701700, 4130600; 701700, 4129200; 701800, 4129200; 702800, 4129200; 703000, 4128800; 703300, 4128800; 703900, 4128800; 703900, 4129000; 704200, 4129000; 704200, 4128500; 703300, 4128400; 703400, 4128300; 703400, 4127900; 703500, 4127800; 703800, 4127500; 703700, 4127300; 703500, 4127300; 703400, 4127100; 703400, 4126100; 703400, 4126100; 703500, 4126100; 704400, 4126100; 704300, 4126000; 704300, 4126000; 704400, 4125900; 704500, 4125300; 704500, 4124800; 705000, 4124800; 705000, 4125300; 705700, 4125300; 705700, 4124900; 706600, 4125000; 706700, 4123700; 706700, 4122100; 706800, 4120900; 706700, 4120500; 706700, 4119700; 708100, 4119700; 708100, 4119600; 708000, 4119500; 707900, 4119200; 707900, 4119000; 708000, 4118900; 708300, 4118900; 708300, 4118100; 707900, 4118100; 707500, 4118500; 706500, 4118500; 706000, 4118900; 705600, 4119300; 705200, 4119700; 704800, 4120000; 704700, 4120100; 704700, 4120400; 705100, 4120400; 705100, 4120600; 704900, 4120700; 704900, 4120800; 705100, 4120800; 704900, 4121000; 705000, 4121100; 705100, 4121700; 705200, 4121700; 705300, 4122000; 705700, 4122100; 705700, 4122200; 705400, 4122300; 705300, 4122400; 705500, 4122600; 705400, 4122600; 705300, 4122500; 705200, 4122500; 705100, 4122500; 704900, 4122500; 704900, 4122700; 704800, 4122800; 704500, 4122800; 704300, 4122900; 704000, 4122800; 703900, 4122900; 703400, 4124400; 703300, 4124600; 701300, 4126500; 700100, 4127600; 700467, 4129067; 700500, 4129200; 700500, 4130600; 701000, 4130600; 701000, 4130100; 701100, 4129800; 701200, 4129800; 701100, 4130100; 701100, 4130600; returning to 701700, 4130600.
                (v) Unit 7E: Merced County, California. USGS 24,000 topographic quadrangles Turner Ranch, and Sandy Mush. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 711200, 4120500; 711400, 4120400; 711500, 4120500; 711600, 4119600; 711900, 4119600; 711900, 4119400; 712100, 4119300; 712300, 4119300; 712300, 4119200; 712600, 4119200; 712800, 4118800; 711600, 4118700; 711600, 4118500; 711400, 4118500; 711300, 4118400; 711100, 4118100; 709900, 4118100; 709900, 4118800; 709900, 4119000; 709700, 4119000; 709700, 4119600; 710300, 4119600; 710300, 4119900; 710700, 4119900; 710700, 4120000; 710600, 4120000; 710600, 4120100; 710700, 4120200; 710600, 4120300; 710700, 4120400; 710700, 4120500; 710900, 4120400; 711100, 4120400; returning to 711200, 4120500.

                (vi) Unit 7F: Merced County, California. From USGS 1:24,000 topographic quadrangle Turner Ranch. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 702870, 4121705; 703200, 4121100; 702800, 4121700; returning to 702870, 4121705.
                
                (vii) Note: Unit 7 (Map 3) follows:
                
                  
                  ER10FE06.058
                
                Family Poaceae: Orcuttia inaequalis (San Joaquin Valley Orcutt Grass).
                (1) Critical habitat units are depicted for Fresno, Madera, Mariposa, Merced, and Tulare Counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Orcuttia inaequalis (San Joaquin Valley Orcutt grass) are the habitat components that provide:
                (i) Topographic features characterized by isolated mound and intermound complex within a matrix of surrounding uplands that result in continuously, or intermittently, flowing surface water in the depressional features including swales connecting the pools described in paragraph (2)(ii) of this section, providing for dispersal and promoting hydroperiods of adequate length in the pools; and
                (ii) Depressional features including isolated vernal pools with underlying restrictive soil layers that become inundated during winter rains and that continuously hold water or whose soils are saturated for a period long enough to promote germination, flowering, and seed production of predominantly annual native wetland species and typically exclude both native and nonnative upland plant species in all but the driest years. As these features are inundated on a seasonal basis, they do not promote the development of obligate wetland vegetation habitats typical of permanently flooded emergent wetlands.
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.

                (4) Unit 1: Merced and Mariposa Counties, California. From USGS 1:24,000 topographic quadrangles Snelling, Merced Falls, Winton, Yosemite Lake, Haystack Mountain, Indian Gulch, Merced, and Owens Reservoir. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 737800, 4155000; 738200, 4154200; 738300, 4153300; 739000, 4152800; 739100, 4152200; 740200, 4151800; 740800, 4151500; 740800, 4150300; 741100, 4149900; 741700, 4149400; 742100, 4148500; 742100, 4147100; 743400, 4146100; 744000, 4145600; 744400, 4144600; 744300, 4143900; 743900, 4142700; 744000, 4142000; 744200, 4141700; 745500, 4140300; 745500, 4139600; 745500, 4139576; 745500, 4139500; 745432, 4139432; 745400, 4139400; 745339, 4139307; 745338, 4139306; 745334, 4139300; 745299, 4139239; 745171, 4139174; 745038, 4139064; 744922, 4139007; 744890, 4138973; 744873, 4138873; 744852, 4138807; 744854, 4138756; 744892, 4138670; 744893, 4138653; 744895, 4138606; 744895, 4138606; 744830, 4138711; 744596, 4139085; 744234, 4139637; 744233, 4139645; 744162, 4139744; 744162, 4139744; 744013, 4140002; 744013, 4140002; 743998, 4140029; 743996, 4140030; 743973, 4140072; 743907, 4140195; 743889, 4140229; 743877, 4140264; 743750, 4140609; 743388, 4140868; 743091, 4141131; 743053, 4141165; 742997, 4141268; 742771, 4141692; 742748, 4141734; 742355, 4142343; 742336, 4142368; 742271, 4142457; 742238, 4142503; 742139, 4142637; 742056, 4142749; 742002, 4142823; 741974, 4142874; 741808, 4143176; 741722, 4143360; 741419, 4144010; 741385, 4144081; 741316, 4144328; 741297, 4144395; 741245, 4144456; 741194, 4144530; 741162, 4144608; 741076, 4144820; 740864, 4144897; 740843, 4144899; 740750, 4144952; 740641, 4145056; 740535, 4145175; 740517, 4145182; 740490, 4145240; 740487, 4145263; 740386, 4145415; 740321, 4145847; 740320, 4146066; 740303, 4146114; 740276, 4146159; 740272, 4146225; 740293, 4146273; 740293, 4146303; 740370, 4146426; 740415, 4146474; 740536, 4146602; 740735, 4146722; 740825, 4146775; 741069, 4147251; 741071, 4147549; 741071, 4147576; 740982, 4147830; 740955, 4147883; 740914, 4147967; 740822, 4148059; 740772, 4148182; 740782, 4148363; 740776, 4148391; 740695, 4148831; 740617, 4149151; 740447, 4149311; 740396, 4149534; 740344, 4149561; 740303, 4149575; 740289, 4149588; 740238, 4149636; 740225, 4149666; 740057, 4149659; 739993, 4149678; 739917, 4149678; 739791, 4149621; 739705, 4149597; 739701, 4149596; 739602, 4149593; 739521, 4149560; 739443, 4149542; 739197, 4149515; 738714, 4149273; 738694, 4149252; 738674, 4149251; 738178, 4148999; 737835, 4148823; 737747, 4148772; 737044, 4148135; 736672, 4147809; 736430, 4147669; 735929, 4147379; 735716, 4147219; 735669, 4147184; 735605, 4147136; 735437, 4147009; 735223, 4146848; 735183, 4146809; 735156, 4146798; 735151, 4146778; 735022, 4146655; 734989, 4146630; 734609, 4146349; 734480, 4146255; 734012, 4145909; 733808, 4145758; 733765, 4145739; 733763, 4145732; 733370, 4145442; 732703, 4144952; 732391, 4144910; 732197, 4144885; 731993, 4144850; 731062, 4144594; 730371, 4144363; 729000, 4143905; 728736, 4143813; 728542, 4143745; 728346, 4143647; 728018, 4143482; 727340, 4143194; 726795, 4142958; 726607, 4142867; 726599, 4142856; 726577, 4142853; 725785, 4142417; 725793, 4142408; 725843, 4142361; 726002, 4142378; 726117, 4142355; 726204, 4142264; 726415, 4142046; 726420, 4141975; 726381, 4141921; 726367, 4141880; 726261, 4141732; 726182, 4141648; 725935, 4141477; 725916, 4141451; 725903, 4141379; 725914, 4141349; 725981, 4141288; 726033, 4141240; 726145, 4141137; 726156, 4141109; 726147, 4141073; 726096, 4140993; 726083, 4140896; 726089, 4140784; 726108, 4140739; 726268, 4140551; 726269, 4140436; 726283, 4140368; 726313, 4140308; 726412, 4140209; 726455, 4140025; 726457, 4140000; 726459, 4139959; 726715, 4139715; 726786, 4139647; 726804, 4139630; 726822, 4139625; 726822, 4139611; 726823, 4139582; 726809, 4139546; 726755, 4139466; 726754, 4139433; 726931, 4139179; 727174, 4138842; 727220, 4138823; 727261, 4138819; 727328, 4138864; 727331, 4138842; 727333, 4138831; 727335, 4138819; 727343, 4138816; 727396, 4138803; 727406, 4138800; 727414, 4138798; 727552, 4138779; 727711, 4138793; 727806, 4138786; 727819, 4138766; 727845, 4138644; 727858, 4138617; 727881, 4138590; 727700, 4138500; 727600, 4138400; 727400, 4138300; 727400, 4137800; 727300, 4137800; 727300, 4137600; 727400, 4137600; 727400, 4137500; 727300, 4137500; 727300, 4137400; 727400, 4137400; 727400, 4137200; 726500, 4137200; 726500, 4136500; 726400, 4136400; 725800, 4136400; 725800, 4137200; 725000, 4137200; 724900, 4138800; 725500, 4138800; 725500, 4138700; 725800, 4138700; 725800, 4138800; 725900, 4138800; 725900, 4139500; 726500, 4139500; 726500, 4139600; 725900, 4139600; 725800, 4139600; 725800, 4140200; 725900, 4140200; 725900, 4140900; 725400, 4140900; 725400, 4140800; 725100, 4140800; 725100, 4141000; 724900, 4141000; 724900, 4141200; 724100, 4141200; 724100, 4141600; 723400, 4141600; 723400, 4141100; 723200, 4141100; 723200, 4140600; 723400, 4140500; 723400, 4139500; 724000, 4139500; 724000, 4139400; 723900, 4138900; 723900, 4138700; 723500, 4138200; 723400, 4138200; 723400, 4138300; 723000, 4138300; 723000, 4138700; 723000, 4138900; 723100, 4139100; 723200, 4139400; 723300, 4139500; 722100, 4139500; 722000, 4140500; 721900, 4141100; 721900, 4141900; 721900, 4143400; 720800, 4143400; 720900, 4141800; 721000, 4141500; 721000, 4141200; 721100, 4141100; 721000, 4141000; 717800, 4140900; 717700, 4142500; 714500, 4142400; 714500, 4144900; 715500, 4144900; 715500, 4145000; 715800, 4145000; 715900, 4145000; 716000, 4145000; 716100, 4145100; 716100, 4145200; 716000, 4145200; 715900, 4145300; 715900, 4145400; 716000, 4145500; 716000, 4145600; 716100, 4145700; 717000, 4145700; 717700, 4145300; 717800, 4145300; 717800, 4145200; 717800, 4145100; 717600, 4144900; 717600, 4144800; 717600, 4144700; 717800, 4144500; 717900, 4144600; 718200, 4144600; 718400, 4144500; 718700, 4144500; 718700, 4144800; 718600, 4145000; 718700, 4145100; 718700, 4145600; 718600, 4145600; 718600, 4145700; 718700, 4145800; 718600, 4145900; 718500, 4146000; 718500, 4146100; 718600, 4146200; 718600, 4146500; 718300, 4146500; 718200, 4146600; 718200, 4146800; 718300, 4146800; 718500, 4146900; 718600, 4147000; 718600, 4147100; 718400, 4147200; 718500, 4147300; 718500, 4147600; 718700, 4147600; 718700, 4147400; 719000, 4147500; 719100, 4147700; 719300, 4147600; 719600, 4147900; 719700, 4148000; 719700, 4148100; 719800, 4148200; 720000, 4148200; 720600, 4148200; 720600, 4148300; 720700, 4148400; 720800, 4148400; 720900, 4148500; 722700, 4148500; 722700, 4148600; 722900, 4148600; 723200, 4148700; 723400, 4148700; 723200, 4148600; 723100, 4148500; 723000, 4148400; 723200, 4148200; 723400, 4148200; 723500, 4148300; 723600, 4148400; 723600, 4148500; 723800, 4148500; 723800, 4148400; 723900, 4148400; 723900, 4148500; 724000, 4148700; 724200, 4148500; 724200, 4148900; 724300, 4149000; 724300, 4149100; 724500, 4149000; 724500, 4149300; 724700, 4149400; 724900, 4149600; 725000, 4149700; 725000, 4150000; 724900, 4150100; 725000, 4150200; 725200, 4150200; 725300, 4150400; 725400, 4150500; 725400, 4150600; 725100, 4150900; 724700, 4150900; 724700, 4153400; 725000, 4153500; 725400, 4153900; 725600, 4154100; 725800, 4154200; 726000, 4154300; 726200, 4154000; 726300, 4153800; 726300, 4153700; 727800, 4153600; 727800, 4153400; 727900, 4153400; 727900, 4153500; 728400, 4153600; 728700, 4153700; 729000, 4153700; 729000, 4153600; 729100, 4153500; 729300, 4153400; 729400, 4153400; 729400, 4153300; 729300, 4153200; 729500, 4153100; 729800, 4153100; 729900, 4153200; 729900, 4154200; 730000, 4154200; 730100, 4154300; 730600, 4154300; 730700, 4154400; 731000, 4154600; 731200, 4154700; 731500, 4154700; 731800, 4154900; 732200, 4154900; 732600, 4154800; 733200, 4154500; 733400, 4154500; 733700, 4154300; 734700, 4154300; 734900, 4154600; 735100, 4154800; 735100, 4154900; 735500, 4155300; 735600, 4155300; 735800, 4155500; 736100, 4155900; 737100, 4155400; 737157, 4155367; returning to 737800, 4155000.
                
                (5) Note: Unit 1 (Map 1) follows:
                
                  
                  ER10FE06.059
                

                (6) Unit 2: Merced, Madera, and Mariposa Counties, California. From USGS 1:24, 000 topographic quadrangles Owens Reservoir, Plainsburg, Le Grand, and Raynor Creek. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 754000, 4129300; 753400, 4128400; 752500, 4126600; 752300, 4126400; 752200, 4125500; 752800, 4125600; 753900, 4125000; 755000, 4125700; 755100, 4125300; 755900, 4125200; 756100, 4124900; 757100, 4124900; 757166, 4124735; 757187, 4124682; 757300, 4124400; 756719, 4124012; 756700, 4124000; 757000, 4123700; 757600, 4123900; 757900, 4123200; 758400, 4122900; 759200, 4122900; 760300, 4121300; 761000, 4121000; 761300, 4120300; 761955, 4119563; 761968, 4119549; 761718, 4119265; 761701, 4119258; 761698, 4119256; 761644, 4119235; 761519, 4119174; 761497, 4119158; 761476, 4119142; 761412, 4119094; 761355, 4119052; 761244, 4118969; 761107, 4118894; 760858, 4118839; 760750, 4118755; 760594, 4118634; 760278, 4118609; 760228, 4118605; 760119, 4118597; 760084, 4118594; 760084, 4118594; 760008, 4118588; 759742, 4118512; 759529, 4118452; 759375, 4118358; 759330, 4118326; 759173, 4118214; 758783, 4118084; 758541, 4118070; 758036, 4117982; 757933, 4117964; 757910, 4117955; 757910, 4117955; 757811, 4117918; 757797, 4117914; 757694, 4117865; 757622, 4117811; 757620, 4117809; 757617, 4117808; 757591, 4117800; 757532, 4117781; 757484, 4117742; 757475, 4117726; 757450, 4117700; 757411, 4117661; 757378, 4117627; 757321, 4117607; 757313, 4117600; 757281, 4117570; 757255, 4117530; 757245, 4117516; 757146, 4117439; 757138, 4117438; 757117, 4117435; 757001, 4117419; 756872, 4117342; 756823, 4117300; 756785, 4117268; 756634, 4117128; 756624, 4117124; 756592, 4117112; 756590, 4117110; 756500, 4117200; 756223, 4117292; 756200, 4117300; 755800, 4117200; 755700, 4117200; 755700, 4117160; 755700, 4116700; 755700, 4116600; 755500, 4116500; 755400, 4116500; 754900, 4116300; 754800, 4116300; 754800, 4116600; 753700, 4116600; 753700, 4116400; 753300, 4116400; 753300, 4115600; 753100, 4115500; 752700, 4115400; 752400, 4115300; 752200, 4115200; 752200, 4115600; 751800, 4115600; 752000, 4115800; 751900, 4116000; 751400, 4116100; 751100, 4116300; 751300, 4116300; 751300, 4116900; 751100, 4116900; 750815, 4116900; 750800, 4116900; 750700, 4117000; 750000, 4116800; 749300, 4116800; 749300, 4116611; 749300, 4116500; 746800, 4116500; 746000, 4116500; 746000, 4116520; 746000, 4116600; 745200, 4116600; 745200, 4117800; 744600, 4117800; 744600, 4118600; 743600, 4118600; 743600, 4119000; 745400, 4119000; 745400, 4119700; 744700, 4119700; 744700, 4120500; 745300, 4120500; 745500, 4120600; 745600, 4120700; 746000, 4120700; 746000, 4121400; 746200, 4121500; 746200, 4121600; 746400, 4121700; 746400, 4121800; 747600, 4120700; 746500, 4120700; 746500, 4119700; 747000, 4119700; 747000, 4120300; 747800, 4120300; 747800, 4120000; 748400, 4120000; 747800, 4120500; 747800, 4121400; 748600, 4121400; 748600, 4121900; 747800, 4121900; 747800, 4123300; 748300, 4123300; 748300, 4123500; 748500, 4123500; 748600, 4123500; 748600, 4123900; 747800, 4123900; 747800, 4124600; 747400, 4125100; 747400, 4125500; 746900, 4125500; 746900, 4125763; 746902, 4125767; 746921, 4125818; 746971, 4125871; 746997, 4125897; 747003, 4125902; 747142, 4125971; 747303, 4125987; 747358, 4126000; 747358, 4126000; 747406, 4126011; 747451, 4126022; 747478, 4126053; 747502, 4126125; 747562, 4126246; 747650, 4126316; 747692, 4126358; 747766, 4126528; 747794, 4126628; 747823, 4126667; 747863, 4126691; 747898, 4126700; 747962, 4126676; 748037, 4126635; 748075, 4126641; 748085, 4126672; 748080, 4126756; 748141, 4126839; 748166, 4126932; 748194, 4126991; 748196, 4126992; 748292, 4127060; 748321, 4127094; 748332, 4127134; 748320, 4127203; 748300, 4127277; 748295, 4127296; 748287, 4127458; 748300, 4127486; 748306, 4127500; 748343, 4127521; 748396, 4127553; 748439, 4127570; 748635, 4127644; 748753, 4127851; 748764, 4127912; 748784, 4127941; 748899, 4128013; 748933, 4128123; 748917, 4128239; 748906, 4128277; 748903, 4128379; 749002, 4128451; 749005, 4128453; 749013, 4128457; 749133, 4128508; 749363, 4128542; 749410, 4128574; 749458, 4128596; 749563, 4128739; 749591, 4128753; 749672, 4128755; 749716, 4128734; 749824, 4128725; 749886, 4128721; 749963, 4128723; 750006, 4128700; 750017, 4128694; 750239, 4128660; 750305, 4128665; 750409, 4128754; 750420, 4128760; 750506, 4128806; 750609, 4128861; 750766, 4128953; 750790, 4128977; 750848, 4129037; 750909, 4129180; 750955, 4129261; 751002, 4129402; 751004, 4129410; 751053, 4129470; 751088, 4129488; 751123, 4129507; 751191, 4129530; 751299, 4129685; 751326, 4129693; 751399, 4129700; 751400, 4129700; 751410, 4129701; 751416, 4129705; 751457, 4129733; 751560, 4129753; 751654, 4129772; 751664, 4129785; 751681, 4129794; 751693, 4129800; 751700, 4129800; 751800, 4129800; 753100, 4129800; returning to 754000, 4129300.
                
                (7) Note: Unit 2 (Map 2) follows:
                
                  
                  ER10FE06.060
                
                (8) Unit 3: Madera County, California.

                (i) Unit 3A: Madera County, California. From USGS 1:24,000 topographic quadrangle Kismet. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 766600, 4106300; 766600, 4105100; 764500, 4105000; 764500, 4105400; 764500, 4106200; 764500, 4106400; 764800, 4106300; 765200, 4106400; 765700, 4106500; 765900, 4106700; 766100, 4106700; 766100, 4106500; 766300, 4106400; returning to 766600, 4106300.

                (ii) Unit 3B: Madera County, California. From USGS 1:24,000 topographic quadrangles Daulton, Little Table Mountain, Gregg, and Lanes Bridge. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 768068, 4107230; 768482, 4107223; 768510, 4107237; 768558, 4107312; 768603, 4107420; 768625, 4107444; 768663, 4107460; 768783, 4107434; 768930, 4107375; 769050, 4107290; 769225, 4107285; 769259, 4107274; 769313, 4107237; 769329, 4107230; 769367, 4107213; 769443, 4107216; 769756, 4107290; 770235, 4107165; 770356, 4107136; 771175, 4107264; 771213, 4107261; 771255, 4107237; 771273, 4107227; 771286, 4107215; 771517, 4107059; 771528, 4107056; 771815, 4106993; 772201, 4106696; 772325, 4106560; 772378, 4106500; 772399, 4106384; 772498, 4106310; 772661, 4106375; 772759, 4106385; 772826, 4106355; 772868, 4106337; 772940, 4106262; 773047, 4106226; 773125, 4106234; 773232, 4106319; 773424, 4106582; 773448, 4106601; 773630, 4106805; 773788, 4106934; 774007, 4106931; 774153, 4106987; 774208, 4106991; 774293, 4106979; 774346, 4106988; 774441, 4107034; 774571, 4107181; 774624, 4107185; 774644, 4107178; 774688, 4107162; 774730, 4107128; 774749, 4107108; 774795, 4107079; 774835, 4107052; 774846, 4107045; 774850, 4107042; 774860, 4107038; 774885, 4106988; 774910, 4106826; 774924, 4106643; 774919, 4106604; 774912, 4106536; 774917, 4106473; 774975, 4106381; 774999, 4106361; 775134, 4106205; 775285, 4106081; 775406, 4105942; 775604, 4105742; 775620, 4105713; 775682, 4105659; 775765, 4105623; 775948, 4105456; 775999, 4105450; 776120, 4105477; 776212, 4105561; 776272, 4105591; 776338, 4105583; 776404, 4105519; 776449, 4105460; 776460, 4105422; 776461, 4105333; 776454, 4105310; 776453, 4105259; 776440, 4105190; 776403, 4105067; 776342, 4104912; 776338, 4104874; 776344, 4104834; 776389, 4104794; 776390, 4104794; 776511, 4104930; 776669, 4105060; 776888, 4105057; 777034, 4105112; 777089, 4105117; 777174, 4105104; 777227, 4105114; 777322, 4105160; 777452, 4105307; 777505, 4105311; 777525, 4105303; 777569, 4105287; 777611, 4105253; 777630, 4105233; 777676, 4105204; 777716, 4105178; 777254, 4104608; 776860, 4104161; 777386, 4103739; 777417, 4103722; 777478, 4103724; 777556, 4103747; 777592, 4103745; 777628, 4103729; 777649, 4103704; 777655, 4103686; 777652, 4103610; 777595, 4103484; 777574, 4103361; 777542, 4103322; 777483, 4103277; 777424, 4103214; 777425, 4103166; 777452, 4103116; 777471, 4103096; 777503, 4103036; 777500, 4102977; 777455, 4102796; 777458, 4102704; 777472, 4102666; 777490, 4102639; 777701, 4102491; 777761, 4102460; 777902, 4102427; 778037, 4102384; 778066, 4102347; 778094, 4102274; 778118, 4102255; 778167, 4102239; 778212, 4102243; 778340, 4102295; 778379, 4102282; 778505, 4102141; 778562, 4102125; 778633, 4102132; 778720, 4102092; 778766, 4102096; 778798, 4102120; 778918, 4102254; 778976, 4102268; 778997, 4102264; 779059, 4102223; 779095, 4102209; 779762, 4102193; 779897, 4102172; 780079, 4102219; 780132, 4102236; 780185, 4102235; 780236, 4102217; 780360, 4102089; 780617, 4101823; 780666, 4101774; 780673, 4101764; 780682, 4101751; 780688, 4101743; 780713, 4101714; 780759, 4101634; 780761, 4101576; 780738, 4101514; 780687, 4101446; 780591, 4101336; 780514, 4101212; 780513, 4101163; 780527, 4101126; 780569, 4101089; 780939, 4100827; 781071, 4100686; 781076, 4100683; 781136, 4100645; 781561, 4100454; 781645, 4100459; 781800, 4100538; 781863, 4100561; 781925, 4100540; 781944, 4100528; 782075, 4100451; 782128, 4100455; 782347, 4100528; 782403, 4100533; 782429, 4100521; 782457, 4100499; 782535, 4100382; 782587, 4100338; 782809, 4100244; 782840, 4100222; 782884, 4100193; 782929, 4100075; 783072, 4099907; 783203, 4099779; 783268, 4099756; 783377, 4099744; 783662, 4099749; 783703, 4099735; 783743, 4099676; 783751, 4099641; 783755, 4099621; 783767, 4099609; 783768, 4099584; 783781, 4099548; 783795, 4099504; 783827, 4099471; 783858, 4099445; 783890, 4099424; 783916, 4099399; 783946, 4099382; 784056, 4099380; 784184, 4099372; 784246, 4099369; 784263, 4099375; 784300, 4099370; 784342, 4099377; 784378, 4099391; 784414, 4099405; 784438, 4099417; 784462, 4099430; 784493, 4099442; 784516, 4099445; 784536, 4099439; 784561, 4099422; 784574, 4099398; 784593, 4099356; 784601, 4099324; 784620, 4099288; 784627, 4099259; 784651, 4099241; 784652, 4099240; 784671, 4099217; 784701, 4099206; 784733, 4099188; 784758, 4099176; 784776, 4099164; 784801, 4099153; 784820, 4099143; 784845, 4099124; 784876, 4099102; 784907, 4099085; 784944, 4099056; 784970, 4099032; 784995, 4099006; 785020, 4098984; 785040, 4098960; 785046, 4098935; 785059, 4098917; 785060, 4098888; 785073, 4098858; 785074, 4098834; 785068, 4098801; 785061, 4098785; 785052, 4098764; 785041, 4098739; 785024, 4098708; 785006, 4098676; 784995, 4098640; 784978, 4098615; 784967, 4098591; 784960, 4098572; 784968, 4098548; 784993, 4098525; 785024, 4098508; 785062, 4098476; 785086, 4098473; 785117, 4098442; 785130, 4098431; 785143, 4098395; 785152, 4098345; 785159, 4098279; 785168, 4098231; 785176, 4098163; 785184, 4098120; 785184, 4098108; 785204, 4098054; 785220, 4097988; 785238, 4097931; 785246, 4097885; 785247, 4097853; 785237, 4097805; 785216, 4097736; 785199, 4097682; 785188, 4097625; 785182, 4097596; 785190, 4097576; 785209, 4097535; 785235, 4097499; 785266, 4097451; 785286, 4097422; 785312, 4097385; 785325, 4097349; 785320, 4097300; 785329, 4097245; 785330, 4097202; 785337, 4097165; 785350, 4097153; 785362, 4097142; 785387, 4097137; 785386, 4097154; 785380, 4097178; 785336, 4098764; 785334, 4098821; 785334, 4098823; 785383, 4098760; 785490, 4097063; 786070, 4097400; 786769, 4097444; 786801, 4096945; 786601, 4096933; 786208, 4096807; 786246, 4096208; 786258, 4096009; 785453, 4095958; 784661, 4095908; 784661, 4095908; 784662, 4095507; 784662, 4094305; 784677, 4094305; 785061, 4094330; 785101, 4094332; 787557, 4094487; 787582, 4094088; 787609, 4093989; 787714, 4093594; 787976, 4092609; 787920, 4092305; 787895, 4092303; 787795, 4092297; 787821, 4091898; 787846, 4091900; 787827, 4091798; 785606, 4090455; 785662, 4091161; 785962, 4091179; 785955, 4091279; 786355, 4091304; 786336, 4091604; 786835, 4091635; 786785, 4092434; 785587, 4092359; 785561, 4092758; 785961, 4092783; 785936, 4093182; 785536, 4093157; 785524, 4093357; 785324, 4093344; 784925, 4093319; 784725, 4093306; 784687, 4093905; 784687, 4093905; 784681, 4094005; 780582, 4093847; 779783, 4093796; 776583, 4093695; 776463, 4095591; 776657, 4095704; 778160, 4095698; 778053, 4097395; 778858, 4097346; 778857, 4098949; 779656, 4099000; 779555, 4100597; 776348, 4100594; 776551, 4095797; 776451, 4095791; 773656, 4095615; 771760, 4095495; 771697, 4096493; 771652, 4098795; 773554, 4098815; 773553, 4100418; 769954, 4100291; 769935, 4100590; 771238, 4102176; 772086, 4103031; 772447, 4103655; 772896, 4104485; 772484, 4104659; 772378, 4104753; 772353, 4104745; 771985, 4104628; 771811, 4104431; 771798, 4104416; 771829, 4103917; 771642, 4103705; 771549, 4103598; 771449, 4103592; 771396, 4104436; 771392, 4104490; 771386, 4104590; 771685, 4104609; 770687, 4104546; 770599, 4105943; 768996, 4105942; 768945, 4106741; 766679, 4106696; 766679, 4106696; 766674, 4106696; 766674, 4106696; 766647, 4107100; 766654, 4108020; 766655, 4108063; 766764, 4108105; 766868, 4108114; 766916, 4108115; 766952, 4108116; 766969, 4108117; 767030, 4108139; 767056, 4108159; 767077, 4108174; 767121, 4108207; 767181, 4108251; 767272, 4108279; 767327, 4108281; 767379, 4108260; 767397, 4108238; 767442, 4108033; 767466, 4107846; 767496, 4107799; 767643, 4107646; 767657, 4107605; 767661, 4107533; 767663, 4107481; 767684, 4107415; 767700, 4107360; returning to 768068, 4107230.

                (iii) Unit 3C: Madera County, California. From USGS 1:24,000 topographic quadrangle Lanes Bridge. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 782261, 4092650; 782311, 4091851; 781014, 4091769; 781039, 4091370; 780839, 4091358; 780864, 4090958; 781463, 4090996; 781507, 4090298; 780310, 4090222; 780284, 4090621; 779885, 4090596; 779859, 4092599; 780458, 4092637; 780496, 4092038; 780889, 4092162; 781182, 4092281; 781575, 4092406; 781868, 4092525; 782161, 4092643; returning to 782261, 4092650.
                
                (iv) Note: Unit 3 (Map 3) follows:
                
                  
                  ER10FE06.061
                

                (9) Unit 4: Fresno County, California. From USGS 1:24,000 topographic quadrangle Friant. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 796160, 4093099; 796575, 4092951; 797274, 4092995; 797274, 4092995; 797318, 4092296; 797436, 4092003; 797168, 4091485; 796875, 4091366; 796301, 4090929; 796262, 4090975; 796072, 4091876; 796159, 4092137; 796200, 4092206; 796282, 4092261; 796330, 4092663; returning to 796160, 4093099.
                (10) Unit 5: Madera County, California.
                (i) Unit 5A: Madera County, California. From USGS 1:24,000 topographic quadrangles North Fork and Millerton Lake East. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 804045, 4111166; 804569, 4110798; 804807, 4110212; 804938, 4109719; 804571, 4109194; 803572, 4109131; 803260, 4109312; 803222, 4109911; 803359, 4110922; 802579, 4110572; 802254, 4110952; 801755, 4110921; 801473, 4112206; 801947, 4112637; 802009, 4113242; 801391, 4113504; 801578, 4113716; 801627, 4114521; 801820, 4114634; 803618, 4114748; 803836, 4114461; 803787, 4113656; 802720, 4113087; 802839, 4112794; 803158, 4112513; 803788, 4112052; returning to 804045, 4111166.

                (ii) Unit 5B: Fresno County, California. From USGS 1:24,000 topographic quadrangles Millerton Lake East and Academy. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 802663, 4106066; 803207, 4105399; 803781, 4105836; 803880, 4105842; 804343, 4104869; 804150, 4104757; 803962, 4104544; 803981, 4104245; 804206, 4103858; 804331, 4103465; 804238, 4103359; 803957, 4103040; 803171, 4102790; 802073, 4102721; 801886, 4102509; 801898, 4102309; 802217, 4102028; 802435, 4101741; 802554, 4101448; 802573, 4101149; 802511, 4100543; 802424, 4100337; 802343, 4100031; 802056, 4099812; 801769, 4099594; 801276, 4099463; 800877, 4099437; 800958, 4099743; 801712, 4100492; 801987, 4100911; 801974, 4101110; 801862, 4101304; 801218, 4101965; 801187, 4102464; 801455, 4102983; 801816, 4103607; 802316, 4103638; 802834, 4103370; 803333, 4103402; 803520, 4103614; 803607, 4103820; 803264, 4104500; 802852, 4104675; 802227, 4105036; 802264, 4106041; returning to 802663, 4106066.
                
                (iii) Note: Units 4-5 (Map 4) follow:
                
                  
                  ER10FE06.062
                
                (11) Unit 6: Tulare County, California.

                (i) Unit 6A: Tulare County, California. From USGS 1:24,000 topographic quadrangle Monson. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 829566, 4043288; 829884, 4043007; 830383, 4043038; 830427, 4042339; 830827, 4042364; 830833, 4042264; 832028, 4042339; 832069, 4040937; 832106, 4039535; 832038, 4039531; 831991, 4039595; 831752, 4039679; 831748, 4039853; 832035, 4039864; 832031, 4039913; 831542, 4039901; 831281, 4039895; 831228, 4039894; 831226, 4040265; 830457, 4040256; 830432, 4040256; 830449, 4039621; 830453, 4039463; 830420, 4039230; 829721, 4039186; 829521, 4039174; 829509, 4039374; 828304, 4039399; 828279, 4039798; 827580, 4039755; 827605, 4039355; 827205, 4039330; 827280, 4038132; 826381, 4038076; 826400, 4037776; 825601, 4037726; 825582, 4038026; 824877, 4038082; 824846, 4038582; 826344, 4038675; 826313, 4039175; 825507, 4039225; 825445, 4040223; 827043, 4040323; 827100, 4041028; 828797, 4041134; 828810, 4040935; 829509, 4040978; 829634, 4040585; 830433, 4040634; 830383, 4041434; 829578, 4041484; returning to 829566, 4043288.
                (ii) Unit 6B: Tulare County, California. From USGS 1:24,000 topographic quadrangle Monson. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 831258, 4037878; 830508, 4037831; 830507, 4037837; 830510, 4037837; 830495, 4038113; 830867, 4038116; 831249, 4038123; returning to 831258, 4037878.
                (iii) Unit 6C: Tulare County, California. From USGS 1:24,000 topographic quadrangle Ivanhoe. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 846274, 4048743; 846905, 4048281; 849003, 4048412; 849427, 4048037; 850027, 4048075; 850345, 4047794; 850370, 4047394; 849889, 4047064; 848453, 4045971; 848490, 4045371; 848103, 4045146; 848122, 4044847; 847922, 4044834; 847928, 4044734; 847529, 4044710; 847547, 4044410; 847454, 4044303; 847466, 4044104; 847266, 4044091; 846867, 4044066; 846892, 4043667; 846492, 4043642; 846517, 4043242; 845718, 4043192; 845630, 4042986; 845530, 4042980; 845568, 4042381; 845768, 4042393; 845780, 4042193; 845980, 4042206; 845942, 4042805; 846342, 4042830; 846348, 4042730; 846454, 4042637; 846367, 4042431; 846567, 4042443; 846579, 4042243; 846379, 4042230; 846392, 4042031; 846792, 4042056; 846816, 4041656; 846417, 4041631; 846404, 4041831; 845805, 4041794; 845811, 4041694; 845911, 4041700; 845917, 4041600; 845817, 4041594; 845830, 4041394; 846030, 4041406; 846036, 4041306; 846213, 4041318; 846179, 4040614; 846079, 4040607; 846104, 4040207; 846729, 4039845; 846841, 4039652; 846541, 4039633; 846585, 4038933; 846485, 4038927; 846491, 4038827; 846597, 4038734; 846410, 4038521; 846104, 4038603; 845898, 4038690; 845973, 4039096; 845861, 4039290; 845836, 4039689; 845524, 4039871; 845305, 4040158; 845193, 4040351; 845180, 4040551; 844949, 4041038; 844612, 4041619; 844787, 4042031; 844325, 4043005; 844319, 4043105; 844413, 4043211; 844612, 4043224; 844806, 4043336; 844700, 4043430; 844625, 4044628; 845605, 4044991; 845974, 4045515; 845624, 4046296; 845025, 4046258; 844494, 4046726; 844457, 4047326; 844988, 4048463; 845038, 4049268; 845425, 4049493; returning to 846274, 4048743.

                (iv) Unit 6D: Tulare County, California. From USGS 1:24,000 topographic quadrangle Woodlake. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 850239, 4044678; 850251, 4044478; 850851, 4044515; 851075, 4044128; 850701, 4043704; 851300, 4043741; 851506, 4043654; 851737, 4043166; 852237, 4043198; 852468, 4042711; 852487, 4042411; 851725, 4041761; 851837, 4041568; 852636, 4041618; 852824, 4041830; 853223, 4041855; 853835, 4041693; 854197, 4040712; 854210, 4040512; 853754, 4039782; 851949, 4039769; 851231, 4040025; 850625, 4040088; 850619, 4040188; 850819, 4040201; 850769, 4041000; 850269, 4040969; 850282, 4040769; 850082, 4040756; 849895, 4040544; 849795, 4040538; 849820, 4040138; 849120, 4040095; 849108, 4040294; 849308, 4040307; 849295, 4040507; 848889, 4040582; 848908, 4040282; 848814, 4040176; 848821, 4040076; 848321, 4040045; 848227, 4039939; 848121, 4040032; 848071, 4040832; 848371, 4040850; 848321, 4041649; 848521, 4041662; 848502, 4041962; 848203, 4041943; 848196, 4042043; 848278, 4042349; 848065, 4042536; 847466, 4042499; 847516, 4043304; 847716, 4043317; 847728, 4043117; 848128, 4043142; 848147, 4042842; 848446, 4042861; 848421, 4043261; 848821, 4043286; 848796, 4043685; 849096, 4043704; 849090, 4043804; 849190, 4043810; 849177, 4044010; 849271, 4044116; 849571, 4044135; 849546, 4044534; 849346, 4044522; 849140, 4044609; 849215, 4045015; 849215, 4045015; 849571, 4045739; 850151, 4046077; 850451, 4046096; 851082, 4045633; 851194, 4045440; 850638, 4044703; returning to 850239, 4044678.
                
                (v) Note: Unit 6 (Map 5) follows:
                
                  
                  ER10FE06.063
                
                Family Poaceae: Orcuttia pilosa (Hairy Orcutt Grass)
                (1) Critical habitat units are depicted for Butte, Fresno, Madera, Mariposa, Merced, Stanislaus, and Tehama Counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Orcuttia pilosa (hairy Orcutt grass) are the habitat components that provide:
                (i) Topographic features characterized by isolated mound and intermound complex within a matrix of surrounding uplands that result in continuously, or intermittently, flowing surface water in the depressional features including swales connecting the pools described in paragraph (2)(ii) of this section, providing for dispersal and promoting hydroperiods of adequate length in the pools; and
                (ii) Depressional features including isolated vernal pools with underlying restrictive soil layers that become inundated during winter rains and that continuously hold water or whose soils are saturated for a period long enough to promote germination, flowering, and seed production of predominantly annual native wetland species and typically exclude both native and nonnative upland plant species in all but the driest years. As these features are inundated on a seasonal basis, they do not promote the development of obligate wetland vegetation habitats typical of permanently flooded emergent wetlands.
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.

                (4) Unit 1: Tehama County, California. From USGS 1:24,000 topographic quadrangles Acorn Hollow and Richardson Springs NW. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 588213, 4426583; 588739, 4429822; 588900, 4429500; 589500, 4429500; 589500, 4428600; 589500, 4428000; 589800, 4427100; 590500, 4426400; 590500, 4425300; 591200, 4424400; 591500, 4423300; 591562, 4422558; 590526, 4423686; 589986, 4424273; 589816, 4424458; 589129, 4425207; 588454, 4426221; 588425, 4426265; 588279, 4426485; returning to 588213, 4426583.
                
                (5) Note: Unit 1 (Map 1) follows:
                
                  
                  ER10FE06.064
                

                (6) Unit 2: Butte County, California. From USGS 1:24,000 topographic quadrangle Hamlin Canyon. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 609736, 4389313; 609200, 4389800; 609145, 4389965; 609391, 4389694; 609721, 4389330; returning to 609736, 4389313.
                
                (7) Note: Unit 2 (Map 2) follows:
                
                  
                  ER10FE06.065
                
                (8) Unit 4: Merced, Mariposa, and Stanislaus Counties, California.

                (i) Unit 4A: Merced, Mariposa, and Stanislaus Counties, California. From USGS 1:24,000 topographic quadrangles Paulsell, Cooperstown, Le Grange, Montpelier, Turlock Lake, Snelling, and Merced Falls. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 725100, 4167900; 725300, 4167200; 726200, 4167100; 726500, 4166800; 726500, 4166600; 726727, 4166429; 727300, 4166000; 727700, 4165800; 729000, 4165800; 730100, 4165400; 730400, 4165100; 730500, 4164900; 730700, 4164100; 731300, 4164100; 731700, 4163800; 731800, 4163400; 732200, 4162800; 732200, 4162500; 732700, 4162700; 733000, 4162600; 733600, 4162100; 733700, 4161500; 733600, 4161000; 734600, 4160400; 734727, 4160273; 734800, 4160200; 734800, 4160135; 734800, 4159500; 734400, 4158700; 734300, 4158100; 734500, 4157900; 734700, 4158000; 734900, 4158300; 735000, 4158800; 735500, 4158800; 735505, 4158795; 735700, 4158600; 735674, 4158472; 735600, 4158100; 736171, 4157529; 736200, 4157500; 736800, 4157300; 736900, 4157100; 736900, 4156500; 736712, 4156500; 736300, 4156500; 736000, 4156300; 735500, 4156300; 734100, 4156900; 733400, 4157100; 731700, 4156900; 730900, 4156500; 728900, 4156600; 728700, 4156700; 728700, 4156800; 728600, 4156900; 728300, 4156900; 728100, 4156800; 727900, 4156800; 727100, 4156800; 726900, 4156600; 726700, 4156500; 726300, 4156500; 726100, 4156600; 725800, 4156500; 725600, 4156400; 725500, 4156300; 725400, 4156200; 725100, 4156100; 725000, 4156000; 724900, 4156000; 724800, 4156100; 724300, 4156100; 724300, 4155700; 723800, 4155700; 723900, 4155300; 723300, 4155400; 722700, 4155100; 722700, 4155400; 722300, 4155400; 722300, 4156800; 722900, 4156800; 722900, 4157400; 723500, 4157400; 723500, 4157000; 723700, 4157000; 723700, 4156900; 724300, 4156900; 724300, 4157400; 724200, 4157400; 724200, 4157400; 724100, 4158200; 723800, 4158200; 723700, 4159000; 722500, 4159000; 722500, 4159200; 722400, 4159200; 722300, 4159300; 722200, 4159300; 721600, 4159300; 721600, 4159500; 721500, 4159600; 721500, 4159800; 721600, 4159800; 721600, 4159900; 721700, 4159900; 721700, 4160500; 721100, 4160500; 721100, 4160100; 720800, 4160100; 720800, 4160500; 719500, 4160500; 719500, 4160300; 720000, 4159600; 719600, 4159600; 719600, 4159500; 719500, 4159500; 719400, 4159500; 719300, 4159400; 719100, 4159400; 719000, 4159400; 718900, 4159300; 718700, 4159100; 718600, 4159000; 718600, 4158900; 718400, 4158900; 718200, 4158800; 718200, 4158700; 718300, 4158600; 718400, 4158500; 718500, 4158500; 718600, 4158400; 718700, 4158400; 718900, 4158300; 719000, 4158100; 719000, 4157900; 718700, 4157600; 718000, 4157700; 717800, 4157400; 717900, 4157200; 718000, 4157000; 718400, 4157300; 718700, 4156700; 718700, 4156300; 717500, 4156300; 717500, 4156700; 717100, 4156700; 717100, 4156300; 716600, 4156300; 716600, 4155800; 716300, 4155700; 716200, 4155000; 715900, 4154900; 715900, 4155100; 715800, 4155200; 715800, 4155300; 715700, 4155400; 715600, 4155700; 715500, 4155800; 715400, 4155800; 715300, 4156600; 715400, 4156600; 715400, 4157200; 715400, 4157400; 715500, 4157400; 715500, 4157600; 717600, 4157600; 717600, 4159700; 718100, 4160200; 718200, 4160500; 718400, 4160800; 718700, 4161100; 716800, 4161100; 716800, 4160400; 715253, 4160400; 714900, 4160400; 714900, 4160900; 715000, 4160900; 715000, 4161000; 715200, 4161000; 715200, 4161100; 714400, 4161100; 714400, 4161200; 713700, 4161200; 713700, 4161100; 713300, 4161100; 713200, 4161200; 713100, 4161100; 713100, 4161000; 713400, 4160700; 713400, 4160600; 713600, 4160500; 713800, 4160800; 713900, 4160800; 714000, 4160700; 714000, 4160400; 711133, 4160301; 711100, 4161900; 709500, 4161900; 709500, 4163500; 707900, 4163500; 707900, 4163100; 707000, 4163100; 707000, 4165600; 707400, 4165600; 707400, 4165800; 706700, 4166100; 706500, 4165800; 706200, 4166000; 706300, 4166300; 706200, 4166400; 706200, 4166500; 706300, 4166500; 706300, 4166700; 706200, 4166700; 706200, 4167100; 706500, 4167100; 706700, 4166700; 706800, 4166700; 706800, 4166300; 707000, 4166300; 707000, 4166100; 707200, 4166100; 707200, 4166700; 707400, 4166700; 707800, 4166000; 707800, 4165600; 708000, 4165800; 708200, 4165800; 708400, 4165700; 708400, 4165500; 708200, 4165400; 708200, 4165300; 708300, 4165200; 708400, 4165200; 708500, 4165300; 708600, 4165400; 708800, 4165400; 709100, 4165100; 710200, 4165100; 710200, 4166400; 710100, 4166400; 710100, 4166500; 710000, 4166500; 709900, 4166500; 709900, 4166700; 709800, 4166700; 709800, 4167100; 710200, 4166800; 711000, 4167600; 711600, 4167800; 712400, 4167800; 712400, 4167300; 712900, 4167300; 712900, 4167200; 712600, 4166900; 711800, 4167000; 711600, 4166800; 711600, 4166600; 711800, 4166500; 711800, 4166600; 711900, 4166600; 712000, 4166300; 712100, 4166500; 712200, 4166500; 712300, 4166400; 712500, 4166400; 712500, 4166200; 712700, 4166200; 712700, 4166300; 712800, 4166300; 713000, 4166100; 712923, 4166062; 712800, 4166000; 712700, 4165800; 712500, 4165800; 712500, 4165600; 712700, 4165600; 712600, 4165400; 712400, 4165500; 712300, 4165400; 712500, 4165300; 712500, 4165200; 712400, 4165100; 712600, 4165100; 712600, 4165000; 712600, 4164900; 712700, 4164800; 712600, 4164700; 712500, 4164800; 712400, 4164800; 712400, 4164300; 712800, 4164500; 713100, 4164300; 713200, 4164100; 712900, 4163800; 712900, 4163700; 713100, 4163800; 713500, 4164000; 713600, 4164000; 713600, 4164100; 713700, 4164300; 714200, 4164300; 714400, 4164500; 714500, 4164800; 714600, 4164800; 714800, 4164700; 714800, 4164200; 714400, 4164000; 714400, 4163600; 714500, 4163500; 715200, 4164000; 715300, 4164200; 715400, 4164200; 715300, 4163900; 715100, 4163700; 715000, 4163500; 714800, 4163300; 714900, 4163200; 715000, 4163200; 715700, 4163200; 715900, 4163100; 716000, 4162900; 716100, 4162800; 716200, 4162800; 716300, 4162900; 716400, 4163000; 716500, 4163100; 716600, 4163200; 716600, 4163500; 716500, 4163600; 716500, 4163800; 716600, 4164100; 716800, 4164500; 716700, 4164900; 716800, 4165300; 717200, 4165800; 717200, 4166100; 717000, 4166400; 716600, 4166400; 716400, 4166300; 716400, 4166900; 716600, 4166900; 716800, 4167100; 716800, 4167300; 717000, 4167400; 717500, 4167400; 718100, 4167300; 718500, 4167100; 718600, 4166600; 718700, 4166400; 719100, 4166700; 719300, 4166800; 719500, 4166800; 719500, 4166500; 719600, 4166400; 719600, 4166100; 719800, 4166100; 719900, 4166300; 719900, 4166200; 720700, 4166200; 720700, 4163700; 721533, 4163700; 721700, 4163700; 722400, 4164100; 722400, 4164155; 722400, 4165300; 722200, 4165300; 722200, 4165400; 721500, 4165400; 721500, 4166100; 721000, 4166300; 720700, 4166500; 720900, 4166600; 721000, 4166700; 721100, 4166900; 721000, 4167000; 720300, 4167000; 720100, 4166900; 720200, 4166700; 720200, 4166600; 720100, 4166500; 720000, 4166500; 719800, 4166800; 719500, 4167400; 719500, 4167600; 719700, 4167800; 720500, 4167800; 720700, 4167700; 720900, 4167500; 721100, 4167400; 721300, 4167700; 721700, 4167700; 722000, 4167600; 722500, 4167600; 722900, 4167500; 723300, 4167400; 723000, 4168400; 723000, 4169200; 723300, 4169700; 723800, 4169800; 724100, 4169800; 724600, 4169200; 724700, 4168300; returning to 725100, 4167900.
                (ii) Unit 4B: Stanislaus County, California. From USGS 1:24,000 topographic quadrangles Paulsell and Montpelier. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 704200, 4166200; 704000, 4166200; 703800, 4166400; 703400, 4166600; 703400, 4166800; 703500, 4166800; 703600, 4166900; 703700, 4167000; 703700, 4167200; 704600, 4167600; 704700, 4167600; 704800, 4167500; 705000, 4167400; 705300, 4167400; 705300, 4166400; 705000, 4166300; 704400, 4166300; returning to 704200, 4166200.

                (iii) Unit 4C: Merced County, California. From USGS 1:24,000 topographic quadrangle Turlock Lake. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 713800, 4155400; 712600, 4155200; 712600, 4156800; 712900, 4156800; 712900, 4157100; 714800, 4157200; 714800, 4156800; 714300, 4156300; 714200, 4156200; 714000, 4155500; 714000, 4155400; returning to 713800, 4155400.
                
                (iv) Note: Unit 4 (Map 3) follows:
                
                  
                  ER10FE06.066
                
                (9) Unit 5: Madera County, California.

                (i) Unit 5A: Madera County, California. From USGS 1:24,000 topographic quadrangle Daulton. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 767397, 4108238; 767442, 4108033; 767466, 4107846; 767496, 4107799; 767643, 4107646; 767657, 4107605; 767661, 4107533; 767663, 4107481; 767684, 4107415; 767700, 4107360; 768068, 4107230; 768482, 4107223; 768510, 4107237; 768558, 4107312; 768603, 4107420; 768625, 4107444; 768663, 4107460; 768783, 4107434; 768930, 4107375; 769050, 4107290; 769225, 4107285; 769259, 4107274; 769313, 4107237; 769329, 4107230; 769367, 4107213; 769443, 4107216; 769756, 4107290; 770235, 4107165; 770356, 4107136; 771175, 4107264; 771213, 4107261; 771255, 4107237; 771273, 4107227; 771286, 4107215; 771517, 4107059; 771528, 4107056; 771815, 4106993; 772201, 4106696; 772325, 4106560; 772378, 4106500; 772399, 4106384; 772498, 4106310; 772661, 4106375; 772759, 4106385; 772826, 4106355; 772868, 4106337; 772940, 4106262; 773047, 4106226; 773125, 4106234; 773232, 4106319; 773424, 4106582; 773448, 4106601; 773630, 4106805; 773788, 4106934; 774007, 4106931; 774153, 4106987; 774208, 4106991; 774293, 4106979; 774346, 4106988; 774441, 4107034; 774571, 4107181; 774624, 4107185; 774644, 4107178; 774688, 4107162; 774730, 4107128; 774749, 4107108; 774795, 4107079; 774835, 4107052; 774373, 4106482; 772896, 4104485; 772484, 4104659; 772378, 4104753; 772353, 4104745; 772066, 4104933; 772066, 4104934; 772066, 4104934; 771685, 4104609; 770687, 4104546; 770599, 4105943; 770592, 4106043; 770430, 4107035; 769419, 4107171; 769213, 4107259; 768315, 4107202; 767710, 4107264; 767247, 4108236; 767077, 4108174; 767121, 4108207; 767181, 4108251; 767272, 4108279; 767327, 4108281; 767379, 4108260; returning to 767397, 4108238.
                (ii) Unit 5B: Madera County, California. From USGS 1:24,000 topographic quadrangle Daulton. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 766916, 4108115; 766654, 4108020; 766655, 4108063; 766764, 4108105; 766868, 4108114; returning to 766916, 4108115.

                (10) Unit 6: Madera County, California. From USGS 1:24,000 topographic quadrangles Daulton, Little Table Mountain, Gregg, and Lanes Bridge. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N):775948, 4105456; 775999, 4105450; 776120, 4105477; 776212, 4105561; 776272, 4105591; 776338, 4105583; 776404, 4105519; 776449, 4105460; 776460, 4105422; 776461, 4105333; 776454, 4105310; 776453, 4105259; 776440, 4105190; 776403, 4105067; 776342, 4104912; 776338, 4104874; 776344, 4104834; 776389, 4104794; 776390, 4104794; 776511, 4104930; 776669, 4105060; 776888, 4105057; 777034, 4105112; 777089, 4105117; 777174, 4105104; 777227, 4105114; 777322, 4105160; 777452, 4105307; 777505, 4105311; 777525, 4105303; 777569, 4105287; 777611, 4105253; 777630, 4105233; 777676, 4105204; 777716, 4105178; 777254, 4104608; 776860, 4104161; 777386, 4103739; 777417, 4103722; 777478, 4103724; 777556, 4103747; 777592, 4103745; 777628, 4103729; 777649, 4103704; 777655, 4103686; 777652, 4103610; 777595, 4103484; 777574, 4103361; 777542, 4103322; 777483, 4103277; 777424, 4103214; 777425, 4103166; 777452, 4103116; 777471, 4103096; 777503, 4103036; 777500, 4102977; 777455, 4102796; 777458, 4102704; 777472, 4102666; 777490, 4102639; 777701, 4102491; 777761, 4102460; 777902, 4102427; 778037, 4102384; 778066, 4102347; 778094, 4102274; 778118, 4102255; 778167, 4102239; 778212, 4102243; 778340, 4102295; 778379, 4102282; 778505, 4102141; 778562, 4102125; 778633, 4102132; 778720, 4102092; 778766, 4102096; 778798, 4102120; 778918, 4102254; 778976, 4102268; 778997, 4102264; 779059, 4102223; 779095, 4102209; 779762, 4102193; 779897, 4102172; 780079, 4102219; 780132, 4102236; 780185, 4102235; 780236, 4102217; 780360, 4102089; 780617, 4101823; 780666, 4101774; 780673, 4101764; 780682, 4101751; 780688, 4101743; 780713, 4101714; 780759, 4101634; 780761, 4101576; 780738, 4101514; 780687, 4101446; 780591, 4101336; 780514, 4101212; 780513, 4101163; 780527, 4101126; 780569, 4101089; 780939, 4100827; 781071, 4100686; 781076, 4100683; 781136, 4100645; 781561, 4100454; 781645, 4100459; 781800, 4100538; 781863, 4100561; 781925, 4100540; 781944, 4100528; 782075, 4100451; 782128, 4100455; 782347, 4100528; 782403, 4100533; 782429, 4100521; 782457, 4100499; 782535, 4100382; 782587, 4100338; 782809, 4100244; 782840, 4100222; 782884, 4100193; 782929, 4100075; 783072, 4099907; 783203, 4099779; 783268, 4099756; 783377, 4099744; 783662, 4099749; 783703, 4099735; 783743, 4099676; 783751, 4099641; 783755, 4099621; 783767, 4099609; 783768, 4099584; 783781, 4099548; 783795, 4099504; 783827, 4099471; 783858, 4099445; 783890, 4099424; 783916, 4099399; 783946, 4099382; 784056, 4099380; 784184, 4099372; 784246, 4099369; 784263, 4099375; 784300, 4099370; 784342, 4099377; 784378, 4099391; 784414, 4099405; 784438, 4099417; 784462, 4099430; 784493, 4099442; 784516, 4099445; 784536, 4099439; 784561, 4099422; 784574, 4099398; 784593, 4099356; 784601, 4099324; 784620, 4099288; 784627, 4099259; 784651, 4099241; 784678, 4098816; 785061, 4098785; 785052, 4098764; 785041, 4098739; 785024, 4098708; 785006, 4098676; 784995, 4098640; 784978, 4098615; 784967, 4098591; 784960, 4098572; 784968, 4098548; 784993, 4098525; 785024, 4098508; 785062, 4098476; 785086, 4098473; 785117, 4098442; 785130, 4098431; 785143, 4098395; 785152, 4098345; 785159, 4098279; 785168, 4098231; 785176, 4098163; 785184, 4098120; 785184, 4098108; 785204, 4098054; 785220, 4097988; 785238, 4097931; 785246, 4097885; 785247, 4097853; 785237, 4097805; 785216, 4097736; 785199, 4097682; 785188, 4097625; 785182, 4097596; 785190, 4097576; 785209, 4097535; 785235, 4097499; 785266, 4097451; 785286, 4097422; 785312, 4097385; 785325, 4097349; 785320, 4097300; 785329, 4097245; 785330, 4097202; 785337, 4097165; 785350, 4097153; 785362, 4097142; 785387, 4097137; 785386, 4097154; 785380, 4097178; 785336, 4098764; 785383, 4098760; 785383, 4098760; 785490, 4097063; 786070, 4097400; 786769, 4097444; 786932, 4096452; 786601, 4096933; 786208, 4096807; 786246, 4096208; 786258, 4096009; 785453, 4095958; 784661, 4095908; 784661, 4095908; 784662, 4095507; 784662, 4094305; 784677, 4094305; 785061, 4094330; 785101, 4094332; 787557, 4094487; 787582, 4094088; 787610, 4093989; 787745, 4093495; 788053, 4092376; 787995, 4092310; 787920, 4092305; 787895, 4092303; 787795, 4092297; 787821, 4091898; 787846, 4091900; 788178, 4091921; 788233, 4091723; 788133, 4091717; 788039, 4091611; 787952, 4091405; 787852, 4091399; 787759, 4091293; 787665, 4091186; 787578, 4090981; 787491, 4090775; 787204, 4090556; 786923, 4090238; 786025, 4090181; 786056, 4089682; 787054, 4089745; 787009, 4089307; 786993, 4089152; 786992, 4089140; 786981, 4089139; 786892, 4089134; 786795, 4089077; 786699, 4089021; 786512, 4088809; 786418, 4088703; 786319, 4088696; 786225, 4088590; 786131, 4088484; 786038, 4088378; 786044, 4088278; 785845, 4088266; 785606, 4090455; 785662, 4091161; 785962, 4091179; 785955, 4091279; 786355, 4091304; 786336, 4091604; 786835, 4091635; 786785, 4092434; 785587, 4092359; 785561, 4092758; 785961, 4092783; 785936, 4093182; 785536, 4093157; 785524, 4093357; 785324, 4093344; 784925, 4093319; 784725, 4093306; 784687, 4093905; 784687, 4093905; 784681, 4094005; 780582, 4093847; 779783, 4093796; 776583, 4093695; 776463, 4095591; 776657, 4095704; 778160, 4095698; 778053, 4097395; 778858, 4097346; 778857, 4098949; 779656, 4099000; 779555, 4100597; 776348, 4100594; 776551, 4095797; 776451, 4095791; 773656, 4095615; 771760, 4095495; 771697, 4096493; 771652, 4098795; 773554, 4098815; 773553, 4100418; 769954, 4100291; 769935, 4100590; 771238, 4102176; 772086, 4103031; 772447, 4103655; 772896, 4104485; 774373, 4106482; 774835, 4107052; 774846, 4107045; 774850, 4107042; 774860, 4107038; 774885, 4106988; 774910, 4106826; 774924, 4106643; 774919, 4106604; 774912, 4106536; 774917, 4106473; 774975, 4106381; 774999, 4106361; 775134, 4106205; 775285, 4106081; 775406, 4105942; 775604, 4105742; 775620, 4105713; 775682, 4105659; 775765, 4105623; returning to 775948, 4105456.
                
                (11) Note: Units 5-6 (Map 4) follow:
                
                  
                  ER10FE06.067
                
                Family Poaceae: Orcuttia tenuis (Slender Orcutt Grass)
                (1) Critical habitat units are depicted for Lake, Lassen, Modoc, Plumas, Sacramento, Shasta, Siskiyou, and Tehama Counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Orcuttia tenuis (slender Orcutt grass) are the habitat components that provide:
                (i) Topographic features characterized by isolated mound and intermound complex within a matrix of surrounding uplands that result in continuously, or intermittently, flowing surface water in the depressional features including swales connecting the pools described in paragraph (2)(ii) of this section, providing for dispersal and promoting hydroperiods of adequate length in the pools; and
                (ii) Depressional features including isolated vernal pools with underlying restrictive soil layers that become inundated during winter rains and that continuously hold water or whose soils are saturated for a period long enough to promote germination, flowering, and seed production of predominantly annual native wetland species and typically exclude both native and nonnative upland plant species in all but the driest years. As these features are inundated on a seasonal basis, they do not promote the development of obligate wetland vegetation habitats typical of permanently flooded emergent wetlands.
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.
                (4) Unit 1: Siskiyou County, California.
                (i) Unit 1A: Siskiyou County, California. From USGS 1:24,000 scale quadrangle Timbered Crater. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 627900, 4566000; 628000, 4565800; 628200, 4565800; 628200, 4565600; 628300, 4565200; 628000, 4565000; 627900, 4564700; 628000, 4564400; 627900, 4564200; 627900, 4564000; 627900, 4563800; 628100, 4563700; 628200, 4563600; 628100, 4563300; 628200, 4563200; 628200, 4563000; 628300, 4562900; 628600, 4562800; 628600, 4562600; 628700, 4562500; 628900, 4562300; 628900, 4562000; 628700, 4561900; 628500, 4561800; 628400, 4561800; 628100, 4561700; 628000, 4561600; 627900, 4561500; 627800, 4561400; 627600, 4561400; 627530, 4561330; 626000, 4561600; 626000, 4562200; 626200, 4562900; 625811, 4563911; 626000, 4564100; 626100, 4564300; 626200, 4564400; 626300, 4564600; 626400, 4564700; 626400, 4564900; 626500, 4565100; 626700, 4565100; 626700, 4565400; 626800, 4565600; 627000, 4565700; 627000, 4566000; 627100, 4566100; 627300, 4566200; 627500, 4566200; 627700, 4566200; 627800, 4566100; returning to 627900, 4566000.

                (ii) Unit 1B: Modoc and Shasta Counties, California. From USGS 1:24,000 scale quadrangles Day and Timbered Crater. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 634600, 4560900; 635000, 4560700; 635100, 4561000; 635700, 4561000; 635996, 4561099; 636652, 4560546; 637300, 4560000; 637400, 4559300; 637300, 4558900; 636900, 4558700; 636700, 4558300; 636100, 4558000; 634900, 4557900; 634100, 4558300; 633900, 4559000; 633700, 4560000; 633879, 4560476; 634000, 4560800; 634500, 4561300; returning to 634600, 4560900.
                
                (iii) Note: Units 1A-1B (Map 1) follow:
                
                  
                  ER10FE06.068
                

                (iv) Unit 1C: Shasta County, California. From USGS 1:24,000 scale quadrangles Dana and Burney Falls. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 616900, 4549000; 616800, 4549000; 615900, 4549500; 615700, 4549800; 615600, 4549900; 615600, 4550000; 615500, 4550100; 615400, 4550200; 615300, 4550400; 615300, 4550600; 615600, 4550700; 615900, 4550700; 616200, 4550500; 616400, 4550300; 616700, 4550100; 616800, 4549800; 617000, 4549400; 617100, 4549100; returning to 616900, 4549000.
                (v) Unit 1D: Shasta County, California. From USGS 1:24,000 scale quadrangle Burney. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 613000, 4536500; 613000, 4536200; 612800, 4536000; 612700, 4536000; 612600, 4536100; 612600, 4536200; 612500, 4536300; 612500, 4536500; 612300, 4536500; 612300, 4536700; 612300, 4537100; 612500, 4537400; 612500, 4537600; 612600, 4537700; 612700, 4537700; 612900, 4537800; 613000, 4537900; 613000, 4538100; 612900, 4538300; 612900, 4538500; 613000, 4538600; 613100, 4538800; 613400, 4538900; 613600, 4539000; 613700, 4539100; 613800, 4539100; 613900, 4539100; 614000, 4539000; 614100, 4538900; 614200, 4538800; 614400, 4538700; 614400, 4538600; 614300, 4538500; 614100, 4538400; 614000, 4538400; 613800, 4538300; 613600, 4538100; 613400, 4537900; 613400, 4537700; 613400, 4537500; 613200, 4537400; 613200, 4537100; 613100, 4536800; returning to 613000, 4536500.

                (vi) Unit 1E: Shasta County, California. From USGS 1:24,000 scale quadrangle Burney. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 609700, 4536000; 610300, 4535500; 610500, 4535000; 610600, 4534600; 610500, 4533700; 610800, 4532700; 611000, 4532500; 611000, 4532400; 611100, 4532100; 611300, 4531900; 611500, 4531600; 611500, 4531400; 611600, 4531200; 611800, 4531100; 612000, 4531000; 612200, 4530800; 612200, 4530500; 612100, 4530100; 611900, 4529900; 611700, 4529900; 611500, 4529900; 611000, 4529900; 610500, 4530200; 610400, 4530300; 610200, 4530400; 610200, 4530600; 610300, 4530900; 610600, 4531100; 610500, 4531400; 610200, 4531600; 610200, 4531800; 610100, 4532200; 610100, 4532600; 610000, 4532800; 610000, 4533000; 609900, 4533200; 609900, 4533500; 609700, 4533900; 609600, 4534100; 609600, 4534300; 609600, 4534600; 609600, 4534800; 609600, 4535200; 609500, 4535300; 609300, 4535400; 609100, 4535500; 608800, 4535600; 608600, 4535600; 608300, 4535700; 608200, 4535800; 608000, 4535800; 608100, 4536000; returning to 609700, 4536000.
                
                (vii) Note: Units 1C-1E (Map 2) follow:
                
                  
                  ER10FE06.069
                

                (viii) 1F: Shasta County, California. From USGS 1:24,000 scale quadrangles Murken Bench and Old Station. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 636000, 4513100; 636000, 4512800; 636000, 4512400; 635600, 4512100; 635500, 4511700; 635500, 4511400; 635400, 4511200; 635100, 4510900; 634800, 4510800; 634600, 4511200; 634400, 4511400; 634600, 4512400; 634200, 4512800; 634300, 4513000; 634400, 4512900; 634800, 4512900; 635100, 4513200; 635800, 4513200; returning to 636000, 4513100.
                (ix) Unit 1G: Shasta and Lassen Counties, California. From USGS 1:24,000 scale quadrangle Swain's Hole. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 643400, 4503600; 644000, 4503500; 644100, 4503500; 644200, 4503400; 644400, 4503300; 645000, 4503400; 645200, 4503200; 645200, 4502900; 645500, 4502200; 645500, 4501700; 645300, 4501300; 645300, 4500600; 645200, 4500200; 644800, 4500100; 644300, 4500300; 643500, 4500400; 642400, 4500800; 641861, 4501219; 641500, 4501500; 641200, 4502700; 641300, 4502900; 641600, 4502900; 641700, 4503100; 641834, 4503100; 642100, 4503100; 642100, 4503200; 642500, 4503300; 642700, 4503300; 643000, 4503400; 643200, 4503500; returning to 643400, 4503600.
                (x) Unit 1H: Lassen County, California. From USGS 1:24,000 scale quadrangles Swain's Hold and Poison Lake. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 651500, 4507600; 651800, 4506500; 652200, 4505700; 651700, 4504900; 651500, 4505100; 650800, 4504400; 650300, 4504700; 649500, 4504900; 648800, 4504600; 648900, 4503800; 648700, 4503600; 648100, 4504000; 647400, 4505400; 647800, 4505900; 647500, 4506600; 647700, 4507200; 648800, 4507600; 649500, 4507400; 650300, 4507600; 651200, 4507700; returning to 651500, 4507600.
                (xi) Unit 1I: Lassen County, California. From USGS 1:24,000 scale quadrangles Harvey Mountain, Poison Lake, Pine Creek Valley and Bogard Buttes. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 662800, 4502300; 661600, 4501100; 661300, 4499600; 660800, 4498800; 660700, 4498600; 660700, 4498200; 660800, 4498000; 661000, 4498000; 661100, 4497700; 659900, 4497900; 659300, 4497700; 657500, 4499000; 655500, 4500700; 655000, 4501200; 654900, 4501700; 655100, 4501600; 655600, 4501800; 656600, 4502600; 656700, 4502800; 657700, 4503200; 658700, 4503200; 660000, 4503600; 661300, 4504400; 662200, 4505000; 662900, 4505100; 663600, 4504700; 664200, 4504500; 664400, 4504300; 664400, 4503100; 664100, 4503000; returning to 662800, 4502300.

                (xii) Unit 1J: Shasta County, California. From USGS 1:24,000 scale quadrangles Old Station and West Prospect Peak. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 634600, 4495600; 634600, 4495400; 634800, 4495400; 635000, 4495200; 635000, 4494900; 635200, 4494800; 635200, 4494500; 635100, 4494400; 634800, 4494000; 635100, 4493500; 635000, 4493400; 635200, 4493100; 634900, 4492900; 634300, 4492900; 634300, 4493700; 634100, 4493900; 634100, 4494100; 633600, 4494400; 632500, 4495100; 631900, 4495300; 631300, 4495200; 631000, 4495000; 630700, 4494500; 630500, 4494000; 630500, 4493400; 630400, 4493300; 630400, 4492700; 629900, 4493100; 629300, 4493500; 629100, 4493700; 629300, 4494200; 629500, 4494700; 629400, 4494800; 629400, 4495200; 629700, 4495500; 630500, 4495700; 630500, 4496500; 631700, 4497100; 631700, 4497600; 631800, 4498000; 631900, 4498200; 632000, 4498400; 632100, 4498400; 632400, 4498400; 633900, 4497900; 634200, 4496800; 634200, 4496700; 634100, 4496600; 634100, 4496300; 634400, 4496100; 634400, 4495800; returning to 634600, 4495600.
                
                (xiii) Note: Units 1F-1J (Map 3) follow:
                
                  
                  ER10FE06.070
                

                (xiv) Unit 1K: Plumas County, California. From USGS 1:24,000 scale quadrangle Almanor. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 654900, 4453400; 655300, 4452900; 655400, 4452600; 655400, 4452100; 655000, 4452100; 654900, 4452500; 654400, 4452700; 654100, 4453000; 653900, 4453200; 653700, 4453200; 653400, 4453000; 652600, 4453000; 652300, 4453500; 651900, 4453700; 651600, 4454400; 651600, 4454700; 652000, 4455400; 652400, 4455500; 652700, 4455700; 653200, 4455300; 653000, 4455100; 653000, 4454800; 653300, 4454400; 653500, 4454100; 653900, 4453900; 654500, 4453700; returning to 654900, 4453400.
                
                (xv) Note: Unit 1K (Map 4) follows:
                
                
                  ER10FE06.071
                
                
                (5) Unit 2: Shasta County, California.
                (i) Unit 2A: Shasta County, California. From USGS 1:24,000 scale quadrangle Enterprise. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 559200, 4490200; 559200, 4490000; 559400, 4489800; 559400, 4489300; 559200, 4489000; 558800, 4488900; 558500, 4488900; 558000, 4489000; 558000, 4489800; 558100, 4489800; 558300, 4489900; 558200, 4490100; 558000, 4490100; 558000, 4490500; 558000, 4491016; 558316, 4490822; 558323, 4490817; 558674, 4490603; 558717, 4490577; 558791, 4490532; 558987, 4490411; 559000, 4490405; 559000, 4490400; returning to 559200, 4490200.
                (ii) Unit 2B: Shasta County, California. From USGS 1:24,000 scale quadrangles Enterprise and Cottonwood. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 559000, 4486800; 559000, 4484000; 559300, 4484000; 559300, 4483900; 559500, 4483900; 559800, 4483600; 560700, 4483600; 560900, 4483500; 560500, 4483500; 560500, 4482600; 560100, 4482500; 559900, 4482500; 559900, 4482000; 559400, 4482000; 558900, 4482400; 558900, 4482900; 558900, 4483600; 558300, 4483600; 558200, 4483900; 558200, 4484500; 558000, 4484800; 558000, 4485100; 558000, 4485300; 557800, 4485600; 557600, 4485900; 557300, 4486100; 557300, 4487400; 559000, 4487400; returning to 559000, 4486800.
                (iii) Unit 2C: Shasta County, California. From USGS 1:24,000 scale quadrangles Palo Cedro, Enterprise, Balls Ferry and Cottonwood. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 562500, 4487400; 562700, 4487100; 562900, 4487200; 563200, 4487200; 563300, 4487000; 563300, 4486700; 563800, 4486400; 564300, 4484700; 564300, 4484400; 564500, 4484100; 564500, 4483800; 564600, 4483700; 564600, 4483400; 564400, 4483100; 564100, 4482800; 564100, 4482600; 564300, 4482600; 564300, 4482400; 564300, 4482300; 564200, 4482200; 564100, 4482100; 564000, 4482100; 564200, 4481800; 564200, 4480900; 563600, 4480900; 563300, 4481000; 563100, 4480900; 562900, 4480900; 562500, 4481200; 562400, 4481500; 562400, 4481700; 562300, 4482400; 562000, 4482500; 561900, 4482800; 561800, 4483300; 561500, 4483700; 561000, 4484000; 560700, 4485400; 560700, 4486500; 560800, 4486700; 561000, 4486900; 561200, 4487000; 561300, 4487600; 561600, 4487900; 562000, 4487900; returning to 562500, 4487400.

                (iv) Unit 2D: Shasta County, California. From USGS 1:24,000 scale quadrangle Palo Cedro and Balls Ferry. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 566900, 4477300; 566700, 4477300; 566100, 4478200; 565900, 4478900; 565500, 4479200; 565500, 4479300; 565600, 4479600; 565300, 4479700; 565300, 4479900; 565400, 4480200; 566100, 4480400; 566100, 4480700; 565700, 4480800; 565700, 4481000; 565700, 4481300; 565700, 4481700; 565500, 4482500; 565100, 4482600; 564900, 4482900; 564900, 4483100; 565000, 4483300; 565400, 4483800; 565700, 4484900; 566400, 4485400; 567400, 4485000; 568100, 4483800; 568100, 4483300; 568400, 4483000; 568400, 4482100; 568200, 4481600; 567500, 4481300; 567500, 4480200; 567700, 4479400; 567700, 4478400; 567500, 4477800; returning to 566900, 4477300.
                
                (v) Note: Unit 2 (Map 5) follows:
                
                  
                  ER10FE06.072
                
                (6) Unit 3: Shasta and Tehama Counties, California.

                (i) Unit 3A: Shasta and Tehama Counties, California. From USGS 1:24,000 scale quadrangles Shingletown, Tuscan Buttes NE, Balls Ferry, Dales, Bend and Red Bluff East. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 583610, 4475072; 583700, 4475000; 584200, 4475200; 584600, 4475200; 585400, 4474500; 586000, 4473600; 586100, 4473400; 585800, 4472600; 585500, 4472100; 584800, 4471900; 584500, 4471600; 584500, 4471400; 584700, 4471100; 584700, 4470800; 584500, 4470500; 583400, 4469700; 583100, 4469400; 582600, 4468500; 582600, 4467600; 582700, 4466900; 582700, 4466700; 581900, 4465800; 581000, 4465500; 580600, 4465200; 580400, 4464000; 580200, 4463300; 578900, 4462700; 578500, 4462300; 578100, 4462000; 577800, 4460900; 577700, 4460000; 576700, 4459300; 576600, 4458800; 576800, 4458300; 576800, 4457100; 576400, 4456700; 575500, 4456800; 574900, 4456800; 574100, 4455900; 573500, 4455600; 572300, 4455300; 572000, 4455300; 571600, 4455600; 571400, 4455400; 571100, 4454900; 570600, 4454900; 570200, 4454800; 570200, 4455000; 570600, 4455900; 570000, 4456100; 569500, 4456300; 569300, 4456500; 568900, 4456500; 568600, 4456500; 568000, 4456800; 567900, 4457100; 567900, 4458000; 568400, 4458800; 569100, 4459800; 569600, 4460500; 569500, 4460800; 569000, 4460600; 568300, 4460700; 567500, 4460700; 566800, 4460000; 566400, 4460000; 565900, 4461100; 565800, 4461400; 565800, 4461700; 566000, 4462000; 565800, 4462300; 565900, 4462400; 565800, 4462500; 565900, 4462600; 565800, 4462800; 565900, 4462900; 565900, 4463000; 566000, 4463100; 566300, 4463100; 566500, 4463300; 566500, 4463600; 566700, 4463700; 566800, 4463700; 566900, 4463600; 567100, 4463500; 567200, 4463600; 567600, 4463400; 568300, 4463200; 569800, 4463200; 570600, 4463900; 570800, 4464300; 572000, 4465200; 572000, 4466300; 572100, 4466600; 572800, 4467300; 573500, 4468600; 573400, 4469000; 573100, 4469400; 572900, 4469600; 572600, 4469600; 571800, 4468800; 571400, 4468100; 571000, 4467900; 571000, 4468700; 571200, 4468700; 571100, 4469200; 571200, 4469500; 571200, 4470500; 570500, 4470900; 570460, 4470920; 570460, 4470932; 570466, 4470931; 570461, 4471354; 570786, 4471349; 571229, 4471353; 571235, 4471908; 571236, 4471912; 571238, 4471962; 571244, 4471992; 571237, 4472042; 571244, 4472069; 571247, 4472123; 571249, 4472164; 571271, 4472165; 571363, 4472165; 571405, 4472139; 571460, 4472143; 571460, 4472143; 571467, 4472144; 571524, 4472166; 571541, 4472166; 571635, 4472166; 571647, 4472171; 571714, 4472199; 571723, 4472200; 571739, 4472200; 571900, 4472200; 572154, 4472285; 572154, 4472284; 572156, 4472284; 572159, 4472227; 572162, 4472225; 572168, 4472227; 572181, 4472226; 572208, 4472225; 572219, 4472223; 572231, 4472219; 572241, 4472217; 572282, 4472215; 572307, 4472215; 572325, 4472213; 572332, 4472212; 572500, 4472100; 573900, 4472100; 574151, 4472791; 574207, 4472814; 574212, 4472816; 574219, 4472814; 574238, 4472808; 574256, 4472804; 574271, 4472800; 574293, 4472798; 574321, 4472797; 574342, 4472798; 574360, 4472803; 574369, 4472807; 574384, 4472811; 574403, 4472815; 574428, 4472823; 574450, 4472828; 574469, 4472831; 574483, 4472832; 574489, 4472834; 574488, 4472924; 574488, 4472933; 574488, 4472941; 574487, 4472952; 574487, 4472951; 574459, 4472946; 574443, 4472942; 574425, 4472940; 574411, 4472938; 574397, 4472937; 574391, 4472934; 574379, 4472930; 574373, 4472928; 574365, 4472924; 574356, 4472921; 574353, 4472920; 574342, 4472919; 574346, 4472925; 574358, 4472955; 574465, 4473021; 574448, 4473020; 574445, 4473038; 574336, 4472971; 574326, 4472947; 574297, 4472920; 574278, 4472922; 574261, 4472941; 574253, 4472951; 574231, 4472975; 574223, 4472987; 574300, 4473200; 574754, 4473200; 574939, 4473200; 575100, 4473200; 575456, 4473413; 575600, 4473500; 575624, 4473524; 576000, 4473900; 576107, 4473900; 576460, 4473900; 576600, 4473900; 576883, 4473900; 577069, 4473900; 577300, 4473900; 577344, 4473933; 577351, 4473938; 577700, 4474200; 578600, 4474200; 578685, 4474224; 578803, 4474258; 579300, 4474400; 579637, 4474400; 580000, 4474400; 580600, 4474700; 580991, 4474700; 581447, 4474700; 581900, 4474700; 581931, 4474738; 582400, 4475300; 583000, 4475400; 583200, 4475400; returning to 583610, 4475072; excluding 579328, 4466483; 579344, 4463788; 580057, 4465659; 580132, 4465813; 580184, 4465918; 580313, 4466064; 580839, 4466455; returning to 579328, 4466483.

                (ii) Unit 3B: Shasta and Tehama Counties, California. From USGS 1:24,000 scale quadrangle Balls Ferry. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 570448, 4472017; 570459, 4471725; 570459, 4471725; 570459, 4471724; 570408, 4471708; 570382, 4471714; 570356, 4471741; 570335, 4471767; 570304, 4471767; 570298, 4471772; 570279, 4471768; 570240, 4471758; 570210, 4471761; 570196, 4471743; 570183, 4471738; 570173, 4471734; 570160, 4471705; 570156, 4471680; 570156, 4471678; 570150, 4471671; 570139, 4471657; 570139, 4471654; 570139, 4471645; 570118, 4471628; 570092, 4471624; 570089, 4471624; 570071, 4471623; 570054, 4471623; 570006, 4471624; 569975, 4471641; 569952, 4471639; 569913, 4471639; 569893, 4471626; 569866, 4471623; 569852, 4471624; 569821, 4471597; 569810, 4471574; 569789, 4471573; 569761, 4471574; 569757, 4471575; 569735, 4471544; 569722, 4471574; 569676, 4471581; 569658, 4471581; 569644, 4471584; 569625, 4471584; 569605, 4471585; 569557, 4471585; 569534, 4471593; 569517, 4471599; 569494, 4471607; 569465, 4471615; 569438, 4471622; 569415, 4471629; 569400, 4471629; 569400, 4471687; 569400, 4471800; 569600, 4471900; 569600, 4472000; 569900, 4472200; 570200, 4472100; returning to 570448, 4472017.
                
                (iii) Note: Unit 3 (Map 6) follows:
                
                  
                  ER10FE06.073
                

                (7) Unit 4: Tehama County, California. From USGS 1:24,000 scale quadrangles Acorn Hollow and Richardson Springs NW. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 588739, 4429822; 588900, 4429500; 589500, 4429500; 589500, 4428600; 589500, 4428000; 589800, 4427100; 590500, 4426400; 590500, 4425300; 591200, 4424400; 591500, 4423300; 591562, 4422558; 590526, 4423686; 589986, 4424273; 589816, 4424458; 589129, 4425207; 588454, 4426221; 588425, 4426265; 588279, 4426485; 588213, 4426583; 588213, 4426584; 588212, 4426585; 588168, 4426652; 588014, 4426883; 587912, 4427036; 588000, 4427300; 587900, 4427300; 587802, 4427202; 587756, 4427271; 587137, 4428163; 587107, 4428243; 586773, 4428770; 586751, 4428801; 586900, 4428900; 587300, 4429100; 588300, 4429600; 588500, 4430000; 588700, 4429900; 588733, 4429833; returning to 588739, 4429822.
                
                (8) Note: Unit 4 (Map 7) follows:
                
                  
                  ER10FE06.074
                
                (9) Unit 5: Lake County, California.

                (i) Unit 5A: Lake County, California. From USGS 1:24,000 scale quadrangles Kelseyville and The Geysers. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 520600, 4304700; 520700, 4304400; 521200, 4303900; 521200, 4303500; 520900, 4303400; 520000, 4302900; 519600, 4302900; 519200, 4303200; 518600, 4303600; 518400, 4304000; 517700, 4304500; 517700, 4305500; 518000, 4305800; 518900, 4305800; 519400, 4305600; 519400, 4305200; returning to 520600, 4304700; excluding 519133, 4304515; 519186, 4304513; 519190, 4304580; 519259, 4304536; 519575, 4304594; 519707, 4304515; 519882, 4304203; 519928, 4304160; 519924, 4304114; 519785, 4304012; 519729, 4303886; 519677, 4303975; 519634, 4303917; 519639, 4303693; 519840, 4303690; 519846, 4303903; 519925, 4303879; 519937, 4303781; 519975, 4303782; 519980, 4304504; 519952, 4304510; 519944, 4304600; 519130, 4304611; returning to 519133, 4304515.

                (ii) Unit 5B: Lake County, California. From USGS 1:24,000 scale quadrangle Middletown. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 538700, 4301200; 539100, 4300600; 540000, 4300000; 540700, 4299700; 541000, 4299300; 541100, 4298700; 540700, 4298300; 540200, 4298400; 539100, 4299100; 538800, 4299200; 538400, 4299200; 538100, 4299500; 538300, 4300200; 537900, 4300700; 537400, 4300600; 536900, 4299900; 536300, 4299700; 536000, 4299700; 535100, 4300400; 535000, 4300800; 535000, 4301200; 535100, 4301800; 535300, 4302200; 535700, 4302400; 536100, 4302400; 536900, 4302300; returning to 538700, 4301200.
                
                (iii) Note: Unit 5 (Map 8) follows:
                
                  
                  ER10FE06.075
                

                (10) Unit 6: Sacramento County, California. From USGS 1:24,000 scale quadrangle Carmichael. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 651200, 4266600; 651500, 4266400; 651500, 4266300; 651100, 4266300; 651100, 4266000; 651570, 4265812; 651589, 4265075; 651600, 4264400; 651400, 4264400; 651400, 4264200; 650500, 4264200; 650500, 4264300; 650400, 4264300; 650400, 4264600; 650000, 4264700; 649900, 4265100; 649400, 4265100; 649100, 4265000; 648900, 4265100; 648700, 4265100; 648700, 4265300; 648700, 4265500; 649900, 4265500; 649900, 4266000; 648300, 4266000; 648300, 4266200; 648500, 4266400; 648700, 4266200; 649000, 4266200; 649300, 4266400; 649400, 4266600; 649635, 4266678; returning to 651200, 4266600.
                
                (11) Note: Unit 6 (Map 9) follows:
                
                  
                  ER10FE06.076
                
                
                Family Poaceae: Orcuttia viscida (Sacramento Orcutt Grass)
                (1) Critical habitat units are depicted for Amador and Sacramento counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Orcuttia viscida (Sacramento Orcutt grass) are the habitat components that provide:
                (i) Topographic features characterized by isolated mound and intermound complex within a matrix of surrounding uplands that result in continuously, or intermittently, flowing surface water in the depressional features including swales connecting the pools described in paragraph (2)(ii) of this section, providing for dispersal and promoting hydroperiods of adequate length in the pools; and
                (ii) Depressional features including isolated vernal pools with underlying restrictive soil layers that become inundated during winter rains and that continuously hold water or whose soils are saturated for a period long enough to promote germination, flowering, and seed production of predominantly annual native wetland species and typically exclude both native and nonnative upland plant species in all but the driest years. As these features are inundated on a seasonal basis, they do not promote the development of obligate wetland vegetation habitats typical of permanently flooded emergent wetlands.
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.

                (4) Unit 1: Sacramento County, California. From USGS 1:24,000 topographic quadrangle Folsom. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 655240, 4279350; 655100, 4279350; 655054, 4279362; 655060, 4279380; 655090, 4279390; 655090, 4279560; 655060, 4279580; 655040, 4279590; 655020, 4279610; 655010, 4279640; 654990, 4279650; 654960, 4279720; 654940, 4279770; 654940, 4279800; 655100, 4279800; 655101, 4279806; 655220, 4279810; 655210, 4280150; 655290, 4280150; 655218, 4280146; 655230, 4279930; 655378, 4279928; 655370, 4279920; 655280, 4279920; 655270, 4279860; 655270, 4279830; 655260, 4279800; 655250, 4279750; 655240, 4279700; 655240, 4279640; returning to 655240, 4279350.
                
                (5) Note: Unit 1 (Map 1) follows:
                
                  
                  ER10FE06.077
                

                (6) Unit 2: Sacramento County, California. From USGS 1:24,000 topographic quadrangle Carmichael. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 651200, 4266600; 651500, 4266400; 651500, 4266300; 651100, 4266300; 651100, 4266000; 651570, 4265812; 651589, 4265075; 651600, 4264400; 651400, 4264400; 651400, 4264200; 650500, 4264200; 650500, 4264300; 650400, 4264300; 650400, 4264600; 650000, 4264700; 649900, 4265100; 649400, 4265100; 649100, 4265000; 648900, 4265100; 648700, 4265100; 648700, 4265300; 648700, 4265500; 649900, 4265500; 649900, 4266000; 648300, 4266000; 648300, 4266200; 648500, 4266400; 648700, 4266200; 649000, 4266200; 649300, 4266400; 649400, 4266600; 649635, 4266678; returning to 651200, 4266600.
                
                (7) Note: Unit 2 (Map 2) follows:
                
                  
                  ER10FE06.078
                

                (8) Unit 3: Sacramento and Amador Counties, California. From USGS 1:24,000 topographic quadrangles Sloughhouse, Carbondale, Clay, and Goose Creek. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 673200, 4256400; 672800, 4255100; 672800, 4254800; 673100, 4254900; 673800, 4254900; 674000, 4254600; 674000, 4254400; 674500, 4254000; 674500, 4253700; 674100, 4253500; 674100, 4252900; 674300, 4252300; 674500, 4251900; 674500, 4251600; 673400, 4251500; 673300, 4251400; 673300, 4251200; 673900, 4251000; 674000, 4250500; 674300, 4250000; 674300, 4249800; 674200, 4249700; 673900, 4249700; 673600, 4249900; 672500, 4249900; 672315, 4249992; 671900, 4250200; 671300, 4250200; 671100, 4250500; 671000, 4250500; 671000, 4249800; 670700, 4249800; 670700, 4249500; 670700, 4249500; 670800, 4249300; 670800, 4249000; 670900, 4248900; 670900, 4248500; 670500, 4248300; 670500, 4248125; 670500, 4248100; 670400, 4248100; 670400, 4248000; 670100, 4248000; 670100, 4247800; 670500, 4247500; 671100, 4247500; 671600, 4247700; 671800, 4247600; 671900, 4247300; 671900, 4247100; 671500, 4246800; 671600, 4246600; 671800, 4246000; 671800, 4246000; 671300, 4245400; 671255, 4245364; 670800, 4245000; 670000, 4244200; 669900, 4244100; 669800, 4243700; 669500, 4243500; 669200, 4243400; 669100, 4242900; 668500, 4242100; 667900, 4242000; 667400, 4241600; 667400, 4241800; 666400, 4241700; 665400, 4241700; 665400, 4242700; 665000, 4242700; 665000, 4242700; 665000, 4242300; 664800, 4242300; 664800, 4242200; 664700, 4242200; 664600, 4242100; 664500, 4242100; 664500, 4241300; 664000, 4241300; 664000, 4241000; 663500, 4241000; 663500, 4240900; 663400, 4240800; 663300, 4240800; 663300, 4240600; 663100, 4240600; 663100, 4240900; 662800, 4240900; 662800, 4240500; 662700, 4240400; 662700, 4240000; 662500, 4240000; 662500, 4239600; 662100, 4239600; 662100, 4239400; 662000, 4239300; 661700, 4239300; 661700, 4239200; 661400, 4239000; 661400, 4239900; 661500, 4239900; 661500, 4241600; 662200, 4241600; 662900, 4241600; 662900, 4243100; 663400, 4243100; 663400, 4243800; 663029, 4243841; 663000, 4243844; 663000, 4243900; 662500, 4243900; 662700, 4244700; 662800, 4244800; 662850, 4244800; 663700, 4244800; 664400, 4244300; 664600, 4244700; 664900, 4244800; 664900, 4245275; 664900, 4245300; 665000, 4245300; 664900, 4245700; 664900, 4246500; 664400, 4246500; 663900, 4246700; 662500, 4246300; 662233, 4246300; 662200, 4246300; 662100, 4246400; 661700, 4246400; 661900, 4247000; 662000, 4247300; 661800, 4247500; 660900, 4247500; 660900, 4247140; 660900, 4247100; 660850, 4247100; 659700, 4247100; 659500, 4247300; 659500, 4248300; 660000, 4248300; 659900, 4249600; 660000, 4249900; 659900, 4250200; 659400, 4249700; 659400, 4249500; 659300, 4249200; 659100, 4249000; 659100, 4248900; 659200, 4248800; 659100, 4248700; 658900, 4248700; 658800, 4248600; 658600, 4248600; 658500, 4248800; 658400, 4248900; 658200, 4249000; 658200, 4248900; 658300, 4248700; 658500, 4248500; 658500, 4248400; 658400, 4248300; 658400, 4247900; 658100, 4247900; 658000, 4248500; 656700, 4248500; 656300, 4248900; 655900, 4248200; 656100, 4248100; 656100, 4248000; 656000, 4247800; 655200, 4247800; 655200, 4247200; 654700, 4247200; 654700, 4248750; 654700, 4248800; 654700, 4249000; 655100, 4249000; 655800, 4249000; 656300, 4249700; 656600, 4249500; 657200, 4250200; 656700, 4251100; 657700, 4251100; 658700, 4252500; 659500, 4252500; 659600, 4252100; 659900, 4252200; 660500, 4251500; 660600, 4250500; 661700, 4251200; 662400, 4252100; 662583, 4252191; 663009, 4252217; 663119, 4252198; 663221, 4252234; 663275, 4252290; 663311, 4252341; 663324, 4252391; 663344, 4252446; 663378, 4252511; 663390, 4252591; 663409, 4252710; 663437, 4252770; 663510, 4252890; 663546, 4252914; 663590, 4252922; 663630, 4252907; 663726, 4252900; 663761, 4252901; 663800, 4252916; 663817, 4252959; 663824, 4252991; 663760, 4253075; 663650, 4253199; 663651, 4253232; 663667, 4253286; 663741, 4253408; 663807, 4253488; 663832, 4253490; 663904, 4253486; 663962, 4253498; 664039, 4253560; 664088, 4253602; 664125, 4253617; 664219, 4253695; 664248, 4253699; 664313, 4253672; 664369, 4253606; 664471, 4253613; 664566, 4253675; 664591, 4253700; 664900, 4253700; 665800, 4254500; 665853, 4254513; 665880, 4254493; 665956, 4254434; 665960, 4254402; 666029, 4254364; 666067, 4254367; 666114, 4254379; 666168, 4254392; 666236, 4254440; 666273, 4254448; 666310, 4254440; 666339, 4254435; 666417, 4254404; 666451, 4254362; 666491, 4254319; 666523, 4254309; 666581, 4254312; 666652, 4254306; 666705, 4254261; 666722, 4254230; 666740, 4254164; 666742, 4254084; 666763, 4253987; 666791, 4253947; 666826, 4253919; 666849, 4253913; 666914, 4253917; 666977, 4253951; 667057, 4253975; 667142, 4253997; 667253, 4253980; 667277, 4253964; 667302, 4253968; 667313, 4253981; 667315, 4254007; 667377, 4254034; 667482, 4254039; 667618, 4254026; 667801, 4253975; 667959, 4253881; 668167, 4253821; 668360, 4253834; 668422, 4253849; 668525, 4253837; 668643, 4253804; 668700, 4253743; 668799, 4253665; 668877, 4253610; 668998, 4253531; 669098, 4253487; 669171, 4253483; 669251, 4253471; 669328, 4253465; 669399, 4253396; 669461, 4253324; 669558, 4253276; 669619, 4253256; 669665, 4253257; 669859, 4253247; 670012, 4253179; 670143, 4253173; 670241, 4253188; 670278, 4253185; 670320, 4253159; 670371, 4253105; 670419, 4253074; 670499, 4253007; 670537, 4252992; 670594, 4252927; 670626, 4252873; 670642, 4252848; 670663, 4252843; 670712, 4252851; 670732, 4252875; 670716, 4252907; 670727, 4252921; 670756, 4252934; 670807, 4252923; 670850, 4252924; 670883, 4252896; 670912, 4252829; 670949, 4252789; 670975, 4252773; 671041, 4252762; 671109, 4252759; 671191, 4252663; 671270, 4252568; 671315, 4252537; 671376, 4252519; 671438, 4252504; 671509, 4252465; 671531, 4252448; 671559, 4252450; 671603, 4252490; 671631, 4252509; 671674, 4252515; 671716, 4252510; 671773, 4252503; 671827, 4252497; 671848, 4252476; 671934, 4252419; 671943, 4252426; 671963, 4252453; 671990, 4252458; 672004, 4252435; 672042, 4252400; 672107, 4252306; 672117, 4252284; 672129, 4252256; 672134, 4252244; 672152, 4252230; 672159, 4252200; 672153, 4252190; 672148, 4252180; 672110, 4252165; 672104, 4252149; 672109, 4252101; 672114, 4252080; 672113, 4252055; 672107, 4251980; 672120, 4251908; 672151, 4251893; 672177, 4251906; 672185, 4251900; 672199, 4251865; 672213, 4251830; 672245, 4251802; 672263, 4251784; 672271, 4251775; 672271, 4251787; 672265, 4252117; 672263, 4252199; 672247, 4252916; 672246, 4252941; 672231, 4253670; 672225, 4253953; 672223, 4254006; 672220, 4254157; 672219, 4254229; 672217, 4254287; 672192, 4255610; 672200, 4255600; 672400, 4255600; 672700, 4256400; returning to 673200, 4256400.
                
                (9) Note: Unit 3 (Map 3) follows:
                
                  
                  ER10FE06.079
                
                Family Poaceae: Panicum faurei var. carteri (Carter's panicgrass)
                Hawaii: City and County of Honolulu: Entire island of Mokoli'i (see map).
                Probable primary constituent elements include: Exposure to strong sunlight; low rainfall; exposure to sea spray; and presence of gravelly, basalt-derived soil.
                
                  
                  Note:
                  Map follows:
                
                
                  EC01JN91.173
                
                Family Poaceae: Poa atropurpurea (San Bernardino bluegrass)
                (1) Critical habitat units for this species are depicted for San Diego and San Bernardino Counties, California.
                (2) The primary constituent elements of critical habitat for Poa atropurpurea are:
                (i) Wet meadows subject to flooding during wet years in the San Bernardino Mountains in San Bernardino County at elevations of 6,700 to 8,100 feet (2,000 to 2,469 meters), and in the Laguna and Palomar Mountains of San Diego County at elevations of 6,000 to 7,500 feet (1,800 to 2,300 meters), that provide space for individual and population growth, reproduction, and dispersal; and
                (ii) Well-drained, loamy alluvial to sandy loam soils occurring in the wet meadow system, with a 0 to 16 percent slope, to provide water, air, minerals, and other nutritional or physiological requirements to the species.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 1:24,0000 maps, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Note: Index map of critical habitat units for Poa atropurpurea (San Bernardino bluegrass) follows:
                
                  
                  ER14AU08.003
                
                (6) Unit 2: North Baldwin Meadow, San Bernardino County, California.

                (i) From USGS 1:24:000 quadrangle map Big Bear City, land bounded by the following UTM NAD27 coordinates (E,N): 516578, 3795213; 516595, 3795205; 516597, 3795204; 516602, 3795201; 516608, 3795198; 516613, 3795194; 516618, 3795190; 516623, 3795185; 516628, 3795181; 516632, 3795176; 516632, 3795175; 516639, 3795166; 516642, 3795161; 516646, 3795156; 516649, 3795150; 516652, 3795144; 516654, 3795138; 516656, 3795132; 516656, 3795131; 516659, 3795122; 516660, 3795116; 516661, 3795109; 516661, 3795108; 516662, 3795107; 516668, 3795104; 516674, 3795101; 516680, 3795098; 516685, 3795094; 516690, 3795090; 516695, 3795085; 516699, 3795081; 516703, 3795076; 516707, 3795070; 516711, 3795065; 516714, 3795059; 516716, 3795053; 516719, 3795047; 516721, 3795041; 516722, 3795034; 516723, 3795028; 516724, 3795021; 516724, 3795015; 516724, 3795008; 516723, 3795002; 516723, 3795000; 516725, 3794999; 516731, 3794997; 516736, 3794994; 516742, 3794990; 516747, 3794986; 516752, 3794982; 516756, 3794979; 516759, 3794976; 516760, 3794975; 516765, 3794970; 516769, 3794965; 516773, 3794960; 516773, 3794958; 516776, 3794956; 516781, 3794952; 516786, 3794947; 516791, 3794943; 516795, 3794938; 516799, 3794932; 516802, 3794927; 516805, 3794921; 516808, 3794915; 516810, 3794909; 516812, 3794903; 516813, 3794896; 516815, 3794890; 516815, 3794883; 516815, 3794877; 516815, 3794870; 516815, 3794864; 516813, 3794857; 516812, 3794851; 516810, 3794845; 516808, 3794838; 516805, 3794833; 516802, 3794827; 516799, 3794821; 516795, 3794816; 516791, 3794811; 516786, 3794806; 516783, 3794803; 516761, 3794782; 516759, 3794781; 516754, 3794777; 516748, 3794773; 516743, 3794769; 516737, 3794766; 516734, 3794765; 516730, 3794762; 516725, 3794757; 516721, 3794754; 516704, 3794743; 516703, 3794742; 516698, 3794739; 516692, 3794736; 516686, 3794733; 516680, 3794731; 516674, 3794729; 516667, 3794727; 516663, 3794727; 516657, 3794723; 516657, 3794722; 516657, 3794721; 516655, 3794711; 516655, 3794697; 516660, 3794678; 516661, 3794675; 516661, 3794675; 516663, 3794674; 516669, 3794670; 516674, 3794667; 516678, 3794663; 516684, 3794658; 516686, 3794652; 516687, 3794646; 516701, 3794616; 516703, 3794615; 516719, 3794610; 516737, 3794603; 516746, 3794589; 516746, 3794588; 516747, 3794588; 516747, 3794586; 516750, 3794581; 516753, 3794575; 516763, 3794570; 516764, 3794570; 516767, 3794572; 516770, 3794574; 516785, 3794582; 516788, 3794583; 516794, 3794586; 516795, 3794587; 516800, 3794588; 516802, 3794589; 516806, 3794590; 516812, 3794592; 516815, 3794592; 516830, 3794595; 516833, 3794595; 516840, 3794596; 516841, 3794596; 516874, 3794597; 516908, 3794601; 516910, 3794601; 516929, 3794603; 516972, 3794606; 516974, 3794607; 516981, 3794607; 516987, 3794607; 516993, 3794606; 517005, 3794604; 517018, 3794605; 517040, 3794610; 517052, 3794614; 517085, 3794629; 517087, 3794629; 517093, 3794632; 517093, 3794632; 517111, 3794638; 517163, 3794588; 517163, 3794587; 517167, 3794579; 517179, 3794553; 517186, 3794537; 517217, 3794533; 517204, 3794133; 517196, 3794146; 517184, 3794165; 517179, 3794170; 517164, 3794180; 517150, 3794188; 517128, 3794196; 517109, 3794200; 517058, 3794164; 517008, 3794154; 516957, 3794121; 516797, 3794070; 516794, 3794068; 516782, 3794061; 516763, 3794052; 516744, 3794045; 516736, 3794043; 516721, 3794037; 516701, 3794037; 516692, 3794028; 516672, 3794003; 516651, 3793976; 516635, 3793965; 516635, 3793959; 516622, 3793955; 516621, 3793954; 516619, 3793952; 516618, 3793953; 516609, 3793950; 516609, 3793968; 516609, 3793971; 516609, 3793972; 516603, 3793980; 516597, 3793980; 516579, 3793980; 516579, 3793998; 516579, 3794010; 516567, 3794010; 516549, 3794010; 516549, 3794028; 516549, 3794033; 516540, 3794036; 516523, 3794038; 516518, 3794040; 516513, 3794040; 516489, 3794040; 516489, 3794047; 516489, 3794070; 516489, 3794100; 516459, 3794100; 516429, 3794100; 516411, 3794100; 516407, 3794100; 516399, 3794100; 516396, 3794100; 516396, 3794100; 516397, 3794107; 516398, 3794113; 516400, 3794119; 516401, 3794126; 516404, 3794132; 516406, 3794138; 516407, 3794138; 516410, 3794144; 516412, 3794148; 516416, 3794153; 516416, 3794154; 516417, 3794155; 516436, 3794183; 516439, 3794187; 516443, 3794192; 516448, 3794197; 516449, 3794198; 516425, 3794210; 516406, 3794220; 516405, 3794220; 516405, 3794220; 516399, 3794223; 516394, 3794226; 516388, 3794230; 516383, 3794234; 516379, 3794239; 516374, 3794244; 516370, 3794249; 516366, 3794254; 516363, 3794259; 516360, 3794265; 516357, 3794271; 516356, 3794274; 516351, 3794288; 516349, 3794291; 516348, 3794297; 516346, 3794303; 516345, 3794310; 516344, 3794316; 516344, 3794323; 516344, 3794330; 516345, 3794336; 516346, 3794343; 516346, 3794343; 516342, 3794345; 516336, 3794349; 516331, 3794352; 516326, 3794357; 516321, 3794361; 516317, 3794366; 516313, 3794371; 516309, 3794376; 516305, 3794382; 516302, 3794388; 516300, 3794393; 516297, 3794400; 516295, 3794406; 516294, 3794412; 516293, 3794419; 516292, 3794425; 516292, 3794430; 516292, 3794449; 516292, 3794450; 516292, 3794457; 516292, 3794458; 516293, 3794467; 516292, 3794468; 516291, 3794475; 516291, 3794481; 516290, 3794488; 516291, 3794495; 516291, 3794501; 516292, 3794508; 516294, 3794514; 516296, 3794520; 516298, 3794526; 516301, 3794532; 516303, 3794537; 516306, 3794541; 516306, 3794542; 516310, 3794548; 516314, 3794553; 516318, 3794558; 516322, 3794563; 516327, 3794567; 516332, 3794572; 516337, 3794575; 516343, 3794579; 516349, 3794582; 516353, 3794584; 516373, 3794593; 516373, 3794594; 516375, 3794601; 516376, 3794607; 516378, 3794613; 516380, 3794619; 516383, 3794625; 516386, 3794631; 516389, 3794637; 516393, 3794641; 516392, 3794641; 516387, 3794645; 516381, 3794649; 516376, 3794653; 516371, 3794657; 516367, 3794662; 516363, 3794667; 516361, 3794670; 516369, 3794670; 516369, 3794700; 516369, 3794730; 516369, 3794760; 516339, 3794760; 516339, 3794762; 516339, 3794790; 516339, 3794808; 516339, 3794809; 516343, 3794830; 516339, 3794837; 516338, 3794839; 516335, 3794845; 516334, 3794847; 516326, 3794865; 516324, 3794868; 516311, 3794899; 516311, 3794900; 516309, 3794905; 516309, 3794910; 516309, 3794940; 516309, 3794970; 516309, 3795000; 516309, 3795030; 516309, 3795060; 516334, 3795060; 516330, 3795101; 516325, 3795131; 516322, 3795150; 516309, 3795150; 516309, 3795180; 516309, 3795210; 516279, 3795210; 516279, 3795180; 516249, 3795180; 516219, 3795180; 516220, 3795202; 516219, 3795225; 516219, 3795226; 516219, 3795233; 516220, 3795239; 516221, 3795246; 516223, 3795252; 516224, 3795258; 516226, 3795262; 516237, 3795293; 516239, 3795296; 516240, 3795299; 516244, 3795309; 516248, 3795320; 516249, 3795326; 516252, 3795332; 516254, 3795338; 516257, 3795344; 516261, 3795349; 516265, 3795355; 516269, 3795360; 516273, 3795364; 516278, 3795369; 516283, 3795373; 516289, 3795377; 516294, 3795380; 516300, 3795383; 516306, 3795386; 516312, 3795388; 516318, 3795390; 516325, 3795392; 516331, 3795393; 516338, 3795394; 516344, 3795394; 516351, 3795394; 516357, 3795393; 516364, 3795392; 516370, 3795390; 516376, 3795388; 516382, 3795386; 516388, 3795383; 516394, 3795380; 516400, 3795377; 516405, 3795373; 516408, 3795370; 516408, 3795370; 516410, 3795369; 516415, 3795364; 516419, 3795360; 516423, 3795355; 516427, 3795349; 516462, 3795298; 516483, 3795273; 516487, 3795268; 516488, 3795267; 516506, 3795243; 516509, 3795239; 516510, 3795237; 516515, 3795230; 516521, 3795229; 516521, 3795229; 516525, 3795228; 516535, 3795226; 516538, 3795226; 516545, 3795224; 516548, 3795223; 516565, 3795218; 516568, 3795217; 516574, 3795215; returning to 516578, 3795213.
                (ii) Note: Map of Units 2, 3, 4, and 5 for Poa atropurpurea follows:
                
                  ER14AU08.004
                
                
                (7) Unit 3: Belleville Meadow, San Bernardino County, California.

                (i) From USGS 1:24:000 quadrangle map Fawnskin, land bounded by the following UTM NAD27 coordinates (E,N): 509560, 3796268; 509577, 3796255; 509585, 3796255; 509587, 3796256; 509594, 3796255; 509600, 3796255; 509604, 3796254; 509609, 3796253; 509637, 3796250; 509637, 3796250; 509644, 3796249; 509650, 3796247; 509657, 3796245; 509659, 3796244; 509672, 3796239; 509687, 3796236; 509693, 3796235; 509699, 3796233; 509705, 3796231; 509711, 3796228; 509717, 3796225; 509722, 3796222; 509728, 3796218; 509732, 3796215; 509748, 3796201; 509749, 3796200; 509751, 3796198; 509768, 3796182; 509772, 3796179; 509773, 3796178; 509776, 3796175; 509796, 3796156; 509797, 3796155; 509802, 3796150; 509806, 3796145; 509809, 3796140; 509813, 3796134; 509816, 3796128; 509819, 3796122; 509821, 3796116; 509823, 3796110; 509824, 3796104; 509825, 3796102; 509826, 3796096; 509828, 3796096; 509835, 3796095; 509841, 3796094; 509848, 3796093; 509854, 3796091; 509860, 3796089; 509861, 3796088; 509878, 3796081; 509884, 3796078; 509890, 3796075; 509895, 3796072; 509901, 3796068; 509906, 3796064; 509906, 3796064; 509907, 3796065; 509913, 3796068; 509919, 3796071; 509919, 3796071; 509919, 3796050; 509949, 3796050; 509949, 3796020; 509979, 3796020; 510009, 3796020; 510039, 3796020; 510039, 3795990; 510069, 3795990; 510099, 3795990; 510099, 3795960; 510099, 3795944; 510102, 3795942; 510108, 3795938; 510108, 3795937; 510118, 3795930; 510118, 3795930; 510118, 3795930; 510123, 3795926; 510128, 3795922; 510131, 3795922; 510136, 3795922; 510144, 3795921; 510159, 3795925; 510163, 3795926; 510169, 3795928; 510176, 3795929; 510182, 3795930; 510187, 3795930; 510202, 3795930; 510204, 3795930; 510210, 3795930; 510211, 3795930; 510247, 3795927; 510253, 3795927; 510259, 3795926; 510266, 3795924; 510272, 3795922; 510278, 3795920; 510284, 3795917; 510290, 3795914; 510295, 3795911; 510301, 3795907; 510306, 3795903; 510311, 3795898; 510313, 3795896; 510331, 3795877; 510333, 3795874; 510337, 3795869; 510341, 3795864; 510343, 3795861; 510354, 3795843; 510367, 3795831; 510368, 3795830; 510370, 3795828; 510382, 3795815; 510388, 3795814; 510393, 3795814; 510400, 3795814; 510406, 3795813; 510412, 3795811; 510419, 3795809; 510425, 3795807; 510431, 3795804; 510433, 3795803; 510450, 3795794; 510454, 3795792; 510460, 3795788; 510462, 3795787; 510467, 3795786; 510474, 3795785; 510480, 3795784; 510486, 3795782; 510492, 3795779; 510497, 3795778; 510510, 3795771; 510512, 3795770; 510512, 3795770; 510513, 3795771; 510519, 3795766; 510526, 3795764; 510536, 3795760; 510540, 3795759; 510570, 3795755; 510574, 3795754; 510594, 3795750; 510609, 3795750; 510609, 3795780; 510639, 3795780; 510639, 3795750; 510669, 3795750; 510699, 3795750; 510699, 3795720; 510729, 3795720; 510729, 3795694; 510730, 3795691; 510731, 3795690; 510731, 3795690; 510755, 3795690; 510756, 3795688; 510757, 3795686; 510759, 3795680; 510761, 3795674; 510762, 3795670; 510770, 3795670; 510772, 3795671; 510773, 3795670; 510794, 3795670; 510807, 3795671; 510808, 3795671; 510817, 3795676; 510819, 3795677; 510825, 3795680; 510830, 3795682; 510853, 3795690; 510854, 3795690; 510857, 3795691; 510858, 3795692; 510864, 3795694; 510871, 3795695; 510877, 3795696; 510884, 3795697; 510888, 3795697; 510929, 3795698; 510931, 3795698; 510934, 3795698; 510961, 3795697; 510965, 3795697; 510972, 3795696; 510978, 3795695; 510982, 3795694; 510992, 3795692; 511009, 3795692; 511013, 3795692; 511049, 3795690; 511051, 3795690; 511057, 3795689; 511064, 3795688; 511070, 3795687; 511076, 3795685; 511082, 3795682; 511088, 3795680; 511094, 3795677; 511100, 3795673; 511100, 3795673; 511106, 3795670; 511111, 3795666; 511116, 3795662; 511121, 3795657; 511123, 3795655; 511136, 3795642; 511139, 3795639; 511143, 3795634; 511147, 3795628; 511150, 3795623; 511153, 3795617; 511156, 3795611; 511158, 3795605; 511160, 3795599; 511160, 3795597; 511164, 3795581; 511165, 3795576; 511166, 3795570; 511167, 3795567; 511168, 3795560; 511169, 3795553; 511170, 3795549; 511171, 3795542; 511172, 3795536; 511174, 3795512; 511174, 3795512; 511174, 3795505; 511174, 3795498; 511173, 3795493; 511171, 3795480; 511171, 3795479; 511170, 3795472; 511169, 3795466; 511167, 3795460; 511165, 3795454; 511162, 3795448; 511159, 3795442; 511155, 3795436; 511151, 3795431; 511147, 3795426; 511143, 3795421; 511138, 3795417; 511133, 3795413; 511128, 3795409; 511122, 3795405; 511116, 3795402; 511110, 3795400; 511104, 3795397; 511101, 3795396; 511065, 3795386; 511063, 3795385; 511056, 3795383; 511050, 3795382; 511043, 3795382; 511037, 3795381; 511034, 3795382; 511010, 3795382; 511000, 3795382; 510995, 3795379; 510985, 3795371; 510984, 3795371; 510979, 3795367; 510976, 3795365; 510958, 3795354; 510956, 3795353; 510952, 3795351; 510952, 3795346; 510951, 3795340; 510950, 3795333; 510949, 3795330; 510939, 3795330; 510909, 3795330; 510909, 3795328; 510911, 3795323; 510912, 3795318; 510909, 3795318; 510909, 3795300; 510895, 3795300; 510888, 3795290; 510879, 3795280; 510879, 3795270; 510870, 3795270; 510864, 3795263; 510849, 3795246; 510849, 3795240; 510844, 3795240; 510830, 3795224; 510821, 3795214; 510803, 3795196; 510768, 3795170; 510755, 3795161; 510741, 3795155; 510723, 3795156; 510696, 3795151; 510694, 3795151; 510680, 3795149; 510679, 3795147; 510677, 3795142; 510673, 3795136; 510670, 3795130; 510666, 3795125; 510666, 3795125; 510647, 3795100; 510643, 3795095; 510638, 3795090; 510634, 3795086; 510629, 3795082; 510623, 3795078; 510623, 3795078; 510607, 3795067; 510601, 3795064; 510596, 3795061; 510590, 3795058; 510584, 3795056; 510577, 3795054; 510571, 3795052; 510565, 3795051; 510558, 3795050; 510552, 3795050; 510550, 3795050; 510550, 3795050; 510544, 3795046; 510539, 3795042; 510533, 3795039; 510527, 3795037; 510521, 3795034; 510516, 3795033; 510515, 3795032; 510514, 3795031; 510512, 3795030; 510483, 3795009; 510479, 3795006; 510474, 3795003; 510470, 3795001; 510422, 3794975; 510420, 3794974; 510414, 3794972; 510408, 3794969; 510401, 3794967; 510396, 3794966; 510383, 3794963; 510382, 3794963; 510375, 3794957; 510372, 3794955; 510367, 3794951; 510361, 3794947; 510356, 3794944; 510350, 3794942; 510343, 3794939; 510341, 3794939; 510323, 3794933; 510319, 3794932; 510313, 3794930; 510306, 3794929; 510300, 3794928; 510293, 3794928; 510287, 3794928; 510280, 3794929; 510274, 3794930; 510267, 3794932; 510261, 3794934; 510255, 3794936; 510249, 3794939; 510243, 3794942; 510243, 3794942; 510214, 3794958; 510209, 3794962; 510207, 3794963; 510201, 3794951; 510199, 3794943; 510199, 3794941; 510199, 3794940; 510203, 3794926; 510204, 3794925; 510212, 3794920; 510215, 3794917; 510219, 3794914; 510234, 3794901; 510250, 3794890; 510255, 3794887; 510259, 3794883; 510269, 3794875; 510284, 3794866; 510288, 3794864; 510293, 3794860; 510294, 3794859; 510315, 3794842; 510317, 3794841; 510336, 3794824; 510338, 3794823; 510341, 3794820; 510344, 3794817; 510358, 3794812; 510359, 3794812; 510365, 3794811; 510372, 3794810; 510378, 3794808; 510380, 3794807; 510388, 3794798; 510394, 3794788; 510402, 3794777; 510408, 3794767; 510411, 3794763; 510414, 3794759; 510421, 3794753; 510425, 3794748; 510440, 3794729; 510454, 3794706; 510469, 3794686; 510473, 3794679; 510480, 3794668; 510480, 3794667; 510481, 3794663; 510481, 3794656; 510481, 3794649; 510480, 3794643; 510479, 3794636; 510478, 3794630; 510477, 3794630; 510478, 3794629; 510487, 3794621; 510500, 3794609; 510502, 3794608; 510522, 3794595; 510523, 3794594; 510528, 3794591; 510533, 3794586; 510538, 3794582; 510542, 3794577; 510546, 3794572; 510548, 3794570; 510549, 3794569; 510553, 3794565; 510557, 3794561; 510564, 3794554; 510565, 3794554; 510569, 3794549; 510569, 3794549; 510593, 3794538; 510595, 3794537; 510596, 3794536; 510610, 3794529; 510636, 3794521; 510637, 3794520; 510643, 3794518; 510648, 3794516; 510663, 3794509; 510664, 3794508; 510669, 3794506; 510669, 3794490; 510669, 3794460; 510699, 3794460; 510699, 3794430; 510699, 3794424; 510699, 3794400; 510699, 3794370; 510729, 3794370; 510729, 3794340; 510759, 3794340; 510759, 3794310; 510789, 3794310; 510789, 3794280; 510795, 3794280; 510793, 3794275; 510791, 3794269; 510788, 3794263; 510785, 3794258; 510784, 3794256; 510774, 3794240; 510772, 3794235; 510768, 3794230; 510764, 3794225; 510759, 3794220; 510755, 3794216; 510749, 3794212; 510744, 3794208; 510744, 3794208; 510724, 3794195; 510719, 3794191; 510713, 3794188; 510707, 3794185; 510701, 3794183; 510695, 3794181; 510688, 3794180; 510683, 3794179; 510660, 3794175; 510659, 3794175; 510657, 3794175; 510627, 3794172; 510625, 3794172; 510603, 3794169; 510602, 3794169; 510596, 3794168; 510589, 3794168; 510583, 3794168; 510576, 3794169; 510575, 3794169; 510552, 3794172; 510546, 3794173; 510540, 3794175; 510534, 3794176; 510528, 3794179; 510527, 3794179; 510524, 3794180; 510523, 3794180; 510490, 3794189; 510485, 3794191; 510478, 3794193; 510473, 3794196; 510450, 3794207; 510450, 3794207; 510444, 3794210; 510438, 3794214; 510435, 3794216; 510411, 3794233; 510409, 3794235; 510406, 3794237; 510387, 3794253; 510368, 3794262; 510365, 3794263; 510360, 3794266; 510333, 3794281; 510332, 3794282; 510327, 3794285; 510321, 3794289; 510319, 3794290; 510301, 3794305; 510298, 3794308; 510293, 3794313; 510289, 3794317; 510270, 3794338; 510270, 3794338; 510268, 3794340; 510255, 3794356; 510253, 3794359; 510249, 3794364; 510245, 3794370; 510242, 3794376; 510240, 3794382; 510237, 3794388; 510235, 3794394; 510234, 3794400; 510233, 3794407; 510232, 3794412; 510230, 3794441; 510230, 3794442; 510230, 3794443; 510229, 3794453; 510229, 3794453; 510224, 3794457; 510221, 3794461; 510216, 3794465; 510213, 3794469; 510192, 3794495; 510178, 3794510; 510178, 3794511; 510167, 3794523; 510165, 3794525; 510160, 3794530; 510160, 3794531; 510147, 3794548; 510132, 3794563; 510129, 3794567; 510128, 3794568; 510113, 3794585; 510109, 3794590; 510105, 3794592; 510105, 3794592; 510067, 3794614; 510062, 3794617; 510057, 3794621; 510056, 3794621; 510048, 3794627; 510036, 3794644; 510021, 3794659; 510006, 3794672; 509997, 3794679; 509992, 3794684; 509976, 3794694; 509975, 3794695; 509974, 3794695; 509963, 3794707; 509942, 3794728; 509937, 3794733; 509936, 3794735; 509904, 3794773; 509902, 3794776; 509898, 3794781; 509894, 3794787; 509891, 3794793; 509891, 3794794; 509889, 3794797; 509885, 3794803; 509884, 3794805; 509881, 3794811; 509880, 3794813; 509862, 3794850; 509862, 3794851; 509860, 3794855; 509859, 3794858; 509858, 3794861; 509856, 3794868; 509855, 3794871; 509847, 3794907; 509846, 3794910; 509845, 3794917; 509844, 3794923; 509844, 3794930; 509844, 3794937; 509844, 3794940; 509845, 3794943; 509845, 3794943; 509847, 3794959; 509848, 3794965; 509849, 3794970; 509852, 3794984; 509856, 3795016; 509856, 3795017; 509857, 3795024; 509858, 3795028; 509865, 3795058; 509866, 3795060; 509867, 3795067; 509870, 3795072; 509880, 3795097; 509879, 3795103; 509878, 3795110; 509878, 3795116; 509878, 3795123; 509879, 3795129; 509880, 3795136; 509881, 3795142; 509883, 3795149; 509885, 3795155; 509888, 3795161; 509890, 3795165; 509906, 3795194; 509907, 3795195; 509907, 3795195; 509918, 3795222; 509921, 3795228; 509921, 3795228; 509931, 3795247; 509934, 3795253; 509937, 3795259; 509938, 3795260; 509963, 3795297; 509963, 3795297; 509982, 3795324; 509985, 3795328; 509989, 3795333; 509994, 3795338; 509998, 3795342; 510014, 3795356; 510015, 3795356; 510017, 3795358; 510048, 3795384; 510050, 3795386; 510078, 3795407; 510101, 3795445; 510103, 3795448; 510107, 3795453; 510108, 3795455; 510118, 3795467; 510121, 3795474; 510130, 3795494; 510132, 3795503; 510133, 3795519; 510134, 3795550; 510131, 3795576; 510126, 3795596; 510123, 3795600; 510102, 3795608; 510089, 3795611; 510089, 3795612; 510072, 3795616; 510068, 3795614; 510058, 3795603; 510055, 3795601; 510055, 3795600; 510048, 3795594; 510037, 3795574; 510037, 3795573; 510035, 3795571; 510022, 3795549; 510006, 3795517; 510002, 3795508; 510000, 3795496; 509997, 3795470; 509996, 3795464; 509994, 3795458; 509992, 3795451; 509990, 3795445; 509988, 3795441; 509978, 3795419; 509977, 3795417; 509975, 3795413; 509962, 3795390; 509959, 3795381; 509954, 3795355; 509951, 3795334; 509950, 3795332; 509949, 3795325; 509947, 3795319; 509945, 3795313; 509942, 3795307; 509939, 3795301; 509935, 3795296; 509932, 3795290; 509927, 3795285; 509923, 3795281; 509918, 3795276; 509913, 3795272; 509908, 3795268; 509902, 3795265; 509898, 3795263; 509896, 3795261; 509894, 3795260; 509888, 3795258; 509882, 3795255; 509876, 3795253; 509869, 3795252; 509863, 3795251; 509856, 3795250; 509850, 3795250; 509843, 3795250; 509837, 3795251; 509830, 3795252; 509824, 3795253; 509824, 3795253; 509807, 3795258; 509801, 3795260; 509795, 3795262; 509789, 3795265; 509783, 3795268; 509778, 3795271; 509772, 3795275; 509767, 3795279; 509763, 3795284; 509758, 3795289; 509758, 3795289; 509741, 3795308; 509737, 3795313; 509733, 3795318; 509730, 3795324; 509727, 3795330; 509724, 3795335; 509722, 3795342; 509720, 3795348; 509718, 3795354; 509717, 3795361; 509717, 3795367; 509716, 3795374; 509717, 3795380; 509717, 3795387; 509718, 3795391; 509722, 3795413; 509713, 3795418; 509712, 3795418; 509709, 3795420; 509709, 3795420; 509706, 3795421; 509701, 3795425; 509695, 3795429; 509690, 3795433; 509685, 3795437; 509681, 3795442; 509677, 3795447; 509673, 3795452; 509672, 3795453; 509665, 3795465; 509662, 3795469; 509659, 3795475; 509656, 3795481; 509654, 3795487; 509652, 3795494; 509650, 3795500; 509650, 3795500; 509648, 3795510; 509646, 3795511; 509641, 3795512; 509635, 3795514; 509633, 3795515; 509627, 3795517; 509627, 3795517; 509626, 3795547; 509627, 3795564; 509630, 3795578; 509611, 3795587; 509601, 3795593; 509583, 3795604; 509569, 3795619; 509557, 3795636; 509548, 3795655; 509543, 3795673; 509541, 3795684; 509541, 3795688; 509542, 3795699; 509542, 3795699; 509542, 3795706; 509543, 3795712; 509545, 3795718; 509547, 3795725; 509549, 3795731; 509552, 3795737; 509555, 3795742; 509555, 3795743; 509556, 3795750; 509556, 3795750; 509561, 3795775; 509562, 3795781; 509564, 3795787; 509565, 3795789; 509574, 3795812; 509580, 3795834; 509581, 3795836; 509583, 3795842; 509582, 3795843; 509580, 3795844; 509575, 3795848; 509571, 3795853; 509566, 3795857; 509562, 3795862; 509561, 3795864; 509553, 3795874; 509530, 3795861; 509526, 3795859; 509520, 3795857; 509514, 3795854; 509507, 3795852; 509501, 3795851; 509495, 3795850; 509488, 3795849; 509482, 3795849; 509475, 3795849; 509468, 3795850; 509462, 3795851; 509456, 3795852; 509449, 3795854; 509449, 3795854; 509449, 3795853; 509449, 3795847; 509448, 3795840; 509447, 3795834; 509447, 3795833; 509442, 3795810; 509441, 3795803; 509439, 3795797; 509439, 3795796; 509437, 3795791; 509435, 3795785; 509432, 3795779; 509429, 3795773; 509428, 3795771; 509414, 3795748; 509409, 3795736; 509406, 3795731; 509403, 3795725; 509401, 3795721; 509383, 3795694; 509383, 3795693; 509383, 3795690; 509384, 3795688; 509384, 3795686; 509384, 3795686; 509388, 3795670; 509389, 3795667; 509390, 3795664; 509391, 3795660; 509384, 3795660; 509381, 3795656; 509379, 3795653; 509379, 3795630; 509361, 3795630; 509349, 3795618; 509349, 3795600; 509321, 3795600; 509310, 3795595; 509295, 3795591; 509275, 3795586; 509270, 3795585; 509259, 3795584; 509259, 3795570; 509229, 3795570; 509229, 3795585; 509228, 3795585; 509208, 3795591; 509189, 3795599; 509188, 3795600; 509169, 3795600; 509169, 3795614; 509157, 3795626; 509155, 3795630; 509155, 3795630; 509154, 3795632; 509153, 3795633; 509152, 3795639; 509150, 3795646; 509149, 3795652; 509148, 3795657; 509147, 3795681; 509143, 3795709; 509143, 3795709; 509142, 3795716; 509142, 3795722; 509142, 3795751; 509142, 3795758; 509143, 3795765; 509144, 3795771; 509145, 3795777; 509147, 3795784; 509148, 3795785; 509157, 3795812; 509166, 3795840; 509167, 3795844; 509168, 3795847; 509169, 3795849; 509170, 3795853; 509173, 3795858; 509185, 3795884; 509185, 3795885; 509189, 3795891; 509189, 3795892; 509199, 3795909; 509202, 3795913; 509210, 3795936; 509211, 3795938; 509214, 3795944; 509217, 3795950; 509217, 3795950; 509223, 3795960; 509229, 3795970; 509231, 3795974; 509232, 3795975; 509233, 3795976; 509233, 3795976; 509242, 3795980; 509252, 3795984; 509255, 3795986; 509259, 3795988; 509263, 3795990; 509269, 3795993; 509287, 3795997; 509282, 3796009; 509276, 3796030; 509275, 3796037; 509278, 3796041; 509289, 3796063; 509289, 3796064; 509289, 3796065; 509296, 3796078; 509297, 3796079; 509301, 3796088; 509308, 3796112; 509307, 3796115; 509304, 3796121; 509302, 3796127; 509300, 3796133; 509299, 3796138; 509308, 3796156; 509318, 3796170; 509327, 3796181; 509329, 3796183; 509330, 3796186; 509335, 3796207; 509347, 3796240; 509361, 3796266; 509368, 3796276; 509375, 3796286; 509390, 3796301; 509407, 3796313; 509426, 3796321; 509437, 3796324; 509452, 3796322; 509456, 3796321; 509463, 3796320; 509463, 3796320; 509482, 3796315; 509487, 3796313; 509493, 3796311; 509499, 3796308; 509505, 3796305; 509511, 3796301; 509516, 3796298; 509518, 3796296; 509526, 3796290; 509534, 3796286; 509538, 3796284; 509543, 3796280; 509547, 3796278; returning to 509560, 3796268.
                (ii) Note: Unit 3 for Poa atropurpurea is depicted on the map in paragraph (6)(ii) of this entry.
                (8) Unit 4: Hitchcock Meadow, San Bernardino County, California.

                (i) From USGS 1:24:000 quadrangle map Fawnskin, land bounded by the following UTM NAD27 coordinates (E,N): 507473, 3794979; 507468, 3794984; 507464, 3794989; 507460, 3794994; 507459, 3794996; 507457, 3794999; 507456, 3795000; 507454, 3795005; 507452, 3795007; 507444, 3795025; 507443, 3795029; 507440, 3795035; 507440, 3795037; 507438, 3795041; 507437, 3795048; 507436, 3795054; 507435, 3795061; 507435, 3795067; 507435, 3795074; 507436, 3795080; 507437, 3795087; 507437, 3795088; 507443, 3795114; 507444, 3795119; 507446, 3795126; 507448, 3795132; 507451, 3795138; 507454, 3795144; 507455, 3795144; 507455, 3795150; 507455, 3795152; 507455, 3795154; 507455, 3795155; 507449, 3795159; 507448, 3795158; 507442, 3795156; 507441, 3795156; 507438, 3795156; 507429, 3795153; 507424, 3795151; 507421, 3795149; 507420, 3795148; 507419, 3795148; 507413, 3795145; 507407, 3795143; 507400, 3795141; 507394, 3795139; 507388, 3795138; 507381, 3795138; 507375, 3795137; 507368, 3795138; 507361, 3795138; 507355, 3795139; 507349, 3795141; 507342, 3795143; 507338, 3795144; 507309, 3795156; 507307, 3795156; 507301, 3795159; 507296, 3795162; 507290, 3795166; 507285, 3795169; 507280, 3795174; 507275, 3795178; 507270, 3795183; 507266, 3795188; 507264, 3795191; 507255, 3795204; 507254, 3795206; 507253, 3795206; 507250, 3795211; 507247, 3795217; 507246, 3795219; 507244, 3795223; 507244, 3795223; 507239, 3795237; 507234, 3795238; 507227, 3795240; 507221, 3795242; 507215, 3795244; 507209, 3795247; 507203, 3795250; 507198, 3795253; 507194, 3795255; 507185, 3795262; 507183, 3795264; 507178, 3795268; 507173, 3795272; 507169, 3795277; 507165, 3795282; 507161, 3795287; 507157, 3795293; 507154, 3795299; 507151, 3795305; 507149, 3795311; 507147, 3795317; 507146, 3795323; 507145, 3795330; 507144, 3795336; 507144, 3795340; 507141, 3795344; 507138, 3795349; 507135, 3795355; 507132, 3795361; 507130, 3795367; 507128, 3795374; 507127, 3795380; 507125, 3795386; 507125, 3795393; 507125, 3795398; 507124, 3795410; 507122, 3795423; 507122, 3795427; 507121, 3795430; 507119, 3795453; 507119, 3795456; 507119, 3795463; 507119, 3795470; 507119, 3795471; 507116, 3795469; 507107, 3795464; 507107, 3795463; 507103, 3795459; 507098, 3795454; 507093, 3795450; 507088, 3795446; 507088, 3795446; 507081, 3795442; 507076, 3795439; 507070, 3795436; 507066, 3795434; 507066, 3795433; 507060, 3795431; 507054, 3795428; 507047, 3795426; 507041, 3795425; 507035, 3795424; 507028, 3795423; 507021, 3795423; 507013, 3795423; 507008, 3795423; 506989, 3795428; 506970, 3795437; 506953, 3795449; 506938, 3795464; 506926, 3795481; 506918, 3795500; 506912, 3795520; 506912, 3795522; 506909, 3795539; 506909, 3795541; 506906, 3795565; 506908, 3795573; 506908, 3795574; 506910, 3795581; 506912, 3795587; 506915, 3795593; 506916, 3795596; 506915, 3795599; 506914, 3795606; 506913, 3795612; 506912, 3795619; 506912, 3795625; 506912, 3795632; 506912, 3795634; 506914, 3795650; 506915, 3795663; 506915, 3795667; 506916, 3795673; 506918, 3795679; 506920, 3795686; 506922, 3795690; 506922, 3795691; 506916, 3795694; 506911, 3795698; 506909, 3795699; 506905, 3795702; 506891, 3795696; 506867, 3795682; 506855, 3795669; 506850, 3795664; 506847, 3795660; 506829, 3795660; 506799, 3795660; 506799, 3795669; 506797, 3795670; 506782, 3795676; 506781, 3795666; 506779, 3795650; 506780, 3795649; 506782, 3795647; 506794, 3795631; 506794, 3795630; 506799, 3795630; 506799, 3795623; 506801, 3795619; 506809, 3795602; 506805, 3795585; 506801, 3795570; 506797, 3795554; 506797, 3795553; 506797, 3795546; 506796, 3795540; 506794, 3795533; 506792, 3795527; 506790, 3795521; 506787, 3795515; 506784, 3795509; 506781, 3795504; 506777, 3795498; 506773, 3795493; 506768, 3795489; 506756, 3795477; 506752, 3795472; 506747, 3795468; 506741, 3795464; 506736, 3795461; 506732, 3795459; 506716, 3795428; 506714, 3795423; 506710, 3795417; 506706, 3795412; 506702, 3795407; 506698, 3795402; 506693, 3795398; 506688, 3795394; 506683, 3795390; 506682, 3795390; 506679, 3795388; 506677, 3795386; 506671, 3795383; 506665, 3795381; 506659, 3795378; 506656, 3795377; 506656, 3795371; 506656, 3795364; 506655, 3795358; 506654, 3795351; 506653, 3795345; 506651, 3795339; 506649, 3795333; 506646, 3795327; 506643, 3795321; 506639, 3795315; 506636, 3795310; 506634, 3795309; 506619, 3795289; 506616, 3795285; 506611, 3795281; 506607, 3795276; 506601, 3795272; 506596, 3795268; 506591, 3795265; 506585, 3795262; 506562, 3795250; 506561, 3795250; 506555, 3795247; 506549, 3795245; 506543, 3795243; 506537, 3795242; 506530, 3795240; 506524, 3795240; 506517, 3795240; 506511, 3795240; 506504, 3795240; 506498, 3795242; 506491, 3795243; 506485, 3795245; 506479, 3795247; 506473, 3795250; 506472, 3795250; 506449, 3795262; 506444, 3795265; 506438, 3795268; 506433, 3795272; 506431, 3795273; 506411, 3795289; 506408, 3795292; 506403, 3795296; 506399, 3795301; 506395, 3795306; 506391, 3795312; 506387, 3795317; 506384, 3795323; 506382, 3795329; 506379, 3795335; 506377, 3795341; 506376, 3795348; 506375, 3795353; 506373, 3795367; 506363, 3795389; 506362, 3795392; 506360, 3795398; 506358, 3795404; 506356, 3795410; 506355, 3795417; 506355, 3795423; 506354, 3795430; 506354, 3795477; 506355, 3795483; 506355, 3795490; 506356, 3795496; 506357, 3795499; 506365, 3795534; 506366, 3795538; 506367, 3795544; 506383, 3795591; 506383, 3795591; 506385, 3795598; 506386, 3795599; 506409, 3795654; 506412, 3795658; 506415, 3795664; 506418, 3795670; 506434, 3795693; 506434, 3795693; 506438, 3795699; 506442, 3795704; 506454, 3795717; 506456, 3795723; 506459, 3795729; 506461, 3795733; 506480, 3795767; 506490, 3795788; 506491, 3795790; 506494, 3795796; 506497, 3795802; 506500, 3795808; 506504, 3795813; 506508, 3795818; 506513, 3795823; 506532, 3795842; 506552, 3795865; 506552, 3795865; 506555, 3795867; 506556, 3795869; 506561, 3795874; 506564, 3795876; 506595, 3795902; 506611, 3795914; 506615, 3795918; 506610, 3795919; 506607, 3795920; 506598, 3795922; 506592, 3795922; 506589, 3795921; 506583, 3795922; 506576, 3795922; 506570, 3795923; 506564, 3795925; 506563, 3795925; 506556, 3795926; 506555, 3795926; 506554, 3795926; 506537, 3795926; 506530, 3795926; 506524, 3795927; 506517, 3795928; 506511, 3795930; 506505, 3795932; 506498, 3795934; 506492, 3795937; 506487, 3795940; 506481, 3795943; 506476, 3795947; 506471, 3795951; 506466, 3795956; 506462, 3795960; 506457, 3795965; 506454, 3795971; 506450, 3795976; 506447, 3795982; 506444, 3795988; 506442, 3795994; 506440, 3796000; 506440, 3796000; 506439, 3796007; 506438, 3796013; 506437, 3796020; 506437, 3796026; 506437, 3796033; 506438, 3796039; 506438, 3796044; 506439, 3796046; 506440, 3796052; 506442, 3796058; 506444, 3796065; 506447, 3796070; 506450, 3796076; 506454, 3796082; 506457, 3796087; 506462, 3796092; 506466, 3796097; 506471, 3796101; 506476, 3796106; 506481, 3796109; 506487, 3796113; 506492, 3796116; 506498, 3796119; 506500, 3796119; 506505, 3796124; 506509, 3796128; 506510, 3796129; 506511, 3796141; 506512, 3796153; 506512, 3796159; 506513, 3796166; 506516, 3796180; 506516, 3796188; 506516, 3796193; 506517, 3796200; 506518, 3796206; 506520, 3796213; 506522, 3796219; 506524, 3796225; 506525, 3796228; 506530, 3796239; 506532, 3796243; 506535, 3796249; 506538, 3796254; 506542, 3796259; 506546, 3796264; 506551, 3796269; 506556, 3796274; 506561, 3796278; 506566, 3796282; 506572, 3796285; 506577, 3796288; 506583, 3796291; 506589, 3796293; 506596, 3796295; 506602, 3796297; 506608, 3796298; 506614, 3796298; 506629, 3796303; 506651, 3796318; 506656, 3796321; 506662, 3796324; 506668, 3796327; 506674, 3796329; 506680, 3796331; 506682, 3796331; 506701, 3796336; 506705, 3796337; 506712, 3796338; 506718, 3796339; 506725, 3796339; 506731, 3796339; 506738, 3796338; 506744, 3796337; 506750, 3796335; 506757, 3796333; 506763, 3796331; 506769, 3796328; 506771, 3796327; 506797, 3796314; 506800, 3796312; 506806, 3796308; 506811, 3796305; 506816, 3796300; 506821, 3796296; 506826, 3796291; 506830, 3796286; 506834, 3796281; 506837, 3796275; 506840, 3796269; 506843, 3796264; 506845, 3796257; 506847, 3796251; 506848, 3796245; 506852, 3796229; 506852, 3796229; 506854, 3796229; 506858, 3796228; 506884, 3796226; 506949, 3796224; 506951, 3796224; 506981, 3796223; 507010, 3796222; 507014, 3796222; 507020, 3796221; 507027, 3796220; 507033, 3796219; 507037, 3796218; 507071, 3796207; 507074, 3796206; 507080, 3796204; 507084, 3796202; 507102, 3796193; 507138, 3796182; 507139, 3796182; 507145, 3796179; 507147, 3796179; 507182, 3796163; 507197, 3796160; 507229, 3796152; 507240, 3796151; 507243, 3796151; 507247, 3796151; 507271, 3796150; 507304, 3796154; 507319, 3796157; 507329, 3796162; 507334, 3796166; 507338, 3796169; 507339, 3796170; 507343, 3796173; 507360, 3796185; 507360, 3796185; 507366, 3796188; 507372, 3796191; 507378, 3796194; 507384, 3796196; 507390, 3796198; 507397, 3796200; 507403, 3796201; 507409, 3796201; 507416, 3796202; 507418, 3796201; 507431, 3796201; 507435, 3796201; 507442, 3796200; 507448, 3796199; 507455, 3796198; 507461, 3796196; 507467, 3796194; 507519, 3796172; 507519, 3796172; 507525, 3796170; 507530, 3796167; 507536, 3796163; 507541, 3796159; 507546, 3796155; 507549, 3796153; 507549, 3796140; 507561, 3796140; 507577, 3796128; 507577, 3796128; 507579, 3796126; 507579, 3796110; 507595, 3796110; 507596, 3796109; 507598, 3796106; 507599, 3796104; 507609, 3796097; 507609, 3796080; 507639, 3796080; 507639, 3796050; 507639, 3796020; 507669, 3796020; 507699, 3796020; 507729, 3796020; 507729, 3795990; 507759, 3795990; 507759, 3796020; 507789, 3796020; 507791, 3796020; 507793, 3796022; 507797, 3796020; 507819, 3796020; 507849, 3796020; 507849, 3796050; 507879, 3796050; 507908, 3796050; 507909, 3796050; 507911, 3796043; 507913, 3796037; 507913, 3796036; 507921, 3796005; 507922, 3796000; 507923, 3795993; 507924, 3795987; 507924, 3795980; 507924, 3795975; 507923, 3795958; 507924, 3795950; 507925, 3795944; 507925, 3795939; 507925, 3795918; 507926, 3795909; 507928, 3795907; 507939, 3795901; 507951, 3795896; 507951, 3795896; 507957, 3795893; 507963, 3795890; 507969, 3795887; 507974, 3795883; 507979, 3795879; 507984, 3795874; 507988, 3795870; 507993, 3795865; 507996, 3795859; 508000, 3795854; 508003, 3795848; 508006, 3795842; 508008, 3795836; 508010, 3795830; 508010, 3795828; 508014, 3795814; 508017, 3795805; 508018, 3795804; 508020, 3795799; 508027, 3795778; 508059, 3795772; 508061, 3795772; 508068, 3795770; 508074, 3795768; 508080, 3795766; 508086, 3795763; 508092, 3795760; 508097, 3795757; 508103, 3795753; 508108, 3795749; 508113, 3795744; 508113, 3795744; 508126, 3795730; 508131, 3795726; 508135, 3795721; 508139, 3795716; 508142, 3795710; 508145, 3795704; 508148, 3795698; 508150, 3795692; 508151, 3795690; 508155, 3795675; 508157, 3795671; 508158, 3795665; 508159, 3795659; 508160, 3795652; 508160, 3795646; 508160, 3795639; 508159, 3795632; 508158, 3795626; 508157, 3795620; 508155, 3795613; 508153, 3795608; 508147, 3795594; 508146, 3795591; 508145, 3795590; 508143, 3795584; 508140, 3795578; 508138, 3795575; 508142, 3795571; 508147, 3795567; 508147, 3795566; 508156, 3795558; 508156, 3795557; 508157, 3795557; 508163, 3795553; 508168, 3795549; 508173, 3795545; 508178, 3795541; 508183, 3795536; 508187, 3795531; 508190, 3795526; 508194, 3795520; 508197, 3795514; 508200, 3795508; 508202, 3795502; 508203, 3795498; 508217, 3795498; 508224, 3795498; 508226, 3795498; 508251, 3795496; 508256, 3795495; 508258, 3795495; 508284, 3795491; 508300, 3795489; 508300, 3795489; 508303, 3795488; 508310, 3795488; 508344, 3795489; 508346, 3795489; 508350, 3795489; 508365, 3795489; 508368, 3795489; 508375, 3795488; 508378, 3795487; 508423, 3795480; 508427, 3795480; 508433, 3795478; 508439, 3795476; 508445, 3795474; 508451, 3795471; 508463, 3795466; 508463, 3795465; 508469, 3795462; 508474, 3795459; 508480, 3795455; 508485, 3795451; 508489, 3795446; 508494, 3795442; 508498, 3795437; 508502, 3795431; 508503, 3795430; 508509, 3795420; 508509, 3795420; 508517, 3795407; 508520, 3795403; 508523, 3795397; 508526, 3795392; 508527, 3795387; 508536, 3795364; 508536, 3795362; 508538, 3795356; 508539, 3795353; 508544, 3795331; 508545, 3795327; 508546, 3795321; 508547, 3795314; 508548, 3795294; 508551, 3795288; 508554, 3795282; 508556, 3795277; 508567, 3795244; 508568, 3795243; 508569, 3795239; 508574, 3795223; 508574, 3795221; 508576, 3795215; 508577, 3795208; 508577, 3795202; 508577, 3795195; 508577, 3795188; 508577, 3795188; 508576, 3795174; 508576, 3795168; 508575, 3795161; 508573, 3795155; 508571, 3795149; 508569, 3795143; 508566, 3795137; 508563, 3795131; 508560, 3795125; 508556, 3795120; 508546, 3795108; 508546, 3795108; 508542, 3795103; 508538, 3795098; 508533, 3795093; 508528, 3795089; 508522, 3795085; 508517, 3795082; 508511, 3795079; 508505, 3795076; 508503, 3795075; 508485, 3795068; 508481, 3795067; 508475, 3795065; 508468, 3795063; 508462, 3795062; 508455, 3795062; 508451, 3795062; 508448, 3795061; 508440, 3795061; 508438, 3795061; 508431, 3795061; 508425, 3795062; 508418, 3795063; 508414, 3795064; 508390, 3795070; 508388, 3795070; 508382, 3795072; 508376, 3795075; 508370, 3795077; 508365, 3795075; 508358, 3795074; 508356, 3795073; 508352, 3795073; 508345, 3795072; 508339, 3795072; 508332, 3795072; 508326, 3795073; 508319, 3795074; 508313, 3795075; 508312, 3795075; 508301, 3795078; 508296, 3795080; 508289, 3795082; 508283, 3795085; 508278, 3795088; 508272, 3795092; 508267, 3795095; 508262, 3795100; 508257, 3795104; 508253, 3795109; 508248, 3795114; 508247, 3795115; 508235, 3795132; 508232, 3795130; 508226, 3795128; 508220, 3795125; 508218, 3795125; 508191, 3795116; 508187, 3795115; 508181, 3795113; 508174, 3795112; 508168, 3795112; 508161, 3795111; 508154, 3795112; 508148, 3795112; 508142, 3795113; 508135, 3795115; 508129, 3795117; 508123, 3795119; 508117, 3795122; 508111, 3795125; 508109, 3795126; 508109, 3795123; 508112, 3795091; 508112, 3795089; 508113, 3795083; 508112, 3795076; 508112, 3795070; 508111, 3795063; 508109, 3795057; 508109, 3795055; 508097, 3795014; 508091, 3794982; 508091, 3794981; 508085, 3794948; 508084, 3794925; 508084, 3794924; 508087, 3794919; 508089, 3794913; 508091, 3794907; 508092, 3794900; 508093, 3794894; 508094, 3794887; 508094, 3794883; 508094, 3794866; 508094, 3794864; 508094, 3794858; 508094, 3794851; 508093, 3794845; 508091, 3794838; 508089, 3794832; 508087, 3794826; 508084, 3794820; 508083, 3794817; 508067, 3794788; 508057, 3794762; 508043, 3794720; 508043, 3794720; 508038, 3794703; 508037, 3794689; 508037, 3794688; 508036, 3794681; 508036, 3794678; 508029, 3794638; 508028, 3794635; 508028, 3794632; 508027, 3794629; 508025, 3794623; 508023, 3794617; 508020, 3794611; 508017, 3794605; 508014, 3794599; 508010, 3794594; 508006, 3794589; 508001, 3794584; 507996, 3794580; 507991, 3794576; 507986, 3794572; 507980, 3794568; 507975, 3794565; 507969, 3794563; 507963, 3794560; 507956, 3794558; 507951, 3794557; 507945, 3794556; 507939, 3794550; 507939, 3794550; 507930, 3794540; 507927, 3794538; 507923, 3794533; 507918, 3794529; 507912, 3794525; 507907, 3794522; 507901, 3794519; 507895, 3794516; 507889, 3794514; 507884, 3794512; 507865, 3794507; 507864, 3794507; 507857, 3794505; 507851, 3794504; 507844, 3794503; 507838, 3794503; 507831, 3794503; 507825, 3794504; 507818, 3794505; 507813, 3794506; 507794, 3794511; 507792, 3794512; 507792, 3794512; 507776, 3794516; 507776, 3794516; 507733, 3794516; 507733, 3794516; 507726, 3794515; 507722, 3794515; 507714, 3794514; 507658, 3794508; 507655, 3794508; 507648, 3794508; 507642, 3794508; 507635, 3794509; 507629, 3794510; 507622, 3794511; 507616, 3794513; 507610, 3794515; 507604, 3794518; 507598, 3794521; 507593, 3794525; 507589, 3794527; 507569, 3794542; 507544, 3794558; 507543, 3794559; 507538, 3794562; 507533, 3794567; 507530, 3794569; 507528, 3794570; 507524, 3794571; 507518, 3794573; 507512, 3794575; 507506, 3794578; 507500, 3794581; 507494, 3794584; 507489, 3794588; 507484, 3794592; 507479, 3794597; 507475, 3794601; 507471, 3794606; 507467, 3794612; 507463, 3794617; 507460, 3794623; 507458, 3794629; 507455, 3794635; 507455, 3794635; 507453, 3794641; 507453, 3794643; 507446, 3794669; 507445, 3794674; 507444, 3794680; 507444, 3794687; 507443, 3794693; 507444, 3794700; 507444, 3794707; 507445, 3794713; 507447, 3794719; 507449, 3794726; 507451, 3794732; 507451, 3794733; 507451, 3794734; 507450, 3794740; 507449, 3794747; 507448, 3794753; 507448, 3794760; 507448, 3794766; 507449, 3794773; 507450, 3794779; 507451, 3794783; 507454, 3794797; 507455, 3794800; 507456, 3794806; 507459, 3794812; 507461, 3794818; 507465, 3794824; 507468, 3794829; 507472, 3794835; 507476, 3794840; 507480, 3794844; 507485, 3794849; 507485, 3794849; 507487, 3794851; 507485, 3794854; 507481, 3794859; 507477, 3794865; 507474, 3794871; 507472, 3794876; 507469, 3794883; 507467, 3794889; 507466, 3794895; 507465, 3794902; 507464, 3794908; 507464, 3794915; 507464, 3794921; 507464, 3794925; 507467, 3794950; 507467, 3794953; 507468, 3794959; 507470, 3794966; 507472, 3794972; 507474, 3794977; returning to 507473, 3794979.
                (ii) Note: Unit 4 for Poa atropurpurea is depicted on the map in paragraph (6)(ii) of this entry.
                (9) Unit 5: Bluff Meadow, San Bernardino County, California.

                (i) From USGS 1:24:000 quadrangle map Big Bear Lake, land bounded by the following UTM NAD27 coordinates (E,N): 502768, 3786471; 502770, 3786472; 502816, 3786510; 502819, 3786513; 502824, 3786517; 502830, 3786520; 502836, 3786523; 502840, 3786525; 502872, 3786539; 502901, 3786555; 502904, 3786556; 502954, 3786581; 502955, 3786582; 502961, 3786584; 502967, 3786587; 502973, 3786589; 502980, 3786590; 502985, 3786591; 503002, 3786593; 503038, 3786599; 503039, 3786599; 503044, 3786599; 503047, 3786602; 503051, 3786606; 503057, 3786610; 503062, 3786614; 503067, 3786618; 503073, 3786621; 503079, 3786624; 503085, 3786626; 503092, 3786628; 503098, 3786629; 503104, 3786630; 503111, 3786631; 503113, 3786631; 503117, 3786632; 503123, 3786634; 503129, 3786636; 503135, 3786637; 503153, 3786639; 503154, 3786639; 503160, 3786640; 503167, 3786640; 503173, 3786640; 503180, 3786639; 503186, 3786638; 503193, 3786637; 503199, 3786635; 503205, 3786633; 503211, 3786630; 503217, 3786627; 503222, 3786623; 503228, 3786620; 503233, 3786615; 503237, 3786611; 503242, 3786606; 503245, 3786602; 503256, 3786592; 503266, 3786584; 503266, 3786584; 503271, 3786580; 503272, 3786578; 503278, 3786577; 503284, 3786576; 503290, 3786574; 503296, 3786572; 503302, 3786569; 503308, 3786566; 503314, 3786562; 503319, 3786559; 503324, 3786554; 503329, 3786550; 503342, 3786537; 503345, 3786534; 503359, 3786518; 503368, 3786514; 503374, 3786513; 503412, 3786521; 503433, 3786531; 503433, 3786580; 503434, 3786587; 503434, 3786592; 503434, 3786593; 503435, 3786600; 503437, 3786606; 503439, 3786612; 503441, 3786618; 503444, 3786624; 503447, 3786630; 503450, 3786636; 503454, 3786641; 503456, 3786644; 503465, 3786646; 503488, 3786649; 503508, 3786665; 503527, 3786673; 503547, 3786673; 503559, 3786669; 503582, 3786657; 503594, 3786642; 503606, 3786618; 503606, 3786606; 503606, 3786606; 503607, 3786606; 503607, 3786606; 503616, 3786600; 503619, 3786600; 503619, 3786598; 503643, 3786582; 503677, 3786540; 503679, 3786540; 503679, 3786537; 503681, 3786535; 503687, 3786512; 503696, 3786513; 503742, 3786508; 503806, 3786485; 503848, 3786457; 503891, 3786432; 503921, 3786405; 503932, 3786368; 503920, 3786340; 503915, 3786339; 503914, 3786338; 503892, 3786331; 503888, 3786331; 503863, 3786323; 503825, 3786328; 503822, 3786328; 503850, 3786318; 503933, 3786283; 503977, 3786258; 503975, 3786257; 503970, 3786254; 503964, 3786251; 503958, 3786248; 503952, 3786246; 503949, 3786245; 503934, 3786240; 503937, 3786240; 503921, 3786235; 503964, 3786214; 503996, 3786199; 503998, 3786198; 504004, 3786195; 504010, 3786192; 504015, 3786188; 504019, 3786184; 504050, 3786158; 504129, 3786105; 504129, 3786105; 504134, 3786101; 504139, 3786097; 504141, 3786096; 504169, 3786070; 504191, 3786053; 504210, 3786039; 504211, 3786038; 504216, 3786034; 504219, 3786031; 504220, 3786029; 504225, 3786024; 504226, 3786024; 504241, 3786006; 504244, 3786002; 504248, 3785996; 504252, 3785991; 504255, 3785985; 504257, 3785979; 504260, 3785973; 504262, 3785967; 504263, 3785960; 504264, 3785954; 504265, 3785947; 504265, 3785941; 504265, 3785940; 504265, 3785926; 504265, 3785919; 504264, 3785912; 504263, 3785906; 504262, 3785900; 504260, 3785893; 504257, 3785887; 504255, 3785881; 504252, 3785876; 504248, 3785870; 504244, 3785865; 504240, 3785860; 504236, 3785855; 504231, 3785850; 504226, 3785845; 504221, 3785841; 504215, 3785837; 504210, 3785834; 504204, 3785831; 504198, 3785828; 504192, 3785826; 504189, 3785825; 504186, 3785824; 504179, 3785822; 504173, 3785821; 504166, 3785821; 504160, 3785820; 504159, 3785820; 504137, 3785820; 504130, 3785821; 504124, 3785821; 504118, 3785822; 504111, 3785824; 504105, 3785826; 504099, 3785828; 504093, 3785831; 504087, 3785834; 504087, 3785834; 504056, 3785852; 504052, 3785854; 504002, 3785887; 503979, 3785902; 503966, 3785910; 503953, 3785918; 503943, 3785922; 503938, 3785925; 503935, 3785926; 503892, 3785949; 503889, 3785951; 503883, 3785954; 503879, 3785957; 503869, 3785965; 503868, 3785966; 503864, 3785969; 503862, 3785970; 503859, 3785972; 503853, 3785976; 503829, 3785988; 503827, 3785989; 503809, 3785994; 503802, 3785996; 503799, 3785996; 503764, 3785996; 503757, 3785996; 503751, 3785996; 503731, 3785999; 503730, 3785999; 503726, 3786000; 503716, 3786001; 503711, 3786000; 503707, 3785997; 503702, 3785993; 503696, 3785990; 503690, 3785987; 503684, 3785984; 503678, 3785982; 503672, 3785980; 503666, 3785978; 503659, 3785977; 503653, 3785976; 503646, 3785976; 503640, 3785976; 503638, 3785977; 503636, 3785976; 503630, 3785976; 503623, 3785976; 503619, 3785977; 503616, 3785977; 503610, 3785978; 503604, 3785980; 503597, 3785982; 503591, 3785984; 503589, 3785985; 503585, 3785987; 503580, 3785990; 503574, 3785993; 503570, 3785996; 503570, 3785996; 503558, 3785996; 503551, 3785996; 503545, 3785997; 503538, 3785998; 503532, 3785999; 503529, 3786000; 503526, 3786001; 503520, 3786003; 503477, 3786021; 503476, 3786021; 503471, 3786024; 503465, 3786027; 503459, 3786030; 503454, 3786034; 503449, 3786038; 503444, 3786043; 503440, 3786048; 503435, 3786053; 503432, 3786058; 503428, 3786063; 503427, 3786066; 503412, 3786092; 503400, 3786113; 503399, 3786114; 503396, 3786115; 503390, 3786118; 503384, 3786120; 503380, 3786122; 503377, 3786124; 503364, 3786118; 503363, 3786118; 503357, 3786115; 503351, 3786113; 503348, 3786112; 503322, 3786104; 503320, 3786103; 503313, 3786102; 503288, 3786097; 503288, 3786097; 503281, 3786096; 503275, 3786095; 503268, 3786095; 503229, 3786095; 503225, 3786095; 503219, 3786095; 503212, 3786096; 503207, 3786096; 503179, 3786101; 503178, 3786102; 503171, 3786103; 503165, 3786105; 503159, 3786107; 503153, 3786110; 503147, 3786113; 503142, 3786117; 503137, 3786120; 503131, 3786120; 503109, 3786120; 503079, 3786120; 503079, 3786150; 503049, 3786150; 503049, 3786180; 503019, 3786180; 502989, 3786180; 502981, 3786180; 502981, 3786182; 502978, 3786188; 502976, 3786194; 502975, 3786199; 502969, 3786197; 502963, 3786196; 502956, 3786195; 502937, 3786192; 502925, 3786186; 502921, 3786184; 502915, 3786181; 502909, 3786179; 502909, 3786179; 502899, 3786175; 502871, 3786166; 502869, 3786165; 502865, 3786164; 502859, 3786163; 502852, 3786162; 502846, 3786161; 502843, 3786161; 502809, 3786160; 502795, 3786159; 502779, 3786152; 502770, 3786147; 502766, 3786146; 502764, 3786145; 502759, 3786143; 502753, 3786141; 502747, 3786140; 502740, 3786139; 502738, 3786138; 502690, 3786133; 502686, 3786133; 502659, 3786131; 502651, 3786131; 502650, 3786131; 502644, 3786130; 502637, 3786131; 502630, 3786131; 502624, 3786132; 502618, 3786134; 502611, 3786136; 502608, 3786137; 502604, 3786139; 502599, 3786135; 502591, 3786129; 502590, 3786128; 502585, 3786124; 502579, 3786121; 502578, 3786120; 502573, 3786118; 502567, 3786115; 502561, 3786113; 502555, 3786111; 502549, 3786109; 502544, 3786109; 502511, 3786104; 502509, 3786103; 502503, 3786103; 502496, 3786102; 502490, 3786103; 502483, 3786103; 502477, 3786104; 502470, 3786106; 502464, 3786108; 502458, 3786110; 502456, 3786111; 502433, 3786121; 502429, 3786123; 502423, 3786126; 502418, 3786129; 502412, 3786133; 502407, 3786137; 502403, 3786142; 502398, 3786147; 502394, 3786152; 502390, 3786157; 502389, 3786159; 502387, 3786163; 502384, 3786168; 502381, 3786174; 502381, 3786174; 502377, 3786176; 502371, 3786179; 502370, 3786179; 502350, 3786189; 502345, 3786192; 502343, 3786193; 502319, 3786207; 502311, 3786207; 502310, 3786207; 502303, 3786207; 502297, 3786207; 502295, 3786207; 502264, 3786209; 502260, 3786210; 502259, 3786210; 502253, 3786211; 502247, 3786212; 502241, 3786214; 502234, 3786217; 502228, 3786219; 502223, 3786222; 502217, 3786226; 502212, 3786230; 502208, 3786233; 502190, 3786248; 502189, 3786249; 502184, 3786254; 502180, 3786258; 502176, 3786263; 502172, 3786269; 502171, 3786270; 502168, 3786274; 502165, 3786280; 502163, 3786286; 502160, 3786292; 502158, 3786298; 502157, 3786305; 502156, 3786311; 502155, 3786318; 502155, 3786324; 502155, 3786331; 502156, 3786335; 502158, 3786358; 502158, 3786360; 502159, 3786367; 502161, 3786373; 502163, 3786379; 502165, 3786385; 502166, 3786389; 502179, 3786416; 502180, 3786419; 502184, 3786425; 502187, 3786431; 502191, 3786436; 502195, 3786441; 502199, 3786446; 502204, 3786450; 502209, 3786454; 502215, 3786458; 502220, 3786462; 502226, 3786465; 502231, 3786467; 502239, 3786470; 502249, 3786475; 502250, 3786475; 502256, 3786477; 502262, 3786479; 502268, 3786481; 502275, 3786482; 502281, 3786482; 502288, 3786483; 502294, 3786482; 502301, 3786482; 502306, 3786481; 502334, 3786476; 502335, 3786476; 502365, 3786470; 502367, 3786471; 502374, 3786472; 502380, 3786472; 502387, 3786473; 502393, 3786472; 502419, 3786471; 502434, 3786470; 502434, 3786470; 502441, 3786469; 502447, 3786468; 502453, 3786467; 502460, 3786465; 502466, 3786462; 502472, 3786460; 502477, 3786457; 502495, 3786447; 502495, 3786446; 502501, 3786443; 502505, 3786440; 502526, 3786425; 502531, 3786425; 502538, 3786425; 502544, 3786424; 502551, 3786423; 502557, 3786422; 502559, 3786421; 502560, 3786421; 502567, 3786420; 502573, 3786418; 502579, 3786417; 502588, 3786413; 502595, 3786412; 502601, 3786411; 502607, 3786409; 502613, 3786407; 502619, 3786404; 502625, 3786401; 502630, 3786397; 502636, 3786393; 502641, 3786389; 502646, 3786385; 502649, 3786382; 502671, 3786396; 502717, 3786426; 502745, 3786447; 502747, 3786450; 502749, 3786452; 502763, 3786466; 502764, 3786467; returning to 502768, 3786471.
                (ii) Note: Unit 5 for Poa atropurpurea is depicted on the map in paragraph (6)(ii) of this entry.
                (10) Unit 11: Cienega Seca Meadow, San Bernardino County, California.

                (i) From USGS 1:24:000 quadrangle map Onyx Peak, land bounded by the following UTM NAD27 coordinates (E,N): 525819, 3782744; 525865, 3782734; 525901, 3782698; 525995, 3782576; 526043, 3782518; 526081, 3782447; 526074, 3782442; 526069, 3782438; 526064, 3782435; 526058, 3782432; 526050, 3782428; 526050, 3782428; 526044, 3782425; 526038, 3782423; 526032, 3782421; 526025, 3782419; 526019, 3782418; 526012, 3782417; 526006, 3782417; 525999, 3782417; 525998, 3782418; 525972, 3782420; 525967, 3782420; 525961, 3782421; 525954, 3782423; 525948, 3782425; 525942, 3782427; 525936, 3782430; 525930, 3782433; 525925, 3782436; 525919, 3782440; 525916, 3782442; 525915, 3782443; 525914, 3782442; 525914, 3782442; 525914, 3782442; 525900, 3782421; 525897, 3782416; 525892, 3782411; 525888, 3782406; 525884, 3782403; 525881, 3782400; 525879, 3782400; 525849, 3782400; 525819, 3782400; 525819, 3782370; 525789, 3782370; 525759, 3782370; 525759, 3782340; 525737, 3782340; 525733, 3782332; 525729, 3782323; 525729, 3782310; 525729, 3782280; 525759, 3782280; 525789, 3782280; 525789, 3782250; 525789, 3782234; 525777, 3782220; 525759, 3782220; 525729, 3782220; 525699, 3782220; 525669, 3782220; 525669, 3782190; 525639, 3782190; 525639, 3782160; 525609, 3782160; 525609, 3782130; 525609, 3782104; 525609, 3782100; 525609, 3782070; 525639, 3782070; 525639, 3782040; 525609, 3782040; 525609, 3782010; 525609, 3781980; 525579, 3781980; 525579, 3782010; 525549, 3782010; 525549, 3782030; 525547, 3782031; 525545, 3782042; 525545, 3782068; 525534, 3782100; 525519, 3782100; 525519, 3782104; 525519, 3782130; 525519, 3782140; 525514, 3782154; 525507, 3782172; 525501, 3782190; 525489, 3782190; 525489, 3782220; 525489, 3782234; 525488, 3782236; 525481, 3782250; 525459, 3782250; 525459, 3782280; 525429, 3782280; 525399, 3782280; 525369, 3782280; 525369, 3782310; 525341, 3782310; 525339, 3782316; 525339, 3782340; 525329, 3782340; 525324, 3782356; 525323, 3782358; 525321, 3782364; 525320, 3782370; 525319, 3782377; 525318, 3782383; 525318, 3782390; 525318, 3782396; 525319, 3782403; 525319, 3782407; 525322, 3782422; 525322, 3782424; 525324, 3782430; 525339, 3782430; 525369, 3782430; 525369, 3782460; 525399, 3782460; 525399, 3782490; 525429, 3782490; 525429, 3782520; 525429, 3782550; 525429, 3782580; 525429, 3782606; 525420, 3782610; 525399, 3782610; 525399, 3782622; 525388, 3782631; 525381, 3782640; 525369, 3782640; 525369, 3782653; 525348, 3782670; 525339, 3782670; 525339, 3782700; 525349, 3782700; 525350, 3782704; 525351, 3782705; 525359, 3782721; 525369, 3782726; 525369, 3782730; 525369, 3782760; 525369, 3782790; 525369, 3782820; 525379, 3782820; 525388, 3782836; 525399, 3782840; 525399, 3782850; 525429, 3782850; 525429, 3782880; 525399, 3782880; 525399, 3782910; 525399, 3782940; 525429, 3782940; 525429, 3782951; 525434, 3782953; 525438, 3782955; 525445, 3782957; 525451, 3782958; 525457, 3782959; 525464, 3782960; 525467, 3782960; 525489, 3782961; 525489, 3782940; 525489, 3782910; 525519, 3782910; 525519, 3782880; 525519, 3782850; 525549, 3782850; 525549, 3782827; 525553, 3782820; 525579, 3782820; 525579, 3782790; 525609, 3782790; 525609, 3782760; 525639, 3782760; 525669, 3782760; 525699, 3782760; 525699, 3782730; 525729, 3782730; 525759, 3782730; 525759, 3782760; 525789, 3782760; 525789, 3782730; 525803, 3782730; 525816, 3782735; 525819, 3782735; returning to 525819, 3782744.
                (ii) Note: Map of Unit 11 for Poa atropurpurea follows:
                
                  ER14AU08.005
                
                
                (11) Unit 13: Mendenhall Valley, San Diego County, California.
                (i) From USGS 1:24:000 quadrangle map Palomar Observatory, land bounded by the following UTM NAD27 coordinates (E,N): 515708, 3686915; 515693, 3686929; 515679, 3686936; 515639, 3686953; 515612, 3686967; 515609, 3686974; 515604, 3686975; 515576, 3686980; 515505, 3686977; 515476, 3687012; 515443, 3687019; 515407, 3687027; 515376, 3687053; 515352, 3687060; 515331, 3687060; 515293, 3687060; 515267, 3687067; 515257, 3687100; 515229, 3687105; 515195, 3687115; 515164, 3687158; 515138, 3687170; 515097, 3687172; 515074, 3687189; 515047, 3687201; 515009, 3687210; 514971, 3687210; 514935, 3687213; 514897, 3687213; 514871, 3687232; 514850, 3687248; 514840, 3687272; 514821, 3687274; 514802, 3687298; 514783, 3687315; 514754, 3687332; 514740, 3687332; 514706, 3687365; 514699, 3687377; 514708, 3687386; 514700, 3687392; 514745, 3687446; 514869, 3687601; 514935, 3687639; 515076, 3687618; 515174, 3687549; 515245, 3687499; 515333, 3687401; 515388, 3687370; 515422, 3687353; 515498, 3687382; 515553, 3687410; 515579, 3687513; 515546, 3687582; 515593, 3687575; 515619, 3687584; 515646, 3687588; 515670, 3687594; 515709, 3687571; 515734, 3687551; 515777, 3687528; 515799, 3687502; 515799, 3687479; 515799, 3687442; 515794, 3687427; 515764, 3687423; 515743, 3687423; 515704, 3687423; 515674, 3687399; 515672, 3687367; 515672, 3687339; 515689, 3687311; 515709, 3687303; 515717, 3687281; 515728, 3687247; 515732, 3687215; 515726, 3687185; 515747, 3687159; 515754, 3687142; 515786, 3687101; 515820, 3687069; 515843, 3687050; 515879, 3687065; 515908, 3687069; 515927, 3687062; 515948, 3687050; 515963, 3687029; 515987, 3687017; 516018, 3686996; 516032, 3686969; 516051, 3686946; 516080, 3686934; 516120, 3686931; 516156, 3686931; 516187, 3686938; 516192, 3686972; 516203, 3686978; 516199, 3686979; 516193, 3686998; 516208, 3687005; 516253, 3686988; 516270, 3686956; 516274, 3686923; 516281, 3686883; 516298, 3686846; 516315, 3686814; 516341, 3686784; 516347, 3686752; 516375, 3686728; 516377, 3686707; 516427, 3686679; 516465, 3686653; 516499, 3686639; 516528, 3686638; 516563, 3686633; 516590, 3686614; 516623, 3686605; 516637, 3686595; 516664, 3686581; 516680, 3686576; 516702, 3686562; 516718, 3686562; 516742, 3686562; 516768, 3686562; 516799, 3686562; 516838, 3686536; 516857, 3686533; 516878, 3686526; 516909, 3686524; 516938, 3686514; 516959, 3686488; 516976, 3686464; 516959, 3686431; 516950, 3686395; 516959, 3686364; 516959, 3686345; 516983, 3686328; 517009, 3686309; 517026, 3686283; 517059, 3686269; 517085, 3686250; 517107, 3686233; 517126, 3686219; 517152, 3686204; 517178, 3686195; 517217, 3686183; 517243, 3686161; 517264, 3686137; 517281, 3686102; 517274, 3686071; 517254, 3686059; 517248, 3686051; 517228, 3686030; 517188, 3686021; 517155, 3686021; 517140, 3686047; 517104, 3686055; 517065, 3686055; 517035, 3686055; 517033, 3686019; 517033, 3685991; 517018, 3685974; 516978, 3685957; 516973, 3685933; 516995, 3685895; 517025, 3685858; 517057, 3685826; 517114, 3685806; 517133, 3685780; 517119, 3685754; 517097, 3685732; 517069, 3685713; 517021, 3685711; 516992, 3685720; 516942, 3685732; 516919, 3685732; 516902, 3685723; 516873, 3685708; 516854, 3685696; 516818, 3685699; 516804, 3685735; 516780, 3685739; 516771, 3685766; 516761, 3685804; 516737, 3685832; 516714, 3685851; 516690, 3685847; 516656, 3685849; 516637, 3685878; 516630, 3685904; 516613, 3685913; 516594, 3685940; 516587, 3685963; 516580, 3685994; 516575, 3686030; 516556, 3686066; 516530, 3686092; 516511, 3686123; 516468, 3686128; 516461, 3686147; 516435, 3686168; 516428, 3686195; 516408, 3686223; 516380, 3686250; 516327, 3686271; 516292, 3686295; 516237, 3686295; 516196, 3686340; 516182, 3686393; 516169, 3686431; 516159, 3686441; 516116, 3686473; 516079, 3686480; 516073, 3686510; 516070, 3686512; 516041, 3686523; 516020, 3686550; 515996, 3686583; 515991, 3686605; 515989, 3686630; 515977, 3686660; 515969, 3686673; 515956, 3686677; 515939, 3686687; 515917, 3686712; 515908, 3686730; 515891, 3686746; 515868, 3686747; 515849, 3686770; 515835, 3686786; 515823, 3686794; 515818, 3686831; 515808, 3686836; 515797, 3686843; 515775, 3686851; 515753, 3686870; 515742, 3686876; 515732, 3686895; 515712, 3686908; 515710, 3686915; returning to 515708, 3686915.
                (ii) Note: Map of Unit 13 for Poa atropurpurea follows:
                
                  
                  ER14AU08.006
                
                (12) Unit 14: Laguna Meadow, San Diego County, California.

                (i) From USGS 1:24:000 quadrangle maps Monument Peak and Mount Laguna, land bounded by the following UTM NAD27 coordinates (E,N): 550585, 3637916; 550626, 3637882; 550683, 3637909; 550739, 3637924; 550799, 3637969; 550859, 3637972; 550904, 3638006; 550934, 3638051; 550961, 3638115; 550938, 3638123; 550897, 3638127; 550885, 3638149; 550912, 3638190; 550934, 3638232; 550968, 3638265; 551032, 3638307; 551062, 3638363; 551084, 3638438; 551080, 3638474; 551057, 3638534; 551033, 3638590; 550998, 3638657; 550955, 3638702; 550940, 3638726; 551024, 3638739; 551056, 3638737; 551075, 3638737; 551119, 3638757; 551126, 3638779; 551144, 3638778; 551161, 3638786; 551173, 3638827; 551189, 3638850; 551199, 3638899; 551208, 3638905; 551219, 3638908; 551226, 3638938; 551260, 3638951; 551294, 3638939; 551335, 3638938; 551356, 3638934; 551383, 3638941; 551394, 3638943; 551386, 3638884; 551370, 3638874; 551362, 3638842; 551365, 3638809; 551371, 3638784; 551386, 3638767; 551400, 3638758; 551421, 3638763; 551434, 3638768; 551460, 3638720; 551460, 3638675; 551438, 3638607; 551434, 3638506; 551445, 3638416; 551456, 3638344; 551455, 3638325; 551415, 3638313; 551380, 3638309; 551344, 3638305; 551328, 3638293; 551310, 3638232; 551299, 3638183; 551280, 3638153; 551280, 3638100; 551280, 3638059; 551254, 3638018; 551231, 3637980; 551208, 3637965; 551208, 3637942; 551242, 3637871; 551269, 3637834; 551291, 3637785; 551321, 3637732; 551344, 3637672; 551374, 3637634; 551400, 3637657; 551400, 3637698; 551389, 3637717; 551366, 3637740; 551366, 3637740; 551464, 3637740; 551464, 3637740; 551490, 3637702; 551505, 3637664; 551524, 3637616; 551558, 3637578; 551584, 3637544; 551629, 3637499; 551663, 3637488; 551704, 3637488; 551730, 3637488; 551730, 3637420; 551689, 3637420; 551655, 3637420; 551603, 3637417; 551546, 3637420; 551513, 3637383; 551460, 3637334; 551419, 3637281; 551374, 3637248; 551310, 3637202; 551237, 3637195; 551137, 3637095; 551137, 3637094; 551118, 3637056; 551088, 3637018; 551081, 3636988; 551100, 3636951; 551111, 3636917; 551096, 3636891; 551107, 3636846; 551148, 3636801; 551175, 3636759; 551190, 3636695; 551197, 3636673; 551223, 3636647; 551246, 3636613; 551265, 3636571; 551287, 3636541; 551299, 3636508; 551332, 3636485; 551400, 3636459; 551464, 3636462; 551505, 3636451; 551529, 3636432; 551529, 3636321; 551528, 3636320; 551498, 3636320; 551475, 3636350; 551438, 3636361; 551381, 3636361; 551329, 3636365; 551310, 3636376; 551261, 3636376; 551212, 3636372; 551186, 3636350; 551160, 3636331; 551160, 3636308; 551178, 3636263; 551178, 3636230; 551171, 3636173; 551171, 3636121; 551171, 3636091; 551175, 3636064; 551175, 3636034; 551197, 3635982; 551220, 3635929; 551246, 3635877; 551280, 3635850; 551310, 3635820; 551336, 3635783; 551370, 3635753; 551385, 3635723; 551415, 3635670; 551423, 3635621; 551434, 3635584; 551456, 3635535; 551460, 3635493; 551468, 3635452; 551483, 3635415; 551513, 3635384; 551516, 3635354; 551539, 3635287; 551524, 3635264; 551505, 3635230; 551498, 3635174; 551471, 3635110; 551449, 3635178; 551445, 3635223; 551419, 3635291; 551400, 3635358; 551362, 3635426; 551355, 3635482; 551344, 3635542; 551336, 3635587; 551287, 3635662; 551227, 3635753; 551190, 3635843; 551118, 3635959; 551115, 3636000; 551092, 3636016; 551024, 3636173; 550972, 3636316; 550934, 3636372; 550874, 3636432; 550837, 3636432; 550814, 3636414; 550795, 3636395; 550795, 3636354; 550795, 3636316; 550825, 3636297; 550852, 3636297; 550885, 3636293; 550904, 3636260; 550908, 3636222; 550874, 3636215; 550859, 3636241; 550825, 3636252; 550795, 3636263; 550765, 3636237; 550761, 3636200; 550720, 3636177; 550705, 3636121; 550668, 3636046; 550653, 3635997; 550649, 3636068; 550637, 3636136; 550619, 3636215; 550619, 3636282; 550592, 3636282; 550540, 3636282; 550487, 3636267; 550480, 3636286; 550491, 3636331; 550495, 3636372; 550487, 3636425; 550468, 3636451; 550431, 3636455; 550397, 3636455; 550382, 3636429; 550360, 3636395; 550345, 3636376; 550367, 3636342; 550375, 3636324; 550367, 3636297; 550348, 3636286; 550352, 3636241; 550356, 3636218; 550386, 3636166; 550378, 3636154; 550360, 3636154; 550318, 3636154; 550277, 3636154; 550266, 3636166; 550266, 3636188; 550262, 3636203; 550239, 3636207; 550209, 3636207; 550224, 3636230; 550243, 3636256; 550269, 3636271; 550273, 3636309; 550273, 3636354; 550273, 3636399; 550303, 3636429; 550341, 3636463; 550378, 3636500; 550420, 3636545; 550427, 3636583; 550446, 3636624; 550457, 3636650; 550480, 3636684; 550514, 3636707; 550551, 3636740; 550551, 3636786; 550551, 3636842; 550551, 3636876; 550544, 3636906; 550532, 3636943; 550499, 3636947; 550450, 3636966; 550416, 3637011; 550382, 3637086; 550348, 3637120; 550311, 3637120; 550258, 3637101; 550213, 3637101; 550206, 3637060; 550217, 3637003; 550202, 3636992; 550179, 3637015; 550172, 3637022; 550130, 3637018; 550123, 3636996; 550123, 3636973; 550085, 3636966; 550074, 3636932; 550074, 3636906; 550052, 3636879; 550059, 3636838; 550085, 3636827; 550097, 3636804; 550070, 3636793; 550033, 3636793; 550014, 3636793; 549988, 3636797; 549976, 3636804; 549976, 3636834; 549954, 3636838; 549939, 3636849; 549939, 3636876; 549939, 3636902; 549920, 3636906; 549890, 3636906; 549871, 3636917; 549882, 3636958; 549905, 3636977; 549928, 3636977; 549961, 3636962; 549991, 3636951; 550021, 3636951; 550048, 3636977; 550063, 3637007; 550093, 3637048; 550100, 3637086; 550052, 3637146; 550048, 3637199; 549999, 3637218; 549999, 3637244; 550006, 3637285; 549939, 3637345; 549931, 3637387; 549905, 3637402; 549860, 3637394; 549815, 3637413; 549815, 3637465; 549815, 3637510; 549845, 3637510; 549871, 3637480; 549897, 3637465; 549931, 3637469; 549961, 3637507; 549973, 3637544; 550006, 3637586; 550033, 3637589; 550063, 3637589; 550093, 3637574; 550100, 3637551; 550111, 3637556; 550155, 3637576; 550194, 3637589; 550247, 3637633; 550292, 3637705; 550273, 3637728; 550243, 3637788; 550243, 3637830; 550247, 3637886; 550236, 3637924; 550217, 3637954; 550190, 3638003; 550175, 3638066; 550190, 3638085; 550187, 3638142; 550175, 3638183; 550153, 3638228; 550168, 3638281; 550161, 3638377; 550157, 3638383; 550116, 3638436; 550087, 3638495; 550069, 3638526; 550039, 3638580; 550023, 3638617; 550006, 3638654; 549999, 3638711; 549999, 3638753; 549997, 3638803; 549998, 3638812; 549991, 3638814; 549988, 3638855; 549991, 3638862; 549989, 3638867; 549989, 3638897; 549989, 3638926; 549986, 3638954; 549965, 3638981; 549929, 3639033; 549895, 3639063; 549846, 3639092; 549809, 3639156; 549778, 3639215; 549720, 3639308; 549676, 3639389; 549652, 3639442; 549621, 3639501; 549588, 3639560; 549562, 3639606; 549551, 3639656; 549549, 3639711; 549542, 3639768; 549542, 3639823; 549558, 3639873; 549599, 3639923; 549625, 3639939; 549682, 3639967; 549779, 3639991; 549862, 3640024; 549960, 3640046; 549973, 3640061; 550006, 3640099; 550063, 3640095; 550089, 3640050; 550127, 3640031; 550168, 3640008; 550187, 3639990; 550186, 3639987; 550220, 3639965; 550233, 3639925; 550227, 3639873; 550225, 3639834; 550214, 3639805; 550198, 3639757; 550179, 3639694; 550164, 3639656; 550164, 3639655; 550164, 3639655; 550164, 3639618; 550138, 3639591; 550138, 3639550; 550179, 3639543; 550228, 3639524; 550288, 3639505; 550303, 3639494; 550303, 3639449; 550311, 3639404; 550341, 3639340; 550390, 3639298; 550427, 3639235; 550446, 3639171; 550441, 3639170; 550389, 3639099; 550393, 3639020; 550402, 3638980; 550435, 3638934; 550463, 3638876; 550476, 3638847; 550481, 3638801; 550496, 3638757; 550507, 3638668; 550502, 3638624; 550481, 3638567; 550457, 3638517; 550422, 3638453; 550396, 3638418; 550397, 3638408; 550435, 3638378; 550442, 3638348; 550438, 3638318; 550438, 3638284; 550446, 3638228; 550465, 3638157; 550465, 3638104; 550491, 3638055; 550525, 3638006; 550551, 3637969; 550559, 3637942; returning to 550585, 3637916; excluding land bounded by 550869, 3637877; 550892, 3637893; 550915, 3637910; 550939, 3637916; 550959, 3637913; 550973, 3637897; 550986, 3637895; 550983, 3637881; 550976, 3637859; 550982, 3637842; 551000, 3637820; 551017, 3637807; 551029, 3637784; 551025, 3637771; 551012, 3637769; 551011, 3637750; 551008, 3637732; 551000, 3637715; 550976, 3637723; 550955, 3637708; 550940, 3637686; 550937, 3637662; 550939, 3637658; 550948, 3637643; 550967, 3637618; 550989, 3637610; 550998, 3637595; 550987, 3637576; 550953, 3637556; 550924, 3637552; 550899, 3637554; 550882, 3637564; 550861, 3637549; 550854, 3637526; 550832, 3637523; 550793, 3637535; 550754, 3637564; 550724, 3637595; 550709, 3637624; 550686, 3637674; 550683, 3637707; 550710, 3637763; 550760, 3637826; 550800, 3637855; 550816, 3637865; 550845, 3637863; 550869, 3637877; and land bounded by 551248, 3637523; 551267, 3637518; 551283, 3637506; 551295, 3637484; 551295, 3637459; 551300, 3637428; 551303, 3637401; 551304, 3637378; 551291, 3637350; 551276, 3637341; 551265, 3637333; 551250, 3637339; 551231, 3637345; 551222, 3637325; 551208, 3637332; 551181, 3637346; 551166, 3637333; 551148, 3637324; 551131, 3637323; 551098, 3637329; 551080, 3637339; 551070, 3637355; 551074, 3637364; 551089, 3637352; 551111, 3637352; 551130, 3637365; 551148, 3637378; 551142, 3637405; 551144, 3637427; 551148, 3637460; 551158, 3637486; 551172, 3637492; 551194, 3637497; 551198, 3637512; 551215, 3637520; 551248, 3637523.
                (ii) Note: Map of Units 14 and 15 for Poa atropurpurea follows:
                
                  
                  ER14AU08.007
                
                (13) Unit 15: Bear Valley, San Diego County, California.

                (i) From USGS 1:24:000 quadrangle map Descanso, land bounded by the following UTM NAD27 coordinates (E,N): 545418, 3625880; 545371, 3625830; 545280, 3625844; 545259, 3625803; 545210, 3625820; 545161, 3625920; 545096, 3625970; 545046, 3625966; 545005, 3625906; 544962, 3625866; 544913, 3625851; 544850, 3625899; 544717, 3625930; 544619, 3625958; 544636, 3625980; 544714, 3625980; 544779, 3625982; 544836, 3626047; 544888, 3626090; 544924, 3626087; 544936, 3626066; 544965, 3626075; 545022, 3626099; 545091, 3626130; 545179, 3626331; 545158, 3626348; 545179, 3626376; 545175, 3626404; 545192, 3626405; 545203, 3626378; 545232, 3626357; 545244, 3626326; 545232, 3626285; 545215, 3626152; 545242, 3626090; 545284, 3626066; 545297, 3626049; 545313, 3625982; 545377, 3625954; returning to 545418, 3625880.
                (ii) Note: Unit 15 for Poa atropurpurea is depicted on the map in paragraph (13)(ii) of this entry.
                Family Poaceae: Tuctoria greenei (Greene's Tuctoria).
                (1) Critical habitat units are depicted for Butte, Madera, Mariposa, Merced, Shasta, Stanislaus, Tehama, and Tuolumne counties, California, on the map below.
                (2) The primary constituent elements of critical habitat for Tuctoria greenei (Greene's tuctoria) are the habitat components that provide:
                (i) Topographic features characterized by isolated mound and intermound complex within a matrix of surrounding uplands that result in continuously, or intermittently, flowing surface water in the depressional features including swales connecting the pools described in paragraph (2)(ii) of this section, providing for dispersal and promoting hydroperiods of adequate length in the pools; and
                (ii) Depressional features including isolated vernal pools with underlying restrictive soil layers that become inundated during winter rains and that continuously hold water or whose soils are saturated for a period long enough to promote germination, flowering, and seed production of predominantly annual native wetland species and typically exclude both native and nonnative upland plant species in all but the driest years. As these features are inundated on a seasonal basis, they do not promote the development of obligate wetland vegetation habitats typical of permanently flooded emergent wetlands.
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.

                (4) Unit 1: Shasta County, California. From USGS 1:24,000 scale quadrangle Murken Bench. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 632400, 4522900; 632000, 4521600; 631200, 4521600; 631100, 4521700; 630900, 4521600; 630500, 4521600; 630300, 4521300; 630100, 4521200; 629900, 4521200; 628900, 4522800; 629200, 4523500; 629600, 4523900; 631000, 4524100; 631800, 4523500; returning to 632400, 4522900.
                
                (5) Note: Unit 1 (Map 1) follows:
                
                  
                  ER10FE06.080
                

                (6) Unit 2: Tehama County, California. From USGS 1:24,000 scale quadrangles Acorn Hollow, Richardson Springs NW. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 588739, 4429822; 588900, 4429500; 589500, 4429500; 589500, 4428600; 589500, 4428000; 589800, 4427100; 590500, 4426400; 590500, 4425300; 591200, 4424400; 591500, 4423300; 591562, 4422558; 590526, 4423686; 589986, 4424273; 589816, 4424458; 589129, 4425207; 588454, 4426221; 588425, 4426265; 588279, 4426485; 588213, 4426583; 588213, 4426584; 588212, 4426585; 588168, 4426652; 588014, 4426883; 587912, 4427036; 588000, 4427300; 587900, 4427300; 587802, 4427202; 587756, 4427271; 587137, 4428163; 587107, 4428243; 586773, 4428770; 586751, 4428801; 586900, 4428900; 587300, 4429100; 588300, 4429600; 588500, 4430000; 588700, 4429900; 588733, 4429833; returning to 588739, 4429822.
                
                (7) Note: Unit 2 (Map 2) follows:
                
                  
                  ER10FE06.081
                

                (8) Unit 3: Butte County, California. From USGS 1:24,000 scale quadrangle Hamlin Canyon. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 609736, 4389313; 609200, 4389800; 609145, 4389965; 609391, 4389694; 609721, 4389330; returning to 609736, 4389313.
                
                (9) Note: Unit 3 (Map 3) follows:
                
                  
                  ER10FE06.082
                
                (10) Unit 6: Stanislaus County, California.

                (i) Unit 6A: Stanislaus County, California. From USGS 1:24,000 scale quadrangles Paulsell. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 702000, 4171800; 702000, 4169800; 702200, 4169800; 702200, 4169700; 702200, 4169658; 702200, 4169200; 701700, 4169000; 701300, 4168800; 701200, 4168600; 701000, 4168600; 701000, 4169612; 701000, 4169700; 700700, 4169700; 700700, 4170400; 700700, 4170500; 700550, 4170500; 700500, 4170500; 700500, 4170533; 700500, 4170900; 700300, 4170900; 700300, 4171100; 700300, 4171800; 701200, 4171800; returning to 702000, 4171800.
                (ii) Unit 6B: Stanislaus County, California. From USGS 1:24,000 scale quadrangles Waterford, Paulsell. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 701282, 4176830; 701345, 4176765; 701756, 4176778; 701600, 4176700; 701600, 4176500; 701600, 4176200; 701700, 4175900; 701800, 4175800; 702000, 4175800; 702000, 4175100; 701600, 4175100; 701600, 4174200; 701900, 4173700; 701800, 4173600; 701700, 4173500; 701700, 4173300; 701700, 4173200; 701600, 4173200; 701500, 4173100; 701500, 4173000; 701600, 4173000; 701600, 4172800; 701500, 4172600; 701300, 4172500; 701100, 4172600; 700700, 4172600; 700600, 4172600; 700500, 4172700; 700500, 4172900; 700400, 4172900; 700400, 4172800; 700100, 4172700; 699600, 4172700; 699500, 4172800; 699300, 4172800; 699100, 4172500; 698800, 4172500; 698700, 4172600; 698400, 4172400; 698100, 4172800; 698200, 4173000; 697400, 4174300; 697300, 4174300; 697300, 4174500; 697800, 4174500; 697800, 4176300; 697700, 4176300; 697700, 4176437; 698090, 4176397; 698085, 4176613; 698084, 4176642; 699300, 4176684; 700500, 4176726; 701204, 4176750; returning to 701282, 4176830.
                (iii) Unit 6C: Stanislaus County, California. From USGS 1:24,000 scale quadrangles Paulsell. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 703100, 4177500; 703000, 4177300; 702911, 4177359; 702906, 4177503; 703100, 4177507; returning to 703100, 4177500.

                (iv) Unit 6D: Stanislaus County, Tuolumne County, California. From USGS 1:24,000 scale quadrangles Paulsell. Keystone, Cooperstown, La Grange. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 715800, 4183400; 716000, 4182700; 716900, 4182700; 717100, 4182500; 717100, 4182000; 716900, 4181300; 717200, 4180900; 717200, 4180600; 717107, 4180383; 716900, 4179900; 717482, 4180046; 717700, 4180100; 718500, 4180000; 718700, 4179200; 719300, 4178700; 719455, 4178273; 719700, 4177600; 720126, 4177671; 720300, 4177700; 720700, 4177700; 720745, 4177115; 720800, 4176400; 721400, 4175900; 722200, 4175300; 722700, 4175200; 722800, 4173600; 723000, 4173500; 723200, 4173600; 723700, 4173600; 724000, 4173300; 724100, 4172300; 722800, 4172200; 721700, 4171200; 721571, 4170643; 721500, 4170500; 721400, 4170400; 721200, 4170300; 721000, 4170100; 721000, 4169600; 720900, 4169600; 720000, 4168500; 718900, 4168000; 718700, 4168100; 718100, 4168500; 718000, 4168500; 717900, 4168600; 716200, 4168600; 715900, 4168500; 715600, 4168300; 715500, 4168200; 715400, 4168300; 715400, 4169400; 714900, 4169900; 714900, 4170000; 715100, 4170000; 715200, 4170200; 715300, 4170200; 715300, 4170400; 715300, 4170407; 715300, 4171200; 715200, 4171200; 715200, 4171000; 715100, 4171000; 715100, 4170700; 714900, 4170700; 714900, 4170300; 713900, 4169800; 713800, 4169900; 713000, 4169500; 712500, 4169400; 712200, 4169400; 712000, 4169600; 711500, 4169900; 711300, 4169900; 710500, 4169100; 709300, 4169100; 709100, 4169500; 709100, 4169700; 708900, 4169700; 708800, 4169900; 708700, 4169900; 708600, 4169800; 708500, 4169900; 708400, 4170000; 708700, 4170200; 708800, 4170300; 708900, 4170400; 709100, 4170500; 709200, 4170600; 709400, 4170600; 709400, 4170800; 709300, 4170800; 709200, 4170900; 709100, 4170800; 708800, 4170700; 708800, 4170600; 708500, 4170500; 708400, 4170300; 708100, 4170200; 707900, 4170200; 707900, 4170300; 708100, 4170500; 708200, 4170500; 708200, 4170600; 708000, 4170600; 708200, 4170800; 708200, 4170900; 708100, 4170900; 707900, 4170700; 707700, 4170700; 707700, 4170800; 707600, 4170900; 707400, 4170900; 707100, 4171100; 707100, 4171200; 707200, 4171300; 707300, 4171200; 707500, 4171300; 707800, 4171600; 707900, 4171600; 708100, 4171600; 708200, 4171700; 708100, 4171800; 708100, 4171900; 708300, 4171900; 708300, 4172100; 708400, 4172100; 708500, 4172200; 708500, 4172300; 708700, 4172400; 708800, 4172500; 708800, 4172600; 708700, 4172700; 708500, 4172700; 708400, 4172800; 708300, 4172700; 708200, 4172700; 708100, 4172600; 708000, 4172500; 707900, 4172500; 707800, 4172700; 707600, 4172600; 707400, 4172500; 707400, 4172600; 707200, 4172700; 707100, 4172300; 707000, 4172200; 706700, 4172200; 706700, 4172300; 706500, 4172300; 706400, 4172300; 706400, 4172400; 706200, 4172600; 706300, 4172700; 706400, 4172800; 706300, 4172800; 706200, 4172800; 706100, 4172900; 705900, 4173100; 705800, 4173300; 705800, 4173500; 706000, 4173800; 705900, 4173900; 705800, 4174100; 705700, 4174200; 705500, 4174200; 705400, 4174100; 705400, 4173700; 705200, 4173200; 705100, 4173200; 705100, 4172600; 704900, 4172400; 704800, 4172100; 704600, 4172100; 704500, 4171900; 704400, 4171800; 704500, 4171600; 704600, 4171400; 704700, 4171500; 704900, 4171200; 704700, 4171100; 704900, 4171000; 704800, 4170900; 704600, 4170900; 704600, 4170700; 704800, 4170200; 705100, 4170200; 705000, 4170100; 705000, 4169600; 705000, 4169500; 704900, 4169400; 704800, 4169300; 704100, 4169300; 703500, 4169500; 703400, 4169600; 703400, 4170100; 703600, 4170200; 703600, 4170300; 703500, 4170300; 703500, 4170600; 703500, 4170700; 703500, 4170800; 703400, 4170900; 703400, 4171300; 703300, 4171400; 703200, 4171500; 703400, 4171500; 703400, 4171800; 703600, 4171800; 703600, 4174000; 704300, 4174000; 704300, 4173700; 705167, 4173700; 705167, 4173700; 705100, 4174700; 705400, 4175400; 705000, 4175900; 705300, 4176300; 705700, 4176700; 705700, 4177000; 705700, 4177500; 705100, 4177500; 705000, 4177300; 704800, 4177300; 704800, 4177100; 704600, 4177100; 704500, 4177200; 704500, 4177400; 704300, 4177500; 704200, 4177300; 704000, 4177300; 703800, 4177100; 703500, 4177300; 703500, 4177650; 703661, 4177654; 703645, 4177993; 703800, 4178200; 704000, 4178200; 704100, 4178100; 704200, 4178100; 704200, 4178400; 703900, 4178400; 703900, 4178800; 703800, 4178900; 703900, 4179100; 703900, 4179200; 703588, 4179200; 703586, 4179240; 704434, 4179184; 705229, 4179481; 706142, 4179326; 708062, 4179408; 708659, 4178568; 709277, 4179043; 709879, 4179505; 709905, 4179525; 711259, 4179578; 711250, 4179933; 711628, 4179987; 711599, 4180753; 711578, 4180885; 713039, 4181325; 713440, 4181474; 714003, 4181741; 714540, 4182019; 714627, 4182073; 714634, 4182077; 714982, 4182292; 715045, 4182331; 714949, 4182425; 714723, 4182600; 715100, 4182600; 715500, 4183400; returning to 715800, 4183400.
                

                (v) Unit 6E: Calaveras County and Tuolumne County, California. From USGS 1:24,000 scale quadrangles Knights Ferry, Keystone. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 707800, 4190700; 708400, 4190000; 708700, 4190000; 709200, 4189300; 709200, 4188600; 710100, 4188200; 709919, 4186841; 709913, 4186795; 709477, 4187175; 709275, 4187351; 708435, 4188084; 708351, 4188158; 708264, 4188233; 708132, 4188349; 707999, 4188465; 707639, 4188779; 707607, 4188807; 707565, 4188844; 706885, 4189437; 706596, 4189689; 706578, 4189704; 706611, 4189812; 706700, 4190100; 707300, 4190700; returning to 707800, 4190700.
                
                (vi) Note: Unit 6 (Map 4) follows:
                
                  
                  ER10FE06.083
                

                (13) Unit 7: Merced County and Mariposa County. USGS 24,000 topographic quadrangles Winton, Yosemite Lake, Snelling, Merced Falls, Haystack Mountain, Indian Gulch, Planada, Owens Reservoir, Illinois Hill, Le Grand, Raynor Creek: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 747003, 4125902; 747142, 4125971; 747303, 4125987; 747358, 4126000; 747200, 4126000; 747142, 4125971; 747123, 4125969; 747070, 4125950; 747003, 4125902; 747000, 4125900; 746900, 4125900; 746600, 4125800; 746300, 4125700; 746200, 4125600; 746200, 4125500; 745700, 4125500; 745700, 4125100; 744500, 4125100; 744500, 4125300; 744400, 4125300; 744400, 4125200; 743700, 4125200; 743700, 4125800; 744500, 4125800; 744500, 4126200; 743700, 4126200; 743700, 4127000; 743600, 4127000; 742700, 4127000; 742400, 4127000; 742000, 4127200; 742000, 4128600; 742800, 4128600; 742800, 4129100; 742900, 4129100; 743000, 4129100; 743000, 4129200; 743400, 4129300; 743600, 4129500; 743600, 4130284; 743605, 4130284; 743600, 4130493; 743600, 4130700; 743595, 4130700; 743561, 4132097; 743560, 4132170; 743556, 4132335; 743549, 4132692; 743537, 4133202; 743529, 4133301; 743531, 4133352; 743530, 4133400; 743523, 4133729; 743518, 4134016; 743515, 4134159; 743509, 4134382; 743500, 4134708; 743504, 4134743; 743565, 4134782; 744447, 4135329; 746234, 4136439; 746230, 4136445; 745985, 4136865; 745952, 4136931; 745915, 4136978; 745914, 4136987; 745902, 4137008; 745748, 4137298; 745669, 4137403; 745620, 4137437; 745503, 4137487; 745203, 4138201; 744984, 4138471; 744895, 4138606; 744895, 4138606; 744830, 4138711; 744596, 4139085; 744234, 4139637; 744233, 4139645; 744162, 4139744; 744162, 4139744; 744013, 4140002; 744013, 4140002; 743998, 4140029; 743996, 4140030; 743973, 4140072; 743907, 4140195; 743889, 4140229; 743877, 4140264; 743750, 4140609; 743388, 4140868; 743091, 4141131; 743053, 4141165; 742997, 4141268; 742771, 4141692; 742748, 4141734; 742355, 4142343; 742336, 4142368; 742271, 4142457; 742238, 4142503; 742139, 4142637; 742056, 4142749; 742002, 4142823; 741974, 4142874; 741808, 4143176; 741722, 4143360; 741419, 4144010; 741385, 4144081; 741316, 4144328; 741297, 4144395; 741245, 4144456; 741194, 4144530; 741162, 4144608; 741076, 4144820; 740864, 4144897; 740843, 4144899; 740750, 4144952; 740641, 4145056; 740535, 4145175; 740517, 4145182; 740490, 4145240; 740487, 4145263; 740386, 4145415; 740321, 4145847; 740320, 4146066; 740303, 4146114; 740276, 4146159; 740272, 4146225; 740293, 4146273; 740293, 4146303; 740370, 4146426; 740415, 4146474; 740536, 4146602; 740735, 4146722; 740825, 4146775; 741069, 4147251; 741071, 4147549; 741071, 4147576; 740982, 4147830; 740955, 4147883; 740914, 4147967; 740822, 4148059; 740772, 4148182; 740782, 4148363; 740776, 4148391; 740695, 4148831; 740617, 4149151; 740447, 4149311; 740396, 4149534; 740344, 4149561; 740303, 4149575; 740289, 4149588; 740238, 4149636; 740225, 4149666; 740057, 4149659; 739993, 4149678; 739917, 4149678; 739791, 4149621; 739705, 4149597; 739701, 4149596; 739602, 4149593; 739521, 4149560; 739443, 4149542; 739197, 4149515; 738714, 4149273; 738694, 4149252; 738674, 4149251; 738178, 4148999; 737835, 4148823; 737747, 4148772; 737044, 4148135; 736672, 4147809; 736430, 4147669; 735929, 4147379; 735716, 4147219; 735669, 4147184; 735605, 4147136; 735437, 4147009; 735223, 4146848; 735183, 4146809; 735156, 4146798; 735151, 4146778; 735022, 4146655; 734989, 4146630; 734609, 4146349; 734480, 4146255; 734012, 4145909; 733808, 4145758; 733765, 4145739; 733763, 4145732; 733370, 4145442; 732703, 4144952; 732391, 4144910; 732197, 4144885; 731993, 4144850; 731062, 4144594; 730371, 4144363; 729000, 4143905; 728736, 4143813; 728542, 4143745; 728346, 4143647; 728018, 4143482; 727340, 4143194; 726795, 4142958; 726607, 4142867; 726599, 4142856; 726577, 4142853; 725785, 4142417; 725793, 4142408; 725843, 4142361; 726002, 4142378; 726117, 4142355; 726204, 4142264; 726415, 4142046; 726420, 4141975; 726381, 4141921; 726367, 4141880; 726261, 4141732; 726182, 4141648; 725935, 4141477; 725916, 4141451; 725903, 4141379; 725914, 4141349; 725981, 4141288; 726033, 4141240; 726145, 4141137; 726156, 4141109; 726147, 4141073; 726096, 4140993; 726083, 4140896; 726089, 4140784; 726108, 4140739; 726268, 4140551; 726269, 4140436; 726283, 4140368; 726313, 4140308; 726412, 4140209; 726455, 4140025; 726457, 4140000; 726459, 4139959; 726715, 4139715; 726786, 4139647; 726804, 4139630; 726822, 4139625; 726822, 4139611; 726823, 4139582; 726809, 4139546; 726755, 4139466; 726754, 4139433; 726931, 4139179; 727174, 4138842; 727220, 4138823; 727261, 4138819; 727328, 4138864; 727331, 4138842; 727333, 4138831; 727335, 4138819; 727343, 4138816; 727396, 4138803; 727406, 4138800; 727414, 4138798; 727552, 4138779; 727711, 4138793; 727806, 4138786; 727819, 4138766; 727845, 4138644; 727858, 4138617; 727881, 4138590; 727700, 4138500; 727600, 4138400; 727400, 4138300; 727400, 4137800; 727300, 4137800; 727300, 4137600; 727400, 4137600; 727400, 4137500; 727300, 4137500; 727300, 4137400; 727400, 4137400; 727400, 4137200; 726500, 4137200; 726500, 4136500; 726400, 4136400; 725800, 4136400; 725800, 4137200; 725000, 4137200; 724900, 4138800; 725500, 4138800; 725500, 4138700; 725800, 4138700; 725800, 4138800; 725900, 4138800; 725900, 4139500; 726500, 4139500; 726500, 4139600; 725900, 4139600; 725800, 4139600; 725800, 4140200; 725900, 4140200; 725900, 4140900; 725400, 4140900; 725400, 4140800; 725100, 4140800; 725100, 4141000; 724900, 4141000; 724900, 4141200; 724100, 4141200; 724100, 4141600; 723400, 4141600; 723400, 4141100; 723200, 4141100; 723200, 4140600; 723400, 4140500; 723400, 4139500; 724000, 4139500; 724000, 4139400; 723900, 4138900; 723900, 4138700; 723500, 4138200; 723400, 4138200; 723400, 4138300; 723000, 4138300; 723000, 4138700; 723000, 4138900; 723100, 4139100; 723200, 4139400; 723300, 4139500; 722100, 4139500; 722000, 4140500; 721900, 4141100; 721900, 4141900; 721900, 4143400; 720800, 4143400; 720900, 4141800; 721000, 4141500; 721000, 4141200; 721100, 4141100; 721000, 4141000; 717800, 4140900; 717700, 4142500; 714500, 4142400; 714500, 4144900; 715500, 4144900; 715500, 4145000; 715800, 4145000; 715900, 4145000; 716000, 4145000; 716100, 4145100; 716100, 4145200; 716000, 4145200; 715900, 4145300; 715900, 4145400; 716000, 4145500; 716000, 4145600; 716100, 4145700; 717000, 4145700; 717700, 4145300; 717800, 4145300; 717800, 4145200; 717800, 4145100; 717600, 4144900; 717600, 4144800; 717600, 4144700; 717800, 4144500; 717900, 4144600; 718200, 4144600; 718400, 4144500; 718700, 4144500; 718700, 4144800; 718600, 4145000; 718700, 4145100; 718700, 4145600; 718600, 4145600; 718600, 4145700; 718700, 4145800; 718600, 4145900; 718500, 4146000; 718500, 4146100; 718600, 4146200; 718600, 4146500; 718300, 4146500; 718200, 4146600; 718200, 4146800; 718300, 4146800; 718500, 4146900; 718600, 4147000; 718600, 4147100; 718400, 4147200; 718500, 4147300; 718500, 4147600; 718700, 4147600; 718700, 4147400; 719000, 4147500; 719100, 4147700; 719300, 4147600; 719600, 4147900; 719700, 4148000; 719700, 4148100; 719800, 4148200; 720000, 4148200; 720600, 4148200; 720600, 4148300; 720700, 4148400; 720800, 4148400; 720900, 4148500; 722700, 4148500; 722700, 4148600; 722900, 4148600; 723200, 4148700; 723400, 4148700; 723200, 4148600; 723100, 4148500; 723000, 4148400; 723200, 4148200; 723400, 4148200; 723500, 4148300; 723600, 4148400; 723600, 4148500; 723800, 4148500; 723800, 4148400; 723900, 4148400; 723900, 4148500; 724000, 4148700; 724200, 4148500; 724200, 4148900; 724300, 4149000; 724300, 4149100; 724500, 4149000; 724500, 4149300; 724700, 4149400; 724900, 4149600; 725000, 4149700; 725000, 4150000; 724900, 4150100; 725000, 4150200; 725200, 4150200; 725300, 4150400; 725400, 4150500; 725400, 4150600; 725100, 4150900; 724700, 4150900; 724700, 4153400; 725000, 4153500; 725400, 4153900; 725600, 4154100; 725800, 4154200; 726000, 4154300; 726200, 4154000; 726300, 4153800; 726300, 4153700; 727800, 4153600; 727800, 4153400; 727900, 4153400; 727900, 4153500; 728400, 4153600; 728700, 4153700; 729000, 4153700; 729000, 4153600; 729100, 4153500; 729300, 4153400; 729400, 4153400; 729400, 4153300; 729300, 4153200; 729500, 4153100; 729800, 4153100; 729900, 4153200; 729900, 4154200; 730000, 4154200; 730100, 4154300; 730600, 4154300; 730700, 4154400; 731000, 4154600; 731200, 4154700; 731500, 4154700; 731800, 4154900; 732200, 4154900; 732600, 4154800; 733200, 4154500; 733400, 4154500; 733700, 4154300; 734700, 4154300; 734900, 4154600; 735100, 4154800; 735100, 4154900; 735500, 4155300; 735600, 4155300; 735800, 4155500; 736100, 4155900; 737100, 4155400; 737157, 4155367; 737800, 4155000; 738200, 4154200; 738300, 4153300; 739000, 4152800; 739100, 4152200; 740200, 4151800; 740800, 4151500; 740800, 4150300; 741100, 4149900; 741700, 4149400; 742100, 4148500; 742100, 4147100; 743400, 4146100; 744000, 4145600; 744400, 4144600; 744300, 4143900; 743900, 4142700; 744000, 4142000; 744200, 4141700; 745500, 4140300; 746100, 4139500; 746800, 4138500; 747700, 4137700; 748500, 4135800; 748700, 4135100; 749500, 4134000; 749501, 4133999; 750173, 4132710; 750700, 4131700; 751600, 4130500; 752000, 4130200; 752094, 4130188; 752157, 4130180; 752800, 4130100; 753300, 4130400; 753500, 4130400; 753900, 4130200; 754000, 4129300; 753400, 4128400; 753900, 4127700; 754400, 4127700; 754600, 4127400; 755300, 4128400; 755400, 4128400; 755600, 4127700; 756900, 4126400; 757800, 4125800; 758400, 4126300; 758500, 4126300; 758600, 4126000; 757900, 4125100; 757400, 4125100; 757800, 4124400; 757800, 4124000; 758200, 4124000; 758500, 4123600; 758800, 4123600; 759000, 4123900; 759300, 4123900; 759700, 4123500; 759700, 4123400; 759200, 4122900; 758400, 4122900; 757900, 4123200; 757600, 4123900; 757000, 4123700; 756700, 4124000; 756719, 4124012; 757300, 4124400; 757187, 4124682; 757166, 4124735; 756500, 4123700; 753500, 4122400; 750200, 4122400; 750200, 4121400; 748600, 4121400; 748600, 4121900; 747800, 4121900; 747800, 4123300; 748300, 4123300; 748300, 4123500; 748500, 4123500; 748600, 4123500; 748600, 4123900; 747800, 4123900; 747800, 4124600; 747400, 4125100; 747400, 4125500; 746900, 4125500; 746900, 4125763; 746902, 4125767; 746921, 4125818; 746971, 4125871; 746997, 4125897; returning to 747003, 4125902.
                
                (11) Note: Unit 7 (Map 5) follows:
                
                  
                  ER10FE06.084
                
                (12) Unit 8: Madera County.

                (i) Unit 8A: Madera County. USGS 24,000 topographic quadrangle Kismet. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 766600, 4106300; 766600, 4105100; 764500, 4105000; 764500, 4105400; 761715, 4105400; 761700, 4105900; 762100, 4105900; 762900, 4106300; 763300, 4106200; 764100, 4106700; 764100, 4106200; 764500, 4106200; 764500, 4106400; 764800, 4106300; 765200, 4106400; 765700, 4106500; 765900, 4106700; 766100, 4106700; 766100, 4106500; 766300, 4106400; returning to 766600, 4106300.
                (ii) Unit 8B: Madera County. USGS 24,000 topographic quadrangle Daulton: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 767397, 4108238; 767442, 4108033; 767466, 4107846; 767496, 4107799; 767643, 4107646; 767657, 4107605; 767661, 4107533; 767663, 4107481; 767684, 4107415; 767700, 4107360; 768068, 4107230; 768482, 4107223; 768510, 4107237; 768558, 4107312; 768603, 4107420; 768625, 4107444; 768663, 4107460; 768783, 4107434; 768930, 4107375; 769050, 4107290; 769225, 4107285; 769259, 4107274; 769313, 4107237; 769329, 4107230; 769367, 4107213; 769443, 4107216; 769756, 4107290; 770235, 4107165; 770356, 4107136; 771175, 4107264; 771213, 4107261; 771255, 4107237; 771273, 4107227; 771286, 4107215; 771517, 4107059; 771528, 4107056; 771815, 4106993; 772201, 4106696; 772325, 4106560; 772378, 4106500; 772399, 4106384; 772498, 4106310; 772661, 4106375; 772759, 4106385; 772826, 4106355; 772868, 4106337; 772940, 4106262; 773047, 4106226; 773125, 4106234; 773232, 4106319; 773424, 4106582; 773448, 4106601; 773630, 4106805; 773788, 4106934; 774007, 4106931; 774153, 4106987; 774208, 4106991; 774293, 4106979; 774346, 4106988; 774441, 4107034; 774571, 4107181; 774624, 4107185; 774644, 4107178; 774688, 4107162; 774730, 4107128; 774749, 4107108; 774795, 4107079; 774835, 4107052; 774373, 4106482; 772896, 4104485; 772484, 4104659; 772378, 4104753; 772353, 4104745; 772066, 4104933; 772066, 4104934; 772066, 4104934; 771685, 4104609; 770687, 4104546; 770599, 4105943; 770592, 4106043; 770430, 4107035; 769419, 4107171; 769213, 4107259; 768315, 4107202; 767710, 4107264; 767247, 4108236; 767056, 4108159; 767077, 4108174; 767121, 4108207; 767181, 4108251; 767272, 4108279; 767327, 4108281; returning to 767379, 4108260; 767397, 4108238.

                (iii) Unit 8C: Madera County. USGS 24,000 topographic quadrangle Daulton: Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 766679, 4106696; 766679, 4106696; 766674, 4106696; 766674, 4106696; 766643, 4106695; 766647, 4107100; 766654, 4108020; 766655, 4108063; 766764, 4108105; 766868, 4108114; 766916, 4108115; 766952, 4108116; 766661, 4107999; returning to 766679, 4106696.
                
                (iv) Note: Unit 8 (Map 6) follows:
                
                  
                  ER10FE06.085
                
                Family Poaceae: Tuctoria mucronata (Solano Grass)
                (1) Critical habitat units are depicted for Yolo County, California, on the map below.

                (2) The primary constituent elements of critical habitat for Tuctoria mucronata (Solano grass) are the habitat components that provide:
                
                (i) Topographic features characterized by isolated mound and intermound complex within a matrix of surrounding uplands that result in continuously, or intermittently, flowing surface water in the depressional features including swales connecting the pools described in paragraph (2)(ii) of this section, providing for dispersal and promoting hydroperiods of adequate length in the pools; and
                (ii) Depressional features including isolated vernal pools with underlying restrictive soil layers that become inundated during winter rains and that continuously hold water or whose soils are saturated for a period long enough to promote germination, flowering, and seed production of predominantly annual native wetland species and typically exclude both native and nonnative upland plant species in all but the driest years. As these features are inundated on a seasonal basis, they do not promote the development of obligate wetland vegetation habitats typical of permanently flooded emergent wetlands.
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.

                (4) Unit 1: Yolo County, California. From USGS 1:24,000 scale quadrangles Davis, Saxon. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 615400, 4262300; 615400, 4260700; 614500, 4260700; 614500, 4261500; 614200, 4261500; 614200, 4261800; 614000, 4261800; 614000, 4262300; 615400, 4262300; returning to 615400, 4262300.
                
                (5) Note: Unit 1 (Map 1) follows:
                
                  
                  ER10FE06.086
                
                
                Family Poaceae: Zizania texana (Texas Wild-Rice)
                Texas, Hays County; Spring Lake and its outflow, the San Marcos River, downstream to its confluence with the Blanco River.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.174
                
                Family Polemoniaceae: Ipomopsis polyantha (Pagosa skyrocket)
                (1) Critical habitat units are designated for Archuleta County, Colorado.

                (2) The primary constituent elements of the physical and biological features essential to the conservation of Ipomopsis polyantha consist of five components:
                (i) Mancos shale soils.
                
                (ii) Elevation and climate. Elevations from 6,400 to 8,100 ft (1,950 to 2,475 m) and current climatic conditions similar to those that historically occurred around Pagosa Springs, Colorado. Climatic conditions include suitable precipitation; cold, dry springs; and winter snow.
                (iii) Plant community.
                
                (A) Suitable native plant communities (as described in paragraph (2)(iii)(B) of this entry) with small (less than 100 ft2 (10 m2)) or larger (several hectares or acres) barren areas with less than 20 percent plant cover in the actual barren areas.
                (B) Appropriate native plant communities, preferably with plant communities reflective of historical community composition, or altered habitats which still contain components of native plant communities. These plant communities include:
                (1) Barren shales;
                (2) Open montane grassland (primarily Arizona fescue) understory at the edges of open Ponderosa pine; or
                (3) Clearings within the ponderosa pine/Rocky Mountain juniper and Utah juniper/oak communities.
                (iv) Habitat for pollinators.
                
                (A) Pollinator ground and twig nesting areas. Nesting and foraging habitats suitable for a wide array of pollinators and their life-history and nesting requirements. A mosaic of native plant communities and habitat types generally would provide for this diversity.
                (B) Connectivity between areas allowing pollinators to move from one site to the next within each plant population.
                (C) Availability of other floral resources, such as other flowering plant species that provide nectar and pollen for pollinators. Grass species do not provide resources for pollinators.
                (D) A 3,280-ft (1,000-m) area beyond occupied habitat to conserve the pollinators essential for plant reproduction.
                (v) Appropriate disturbance regime.
                
                (A) Appropriate disturbance levels—Light to moderate, or intermittent or discontinuous disturbances.
                (B) Naturally maintained disturbances through soil erosion or human-maintained disturbances that can include light grazing, occasional ground clearing, and other disturbances that are not severe or continual.

                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on September 12, 2012. However, because Ipomopsis polyantha is found along the edges of roads and buildings, the edges of roads and edges of structures are included in the designation.
                (4) Critical habitat map units. Data layers defining map units were created on a base of both aerial imagery (NAIP 2009) as well as USGS geospatial quadrangle maps and were mapped using NAD 83 Universal Transverse Mercator (UTM), zone 13N coordinates. Location information came from a wide array of sources. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public on http://regulations.gov at Docket No. FWS-R6-ES-2011-0040, on our Internet site (http://www.fws.gov/mountain-prairie/species/plants/3ColoradoPlants/index.html), and at the Western Colorado Ecological Services Office, 764 Horizon Drive, Suite B, Grand Junction, CO 81506-3946.
                (5) Note: Index map of critical habitat for Ipomopsis polyantha follows:
                
                  
                  ER13AU12.008
                
                (6) Unit 1: Dyke, Archuleta County, Colorado. Note: Map of Unit 1 of critical habitat for Ipomopsis polyantha follows:
                
                  
                  ER13AU12.009
                

                (7) Unit 2: O'Neal Hill Special Botanical Unit, Archuleta County, Colorado. Note: Map of Unit 2 of critical habitat for Ipomopsis polyantha follows:
                
                  
                  ER13AU12.010
                

                (8) Unit 3: Pagosa Springs, Archuleta County, Colorado. Note: Map of Unit 3 of critical habitat for Ipomopsis polyantha is provided at paragraph (9) of this entry.

                (9) Unit 4: Eight Mile Mesa, Archuleta County, Colorado. Note: Map of Units 3 and 4 of critical habitat for Ipomopsis polyantha follows:
                
                  
                  ER13AU12.011
                
                
                Family Polemoniaceae: Navarretia fossalis (spreading navarretia)
                (1) Critical habitat units are depicted for Los Angeles, Riverside, and San Diego Counties, California, on the maps below.

                (2) Within these areas, the primary constituent elements (PCEs) for Navarretia fossalis consist of three components:
                (i) PCE 1—Ephemeral wetland habitat. Vernal pools (up to 10 ac (4 ha)) and seasonally flooded alkali vernal plains that become inundated by winter rains and hold water or have saturated soils for 2 weeks to 6 months during a year with average rainfall (i.e., years where average rainfall amounts for a particular area are reached during the rainy season (between October and May)). This period of inundation is long enough to promote germination, flowering, and seed production for Navarretia fossalis and other native species typical of vernal pool and seasonally flooded alkali vernal plain habitat, but not so long that true wetland species inhabit the areas.
                (ii) PCE 2—Intermixed wetland and upland habitats that act as the local watershed. Areas characterized by mounds, swales, and depressions within a matrix of upland habitat that result in intermittently flowing surface and subsurface water in swales, drainages, and pools described in PCE 1.
                (iii) PCE 3—Soils that support ponding during winter and spring. Soils found in areas characterized in PCEs 1 and 2 that have a clay component or other property that creates an impermeable surface or subsurface layer. These soil types include, but are not limited to: Cieneba-Pismo-Caperton soils in Los Angeles County; Domino, Traver, Waukena, Chino, and Willows soils in Riverside County; and Huerhuero, Placentia, Olivenhain, Stockpen, and Redding soils in San Diego County.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one of more of the primary constituent elements, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Critical habitat map units. Data layers defining map units were created using a base of U.S. Geological Survey 7.5' quadrangle maps. Critical habitat units were then mapped using Universal Transverse Mercator (UTM) zone 11, North American Datum (NAD) 1983 coordinates.
                (5) Note: Index Map of critical habitat units for Navarretia fossalis (spreading navarretia) follows:
                
                  
                  ER07OC10.002
                
                (6) Unit 1: Los Angeles Basin-Orange Management Area, Los Angeles County, CA. Subunit 1A: Cruzan Mesa.

                (i) From USGS 1:24,000 quadrangle Mint Canyon. Land bounded by the following Universal Transverse Mercator (UTM) North American Datum of 1983 (NAD83) coordinates (E, N): 367454, 3813696; 367493, 3813876; 367443, 3813933; 367418, 3814003; 367396, 3814159; 367387, 3814304; 367454, 3814474; 367517, 3814549; 367580, 3814651; 367676, 3814752; 367807, 3814866; 367996, 3814923; 368172, 3815075; 368198, 3815107; 368375, 3815036; 368318, 3814957; 368262, 3814889; 368198, 3814795; 368181, 3814768; 368108, 3814754; 368073, 3814710; 367963, 3814624; 367921, 3814549; 367938, 3814421; 368014, 3814343; 368006, 3814230; 368048, 3814134; 368070, 3814110; 368060, 3814070; 368014, 3814065; 367972, 3814041; 367955, 3813970; 367935, 3813962; 367866, 3813938; 367834, 3813913; 367795, 3813849; 367740, 3813818; 367720, 3813762; 367640, 3813619; 367577, 3813595; 367520, 3813592; 367481, 3813628; 367454, 3813696; thence returning to 367454, 3813696.
                (ii) Note: Map of Subunit 1A (Cruzan Mesa) is provided at paragraph (7)(ii) of this entry.
                (7) Unit 1: Los Angeles Basin-Orange Management Area, Los Angeles County, CA. Subunit 1B: Plum Canyon.
                (i) From USGS 1:24,000 quadrangle Mint Canyon. Land bounded by the following UTM NAD83 coordinates (E, N): 366405, 3812925; 366364, 3812918; 366339, 3812957; 366287, 3812974; 366266, 3812973; 366271, 3813010; 366295, 3813063; 366333, 3813106; 366370, 3813141; 366424, 3813157; 366448, 3813168; 366505, 3813193; 366585, 3813271; 366601, 3813269; 366600, 3813233; 366619, 3813163; 366628, 3813088; 366619, 3813004; 366612, 3812959; 366602, 3812939; 366532, 3812913; 366490, 3812911; 366441, 3812920; 366405, 3812925; thence returning to 366405, 3812925.
                (ii) Note: Map of Unit 1, Subunits 1A (Cruzan Mesa) and 1B (Plum Canyon) follows:
                
                  
                  ER07OC10.003
                
                (8) Unit 2: San Diego: Northern Coastal Mesa Management Area—Poinsettia Lane Commuter Station, San Diego County, CA.

                (i) From USGS 1:24,000 quadrangle Encinitas. Land bounded by the following UTM NAD83 coordinates (E, N): 470268, 3663409; 470278, 3663384; 470281, 3663385; 470287, 3663371; 470291, 3663351; 470291, 3663350; 470312, 3663306; 470317, 3663288; 470319, 3663280; 470359, 3663184; 470392, 3663084; 470440, 3662935; 470487, 3662900; 470520, 3662863; 470515, 3662828; 470501, 3662798; 470529, 3662710; 470522, 3662706; 470515, 3662703; 470501, 3662700; 470476, 3662766; 470454, 3662825; 470429, 3662892; 470404, 3662960; 470386, 3663008; 470368, 3663055; 470361, 3663075; 470296, 3663238; 470184, 3663499; 470163, 3663558; 470195, 3663563; 470209, 3663563; 470210, 3663559; 470213, 3663548; 470223, 3663527; 470234, 3663498; 470242, 3663476; 470248, 3663458; 470251, 3663445; 470251, 3663440; 470260, 3663420; 470264, 3663415; thence returning to 470268, 3663409.
                (ii) Note: Map of Unit 2 (Poinsettia Lane Commuter Station) follows:
                
                  ER07OC10.004
                
                
                (9) Unit 3: San Diego: Central Coastal Mesa Management Area, San Diego County, CA. Subunit 3B: Carroll Canyon.
                (i) From USGS 1:24,000 quadrangle Del Mar. Land bounded by the following UTM NAD83 coordinates (E, N): 485008, 3639919; 485017, 3639943; 485017, 3639943; 485018, 3639947; 485035, 3639991; 485533, 3639996; 485537, 3639996; 485537, 3639996; 485525, 3639961; 485476, 3639931; 485440, 3639908; 485440, 3639908; 485338, 3639845; 485223, 3639815; 485221, 3639814; 485179, 3639804; 485179, 3639803; 485158, 3639798; 485086, 3639788; 485070, 3639828; 485008, 3639919; thence returning to 485008, 3639919.
                (ii) Note: Map of Unit 3, Subunit 3B (Carroll Canyon) follows:
                
                  
                  ER07OC10.005
                
                (10) Unit 3: San Diego: Central Coastal Mesa Management Area, San Diego County, CA. Subunit 3C: Nobel Drive.

                (i) From USGS 1:24,000 quadrangle La Jolla. Land bounded by the following UTM NAD83 coordinates (E, N): 481837, 3636331; 481667, 3636273; 481510, 3636284; 481409, 3636370; 481393, 3636384; 481475, 3636442; 481708, 3636763; 481796, 3636699; 481797, 3636697; 481797, 3636697; 481877, 3636570; 481965, 3636407; 481837, 3636331; thence returning to 481837, 3636331.
                
                (ii) Note: Map of Unit 3, Subunit 3C (Nobel Drive) follows:
                
                  ER07OC10.006
                
                (11) Unit 3: San Diego: Central Coastal Mesa Management Area, San Diego County, CA. Subunit 3D: Montgomery Field.

                (i) From USGS 1:24,000 quadrangle La Jolla. Land bounded by the following UTM NAD83 coordinates (E, N): 487573, 3630977; 487591, 3630964; 487627, 3630940; 487619, 3630908; 487617, 3630896; 487645, 3630880; 487577, 3630651; 487447, 3630712; 487233, 3630813; 487194, 3630830; 487232, 3630926; 487248, 3630966; 487260, 3630999; 487281, 3631001; 487306, 3630997; 487327, 3630977; 487330, 3630975; 487334, 3630978; 487336, 3630979; 487341, 3630983; 487343, 3630991; 487359, 3631033; 487363, 3631045; 487361, 3631049; 487357, 3631057; 487377, 3631099; 487386, 3631117; 487376, 3631131; 487375, 3631131; 487326, 3631133; 487336, 3631175; 487340, 3631237; 487346, 3631328; 487347, 3631333; 487384, 3631352; 487437, 3631378; 487571, 3631443; 487594, 3631446; 487598, 3631422; 487598, 3631310; 487575, 3631296; 487573, 3630977; thence returning to 487573, 3630977.
                (ii) Note: Map of Unit 3, Subunit 3D (Montgomery Field) follows:
                
                  
                  ER07OC10.007
                
                (12) Unit 4: San Diego: Inland Management Area, San Diego County, CA. Subunit 4C1: San Marcos (Upham).
                (i) From USGS 1:24,000 quadrangle San Marcos. Land bounded by the following UTM NAD83 coordinates (E, N): 481857, 3666532; 481841, 3666524; 481458, 3666685; 481587, 3666988; 481974, 3666823; 481857, 3666532; thence returning to 481857, 3666532.

                (ii) Note: Map of Unit 4, Subunit 4C1 is provided at paragraph (14)(ii) of this entry.
                
                (13) Unit 4: San Diego: Inland Management Area, San Diego County, CA. Subunit 4C2: San Marcos (Universal Boot).
                (i) From USGS 1:24,000 quadrangle San Marcos. Land bounded by the following UTM NAD83 coordinates (E, N): 481373, 3666492; 481676, 3666355; 481700, 3666464; 481813, 3666423; 481809, 3666367; 481877, 3666133; 481805, 3666113; 481825, 3666048; 481669, 3666007; 481641, 3666000; 481639, 3666000; 481639, 3666002; 481618, 3666066; 481555, 3666266; 481317, 3666363; 481373, 3666492; thence returning to 481373, 3666492.
                (ii) Note: Map of Unit 4, Subunit 4C2 is provided at paragraph (14)(ii) of this entry.
                (14) Unit 4: San Diego: Inland Management Area, San Diego County, CA. Subunit 4D: San Marcos (Bent Avenue).
                (i) From USGS 1:24,000 quadrangle San Marcos. Land bounded by the following UTM NAD83 coordinates (E, N): 482781, 3666563; 482772, 3666562; 482716, 3666750; 482842, 3666785; 482865, 3666703; 482781, 3666563; thence returning to 482781, 3666563.
                (ii) Note: Map of Unit 4, Subunits 4C1, 4C2, and 4D (San Marcos) follows:
                
                  
                  ER07OC10.008
                
                (15) Unit 4: San Diego: Inland Management Area, San Diego County, CA. Subunit 4E: Ramona.

                (i) From USGS 1:24,000 quadrangle San Pasqual. Land bounded by the following UTM NAD83 (E, N): 508768, 3654813; 508597, 3654751; 508493, 3654857; 508382, 3654971; 508373, 3654977; 508373, 3654977; 508366, 3654982; 508357, 3654989; 508270, 3655050; 508115, 3655137; 508036, 3655159; 507889, 3655176; 507807, 3655222; 507750, 3655265; 507772, 3655380; 507758, 3655500; 507813, 3655500; 507965, 3655470; 508357, 3655383; 508363, 3655347; 508363, 3655345; 508375, 3655275; 508376, 3655265; 509073, 3655260; 509073, 3655260; 509073, 3655260; 509180, 3655257; 509181, 3655234; 509181, 3655233; 509209, 3654862; 509082, 3654835; 508896, 3654822; 508768, 3654813; thence returning to 508768, 3654813.
                (ii) Note: Map of Unit 4, Subunit 4E (Ramona) follows:
                
                  ER07OC10.009
                
                
                (16) Unit 5: San Diego: Southern Coastal Mesa Management Area, San Diego County, CA. Subunit 5A: Sweetwater Vernal Pools.
                (i) From USGS 1:24,000 quadrangle Jamul Mountains. Land bounded by the following UTM NAD83 coordinates (E, N): 501084, 3616605; 501096, 3616520; 501078, 3616418; 501054, 3616382; 501054, 3616382; 501051, 3616377; 501051, 3616376; 501051, 3616376; 501051, 3616376; 501049, 3616374; 501052, 3616122; 501052, 3616122; 501052, 3616121; 501053, 3616099; 501005, 3616101; 501004, 3616101; 501002, 3616102; 500915, 3616106; 500913, 3616107; 500913, 3616107; 500814, 3616112; 500775, 3616112; 500775, 3616112; 500775, 3616112; 500769, 3616112; 500562, 3616233; 500497, 3616288; 500462, 3616334; 500436, 3616380; 500420, 3616409; 500402, 3616428; 500327, 3616508; 500312, 3616524; 500300, 3616596; 500356, 3616639; 500425, 3616639; 500468, 3616628; 500511, 3616617; 500591, 3616596; 500640, 3616597; 500651, 3616619; 500670, 3616713; 500671, 3616718; 500685, 3616767; 500770, 3616826; 500802, 3616841; 500872, 3616836; 500903, 3616834; 500952, 3616822; 501051, 3616760; 501075, 3616669; 501075, 3616667; 501076, 3616663; 501084, 3616607; 501084, 3616605; 501084, 3616605; thence returning to 501084, 3616605.
                (ii) Note: Map of Unit 5, Subunit 5A (Sweetwater Vernal Pools) follows:
                
                  
                  ER07OC10.010
                
                (17) Unit 5: San Diego: Southern Coastal Mesa Management Area, San Diego County, CA. Subunit 5B: Otay River Valley.

                (i) From USGS 1:24,000 quadrangles Imperial Beach and Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 499953, 3607783; 499924, 3607743; 499882, 3607749; 499871, 3607775; 499868, 3607814; 499815, 3607834; 499768, 3607839; 499731, 3607866; 499747, 3607899; 499762, 3607949; 499818, 3607996; 499843, 3608025; 499843, 3608079; 499818, 3608100; 499815, 3608107; 499784, 3608170; 499796, 3608236; 499838, 3608323; 499855, 3608364; 499880, 3608400; 499909, 3608415; 499921, 3608415; 499944, 3608404; 499957, 3608370; 499997, 3608238; 499997, 3608196; 499994, 3608161; 499992, 3608144; 499988, 3608082; 499962, 3608026; 499936, 3607993; 499920, 3607960; 499923, 3607916; 499939, 3607872; 499957, 3607827; 499953, 3607783; thence returning to 499953, 3607783.
                (ii) Note: Map of Unit 5, Subunit 5B (Otay River Valley) follows:
                
                  ER07OC10.011
                
                
                (18) Unit 5: San Diego: Southern Coastal Mesa Management Area, San Diego County, CA. Subunit 5C: Otay Mesa.
                (i) From USGS 1:24,000 quadrangle Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 506759, 3606253; 506757, 3606201; 506702, 3606219; 506663, 3606258; 506601, 3606362; 506590, 3606382; 506575, 3606411; 506575, 3606411; 506535, 3606490; 506509, 3606580; 506503, 3606601; 506485, 3606661; 506481, 3606693; 506531, 3606734; 506581, 3606748; 506599, 3606760; 506600, 3606760; 506617, 3606771; 506634, 3606848; 506641, 3606869; 506642, 3606870; 506660, 3606918; 506706, 3606936; 506750, 3606885; 506777, 3606855; 506777, 3606854; 506792, 3606837; 506829, 3606785; 506880, 3606730; 506913, 3606679; 506915, 3606602; 506915, 3606597; 506918, 3606535; 506901, 3606523; 506901, 3606523; 506885, 3606512; 506841, 3606510; 506807, 3606502; 506776, 3606485; 506776, 3606485; 506768, 3606480; 506768, 3606473; 506768, 3606473; 506759, 3606253; 506759, 3606253; thence returning to 506759, 3606253.
                (ii) Note: Map of Unit 5, Subunit 5C (Otay Mesa) follows:
                
                  
                  ER07OC10.012
                
                (19) Unit 5: San Diego: Southern Coastal Mesa Management Area, San Diego County, CA. Subunit 5F: Proctor Valley.

                (i) From USGS 1:24,000 quadrangle Jamul Mountains. Land bounded by the following UTM NAD83 coordinates (E, N): 507676, 3615007; 507616, 3614943; 507548, 3614930; 507458, 3614918; 507386, 3614907; 507320, 3614907; 507247, 3614939; 507190, 3614947; 507173, 3614947; 507188, 3615018; 507239, 3615163; 507269, 3615226; 507269, 3615275; 507213, 3615335; 507188, 3615393; 507188, 3615433; 507194, 3615465; 507194, 3615465; 507194, 3615465; 507196, 3615476; 507211, 3615508; 507298, 3615529; 507316, 3615587; 507301, 3615676; 507301, 3615723; 507301, 3615800; 507362, 3615808; 507402, 3615865; 507403, 3615866; 507448, 3615906; 507488, 3615906; 507526, 3615872; 507556, 3615806; 507605, 3615706; 507590, 3615601; 507537, 3615580; 507514, 3615518; 507556, 3615510; 507654, 3615493; 507669, 3615405; 507661, 3615318; 507661, 3615220; 507674, 3615164; 507678, 3615148; 507680, 3615073; 507679, 3615062; 507679, 3615062; 507679, 3615062; 507676, 3615007; thence returning to 507676, 3615007.
                (ii) Note: Map of Unit 5, Subunit 5F (Proctor Valley) follows:
                
                  
                  ER07OC10.013
                
                (20) Unit 5: San Diego: Southern Coastal Mesa Management Area, San Diego County, CA. Subunit 5G: Otay Lakes.

                (i) From USGS 1:24,000 quadrangles Jamul Mountains and Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 508045, 3609784; 508120, 3609675; 508188, 3609745; 508194, 3609751; 508316, 3609736; 508337, 3609733; 508400, 3609730; 508423, 3609791; 508450, 3609898; 508460, 3609936; 508570, 3609926; 508651, 3609926; 508671, 3609898; 508672, 3609897; 508707, 3609847; 508714, 3609756; 508646, 3609718; 508323, 3609536; 508199, 3609465; 508094, 3609406; 508033, 3609385; 507917, 3609374; 507800, 3609334; 507695, 3609287; 507595, 3609248; 507467, 3609283; 507394, 3609229; 507308, 3609250; 507303, 3609341; 507359, 3609406; 507392, 3609455; 507371, 3609565; 507383, 3609658; 507366, 3609763; 507387, 3609868; 507392, 3609895; 507404, 3609959; 507455, 3609968; 507572, 3609922; 507715, 3609896; 507742, 3609891; 507912, 3609880; 508045, 3609784; thence returning to 508045, 3609784.
                (ii) Note: Map of Unit 5, Subunit 5G (Otay Lakes) follows:
                
                  ER07OC10.014
                
                
                (21) Unit 5: San Diego: Southern Coastal Mesa Management Area, San Diego County, CA. Subunit 5H: Western Otay Mesa Vernal Pool Complexes.
                (i) From USGS 1:24,000 quadrangles Imperial Beach and Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 498398, 3601961; 498398, 3601927; 498482, 3601937; 498514, 3601914; 498495, 3601822; 498463, 3601742; 498434, 3601651; 498324, 3601579; 498154, 3601581; 498025, 3601666; 498008, 3601765; 498093, 3601864; 498185, 3601904; 498223, 3601940; 498240, 3602001; 498268, 3602119; 498268, 3602251; 498375, 3602256; 498461, 3602258; 498495, 3602211; 498468, 3602159; 498468, 3602158; 498463, 3602148; 498450, 3602119; 498450, 3602119; 498436, 3602087; 498407, 3602039; 498398, 3601961; thence returning to 498398, 3601961.
                (ii) From USGS 1:24,000 quadrangles Imperial Beach and Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 497444, 3602605; 497382, 3602601; 497311, 3602614; 497263, 3602633; 497255, 3602688; 497270, 3602708; 497270, 3602708; 497287, 3602732; 497379, 3602732; 497424, 3602725; 497443, 3602708; 497443, 3602707; 497447, 3602704; 497529, 3602702; 497546, 3602702; 497545, 3602698; 497545, 3602698; 497529, 3602651; 497518, 3602636; 497515, 3602631; 497455, 3602606; 497444, 3602605; 497444, 3602605; thence returning to 497444, 3602605.
                (iii) From USGS 1:24,000 quadrangles Imperial Beach and Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 498002, 3602859; 497981, 3602853; 497930, 3602857; 497929, 3602859; 497911, 3602885; 497934, 3602916; 497946, 3602955; 497985, 3602951; 497981, 3602939; 497985, 3602920; 498000, 3602888; 498012, 3602861; 498002, 3602859; thence returning to 498002, 3602859.
                (iv) From USGS 1:24,000 quadrangles Imperial Beach and Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 499680, 3603156; 499688, 3603148; 499683, 3603090; 499717, 3603078; 499739, 3603039; 499829, 3603005; 499812, 3602945; 499754, 3602867; 499676, 3602836; 499584, 3602794; 499553, 3602833; 499536, 3602889; 499519, 3602920; 499485, 3602983; 499483, 3603035; 499478, 3603172; 499490, 3603173; 499497, 3603173; 499577, 3603174; 499584, 3603178; 499607, 3603175; 499624, 3603162; 499680, 3603156; thence returning to 499680, 3603156.
                (v) From USGS 1:24,000 quadrangles Imperial Beach and Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 499158, 3603493; 499170, 3603456; 499130, 3603457; 499083, 3603458; 499083, 3603495; 499075, 3603541; 499070, 3603572; 499121, 3603582; 499130, 3603565; 499141, 3603546; 499158, 3603493; thence returning to 499158, 3603493.
                (vi) From USGS 1:24,000 quadrangles Imperial Beach and Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 499007, 3603851; 499012, 3603773; 499051, 3603691; 499044, 3603640; 498993, 3603609; 498983, 3603633; 498993, 3603652; 498993, 3603655; 498986, 3603722; 498984, 3603778; 498983, 3603805; 498979, 3603807; 498953, 3603817; 498947, 3603819; 498903, 3603790; 498852, 3603749; 498857, 3603715; 498823, 3603688; 498741, 3603676; 498702, 3603688; 498719, 3603715; 498763, 3603742; 498826, 3603776; 498874, 3603817; 498930, 3603831; 498957, 3603847; 499000, 3603873; 499007, 3603851; thence returning to 499007, 3603851.
                (vii) From USGS 1:24,000 quadrangles Imperial Beach and Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 499259, 3603894; 499303, 3603885; 499344, 3603890; 499383, 3603892; 499384, 3603882; 499390, 3603749; 499393, 3603531; 499431, 3603514; 499458, 3603487; 499461, 3603449; 499189, 3603449; 499221, 3603587; 499233, 3603618; 499247, 3603633; 499267, 3603642; 499269, 3603664; 499267, 3603679; 499209, 3603701; 499182, 3603768; 499184, 3603807; 499177, 3603877; 499186, 3603886; 499206, 3603907; 499259, 3603894; thence returning to 499259, 3603894.
                (viii) From USGS 1:24,000 quadrangles Imperial Beach and Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 499359, 3604115; 499359, 3604025; 499350, 3604018; 499347, 3604016; 499320, 3604033; 499314, 3604043; 499286, 3604091; 499257, 3604115; 499221, 3604110; 499177, 3604098; 499160, 3604125; 499160, 3604197; 499148, 3604270; 499143, 3604287; 499153, 3604292; 499223, 3604309; 499293, 3604299; 499330, 3604270; 499361, 3604239; 499387, 3604214; 499398, 3604205; 499383, 3604178; 499359, 3604159; 499359, 3604122; 499359, 3604115; thence returning to 499359, 3604115.
                (ix) From USGS 1:24,000 quadrangles Imperial Beach and Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 499618, 3604583; 499662, 3604524; 499662, 3604352; 499620, 3604367; 499541, 3604418; 499504, 3604459; 499475, 3604484; 499446, 3604510; 499436, 3604546; 499451, 3604575; 499475, 3604575; 499475, 3604575; 499528, 3604566; 499562, 3604568; 499618, 3604583; thence returning to 499618, 3604583.
                (x) From USGS 1:24,000 quadrangles Imperial Beach and Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 500083, 3603092; 500026, 3603130; 499985, 3603143; 499944, 3603149; 499903, 3603164; 499898, 3603164; 499885, 3603170; 499886, 3603218; 499880, 3603221; 499880, 3603325; 499949, 3603340; 499967, 3603344; 499969, 3603407; 500093, 3603400; 500083, 3603092; 500083, 3603092; thence returning to 500083, 3603092.
                (xi) Note: Map of Unit 5, Subunit 5H (Western Otay Mesa Vernal Pool Complexes) follows:
                
                  
                  ER07OC10.015
                
                (22) Unit 5: San Diego: Southern Coastal Mesa Management Area, San Diego County, CA. Subunit 5I: Eastern Otay Mesa Vernal Pool Complexes.

                (i) From USGS 1:24,000 quadrangle Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 505882, 3604195; 505900, 3603953; 505859, 3603974; 505832, 3603989; 505798, 3604009; 505753, 3604040; 505721, 3604065; 505690, 3604091; 505662, 3604118; 505633, 3604147; 505608, 3604176; 505569, 3604222; 505539, 3604260; 505527, 3604287; 505547, 3604326; 505587, 3604372; 505626, 3604399; 505733, 3604393; 505828, 3604330; 505863, 3604289; 505865, 3604259; 505882, 3604195; thence returning to 505882, 3604195.
                (ii) From USGS 1:24,000 quadrangle Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N): 503223, 3605127; 503429, 3604767; 503325, 3604734; 503153, 3604635; 503028, 3604559; 502978, 3604516; 502955, 3604458; 502942, 3604387; 502909, 3604331; 502856, 3604268; 502838, 3604202; 502733, 3604206; 502719, 3604815; 502735, 3605001; 502742, 3605091; 502788, 3605114; 502833, 3605086; 502840, 3605001; 502847, 3604914; 502930, 3604871; 502988, 3604876; 503021, 3604924; 503050, 3605001; 503061, 3605030; 503092, 3605139; 503130, 3605145; 503160, 3605149; 503223, 3605127; thence returning to 503223, 3605127.
                (iii) From USGS 1:24,000 quadrangle Otay Mesa. Land bounded by the following UTM NAD83 coordinates (E, N):504614, 3605172; 504617, 3605127; 504583, 3605128; 504550, 3605129; 504519, 3605130; 504519, 3605122; 504540, 3604842; 503733, 3604867; 503681, 3604857; 503658, 3604846; 503624, 3604830; 503406, 3605134; 503467, 3605162; 503530, 3605134; 503588, 3605119; 503598, 3605139; 503598, 3605200; 503672, 3605223; 503753, 3605309; 503847, 3605347; 503912, 3605382; 503925, 3605389; 504011, 3605433; 504067, 3605433; 504096, 3605387; 504102, 3605377; 504186, 3605344; 504240, 3605309; 504283, 3605282; 504358, 3605268; 504475, 3605246; 504552, 3605221; 504561, 3605218; 504587, 3605196; 504614, 3605172; thence returning to 504614, 3605172.
                (iv) Note: Map of Unit 5, Subunit 5I (Eastern Otay Mesa Vernal Pool Complexes) follows:
                
                  
                  ER07OC10.016
                
                (23) Unit 6: Riverside: Riverside Management Area, Riverside County, CA. Subunit 6A: San Jacinto River.

                (i) From USGS 1:24,000 quadrangles Perris and Lakeview. Land bounded by the following UTM NAD83 coordinates (E, N): 480115, 3736015; 480123, 3736089; 480006, 3736246; 479961, 3736644; 479978, 3736737; 480068, 3736890; 481015, 3736904; 481258, 3737111; 481423, 3736990; 481474, 3736952; 481500, 3736933; 481500, 3736933; 481545, 3736899; 481546, 3736899; 481550, 3736896; 481717, 3736773; 481889, 3736646; 481884, 3736589; 481807, 3736439; 481388, 3735908; 481199, 3735637; 481101, 3735567; 480929, 3735516; 480866, 3735513; 480742, 3735505; 480700, 3735490; 480699, 3735490; 480658, 3735471; 480615, 3735434; 480604, 3735421; 480565, 3735397; 480520, 3735296; 480463, 3735138; 480410, 3735025; 480359, 3734946; 480274, 3734884; 480175, 3734856; 480102, 3734839; 480006, 3734830; 479843, 3734847; 479783, 3734918; 479733, 3735028; 479744, 3735177; 479783, 3735259; 479899, 3735327; 479936, 3735397; 479969, 3735510; 480020, 3735584; 480071, 3735637; 480106, 3735671; 480115, 3736015; thence returning to 480115, 3736015.
                (ii) From USGS 1:24,000 quadrangles Perris and Lakeview. Land bounded by the following UTM NAD83 coordinates (E, N):482086, 3737103; 481896, 3737158; 481736, 3737152; 481607, 3737005; 481565, 3737040; 481565, 3737040; 481499, 3737095; 481495, 3737098; 481495, 3737098; 481460, 3737128; 481498, 3737171; 481607, 3737294; 481659, 3737308; 481659, 3737308; 481675, 3737312; 481806, 3737364; 481806, 3737365; 481828, 3737373; 481884, 3737410; 482049, 3737423; 482228, 3737521; 482293, 3737565; 482301, 3737570; 482305, 3737714; 482307, 3737840; 482332, 3738252; 482381, 3738399; 482400, 3738519; 482406, 3738559; 482498, 3738780; 482590, 3738989; 482670, 3739143; 482799, 3739259; 483002, 3739302; 483057, 3739329; 483058, 3739329; 483102, 3739351; 483154, 3739376; 483180, 3739388; 483352, 3739505; 483481, 3739579; 483555, 3739659; 483622, 3739714; 483733, 3739714; 483849, 3739726; 483914, 3739777; 483935, 3739794; 483942, 3739923; 483946, 3739994; 483948, 3740021; 483997, 3740083; 484071, 3740101; 484109, 3740101; 484175, 3740101; 484286, 3740101; 484409, 3740101; 484491, 3740101; 484556, 3740101; 484562, 3740101; 484660, 3740101; 484724, 3740101; 484808, 3740101; 484740, 3740015; 484724, 3740003; 484593, 3739911; 484558, 3739876; 484507, 3739825; 484310, 3739634; 484095, 3739438; 484078, 3739426; 483978, 3739358; 483961, 3739335; 483914, 3739275; 483904, 3739263; 483910, 3738133; 483780, 3737932; 483550, 3737726; 483330, 3737413; 483310, 3737372; 483104, 3737308; 483107, 3736913; 482312, 3736913; 482230, 3736937; 482203, 3736962; 482172, 3737005; 482086, 3737103; thence returning to 482086, 3737103.
                (iii) From USGS 1:24,000 quadrangles Perris and Lakeview. Land bounded by the following UTM NAD83 coordinates (E, N): 485275, 3740138; 484724, 3740131; 484574, 3740129; 484505, 3740129; 484256, 3740126; 484305, 3740158; 484305, 3740158; 484397, 3740217; 484483, 3740273; 484649, 3740476; 484723, 3740618; 484725, 3740623; 484725, 3740623; 484760, 3740691; 484853, 3740957; 484956, 3741250; 485150, 3741749; 485159, 3741772; 485184, 3741895; 485202, 3742006; 485218, 3742268; 485221, 3742307; 485244, 3742361; 485288, 3742466; 485368, 3742554; 485531, 3742733; 485534, 3742737; 485537, 3742748; 485537, 3742748; 485552, 3742804; 485575, 3743092; 485589, 3743271; 485662, 3743360; 485679, 3743380; 485711, 3743419; 485761, 3743480; 485917, 3743485; 485964, 3743486; 486099, 3743615; 486204, 3743695; 486326, 3743781; 486336, 3743800; 486369, 3743867; 486376, 3743928; 486369, 3743936; 486336, 3743974; 486296, 3744021; 486336, 3744125; 486339, 3744131; 486366, 3744163; 486366, 3744163; 486492, 3744315; 486519, 3744332; 486551, 3744352; 486640, 3744408; 486787, 3744549; 486855, 3744586; 487051, 3744586; 487135, 3744567; 487242, 3744543; 487425, 3744461; 487477, 3744437; 487488, 3744432; 487690, 3744377; 487905, 3744309; 487899, 3744260; 487824, 3744168; 487824, 3744168; 487795, 3744131; 487690, 3744039; 487631, 3743972; 487543, 3743873; 487346, 3743928; 487236, 3743799; 487150, 3743627; 487133, 3743609; 487027, 3743486; 486935, 3743418; 486907, 3743363; 486867, 3743283; 486818, 3743136; 486763, 3743062; 486707, 3742964; 486535, 3742804; 486366, 3742612; 486356, 3742601; 486351, 3742595; 486348, 3742590; 486334, 3742565; 486330, 3742557; 486111, 3742165; 486057, 3742013; 486019, 3741907; 486012, 3741890; 486090, 3741855; 485750, 3741117; 486062, 3740960; 485546, 3740143; 485276, 3740138; 485275, 3740138; thence returning to 485275, 3740138.

                (iv) From USGS 1:24,000 quadrangles Perris and Lakeview. Land bounded by the following UTM NAD83 coordinates (E, N): 488922, 3746032; 488976, 3746028; 489134, 3746103; 489376, 3746196; 489562, 3746326; 489603, 3746429; 489618, 3746466; 489662, 3746610; 489663, 3746613; 489672, 3746642; 489684, 3746680; 489690, 3746700; 489701, 3746735; 489768, 3746809; 489887, 3746940; 490083, 3747089; 490231, 3747126; 490425, 3747178; 490511, 3747200; 490519, 3747205; 490546, 3747218; 490585, 3747238; 490687, 3747247; 490836, 3747135; 490966, 3746959; 491124, 3746819; 491199, 3746726; 491199, 3746680; 491199, 3746678; 491199, 3746661; 491152, 3746652; 491125, 3746646; 491106, 3746642; 491056, 3746617; 491047, 3746613; 491045, 3746612; 490864, 3746522; 490864, 3746522; 490827, 3746503; 490652, 3746443; 490404, 3746359; 490390, 3746354; 490083, 3746252; 489983, 3746182; 489983, 3746182; 489979, 3746179; 489897, 3746121; 489785, 3745870; 489785, 3745793; 489785, 3745582; 489785, 3745424; 489601, 3745328; 489571, 3745312; 489292, 3745284; 489059, 3745266; 488827, 3745117; 488810, 3745111; 488810, 3745111; 488806, 3745110; 488787, 3745103; 488557, 3745024; 488514, 3745000; 488514, 3745000; 488493, 3744988; 488464, 3744972; 488408, 3744940; 488338, 3744897; 488306, 3744877; 488290, 3744867; 488287, 3744866; 488287, 3744689; 488272, 3744656; 488222, 3744549; 488212, 3744537; 488205, 3744528; 488205, 3744528; 488101, 3744401; 488027, 3744317; 487969, 3744341; 487537, 3744523; 487537, 3744523; 487500, 3744539; 487497, 3744540; 487476, 3744546; 487427, 3744559; 487255, 3744605; 487148, 3744610; 487135, 3744611; 487125, 3744611; 487059, 3744615; 487056, 3744615; 487023, 3744616; 486974, 3744619; 486934, 3744621; 486934, 3744621; 486864, 3744624; 486911, 3744726; 486945, 3744784; 486975, 3744834; 487054, 3744967; 487060, 3744979; 487067, 3744989; 487148, 3745127; 487357, 3745480; 487712, 3746290; 487720, 3746307; 487739, 3746356; 487857, 3746655; 488073, 3747200; 488202, 3747526; 488288, 3747745; 488297, 3747768; 488361, 3747950; 488408, 3748084; 488539, 3748177; 488574, 3748178; 488582, 3748178; 488595, 3748178; 488800, 3748180; 488805, 3748180; 489137, 3748184; 489217, 3748185; 489329, 3748186; 489346, 3748182; 489436, 3748160; 489441, 3748159; 489498, 3748067; 489520, 3748032; 489520, 3748032; 489534, 3748010; 489605, 3747930; 489701, 3747824; 489701, 3747749; 489690, 3747746; 489608, 3747724; 489608, 3747724; 489605, 3747723; 489497, 3747693; 489391, 3747693; 489293, 3747693; 489279, 3747693; 489255, 3747693; 489240, 3747677; 489217, 3747653; 489134, 3747563; 489133, 3747561; 489067, 3747400; 489032, 3747312; 488911, 3747005; 488873, 3746800; 488881, 3746769; 488887, 3746746; 488901, 3746689; 488994, 3746568; 488966, 3746456; 488920, 3746317; 488855, 3746187; 488845, 3746066; 488845, 3746038; 488922, 3746032; thence returning to 488922, 3746032.
                (v) Note: Map of Unit 6, Subunit 6A (San Jacinto River) follows:
                
                  ER07OC10.017
                
                
                (24) Unit 6: Riverside: Riverside Management Area, Riverside County, CA. Subunit 6B: Salt Creek Seasonally Flooded Alkali Plain.
                (i) From USGS 1:24,000 quadrangles Lakeview and Winchester. Land bounded by the following UTM NAD83 coordinates (E, N): 496999, 3734333; 496995, 3733632; 496993, 3733374; 496993, 3733353; 496992, 3733079; 496991, 3733046; 496991, 3732939; 496990, 3732731; 497270, 3732723; 497270, 3732391; 496987, 3732276; 496986, 3732133; 496979, 3732133; 496441, 3732133; 495871, 3732118; 495855, 3732117; 495791, 3731864; 495754, 3731720; 496288, 3731734; 496176, 3731442; 496130, 3731321; 496119, 3731293; 496110, 3731269; 496105, 3731257; 496098, 3731238; 495840, 3731139; 495783, 3731117; 495764, 3731110; 495673, 3731075; 495539, 3731023; 495370, 3730958; 495370, 3730958; 495344, 3730948; 495344, 3731276; 495344, 3731308; 495344, 3731312; 495203, 3731319; 495197, 3731308; 495182, 3731281; 495169, 3731258; 495144, 3731229; 495122, 3731204; 495028, 3731204; 494990, 3731228; 494954, 3731251; 494929, 3731288; 494917, 3731307; 494913, 3731312; 494806, 3731312; 494766, 3731420; 494693, 3731621; 494724, 3731768; 494749, 3731819; 494811, 3731848; 494835, 3731935; 494886, 3732013; 494875, 3732052; 494962, 3732078; 495080, 3732115; 495080, 3732115; 495095, 3732120; 495368, 3732124; 495546, 3732126; 495551, 3732348; 495558, 3732640; 495560, 3732698; 495566, 3732880; 495578, 3732932; 495579, 3732936; 495783, 3732925; 496065, 3733488; 496058, 3733755; 496057, 3733807; 496043, 3734174; 496173, 3734170; 496461, 3734174; 496505, 3734333; thence returning to 496999, 3734333.
                (ii) Note: Map of Unit 6, Subunit 6B (Salt Creek Seasonally Flooded Alkali Plain) follows:
                
                  
                  ER07OC10.018
                
                (25) Unit 6: Riverside: Riverside Management Area, Riverside County, CA. Subunit 6C: Wickerd and Scott Road Pools.
                (i) From USGS 1:24,000 quadrangle Romoland. Land bounded by the following UTM NAD83 coordinates (E, N): 485930, 3722429; 485737, 3722429; 485737, 3722611; 485930, 3722611; 485930, 3722429; thence returning to 485930, 3722429.

                (ii) From USGS 1:24,000 quadrangle Romoland. Land bounded by the following UTM NAD83 coordinates (E, N): 485922, 3723029; 485730, 3723232; 485911, 3723435; 485930, 3724021; 486317, 3724020; 486317, 3723305; 486412, 3723293; 486417, 3723421; 486512, 3723424; 486506, 3723229; 486714, 3723225; 486716, 3723220; 486716, 3723210; 486716, 3723200; 486716, 3723196; 486716, 3723094; 486716, 3723072; 486716, 3723031; 486716, 3722986; 486716, 3722964; 486716, 3722954; 486716, 3722915; 486716, 3722899; 486716, 3722885; 486716, 3722830; 486699, 3722435; 486116, 3722429; 486118, 3722817; 486016, 3722821; 486016, 3722931; 485922, 3723029; thence returning to 485922, 3723029.
                (iii) Note: Map of Unit 6, Subunit 6C (Wickerd and Scott Road Pools) follows:
                
                  ER07OC10.019
                
                
                Family Polygonaceae: Chorizanthe pungens var. pungens (Monterey spineflower)
                (1) Critical habitat units are depicted for Santa Cruz and Monterey Counties, California, on the maps below.

                (2) The primary constituent element of critical habitat for Chorizanthe pungens var. pungens is a vegetation structure arranged in a mosaic with openings between the dominant elements (e.g., scrub, shrub, oak trees, or clumps of herbaceous vegetation) that changes in spatial position as a result of physical processes such as windblown sands and fire and that allows sunlight to reach the surface of the following sandy soils: coastal beaches, dune land, Baywood sand, Ben Lomond sandy loam, Elder sandy loam, Oceano loamy sand, Arnold loamy sand, Santa Ynez fine sandy loam, Arnold—Santa Ynez complex, Metz complex, and Metz loamy sand.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, and roads) and the land on which such structures are located, existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created on base maps using aerial imagery from the National Agricultural Imagery Program (aerial imagery captured June 2005). Data were projected to Universal Transverse Mercator (UTM) zone 11, North American Datum (NAD) 1983.
                (5) Note: Index map (Map 1) follows:
                
                  
                  ER09JA08.000
                
                
                (6) Unit 1: Sunset Unit, Santa Cruz County, California.
                (i) From USGS 1:24,000 scale quadrangle Watsonville West. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 603929, 4083699; 604051, 4083487; 604059, 4083449; 604045, 4083383; 604045, 4083351; 604091, 4083265; 604106, 4083164; 604122, 4083147; 604176, 4083117; 604222, 4083063; 604255, 4083022; 604279, 4083005; 604325, 4082960; 604349, 4082925; 604373, 4082842; 604412, 4082708; 604424, 4082671; 604426, 4082579; 604449, 4082515; 604460, 4082474; 604491, 4082428; 604504, 4082397; 604510, 4082350; 604527, 4082300; 604546, 4082248; 604535, 4082205; 604688, 4081900; 604847, 4081649; 604743, 4081648; 604613, 4081903; 604338, 4082450; 604205, 4082695; 604132, 4082828; 603987, 4083070; 603703, 4083577; returning to 603929, 4083699.
                (ii) Note: Map of Units 1, 5, and 6 (Map 2) follows:
                
                  
                  ER09JA08.001
                
                
                (7) Unit 2: Moss Landing Unit, Monterey County, California.
                (i) From USGS 1:24,000 scale quadrangle Moss Landing. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 606846, 4077325; 606856, 4077319; 606883, 4077322; 606936, 4077244; 607001, 4076989; 607221, 4076534; 607207, 4076523; 607206, 4076512; 607216, 4076487; 607238, 4076472; 607272, 4076417; 607272, 4076386; 607298, 4076371; 607309, 4076358; 607302, 4076347; 607281, 4076295; 607281, 4076279; 607281, 4076268; 607363, 4076215; 607402, 4076180; 607386, 4076154; 607385, 4076136; 607405, 4076130; 607447, 4076140; 607463, 4076129; 607474, 4076104; 607446, 4076087; 607459, 4076071; 607468, 4076053; 607462, 4076033; 607463, 4076012; 607478, 4075951; 607520, 4075917; 607562, 4075871; 607571, 4075831; 607568, 4075796; 607574, 4075776; 607613, 4075747; 607633, 4075682; 607659, 4075646; 607659, 4075637; 607654, 4075633; 607631, 4075619; 607636, 4075576; 607597, 4075556; 607690, 4075440; 607823, 4075301; 607910, 4075107; 607947, 4074934; 607954, 4074719; 608021, 4074544; 608058, 4074335; 607999, 4074277; 607936, 4074603; 607872, 4074869; 607801, 4075108; 607725, 4075268; 607599, 4075459; 607507, 4075612; 607438, 4075772; 607271, 4076054; 607170, 4076277; 607008, 4076687; 606805, 4077227; 606661, 4077584; 606561, 4077910; 606454, 4078187; 606601, 4078347; 606679, 4078021; 606792, 4077578; 606824, 4077463; 606863, 4077367; 606841, 4077344; returning to 606846, 4077325.
                (ii) From USGS 1:24,000 scale quadrangle Moss Landing. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 607903, 4073162; 608016, 4073442; 608084, 4073399; 607962, 4073136; returning to 607903, 4073162.
                (iii) From USGS 1:24,000 scale quadrangle Moss Landing. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 607228, 4070373; 607310, 4070736; 607328, 4070904; 607348, 4071016; 607384, 4071156; 607514, 4071712; 607717, 4072508; 607772, 4072783; 607853, 4073038; 607914, 4073020; 607895, 4072915; 607865, 4072861; 607783, 4072474; 607787, 4072361; 607718, 4072182; 607621, 4071731; 607609, 4071579; 607619, 4071527; 607625, 4071342; 607616, 4071320; 607621, 4071220; 607596, 4071153; 607592, 4071096; 607570, 4071047; 607576, 4071014; 607648, 4070995; 607689, 4070941; 607666, 4070915; 607668, 4070868; 607631, 4070839; 607679, 4070781; 607677, 4070715; 607710, 4070665; 607739, 4070545; 607696, 4070507; 607689, 4070486; 607670, 4070465; 607654, 4070436; 607649, 4070398; 607502, 4070309; 607230, 4070348; returning to 607228, 4070373.
                (iv) Note: Map of Units 2 and 7 (Map 3) follows:
                
                  
                  ER09JA08.002
                
                
                (8) Unit 3: Marina Unit, Monterey County, California.
                (i) From USGS 1:24,000 scale quadrangle Marina. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 603550, 4054338; 603691, 4054583; 603944, 4055018; 604173, 4055496; 604429, 4056021; 604819, 4056877; 605042, 4057450; 605354, 4058252; 605565, 4058848; 605837, 4059750; 605918, 4060031; 606155, 4061060; 606282, 4061745; 606320, 4062114; 606653, 4061944; 606642, 4061777; 606595, 4061605; 606497, 4061365; 606456, 4061248; 606413, 4061089; 606388, 4060903; 606384, 4060755; 606390, 4060633; 606431, 4060406; 606349, 4060385; 606398, 4060148; 606370, 4060069; 606443, 4060021; 606446, 4059958; 606490, 4059933; 606225, 4059382; 606099, 4059154; 605974, 4058942; 605942, 4058878; 605861, 4058673; 605779, 4058394; 605739, 4058410; 605709, 4058346; 605679, 4058361; 605597, 4058304; 605587, 4058210; 605728, 4058160; 605683, 4058028; 605674, 4057900; 605681, 4057671; 605667, 4057538; 605662, 4057406; 605671, 4057317; 605690, 4057220; 605712, 4057147; 605763, 4057024; 605756, 4056939; 605731, 4056910; 605457, 4056766; 605429, 4056741; 605335, 4056560; 605360, 4056447; 605356, 4056395; 605232, 4056155; 605212, 4056093; 604940, 4055894; 604498, 4055349; 604397, 4055203; 604345, 4055087; 604323, 4055018; 604254, 4054897; 604077, 4054661; 604008, 4054566; 603934, 4054465; 603914, 4054402; 603758, 4054196; 603755, 4054189; 603737, 4054200; 603550, 4054338; 604416, 4055878; 604427, 4055852; 604451, 4055848; 604497, 4055868; 604526, 4055905; 604560, 4055938; 604613, 4055965; 604651, 4056003; 604699, 4056069; 604731, 4056138; 604736, 4056182; 604732, 4056242; 604726, 4056273; 604709, 4056296; 604675, 4056304; 604634, 4056288; 604613, 4056256; 604609, 4056220; 604632, 4056186; 604631, 4056167; 604605, 4056141; 604599, 4056122; 604602, 4056098; 604599, 4056084; 604568, 4056084; 604524, 4056092; 604513, 4056083; 604512, 4056070; 604528, 4056015; 604522, 4056001; 604501, 4055983; 604475, 4055969; 604459, 4055945; 604456, 4055931; 604438, 4055912; 604416, 4055878.
                (ii) Note: Map of Units 3, 4, and 8 (Map 4) follows:
                
                  
                  ER09JA08.003
                
                
                (9) Unit 4: Asilomar Unit, Monterey County, California.
                (i) From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 594619, 4053296; 594619, 4053330; 594626, 4053369; 594643, 4053405; 594653, 4053431; 594654, 4053454; 594660, 4053514; 594648, 4053561; 594648, 4053583; 594655, 4053600; 594727, 4053636; 594734, 4053644; 594740, 4053671; 594751, 4053688; 594765, 4053700; 594763, 4053748; 594755, 4053773; 594750, 4053787; 594766, 4053795; 594788, 4053798; 594800, 4053805; 594811, 4053823; 594817, 4053849; 594813, 4053884; 594795, 4053906; 594779, 4053929; 594776, 4053948; 594778, 4053962; 594784, 4053976; 594798, 4054002; 594808, 4054006; 594824, 4054004; 594853, 4053992; 594880, 4053986; 594908, 4053991; 594929, 4054006; 594949, 4054037; 594950, 4054065; 594944, 4054114; 594952, 4054174; 594968, 4054190; 594979, 4054237; 594977, 4054292; 594972, 4054311; 595001, 4054351; 594980, 4054393; 594962, 4054440; 594960, 4054479; 594946, 4054509; 594969, 4054511; 594985, 4054509; 595008, 4054518; 595011, 4054528; 595025, 4054538; 595059, 4054529; 595052, 4054467; 595026, 4054447; 595013, 4054407; 595028, 4054355; 595028, 4054328; 595021, 4054284; 594958, 4054012; 594959, 4054012; 594943, 4053970; 594883, 4053919; 594857, 4053880; 594796, 4053673; 594782, 4053639; 594769, 4053626; 594713, 4053598; 594719, 4053582; 594888, 4053489; 594869, 4053373; 594896, 4053299; 594890, 4053268; 594927, 4053223; 594919, 4053193; 594957, 4053160; 594950, 4053123; 594886, 4053082; 594885, 4053056; 594923, 4053026; 594924, 4052940; 594906, 4052966; 594871, 4053005; 594832, 4053036; 594804, 4053053; 594726, 4053053; 594680, 4053081; 594680, 4053142; 594667, 4053173; 594651, 4053254; returning to 594619, 4053296.
                (ii) From USGS 1:24,000 scale quadrangle Monterey. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 594873, 4054693; 594913, 4054742; 595038, 4054606; 595057, 4054580; 595062, 4054561; 594921, 4054598; 594905, 4054625; returning to 594873, 4054693.
                (iii) Note: Map of Unit 4 is provided at paragraph (8)(ii) of this entry.
                (10) Unit 5: Freedom Boulevard Unit, Monterey County, California.
                (i) From USGS 1:24,000 scale quadrangle Watsonville West. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 601321.000 4093848; 601363, 4093878; 601484, 4093904; 601600, 4093907; 601710, 4093877; 601828, 4093833; 601921, 4093791; 601965, 4093746; 601983, 4093719; 601989, 4093682; 601905, 4093585; 601870, 4093613; 601487, 4093784; 601333, 4093837; returning to 601321, 4093848.
                (ii) Note: Map of Unit 5 is provided at paragraph (6)(ii) of this entry.
                (11) Unit 6: Manresa Unit, Monterey County, California.
                (i) From USGS 1:24,000 scale quadrangle Watsonville West. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 602044, 4086559; 602112, 4086716; 602197, 4086682; 602210, 4086694; 602221, 4086722; 602232, 4086754; 602285, 4086738; 602326, 4086722; 602374, 4086749; 602431, 4086877; 602376, 4086900; 602383, 4086914; 602296, 4086951; 602289, 4086937; 602236, 4086959; 602268, 4086998; 602524, 4086894; 602501, 4086838; 602557, 4086814; 602494, 4086665; 602763, 4086296; 602864, 4086162; 602562, 4086054; 602541, 4086096; 602394, 4086067; 602378, 4086099; 602302, 4086085; 602318, 4086053; 602275, 4086044; 602210, 4086186; 602139, 4086348; 602115, 4086409; returning to 602044, 4086559.
                (ii) Note: Map of Unit 6 is provided at paragraph (6)(ii) of this entry.
                (12) Unit 7: Prunedale Unit, Monterey County, California.
                (i) From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 618887, 4071619; 618896, 4071742; 619145, 4071725; 619431, 4071664; 619441, 4071576; 619439, 4071574; 619169, 4071562; 619166, 4071601; returning to 618887, 4071619.
                (ii) From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 621025, 4070792; 621080, 4071114; 621051, 4071111; 621085, 4071163; 621121, 4071173; 621136, 4071182; 621157, 4071219; 621160, 4071234; 621207, 4071274; 621233, 4071259; 621258, 4071205; 621283, 4071171; 621295, 4071168; 621290, 4071132; 621295, 4071048; 621284, 4070900; 621321, 4070847; 621314, 4070833; 621093, 4070705; 621046, 4070723; returning to 621025, 4070792.
                (iii) From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 620707, 4073069; 620896, 4073161; 620837, 4073252; 620899, 4073326; 620937, 4073319; 621026, 4073386; 621107, 4073506; 621199, 4073608; 621206, 4073579; 621166, 4073526; 621173, 4073436; 621083, 4073322; 621197, 4073259; 621151, 4072949; 621158, 4072940; 621187, 4072867; 621278, 4072572; 621300, 4072385; 621364, 4072301; 621342, 4072258; 621328, 4072169; 621331, 4072151; 621353, 4072139; 621389, 4072155; 621377, 4072009; 621414, 4071899; 621422, 4071791; 621411, 4071786; 621361, 4071747; 621364, 4071718; 621377, 4071704; 621421, 4071702; 621385, 4071615; 621370, 4071533; 621379, 4071479; 621265, 4071449; 621256, 4071455; 621283, 4071501; 621288, 4071541; 621282, 4071565; 621230, 4071628; 621278, 4071792; 621255, 4071940; 621265, 4072089; 621192, 4072091; 621191, 4072183; 621130, 4072185; 621130, 4072300; 621085, 4072462; 621060, 4072649; 621031, 4072686; 621017, 4072730; 621009, 4072808; 620987, 4072831; 620927, 4072859; 620775, 4072954; 620739, 4072948; 620709, 4072962; returning to 620707, 4073069.
                (iv) From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 620983, 4073724; 621027, 4073754; 620988, 4073922; 620997, 4073968; 620986, 4074025; 621101, 4074125; 621133, 4074174; 621144, 4074209; 621084, 4074270; 621123, 4074335; 621127, 4074380; 621146, 4074396; 621174, 4074395; 621273, 4074228; 621256, 4074215; 621206, 4074150; 621149, 4074028; 621163, 4073968; 621180, 4073920; 621159, 4073901; 621160, 4073898; 621124, 4073845; 621154, 4073750; 621074, 4073707; 621036, 4073609; returning to 620983, 4073724.

                (v) From USGS 1:24,000 scale quadrangle Prunedale. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 617547, 4073216; 617576, 4073293; 617656, 4073321; 617785, 4073418; 617979, 4073424; 618019, 4073404; 617985, 4073355; 617733, 4073162; 617632, 4073136; 617572, 4073162; returning to 617547, 4073216.
                (vi) Note: Map of Unit 7 is provided at paragraph (7)(iv) of this entry.
                (13) Unit 8: Fort Ord Unit, Monterey County, California.
                (i) From USGS 1:24,000 scale quadrangle Marina. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 609697, 4059326; 609722, 4059410; 610034, 4059231; 610010, 4059188; 610075, 4059114; 610137, 4059066; 610125, 4059051; 610114, 4059037; 610103, 4059024; 610091, 4059012; 610078, 4058998; 610065, 4058986; 609965, 4058895; 609958, 4058903; 609998, 4059020; 609962, 4059186; 609940, 4059175; 609906, 4059214; 609932, 4059260; 609797, 4059338; 609773, 4059296; 609709, 4059308; returning to 609697, 4059326.
                (ii) From USGS 1:24,000 scale quadrangle Marina. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 610192, 4059594; 610236, 4059663; 610258, 4059655; 610274, 4059651; 610309, 4059651; 610379, 4059665; 610390, 4059664; 610433, 4059733; 610443, 4059751; 610466, 4059785; 610502, 4059762; 610434, 4059652; 610504, 4059609; 610493, 4059592; 610463, 4059611; 610444, 4059619; 610420, 4059623; 610397, 4059620; 610355, 4059601; 610331, 4059591; 610295, 4059584; 610267, 4059581; 610240, 4059582; 610211, 4059588; returning to 610192, 4059594.
                (iii) From USGS 1:24,000 scale quadrangle Marina. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 608008, 4060536; 609030, 4060994; 609030, 4060995; 609971, 4060407; 609846, 4060206; 610033, 4060089; 609999, 4060034; 610264, 4059868; 610164, 4059707; 610220, 4059673; 610168, 4059589; 610111, 4059623; 609932, 4059336; 609230, 4059739; 609322, 4059793; returning to 608008, 4060536.
                (iv) From USGS 1:24,000 scale quadrangle Marina and Salinas. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 609751, 4058616; 610060, 4058898; 610647, 4058564; 610667, 4058598; 610879, 4058745; 612436, 4057852; 612399, 4057799; 612384, 4057756; 612381, 4057739; 612387, 4057693; 612378, 4057650; 612361, 4057603; 612352, 4057589; 612317, 4057541; 612304, 4057508; 612294, 4057462; 612274, 4057395; 611971, 4057411; 611159, 4057399; 611101, 4057397; 611145, 4057519; 611450, 4057629; 611480, 4057720; 611321, 4058012; 610816, 4058291; returning to 609751, 4058616.

                (v) From USGS 1:24,000 scale quadrangle Marina, Salinas, Seaside, and Spreckles. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 605408, 4050946; 605410, 4051017; 605417, 4051087; 605436, 4051191; 605522, 4051488; 605602, 4051720; 605630, 4051830; 605627, 4052006; 605600, 4052419; 605601, 4052501; 605607, 4052559; 605617, 4052617; 605630, 4052674; 605647, 4052729; 605669, 4052784; 605755, 4052925; 605799, 4052980; 605821, 4053004; 605890, 4053067; 605951, 4053108; 606007, 4053137; 606408, 4053300; 606490, 4053347; 606545, 4053384; 606598, 4053428; 606636, 4053464; 606689, 4053526; 606767, 4053639; 606817, 4053698; 606874, 4053750; 606918, 4053782; 606950, 4053802; 607005, 4053831; 607729, 4054151; 607873, 4054074; 607886, 4053775; 607904, 4053747; 607933, 4053729; 607986, 4053722; 608063, 4053728; 608098, 4053744; 608110, 4053762; 608102, 4053961; 608113, 4054001; 608182, 4053964; 608546, 4054184; 608601, 4054203; 609141, 4054548; 609160, 4054556; 609231, 4054598; 609258, 4054621; 609310, 4054704; 609315, 4054723; 609316, 4054750; 609309, 4054768; 609291, 4054789; 609315, 4054806; 609366, 4054824; 609440, 4054835; 609459, 4054850; 609477, 4054868; 609493, 4054873; 609569, 4054861; 609611, 4054845; 609698, 4054839; 609757, 4054849; 609772, 4054857; 609817, 4054936; 609820, 4054959; 609841, 4054989; 609907, 4055031; 609927, 4055053; 609944, 4055100; 609947, 4055132; 609927, 4055254; 609934, 4055294; 609967, 4055327; 610020, 4055349; 610057, 4055378; 610164, 4055520; 610209, 4055546; 610237, 4055571; 610306, 4055681; 610387, 4055754; 610520, 4055833; 610554, 4055869; 610574, 4055904; 610643, 4056127; 610658, 4056143; 610901, 4056274; 611153, 4056431; 611104, 4056509; 611091, 4056560; 611069, 4056592; 611046, 4056645; 611025, 4056671; 611033, 4056696; 611031, 4056719; 611006, 4056762; 611005, 4056778; 610992, 4056821; 610993, 4056878; 611001, 4056895; 611011, 4057000; 610986, 4057080; 610970, 4057224; 611012, 4057361; 611950, 4057379; 611958, 4057200; 611948, 4057203; 611937, 4057200; 611926, 4057191; 611923, 4057178; 611938, 4057146; 611938, 4057138; 611942, 4057138; 611962, 4057097; 611970, 4056892; 611990, 4056882; 612022, 4056833; 612154, 4056656; 612173, 4056586; 612270, 4056432; 612342, 4056434; 612478, 4056464; 612526, 4056458; 612566, 4056441; 612640, 4056444; 612759, 4056485; 612970, 4056560; 613013, 4056113; 613193, 4055994; 613060, 4055849; 613038, 4055818; 613033, 4055786; 613060, 4055413; 613060, 4055373; 613052, 4055334; 612998, 4055174; 612988, 4055121; 612992, 4055065; 613011, 4054974; 613013, 4054937; 613005, 4054877; 612986, 4054850; 612887, 4054762; 612866, 4054738; 612847, 4054706; 612833, 4054662; 612818, 4054637; 612799, 4054618; 612755, 4054589; 612743, 4054577; 612721, 4054544; 612693, 4054453; 612476, 4053952; 612446, 4053881; 612426, 4053845; 612349, 4053748; 612332, 4053721; 612319, 4053691; 612303, 4053631; 612267, 4053559; 612265, 4053541; 612273, 4053470; 612274, 4053433; 612270, 4053404; 612250, 4053323; 612251, 4053272; 612255, 4053218; 612238, 4053128; 612226, 4053030; 612228, 4052996; 612255, 4052840; 612255, 4052818; 612248, 4052779; 612235, 4052738; 612193, 4052664; 612188, 4052579; 612167, 4052495; 612147, 4052453; 612110, 4052400; 612097, 4052366; 612092, 4052334; 612092, 4052274; 612096, 4052244; 612113, 4052172; 612125, 4052134; 612203, 4051986; 612236, 4051914; 612248, 4051881; 612275, 4051794; 612283, 4051759; 612291, 4051699; 612281, 4051639; 612261, 4051561; 612247, 4051534; 612118, 4051387; 612023, 4051304; 612002, 4051275; 611994, 4051260; 611987, 4051235; 611979, 4051157; 611957, 4051054; 611948, 4051022; 611934, 4050984; 611908, 4050937; 611867, 4050885; 611722, 4050757; 611702, 4050737; 611694, 4050705; 611676, 4050543; 611484, 4050568; 611399, 4050574; 611259, 4050574; 611146, 4050565; 611042, 4050551; 610945, 4050516; 610871, 4050482; 610784, 4050434; 610732, 4050403; 610678, 4050363; 610617, 4050313; 610545, 4050241; 610074, 4049765; 610039, 4049758; 609981, 4049733; 609937, 4049701; 609889, 4049652; 609877, 4049618; 609814, 4049590; 609730, 4049564; 607897, 4049093; 607832, 4049096; 607676, 4049111; 607570, 4049128; 607487, 4049145; 607378, 4049173; 607306, 4049194; 607130, 4049259; 606738, 4049427; 606676, 4049452; 606613, 4049473; 606531, 4049492; 606449, 4049505; 606382, 4049509; 606308, 4049509; 606215, 4049712; 606173, 4049789; 606127, 4049854; 606067, 4049919; 606019, 4049966; 605756, 4050195; 605696, 4050251; 605658, 4050292; 605623, 4050334; 605590, 4050379; 605560, 4050424; 605532, 4050472; 605496, 4050546; 605465, 4050623; 605448, 4050675; 605428, 4050755; 605417, 4050824; 605412, 4050864; returning to 605408, 4050946. Excluding: 609791, 4053559; 609792, 4053420; 609833, 4053395; 609908, 4053357; 610068, 4053380; 610032, 4053598; returning to 609791, 4053559. Excluding: 611172, 4052992; 611242, 4052923; 611314, 4052987; 611402, 4052913; 611442, 4052907; 611524, 4052850; 611543, 4052844; 611587, 4052866; 611607, 4052919; 611628, 4053042; 611618, 4053074; 611670, 4053189; 611761, 4053277; 612029, 4053402; 612049, 4053521; 611863, 4053644; 611727, 4053518; 611656, 4053497; 611611, 4053451; 611535, 4053431; 611438, 4053400; 611394, 4053341; 611346, 4053238; 611278, 4053122; 611230, 4053068; returning to 611172, 4052992. Excluding: 611476, 4056579; 611418, 4056559; 611437, 4056500; 611496, 4056520; returning to 611476, 4056579.
                (vi) Note: Map of Unit 8 is provided at paragraph (8)(ii) of this entry.
                (14) Unit 9: Soledad Unit, Monterey County, California.
                (i) From USGS 1:24,000 scale quadrangle Soledad. Land bounded by the following UTM zone 10 NAD83 coordinates (E, N): 653941, 4029661; 654080, 4029718; 654098, 4029754; 654158, 4029789; 654279, 4029808; 654372, 4029801; 654425, 4029812; 654458, 4029845; 654505, 4029873; 654619, 4029910; 654705, 4029898; 654777, 4029915; 654821, 4029942; 654865, 4029970; 654930, 4029989; 655223, 4030005; 655305, 4030020; 655374, 4029973; 655318, 4029807; 655195, 4029858; 655025, 4029760; 654944, 4029812; 654829, 4029774; 654735, 4029691; 654629, 4029678; 654495, 4029721; 654381, 4029731; 654318, 4029721; 654199, 4029687; 654123, 4029655; 653987, 4029654; returning to 653941, 4029661.
                (ii) Note: Map of Unit 9 (Map 5) follows:
                
                  
                  ER09JA08.004
                
                
                Family Polygonaceae: Chorizanthe robusta var. hartwegii (Scotts Valley spineflower)
                (1) Critical habitat units are depicted for Santa Cruz County, California, on the map below.

                (2) The primary constituent elements of critical habitat for Chorizanthe robusta var. hartwegii are the habitat components that provide:
                (i) Thin soils in the Bonnydoon series that have developed over outcrops of Santa Cruz mudstone and Purisima sandstone;
                (ii) “Wildflower field” habitat that has developed on these thin-soiled sites;

                (iii) A grassland plant community that supports the “wildflower field” habitat, that is stable over time and in which nonnative species are absent or are at a density that has little or no adverse effect on resources available for growth and reproduction of Chorizanthe robusta var. hartwegii;
                
                (iv) Sufficient areas around each population to allow for recolonization to adjacent suitable microhabitat sites in the event of catastrophic events;

                (v) Pollinator activity between existing colonies of Chorizanthe robusta var. hartwegii;
                
                (vi) Seed dispersal mechanisms between existing colonies and other potentially suitable sites; and

                (vii) Sufficient integrity of the watershed above habitat for Chorizanthe robusta var. hartwegii to maintain soil and hydrologic conditions that provide the seasonally wet substrate for growth and reproduction.
                (3) Existing features and structures, such as buildings, roads, railroads, airports, other paved areas, lawns, and other urban landscaped areas, do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.
                (4) Unit 1: Santa Cruz County, California.
                From USGS 7.5′ quadrangle map Felton, California, Mount. Diablo Meridian, California.
                Lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 587990, 4103190; 587999, 4103220; 588021, 4103230; 588025, 4103250; 587997, 4103260; 588025, 4103280; 588035, 4103290; 588033, 4103310; 588025, 4103320; 588012, 4103330; 588014, 4103340; 588005, 4103350; 587984, 4103360; 587969, 4103370; 587962, 4103380; 587958, 4103390; 587962, 4103400; 587975, 4103410; 587992, 4103410; 588012, 4103420; 588029, 4103400; 588046, 4103410; 588058, 4103420; 588064, 4103430; 588072, 4103450; 588082, 4103480; 588088, 4103500; 588091, 4103530; 588091, 4103560; 588099, 4103570; 588115, 4103590; 588146, 4103580; 588169, 4103610; 588201, 4103630; 588272, 4103700; 588411, 4104050; 588571, 4103930; 588584, 4103940; 588589, 4103960; 588590, 4103980; 588583, 4104010; 588574, 4104030; 588559, 4104050; 588549, 4104070; 588568, 4104110; 588833, 4104150; 588827, 4104020; 588883, 4104030; 588891, 4103950; 588906, 4103920; 588931, 4103890; 588979, 4103870; 589049, 4103870; 589069, 4103680; 589061, 4103450; 589124, 4103440; 589173, 4103400; 589117, 4103050; 589062, 4103060; 589019, 4102960; 589099, 4102940; 589096, 4102920; 588612, 4103020; 588570, 4102880; 588485, 4102900; 588474, 4102960; 588452, 4102960; 588452, 4103090; 588473, 4103160; 588502, 4103270; 588504, 4103330; 588505, 4103420; 588402, 4103470; 588360, 4103480; 588292, 4103480; 588267, 4103440; 588121, 4103320; 588033, 4103080; 588352, 4103020; 588337, 4102930; 588000, 4102990; 587981, 4102940; 587900, 4102940; 587900, 4102960; 587905, 4102980; 587919, 4102970; 587931, 4102970; 587932, 4102990; 587924, 4103010; 587916, 4103040; 587915, 4103060; 587893, 4103070; 587887, 4103090; 587883, 4103100; 587885, 4103100; 587891, 4103110; 587911, 4103100; 587939, 4103130; 587942, 4103150; 587951, 4103160; 587963, 4103150; 587977, 4103160; 587990, 4103190.
                (5) Unit 2: Santa Cruz County, California.
                From USGS 7.5′ quadrangle map Laurel, California.
                Lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 589297, 4102370; 589213, 4102420; 589164, 4102430; 589168, 4102460; 589174, 4102500; 589181, 4102550; 589189, 4102570; 589210, 4102600; 589243, 4102620; 589261, 4102630; 589274, 4102640; 589271, 4102660; 589270, 4102680; 589270, 4102690; 589289, 4102710; 589327, 4102740; 589361, 4102770; 589402, 4102790; 589435, 4102800; 589472, 4102800; 589571, 4102790; 589657, 4102780; 589762, 4102770; 589845, 4102750; 589889, 4102730; 589917, 4102690; 589932, 4102660; 589932, 4102620; 589930, 4102530; 589865, 4102440; 589732, 4102250; 589681, 4102260; 589669, 4102290; 589661, 4102300; 589642, 4102310; 589623, 4102310; 589590, 4102310; 589531, 4102320; 589297, 4102370.
                (6) Critical Habitat Map for Units 1 and 2 follows:
                
                
                  
                  ER29MY02.011
                
                
                Family Polygonaceae: Chorizanthe robusta var. robusta (robust spineflower).
                (1) Critical habitat units are depicted for Santa Cruz County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Chorizanthe robusta var. robusta include, but are not limited to, the habitat components that provide:
                (i) Sandy soils associated with active coastal dunes, coastal bluffs with a deposition of windblown sand, inland sites with sandy soils, and interior floodplain dunes;
                (ii) Plant communities that support associated species, including coastal dune, coastal scrub, grassland, maritime chaparral, oak woodland, and interior floodplain dune communities, and have a structure such that there are openings between the dominant elements (e.g, scrub, shrub, oak trees, clumps of herbaceous vegetation);

                (iii) Plant communities that contain no or little cover by nonnative species which would complete for resources available for growth and reproduction of Chorizanthe robusta var. robusta; and
                (iv) Physical processes, such as occasional soil disturbance, that support natural dune dynamics along coastal areas.
                (3) Existing features and structures, such as buildings, roads, railroads, airports, other paved areas, lawns, and other urban landscaped areas, do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.
                (4) Critical Habitat Map Units—Index Map Follows
                
                  
                  ER28MY02.131
                
                (5) Map Unit A (Pogonip): Santa Cruz County, California

                From USGS 7.5′ quadrangle map Santa Cruz, California. Lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 585912, 4094380; 585909, 4094380; 585900, 4094370; 585882, 4094350; 585830, 4094330; 585798, 4094320; 585775, 4094300; 585747, 4094260; 585722, 4094230; 585688, 4094200; 585666, 4094200; 585649, 4094210; 585617, 4094230; 585571, 4094230; 585556, 4094240; 585546, 4094240; 585537, 4094250; 585505, 4094280; 585487, 4094290; 585468, 4094290; 585442, 4094290; 585393, 4094290; 585340, 4094290; 585313, 4094300; 585220, 4094330; 585162, 4094330; 585101, 4094320; 584986, 4094300; 584917, 4094290; 584886, 4094300; 584871, 4094310; 584856, 4094320; 584839, 4094340; 584828, 4094360; 584829, 4094380; 584834, 4094390; 584846, 4094400; 584853, 4094420; 584856, 4094440; 584853, 4094470; 584844, 4094500; 584811, 4094600; 584798, 4094630; 584787, 4094650; 584773, 4094670; 584762, 4094700; 584754, 4094740; 584756, 4094770; 584762, 4094790; 584772, 4094830; 584777, 4094870; 584772, 4094890; 584730, 4094960; 584729, 4094990; 584738, 4095020; 584751, 4095040; 584767, 4095050; 584781, 4095060; 584805, 4095060; 584841, 4095070; 584879, 4095080; 584901, 4095090; 584926, 4095090; 585050, 4095110; 585125, 4095110; 585174, 4095110; 585168, 4095090; 585166, 4095070; 585169, 4095000; 585182, 4094980; 585193, 4094970; 585208, 4094960; 585223, 4094950; 585244, 4094950; 585265, 4094950; 585337, 4094940; 585366, 4094940; 585388, 4094930; 585397, 4094910; 585414, 4094890; 585446, 4094870; 585480, 4094860; 585492, 4094850; 585470, 4094830; 585568, 4094740; 585606, 4094750; 585626, 4094720; 585885, 4094430; 585899, 4094410; 585907, 4094400; 585912, 4094380.
                (6) Map Unit B (Branciforte): Santa Cruz County, California
                (i) From USGS 7.5′ quadrangle map Santa Cruz, California. Lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 587730, 4094370; 587728, 4094390; 587865, 4094380; 587863, 4094360; 587877, 4094270; 587816, 4094080; 587738, 4094090; 587737, 4094190; 587724, 4094280; 587730, 4094370.
                (ii) Map Unit A and B: Pogonip and Branciforte Map Follows.
                
                  
                  ER28MY02.132
                
                (7) Map Unit C (Aptos): Santa Cruz County, California
                Santa Cruz County, California.

                Lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 599729, 4094230; 599670, 4094230; 599629, 4094230; 599577, 4094230; 599591, 4094270; 599596, 4094290; 599609, 4094340; 599623, 4094400; 599636, 4094460; 599641, 4094490; 599645, 4094530; 599647, 4094540; 599647, 4094570; 599648, 4094580; 599653, 4094640; 599655, 4094650; 599658, 4094660; 599661, 4094660; 599662, 4094660; 599701, 4094670; 599776, 4094670; 600002, 4094670; 600092, 4094680; 600199, 4094680; 600204, 4094670; 600209, 4094670; 600220, 4094670; 600225, 4094660; 600231, 4094660; 600242, 4094650; 600247, 4094640; 600272, 4094620; 600276, 4094610; 600280, 4094480; 600280, 4094480; 600278, 4094460; 600276, 4094460; 600274, 4094450; 600271, 4094440; 600270, 4094440; 600270, 4094430; 600271, 4094420; 600283, 4094380; 600287, 4094250; 600138, 4094250; 600007, 4094240; 599915, 4094240; 599729, 4094230.
                (8) Map Unit D (Freedom): Santa Cruz County, California
                (i) From USGS 7.5′ quadrangle map Watsonville West, California. Lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 601011, 4092690; 601113, 4092700; 601116, 4092600; 601223, 4092600; 601230, 4092400; 601122, 4092400; 601119, 4092500; 601019, 4092490; 601011, 4092690.
                (ii) Map Units C and D: Aptos and Freedom Map Follows.
                
                  
                  ER28MY02.133
                
                (9) Map Unit E (Buena Vista): Santa Cruz County, California

                From USGS 7.5′ quadrangle map Watsonville West, California. Lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 604046, 4088420; 604031, 4088480; 604029, 4088530; 604036, 4088560; 604049, 4088580; 604681, 4088360; 604692, 4087930; 604701, 4087560; 604071, 4087530; 604064, 4087550; 604057, 4087580; 604053, 4087630; 604060, 4087660; 604069, 4087670; 604089, 4087690; 604101, 4087700; 604111, 4087730; 604110, 4087790; 604109, 4087820; 604116, 4087870; 604125, 4087900; 604131, 4087930; 604130, 4088020; 604119, 4088060; 604114, 4088090; 604114, 4088110; 604123, 4088170; 604125, 4088250; 604120, 4088280; 604102, 4088320; 604082, 4088350; 604046, 4088420.
                (10) Map Unit F (Sunset): Santa Cruz County, California
                (i) From USGS 7.5′ quadrangle map Watsonville West, California. Lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 603772, 4083610; 603885, 4083680; 603931, 4083700; 604008, 4083560; 604053, 4083490; 604059, 4083450; 604054, 4083420; 604045, 4083380; 604045, 4083350; 604080, 4083290; 604092, 4083270; 604102, 4083220; 604103, 4083180; 604109, 4083160; 604122, 4083150; 604149, 4083140; 604176, 4083120; 604202, 4083090; 604224, 4083060; 604243, 4083040; 604256, 4083020; 604279, 4083000; 604303, 4082980; 604328, 4082960; 604349, 4082920; 604373, 4082840; 604386, 4082800; 604412, 4082710; 604424, 4082670; 604425, 4082640; 604425, 4082610; 604426, 4082580; 604443, 4082530; 604449, 4082510; 604457, 4082490; 604460, 4082470; 604480, 4082440; 604492, 4082430; 604504, 4082400; 604512, 4082350; 604530, 4082300; 604546, 4082260; 604547, 4082250; 604536, 4082200; 604688, 4081900; 604847, 4081650; 604743, 4081650; 604613, 4081900; 604539, 4082040; 604449, 4082220; 604338, 4082450; 604258, 4082580; 604205, 4082690; 604132, 4082830; 604076, 4082910; 603987, 4083070; 603871, 4083280; 603804, 4083400; 603755, 4083480; 603700, 4083580; 603772, 4083610.
                (ii) Map Units E and F: Buena Vista and Sunset Map Follows.
                
                  
                  ER28MY02.134
                
                
                Family Polygonaceae: Eriogonum codium (Umtanum desert buckwheat)
                (1) The critical habitat unit is depicted for Benton County, Washington, on the map at paragraph (5) of this entry.

                (2) The primary constituent elements of the physical and biological features essential to the conservation of Eriogonum codium are the following:
                (i) North- to northeast-facing, weathered basalt cliffs of the Wanapum Formation at the eastern end of Umtanum Ridge in Benton County that contain outcrops, cliff breaks, slopes, and flat or gently sloping cliff tops with exposed pebble and gravel soils.
                (ii) Pebbly lithosol talus soils derived from surface weathering of the top of the Lolo Flow of the Priest Rapids Member of the Wanapum Formation.
                (iii) Sparsely vegetated habitat (less than 10 percent total cover), containing low amounts of nonnative or invasive plant species (less than 1 percent cover).
                (iv) The presence of insect pollinator species.
                (v) The presence of native shrub steppe habitat within the effective pollinator distance (300 m (approximately 980 ft)) around the population.
                (3) Critical habitat does not include manmade structures (such as buildings, pavement, or other structures) and the land on which they are located existing within the legal boundaries on the effective date of this rule.

                (4) This critical habitat unit was mapped using Universal Transverse Mercator, Zone 11, North American Datum 1983 (UTM NAD 83) coordinates. These coordinates establish the vertices of the unit boundaries. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which the map is based are available to the public at the field office Internet site (http://www.fws.gov/wafwo/HanfordPlants/FLFCH.html), http://www.regulations.gov at Docket No. FWS-R1-ES-2013-0012, and at the Service's Washington Fish and Wildlife Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Map of critical habitat for Eriogonum codium (Umtanum desert buckwheat) follows:
                
                  
                  ER23AP13.001
                
                Family Polygonaceae: Eriogonum gypsophilum (Gypsum Wild Buckwheat)
                New Mexico; Eddy County; T20S, R25E, Section 19: N1/2, N1/2 NE1/4 SE1/4, N1/2 NW1/4 SE1/4; and T20S, R24E, Section 24: N1/2 NE1/4, N1/2 S1/2 NE1/4, NE1/4 NW1/4, N1/2 SE1/4 NW1/4; gypsum soils.
                
                  Note:
                  Map follows:
                
                
                  
                  EC01JN91.175
                
                Family Polygonaceae: Eriogonum kennedyi var. austromontanum (Southern mountain wild-buckwheat)
                (1) Critical habitat units for this species are found in San Bernardino County, California.

                (2) The primary constituent elements of critical habitat for Eriogonum kennedyi var. austromontanum are the habitat components that provide:
                (i) Pebble plains in dry meadow-like openings within upper montane coniferous forest, pinyon-juniper woodlands, or Great Basin sagebrush in the San Bernardino Mountains of San Bernardino County, California; at elevations between 5,900 to 9,800 ft (1,830 to 2,990 m) that provide space for individual and population growth, reproduction and dispersal; and
                (ii) Seasonally wet clay, or sandy clay soils, generally containing quartzite pebbles, subject to natural hydrological processes that include water hydrating the soil and freezing in winter and drying in summer causing lifting and churning of included pebbles, that provide space for individual and population growth, reproduction and dispersal, adequate water, air, minerals, and other nutritional or physiological requirements to the species.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, roads, and other paved areas) and the land on which they are located existing on the effective date of this rule and not containing one or more of the primary constituent elements.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 1:24,0000 maps, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Index map (Map 1) follows:
                
                  
                  ER26DE07.021
                
                (6) Units ERKA 1 and ERKA 2. Arrastre/Union Flat, San Bernardino County, California. From USGS 1:24,000 quadrangle map Big Bear City.

                (i) Unit ERKA 1. Land bounded by the following UTM NAD27 coordinates (E,N): 512434, 3795966; 512436, 3795961; 512446, 3795966; 512450, 3795966; 512469, 3795969; 512508, 3795965; 512533, 3795959; 512537, 3795959; 512539, 3795960; 512549, 3795964; 512560, 3795961; 512568, 3795954; 512573, 3795948; 512573, 3795936; 512571, 3795930; 512568, 3795927; 512565, 3795927; 512563, 3795927; 512563, 3795924; 512561, 3795914; 512556, 3795904; 512555, 3795903; 512554, 3795901; 512548, 3795879; 512535, 3795835; 512544, 3795791; 512546, 3795790; 512554, 3795787; 512568, 3795779; 512576, 3795774; 512582, 3795771; 512592, 3795764; 512595, 3795753; 512595, 3795747; 512591, 3795739; 512584, 3795732; 512581, 3795731; 512575, 3795727; 512569, 3795727; 512560, 3795728; 512552, 3795733; 512544, 3795739; 512542, 3795740; 512541, 3795739; 512540, 3795738; 512525, 3795717; 512469, 3795694; 512447, 3795680; 512445, 3795679; 512427, 3795653; 512428, 3795649; 512450, 3795617; 512476, 3795588; 512476, 3795588; 512504, 3795564; 512514, 3795552; 512541, 3795525; 512546, 3795509; 512548, 3795508; 512553, 3795501; 512554, 3795500; 512558, 3795490; 512566, 3795479; 512573, 3795468; 512584, 3795444; 512586, 3795433; 512588, 3795412; 512594, 3795398; 512601, 3795395; 512607, 3795395; 512627, 3795401; 512632, 3795400; 512641, 3795402; 512654, 3795400; 512675, 3795405; 512691, 3795401; 512699, 3795397; 512703, 3795397; 512707, 3795394; 512715, 3795393; 512718, 3795391; 512730, 3795388; 512740, 3795378; 512742, 3795374; 512746, 3795371; 512770, 3795357; 512806, 3795330; 512815, 3795317; 512837, 3795311; 512856, 3795327; 512872, 3795330; 512883, 3795343; 512886, 3795339; 512900, 3795331; 512905, 3795319; 512909, 3795312; 512913, 3795307; 512913, 3795306; 512913, 3795305; 512914, 3795303; 512920, 3795287; 512924, 3795286; 512935, 3795275; 512938, 3795270; 512944, 3795264; 512948, 3795258; 512953, 3795250; 512955, 3795245; 512954, 3795239; 512953, 3795233; 512949, 3795225; 512946, 3795221; 512949, 3795219; 512976, 3795203; 512998, 3795196; 513008, 3795189; 513014, 3795187; 513019, 3795183; 513030, 3795176; 513031, 3795173; 513048, 3795163; 513049, 3795158; 513051, 3795154; 513053, 3795150; 513053, 3795143; 513053, 3795142; 513056, 3795131; 513053, 3795122; 513053, 3795109; 513055, 3795098; 513059, 3795095; 513062, 3795091; 513066, 3795086; 513069, 3795084; 513072, 3795077; 513076, 3795073; 513079, 3795066; 513080, 3795064; 513083, 3795057; 513083, 3795052; 513083, 3795047; 513082, 3795043; 513080, 3795036; 513080, 3795034; 513079, 3795025; 513077, 3795018; 513075, 3795011; 513075, 3795007; 513072, 3794999; 513069, 3794994; 513066, 3794989; 513058, 3794982; 513053, 3794982; 513047, 3794982; 513037, 3794982; 513035, 3794981; 513017, 3794975; 513010, 3794975; 513006, 3794978; 513000, 3794981; 512993, 3794985; 512988, 3794988; 512973, 3794993; 512965, 3794993; 512960, 3794991; 512951, 3794990; 512944, 3794988; 512938, 3794987; 512934, 3794988; 512924, 3794989; 512915, 3794991; 512897, 3794997; 512886, 3795001; 512875, 3795007; 512866, 3795012; 512852, 3795026; 512850, 3795031; 512847, 3795037; 512848, 3795042; 512848, 3795045; 512856, 3795057; 512861, 3795057; 512871, 3795053; 512875, 3795052; 512883, 3795047; 512863, 3795065; 512861, 3795066; 512853, 3795072; 512853, 3795075; 512847, 3795081; 512851, 3795097; 512867, 3795120; 512875, 3795132; 512879, 3795132; 512881, 3795135; 512913, 3795143; 512919, 3795177; 512903, 3795187; 512899, 3795188; 512884, 3795190; 512840, 3795190; 512839, 3795192; 512835, 3795194; 512826, 3795195; 512825, 3795196; 512811, 3795199; 512812, 3795203; 512811, 3795204; 512811, 3795217; 512800, 3795241; 512793, 3795247; 512785, 3795251; 512778, 3795254; 512765, 3795263; 512732, 3795279; 512696, 3795299; 512648, 3795303; 512621, 3795315; 512618, 3795316; 512607, 3795318; 512601, 3795321; 512585, 3795327; 512561, 3795335; 512558, 3795344; 512555, 3795349; 512545, 3795359; 512533, 3795366; 512510, 3795373; 512508, 3795373; 512500, 3795376; 512498, 3795372; 512497, 3795370; 512495, 3795367; 512492, 3795368; 512490, 3795372; 512490, 3795379; 512489, 3795379; 512484, 3795381; 512485, 3795387; 512482, 3795398; 512482, 3795418; 512485, 3795432; 512484, 3795433; 512486, 3795443; 512486, 3795452; 512453, 3795490; 512413, 3795508; 512409, 3795509; 512408, 3795507; 512406, 3795499; 512398, 3795500; 512390, 3795509; 512386, 3795512; 512354, 3795501; 512340, 3795496; 512357, 3795495; 512366, 3795491; 512362, 3795478; 512360, 3795467; 512361, 3795466; 512364, 3795462; 512368, 3795462; 512373, 3795469; 512376, 3795462; 512392, 3795462; 512392, 3795461; 512393, 3795461; 512401, 3795463; 512406, 3795462; 512408, 3795459; 512429, 3795455; 512432, 3795454; 512437, 3795449; 512437, 3795446; 512434, 3795435; 512431, 3795430; 512434, 3795422; 512433, 3795419; 512434, 3795416; 512432, 3795410; 512433, 3795405; 512430, 3795402; 512428, 3795397; 512423, 3795395; 512421, 3795393; 512393, 3795381; 512369, 3795385; 512368, 3795386; 512367, 3795386; 512351, 3795394; 512339, 3795398; 512339, 3795414; 512342, 3795418; 512342, 3795425; 512350, 3795437; 512339, 3795449; 512324, 3795455; 512306, 3795472; 512299, 3795481; 512283, 3795473; 512264, 3795473; 512249, 3795472; 512248, 3795473; 512247, 3795473; 512237, 3795473; 512228, 3795473; 512223, 3795475; 512207, 3795477; 512189, 3795483; 512172, 3795485; 512165, 3795492; 512163, 3795493; 512156, 3795496; 512155, 3795496; 512150, 3795497; 512149, 3795498; 512135, 3795504; 512124, 3795510; 512100, 3795517; 512095, 3795519; 512080, 3795516; 512060, 3795516; 512044, 3795536; 512052, 3795560; 512056, 3795588; 512064, 3795616; 512064, 3795617; 512065, 3795620; 512081, 3795644; 512087, 3795650; 512088, 3795651; 512089, 3795652; 512101, 3795664; 512123, 3795675; 512123, 3795688; 512123, 3795695; 512122, 3795699; 512119, 3795715; 512111, 3795727; 512119, 3795747; 512125, 3795759; 512133, 3795784; 512135, 3795798; 512143, 3795822; 512155, 3795842; 512171, 3795857; 512199, 3795878; 512223, 3795886; 512228, 3795889; 512235, 3795890; 512242, 3795892; 512248, 3795895; 512282, 3795913; 512334, 3795929; 512377, 3795941; 512380, 3795941; 512383, 3795942; 512387, 3795942; 512394, 3795943; 512397, 3795947; 512412, 3795966; 512417, 3795971; 512422, 3795975; 512427, 3795979; 512430, 3795978; 512434, 3795966.

                (ii) Unit ERKA 2. Land bounded by the following UTM NAD27 coordinates (E,N): 513282, 3797202; 513312, 3797195; 513346, 3797179; 513347, 3797179; 513352, 3797178; 513378, 3797155; 513382, 3797151; 513404, 3797137; 513430, 3797126; 513434, 3797122; 513438, 3797119; 513475, 3797110; 513503, 3797106; 513500, 3797115; 513500, 3797124; 513510, 3797137; 513520, 3797137; 513532, 3797131; 513545, 3797124; 513554, 3797111; 513554, 3797108; 513567, 3797110; 513599, 3797116; 513650, 3797107; 513655, 3797103; 513659, 3797103; 513666, 3797099; 513668, 3797098; 513694, 3797083; 513708, 3797069; 513727, 3797057; 513758, 3797027; 513788, 3796985; 513797, 3796978; 513801, 3796976; 513815, 3796968; 513834, 3796962; 513876, 3796962; 513926, 3796970; 513952, 3796981; 513956, 3796985; 513979, 3797000; 514002, 3797019; 514028, 3797035; 514070, 3797061; 514093, 3797069; 514129, 3797075; 514136, 3797079; 514216, 3797087; 514238, 3797082; 514329, 3797076; 514364, 3797073; 514406, 3797069; 514444, 3797046; 514455, 3797019; 514448, 3797004; 514444, 3797001; 514441, 3796991; 514418, 3796945; 514401, 3796935; 514398, 3796928; 514393, 3796914; 514396, 3796911; 514384, 3796831; 514384, 3796806; 514387, 3796798; 514383, 3796764; 514375, 3796741; 514362, 3796721; 514357, 3796709; 514343, 3796691; 514329, 3796661; 514318, 3796650; 514303, 3796631; 514288, 3796623; 514276, 3796625; 514270, 3796622; 514239, 3796625; 514197, 3796645; 514171, 3796637; 514166, 3796635; 514151, 3796626; 514106, 3796587; 514064, 3796561; 514003, 3796519; 513965, 3796488; 513946, 3796458; 513946, 3796457; 513959, 3796433; 513996, 3796392; 514005, 3796381; 514022, 3796370; 514030, 3796350; 514036, 3796343; 514043, 3796339; 514101, 3796309; 514102, 3796309; 514108, 3796307; 514111, 3796304; 514142, 3796287; 514170, 3796255; 514215, 3796208; 514291, 3796164; 514355, 3796119; 514424, 3796055; 514439, 3796024; 514451, 3796009; 514449, 3795971; 514450, 3795964; 514443, 3795894; 514441, 3795891; 514440, 3795890; 514393, 3795830; 514332, 3795801; 514321, 3795800; 514291, 3795789; 514262, 3795785; 514258, 3795783; 514231, 3795781; 514227, 3795781; 514226, 3795781; 514155, 3795776; 514144, 3795785; 514116, 3795789; 514088, 3795817; 514047, 3795891; 514018, 3795938; 514005, 3795973; 513980, 3796014; 513957, 3796046; 513948, 3796055; 513865, 3796109; 513828, 3796145; 513797, 3796168; 513780, 3796186; 513762, 3796200; 513760, 3796201; 513723, 3796230; 513687, 3796286; 513678, 3796295; 513674, 3796304; 513669, 3796313; 513661, 3796338; 513655, 3796353; 513652, 3796365; 513634, 3796408; 513630, 3796430; 513628, 3796432; 513627, 3796434; 513625, 3796439; 513622, 3796448; 513622, 3796451; 513619, 3796455; 513615, 3796461; 513612, 3796466; 513607, 3796471; 513601, 3796475; 513594, 3796479; 513581, 3796480; 513579, 3796481; 513577, 3796481; 513568, 3796491; 513563, 3796494; 513561, 3796495; 513560, 3796500; 513560, 3796506; 513560, 3796508; 513562, 3796511; 513567, 3796513; 513573, 3796517; 513578, 3796520; 513586, 3796523; 513592, 3796524; 513582, 3796530; 513580, 3796555; 513590, 3796564; 513595, 3796566; 513601, 3796566; 513598, 3796573; 513589, 3796592; 513581, 3796602; 513570, 3796605; 513551, 3796618; 513539, 3796656; 513548, 3796669; 513548, 3796676; 513571, 3796707; 513590, 3796760; 513590, 3796810; 513587, 3796851; 513586, 3796856; 513584, 3796863; 513571, 3796887; 513565, 3796881; 513546, 3796877; 513512, 3796881; 513489, 3796900; 513481, 3796923; 513481, 3796924; 513465, 3796924; 513438, 3796920; 513432, 3796923; 513431, 3796922; 513380, 3796910; 513348, 3796878; 513329, 3796849; 513326, 3796805; 513300, 3796757; 513293, 3796749; 513291, 3796739; 513275, 3796710; 513273, 3796706; 513268, 3796698; 513256, 3796676; 513232, 3796652; 513204, 3796636; 513196, 3796629; 513168, 3796629; 513162, 3796631; 513162, 3796628; 513162, 3796619; 513158, 3796609; 513155, 3796603; 513149, 3796597; 513138, 3796593; 513131, 3796584; 513128, 3796581; 513148, 3796577; 513167, 3796562; 513167, 3796528; 513152, 3796516; 513146, 3796511; 513141, 3796511; 513118, 3796501; 513119, 3796501; 513131, 3796493; 513134, 3796488; 513145, 3796482; 513149, 3796466; 513145, 3796450; 513137, 3796434; 513126, 3796434; 513115, 3796429; 513106, 3796427; 513100, 3796425; 513087, 3796427; 513085, 3796426; 513082, 3796427; 513085, 3796425; 513089, 3796424; 513094, 3796423; 513099, 3796421; 513103, 3796421; 513107, 3796420; 513109, 3796419; 513120, 3796414; 513122, 3796411; 513123, 3796407; 513123, 3796401; 513121, 3796389; 513110, 3796387; 513089, 3796387; 513085, 3796387; 513080, 3796383; 513075, 3796378; 513069, 3796376; 513065, 3796378; 513061, 3796380; 513038, 3796401; 513031, 3796403; 513022, 3796403; 513016, 3796403; 513010, 3796404; 513007, 3796408; 512998, 3796427; 512993, 3796432; 512984, 3796432; 512976, 3796431; 512967, 3796430; 512958, 3796430; 512948, 3796431; 512942, 3796435; 512942, 3796440; 512943, 3796447; 512947, 3796453; 512958, 3796458; 512968, 3796460; 512981, 3796461; 512990, 3796462; 512998, 3796461; 513002, 3796462; 513000, 3796463; 512996, 3796465; 512992, 3796472; 512986, 3796477; 512982, 3796485; 512977, 3796493; 512985, 3796499; 512986, 3796501; 512996, 3796509; 513006, 3796518; 513003, 3796519; 513001, 3796524; 513001, 3796528; 513003, 3796531; 513006, 3796533; 513013, 3796536; 513026, 3796540; 513031, 3796543; 513019, 3796558; 513004, 3796600; 513004, 3796623; 513001, 3796637; 513009, 3796690; 513024, 3796717; 513039, 3796763; 513070, 3796797; 513089, 3796843; 513096, 3796872; 513099, 3796901; 513095, 3796915; 513094, 3796917; 513076, 3796939; 513072, 3796962; 513087, 3796975; 513089, 3796980; 513123, 3797003; 513126, 3797015; 513126, 3797031; 513106, 3797069; 513087, 3797088; 513084, 3797137; 513096, 3797163; 513103, 3797175; 513141, 3797195; 513182, 3797197; 513184, 3797197; 513218, 3797201; 513240, 3797201; 513255, 3797202; 513282, 3797202.
                (iii) Note: Map of Units ERKA 1 and ERKA 2 (Map 2) follows:
                
                  
                  ER26DE07.022
                
                (7) Unit ERKA 3, Big Bear Lake, San Bernardino County, California.

                (i) From USGS 1:24,000 quadrangle map Big Bear Lake. Land bounded by the following UTM NAD27 coordinates (E,N): 507777, 3788001; 507780, 3787993; 507783, 3788009; 507791, 3788029; 507801, 3788015; 507806, 3788013; 507806, 3788005; 507811, 3787989; 507811, 3787973; 507811, 3787949; 507810, 3787946; 507810, 3787941; 507807, 3787932; 507806, 3787930; 507804, 3787929; 507803, 3787925; 507802, 3787925; 507790, 3787909; 507764, 3787877; 507732, 3787851; 507704, 3787839; 507688, 3787829; 507686, 3787828; 507682, 3787826; 507682, 3787827; 507678, 3787826; 507674, 3787876; 507666, 3787929; 507659, 3787975; 507659, 3788001; 507669, 3788023; 507682, 3788035; 507707, 3788042; 507729, 3788042; 507752, 3788036; 507767, 3788013; 507769, 3788006; 507777, 3788001.
                (ii) Note: Map of Unit ERKA 3 (Map 3) follows:
                
                  ER26DE07.023
                
                
                (8) Units ERKA 4 and ERKA 5. Fawnskin, San Bernardino County, California. From USGS 1:24,000 quadrangle map Fawnskin.
                (i) Unit ERKA 4. Land bounded by the following UTM NAD27 coordinates (E,N): 506020, 3792309; 506020, 3792303; 506001, 3792335; 506014, 3792404; 506014, 3792468; 506001, 3792538; 505982, 3792557; 505963, 3792595; 505950, 3792639; 505937, 3792671; 505944, 3792703; 505994, 3792722; 506039, 3792722; 506109, 3792684; 506147, 3792665; 506191, 3792627; 506229, 3792582; 506217, 3792525; 506166, 3792493; 506121, 3792462; 506109, 3792442; 506109, 3792417; 506096, 3792392; 506077, 3792373; 506052, 3792335; 506020, 3792309.
                (ii) Unit ERKA 5. Land bounded by the following UTM NAD27 coordinates (E,N): 506636, 3791541; 506604, 3791490; 506547, 3791496; 506534, 3791515; 506515, 3791579; 506522, 3791661; 506502, 3791757; 506490, 3791807; 506502, 3791852; 506547, 3791941; 506579, 3792017; 506610, 3792100; 506629, 3792182; 506649, 3792220; 506668, 3792233; 506687, 3792227; 506680, 3792214; 506693, 3792182; 506706, 3792138; 506712, 3792074; 506725, 3792036; 506706, 3791928; 506680, 3791846; 506674, 3791801; 506674, 3791744; 506668, 3791674; 506655, 3791623; 506636, 3791541.
                (iii) Note: Map of Units ERKA 4 and ERKA 5 (Map 4) follows:
                
                  
                  ER26DE07.024
                
                (9) Units ERKA 6, ERKA 7, and ERKA 10. Gold Mountain and North Baldwin Lake, San Bernardino County, California. From USGS 1:24,000 quadrangle map Big Bear City.

                (i) Unit ERKA 6. Land bounded by the following UTM NAD27 coordinates (E,N): 516297, 3793523; 516342, 3793514; 516374, 3793491; 516405, 3793447; 516412, 3793390; 516424, 3793352; 516421, 3793333; 516437, 3793335; 516450, 3793331; 516463, 3793309; 516466, 3793281; 516465, 3793279; 516475, 3793268; 516469, 3793227; 516447, 3793207; 516421, 3793189; 516380, 3793166; 516345, 3793154; 516311, 3793139; 516272, 3793103; 516244, 3793081; 516215, 3793077; 516187, 3793090; 516206, 3793135; 516202, 3793144; 516207, 3793149; 516196, 3793141; 516172, 3793137; 516163, 3793137; 516157, 3793137; 516154, 3793135; 516147, 3793133; 516132, 3793125; 516128, 3793123; 516109, 3793112; 516096, 3793112; 516095, 3793112; 516081, 3793111; 516065, 3793105; 516045, 3793109; 516017, 3793126; 516016, 3793127; 516006, 3793132; 516003, 3793145; 515998, 3793153; 515995, 3793166; 515988, 3793165; 515980, 3793163; 515971, 3793161; 515961, 3793161; 515956, 3793162; 515943, 3793162; 515926, 3793178; 515919, 3793180; 515912, 3793182; 515905, 3793188; 515899, 3793193; 515893, 3793198; 515884, 3793209; 515881, 3793219; 515879, 3793220; 515793, 3793243; 515732, 3793233; 515685, 3793220; 515647, 3793211; 515577, 3793211; 515536, 3793230; 515507, 3793261; 515501, 3793303; 515501, 3793335; 515542, 3793357; 515586, 3793360; 515625, 3793357; 515666, 3793341; 515707, 3793335; 515761, 3793338; 515809, 3793354; 515828, 3793376; 515851, 3793399; 515851, 3793403; 515848, 3793408; 515845, 3793414; 515844, 3793417; 515842, 3793424; 515842, 3793431; 515843, 3793438; 515839, 3793448; 515845, 3793446; 515849, 3793444; 515856, 3793439; 515860, 3793433; 515872, 3793430; 515873, 3793429; 515879, 3793443; 515901, 3793468; 515904, 3793468; 515910, 3793468; 515917, 3793461; 515921, 3793461; 515935, 3793473; 515980, 3793495; 516015, 3793501; 516082, 3793514; 516132, 3793514; 516212, 3793520; 516262, 3793527; 516297, 3793523.
                (ii) Unit ERKA 7. Land bounded by the following UTM NAD27 coordinates (E,N): 516768, 3792969; 516744, 3792965; 516720, 3792965; 516705, 3792961; 516685, 3792953; 516673, 3792949; 516652, 3792935; 516645, 3792926; 516642, 3792923; 516641, 3792918; 516633, 3792898; 516633, 3792891; 516633, 3792891; 516623, 3792868; 516621, 3792864; 516585, 3792863; 516581, 3792865; 516578, 3792862; 516562, 3792870; 516560, 3792871; 516556, 3792871; 516545, 3792873; 516540, 3792875; 516521, 3792875; 516510, 3792864; 516502, 3792855; 516496, 3792848; 516490, 3792840; 516477, 3792833; 516463, 3792824; 516461, 3792822; 516450, 3792804; 516447, 3792800; 516438, 3792788; 516423, 3792784; 516410, 3792780; 516377, 3792769; 516375, 3792768; 516364, 3792763; 516319, 3792740; 516318, 3792740; 516311, 3792737; 516304, 3792731; 516298, 3792731; 516283, 3792725; 516279, 3792728; 516271, 3792727; 516229, 3792731; 516176, 3792758; 516157, 3792773; 516130, 3792803; 516127, 3792815; 516119, 3792849; 516138, 3792891; 516157, 3792925; 516180, 3792952; 516203, 3792979; 516233, 3793009; 516268, 3793036; 516274, 3793041; 516275, 3793055; 516282, 3793087; 516298, 3793112; 516329, 3793125; 516364, 3793131; 516453, 3793154; 516520, 3793160; 516590, 3793166; 516610, 3793155; 516641, 3793150; 516668, 3793139; 516694, 3793116; 516717, 3793093; 516732, 3793074; 516748, 3793055; 516759, 3793039; 516770, 3793024; 516772, 3793012; 516775, 3793010; 516778, 3793004; 516778, 3793004; 516780, 3793001; 516784, 3792993; 516783, 3792989; 516783, 3792987; 516783, 3792987; 516783, 3792987; 516782, 3792985; 516780, 3792983; 516780, 3792981; 516777, 3792979; 516777, 3792978; 516775, 3792975; 516773, 3792971; 516772, 3792971; 516772, 3792971; 516771, 3792971; 516769, 3792970; 516768, 3792969.

                (iii) Unit ERKA 10. Land bounded by the following UTM NAD27 coordinates (E,N): 516160, 3795525; 516163, 3795551; 516182, 3795563; 516194, 3795563; 516198, 3795566; 516240, 3795559; 516278, 3795551; 516308, 3795555; 516331, 3795578; 516396, 3795605; 516406, 3795603; 516415, 3795605; 516453, 3795601; 516491, 3795578; 516491, 3795574; 516491, 3795551; 516472, 3795525; 516466, 3795501; 516465, 3795486; 516468, 3795452; 516480, 3795422; 516486, 3795415; 516518, 3795399; 516552, 3795379; 516598, 3795380; 516649, 3795388; 516655, 3795391; 516654, 3795425; 516658, 3795442; 516685, 3795452; 516698, 3795449; 516708, 3795431; 516716, 3795406; 516765, 3795429; 516807, 3795448; 516810, 3795448; 516834, 3795456; 516857, 3795452; 516906, 3795429; 516933, 3795410; 516960, 3795383; 516971, 3795361; 516986, 3795334; 517009, 3795299; 517032, 3795262; 517063, 3795223; 517097, 3795181; 517110, 3795163; 517131, 3795140; 517165, 3795101; 517184, 3795090; 517207, 3795083; 517211, 3795082; 517269, 3795104; 517278, 3795133; 517272, 3795170; 517264, 3795193; 517230, 3795239; 517196, 3795288; 517154, 3795349; 517150, 3795370; 517146, 3795376; 517139, 3795399; 517141, 3795414; 517139, 3795425; 517146, 3795448; 517154, 3795471; 517211, 3795517; 517245, 3795521; 517314, 3795517; 517360, 3795509; 517381, 3795485; 517386, 3795479; 517388, 3795476; 517402, 3795460; 517413, 3795433; 517440, 3795387; 517460, 3795371; 517489, 3795353; 517506, 3795341; 517520, 3795334; 517584, 3795315; 517611, 3795292; 517653, 3795261; 517672, 3795219; 517699, 3795159; 517718, 3795115; 517749, 3795078; 517759, 3795070; 517786, 3795052; 517809, 3795029; 517840, 3794999; 517841, 3794997; 517851, 3794987; 517882, 3794923; 517908, 3794881; 517917, 3794871; 517939, 3794854; 517981, 3794819; 518023, 3794812; 518038, 3794812; 518095, 3794819; 518152, 3794816; 518155, 3794815; 518171, 3794816; 518202, 3794804; 518251, 3794778; 518339, 3794755; 518411, 3794732; 518461, 3794724; 518461, 3794713; 518457, 3794698; 518442, 3794683; 518439, 3794680; 518438, 3794679; 518415, 3794652; 518458, 3794642; 518462, 3794598; 518443, 3794587; 518438, 3794583; 518413, 3794573; 518371, 3794577; 518322, 3794586; 518279, 3794597; 518246, 3794608; 518230, 3794614; 518206, 3794614; 518133, 3794617; 518117, 3794619; 518097, 3794610; 518097, 3794615; 518097, 3794618; 518098, 3794621; 518069, 3794625; 518061, 3794625; 518045, 3794627; 518046, 3794602; 518045, 3794602; 518039, 3794605; 518034, 3794609; 518019, 3794610; 518017, 3794611; 518019, 3794605; 518019, 3794589; 518012, 3794567; 517993, 3794554; 517968, 3794567; 517946, 3794573; 517936, 3794560; 517920, 3794548; 517914, 3794549; 517917, 3794545; 517924, 3794535; 517931, 3794526; 517939, 3794516; 517948, 3794503; 517954, 3794493; 517959, 3794482; 517964, 3794473; 517964, 3794468; 517959, 3794461; 517950, 3794456; 517934, 3794458; 517923, 3794462; 517905, 3794469; 517892, 3794475; 517882, 3794478; 517869, 3794480; 517852, 3794480; 517859, 3794462; 517866, 3794439; 517889, 3794413; 517927, 3794397; 517988, 3794404; 518030, 3794416; 518087, 3794439; 518110, 3794450; 518141, 3794473; 518187, 3794489; 518187, 3794490; 518222, 3794509; 518263, 3794506; 518311, 3794497; 518358, 3794490; 518419, 3794490; 518476, 3794493; 518481, 3794494; 518521, 3794504; 518558, 3794517; 518564, 3794521; 518569, 3794521; 518583, 3794526; 518586, 3794527; 518612, 3794538; 518617, 3794537; 518631, 3794533; 518632, 3794534; 518633, 3794533; 518663, 3794526; 518666, 3794509; 518673, 3794503; 518666, 3794484; 518666, 3794453; 518652, 3794447; 518644, 3794435; 518627, 3794432; 518620, 3794430; 518617, 3794427; 518602, 3794424; 518587, 3794421; 518565, 3794411; 518549, 3794409; 518508, 3794396; 518507, 3794395; 518505, 3794395; 518499, 3794393; 518457, 3794385; 518453, 3794385; 518428, 3794373; 518387, 3794376; 518358, 3794379; 518338, 3794383; 518327, 3794381; 518297, 3794362; 518273, 3794328; 518272, 3794325; 518277, 3794321; 518281, 3794312; 518281, 3794302; 518281, 3794291; 518279, 3794282; 518279, 3794278; 518293, 3794271; 518316, 3794259; 518369, 3794248; 518415, 3794244; 518426, 3794242; 518442, 3794241; 518455, 3794236; 518468, 3794233; 518507, 3794221; 518533, 3794195; 518541, 3794175; 518552, 3794157; 518554, 3794145; 518560, 3794134; 518558, 3794126; 518560, 3794115; 518552, 3794092; 518539, 3794081; 518529, 3794065; 518480, 3794069; 518474, 3794071; 518446, 3794073; 518407, 3794092; 518373, 3794111; 518312, 3794145; 518305, 3794152; 518297, 3794157; 518280, 3794177; 518270, 3794183; 518251, 3794179; 518221, 3794179; 518175, 3794164; 518142, 3794157; 518099, 3794141; 518065, 3794130; 518030, 3794122; 517965, 3794115; 517927, 3794103; 517901, 3794092; 517878, 3794093; 517863, 3794088; 517830, 3794088; 517836, 3794390; 517634, 3794390; 517639, 3794589; 517192, 3794589; 517160, 3794606; 517141, 3794622; 517130, 3794635; 517123, 3794641; 517120, 3794653; 517119, 3794657; 517112, 3794663; 517070, 3794705; 517068, 3794708; 517063, 3794711; 517052, 3794723; 517046, 3794727; 517042, 3794731; 517041, 3794732; 517036, 3794736; 517030, 3794739; 517025, 3794739; 517020, 3794742; 517019, 3794742; 517014, 3794745; 517009, 3794751; 517014, 3794755; 517025, 3794753; 517041, 3794746; 517040, 3794749; 516998, 3794804; 516956, 3794839; 516952, 3794841; 516906, 3794865; 516883, 3794884; 516856, 3794905; 516851, 3794907; 516849, 3794897; 516839, 3794910; 516811, 3794919; 516735, 3794926; 516686, 3794937; 516674, 3794938; 516657, 3794947; 516643, 3794953; 516613, 3794973; 516582, 3794991; 516573, 3795005; 516567, 3795010; 516548, 3795037; 516525, 3795059; 516522, 3795063; 516487, 3795098; 516483, 3795101; 516472, 3795119; 516461, 3795136; 516443, 3795164; 516430, 3795185; 516420, 3795212; 516419, 3795216; 516396, 3795265; 516377, 3795311; 516365, 3795341; 516346, 3795368; 516304, 3795399; 516259, 3795433; 516198, 3795471; 516175, 3795494; 516167, 3795501; 516168, 3795507; 516160, 3795525.
                (iv) Note: Map of Units ERKA 6, ERKA 7, and ERKA 10 (Map 5) follows:
                
                  
                  ER26DE07.025
                
                (10) Units ERKA 8 and ERKA 9. Holcomb Valley, San Bernardino County, California. From USGS 1:24,000 quadrangle map Fawnskin.

                (i) Unit ERKA 8. Land bounded by the following UTM NAD27 coordinates (E,N): 506727, 3796049; 506738, 3796035; 506743, 3796031; 506761, 3796001; 506765, 3795985; 506767, 3795981; 506783, 3795942; 506785, 3795915; 506787, 3795910; 506790, 3795878; 506784, 3795872; 506782, 3795867; 506779, 3795843; 506773, 3795840; 506772, 3795835; 506767, 3795833; 506752, 3795821; 506730, 3795818; 506689, 3795818; 506663, 3795823; 506634, 3795825; 506624, 3795837; 506612, 3795847; 506606, 3795854; 506597, 3795862; 506571, 3795881; 506571, 3795883; 506557, 3795893; 506544, 3795910; 506529, 3795930; 506530, 3795930; 506528, 3795934; 506565, 3795933; 506565, 3795935; 506574, 3795964; 506600, 3795986; 506635, 3796001; 506633, 3796023; 506631, 3796041; 506632, 3796041; 506644, 3796045; 506663, 3796042; 506681, 3796042; 506707, 3796045; 506715, 3796049; 506727, 3796049. Land bounded by the following UTM NAD27 coordinates (E,N): 506666, 3795511; 506661, 3795481; 506647, 3795471; 506625, 3795463; 506622, 3795462; 506612, 3795476; 506604, 3795484; 506602, 3795500; 506591, 3795480; 506584, 3795455; 506569, 3795435; 506569, 3795428; 506562, 3795409; 506556, 3795389; 506547, 3795351; 506537, 3795317; 506532, 3795310; 506524, 3795303; 506512, 3795298; 506504, 3795291; 506495, 3795298; 506492, 3795307; 506487, 3795328; 506483, 3795347; 506477, 3795372; 506472, 3795393; 506470, 3795416; 506466, 3795433; 506463, 3795457; 506468, 3795488; 506472, 3795510; 506474, 3795533; 506477, 3795567; 506485, 3795593; 506494, 3795624; 506507, 3795657; 506517, 3795687; 506534, 3795715; 506555, 3795736; 506549, 3795747; 506552, 3795771; 506564, 3795799; 506572, 3795807; 506600, 3795819; 506616, 3795811; 506617, 3795807; 506620, 3795805; 506635, 3795794; 506639, 3795763; 506641, 3795759; 506670, 3795753; 506695, 3795750; 506705, 3795731; 506695, 3795712; 506690, 3795703; 506692, 3795687; 506687, 3795672; 506679, 3795655; 506689, 3795626; 506705, 3795598; 506708, 3795575; 506689, 3795550; 506677, 3795540; 506676, 3795537; 506666, 3795511.
                (ii) Unit ERKA 9. Land bounded by the following UTM NAD27 coordinates (E,N): 509943, 3794740; 509997, 3794674; 510070, 3794623; 510076, 3794591; 510073, 3794585; 510044, 3794562; 510003, 3794556; 510054, 3794518; 510105, 3794477; 510124, 3794477; 510194, 3794473; 510219, 3794442; 510222, 3794391; 510168, 3794347; 510105, 3794283; 510067, 3794201; 510054, 3794162; 510013, 3794124; 509999, 3794124; 509999, 3794118; 509996, 3794110; 509991, 3794106; 509987, 3794102; 509981, 3794099; 509975, 3794097; 509968, 3794095; 509961, 3794096; 509955, 3794096; 509950, 3794098; 509946, 3794101; 509940, 3794109; 509940, 3794115; 509940, 3794122; 509943, 3794131; 509947, 3794139; 509911, 3794159; 509908, 3794173; 509894, 3794173; 509886, 3794181; 509874, 3794221; 509894, 3794256; 509914, 3794284; 509943, 3794302; 509943, 3794305; 509893, 3794327; 509858, 3794375; 509839, 3794404; 509807, 3794445; 509782, 3794480; 509747, 3794531; 509668, 3794579; 509639, 3794617; 509643, 3794633; 509635, 3794642; 509648, 3794660; 509649, 3794664; 509664, 3794674; 509668, 3794674; 509674, 3794667; 509680, 3794664; 509682, 3794659; 509737, 3794651; 509797, 3794623; 509800, 3794620; 509787, 3794641; 509771, 3794660; 509747, 3794684; 509743, 3794708; 509747, 3794731; 509755, 3794743; 509775, 3794743; 509791, 3794735; 509806, 3794729; 509803, 3794743; 509822, 3794772; 509902, 3794759; 509943, 3794740.
                (iii) Note: Units ERKA 8 and ERKA 9 (Map 6) follows:
                
                  
                  ER26DE07.026
                
                (11) Units ERKA 11 and ERKA 12. Sawmill, San Bernardino County, California. From USGS 1:24, 000 quadrangle maps Big Bear City and Moonridge.

                (i) Unit ARUR 13. Land bounded by the following UTM NAD27 coordinates (E,N): 514010, 3788419; 513955, 3788406; 513936, 3788404; 513891, 3788404; 513855, 3788412; 513831, 3788423; 513803, 3788431; 513777, 3788444; 513756, 3788453; 513744, 3788464; 513731, 3788473; 513761, 3788481; 513764, 3788488; 513768, 3788499; 513787, 3788551; 513781, 3788561; 513779, 3788566; 513777, 3788572; 513775, 3788579; 513777, 3788585; 513784, 3788591; 513809, 3788609; 513815, 3788611; 513820, 3788612; 513823, 3788612; 513837, 3788627; 513843, 3788649; 513843, 3788659; 513842, 3788660; 513830, 3788680; 513826, 3788709; 513821, 3788716; 513811, 3788742; 513789, 3788818; 513789, 3788865; 513789, 3788897; 513789, 3788923; 513776, 3788948; 513761, 3788973; 513742, 3788986; 513735, 3789005; 513719, 3789024; 513703, 3789050; 513697, 3789059; 513691, 3789069; 513678, 3789094; 513665, 3789113; 513653, 3789135; 513652, 3789137; 513648, 3789140; 513624, 3789156; 513620, 3789168; 513604, 3789184; 513600, 3789208; 513606, 3789220; 513606, 3789228; 513608, 3789229; 513581, 3789259; 513591, 3789262; 513601, 3789262; 513605, 3789257; 513608, 3789253; 513611, 3789247; 513621, 3789233; 513636, 3789235; 513645, 3789230; 513648, 3789234; 513652, 3789230; 513658, 3789229; 513662, 3789230; 513670, 3789236; 513674, 3789239; 513679, 3789244; 513686, 3789364; 513695, 3789377; 513704, 3789381; 513715, 3789379; 513719, 3789377; 513728, 3789372; 513730, 3789357; 513724, 3789335; 513743, 3789335; 513747, 3789335; 513763, 3789331; 513766, 3789326; 513772, 3789321; 513778, 3789313; 513781, 3789306; 513783, 3789303; 513783, 3789275; 513778, 3789268; 513778, 3789266; 513776, 3789263; 513753, 3789217; 513753, 3789214; 513750, 3789205; 513748, 3789194; 513745, 3789182; 513744, 3789171; 513744, 3789168; 513759, 3789161; 513765, 3789157; 513772, 3789154; 513780, 3789137; 513792, 3789126; 513793, 3789113; 513798, 3789111; 513804, 3789105; 513812, 3789102; 513826, 3789091; 513836, 3789093; 513846, 3789090; 513853, 3789083; 513854, 3789059; 513850, 3789053; 513878, 3789041; 513902, 3789017; 513905, 3789013; 513906, 3789010; 513913, 3789005; 513913, 3789001; 513918, 3788993; 513918, 3788973; 513923, 3788961; 513919, 3788942; 513926, 3788919; 513935, 3788882; 513948, 3788850; 513957, 3788824; 513964, 3788796; 513957, 3788729; 513945, 3788701; 513938, 3788672; 513935, 3788640; 513948, 3788599; 513964, 3788577; 513986, 3788561; 513992, 3788542; 513999, 3788507; 514008, 3788472; 514021, 3788448; 514027, 3788437; 514027, 3788419.
                (ii) Unit ARUR 14. Land bounded by the following UTM NAD27 coordinates (E,N): 515023, 3789730; 515031, 3789764; 515027, 3789815; 515027, 3789875; 515029, 3789884; 515029, 3789895; 515034, 3789907; 515034, 3789909; 515035, 3789912; 515037, 3789923; 515053, 3789964; 515054, 3789966; 515058, 3789977; 515063, 3789983; 515066, 3789986; 515069, 3789988; 515077, 3789997; 515092, 3789990; 515094, 3789989; 515104, 3789979; 515113, 3789974; 515120, 3789962; 515128, 3789941; 515137, 3789925; 515140, 3789915; 515142, 3789911; 515153, 3789887; 515153, 3789881; 515156, 3789875; 515148, 3789851; 515132, 3789851; 515116, 3789851; 515113, 3789850; 515104, 3789865; 515098, 3789869; 515091, 3789873; 515089, 3789873; 515077, 3789867; 515066, 3789856; 515069, 3789834; 515073, 3789814; 515077, 3789790; 515085, 3789759; 515088, 3789732.
                (iii) Note: Units ERKA 11 and ERKA 12 (Map 7) follows:
                
                  
                  ER26DE07.027
                
                (12) Unit ERKA 13. South Baldwin Ridge/Erwin Lake, San Bernardino County, California.

                (i) From USGS 1:24,000 quadrangle map Big Bear City. Land bounded by the following UTM NAD27 coordinates (E,N): 518798, 3790531; 518814, 3790499; 518836, 3790501; 518883, 3790501; 518891, 3790493; 518942, 3790490; 519022, 3790477; 519063, 3790455; 519104, 3790439; 519114, 3790429; 519108, 3790395; 519085, 3790359; 519057, 3790347; 519012, 3790344; 518955, 3790357; 518923, 3790404; 518900, 3790419; 518911, 3790389; 518923, 3790370; 518907, 3790346; 518876, 3790342; 518839, 3790342; 518822, 3790331; 518821, 3790331; 518820, 3790320; 518800, 3790313; 518797, 3790307; 518792, 3790302; 518776, 3790291; 518766, 3790295; 518764, 3790297; 518763, 3790296; 518744, 3790298; 518740, 3790308; 518737, 3790313; 518724, 3790318; 518725, 3790327; 518714, 3790333; 518716, 3790337; 518707, 3790343; 518699, 3790340; 518697, 3790342; 518695, 3790345; 518693, 3790346; 518691, 3790351; 518685, 3790353; 518683, 3790359; 518682, 3790364; 518683, 3790368; 518698, 3790377; 518704, 3790378; 518712, 3790375; 518707, 3790379; 518666, 3790392; 518637, 3790398; 518629, 3790391; 518618, 3790391; 518613, 3790387; 518613, 3790385; 518611, 3790382; 518605, 3790378; 518600, 3790374; 518591, 3790377; 518580, 3790376; 518568, 3790381; 518553, 3790380; 518545, 3790386; 518540, 3790382; 518541, 3790379; 518541, 3790375; 518542, 3790373; 518540, 3790371; 518538, 3790371; 518535, 3790374; 518533, 3790378; 518531, 3790382; 518530, 3790387; 518529, 3790392; 518530, 3790397; 518532, 3790400; 518536, 3790400; 518542, 3790399; 518550, 3790401; 518553, 3790401; 518563, 3790404; 518567, 3790405; 518568, 3790403; 518570, 3790401; 518574, 3790401; 518577, 3790399; 518583, 3790401; 518590, 3790403; 518596, 3790399; 518596, 3790397; 518597, 3790397; 518602, 3790395; 518604, 3790398; 518607, 3790400; 518609, 3790402; 518610, 3790404; 518602, 3790406; 518597, 3790409; 518586, 3790409; 518562, 3790429; 518582, 3790445; 518597, 3790453; 518595, 3790463; 518574, 3790467; 518561, 3790460; 518541, 3790453; 518503, 3790453; 518490, 3790477; 518517, 3790511; 518551, 3790531; 518632, 3790551; 518686, 3790571; 518720, 3790579; 518740, 3790579; 518764, 3790562; 518798, 3790531.
                (ii) Note: Map of Unit ERKA 13 (Map 8) follows:
                
                  
                  ER26DE07.028
                
                Family Polygonaceae: Eriogonum Ovalifolium var. Vineum (Cushenbury Buckwheat)
                (1) Critical habitat units are depicted for San Bernardino County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Eriogonum ovalifolium var. vineum are those habitat components that are essential for the primary biological needs of the species. Based on our current knowledge of this species, the primary constituent elements of critical habitat for this species are listed below and consist of, but are not limited to:
                (i) Soils derived primarily from the upper and middle members of the Bird Spring Formation and Bonanza King Formation parent materials that occur on hillsides at elevations between 1,400 and 2,400 m (4,600 and 7,900 ft);
                (ii) Soils with intact, natural surfaces that have not been substantially altered by land use activities (e.g., graded, excavated, re-contoured, or otherwise altered by ground-disturbing equipment); and
                (iii) Associated plant communities that have areas with an open canopy cover (generally less than 15 percent cover) and little accumulation of organic material (e.g., leaf litter) on the surface of the soil.
                (3) Existing features and structures, such as buildings, active mines, paved or unpaved roads, other paved or cleared areas, lawns, and other urban landscaped areas, are not likely to contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a section 7 consultation, unless they may affect the species or primary constituent elements in adjacent critical habitat.
                (4) Northeastern Slope Unit, San Bernardino County, California.
                (i) From USGS 1:24,000 quadrangle maps Fawnskin, Big Bear City, Rattlesnake Canyon, Butler Peak, and Onyx Peak, California.
                (ii) Subunit 1a: Land bounded by the following UTM11 NAD27 coordinates (E, N): 497000, 3803000; 497200, 3803000; 497200, 3802900; 497300, 3802900; 497300, 3802500; 497000, 3802500; 497000, 3802600; 496900, 3802600; 496900, 3802900; 497000, 3802900; and 497000, 3803000.
                (iii) Subunit 1b: Land bounded by the following UTM11 NAD27 coordinates (E, N): 498000, 3800800; 498600, 3800800; 498600, 3800400; 498200, 3800400; 498200, 3800500; 498000, 3800500; and 498000, 3800800.
                (iv) Subunit 1c: Land bounded by the following UTM11 NAD27 coordinates (E, N): 503400, 3801200; 503700, 3801200; 503700, 3801100; 503900, 3801100; 503900, 3800800; 504000, 3800800; 504000, 3800400; 503900, 3800400; 503900, 3800300; 503700, 3800300; 503700, 3800400; 503400, 3800400; 503400, 3800600; 503300, 3800600; 503300, 3800700; 503200, 3800700; 503200, 3801000; 503300, 3801000; 503300, 3801100; 503400, 3801100; and 503400, 3801200.
                (v) Subunit 1d: Land bounded by the following UTM11 NAD27 coordinates (E, N): 505200, 3800400; 505500, 3800400; 505500, 3800300; 506000, 3800300; 506000, 3800200; 506100, 3800200; 506100, 3799900; 506000, 3799900; 506000, 3800000; 505700, 3800000; 505700, 3799900; 505600, 3799900; 505600, 3799600; 505200, 3799600; 505200, 3800100; 505100, 3800100; 505100, 3800300; 505200, 3800300; and 505200, 3800400.
                (vi) Subunit 1e: Land bounded by the following UTM11 NAD27 coordinates (E, N): 506800, 3799900; 507000, 3799900; 507000, 3799800; 507100, 3799800; 507100, 3799600; 506900, 3799600; 506900, 3799200; 507200, 3799200; 507200, 3799300; 507500, 3799300; 507500, 3799200; 507600, 3799200; 507600, 3799000; 507500, 3799000; 507500, 3798900; 507400, 3798900; 507400, 3798700; 507300, 3798700; 507300, 3798600; 506800, 3798600; 506800, 3798800; 506200, 3798800; 506200, 3799200; 506500, 3799200; 506500, 3799300; 506600, 3799300; 506600, 3799500; 506700, 3799500; 506700, 3799800; 506800, 3799800; and 506800, 3799900.
                (vii) Subunit 1f: Land bounded by the following UTM11 NAD27 coordinates (E, N): 506800, 3798100; 507000, 3798100; 507000, 3798000; 507500, 3798000; 507500, 3797700; 507600, 3797700; 507600, 3797400; 507500, 3797400; 507500, 3797300; 507400, 3797300; 507400, 3797200; 507000, 3797200; 507000, 3797300; 506800, 3797300; 506800, 3797600; 506700, 3797600; 506700, 3798000; 506800, 3798000; and 506800, 3798100.
                (viii) Subunit 1g: Land bounded by the following UTM11 NAD27 coordinates (E, N): 508100, 3798200; 508300, 3798200; 508300, 3798100; 508400, 3798100; 508400, 3797900; 508300, 3797900; 508300, 3797800; 508000, 3797800; 508000, 3798100; 508100, 3798100; and 508100, 3798200.
                (ix) Subunit 1h: Land bounded by the following UTM11 NAD27 coordinates (E, N): 507900, 3797600; 508400, 3797600; 508400, 3797200; 508300, 3797200; 508300, 3797100; 508200, 3797100; 508200, 3796800; 507800, 3796800; 507800, 3797100; 507700, 3797100; 507700, 3797500; 507900, 3797500; and 507900, 3797600.
                (x) Subunit 1i: Land bounded by the following UTM11 NAD27 coordinates (E, N): 508400, 3797200; 508700, 3797200; 508700, 3796900; 508400, 3796900; and 508400, 3797200.
                (xi) Subunit 1j: Land bounded by the following UTM11 NAD27 coordinates (E, N): 508300, 3800600; 508600, 3800600; 508600, 3800500; 508700, 3800500; 508700, 3800200; 508600, 3800200; 508600, 3800100; 508100, 3800100; 508100, 3800500; 508300, 3800500; and 508300, 3800600.
                (xii) Subunit 1k: Land bounded by the following UTM11 NAD27 coordinates (E, N): 508100, 3799800; 508500, 3799800; 508500, 3799400; 508400, 3799400; 508400, 3799300; 508200, 3799300; 508200, 3799400; 508000, 3799400; 508000, 3799700; 508100, 3799700; and 508100, 3799800.
                (xiii) Subunit 1l: Land bounded by the following UTM11 NAD27 coordinates (E, N): 508700, 3799400; 509200, 3799400; 509200, 3799100; 509100, 3799100; 509100, 3798900; 508700, 3798900; and 508700, 3799400.

                (xiv) Subunit 1m: Land bounded by the following UTM11 NAD27 coordinates (E, N): 509400, 3800700; 509700, 3800700; 509700, 3800600; 509800, 3800600; 509800, 3800500; 510300, 3800500; 510300, 3800400; 510400, 3800400; 510400, 3800300; 510600, 3800300; 510600, 3800100; 510200, 3800100; 510200, 3800300; 510100, 3800300; 510100, 3800400; 509900, 3800400; 509900, 3800200; 509500, 3800200; 509500, 3800100; 509200, 3800100; 509200, 3800300; 509100, 3800300; 509100, 3800500; 509200, 3800500; 509200, 3800600; 509400, 3800600; and 509400, 3800700.
                
                (xv) Subunit 1n: Land bounded by the following UTM11 NAD27 coordinates (E, N): 510500, 3801200; 510700, 3801200; 510700, 3800900; 510500, 3800900; 510500, 3800800; 510400, 3800800; 510400, 3800700; 510600, 3800700; 510600, 3800600; 510300, 3800600; 510300, 3800700; 510200, 3800700; 510200, 3800800; 510300, 3800800; 510300, 3801000; 510400, 3801000; 510400, 3801100; 510500, 3801100; and 510500, 3801200.
                (xvi) Subunit 1o: Land bounded by the following UTM11 NAD27 coordinates (E, N): 510900, 3800700; 511300, 3800700; 511300, 3800500; 510900, 3800500; and 510900, 3800700.
                (xvii) Subunit 1p: Land bounded by the following UTM11 NAD27 coordinates (E, N): 511900, 3801000; 512200, 3801000; 512200, 3800800; 512300, 3800800; 512300, 3800700; 512500, 3800700; 512500, 3800600; 512700, 3800600; 512700, 3800800; 513000, 3800800; 513000, 3800300; 512900, 3800300; 512900, 3800100; 512800, 3800100; 512800, 3799900; 512900, 3799900; 512900, 3799800; 513000, 3799800; 513000, 3799700; 513100, 3799700; 513100, 3799500; 513000, 3799500; 513000, 3799400; 512700, 3799400; 512700, 3799500; 512500, 3799500; 512500, 3799600; 512300, 3799600; 512300, 3799700; 512200, 3799700; 512200, 3799800; 512100, 3799800; 512100, 3799600; 512200, 3799600; 512200, 3799500; 512300, 3799500; 512300, 3799200; 511800, 3799200; 511800, 3799500; 511700, 3799500; 511700, 3799400; 511400, 3799400; 511400, 3799500; 511300, 3799500; 511300, 3799600; 511200, 3799600; 511200, 3799700; 511100, 3799700; 511100, 3799800; 511000, 3799800; 511000, 3800100; 511200, 3800100; 511200, 3800000; 511300, 3800000; 511300, 3799900; 511700, 3799900; 511700, 3799800; 511800, 3799800; 511800, 3799900; 512000, 3799900; 512000, 3800100; 511900, 3800100; 511900, 3800500; 512000, 3800500; 512000, 3800700; 511900, 3800700; and 511900, 3801000.
                (xviii) Subunit 1q: Land bounded by the following UTM11 NAD27 coordinates (E, N): 513200, 3800300; 513500, 3800300; 513500, 3800200; 513900, 3800200; 513900, 3800100; 514000, 3800100; 514000, 3800000; 514100, 3800000; 514100, 3799900; 514200, 3799900; 514200, 3800000; 514600, 3800000; 514600, 3799800; 514500, 3799800; 514500, 3799300; 514100, 3799300; 514100, 3799600; 514000, 3799600; 514000, 3799400; 513700, 3799400; 513700, 3799500; 513500, 3799500; 513500, 3799400; 513600, 3799400; 513600, 3799300; 513900, 3799300; 513900, 3799200; 514000, 3799200; 514000, 3798900; 513600, 3798900; 513600, 3798800; 513500, 3798800; 513500, 3798700; 513300, 3798700; 513300, 3798800; 513200, 3798800; 513200, 3799000; 513100, 3799000; 513100, 3799500; 513200, 3799500; 513200, 3799800; 513400, 3799800; 513400, 3799900; 513100, 3799900; 513100, 3800200; 513200, 3800200; and 513200, 3800300.
                (xix) Subunit 1r: Land bounded by the following UTM11 NAD27 coordinates (E, N): 514200, 3800800; 514500, 3800800; 514500, 3800500; 514200, 3800500; and 514200, 3800800.
                (xx) Subunit 1s: Land bounded by the following UTM11 NAD27 coordinates (E, N): 515500, 3802100; 515900, 3802100; 515900, 3801900; 516000, 3801900; 516000, 3801800; 516100, 3801800; 516100, 3801600; 516000, 3801600; 516000, 3801500; 516500, 3801500; 516500, 3801200; 516400, 3801200; 516400, 3801100; 516200, 3801100; 516200, 3800900; 516100, 3800900; 516100, 3800800; 516000, 3800800; 516000, 3800700; 515800, 3800700; 515800, 3800600; 516200, 3800600; 516200, 3800700; 516500, 3800700; 516500, 3799800; 516400, 3799800; 516400, 3799700; 516300, 3799700; 516300, 3799800; 516100, 3799800; 516100, 3799900; 515800, 3799900; 515800, 3799800; 515600, 3799800; 515600, 3799700; 515300, 3799700; 515300, 3799800; 515000, 3799800; 515000, 3799900; 514900, 3799900; 514900, 3800100; 515000, 3800100; 515000, 3800200; 515300, 3800200; 515300, 3800100; 515400, 3800100; 515400, 3800200; 515500, 3800200; 515500, 3800300; 515600, 3800300; 515600, 3800200; 515800, 3800200; 515800, 3800300; 515700, 3800300; 515700, 3800600; 515600, 3800600; 515600, 3800800; 515100, 3800800; 515100, 3800700; 515200, 3800700; 515200, 3800400; 515100, 3800400; 515100, 3800300; 514700, 3800300; 514700, 3800400; 514600, 3800400; 514600, 3800800; 514500, 3800800; 514500, 3800900; 514400, 3800900; 514400, 3801100; 514500, 3801100; 514500, 3801200; 514600, 3801200; 514600, 3801300; 514800, 3801300; 514800, 3801400; 515200, 3801400; 515200, 3801300; 515700, 3801300; 515700, 3801500; 515600, 3801500; 515600, 3801600; 515500, 3801600; 515500, 3801700; 515400, 3801700; 515400, 3802000; 515500, 3802000; and 515500, 3802100.
                (xxi) Subunit 1t: Land bounded by the following UTM11 NAD27 coordinates (E, N): 514800, 3799600; 515000, 3799600; 515000, 3799500; 515100, 3799500; 515100, 3799200; 515000, 3799200; 515000, 3799100; 514800, 3799100; 514800, 3799200; 514700, 3799200; 514700, 3799300; 514600, 3799300; 514600, 3799400; 514700, 3799400; 514700, 3799500; 514800, 3799500; and 514800, 3799600.
                (xxii) Subunit 1u: Land bounded by the following UTM11 NAD27 coordinates (E, N): 516700, 3799700; 516900, 3799700; 516900, 3799600; 517100, 3799600; 517100, 3799500; 517200, 3799500; 517200, 3799000; 517300, 3799000; 517300, 3798700; 516800, 3798700; 516800, 3798600; 516400, 3798600; 516400, 3798700; 516300, 3798700; 516300, 3798600; 516100, 3798600; 516100, 3798700; 516000, 3798700; 516000, 3798800; 515900, 3798800; 515900, 3798900; 515700, 3798900; 515700, 3799000; 515400, 3799000; 515400, 3799100; 515300, 3799100; 515300, 3799500; 516000, 3799500; 516000, 3799400; 516300, 3799400; 516300, 3799300; 516400, 3799300; 516400, 3799600; 516700, 3799600; and 516700, 3799700.
                (xxiii) Subunit 1v: Land bounded by the following UTM11 NAD27 coordinates (E, N): 516700, 3800500; 517100, 3800500; 517100, 3800300; 517200, 3800300; 517200, 3800000; 517100, 3800000; 517100, 3799900; 516700, 3799900; 516700, 3800000; 516600, 3800000; 516600, 3800400; 516700, 3800400; and 516700, 3800500.

                (xxiv) Subunit 1w: Land bounded by the following UTM11 NAD27 coordinates (E, N): 518600, 3799900; 519100, 3799900; 519100, 3799600; 519000, 3799600; 519000, 3799500; 518700, 3799500; 518700, 3799400; 518500, 3799400; 518500, 3799200; 518400, 3799200; 518400, 3799100; 518300, 3799100; 518300, 3799000; 518200, 3799000; 518200, 3799100; 517900, 3799100; 517900, 3798900; 517800, 3798900; 517800, 3798800; 517600, 3798800; 517600, 3798900; 517500, 3798900; 517500, 3799000; 517400, 3799000; 517400, 3799300; 517300, 3799300; 517300, 3799700; 517500, 3799700; 517500, 3799800; 518100, 3799800; 518100, 3799700; 518400, 3799700; 518400, 3799800; 518600, 3799800; and 518600, 3799900.
                (xxv) Subunit 1x: Land bounded by the following UTM11 NAD27 coordinates (E, N): 515400, 3797400; 515800, 3797400; 515800, 3797300; 516300, 3797300; 516300, 3797200; 516400, 3797200; 516400, 3796900; 515500, 3796900; 515500, 3797000; 515400, 3797000; and 515400, 3797400.
                (xxvi) Subunit 1y: Land bounded by the following UTM11 NAD27 coordinates (E, N): 519100, 3797200; 519400, 3797200; 519400, 3797100; 519500, 3797100; 519500, 3796900; 519700, 3796900; 519700, 3796000; 519600, 3796000; 519600, 3795900; 519500, 3795900; 519500, 3795700; 519100, 3795700; 519100, 3796100; 519000, 3796100; 519000, 3796300; 518900, 3796300; 518900, 3796600; 518800, 3796600; 518800, 3796800; 518900, 3796800; 518900, 3797000; 519000, 3797000; 519000, 3797100; 519100, 3797100; and 519100, 3797200.
                (xxvii) Subunit 1z: Land bounded by the following UTM11 NAD27 coordinates (E, N): 519600, 3797600; 519800, 3797600; 519800, 3797500; 520300, 3797500; 520300, 3797100; 520200, 3797100; 520200, 3797000; 519800, 3797000; 519800, 3797100; 519700, 3797100; 519700, 3797200; 519500, 3797200; 519500, 3797500; 519600, 3797500; and 519600, 3797600.
                (xxviii) Subunit 1aa: Land bounded by the following UTM11 NAD27 coordinates (E, N): 519700, 3800600; 520200, 3800600; 520200, 3800200; 520100, 3800200; 520100, 3800100; 519700, 3800100; and 519700, 3800600.
                (xxix) Subunit 1ab: Land bounded by the following UTM11 NAD27 coordinates (E, N): 520000, 3800000; 520700, 3800000; 520700, 3799900; 520800, 3799900; 520800, 3799500; 520400, 3799500; 520400, 3799600; 519900, 3799600; 519900, 3799900; 520000, 3799900; and 520000, 3800000.
                (xxx) Subunit 1ac: Land bounded by the following UTM11 NAD27 coordinates (E, N): 521000, 3800000; 521500, 3800000; 521500, 3799700; 521400, 3799700; 521400, 3799500; 520900, 3799500; 520900, 3799800; 521000, 3799800; and 521000, 3800000.
                (xxxi) Subunit 1ad: Land bounded by the following UTM11 NAD27 coordinates (E, N): 520000, 3799400; 520500, 3799400; 520500, 3799300; 520600, 3799300; 520600, 3799100; 520300, 3799100; 520300, 3799200; 520200, 3799200; 520200, 3799100; 520000, 3799100; 520000, 3799000; 520200, 3799000; 520200, 3798800; 520100, 3798800; 520100, 3798700; 519700, 3798700; 519700, 3799100; 519900, 3799100; 519900, 3799300; 520000, 3799300; and 520000, 3799400.
                (xxxii) Subunit 1ae: Land bounded by the following UTM11 NAD27 coordinates (E, N): 521400, 3799000; 522000, 3799000; 522000, 3798600; 521600, 3798600; 521600, 3798500; 521500, 3798500; 521500, 3798400; 521300, 3798400; 521300, 3798300; 521200, 3798300; 521200, 3798200; 520900, 3798200; 520900, 3798300; 520700, 3798300; 520700, 3798000; 520300, 3798000; 520300, 3798300; 520400, 3798300; 520400, 3798400; 520600, 3798400; 520600, 3798500; 520400, 3798500; 520400, 3798700; 520500, 3798700; 520500, 3798800; 520700, 3798800; 520700, 3798700; 520800, 3798700; 520800, 3798800; 521100, 3798800; 521100, 3798700; 521400, 3798700; 521400, 3798800; 521300, 3798800; 521300, 3798900; 521400, 3798900; and 521400, 3799000.
                (xxxiii) Subunit 1af: Land bounded by the following UTM11 NAD27 coordinates (E, N): 519800, 3794600; 520100, 3794600; 520100, 3794200; 519800, 3794200; and 519800, 3794600.
                (xxxiv) Subunit 1ag: Land bounded by the following UTM11 NAD27 coordinates (E, N): 520400, 3794200; 521100, 3794200; 521100, 3793900; 521000, 3793900; 521000, 3793800; 520700, 3793800; 520700, 3793700; 520400, 3793700; 520400, 3793800; 520300, 3793800; 520300, 3793700; 520000, 3793700; 520000, 3793800; 519900, 3793800; 519900, 3794000; 520000, 3794000; 520000, 3794100; 520400, 3794100; and 520400, 3794200.
                (xxxv) Subunit 1ah: Land bounded by the following UTM11 NAD27 coordinates (E, N): 521600, 3794700; 521800, 3794700; 521800, 3794600; 521900, 3794600; 521900, 3794300; 521800, 3794300; 521800, 3794200; 521400, 3794200; 521400, 3794500; 521500, 3794500; 521500, 3794600; 521600, 3794600; and 521600, 3794700.
                (xxxvi) Subunit 1ai: Land bounded by the following UTM11 NAD27 coordinates (E, N): 521300, 3793300; 521700, 3793300; 521700, 3793200; 521800, 3793200; 521800, 3793000; 521900, 3793000; 521900, 3793100; 522400, 3793100; 522400, 3793000; 522600, 3793000; 522600, 3792900; 522800, 3792900; 522800, 3792800; 523000, 3792800; 523000, 3792500; 523100, 3792500; 523100, 3792400; 523400, 3792400; 523400, 3792300; 523500, 3792300; 523500, 3791900; 523400, 3791900; 523400, 3791800; 523200, 3791800; 523200, 3791900; 523100, 3791900; 523100, 3792000; 522800, 3792000; 522800, 3792100; 522700, 3792100; 522700, 3792200; 522400, 3792200; 522400, 3792300; 522200, 3792300; 522200, 3792400; 522000, 3792400; 522000, 3792600; 521900, 3792600; 521900, 3792500; 521800, 3792500; 521800, 3792600; 521700, 3792600; 521700, 3792700; 521400, 3792700; 521400, 3792900; 521200, 3792900; 521200, 3793200; 521300, 3793200; and 521300, 3793300.

                (xxxvii) Subunit 1aj: Land bounded by the following UTM11 NAD27 coordinates (E, N): 524100, 3792500; 524300, 3792500; 524300, 3792400; 524500, 3792400; 524500, 3792300; 524700, 3792300; 524700, 3792200; 524800, 3792200; 524800, 3792100; 524900, 3792100; 524900, 3792200; 525300, 3792200; 525300, 3792100; 525400, 3792100; 525400, 3791800; 525300, 3791800; 525300, 3791600; 525500, 3791600; 525500, 3791500; 525600, 3791500; 525600, 3791300; 525700, 3791300; 525700, 3791200; 525800, 3791200; 525800, 3791500; 526200, 3791500; 526200, 3791300; 526300, 3791300; 526300, 3791200; 526500, 3791200; 526500, 3791100; 526700, 3791100; 526700, 3791000; 526800, 3791000; 526800, 3791100; 527100, 3791100; 527100, 3791000; 527200, 3791000; 527200, 3790900; 527400, 3790900; 527400, 3790600; 527500, 3790600; 527500, 3790100; 527000, 3790100; 527000, 3790200; 526900, 3790200; 526900, 3790400; 526600, 3790400; 526600, 3790500; 526500, 3790500; 526500, 3790200; 526400, 3790200; 526400, 3790100; 526300, 3790100; 526300, 3790000; 526000, 3790000; 526000, 3790500; 525700, 3790500; 525700, 3790400; 525600, 3790400; 525600, 3790500; 525500, 3790500; 525500, 3790600; 525400, 3790600; 525400, 3790700; 525300, 3790700; 525300, 3791000; 525100, 3791000; 525100, 3791200; 524800, 3791200; 524800, 3791300; 524700, 3791300; 524700, 3791200; 524300, 3791200; 524300, 3791300; 524200, 3791300; 524200, 3791400; 524000, 3791400; 524000, 3791500; 523800, 3791500; 523800, 3791900; 524200, 3791900; 524200, 3792100; 524000, 3792100; 524000, 3792400; 524100, 3792400; and 524100, 3792500; excluding land bounded by 525900, 3791100; 525900, 3790900; 526000, 3790900; 526000, 3791100; and 525900, 3791100.
                (xxxviii) Subunit 1ak: Land bounded by the following UTM11 NAD27 coordinates (E, N): 527600, 3790400; 527900, 3790400; 527900, 3790300; 528000, 3790300; 528000, 3790100; 527900, 3790100; 527900, 3790000; 527600, 3790000; and 527600, 3790400.
                (xxxix) Subunit 1al: Land bounded by the following UTM11 NAD27 coordinates (E, N): 527900, 3789600; 528200, 3789600; 528200, 3789300; 527800, 3789300; 527800, 3789500; 527900, 3789500; and 527900, 3789600.
                (xl) Subunit 1am: Land bounded by the following UTM11 NAD27 coordinates (E, N): 526900, 3789400; 527100, 3789400; 527100, 3789300; 527200, 3789300; 527200, 3789100; 527400, 3789100; 527400, 3789200; 527700, 3789200; 527700, 3789100; 527800, 3789100; 527800, 3789000; 528000, 3789000; 528000, 3789100; 528400, 3789100; 528400, 3789000; 528500, 3789000; 528500, 3788900; 528600, 3788900; 528600, 3788700; 528700, 3788700; 528700, 3788600; 528800, 3788600; 528800, 3788400; 528900, 3788400; 528900, 3788300; 529000, 3788300; 529000, 3788100; 528900, 3788100; 528900, 3788000; 528700, 3788000; 528700, 3788100; 528100, 3788100; 528100, 3788300; 527900, 3788300; 527900, 3788400; 527800, 3788400; 527800, 3788500; 527700, 3788500; 527700, 3788600; 527600, 3788600; 527600, 3788500; 527200, 3788500; 527200, 3788700; 527100, 3788700; 527100, 3788600; 526800, 3788600; 526800, 3788700; 526600, 3788700; 526600, 3788900; 526700, 3788900; 526700, 3789000; 526900, 3789000; and 526900, 3789400.
                (xli) Subunit 1an: Land bounded by the following UTM11 NAD27 coordinates (E, N): 529200, 3788100; 529500, 3788100; 529500, 3787700; 529400, 3787700; 529400, 3787600; 529100, 3787600; 529100, 3788000; 529200, 3788000; and 529200, 3788100.
                (xlii) Subunit 1ao: Land bounded by the following UTM11 NAD27 coordinates (E, N): 530200, 3788000; 531100, 3788000; 531100, 3787600; 530800, 3787600; 530800, 3787500; 530900, 3787500; 530900, 3787200; 530200, 3787200; 530200, 3787300; 530100, 3787300; 530100, 3787500; 530200, 3787500; and 530200, 3788000.
                (xliii) Subunit 1ap: Land bounded by the following UTM11 NAD27 coordinates (E, N): 527700, 3786500; 528000, 3786500; 528000, 3786400; 528100, 3786400; 528100, 3786200; 528200, 3786200; 528200, 3785900; 528100, 3785900; 528100, 3785800; 527800, 3785800; 527800, 3785900; 527700, 3785900; 527700, 3786100; 527600, 3786100; 527600, 3786300; 527700, 3786300; and 527700, 3786500.
                (5) Bertha Ridge Unit, San Bernardino County, California.
                (i) From USGS 1:24,000 quadrangle maps Fawnskin and Big Bear City, California, land bounded by the following UTM11 NAD27 coordinates (E, N): 512000, 3793000; 512700, 3793000; 512700, 3792900; 512900, 3792900; 512900, 3792700; 513400, 3792700; 513400, 3792400; 513300, 3792400; 513300, 3792300; 513100, 3792300; 513100, 3792400; 513000, 3792400; 513000, 3792500; 512900, 3792500; 512900, 3792600; 512800, 3792600; 512800, 3792500; 512400, 3792500; 512400, 3792300; 512300, 3792300; 512300, 3791900; 512200, 3791900; 512200, 3791800; 512000, 3791800; 512000, 3791600; 511900, 3791600; 511900, 3791400; 511500, 3791400; 511500, 3791800; 511600, 3791800; 511600, 3792000; 511500, 3792000; 511500, 3792100; 511400, 3792100; 511400, 3792500; 511500, 3792500; 511500, 3792600; 511600, 3792600; 511600, 3792700; 511800, 3792700; 511800, 3792900; 512000, 3792900; and 512000, 3793000.
                (ii) Note:
                  Eriogonum ovalifolium var. vineum map follows:
                
                  
                  ER24DE02.004
                
                Family Polygonaceae: Eriogonum pelinophilum (clay-loving wild-buckwheat).
                Colorado, Delta County. About 3 miles east of Austin near Highway 92. T14S, R94W 6th P.M. Section 26—west 225 feet of Section 26 lying south of State Highway 92 (5.6 acres). Section 27—that part of the SE1/4SE1/4 lying south of State Highway 92 (35.6 acres). Section 34—an area bounded by a line beginning at the northeast corner of Section 34, thence south along the section line 200 feet to a point; thence southwesterly to a point 1050 feet south and 550 feet west of the northeast corner of Section 34; thence southwesterly to a point 700 feet north and 900 feet east of center 1/4 corner of Section 34; thence westerly 900 feet to the north-south 1/4 line; thence northerly 600 feet along the 1/4 line to a point; thence northeasterly to a point of the east 1/16 line; thence northerly along the 1/16 line 300 feet to the north section line of Section 34; thence easterly along the north section line to the point of beginning (65.0 acres). Section 35—north 200 feet of the west 225 feet (1.0 acres). Section 27—west 200 feet of Section 27 lying south of State Highway 92 (4.3 acres). Section 28—east 400 feet of Section 28 lying south of State Highway 92 (8.3 acres). Total 119.8 acres. The primary constituent elements include those factors associated with the whitish alkaline clay soils within the sparsely vegetated badlands of Mancos shale.
                
                  Note:
                  Map follows:
                
                
                  
                  EC01JN91.186
                
                Family Polygonaceae: Oxytheca Parishii var. goodmaniana (Cushenbury Oxytheca)
                (1) Critical habitat units are depicted for San Bernardino County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Oxytheca parishii var. goodmaniana are those habitat components that are essential for the primary biological needs of the species. Based on our current knowledge of this species, the primary constituent elements of critical habitat for this species are listed below and consist of, but are not limited to:
                (i) Soils derived primarily from upslope limestone, a mixture of limestone and dolomite, or limestone talus substrates with parent materials that include Bird Spring Formation, Bonanza King Formation, middle and lower members of the Monte Cristo Limestone, and the Crystal Pass member of the Sultan Limestone Formation at elevations between 1,440 and 2,372 m (4,724 and 7,782 ft);
                (ii) Soils with intact, natural surfaces that have not been substantially altered by land use activities (e.g., graded, excavated, re-contoured, or otherwise altered by ground-disturbing equipment); and
                (iii) Associated plant communities that have areas with a moderately open canopy cover (generally between 25 and 53 percent (Neel 2000)).
                (3) Existing features and structures, such as buildings, active mines, paved or unpaved roads, other paved or cleared areas, lawns, and other urban landscaped areas, are not likely to contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a section 7 consultation, unless they may affect the species or primary constituent elements in adjacent critical habitat.
                (4) Northeastern Slope Unit, San Bernardino County, California.
                (i) From USGS 1:24,000 quadrangle maps Butler Peak, Fawnskin, Big Bear City, Rattlesnake Canyon, and Onyx Peak, California.
                (ii) Subunit 1a: Land bounded by the following UTM11 NAD27 coordinates (E, N): 498200, 3801600; 498500, 3801600; 498500, 3801500; 498600, 3801500; 498600, 3801200; 498300, 3801200; 498300, 3801300; 498200, 3801300; and 498200, 3801600.
                (iii) Subunit 1b: Land bounded by the following UTM11 NAD27 coordinates (E, N): 498800, 3801200; 499400, 3801200; 499400, 3800900; 499500, 3800900; 499500, 3800800; 499600, 3800800; 499600, 3800600; 499500, 3800600; 499500, 3800500; 499400, 3800500; 499400, 3800400; 499100, 3800400; 499100, 3800300; 499000, 3800300; 499000, 3800000; 498900, 3800000; 498900, 3799900; 498700, 3799900; 498700, 3799600; 498300, 3799600; 498300, 3800000; 498400, 3800000; 498400, 3800100; 498600, 3800100; 498600, 3800300; 498500, 3800300; 498500, 3800400; 498200, 3800400; 498200, 3800500; 498000, 3800500; 498000, 3800800; 498400, 3800800; 498400, 3800900; 498700, 3800900; 498700, 3801100; 498800, 3801100; and 498800, 3801200.
                (iv) Subunit 1c: Land bounded by the following UTM11 NAD27 coordinates (E, N): 500200, 3799900; 500600, 3799900; 500600, 3799800; 500700, 3799800; 500700, 3799600; 500600, 3799600; 500600, 3799500; 500300, 3799500; 500300, 3799600; 500200, 3799600; and 500200, 3799900.
                (v) Subunit 1d: Land bounded by the following UTM11 NAD27 coordinates (E, N): 502800, 3797400; 503400, 3797400; 503400, 3797200; 503500, 3797200; 503500, 3797000; 503400, 3797000; 503400, 3796900; 502900, 3796900; 502900, 3797000; 502800, 3797000; and 502800, 3797400.
                (vi) Subunit 1e: Land bounded by the following UTM11 NAD27 coordinates (E, N): 503600, 3799300; 504000, 3799300; 504000, 3798600; 504300, 3798600; 504300, 3798500; 504400, 3798500; 504400, 3798400; 505300, 3798400; 505300, 3798300; 505500, 3798300; 505500, 3798000; 505300, 3798000; 505300, 3797700; 505100, 3797700; 505100, 3797800; 505000, 3797800; 505000, 3798000; 504500, 3798000; 504500, 3797900; 504300, 3797900; 504300, 3798000; 504000, 3798000; 504000, 3798100; 503900, 3798100; 503900, 3798300; 503800, 3798300; 503800, 3798100; 503500, 3798100; 503500, 3798000; 503100, 3798000; 503100, 3798400; 503200, 3798400; 503200, 3798500; 503700, 3798500; 503700, 3798600; 503600, 3798600; and 503600, 3799300.
                (vii) Subunit 1f: Land bounded by the following UTM11 NAD27 coordinates (E, N): 506700, 3799500; 506900, 3799500; 506900, 3799200; 507200, 3799200; 507200, 3799300; 507500, 3799300; 507500, 3799200; 507600, 3799200; 507600, 3799000; 507500, 3799000; 507500, 3798900; 507400, 3798900; 507400, 3798800; 506900, 3798800; 506900, 3798900; 506700, 3798900; 506700, 3798800; 506000, 3798800; 506000, 3799200; 506600, 3799200; 506600, 3799400; 506700, 3799400; and 506700, 3799500.

                (viii) Subunit 1g: Land bounded by the following UTM11 NAD27 coordinates (E, N): 506800, 3798100; 507300, 3798100; 507300, 3797800; 507400, 3797800; 507400, 3797700; 507600, 3797700; 507600, 3797600; 507900, 3797600; 507900, 3797500; 508000, 3797500; 508000, 3797400; 508100, 3797400; 508100, 3797200; 508200, 3797200; 508200, 3797000; 508300, 3797000; 508300, 3796700; 508400, 3796700; 508400, 3796600; 508500, 3796600; 508500, 3796200; 508200, 3796200; 508200, 3796100; 507700, 3796100; 507700, 3796500; 507800, 3796500; 507800, 3796600; 507900, 3796600; 507900, 3796700; 507800, 3796700; 507800, 3796800; 507700, 3796800; 507700, 3797000; 507600, 3797000; 507600, 3797400; 507500, 3797400; 507500, 3797300; 507400, 3797300; 507400, 3797200; 507000, 3797200; 507000, 3797300; 506900, 3797300; 506900, 3797400; 506800, 3797400; 506800, 3797600; 506700, 3797600; 506700, 3798000; 506800, 3798000; and 506800, 3798100.
                (ix) Subunit 1h: Land bounded by the following UTM11 NAD27 coordinates (E, N): 508800, 3799300; 509000, 3799300; 509000, 3799200; 509100, 3799200; 509100, 3798800; 509000, 3798800; 509000, 3798700; 508800, 3798700; 508800, 3798800; 508700, 3798800; 508700, 3799100; 508800, 3799100; and 508800, 3799300.
                (x) Subunit 1i: Land bounded by the following UTM11 NAD27 coordinates (E, N): 509300, 3801000; 509600, 3801000; 509600, 3800800; 509700, 3800800; 509700, 3800700; 509800, 3800700; 509800, 3800500; 510100, 3800500; 510100, 3800400; 510300, 3800400; 510300, 3800300; 510500, 3800300; 510500, 3800000; 509900, 3800000; 509900, 3800100; 509500, 3800100; 509500, 3800400; 509600, 3800400; 509600, 3800500; 509500, 3800500; 509500, 3800600; 509400, 3800600; 509400, 3800800; 509300, 3800800; and 509300, 3801000.
                (xi) Subunit 1j: Land bounded by the following UTM11 NAD27 coordinates (E, N): 511000, 3800100; 511200, 3800100; 511200, 3800000; 511300, 3800000; 511300, 3799900; 511500, 3799900; 511500, 3799800; 511600, 3799800; 511600, 3799600; 511500, 3799600; 511500, 3799500; 511300, 3799500; 511300, 3799600; 511200, 3799600; 511200, 3799800; 511100, 3799800; 511100, 3799900; 511000, 3799900; and 511000, 3800100.
                (xii) Subunit 1k: Land bounded by the following UTM11 NAD27 coordinates (E, N): 512300, 3800600; 512600, 3800600; 512600, 3800500; 512700, 3800500; 512700, 3800100; 512600, 3800100; 512600, 3799900; 512700, 3799900; 512700, 3799600; 512300, 3799600; 512300, 3799700; 512100, 3799700; 512100, 3799600; 511700, 3799600; 511700, 3799800; 511900, 3799800; 511900, 3799900; 512000, 3799900; 512000, 3799800; 512100, 3799800; 512100, 3800000; 511900, 3800000; 511900, 3800100; 511800, 3800100; 511800, 3800500; 512300, 3800500; and 512300, 3800600.
                (xiii) Subunit 1l: Land bounded by the following UTM11 NAD27 coordinates (E, N): 513300, 3799300; 513600, 3799300; 513600, 3799200; 513700, 3799200; 513700, 3798900; 513600, 3798900; 513600, 3798800; 513400, 3798800; 513400, 3798900; 513200, 3798900; 513200, 3799200; 513300, 3799200; and 513300, 3799300.
                (xiv) Subunit 1m: Land bounded by the following UTM11 NAD27 coordinates (E, N): 513300, 3800400; 513500, 3800400; 513500, 3800200; 513700, 3800200; 513700, 3800100; 513800, 3800100; 513800, 3800000; 514000, 3800000; 514000, 3799900; 514100, 3799900; 514100, 3799700; 513800, 3799700; 513800, 3799800; 513700, 3799800; 513700, 3799900; 513300, 3799900; 513300, 3800000; 513200, 3800000; 513200, 3800300; 513300, 3800300; and 513300, 3800400.
                (xv) Subunit 1n: Land bounded by the following UTM11 NAD27 coordinates (E, N): 514200, 3800800; 514400, 3800800; 514400, 3800700; 514500, 3800700; 514500, 3800500; 514200, 3800500; and 514200, 3800800.
                (xvi) Subunit 1o: Land bounded by the following UTM11 NAD27 coordinates (E, N): 514800, 3801300; 515000, 3801300; 515000, 3801200; 515100, 3801200; 515100, 3801000; 515000, 3801000; 515000, 3800900; 514700, 3800900; 514700, 3801200; 514800, 3801200; and 514800, 3801300.
                (xvii) Subunit 1p: Land bounded by the following UTM11 NAD27 coordinates (E, N): 514600, 3799700; 514900, 3799700; 514900, 3799400; 514600, 3799400; and 514600, 3799700.
                (xviii) Subunit 1q: Land bounded by the following UTM11 NAD27 coordinates (E, N): 515900, 3802200; 516200, 3802200; 516200, 3801900; 516100, 3801900; 516100, 3801800; 515900, 3801800; 515900, 3801900; 515800, 3801900; 515800, 3802100; 515900, 3802100; and 515900, 3802200.
                (xix) Subunit 1r: Land bounded by the following UTM11 NAD27 coordinates (E, N): 516100, 3801400; 516400, 3801400; 516400, 3801000; 516100, 3801000; 516100, 3801100; 516000, 3801100; 516000, 3801300; 516100, 3801300; and 516100, 3801400.
                (xx) Subunit 1s: Land bounded by the following UTM11 NAD27 coordinates (E, N): 515300, 3800400; 515600, 3800400; 515600, 3800300; 515700, 3800300; 515700, 3799800; 515600, 3799800; 515600, 3799700; 515300, 3799700; and 515300, 3800400.
                (xxi) Subunit 1t: Land bounded by the following UTM11 NAD27 coordinates (E, N): 515700, 3800600; 516100, 3800600; 516100, 3800500; 516400, 3800500; 516400, 3800400; 516500, 3800400; 516500, 3799800; 516400, 3799800; 516400, 3799700; 516300, 3799700; 516300, 3799800; 516100, 3799800; 516100, 3800000; 516000, 3800000; 516000, 3800100; 515800, 3800100; 515800, 3800300; 515700, 3800300; and 515700, 3800600.
                (xxii) Subunit 1u: Land bounded by the following UTM11 NAD27 coordinates (E, N): 516800, 3800400; 517100, 3800400; 517100, 3800300; 517200, 3800300; 517200, 3800000; 516800, 3800000; and 516800, 3800400.
                (xxiii) Subunit 1v: Land bounded by the following UTM11 NAD27 coordinates (E, N): 515500, 3799600; 515900, 3799600; 515900, 3799500; 516000, 3799500; 516000, 3799400; 516400, 3799400; 516400, 3799300; 516500, 3799300; 516500, 3799100; 516700, 3799100; 516700, 3799200; 516600, 3799200; 516600, 3799400; 516700, 3799400; 516700, 3799500; 517000, 3799500; 517000, 3799300; 517100, 3799300; 517100, 3799100; 517200, 3799100; 517200, 3798700; 516500, 3798700; 516500, 3798800; 516300, 3798800; 516300, 3798900; 516200, 3798900; 516200, 3799000; 516100, 3799000; 516100, 3799100; 515900, 3799100; 515900, 3799000; 515700, 3799000; 515700, 3798900; 515400, 3798900; 515400, 3799000; 515300, 3799000; 515300, 3799300; 515400, 3799300; 515400, 3799500; 515500, 3799500; and 515500, 3799600.

                (xxiv) Subunit 1w: Land bounded by the following UTM11 NAD27 coordinates (E, N): 517500, 3799800; 518000, 3799800; 518000, 3799700; 518300, 3799700; 518300, 3799800; 518600, 3799800; 518600, 3799700; 518800, 3799700; 518800, 3799400; 518600, 3799400; 518600, 3799300; 518700, 3799300; 518700, 3798900; 518300, 3798900; 518300, 3799000; 518200, 3799000; 518200, 3799100; 517900, 3799100; 517900, 3798800; 517800, 3798800; 517800, 3798700; 517500, 3798700; 517500, 3799000; 517400, 3799000; 517400, 3799300; 517500, 3799300; and 517500, 3799800.
                (xxv) Subunit 1x: Land bounded by the following UTM11 NAD27 coordinates (E, N): 520900, 3798700; 521200, 3798700; 521200, 3798600; 521300, 3798600; 521300, 3798300; 521200, 3798300; 521200, 3798100; 520800, 3798100; 520800, 3798200; 520700, 3798200; 520700, 3798600; 520900, 3798600; and 520900, 3798700.
                (xxvi) Subunit 1y: Land bounded by the following UTM11 NAD27 coordinates (E, N): 526700, 3791000; 527000, 3791000; 527000, 3790900; 527300, 3790900; 527300, 3790800; 527400, 3790800; 527400, 3790600; 527000, 3790600; 527000, 3790400; 526600, 3790400; 526600, 3790700; 526700, 3790700; and 526700, 3791000.
                (xxvii) Subunit 1z: Land bounded by the following UTM11 NAD27 coordinates (E, N): 527800, 3790700; 528200, 3790700; 528200, 3790300; 528000, 3790300; 528000, 3790200; 527800, 3790200; 527800, 3790300; 527700, 3790300; 527700, 3790600; 527800, 3790600; and 527800, 3790700.
                (xxviii) Subunit 1aa: Land bounded by the following UTM11 NAD27 coordinates (E, N): 527800, 3789600; 528200, 3789600; 528200, 3789200; 527700, 3789200; 527700, 3789500; 527800, 3789500; and 527800, 3789600.
                (xxix) Subunit 1ab: Land bounded by the following UTM11 NAD27 coordinates (E, N): 528400, 3790100; 528600, 3790100; 528600, 3790000; 528800, 3790000; 528800, 3789600; 528400, 3789600; 528400, 3789700; 528300, 3789700; 528300, 3790000; 528400, 3790000; and 528400, 3790100.
                (xxx) Subunit 1ac: Land bounded by the following UTM11 NAD27 coordinates (E, N): 530300, 3788100; 530500, 3788100; 530500, 3788000; 530600, 3788000; 530600, 3787400; 530300, 3787400; 530300, 3787600; 530200, 3787600; 530200, 3788000; 530300, 3788000; and 530300, 3788100.
                (xxxi) Note:
                  Oxytheca parishii var. goodmaniana map follows:
                
                  
                  ER24DE02.005
                
                Family Polygonaceae: Polygonum hickmanii (Scotts Valley polygonum)
                (1) Critical habitat units are depicted for Santa Cruz County, California, on the map below.

                (2) The primary constituent elements of critical habitat for Polygonum hickmanii are the habitat components that provide:
                (i) Thin soils in the Bonnydoon series that have developed over outcrops of Santa Cruz mudstone and Purisima sandstone;
                (ii) “Wildflower field” habitat that has developed on these thin-soiled sites;
                (iii) A grassland plant community that supports the “wildflower field” habitat and that supports the pollinator activity and seed dispersal mechanisms that typically occur within the grassland plant community;
                (iv) Areas around each colony to allow for recolonization to adjacent suitable microhabitat sites; and

                (v) Habitat within the subwatersheds upslope to the ridgelines to maintain the edaphic and hydrologic conditions and slope stability that provide the seasonally wet substrate for growth and reproduction of Polygonum hickmanii.
                
                (3) Existing features and structures, such as buildings, roads, railroads, airports, other paved areas, lawns, and other urban landscaped areas, do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.

                (4) Unit 1: Santa Cruz County, California. From USGS 7.5′ quadrangle map Felton, California, Mount Diablo Meridian, California. Lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 587990, 4103190; 587999, 4103220; 588021, 4103230; 588025, 4103250; 587997, 4103260; 588025, 4103280; 588035, 4103290; 588033, 4103310; 588025, 4103320; 588012, 4103330; 588014, 4103340; 588005, 4103350; 587984, 4103360; 587969, 4103370; 587962, 4103380; 587958, 4103390; 587962, 4103400; 587975, 4103410; 587992, 4103410; 588012, 4103420; 588029, 4103400; 588046, 4103410; 588058, 4103420; 588064, 4103430; 588072, 4103450; 588082, 4103480; 588088, 4103500; 588091, 4103530; 588091, 4103560; 588099, 4103570; 588115, 4103590; 588146, 4103580; 588169, 4103610; 588201, 4103630; 588272, 4103700; 588411, 4104050; 588571, 4103930; 588584, 4103940; 588589, 4103960; 588590, 4103980; 588583, 4104010; 588574, 4104030; 588559, 4104050; 588549, 4104070; 588568, 4104110; 588833, 4104150; 588827, 4104020; 588883, 4104030; 588891, 4103950; 588906, 4103920; 588931, 4103890; 588979, 4103870; 589049, 4103870; 589069, 4103680; 589061, 4103450; 589124, 4103440; 589173, 4103400; 589117, 4103050; 589062, 4103060; 589019, 4102960; 589099, 4102940; 589096, 4102920; 588612, 4103020; 588570, 4102880; 588485, 4102900; 588474, 4102960; 588452, 4102960; 588452, 4103090; 588473, 4103160; 588502, 4103270; 588504, 4103330; 588505, 4103420; 588402, 4103470; 588360, 4103480; 588292, 4103480; 588267, 4103440; 588121, 4103320; 588033, 4103080; 588352, 4103020; 588337, 4102930; 588000, 4102990; 587981, 4102940; 587900, 4102940; 587900, 4102960; 587905, 4102980; 587919, 4102970; 587931, 4102970; 587932, 4102990; 587924, 4103010; 587916, 4103040; 587915, 4103060; 587893, 4103070; 587887, 4103090; 587883, 4103100; 587885, 4103100; 587891, 4103110; 587911, 4103100; 587939, 4103130; 587942, 4103150; 587951, 4103160; 587963, 4103150; 587977, 4103160; 587990, 4103190.
                (5) Unit 2: Santa Cruz County, California. From USGS 7.5′ quadrangle map Laurel, California, Mount Diablo Meridian, California. Lands bounded by the following UTM zone 10 NAD83 coordinates (E,N): 589297, 4102370; 589213, 4102420; 589164, 4102430; 589168, 4102460; 589174, 4102500; 589181, 4102550; 589189, 4102570; 589210, 4102600; 589243, 4102620; 589261, 4102630; 589274, 4102640; 589271, 4102660; 589270, 4102680; 589270, 4102690; 589289, 4102710; 589327, 4102740; 589361, 4102770; 589402, 4102790; 589435, 4102800; 589472, 4102800; 589571, 4102790; 589657, 4102780; 589762, 4102770; 589845, 4102750; 589889, 4102730; 589917, 4102690; 589932, 4102660; 589932, 4102620; 589930, 4102530; 589865, 4102440; 589732, 4102250; 589681, 4102260; 589669, 4102290; 589661, 4102300; 589642, 4102310; 589623, 4102310; 589590, 4102310; 589531, 4102320; 589297, 4102370.
                (6) Map for Units 1 and 2 follows:
                
                  
                  ER08AP03.023
                
                
                Family Ranunculaceae: Delphinium bakeri (Baker's larkspur)
                (1) Critical habitat units are depicted for Sonoma and Marin counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Delphinium bakeri are the habitat components that provide:
                (i) Soils that are derived from decomposed shale;

                (ii) Plant communities that support associated species, including, but not limited to: Umbellularia californica (California bay), Aesculus californica (California buckeye), Quercus agrifolia (coastal live oak), Baccharis pulularis ssp. consanguinea (coyotebrush), Symphorcarpos cf. rivularis (snowberry), Rubus ursinus (California blackberry), Pteridium aqulinum (braken fern), Polystichum munitum (Sword fern), Pityrogramma triangularis (goldback fern), Dryopteris arguta (coastal woodfern), Adiantum jordanii (maidenhair fern), Polypodium glycyrrhiza (licorice fern), Toxicodendron diversilobum (poison oak), Ceanothus thyrsiflorus (blueblossom ceanothus), Lithophragma affine (woodland star), and Holodiscus discolor (oceanspray); and
                (iii) Mesic conditions on extensive north-facing slopes.
                (3) Critical habitat does not include existing features and structures made by people, such as buildings, roads and other paved areas, lawns, and developed areas not containing one or more of the primary constituent elements.
                (4) Critical Habitat Map Units. (i) Data layers defining map units were created on a base of USGS 7.5′ quadrangles obtained from the State of California's Stephen P. Teale Data Center. Proposed critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (ii) Map 1—Index map for Delphinium bakeri follows:
                
                  
                  ER18MR03.090
                
                (5) Unit B1: Sonoma County, California.

                (i) From USGS 1:24,000 quadrangle maps Camp Meeker and Duncan Hills, California, land bounded by the following UTM10 NAD83 coordinates (E,N): 498360, 4249440; 498030, 4249650; 498040, 4249990; 498160, 4250150; 498430, 4250320; 498420, 4250440; 499140, 4250680; 499380, 4250710; 499510, 4250490; 499840, 4250710; 499880, 4250840; 500250, 4250840; 500580, 4250770; 500730, 4250780; 501020, 4250950; 501080, 4251070; 501360, 4251270; 501520, 4251370; 501730, 4251520; 502100, 4251370; 502190, 4251180; 502120, 4251090; 501830, 4251060; 501570, 4250750; 501380, 4250720; 501400, 4250360; 501230, 4250330; 501090, 4250220; 501070, 4250030; 500720, 4249960; 500550, 4249990; 500220, 4249930; 500190, 4249700; 499680, 4249760; 499520, 4249850; 499250, 4249830; 499210, 4249730; 498880, 4249750; 498620, 4250050; 498600, 4249490; 498360, 4249440.
                (ii) Map 2—Unit B1 for Delphinium bakeri follows:
                
                  
                  ER18MR03.091
                
                (6) Unit B2: Marin County, California.

                (i) From USGS 1:24,000 quadrangle maps Petaluma and Point Reyes NE, California, land bounded by the following UTM10 NAD83 coordinates (E,N): 521780, 4222900; 521560, 4223000; 521350, 4223070; 521230, 4223130; 520980, 4223320; 520890, 4223460; 520680, 4223430; 520220, 4223440; 520100, 4223460; 519940, 4223460; 519870, 4223360; 519720, 4223280; 519510, 4223340; 519400, 4223480; 519350, 4223630; 519360, 4223760; 519410, 4223800; 519530, 4223970; 519640, 4224090; 519830, 4224140; 519980, 4224160; 520440, 4224100; 520760, 4224100; 520990, 4224170; 521130, 4224160; 521460, 4224080; 521740, 4223960; 521820, 4223870; 521960, 4223770; 522130, 4223810; 522290, 4224000; 522320, 4224070; 522480, 4224160; 522550, 4224310; 522830, 4224380; 523160, 4224240; 523340, 4224250; 523470, 4224360; 523660, 4224430; 523750, 4224480; 523920, 4224510; 524070, 4224620; 524460, 4224710; 524860, 4224530; 525010, 4224370; 525030, 4224250; 524690, 4224190; 524590, 4224200; 524360, 4224100; 524280, 4223950; 524050, 4223780; 523920, 4223650; 523700, 4223480; 523600, 4223640; 523480, 4223720; 523210, 4223700; 522880, 4223510; 522650, 4223450; 522370, 4223230; 522170, 4223120; 522050, 4223080; 521860, 4222980; 521780, 4222900.
                (ii) Map 3—Unit B2 for Delphinium bakeri follows:
                
                  
                  ER18MR03.092
                
                
                Family Ranunculaceae: Delphinium luteum (Yellow larkspur)
                (1) Critical habitat units are depicted for Sonoma and Marin counties, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Delphinium luteum are the habitat components that provide:

                (i) Plant communities, including north coastal scrub or coastal prairie communities, including but not limited to: Arabis blepharophylla (rose rockcress), Calochortus tolmei (Tolmei startulip), Mimulus aurantiacus (orange bush monkeyflower), Dudleya caespitosa (sea lettuce), Polypodium californicum (California polyploidy), Eriogonum parviflorum (sea cliff buckwheat), Toxicodendron diversilobum (poison oak), Romanzoffia californica (California mistmaiden), Hesperevax sparsiflora (evax), Pentagramma triangularis (goldenback fern), and Sedum spathulifolium (broadleaf stonecrop);
                (ii) Relatively steep sloped soils (30 percent or greater) derived from sandstone or shale, with rapid runoff and high erosion potential, such as Kneeland or Yorkville series soils;
                (iii) Generally north aspected areas; and
                (iv) Habitat upslope and downslope from known populations to maintain disturbance such as occasional rock slides or soil slumping that the species appears to require.
                (3) Critical habitat does not include existing features and structures made by people, such as buildings, roads and other paved areas, lawns, and other developed areas not containing one or more of the primary constituent elements.
                (4) Critical Habitat Map Units.(i) Data layers defining map units were created on a base of USGS 7.5' quadrangles obtained from the State of California's Stephen P. Teale Data Center. Proposed critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (i) Map 4-Index map for Delphinium luteum follows:
                
                  
                  ER18MR03.093
                
                (5) Unit L1: Bodega Bay, Sonoma County, California.

                (i) From USGS 1:24,000 quadrangle map Bodega Head. Lands bounded by the following UTM10 NAD83 coordinates (E,N): 496820, 4241560; 496870, 4241690; 497130, 4241990; 497110, 4242130; 497170, 4242240; 497250, 4242220; 497470, 4242550; 497440, 4242700; 497930, 4242940; 498340, 4242940; 498430, 4243040; 498640, 4242960; 498720, 4243080; 499110, 4243090; 499410, 4242960; 499690, 4242760; 499650, 4242560; 500250, 4242210; 500030, 4241880; 500140, 4241320; 499900, 4240730; 499750, 4240650; 498690, 4240750; 498220, 4241010; 497940, 4241050; 497590, 4241010; 497450, 4241220; 497500, 4241630; 497750, 4241830; 497760, 4241970; 497720, 4242010; 497630, 4242010; 497520, 4241940; 497480, 4241850; 497320, 4241860; 497170, 4241680; 497100, 4241500; 497030, 4241410; 496910, 4241440; 496820, 4241560.
                (ii) Map for Unit L1 is set forth below.
                (6) Unit L2: Estero Americano, Marin County, California.
                (i) From USGS 1:24,000 quadrangle map Valley Ford. Lands bounded by the following UTM10 NAD83 coordinates (E,N): 499970, 4238100; 500010, 4238150; 500010, 4238240; 499870, 4238480; 500010, 4238710; 500140, 4238860; 500280, 4238940; 500470, 4238970; 500580, 4239030; 500630, 4239070; 500720, 4239040; 500850, 4238840; 500890, 4238860; 500970, 4238830; 501050, 4238740; 501170, 4238740; 501180, 4238650; 501300, 4238460; 501440, 4238320; 501510, 4238120; 501340, 4238000; 501270, 4238010; 501190, 4238000; 501120, 4238010; 500900, 4237990; 500870, 4237960; 500860, 4237860; 500730, 4237850; 500570, 4237760; 500470, 4237800; 500380, 4237730; 500250, 4237890; 500240, 4237940; 500180, 4237980; 499990, 4238060; 499970, 4238100.
                (ii) Map 5—Units L1 and L2 for Delphinium luteum follows:
                
                  
                  ER18MR03.094
                
                (7) Unit L3: Estero de San Antonio, Marin County, California.

                (i) From USGS 1:24,000 quadrangle map Valley Ford. Lands bounded by the following UTM10 NAD83 coordinates (E,N): 502060, 4235600; 502110, 4235750; 502230, 4235770; 502300, 4235840; 502350, 4235930; 502370, 4236030; 502410, 4236100; 502510, 4236150; 502700, 4236150; 502900, 4235910; 503010, 4235860; 502900, 4236160; 502870, 4236120; 502700, 4236260; 502880, 4236400; 503060, 4236370; 503130, 4236240; 503070, 4236180; 503090, 4236010; 503200, 4235950; 503260, 4235990; 503170, 4236090; 503280, 4236180; 503410, 4236100; 503470, 4236040; 503430, 4235810; 503460, 4235720; 503600, 4235580; 503800, 4235490; 503950, 4235300; 504020, 4235010; 504030, 4234810; 504000, 4234630; 503920, 4234390; 503780, 4234410; 503780, 4234890; 503710, 4234990; 503610, 4234970; 503520, 4234840; 503560, 4234620; 503580, 4234470; 503520, 4234440; 503350, 4234580; 503360, 4234710; 503250, 4234860; 502990, 4234970; 502950, 4235100; 502700, 4235170; 502710, 4235260; 502810, 4235330; 502800, 4235510; 502580, 4235480; 502510, 4235510; 502530, 4235580; 502390, 4235560; 502310, 4235470; 502200, 4235470; 502060, 4235600.
                (ii) Map for Unit L3 is set forth below.
                (8) Unit L4: Tomales, Marin County, California.
                (i) From USGS 1:24,000 quadrangle map Tomales. Lands bounded by the following UTM10 NAD83 coordinates (E,N): 506200, 4229650; 506000, 4229960; 506040, 4230020; 506330, 4230130; 506450, 4230630; 506550, 4230640; 506760, 4230830; 506840, 4231090; 507070, 4231150; 507230, 4231260; 507340, 4231460; 507170, 4231740; 507270, 4231860; 507400, 4231820; 507550, 4231930; 507660, 4231930; 507780, 4232080; 507810, 4232220; 507870, 4232340; 507990, 4232290; 508250, 4232250; 508320, 4232050; 508110, 4231810; 508090, 4231660; 507960, 4231700; 507920, 4231670; 507950, 4231580; 507630, 4231410; 507520, 4231200; 507560, 4230830; 507560, 4230620; 507510, 4230590; 507490, 4230470; 507440, 4230300; 507440, 4230220; 507330, 4230050; 507300, 4229930; 507320, 4229820; 507310, 4229770; 507230, 4229730; 507060, 4229730; 506960, 4229740; 506780, 4229830; 506710, 4229840; 506580, 4229790; 506600, 4229860; 506720, 4230150; 506770, 4230340; 506640, 4230230; 506460, 4230020; 506200, 4229650.
                (ii) Map 6—Units L3 and L4 for Delphinium luteum follows:
                
                  
                  ER18MR03.095
                
                
                Family Rhamnaceae: Ceanothus ophiochilus (Vail Lake ceanothus).
                (1) Critical habitat units are depicted for Riverside County, California, on the maps below.

                (2) The primary constituent elements (PCEs) of critical habitat for Ceanothus ophiochilus are the habitat components that provide:
                (i) Flat to gently sloping north to northeast facing ridge tops with slopes in the range of 0 to 40 percent slope that provide the appropriate solar exposure for seedling establishment and growth.

                (ii) Soils formed from metavolcanic and ultra-basic parent materials and deeply weathered gabbro or pyroxenite-rich outcrops that provide nutrients and space for growth and reproduction. Specifically in the areas that Ceanothus ophiochilus is found, the soils are:
                (A) Ramona, Cienaba, Las Posas, and Vista series in the Agua Tibia Wilderness; and
                (B) Cajalco series in the vicinity of Vail Lake.
                (iii) Chamise chaparral or mixed chamise-ceanothus-arctostaphylos chaparral at elevations of 2,000 feet to 3,000 feet (610 meters to 914 meters) that provide the appropriate canopy cover and elevation requirements for growth and reproduction.
                (3) Critical habitat does not include man-made structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Data layers defining map units were created on a base of USGS 1:24,0000 maps, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Unit 1.
                (i) Subunit 1B for Ceanothus ophiochilus, Agua Tibia Subunit, Riverside County, California. From USGS 1:24,000 quadrangles Pechanga and Vail Lake, lands bounded by the following UTM NAD27 coordinates (E,N): 499902,3701154; 499909, 3701222; 499950, 3701238; 500022, 3701235; 500060, 3701218; 500091, 3701184; 500127, 3701138; 500158, 3701092; 500191, 3701048; 500226, 3701010; 500247, 3700998; 500262, 3700990; 500273, 3700981; 500294, 3700965; 500326, 3700909; 500351, 3700872; 500353, 3700869; 500362, 3700855; 500375, 3700824; 500398, 3700735; 500400, 3700646; 500370, 3700546; 500308, 3700359; 500293, 3700272; 500173, 3700102; 500057, 3699889; 500008, 3699730; 499990, 3699595; 499988, 3699460; 500022, 3699376; 500045, 3699326; 500113, 3699213; 500179, 3699040; 500199, 3698902; 500173, 3698801; 500010, 3698618; 499966, 3698566; 499920, 3698544; 499823, 3698518; 499757, 3698516; 499704, 3698537; 499671, 3698570; 499655, 3698612; 499671, 3698670; 499783, 3698843; 499834, 3698968; 499840, 3699020; 499840, 3699090; 499819, 3699185; 499755, 3699338; 499731, 3699474; 499757, 3699750; 499838, 3699993; 499974, 3700214; 500037, 3700349; 500055, 3700453; 500063, 3700594; 500033, 3700813; 499984, 3700976; 499924, 3701105; thence returning to 499902, 3701154.
                (ii) Map of Unit 1, subunit 1B (Map 1) follows:
                
                  
                  ER27SE07.000
                
                
                Family Rosaceae: Invesia kingii var. eremica (Ash Meadows invesia).
                Nevada, Nye County, Ash Meadows: SW1/4NE1/4 and W1/2SE1/4 sec. 21, S1/2SW1/4 and SW1/4SE1/4 sec. 35, T17S, R50E. SW1/4 sec. 1, N1/2NW1/4 and SW1/4SW1/4 sec. 2, NE1/4NE1/4 sec. 3, NW1/4NE1/4 sec. 12, N1/2NE1/4 and SE1/4NE1/4 sec. 23, N1/2NW1/4, SW1/4NW1/4, and NW1/4SW1/4 sec. 24, T18S, R50E.
                Known primary constituent elements include saline seep areas of light colored clay uplands.
                
                  
                  Note:
                  Map follows:
                
                
                  EC01JN91.179
                
                Family Rosaceae: Ivesia webberi (Webber's ivesia)
                (1) Critical habitat units are depicted for Plumas, Lassen, and Sierra Counties, California, and Washoe and Douglas Counties, Nevada, on the maps below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Ivesia webberi consist of four components:
                (i) Plant community.
                
                (A) Open to sparsely vegetated areas composed of generally short-statured associated plant species.

                (B) Presence of appropriate associated species that can include (but are not limited to): Antennaria dimorpha, Artemisia arbuscula, Balsamorhiza hookeri, Elymus elymoides, Erigeron bloomeri, Lewisia rediviva, Poa secunda, and Viola beckwithii.
                

                (C) An intact assemblage of appropriate associated species to attract the floral visitors that may be acting as pollinators of Ivesia webberi.
                
                (ii) Topography. Flats, benches, or terraces that are generally above or adjacent to large valleys. Occupied sites vary from slightly concave to slightly convex or gently sloped (0-15°) and occur on all aspects.
                (iii) Elevation. Elevations between 4,475 and 6,237 feet (1,364 and 1,901 meters).
                (iv) Suitable soils and hydrology.
                

                (A) Vernally moist soils with an argillic horizon that shrink and swell upon drying and wetting; these soil conditions are characteristic of known Ivesia webberi populations and are likely important in the maintenance of the seedbank and population recruitment.
                (B) Suitable soils that can include (but are not limited to): Reno—a fine, smectitic, mesic Abruptic Xeric Argidurid; Xman—a clayey, smectitic, mesic, shallow Xeric Haplargids; Aldi—a clayey, smectitic, frigid Lithic Ultic Argixerolls; and Barshaad—a fine, smectitic, mesic Aridic Palexeroll.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on July 3, 2014.
                (4) Critical habitat map units. Data layers defining map units were created on the base of both satellite imagery (ESRI ArcGIS Imagery Basemap) as well as USGS geospatial quadrangle maps and were mapped using NAD 83 Universal Transverse Mercator (UTM), zone 11N coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at http://www.regulations.gov at Docket No. FWS-R8-ES-2013-0080, and at the field office responsible for this designation (i.e., Nevada Fish and Wildlife Office (http://www.fws.gov/nevada/)). You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER03JN14.000
                
                (6) Unit 1: Sierra Valley, Plumas County, California.
                (i) Unit 1 includes 274 ac (111 ha).
                (ii) Map of Unit 1 follows:
                
                  
                  ER03JN14.001
                
                (7) Unit 2: Constantia, Lassen County, California.
                (i) Unit 2 includes 155 ac (63 ha).
                (ii) Map of Unit 2 follows:
                
                  
                  ER03JN14.002
                
                (8) Unit 3: East of Hallelujah Junction Wildlife Area, Evans Canyon; Lassen County, California.
                (i) Unit 3 includes 122 ac (49 ha).
                (ii) Map of Units 3 and 4 follows:
                
                  
                  ER03JN14.003
                
                (9) Unit 4: Hallelujah Junction Wildlife Area, Sierra County, California.
                (i) Unit 4 includes 69 ac (28 ha).
                (ii) Map of Unit 4 is provided at paragraph (8)(ii) of this entry.
                (10) Unit 5: Subunit 5a, Dog Valley Meadow, and Subunit 5b, Upper Dog Valley; Sierra County, California.

                (i) Subunit 5a includes 386 ac (156 ha), and subunit 5b includes 29 ac (12 ha). Combined, Unit 5 includes 415 ac (168 ha).
                
                (ii) Map of Unit 5 (Subunits 5a and 5b) follows:
                
                  ER03JN14.004
                
                (11) Unit 6: White Lake Overlook, Sierra County, California.
                (i) Unit 6 includes 109 ac (44 ha).
                (ii) Map of Units 6, 7, 8, 9, and 10 follows:
                
                  
                  ER03JN14.005
                
                (12) Unit 7: Subunit 7a, Mules Ear Flat, Sierra County, California; Subunit 7b, Three Pine Flat and Jeffery Pine Saddle, Washoe County, Nevada.
                (i) Subunit 7a includes 65 ac (27 ha), and subunit 7b includes 68 ac (27 ha).
                (ii) Map of Unit 7 is provided at paragraph (11)(ii) of this entry.
                (13) Unit 8: Ivesia Flat, Washoe County, Nevada.
                (i) Unit 8 includes 62 ac (25 ha).

                (ii) Map of Unit 8 is provided at paragraph (11)(ii) of this entry.
                
                (14) Unit 9: Stateline Road 1, Sierra County, California, and Washoe County, Nevada.
                (i) Unit 9 includes 193 ac (78 ha).
                (ii) Map of Unit 9 is provided at paragraph (11)(ii) of this entry.
                (15) Unit 10: Stateline Road 2, Sierra County, California, and Washoe County, Nevada.
                (i) Unit 10 includes 66 ac (27 ha).
                (ii) Map of Unit 10 is provided at paragraph (11)(ii) of this entry.
                (16) Unit 11: Hungry Valley, Washoe County, Nevada.
                (i) Unit 11 includes 56 ac (23 ha).
                (ii) Map of Unit 11 follows:
                
                  ER03JN14.006
                
                
                (17) Unit 12: Black Springs, Washoe County, Nevada.
                (i) Unit 12 includes 163 ac (66 ha).
                (ii) Map of Units 12 and 13 follows:
                
                  ER03JN14.007
                
                (18) Unit 13: Raleigh Heights, Washoe County, Nevada.
                (i) Unit 13 includes 253 ac (103 ha).

                (ii) Map of Unit 13 is provided at paragraph (17)(ii) of this entry.
                
                (19) Unit 14: Dutch Louie Flat, Washoe County, Nevada.
                (i) Unit 14 includes 54 ac (22 ha).
                (ii) Map of Units 14 and 15 follows:
                
                  ER03JN14.008
                
                (20) Unit 15: The Pines Powerline, Washoe County, Nevada.
                (i) Unit 15 includes 32 ac (13 ha).

                (ii) Map of Unit 15 is provided at paragraph (19)(ii) of this entry.
                
                (21) Unit 16: Dante Mine Road, Douglas County, Nevada.
                (i) Unit 16 includes 14 ac (6 ha).
                (ii) Map of Unit 16 follows:
                
                  ER03JN14.009
                
                
                Family Rubiaceae: Catesbaea melanocarpa (no common name)
                (1) Critical habitat is depicted on the map below for Halfpenny Bay, St. Croix, U.S. Virgin Islands.

                (2) The primary constituent elements (PCEs) of critical habitat for Catesbaea melanocarpa are the habitat components that provide:
                (i) Single-layered canopy forest with little ground cover and open forest floor that supports patches of dry vegetation with grasses, and
                (ii) Well to excessively drained limestone and serpentine-derived soils (including soils of the San Germán, Nipe, and Rosario series and Glynn and Hogensborg series).
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, roads, and other paved areas) and the land on which they are located existing on the effective date of this rule and not containing one or more of the primary constituent elements.
                (4) Critical habitat map. Data layers were created by overlaying habitats that contain at least two of the PCEs, as defined in paragraph (2) of this section, on U.S. Geological Survey (USGS) topographic maps (UTM 20, NAD 27).
                (5) Critical Habitat unit: Halfpenny Bay, St. Croix, U.S. Virgin Islands.
                (i) General description: The Halfpenny Bay unit consists of approximately 10.5 ac (4.3 ha) on privately owned property located about 2.48 mi (4 km) south of Christiansted, St. Croix, U.S. Virgin Islands. The designated unit is located east of South Shore Road, approximately 342 m (1,122 ft) south of Road 62, approximately 600 m (1,968 ft) north of the Halfpenny Bay coast, and 70 m (230 ft) west of a local road to Halfpenny Bay. This unit encompasses the habitat features essential to the conservation of Catesbaea melanocarpa within Estate Granard, Christiansted, St. Croix, and does not contain any manmade structures.
                (ii) Coordinates: From Christiansted USGS 1:24,000 quadrangle map, St. Croix land bounded by the following UTM 20 NAD 27 coordinates (E,N):
                
                319156.03, 1958989.97; 319205.44, 1959023.35; 319258.18, 1959055.40; 319297.57, 1959086.11; 319397.72, 1959126.83; 319437.78, 1959079.43; 319393.05, 1958998.65; 319340.97, 1958916.53; 319356.33, 1958854.44; 319307.59, 1958819.72; 319284.39, 1958851.87; 319259.52, 1958866.45; 319226.80, 1958883.81; 319181.40, 1958951.24; 319156.03, 1958989.97
                
                (iii) Note: Map of Halfpenny Bay follows:
                
                  
                  ER28AU07.000
                
                Family Scrophulariaceae: Castilleja campestris ssp. succulenta (Fleshy owl's-clover)
                (1) Critical habitat units are depicted for Fresno, Madera, Mariposa, Merced, San Joaquin, Stanislaus, and Tuolumne Counties, California, on the map below.

                (2) The primary constituent elements of critical habitat for Castilleja campestris ssp. 
                  succulenta (Fleshy owl's-clover) are the habitat components that provide:
                (i) Topographic features characterized by isolated mound and intermound complex within a matrix of surrounding uplands that result in continuously, or intermittently, flowing surface water in the depressional features including swales connecting the pools described in paragraph (2)(ii) of this section, providing for dispersal and promoting hydroperiods of adequate length in the pools; and
                (ii) Depressional features including isolated vernal pools with underlying restrictive soil layers that become inundated during winter rains and that continuously hold water or whose soils are saturated for a period long enough to promote germination, flowering, and seed production of predominantly annual native wetland species and typically exclude both native and nonnative upland plant species in all but the driest years. As these features are inundated on a seasonal basis, they do not promote the development of obligate wetland vegetation habitats typical of permanently flooded emergent wetlands.
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas do not contain one or more of the primary constituent elements. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species and/or primary constituent elements in adjacent critical habitat.

                (4) Unit 1: Sacramento and San Joaquin Counties, California. From USGS 1:24,000 scale quadrangles Clay and Lockeford. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 660700, 4234700; 660300, 4234400; 660000, 4234300; 659600, 4233400; 656900, 4233400; 654100, 4233200; 654000, 4233200; 654000, 4232700; 653600, 4232700; 653600, 4234100; 654074, 4234764; 654100, 4234800; 655100, 4234800; 655410, 4234568; 655500, 4234500; 655688, 4234594; 655900, 4234700; 655986, 4234700; 656000, 4234700; 656000, 4234500; 656800, 4234500; 656800, 4234700; 657600, 4234700; 657900, 4235000; 658800, 4235200; 658700, 4235100; 658700, 4234600; 659200, 4234600; 659200, 4234700; 659000, 4234900; 660500, 4235300; 661000, 4235300; 661100, 4235100; returning to 660700, 4234700.
                
                (5) Note: Unit 1 (Map 1) follows:
                
                  
                  ER10FE06.038
                

                (6) Unit 2: Tuolumne and Stanislaus Counties, California. From USGS 1:24,000 scale quadrangles Keystone, La Grange, Cooperstown and Paulsell. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 715800, 4183400; 716000, 4182700; 716900, 4182700; 717100, 4182500; 717100, 4182000; 716900, 4181300; 717200, 4180900; 717200, 4180600; 717107, 4180383; 716900, 4179900; 717482, 4180046; 717700, 4180100; 718500, 4180000; 718700, 4179200; 719300, 4178700; 719455, 4178273; 719700, 4177600; 720126, 4177671; 720300, 4177700; 720700, 4177700; 720745, 4177115; 720800, 4176400; 720500, 4175200; 719500, 4174100; 720700, 4173500; 720700, 4172500; 719800, 4171900; 718800, 4171424; 718000, 4171043; 717700, 4170900; 717300, 4170700; 716800, 4171000; 716700, 4171800; 716500, 4171800; 716200, 4170900; 715500, 4170500; 715300, 4170407; 715300, 4171200; 715200, 4171200; 715200, 4171000; 715100, 4171000; 715100, 4170700; 714900, 4170700; 714900, 4170300; 713900, 4169800; 713800, 4169900; 713000, 4169500; 712500, 4169400; 712200, 4169400; 712000, 4169600; 711500, 4169900; 711300, 4169900; 710500, 4169100; 709300, 4169100; 709100, 4169500; 709100, 4169700; 708900, 4169700; 708800, 4169900; 708700, 4169900; 708600, 4169800; 708500, 4169900; 708400, 4170000; 708700, 4170200; 708800, 4170300; 708900, 4170400; 709100, 4170500; 709200, 4170600; 709400, 4170600; 709400, 4170800; 709300, 4170800; 709200, 4170900; 709100, 4170800; 708800, 4170700; 708800, 4170600; 708500, 4170500; 708400, 4170300; 708100, 4170200; 707900, 4170200; 707900, 4170300; 708100, 4170500; 708200, 4170500; 708200, 4170600; 708000, 4170600; 708200, 4170800; 708200, 4170900; 708100, 4170900; 707900, 4170700; 707700, 4170700; 707700, 4170800; 707600, 4170900; 707400, 4170900; 707100, 4171100; 707100, 4171200; 707200, 4171300; 707300, 4171200; 707500, 4171300; 707800, 4171600; 707900, 4171600; 708100, 4171600; 708200, 4171700; 708100, 4171800; 708100, 4171900; 708300, 4171900; 708300, 4172100; 708400, 4172100; 708500, 4172200; 708500, 4172300; 708700, 4172400; 708800, 4172500; 708800, 4172600; 708700, 4172700; 708500, 4172700; 708400, 4172800; 708300, 4172700; 708200, 4172700; 708100, 4172600; 708000, 4172500; 707900, 4172500; 707800, 4172700; 707600, 4172600; 707400, 4172500; 707400, 4172600; 707200, 4172700; 707100, 4172300; 707000, 4172200; 706700, 4172200; 706700, 4172300; 706500, 4172300; 706400, 4172300; 706400, 4172400; 706200, 4172600; 706300, 4172700; 706400, 4172800; 706300, 4172800; 706200, 4172800; 706100, 4172900; 705900, 4173100; 705800, 4173300; 705800, 4173500; 706000, 4173800; 705900, 4173900; 705800, 4174100; 705700, 4174200; 705500, 4174200; 705400, 4174100; 705400, 4173700; 705200, 4173200; 705167, 4173700; 705167, 4173700; 705100, 4174700; 705400, 4175400; 705000, 4175900; 705300, 4176300; 705700, 4176700; 705700, 4177000; 705700, 4177500; 705700, 4177700; 705200, 4177900; 705000, 4178100; 705400, 4178900; 706200, 4178400; 706600, 4177600; 707200, 4177300; 707300, 4176800; 706800, 4176200; 706900, 4175800; 707600, 4175800; 707999, 4176498; 708000, 4176500; 708000, 4176500; 708500, 4176400; 709800, 4176600; 710200, 4176200; 710700, 4176600; 711200, 4176900; 711500, 4177100; 711600, 4178100; 711700, 4178700; 710600, 4178800; 710300, 4179200; 709900, 4179500; 709879, 4179505; 709905, 4179525; 711259, 4179578; 711250, 4179933; 711628, 4179987; 711599, 4180753; 711578, 4180885; 713039, 4181325; 713440, 4181474; 714003, 4181741; 714540, 4182019; 714627, 4182073; 714634, 4182077; 714982, 4182292; 715045, 4182331; 714949, 4182425; 714723, 4182600; 715100, 4182600; 715500, 4183400; returning to 715800, 4183400.
                
                (7) Note: Unit 2 (Map 2) follows:
                
                  
                  ER10fe06.039
                
                (8) Unit 3: Mariposa and Merced Counties, California.

                (i) Unit 3A: Mariposa and Merced Counties, California. From USGS 1:24,000 scale quadrangles Merced Falls and Snelling. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 733000, 4162600; 733600, 4162100; 733700, 4161500; 733600, 4161000; 734600, 4160400; 734727, 4160273; 734800, 4160200; 734800, 4160135; 734800, 4159500; 734400, 4158700; 734300, 4158100; 734500, 4157900; 734700, 4158000; 734900, 4158300; 735000, 4158800; 735500, 4158800; 735505, 4158795; 735700, 4158600; 735674, 4158472; 735600, 4158100; 735600, 4158100; 736171, 4157529; 736200, 4157500; 736800, 4157300; 736900, 4157100; 736900, 4156500; 736712, 4156500; 736300, 4156500; 736000, 4156300; 735500, 4156300; 734100, 4156900; 733400, 4157100; 731700, 4156900; 730900, 4156500; 728900, 4156600; 728700, 4156700; 728700, 4156800; 728600, 4156900; 728300, 4156900; 728100, 4156800; 727900, 4156800; 727100, 4156800; 726900, 4156600; 726700, 4156500; 726300, 4156500; 726100, 4156600; 725800, 4156500; 725600, 4156400; 725500, 4156300; 725400, 4156200; 725100, 4156100; 725000, 4156000; 724900, 4156000; 724800, 4156100; 724300, 4156100; 724300, 4155700; 723800, 4155700; 723900, 4155300; 723300, 4155400; 722700, 4155100; 722700, 4155400; 722300, 4155400; 722300, 4156800; 722900, 4156800; 722900, 4157400; 723500, 4157400; 723500, 4157000; 723700, 4157000; 723700, 4156900; 724300, 4156900; 724300, 4157400; 724200, 4157400; 724200, 4157400; 724100, 4160000; 724400, 4160600; 726199, 4160629; 726199, 4160629; 727246, 4160646; 727312, 4160647; 728773, 4160670; 729244, 4160678; 730600, 4160700; 730500, 4162200; 730800, 4162200; 731000, 4162100; 731400, 4162100; 731600, 4162500; 731800, 4162500; 731900, 4162400; 732100, 4162400; 732200, 4162500; 732700, 4162700; returning to 733000, 4162600.

                (ii) Unit 3B: Mariposa and Merced Counties, California. From USGS 1:24,000 scale quadrangles Merced Falls, Snelling, Indian Gulch, Haystack Mountain, Yosemite Lake, Winton, Owen's Resevoir, Planada and Merced. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 737800, 4155000; 738200, 4154200; 738300, 4153300; 739000, 4152800; 739100, 4152200; 740200, 4151800; 740800, 4151500; 740800, 4150300; 741100, 4149900; 741700, 4149400; 742100, 4148500; 742100, 4147100; 743400, 4146100; 744000, 4145600; 744400, 4144600; 744300, 4143900; 743900, 4142700; 744000, 4142000; 744200, 4141700; 745500, 4140300; 746100, 4139500; 746800, 4138500; 747700, 4137700; 748500, 4135800; 748700, 4135100; 749500, 4134000; 749501, 4133999; 750173, 4132710; 750700, 4131700; 751600, 4130500; 752000, 4130200; 752100, 4130200; 752173, 4130200; 752173, 4130199; 752157, 4130180; 752143, 4130162; 752035, 4130070; 751965, 4130010; 751907, 4129917; 751855, 4129864; 751785, 4129829; 751727, 4129817; 751693, 4129800; 751681, 4129794; 751664, 4129785; 751654, 4129772; 751560, 4129753; 751457, 4129733; 751416, 4129705; 751410, 4129701; 751400, 4129700; 751399, 4129700; 751326, 4129693; 751299, 4129685; 751191, 4129530; 751123, 4129507; 751088, 4129488; 751053, 4129470; 751004, 4129410; 751002, 4129402; 750955, 4129261; 750909, 4129180; 750848, 4129037; 750790, 4128977; 750766, 4128953; 750609, 4128861; 750506, 4128806; 750420, 4128760; 750409, 4128754; 750305, 4128665; 750239, 4128660; 750017, 4128694; 750006, 4128700; 749963, 4128723; 749886, 4128721; 749824, 4128725; 749716, 4128734; 749672, 4128755; 749591, 4128753; 749563, 4128739; 749458, 4128596; 749410, 4128574; 749363, 4128542; 749133, 4128508; 749013, 4128457; 749005, 4128453; 749002, 4128451; 748903, 4128379; 748906, 4128277; 748917, 4128239; 748933, 4128123; 748899, 4128013; 748784, 4127941; 748764, 4127912; 748753, 4127851; 748635, 4127644; 748439, 4127570; 748396, 4127553; 748343, 4127521; 748306, 4127500; 748300, 4127486; 748287, 4127458; 748295, 4127296; 748300, 4127277; 748320, 4127203; 748332, 4127134; 748321, 4127094; 748292, 4127060; 748196, 4126992; 748194, 4126991; 748166, 4126932; 748141, 4126839; 748080, 4126756; 748085, 4126672; 748075, 4126641; 748037, 4126635; 747962, 4126676; 747898, 4126700; 747863, 4126691; 747823, 4126667; 747794, 4126628; 747766, 4126528; 747692, 4126358; 747650, 4126316; 747562, 4126246; 747502, 4126125; 747478, 4126053; 747451, 4126022; 747406, 4126011; 747358, 4126000; 747358, 4126000; 747200, 4126000; 747142, 4125971; 747123, 4125969; 747070, 4125950; 747003, 4125902; 747000, 4125900; 746900, 4125900; 746600, 4125800; 746300, 4125700; 746200, 4125600; 746200, 4125500; 745700, 4125500; 745700, 4125500; 745700, 4125100; 744500, 4125100; 744500, 4125300; 744400, 4125300; 744400, 4125200; 743700, 4125200; 743700, 4125800; 744500, 4125800; 744500, 4126200; 743700, 4126200; 743700, 4127000; 743600, 4127000; 742700, 4127000; 742400, 4127000; 742000, 4127200; 742000, 4128600; 742800, 4128600; 742800, 4129100; 742900, 4129100; 743000, 4129100; 743000, 4129200; 743400, 4129300; 743600, 4129500; 743600, 4130284; 743605, 4130284; 743600, 4130493; 743600, 4130700; 743595, 4130700; 743561, 4132097; 743560, 4132170; 743556, 4132335; 743549, 4132692; 743537, 4133202; 743529, 4133301; 743531, 4133352; 743530, 4133400; 743523, 4133729; 743518, 4134016; 743515, 4134159; 743509, 4134382; 743500, 4134708; 743504, 4134743; 743565, 4134782; 744447, 4135329; 746234, 4136439; 746230, 4136445; 745985, 4136865; 745952, 4136931; 745915, 4136978; 745914, 4136987; 745902, 4137008; 745748, 4137298; 745669, 4137403; 745620, 4137437; 745503, 4137487; 745203, 4138201; 744984, 4138471; 744895, 4138606; 744895, 4138606; 744830, 4138711; 744596, 4139085; 744234, 4139637; 744233, 4139645; 744162, 4139744; 744162, 4139744; 744013, 4140002; 744013, 4140002; 743998, 4140029; 743996, 4140030; 743973, 4140072; 743907, 4140195; 743889, 4140229; 743877, 4140264; 743750, 4140609; 743388, 4140868; 743091, 4141131; 743053, 4141165; 742997, 4141268; 742771, 4141692; 742748, 4141734; 742355, 4142343; 742336, 4142368; 742271, 4142457; 742238, 4142503; 742139, 4142637; 742056, 4142749; 742002, 4142823; 741974, 4142874; 741808, 4143176; 741722, 4143360; 741419, 4144010; 741385, 4144081; 741316, 4144328; 741297, 4144395; 741245, 4144456; 741194, 4144530; 741162, 4144608; 741076, 4144820; 740864, 4144897; 740843, 4144899; 740750, 4144952; 740641, 4145056; 740535, 4145175; 740517, 4145182; 740490, 4145240; 740487, 4145263; 740386, 4145415; 740321, 4145847; 740320, 4146066; 740303, 4146114; 740276, 4146159; 740272, 4146225; 740293, 4146273; 740293, 4146303; 740370, 4146426; 740415, 4146474; 740536, 4146602; 740735, 4146722; 740825, 4146775; 741069, 4147251; 741071, 4147549; 741071, 4147576; 740982, 4147830; 740955, 4147883; 740914, 4147967; 740822, 4148059; 740772, 4148182; 740782, 4148363; 740776, 4148391; 740695, 4148831; 740617, 4149151; 740447, 4149311; 740396, 4149534; 740344, 4149561; 740303, 4149575; 740289, 4149588; 740238, 4149636; 740225, 4149666; 740057, 4149659; 739993, 4149678; 739917, 4149678; 739791, 4149621; 739705, 4149597; 739701, 4149596; 739602, 4149593; 739521, 4149560; 739443, 4149542; 739197, 4149515; 738714, 4149273; 738694, 4149252; 738674, 4149251; 738178, 4148999; 737835, 4148823; 737747, 4148772; 737044, 4148135; 736672, 4147809; 736430, 4147669; 735929, 4147379; 735716, 4147219; 735669, 4147184; 735605, 4147136; 735437, 4147009; 735223, 4146848; 735183, 4146809; 735156, 4146798; 735151, 4146778; 735022, 4146655; 734989, 4146630; 734609, 4146349; 734480, 4146255; 734012, 4145909; 733808, 4145758; 733765, 4145739; 733763, 4145732; 733370, 4145442; 732703, 4144952; 732391, 4144910; 732197, 4144885; 731993, 4144850; 731062, 4144594; 730371, 4144363; 729000, 4143905; 728736, 4143813; 728542, 4143745; 728346, 4143647; 728018, 4143482; 727340, 4143194; 726795, 4142958; 726607, 4142867; 726599, 4142856; 726577, 4142853; 725785, 4142417; 725793, 4142408; 725843, 4142361; 726002, 4142378; 726117, 4142355; 726204, 4142264; 726415, 4142046; 726420, 4141975; 726381, 4141921; 726367, 4141880; 726261, 4141732; 726182, 4141648; 725935, 4141477; 725916, 4141451; 725903, 4141379; 725914, 4141349; 725981, 4141288; 726033, 4141240; 726145, 4141137; 726156, 4141109; 726147, 4141073; 726096, 4140993; 726083, 4140896; 726089, 4140784; 726108, 4140739; 726268, 4140551; 726269, 4140436; 726283, 4140368; 726313, 4140308; 726412, 4140209; 726455, 4140025; 726457, 4140000; 726459, 4139959; 726715, 4139715; 726786, 4139647; 726804, 4139630; 726822, 4139625; 726822, 4139611; 726823, 4139582; 726809, 4139546; 726755, 4139466; 726754, 4139433; 726931, 4139179; 727174, 4138842; 727220, 4138823; 727261, 4138819; 727328, 4138864; 727331, 4138842; 727333, 4138831; 727335, 4138819; 727343, 4138816; 727396, 4138803; 727406, 4138800; 727414, 4138798; 727552, 4138779; 727711, 4138793; 727806, 4138786; 727819, 4138766; 727845, 4138644; 727858, 4138617; 727881, 4138590; 727700, 4138500; 727600, 4138400; 727400, 4138300; 727400, 4137800; 727300, 4137800; 727300, 4137600; 727400, 4137600; 727400, 4137500; 727300, 4137500; 727300, 4137400; 727400, 4137400; 727400, 4137200; 726500, 4137200; 726500, 4136500; 726400, 4136400; 725800, 4136400; 725800, 4137200; 725000, 4137200; 724900, 4138800; 725500, 4138800; 725500, 4138700; 725800, 4138700; 725800, 4138800; 725900, 4138800; 725900, 4139500; 726500, 4139500; 726500, 4139600; 725900, 4139600; 725800, 4139600; 725800, 4140200; 725900, 4140200; 725900, 4140900; 725400, 4140900; 725400, 4140800; 725100, 4140800; 725100, 4141000; 724900, 4141000; 724900, 4141200; 724100, 4141200; 724100, 4141600; 723400, 4141600; 723400, 4141100; 723200, 4141100; 723200, 4140600; 723400, 4140500; 723400, 4139500; 724000, 4139500; 724000, 4139400; 723900, 4138900; 723900, 4138700; 723500, 4138200; 723400, 4138200; 723400, 4138300; 723000, 4138300; 723000, 4138700; 723000, 4138900; 723100, 4139100; 723200, 4139400; 723300, 4139500; 722100, 4139500; 722000, 4140500; 721900, 4141100; 721900, 4141900; 721900, 4143400; 720800, 4143400; 720900, 4141800; 721000, 4141500; 721000, 4141200; 721100, 4141100; 721000, 4141000; 717800, 4140900; 717700, 4142500; 714500, 4142400; 714500, 4144900; 715500, 4144900; 715500, 4145000; 715800, 4145000; 715900, 4145000; 716000, 4145000; 716100, 4145100; 716100, 4145200; 716000, 4145200; 715900, 4145300; 715900, 4145400; 716000, 4145500; 716000, 4145600; 716100, 4145700; 717000, 4145700; 717700, 4145300; 717800, 4145300; 717800, 4145200; 717800, 4145100; 717600, 4144900; 717600, 4144800; 717600, 4144700; 717800, 4144500; 717900, 4144600; 718200, 4144600; 718400, 4144500; 718700, 4144500; 718700, 4144800; 718600, 4145000; 718700, 4145100; 718700, 4145600; 718600, 4145600; 718600, 4145700; 718700, 4145800; 718600, 4145900; 718500, 4146000; 718500, 4146100; 718600, 4146200; 718600, 4146500; 718300, 4146500; 718200, 4146600; 718200, 4146800; 718300, 4146800; 718500, 4146900; 718600, 4147000; 718600, 4147100; 718400, 4147200; 718500, 4147300; 718500, 4147600; 718700, 4147600; 718700, 4147400; 719000, 4147500; 719100, 4147700; 719300, 4147600; 719600, 4147900; 719700, 4148000; 719700, 4148100; 719800, 4148200; 720000, 4148200; 720600, 4148200; 720600, 4148300; 720700, 4148400; 720800, 4148400; 720900, 4148500; 722700, 4148500; 722700, 4148600; 722900, 4148600; 723200, 4148700; 723400, 4148700; 723200, 4148600; 723100, 4148500; 723000, 4148400; 723200, 4148200; 723400, 4148200; 723500, 4148300; 723600, 4148400; 723600, 4148500; 723800, 4148500; 723800, 4148400; 723900, 4148400; 723900, 4148500; 724000, 4148700; 724200, 4148500; 724200, 4148900; 724300, 4149000; 724300, 4149100; 724500, 4149000; 724500, 4149300; 724700, 4149400; 724900, 4149600; 725000, 4149700; 725000, 4150000; 724900, 4150100; 725000, 4150200; 725200, 4150200; 725300, 4150400; 725400, 4150500; 725400, 4150600; 725100, 4150900; 724700, 4150900; 724700, 4153400; 725000, 4153500; 725400, 4153900; 725600, 4154100; 725800, 4154200; 726000, 4154300; 726200, 4154000; 726300, 4153800; 726300, 4153700; 727800, 4153600; 727800, 4153400; 727900, 4153400; 727900, 4153500; 728400, 4153600; 728700, 4153700; 729000, 4153700; 729000, 4153600; 729100, 4153500; 729300, 4153400; 729400, 4153400; 729400, 4153300; 729300, 4153200; 729500, 4153100; 729800, 4153100; 729900, 4153200; 729900, 4154200; 730000, 4154200; 730100, 4154300; 730600, 4154300; 730700, 4154400; 731000, 4154600; 731200, 4154700; 731500, 4154700; 731800, 4154900; 732200, 4154900; 732600, 4154800; 733200, 4154500; 733400, 4154500; 733700, 4154300; 734700, 4154300; 734900, 4154600; 735100, 4154800; 735100, 4154900; 735500, 4155300; 735600, 4155300; 735800, 4155500; 736100, 4155900; 737100, 4155400; 737157, 4155367; returning to 737800, 4155000.
                
                (iii) Note: Unit 3 (Map 3) follows:
                
                  
                  ER10fe06.040
                
                (9) Unit 4: Madera and Merced Counties, California.

                (i) Unit 4A: Madera and Merced Counties, California. From USGS 1:24,000 scale quadrangle Raynor Creek. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 756592, 4117112; 756590, 4117110; 756590, 4117110; 756592, 4117112; 756624, 4117124; 756634, 4117128; 756785, 4117268; 756823, 4117300; 756872, 4117342; 757001, 4117419; 757117, 4117435; 757138, 4117438; 757146, 4117439; 757245, 4117516; 757255, 4117530; 757281, 4117570; 757313, 4117600; 757321, 4117607; 757378, 4117627; 757377, 4117626; 757352, 4117600; 757350, 4117598; 757221, 4117467; 757182, 4117433; 757117, 4117417; 757086, 4117410; 757047, 4117400; 756985, 4117385; 756917, 4117369; 756872, 4117341; 756823, 4117300; 756785, 4117267; 756759, 4117243; 756745, 4117231; 756634, 4117128; 756624, 4117124; returning to 756592, 4117112.

                (ii) Unit 4B: Madera County, California. From USGS 1:24,000 scale quadrangle Raynor Creek. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 757476, 4117726; 757475, 4117726; 757484, 4117742; 757532, 4117781; 757591, 4117800; 757617, 4117808; 757620, 4117809; 757622, 4117811; 757694, 4117865; 757797, 4117914; 757811, 4117918; 757808, 4117917; 757797, 4117914; 757694, 4117865; 757622, 4117811; 757620, 4117809; 757616, 4117808; 757591, 4117800; 757532, 4117781; 757485, 4117741; returning to 757476, 4117726.
                
                (iii) Note: Units 4A and 4B (Map 4) follow:
                
                  
                  ER10FE06.041
                

                (iv) Unit 4C: Madera and Fresno Counties, California. From USGS 1:24,000 scale quadrangles Millerton Lake West, Little Table Mountain, Daulton, Friant, Lanes Bridge and Gregg. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 768068, 4107230; 768482, 4107223; 768510, 4107237; 768558, 4107312; 768603, 4107420; 768625, 4107444; 768663, 4107460; 768783, 4107434; 768930, 4107375; 769050, 4107290; 769225, 4107285; 769259, 4107274; 769313, 4107237; 769329, 4107230; 769367, 4107213; 769443, 4107216; 769756, 4107290; 770235, 4107165; 770356, 4107136; 771175, 4107264; 771213, 4107261; 771255, 4107237; 771273, 4107227; 771286, 4107215; 771517, 4107059; 771528, 4107056; 771815, 4106993; 772201, 4106696; 772325, 4106560; 772378, 4106500; 772399, 4106384; 772498, 4106310; 772661, 4106375; 772759, 4106385; 772826, 4106355; 772868, 4106337; 772940, 4106262; 773047, 4106226; 773125, 4106234; 773232, 4106319; 773424, 4106582; 773448, 4106601; 773630, 4106805; 773788, 4106934; 774007, 4106931; 774153, 4106987; 774208, 4106991; 774293, 4106979; 774346, 4106988; 774441, 4107034; 774571, 4107181; 774624, 4107185; 774644, 4107178; 774688, 4107162; 774730, 4107128; 774749, 4107108; 774795, 4107079; 774835, 4107052; 774846, 4107045; 774850, 4107042; 774860, 4107038; 774885, 4106988; 774910, 4106826; 774924, 4106643; 774919, 4106604; 774912, 4106536; 774917, 4106473; 774975, 4106381; 774999, 4106361; 775134, 4106205; 775285, 4106081; 775406, 4105942; 775604, 4105742; 775620, 4105713; 775682, 4105659; 775765, 4105623; 775948, 4105456; 775999, 4105450; 776120, 4105477; 776212, 4105561; 776272, 4105591; 776338, 4105583; 776404, 4105519; 776449, 4105460; 776460, 4105422; 776461, 4105333; 776454, 4105310; 776453, 4105259; 776440, 4105190; 776403, 4105067; 776342, 4104912; 776338, 4104874; 776344, 4104834; 776389, 4104794; 776390, 4104794; 776511, 4104930; 776669, 4105060; 776888, 4105057; 777034, 4105112; 777089, 4105117; 777174, 4105104; 777227, 4105114; 777322, 4105160; 777452, 4105307; 777505, 4105311; 777525, 4105303; 777569, 4105287; 777611, 4105253; 777630, 4105233; 777676, 4105204; 777716, 4105178; 777254, 4104608; 776860, 4104161; 777386, 4103739; 777417, 4103722; 777478, 4103724; 777556, 4103747; 777592, 4103745; 777628, 4103729; 777649, 4103704; 777655, 4103686; 777652, 4103610; 777595, 4103484; 777574, 4103361; 777542, 4103322; 777483, 4103277; 777424, 4103214; 777425, 4103166; 777452, 4103116; 777471, 4103096; 777503, 4103036; 777500, 4102977; 777455, 4102796; 777458, 4102704; 777472, 4102666; 777490, 4102639; 777701, 4102491; 777761, 4102460; 777902, 4102427; 778037, 4102384; 778066, 4102347; 778094, 4102274; 778118, 4102255; 778167, 4102239; 778212, 4102243; 778340, 4102295; 778379, 4102282; 778505, 4102141; 778562, 4102125; 778633, 4102132; 778720, 4102092; 778766, 4102096; 778798, 4102120; 778918, 4102254; 778976, 4102268; 778997, 4102264; 779059, 4102223; 779095, 4102209; 779762, 4102193; 779897, 4102172; 780079, 4102219; 780132, 4102236; 780185, 4102235; 780236, 4102217; 780360, 4102089; 780617, 4101823; 780666, 4101774; 780673, 4101764; 780682, 4101751; 780688, 4101743; 780713, 4101714; 780759, 4101634; 780761, 4101576; 780738, 4101514; 780687, 4101446; 780591, 4101336; 780514, 4101212; 780513, 4101163; 780527, 4101126; 780569, 4101089; 780939, 4100827; 781071, 4100686; 781076, 4100683; 781136, 4100645; 781561, 4100454; 781645, 4100459; 781800, 4100538; 781863, 4100561; 781925, 4100540; 781944, 4100528; 782075, 4100451; 782128, 4100455; 782347, 4100528; 782403, 4100533; 782429, 4100521; 782457, 4100499; 782535, 4100382; 782587, 4100338; 782809, 4100244; 782840, 4100222; 782884, 4100193; 782929, 4100075; 783072, 4099907; 783203, 4099779; 783268, 4099756; 783377, 4099744; 783662, 4099749; 783703, 4099735; 783743, 4099676; 783751, 4099641; 783755, 4099621; 783767, 4099609; 783768, 4099584; 783781, 4099548; 783795, 4099504; 783827, 4099471; 783858, 4099445; 783890, 4099424; 783916, 4099399; 783946, 4099382; 784056, 4099380; 784184, 4099372; 784246, 4099369; 784263, 4099375; 784300, 4099370; 784342, 4099377; 784378, 4099391; 784414, 4099405; 784438, 4099417; 784462, 4099430; 784493, 4099442; 784516, 4099445; 784536, 4099439; 784561, 4099422; 784574, 4099398; 784593, 4099356; 784601, 4099324; 784620, 4099288; 784627, 4099259; 784651, 4099241; 784652, 4099240; 784671, 4099217; 784701, 4099206; 784733, 4099188; 784758, 4099176; 784776, 4099164; 784801, 4099153; 784820, 4099143; 784845, 4099124; 784876, 4099102; 784907, 4099085; 784944, 4099056; 784970, 4099032; 784995, 4099006; 785020, 4098984; 785040, 4098960; 785046, 4098935; 785059, 4098917; 785060, 4098888; 785073, 4098858; 785074, 4098834; 785068, 4098801; 785061, 4098785; 785052, 4098764; 785041, 4098739; 785024, 4098708; 785006, 4098676; 784995, 4098640; 784978, 4098615; 784967, 4098591; 784960, 4098572; 784968, 4098548; 784993, 4098525; 785024, 4098508; 785062, 4098476; 785086, 4098473; 785117, 4098442; 785130, 4098431; 785143, 4098395; 785152, 4098345; 785159, 4098279; 785168, 4098231; 785176, 4098163; 785184, 4098120; 785184, 4098108; 785204, 4098054; 785220, 4097988; 785238, 4097931; 785246, 4097885; 785247, 4097853; 785237, 4097805; 785216, 4097736; 785199, 4097682; 785188, 4097625; 785182, 4097596; 785190, 4097576; 785209, 4097535; 785235, 4097499; 785266, 4097451; 785286, 4097422; 785312, 4097385; 785325, 4097349; 785320, 4097300; 785329, 4097245; 785330, 4097202; 785337, 4097165; 785350, 4097153; 785362, 4097142; 785387, 4097137; 785386, 4097154; 785380, 4097178; 785336, 4098764; 785334, 4098821; 785334, 4098823; 785325, 4099157; 785322, 4099281; 785306, 4099391; 785307, 4099496; 785298, 4099673; 785297, 4099722; 785297, 4099769; 785294, 4100139; 785263, 4100819; 785263, 4100835; 785238, 4101571; 785237, 4101665; 785246, 4101786; 785251, 4101854; 785264, 4101867; 785325, 4102090; 785355, 4102183; 785573, 4102647; 785971, 4103427; 785992, 4103409; 786042, 4102610; 786666, 4102248; 787427, 4102898; 788226, 4102948; 789398, 4103424; 791495, 4103556; 792650, 4102727; 792895, 4100437; 793120, 4100050; 793120, 4100037; 793128, 4099917; 793121, 4099905; 793111, 4099889; 793080, 4099839; 792877, 4099507; 792778, 4099513; 792443, 4099501; 792354, 4099461; 792283, 4099420; 792256, 4099426; 792194, 4099354; 792169, 4099353; 792166, 4099315; 792060, 4099424; 792057, 4099418; 792053, 4099482; 791947, 4099575; 790630, 4099793; 790131, 4099761; 790232, 4098164; 789028, 4098188; 789035, 4096485; 790214, 4096559; 790177, 4096506; 790142, 4096037; 790141, 4096017; 790136, 4095948; 790130, 4095880; 790073, 4095105; 790044, 4094714; 790043, 4094701; 790059, 4094701; 790042, 4094542; 789953, 4094536; 789977, 4093542; 790071, 4093498; 790133, 4093611; 790216, 4093646; 790217, 4093637; 790223, 4093534; 790004, 4093307; 789982, 4093284; 789748, 4093122; 789539, 4092854; 789477, 4092776; 789460, 4092765; 789403, 4092681; 789253, 4092489; 789192, 4092486; 788089, 4092416; 788053, 4092376; 787995, 4092310; 787920, 4092305; 787895, 4092303; 787795, 4092297; 787821, 4091898; 787846, 4091900; 788178, 4091921; 788220, 4091923; 788226, 4091823; 788426, 4091836; 788233, 4091723; 788133, 4091717; 788039, 4091611; 787952, 4091405; 787852, 4091399; 787759, 4091293; 787665, 4091186; 787578, 4090981; 787491, 4090775; 787204, 4090556; 786923, 4090238; 786025, 4090181; 786056, 4089682; 787054, 4089745; 787009, 4089307; 786993, 4089152; 786981, 4089139; 786892, 4089134; 786795, 4089077; 786699, 4089021; 786512, 4088809; 786418, 4088703; 786319, 4088696; 786225, 4088590; 786131, 4088484; 786038, 4088378; 786044, 4088278; 785845, 4088266; 785606, 4090455; 785662, 4091161; 785962, 4091179; 785955, 4091279; 786355, 4091304; 786336, 4091604; 786835, 4091635; 786785, 4092434; 785587, 4092359; 785561, 4092758; 785961, 4092783; 785936, 4093182; 785536, 4093157; 785524, 4093357; 785324, 4093344; 784925, 4093319; 784874, 4094118; 785101, 4094332; 785442, 4094655; 785453, 4095958; 785454, 4096058; 784655, 4096008; 784662, 4095507; 784671, 4094757; 784677, 4094306; 784677, 4094305; 784681, 4094005; 780582, 4093847; 779783, 4093796; 776583, 4093695; 776463, 4095591; 776657, 4095704; 778160, 4095698; 778053, 4097395; 778858, 4097346; 778857, 4098949; 779656, 4099000; 779555, 4100597; 776348, 4100594; 776551, 4095797; 776451, 4095791; 773656, 4095615; 773554, 4098815; 773553, 4100418; 773953, 4100443; 774040, 4100649; 774027, 4100849; 774015, 4101049; 774208, 4101161; 774395, 4101373; 774376, 4101673; 773421, 4102514; 773415, 4102614; 773595, 4102926; 773583, 4103126; 773477, 4103219; 773464, 4103419; 773626, 4104030; 773607, 4104329; 774274, 4104873; 774716, 4105803; 774653, 4106801; 774373, 4106482; 773625, 4105633; 772484, 4104659; 772378, 4104753; 772353, 4104745; 771985, 4104628; 771811, 4104431; 771708, 4104432; 771396, 4104436; 771392, 4104490; 771386, 4104590; 771685, 4104609; 770687, 4104546; 770599, 4105943; 768996, 4105942; 768945, 4106741; 766679, 4106696; 766674, 4106696; 766643, 4106695; 766647, 4107100; 766654, 4108020; 766655, 4108063; 766764, 4108105; 766868, 4108114; 766916, 4108115; 766952, 4108116; 766969, 4108117; 767030, 4108139; 767056, 4108159; 767077, 4108174; 767121, 4108207; 767181, 4108251; 767272, 4108279; 767327, 4108281; 767379, 4108260; 767397, 4108238; 767442, 4108033; 767466, 4107846; 767496, 4107799; 767643, 4107646; 767657, 4107605; 767661, 4107533; 767663, 4107481; 767684, 4107415; 767700, 4107360; returning to 768068, 4107230.
                
                (v) Note: Unit 4C (Map 5) follows:
                
                  
                  ER10FE06.042
                
                (10) Unit 5: Fresno County, California.

                (i) Unit 5A: Fresno County, California. From USGS 1:24,000 scale quadrangles Friant and Round Mountain. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 808747, 4087503; 808179, 4086966; 808217, 4086367; 808442, 4085980; 808467, 4085580; 807774, 4085437; 807718, 4084731; 807769, 4083933; 808006, 4083346; 808225, 4083059; 808549, 4082678; 808774, 4082291; 808912, 4081699; 809343, 4081224; 809474, 4080731; 808475, 4080669; 808538, 4079670; 808270, 4079152; 806566, 4079145; 806653, 4079351; 806940, 4079570; 807028, 4079776; 807015, 4079975; 806703, 4080156; 806303, 4080131; 806272, 4080630; 806459, 4080843; 806727, 4081361; 806915, 4081573; 807214, 4081592; 807164, 4082391; 806165, 4082328; 803064, 4082233; 803026, 4082832; 803325, 4082851; 803313, 4083051; 803013, 4083032; 802982, 4083531; 802483, 4083499; 802508, 4083100; 801509, 4083037; 801497, 4083237; 801297, 4083225; 801285, 4083424; 801584, 4083443; 801559, 4083843; 801921, 4084467; 801914, 4084566; 803212, 4084648; 803256, 4083949; 803363, 4083856; 803388, 4083456; 803787, 4083481; 803687, 4085079; 804485, 4085129; 804460, 4085529; 804860, 4085554; 804922, 4086159; 803642, 4085778; 803651, 4085648; 803548, 4085713; 803518, 4085730; 803503, 4085745; 803486, 4085763; 803477, 4085795; 803460, 4085856; 803336, 4086213; 803329, 4086239; 803328, 4086267; 803337, 4086291; 803346, 4086315; 803360, 4086337; 803397, 4086402; 803413, 4086436; 803421, 4086499; 803429, 4086539; 803428, 4086574; 803427, 4086596; 803420, 4086622; 803416, 4086642; 803400, 4086665; 803385, 4086684; 803355, 4086698; 803092, 4086820; 803063, 4086833; 803033, 4086837; 803014, 4086832; 802995, 4086821; 802971, 4086815; 802941, 4086799; 802923, 4086789; 802893, 4086788; 802859, 4086786; 802830, 4086800; 802814, 4086815; 802799, 4086827; 802779, 4086852; 802712, 4086936; 802692, 4086960; 802677, 4086979; 802657, 4086994; 802636, 4087002; 802611, 4087006; 802597, 4087012; 802573, 4087005; 802543, 4086999; 802482, 4086972; 802453, 4086962; 802424, 4086956; 802395, 4086950; 802371, 4086949; 802341, 4086953; 802320, 4086966; 802301, 4086981; 802284, 4087001; 802270, 4087015; 802202, 4087133; 802170, 4087191; 802156, 4087214; 802140, 4087235; 802120, 4087248; 802095, 4087261; 802036, 4087284; 801971, 4087307; 801952, 4087320; 801936, 4087339; 801783, 4087657; 801778, 4087682; 801772, 4087701; 801776, 4087725; 801781, 4087745; 801794, 4087759; 801827, 4087782; 801970, 4087900; 801997, 4087947; 802016, 4087966; 802026, 4087981; 802030, 4087995; 802029, 4088020; 802031, 4088119; 802029, 4088162; 802023, 4088185; 802013, 4088200; 801993, 4088229; 801967, 4088260; 801933, 4088261; 801908, 4088289; 801868, 4088316; 801833, 4088351; 801822, 4088369; 801802, 4088388; 801702, 4088590; 801682, 4088617; 801661, 4088629; 801632, 4088642; 801480, 4088680; 801464, 4088690; 801454, 4088699; 801439, 4088718; 801419, 4088747; 801393, 4088770; 801369, 4088779; 801338, 4088785; 801314, 4088777; 801290, 4088763; 801257, 4088741; 801165, 4088719; 801131, 4088709; 801097, 4088706; 801073, 4088701; 801049, 4088699; 800946, 4088716; 800921, 4088715; 800897, 4088714; 800867, 4088713; 800818, 4088697; 800785, 4088686; 800756, 4088679; 800736, 4088679; 800711, 4088684; 800677, 4088696; 800538, 4088760; 800504, 4088778; 800492, 4088794; 800472, 4088823; 800452, 4088855; 800427, 4088878; 800387, 4088891; 800362, 4088899; 800343, 4088896; 800328, 4088886; 800314, 4088865; 800305, 4088839; 800301, 4088806; 800307, 4088780; 800299, 4088756; 800285, 4088731; 800261, 4088712; 800222, 4088694; 800175, 4088674; 800146, 4088664; 800121, 4088648; 800107, 4088632; 800094, 4088606; 800085, 4088563; 800072, 4088538; 800049, 4088512; 800015, 4088495; 799885, 4088448; 799840, 4088436; 799802, 4088440; 799757, 4088454; 799713, 4088467; 799678, 4088485; 799608, 4088541; 799551, 4088598; 799432, 4088682; 799253, 4088709; 799203, 4088852; 798706, 4088768; 797891, 4089617; 797759, 4089579; 797222, 4089872; 796825, 4090491; 796605, 4090672; 796372, 4090700; 796318, 4090707; 796265, 4090961; 796301, 4090929; 796262, 4090975; 796072, 4091876; 796159, 4092137; 796200, 4092206; 796282, 4092261; 796330, 4092663; 796160, 4093099; 796575, 4092951; 797274, 4092995; 797274, 4092995; 797318, 4092296; 797655, 4091716; 797580, 4091310; 799222, 4090712; 799572, 4089932; 799890, 4089651; 800489, 4089689; 800539, 4088890; 801638, 4088960; 802224, 4089197; 802455, 4088711; 801919, 4087674; 802144, 4087287; 802830, 4087531; 802999, 4088043; 803797, 4088093; 804522, 4087738; 805052, 4087270; 805857, 4087221; 806637, 4087570; 806905, 4088089; 807467, 4088726; 807597, 4089836; 807872, 4090255; 807722, 4091047; 807652, 4092146; 809150, 4092240; 809824, 4092684; 809992, 4093195; 810273, 4093514; 810866, 4093651; 811465, 4093689; 811509, 4092991; 810592, 4091629; 810655, 4090631; 810581, 4090225; 810000, 4089888; 809738, 4089270; 809576, 4088658; 809109, 4088127; returning to 808747, 4087503.

                (ii) Unit 5B: Fresno County, California. From USGS 1:24,000 scale quadrangle Clovis. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 800454, 4083873; 799156, 4083792; 800374, 4084719; 800472, 4084785; 800592, 4084876; 800610, 4084585; 800510, 4084578; 800548, 4083979; 800448, 4083973; returning to 800454, 4083873.
                
                (iii) Note: Unit 5 (Map 6) follows:
                
                  
                  ER10FE06.043
                
                (11) Unit 6: Fresno County, California.

                (i) Unit 6A: Fresno County, California. From USGS 1:24,000 scale quadrangles Millerton Lake East and Academy. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 802663, 4106066; 803207, 4105399; 803781, 4105836; 803880, 4105842; 804343, 4104869; 804150, 4104757; 803962, 4104544; 803981, 4104245; 804206, 4103858; 804331, 4103465; 804238, 4103359; 803957, 4103040; 803171, 4102790; 802073, 4102721; 801886, 4102509; 801898, 4102309; 802217, 4102028; 802435, 4101741; 802554, 4101448; 802573, 4101149; 802511, 4100543; 802424, 4100337; 802343, 4100031; 802056, 4099812; 801769, 4099594; 801276, 4099463; 800877, 4099437; 800958, 4099743; 801712, 4100492; 801987, 4100911; 801974, 4101110; 801862, 4101304; 801218, 4101965; 801187, 4102464; 801455, 4102983; 801816, 4103607; 802316, 4103638; 802834, 4103370; 803333, 4103402; 803520, 4103614; 803607, 4103820; 803264, 4104500; 802852, 4104675; 802227, 4105036; 802264, 4106041; returning to 802663, 4106066.

                (ii) Unit 6B: Madera County, California. From USGS 1:24,000 scale quadrangles North Fork and Millerton Lake East. Land bounded by the following UTM Zone 10, NAD 83 coordinates (E,N): 804045, 4111166; 804569, 4110798; 804807, 4110212; 804938, 4109719; 804571, 4109194; 803572, 4109131; 803260, 4109312; 803222, 4109911; 803359, 4110922; 802579, 4110572; 802254, 4110952; 801755, 4110921; 801473, 4112206; 801947, 4112637; 802009, 4113242; 801391, 4113504; 801578, 4113716; 801627, 4114521; 801820, 4114634; 803618, 4114748; 803836, 4114461; 803787, 4113656; 802720, 4113087; 802839, 4112794; 803158, 4112513; 803788, 4112052; returning to 804045, 4111166.
                
                (iii) Note: Unit 6 (Map 7) follows:
                
                  
                  ER10FE06.044
                
                
                Family Scrophulariaceae: Cordylanthus mollis ssp. mollis (soft bird's-beak)
                (1) Critical habitat units are depicted for Contra Costa, Napa, and Solano Counties, California, on the maps below

                (2) The primary constituent elements of critical habitat for Cordylanthus mollis ssp. mollis are:
                (i) Persistent emergent, intertidal, estuarine wetland at or above the mean high-water line (as extended directly across any intersecting channels);
                (ii) Rarity or absence of plants that naturally die in late spring (winter annuals); and
                (iii) Partially open spring canopy cover (approximately 790 nMol/m2/s) at ground level, with many small openings to facilitate seedling germination.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining Contra Costa, Napa, and Solano Counties map units were created on a base map using California Spatial Information Library black and white 1:24,000 scale digital orthophoto quarter quadrangles captured June/July 1993. Critical habitat units were then mapped using UTM zone 10, NAD 1983 coordinates.
                (5) Note: Map of index for Cordylanthus mollis ssp. mollis (Map 1) follows:
                
                  
                  ER12AP07.002
                
                (6) Unit 1 for Cordylanthus mollis ssp. mollis: Fagan Slough Marsh, Napa County, California.

                (i) Land bounded by the following UTM zone 10, NAD 1983 coordinates (E, N): 560527, 4229777; 560514, 4229819; 560510, 4229907; 560429, 4230254; 560427, 4230287; 560433, 4230304; 560444, 4230315; 560460, 4230326; 560489, 4230333; 560520, 4230338; 560559, 4230331; 560843, 4230233; 561055, 4230223; 561205, 4230236; 561248, 4230243; 561327, 4230272; 561399, 4230310; 561428, 4230335; 561457, 4230372; 561478, 4230406; 561509, 4230456; 561532, 4230472; 561572, 4230471; 561733, 4230474; 561774, 4230477; 561815, 4230493; 561945, 4230599; 561957, 4230617; 561974, 4230659; 561983, 4230685; 561992, 4230698; 562005, 4230714; 562032, 4230732; 562052, 4230752; 562068, 4230781; 562078, 4230790; 562088, 4230794; 562099, 4230795; 562128, 4230785; 562421, 4230785; 562435, 4230783; 562441, 4230774; 562445, 4230734; 562470, 4230705; 562474, 4230698; 562459, 4230624; 562461, 4230515; 562459, 4230498; 562456, 4230491; 562445, 4230491; 562437, 4230485; 562434, 4230476; 562438, 4230466; 562459, 4230405; 562483, 4230364; 562489, 4230349; 562494, 4230305; 562506, 4230305; 562513, 4230299; 562517, 4230294; 562520, 4230288; 562517, 4230273; 562512, 4230247; 562497, 4230093; 562473, 4229897; 562470, 4229856; 562471, 4229834; 562576, 4229699; 562606, 4229676; 562633, 4229658; 562648, 4229643; 562659, 4229620; 562658, 4229595; 562651, 4229578; 562645, 4229564; 562633, 4229550; 562623, 4229542; 562602, 4229534; 562594, 4229521; 562586, 4229513; 562571, 4229514; 562551, 4229522; 562529, 4229528; 562479, 4229526; 562459, 4229476; 562449, 4229477; 562457, 4229555; 561938, 4229551; 561890, 4229513; 561863, 4229512; 561781, 4229512; 561749, 4229509; 561700, 4229511; 561690, 4229523; 561660, 4229519; 561571, 4229537; 561493, 4229557; 561431, 4229576; 561387, 4229606; 561349, 4229650; 561294, 4229701; 561222, 4229756; 561191, 4229773; 561146, 4229787; 561084, 4229805; 561062, 4229809; 561017, 4229816; 560977, 4229820; 560937, 4229818; 560902, 4229821; 560859, 4229825; 560783, 4229823; 560736, 4229813; 560708, 4229804; 560675, 4229781; 560654, 4229760; 560624, 4229712; 560609, 4229670; 560599, 4229664; 560590, 4229664; 560587, 4229675; 560567, 4229705; 560541, 4229741; 560527, 4229777.
                (ii) Note: Map of Unit 1 for Cordylanthus mollis ssp. mollis (Map 2) follows:
                
                  
                  ER12AP07.003
                
                (7) Unit 2 for Cordylanthus mollis ssp. mollis: Hill Slough Marsh, Solano County, California.

                (i) Land bounded by the following UTM zone 10, NAD 1983 coordinates (E, N): 586821, 4231248; 586825, 4231260; 586834, 4231272; 586848, 4231278; 586868, 4231280; 586930, 4231305; 586934, 4231417; 586934, 4231457; 586933, 4231517; 586936, 4231569; 586931, 4231638; 586933, 4231730; 586930, 4231824; 586927, 4231988; 586932, 4232511; 586935, 4232541; 587032, 4232539; 587031, 4232513; 587025, 4232474; 587022, 4232447; 587028, 4232423; 587045, 4232382; 587207, 4232226; 587186, 4232194; 587189, 4232174; 587211, 4232155; 587232, 4232152; 587246, 4232165; 587275, 4232169; 587294, 4232159; 587307, 4232136; 587314, 4232107; 587310, 4232094; 587350, 4232087; 587391, 4232079; 587427, 4232061; 587470, 4232043; 587490, 4232041; 587513, 4232049; 587544, 4232041; 587602, 4232017; 587641, 4231995; 587689, 4231981; 587738, 4231977; 587763, 4231981; 587776, 4231987; 587790, 4231996; 587803, 4232008; 587814, 4232019; 587826, 4232031; 587844, 4232043; 587859, 4232051; 587882, 4232067; 587897, 4232078; 587933, 4232080; 587944, 4232075; 587951, 4232066; 587957, 4232059; 587985, 4232048; 588000, 4232042; 588016, 4232041; 588028, 4232043; 588041, 4232044; 588050, 4232058; 588051, 4232075; 588048, 4232095; 588055, 4232133; 588083, 4232223; 588094, 4232243; 588105, 4232252; 588114, 4232256; 588124, 4232254; 588136, 4232249; 588141, 4232237; 588137, 4232225; 588132, 4232212; 588149, 4232197; 588157, 4232186; 588162, 4232179; 588182, 4232158; 588195, 4232146; 588218, 4232130; 588228, 4232126; 588241, 4232122; 588245, 4232122; 588255, 4232141; 588259, 4232149; 588270, 4232160; 588277, 4232165; 588284, 4232175; 588287, 4232187; 588287, 4232197; 588290, 4232212; 588295, 4232222; 588306, 4232225; 588311, 4232235; 588316, 4232250; 588324, 4232254; 588334, 4232254; 588340, 4232249; 588339, 4232240; 588333, 4232226; 588333, 4232216; 588336, 4232206; 588345, 4232198; 588353, 4232189; 588360, 4232187; 588379, 4232192; 588390, 4232198; 588452, 4232235; 588471, 4232243; 588492, 4232242; 588511, 4232234; 588530, 4232208; 588547, 4232165; 588556, 4232147; 588566, 4232134; 588574, 4232126; 588583, 4232120; 588601, 4232110; 588612, 4232108; 588611, 4232115; 588610, 4232136; 588651, 4232135; 588671, 4232140; 588699, 4232155; 588721, 4232161; 588740, 4232164; 588767, 4232164; 588782, 4232165; 588804, 4232167; 588849, 4232173; 588861, 4232168; 588872, 4232160; 588883, 4232160; 588895, 4232156; 588905, 4232149; 588912, 4232139; 588942, 4232080; 588952, 4232058; 588960, 4232026; 588977, 4231960; 588981, 4231923; 589001, 4231852; 589003, 4231845; 589000, 4231842; 588992, 4231841; 588981, 4231837; 588977, 4231835; 588974, 4231830; 588978, 4231820; 588984, 4231809; 588977, 4231793; 588953, 4231768; 588939, 4231787; 588924, 4231794; 588893, 4231818; 588880, 4231823; 588863, 4231824; 588851, 4231825; 588836, 4231820; 588792, 4231774; 588775, 4231776; 588755, 4231773; 588721, 4231762; 588681, 4231743; 588675, 4231734; 588658, 4231722; 588638, 4231713; 588608, 4231699; 588595, 4231652; 588586, 4231603; 588608, 4231581; 588641, 4231569; 588656, 4231552; 588668, 4231537; 588677, 4231521; 588681, 4231502; 588676, 4231467; 588666, 4231440; 588657, 4231437; 588636, 4231428; 588608, 4231424; 588601, 4231422; 588598, 4231419; 588602, 4231403; 588611, 4231373; 588614, 4231342; 588624, 4231331; 588638, 4231321; 588641, 4231314; 588645, 4231281; 588656, 4231238; 588701, 4231195; 588736, 4231180; 588803, 4231181; 588814, 4231181; 588824, 4231184; 588831, 4231190; 588882, 4231194; 589011, 4231195; 589145, 4231191; 589186, 4231192; 589193, 4231199; 589203, 4231197; 589210, 4231196; 589217, 4231201; 589230, 4231205; 589240, 4231206; 589250, 4231196; 589261, 4231192; 589310, 4231190; 589309, 4231065; 589323, 4231065; 589325, 4231164; 589331, 4231171; 589351, 4231176; 589380, 4231174; 589408, 4231167; 589424, 4231166; 589433, 4231174; 589444, 4231178; 589460, 4231176; 589475, 4231167; 589481, 4231152; 589485, 4231143; 589432, 4231067; 589400, 4231023; 589353, 4230961; 589338, 4230944; 589333, 4230940; 589328, 4230941; 589323, 4230944; 589320, 4230949; 589322, 4231051; 589308, 4231051; 589309, 4230996; 589305, 4230988; 589291, 4230981; 589215, 4230998; 589155, 4231004; 589115, 4230996; 589050, 4230984; 588997, 4230950; 588946, 4230926; 588913, 4230919; 588884, 4230915; 588844, 4230911; 588806, 4230912; 588782, 4230916; 588738, 4230927; 588719, 4230936; 588685, 4230942; 588651, 4230957; 588590, 4230978; 588547, 4230994; 588435, 4231007; 588395, 4231011; 588361, 4231016; 588338, 4231022; 588297, 4231039; 588261, 4231055; 588226, 4231074; 588198, 4231091; 588178, 4231101; 588158, 4231102; 588135, 4231100; 588111, 4231098; 588063, 4231103; 588046, 4231107; 588028, 4231119; 587998, 4231130; 587978, 4231131; 587961, 4231124; 587948, 4231111; 587849, 4231089; 587852, 4231100; 587855, 4231118; 587851, 4231133; 587846, 4231150; 587842, 4231164; 587836, 4231167; 587823, 4231172; 587810, 4231175; 587796, 4231182; 587785, 4231200; 587777, 4231220; 587753, 4231255; 587742, 4231264; 587720, 4231266; 587707, 4231261; 587698, 4231249; 587696, 4231235; 587691, 4231183; 587646, 4231135; 587593, 4231083; 587561, 4231076; 587537, 4231070; 587516, 4231072; 587504, 4231078; 587490, 4231079; 587452, 4231086; 587416, 4231075; 587349, 4231070; 587323, 4231070; 587310, 4231073; 587266, 4231097; 587248, 4231099; 587223, 4231093; 587177, 4231085; 587134, 4231087; 587114, 4231097; 587090, 4231120; 587062, 4231140; 587037, 4231141; 587003, 4231126; 586984, 4231120; 586963, 4231121; 586948, 4231123; 586939, 4231125; 586932, 4231138; 586944, 4231161; 586943, 4231180; 586935, 4231197; 586919, 4231215; 586896, 4231226; 586882, 4231229; 586868, 4231222; 586848, 4231217; 586830, 4231226; 586823, 4231235; 586821, 4231248.
                (ii) Note: Unit 2 for Cordylanthus mollis ssp. mollis is depicted on Map 4 in paragraph (9)(ii) of this entry.
                (8) Unit 3 for Cordylanthus mollis ssp. mollis: Point Pinole Shoreline, Contra Costa County, California.

                (i) Land bounded by the following UTM zone 10, NAD 1983 coordinates (E, N): 557436, 4206461; 557427, 4206437; 557413, 4206422; 557385, 4206413; 557364, 4206395; 557341, 4206372; 557318, 4206353; 557292, 4206342; 557263, 4206332; 557245, 4206330; 557231, 4206333; 557222, 4206340; 557214, 4206351; 557211, 4206366; 557212, 4206378; 557222, 4206387; 557236, 4206399; 557253, 4206411; 557270, 4206425; 557275, 4206438; 557270, 4206450; 557257, 4206461; 557248, 4206467; 557239, 4206475; 557240, 4206484; 557247, 4206491; 557253, 4206495; 557269, 4206493; 557299, 4206500; 557315, 4206507; 557329, 4206513; 557339, 4206520; 557349, 4206536; 557351, 4206554; 557353, 4206566; 557367, 4206578; 557378, 4206582; 557403, 4206588; 557415, 4206590; 557418, 4206604; 557428, 4206616; 557456, 4206614; 557468, 4206606; 557526, 4206560; 557567, 4206529; 557584, 4206508; 557600, 4206493; 557623, 4206479; 557638, 4206464; 557646, 4206461; 557653, 4206457; 557666, 4206439; 557685, 4206401; 557720, 4206378; 557732, 4206370; 557744, 4206366; 557754, 4206363; 557766, 4206356; 557777, 4206347; 557806, 4206339; 557844, 4206335; 557875, 4206339; 557891, 4206338; 557909, 4206332; 557922, 4206322; 557929, 4206311; 557932, 4206302; 557933, 4206290; 557931, 4206279; 557912, 4206258; 557881, 4206230; 557868, 4206212; 557855, 4206209; 557767, 4206228; 557761, 4206230; 557763, 4206233; 557769, 4206238; 557781, 4206246; 557765, 4206285; 557754, 4206299; 557753, 4206314; 557731, 4206312; 557678, 4206320; 557643, 4206337; 557616, 4206357; 557608, 4206372; 557602, 4206385; 557601, 4206396; 557588, 4206403; 557569, 4206399; 557550, 4206385; 557528, 4206380; 557508, 4206385; 557502, 4206406; 557496, 4206413; 557493, 4206428; 557489, 4206444; 557482, 4206462; 557474, 4206472; 557465, 4206474; 557457, 4206476; 557445, 4206474; 557440, 4206469; 557436, 4206461.
                (ii) Note: Map of Unit 3 for Cordylanthus mollis ssp. mollis (Map 3) follows:
                
                  ER12AP07.004
                
                
                (9) Unit 4 for Cordylanthus mollis ssp. mollis: Rush Ranch/Grizzly Island Wildlife Area, Solano County, California.

                (i) Land bounded by the following UTM zone 10, NAD 1983 coordinates (E, N): 583673, 4228103; 583675, 4228133; 583687, 4228156; 583700, 4228170; 583824, 4228206; 583898, 4228219; 583938, 4228221; 583961, 4228228; 583973, 4228240; 584002, 4228252; 584019, 4228251; 584032, 4228262; 584052, 4228268; 584062, 4228278; 584134, 4228347; 584153, 4228375; 584154, 4228398; 584147, 4228405; 584132, 4228407; 584146, 4228473; 584150, 4228514; 584135, 4228552; 584137, 4228573; 584128, 4228593; 584118, 4228631; 584109, 4228660; 584097, 4228672; 584085, 4228696; 584083, 4228711; 584067, 4228730; 584041, 4228786; 584038, 4228800; 584001, 4228862; 583993, 4228899; 583990, 4228918; 583995, 4228944; 583991, 4228950; 583994, 4228962; 584008, 4228976; 584020, 4228979; 584062, 4229001; 584095, 4229004; 584138, 4229000; 584179, 4228989; 584255, 4228968; 584276, 4228967; 584312, 4228956; 584341, 4228946; 584372, 4228940; 584420, 4228939; 584521, 4228954; 584553, 4228947; 584568, 4228965; 584588, 4228974; 584599, 4228997; 584621, 4229013; 584638, 4229054; 584656, 4229083; 584651, 4229091; 584656, 4229119; 584665, 4229146; 584663, 4229177; 584660, 4229211; 584653, 4229240; 584661, 4229251; 584655, 4229260; 584660, 4229271; 584678, 4229276; 584700, 4229277; 584707, 4229273; 584728, 4229274; 584737, 4229282; 584738, 4229292; 584748, 4229290; 584764, 4229294; 584768, 4229301; 584759, 4229305; 584718, 4229301; 584714, 4229313; 584755, 4229341; 584761, 4229345; 584765, 4229352; 584775, 4229376; 584792, 4229388; 584807, 4229388; 584821, 4229381; 584827, 4229366; 584827, 4229352; 584810, 4229333; 584806, 4229329; 584807, 4229325; 584815, 4229320; 584834, 4229291; 584862, 4229269; 584904, 4229244; 584937, 4229237; 584955, 4229235; 584968, 4229239; 584980, 4229233; 584986, 4229223; 584999, 4229211; 585004, 4229191; 585016, 4229175; 585024, 4229167; 585032, 4229163; 585050, 4229158; 585078, 4229144; 585125, 4229112; 585167, 4229099; 585191, 4229094; 585219, 4229094; 585243, 4229102; 585257, 4229113; 585270, 4229116; 585281, 4229116; 585291, 4229113; 585306, 4229090; 585319, 4229076; 585345, 4229068; 585365, 4229067; 585378, 4229061; 585382, 4229055; 585382, 4229047; 585380, 4229039; 585373, 4229029; 585366, 4229013; 585363, 4228998; 585367, 4228988; 585376, 4228983; 585410, 4228987; 585422, 4228998; 585438, 4229008; 585479, 4229011; 585515, 4229006; 585535, 4229002; 585554, 4228984; 585567, 4228949; 585573, 4228933; 585585, 4228913; 585600, 4228907; 585612, 4228908; 585625, 4228912; 585647, 4228920; 585642, 4228890; 585642, 4228873; 585622, 4228807; 585613, 4228795; 585591, 4228769; 585579, 4228766; 585571, 4228769; 585549, 4228793; 585542, 4228817; 585530, 4228822; 585505, 4228833; 585480, 4228849; 585438, 4228864; 585414, 4228871; 585400, 4228865; 585331, 4228844; 585323, 4228852; 585309, 4228850; 585299, 4228849; 585294, 4228846; 585293, 4228841; 585287, 4228835; 585305, 4228820; 585311, 4228824; 585324, 4228804; 585281, 4228807; 585274, 4228801; 585266, 4228782; 585250, 4228748; 585220, 4228671; 585264, 4228486; 585280, 4228425; 585290, 4228350; 585298, 4228147; 585299, 4228142; 585303, 4228138; 585507, 4227990; 585520, 4227986; 585588, 4227972; 585730, 4227946; 585813, 4227928; 585835, 4227927; 586151, 4227951; 586270, 4227960; 586286, 4227964; 586378, 4227971; 586420, 4227977; 586429, 4227988; 586438, 4227998; 586434, 4228018; 586430, 4228035; 586429, 4228066; 586442, 4228101; 586479, 4228127; 586518, 4228154; 586552, 4228173; 586584, 4228180; 586576, 4228199; 586602, 4228212; 586618, 4228207; 586625, 4228212; 586633, 4228227; 586642, 4228230; 586652, 4228229; 586669, 4228218; 586676, 4228213; 586690, 4228219; 586702, 4228228; 586705, 4228243; 586706, 4228267; 586706, 4228288; 586713, 4228308; 586695, 4228350; 586687, 4228381; 586692, 4228392; 586702, 4228402; 586712, 4228407; 586721, 4228406; 586732, 4228413; 586742, 4228414; 586750, 4228413; 586760, 4228409; 586774, 4228386; 586789, 4228366; 586847, 4228346; 586872, 4228350; 586897, 4228347; 586944, 4228304; 586989, 4228208; 586997, 4228176; 587006, 4228147; 587023, 4228133; 587062, 4228118; 587080, 4228122; 587097, 4228118; 587111, 4228087; 587126, 4228069; 587149, 4228056; 587172, 4228056; 587183, 4228065; 587188, 4228079; 587188, 4228094; 587177, 4228122; 587287, 4228085; 587295, 4228072; 587292, 4228064; 587278, 4228055; 587273, 4228038; 587316, 4228041; 587389, 4228027; 587460, 4228016; 587548, 4227976; 587617, 4227944; 587620, 4227957; 587626, 4227967; 587643, 4227967; 587658, 4227960; 587677, 4227954; 587682, 4227945; 587691, 4227939; 587699, 4227933; 587696, 4227905; 587771, 4227862; 587779, 4227871; 587790, 4227881; 587802, 4227886; 587821, 4227882; 587834, 4227875; 587845, 4227859; 587855, 4227849; 587863, 4227839; 587874, 4227841; 587883, 4227845; 587890, 4227853; 587901, 4227860; 587921, 4227856; 587935, 4227850; 587945, 4227839; 587955, 4227833; 587959, 4227820; 587984, 4227809; 588004, 4227799; 588059, 4227806; 588083, 4227797; 588229, 4227730; 588244, 4227721; 588264, 4227721; 588274, 4227718; 588276, 4227731; 588280, 4227749; 588359, 4227718; 588361, 4227693; 588515, 4227643; 588538, 4227632; 588552, 4227619; 588564, 4227604; 588596, 4227554; 588617, 4227507; 588627, 4227498; 588652, 4227502; 588703, 4227534; 588761, 4227555; 588822, 4227530; 588823, 4227505; 588830, 4227492; 588847, 4227475; 588913, 4227418; 588942, 4227396; 588976, 4227373; 589001, 4227370; 589030, 4227376; 589067, 4227391; 589084, 4227403; 589095, 4227419; 589112, 4227426; 589141, 4227416; 589143, 4227392; 589143, 4227340; 589148, 4227335; 589160, 4227337; 589190, 4227350; 589217, 4227341; 589249, 4227323; 589278, 4227331; 589294, 4227348; 589307, 4227349; 589320, 4227341; 589338, 4227311; 589359, 4227301; 589371, 4227303; 589387, 4227334; 589436, 4227339; 589447, 4227329; 589463, 4227327; 589478, 4227331; 589495, 4227329; 589502, 4227319; 589527, 4227309; 589568, 4227297; 589578, 4227294; 589585, 4227275; 589596, 4227236; 589597, 4227189; 589500, 4227183; 589348, 4227165; 589325, 4227155; 589274, 4227145; 589146, 4227108; 589084, 4227075; 588999, 4226997; 588865, 4226906; 588763, 4226822; 588737, 4226808; 588715, 4226811; 588640, 4226826; 588599, 4226831; 588596, 4226841; 588599, 4226860; 588606, 4226870; 588635, 4226918; 588692, 4227005; 588722, 4227076; 588740, 4227152; 588741, 4227188; 588739, 4227225; 588725, 4227262; 588711, 4227287; 588690, 4227313; 588645, 4227348; 588593, 4227381; 588495, 4227429; 588398, 4227461; 588264, 4227514; 588195, 4227547; 588127, 4227585; 588016, 4227644; 587974, 4227661; 587934, 4227670; 587885, 4227676; 587807, 4227674; 587752, 4227664; 587701, 4227650; 587632, 4227621; 587591, 4227595; 587533, 4227537; 587487, 4227456; 587467, 4227410; 587430, 4227281; 587385, 4227098; 587355, 4227029; 587326, 4226985; 587263, 4226919; 587112, 4226798; 586999, 4226714; 586868, 4226625; 586771, 4226575; 586734, 4226563; 586696, 4226556; 586646, 4226554; 586595, 4226558; 586548, 4226571; 586476, 4226611; 586342, 4226720; 586160, 4226880; 586014, 4226997; 585931, 4227078; 585835, 4227185; 585790, 4227234; 585743, 4227274; 585708, 4227298; 585673, 4227309; 585647, 4227312; 585613, 4227321; 585596, 4227329; 585579, 4227340; 585558, 4227365; 585541, 4227403; 585534, 4227449; 585536, 4227504; 585534, 4227570; 585516, 4227631; 585496, 4227674; 585475, 4227703; 585451, 4227721; 585428, 4227732; 585380, 4227737; 585320, 4227730; 585228, 4227698; 585161, 4227662; 585064, 4227603; 585034, 4227589; 585004, 4227581; 584964, 4227585; 584913, 4227597; 584870, 4227620; 584816, 4227660; 584777, 4227693; 584737, 4227738; 584713, 4227772; 584699, 4227799; 584675, 4227858; 584655, 4227890; 584624, 4227903; 584597, 4227902; 584568, 4227897; 584539, 4227888; 584525, 4227871; 584497, 4227842; 584462, 4227827; 584433, 4227814; 584415, 4227814; 584332, 4227794; 584289, 4227774; 584262, 4227754; 584247, 4227740; 584239, 4227722; 584223, 4227701; 584214, 4227700; 584196, 4227724; 584138, 4227768; 584106, 4227792; 584104, 4227804; 584090, 4227810; 584083, 4227808; 584056, 4227836; 583982, 4227893; 583937, 4227918; 583911, 4227932; 583814, 4227974; 583713, 4228012; 583691, 4228033; 583680, 4228053; 583675, 4228063; 583676, 4228074; 583673, 4228103.
                (ii) Note: Map of Units 2 and 4 for Cordylanthus mollis ssp. mollis (Map 4) follows:
                
                  
                  ER12AP07.005
                
                (10) Unit 5 for Cordylanthus mollis ssp. mollis: Southampton Marsh, Solano County, California.

                (i) Land bounded by the following UTM zone 10, NAD 1983 coordinates (E, N): 570411, 4215261; 570504, 4215198; 570595, 4215141; 570581, 4215120; 570582, 4215104; 570590, 4215091; 570627, 4215082; 570640, 4215081; 570646, 4215078; 570647, 4215073; 570643, 4215063; 570625, 4215056; 570606, 4215052; 570594, 4215040; 570589, 4215024; 570593, 4215004; 570607, 4214983; 570606, 4214949; 570607, 4214919; 570616, 4214898; 570620, 4214869; 570611, 4214859; 570601, 4214815; 570607, 4214803; 570615, 4214795; 570628, 4214771; 570639, 4214756; 570659, 4214739; 570689, 4214737; 570706, 4214742; 570722, 4214741; 570739, 4214732; 570758, 4214716; 570770, 4214688; 570774, 4214652; 570766, 4214613; 570749, 4214580; 570739, 4214558; 570750, 4214539; 570771, 4214516; 570792, 4214494; 570810, 4214506; 570834, 4214540; 570836, 4214555; 570842, 4214566; 570849, 4214569; 570906, 4214566; 570910, 4214575; 570926, 4214610; 570946, 4214630; 570967, 4214627; 570974, 4214587; 570978, 4214555; 570987, 4214480; 570975, 4214453; 570968, 4214400; 570970, 4214360; 570986, 4214324; 571019, 4214293; 571061, 4214263; 571147, 4214219; 571179, 4214204; 571221, 4214180; 571247, 4214152; 571256, 4214116; 571270, 4214116; 571282, 4214109; 571288, 4214101; 571289, 4214091; 571279, 4214088; 571278, 4214076; 571294, 4214069; 571298, 4214063; 571294, 4214053; 571275, 4214066; 571257, 4214069; 571234, 4214068; 571222, 4214057; 571211, 4214038; 571211, 4214017; 571212, 4213995; 571215, 4213978; 571225, 4213964; 571227, 4213952; 571219, 4213945; 571208, 4213950; 571210, 4213958; 571200, 4213968; 571177, 4213969; 571164, 4213957; 571155, 4213946; 571125, 4213929; 571109, 4213924; 571077, 4213918; 571043, 4213905; 571031, 4213893; 570999, 4213886; 570979, 4213875; 570948, 4213819; 570950, 4213808; 570950, 4213796; 570947, 4213785; 570936, 4213770; 570936, 4213754; 570930, 4213737; 570925, 4213733; 570911, 4213693; 570907, 4213668; 570899, 4213652; 570884, 4213627; 570873, 4213602; 570859, 4213560; 570838, 4213534; 570834, 4213513; 570826, 4213498; 570826, 4213488; 570820, 4213479; 570809, 4213467; 570806, 4213447; 570796, 4213433; 570795, 4213417; 570799, 4213408; 570796, 4213390; 570798, 4213376; 570796, 4213343; 570780, 4213346; 570766, 4213351; 570752, 4213357; 570739, 4213365; 570730, 4213379; 570732, 4213416; 570725, 4213446; 570641, 4213647; 570629, 4213707; 570611, 4213810; 570606, 4213823; 570598, 4213834; 570578, 4213854; 570565, 4213875; 570562, 4213891; 570561, 4213954; 570558, 4213979; 570555, 4213993; 570550, 4214006; 570539, 4214020; 570528, 4214031; 570510, 4214056; 570495, 4214091; 570475, 4214160; 570469, 4214178; 570436, 4214258; 570445, 4214272; 570450, 4214281; 570449, 4214297; 570438, 4214308; 570422, 4214316; 570416, 4214331; 570415, 4214358; 570407, 4214435; 570395, 4214459; 570380, 4214478; 570372, 4214489; 570360, 4214514; 570353, 4214529; 570349, 4214563; 570344, 4214626; 570335, 4214670; 570329, 4214728; 570331, 4214760; 570336, 4214843; 570350, 4214894; 570364, 4214925; 570373, 4214927; 570394, 4214921; 570423, 4214905; 570437, 4214908; 570451, 4214910; 570490, 4214903; 570540, 4214884; 570544, 4214897; 570469, 4214926; 570465, 4214952; 570458, 4214965; 570446, 4214973; 570425, 4214981; 570410, 4214992; 570407, 4215005; 570408, 4215025; 570420, 4215050; 570434, 4215056; 570436, 4215072; 570434, 4215100; 570406, 4215127; 570407, 4215143; 570412, 4215166; 570408, 4215189; 570401, 4215216; 570400, 4215236; 570402, 4215249; 570411, 4215261.
                (ii) Note: Map of Unit 5 for Cordylanthus mollis ssp. mollis (Map 5) follows:
                
                  
                  ER12AP07.006
                
                Family Sterculiaceae: Fremontodendron mexicanum (Mexican flannelbush).
                (1) Critical habitat units are depicted for San Diego County, California, on the maps below.

                (2) The primary constituent elements of critical habitat for Fremontodendron mexicanum are the habitat components that provide:

                (i) Alluvial terraces, benches, and associated slopes within 500 feet (152 meters) of streams, creeks, and ephemeral drainages where water flows primarily after peak seasonal rains with a gradient ranging from 3 to 7 percent; and stabilized north- to east-facing slopes associated with steep (9 to 70 percent) slopes and canyons that provide space for growth and reproduction.
                (ii) Silty loam soils derived from metavolcanic and metabasic bedrock, mapped as San Miguel—Exchequer Association soil series that provides the nutrients and substrate with adequate drainage to support seedling establishment and growth.
                (iii) Open Cupressus forbesii and Platanus racemosa stands at elevations of 900 feet (274 meters) to 3,000 feet (914 meters) within a matrix of chaparral (such as Dendromecon rigida ssp. rigida and Malosma laurina) and riparian vegetation that provides adequate space for growth and reproduction.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Data layers defining map units were created on a base of USGS 1:24,000 maps, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Unit 1.
                (i) Subunit 1A for Fremontodendron mexicanum, Cedar Canyon Subunit, San Diego County, California. From USGS 1:24,000 quadrangles Dulzura and Otay Mountain, lands bounded by the following UTM NAD27 coordinates (E,N): 515014, 3611487; 515155, 3611552; 515695, 3611495; 515848, 3611474; 516142, 3611376; 516372, 3611063; 516368, 3610565; 516091, 3610192; 516251, 3609616; 516229, 3608802; 516080, 3608793; 516038, 3608958; 516013, 3609134; 516008, 3609701; 515493, 3609581; 515407, 3609585; 515418, 3609710; 515497, 3609804; 515663, 3609889; 515878, 3609887; 515904, 3610258; 515952, 3610432; 515921, 3610608; 516125, 3610698; 515989, 3611007; 515889, 3611230; 515567, 3611277; 515159, 3611261; 515064, 3611374; thence returning to 515014, 3611487.
                (ii) Map depicting Subunit 1A is located at paragraph (5)(iv) of this entry.
                (iii) Subunit 1B for Fremontodendron mexicanum, Little Cedar Canyon Subunit, San Diego County, California. From USGS 1:24,000 quadrangles Dulzura and Otay Mountain, lands bounded by the following UTM NAD27 coordinates (E,N): 512964, 3610810; 513099, 3610671; 513104, 3609924; 513252, 3609684; 513232, 3609584; 513344, 3609302; 513278, 3609139; 513174, 3609122; 512911, 3609699; 512854, 3610125; 512821, 3610402; 512834, 3610662; thence returning to 512964, 3610810.
                (iv) Map of Subunits 1A and 1B (Map 2) follows:
                
                  
                  ER27SE07.001
                
                Family Themidaceae: Brodiaea filifolia (thread-leaved brodiaea)
                (1) Critical habitat units are depicted for Los Angeles, San Bernardino, Riverside, Orange, and San Diego Counties, California, on the maps below.

                (2) Within these areas, the primary constituent elements (PCE) for Brodiaea filifolia consist of two components:

                (i) PCE 1—Appropriate soil series at a range of elevations and in a variety of plant communities, specifically:
                
                (A) Clay soil series of various origins (such as Alo, Altamont, Auld, or Diablo), clay lenses found as unmapped inclusions in other soils series, or loamy soils series underlain by a clay subsoil (such as Fallbrook, Huerhuero, or Las Flores) occurring between the elevations of 100 and 2,500 ft (30 and 762 m).
                (B) Soils (such as Cieneba-rock outcrop complex and Ramona family-Typic Xerothents soils) altered by hydrothermal activity occurring between the elevations of 1,000 and 2,500 ft (305 and 762 m).
                (C) Silty loam soil series underlain by a clay subsoil or caliche that are generally poorly drained, moderately to strongly alkaline, granitic in origin (such as Domino, Grangeville, Traver, Waukena, or Willows) occurring between the elevations of 600 and 1,800 ft (183 and 549 m).
                (D) Clay loam soil series (such as Murrieta) underlain by heavy clay loams or clays derived from olivine basalt lava flows occurring between the elevations of 1,700 and 2,500 ft (518 and 762 m).
                (E) Sandy loam soils derived from basalt and granodiorite parent materials; deposits of gravel, cobble, and boulders; or hydrologically fractured, weathered granite in intermittent streams and seeps occurring between 1,800 and 2,500 ft (549 and 762 m).

                (ii) PCE 2—Areas with a natural, generally intact surface and subsurface soil structure, not permanently altered by anthropogenic land use activities (such as deep, repetitive discing, or grading), extending out up to 820 ft (250 m) from mapped occurrences of Brodiaea filifolia to provide for space for individual population growth, and space for pollinators.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Critical habitat map units. Data layers defining map units were created using a base of U.S. Geological Survey 7.5' quadrangle maps. Critical habitat units were then mapped using Universal Transverse Mercator (UTM) zone 11, North American Datum (NAD) 1983 coordinates.
                (5) Note: Index map of critical habitat units for Brodiaea filifolia (thread-leaved brodiaea) follows:
                
                  
                  ER08FE11.006
                
                (6) Unit 1: Los Angeles County. From USGS 1:24,000 quadrangle map Glendora, Los Angeles County, California.

                (i) Subunit 1a: Glendora. Land bounded by the following Universal Transverse Mercator (UTM) Zone 11, North American Datum of 1983 (NAD83) coordinates (E, N): 422408, 3779882; 422462, 3779764; 422424, 3779771; 422405, 3779809; 422356, 3779811; 422323, 3779723; 422353, 3779662; 422391, 3779567; 422397, 3779509; 422224, 3779417; 422051, 3779401; 422039, 3779437; 422008, 3779452; 421977, 3779480; 421925, 3779519; 421920, 3779598; 421883, 3779624; 421826, 3779599; 421803, 3779670; 421860, 3779684; 421896, 3779720; 421919, 3779713; 421945, 3779727; 421896, 3779760; 421809, 3779730; 421815, 3779760; 421829, 3779825; 421899, 3779920; 422002, 3779999; 422139, 3780025; 422294, 3779985; thence returning to 422408, 3779882.
                (ii) Subunit 1b: San Dimas. Land bounded by the following UTM NAD83 coordinates (E, N): 425325, 3778572; 425359, 3778490; 425367, 3778364; 425315, 3778234; 425284, 3778164; 425246, 3778076; 425149, 3777990; 425092, 3777884; 425044, 3777802; 424905, 3777719; 424787, 3777708; 424656, 3777764; 424662, 3777823; 424647, 3777849; 424590, 3777886; 424590, 3777928; 424597, 3778011; 424571, 3777991; 424529, 3777914; 424515, 3777936; 424506, 3778028; 424518, 3778113; 424537, 3778181; 424582, 3778271; 424644, 3778345; 424667, 3778401; 424676, 3778492; 424719, 3778597; 424795, 3778660; 424826, 3778640; 424843, 3778626; 424851, 3778608; 424889, 3778602; 424920, 3778616; 424940, 3778637; 424968, 3778629; 424993, 3778622; 424973, 3778619; 424951, 3778602; 424961, 3778582; 424985, 3778568; 424985, 3778557; 424964, 3778557; 424936, 3778546; 424928, 3778529; 424953, 3778490; 424979, 3778462; 424990, 3778449; 424984, 3778438; 424930, 3778435; 424896, 3778429; 424896, 3778402; 424908, 3778387; 424931, 3778378; 424945, 3778359; 425004, 3778379; 425004, 3778413; 425016, 3778438; 425027, 3778427; 425044, 3778433; 425072, 3778426; 425076, 3778399; 425064, 3778387; 425066, 3778358; 425087, 3778364; 425112, 3778384; 425097, 3778407; 425089, 3778424; 425098, 3778441; 425095, 3778477; 425095, 3778509; 425067, 3778508; 425052, 3778572; 425058, 3778633; 425038, 3778671; 424916, 3778705; 424914, 3778733; 425001, 3778749; 425169, 3778727; 425271, 3778648; thence returning to 425325, 3778572.
                (iii) Note: Map of Unit 1, Los Angeles County, follows:
                
                  
                  ER08FE11.007
                
                (7) Unit 2: San Bernardino County. From USGS 1:24,000 quadrangle map San Bernardino North, San Bernardino County, California.

                (i) Arrowhead Hot Springs. Land bounded by the following UTM NAD83 coordinates (E, N): 475756, 3783146; 475763, 3783104; 475808, 3783104; 475830, 3783096; 475842, 3783067; 475744, 3783060; 475761, 3783023; 475827, 3783025; 475863, 3783021; 475876, 3782965; 475854, 3782962; 475836, 3782958; 475800, 3782956; 475773, 3782962; 475744, 3782971; 475721, 3782983; 475709, 3783006; 475684, 3783005; 475682, 3782992; 475686, 3782947; 475711, 3782920; 475716, 3782905; 475709, 3782895; 475705, 3782874; 475681, 3782844; 475668, 3782829; 475666, 3782807; 475682, 3782791; 475714, 3782768; 475748, 3782753; 475784, 3782755; 475820, 3782787; 475838, 3782735; 475827, 3782707; 475801, 3782677; 475790, 3782677; 475744, 3782680; 475705, 3782677; 475677, 3782696; 475654, 3782661; 475660, 3782581; 475612, 3782573; 475545, 3782573; 475482, 3782592; 475504, 3782635; 475472, 3782646; 475440, 3782672; 475403, 3782667; 475358, 3782674; 475324, 3782715; 475290, 3782821; 475289, 3782917; 475311, 3783037; 475380, 3783142; 475483, 3783208; 475584, 3783230; 475689, 3783208; 475767, 3783164; 475773, 3783155; thence returning to 475756, 3783146.
                (ii) Note: Map of Unit 2, San Bernardino County, follows:
                
                  
                  ER08FE11.008
                
                (8) Unit 3: Central Orange County. From USGS 1:24,000 quadrangle map San Juan Capistrano, Orange County, California.
                (i) Aliso Canyon. Land bounded by the following UTM NAD83 coordinates (E, N): 432560, 3711875; 432501, 3711891; 432471, 3711899; 432436, 3711909; 432389, 3711922; 432289, 3711950; 432288, 3712146; 432371, 3712127; 432467, 3712061; 432539, 3711960; thence returning to 432560, 3711875.
                (ii) Note: Map of Unit 3, Central Orange County, follows:
                
                  
                  ER08FE11.009
                
                (9) Unit 4: Southern Orange County. From USGS 1:24,000 quadrangle map Cañada Gobernadora, Orange County, California.

                (i) Subunit 4b: Caspers Wilderness Park. Land bounded by the following UTM NAD83 coordinates (E, N): 446657, 3715594; 446679, 3715660; 446777, 3715754; 446787, 3715756; 446802, 3715670; 446787, 3715650; 446749, 3715599; thence returning to 446657, 3715594. Continue to 446672, 3715282; 446635, 3715383; 446634, 3715424; 446664, 3715452; 446750, 3715379; 446725, 3715324; thence returning to 446672, 3715282. Continue to 447195, 3715710; 446853, 3715710; 446834, 3715765; 446831, 3715772; 446952, 3715811; 447141, 3715767; thence returning to 447195, 3715710.
                (ii) Subunit 4c: Cañada Gobernadora/Chiquita Ridgeline. Land bounded by the following UTM NAD83 coordinates (E, N): 444988, 3710736; 444822, 3710714; 444688, 3710749; 444620, 3710811; 444555, 3710909; 444525, 3711030; 444549, 3711176; 444622, 3711280; 444769, 3711366; 444952, 3711370; 445174, 3711382; 445357, 3711387; 445494, 3711375; 445509, 3711195; 445478, 3710975; 445371, 3710832; 445127, 3710778; thence returning to 444988, 3710736.
                (iii) Subunit 4g: Cristianitos Canyon. Land bounded by the following UTM NAD83 coordinates (E, N): 448505, 3704899; 448619, 3704865; 448693, 3704908; 448753, 3704920; 448807, 3704923; 448869, 3704911; 448913, 3704891; 448985, 3704826; 449023, 3704752; 449034, 3704695; 449095, 3704664; 449153, 3704605; 449187, 3704527; 449193, 3704439; 449172, 3704362; 449116, 3704286; 449051, 3704239; 448973, 3704215; 448885, 3704225; 448831, 3704215; 448781, 3704219; 448727, 3704235; 448660, 3704282; 448631, 3704315; 448603, 3704363; 448423, 3704282; 448272, 3704282; 448162, 3704323; 448074, 3704378; 448026, 3704460; 448012, 3704611; 448012, 3704741; 448012, 3704830; 448012, 3704912; 447930, 3705117; 447800, 3705206; 447704, 3705275; 447635, 3705535; 447717, 3705816; 447724, 3706014; 447635, 3706076; 447505, 3706199; 447444, 3706336; 447519, 3706480; 447684, 3706606; 447615, 3706809; 447498, 3707014; 447615, 3707206; 447724, 3707603; 447950, 3707795; 448176, 3707567; 448204, 3707309; 448128, 3706809; 448073, 3706701; 448057, 3706368; 448033, 3706154; 448231, 3706001; 448430, 3705877; 448512, 3705802; 448594, 3705631; 448525, 3705487; thence returning to 448505, 3704899.
                (iv) Note: Map of Unit 4, Southern Orange County, follows:
                
                  
                  ER08FE11.010
                
                (10) Unit 5: Northern San Diego County. From USGS 1:24,000 quadrangle maps Fallbrook and Margarita Peak, San Diego County, California.

                (i) Subunit 5b: Devil Canyon. Land bounded by the following UTM NAD83 coordinates (E, N): 465203, 3702184; 465318, 3702168; 465420, 3702168; 465439, 3702023; 465428, 3701850; 465333, 3701622; 465239, 3701500; 465113, 3701402; 464908, 3701394; 464732, 3701504; 464665, 3701669; 464716, 3701889; 464645, 3702050; 464448, 3702235; 464342, 3702416; 464248, 3702534; 464228, 3702719; 464323, 3702888; 464464, 3702990; 464633, 3703049; 464775, 3703026; 464885, 3702963; 464948, 3702872; 464964, 3702739; 464987, 3702616; 465070, 3702463; 465144, 3702322; thence returning to 465203, 3702184.
                (ii) Note: Map of Unit 5, Northern San Diego County, follows:
                
                  ER08FE11.011
                
                
                (11) Unit 6: Oceanside, San Diego County, California. From USGS 1:24,000 quadrangle map San Luis Rey, San Diego County, California.
                (i) Subunit 6a: Alta Creek. Land bounded by the following UTM NAD83 coordinates (E, N): 470033, 3673422; 470028, 3673364; 470103, 3673390; 470049, 3673279; 469947, 3673268; 469933, 3673297; 469861, 3673292; 469765, 3673271; 469754, 3673290; 469733, 3673288; 469694, 3673241; 469647, 3673203; 469340, 3673150; 469290, 3673280; 469454, 3673280; 469472, 3673385; 469461, 3673464; 469459, 3673517; 469775, 3673595; 469819, 3673600; 469861, 3673591; 469965, 3673540; 469936, 3673513; 469941, 3673452; thence returning to 470033, 3673422. Continue to 469160, 3673457; 469299, 3673146; 469251, 3673150; 469207, 3673154; 469101, 3673149; 469028, 3673175; 468994, 3673187; 468917, 3673248; 468862, 3673350; 468862, 3673358; 468853, 3673464; 468852, 3673477; thence returning to 469160, 3673457.
                (ii) Subunit 6b: Mesa Drive. Land bounded by the following UTM NAD83 coordinates (E, N): 468915, 3674517; 468893, 3674517; 468892, 3674526; 468877, 3674541; 468863, 3674561; 468863, 3674587; 468857, 3674609; 468848, 3674625; 468844, 3674648; 468835, 3674670; 468864, 3674678; 468878, 3674689; 468899, 3674707; 468918, 3674700; thence returning to 468915, 3674517. Continue to 468732, 3674337; 468733, 3674299; 468680, 3674337; 468641, 3674369; 468652, 3674387; 468664, 3674416; 468674, 3674490; 468682, 3674548; 468687, 3674609; 468687, 3674641; 468711, 3674605; 468736, 3674562; 468736, 3674526; 468736, 3674474; 468739, 3674441; 468749, 3674423; 468750, 3674395; 468750, 3674374; 468743, 3674350; thence returning to 468732, 3674337. Continue to 468977, 3674272; 468936, 3674260; 468942, 3674457; 469035, 3674460; 469086, 3674475; 469154, 3674504; 469216, 3674523; 469195, 3674471; 469172, 3674417; 469150, 3674383; 469103, 3674339; 469064, 3674311; 469028, 3674288; thence returning to 468977, 3674272.
                (iii) Subunit 6c: Mission View/Sierra Ridge. Land bounded by the following UTM NAD83 coordinates (E, N): 471256, 3676540; 471308, 3676525; 471322, 3676525; 471325, 3676497; 471325, 3676436; 471323, 3676399; 471318, 3676384; 471293, 3676426; 471285, 3676401; 471265, 3676381; 471248, 3676356; 471263, 3676342; 471293, 3676341; 471310, 3676341; 471323, 3676329; 471323, 3676322; 471306, 3676295; 471293, 3676269; 471310, 3676248; 471318, 3676235; 471312, 3676210; 471305, 3676181; 471313, 3676166; 471313, 3676151; 471313, 3676137; 471301, 3676117; 471275, 3676100; 471265, 3676085; 471241, 3676075; 471182, 3676137; 471149, 3676188; 471137, 3676205; 471137, 3676236; 471145, 3676267; 471167, 3676279; 471167, 3676346; 471182, 3676354; 471228, 3676354; 471236, 3676386; 471263, 3676413; 471280, 3676418; 471288, 3676440; 471253, 3676466; 471234, 3676476; 471226, 3676502; 471216, 3676525; 471216, 3676540; thence returning to 471256, 3676540.
                (iv) Subunit 6d: Taylor/Darwin. Land bounded by the following UTM NAD83 coordinates (E, N): 475246, 3676994; 475198, 3676860; 474920, 3676914; 474920, 3676911; 474917, 3676900; 474843, 3676895; 474840, 3676895; 474762, 3676777; 474688, 3676855; 474720, 3676903; 474720, 3677197; 474818, 3677296; 474888, 3677325; 474968, 3677352; 474925, 3677213; 474936, 3677192; 474928, 3677106; thence returning to 475246, 3676994.
                (v) Subunit 6e: Arbor Creek/Colucci. Land bounded by the following UTM NAD83 coordinates (E, N): 475917, 3675848; 475854, 3675822; 475695, 3675915; 475579, 3676018; 475583, 3676501; 475701, 3676520; 476070, 3676287; 476071, 3676228; 476380, 3676221; 476380, 3675858; 476001, 3675858; thence returning to 475917, 3675848.
                (vi) Note: Map of Unit 6, Oceanside, follows:
                
                  
                  ER08FE11.012
                
                (12) Unit 7: Carlsbad, San Diego County, California.

                (i) Subunit 7a: Letterbox Canyon. From USGS 1:24,000 quadrangle map San Luis Rey, land bounded by the following UTM NAD83 coordinates (E, N): 473516, 3667072; 473504, 3666941; 473516, 3666839; 473519, 3666765; 473558, 3666762; 473635, 3666758; 473759, 3666758; 473782, 3666785; 473756, 3666880; 473761, 3666926; 473777, 3666940; 473845, 3666935; 473846, 3666935; 473847, 3666778; 473848, 3666778; 473849, 3666778; 473850, 3666781; 473860, 3666822; 473904, 3666832; 473971, 3666844; 473968, 3666840; 473973, 3666838; 473978, 3666836; 474005, 3666824; 474011, 3666821; 474033, 3666818; 474036, 3666817; 474081, 3666811; 474121, 3666781; 474134, 3666779; 474136, 3666779; 474149, 3666777; 474151, 3666777; 474156, 3666777; 474159, 3666776; 474161, 3666776; 474167, 3666775; 474173, 3666774; 474160, 3666727; 474159, 3666726; 474159, 3666724; 474155, 3666721; 474153, 3666720; 474120, 3666699; 474118, 3666698; 474112, 3666694; 474100, 3666695; 474099, 3666695; 474098, 3666695; 474095, 3666695; 474090, 3666695; 474087, 3666695; 474061, 3666696; 473920, 3666753; 473848, 3666694; 473861, 3666635; 473890, 3666593; 473952, 3666506; 473930, 3666483; 473810, 3666500; 473706, 3666498; 473599, 3666515; 473533, 3666593; 473539, 3666667; 473480, 3666686; 473474, 3666798; 473441, 3666848; 473394, 3666880; 473370, 3666918; 473297, 3666974; 473330, 3667034; 473360, 3667013; 473404, 3667041; 473441, 3667031; 473480, 3667085; thence returning to 473516, 3667072.
                (ii) Subunit 7b: Rancho Carrillo. From USGS 1:24,000 quadrangle maps Rancho Santa Fe and San Marcos, land bounded by the following UTM NAD83 coordinates (E, N): 478285, 3664797; 478307, 3664759; 478307, 3664749; 478251, 3664772; 478244, 3664745; 478200, 3664753; 478146, 3664747; 478085, 3664702; 478076, 3664774; 477946, 3664862; 477994, 3664920; 478066, 3664996; 478104, 3665067; 478117, 3665119; 478147, 3665221; 478249, 3665297; 478278, 3665368; 478339, 3665400; 478409, 3665501; 478419, 3665498; 478419, 3665496; 478419, 3665309; 478383, 3665244; 478345, 3665196; 478327, 3665137; 478319, 3665051; 478304, 3665021; 478303, 3664935; 478270, 3664821; thence returning to 478285, 3664797.
                (iii) Subunit 7c: Calavera Hills Village H. From USGS 1:24,000 quadrangle map San Luis Rey, land bounded by the following UTM NAD83 coordinates (E, N): 471354, 3670039; 471355, 3670036; 471357, 3670032; 471361, 3670025; 471364, 3670018; 471374, 3669997; 471361, 3669999; 471345, 3669999; 471310, 3670039; 471282, 3670039; 471271, 3670102; 471257, 3670129; 471225, 3670198; 471181, 3670281; 471131, 3670366; 471109, 3670410; 471099, 3670466; 471068, 3670472; 471018, 3670480; 470999, 3670495; 470982, 3670510; 470940, 3670542; 470876, 3670576; 470871, 3670578; 470893, 3670639; 470935, 3670684; 471000, 3670729; 471009, 3670731; 471066, 3670749; 471099, 3670749; 471119, 3670749; 471188, 3670741; 471258, 3670710; 471348, 3670646; 471362, 3670634; 471362, 3670629; 471351, 3670626; 471252, 3670590; 471219, 3670578; 471107, 3670536; 471141, 3670460; 471150, 3670442; 471154, 3670434; 471156, 3670431; 471158, 3670429; 471161, 3670426; 471163, 3670423; 471165, 3670421; 471168, 3670418; 471170, 3670416; 471172, 3670413; 471174, 3670410; 471176, 3670408; 471178, 3670405; 471180, 3670402; 471182, 3670399; 471183, 3670396; 471185, 3670393; 471187, 3670390; 471189, 3670387; 471190, 3670384; 471192, 3670381; 471193, 3670378; 471195, 3670375; 471262, 3670230; 471322, 3670100; 471325, 3670092; 471328, 3670086; 471332, 3670079; 471335, 3670072; 471339, 3670065; 471344, 3670056; 471350, 3670046; thence returning to 471354, 3670039.
                (iv) Note: Map of Unit 7, Carlsbad, follows:
                
                  
                  ER08FE11.013
                
                (13) Unit 8: San Marcos and Vista. From USGS 1:24,000 quadrangle map San Marcos, San Diego County, California.

                (i) Subunit 8b: Rancho Santalina/Loma Alta. Land bounded by the following UTM NAD83 coordinates (E, N): 482357, 3668036; 482390, 3667949; 482348, 3667946; 482282, 3667946; 482244, 3667925; 482220, 3667908; 482187, 3667931; 482127, 3667997; 482157, 3668021; 482235, 3667976; 482324, 3668168; 482336, 3668078; thence returning to 482357, 3668036. Continue to 481816, 3669068; 481771, 3669038; 481765, 3669046; 481771, 3669329; 481771, 3669358; 481807, 3669373; 481891, 3669418; 481974, 3669435; 482013, 3669456; 482007, 3669432; 481974, 3669373; 481953, 3669307; 481921, 3669274; 481879, 3669244; 481870, 3669223; 481865, 3669217; 481831, 3669175; 481819, 3669136; 481822, 3669089; thence returning to 481816, 3669068. Continue to 481753, 3668523; 481720, 3668446; 481689, 3668496; 481648, 3668562; 481604, 3668646; 481714, 3668649; 481723, 3668661; 481756, 3668718; 481768, 3668756; 481816, 3668766; 481831, 3668715; 481819, 3668670; 481786, 3668595; thence returning to 481753, 3668523. Continue to 482091, 3669106; 482121, 3668876; 482130, 3668802; 482091, 3668736; 482052, 3668553; 482214, 3668350; 482258, 3668281; 482312, 3668281; 482315, 3668230; 482258, 3668242; 482253, 3668242; 482187, 3668338; 482154, 3668356; 482091, 3668356; 482091, 3668386; 482097, 3668443; 482052, 3668502; 481995, 3668562; 482085, 3668912; 482000, 3668916; 481989, 3668917; 481980, 3668918; 481877, 3668514; 481876, 3668512; 481872, 3668496; 481872, 3668494; 481862, 3668457; 481861, 3668453; 481852, 3668416; 481837, 3668383; 481840, 3668353; 481841, 3668350; 481861, 3668308; 481933, 3668224; 482085, 3668084; 482064, 3668072; 482046, 3668072; 482025, 3668060; 481986, 3668093; 481888, 3668164; 481819, 3668260; 481809, 3668280; 481786, 3668323; 481783, 3668329; 481741, 3668407; 481828, 3668398; 481852, 3668541; 481915, 3668751; 481962, 3668927; 481974, 3668923; 482046, 3669067; 482062, 3669090; 482076, 3669110; thence returning to 482091, 3669106.
                (ii) Subunit 8d: Upham. Land bounded by the following UTM NAD83 coordinates (E, N): 481849, 3666534; 481819, 3666534; 481462, 3666688; 481594, 3666985; 481973, 3666823; thence returning to 481849, 3666534. Continue to 481372, 3666489; 481677, 3666364; 481689, 3666409; 481719, 3666459; 481804, 3666429; 481801, 3666386; 481779, 3666359; 481687, 3666147; 481597, 3666102; 481550, 3666247; 481535, 3666274; 481320, 3666376; thence returning to 481372, 3666489.
                (iii) Subunit 8f: Oleander/San Marcos Elementary. Land bounded by the following UTM NAD83 coordinates (E, N): 480307, 3668488; 480280, 3668462; 480137, 3668521; 480047, 3668580; 479946, 3668654; 480044, 3668711; 480087, 3668741; 480190, 3668776; 480226, 3668765; 480210, 3668748; 480149, 3668728; 480117, 3668702; 480092, 3668639; 480066, 3668592; 480125, 3668556; 480158, 3668554; 480241, 3668547; 480297, 3668531; 480310, 3668511; thence returning to 480307, 3668488.
                (iv) Note: Map of Unit 8, San Marcos and Vista, follows:
                
                  
                  ER08FE11.014
                
                (14) Unit 11: Western Riverside County, Riverside County, California.

                (i) Subunit 11a: San Jacinto Wildlife Area. From USGS 1:24,000 quadrangle maps Lakeview and Perris, land bounded by the following UTM NAD83 coordinates (E, N): 488983, 3745493; 489065, 3745348; 489100, 3745144; 489088, 3745019; 489008, 3744998; 488955, 3744984; 488940, 3744982; 488834, 3744968; 488827, 3744966; 488803, 3744959; 488696, 3744929; 488626, 3744907; 488610, 3744902; 488565, 3744888; 488532, 3744878; 488500, 3744869; 488441, 3744853; 488363, 3744831; 488314, 3744794; 488285, 3744772; 488171, 3744760; 487999, 3744760; 487873, 3744819; 487818, 3744885; 487811, 3744894; 487796, 3744916; 487773, 3744954; 487767, 3744964; 487765, 3744983; 487756, 3745058; 487756, 3745172; 487783, 3745258; 487846, 3745333; 487948, 3745395; 487978, 3745412; 488042, 3745450; 488050, 3745454; 488159, 3745489; 488289, 3745470; 488336, 3745470; 488438, 3745517; 488563, 3745603; 488728, 3745658; 488786, 3745693; 488724, 3745740; 488677, 3745854; 488669, 3745964; 488692, 3746105; 488739, 3746179; 488783, 3746226; 488785, 3746227; 488803, 3746231; 488885, 3746250; 488990, 3746269; 489131, 3746336; 489273, 3746420; 489374, 3746481; 489511, 3746574; 489547, 3746598; 489652, 3746637; 489668, 3746643; 489719, 3746661; 489876, 3746657; 489895, 3746633; 489982, 3746517; 490025, 3746461; 490033, 3746371; 490018, 3746275; 490013, 3746242; 489983, 3746214; 489951, 3746183; 489637, 3745987; 489425, 3745858; 489198, 3745787; 489096, 3745677; 488998, 3745634; thence returning to 488983, 3745493.
                (ii) Subunit 11b: San Jacinto Avenue/Dawson Road. From USGS 1:24,000 quadrangle map Perris, land bounded by the following UTM NAD83 coordinates (E, N): 483682, 3737705; 483570, 3737705; 483524, 3737712; 483463, 3737755; 483380, 3737824; 483344, 3737895; 483344, 3737975; 483366, 3738075; 483387, 3738129; 483423, 3738183; 483470, 3738269; 483491, 3738345; 483538, 3738434; 483621, 3738506; 483983, 3738506; 484059, 3738445; 484127, 3738348; 484145, 3738186; 484116, 3738104; 484023, 3738021; 483965, 3737949; 483922, 3737867; 483865, 3737777; 483789, 3737741; thence returning to 483682, 3737705.
                (iii) Subunit 11c: Case Road. From USGS 1:24,000 quadrangle map Perris, land bounded by the following UTM NAD83 coordinates (E, N): 481228, 3736775; 480714, 3736203; 480100, 3736631; 480093, 3736652; 480100, 3736807; 480139, 3736897; 481124, 3736908; 481192, 3736854; thence returning to 481228, 3736775. Continue to 480689, 3736146; 480416, 3735873; 480258, 3735905; 480121, 3736024; 480082, 3736139; 480100, 3736315; 480172, 3736390; 480157, 3736473; 480150, 3736548; thence returning to 480689, 3736146.
                (iv) Subunit 11d: Railroad Canyon. From USGS 1:24,000 quadrangle maps Lake Elsinore and Romoland, land bounded by the following UTM NAD83 coordinates (E, N): 476192, 3732071; 476177, 3732058; 476095, 3732067; 476092, 3732068; 476075, 3732070; 475968, 3732083; 475828, 3732198; 475767, 3732413; 475789, 3732650; 475922, 3732859; 475949, 3732877; 476026, 3732931; 476086, 3732989; 476141, 3733042; 476417, 3733214; 476590, 3733286; 476816, 3733401; 476878, 3733419; 476891, 3733423; 476983, 3733450; 477099, 3733465; 477223, 3733446; 477305, 3733326; 477300, 3733201; 477280, 3733049; 477274, 3733042; 477252, 3733009; 477230, 3732975; 477227, 3732972; 477210, 3732947; 477204, 3732938; 477090, 3732890; 477055, 3732876; 476892, 3732809; 476888, 3732808; 476755, 3732787; 476694, 3732744; 476583, 3732650; 476410, 3732510; 476367, 3732352; 476342, 3732230; 476335, 3732194; 476265, 3732134; 476216, 3732091; thence returning to 476192, 3732071.
                (v) Subunit 11e: Upper Salt Creek (Stowe Pool). From USGS 1:24,000 quadrangle map Winchester, land bounded by the following UTM NAD83 coordinates (E, N): 495693, 3731707; 495719, 3731126; 495375, 3730970; 495372, 3731340; 494997, 3731340; 494979, 3731381; 494982, 3731490; 495018, 3731613; 495074, 3731735; 495112, 3731898; 495260, 3732003; 495334, 3732070; 495421, 3732105; 495811, 3732113; thence returning to 495693, 3731707.
                (vi) Note: Map of Unit 11, Western Riverside County, Subunits a, b, c, d, and e, follows:
                
                  
                  ER08FE11.015
                
                (vii) Subunit 11f: Santa Rosa Plateau—Mesa de Colorado. From USGS 1:24,000 quadrangle maps Wildomar, land bounded by the following UTM NAD83 coordinates (E, N): 473758, 3706932; 473672, 3706842; 473581, 3706815; 473540, 3706803; 473426, 3706843; 473384, 3706858; 473296, 3706997; 473298, 3707017; 473454, 3706981; 473594, 3706853; 473766, 3707097; 473785, 3707063; thence returning to 473758, 3706932.
                (viii) Note: Map of Unit 11, Western Riverside County, Subunit 11f, follows:
                
                  
                  ER08FE11.016
                
                (15) Unit 12: San Diego County. From USGS 1:24,000 quadrangle map Rancho Santa Fe, San Diego County, California.

                (i) Artesian Trails. Land bounded by the following UTM NAD83 coordinates (E, N): 485589, 3653612; 485575, 3653542; 485571, 3653524; 485570, 3653490; 485569, 3653489; 485569, 3653487; 485569, 3653486; 485569, 3653474; 485565, 3653471; 485564, 3653470; 485563, 3653469; 485543, 3653449; 485537, 3653450; 485493, 3653460; 485462, 3653486; 485459, 3653480; 485448, 3653449; 485448, 3653343; 485448, 3653326; 485448, 3653319; 485444, 3653319; 485370, 3653319; 485356, 3653325; 485354, 3653500; 485354, 3653526; 485354, 3653577; 485354, 3653610; 485332, 3653612; 485299, 3653597; 485307, 3653383; 485307, 3653327; 485255, 3653327; 485256, 3653411; 485257, 3653522; 485169, 3653522; 485164, 3653522; 485146, 3653473; 485144, 3653466; 485146, 3653323; 485112, 3653325; 485086, 3653397; 485086, 3653470; 485096, 3653542; 485114, 3653602; 485146, 3653657; 485216, 3653715; 485227, 3653725; 485557, 3653721; 485556, 3653713; 485554, 3653696; 485551, 3653660; 485549, 3653645; 485550, 3653644; thence returning to 485589, 3653612. Continue to 485700, 3653157; 485748, 3653150; 485750, 3653151; 485754, 3652943; 485754, 3652911; 485759, 3652710; 485760, 3652681; 485761, 3652680; 485768, 3652672; 485939, 3652471; 485934, 3652466; 485932, 3652465; 485925, 3652459; 485863, 3652401; 485766, 3652366; 485761, 3652364; 485748, 3652359; 485702, 3652364; 485668, 3652395; 485636, 3652403; 485583, 3652399; 485569, 3652394; 485477, 3652439; 485406, 3652509; 485400, 3652515; 485324, 3652630; 485319, 3652795; 485346, 3652902; 485396, 3653009; 485458, 3653090; 485468, 3653103; 485481, 3653110; 485495, 3653117; 485496, 3653118; 485529, 3653134; 485557, 3653142; 485581, 3653148; 485652, 3653163; thence returning to 485700, 3653157; excluding land bounded by 485555, 3652857; 485555, 3652822; 485572, 3652827; 485610, 3652827; 485613, 3652829; 485651, 3652882; 485667, 3652882; 485667, 3652899; 485556, 3652899; 485555, 3652857; and land bounded by 485629, 3652710; 485749, 3652710; 485749, 3652807; 485746, 3652807; 485745, 3652820; 485744, 3652822; 485723, 3652822; 485717, 3652810; 485708, 3652806; 485690, 3652791; 485679, 3652788; 485671, 3652784; 485670, 3652780; 485665, 3652765; 485663, 3652761; 485649, 3652754; 485648, 3652750; 485635, 3652718; 485629, 3652710.
                (ii) Note: Map of Unit 12, San Diego County, follows:
              
              
                
                ER08FE11.017
              
              (b) [Reserved]
              
                Editorial Note:
                For Federal Register citations affecting § 17.96, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              §§ 17.97-17.98
              [Reserved]
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII

        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
        
        L
        Rural Business-Cooperative Service, Rural Housing Service, and Rural Utilities Service, Department of Agriculture (Parts 5001—5099)
      
      
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII

        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Benefits Review Board
      20, VII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Benefits Review Board
      20, VII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment Standards Administration
      20, VI
      Employment and Training Administration
      20, V
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      50 CFR (10-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
        2015
        50 CFR
        80 FR
        Page
        17.96 (a) amended
        48166, 49869
      
      
        2016
        50 CFR
        81 FR
        Page
        Chapter I
        17.96 (a) amended
        3886, 55302
        (a) amended; (b) removed
        18009
      
      
        2017
        50 CFR
        82 FR
        Page
        Chapter I
        17.96  Amended; eff. 10-10-17
        42259
      
      
        2018
        (No regulations published)
      
      
        2019
        50 CFR
        84 FR
        Page
        Chapter I
        17.96 (a) table amended
        59587
      
      
        2020
        (No regulations published)
      
      ○
    
  
